
	
		I
		One Hundred Eleventh Congress of the United States of
		  America
		At the Second SessionBegun and held
		at the City of Washington on Tuesday, the fifth day of January, two thousand
		and ten
		H. R. 4173
		
		AN ACT
		To promote the financial stability of the
		  United States by improving accountability and transparency in the financial
		  system, to end too big to fail, to protect the American taxpayer
		  by ending bailouts, to protect consumers from abusive financial services
		  practices, and for other purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 Dodd-Frank Wall Street Reform and
			 Consumer Protection Act.
			(b)Table of ContentsThe table of contents for this Act is as
			 follows:
				
					Sec. 1. Short title;
				table of contents.
					Sec. 2.
				Definitions.
					Sec. 3.
				Severability.
					Sec. 4. Effective
				date.
					Sec. 5. Budgetary
				effects.
					Sec. 6. Antitrust savings
				clause.
					TITLE I—Financial Stability
					Sec. 101. Short title.
					Sec. 102. Definitions.
					Subtitle A—Financial Stability Oversight
				Council
					Sec. 111. Financial Stability Oversight
				Council established.
					Sec. 112. Council authority.
					Sec. 113. Authority to require supervision
				and regulation of certain nonbank financial companies.
					Sec. 114. Registration of nonbank
				financial companies supervised by the Board of Governors.
					Sec. 115. Enhanced supervision and
				prudential standards for nonbank financial companies supervised by the Board of
				Governors and certain bank holding companies.
					Sec. 116. Reports.
					Sec. 117. Treatment of certain companies
				that cease to be bank holding companies.
					Sec. 118. Council funding.
					Sec. 119. Resolution of supervisory
				jurisdictional disputes among member agencies.
					Sec. 120. Additional standards applicable
				to activities or practices for financial stability purposes.
					Sec. 121. Mitigation of risks to financial
				stability.
					Sec. 122. GAO Audit of
				Council.
					Sec. 123. Study of the effects
				of size and complexity of financial institutions on capital market efficiency
				and economic growth.
					Subtitle B—Office of Financial
				Research
					Sec. 151. Definitions.
					Sec. 152. Office of Financial Research
				established.
					Sec. 153. Purpose and duties of the
				Office.
					Sec. 154. Organizational structure;
				responsibilities of primary programmatic units.
					Sec. 155. Funding.
					Sec. 156. Transition
				oversight.
					Subtitle C—Additional Board of Governors
				authority for certain nonbank financial companies and bank holding
				companies
					Sec. 161. Reports by and examinations of
				nonbank financial companies by the Board of Governors.
					Sec. 162. Enforcement.
					Sec. 163. Acquisitions.
					Sec. 164. Prohibition against management
				interlocks between certain financial companies.
					Sec. 165. Enhanced supervision and
				prudential standards for nonbank financial companies supervised by the Board of
				Governors and certain bank holding companies.
					Sec. 166. Early remediation
				requirements.
					Sec. 167. Affiliations.
					Sec. 168. Regulations.
					Sec. 169. Avoiding
				duplication.
					Sec. 170. Safe harbor.
					Sec. 171. Leverage and risk-based capital
				requirements.
					Sec. 172. Examination and enforcement
				actions for insurance and orderly liquidation purposes.
					Sec. 173. Access to United States
				financial market by foreign institutions.
					Sec. 174. Studies and reports on holding
				company capital requirements.
					Sec. 175. International policy
				coordination.
					Sec. 176. Rule of
				construction.
					TITLE II—Orderly liquidation
				authority
					Sec. 201. Definitions.
					Sec. 202. Judicial review.
					Sec. 203. Systemic risk
				determination.
					Sec. 204. Orderly liquidation of covered
				financial companies.
					Sec. 205. Orderly liquidation of covered
				brokers and dealers.
					Sec. 206. Mandatory terms and conditions
				for all orderly liquidation actions.
					Sec. 207. Directors not liable for
				acquiescing in appointment of receiver.
					Sec. 208. Dismissal and exclusion of other
				actions.
					Sec. 209. Rulemaking; non-conflicting
				law.
					Sec. 210. Powers and duties of the
				Corporation.
					Sec. 211. Miscellaneous
				provisions.
					Sec. 212. Prohibition of circumvention and
				prevention of conflicts of interest.
					Sec. 213. Ban on certain activities by
				senior executives and directors.
					Sec. 214. Prohibition on taxpayer
				funding.
					Sec. 215. Study on secured creditor
				haircuts.
					Sec. 216. Study on bankruptcy
				process for financial and nonbank financial institutions
					Sec. 217. Study on
				international coordination relating to bankruptcy process for nonbank financial
				institutions
					TITLE III—Transfer of powers to the
				Comptroller of the Currency, the Corporation, and the Board of
				Governors
					Sec. 300. Short title.
					Sec. 301. Purposes.
					Sec. 302. Definition.
					Subtitle A—Transfer of powers and
				duties
					Sec. 311. Transfer date.
					Sec. 312. Powers and duties
				transferred.
					Sec. 313. Abolishment.
					Sec. 314. Amendments to the Revised
				Statutes.
					Sec. 315. Federal information
				policy.
					Sec. 316. Savings provisions.
					Sec. 317. References in Federal law to
				Federal banking agencies.
					Sec. 318. Funding.
					Sec. 319. Contracting and leasing
				authority.
					Subtitle B—Transitional
				provisions
					Sec. 321. Interim use of funds, personnel,
				and property of the Office of Thrift Supervision.
					Sec. 322. Transfer of
				employees.
					Sec. 323. Property
				transferred.
					Sec. 324. Funds transferred.
					Sec. 325. Disposition of
				affairs.
					Sec. 326. Continuation of
				services.
					Sec. 327. Implementation plan and
				reports.
					Subtitle C—Federal Deposit Insurance
				Corporation
					Sec. 331. Deposit insurance
				reforms.
					Sec. 332. Elimination of procyclical
				assessments.
					Sec. 333. Enhanced access to information
				for deposit insurance purposes.
					Sec. 334. Transition reserve ratio
				requirements to reflect new assessment base.
					Sec. 335. Permanent increase in deposit
				and share insurance.
					Sec. 336. Management of the Federal
				Deposit Insurance Corporation.
					Subtitle D—Other matters
					Sec. 341. Branching.
					Sec. 342. Office of Minority and Women
				Inclusion.
					Sec. 343. Insurance of transaction
				accounts.
					Subtitle E—Technical and conforming
				amendments
					Sec. 351. Effective date.
					Sec. 352. Balanced Budget and Emergency
				Deficit Control Act of 1985.
					Sec. 353. Bank Enterprise Act of
				1991.
					Sec. 354. Bank Holding Company Act of
				1956.
					Sec. 355. Bank Holding Company Act
				Amendments of 1970.
					Sec. 356. Bank Protection Act of
				1968.
					Sec. 357. Bank Service Company
				Act.
					Sec. 358. Community Reinvestment Act of
				1977.
					Sec. 359. Crime Control Act of
				1990.
					Sec. 360. Depository Institution
				Management Interlocks Act.
					Sec. 361. Emergency Homeowners' Relief
				Act.
					Sec. 362. Federal Credit Union
				Act.
					Sec. 363. Federal Deposit Insurance
				Act.
					Sec. 364. Federal Home Loan Bank
				Act.
					Sec. 365. Federal Housing Enterprises
				Financial Safety and Soundness Act of 1992.
					Sec. 366. Federal Reserve Act.
					Sec. 367. Financial Institutions Reform,
				Recovery, and Enforcement Act of 1989.
					Sec. 368. Flood Disaster Protection Act of
				1973.
					Sec. 369. Home Owners' Loan
				Act.
					Sec. 370. Housing Act of 1948.
					Sec. 371. Housing and Community
				Development Act of 1992.
					Sec. 372. Housing and Urban-Rural Recovery
				Act of 1983.
					Sec. 373. National Housing
				Act.
					Sec. 374. Neighborhood Reinvestment
				Corporation Act.
					Sec. 375. Public Law 93–100.
					Sec. 376. Securities Exchange Act of
				1934.
					Sec. 377. Title 18, United States
				Code.
					Sec. 378. Title 31, United States
				Code.
					TITLE IV—Regulation of advisers to hedge
				funds and others
					Sec. 401. Short title.
					Sec. 402. Definitions.
					Sec. 403. Elimination of private adviser
				exemption; limited exemption for foreign private advisers; limited intrastate
				exemption.
					Sec. 404. Collection of systemic risk
				data; reports; examinations; disclosures.
					Sec. 405. Disclosure provision
				amendment.
					Sec. 406. Clarification of rulemaking
				authority.
					Sec. 407. Exemption of venture capital
				fund advisers.
					Sec. 408. Exemption of and record keeping
				by private equity fund advisers.
					Sec. 409. Family offices.
					Sec. 410. State and Federal
				responsibilities; asset threshold for Federal registration of investment
				advisers.
					Sec. 411. Custody of client
				assets.
					Sec. 412. Adjusting the accredited
				investor standard.
					Sec. 413. GAO study and report on
				accredited investors.
					Sec. 414. GAO study on self-regulatory
				organization for private funds.
					Sec. 415. Commission study and report on
				short selling.
					Sec. 416. Transition period.
					TITLE V—Insurance
					Subtitle A—Office of National
				Insurance
					Sec. 501. Short title.
					Sec. 502. Federal Insurance
				Office.
					Subtitle B—State-Based Insurance
				Reform
					Sec. 511. Short title.
					Sec. 512. Effective date.
					PART I—Nonadmitted insurance
					Sec. 521. Reporting, payment, and
				allocation of premium taxes.
					Sec. 522. Regulation of nonadmitted
				insurance by insured’s home State.
					Sec. 523. Participation in national
				producer database.
					Sec. 524. Uniform standards for surplus
				lines eligibility.
					Sec. 525. Streamlined application for
				commercial purchasers.
					Sec. 526. GAO study of nonadmitted
				insurance market.
					Sec. 527. Definitions.
					PART II—Reinsurance
					Sec. 531. Regulation of credit for
				reinsurance and reinsurance agreements.
					Sec. 532. Regulation of reinsurer
				solvency.
					Sec. 533. Definitions.
					PART III—Rule of construction
					Sec. 541. Rule of
				construction.
					Sec. 542. Severability.
					TITLE VI—Improvements to regulation of bank
				and savings association holding companies and depository
				institutions
					Sec. 601. Short title.
					Sec. 602. Definition.
					Sec. 603. Moratorium and study on
				treatment of credit card banks, industrial loan companies, and certain other
				companies under the Bank Holding Company Act of 1956.
					Sec. 604. Reports and examinations of
				holding companies; regulation of functionally regulated
				subsidiaries.
					Sec. 605. Assuring consistent oversight of
				permissible activities of depository institution subsidiaries of holding
				companies.
					Sec. 606. Requirements for financial
				holding companies to remain well capitalized and well managed.
					Sec. 607. Standards for interstate
				acquisitions.
					Sec. 608. Enhancing existing restrictions
				on bank transactions with affiliates.
					Sec. 609. Eliminating exceptions for
				transactions with financial subsidiaries.
					Sec. 610. Lending limits applicable to
				credit exposure on derivative transactions, repurchase agreements, reverse
				repurchase agreements, and securities lending and borrowing
				transactions.
					Sec. 611. Consistent treatment of
				derivative transactions in lending limits.
					Sec. 612. Restriction on conversions of
				troubled banks.
					Sec. 613. De novo branching into
				States.
					Sec. 614. Lending limits to
				insiders.
					Sec. 615. Limitations on purchases of
				assets from insiders.
					Sec. 616. Regulations regarding capital
				levels.
					Sec. 617. Elimination of elective
				investment bank holding company framework.
					Sec. 618. Securities holding
				companies.
					Sec. 619. Prohibitions on proprietary
				trading and certain relationships with hedge funds and private equity
				funds.
					Sec. 620. Study of bank investment
				activities.
					Sec. 621. Conflicts of
				interest.
					Sec. 622. Concentration limits on large
				financial firms.
					Sec. 623. Interstate merger
				transactions.
					Sec. 624. Qualified thrift
				lenders.
					Sec. 625. Treatment of dividends by
				certain mutual holding companies.
					Sec. 626. Intermediate holding
				companies.
					Sec. 627. Interest-bearing transaction
				accounts authorized.
					Sec. 628. Credit card bank small business
				lending.
					TITLE VII—Wall Street Transparency and
				Accountability
					Sec. 701. Short title.
					Subtitle A—Regulation of Over-the-Counter
				Swaps Markets
					PART I—Regulatory authority
					Sec. 711. Definitions.
					Sec. 712. Review of regulatory
				authority.
					Sec. 713. Portfolio margining conforming
				changes.
					Sec. 714. Abusive swaps.
					Sec. 715. Authority to prohibit
				participation in swap activities.
					Sec. 716. Prohibition against Federal
				Government bailouts of swaps entities.
					Sec. 717. New product approval CFTC—SEC
				process.
					Sec. 718. Determining status of novel
				derivative products.
					Sec. 719. Studies.
					Sec. 720. Memorandum.
					PART II—Regulation of Swap
				Markets
					Sec. 721. Definitions.
					Sec. 722. Jurisdiction.
					Sec. 723. Clearing.
					Sec. 724. Swaps; segregation and
				bankruptcy treatment.
					Sec. 725. Derivatives clearing
				organizations.
					Sec. 726. Rulemaking on conflict of
				interest.
					Sec. 727. Public reporting of swap
				transaction data.
					Sec. 728. Swap data
				repositories.
					Sec. 729. Reporting and
				recordkeeping.
					Sec. 730. Large swap trader
				reporting.
					Sec. 731. Registration and regulation of
				swap dealers and major swap participants.
					Sec. 732. Conflicts of
				interest.
					Sec. 733. Swap execution
				facilities.
					Sec. 734. Derivatives transaction
				execution facilities and exempt boards of trade.
					Sec. 735. Designated contract
				markets.
					Sec. 736. Margin.
					Sec. 737. Position limits.
					Sec. 738. Foreign boards of
				trade.
					Sec. 739. Legal certainty for
				swaps.
					Sec. 740. Multilateral clearing
				organizations.
					Sec. 741. Enforcement.
					Sec. 742. Retail commodity
				transactions.
					Sec. 743. Other authority.
					Sec. 744. Restitution
				remedies.
					Sec. 745. Enhanced compliance by
				registered entities.
					Sec. 746. Insider trading.
					Sec. 747. Antidisruptive practices
				authority.
					Sec. 748. Commodity whistleblower
				incentives and protection.
					Sec. 749. Conforming
				amendments.
					Sec. 750. Study on oversight of carbon
				markets.
					Sec. 751. Energy and environmental markets
				advisory committee.
					Sec. 752. International
				harmonization.
					Sec. 753. Anti-manipulation
				authority.
					Sec. 754. Effective date.
					Subtitle B—Regulation of Security-Based
				Swap Markets
					Sec. 761. Definitions under the Securities
				Exchange Act of 1934.
					Sec. 762. Repeal of prohibition on
				regulation of security-based swap agreements.
					Sec. 763. Amendments to the Securities
				Exchange Act of 1934.
					Sec. 764. Registration and regulation of
				security-based swap dealers and major security-based swap
				participants.
					Sec. 765. Rulemaking on conflict of
				interest.
					Sec. 766. Reporting and
				recordkeeping.
					Sec. 767. State gaming and bucket shop
				laws.
					Sec. 768. Amendments to the Securities Act
				of 1933; treatment of security-based swaps.
					Sec. 769. Definitions under the Investment
				Company Act of 1940.
					Sec. 770. Definitions under the Investment
				Advisers Act of 1940.
					Sec. 771. Other authority.
					Sec. 772. Jurisdiction.
					Sec. 773. Civil penalties.
					Sec. 774. Effective date.
					TITLE VIII—Payment, clearing, and settlement
				supervision
					Sec. 801. Short title.
					Sec. 802. Findings and
				purposes.
					Sec. 803. Definitions.
					Sec. 804. Designation of systemic
				importance.
					Sec. 805. Standards for systemically
				important financial market utilities and payment, clearing, or settlement
				activities.
					Sec. 806. Operations of designated
				financial market utilities.
					Sec. 807. Examination of and enforcement
				actions against designated financial market utilities.
					Sec. 808. Examination of and enforcement
				actions against financial institutions subject to standards for designated
				activities.
					Sec. 809. Requests for information,
				reports, or records.
					Sec. 810. Rulemaking.
					Sec. 811. Other authority.
					Sec. 812. Consultation.
					Sec. 813. Common framework for designated
				clearing entity risk management.
					Sec. 814. Effective date.
					Title IX—Investor protections and
				improvements to the regulation of securities
					Sec. 901. Short title.
					Subtitle A—Increasing investor
				protection
					Sec. 911. Investor Advisory Committee
				established.
					Sec. 912. Clarification of authority of
				the Commission to engage in investor testing.
					Sec. 913. Study and rulemaking regarding
				obligations of brokers, dealers, and investment advisers.
					Sec. 914. Study on enhancing investment
				adviser examinations.
					Sec. 915. Office of the Investor
				Advocate.
					Sec. 916. Streamlining of filing
				procedures for self-regulatory organizations.
					Sec. 917. Study regarding financial
				literacy among investors.
					Sec. 918. Study regarding mutual fund
				advertising.
					Sec. 919. Clarification of Commission
				authority to require investor disclosures before purchase of investment
				products and services.
					Sec. 919A. Study on conflicts of
				interest.
					Sec. 919B. Study on improved investor
				access to information on investment advisers and broker-dealers.
					Sec. 919C. Study on financial planners and
				the use of financial designations.
					Sec. 919D. Ombudsman.
					Subtitle B—Increasing regulatory
				enforcement and remedies
					Sec. 921. Authority to restrict mandatory
				pre-dispute arbitration.
					Sec. 922. Whistleblower
				protection.
					Sec. 923. Conforming amendments for
				whistleblower protection.
					Sec. 924. Implementation and transition
				provisions for whistleblower protection.
					Sec. 925. Collateral bars.
					Sec. 926. Disqualifying felons and other
				bad actors from Regulation D offerings.
					Sec. 927. Equal treatment of
				self-regulatory organization rules.
					Sec. 928. Clarification that section 205
				of the Investment Advisers Act of 1940 does not apply to State-registered
				advisers.
					Sec. 929. Unlawful margin
				lending.
					Sec. 929A. Protection for employees of
				subsidiaries and affiliates of publicly traded companies.
					Sec. 929B. Fair Fund
				amendments.
					Sec. 929C. Increasing the borrowing limit
				on Treasury loans.
					Sec. 929D. Lost and stolen
				securities.
					Sec. 929E. Nationwide service of
				subpoenas.
					Sec. 929F. Formerly associated
				persons.
					Sec. 929G. Streamlined hiring authority
				for market specialists.
					Sec. 929H. SIPC Reforms.
					Sec. 929I. Protecting confidentiality of
				materials submitted to the Commission.
					Sec. 929J. Expansion of audit information
				to be produced and exchanged.
					Sec. 929K. Sharing privileged information
				with other authorities.
					Sec. 929L. Enhanced application of
				antifraud provisions.
					Sec. 929M. Aiding and abetting authority
				under the Securities Act and the Investment Company Act.
					Sec. 929N. Authority to impose penalties
				for aiding and abetting violations of the Investment Advisers Act.
					Sec. 929O. Aiding and abetting standard of
				knowledge satisfied by recklessness.
					Sec. 929P. Strengthening enforcement by
				the Commission.
					Sec. 929Q. Revision to recordkeeping
				rule.
					Sec. 929R. Beneficial ownership and
				short-swing profit reporting.
					Sec. 929S. Fingerprinting.
					Sec. 929T. Equal treatment of
				self-regulatory organization rules.
					Sec. 929U. Deadline for completing
				examinations, inspections and enforcement actions.
					Sec. 929V. Security Investor Protection
				Act amendments.
					Sec. 929W. Notice to missing security
				holders.
					Sec. 929X. Short sale reforms.
					Sec. 929Y. Study on extraterritorial
				private rights of action.
					Sec. 929Z. GAO study on securities
				litigation.
					Subtitle C—Improvements to the Regulation
				of Credit Rating Agencies
					Sec. 931. Findings.
					Sec. 932. Enhanced regulation,
				accountability, and transparency of nationally recognized statistical rating
				organizations.
					Sec. 933. State of mind in private
				actions.
					Sec. 934. Referring tips to law
				enforcement or regulatory authorities.
					Sec. 935. Consideration of information
				from sources other than the issuer in rating decisions.
					Sec. 936. Qualification standards for
				credit rating analysts.
					Sec. 937. Timing of
				regulations.
					Sec. 938. Universal ratings
				symbols.
					Sec. 939. Removal of statutory references
				to credit ratings.
					Sec. 939A. Review of reliance on
				ratings.
					Sec. 939B. Elimination of exemption from
				fair disclosure rule.
					Sec. 939C. Securities and Exchange
				Commission study on strengthening credit rating agency
				independence.
					Sec. 939D. Government Accountability
				Office study on alternative business models.
					Sec. 939E. Government Accountability
				Office study on the creation of an independent professional analyst
				organization.
					Sec. 939F. Study and rulemaking on
				assigned credit ratings.
					Sec. 939G. Effect of Rule
				436(g).
					Sec. 939H. Sense of Congress.
					Subtitle D—Improvements to the
				Asset-Backed Securitization Process
					Sec. 941. Regulation of credit risk
				retention.
					Sec. 942. Disclosures and reporting for
				asset-backed securities.
					Sec. 943. Representations and warranties
				in asset-backed offerings.
					Sec. 944. Exempted transactions under the
				Securities Act of 1933.
					Sec. 945. Due diligence analysis and
				disclosure in asset-backed securities issues.
					Sec. 946. Study on the macroeconomic
				effects of risk retention requirements.
					Subtitle E—Accountability and Executive
				Compensation
					Sec. 951. Shareholder vote on executive
				compensation disclosures.
					Sec. 952. Compensation committee
				independence.
					Sec. 953. Executive compensation
				disclosures.
					Sec. 954. Recovery of erroneously awarded
				compensation.
					Sec. 955. Disclosure regarding employee
				and director hedging.
					Sec. 956. Enhanced compensation structure
				reporting.
					Sec. 957. Voting by brokers.
					Subtitle F—Improvements to the Management
				of the Securities and Exchange Commission
					Sec. 961. Report and certification of
				internal supervisory controls.
					Sec. 962. Triennial report on personnel
				management.
					Sec. 963. Annual financial controls
				audit.
					Sec. 964. Report on oversight of national
				securities associations.
					Sec. 965. Compliance
				examiners.
					Sec. 966. Suggestion program for employees
				of the Commission.
					Sec. 967. Commission organizational study
				and reform.
					Sec. 968. Study on SEC revolving
				door.
					Subtitle G—Strengthening Corporate
				Governance
					Sec. 971. Proxy access.
					Sec. 972. Disclosures regarding chairman
				and CEO structures.
					Subtitle H—Municipal
				Securities
					Sec. 975. Regulation of municipal
				securities and changes to the board of the MSRB.
					Sec. 976. Government Accountability Office
				study of increased disclosure to investors.
					Sec. 977. Government Accountability Office
				study on the municipal securities markets.
					Sec. 978. Funding for Governmental
				Accounting Standards Board.
					Sec. 979. Commission Office of Municipal
				Securities.
					Subtitle I—Public Company Accounting
				Oversight Board, portfolio margining, and other matters
					Sec. 981. Authority to share certain
				information with foreign authorities.
					Sec. 982. Oversight of brokers and
				dealers.
					Sec. 983. Portfolio margining.
					Sec. 984. Loan or borrowing of
				securities.
					Sec. 985. Technical corrections to Federal
				securities laws.
					Sec. 986. Conforming amendments relating
				to repeal of the Public Utility Holding Company Act of 1935.
					Sec. 987. Amendment to definition of
				material loss and nonmaterial losses to the Deposit Insurance Fund for purposes
				of Inspector General reviews.
					Sec. 988. Amendment to definition of
				material loss and nonmaterial losses to the National Credit Union Share
				Insurance Fund for purposes of Inspector General reviews.
					Sec. 989. Government Accountability Office
				study on proprietary trading.
					Sec. 989A. Senior investor
				protections.
					Sec. 989B. Designated Federal entity
				inspectors general independence.
					Sec. 989C. Strengthening Inspector General
				accountability.
					Sec. 989D. Removal of Inspectors General
				of designated Federal entities.
					Sec. 989E. Additional oversight of
				financial regulatory system.
					Sec. 989F. GAO study of person to person
				lending.
					Sec. 989G. Exemption for nonaccelerated
				filers.
					Sec. 989H. Corrective responses by heads
				of certain establishments to deficiencies identified by Inspectors
				General.
					Sec. 989I. GAO study regarding exemption
				for smaller issuers.
					Sec. 989J. Further promoting the adoption
				of the NAIC Model Regulations that enhance protection of seniors and other
				consumers.
					Subtitle J—Securities and Exchange
				Commission Match Funding
					Sec. 991. Securities and Exchange
				Commission match funding.
					TITLE X—Bureau of Consumer Financial
				Protection
					Sec. 1001. Short title.
					Sec. 1002. Definitions.
					Subtitle A—Bureau of Consumer Financial
				Protection
					Sec. 1011. Establishment of the Bureau of
				Consumer Financial Protection.
					Sec. 1012. Executive and administrative
				powers.
					Sec. 1013. Administration.
					Sec. 1014. Consumer Advisory
				Board.
					Sec. 1015. Coordination.
					Sec. 1016. Appearances before and reports
				to Congress.
					Sec. 1017. Funding; penalties and
				fines.
					Sec. 1018. Effective date.
					Subtitle B—General Powers of the
				Bureau
					Sec. 1021. Purpose, objectives, and
				functions.
					Sec. 1022. Rulemaking
				authority.
					Sec. 1023. Review of Bureau
				regulations.
					Sec. 1024. Supervision of nondepository
				covered persons.
					Sec. 1025. Supervision of very large
				banks, savings associations, and credit unions.
					Sec. 1026. Other banks, savings
				associations, and credit unions.
					Sec. 1027. Limitations on authorities of
				the Bureau; preservation of authorities.
					Sec. 1028. Authority to restrict mandatory
				pre-dispute arbitration.
					Sec. 1029. Exclusion for auto
				dealers.
					Sec. 1029A. Effective date.
					Subtitle C—Specific Bureau
				Authorities
					Sec. 1031. Prohibiting unfair, deceptive,
				or abusive acts or practices.
					Sec. 1032. Disclosures.
					Sec. 1033. Consumer rights to access
				information.
					Sec. 1034. Response to consumer complaints
				and inquiries.
					Sec. 1035. Private education loan
				ombudsman.
					Sec. 1036. Prohibited acts.
					Sec. 1037. Effective date.
					Subtitle D—Preservation of State
				law
					Sec. 1041. Relation to State
				law.
					Sec. 1042. Preservation of enforcement
				powers of States.
					Sec. 1043. Preservation of existing
				contracts.
					Sec. 1044. State law preemption standards
				for national banks and subsidiaries clarified.
					Sec. 1045. Clarification of law applicable
				to nondepository institution subsidiaries.
					Sec. 1046. State law preemption standards
				for Federal savings associations and subsidiaries clarified.
					Sec. 1047. Visitorial standards for
				national banks and savings associations.
					Sec. 1048. Effective date.
					Subtitle E—Enforcement Powers
					Sec. 1051. Definitions.
					Sec. 1052. Investigations and
				administrative discovery.
					Sec. 1053. Hearings and adjudication
				proceedings.
					Sec. 1054. Litigation
				authority.
					Sec. 1055. Relief available.
					Sec. 1056. Referrals for criminal
				proceedings.
					Sec. 1057. Employee
				protection.
					Sec. 1058. Effective date.
					Subtitle F—Transfer of Functions and
				Personnel; Transitional Provisions
					Sec. 1061. Transfer of consumer financial
				protection functions.
					Sec. 1062. Designated transfer
				date.
					Sec. 1063. Savings provisions.
					Sec. 1064. Transfer of certain
				personnel.
					Sec. 1065. Incidental
				transfers.
					Sec. 1066. Interim authority of the
				Secretary.
					Sec. 1067. Transition
				oversight.
					Subtitle G—Regulatory
				Improvements
					Sec. 1071. Small business data
				collection.
					Sec. 1072. Assistance for economically
				vulnerable individuals and families.
					Sec. 1073. Remittance
				transfers.
					Sec. 1074. Department of the Treasury
				study on ending the conservatorship of Fannie Mae, Freddie Mac, and reforming
				the housing finance system.
					Sec. 1075. Reasonable fees and rules for
				payment card transactions.
					Sec. 1076. Reverse mortgage study and
				regulations.
					Sec. 1077. Report on private education
				loans and private educational lenders.
					Sec. 1078. Study and report on credit
				scores.
					Sec. 1079. Review, report, and program
				with respect to exchange facilitators.
					Sec. 1079A. Financial fraud
				provisions.
					Subtitle H—Conforming
				Amendments
					Sec. 1081. Amendments to the Inspector
				General Act.
					Sec. 1082. Amendments to the Privacy Act
				of 1974.
					Sec. 1083. Amendments to the Alternative
				Mortgage Transaction Parity Act of 1982.
					Sec. 1084. Amendments to the Electronic
				Fund Transfer Act.
					Sec. 1085. Amendments to the Equal Credit
				Opportunity Act.
					Sec. 1086. Amendments to the Expedited
				Funds Availability Act.
					Sec. 1087. Amendments to the Fair Credit
				Billing Act.
					Sec. 1088. Amendments to the Fair Credit
				Reporting Act and the Fair and Accurate Credit Transactions Act of
				2003.
					Sec. 1089. Amendments to the Fair Debt
				Collection Practices Act.
					Sec. 1090. Amendments to the Federal
				Deposit Insurance Act.
					Sec. 1091. Amendment to Federal Financial
				Institutions Examination Council Act of 1978.
					Sec. 1092. Amendments to the Federal Trade
				Commission Act.
					Sec. 1093. Amendments to the
				Gramm-Leach-Bliley Act.
					Sec. 1094. Amendments to the Home Mortgage
				Disclosure Act of 1975.
					Sec. 1095. Amendments to the Homeowners
				Protection Act of 1998.
					Sec. 1096. Amendments to the Home
				Ownership and Equity Protection Act of 1994.
					Sec. 1097. Amendments to the Omnibus
				Appropriations Act, 2009.
					Sec. 1098. Amendments to the Real Estate
				Settlement Procedures Act of 1974.
					Sec. 1098A. Amendments to the Interstate
				Land Sales Full Disclosure Act.
					Sec. 1099. Amendments to the Right to
				Financial Privacy Act of 1978.
					Sec. 1100. Amendments to the Secure and
				Fair Enforcement for Mortgage Licensing Act of 2008.
					Sec. 1100A. Amendments to the Truth in
				Lending Act.
					Sec. 1100B. Amendments to the Truth in
				Savings Act.
					Sec. 1100C. Amendments to the
				Telemarketing and Consumer Fraud and Abuse Prevention Act.
					Sec. 1100D. Amendments to the Paperwork
				Reduction Act.
					Sec. 1100E. Adjustments for inflation in
				the Truth in Lending Act.
					Sec. 1100F. Use of consumer
				reports.
					Sec. 1100G. Small business fairness and
				regulatory transparency.
					Sec. 1100H. Effective date.
					TITLE XI—Federal Reserve System
				provisions
					Sec. 1101. Federal Reserve Act amendments
				on emergency lending authority.
					Sec. 1102. Reviews of special Federal
				reserve credit facilities.
					Sec. 1103. Public access to
				information.
					Sec. 1104. Liquidity event
				determination.
					Sec. 1105. Emergency financial
				stabilization.
					Sec. 1106. Additional related
				amendments.
					Sec. 1107. Federal Reserve Act amendments
				on Federal reserve bank governance.
					Sec. 1108. Federal Reserve Act amendments
				on supervision and regulation policy.
					Sec. 1109. GAO audit of the Federal
				Reserve facilities; publication of Board actions.
					TITLE XII—Improving access to mainstream
				financial institutions
					Sec. 1201. Short title.
					Sec. 1202. Purpose.
					Sec. 1203. Definitions.
					Sec. 1204. Expanded access to mainstream
				financial institutions.
					Sec. 1205. Low-cost alternatives to payday
				loans.
					Sec. 1206. Grants to establish loan-loss
				reserve funds.
					Sec. 1207. Procedural
				provisions.
					Sec. 1208. Authorization of
				appropriations.
					Sec. 1209. Regulations.
					Sec. 1210. Evaluation and reports to
				Congress.
					TITLE XIII—Pay It Back Act
					Sec. 1301. Short title.
					Sec. 1302. Amendment to reduce TARP
				authorization.
					Sec. 1303. Report.
					Sec. 1304. Amendments to Housing and
				Economic Recovery Act of 2008.
					Sec. 1305. Federal Housing Finance Agency
				report.
					Sec. 1306. Repayment of unobligated ARRA
				funds.
					TITLE XIV—Mortgage Reform and Anti-Predatory
				Lending Act
					Sec. 1400. Short title; designation as
				enumerated consumer law.
					Subtitle A—Residential Mortgage Loan
				Origination Standards
					Sec. 1401. Definitions.
					Sec. 1402. Residential mortgage loan
				origination.
					Sec. 1403. Prohibition on steering
				incentives.
					Sec. 1404. Liability.
					Sec. 1405. Regulations.
					Sec. 1406. Study of shared appreciation
				mortgages.
					Subtitle B—Minimum Standards For
				Mortgages
					Sec. 1411. Ability to repay.
					Sec. 1412. Safe harbor and rebuttable
				presumption.
					Sec. 1413. Defense to
				foreclosure.
					Sec. 1414. Additional standards and
				requirements.
					Sec. 1415. Rule of
				construction.
					Sec. 1416. Amendments to civil liability
				provisions.
					Sec. 1417. Lender rights in the context of
				borrower deception.
					Sec. 1418. Six-month notice required
				before reset of hybrid adjustable rate mortgages.
					Sec. 1419. Required
				disclosures.
					Sec. 1420. Disclosures required in monthly
				statements for residential mortgage loans.
					Sec. 1421. Report by the GAO.
					Sec. 1422. State attorney general
				enforcement authority.
					Subtitle C—High-Cost
				Mortgages
					Sec. 1431. Definitions relating to
				high-cost mortgages.
					Sec. 1432. Amendments to existing
				requirements for certain mortgages.
					Sec. 1433. Additional requirements for
				certain mortgages.
					Subtitle D—Office of Housing
				Counseling
					Sec. 1441. Short title.
					Sec. 1442. Establishment of Office of
				Housing Counseling.
					Sec. 1443. Counseling
				procedures.
					Sec. 1444. Grants for housing counseling
				assistance.
					Sec. 1445. Requirements to use
				HUD-certified counselors under HUD programs.
					Sec. 1446. Study of defaults and
				foreclosures.
					Sec. 1447. Default and foreclosure
				database.
					Sec. 1448. Definitions for
				counseling-related programs.
					Sec. 1449. Accountability and transparency
				for grant recipients.
					Sec. 1450. Updating and simplification of
				mortgage information booklet.
					Sec. 1451. Home inspection
				counseling.
					Sec. 1452. Warnings to homeowners of
				foreclosure rescue scams.
					Subtitle E—Mortgage Servicing
					Sec. 1461. Escrow and impound accounts
				relating to certain consumer credit transactions.
					Sec. 1462. Disclosure notice required for
				consumers who waive escrow services.
					Sec. 1463. Real Estate Settlement
				Procedures Act of 1974 amendments.
					Sec. 1464. Truth in Lending Act
				amendments.
					Sec. 1465. Escrows included in repayment
				analysis.
					Subtitle F—Appraisal
				Activities
					Sec. 1471. Property appraisal
				requirements.
					Sec. 1472. Appraisal independence
				requirements.
					Sec. 1473. Amendments relating to
				Appraisal Subcommittee of FFIEC, Appraiser Independence Monitoring, Approved
				Appraiser Education, Appraisal Management Companies, Appraiser Complaint
				Hotline, Automated Valuation Models, and Broker Price Opinions.
					Sec. 1474. Equal Credit Opportunity Act
				amendment.
					Sec. 1475. Real Estate Settlement
				Procedures Act of 1974 amendment relating to certain appraisal
				fees.
					Sec. 1476. GAO study on the effectiveness
				and impact of various appraisal methods, valuation models and distributions
				channels, and on the Home Valuation Code of conduct and the Appraisal
				Subcommittee.
					Subtitle G—Mortgage resolution and
				modification
					Sec. 1481. Multifamily mortgage resolution
				program.
					Sec. 1482. Home Affordable Modification
				Program guidelines.
					Sec. 1483. Public availability of
				information of Making Home Affordable Program.
					Sec. 1484. Protecting tenants at
				foreclosure extension and clarification.
					Subtitle H—Miscellaneous
				provisions
					Sec. 1491. Sense of Congress regarding the
				importance of government-sponsored enterprises reform to enhance the
				protection, limitation, and regulation of the terms of residential mortgage
				credit.
					Sec. 1492. GAO study report on government
				efforts to combat mortgage foreclosure rescue scams and loan modification
				fraud.
					Sec. 1493. Reporting of mortgage data by
				State.
					Sec. 1494. Study of effect of drywall
				presence on foreclosures.
					Sec. 1495. Definition.
					Sec. 1496. Emergency mortgage
				relief.
					Sec. 1497. Additional assistance for
				Neighborhood Stabilization Program.
					Sec. 1498. Legal assistance for
				foreclosure-related issues.
					TITLE XV—Miscellaneous
				Provisions
					Sec. 1501. Restrictions on use of United
				States funds for foreign governments; protection of American
				taxpayers.
					Sec. 1502. Conflict minerals.
					Sec. 1503. Reporting requirements
				regarding coal or other mine safety.
					Sec. 1504. Disclosure of payments by
				resource extraction issuers.
					Sec. 1505. Study by the Comptroller
				General.
					Sec. 1506. Study on core deposits and
				brokered deposits.
					TITLE XVI—Section 1256 contracts
					Sec. 1601. Certain swaps, etc., not
				treated as section 1256 contracts.
				
			2.DefinitionsAs used in this Act, the following
			 definitions shall apply, except as the context otherwise requires or as
			 otherwise specifically provided in this Act:
			(1)AffiliateThe term affiliate has the
			 same meaning as in section 3 of the Federal Deposit Insurance Act (12 U.S.C.
			 1813).
			(2)Appropriate Federal banking
			 agencyOn and after the
			 transfer date, the term appropriate Federal banking agency has the
			 same meaning as in section 3(q) of the Federal Deposit Insurance Act (12 U.S.C.
			 1813(q)), as amended by title III.
			(3)Board of governorsThe term Board of Governors
			 means the Board of Governors of the Federal Reserve System.
			(4)BureauThe term Bureau means the
			 Bureau of Consumer Financial Protection established under title X.
			(5)CommissionThe term Commission means the
			 Securities and Exchange Commission, except in the context of the Commodity
			 Futures Trading Commission.
			(6)Commodity
			 futures termsThe terms futures commission merchant,
			 swap, swap dealer, swap execution
			 facility, derivatives clearing organization, board
			 of trade, commodity trading advisor, commodity
			 pool, and commodity pool operator have the same meanings as
			 given the terms in section 1a of the Commodity Exchange Act (7 U.S.C. 1 et
			 seq.).
			(7)CorporationThe term Corporation means the
			 Federal Deposit Insurance Corporation.
			(8)CouncilThe term Council means the
			 Financial Stability Oversight Council established under title I.
			(9)Credit unionThe term credit union means a
			 Federal credit union, State credit union, or State-chartered credit union, as
			 those terms are defined in section 101 of the Federal Credit Union Act (12
			 U.S.C. 1752).
			(10)Federal banking agencyThe term—
				(A)Federal banking agency means,
			 individually, the Board of Governors, the Office of the Comptroller of the
			 Currency, and the Corporation; and
				(B)Federal banking agencies means
			 all of the agencies referred to in subparagraph (A), collectively.
				(11)Functionally regulated
			 subsidiaryThe term
			 functionally regulated subsidiary has the same meaning as in
			 section 5(c)(5) of the Bank Holding Company Act of 1956 (12 U.S.C.
			 1844(c)(5)).
			(12)Primary financial regulatory
			 agencyThe term primary
			 financial regulatory agency means—
				(A)the appropriate Federal banking agency,
			 with respect to institutions described in section 3(q) of the Federal Deposit
			 Insurance Act, except to the extent that an institution is or the activities of
			 an institution are otherwise described in subparagraph (B), (C), (D), or
			 (E);
				(B)the Securities and Exchange Commission,
			 with respect to—
					(i)any broker or dealer that is registered
			 with the Commission under the Securities Exchange Act of 1934, with respect to
			 the activities of the broker or dealer that require the broker or dealer to be
			 registered under that Act;
					(ii)any investment company that is registered
			 with the Commission under the Investment Company Act of 1940, with respect to
			 the activities of the investment company that require the investment company to
			 be registered under that Act;
					(iii)any investment adviser that is registered
			 with the Commission under the Investment Advisers Act of 1940, with respect to
			 the investment advisory activities of such company and activities that are
			 incidental to such advisory activities;
					(iv)any clearing agency registered with the
			 Commission under the Securities Exchange Act of 1934, with respect to the
			 activities of the clearing agency that require the agency to be registered
			 under such Act;
					(v)any
			 nationally recognized statistical rating organization registered with the
			 Commission under the Securities Exchange Act of 1934;
					(vi)any
			 transfer agent registered with the Commission under the Securities Exchange Act
			 of 1934;
					(vii)any exchange
			 registered as a national securities exchange with the Commission under the
			 Securities Exchange Act of 1934;
					(viii)any national
			 securities association registered with the Commission under the Securities
			 Exchange Act of 1934;
					(ix)any
			 securities information processor registered with the Commission under the
			 Securities Exchange Act of 1934;
					(x)the
			 Municipal Securities Rulemaking Board established under the Securities Exchange
			 Act of 1934;
					(xi)the
			 Public Company Accounting Oversight Board established under the Sarbanes-Oxley
			 Act of 2002 (15 U.S.C. 7211 et seq.);
					(xii)the Securities
			 Investor Protection Corporation established under the Securities Investor
			 Protection Act of 1970 (15 U.S.C. 78aaa et seq.); and
					(xiii)any
			 security-based swap execution facility, security-based swap data repository,
			 security-based swap dealer or major security-based swap participant registered
			 with the Commission under the Securities Exchange Act of 1934, with respect to
			 the security-based swap activities of the person that require such person to be
			 registered under such Act;
					(C)the Commodity Futures Trading Commission,
			 with respect to—
					(i)any futures commission merchant registered
			 with the Commodity Futures Trading Commission under the Commodity Exchange Act
			 (7 U.S.C. 1 et seq.), with respect to the activities of the futures commission
			 merchant that require the futures commission merchant to be registered under
			 that Act;
					(ii)any commodity
			 pool operator registered with the Commodity Futures Trading Commission under
			 the Commodity Exchange Act (7 U.S.C. 1 et seq.), with respect to the activities
			 of the commodity pool operator that require the commodity pool operator to be
			 registered under that Act, or a commodity pool, as defined in that Act;
					(iii)any commodity
			 trading advisor or introducing broker registered with the Commodity Futures
			 Trading Commission under the Commodity Exchange Act (7 U.S.C. 1 et seq.), with
			 respect to the activities of the commodity trading advisor or introducing
			 broker that require the commodity trading adviser or introducing broker to be
			 registered under that Act;
					(iv)any
			 derivatives clearing organization registered with the Commodity Futures Trading
			 Commission under the Commodity Exchange Act (7 U.S.C. 1 et seq.), with respect
			 to the activities of the derivatives clearing organization that require the
			 derivatives clearing organization to be registered under that Act;
					(v)any
			 board of trade designated as a contract market by the Commodity Futures Trading
			 Commission under the Commodity Exchange Act (7 U.S.C. 1 et seq.);
					(vi)any
			 futures association registered with the Commodity Futures Trading Commission
			 under the Commodity Exchange Act (7 U.S.C. 1 et seq.);
					(vii)any retail
			 foreign exchange dealer registered with the Commodity Futures Trading
			 Commission under the Commodity Exchange Act (7 U.S.C. 1 et seq.), with respect
			 to the activities of the retail foreign exchange dealer that require the retail
			 foreign exchange dealer to be registered under that Act;
					(viii)any swap
			 execution facility, swap data repository, swap dealer, or major swap
			 participant registered with the Commodity Futures Trading Commission under the
			 Commodity Exchange Act (7 U.S.C. 1 et seq.) with respect to the swap activities
			 of the person that require such person to be registered under that Act;
			 and
					(ix)any
			 registered entity under the Commodity Exchange Act (7 U.S.C. 1 et seq.), with
			 respect to the activities of the registered entity that require the registered
			 entity to be registered under that Act;
					(D)the State insurance authority of the State
			 in which an insurance company is domiciled, with respect to the insurance
			 activities and activities that are incidental to such insurance activities of
			 an insurance company that is subject to supervision by the State insurance
			 authority under State insurance law; and
				(E)the Federal Housing Finance Agency, with
			 respect to Federal Home Loan Banks or the Federal Home Loan Bank System, and
			 with respect to the Federal National Mortgage Association or the Federal Home
			 Loan Mortgage Corporation.
				(13)Prudential standardsThe term prudential standards
			 means enhanced supervision and regulatory standards developed by the Board of
			 Governors under section 165.
			(14)SecretaryThe term Secretary means the
			 Secretary of the Treasury.
			(15)Securities termsThe—
				(A)terms broker,
			 dealer, issuer, nationally recognized
			 statistical rating organization, security, and
			 securities laws have the same meanings as in section 3 of the
			 Securities Exchange Act of 1934 (15 U.S.C. 78c);
				(B)term investment adviser has
			 the same meaning as in section 202 of the Investment Advisers Act of 1940 (15
			 U.S.C. 80b–2); and
				(C)term investment company has
			 the same meaning as in section 3 of the Investment Company Act of 1940 (15
			 U.S.C. 80a–3).
				(16)StateThe term State means any
			 State, commonwealth, territory, or possession of the United States, the
			 District of Columbia, the Commonwealth of Puerto Rico, the Commonwealth of the
			 Northern Mariana Islands, American Samoa, Guam, or the United States Virgin
			 Islands.
			(17)Transfer dateThe term transfer date means
			 the date established under section 311.
			(18)Other incorporated definitions
				(A)Federal Deposit insurance actThe terms bank, bank
			 holding company, control, deposit,
			 depository institution, Federal depository
			 institution, Federal savings association, foreign
			 bank, including, insured branch,
			 insured depository institution, national member bank,
			 national nonmember bank, savings association,
			 State bank, State depository institution,
			 State member bank, State nonmember bank, State
			 savings association, and subsidiary have the same meanings
			 as in section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813).
				(B)Holding CompaniesThe term—
					(i)bank holding company  has
			 the same meaning as in section 2 of the Bank Holding Company Act of 1956 (12
			 U.S.C. 1841);
					(ii)financial holding company
			 has the same meaning as in section 2(p) of the Bank Holding Company Act of 1956
			 (12 U.S.C. 1841(p)); and
					(iii)savings and loan holding
			 company has the same meaning as in section 10 of the Home Owners' Loan
			 Act (12 U.S.C. 1467a(a)).
					3.SeverabilityIf any provision of this Act, an amendment
			 made by this Act, or the application of such provision or amendment to any
			 person or circumstance is held to be unconstitutional, the remainder of this
			 Act, the amendments made by this Act, and the application of the provisions of
			 such to any person or circumstance shall not be affected thereby.
		4.Effective
			 dateExcept as otherwise
			 specifically provided in this Act or the amendments made by this Act, this Act
			 and such amendments shall take effect 1 day after the date of enactment of this
			 Act.
		5.Budgetary
			 effectsThe budgetary effects
			 of this Act, for the purpose of complying with the Statutory Pay-As-You-Go-Act
			 of 2010, shall be determined by reference to the latest statement titled
			 Budgetary Effects of PAYGO Legislation for this Act, jointly
			 submitted for printing in the Congressional Record by the Chairmen of the House
			 and Senate Budget Committees, provided that such statement has been submitted
			 prior to the vote on passage in the House acting first on this conference
			 report or amendment between the Houses.
		6.Antitrust savings
			 clauseNothing in this Act, or
			 any amendment made by this Act, shall be construed to modify, impair, or
			 supersede the operation of any of the antitrust laws, unless otherwise
			 specified. For purposes of this section, the term antitrust laws
			 has the same meaning as in subsection (a) of the first section of the Clayton
			 Act, except that such term includes section 5 of the Federal Trade Commission
			 Act, to the extent that such section 5 applies to unfair methods of
			 competition.
		IFinancial
			 Stability
			101.Short
			 titleThis title may be cited
			 as the Financial Stability Act of 2010.
			102.Definitions
				(a)In
			 generalFor purposes of this
			 title, unless the context otherwise requires, the following definitions shall
			 apply:
					(1)Bank holding
			 companyThe term bank holding company has the same
			 meaning as in section 2 of the Bank Holding Company Act of 1956 (12 U.S.C.
			 1841). A foreign bank or company that is treated as a bank holding company for
			 purposes of the Bank Holding Company Act of 1956, pursuant to section 8(a) of
			 the International Banking Act of 1978 (12 U.S.C. 3106(a)), shall be treated as
			 a bank holding company for purposes of this title.
					(2)ChairpersonThe
			 term Chairperson means the Chairperson of the Council.
					(3)Member
			 agencyThe term member agency means an agency
			 represented by a voting member of the Council.
					(4)Nonbank
			 financial company definitions
						(A)Foreign nonbank
			 financial companyThe term foreign nonbank financial
			 company means a company (other than a company that is, or is treated in
			 the United States as, a bank holding company) that is—
							(i)incorporated or
			 organized in a country other than the United States; and
							(ii)predominantly
			 engaged in, including through a branch in the United States, financial
			 activities, as defined in paragraph (6).
							(B)U.S. nonbank
			 financial companyThe term U.S. nonbank financial
			 company means a company (other than a bank holding company, a Farm
			 Credit System institution chartered and subject to the provisions of the Farm
			 Credit Act of 1971 (12 U.S.C. 2001 et seq.), or a national securities exchange
			 (or parent thereof), clearing agency (or parent thereof, unless the parent is a
			 bank holding company), security-based swap execution facility, or
			 security-based swap data repository registered with the Commission, or a board
			 of trade designated as a contract market (or parent thereof), or a derivatives
			 clearing organization (or parent thereof, unless the parent is a bank holding
			 company), swap execution facility or a swap data repository registered with the
			 Commodity Futures Trading Commission), that is—
							(i)incorporated or
			 organized under the laws of the United States or any State; and
							(ii)predominantly
			 engaged in financial activities, as defined in paragraph (6).
							(C)Nonbank
			 Financial companyThe term nonbank financial company
			 means a U.S. nonbank financial company and a foreign nonbank financial
			 company.
						(D)Nonbank financial company supervised by the
			 Board of GovernorsThe term
			 nonbank financial company supervised by the Board of Governors
			 means a nonbank financial company that the Council has determined under section
			 113 shall be supervised by the Board of Governors.
						(5)Office of
			 Financial ResearchThe term Office of Financial
			 Research means the office established under section 152.
					(6)Predominantly
			 engagedA company is predominantly engaged in financial
			 activities if—
						(A)the annual gross
			 revenues derived by the company and all of its subsidiaries from activities
			 that are financial in nature (as defined in section 4(k) of the Bank Holding
			 Company Act of 1956) and, if applicable, from the ownership or control of one
			 or more insured depository institutions, represents 85 percent or more of the
			 consolidated annual gross revenues of the company; or
						(B)the consolidated
			 assets of the company and all of its subsidiaries related to activities that
			 are financial in nature (as defined in section 4(k) of the Bank Holding Company
			 Act of 1956) and, if applicable, related to the ownership or control of one or
			 more insured depository institutions, represents 85 percent or more of the
			 consolidated assets of the company.
						(7)Significant
			 institutionsThe terms significant nonbank financial
			 company and significant bank holding company have the
			 meanings given those terms by rule of the Board of Governors, but in no
			 instance shall the term significant nonbank financial company
			 include those entities that are excluded under paragraph (4)(B).
					(b)Definitional
			 criteriaThe Board of
			 Governors shall establish, by regulation, the requirements for determining if a
			 company is predominantly engaged in financial activities, as defined in
			 subsection (a)(6).
				(c)Foreign nonbank financial
			 companiesFor purposes of the
			 application of subtitles A and C (other than section 113(b)) with respect to a
			 foreign nonbank financial company, references in this title to
			 company or subsidiary include only the United
			 States activities and subsidiaries of such foreign company, except as otherwise
			 provided.
				AFinancial
			 Stability Oversight Council
				111.Financial
			 Stability Oversight Council established
					(a)EstablishmentEffective
			 on the date of enactment of this Act, there is established the Financial
			 Stability Oversight Council.
					(b)MembershipThe
			 Council shall consist of the following members:
						(1)Voting
			 membersThe voting members, who shall each have 1 vote on the
			 Council shall be—
							(A)the Secretary of
			 the Treasury, who shall serve as Chairperson of the Council;
							(B)the Chairman of
			 the Board of Governors;
							(C)the Comptroller of
			 the Currency;
							(D)the Director of
			 the Bureau;
							(E)the Chairman of
			 the Commission;
							(F)the Chairperson of
			 the Corporation;
							(G)the Chairperson of
			 the Commodity Futures Trading Commission;
							(H)the Director of
			 the Federal Housing Finance Agency;
							(I)the Chairman of
			 the National Credit Union Administration Board; and
							(J)an independent
			 member appointed by the President, by and with the advice and consent of the
			 Senate, having insurance expertise.
							(2)Nonvoting
			 membersThe nonvoting members, who shall serve in an advisory
			 capacity as a nonvoting member of the Council, shall be—
							(A)the Director of
			 the Office of Financial Research;
							(B)the Director of
			 the Federal Insurance Office;
							(C)a State insurance
			 commissioner, to be designated by a selection process determined by the State
			 insurance commissioners;
							(D)a State banking
			 supervisor, to be designated by a selection process determined by the State
			 banking supervisors; and
							(E)a State securities
			 commissioner (or an officer performing like functions), to be designated by a
			 selection process determined by such State securities commissioners.
							(3)Nonvoting member
			 participationThe nonvoting members of the Council shall not be
			 excluded from any of the proceedings, meetings, discussions, or deliberations
			 of the Council, except that the Chairperson may, upon an affirmative vote of
			 the member agencies, exclude the nonvoting members from any of the proceedings,
			 meetings, discussions, or deliberations of the Council when necessary to
			 safeguard and promote the free exchange of confidential supervisory
			 information.
						(c)Terms;
			 vacancy
						(1)TermsThe
			 independent member of the Council shall serve for a term of 6 years, and each
			 nonvoting member described in subparagraphs (C), (D), and (E) of subsection
			 (b)(2) shall serve for a term of 2 years.
						(2)VacancyAny vacancy on the
			 Council shall be filled in the manner in which the original appointment was
			 made.
						(3)Acting officials
			 may serveIn the event of a vacancy in the office of the head of
			 a member agency or department, and pending the appointment of a successor, or
			 during the absence or disability of the head of a member agency or department,
			 the acting head of the member agency or department shall serve as a member of
			 the Council in the place of that agency or department head.
						(d)Technical and
			 professional advisory committeesThe Council may appoint such special
			 advisory, technical, or professional committees as may be useful in carrying
			 out the functions of the Council, including an advisory committee consisting of
			 State regulators, and the members of such committees may be members of the
			 Council, or other persons, or both.
					(e)Meetings
						(1)TimingThe Council shall meet at the call of the
			 Chairperson or a majority of the members then serving, but not less frequently
			 than quarterly.
						(2)Rules for
			 conducting businessThe Council shall adopt such rules as may be
			 necessary for the conduct of the business of the Council. Such rules shall be
			 rules of agency organization, procedure, or practice for purposes of section
			 553 of title 5, United States Code.
						(f)VotingUnless
			 otherwise specified, the Council shall make all decisions that it is authorized
			 or required to make by a majority vote of the voting members then
			 serving.
					(g)Nonapplicability
			 of FACAThe Federal Advisory
			 Committee Act (5 U.S.C. App.) shall not apply to the Council, or to any special
			 advisory, technical, or professional committee appointed by the Council, except
			 that, if an advisory, technical, or professional committee has one or more
			 members who are not employees of or affiliated with the United States
			 Government, the Council shall publish a list of the names of the members of
			 such committee.
					(h)Assistance from
			 Federal agenciesAny
			 department or agency of the United States may provide to the Council and any
			 special advisory, technical, or professional committee appointed by the
			 Council, such services, funds, facilities, staff, and other support services as
			 the Council may determine advisable.
					(i)Compensation of
			 members
						(1)Federal employee
			 membersAll members of the Council who are officers or employees
			 of the United States shall serve without compensation in addition to that
			 received for their services as officers or employees of the United
			 States.
						(2)Compensation for
			 non-Federal memberSection
			 5314 of title 5, United States Code, is amended by adding at the end the
			 following:
							
								Independent Member of the Financial Stability
				Oversight Council (1)..
						(j)Detail of
			 Government employeesAny employee of the Federal Government may
			 be detailed to the Council without reimbursement, and such detail shall be
			 without interruption or loss of civil service status or privilege. An employee
			 of the Federal Government detailed to the Council shall report to and be
			 subject to oversight by the Council during the assignment to the Council, and
			 shall be compensated by the department or agency from which the employee was
			 detailed.
					112.Council
			 authority
					(a)Purposes and
			 duties of the Council
						(1)In
			 generalThe purposes of the Council are—
							(A)to identify risks
			 to the financial stability of the United States that could arise from the
			 material financial distress or failure, or ongoing activities, of large,
			 interconnected bank holding companies or nonbank financial companies, or that
			 could arise outside the financial services marketplace;
							(B)to promote market
			 discipline, by eliminating expectations on the part of shareholders, creditors,
			 and counterparties of such companies that the Government will shield them from
			 losses in the event of failure; and
							(C)to respond to
			 emerging threats to the stability of the United States financial system.
							(2)DutiesThe
			 Council shall, in accordance with this title—
							(A)collect
			 information from member agencies, other Federal and State financial regulatory
			 agencies, the Federal Insurance Office and, if necessary to assess risks to the
			 United States financial system, direct the Office of Financial Research to
			 collect information from bank holding companies and nonbank financial
			 companies;
							(B)provide direction
			 to, and request data and analyses from, the Office of Financial Research to
			 support the work of the Council;
							(C)monitor the
			 financial services marketplace in order to identify potential threats to the
			 financial stability of the United States;
							(D)to monitor
			 domestic and international financial regulatory proposals and developments,
			 including insurance and accounting issues, and to advise Congress and make
			 recommendations in such areas that will enhance the integrity, efficiency,
			 competitiveness, and stability of the U.S. financial markets;
							(E)facilitate
			 information sharing and coordination among the member agencies and other
			 Federal and State agencies regarding domestic financial services policy
			 development, rulemaking, examinations, reporting requirements, and enforcement
			 actions;
							(F)recommend to the
			 member agencies general supervisory priorities and principles reflecting the
			 outcome of discussions among the member agencies;
							(G)identify gaps in
			 regulation that could pose risks to the financial stability of the United
			 States;
							(H)require
			 supervision by the Board of Governors for nonbank financial companies that may
			 pose risks to the financial stability of the United States in the event of
			 their material financial distress or failure, or because of their activities
			 pursuant to section 113;
							(I)make
			 recommendations to the Board of Governors concerning the establishment of
			 heightened prudential standards for risk-based capital, leverage, liquidity,
			 contingent capital, resolution plans and credit exposure reports, concentration
			 limits, enhanced public disclosures, and overall risk management for nonbank
			 financial companies and large, interconnected bank holding companies supervised
			 by the Board of Governors;
							(J)identify
			 systemically important financial market utilities and payment, clearing, and
			 settlement activities (as that term is defined in title VIII);
							(K)make
			 recommendations to primary financial regulatory agencies to apply new or
			 heightened standards and safeguards for financial activities or practices that
			 could create or increase risks of significant liquidity, credit, or other
			 problems spreading among bank holding companies, nonbank financial companies,
			 and United States financial markets;
							(L)review and, as
			 appropriate, may submit comments to the Commission and any standard-setting
			 body with respect to an existing or proposed accounting principle, standard, or
			 procedure;
							(M)provide a forum
			 for—
								(i)discussion and
			 analysis of emerging market developments and financial regulatory issues;
			 and
								(ii)resolution of
			 jurisdictional disputes among the members of the Council; and
								(N)annually report to
			 and testify before Congress on—
								(i)the
			 activities of the Council;
								(ii)significant
			 financial market and regulatory developments, including insurance and
			 accounting regulations and standards, along with an assessment of those
			 developments on the stability of the financial system;
								(iii)potential
			 emerging threats to the financial stability of the United States;
								(iv)all
			 determinations made under section 113 or title VIII, and the basis for such
			 determinations;
								(v)all
			 recommendations made under section 119 and the result of such recommendations;
			 and
								(vi)recommendations—
									(I)to enhance the
			 integrity, efficiency, competitiveness, and stability of United States
			 financial markets;
									(II)to promote market
			 discipline; and
									(III)to maintain
			 investor confidence.
									(b)Statements by
			 voting members of the councilAt the time at which each report is
			 submitted under subsection (a), each voting member of the Council shall—
						(1)if such member
			 believes that the Council, the Government, and the private sector are taking
			 all reasonable steps to ensure financial stability and to mitigate systemic
			 risk that would negatively affect the economy, submit a signed statement to
			 Congress stating such belief; or
						(2)if such member
			 does not believe that all reasonable steps described under paragraph (1) are
			 being taken, submit a signed statement to Congress stating what actions such
			 member believes need to be taken in order to ensure that all reasonable steps
			 described under paragraph (1) are taken.
						(c)Testimony by the
			 chairpersonThe Chairperson shall appear before the Committee on
			 Financial Services of the House of Representatives and the Committee on
			 Banking, Housing, and Urban Affairs of the Senate at an annual hearing, after
			 the report is submitted under subsection (a)—
						(1)to discuss the
			 efforts, activities, objectives, and plans of the Council; and
						(2)to discuss and
			 answer questions concerning such report.
						(d)Authority To
			 obtain information
						(1)In
			 generalThe Council may receive, and may request the submission
			 of, any data or information from the Office of Financial Research, member
			 agencies, and the Federal Insurance Office, as necessary—
							(A)to monitor the
			 financial services marketplace to identify potential risks to the financial
			 stability of the United States; or
							(B)to otherwise carry
			 out any of the provisions of this title.
							(2)Submissions by
			 the office and member agenciesNotwithstanding any other
			 provision of law, the Office of Financial Research, any member agency, and the
			 Federal Insurance Office, are authorized to submit information to the
			 Council.
						(3)Financial data
			 collection
							(A)In
			 generalThe Council, acting through the Office of Financial
			 Research, may require the submission of periodic and other reports from any
			 nonbank financial company or bank holding company for the purpose of assessing
			 the extent to which a financial activity or financial market in which the
			 nonbank financial company or bank holding company participates, or the nonbank
			 financial company or bank holding company itself, poses a threat to the
			 financial stability of the United States.
							(B)Mitigation of
			 report burdenBefore requiring the submission of reports from any
			 nonbank financial company or bank holding company that is regulated by a member
			 agency or any primary financial regulatory agency, the Council, acting through
			 the Office of Financial Research, shall coordinate with such agencies and
			 shall, whenever possible, rely on information available from the Office of
			 Financial Research or such agencies.
							(C)Mitigation in case of foreign financial
			 companiesBefore requiring
			 the submission of reports from a company that is a foreign nonbank financial
			 company or foreign-based bank holding company, the Council shall, acting
			 through the Office of Financial Research, to the extent appropriate, consult
			 with the appropriate foreign regulator of such company and, whenever possible,
			 rely on information already being collected by such foreign regulator, with
			 English translation.
							(4)Back-up
			 examination by the Board of GovernorsIf the Council is unable to
			 determine whether the financial activities of a U.S. nonbank financial company
			 pose a threat to the financial stability of the United States, based on
			 information or reports obtained under paragraphs (1) and (3), discussions with
			 management, and publicly available information, the Council may request the
			 Board of Governors, and the Board of Governors is authorized, to conduct an
			 examination of the U.S. nonbank financial company for the sole purpose of
			 determining whether the nonbank financial company should be supervised by the
			 Board of Governors for purposes of this title.
						(5)Confidentiality
							(A)In
			 generalThe Council, the Office of Financial Research, and the
			 other member agencies shall maintain the confidentiality of any data,
			 information, and reports submitted under this title.
							(B)Retention of
			 privilegeThe submission of any nonpublicly available data or
			 information under this subsection and subtitle B shall not constitute a waiver
			 of, or otherwise affect, any privilege arising under Federal or State law
			 (including the rules of any Federal or State court) to which the data or
			 information is otherwise subject.
							(C)Freedom of
			 information ActSection 552 of title 5, United States Code,
			 including the exceptions thereunder, shall apply to any data or information
			 submitted under this subsection and subtitle B.
							113.Authority to
			 require supervision and regulation of certain nonbank financial
			 companies
					(a)U.S. Nonbank
			 Financial companies supervised by the Board of Governors
						(1)DeterminationThe
			 Council, on a nondelegable basis and by a vote of not fewer than
			 2/3 of the voting members then serving, including an
			 affirmative vote by the Chairperson, may determine that a U.S. nonbank
			 financial company shall be supervised by the Board of Governors and shall be
			 subject to prudential standards, in accordance with this title, if the Council
			 determines that material financial distress at the U.S. nonbank financial
			 company, or the nature, scope, size, scale, concentration, interconnectedness,
			 or mix of the activities of the U.S. nonbank financial company, could pose a
			 threat to the financial stability of the United States.
						(2)ConsiderationsIn
			 making a determination under paragraph (1), the Council shall consider—
							(A)the extent of the
			 leverage of the company;
							(B)the extent and
			 nature of the off-balance-sheet exposures of the company;
							(C)the extent and
			 nature of the transactions and relationships of the company with other
			 significant nonbank financial companies and significant bank holding
			 companies;
							(D)the importance of
			 the company as a source of credit for households, businesses, and State and
			 local governments and as a source of liquidity for the United States financial
			 system;
							(E)the importance of
			 the company as a source of credit for low-income, minority, or underserved
			 communities, and the impact that the failure of such company would have on the
			 availability of credit in such communities;
							(F)the extent to
			 which assets are managed rather than owned by the company, and the extent to
			 which ownership of assets under management is diffuse;
							(G)the nature, scope,
			 size, scale, concentration, interconnectedness, and mix of the activities of
			 the company;
							(H)the degree to
			 which the company is already regulated by 1 or more primary financial
			 regulatory agencies;
							(I)the amount and
			 nature of the financial assets of the company;
							(J)the amount and
			 types of the liabilities of the company, including the degree of reliance on
			 short-term funding; and
							(K)any other
			 risk-related factors that the Council deems appropriate.
							(b)Foreign Nonbank
			 Financial companies supervised by the Board of Governors
						(1)DeterminationThe
			 Council, on a nondelegable basis and by a vote of not fewer than
			 2/3 of the voting members then serving, including an
			 affirmative vote by the Chairperson, may determine that a foreign nonbank
			 financial company shall be supervised by the Board of Governors and shall be
			 subject to prudential standards, in accordance with this title, if the Council
			 determines that material financial distress at the foreign nonbank financial
			 company, or the nature, scope, size, scale, concentration, interconnectedness,
			 or mix of the activities of the foreign nonbank financial company, could pose a
			 threat to the financial stability of the United States.
						(2)ConsiderationsIn
			 making a determination under paragraph (1), the Council shall consider—
							(A)the extent of the
			 leverage of the company;
							(B)the extent and
			 nature of the United States related off-balance-sheet exposures of the
			 company;
							(C)the extent and
			 nature of the transactions and relationships of the company with other
			 significant nonbank financial companies and significant bank holding
			 companies;
							(D)the importance of
			 the company as a source of credit for United States households, businesses, and
			 State and local governments and as a source of liquidity for the United States
			 financial system;
							(E)the importance of
			 the company as a source of credit for low-income, minority, or underserved
			 communities in the United States, and the impact that the failure of such
			 company would have on the availability of credit in such communities;
							(F)the extent to
			 which assets are managed rather than owned by the company and the extent to
			 which ownership of assets under management is diffuse;
							(G)the nature, scope,
			 size, scale, concentration, interconnectedness, and mix of the activities of
			 the company;
							(H)the extent to
			 which the company is subject to prudential standards on a consolidated basis in
			 its home country that are administered and enforced by a comparable foreign
			 supervisory authority;
							(I)the amount and
			 nature of the United States financial assets of the company;
							(J)the amount and
			 nature of the liabilities of the company used to fund activities and operations
			 in the United States, including the degree of reliance on short-term funding;
			 and
							(K)any other
			 risk-related factors that the Council deems appropriate.
							(c)Antievasion
						(1)DeterminationsIn
			 order to avoid evasion of this title, the Council, on its own initiative or at
			 the request of the Board of Governors, may determine, on a nondelegable basis
			 and by a vote of not fewer than 2/3 of the voting members
			 then serving, including an affirmative vote by the Chairperson, that—
							(A)material financial
			 distress related to, or the nature, scope, size, scale, concentration,
			 interconnectedness, or mix of, the financial activities conducted directly or
			 indirectly by a company incorporated or organized under the laws of the United
			 States or any State or the financial activities in the United States of a
			 company incorporated or organized in a country other than the United States
			 would pose a threat to the financial stability of the United States, based on
			 consideration of the factors in subsection (a)(2) or (b)(2), as
			 applicable;
							(B)the company is
			 organized or operates in such a manner as to evade the application of this
			 title; and
							(C)such financial
			 activities of the company shall be supervised by the Board of Governors and
			 subject to prudential standards in accordance with this title, consistent with
			 paragraph (3).
							(2)ReportUpon
			 making a determination under paragraph (1), the Council shall submit a report
			 to the appropriate committees of Congress detailing the reasons for making such
			 determination.
						(3)Consolidated
			 supervision of only financial activities; establishment of an intermediate
			 holding company
							(A)Establishment of
			 an Intermediate holding companyUpon a determination under
			 paragraph (1), the company that is the subject of the determination may
			 establish an intermediate holding company in which the financial activities of
			 such company and its subsidiaries shall be conducted (other than the activities
			 described in section 167(b)(2)) in compliance with any regulations or guidance
			 provided by the Board of Governors. Such intermediate holding company shall be
			 subject to the supervision of the Board of Governors and to prudential
			 standards under this title as if the intermediate holding company were a
			 nonbank financial company supervised by the Board of Governors.
							(B)Action of the
			 Board of GovernorsTo facilitate the supervision of the financial
			 activities subject to the determination in paragraph (1), the Board of
			 Governors may require a company to establish an intermediate holding company,
			 as provided for in section 167, which would be subject to the supervision of
			 the Board of Governors and to prudential standards under this title, as if the
			 intermediate holding company were a nonbank financial company supervised by the
			 Board of Governors.
							(4)Notice and
			 opportunity for hearing and final determination; judicial
			 reviewSubsections (d) through (h) shall apply to determinations
			 made by the Council pursuant to paragraph (1) in the same manner as such
			 subsections apply to nonbank financial companies.
						(5)Covered
			 financial activitiesFor purposes of this subsection, the term
			 financial activities—
							(A)means activities
			 that are financial in nature (as defined in section 4(k) of the Bank Holding
			 Company Act of 1956);
							(B)includes the
			 ownership or control of one or more insured depository institutions; and
							(C)does not include
			 internal financial activities conducted for the company or any affiliate
			 thereof, including internal treasury, investment, and employee benefit
			 functions.
							(6)Only financial
			 activities subject to prudential supervisionNonfinancial
			 activities of the company shall not be subject to supervision by the Board of
			 Governors and prudential standards of the Board. For purposes of this Act, the
			 financial activities that are the subject of the determination in paragraph (1)
			 shall be subject to the same requirements as a nonbank financial company
			 supervised by the Board of Governors. Nothing in this paragraph shall prohibit
			 or limit the authority of the Board of Governors to apply prudential standards
			 under this title to the financial activities that are subject to the
			 determination in paragraph (1).
						(d)Reevaluation and
			 rescissionThe Council shall—
						(1)not less
			 frequently than annually, reevaluate each determination made under subsections
			 (a) and (b) with respect to such nonbank financial company supervised by the
			 Board of Governors; and
						(2)rescind any such
			 determination, if the Council, by a vote of not fewer than
			 2/3 of the voting members then serving, including an
			 affirmative vote by the Chairperson, determines that the nonbank financial
			 company no longer meets the standards under subsection (a) or (b), as
			 applicable.
						(e)Notice and
			 opportunity for hearing and final determination
						(1)In
			 generalThe Council shall provide to a nonbank financial company
			 written notice of a proposed determination of the Council, including an
			 explanation of the basis of the proposed determination of the Council, that a
			 nonbank financial company shall be supervised by the Board of Governors and
			 shall be subject to prudential standards in accordance with this title.
						(2)HearingNot
			 later than 30 days after the date of receipt of any notice of a proposed
			 determination under paragraph (1), the nonbank financial company may request,
			 in writing, an opportunity for a written or oral hearing before the Council to
			 contest the proposed determination. Upon receipt of a timely request, the
			 Council shall fix a time (not later than 30 days after the date of receipt of
			 the request) and place at which such company may appear, personally or through
			 counsel, to submit written materials (or, at the sole discretion of the
			 Council, oral testimony and oral argument).
						(3)Final
			 determinationNot later than 60 days after the date of a hearing
			 under paragraph (2), the Council shall notify the nonbank financial company of
			 the final determination of the Council, which shall contain a statement of the
			 basis for the decision of the Council.
						(4)No hearing
			 requestedIf a nonbank financial company does not make a timely
			 request for a hearing, the Council shall notify the nonbank financial company,
			 in writing, of the final determination of the Council under subsection (a) or
			 (b), as applicable, not later than 10 days after the date by which the company
			 may request a hearing under paragraph (2).
						(f)Emergency
			 exception
						(1)In
			 generalThe Council may waive or modify the requirements of
			 subsection (e) with respect to a nonbank financial company, if the Council
			 determines, by a vote of not fewer than 2/3 of the voting
			 members then serving, including an affirmative vote by the Chairperson, that
			 such waiver or modification is necessary or appropriate to prevent or mitigate
			 threats posed by the nonbank financial company to the financial stability of
			 the United States.
						(2)NoticeThe
			 Council shall provide notice of a waiver or modification under this subsection
			 to the nonbank financial company concerned as soon as practicable, but not
			 later than 24 hours after the waiver or modification is granted.
						(3)International
			 coordinationIn making a determination under paragraph (1), the
			 Council shall consult with the appropriate home country supervisor, if any, of
			 the foreign nonbank financial company that is being considered for such a
			 determination.
						(4)Opportunity for
			 hearingThe Council shall allow a nonbank financial company to
			 request, in writing, an opportunity for a written or oral hearing before the
			 Council to contest a waiver or modification under this subsection, not later
			 than 10 days after the date of receipt of notice of the waiver or modification
			 by the company. Upon receipt of a timely request, the Council shall fix a time
			 (not later than 15 days after the date of receipt of the request) and place at
			 which the nonbank financial company may appear, personally or through counsel,
			 to submit written materials (or, at the sole discretion of the Council, oral
			 testimony and oral argument).
						(5)Notice of final
			 determinationNot later than 30 days after the date of any
			 hearing under paragraph (4), the Council shall notify the subject nonbank
			 financial company of the final determination of the Council under this
			 subsection, which shall contain a statement of the basis for the decision of
			 the Council.
						(g)ConsultationThe
			 Council shall consult with the primary financial regulatory agency, if any, for
			 each nonbank financial company or subsidiary of a nonbank financial company
			 that is being considered for supervision by the Board of Governors under this
			 section before the Council makes any final determination with respect to such
			 nonbank financial company under subsection (a), (b), or (c).
					(h)Judicial
			 reviewIf the Council makes a final determination under this
			 section with respect to a nonbank financial company, such nonbank financial
			 company may, not later than 30 days after the date of receipt of the notice of
			 final determination under subsection (d)(2), (e)(3), or (f)(5), bring an action
			 in the United States district court for the judicial district in which the home
			 office of such nonbank financial company is located, or in the United States
			 District Court for the District of Columbia, for an order requiring that the
			 final determination be rescinded, and the court shall, upon review, dismiss
			 such action or direct the final determination to be rescinded. Review of such
			 an action shall be limited to whether the final determination made under this
			 section was arbitrary and capricious.
					(i)International coordinationIn exercising its duties under this title
			 with respect to foreign nonbank financial companies, foreign-based bank holding
			 companies, and cross-border activities and markets, the Council shall consult
			 with appropriate foreign regulatory authorities, to the extent
			 appropriate.
					114.Registration of
			 nonbank financial companies supervised by the Board of GovernorsNot later than 180 days after the date of a
			 final Council determination under section 113 that a nonbank financial company
			 is to be supervised by the Board of Governors, such company shall register with
			 the Board of Governors, on forms prescribed by the Board of Governors, which
			 shall include such information as the Board of Governors, in consultation with
			 the Council, may deem necessary or appropriate to carry out this title.
				115.Enhanced
			 supervision and prudential standards for nonbank financial companies supervised
			 by the Board of Governors and certain bank holding companies
					(a)In
			 general
						(1)PurposeIn
			 order to prevent or mitigate risks to the financial stability of the United
			 States that could arise from the material financial distress, failure, or
			 ongoing activities of large, interconnected financial institutions, the Council
			 may make recommendations to the Board of Governors concerning the establishment
			 and refinement of prudential standards and reporting and disclosure
			 requirements applicable to nonbank financial companies supervised by the Board
			 of Governors and large, interconnected bank holding companies, that—
							(A)are more stringent
			 than those applicable to other nonbank financial companies and bank holding
			 companies that do not present similar risks to the financial stability of the
			 United States; and
							(B)increase in
			 stringency, based on the considerations identified in subsection (b)(3).
							(2)Recommended
			 application of required standardsIn making recommendations under
			 this section, the Council may—
							(A)differentiate
			 among companies that are subject to heightened standards on an individual basis
			 or by category, taking into consideration their capital structure, riskiness,
			 complexity, financial activities (including the financial activities of their
			 subsidiaries), size, and any other risk-related factors that the Council deems
			 appropriate; or
							(B)recommend an asset
			 threshold that is higher than $50,000,000,000 for the application of any
			 standard described in subsections (c) through (g).
							(b)Development of
			 prudential standards
						(1)In
			 generalThe recommendations of the Council under subsection (a)
			 may include—
							(A)risk-based capital
			 requirements;
							(B)leverage
			 limits;
							(C)liquidity
			 requirements;
							(D)resolution plan
			 and credit exposure report requirements;
							(E)concentration
			 limits;
							(F)a contingent
			 capital requirement;
							(G)enhanced public
			 disclosures;
							(H)short-term debt
			 limits; and
							(I)overall risk
			 management requirements.
							(2)Prudential
			 standards for foreign financial companiesIn making
			 recommendations concerning the standards set forth in paragraph (1) that would
			 apply to foreign nonbank financial companies supervised by the Board of
			 Governors or foreign-based bank holding companies, the Council shall—
							(A)give due regard to
			 the principle of national treatment and equality of competitive opportunity;
			 and
							(B)take into account
			 the extent to which the foreign nonbank financial company or foreign-based bank
			 holding company is subject on a consolidated basis to home country standards
			 that are comparable to those applied to financial companies in the United
			 States.
							(3)ConsiderationsIn
			 making recommendations concerning prudential standards under paragraph (1), the
			 Council shall—
							(A)take into account
			 differences among nonbank financial companies supervised by the Board of
			 Governors and bank holding companies described in subsection (a), based
			 on—
								(i)the
			 factors described in subsections (a) and (b) of section 113;
								(ii)whether the
			 company owns an insured depository institution;
								(iii)nonfinancial
			 activities and affiliations of the company; and
								(iv)any
			 other factors that the Council determines appropriate;
								(B)to the extent
			 possible, ensure that small changes in the factors listed in subsections (a)
			 and (b) of section 113 would not result in sharp, discontinuous changes in the
			 prudential standards established under section 165; and
							(C)adapt its
			 recommendations as appropriate in light of any predominant line of business of
			 such company, including assets under management or other activities for which
			 particular standards may not be appropriate.
							(c)Contingent
			 capital
						(1)Study
			 requiredThe Council shall conduct a study of the feasibility,
			 benefits, costs, and structure of a contingent capital requirement for nonbank
			 financial companies supervised by the Board of Governors and bank holding
			 companies described in subsection (a), which study shall include—
							(A)an evaluation of
			 the degree to which such requirement would enhance the safety and soundness of
			 companies subject to the requirement, promote the financial stability of the
			 United States, and reduce risks to United States taxpayers;
							(B)an evaluation of
			 the characteristics and amounts of contingent capital that should be
			 required;
							(C)an analysis of
			 potential prudential standards that should be used to determine whether the
			 contingent capital of a company would be converted to equity in times of
			 financial stress;
							(D)an evaluation of
			 the costs to companies, the effects on the structure and operation of credit
			 and other financial markets, and other economic effects of requiring contingent
			 capital;
							(E)an evaluation of
			 the effects of such requirement on the international competitiveness of
			 companies subject to the requirement and the prospects for international
			 coordination in establishing such requirement; and
							(F)recommendations
			 for implementing regulations.
							(2)ReportThe
			 Council shall submit a report to Congress regarding the study required by
			 paragraph (1) not later than 2 years after the date of enactment of this
			 Act.
						(3)Recommendations
							(A)In
			 generalSubsequent to submitting a report to Congress under
			 paragraph (2), the Council may make recommendations to the Board of Governors
			 to require any nonbank financial company supervised by the Board of Governors
			 and any bank holding company described in subsection (a) to maintain a minimum
			 amount of contingent capital that is convertible to equity in times of
			 financial stress.
							(B)Factors to
			 considerIn making recommendations under this subsection, the
			 Council shall consider—
								(i)an
			 appropriate transition period for implementation of a conversion under this
			 subsection;
								(ii)the
			 factors described in subsection (b)(3);
								(iii)capital
			 requirements applicable to a nonbank financial company supervised by the Board
			 of Governors or a bank holding company described in subsection (a), and
			 subsidiaries thereof;
								(iv)results of the
			 study required by paragraph (1); and
								(v)any
			 other factor that the Council deems appropriate.
								(d)Resolution plan
			 and credit exposure reports
						(1)Resolution
			 planThe Council may make recommendations to the Board of
			 Governors concerning the requirement that each nonbank financial company
			 supervised by the Board of Governors and each bank holding company described in
			 subsection (a) report periodically to the Council, the Board of Governors, and
			 the Corporation, the plan of such company for rapid and orderly resolution in
			 the event of material financial distress or failure.
						(2)Credit exposure
			 reportThe Council may make recommendations to the Board of
			 Governors concerning the advisability of requiring each nonbank financial
			 company supervised by the Board of Governors and bank holding company described
			 in subsection (a) to report periodically to the Council, the Board of
			 Governors, and the Corporation on—
							(A)the nature and
			 extent to which the company has credit exposure to other significant nonbank
			 financial companies and significant bank holding companies; and
							(B)the nature and
			 extent to which other such significant nonbank financial companies and
			 significant bank holding companies have credit exposure to that company.
							(e)Concentration
			 limitsIn order to limit the risks that the failure of any
			 individual company could pose to nonbank financial companies supervised by the
			 Board of Governors or bank holding companies described in subsection (a), the
			 Council may make recommendations to the Board of Governors to prescribe
			 standards to limit such risks, as set forth in section 165.
					(f)Enhanced public
			 disclosuresThe Council may make recommendations to the Board of
			 Governors to require periodic public disclosures by bank holding companies
			 described in subsection (a) and by nonbank financial companies supervised by
			 the Board of Governors, in order to support market evaluation of the risk
			 profile, capital adequacy, and risk management capabilities thereof.
					(g)Short-term debt limitsThe Council may make recommendations to the
			 Board of Governors to require short-term debt limits to mitigate the risks that
			 an over-accumulation of such debt could pose to bank holding companies
			 described in subsection (a), nonbank financial companies supervised by the
			 Board of Governors, or the financial system.
					116.Reports
					(a)In
			 generalSubject to subsection (b), the Council, acting through
			 the Office of Financial Research, may require a bank holding company with total
			 consolidated assets of $50,000,000,000 or greater or a nonbank financial
			 company supervised by the Board of Governors, and any subsidiary thereof, to
			 submit certified reports to keep the Council informed as to—
						(1)the financial
			 condition of the company;
						(2)systems for
			 monitoring and controlling financial, operating, and other risks;
						(3)transactions with
			 any subsidiary that is a depository institution; and
						(4)the extent to
			 which the activities and operations of the company and any subsidiary thereof,
			 could, under adverse circumstances, have the potential to disrupt financial
			 markets or affect the overall financial stability of the United States.
						(b)Use of existing
			 reports
						(1)In
			 generalFor purposes of compliance with subsection (a), the
			 Council, acting through the Office of Financial Research, shall, to the fullest
			 extent possible, use—
							(A)reports that a
			 bank holding company, nonbank financial company supervised by the Board of
			 Governors, or any functionally regulated subsidiary of such company has been
			 required to provide to other Federal or State regulatory agencies or to a
			 relevant foreign supervisory authority;
							(B)information that
			 is otherwise required to be reported publicly; and
							(C)externally audited
			 financial statements.
							(2)AvailabilityEach
			 bank holding company described in subsection (a) and nonbank financial company
			 supervised by the Board of Governors, and any subsidiary thereof, shall provide
			 to the Council, at the request of the Council, copies of all reports referred
			 to in paragraph (1).
						(3)ConfidentialityThe
			 Council shall maintain the confidentiality of the reports obtained under
			 subsection (a) and paragraph (1)(A) of this subsection.
						117.Treatment of
			 certain companies that cease to be bank holding companies
					(a)ApplicabilityThis
			 section shall apply to—
						(1)any entity
			 that—
							(A)was a bank holding
			 company having total consolidated assets equal to or greater than
			 $50,000,000,000 as of January 1, 2010; and
							(B)received financial
			 assistance under or participated in the Capital Purchase Program established
			 under the Troubled Asset Relief Program authorized by the Emergency Economic
			 Stabilization Act of 2008; and
							(2)any successor entity (as defined by the
			 Board of Governors, in consultation with the Council) to an entity described in
			 paragraph (1).
						(b)TreatmentIf
			 an entity described in subsection (a) ceases to be a bank holding company at
			 any time after January 1, 2010, then such entity shall be treated as a nonbank
			 financial company supervised by the Board of Governors, as if the Council had
			 made a determination under section 113 with respect to that entity.
					(c)Appeal
						(1)Request for
			 hearingAn entity may request, in writing, an opportunity for a
			 written or oral hearing before the Council to appeal its treatment as a nonbank
			 financial company supervised by the Board of Governors in accordance with this
			 section. Upon receipt of the request, the Council shall fix a time (not later
			 than 30 days after the date of receipt of the request) and place at which such
			 entity may appear, personally or through counsel, to submit written materials
			 (or, at the sole discretion of the Council, oral testimony and oral
			 argument).
						(2)Decision
							(A)Proposed
			 decisionA Council decision to grant an appeal under this
			 subsection shall be made by a vote of not fewer than 2/3
			 of the voting members then serving, including an affirmative vote by the
			 Chairperson. Not later than 60 days after the date of a hearing under paragraph
			 (1), the Council shall submit a report to, and may testify before, the
			 Committee on Banking, Housing, and Urban Affairs of the Senate and the
			 Committee on Financial Services of the House of Representatives on the proposed
			 decision of the Council regarding an appeal under paragraph (1), which report
			 shall include a statement of the basis for the proposed decision of the
			 Council.
							(B)Notice of final
			 decisionThe Council shall notify the subject entity of the final
			 decision of the Council regarding an appeal under paragraph (1), which notice
			 shall contain a statement of the basis for the final decision of the Council,
			 not later than 60 days after the later of—
								(i)the
			 date of the submission of the report under subparagraph (A); or
								(ii)if,
			 not later than 1 year after the date of submission of the report under
			 subparagraph (A), the Committee on Banking, Housing, and Urban Affairs of the
			 Senate or the Committee on Financial Services of the House of Representatives
			 holds one or more hearings regarding such report, the date of the last such
			 hearing.
								(C)ConsiderationsIn
			 making a decision regarding an appeal under paragraph (1), the Council shall
			 consider whether the company meets the standards under section 113(a) or
			 113(b), as applicable, and the definition of the term nonbank financial
			 company under section 102. The decision of the Council shall be final,
			 subject to the review under paragraph (3).
							(3)ReviewIf
			 the Council denies an appeal under this subsection, the Council shall, not less
			 frequently than annually, review and reevaluate the decision.
						118.Council
			 fundingAny expenses of the
			 Council shall be treated as expenses of, and paid by, the Office of Financial
			 Research.
				119.Resolution of
			 supervisory jurisdictional disputes among member agencies
					(a)Request for
			 council recommendationThe Council shall seek to resolve a
			 dispute among 2 or more member agencies, if—
						(1)a member agency
			 has a dispute with another member agency about the respective jurisdiction over
			 a particular bank holding company, nonbank financial company, or financial
			 activity or product (excluding matters for which another dispute mechanism
			 specifically has been provided under title X);
						(2)the Council
			 determines that the disputing agencies cannot, after a demonstrated good faith
			 effort, resolve the dispute without the intervention of the Council; and
						(3)any of the member
			 agencies involved in the dispute—
							(A)provides all other
			 disputants prior notice of the intent to request dispute resolution by the
			 Council; and
							(B)requests in
			 writing, not earlier than 14 days after providing the notice described in
			 subparagraph (A), that the Council seek to resolve the dispute.
							(b)Council
			 recommendationThe Council shall seek to resolve each dispute
			 described in subsection (a)—
						(1)within a
			 reasonable time after receiving the dispute resolution request;
						(2)after
			 consideration of relevant information provided by each agency party to the
			 dispute; and
						(3)by agreeing with 1
			 of the disputants regarding the entirety of the matter, or by determining a
			 compromise position.
						(c)Form of
			 recommendationAny Council recommendation under this section
			 shall—
						(1)be in
			 writing;
						(2)include an
			 explanation of the reasons therefor; and
						(3)be approved by the
			 affirmative vote of 2/3 of the voting members of the
			 Council then serving.
						(d)Nonbinding
			 effectAny recommendation made by the Council under subsection
			 (c) shall not be binding on the Federal agencies that are parties to the
			 dispute.
					120.Additional
			 standards applicable to activities or practices for financial stability
			 purposes
					(a)In
			 generalThe Council may provide for more stringent regulation of
			 a financial activity by issuing recommendations to the primary financial
			 regulatory agencies to apply new or heightened standards and safeguards,
			 including standards enumerated in section 115, for a financial activity or
			 practice conducted by bank holding companies or nonbank financial companies
			 under their respective jurisdictions, if the Council determines that the
			 conduct, scope, nature, size, scale, concentration, or interconnectedness of
			 such activity or practice could create or increase the risk of significant
			 liquidity, credit, or other problems spreading among bank holding companies and
			 nonbank financial companies, financial markets of the United States, or
			 low-income, minority, or underserved communities.
					(b)Procedure for
			 recommendations to regulators
						(1)Notice and
			 opportunity for commentThe Council shall consult with the
			 primary financial regulatory agencies and provide notice to the public and
			 opportunity for comment for any proposed recommendation that the primary
			 financial regulatory agencies apply new or heightened standards and safeguards
			 for a financial activity or practice.
						(2)CriteriaThe
			 new or heightened standards and safeguards for a financial activity or practice
			 recommended under paragraph (1)—
							(A)shall take costs
			 to long-term economic growth into account; and
							(B)may include
			 prescribing the conduct of the activity or practice in specific ways (such as
			 by limiting its scope, or applying particular capital or risk management
			 requirements to the conduct of the activity) or prohibiting the activity or
			 practice.
							(c)Implementation
			 of recommended standards
						(1)Role of primary
			 financial regulatory agency
							(A)In
			 generalEach primary financial regulatory agency may impose,
			 require reports regarding, examine for compliance with, and enforce standards
			 in accordance with this section with respect to those entities for which it is
			 the primary financial regulatory agency.
							(B)Rule of
			 constructionThe authority under this paragraph is in addition
			 to, and does not limit, any other authority of a primary financial regulatory
			 agency. Compliance by an entity with actions taken by a primary financial
			 regulatory agency under this section shall be enforceable in accordance with
			 the statutes governing the respective jurisdiction of the primary financial
			 regulatory agency over the entity, as if the agency action were taken under
			 those statutes.
							(2)Imposition of
			 standardsThe primary financial regulatory agency shall impose
			 the standards recommended by the Council in accordance with subsection (a), or
			 similar standards that the Council deems acceptable, or shall explain in
			 writing to the Council, not later than 90 days after the date on which the
			 Council issues the recommendation, why the agency has determined not to follow
			 the recommendation of the Council.
						(d)Report to
			 CongressThe Council shall report to Congress on—
						(1)any
			 recommendations issued by the Council under this section;
						(2)the implementation
			 of, or failure to implement, such recommendation on the part of a primary
			 financial regulatory agency; and
						(3)in any case in
			 which no primary financial regulatory agency exists for the nonbank financial
			 company conducting financial activities or practices referred to in subsection
			 (a), recommendations for legislation that would prevent such activities or
			 practices from threatening the stability of the financial system of the United
			 States.
						(e)Effect of
			 rescission of identification
						(1)NoticeThe
			 Council may recommend to the relevant primary financial regulatory agency that
			 a financial activity or practice no longer requires any standards or safeguards
			 implemented under this section.
						(2)Determination of
			 primary financial regulatory agency to continue
							(A)In
			 generalUpon receipt of a recommendation under paragraph (1), a
			 primary financial regulatory agency that has imposed standards under this
			 section shall determine whether such standards should remain in effect.
							(B)Appeal
			 processEach primary financial regulatory agency that has imposed
			 standards under this section shall promulgate regulations to establish a
			 procedure under which entities under its jurisdiction may appeal a
			 determination by such agency under this paragraph that standards imposed under
			 this section should remain in effect.
							121.Mitigation of
			 risks to financial stability
					(a)Mitigatory
			 actionsIf the Board of Governors determines that a bank holding
			 company with total consolidated assets of $50,000,000,000 or more, or a nonbank
			 financial company supervised by the Board of Governors, poses a grave threat to
			 the financial stability of the United States, the Board of Governors, upon an
			 affirmative vote of not fewer than 2/3 of the voting
			 members of the Council then serving, shall—
						(1)limit the ability
			 of the company to merge with, acquire, consolidate with, or otherwise become
			 affiliated with another company;
						(2)restrict the
			 ability of the company to offer a financial product or products;
						(3)require the
			 company to terminate one or more activities;
						(4)impose conditions
			 on the manner in which the company conducts 1 or more activities; or
						(5)if the Board of
			 Governors determines that the actions described in paragraphs (1) through (4)
			 are inadequate to mitigate a threat to the financial stability of the United
			 States in its recommendation, require the company to sell or otherwise transfer
			 assets or off-balance-sheet items to unaffiliated entities.
						(b)Notice and
			 hearing
						(1)In
			 generalThe Board of Governors, in consultation with the Council,
			 shall provide to a company described in subsection (a) written notice that such
			 company is being considered for mitigatory action pursuant to this section,
			 including an explanation of the basis for, and description of, the proposed
			 mitigatory action.
						(2)HearingNot
			 later than 30 days after the date of receipt of notice under paragraph (1), the
			 company may request, in writing, an opportunity for a written or oral hearing
			 before the Board of Governors to contest the proposed mitigatory action. Upon
			 receipt of a timely request, the Board of Governors shall fix a time (not later
			 than 30 days after the date of receipt of the request) and place at which such
			 company may appear, personally or through counsel, to submit written materials
			 (or, at the discretion of the Board of Governors, in consultation with the
			 Council, oral testimony and oral argument).
						(3)DecisionNot
			 later than 60 days after the date of a hearing under paragraph (2), or not
			 later than 60 days after the provision of a notice under paragraph (1) if no
			 hearing was held, the Board of Governors shall notify the company of the final
			 decision of the Board of Governors, including the results of the vote of the
			 Council, as described in subsection (a).
						(c)Factors for
			 considerationThe Board of Governors and the Council shall take
			 into consideration the factors set forth in subsection (a) or (b) of section
			 113, as applicable, in making any determination under subsection (a).
					(d)Application to
			 foreign financial companiesThe Board of Governors may prescribe
			 regulations regarding the application of this section to foreign nonbank
			 financial companies supervised by the Board of Governors and foreign-based bank
			 holding companies—
						(1)giving due regard
			 to the principle of national treatment and equality of competitive opportunity;
			 and
						(2)taking into
			 account the extent to which the foreign nonbank financial company or
			 foreign-based bank holding company is subject on a consolidated basis to home
			 country standards that are comparable to those applied to financial companies
			 in the United States.
						122.GAO Audit of
			 Council
					(a)Authority To
			 auditThe Comptroller General of the United States may audit the
			 activities of—
						(1)the Council;
			 and
						(2)any person or
			 entity acting on behalf of or under the authority of the Council, to the extent
			 that such activities relate to work for the Council by such person or
			 entity.
						(b)Access to
			 information
						(1)In
			 generalNotwithstanding any other provision of law, the
			 Comptroller General shall, upon request and at such reasonable time and in such
			 reasonable form as the Comptroller General may request, have access to—
							(A)any records or
			 other information under the control of or used by the Council;
							(B)any records or
			 other information under the control of a person or entity acting on behalf of
			 or under the authority of the Council, to the extent that such records or other
			 information is relevant to an audit under subsection (a); and
							(C)the officers,
			 directors, employees, financial advisors, staff, working groups, and agents and
			 representatives of the Council (as related to the activities on behalf of the
			 Council of such agent or representative), at such reasonable times as the
			 Comptroller General may request.
							(2)CopiesThe
			 Comptroller General may make and retain copies of such books, accounts, and
			 other records, access to which is granted under this section, as the
			 Comptroller General considers appropriate.
						123.Study of the effects
			 of size and complexity of financial institutions on capital market efficiency
			 and economic growth
					(a)Study
			 required
						(1)In
			 generalThe Chairperson of
			 the Council shall carry out a study of the economic impact of possible
			 financial services regulatory limitations intended to reduce systemic risk.
			 Such study shall estimate the benefits and costs on the efficiency of capital
			 markets, on the financial sector, and on national economic growth, of—
							(A)explicit or
			 implicit limits on the maximum size of banks, bank holding companies, and other
			 large financial institutions;
							(B)limits on the
			 organizational complexity and diversification of large financial
			 institutions;
							(C)requirements for
			 operational separation between business units of large financial institutions
			 in order to expedite resolution in case of failure;
							(D)limits on risk
			 transfer between business units of large financial institutions;
							(E)requirements to
			 carry contingent capital or similar mechanisms;
							(F)limits on
			 commingling of commercial and financial activities by large financial
			 institutions;
							(G)segregation
			 requirements between traditional financial activities and trading or other
			 high-risk operations in large financial institutions; and
							(H)other limitations
			 on the activities or structure of large financial institutions that may be
			 useful to limit systemic risk.
							(2)RecommendationsThe
			 study required by this section shall include recommendations for the optimal
			 structure of any limits considered in subparagraphs (A) through (E), in order
			 to maximize their effectiveness and minimize their economic impact.
						(b)ReportNot
			 later than the end of the 180-day period beginning on the date of enactment of
			 this title, and not later than every 5 years thereafter, the Chairperson shall
			 issue a report to the Congress containing any findings and determinations made
			 in carrying out the study required under subsection (a).
					BOffice of
			 Financial Research
				151.DefinitionsFor purposes of this subtitle—
					(1)the terms
			 Office and Director mean the Office of Financial
			 Research established under this subtitle and the Director thereof,
			 respectively;
					(2)the term
			 financial company has the same meaning as in title II, and
			 includes an insured depository institution and an insurance company;
					(3)the term
			 Data Center means the data center established under section
			 154;
					(4)the term
			 Research and Analysis Center means the research and analysis
			 center established under section 154;
					(5)the term
			 financial transaction data means the structure and legal
			 description of a financial contract, with sufficient detail to describe the
			 rights and obligations between counterparties and make possible an independent
			 valuation;
					(6)the term
			 position data—
						(A)means data on
			 financial assets or liabilities held on the balance sheet of a financial
			 company, where positions are created or changed by the execution of a financial
			 transaction; and
						(B)includes
			 information that identifies counterparties, the valuation by the financial
			 company of the position, and information that makes possible an independent
			 valuation of the position;
						(7)the term
			 financial contract means a legally binding agreement between 2 or
			 more counterparties, describing rights and obligations relating to the future
			 delivery of items of intrinsic or extrinsic value among the counterparties;
			 and
					(8)the term
			 financial instrument means a financial contract in which the terms
			 and conditions are publicly available, and the roles of one or more of the
			 counterparties are assignable without the consent of any of the other
			 counterparties (including common stock of a publicly traded company, government
			 bonds, or exchange traded futures and options contracts).
					152.Office of
			 Financial Research established
					(a)EstablishmentThere
			 is established within the Department of the Treasury the Office of Financial
			 Research.
					(b)Director
						(1)In
			 generalThe Office shall be headed by a Director, who shall be
			 appointed by the President, by and with the advice and consent of the
			 Senate.
						(2)Term of
			 serviceThe Director shall serve for a term of 6 years, except
			 that, in the event that a successor is not nominated and confirmed by the end
			 of the term of service of a Director, the Director may continue to serve until
			 such time as the next Director is appointed and confirmed.
						(3)Executive
			 levelThe Director shall be compensated at Level III of the
			 Executive Schedule.
						(4)Prohibition on
			 dual serviceThe individual serving in the position of Director
			 may not, during such service, also serve as the head of any financial
			 regulatory agency.
						(5)Responsibilities,
			 duties, and authorityThe Director shall have sole discretion in
			 the manner in which the Director fulfills the responsibilities and duties and
			 exercises the authorities described in this subtitle.
						(c)BudgetThe
			 Director, in consultation with the Chairperson, shall establish the annual
			 budget of the Office.
					(d)Office
			 Personnel
						(1)In
			 generalThe Director, in consultation with the Chairperson, may
			 fix the number of, and appoint and direct, all employees of the Office.
						(2)CompensationThe
			 Director, in consultation with the Chairperson, shall fix, adjust, and
			 administer the pay for all employees of the Office, without regard to chapter
			 51 or subchapter III of chapter 53 of title 5, United States Code, relating to
			 classification of positions and General Schedule pay rates.
						(3)ComparabilitySection
			 1206(a) of the Financial Institutions Reform, Recovery, and Enforcement Act of
			 1989 (12 U.S.C. 1833b(a)) is amended—
							(A)by striking
			 Finance Board, and inserting Finance Board, the Office of
			 Financial Research, and the Bureau of Consumer Financial Protection;
			 and
							(B)by striking
			 and the Office of Thrift Supervision,.
							(4)Senior
			 executivesSection 3132(a)(1)(D) of title 5, United States Code,
			 is amended by striking and the National Credit Union
			 Administration; and inserting the National Credit Union
			 Administration, the Bureau of Consumer Financial Protection, and the Office of
			 Financial Research;.
						(e)Assistance from
			 Federal agenciesAny department or agency of the United States
			 may provide to the Office and any special advisory, technical, or professional
			 committees appointed by the Office, such services, funds, facilities, staff,
			 and other support services as the Office may determine advisable. Any Federal
			 Government employee may be detailed to the Office without reimbursement, and
			 such detail shall be without interruption or loss of civil service status or
			 privilege.
					(f)Procurement of
			 temporary and intermittent servicesThe Director may procure
			 temporary and intermittent services under section 3109(b) of title 5, United
			 States Code, at rates for individuals which do not exceed the daily equivalent
			 of the annual rate of basic pay prescribed for Level V of the Executive
			 Schedule under section 5316 of such title.
					(g)Post-employment
			 prohibitionsThe Secretary, with the concurrence of the Director
			 of the Office of Government Ethics, shall issue regulations prohibiting the
			 Director and any employee of the Office who has had access to the transaction
			 or position data maintained by the Data Center or other business confidential
			 information about financial entities required to report to the Office from
			 being employed by or providing advice or consulting services to a financial
			 company, for a period of 1 year after last having had access in the course of
			 official duties to such transaction or position data or business confidential
			 information, regardless of whether that entity is required to report to the
			 Office. For employees whose access to business confidential information was
			 limited, the regulations may provide, on a case-by-case basis, for a shorter
			 period of post-employment prohibition, provided that the shorter period does
			 not compromise business confidential information.
					(h)Technical and
			 professional advisory committeesThe Office, in consultation with
			 the Chairperson, may appoint such special advisory, technical, or professional
			 committees as may be useful in carrying out the functions of the Office, and
			 the members of such committees may be staff of the Office, or other persons, or
			 both.
					(i)Fellowship
			 ProgramThe Office, in consultation with the Chairperson, may
			 establish and maintain an academic and professional fellowship program, under
			 which qualified academics and professionals shall be invited to spend not
			 longer than 2 years at the Office, to perform research and to provide advanced
			 training for Office personnel.
					(j)Executive
			 schedule compensationSection 5314 of title 5, United States
			 Code, is amended by adding at the end the following new item:
						Director
			 of the Office of Financial Research..
						153.Purpose and
			 duties of the Office
					(a)Purpose and
			 dutiesThe purpose of the Office is to support the Council in
			 fulfilling the purposes and duties of the Council, as set forth in subtitle A,
			 and to support member agencies, by—
						(1)collecting data on
			 behalf of the Council, and providing such data to the Council and member
			 agencies;
						(2)standardizing the
			 types and formats of data reported and collected;
						(3)performing applied
			 research and essential long-term research;
						(4)developing tools
			 for risk measurement and monitoring;
						(5)performing other
			 related services;
						(6)making the results
			 of the activities of the Office available to financial regulatory agencies;
			 and
						(7)assisting such
			 member agencies in determining the types and formats of data authorized by this
			 Act to be collected by such member agencies.
						(b)Administrative
			 authorityThe Office may—
						(1)share data and
			 information, including software developed by the Office, with the Council,
			 member agencies, and the Bureau of Economic Analysis, which shared data,
			 information, and software—
							(A)shall be
			 maintained with at least the same level of security as is used by the Office;
			 and
							(B)may not be shared
			 with any individual or entity without the permission of the Council;
							(2)sponsor and
			 conduct research projects; and
						(3)assist, on a
			 reimbursable basis, with financial analyses undertaken at the request of other
			 Federal agencies that are not member agencies.
						(c)Rulemaking
			 authority
						(1)ScopeThe
			 Office, in consultation with the Chairperson, shall issue rules, regulations,
			 and orders only to the extent necessary to carry out the purposes and duties
			 described in paragraphs (1), (2), and (7) of subsection (a).
						(2)StandardizationMember
			 agencies, in consultation with the Office, shall implement regulations
			 promulgated by the Office under paragraph (1) to standardize the types and
			 formats of data reported and collected on behalf of the Council, as described
			 in subsection (a)(2). If a member agency fails to implement such regulations
			 prior to the expiration of the 3-year period following the date of publication
			 of final regulations, the Office, in consultation with the Chairperson, may
			 implement such regulations with respect to the financial entities under the
			 jurisdiction of the member agency. This paragraph shall not supersede or
			 interfere with the independent authority of a member agency under other law to
			 collect data, in such format and manner as the member agency requires.
						(d)Testimony
						(1)In
			 generalThe Director of the Office shall report to and testify
			 before the Committee on Banking, Housing, and Urban Affairs of the Senate and
			 the Committee on Financial Services of the House of Representatives annually on
			 the activities of the Office, including the work of the Data Center and the
			 Research and Analysis Center, and the assessment of the Office of significant
			 financial market developments and potential emerging threats to the financial
			 stability of the United States.
						(2)No prior
			 reviewNo officer or agency of the United States shall have any
			 authority to require the Director to submit the testimony required under
			 paragraph (1) or other congressional testimony to any officer or agency of the
			 United States for approval, comment, or review prior to the submission of such
			 testimony. Any such testimony to Congress shall include a statement that the
			 views expressed therein are those of the Director and do not necessarily
			 represent the views of the President.
						(e)Additional
			 reportsThe Director may provide additional reports to Congress
			 concerning the financial stability of the United States. The Director shall
			 notify the Council of any such additional reports provided to Congress.
					(f)Subpoena
						(1)In
			 generalThe Director may require from a financial company, by
			 subpoena, the production of the data requested under subsection (a)(1) and
			 section 154(b)(1), but only upon a written finding by the Director that—
							(A)such data is
			 required to carry out the functions described under this subtitle; and
							(B)the Office has
			 coordinated with the relevant primary financial regulatory agency, as required
			 under section 154(b)(1)(B)(ii).
							(2)FormatSubpoenas
			 under paragraph (1) shall bear the signature of the Director, and shall be
			 served by any person or class of persons designated by the Director for that
			 purpose.
						(3)EnforcementIn
			 the case of contumacy or failure to obey a subpoena, the subpoena shall be
			 enforceable by order of any appropriate district court of the United States.
			 Any failure to obey the order of the court may be punished by the court as a
			 contempt of court.
						154.Organizational
			 structure; responsibilities of primary programmatic units
					(a)In
			 generalThere are established
			 within the Office, to carry out the programmatic responsibilities of the
			 Office—
						(1)the Data Center;
			 and
						(2)the Research and
			 Analysis Center.
						(b)Data
			 Center
						(1)General
			 duties
							(A)Data
			 collectionThe Data Center, on behalf of the Council, shall
			 collect, validate, and maintain all data necessary to carry out the duties of
			 the Data Center, as described in this subtitle. The data assembled shall be
			 obtained from member agencies, commercial data providers, publicly available
			 data sources, and financial entities under subparagraph (B).
							(B)Authority
								(i)In
			 generalThe Office may, as determined by the Council or by the
			 Director in consultation with the Council, require the submission of periodic
			 and other reports from any financial company for the purpose of assessing the
			 extent to which a financial activity or financial market in which the financial
			 company participates, or the financial company itself, poses a threat to the
			 financial stability of the United States.
								(ii)Mitigation of
			 report burdenBefore requiring the submission of a report from
			 any financial company that is regulated by a member agency, any primary
			 financial regulatory agency, a foreign supervisory authority, or the Office
			 shall coordinate with such agencies or authority, and shall, whenever possible,
			 rely on information available from such agencies or authority.
								(iii)Collection of
			 financial transaction and position dataThe Office shall collect,
			 on a schedule determined by the Director, in consultation with the Council,
			 financial transaction data and position data from financial companies.
								(C)RulemakingThe
			 Office shall promulgate regulations pursuant to subsections (a)(1), (a)(2),
			 (a)(7), and (c)(1) of section 153 regarding the type and scope of the data to
			 be collected by the Data Center under this paragraph.
							(2)Responsibilities
							(A)PublicationThe
			 Data Center shall prepare and publish, in a manner that is easily accessible to
			 the public—
								(i)a
			 financial company reference database;
								(ii)a
			 financial instrument reference database; and
								(iii)formats and
			 standards for Office data, including standards for reporting financial
			 transaction and position data to the Office.
								(B)ConfidentialityThe
			 Data Center shall not publish any confidential data under subparagraph
			 (A).
							(3)Information
			 securityThe Director shall ensure that data collected and
			 maintained by the Data Center are kept secure and protected against
			 unauthorized disclosure.
						(4)Catalog of
			 financial entities and instrumentsThe Data Center shall maintain
			 a catalog of the financial entities and instruments reported to the
			 Office.
						(5)Availability to
			 the council and member agenciesThe Data Center shall make data
			 collected and maintained by the Data Center available to the Council and member
			 agencies, as necessary to support their regulatory responsibilities.
						(6)Other
			 authorityThe Office shall, after consultation with the member
			 agencies, provide certain data to financial industry participants and to the
			 general public to increase market transparency and facilitate research on the
			 financial system, to the extent that intellectual property rights are not
			 violated, business confidential information is properly protected, and the
			 sharing of such information poses no significant threats to the financial
			 system of the United States.
						(c)Research and
			 analysis center
						(1)General dutiesThe Research
			 and Analysis Center, on behalf of the Council, shall develop and maintain
			 independent analytical capabilities and computing resources—
							(A)to develop and
			 maintain metrics and reporting systems for risks to the financial stability of
			 the United States;
							(B)to monitor,
			 investigate, and report on changes in systemwide risk levels and patterns to
			 the Council and Congress;
							(C)to conduct,
			 coordinate, and sponsor research to support and improve regulation of financial
			 entities and markets;
							(D)to evaluate and
			 report on stress tests or other stability-related evaluations of financial
			 entities overseen by the member agencies;
							(E)to maintain
			 expertise in such areas as may be necessary to support specific requests for
			 advice and assistance from financial regulators;
							(F)to investigate
			 disruptions and failures in the financial markets, report findings, and make
			 recommendations to the Council based on those findings;
							(G)to conduct studies
			 and provide advice on the impact of policies related to systemic risk;
			 and
							(H)to promote best
			 practices for financial risk management.
							(d)Reporting
			 responsibilities
						(1)Required
			 reportsNot later than 2 years after the date of enactment of
			 this Act, and not later than 120 days after the end of each fiscal year
			 thereafter, the Office shall prepare and submit a report to Congress.
						(2)ContentEach
			 report required by this subsection shall assess the state of the United States
			 financial system, including—
							(A)an analysis of any
			 threats to the financial stability of the United States;
							(B)the status of the
			 efforts of the Office in meeting the mission of the Office; and
							(C)key findings from
			 the research and analysis of the financial system by the Office.
							155.Funding
					(a)Financial
			 research fund
						(1)Fund
			 establishedThere is established in the Treasury of the United
			 States a separate fund to be known as the Financial Research
			 Fund.
						(2)Fund
			 receiptsAll amounts provided to the Office under subsection (c),
			 and all assessments that the Office receives under subsection (d) shall be
			 deposited into the Financial Research Fund.
						(3)Investments
			 authorized
							(A)Amounts in fund
			 may be investedThe Director may request the Secretary to invest
			 the portion of the Financial Research Fund that is not, in the judgment of the
			 Director, required to meet the needs of the Office.
							(B)Eligible
			 investmentsInvestments shall be made by the Secretary in
			 obligations of the United States or obligations that are guaranteed as to
			 principal and interest by the United States, with maturities suitable to the
			 needs of the Financial Research Fund, as determined by the Director.
							(4)Interest and
			 proceeds creditedThe interest on, and the proceeds from the sale
			 or redemption of, any obligations held in the Financial Research Fund shall be
			 credited to and form a part of the Financial Research Fund.
						(b)Use of
			 funds
						(1)In
			 generalFunds obtained by, transferred to, or credited to the
			 Financial Research Fund shall be immediately available to the Office, and shall
			 remain available until expended, to pay the expenses of the Office in carrying
			 out the duties and responsibilities of the Office.
						(2)Fees,
			 assessments, and other funds not government fundsFunds obtained
			 by, transferred to, or credited to the Financial Research Fund shall not be
			 construed to be Government funds or appropriated moneys.
						(3)Amounts not
			 subject to apportionmentNotwithstanding any other provision of
			 law, amounts in the Financial Research Fund shall not be subject to
			 apportionment for purposes of chapter 15 of title 31, United States Code, or
			 under any other authority, or for any other purpose.
						(c)Interim
			 fundingDuring the 2-year period following the date of enactment
			 of this Act, the Board of Governors shall provide to the Office an amount
			 sufficient to cover the expenses of the Office.
					(d)Permanent
			 self-fundingBeginning 2 years after the date of enactment of
			 this Act, the Secretary shall establish, by regulation, and with the approval
			 of the Council, an assessment schedule, including the assessment base and
			 rates, applicable to bank holding companies with total consolidated assets of
			 $50,000,000,000 or greater and nonbank financial companies supervised by the
			 Board of Governors, that takes into account differences among such companies,
			 based on the considerations for establishing the prudential standards under
			 section 115, to collect assessments equal to the total expenses of the
			 Office.
					156.Transition
			 oversight
					(a)PurposeThe
			 purpose of this section is to ensure that the Office—
						(1)has an orderly and
			 organized startup;
						(2)attracts and
			 retains a qualified workforce; and
						(3)establishes
			 comprehensive employee training and benefits programs.
						(b)Reporting
			 requirement
						(1)In
			 generalThe Office shall submit an annual report to the Committee
			 on Banking, Housing, and Urban Affairs of the Senate and the Committee on
			 Financial Services of the House of Representatives that includes the plans
			 described in paragraph (2).
						(2)PlansThe
			 plans described in this paragraph are as follows:
							(A)Training and
			 workforce development planThe Office shall submit a training and
			 workforce development plan that includes, to the extent practicable—
								(i)identification of
			 skill and technical expertise needs and actions taken to meet those
			 requirements;
								(ii)steps taken to
			 foster innovation and creativity;
								(iii)leadership
			 development and succession planning; and
								(iv)effective use of
			 technology by employees.
								(B)Workplace
			 flexibility planThe Office shall submit a workforce flexibility
			 plan that includes, to the extent practicable—
								(i)telework;
								(ii)flexible work
			 schedules;
								(iii)phased
			 retirement;
								(iv)reemployed
			 annuitants;
								(v)part-time
			 work;
								(vi)job
			 sharing;
								(vii)parental leave
			 benefits and childcare assistance;
								(viii)domestic
			 partner benefits;
								(ix)other workplace
			 flexibilities; or
								(x)any
			 combination of the items described in clauses (i) through (ix).
								(C)Recruitment and
			 retention planThe Office shall submit a recruitment and
			 retention plan that includes, to the extent practicable, provisions relating
			 to—
								(i)the
			 steps necessary to target highly qualified applicant pools with diverse
			 backgrounds;
								(ii)streamlined
			 employment application processes;
								(iii)the provision of
			 timely notification of the status of employment applications to applicants;
			 and
								(iv)the
			 collection of information to measure indicators of hiring effectiveness.
								(c)ExpirationThe
			 reporting requirement under subsection (b) shall terminate 5 years after the
			 date of enactment of this Act.
					(d)Rule of
			 constructionNothing in this section may be construed to
			 affect—
						(1)a
			 collective bargaining agreement, as that term is defined in section 7103(a)(8)
			 of title 5, United States Code, that is in effect on the date of enactment of
			 this Act; or
						(2)the rights of
			 employees under chapter 71 of title 5, United States Code.
						CAdditional Board
			 of Governors authority for certain nonbank financial companies and bank holding
			 companies
				161.Reports by and
			 examinations of nonbank financial companies by the Board of Governors
					(a)Reports
						(1)In
			 GeneralThe Board of Governors may require each nonbank financial
			 company supervised by the Board of Governors, and any subsidiary thereof, to
			 submit reports under oath, to keep the Board of Governors informed as
			 to—
							(A)the financial
			 condition of the company or subsidiary, systems of the company or subsidiary
			 for monitoring and controlling financial, operating, and other risks, and the
			 extent to which the activities and operations of the company or subsidiary pose
			 a threat to the financial stability of the United States; and
							(B)compliance by the
			 company or subsidiary with the requirements of this title.
							(2)Use of existing
			 reports and informationIn carrying out subsection (a), the Board
			 of Governors shall, to the fullest extent possible, use—
							(A)reports and
			 supervisory information that a nonbank financial company or subsidiary thereof
			 has been required to provide to other Federal or State regulatory
			 agencies;
							(B)information
			 otherwise obtainable from Federal or State regulatory agencies;
							(C)information that
			 is otherwise required to be reported publicly; and
							(D)externally audited
			 financial statements of such company or subsidiary.
							(3)AvailabilityUpon
			 the request of the Board of Governors, a nonbank financial company supervised
			 by the Board of Governors, or a subsidiary thereof, shall promptly provide to
			 the Board of Governors any information described in paragraph (2).
						(b)Examinations
						(1)In
			 generalSubject to paragraph (2), the Board of Governors may
			 examine any nonbank financial company supervised by the Board of Governors and
			 any subsidiary of such company, to inform the Board of Governors of—
							(A)the nature of the
			 operations and financial condition of the company and such subsidiary;
							(B)the financial,
			 operational, and other risks of the company or such subsidiary that may pose a
			 threat to the safety and soundness of such company or subsidiary or to the
			 financial stability of the United States;
							(C)the systems for
			 monitoring and controlling such risks; and
							(D)compliance by the
			 company or such subsidiary with the requirements of this title.
							(2)Use of
			 examination reports and informationFor purposes of this
			 subsection, the Board of Governors shall, to the fullest extent possible, rely
			 on reports of examination of any subsidiary depository institution or
			 functionally regulated subsidiary made by the primary financial regulatory
			 agency for that subsidiary, and on information described in subsection
			 (a)(2).
						(c)Coordination
			 with primary financial regulatory agencyThe Board of Governors
			 shall—
						(1)provide reasonable notice to, and consult
			 with, the primary financial regulatory agency for any subsidiary before
			 requiring a report or commencing an examination of such subsidiary under this
			 section; and
						(2)avoid duplication
			 of examination activities, reporting requirements, and requests for
			 information, to the fullest extent possible.
						162.Enforcement
					(a)In
			 generalExcept as provided in subsection (b), a nonbank financial
			 company supervised by the Board of Governors and any subsidiaries of such
			 company (other than any depository institution subsidiary) shall be subject to
			 the provisions of subsections (b) through (n) of section 8 of the Federal
			 Deposit Insurance Act (12 U.S.C. 1818), in the same manner and to the same
			 extent as if the company were a bank holding company, as provided in section
			 8(b)(3) of the Federal Deposit Insurance Act (12 U.S.C. 1818(b)(3)).
					(b)Enforcement
			 authority for functionally regulated subsidiaries
						(1)ReferralIf
			 the Board of Governors determines that a condition, practice, or activity of a
			 depository institution subsidiary or functionally regulated subsidiary of a
			 nonbank financial company supervised by the Board of Governors does not comply
			 with the regulations or orders prescribed by the Board of Governors under this
			 Act, or otherwise poses a threat to the financial stability of the United
			 States, the Board of Governors may recommend, in writing, to the primary
			 financial regulatory agency for the subsidiary that such agency initiate a
			 supervisory action or enforcement proceeding. The recommendation shall be
			 accompanied by a written explanation of the concerns giving rise to the
			 recommendation.
						(2)Back-up
			 authority of the Board of GovernorsIf, during the 60-day period
			 beginning on the date on which the primary financial regulatory agency receives
			 a recommendation under paragraph (1), the primary financial regulatory agency
			 does not take supervisory or enforcement action against a subsidiary that is
			 acceptable to the Board of Governors, the Board of Governors (upon a vote of
			 its members) may take the recommended supervisory or enforcement action, as if
			 the subsidiary were a bank holding company subject to supervision by the Board
			 of Governors.
						163.Acquisitions
					(a)Acquisitions of
			 banks; treatment as a bank holding companyFor purposes of
			 section 3 of the Bank Holding Company Act of 1956 (12 U.S.C. 1842), a nonbank
			 financial company supervised by the Board of Governors shall be deemed to be,
			 and shall be treated as, a bank holding company.
					(b)Acquisition of
			 nonbank companies
						(1)Prior notice for
			 large acquisitionsNotwithstanding section 4(k)(6)(B) of the Bank
			 Holding Company Act of 1956 (12 U.S.C. 1843(k)(6)(B)), a bank holding company
			 with total consolidated assets equal to or greater than $50,000,000,000 or a
			 nonbank financial company supervised by the Board of Governors shall not
			 acquire direct or indirect ownership or control of any voting shares of any
			 company (other than an insured depository institution) that is engaged in
			 activities described in section 4(k) of the Bank Holding Company Act of 1956
			 having total consolidated assets of $10,000,000,000 or more, without providing
			 written notice to the Board of Governors in advance of the transaction.
						(2)ExemptionsThe
			 prior notice requirement in paragraph (1) shall not apply with regard to the
			 acquisition of shares that would qualify for the exemptions in section 4(c) or
			 section 4(k)(4)(E) of the Bank Holding Company Act of 1956 (12 U.S.C. 1843(c)
			 and (k)(4)(E)).
						(3)Notice
			 proceduresThe notice procedures set forth in section 4(j)(1) of
			 the Bank Holding Company Act of 1956 (12 U.S.C. 1843(j)(1)), without regard to
			 section 4(j)(3) of that Act, shall apply to an acquisition of any company
			 (other than an insured depository institution) by a bank holding company with
			 total consolidated assets equal to or greater than $50,000,000,000 or a nonbank
			 financial company supervised by the Board of Governors, as described in
			 paragraph (1), including any such company engaged in activities described in
			 section 4(k) of that Act.
						(4)Standards for
			 reviewIn addition to the standards provided in section 4(j)(2)
			 of the Bank Holding Company Act of 1956 (12 U.S.C. 1843(j)(2)), the Board of
			 Governors shall consider the extent to which the proposed acquisition would
			 result in greater or more concentrated risks to global or United States
			 financial stability or the United States economy.
						(5)Hart-Scott-Rodino
			 filing requirementSolely for purposes of section 7A(c)(8) of the
			 Clayton Act (15 U.S.C. 18a(c)(8)), the transactions subject to the requirements
			 of paragraph (1) shall be treated as if Board of Governors approval is not
			 required.
						164.Prohibition
			 against management interlocks between certain financial companiesA nonbank financial company supervised by
			 the Board of Governors shall be treated as a bank holding company for purposes
			 of the Depository Institutions Management Interlocks Act (12 U.S.C. 3201 et
			 seq.), except that the Board of Governors shall not exercise the authority
			 provided in section 7 of that Act (12 U.S.C. 3207) to permit service by a
			 management official of a nonbank financial company supervised by the Board of
			 Governors as a management official of any bank holding company with total
			 consolidated assets equal to or greater than $50,000,000,000, or other
			 nonaffiliated nonbank financial company supervised by the Board of Governors
			 (other than to provide a temporary exemption for interlocks resulting from a
			 merger, acquisition, or consolidation).
				165.Enhanced
			 supervision and prudential standards for nonbank financial companies supervised
			 by the Board of Governors and certain bank holding companies
					(a)In
			 general
						(1)PurposeIn
			 order to prevent or mitigate risks to the financial stability of the United
			 States that could arise from the material financial distress or failure, or
			 ongoing activities, of large, interconnected financial institutions, the Board
			 of Governors shall, on its own or pursuant to recommendations by the Council
			 under section 115, establish prudential standards for nonbank financial
			 companies supervised by the Board of Governors and bank holding companies with
			 total consolidated assets equal to or greater than $50,000,000,000 that—
							(A)are more stringent
			 than the standards and requirements applicable to nonbank financial companies
			 and bank holding companies that do not present similar risks to the financial
			 stability of the United States; and
							(B)increase in
			 stringency, based on the considerations identified in subsection (b)(3).
							(2)Tailored
			 application
							(A)In
			 generalIn prescribing more stringent prudential standards under
			 this section, the Board of Governors may, on its own or pursuant to a
			 recommendation by the Council in accordance with section 115, differentiate
			 among companies on an individual basis or by category, taking into
			 consideration their capital structure, riskiness, complexity, financial
			 activities (including the financial activities of their subsidiaries), size,
			 and any other risk-related factors that the Board of Governors deems
			 appropriate.
							(B)Adjustment of
			 threshold for application of certain standardsThe Board of
			 Governors may, pursuant to a recommendation by the Council in accordance with
			 section 115, establish an asset threshold above $50,000,000,000 for the
			 application of any standard established under subsections (c) through
			 (g).
							(b)Development of
			 prudential standards
						(1)In
			 general
							(A)Required
			 standardsThe Board of Governors shall establish prudential
			 standards for nonbank financial companies supervised by the Board of Governors
			 and bank holding companies described in subsection (a), that shall
			 include—
								(i)risk-based capital
			 requirements and leverage limits, unless the Board of Governors, in
			 consultation with the Council, determines that such requirements are not
			 appropriate for a company subject to more stringent prudential standards
			 because of the activities of such company (such as investment company
			 activities or assets under management) or structure, in which case, the Board
			 of Governors shall apply other standards that result in similarly stringent
			 risk controls;
								(ii)liquidity
			 requirements;
								(iii)overall risk
			 management requirements;
								(iv)resolution plan
			 and credit exposure report requirements; and
								(v)concentration
			 limits.
								(B)Additional
			 standards authorizedThe Board of Governors may establish
			 additional prudential standards for nonbank financial companies supervised by
			 the Board of Governors and bank holding companies described in subsection (a),
			 that include—
								(i)a
			 contingent capital requirement;
								(ii)enhanced public
			 disclosures;
								(iii)short-term debt
			 limits; and
								(iv)such other
			 prudential standards as the Board or Governors, on its own or pursuant to a
			 recommendation made by the Council in accordance with section 115, determines
			 are appropriate.
								(2)Standards for foreign financial
			 companiesIn applying the
			 standards set forth in paragraph (1) to any foreign nonbank financial company
			 supervised by the Board of Governors or foreign-based bank holding company, the
			 Board of Governors shall—
							(A)give due regard to the principle of
			 national treatment and equality of competitive opportunity; and
							(B)take into account the extent to which the
			 foreign financial company is subject on a consolidated basis to home country
			 standards that are comparable to those applied to financial companies in the
			 United States.
							(3)ConsiderationsIn
			 prescribing prudential standards under paragraph (1), the Board of Governors
			 shall—
							(A)take into account
			 differences among nonbank financial companies supervised by the Board of
			 Governors and bank holding companies described in subsection (a), based
			 on—
								(i)the
			 factors described in subsections (a) and (b) of section 113;
								(ii)whether the
			 company owns an insured depository institution;
								(iii)nonfinancial
			 activities and affiliations of the company; and
								(iv)any
			 other risk-related factors that the Board of Governors determines
			 appropriate;
								(B)to the extent
			 possible, ensure that small changes in the factors listed in subsections (a)
			 and (b) of section 113 would not result in sharp, discontinuous changes in the
			 prudential standards established under paragraph (1) of this subsection;
							(C)take into account
			 any recommendations of the Council under section 115; and
							(D)adapt the required
			 standards as appropriate in light of any predominant line of business of such
			 company, including assets under management or other activities for which
			 particular standards may not be appropriate.
							(4)ConsultationBefore
			 imposing prudential standards or any other requirements pursuant to this
			 section, including notices of deficiencies in resolution plans and more
			 stringent requirements or divestiture orders resulting from such notices, that
			 are likely to have a significant impact on a functionally regulated subsidiary
			 or depository institution subsidiary of a nonbank financial company supervised
			 by the Board of Governors or a bank holding company described in subsection
			 (a), the Board of Governors shall consult with each Council member that
			 primarily supervises any such subsidiary with respect to any such standard or
			 requirement.
						(5)ReportThe
			 Board of Governors shall submit an annual report to Congress regarding the
			 implementation of the prudential standards required pursuant to paragraph (1),
			 including the use of such standards to mitigate risks to the financial
			 stability of the United States.
						(c)Contingent
			 capital
						(1)In
			 generalSubsequent to submission by the Council of a report to
			 Congress under section 115(c), the Board of Governors may issue regulations
			 that require each nonbank financial company supervised by the Board of
			 Governors and bank holding companies described in subsection (a) to maintain a
			 minimum amount of contingent capital that is convertible to equity in times of
			 financial stress.
						(2)Factors to
			 considerIn issuing regulations under this subsection, the Board
			 of Governors shall consider—
							(A)the results of the
			 study undertaken by the Council, and any recommendations of the Council, under
			 section 115(c);
							(B)an appropriate
			 transition period for implementation of contingent capital under this
			 subsection;
							(C)the factors
			 described in subsection (b)(3)(A);
							(D)capital
			 requirements applicable to the nonbank financial company supervised by the
			 Board of Governors or a bank holding company described in subsection (a), and
			 subsidiaries thereof; and
							(E)any other factor
			 that the Board of Governors deems appropriate.
							(d)Resolution plan
			 and credit exposure reports
						(1)Resolution
			 planThe Board of Governors shall require each nonbank financial
			 company supervised by the Board of Governors and bank holding companies
			 described in subsection (a) to report periodically to the Board of Governors,
			 the Council, and the Corporation the plan of such company for rapid and orderly
			 resolution in the event of material financial distress or failure, which shall
			 include—
							(A)information
			 regarding the manner and extent to which any insured depository institution
			 affiliated with the company is adequately protected from risks arising from the
			 activities of any nonbank subsidiaries of the company;
							(B)full descriptions
			 of the ownership structure, assets, liabilities, and contractual obligations of
			 the company;
							(C)identification of
			 the cross-guarantees tied to different securities, identification of major
			 counterparties, and a process for determining to whom the collateral of the
			 company is pledged; and
							(D)any other
			 information that the Board of Governors and the Corporation jointly require by
			 rule or order.
							(2)Credit exposure
			 reportThe Board of Governors shall require each nonbank
			 financial company supervised by the Board of Governors and bank holding
			 companies described in subsection (a) to report periodically to the Board of
			 Governors, the Council, and the Corporation on—
							(A)the nature and
			 extent to which the company has credit exposure to other significant nonbank
			 financial companies and significant bank holding companies; and
							(B)the nature and
			 extent to which other significant nonbank financial companies and significant
			 bank holding companies have credit exposure to that company.
							(3)ReviewThe
			 Board of Governors and the Corporation shall review the information provided in
			 accordance with this subsection by each nonbank financial company supervised by
			 the Board of Governors and bank holding company described in subsection
			 (a).
						(4)Notice of
			 deficienciesIf the Board of Governors and the Corporation
			 jointly determine, based on their review under paragraph (3), that the
			 resolution plan of a nonbank financial company supervised by the Board of
			 Governors or a bank holding company described in subsection (a) is not credible
			 or would not facilitate an orderly resolution of the company under title 11,
			 United States Code—
							(A)the Board of
			 Governors and the Corporation shall notify the company of the deficiencies in
			 the resolution plan; and
							(B)the company shall
			 resubmit the resolution plan within a timeframe determined by the Board of
			 Governors and the Corporation, with revisions demonstrating that the plan is
			 credible and would result in an orderly resolution under title 11, United
			 States Code, including any proposed changes in business operations and
			 corporate structure to facilitate implementation of the plan.
							(5)Failure to
			 resubmit credible plan
							(A)In
			 generalIf a nonbank financial company supervised by the Board of
			 Governors or a bank holding company described in subsection (a) fails to timely
			 resubmit the resolution plan as required under paragraph (4), with such
			 revisions as are required under subparagraph (B), the Board of Governors and
			 the Corporation may jointly impose more stringent capital, leverage, or
			 liquidity requirements, or restrictions on the growth, activities, or
			 operations of the company, or any subsidiary thereof, until such time as the
			 company resubmits a plan that remedies the deficiencies.
							(B)DivestitureThe
			 Board of Governors and the Corporation, in consultation with the Council, may
			 jointly direct a nonbank financial company supervised by the Board of Governors
			 or a bank holding company described in subsection (a), by order, to divest
			 certain assets or operations identified by the Board of Governors and the
			 Corporation, to facilitate an orderly resolution of such company under title
			 11, United States Code, in the event of the failure of such company, in any
			 case in which—
								(i)the
			 Board of Governors and the Corporation have jointly imposed more stringent
			 requirements on the company pursuant to subparagraph (A); and
								(ii)the
			 company has failed, within the 2-year period beginning on the date of the
			 imposition of such requirements under subparagraph (A), to resubmit the
			 resolution plan with such revisions as were required under paragraph
			 (4)(B).
								(6)No limiting
			 effectA resolution plan submitted in accordance with this
			 subsection shall not be binding on a bankruptcy court, a receiver appointed
			 under title II, or any other authority that is authorized or required to
			 resolve the nonbank financial company supervised by the Board, any bank holding
			 company, or any subsidiary or affiliate of the foregoing.
						(7)No private right
			 of actionNo private right of action may be based on any
			 resolution plan submitted in accordance with this subsection.
						(8)RulesNot
			 later than 18 months after the date of enactment of this Act, the Board of
			 Governors and the Corporation shall jointly issue final rules implementing this
			 subsection.
						(e)Concentration
			 limits
						(1)StandardsIn
			 order to limit the risks that the failure of any individual company could pose
			 to a nonbank financial company supervised by the Board of Governors or a bank
			 holding company described in subsection (a), the Board of Governors, by
			 regulation, shall prescribe standards that limit such risks.
						(2)Limitation on
			 credit exposureThe regulations prescribed by the Board of
			 Governors under paragraph (1) shall prohibit each nonbank financial company
			 supervised by the Board of Governors and bank holding company described in
			 subsection (a) from having credit exposure to any unaffiliated company that
			 exceeds 25 percent of the capital stock and surplus (or such lower amount as
			 the Board of Governors may determine by regulation to be necessary to mitigate
			 risks to the financial stability of the United States) of the company.
						(3)Credit
			 exposureFor purposes of paragraph (2), credit
			 exposure to a company means—
							(A)all extensions of
			 credit to the company, including loans, deposits, and lines of credit;
							(B)all repurchase
			 agreements and reverse repurchase agreements with the company, and all
			 securities borrowing and lending transactions with the company, to the extent
			 that such transactions create credit exposure for the nonbank financial company
			 supervised by the Board of Governors or a bank holding company described in
			 subsection (a);
							(C)all guarantees,
			 acceptances, or letters of credit (including endorsement or standby letters of
			 credit) issued on behalf of the company;
							(D)all purchases of
			 or investment in securities issued by the company;
							(E)counterparty
			 credit exposure to the company in connection with a derivative transaction
			 between the nonbank financial company supervised by the Board of Governors or a
			 bank holding company described in subsection (a) and the company; and
							(F)any other similar
			 transactions that the Board of Governors, by regulation, determines to be a
			 credit exposure for purposes of this section.
							(4)Attribution
			 ruleFor purposes of this subsection, any transaction by a
			 nonbank financial company supervised by the Board of Governors or a bank
			 holding company described in subsection (a) with any person is a transaction
			 with a company, to the extent that the proceeds of the transaction are used for
			 the benefit of, or transferred to, that company.
						(5)RulemakingThe
			 Board of Governors may issue such regulations and orders, including definitions
			 consistent with this section, as may be necessary to administer and carry out
			 this subsection.
						(6)ExemptionsThis
			 subsection shall not apply to any Federal home loan bank. The Board of
			 Governors may, by regulation or order, exempt transactions, in whole or in
			 part, from the definition of the term credit exposure for
			 purposes of this subsection, if the Board of Governors finds that the exemption
			 is in the public interest and is consistent with the purpose of this
			 subsection.
						(7)Transition
			 period
							(A)In
			 generalThis subsection and any regulations and orders of the
			 Board of Governors under this subsection shall not be effective until 3 years
			 after the date of enactment of this Act.
							(B)Extension
			 authorizedThe Board of Governors may extend the period specified
			 in subparagraph (A) for not longer than an additional 2 years.
							(f)Enhanced public
			 disclosuresThe Board of Governors may prescribe, by regulation,
			 periodic public disclosures by nonbank financial companies supervised by the
			 Board of Governors and bank holding companies described in subsection (a) in
			 order to support market evaluation of the risk profile, capital adequacy, and
			 risk management capabilities thereof.
					(g)Short-term debt
			 limits
						(1)In
			 generalIn order to mitigate the risks that an over-accumulation
			 of short-term debt could pose to financial companies and to the stability of
			 the United States financial system, the Board of Governors may, by regulation,
			 prescribe a limit on the amount of short-term debt, including off-balance sheet
			 exposures, that may be accumulated by any bank holding company described in
			 subsection (a) and any nonbank financial company supervised by the Board of
			 Governors.
						(2)Basis of
			 limitAny limit prescribed under paragraph (1) shall be based on
			 the short-term debt of the company described in paragraph (1) as a percentage
			 of capital stock and surplus of the company or on such other measure as the
			 Board of Governors considers appropriate.
						(3)Short-term debt
			 definedFor purposes of this subsection, the term
			 short-term debt means such liabilities with short-dated maturity
			 that the Board of Governors identifies, by regulation, except that such term
			 does not include insured deposits.
						(4)Rulemaking
			 authorityIn addition to prescribing regulations under paragraphs
			 (1) and (3), the Board of Governors may prescribe such regulations, including
			 definitions consistent with this subsection, and issue such orders, as may be
			 necessary to carry out this subsection.
						(5)Authority to
			 issue exemptions and adjustmentsNotwithstanding the Bank Holding
			 Company Act of 1956 (12 U.S.C. 1841 et seq.), the Board of Governors may, if it
			 determines such action is necessary to ensure appropriate heightened prudential
			 supervision, with respect to a company described in paragraph (1) that does not
			 control an insured depository institution, issue to such company an exemption
			 from or adjustment to the limit prescribed under paragraph (1).
						(h)Risk
			 committee
						(1)Nonbank
			 financial companies supervised by the Board of GovernorsThe
			 Board of Governors shall require each nonbank financial company supervised by
			 the Board of Governors that is a publicly traded company to establish a risk
			 committee, as set forth in paragraph (3), not later than 1 year after the date
			 of receipt of a notice of final determination under section 113(e)(3) with
			 respect to such nonbank financial company supervised by the Board of
			 Governors.
						(2)Certain bank
			 holding companies
							(A)Mandatory
			 regulationsThe Board of Governors shall issue regulations
			 requiring each bank holding company that is a publicly traded company and that
			 has total consolidated assets of not less than $10,000,000,000 to establish a
			 risk committee, as set forth in paragraph (3).
							(B)Permissive
			 regulationsThe Board of Governors may require each bank holding
			 company that is a publicly traded company and that has total consolidated
			 assets of less than $10,000,000,000 to establish a risk committee, as set forth
			 in paragraph (3), as determined necessary or appropriate by the Board of
			 Governors to promote sound risk management practices.
							(3)Risk
			 committeeA risk committee required by this subsection
			 shall—
							(A)be responsible for
			 the oversight of the enterprise-wide risk management practices of the nonbank
			 financial company supervised by the Board of Governors or bank holding company
			 described in subsection (a), as applicable;
							(B)include such
			 number of independent directors as the Board of Governors may determine
			 appropriate, based on the nature of operations, size of assets, and other
			 appropriate criteria related to the nonbank financial company supervised by the
			 Board of Governors or a bank holding company described in subsection (a), as
			 applicable; and
							(C)include at least 1
			 risk management expert having experience in identifying, assessing, and
			 managing risk exposures of large, complex firms.
							(4)RulemakingThe
			 Board of Governors shall issue final rules to carry out this subsection, not
			 later than 1 year after the transfer date, to take effect not later than 15
			 months after the transfer date.
						(i)Stress
			 tests
						(1)By the board of
			 governors
							(A)Annual tests
			 requiredThe Board of Governors, in coordination with the
			 appropriate primary financial regulatory agencies and the Federal Insurance
			 Office, shall conduct annual analyses in which nonbank financial companies
			 supervised by the Board of Governors and bank holding companies described in
			 subsection (a) are subject to evaluation of whether such companies have the
			 capital, on a total consolidated basis, necessary to absorb losses as a result
			 of adverse economic conditions.
							(B)Test parameters
			 and consequencesThe Board of Governors—
								(i)shall provide for
			 at least 3 different sets of conditions under which the evaluation required by
			 this subsection shall be conducted, including baseline, adverse, and severely
			 adverse;
								(ii)may
			 require the tests described in subparagraph (A) at bank holding companies and
			 nonbank financial companies, in addition to those for which annual tests are
			 required under subparagraph (A);
								(iii)may develop and
			 apply such other analytic techniques as are necessary to identify, measure, and
			 monitor risks to the financial stability of the United States;
								(iv)shall require the
			 companies described in subparagraph (A) to update their resolution plans
			 required under subsection (d)(1), as the Board of Governors determines
			 appropriate, based on the results of the analyses; and
								(v)shall publish a
			 summary of the results of the tests required under subparagraph (A) or clause
			 (ii) of this subparagraph.
								(2)By the
			 company
							(A)RequirementA
			 nonbank financial company supervised by the Board of Governors and a bank
			 holding company described in subsection (a) shall conduct semiannual stress
			 tests. All other financial companies that have total consolidated assets of
			 more than $10,000,000,000 and are regulated by a primary Federal financial
			 regulatory agency shall conduct annual stress tests. The tests required under
			 this subparagraph shall be conducted in accordance with the regulations
			 prescribed under subparagraph (C).
							(B)ReportA
			 company required to conduct stress tests under subparagraph (A) shall submit a
			 report to the Board of Governors and to its primary financial regulatory agency
			 at such time, in such form, and containing such information as the primary
			 financial regulatory agency shall require.
							(C)RegulationsEach
			 Federal primary financial regulatory agency, in coordination with the Board of
			 Governors and the Federal Insurance Office, shall issue consistent and
			 comparable regulations to implement this paragraph that shall—
								(i)define the term
			 stress test for purposes of this paragraph;
								(ii)establish
			 methodologies for the conduct of stress tests required by this paragraph that
			 shall provide for at least 3 different sets of conditions, including baseline,
			 adverse, and severely adverse;
								(iii)establish the
			 form and content of the report required by subparagraph (B); and
								(iv)require companies
			 subject to this paragraph to publish a summary of the results of the required
			 stress tests.
								(j)Leverage
			 limitation
						(1)RequirementThe
			 Board of Governors shall require a bank holding company with total consolidated
			 assets equal to or greater than $50,000,000,000 or a nonbank financial company
			 supervised by the Board of Governors to maintain a debt to equity ratio of no
			 more than 15 to 1, upon a determination by the Council that such company poses
			 a grave threat to the financial stability of the United States and that the
			 imposition of such requirement is necessary to mitigate the risk that such
			 company poses to the financial stability of the United States. Nothing in this
			 paragraph shall apply to a Federal home loan bank.
						(2)ConsiderationsIn
			 making a determination under this subsection, the Council shall consider the
			 factors described in subsections (a) and (b) of section 113 and any other
			 risk-related factors that the Council deems appropriate.
						(3)RegulationsThe
			 Board of Governors shall promulgate regulations to establish procedures and
			 timelines for complying with the requirements of this subsection.
						(k)Inclusion of
			 off-balance-sheet activities in computing capital requirements
						(1)In
			 generalIn the case of any bank holding company described in
			 subsection (a) or nonbank financial company supervised by the Board of
			 Governors, the computation of capital for purposes of meeting capital
			 requirements shall take into account any off-balance-sheet activities of the
			 company.
						(2)ExemptionsIf
			 the Board of Governors determines that an exemption from the requirement under
			 paragraph (1) is appropriate, the Board of Governors may exempt a company, or
			 any transaction or transactions engaged in by such company, from the
			 requirements of paragraph (1).
						(3)Off-balance-sheet
			 activities definedFor purposes of this subsection, the term
			 off-balance-sheet activities means an existing liability of a
			 company that is not currently a balance sheet liability, but may become one
			 upon the happening of some future event, including the following transactions,
			 to the extent that they may create a liability:
							(A)Direct credit
			 substitutes in which a bank substitutes its own credit for a third party,
			 including standby letters of credit.
							(B)Irrevocable
			 letters of credit that guarantee repayment of commercial paper or tax-exempt
			 securities.
							(C)Risk
			 participations in bankers’ acceptances.
							(D)Sale and
			 repurchase agreements.
							(E)Asset sales with
			 recourse against the seller.
							(F)Interest rate
			 swaps.
							(G)Credit
			 swaps.
							(H)Commodities
			 contracts.
							(I)Forward
			 contracts.
							(J)Securities
			 contracts.
							(K)Such other
			 activities or transactions as the Board of Governors may, by rule,
			 define.
							166.Early
			 remediation requirements
					(a)In
			 generalThe Board of Governors, in consultation with the Council
			 and the Corporation, shall prescribe regulations establishing requirements to
			 provide for the early remediation of financial distress of a nonbank financial
			 company supervised by the Board of Governors or a bank holding company
			 described in section 165(a), except that nothing in this subsection authorizes
			 the provision of financial assistance from the Federal Government.
					(b)Purpose of the
			 early remediation requirementsThe purpose of the early
			 remediation requirements under subsection (a) shall be to establish a series of
			 specific remedial actions to be taken by a nonbank financial company supervised
			 by the Board of Governors or a bank holding company described in section 165(a)
			 that is experiencing increasing financial distress, in order to minimize the
			 probability that the company will become insolvent and the potential harm of
			 such insolvency to the financial stability of the United States.
					(c)Remediation
			 requirementsThe regulations prescribed by the Board of Governors
			 under subsection (a) shall—
						(1)define measures of
			 the financial condition of the company, including regulatory capital, liquidity
			 measures, and other forward-looking indicators; and
						(2)establish
			 requirements that increase in stringency as the financial condition of the
			 company declines, including—
							(A)requirements in
			 the initial stages of financial decline, including limits on capital
			 distributions, acquisitions, and asset growth; and
							(B)requirements at
			 later stages of financial decline, including a capital restoration plan and
			 capital-raising requirements, limits on transactions with affiliates,
			 management changes, and asset sales.
							167.Affiliations
					(a)AffiliationsNothing
			 in this subtitle shall be construed to require a nonbank financial company
			 supervised by the Board of Governors, or a company that controls a nonbank
			 financial company supervised by the Board of Governors, to conform the
			 activities thereof to the requirements of section 4 of the Bank Holding Company
			 Act of 1956 (12 U.S.C. 1843).
					(b)Requirement
						(1)In
			 general
							(A)Board
			 authorityIf a nonbank financial company supervised by the Board
			 of Governors conducts activities other than those that are determined to be
			 financial in nature or incidental thereto under section 4(k) of the Bank
			 Holding Company Act of 1956, the Board of Governors may require such company to
			 establish and conduct all or a portion of such activities that are determined
			 to be financial in nature or incidental thereto in or through an intermediate
			 holding company established pursuant to regulation of the Board of Governors,
			 not later than 90 days (or such longer period as the Board of Governors may
			 deem appropriate) after the date on which the nonbank financial company
			 supervised by the Board of Governors is notified of the determination of the
			 Board of Governors under this section.
							(B)Necessary
			 actionsNotwithstanding subparagraph (A), the Board of Governors
			 shall require a nonbank financial company supervised by the Board of Governors
			 to establish an intermediate holding company if the Board of Governors makes a
			 determination that the establishment of such intermediate holding company is
			 necessary to—
								(i)appropriately
			 supervise activities that are determined to be financial in nature or
			 incidental thereto; or
								(ii)to
			 ensure that supervision by the Board of Governors does not extend to the
			 commercial activities of such nonbank financial company.
								(2)Internal financial activitiesFor purposes of this subsection, activities
			 that are determined to be financial in nature or incidental thereto under
			 section 4(k) of the Bank Holding Company Act of 1956, as described in paragraph
			 (1), shall not include internal financial activities, including internal
			 treasury, investment, and employee benefit functions. With respect to any
			 internal financial activity engaged in for the company or an affiliate and a
			 non-affiliate of such company during the year prior to the date of enactment of
			 this Act, such company (or an affiliate that is not an intermediate holding
			 company or subsidiary of an intermediate holding company) may continue to
			 engage in such activity, as long as not less than 2⁄3 of the assets or 2⁄3 of
			 the revenues generated from the activity are from or attributable to such
			 company or an affiliate, subject to review by the Board of Governors, to
			 determine whether engaging in such activity presents undue risk to such company
			 or to the financial stability of the United States.
						(3)Source of
			 strengthA company that directly or indirectly controls an
			 intermediate holding company established under this section shall serve as a
			 source of strength to its subsidiary intermediate holding company.
						(4)Parent company
			 reportsThe Board of Governors may, from time to time, require
			 reports under oath from a company that controls an intermediate holding
			 company, and from the appropriate officers or directors of such company, solely
			 for purposes of ensuring compliance with the provisions of this section,
			 including assessing the ability of the company to serve as a source of strength
			 to its subsidiary intermediate holding company pursuant to paragraph (3) and
			 enforcing such compliance.
						(5)Limited parent
			 company enforcement
							(A)In
			 generalIn addition to any other authority of the Board of
			 Governors, the Board of Governors may enforce compliance with the provisions of
			 this subsection that are applicable to any company described in paragraph (1)
			 that controls an intermediate holding company under section 8 of the Federal
			 Deposit Insurance Act, and such company shall be subject to such section
			 (solely for such purposes) in the same manner and to the same extent as if such
			 company were a bank holding company.
							(B)Application of
			 other ActAny violation of this subsection by any company that
			 controls an intermediate holding company may also be treated as a violation of
			 the Federal Deposit Insurance Act for purposes of subparagraph (A).
							(C)No effect on
			 other authorityNo provision of this paragraph shall be construed
			 as limiting any authority of the Board of Governors or any other Federal agency
			 under any other provision of law.
							(c)RegulationsThe Board of Governors—
						(1)shall promulgate
			 regulations to establish the criteria for determining whether to require a
			 nonbank financial company supervised by the Board of Governors to establish an
			 intermediate holding company under subsection (b); and
						(2)may promulgate
			 regulations to establish any restrictions or limitations on transactions
			 between an intermediate holding company or a nonbank financial company
			 supervised by the Board of Governors and its affiliates, as necessary to
			 prevent unsafe and unsound practices in connection with transactions between
			 such company, or any subsidiary thereof, and its parent company or affiliates
			 that are not subsidiaries of such company, except that such regulations shall
			 not restrict or limit any transaction in connection with the bona fide
			 acquisition or lease by an unaffiliated person of assets, goods, or
			 services.
						168.RegulationsThe Board of Governors shall have authority
			 to issue regulations to implement subtitles A and C and the amendments made
			 thereunder. Except as otherwise specified in subtitle A or C, not later than 18
			 months after the effective date of this Act, the Board of Governors shall issue
			 final regulations to implement subtitles A and C, and the amendments made
			 thereunder.
				169.Avoiding
			 duplicationThe Board of
			 Governors shall take any action that the Board of Governors deems appropriate
			 to avoid imposing requirements under this subtitle that are duplicative of
			 requirements applicable to bank holding companies and nonbank financial
			 companies under other provisions of law.
				170.Safe
			 harbor
					(a)RegulationsThe
			 Board of Governors shall promulgate regulations on behalf of, and in
			 consultation with, the Council setting forth the criteria for exempting certain
			 types or classes of U.S. nonbank financial companies or foreign nonbank
			 financial companies from supervision by the Board of Governors.
					(b)ConsiderationsIn
			 developing the criteria under subsection (a), the Board of Governors shall take
			 into account the factors for consideration described in subsections (a) and (b)
			 of section 113 in determining whether a U.S. nonbank financial company or
			 foreign nonbank financial company shall be supervised by the Board of
			 Governors.
					(c)Rule of
			 constructionNothing in this section shall be construed to
			 require supervision by the Board of Governors of a U.S. nonbank financial
			 company or foreign nonbank financial company, if such company does not meet the
			 criteria for exemption established under subsection (a).
					(d)Revisions
						(1)In
			 generalThe Board of Governors shall, in consultation with the
			 Council, review the regulations promulgated under subsection (a), not less
			 frequently than every 5 years, and based upon the review, the Board of
			 Governors may revise such regulations on behalf of, and in consultation with,
			 the Council to update as necessary the criteria set forth in such
			 regulations.
						(2)Transition
			 periodNo revisions under paragraph (1) shall take effect before
			 the end of the 2-year period after the date of publication of such revisions in
			 final form.
						(e)ReportThe
			 Chairman of the Board of Governors and the Chairperson of the Council shall
			 submit a joint report to the Committee on Banking, Housing, and Urban Affairs
			 of the Senate and the Committee on Financial Services of the House of
			 Representatives not later than 30 days after the date of the issuance in final
			 form of regulations under subsection (a), or any subsequent revision to such
			 regulations under subsection (d), as applicable. Such report shall include, at
			 a minimum, the rationale for exemption and empirical evidence to support the
			 criteria for exemption.
					171.Leverage and
			 risk-based capital requirements
					(a)DefinitionsFor
			 purposes of this section, the following definitions shall apply:
						(1)Generally
			 applicable leverage capital requirementsThe term generally
			 applicable leverage capital requirements means—
							(A)the minimum ratios
			 of tier 1 capital to average total assets, as established by the appropriate
			 Federal banking agencies to apply to insured depository institutions under the
			 prompt corrective action regulations implementing section 38 of the Federal
			 Deposit Insurance Act, regardless of total consolidated asset size or foreign
			 financial exposure; and
							(B)includes the
			 regulatory capital components in the numerator of that capital requirement,
			 average total assets in the denominator of that capital requirement, and the
			 required ratio of the numerator to the denominator.
							(2)Generally
			 applicable risk-based capital requirementsThe term
			 generally applicable risk-based capital requirements means—
							(A)the risk-based
			 capital requirements, as established by the appropriate Federal banking
			 agencies to apply to insured depository institutions under the prompt
			 corrective action regulations implementing section 38 of the Federal Deposit
			 Insurance Act, regardless of total consolidated asset size or foreign financial
			 exposure; and
							(B)includes the
			 regulatory capital components in the numerator of those capital requirements,
			 the risk-weighted assets in the denominator of those capital requirements, and
			 the required ratio of the numerator to the denominator.
							(3)Definition of
			 depository institution holding companyThe term depository
			 institution holding company means a bank holding company or a savings
			 and loan holding company (as those terms are defined in section 3 of the
			 Federal Deposit Insurance Act) that is organized in the United States,
			 including any bank or savings and loan holding company that is owned or
			 controlled by a foreign organization, but does not include the foreign
			 organization.
						(b)Minimum capital
			 requirements
						(1)Minimum leverage
			 capital requirementsThe appropriate Federal banking agencies
			 shall establish minimum leverage capital requirements on a consolidated basis
			 for insured depository institutions, depository institution holding companies,
			 and nonbank financial companies supervised by the Board of Governors. The
			 minimum leverage capital requirements established under this paragraph shall
			 not be less than the generally applicable leverage capital requirements, which
			 shall serve as a floor for any capital requirements that the agency may
			 require, nor quantitatively lower than the generally applicable leverage
			 capital requirements that were in effect for insured depository institutions as
			 of the date of enactment of this Act.
						(2)Minimum
			 risk-based capital requirementsThe appropriate Federal banking
			 agencies shall establish minimum risk-based capital requirements on a
			 consolidated basis for insured depository institutions, depository institution
			 holding companies, and nonbank financial companies supervised by the Board of
			 Governors. The minimum risk-based capital requirements established under this
			 paragraph shall not be less than the generally applicable risk-based capital
			 requirements, which shall serve as a floor for any capital requirements that
			 the agency may require, nor quantitatively lower than the generally applicable
			 risk-based capital requirements that were in effect for insured depository
			 institutions as of the date of enactment of this Act.
						(3)Investments in
			 financial subsidiariesFor purposes of this section, investments
			 in financial subsidiaries that insured depository institutions are required to
			 deduct from regulatory capital under section 5136A of the Revised Statutes of
			 the United States or section 46(a)(2) of the Federal Deposit Insurance Act need
			 not be deducted from regulatory capital by depository institution holding
			 companies or nonbank financial companies supervised by the Board of Governors,
			 unless such capital deduction is required by the Board of Governors or the
			 primary financial regulatory agency in the case of nonbank financial companies
			 supervised by the Board of Governors.
						(4)Effective dates
			 and phase-in periods
							(A)Debt or equity
			 instruments on or after May 19, 2010For debt or equity
			 instruments issued on or after May 19, 2010, by depository institution holding
			 companies or by nonbank financial companies supervised by the Board of
			 Governors, this section shall be deemed to have become effective as of May 19,
			 2010.
							(B)Debt or equity
			 instruments issued before May 19, 2010For debt or equity
			 instruments issued before May 19, 2010, by depository institution holding
			 companies or by nonbank financial companies supervised by the Board of
			 Governors, any regulatory capital deductions required under this section shall
			 be phased in incrementally over a period of 3 years, with the phase-in period
			 to begin on January 1, 2013, except as set forth in subparagraph (C).
							(C)Debt or equity
			 instruments of smaller institutionsFor debt or equity
			 instruments issued before May 19, 2010, by depository institution holding
			 companies with total consolidated assets of less than $15,000,000,000 as of
			 December 31, 2009, and by organizations that were mutual holding companies on
			 May 19, 2010, the capital deductions that would be required for other
			 institutions under this section are not required as a result of this
			 section.
							(D)Depository
			 institution holding companies not previously supervised by the board of
			 governorsFor any depository institution holding company that was
			 not supervised by the Board of Governors as of May 19, 2010, the requirements
			 of this section, except as set forth in subparagraphs (A) and (B), shall be
			 effective 5 years after the date of enactment of this Act
							(E)Certain bank
			 holding company subsidiaries of foreign banking organizationsFor
			 bank holding company subsidiaries of foreign banking organizations that have
			 relied on Supervision and Regulation Letter SR-01-1 issued by the Board of
			 Governors (as in effect on May 19, 2010), the requirements of this section,
			 except as set forth in subparagraph (A), shall be effective 5 years after the
			 date of enactment of this Act.
							(5)ExceptionsThis
			 section shall not apply to—
							(A)debt or equity
			 instruments issued to the United States or any agency or instrumentality
			 thereof pursuant to the Emergency Economic Stabilization Act of 2008, and prior
			 to October 4, 2010;
							(B)any Federal home
			 loan bank; or
							(C)any small bank
			 holding company that is subject to the Small Bank Holding Company Policy
			 Statement of the Board of Governors, as in effect on May 19, 2010.
							(6)Study and report
			 on small institution access to capital
							(A)Study
			 requiredThe Comptroller General of the United States, after
			 consultation with the Federal banking agencies, shall conduct a study of access
			 to capital by smaller insured depository institutions.
							(B)ScopeFor
			 purposes of this study required by subparagraph (A), the term smaller
			 insured depository institution means an insured depository institution
			 with total consolidated assets of $5,000,000,000 or less.
							(C)Report to
			 CongressNot later than 18 months after the date of enactment of
			 this Act, the Comptroller General of the United States shall submit to the
			 Committee on Banking, Housing, and Urban Affairs of the Senate and the
			 Committee on Financial Services of the House of Representatives a report
			 summarizing the results of the study conducted under subparagraph (A), together
			 with any recommendations for legislative or regulatory action that would
			 enhance the access to capital of smaller insured depository institutions, in a
			 manner that is consistent with safe and sound banking operations.
							(7)Capital
			 requirements to address activities that pose risks to the financial
			 system
							(A)In
			 generalSubject to the recommendations of the Council, in
			 accordance with section 120, the Federal banking agencies shall develop capital
			 requirements applicable to insured depository institutions, depository
			 institution holding companies, and nonbank financial companies supervised by
			 the Board of Governors that address the risks that the activities of such
			 institutions pose, not only to the institution engaging in the activity, but to
			 other public and private stakeholders in the event of adverse performance,
			 disruption, or failure of the institution or the activity.
							(B)ContentSuch
			 rules shall address, at a minimum, the risks arising from—
								(i)significant
			 volumes of activity in derivatives, securitized products purchased and sold,
			 financial guarantees purchased and sold, securities borrowing and lending, and
			 repurchase agreements and reverse repurchase agreements;
								(ii)concentrations in
			 assets for which the values presented in financial reports are based on models
			 rather than historical cost or prices deriving from deep and liquid 2-way
			 markets; and
								(iii)concentrations
			 in market share for any activity that would substantially disrupt financial
			 markets if the institution is forced to unexpectedly cease the activity.
								172.Examination and
			 enforcement actions for insurance and orderly liquidation purposes
					(a)Examinations for
			 insurance and resolution purposesSection 10(b)(3) of the Federal
			 Deposit Insurance Act (12 U.S.C. 1820(b)(3)) is amended—
						(1)by striking
			 In addition and inserting the following:
							
								(A)In
				generalIn addition
								;
				and
						(2)by striking
			 whenever the board of directors determines and all that follows
			 through the period and inserting the following: “or nonbank financial company
			 supervised by the Board of Governors or a bank holding company described in
			 section 165(a) of the Financial Stability Act of 2010, whenever the Board of
			 Directors determines that a special examination of any such depository
			 institution is necessary to determine the condition of such depository
			 institution for insurance purposes, or of such nonbank financial company
			 supervised by the Board of Governors or bank holding company described in
			 section 165(a) of the Financial Stability Act of 2010, for the purpose of
			 implementing its authority to provide for orderly liquidation of any such
			 company under title II of that Act, provided that such authority may not be
			 used with respect to any such company that is in a generally sound
			 condition.
							
								(B)LimitationBefore
				conducting a special examination of a nonbank financial company supervised by
				the Board of Governors or a bank holding company described in section 165(a) of
				the Financial Stability Act of 2010, the Corporation shall review any available
				and acceptable resolution plan that the company has submitted in accordance
				with section 165(d) of that Act, consistent with the nonbinding effect of such
				plan, and available reports of examination, and shall coordinate to the maximum
				extent practicable with the Board of Governors, in order to minimize
				duplicative or conflicting
				examinations.
								.
						(b)Enforcement
			 authoritySection 8(t) of the Federal Deposit Insurance Act (12
			 U.S.C. 1818(t)) is amended—
						(1)in paragraph (1),
			 by inserting , any depository institution holding company,
			 before or any institution-affiliated party;
						(2)in paragraph
			 (2)—
							(A)by striking
			 or at the end of subparagraph (B);
							(B)at the end of
			 subparagraph (C), by striking the period and inserting or;
			 and
							(C)by inserting at
			 the end the following new subparagraph:
								
									(D)the conduct or
				threatened conduct (including any acts or omissions) of the depository
				institution holding company poses a risk to the Deposit Insurance Fund,
				provided that such authority may not be used with respect to a depository
				institution holding company that is in generally sound condition and whose
				conduct does not pose a foreseeable and material risk of loss to the Deposit
				Insurance Fund;
									;
				and
							(3)by adding at the
			 end the following:
							
								(6)Powers and
				duties with respect to depository institution holding
				companiesFor purposes of exercising the backup authority
				provided in this subsection—
									(A)the Corporation
				shall have the same powers with respect to a depository institution holding
				company and its affiliates as the appropriate Federal banking agency has with
				respect to the holding company and its affiliates; and
									(B)the holding
				company and its affiliates shall have the same duties and obligations with
				respect to the Corporation as the holding company and its affiliates have with
				respect to the appropriate Federal banking
				agency.
									.
						(c)Rule of
			 constructionNothing in this Act shall be construed to limit or
			 curtail the Corporation’s current authority to examine or bring enforcement
			 actions with respect to any insured depository institution or
			 institution-affiliated party.
					173.Access to
			 United States financial market by foreign institutions
					(a)Establishment of
			 foreign bank offices in the United StatesSection 7(d)(3) of the
			 International Banking Act of 1978 (12 U.S.C. 3105(d)(3)) is amended—
						(1)in subparagraph
			 (C), by striking and at the end;
						(2)in subparagraph
			 (D), by striking the period at the end of and inserting ; and;
			 and
						(3)by adding at the
			 end the following new subparagraph:
							
								(E)for a foreign bank
				that presents a risk to the stability of United States financial system,
				whether the home country of the foreign bank has adopted, or is making
				demonstrable progress toward adopting, an appropriate system of financial
				regulation for the financial system of such home country to mitigate such
				risk.
								.
						(b)Termination of
			 foreign bank offices in the United StatesSection 7(e)(1) of the
			 International Banking Act of 1978 (12 U.S.C. 3105(e)(1)) is amended—
						(1)in subparagraph
			 (A), by striking or at the end;
						(2)in subparagraph
			 (B), by striking the period at the end of and inserting ; or;
			 and
						(3)by inserting after
			 subparagraph (B), the following new subparagraph:
							
								(C)for a foreign bank
				that presents a risk to the stability of the United States financial system,
				the home country of the foreign bank has not adopted, or made demonstrable
				progress toward adopting, an appropriate system of financial regulation to
				mitigate such
				risk.
								.
						(c)Registration or
			 succession to a United States broker or dealer and termination of such
			 registrationSection 15 of the Securities Exchange Act of 1934
			 (15 U.S.C. 78o) is amended by adding at the end the following new
			 subsections:
						
							(k)Registration or
				succession to a United States broker or dealerIn determining
				whether to permit a foreign person or an affiliate of a foreign person to
				register as a United States broker or dealer, or succeed to the registration of
				a United States broker or dealer, the Commission may consider whether, for a
				foreign person, or an affiliate of a foreign person that presents a risk to the
				stability of the United States financial system, the home country of the
				foreign person has adopted, or made demonstrable progress toward adopting, an
				appropriate system of financial regulation to mitigate such risk.
							(l)Termination of a
				United States broker or dealerFor a foreign person or an
				affiliate of a foreign person that presents such a risk to the stability of the
				United States financial system, the Commission may determine to terminate the
				registration of such foreign person or an affiliate of such foreign person as a
				broker or dealer in the United States, if the Commission determines that the
				home country of the foreign person has not adopted, or made demonstrable
				progress toward adopting, an appropriate system of financial regulation to
				mitigate such
				risk.
							.
					174.Studies and
			 reports on holding company capital requirements
					(a)Study of hybrid
			 capital instrumentsThe
			 Comptroller General of the United States, in consultation with the Board of
			 Governors, the Comptroller of the Currency, and the Corporation, shall conduct
			 a study of the use of hybrid capital instruments as a component of Tier 1
			 capital for banking institutions and bank holding companies. The study shall
			 consider—
						(1)the current use of
			 hybrid capital instruments, such as trust preferred shares, as a component of
			 Tier 1 capital;
						(2)the differences
			 between the components of capital permitted for insured depository institutions
			 and those permitted for companies that control insured depository
			 institutions;
						(3)the benefits and
			 risks of allowing such instruments to be used to comply with Tier 1 capital
			 requirements;
						(4)the economic
			 impact of prohibiting the use of such capital instruments for Tier 1;
						(5)a
			 review of the consequences of disqualifying trust preferred instruments, and
			 whether it could lead to the failure or undercapitalization of existing banking
			 organizations;
						(6)the international
			 competitive implications prohibiting hybrid capital instruments for Tier
			 1;
						(7)the impact on the
			 cost and availability of credit in the United States from such a
			 prohibition;
						(8)the availability
			 of capital for financial institutions with less than $10,000,000,000 in total
			 assets; and
						(9)any other relevant
			 factors relating to the safety and soundness of our financial system and
			 potential economic impact of such a prohibition.
						(b)Study of foreign
			 bank intermediate holding company capital requirementsThe
			 Comptroller General of the United States, in consultation with the Secretary,
			 the Board of Governors, the Comptroller of the Currency, and the Corporation,
			 shall conduct a study of capital requirements applicable to United States
			 intermediate holding companies of foreign banks that are bank holding companies
			 or savings and loan holding companies. The study shall consider—
						(1)current Board of
			 Governors policy regarding the treatment of intermediate holding
			 companies;
						(2)the principle of
			 national treatment and equality of competitive opportunity for foreign banks
			 operating in the United States;
						(3)the extent to
			 which foreign banks are subject on a consolidated basis to home country capital
			 standards comparable to United States capital standards;
						(4)potential effects
			 on United States banking organizations operating abroad of changes to United
			 States policy regarding intermediate holding companies;
						(5)the impact on the
			 cost and availability of credit in the United States from a change in United
			 States policy regarding intermediate holding companies; and
						(6)any other relevant
			 factors relating to the safety and soundness of our financial system and
			 potential economic impact of such a prohibition.
						(c)ReportNot
			 later than 18 months after the date of enactment of this Act, the Comptroller
			 General of the United States shall submit reports to the Committee on Banking,
			 Housing, and Urban Affairs of the Senate and the Committee on Financial
			 Services of the House of Representatives summarizing the results of the studies
			 required under subsection (a). The reports shall include specific
			 recommendations for legislative or regulatory action regarding the treatment of
			 hybrid capital instruments, including trust preferred shares, and shall explain
			 the basis for such recommendations.
					175.International
			 policy coordination
					(a)By the
			 PresidentThe President, or a designee of the President, may
			 coordinate through all available international policy channels, similar
			 policies as those found in United States law relating to limiting the scope,
			 nature, size, scale, concentration, and interconnectedness of financial
			 companies, in order to protect financial stability and the global
			 economy.
					(b)By the
			 CouncilThe Chairperson of the Council, in consultation with the
			 other members of the Council, shall regularly consult with the financial
			 regulatory entities and other appropriate organizations of foreign governments
			 or international organizations on matters relating to systemic risk to the
			 international financial system.
					(c)By the Board of
			 Governors and the SecretaryThe Board of Governors and the
			 Secretary shall consult with their foreign counterparts and through appropriate
			 multilateral organizations to encourage comprehensive and robust prudential
			 supervision and regulation for all highly leveraged and interconnected
			 financial companies.
					176.Rule of
			 constructionNo regulation or
			 standard imposed under this title may be construed in a manner that would
			 lessen the stringency of the requirements of any applicable primary financial
			 regulatory agency or any other Federal or State agency that are otherwise
			 applicable. This title, and the rules and regulations or orders prescribed
			 pursuant to this title, do not divest any such agency of any authority derived
			 from any other applicable law.
				IIOrderly
			 liquidation authority
			201.Definitions
				(a)In
			 generalIn this title, the following definitions shall
			 apply:
					(1)Administrative
			 expenses of the receiverThe term administrative expenses
			 of the receiver includes—
						(A)the actual,
			 necessary costs and expenses incurred by the Corporation as receiver for a
			 covered financial company in liquidating a covered financial company;
			 and
						(B)any obligations
			 that the Corporation as receiver for a covered financial company determines are
			 necessary and appropriate to facilitate the smooth and orderly liquidation of
			 the covered financial company.
						(2)Bankruptcy
			 codeThe term Bankruptcy Code means title 11, United
			 States Code.
					(3)Bridge financial
			 companyThe term bridge financial company means a
			 new financial company organized by the Corporation in accordance with section
			 210(h) for the purpose of resolving a covered financial company.
					(4)ClaimThe
			 term claim means any right to payment, whether or not such right
			 is reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
			 unmatured, disputed, undisputed, legal, equitable, secured, or
			 unsecured.
					(5)CompanyThe
			 term company has the same meaning as in section 2(b) of the Bank
			 Holding Company Act of 1956 (12 U.S.C. 1841(b)), except that such term includes
			 any company described in paragraph (11), the majority of the securities of
			 which are owned by the United States or any State.
					(6)CourtThe
			 term Court means the United States District Court for the District
			 of Columbia, unless the context otherwise requires.
					(7)Covered broker
			 or dealerThe term covered broker or dealer means
			 a covered financial company that is a broker or dealer that—
						(A)is registered with
			 the Commission under section 15(b) of the Securities Exchange Act of 1934 (15
			 U.S.C. 78o(b)); and
						(B)is a member of
			 SIPC.
						(8)Covered
			 financial companyThe term covered financial
			 company—
						(A)means a financial
			 company for which a determination has been made under section 203(b);
			 and
						(B)does not include
			 an insured depository institution.
						(9)Covered
			 subsidiaryThe term covered subsidiary means a
			 subsidiary of a covered financial company, other than—
						(A)an insured
			 depository institution;
						(B)an insurance
			 company; or
						(C)a covered broker
			 or dealer.
						(10)Definitions
			 relating to covered brokers and dealersThe terms
			 customer, customer name securities, customer
			 property, and net equity in the context of a covered broker
			 or dealer, have the same meanings as in section 16 of the Securities Investor
			 Protection Act of 1970 (15 U.S.C. 78lll).
					(11)Financial
			 companyThe term financial company means any company
			 that—
						(A)is incorporated or
			 organized under any provision of Federal law or the laws of any State;
						(B)is—
							(i)a
			 bank holding company, as defined in section 2(a) of the Bank Holding Company
			 Act of 1956 (12 U.S.C. 1841(a));
							(ii)a
			 nonbank financial company supervised by the Board of Governors;
							(iii)any company that
			 is predominantly engaged in activities that the Board of Governors has
			 determined are financial in nature or incidental thereto for purposes of
			 section 4(k) of the Bank Holding Company Act of 1956 (12 U.S.C. 1843(k)) other
			 than a company described in clause (i) or (ii); or
							(iv)any
			 subsidiary of any company described in any of clauses (i) through (iii) that is
			 predominantly engaged in activities that the Board of Governors has determined
			 are financial in nature or incidental thereto for purposes of section 4(k) of
			 the Bank Holding Company Act of 1956 (12 U.S.C. 1843(k)) (other than a
			 subsidiary that is an insured depository institution or an insurance company);
			 and
							(C)is not a Farm
			 Credit System institution chartered under and subject to the provisions of the
			 Farm Credit Act of 1971, as amended (12 U.S.C. 2001 et seq.), a governmental
			 entity, or a regulated entity, as defined under section 1303(20) of the Federal
			 Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C.
			 4502(20)).
						(12)FundThe
			 term Fund means the Orderly Liquidation Fund established under
			 section 210(n).
					(13)Insurance
			 companyThe term insurance company means any entity
			 that is—
						(A)engaged in the
			 business of insurance;
						(B)subject to
			 regulation by a State insurance regulator; and
						(C)covered by a State
			 law that is designed to specifically deal with the rehabilitation, liquidation,
			 or insolvency of an insurance company.
						(14)Nonbank
			 financial companyThe term nonbank financial company
			 has the same meaning as in section 102(a)(4)(C).
					(15)Nonbank
			 financial company supervised by the board of governorsThe term
			 nonbank financial company supervised by the Board of Governors has
			 the same meaning as in section 102(a)(4)(D).
					(16)SIPCThe
			 term SIPC means the Securities Investor Protection
			 Corporation.
					(b)Definitional
			 criteriaFor purpose of the definition of the term
			 financial company under subsection (a)(11), no company shall be
			 deemed to be predominantly engaged in activities that the Board of Governors
			 has determined are financial in nature or incidental thereto for purposes of
			 section 4(k) of the Bank Holding Company Act of 1956 (12 U.S.C. 1843(k)), if
			 the consolidated revenues of such company from such activities constitute less
			 than 85 percent of the total consolidated revenues of such company, as the
			 Corporation, in consultation with the Secretary, shall establish by regulation.
			 In determining whether a company is a financial company under this title, the
			 consolidated revenues derived from the ownership or control of a depository
			 institution shall be included.
				202.Judicial
			 review
				(a)Commencement of
			 orderly liquidation
					(1)Petition to
			 district court
						(A)District court
			 review
							(i)Petition to
			 district courtSubsequent to a determination by the Secretary
			 under section 203 that a financial company satisfies the criteria in section
			 203(b), the Secretary shall notify the Corporation and the covered financial
			 company. If the board of directors (or body performing similar functions) of
			 the covered financial company acquiesces or consents to the appointment of the
			 Corporation as receiver, the Secretary shall appoint the Corporation as
			 receiver. If the board of directors (or body performing similar functions) of
			 the covered financial company does not acquiesce or consent to the appointment
			 of the Corporation as receiver, the Secretary shall petition the United States
			 District Court for the District of Columbia for an order authorizing the
			 Secretary to appoint the Corporation as receiver.
							(ii)Form and
			 content of orderThe Secretary shall present all relevant
			 findings and the recommendation made pursuant to section 203(a) to the Court.
			 The petition shall be filed under seal.
							(iii)DeterminationOn
			 a strictly confidential basis, and without any prior public disclosure, the
			 Court, after notice to the covered financial company and a hearing in which the
			 covered financial company may oppose the petition, shall determine whether the
			 determination of the Secretary that the covered financial company is in default
			 or in danger of default and satisfies the definition of a financial company
			 under section 201(a)(11) is arbitrary and capricious.
							(iv)Issuance of
			 orderIf the Court determines that the determination of the
			 Secretary that the covered financial company is in default or in danger of
			 default and satisfies the definition of a financial company under section
			 201(a)(11)—
								(I)is not arbitrary
			 and capricious, the Court shall issue an order immediately authorizing the
			 Secretary to appoint the Corporation as receiver of the covered financial
			 company; or
								(II)is arbitrary and
			 capricious, the Court shall immediately provide to the Secretary a written
			 statement of each reason supporting its determination, and afford the Secretary
			 an immediate opportunity to amend and refile the petition under clause
			 (i).
								(v)Petition granted
			 by operation of lawIf the Court does not make a determination
			 within 24 hours of receipt of the petition—
								(I)the petition shall
			 be granted by operation of law;
								(II)the Secretary
			 shall appoint the Corporation as receiver; and
								(III)liquidation
			 under this title shall automatically and without further notice or action be
			 commenced and the Corporation may immediately take all actions authorized under
			 this title.
								(B)Effect of
			 determinationThe determination of the Court under subparagraph
			 (A) shall be final, and shall be subject to appeal only in accordance with
			 paragraph (2). The decision shall not be subject to any stay or injunction
			 pending appeal. Upon conclusion of its proceedings under subparagraph (A), the
			 Court shall provide immediately for the record a written statement of each
			 reason supporting the decision of the Court, and shall provide copies thereof
			 to the Secretary and the covered financial company.
						(C)Criminal
			 penaltiesA person who recklessly discloses a determination of
			 the Secretary under section 203(b) or a petition of the Secretary under
			 subparagraph (A), or the pendency of court proceedings as provided for under
			 subparagraph (A), shall be fined not more than $250,000, or imprisoned for not
			 more than 5 years, or both.
						(2)Appeal of
			 decisions of the district court
						(A)Appeal to court
			 of appeals
							(i)In
			 generalSubject to clause (ii), the United States Court of
			 Appeals for the District of Columbia Circuit shall have jurisdiction of an
			 appeal of a final decision of the Court filed by the Secretary or a covered
			 financial company, through its board of directors, notwithstanding section
			 210(a)(1)(A)(i), not later than 30 days after the date on which the decision of
			 the Court is rendered or deemed rendered under this subsection.
							(ii)Condition of
			 jurisdictionThe Court of Appeals shall have jurisdiction of an
			 appeal by a covered financial company only if the covered financial company did
			 not acquiesce or consent to the appointment of a receiver by the Secretary
			 under paragraph (1)(A).
							(iii)ExpeditionThe
			 Court of Appeals shall consider any appeal under this subparagraph on an
			 expedited basis.
							(iv)Scope of
			 reviewFor an appeal taken under this subparagraph, review shall
			 be limited to whether the determination of the Secretary that a covered
			 financial company is in default or in danger of default and satisfies the
			 definition of a financial company under section 201(a)(11) is arbitrary and
			 capricious.
							(B)Appeal to the
			 supreme court
							(i)In
			 generalA petition for a writ of certiorari to review a decision
			 of the Court of Appeals under subparagraph (A) may be filed by the Secretary or
			 the covered financial company, through its board of directors, notwithstanding
			 section 210(a)(1)(A)(i), with the Supreme Court of the United States, not later
			 than 30 days after the date of the final decision of the Court of Appeals, and
			 the Supreme Court shall have discretionary jurisdiction to review such
			 decision.
							(ii)Written
			 statementIn the event of a petition under clause (i), the Court
			 of Appeals shall immediately provide for the record a written statement of each
			 reason for its decision.
							(iii)ExpeditionThe
			 Supreme Court shall consider any petition under this subparagraph on an
			 expedited basis.
							(iv)Scope of
			 reviewReview by the Supreme Court under this subparagraph shall
			 be limited to whether the determination of the Secretary that the covered
			 financial company is in default or in danger of default and satisfies the
			 definition of a financial company under section 201(a)(11) is arbitrary and
			 capricious.
							(b)Establishment
			 and transmittal of rules and procedures
					(1)In
			 generalNot later than 6 months after the date of enactment of
			 this Act, the Court shall establish such rules and procedures as may be
			 necessary to ensure the orderly conduct of proceedings, including rules and
			 procedures to ensure that the 24-hour deadline is met and that the Secretary
			 shall have an ongoing opportunity to amend and refile petitions under
			 subsection (a)(1).
					(2)Publication of
			 rulesThe rules and procedures established under paragraph (1),
			 and any modifications of such rules and procedures, shall be recorded and shall
			 be transmitted to—
						(A)the Committee on
			 the Judiciary of the Senate;
						(B)the Committee on
			 Banking, Housing, and Urban Affairs of the Senate;
						(C)the Committee on
			 the Judiciary of the House of Representatives; and
						(D)the Committee on
			 Financial Services of the House of Representatives.
						(c)Provisions
			 applicable to financial companies
					(1)Bankruptcy
			 codeExcept as provided in this subsection, the provisions of the
			 Bankruptcy Code and rules issued thereunder or otherwise applicable insolvency
			 law, and not the provisions of this title, shall apply to financial companies
			 that are not covered financial companies for which the Corporation has been
			 appointed as receiver.
					(2)This
			 titleThe provisions of this title shall exclusively apply to and
			 govern all matters relating to covered financial companies for which the
			 Corporation is appointed as receiver, and no provisions of the Bankruptcy Code
			 or the rules issued thereunder shall apply in such cases, except as expressly
			 provided in this title.
					(d)Time limit on
			 receivership authority
					(1)Baseline
			 periodAny appointment of the Corporation as receiver under this
			 section shall terminate at the end of the 3-year period beginning on the date
			 on which such appointment is made.
					(2)Extension of
			 time limitThe time limit established in paragraph (1) may be
			 extended by the Corporation for up to 1 additional year, if the Chairperson of
			 the Corporation determines and certifies in writing to the Committee on
			 Banking, Housing, and Urban Affairs of the Senate and the Committee on
			 Financial Services of the House of Representatives that continuation of the
			 receivership is necessary—
						(A)to—
							(i)maximize the net
			 present value return from the sale or other disposition of the assets of the
			 covered financial company; or
							(ii)minimize the
			 amount of loss realized upon the sale or other disposition of the assets of the
			 covered financial company; and
							(B)to protect the
			 stability of the financial system of the United States.
						(3)Second extension
			 of time limit
						(A)In
			 generalThe time limit under this subsection, as extended under
			 paragraph (2), may be extended for up to 1 additional year, if the Chairperson
			 of the Corporation, with the concurrence of the Secretary, submits the
			 certifications described in paragraph (2).
						(B)Additional
			 report requiredNot later than 30 days after the date of
			 commencement of the extension under subparagraph (A), the Corporation shall
			 submit a report to the Committee on Banking, Housing, and Urban Affairs of the
			 Senate and the Committee on Financial Services of the House of Representatives
			 describing the need for the extension and the specific plan of the Corporation
			 to conclude the receivership before the end of the second extension.
						(4)Ongoing
			 litigationThe time limit under this subsection, as extended
			 under paragraph (3), may be further extended solely for the purpose of
			 completing ongoing litigation in which the Corporation as receiver is a party,
			 provided that the appointment of the Corporation as receiver shall terminate
			 not later than 90 days after the date of completion of such litigation,
			 if—
						(A)the Council
			 determines that the Corporation used its best efforts to conclude the
			 receivership in accordance with its plan before the end of the time limit
			 described in paragraph (3);
						(B)the Council
			 determines that the completion of longer-term responsibilities in the form of
			 ongoing litigation justifies the need for an extension; and
						(C)the Corporation
			 submits a report approved by the Council not later than 30 days after the date
			 of the determinations by the Council under subparagraphs (A) and (B) to the
			 Committee on Banking, Housing, and Urban Affairs of the Senate and the
			 Committee on Financial Services of the House of Representatives,
			 describing—
							(i)the ongoing
			 litigation justifying the need for an extension; and
							(ii)the specific plan
			 of the Corporation to complete the litigation and conclude the
			 receivership.
							(5)RegulationsThe
			 Corporation may issue regulations governing the termination of receiverships
			 under this title.
					(6)No
			 liabilityThe Corporation and the Deposit Insurance Fund shall
			 not be liable for unresolved claims arising from the receivership after the
			 termination of the receivership.
					(e)Study of
			 bankruptcy and orderly liquidation process for financial companies
					(1)Study
						(A)In
			 generalThe Administrative Office of the United States Courts and
			 the Comptroller General of the United States shall each monitor the activities
			 of the Court, and each such Office shall conduct separate studies regarding the
			 bankruptcy and orderly liquidation process for financial companies under the
			 Bankruptcy Code.
						(B)Issues to be
			 studiedIn conducting the study under subparagraph (A), the
			 Administrative Office of the United States Courts and the Comptroller General
			 of the United States each shall evaluate—
							(i)the
			 effectiveness of chapter 7 or chapter 11 of the Bankruptcy Code in facilitating
			 the orderly liquidation or reorganization of financial companies;
							(ii)ways to maximize
			 the efficiency and effectiveness of the Court; and
							(iii)ways to make the
			 orderly liquidation process under the Bankruptcy Code for financial companies
			 more effective.
							(2)ReportsNot
			 later than 1 year after the date of enactment of this Act, in each successive
			 year until the third year, and every fifth year after that date of enactment,
			 the Administrative Office of the United States Courts and the Comptroller
			 General of the United States shall submit to the Committee on Banking, Housing,
			 and Urban Affairs and the Committee on the Judiciary of the Senate and the
			 Committee on Financial Services and the Committee on the Judiciary of the House
			 of Representatives separate reports summarizing the results of the studies
			 conducted under paragraph (1).
					(f)Study of
			 international coordination relating to bankruptcy process for financial
			 companies
					(1)Study
						(A)In
			 generalThe Comptroller General of the United States shall
			 conduct a study regarding international coordination relating to the orderly
			 liquidation of financial companies under the Bankruptcy Code.
						(B)Issues to be
			 studiedIn conducting the study under subparagraph (A), the
			 Comptroller General of the United States shall evaluate, with respect to the
			 bankruptcy process for financial companies—
							(i)the
			 extent to which international coordination currently exists;
							(ii)current
			 mechanisms and structures for facilitating international cooperation;
							(iii)barriers to
			 effective international coordination; and
							(iv)ways to increase
			 and make more effective international coordination.
							(2)ReportNot
			 later than 1 year after the date of enactment of this Act, the Comptroller
			 General of the United States shall submit to the Committee on Banking, Housing,
			 and Urban Affairs and the Committee on the Judiciary of the Senate and the
			 Committee on Financial Services and the Committee on the Judiciary of the House
			 of Representatives and the Secretary a report summarizing the results of the
			 study conducted under paragraph (1).
					(g)Study of prompt
			 corrective action implementation by the appropriate Federal agencies
					(1)StudyThe
			 Comptroller General of the United States shall conduct a study regarding the
			 implementation of prompt corrective action by the appropriate Federal banking
			 agencies.
					(2)Issues to be
			 studiedIn conducting the study under paragraph (1), the
			 Comptroller General shall evaluate—
						(A)the effectiveness
			 of implementation of prompt corrective action by the appropriate Federal
			 banking agencies and the resolution of insured depository institutions by the
			 Corporation; and
						(B)ways to make
			 prompt corrective action a more effective tool to resolve the insured
			 depository institutions at the least possible long-term cost to the Deposit
			 Insurance Fund.
						(3)Report to
			 councilNot later than 1 year after the date of enactment of this
			 Act, the Comptroller General shall submit a report to the Council on the
			 results of the study conducted under this subsection.
					(4)Council report
			 of actionNot later than 6 months after the date of receipt of
			 the report from the Comptroller General under paragraph (3), the Council shall
			 submit a report to the Committee on Banking, Housing, and Urban Affairs of the
			 Senate and the Committee on Financial Services of the House of Representatives
			 on actions taken in response to the report, including any recommendations made
			 to the Federal primary financial regulatory agencies under section 120.
					203.Systemic risk
			 determination
				(a)Written
			 recommendation and determination
					(1)Vote
			 required
						(A)In
			 generalOn their own initiative, or at the request of the
			 Secretary, the Corporation and the Board of Governors shall consider whether to
			 make a written recommendation described in paragraph (2) with respect to
			 whether the Secretary should appoint the Corporation as receiver for a
			 financial company. Such recommendation shall be made upon a vote of not fewer
			 than 2/3 of the members of the Board of Governors then
			 serving and 2/3 of the members of the board of directors
			 of the Corporation then serving.
						(B)Cases involving
			 brokers or dealersIn the case of a broker or dealer, or in which
			 the largest United States subsidiary (as measured by total assets as of the end
			 of the previous calendar quarter) of a financial company is a broker or dealer,
			 the Commission and the Board of Governors, at the request of the Secretary, or
			 on their own initiative, shall consider whether to make the written
			 recommendation described in paragraph (2) with respect to the financial
			 company. Subject to the requirements in paragraph (2), such recommendation
			 shall be made upon a vote of not fewer than 2/3 of the
			 members of the Board of Governors then serving and 2/3 of
			 the members of the Commission then serving, and in consultation with the
			 Corporation.
						(C)Cases involving insurance
			 companiesIn the case of an
			 insurance company, or in which the largest United States subsidiary (as
			 measured by total assets as of the end of the previous calendar quarter) of a
			 financial company is an insurance company, the Director of the Federal
			 Insurance Office and the Board of Governors, at the request of the Secretary or
			 on their own initiative, shall consider whether to make the written
			 recommendation described in paragraph (2) with respect to the financial
			 company. Subject to the requirements in paragraph (2), such recommendation
			 shall be made upon a vote of not fewer than 2/3 of the
			 Board of Governors then serving and the affirmative approval of the Director of
			 the Federal Insurance Office, and in consultation with the Corporation.
						(2)Recommendation
			 requiredAny written recommendation pursuant to paragraph (1)
			 shall contain—
						(A)an evaluation of
			 whether the financial company is in default or in danger of default;
						(B)a description of
			 the effect that the default of the financial company would have on financial
			 stability in the United States;
						(C)a description of
			 the effect that the default of the financial company would have on economic
			 conditions or financial stability for low income, minority, or underserved
			 communities;
						(D)a recommendation
			 regarding the nature and the extent of actions to be taken under this title
			 regarding the financial company;
						(E)an evaluation of
			 the likelihood of a private sector alternative to prevent the default of the
			 financial company;
						(F)an evaluation of
			 why a case under the Bankruptcy Code is not appropriate for the financial
			 company;
						(G)an evaluation of
			 the effects on creditors, counterparties, and shareholders of the financial
			 company and other market participants; and
						(H)an evaluation of
			 whether the company satisfies the definition of a financial company under
			 section 201.
						(b)Determination by
			 the SecretaryNotwithstanding any other provision of Federal or
			 State law, the Secretary shall take action in accordance with section
			 202(a)(1)(A), if, upon the written recommendation under subsection (a), the
			 Secretary (in consultation with the President) determines that—
					(1)the financial
			 company is in default or in danger of default;
					(2)the failure of the
			 financial company and its resolution under otherwise applicable Federal or
			 State law would have serious adverse effects on financial stability in the
			 United States;
					(3)no viable private
			 sector alternative is available to prevent the default of the financial
			 company;
					(4)any effect on the
			 claims or interests of creditors, counterparties, and shareholders of the
			 financial company and other market participants as a result of actions to be
			 taken under this title is appropriate, given the impact that any action taken
			 under this title would have on financial stability in the United States;
					(5)any action under
			 section 204 would avoid or mitigate such adverse effects, taking into
			 consideration the effectiveness of the action in mitigating potential adverse
			 effects on the financial system, the cost to the general fund of the Treasury,
			 and the potential to increase excessive risk taking on the part of creditors,
			 counterparties, and shareholders in the financial company;
					(6)a Federal
			 regulatory agency has ordered the financial company to convert all of its
			 convertible debt instruments that are subject to the regulatory order;
			 and
					(7)the company
			 satisfies the definition of a financial company under section 201.
					(c)Documentation
			 and review
					(1)In
			 generalThe Secretary shall—
						(A)document any
			 determination under subsection (b);
						(B)retain the
			 documentation for review under paragraph (2); and
						(C)notify the covered
			 financial company and the Corporation of such determination.
						(2)Report to
			 congressNot later than 24 hours after the date of appointment of
			 the Corporation as receiver for a covered financial company, the Secretary
			 shall provide written notice of the recommendations and determinations reached
			 in accordance with subsections (a) and (b) to the Majority Leader and the
			 Minority Leader of the Senate and the Speaker and the Minority Leader of the
			 House of Representatives, the Committee on Banking, Housing, and Urban Affairs
			 of the Senate, and the Committee on Financial Services of the House of
			 Representatives, which shall consist of a summary of the basis for the
			 determination, including, to the extent available at the time of the
			 determination—
						(A)the size and
			 financial condition of the covered financial company;
						(B)the sources of
			 capital and credit support that were available to the covered financial
			 company;
						(C)the operations of
			 the covered financial company that could have had a significant impact on
			 financial stability, markets, or both;
						(D)identification of
			 the banks and financial companies which may be able to provide the services
			 offered by the covered financial company;
						(E)any potential
			 international ramifications of resolution of the covered financial company
			 under other applicable insolvency law;
						(F)an estimate of the
			 potential effect of the resolution of the covered financial company under other
			 applicable insolvency law on the financial stability of the United
			 States;
						(G)the potential
			 effect of the appointment of a receiver by the Secretary on consumers;
						(H)the potential
			 effect of the appointment of a receiver by the Secretary on the financial
			 system, financial markets, and banks and other financial companies; and
						(I)whether resolution
			 of the covered financial company under other applicable insolvency law would
			 cause banks or other financial companies to experience severe liquidity
			 distress.
						(3)Reports to
			 Congress and the public
						(A)In
			 generalNot later than 60 days after the date of appointment of
			 the Corporation as receiver for a covered financial company, the Corporation
			 shall file a report with the Committee on Banking, Housing, and Urban Affairs
			 of the Senate and the Committee on Financial Services of the House of
			 Representatives—
							(i)setting forth
			 information on the financial condition of the covered financial company as of
			 the date of the appointment, including a description of its assets and
			 liabilities;
							(ii)describing the
			 plan of, and actions taken by, the Corporation to wind down the covered
			 financial company;
							(iii)explaining each
			 instance in which the Corporation waived any applicable requirements of part
			 366 of title 12, Code of Federal Regulations (or any successor thereto) with
			 respect to conflicts of interest by any person in the private sector who was
			 retained to provide services to the Corporation in connection with such
			 receivership;
							(iv)describing the
			 reasons for the provision of any funding to the receivership out of the
			 Fund;
							(v)setting forth the
			 expected costs of the orderly liquidation of the covered financial
			 company;
							(vi)setting forth the
			 identity of any claimant that is treated in a manner different from other
			 similarly situated claimants under subsection (b)(4), (d)(4), or (h)(5)(E), the
			 amount of any additional payment to such claimant under subsection (d)(4), and
			 the reason for any such action; and
							(vii)which report the
			 Corporation shall publish on an online website maintained by the Corporation,
			 subject to maintaining appropriate confidentiality.
							(B)AmendmentsThe
			 Corporation shall, on a timely basis, not less frequently than quarterly, amend
			 or revise and resubmit the reports prepared under this paragraph, as
			 necessary.
						(C)Congressional
			 testimonyThe Corporation and the primary financial regulatory
			 agency, if any, of the financial company for which the Corporation was
			 appointed receiver under this title shall appear before Congress, if requested,
			 not later than 30 days after the date on which the Corporation first files the
			 reports required under subparagraph (A).
						(4)Default or in
			 danger of defaultFor purposes of this title, a financial company
			 shall be considered to be in default or in danger of default if, as determined
			 in accordance with subsection (b)—
						(A)a case has been,
			 or likely will promptly be, commenced with respect to the financial company
			 under the Bankruptcy Code;
						(B)the financial
			 company has incurred, or is likely to incur, losses that will deplete all or
			 substantially all of its capital, and there is no reasonable prospect for the
			 company to avoid such depletion;
						(C)the assets of the
			 financial company are, or are likely to be, less than its obligations to
			 creditors and others; or
						(D)the financial
			 company is, or is likely to be, unable to pay its obligations (other than those
			 subject to a bona fide dispute) in the normal course of business.
						(5)GAO
			 reviewThe Comptroller General of the United States shall review
			 and report to Congress on any determination under subsection (b), that results
			 in the appointment of the Corporation as receiver, including—
						(A)the basis for the
			 determination;
						(B)the purpose for
			 which any action was taken pursuant thereto;
						(C)the likely effect
			 of the determination and such action on the incentives and conduct of financial
			 companies and their creditors, counterparties, and shareholders; and
						(D)the likely
			 disruptive effect of the determination and such action on the reasonable
			 expectations of creditors, counterparties, and shareholders, taking into
			 account the impact any action under this title would have on financial
			 stability in the United States, including whether the rights of such parties
			 will be disrupted.
						(d)Corporation
			 policies and proceduresAs soon as is practicable after the date
			 of enactment of this Act, the Corporation shall establish policies and
			 procedures that are acceptable to the Secretary governing the use of funds
			 available to the Corporation to carry out this title, including the terms and
			 conditions for the provision and use of funds under sections 204(d),
			 210(h)(2)(G)(iv), and 210(h)(9).
				(e)Treatment of
			 insurance companies and insurance company subsidiaries
					(1)In
			 generalNotwithstanding subsection (b), if an insurance company
			 is a covered financial company or a subsidiary or affiliate of a covered
			 financial company, the liquidation or rehabilitation of such insurance company,
			 and any subsidiary or affiliate of such company that is not excepted under
			 paragraph (2), shall be conducted as provided under applicable State
			 law.
					(2)Exception for
			 subsidiaries and affiliatesThe requirement of paragraph (1)
			 shall not apply with respect to any subsidiary or affiliate of an insurance
			 company that is not itself an insurance company.
					(3)Backup
			 authorityNotwithstanding paragraph (1), with respect to a
			 covered financial company described in paragraph (1), if, after the end of the
			 60-day period beginning on the date on which a determination is made under
			 section 202(a) with respect to such company, the appropriate regulatory agency
			 has not filed the appropriate judicial action in the appropriate State court to
			 place such company into orderly liquidation under the laws and requirements of
			 the State, the Corporation shall have the authority to stand in the place of
			 the appropriate regulatory agency and file the appropriate judicial action in
			 the appropriate State court to place such company into orderly liquidation
			 under the laws and requirements of the State.
					204.Orderly
			 liquidation of covered financial companies
				(a)Purpose of
			 orderly liquidation authorityIt is the purpose of this title to
			 provide the necessary authority to liquidate failing financial companies that
			 pose a significant risk to the financial stability of the United States in a
			 manner that mitigates such risk and minimizes moral hazard. The authority
			 provided in this title shall be exercised in the manner that best fulfills such
			 purpose, so that—
					(1)creditors and
			 shareholders will bear the losses of the financial company;
					(2)management
			 responsible for the condition of the financial company will not be retained;
			 and
					(3)the Corporation
			 and other appropriate agencies will take all steps necessary and appropriate to
			 assure that all parties, including management, directors, and third parties,
			 having responsibility for the condition of the financial company bear losses
			 consistent with their responsibility, including actions for damages,
			 restitution, and recoupment of compensation and other gains not compatible with
			 such responsibility.
					(b)Corporation as
			 receiverUpon the appointment of the Corporation under section
			 202, the Corporation shall act as the receiver for the covered financial
			 company, with all of the rights and obligations set forth in this title.
				(c)ConsultationThe
			 Corporation, as receiver—
					(1)shall consult with
			 the primary financial regulatory agency or agencies of the covered financial
			 company and its covered subsidiaries for purposes of ensuring an orderly
			 liquidation of the covered financial company;
					(2)may consult with,
			 or under subsection (a)(1)(B)(v) or (a)(1)(L) of section 210, acquire the
			 services of, any outside experts, as appropriate to inform and aid the
			 Corporation in the orderly liquidation process;
					(3)shall consult with
			 the primary financial regulatory agency or agencies of any subsidiaries of the
			 covered financial company that are not covered subsidiaries, and coordinate
			 with such regulators regarding the treatment of such solvent subsidiaries and
			 the separate resolution of any such insolvent subsidiaries under other
			 governmental authority, as appropriate; and
					(4)shall consult with
			 the Commission and the Securities Investor Protection Corporation in the case
			 of any covered financial company for which the Corporation has been appointed
			 as receiver that is a broker or dealer registered with the Commission under
			 section 15(b) of the Securities Exchange Act of 1934 (15 U.S.C. 78o(b)) and is
			 a member of the Securities Investor Protection Corporation, for the purpose of
			 determining whether to transfer to a bridge financial company organized by the
			 Corporation as receiver, without consent of any customer, customer accounts of
			 the covered financial company.
					(d)Funding for
			 orderly liquidationUpon its appointment as receiver for a
			 covered financial company, and thereafter as the Corporation may, in its
			 discretion, determine to be necessary or appropriate, the Corporation may make
			 available to the receivership, subject to the conditions set forth in section
			 206 and subject to the plan described in section 210(n)(9), funds for the
			 orderly liquidation of the covered financial company. All funds provided by the
			 Corporation under this subsection shall have a priority of claims under
			 subparagraph (A) or (B) of section 210(b)(1), as applicable, including funds
			 used for—
					(1)making loans to,
			 or purchasing any debt obligation of, the covered financial company or any
			 covered subsidiary;
					(2)purchasing or
			 guaranteeing against loss the assets of the covered financial company or any
			 covered subsidiary, directly or through an entity established by the
			 Corporation for such purpose;
					(3)assuming or
			 guaranteeing the obligations of the covered financial company or any covered
			 subsidiary to 1 or more third parties;
					(4)taking a lien on
			 any or all assets of the covered financial company or any covered subsidiary,
			 including a first priority lien on all unencumbered assets of the covered
			 financial company or any covered subsidiary to secure repayment of any
			 transactions conducted under this subsection;
					(5)selling or
			 transferring all, or any part, of such acquired assets, liabilities, or
			 obligations of the covered financial company or any covered subsidiary;
			 and
					(6)making payments
			 pursuant to subsections (b)(4), (d)(4), and (h)(5)(E) of section 210.
					205.Orderly
			 liquidation of covered brokers and dealers
				(a)Appointment of
			 SIPC as trustee
					(1)AppointmentUpon
			 the appointment of the Corporation as receiver for any covered broker or
			 dealer, the Corporation shall appoint, without any need for court approval, the
			 Securities Investor Protection Corporation to act as trustee for the
			 liquidation under the Securities Investor Protection Act of 1970 (15 U.S.C.
			 78aaa et seq.) of the covered broker or dealer.
					(2)Actions by
			 SIPC
						(A)FilingUpon
			 appointment of SIPC under paragraph (1), SIPC shall promptly file with any
			 Federal district court of competent jurisdiction specified in section 21 or 27
			 of the Securities Exchange Act of 1934 (15 U.S.C. 78u, 78aa), an application
			 for a protective decree under the Securities Investor Protection Act of 1970
			 (15 U.S.C. 78aaa et seq.) as to the covered broker or dealer. The Federal
			 district court shall accept and approve the filing, including outside of normal
			 business hours, and shall immediately issue the protective decree as to the
			 covered broker or dealer.
						(B)Administration
			 by SIPCFollowing entry of the protective decree, and except as
			 otherwise provided in this section, the determination of claims and the
			 liquidation of assets retained in the receivership of the covered broker or
			 dealer and not transferred to the bridge financial company shall be
			 administered under the Securities Investor Protection Act of 1970 (15 U.S.C.
			 78aaa et seq.) by SIPC, as trustee for the covered broker or dealer.
						(C)Definition of
			 filing dateFor purposes of the liquidation proceeding, the term
			 filing date means the date on which the Corporation is appointed
			 as receiver of the covered broker or dealer.
						(D)Determination of
			 claimsAs trustee for the covered broker or dealer, SIPC shall
			 determine and satisfy, consistent with this title and with the Securities
			 Investor Protection Act of 1970 (15 U.S.C. 78aaa et seq.), all claims against
			 the covered broker or dealer arising on or before the filing date.
						(b)Powers and
			 duties of SIPC
					(1)In
			 generalExcept as provided in this section, upon its appointment
			 as trustee for the liquidation of a covered broker or dealer, SIPC shall have
			 all of the powers and duties provided by the Securities Investor Protection Act
			 of 1970 (15 U.S.C. 78aaa et seq.), including, without limitation, all rights of
			 action against third parties, and shall conduct such liquidation in accordance
			 with the terms of the Securities Investor Protection Act of 1970 (15 U.S.C.
			 78aaa et seq.), except that SIPC shall have no powers or duties with respect to
			 assets and liabilities transferred by the Corporation from the covered broker
			 or dealer to any bridge financial company established in accordance with this
			 title.
					(2)Limitation of
			 powersThe exercise by SIPC of powers and functions as trustee
			 under subsection (a) shall not impair or impede the exercise of the powers and
			 duties of the Corporation with regard to—
						(A)any action, except
			 as otherwise provided in this title—
							(i)to
			 make funds available under section 204(d);
							(ii)to
			 organize, establish, operate, or terminate any bridge financial company;
							(iii)to
			 transfer assets and liabilities;
							(iv)to
			 enforce or repudiate contracts; or
							(v)to
			 take any other action relating to such bridge financial company under section
			 210; or
							(B)determining claims
			 under subsection (e).
						(3)Protective
			 decreeSIPC and the Corporation, in consultation with the
			 Commission, shall jointly determine the terms of the protective decree to be
			 filed by SIPC with any court of competent jurisdiction under section 21 or 27
			 of the Securities Exchange Act of 1934 (15 U.S.C. 78u, 78aa), as required by
			 subsection (a).
					(4)Qualified
			 financial contractsNotwithstanding any provision of the
			 Securities Investor Protection Act of 1970 (15 U.S.C. 78aaa et seq.) to the
			 contrary (including section 5(b)(2)(C) of that Act (15 U.S.C. 78eee(b)(2)(C))),
			 the rights and obligations of any party to a qualified financial contract (as
			 that term is defined in section 210(c)(8)) to which a covered broker or dealer
			 for which the Corporation has been appointed receiver is a party shall be
			 governed exclusively by section 210, including the limitations and restrictions
			 contained in section 210(c)(10)(B).
					(c)Limitation on
			 court actionExcept as otherwise provided in this title, no court
			 may take any action, including any action pursuant to the Securities Investor
			 Protection Act of 1970 (15 U.S.C. 78aaa et seq.) or the Bankruptcy Code, to
			 restrain or affect the exercise of powers or functions of the Corporation as
			 receiver for a covered broker or dealer and any claims against the Corporation
			 as such receiver shall be determined in accordance with subsection (e) and such
			 claims shall be limited to money damages.
				(d)Actions by
			 corporation as receiver
					(1)In
			 generalNotwithstanding any other provision of this title, no
			 action taken by the Corporation as receiver with respect to a covered broker or
			 dealer shall—
						(A)adversely affect
			 the rights of a customer to customer property or customer name
			 securities;
						(B)diminish the
			 amount or timely payment of net equity claims of customers; or
						(C)otherwise impair
			 the recoveries provided to a customer under the Securities Investor Protection
			 Act of 1970 (15 U.S.C. 78aaa et seq.).
						(2)Net
			 proceedsThe net proceeds from any transfer, sale, or disposition
			 of assets of the covered broker or dealer, or proceeds thereof by the
			 Corporation as receiver for the covered broker or dealer shall be for the
			 benefit of the estate of the covered broker or dealer, as provided in this
			 title.
					(e)Claims against
			 the corporation as receiverAny claim against the Corporation as
			 receiver for a covered broker or dealer for assets transferred to a bridge
			 financial company established with respect to such covered broker or
			 dealer—
					(1)shall be
			 determined in accordance with section 210(a)(2); and
					(2)may be reviewed by
			 the appropriate district or territorial court of the United States in
			 accordance with section 210(a)(5).
					(f)Satisfaction of
			 customer claims
					(1)Obligations to
			 customersNotwithstanding any other provision of this title, all
			 obligations of a covered broker or dealer or of any bridge financial company
			 established with respect to such covered broker or dealer to a customer
			 relating to, or net equity claims based upon, customer property or customer
			 name securities shall be promptly discharged by SIPC, the Corporation, or the
			 bridge financial company, as applicable, by the delivery of securities or the
			 making of payments to or for the account of such customer, in a manner and in
			 an amount at least as beneficial to the customer as would have been the case
			 had the actual proceeds realized from the liquidation of the covered broker or
			 dealer under this title been distributed in a proceeding under the Securities
			 Investor Protection Act of 1970 (15 U.S.C. 78aaa et seq.) without the
			 appointment of the Corporation as receiver and without any transfer of assets
			 or liabilities to a bridge financial company, and with a filing date as of the
			 date on which the Corporation is appointed as receiver.
					(2)Satisfaction of
			 claims by SIPCSIPC, as trustee for a covered broker or dealer,
			 shall satisfy customer claims in the manner and amount provided under the
			 Securities Investor Protection Act of 1970 (15 U.S.C. 78aaa et seq.), as if the
			 appointment of the Corporation as receiver had not occurred, and with a filing
			 date as of the date on which the Corporation is appointed as receiver. The
			 Corporation shall satisfy customer claims, to the extent that a customer would
			 have received more securities or cash with respect to the allocation of
			 customer property had the covered financial company been subject to a
			 proceeding under the Securities Investor Protection Act (15 U.S.C. 78aaa et
			 seq.) without the appointment of the Corporation as receiver, and with a filing
			 date as of the date on which the Corporation is appointed as receiver.
					(g)Priorities
					(1)Customer
			 propertyAs trustee for a covered broker or dealer, SIPC shall
			 allocate customer property and deliver customer name securities in accordance
			 with section 8(c) of the Securities Investor Protection Act of 1970 (15 U.S.C.
			 78fff–2(c)).
					(2)Other
			 claimsAll claims other than those described in paragraph (1)
			 (including any unpaid claim by a customer for the allowed net equity claim of
			 such customer from customer property) shall be paid in accordance with the
			 priorities in section 210(b).
					(h)RulemakingThe
			 Commission and the Corporation, after consultation with SIPC, shall jointly
			 issue rules to implement this section.
				206.Mandatory terms
			 and conditions for all orderly liquidation actionsIn
			 taking action under this title, the Corporation shall—
				(1)determine that
			 such action is necessary for purposes of the financial stability of the United
			 States, and not for the purpose of preserving the covered financial
			 company;
				(2)ensure that the
			 shareholders of a covered financial company do not receive payment until after
			 all other claims and the Fund are fully paid;
				(3)ensure that
			 unsecured creditors bear losses in accordance with the priority of claim
			 provisions in section 210;
				(4)ensure that
			 management responsible for the failed condition of the covered financial
			 company is removed (if such management has not already been removed at the time
			 at which the Corporation is appointed receiver);
				(5)ensure that the
			 members of the board of directors (or body performing similar functions)
			 responsible for the failed condition of the covered financial company are
			 removed, if such members have not already been removed at the time the
			 Corporation is appointed as receiver; and
				(6)not take an equity
			 interest in or become a shareholder of any covered financial company or any
			 covered subsidiary.
				207.Directors not
			 liable for acquiescing in appointment of receiverThe members of the board of directors (or
			 body performing similar functions) of a covered financial company shall not be
			 liable to the shareholders or creditors thereof for acquiescing in or
			 consenting in good faith to the appointment of the Corporation as receiver for
			 the covered financial company under section 203.
			208.Dismissal and
			 exclusion of other actions
				(a)In
			 generalEffective as of the
			 date of the appointment of the Corporation as receiver for the covered
			 financial company under section 202 or the appointment of SIPC as trustee for a
			 covered broker or dealer under section 205, as applicable, any case or
			 proceeding commenced with respect to the covered financial company under the
			 Bankruptcy Code or the Securities Investor Protection Act of 1970 (15 U.S.C.
			 78aaa et seq.) shall be dismissed, upon notice to the bankruptcy court (with
			 respect to a case commenced under the Bankruptcy Code), and upon notice to SIPC
			 (with respect to a covered broker or dealer) and no such case or proceeding may
			 be commenced with respect to a covered financial company at any time while the
			 orderly liquidation is pending.
				(b)Revesting of
			 assetsEffective as of the
			 date of appointment of the Corporation as receiver, the assets of a covered
			 financial company shall, to the extent they have vested in any entity other
			 than the covered financial company as a result of any case or proceeding
			 commenced with respect to the covered financial company under the Bankruptcy
			 Code, the Securities Investor Protection Act of 1970 (15 U.S.C. 78aaa et seq.),
			 or any similar provision of State liquidation or insolvency law applicable to
			 the covered financial company, revest in the covered financial company.
				(c)LimitationNotwithstanding subsections (a) and (b),
			 any order entered or other relief granted by a bankruptcy court prior to the
			 date of appointment of the Corporation as receiver shall continue with the same
			 validity as if an orderly liquidation had not been commenced.
				209.Rulemaking;
			 non-conflicting lawThe
			 Corporation shall, in consultation with the Council, prescribe such rules or
			 regulations as the Corporation considers necessary or appropriate to implement
			 this title, including rules and regulations with respect to the rights,
			 interests, and priorities of creditors, counterparties, security entitlement
			 holders, or other persons with respect to any covered financial company or any
			 assets or other property of or held by such covered financial company, and
			 address the potential for conflicts of interest between or among individual
			 receiverships established under this title or under the Federal Deposit
			 Insurance Act. To the extent possible, the Corporation shall seek to harmonize
			 applicable rules and regulations promulgated under this section with the
			 insolvency laws that would otherwise apply to a covered financial
			 company.
			210.Powers and
			 duties of the Corporation
				(a)Powers and
			 authorities
					(1)General
			 powers
						(A)Successor to
			 covered financial companyThe Corporation shall, upon appointment
			 as receiver for a covered financial company under this title, succeed
			 to—
							(i)all
			 rights, titles, powers, and privileges of the covered financial company and its
			 assets, and of any stockholder, member, officer, or director of such company;
			 and
							(ii)title to the
			 books, records, and assets of any previous receiver or other legal custodian of
			 such covered financial company.
							(B)Operation of the
			 covered financial company during the period of orderly
			 liquidationThe Corporation, as receiver for a covered financial
			 company, may—
							(i)take
			 over the assets of and operate the covered financial company with all of the
			 powers of the members or shareholders, the directors, and the officers of the
			 covered financial company, and conduct all business of the covered financial
			 company;
							(ii)collect all
			 obligations and money owed to the covered financial company;
							(iii)perform all
			 functions of the covered financial company, in the name of the covered
			 financial company;
							(iv)manage the assets
			 and property of the covered financial company, consistent with maximization of
			 the value of the assets in the context of the orderly liquidation; and
							(v)provide by
			 contract for assistance in fulfilling any function, activity, action, or duty
			 of the Corporation as receiver.
							(C)Functions of
			 covered financial company officers, directors, and
			 shareholdersThe Corporation may provide for the exercise of any
			 function by any member or stockholder, director, or officer of any covered
			 financial company for which the Corporation has been appointed as receiver
			 under this title.
						(D)Additional
			 powers as receiverThe Corporation shall, as receiver for a
			 covered financial company, and subject to all legally enforceable and perfected
			 security interests and all legally enforceable security entitlements in respect
			 of assets held by the covered financial company, liquidate, and wind-up the
			 affairs of a covered financial company, including taking steps to realize upon
			 the assets of the covered financial company, in such manner as the Corporation
			 deems appropriate, including through the sale of assets, the transfer of assets
			 to a bridge financial company established under subsection (h), or the exercise
			 of any other rights or privileges granted to the receiver under this
			 section.
						(E)Additional
			 powers with respect to failing subsidiaries of a covered financial
			 company
							(i)In
			 generalIn any case in which a receiver is appointed for a
			 covered financial company under section 202, the Corporation may appoint itself
			 as receiver of any covered subsidiary of the covered financial company that is
			 organized under Federal law or the laws of any State, if the Corporation and
			 the Secretary jointly determine that—
								(I)the covered
			 subsidiary is in default or in danger of default;
								(II)such action would
			 avoid or mitigate serious adverse effects on the financial stability or
			 economic conditions of the United States; and
								(III)such action
			 would facilitate the orderly liquidation of the covered financial
			 company.
								(ii)Treatment as
			 covered financial companyIf the Corporation is appointed as
			 receiver of a covered subsidiary of a covered financial company under clause
			 (i), the covered subsidiary shall thereafter be considered a covered financial
			 company under this title, and the Corporation shall thereafter have all the
			 powers and rights with respect to that covered subsidiary as it has with
			 respect to a covered financial company under this title.
							(F)Organization of
			 bridge companiesThe Corporation, as receiver for a covered
			 financial company, may organize a bridge financial company under subsection
			 (h).
						(G)Merger; transfer
			 of assets and liabilities
							(i)In
			 generalSubject to clauses (ii) and (iii), the Corporation, as
			 receiver for a covered financial company, may—
								(I)merge the covered
			 financial company with another company; or
								(II)transfer any
			 asset or liability of the covered financial company (including any assets and
			 liabilities held by the covered financial company for security entitlement
			 holders, any customer property, or any assets and liabilities associated with
			 any trust or custody business) without obtaining any approval, assignment, or
			 consent with respect to such transfer.
								(ii)Federal agency
			 approval; antitrust reviewWith respect to a transaction
			 described in clause (i)(I) that requires approval by a Federal agency—
								(I)the transaction
			 may not be consummated before the 5th calendar day after the date of approval
			 by the Federal agency responsible for such approval;
								(II)if, in connection
			 with any such approval, a report on competitive factors is required, the
			 Federal agency responsible for such approval shall promptly notify the Attorney
			 General of the United States of the proposed transaction, and the Attorney
			 General shall provide the required report not later than 10 days after the date
			 of the request; and
								(III)if notification
			 under section 7A of the Clayton Act is required with respect to such
			 transaction, then the required waiting period shall end on the 15th day after
			 the date on which the Attorney General and the Federal Trade Commission receive
			 such notification, unless the waiting period is terminated earlier under
			 subsection (b)(2) of such section 7A, or is extended pursuant to subsection
			 (e)(2) of such section 7A.
								(iii)SetoffSubject
			 to the other provisions of this title, any transferee of assets from a
			 receiver, including a bridge financial company, shall be subject to such claims
			 or rights as would prevail over the rights of such transferee in such assets
			 under applicable noninsolvency law.
							(H)Payment of valid
			 obligationsThe Corporation, as receiver for a covered financial
			 company, shall, to the extent that funds are available, pay all valid
			 obligations of the covered financial company that are due and payable at the
			 time of the appointment of the Corporation as receiver, in accordance with the
			 prescriptions and limitations of this title.
						(I)Applicable
			 noninsolvency lawExcept as may otherwise be provided in this
			 title, the applicable noninsolvency law shall be determined by the
			 noninsolvency choice of law rules otherwise applicable to the claims, rights,
			 titles, persons, or entities at issue.
						(J)Subpoena
			 authority
							(i)In
			 generalThe Corporation, as receiver for a covered financial
			 company, may, for purposes of carrying out any power, authority, or duty with
			 respect to the covered financial company (including determining any claim
			 against the covered financial company and determining and realizing upon any
			 asset of any person in the course of collecting money due the covered financial
			 company), exercise any power established under section 8(n) of the Federal
			 Deposit Insurance Act, as if the Corporation were the appropriate Federal
			 banking agency for the covered financial company, and the covered financial
			 company were an insured depository institution.
							(ii)Rule of
			 constructionThis subparagraph may not be construed as limiting
			 any rights that the Corporation, in any capacity, might otherwise have to
			 exercise any powers described in clause (i) or under any other provision of
			 law.
							(K)Incidental
			 powersThe Corporation, as receiver for a covered financial
			 company, may exercise all powers and authorities specifically granted to
			 receivers under this title, and such incidental powers as shall be necessary to
			 carry out such powers under this title.
						(L)Utilization of
			 private sectorIn carrying out its responsibilities in the
			 management and disposition of assets from the covered financial company, the
			 Corporation, as receiver for a covered financial company, may utilize the
			 services of private persons, including real estate and loan portfolio asset
			 management, property management, auction marketing, legal, and brokerage
			 services, if such services are available in the private sector, and the
			 Corporation determines that utilization of such services is practicable,
			 efficient, and cost effective.
						(M)Shareholders and
			 creditors of covered financial companyNotwithstanding any other
			 provision of law, the Corporation, as receiver for a covered financial company,
			 shall succeed by operation of law to the rights, titles, powers, and privileges
			 described in subparagraph (A), and shall terminate all rights and claims that
			 the stockholders and creditors of the covered financial company may have
			 against the assets of the covered financial company or the Corporation arising
			 out of their status as stockholders or creditors, except for their right to
			 payment, resolution, or other satisfaction of their claims, as permitted under
			 this section. The Corporation shall ensure that shareholders and unsecured
			 creditors bear losses, consistent with the priority of claims provisions under
			 this section.
						(N)Coordination
			 with foreign financial authoritiesThe Corporation, as receiver
			 for a covered financial company, shall coordinate, to the maximum extent
			 possible, with the appropriate foreign financial authorities regarding the
			 orderly liquidation of any covered financial company that has assets or
			 operations in a country other than the United States.
						(O)Restriction on
			 transfers
							(i)Selection of
			 accounts for transferIf the Corporation establishes one or more
			 bridge financial companies with respect to a covered broker or dealer, the
			 Corporation shall transfer to one of such bridge financial companies, all
			 customer accounts of the covered broker or dealer, and all associated customer
			 name securities and customer property, unless the Corporation, after consulting
			 with the Commission and SIPC, determines that—
								(I)the customer
			 accounts, customer name securities, and customer property are likely to be
			 promptly transferred to another broker or dealer that is registered with the
			 Commission under section 15(b) of the Securities Exchange Act of 1934 (15
			 U.S.C. 73o(b)) and is a member of SIPC; or
								(II)the transfer of
			 the accounts to a bridge financial company would materially interfere with the
			 ability of the Corporation to avoid or mitigate serious adverse effects on
			 financial stability or economic conditions in the United States.
								(ii)Transfer of
			 propertySIPC, as trustee for the liquidation of the covered
			 broker or dealer, and the Commission shall provide any and all reasonable
			 assistance necessary to complete such transfers by the Corporation.
							(iii)Customer
			 consent and court approval not requiredNeither customer consent
			 nor court approval shall be required to transfer any customer accounts or
			 associated customer name securities or customer property to a bridge financial
			 company in accordance with this section.
							(iv)Notification of
			 sipc and sharing of informationThe Corporation shall identify to
			 SIPC the customer accounts and associated customer name securities and customer
			 property transferred to the bridge financial company. The Corporation and SIPC
			 shall cooperate in the sharing of any information necessary for each entity to
			 discharge its obligations under this title and under the Securities Investor
			 Protection Act of 1970 (15 U.S.C. 78aaa et seq.) including by providing access
			 to the books and records of the covered financial company and any bridge
			 financial company established in accordance with this title.
							(2)Determination of
			 claims
						(A)In
			 generalThe Corporation, as receiver for a covered financial
			 company, shall report on claims, as set forth in section 203(c)(3). Subject to
			 paragraph (4) of this subsection, the Corporation, as receiver for a covered
			 financial company, shall determine claims in accordance with the requirements
			 of this subsection and regulations prescribed under section 209.
						(B)Notice
			 requirementsThe Corporation, as receiver for a covered financial
			 company, in any case involving the liquidation or winding up of the affairs of
			 a covered financial company, shall—
							(i)promptly publish a
			 notice to the creditors of the covered financial company to present their
			 claims, together with proof, to the receiver by a date specified in the notice,
			 which shall be not earlier than 90 days after the date of publication of such
			 notice; and
							(ii)republish such
			 notice 1 month and 2 months, respectively, after the date of publication under
			 clause (i).
							(C)Mailing
			 requiredThe Corporation as receiver shall mail a notice similar
			 to the notice published under clause (i) or (ii) of subparagraph (B), at the
			 time of such publication, to any creditor shown on the books and records of the
			 covered financial company—
							(i)at
			 the last address of the creditor appearing in such books;
							(ii)in
			 any claim filed by the claimant; or
							(iii)upon discovery
			 of the name and address of a claimant not appearing on the books and records of
			 the covered financial company, not later than 30 days after the date of the
			 discovery of such name and address.
							(3)Procedures for
			 resolution of claims
						(A)Decision
			 period
							(i)In
			 generalPrior to the 180th day after the date on which a claim
			 against a covered financial company is filed with the Corporation as receiver,
			 or such later date as may be agreed as provided in clause (ii), the Corporation
			 shall notify the claimant whether it allows or disallows the claim, in
			 accordance with subparagraphs (B), (C), and (D).
							(ii)Extension of
			 timeBy written agreement executed not later than 180 days after
			 the date on which a claim against a covered financial company is filed with the
			 Corporation, the period described in clause (i) may be extended by written
			 agreement between the claimant and the Corporation. Failure to notify the
			 claimant of any disallowance within the time period set forth in clause (i), as
			 it may be extended by agreement under this clause, shall be deemed to be a
			 disallowance of such claim, and the claimant may file or continue an action in
			 court, as provided in paragraph (4).
							(iii)Mailing of
			 notice sufficientThe requirements of clause (i) shall be deemed
			 to be satisfied if the notice of any decision with respect to any claim is
			 mailed to the last address of the claimant which appears—
								(I)on the books,
			 records, or both of the covered financial company;
								(II)in the claim
			 filed by the claimant; or
								(III)in documents
			 submitted in proof of the claim.
								(iv)Contents of
			 notice of disallowanceIf the Corporation as receiver disallows
			 any claim filed under clause (i), the notice to the claimant shall
			 contain—
								(I)a
			 statement of each reason for the disallowance; and
								(II)the procedures
			 required to file or continue an action in court, as provided in paragraph
			 (4).
								(B)Allowance of
			 proven claimThe receiver shall allow any claim received by the
			 receiver on or before the date specified in the notice under paragraph
			 (2)(B)(i), which is proved to the satisfaction of the receiver.
						(C)Disallowance of
			 claims filed after end of filing period
							(i)In
			 generalExcept as provided in clause (ii), claims filed after the
			 date specified in the notice published under paragraph (2)(B)(i) shall be
			 disallowed, and such disallowance shall be final.
							(ii)Certain
			 exceptionsClause (i) shall not apply with respect to any claim
			 filed by a claimant after the date specified in the notice published under
			 paragraph (2)(B)(i), and such claim may be considered by the receiver under
			 subparagraph (B), if—
								(I)the claimant did
			 not receive notice of the appointment of the receiver in time to file such
			 claim before such date; and
								(II)such claim is
			 filed in time to permit payment of such claim.
								(D)Authority to
			 disallow claims
							(i)In
			 generalThe Corporation may disallow any portion of any claim by
			 a creditor or claim of a security, preference, setoff, or priority which is not
			 proved to the satisfaction of the Corporation.
							(ii)Payments to
			 undersecured creditorsIn the case of a claim against a covered
			 financial company that is secured by any property or other asset of such
			 covered financial company, the receiver—
								(I)may treat the
			 portion of such claim which exceeds an amount equal to the fair market value of
			 such property or other asset as an unsecured claim; and
								(II)may not make any
			 payment with respect to such unsecured portion of the claim, other than in
			 connection with the disposition of all claims of unsecured creditors of the
			 covered financial company.
								(iii)ExceptionsNo
			 provision of this paragraph shall apply with respect to—
								(I)any extension of
			 credit from any Federal reserve bank, or the Corporation, to any covered
			 financial company; or
								(II)subject to clause
			 (ii), any legally enforceable and perfected security interest in the assets of
			 the covered financial company securing any such extension of credit.
								(E)Legal effect of
			 filing
							(i)Statute of
			 limitations tolledFor purposes of any applicable statute of
			 limitations, the filing of a claim with the receiver shall constitute a
			 commencement of an action.
							(ii)No prejudice to
			 other actionsSubject to paragraph (8), the filing of a claim
			 with the receiver shall not prejudice any right of the claimant to continue any
			 action which was filed before the date of appointment of the receiver for the
			 covered financial company.
							(4)Judicial
			 determination of claims
						(A)In
			 generalSubject to subparagraph (B), a claimant may file suit on
			 a claim (or continue an action commenced before the date of appointment of the
			 Corporation as receiver) in the district or territorial court of the United
			 States for the district within which the principal place of business of the
			 covered financial company is located (and such court shall have jurisdiction to
			 hear such claim).
						(B)TimingA
			 claim under subparagraph (A) may be filed before the end of the 60-day period
			 beginning on the earlier of—
							(i)the
			 end of the period described in paragraph (3)(A)(i) (or, if extended by
			 agreement of the Corporation and the claimant, the period described in
			 paragraph (3)(A)(ii)) with respect to any claim against a covered financial
			 company for which the Corporation is receiver; or
							(ii)the
			 date of any notice of disallowance of such claim pursuant to paragraph
			 (3)(A)(i).
							(C)Statute of
			 limitationsIf any claimant fails to file suit on such claim (or
			 to continue an action on such claim commenced before the date of appointment of
			 the Corporation as receiver) prior to the end of the 60-day period described in
			 subparagraph (B), the claim shall be deemed to be disallowed (other than any
			 portion of such claim which was allowed by the receiver) as of the end of such
			 period, such disallowance shall be final, and the claimant shall have no
			 further rights or remedies with respect to such claim.
						(5)Expedited
			 determination of claims
						(A)Procedure
			 requiredThe Corporation shall establish a procedure for
			 expedited relief outside of the claims process established under paragraph (3),
			 for any claimant that alleges—
							(i)having a legally
			 valid and enforceable or perfected security interest in property of a covered
			 financial company or control of any legally valid and enforceable security
			 entitlement in respect of any asset held by the covered financial company for
			 which the Corporation has been appointed receiver; and
							(ii)that irreparable
			 injury will occur if the claims procedure established under paragraph (3) is
			 followed.
							(B)Determination
			 periodPrior to the end of the 90-day period beginning on the
			 date on which a claim is filed in accordance with the procedures established
			 pursuant to subparagraph (A), the Corporation shall—
							(i)determine—
								(I)whether to allow
			 or disallow such claim, or any portion thereof; or
								(II)whether such
			 claim should be determined pursuant to the procedures established pursuant to
			 paragraph (3);
								(ii)notify the
			 claimant of the determination; and
							(iii)if
			 the claim is disallowed, provide a statement of each reason for the
			 disallowance and the procedure for obtaining a judicial determination.
							(C)Period for
			 filing or renewing suitAny claimant who files a request for
			 expedited relief shall be permitted to file suit (or continue a suit filed
			 before the date of appointment of the Corporation as receiver seeking a
			 determination of the rights of the claimant with respect to such security
			 interest (or such security entitlement) after the earlier of—
							(i)the
			 end of the 90-day period beginning on the date of the filing of a request for
			 expedited relief; or
							(ii)the
			 date on which the Corporation denies the claim or a portion thereof.
							(D)Statute of
			 limitationsIf an action described in subparagraph (C) is not
			 filed, or the motion to renew a previously filed suit is not made, before the
			 end of the 30-day period beginning on the date on which such action or motion
			 may be filed in accordance with subparagraph (C), the claim shall be deemed to
			 be disallowed as of the end of such period (other than any portion of such
			 claim which was allowed by the receiver), such disallowance shall be final, and
			 the claimant shall have no further rights or remedies with respect to such
			 claim.
						(E)Legal effect of
			 filing
							(i)Statute of
			 limitations tolledFor purposes of any applicable statute of
			 limitations, the filing of a claim with the receiver shall constitute a
			 commencement of an action.
							(ii)No prejudice to
			 other actionsSubject to paragraph (8), the filing of a claim
			 with the receiver shall not prejudice any right of the claimant to continue any
			 action which was filed before the appointment of the Corporation as receiver
			 for the covered financial company.
							(6)Agreements
			 against interest of the receiverNo agreement that tends to
			 diminish or defeat the interest of the Corporation as receiver in any asset
			 acquired by the receiver under this section shall be valid against the
			 receiver, unless such agreement—
						(A)is in
			 writing;
						(B)was executed by an
			 authorized officer or representative of the covered financial company, or
			 confirmed in the ordinary course of business by the covered financial company;
			 and
						(C)has been, since
			 the time of its execution, an official record of the company or the party
			 claiming under the agreement provides documentation, acceptable to the
			 receiver, of such agreement and its authorized execution or confirmation by the
			 covered financial company.
						(7)Payment of
			 claims
						(A)In
			 generalSubject to subparagraph (B), the Corporation as receiver
			 may, in its discretion and to the extent that funds are available, pay creditor
			 claims, in such manner and amounts as are authorized under this section, which
			 are—
							(i)allowed by the
			 receiver;
							(ii)approved by the
			 receiver pursuant to a final determination pursuant to paragraph (3) or (5), as
			 applicable; or
							(iii)determined by
			 the final judgment of a court of competent jurisdiction.
							(B)LimitationA
			 creditor shall, in no event, receive less than the amount that the creditor is
			 entitled to receive under paragraphs (2) and (3) of subsection (d), as
			 applicable.
						(C)Payment of
			 dividends on claimsThe Corporation as receiver may, in its sole
			 discretion, and to the extent otherwise permitted by this section, pay
			 dividends on proven claims at any time, and no liability shall attach to the
			 Corporation as receiver, by reason of any such payment or for failure to pay
			 dividends to a claimant whose claim is not proved at the time of any such
			 payment.
						(D)Rulemaking by
			 the corporationThe Corporation may prescribe such rules,
			 including definitions of terms, as the Corporation deems appropriate to
			 establish an interest rate for or to make payments of post-insolvency interest
			 to creditors holding proven claims against the receivership estate of a covered
			 financial company, except that no such interest shall be paid until the
			 Corporation as receiver has satisfied the principal amount of all creditor
			 claims.
						(8)Suspension of
			 legal actions
						(A)In
			 generalAfter the appointment of the Corporation as receiver for
			 a covered financial company, the Corporation may request a stay in any judicial
			 action or proceeding in which such covered financial company is or becomes a
			 party, for a period of not to exceed 90 days.
						(B)Grant of stay by
			 all courts requiredUpon receipt of a request by the Corporation
			 pursuant to subparagraph (A), the court shall grant such stay as to all
			 parties.
						(9)Additional
			 rights and duties
						(A)Prior final
			 adjudicationThe Corporation shall abide by any final,
			 non-appealable judgment of any court of competent jurisdiction that was
			 rendered before the appointment of the Corporation as receiver.
						(B)Rights and
			 remedies of receiverIn the event of any appealable judgment, the
			 Corporation as receiver shall—
							(i)have
			 all the rights and remedies available to the covered financial company (before
			 the date of appointment of the Corporation as receiver under section 202) and
			 the Corporation, including removal to Federal court and all appellate rights;
			 and
							(ii)not
			 be required to post any bond in order to pursue such remedies.
							(C)No attachment or
			 executionNo attachment or execution may be issued by any court
			 upon assets in the possession of the Corporation as receiver for a covered
			 financial company.
						(D)Limitation on
			 judicial reviewExcept as otherwise provided in this title, no
			 court shall have jurisdiction over—
							(i)any
			 claim or action for payment from, or any action seeking a determination of
			 rights with respect to, the assets of any covered financial company for which
			 the Corporation has been appointed receiver, including any assets which the
			 Corporation may acquire from itself as such receiver; or
							(ii)any
			 claim relating to any act or omission of such covered financial company or the
			 Corporation as receiver.
							(E)Disposition of
			 assetsIn exercising any right, power, privilege, or authority as
			 receiver in connection with any covered financial company for which the
			 Corporation is acting as receiver under this section, the Corporation shall, to
			 the greatest extent practicable, conduct its operations in a manner
			 that—
							(i)maximizes the net
			 present value return from the sale or disposition of such assets;
							(ii)minimizes the
			 amount of any loss realized in the resolution of cases;
							(iii)mitigates the
			 potential for serious adverse effects to the financial system;
							(iv)ensures timely
			 and adequate competition and fair and consistent treatment of offerors;
			 and
							(v)prohibits
			 discrimination on the basis of race, sex, or ethnic group in the solicitation
			 and consideration of offers.
							(10)Statute of
			 limitations for actions brought by receiver
						(A)In
			 generalNotwithstanding any provision of any contract, the
			 applicable statute of limitations with regard to any action brought by the
			 Corporation as receiver for a covered financial company shall be—
							(i)in
			 the case of any contract claim, the longer of—
								(I)the 6-year period
			 beginning on the date on which the claim accrues; or
								(II)the period
			 applicable under State law; and
								(ii)in
			 the case of any tort claim, the longer of—
								(I)the 3-year period
			 beginning on the date on which the claim accrues; or
								(II)the period
			 applicable under State law.
								(B)Date on which a
			 claim accruesFor purposes of subparagraph (A), the date on which
			 the statute of limitations begins to run on any claim described in subparagraph
			 (A) shall be the later of—
							(i)the
			 date of the appointment of the Corporation as receiver under this title;
			 or
							(ii)the
			 date on which the cause of action accrues.
							(C)Revival of
			 expired State causes of action
							(i)In
			 generalIn the case of any tort claim described in clause (ii)
			 for which the applicable statute of limitations under State law has expired not
			 more than 5 years before the date of appointment of the Corporation as receiver
			 for a covered financial company, the Corporation may bring an action as
			 receiver on such claim without regard to the expiration of the statute of
			 limitations.
							(ii)Claims
			 describedA tort claim referred to in clause (i) is a claim
			 arising from fraud, intentional misconduct resulting in unjust enrichment, or
			 intentional misconduct resulting in substantial loss to the covered financial
			 company.
							(11)Avoidable
			 transfers
						(A)Fraudulent
			 transfersThe Corporation, as receiver for any covered financial
			 company, may avoid a transfer of any interest of the covered financial company
			 in property, or any obligation incurred by the covered financial company, that
			 was made or incurred at or within 2 years before the date on which the
			 Corporation was appointed receiver, if—
							(i)the
			 covered financial company voluntarily or involuntarily—
								(I)made such transfer
			 or incurred such obligation with actual intent to hinder, delay, or defraud any
			 entity to which the covered financial company was or became, on or after the
			 date on which such transfer was made or such obligation was incurred, indebted;
			 or
								(II)received less
			 than a reasonably equivalent value in exchange for such transferor obligation;
			 and
								(ii)the
			 covered financial company voluntarily or involuntarily—
								(I)was insolvent on
			 the date that such transfer was made or such obligation was incurred, or became
			 insolvent as a result of such transfer or obligation;
								(II)was engaged in
			 business or a transaction, or was about to engage in business or a transaction,
			 for which any property remaining with the covered financial company was an
			 unreasonably small capital;
								(III)intended to
			 incur, or believed that the covered financial company would incur, debts that
			 would be beyond the ability of the covered financial company to pay as such
			 debts matured; or
								(IV)made such
			 transfer to or for the benefit of an insider, or incurred such obligation to or
			 for the benefit of an insider, under an employment contract and not in the
			 ordinary course of business.
								(B)Preferential
			 transfersThe Corporation as receiver for any covered financial
			 company may avoid a transfer of an interest of the covered financial company in
			 property—
							(i)to
			 or for the benefit of a creditor;
							(ii)for
			 or on account of an antecedent debt that was owed by the covered financial
			 company before the transfer was made;
							(iii)that was made
			 while the covered financial company was insolvent;
							(iv)that was
			 made—
								(I)90 days or less
			 before the date on which the Corporation was appointed receiver; or
								(II)more than 90
			 days, but less than 1 year before the date on which the Corporation was
			 appointed receiver, if such creditor at the time of the transfer was an
			 insider; and
								(v)that
			 enables the creditor to receive more than the creditor would receive if—
								(I)the covered
			 financial company had been liquidated under chapter 7 of the Bankruptcy
			 Code;
								(II)the transfer had
			 not been made; and
								(III)the creditor
			 received payment of such debt to the extent provided by the provisions of
			 chapter 7 of the Bankruptcy Code.
								(C)Post-receivership
			 transactionsThe Corporation as receiver for any covered
			 financial company may avoid a transfer of property of the receivership that
			 occurred after the Corporation was appointed receiver that was not authorized
			 under this title by the Corporation as receiver.
						(D)Right of
			 recoveryTo the extent that a transfer is avoided under
			 subparagraph (A), (B), or (C), the Corporation may recover, for the benefit of
			 the covered financial company, the property transferred or, if a court so
			 orders, the value of such property (at the time of such transfer) from—
							(i)the
			 initial transferee of such transfer or the person for whose benefit such
			 transfer was made; or
							(ii)any
			 immediate or mediate transferee of any such initial transferee.
							(E)Rights of
			 transferee or obligeeThe Corporation may not recover under
			 subparagraph (D)(ii) from—
							(i)any
			 transferee that takes for value, including in satisfaction of or to secure a
			 present or antecedent debt, in good faith, and without knowledge of the
			 voidability of the transfer avoided; or
							(ii)any
			 immediate or mediate good faith transferee of such transferee.
							(F)DefensesSubject
			 to the other provisions of this title—
							(i)a
			 transferee or obligee from which the Corporation seeks to recover a transfer or
			 to avoid an obligation under subparagraph (A), (B), (C), or (D) shall have the
			 same defenses available to a transferee or obligee from which a trustee seeks
			 to recover a transfer or avoid an obligation under sections 547, 548, and 549
			 of the Bankruptcy Code; and
							(ii)the
			 authority of the Corporation to recover a transfer or avoid an obligation shall
			 be subject to subsections (b) and (c) of section 546, section 547(c), and
			 section 548(c) of the Bankruptcy Code.
							(G)Rights under
			 this sectionThe rights of the Corporation as receiver under this
			 section shall be superior to any rights of a trustee or any other party (other
			 than a Federal agency) under the Bankruptcy Code.
						(H)Rules of
			 construction; definitionsFor purposes of—
							(i)subparagraphs (A)
			 and (B)—
								(I)the term
			 insider has the same meaning as in section 101(31) of the
			 Bankruptcy Code;
								(II)a transfer is
			 made when such transfer is so perfected that a bona fide purchaser from the
			 covered financial company against whom applicable law permits such transfer to
			 be perfected cannot acquire an interest in the property transferred that is
			 superior to the interest in such property of the transferee, but if such
			 transfer is not so perfected before the date on which the Corporation is
			 appointed as receiver for the covered financial company, such transfer is made
			 immediately before the date of such appointment; and
								(III)the term
			 value means property, or satisfaction or securing of a present or
			 antecedent debt of the covered financial company, but does not include an
			 unperformed promise to furnish support to the covered financial company;
			 and
								(ii)subparagraph
			 (B)—
								(I)the covered
			 financial company is presumed to have been insolvent on and during the 90-day
			 period immediately preceding the date of appointment of the Corporation as
			 receiver; and
								(II)the term
			 insolvent has the same meaning as in section 101(32) of the
			 Bankruptcy Code.
								(12)Setoff
						(A)GenerallyExcept
			 as otherwise provided in this title, any right of a creditor to offset a mutual
			 debt owed by the creditor to any covered financial company that arose before
			 the Corporation was appointed as receiver for the covered financial company
			 against a claim of such creditor may be asserted if enforceable under
			 applicable noninsolvency law, except to the extent that—
							(i)the
			 claim of the creditor against the covered financial company is
			 disallowed;
							(ii)the
			 claim was transferred, by an entity other than the covered financial company,
			 to the creditor—
								(I)after the
			 Corporation was appointed as receiver of the covered financial company;
			 or
								(II)(aa)after the 90-day period
			 preceding the date on which the Corporation was appointed as receiver for the
			 covered financial company; and
									(bb)while the covered financial company
			 was insolvent (except for a setoff in connection with a qualified financial
			 contract); or
									(iii)the debt owed to
			 the covered financial company was incurred by the covered financial
			 company—
								(I)after the 90-day
			 period preceding the date on which the Corporation was appointed as receiver
			 for the covered financial company;
								(II)while the covered
			 financial company was insolvent; and
								(III)for the purpose
			 of obtaining a right of setoff against the covered financial company (except
			 for a setoff in connection with a qualified financial contract).
								(B)Insufficiency
							(i)In
			 generalExcept with respect to a setoff in connection with a
			 qualified financial contract, if a creditor offsets a mutual debt owed to the
			 covered financial company against a claim of the covered financial company on
			 or within the 90-day period preceding the date on which the Corporation is
			 appointed as receiver for the covered financial company, the Corporation may
			 recover from the creditor the amount so offset, to the extent that any
			 insufficiency on the date of such setoff is less than the insufficiency on the
			 later of—
								(I)the date that is
			 90 days before the date on which the Corporation is appointed as receiver for
			 the covered financial company; or
								(II)the first day on
			 which there is an insufficiency during the 90-day period preceding the date on
			 which the Corporation is appointed as receiver for the covered financial
			 company.
								(ii)Definition of
			 insufficiencyIn this subparagraph, the term
			 insufficiency means the amount, if any, by which a claim against
			 the covered financial company exceeds a mutual debt owed to the covered
			 financial company by the holder of such claim.
							(C)InsolvencyThe
			 term insolvent has the same meaning as in section 101(32) of the
			 Bankruptcy Code.
						(D)Presumption of
			 insolvencyFor purposes of this paragraph, the covered financial
			 company is presumed to have been insolvent on and during the 90-day period
			 preceding the date of appointment of the Corporation as receiver.
						(E)LimitationNothing
			 in this paragraph (12) shall be the basis for any right of setoff where no such
			 right exists under applicable noninsolvency law.
						(F)Priority
			 claimExcept as otherwise provided in this title, the Corporation
			 as receiver for the covered financial company may sell or transfer any assets
			 free and clear of the setoff rights of any party, except that such party shall
			 be entitled to a claim, subordinate to the claims payable under subparagraphs
			 (A), (B), (C), and (D) of subsection (b)(1), but senior to all other unsecured
			 liabilities defined in subsection (b)(1)(E), in an amount equal to the value of
			 such setoff rights.
						(13)Attachment of
			 assets and other injunctive reliefSubject to paragraph (14), any
			 court of competent jurisdiction may, at the request of the Corporation as
			 receiver for a covered financial company, issue an order in accordance with
			 Rule 65 of the Federal Rules of Civil Procedure, including an order placing the
			 assets of any person designated by the Corporation under the control of the
			 court and appointing a trustee to hold such assets.
					(14)Standards
						(A)ShowingRule
			 65 of the Federal Rules of Civil Procedure shall apply with respect to any
			 proceeding under paragraph (13), without regard to the requirement that the
			 applicant show that the injury, loss, or damage is irreparable and
			 immediate.
						(B)State
			 proceedingIf, in the case of any proceeding in a State court,
			 the court determines that rules of civil procedure available under the laws of
			 the State provide substantially similar protections of the right of the parties
			 to due process as provided under Rule 65 (as modified with respect to such
			 proceeding by subparagraph (A)), the relief sought by the Corporation pursuant
			 to paragraph (14) may be requested under the laws of such State.
						(15)Treatment of
			 claims arising from breach of contracts executed by the corporation as
			 receiverNotwithstanding any other provision of this title, any
			 final and non-appealable judgment for monetary damages entered against the
			 Corporation as receiver for a covered financial company for the breach of an
			 agreement executed or approved by the Corporation after the date of its
			 appointment shall be paid as an administrative expense of the receiver. Nothing
			 in this paragraph shall be construed to limit the power of a receiver to
			 exercise any rights under contract or law, including to terminate, breach,
			 cancel, or otherwise discontinue such agreement.
					(16)Accounting and
			 recordkeeping requirements
						(A)In
			 generalThe Corporation as receiver for a covered financial
			 company shall, consistent with the accounting and reporting practices and
			 procedures established by the Corporation, maintain a full accounting of each
			 receivership or other disposition of any covered financial company.
						(B)Annual
			 accounting or reportWith respect to each receivership to which
			 the Corporation is appointed, the Corporation shall make an annual accounting
			 or report, as appropriate, available to the Secretary and the Comptroller
			 General of the United States.
						(C)Availability of
			 reportsAny report prepared pursuant to subparagraph (B) and
			 section 203(c)(3) shall be made available to the public by the
			 Corporation.
						(D)Recordkeeping
			 requirement
							(i)In
			 generalThe Corporation shall prescribe such regulations and
			 establish such retention schedules as are necessary to maintain the documents
			 and records of the Corporation generated in exercising the authorities of this
			 title and the records of a covered financial company for which the Corporation
			 is appointed receiver, with due regard for—
								(I)the avoidance of
			 duplicative record retention; and
								(II)the expected
			 evidentiary needs of the Corporation as receiver for a covered financial
			 company and the public regarding the records of covered financial
			 companies.
								(ii)Retention of
			 recordsUnless otherwise required by applicable Federal law or
			 court order, the Corporation may not, at any time, destroy any records that are
			 subject to clause (i).
							(iii)Records
			 definedAs used in this subparagraph, the terms
			 records and records of a covered financial company
			 mean any document, book, paper, map, photograph, microfiche, microfilm,
			 computer or electronically-created record generated or maintained by the
			 covered financial company in the course of and necessary to its transaction of
			 business.
							(b)Priority of
			 expenses and unsecured claims
					(1)In
			 generalUnsecured claims against a covered financial company, or
			 the Corporation as receiver for such covered financial company under this
			 section, that are proven to the satisfaction of the receiver shall have
			 priority in the following order:
						(A)Administrative
			 expenses of the receiver.
						(B)Any amounts owed
			 to the United States, unless the United States agrees or consents
			 otherwise.
						(C)Wages, salaries,
			 or commissions, including vacation, severance, and sick leave pay earned by an
			 individual (other than an individual described in subparagraph (G)), but only
			 to the extent of $11,725 for each individual (as indexed for inflation, by
			 regulation of the Corporation) earned not later than 180 days before the date
			 of appointment of the Corporation as receiver.
						(D)Contributions owed
			 to employee benefit plans arising from services rendered not later than 180
			 days before the date of appointment of the Corporation as receiver, to the
			 extent of the number of employees covered by each such plan, multiplied by
			 $11,725 (as indexed for inflation, by regulation of the Corporation), less the
			 aggregate amount paid to such employees under subparagraph (C), plus the
			 aggregate amount paid by the receivership on behalf of such employees to any
			 other employee benefit plan.
						(E)Any other general
			 or senior liability of the covered financial company (which is not a liability
			 described under subparagraph (F), (G), or (H)).
						(F)Any obligation
			 subordinated to general creditors (which is not an obligation described under
			 subparagraph (G) or (H)).
						(G)Any wages,
			 salaries, or commissions, including vacation, severance, and sick leave pay
			 earned, owed to senior executives and directors of the covered financial
			 company.
						(H)Any obligation to
			 shareholders, members, general partners, limited partners, or other persons,
			 with interests in the equity of the covered financial company arising as a
			 result of their status as shareholders, members, general partners, limited
			 partners, or other persons with interests in the equity of the covered
			 financial company.
						(2)Post-receivership
			 financing priorityIn the event that the Corporation, as receiver
			 for a covered financial company, is unable to obtain unsecured credit for the
			 covered financial company from commercial sources, the Corporation as receiver
			 may obtain credit or incur debt on the part of the covered financial company,
			 which shall have priority over any or all administrative expenses of the
			 receiver under paragraph (1)(A).
					(3)Claims of the
			 United StatesUnsecured claims of the United States shall, at a
			 minimum, have a higher priority than liabilities of the covered financial
			 company that count as regulatory capital.
					(4)Creditors
			 similarly situatedAll claimants of a covered financial company
			 that are similarly situated under paragraph (1) shall be treated in a similar
			 manner, except that the Corporation may take any action (including making
			 payments, subject to subsection (o)(1)(D)(i)) that does not comply with this
			 subsection, if—
						(A)the Corporation
			 determines that such action is necessary—
							(i)to
			 maximize the value of the assets of the covered financial company;
							(ii)to
			 initiate and continue operations essential to implementation of the
			 receivership or any bridge financial company;
							(iii)to
			 maximize the present value return from the sale or other disposition of the
			 assets of the covered financial company; or
							(iv)to
			 minimize the amount of any loss realized upon the sale or other disposition of
			 the assets of the covered financial company; and
							(B)all claimants that
			 are similarly situated under paragraph (1) receive not less than the amount
			 provided in paragraphs (2) and (3) of subsection (d).
						(5)Secured claims
			 unaffectedThis section shall not affect secured claims or
			 security entitlements in respect of assets or property held by the covered
			 financial company, except to the extent that the security is insufficient to
			 satisfy the claim, and then only with regard to the difference between the
			 claim and the amount realized from the security.
					(6)Priority of
			 expenses and unsecured claims in the orderly liquidation of sipc
			 memberWhere the Corporation is appointed as receiver for a
			 covered broker or dealer, unsecured claims against such covered broker or
			 dealer, or the Corporation as receiver for such covered broker or dealer under
			 this section, that are proven to the satisfaction of the receiver under section
			 205(e), shall have the priority prescribed in paragraph (1), except
			 that—
						(A)SIPC shall be
			 entitled to recover administrative expenses incurred in performing its
			 responsibilities under section 205 on an equal basis with the Corporation, in
			 accordance with paragraph (1)(A);
						(B)the Corporation
			 shall be entitled to recover any amounts paid to customers or to SIPC pursuant
			 to section 205(f), in accordance with paragraph (1)(B);
						(C)SIPC shall be
			 entitled to recover any amounts paid out of the SIPC Fund to meet its
			 obligations under section 205 and under the Securities Investor Protection Act
			 of 1970 (15 U.S.C. 78aaa et seq.), which claim shall be subordinate to the
			 claims payable under subparagraphs (A) and (B) of paragraph (1), but senior to
			 all other claims; and
						(D)the Corporation
			 may, after paying any proven claims to customers under section 205 and the
			 Securities Investor Protection Act of 1970 (15 U.S.C. 78aaa et seq.), and as
			 provided above, pay dividends on other proven claims, in its discretion, and to
			 the extent that funds are available, in accordance with the priorities set
			 forth in paragraph (1).
						(c)Provisions
			 relating to contracts entered into before appointment of receiver
					(1)Authority to
			 repudiate contractsIn addition to any other rights that a
			 receiver may have, the Corporation as receiver for any covered financial
			 company may disaffirm or repudiate any contract or lease—
						(A)to which the
			 covered financial company is a party;
						(B)the performance of
			 which the Corporation as receiver, in the discretion of the Corporation,
			 determines to be burdensome; and
						(C)the disaffirmance
			 or repudiation of which the Corporation as receiver determines, in the
			 discretion of the Corporation, will promote the orderly administration of the
			 affairs of the covered financial company.
						(2)Timing of
			 repudiationThe Corporation, as receiver for any covered
			 financial company, shall determine whether or not to exercise the rights of
			 repudiation under this section within a reasonable period of time.
					(3)Claims for
			 damages for repudiation
						(A)In
			 generalExcept as provided in paragraphs (4), (5), and (6) and in
			 subparagraphs (C), (D), and (E) of this paragraph, the liability of the
			 Corporation as receiver for a covered financial company for the disaffirmance
			 or repudiation of any contract pursuant to paragraph (1) shall be—
							(i)limited to actual
			 direct compensatory damages; and
							(ii)determined as
			 of—
								(I)the date of the
			 appointment of the Corporation as receiver; or
								(II)in the case of
			 any contract or agreement referred to in paragraph (8), the date of the
			 disaffirmance or repudiation of such contract or agreement.
								(B)No liability for
			 other damagesFor purposes of subparagraph (A), the term
			 actual direct compensatory damages does not include—
							(i)punitive or
			 exemplary damages;
							(ii)damages for lost
			 profits or opportunity; or
							(iii)damages for pain
			 and suffering.
							(C)Measure of
			 damages for repudiation of qualified financial contractsIn the
			 case of any qualified financial contract or agreement to which paragraph (8)
			 applies, compensatory damages shall be—
							(i)deemed to include
			 normal and reasonable costs of cover or other reasonable measures of damages
			 utilized in the industries for such contract and agreement claims; and
							(ii)paid in
			 accordance with this paragraph and subsection (d), except as otherwise
			 specifically provided in this subsection.
							(D)Measure of
			 damages for repudiation or disaffirmance of debt obligationIn
			 the case of any debt for borrowed money or evidenced by a security, actual
			 direct compensatory damages shall be no less than the amount lent plus accrued
			 interest plus any accreted original issue discount as of the date the
			 Corporation was appointed receiver of the covered financial company and, to the
			 extent that an allowed secured claim is secured by property the value of which
			 is greater than the amount of such claim and any accrued interest through the
			 date of repudiation or disaffirmance, such accrued interest pursuant to
			 paragraph (1).
						(E)Measure of
			 damages for repudiation or disaffirmance of contingent
			 obligationIn the case of any contingent obligation of a covered
			 financial company consisting of any obligation under a guarantee, letter of
			 credit, loan commitment, or similar credit obligation, the Corporation may, by
			 rule or regulation, prescribe that actual direct compensatory damages shall be
			 no less than the estimated value of the claim as of the date the Corporation
			 was appointed receiver of the covered financial company, as such value is
			 measured based on the likelihood that such contingent claim would become fixed
			 and the probable magnitude thereof.
						(4)Leases under
			 which the covered financial company is the lessee
						(A)In
			 generalIf the Corporation as receiver disaffirms or repudiates a
			 lease under which the covered financial company is the lessee, the receiver
			 shall not be liable for any damages (other than damages determined pursuant to
			 subparagraph (B)) for the disaffirmance or repudiation of such lease.
						(B)Payments of
			 rentNotwithstanding subparagraph (A), the lessor under a lease
			 to which subparagraph (A) would otherwise apply shall—
							(i)be
			 entitled to the contractual rent accruing before the later of the date on
			 which—
								(I)the notice of
			 disaffirmance or repudiation is mailed; or
								(II)the disaffirmance
			 or repudiation becomes effective, unless the lessor is in default or breach of
			 the terms of the lease;
								(ii)have no claim for
			 damages under any acceleration clause or other penalty provision in the lease;
			 and
							(iii)have a claim for
			 any unpaid rent, subject to all appropriate offsets and defenses, due as of the
			 date of the appointment which shall be paid in accordance with this paragraph
			 and subsection (d).
							(5)Leases under
			 which the covered financial company is the lessor
						(A)In
			 generalIf the Corporation as receiver for a covered financial
			 company repudiates an unexpired written lease of real property of the covered
			 financial company under which the covered financial company is the lessor and
			 the lessee is not, as of the date of such repudiation, in default, the lessee
			 under such lease may either—
							(i)treat the lease as
			 terminated by such repudiation; or
							(ii)remain in
			 possession of the leasehold interest for the balance of the term of the lease,
			 unless the lessee defaults under the terms of the lease after the date of such
			 repudiation.
							(B)Provisions
			 applicable to lessee remaining in possessionIf any lessee under
			 a lease described in subparagraph (A) remains in possession of a leasehold
			 interest pursuant to clause (ii) of subparagraph (A)—
							(i)the
			 lessee—
								(I)shall continue to
			 pay the contractual rent pursuant to the terms of the lease after the date of
			 the repudiation of such lease; and
								(II)may offset
			 against any rent payment which accrues after the date of the repudiation of the
			 lease, any damages which accrue after such date due to the nonperformance of
			 any obligation of the covered financial company under the lease after such
			 date; and
								(ii)the
			 Corporation as receiver shall not be liable to the lessee for any damages
			 arising after such date as a result of the repudiation, other than the amount
			 of any offset allowed under clause (i)(II).
							(6)Contracts for
			 the sale of real property
						(A)In
			 generalIf the receiver repudiates any contract (which meets the
			 requirements of subsection (a)(6)) for the sale of real property, and the
			 purchaser of such real property under such contract is in possession and is
			 not, as of the date of such repudiation, in default, such purchaser may
			 either—
							(i)treat the contract
			 as terminated by such repudiation; or
							(ii)remain in
			 possession of such real property.
							(B)Provisions
			 applicable to purchaser remaining in possessionIf any purchaser
			 of real property under any contract described in subparagraph (A) remains in
			 possession of such property pursuant to clause (ii) of subparagraph (A)—
							(i)the
			 purchaser—
								(I)shall continue to
			 make all payments due under the contract after the date of the repudiation of
			 the contract; and
								(II)may offset
			 against any such payments any damages which accrue after such date due to the
			 nonperformance (after such date) of any obligation of the covered financial
			 company under the contract; and
								(ii)the
			 Corporation as receiver shall—
								(I)not be liable to
			 the purchaser for any damages arising after such date as a result of the
			 repudiation, other than the amount of any offset allowed under clause
			 (i)(II);
								(II)deliver title to
			 the purchaser in accordance with the provisions of the contract; and
								(III)have no
			 obligation under the contract other than the performance required under
			 subclause (II).
								(C)Assignment and
			 sale allowed
							(i)In
			 generalNo provision of this paragraph shall be construed as
			 limiting the right of the Corporation as receiver to assign the contract
			 described in subparagraph (A) and sell the property, subject to the contract
			 and the provisions of this paragraph.
							(ii)No liability
			 after assignment and saleIf an assignment and sale described in
			 clause (i) is consummated, the Corporation as receiver shall have no further
			 liability under the contract described in subparagraph (A) or with respect to
			 the real property which was the subject of such contract.
							(7)Provisions
			 applicable to service contracts
						(A)Services
			 performed before appointmentIn the case of any contract for
			 services between any person and any covered financial company for which the
			 Corporation has been appointed receiver, any claim of such person for services
			 performed before the date of appointment shall be—
							(i)a
			 claim to be paid in accordance with subsections (a), (b), and (d); and
							(ii)deemed to have
			 arisen as of the date on which the receiver was appointed.
							(B)Services
			 performed after appointment and prior to repudiationIf, in the
			 case of any contract for services described in subparagraph (A), the
			 Corporation as receiver accepts performance by the other person before making
			 any determination to exercise the right of repudiation of such contract under
			 this section—
							(i)the
			 other party shall be paid under the terms of the contract for the services
			 performed; and
							(ii)the
			 amount of such payment shall be treated as an administrative expense of the
			 receivership.
							(C)Acceptance of
			 performance no bar to subsequent repudiationThe acceptance by
			 the Corporation as receiver for services referred to in subparagraph (B) in
			 connection with a contract described in subparagraph (B) shall not affect the
			 right of the Corporation as receiver to repudiate such contract under this
			 section at any time after such performance.
						(8)Certain
			 qualified financial contracts
						(A)Rights of
			 parties to contractsSubject to subsection (a)(8) and paragraphs
			 (9) and (10) of this subsection, and notwithstanding any other provision of
			 this section, any other provision of Federal law, or the law of any State, no
			 person shall be stayed or prohibited from exercising—
							(i)any
			 right that such person has to cause the termination, liquidation, or
			 acceleration of any qualified financial contract with a covered financial
			 company which arises upon the date of appointment of the Corporation as
			 receiver for such covered financial company or at any time after such
			 appointment;
							(ii)any
			 right under any security agreement or arrangement or other credit enhancement
			 related to one or more qualified financial contracts described in clause (i);
			 or
							(iii)any right to
			 offset or net out any termination value, payment amount, or other transfer
			 obligation arising under or in connection with 1 or more contracts or
			 agreements described in clause (i), including any master agreement for such
			 contracts or agreements.
							(B)Applicability of
			 other provisionsSubsection (a)(8) shall apply in the case of any
			 judicial action or proceeding brought against the Corporation as receiver
			 referred to in subparagraph (A), or the subject covered financial company, by
			 any party to a contract or agreement described in subparagraph (A)(i) with such
			 covered financial company.
						(C)Certain
			 transfers not avoidable
							(i)In
			 generalNotwithstanding subsection (a)(11), (a)(12), or (c)(12),
			 section 5242 of the Revised Statutes of the United States, or any other
			 provision of Federal or State law relating to the avoidance of preferential or
			 fraudulent transfers, the Corporation, whether acting as the Corporation or as
			 receiver for a covered financial company, may not avoid any transfer of money
			 or other property in connection with any qualified financial contract with a
			 covered financial company.
							(ii)Exception for
			 certain transfersClause (i) shall not apply to any transfer of
			 money or other property in connection with any qualified financial contract
			 with a covered financial company if the transferee had actual intent to hinder,
			 delay, or defraud such company, the creditors of such company, or the
			 Corporation as receiver appointed for such company.
							(D)Certain
			 contracts and agreements definedFor purposes of this subsection,
			 the following definitions shall apply:
							(i)Qualified
			 financial contractThe term qualified financial
			 contract means any securities contract, commodity contract, forward
			 contract, repurchase agreement, swap agreement, and any similar agreement that
			 the Corporation determines by regulation, resolution, or order to be a
			 qualified financial contract for purposes of this paragraph.
							(ii)Securities
			 contractThe term securities contract—
								(I)means a contract
			 for the purchase, sale, or loan of a security, a certificate of deposit, a
			 mortgage loan, any interest in a mortgage loan, a group or index of securities,
			 certificates of deposit, or mortgage loans or interests therein (including any
			 interest therein or based on the value thereof), or any option on any of the
			 foregoing, including any option to purchase or sell any such security,
			 certificate of deposit, mortgage loan, interest, group or index, or option, and
			 including any repurchase or reverse repurchase transaction on any such
			 security, certificate of deposit, mortgage loan, interest, group or index, or
			 option (whether or not such repurchase or reverse repurchase transaction is a
			 repurchase agreement, as defined in clause (v));
								(II)does not include
			 any purchase, sale, or repurchase obligation under a participation in a
			 commercial mortgage loan unless the Corporation determines by regulation,
			 resolution, or order to include any such agreement within the meaning of such
			 term;
								(III)means any option
			 entered into on a national securities exchange relating to foreign
			 currencies;
								(IV)means the
			 guarantee (including by novation) by or to any securities clearing agency of
			 any settlement of cash, securities, certificates of deposit, mortgage loans or
			 interests therein, group or index of securities, certificates of deposit or
			 mortgage loans or interests therein (including any interest therein or based on
			 the value thereof) or an option on any of the foregoing, including any option
			 to purchase or sell any such security, certificate of deposit, mortgage loan,
			 interest, group or index, or option (whether or not such settlement is in
			 connection with any agreement or transaction referred to in subclauses (I)
			 through (XII) (other than subclause (II)));
								(V)means any margin
			 loan;
								(VI)means any
			 extension of credit for the clearance or settlement of securities
			 transactions;
								(VII)means any loan
			 transaction coupled with a securities collar transaction, any prepaid
			 securities forward transaction, or any total return swap transaction coupled
			 with a securities sale transaction;
								(VIII)means any other
			 agreement or transaction that is similar to any agreement or transaction
			 referred to in this clause;
								(IX)means any
			 combination of the agreements or transactions referred to in this
			 clause;
								(X)means any option
			 to enter into any agreement or transaction referred to in this clause;
								(XI)means a master
			 agreement that provides for an agreement or transaction referred to in any of
			 subclauses (I) through (X), other than subclause (II), together with all
			 supplements to any such master agreement, without regard to whether the master
			 agreement provides for an agreement or transaction that is not a securities
			 contract under this clause, except that the master agreement shall be
			 considered to be a securities contract under this clause only with respect to
			 each agreement or transaction under the master agreement that is referred to in
			 any of subclauses (I) through (X), other than subclause (II); and
								(XII)means any
			 security agreement or arrangement or other credit enhancement related to any
			 agreement or transaction referred to in this clause, including any guarantee or
			 reimbursement obligation in connection with any agreement or transaction
			 referred to in this clause.
								(iii)Commodity
			 contractThe term commodity contract means—
								(I)with respect to a
			 futures commission merchant, a contract for the purchase or sale of a commodity
			 for future delivery on, or subject to the rules of, a contract market or board
			 of trade;
								(II)with respect to a
			 foreign futures commission merchant, a foreign future;
								(III)with respect to
			 a leverage transaction merchant, a leverage transaction;
								(IV)with respect to a
			 clearing organization, a contract for the purchase or sale of a commodity for
			 future delivery on, or subject to the rules of, a contract market or board of
			 trade that is cleared by such clearing organization, or commodity option traded
			 on, or subject to the rules of, a contract market or board of trade that is
			 cleared by such clearing organization;
								(V)with respect to a
			 commodity options dealer, a commodity option;
								(VI)any other
			 agreement or transaction that is similar to any agreement or transaction
			 referred to in this clause;
								(VII)any combination
			 of the agreements or transactions referred to in this clause;
								(VIII)any option to
			 enter into any agreement or transaction referred to in this clause;
								(IX)a master
			 agreement that provides for an agreement or transaction referred to in any of
			 subclauses (I) through (VIII), together with all supplements to any such master
			 agreement, without regard to whether the master agreement provides for an
			 agreement or transaction that is not a commodity contract under this clause,
			 except that the master agreement shall be considered to be a commodity contract
			 under this clause only with respect to each agreement or transaction under the
			 master agreement that is referred to in any of subclauses (I) through (VIII);
			 or
								(X)any security
			 agreement or arrangement or other credit enhancement related to any agreement
			 or transaction referred to in this clause, including any guarantee or
			 reimbursement obligation in connection with any agreement or transaction
			 referred to in this clause.
								(iv)Forward
			 contractThe term forward contract means—
								(I)a
			 contract (other than a commodity contract) for the purchase, sale, or transfer
			 of a commodity or any similar good, article, service, right, or interest which
			 is presently or in the future becomes the subject of dealing in the forward
			 contract trade, or product or byproduct thereof, with a maturity date that is
			 more than 2 days after the date on which the contract is entered into,
			 including a repurchase or reverse repurchase transaction (whether or not such
			 repurchase or reverse repurchase transaction is a repurchase
			 agreement, as defined in clause (v)), consignment, lease, swap, hedge
			 transaction, deposit, loan, option, allocated transaction, unallocated
			 transaction, or any other similar agreement;
								(II)any combination
			 of agreements or transactions referred to in subclauses (I) and (III);
								(III)any option to
			 enter into any agreement or transaction referred to in subclause (I) or
			 (II);
								(IV)a master
			 agreement that provides for an agreement or transaction referred to in
			 subclause (I), (II), or (III), together with all supplements to any such master
			 agreement, without regard to whether the master agreement provides for an
			 agreement or transaction that is not a forward contract under this clause,
			 except that the master agreement shall be considered to be a forward contract
			 under this clause only with respect to each agreement or transaction under the
			 master agreement that is referred to in subclause (I), (II), or (III);
			 or
								(V)any security
			 agreement or arrangement or other credit enhancement related to any agreement
			 or transaction referred to in subclause (I), (II), (III), or (IV), including
			 any guarantee or reimbursement obligation in connection with any agreement or
			 transaction referred to in any such subclause.
								(v)Repurchase
			 agreementThe term repurchase agreement (which
			 definition also applies to a reverse repurchase agreement)—
								(I)means an
			 agreement, including related terms, which provides for the transfer of one or
			 more certificates of deposit, mortgage related securities (as such term is
			 defined in section 3 of the Securities Exchange Act of 1934), mortgage loans,
			 interests in mortgage-related securities or mortgage loans, eligible bankers’
			 acceptances, qualified foreign government securities (which, for purposes of
			 this clause, means a security that is a direct obligation of, or that is fully
			 guaranteed by, the central government of a member of the Organization for
			 Economic Cooperation and Development, as determined by regulation or order
			 adopted by the Board of Governors), or securities that are direct obligations
			 of, or that are fully guaranteed by, the United States or any agency of the
			 United States against the transfer of funds by the transferee of such
			 certificates of deposit, eligible bankers’ acceptances, securities, mortgage
			 loans, or interests with a simultaneous agreement by such transferee to
			 transfer to the transferor thereof certificates of deposit, eligible bankers’
			 acceptances, securities, mortgage loans, or interests as described above, at a
			 date certain not later than 1 year after such transfers or on demand, against
			 the transfer of funds, or any other similar agreement;
								(II)does not include
			 any repurchase obligation under a participation in a commercial mortgage loan,
			 unless the Corporation determines, by regulation, resolution, or order to
			 include any such participation within the meaning of such term;
								(III)means any
			 combination of agreements or transactions referred to in subclauses (I) and
			 (IV);
								(IV)means any option
			 to enter into any agreement or transaction referred to in subclause (I) or
			 (III);
								(V)means a master
			 agreement that provides for an agreement or transaction referred to in
			 subclause (I), (III), or (IV), together with all supplements to any such master
			 agreement, without regard to whether the master agreement provides for an
			 agreement or transaction that is not a repurchase agreement under this clause,
			 except that the master agreement shall be considered to be a repurchase
			 agreement under this subclause only with respect to each agreement or
			 transaction under the master agreement that is referred to in subclause (I),
			 (III), or (IV); and
								(VI)means any
			 security agreement or arrangement or other credit enhancement related to any
			 agreement or transaction referred to in subclause (I), (III), (IV), or (V),
			 including any guarantee or reimbursement obligation in connection with any
			 agreement or transaction referred to in any such subclause.
								(vi)Swap
			 agreementThe term swap agreement means—
								(I)any agreement,
			 including the terms and conditions incorporated by reference in any such
			 agreement, which is an interest rate swap, option, future, or forward
			 agreement, including a rate floor, rate cap, rate collar, cross-currency rate
			 swap, and basis swap; a spot, same day-tomorrow, tomorrow-next, forward, or
			 other foreign exchange, precious metals, or other commodity agreement; a
			 currency swap, option, future, or forward agreement; an equity index or equity
			 swap, option, future, or forward agreement; a debt index or debt swap, option,
			 future, or forward agreement; a total return, credit spread or credit swap,
			 option, future, or forward agreement; a commodity index or commodity swap,
			 option, future, or forward agreement; weather swap, option, future, or forward
			 agreement; an emissions swap, option, future, or forward agreement; or an
			 inflation swap, option, future, or forward agreement;
								(II)any agreement or
			 transaction that is similar to any other agreement or transaction referred to
			 in this clause and that is of a type that has been, is presently, or in the
			 future becomes, the subject of recurrent dealings in the swap or other
			 derivatives markets (including terms and conditions incorporated by reference
			 in such agreement) and that is a forward, swap, future, option, or spot
			 transaction on one or more rates, currencies, commodities, equity securities or
			 other equity instruments, debt securities or other debt instruments,
			 quantitative measures associated with an occurrence, extent of an occurrence,
			 or contingency associated with a financial, commercial, or economic
			 consequence, or economic or financial indices or measures of economic or
			 financial risk or value;
								(III)any combination
			 of agreements or transactions referred to in this clause;
								(IV)any option to
			 enter into any agreement or transaction referred to in this clause;
								(V)a
			 master agreement that provides for an agreement or transaction referred to in
			 subclause (I), (II), (III), or (IV), together with all supplements to any such
			 master agreement, without regard to whether the master agreement contains an
			 agreement or transaction that is not a swap agreement under this clause, except
			 that the master agreement shall be considered to be a swap agreement under this
			 clause only with respect to each agreement or transaction under the master
			 agreement that is referred to in subclause (I), (II), (III), or (IV);
			 and
								(VI)any security
			 agreement or arrangement or other credit enhancement related to any agreement
			 or transaction referred to in any of subclauses (I) through (V), including any
			 guarantee or reimbursement obligation in connection with any agreement or
			 transaction referred to in any such clause.
								(vii)Definitions
			 relating to defaultWhen used in this paragraph and paragraphs
			 (9) and (10)—
								(I)the term
			 default means, with respect to a covered financial company, any
			 adjudication or other official decision by any court of competent jurisdiction,
			 or other public authority pursuant to which the Corporation has been appointed
			 receiver; and
								(II)the term in
			 danger of default means a covered financial company with respect to
			 which the Corporation or appropriate State authority has determined
			 that—
									(aa)in
			 the opinion of the Corporation or such authority—
										(AA)the covered
			 financial company is not likely to be able to pay its obligations in the normal
			 course of business; and
										(BB)there is no
			 reasonable prospect that the covered financial company will be able to pay such
			 obligations without Federal assistance; or
										(bb)in
			 the opinion of the Corporation or such authority—
										(AA)the covered
			 financial company has incurred or is likely to incur losses that will deplete
			 all or substantially all of its capital; and
										(BB)there is no
			 reasonable prospect that the capital will be replenished without Federal
			 assistance.
										(viii)Treatment of
			 master agreement as one agreementAny master agreement for any
			 contract or agreement described in any of clauses (i) through (vi) (or any
			 master agreement for such master agreement or agreements), together with all
			 supplements to such master agreement, shall be treated as a single agreement
			 and a single qualified financial contact. If a master agreement contains
			 provisions relating to agreements or transactions that are not themselves
			 qualified financial contracts, the master agreement shall be deemed to be a
			 qualified financial contract only with respect to those transactions that are
			 themselves qualified financial contracts.
							(ix)TransferThe
			 term transfer means every mode, direct or indirect, absolute or
			 conditional, voluntary or involuntary, of disposing of or parting with property
			 or with an interest in property, including retention of title as a security
			 interest and foreclosure of the equity of redemption of the covered financial
			 company.
							(x)PersonThe
			 term person includes any governmental entity in addition to any
			 entity included in the definition of such term in section 1, title 1, United
			 States Code.
							(E)ClarificationNo
			 provision of law shall be construed as limiting the right or power of the
			 Corporation, or authorizing any court or agency to limit or delay, in any
			 manner, the right or power of the Corporation to transfer any qualified
			 financial contract or to disaffirm or repudiate any such contract in accordance
			 with this subsection.
						(F)Walkaway clauses
			 not effective
							(i)In
			 generalNotwithstanding the provisions of subparagraph (A) of
			 this paragraph and sections 403 and 404 of the Federal Deposit Insurance
			 Corporation Improvement Act of 1991, no walkaway clause shall be enforceable in
			 a qualified financial contract of a covered financial company in
			 default.
							(ii)Limited
			 suspension of certain obligationsIn the case of a qualified
			 financial contract referred to in clause (i), any payment or delivery
			 obligations otherwise due from a party pursuant to the qualified financial
			 contract shall be suspended from the time at which the Corporation is appointed
			 as receiver until the earlier of—
								(I)the time at which
			 such party receives notice that such contract has been transferred pursuant to
			 paragraph (10)(A); or
								(II)5:00 p.m.
			 (eastern time) on the business day following the date of the appointment of the
			 Corporation as receiver.
								(iii)Walkaway
			 clause definedFor purposes of this subparagraph, the term
			 walkaway clause means any provision in a qualified financial
			 contract that suspends, conditions, or extinguishes a payment obligation of a
			 party, in whole or in part, or does not create a payment obligation of a party
			 that would otherwise exist, solely because of the status of such party as a
			 nondefaulting party in connection with the insolvency of a covered financial
			 company that is a party to the contract or the appointment of or the exercise
			 of rights or powers by the Corporation as receiver for such covered financial
			 company, and not as a result of the exercise by a party of any right to offset,
			 setoff, or net obligations that exist under the contract, any other contract
			 between those parties, or applicable law.
							(G)Certain
			 obligations to clearing organizationsIn the event that the
			 Corporation has been appointed as receiver for a covered financial company
			 which is a party to any qualified financial contract cleared by or subject to
			 the rules of a clearing organization (as defined in paragraph (9)(D)), the
			 receiver shall use its best efforts to meet all margin, collateral, and
			 settlement obligations of the covered financial company that arise under
			 qualified financial contracts (other than any margin, collateral, or settlement
			 obligation that is not enforceable against the receiver under paragraph
			 (8)(F)(i) or paragraph (10)(B)), as required by the rules of the clearing
			 organization when due. Notwithstanding any other provision of this title, if
			 the receiver fails to satisfy any such margin, collateral, or settlement
			 obligations under the rules of the clearing organization, the clearing
			 organization shall have the immediate right to exercise, and shall not be
			 stayed from exercising, all of its rights and remedies under its rules and
			 applicable law with respect to any qualified financial contract of the covered
			 financial company, including, without limitation, the right to liquidate all
			 positions and collateral of such covered financial company under the company's
			 qualified financial contracts, and suspend or cease to act for such covered
			 financial company, all in accordance with the rules of the clearing
			 organization.
						(H)Recordkeeping
							(i)Joint
			 rulemakingThe Federal primary financial regulatory agencies
			 shall jointly prescribe regulations requiring that financial companies maintain
			 such records with respect to qualified financial contracts (including market
			 valuations) that the Federal primary financial regulatory agencies determine to
			 be necessary or appropriate in order to assist the Corporation as receiver for
			 a covered financial company in being able to exercise its rights and fulfill
			 its obligations under this paragraph or paragraph (9) or (10).
							(ii)Time
			 frameThe Federal primary financial regulatory agencies shall
			 prescribe joint final or interim final regulations not later than 24 months
			 after the date of enactment of this Act.
							(iii)Back-Up
			 rulemaking authorityIf the Federal primary financial regulatory
			 agencies do not prescribe joint final or interim final regulations within the
			 time frame in clause (ii), the Chairperson of the Council shall prescribe, in
			 consultation with the Corporation, the regulations required by clause
			 (i).
							(iv)Categorization
			 and tieringThe joint regulations prescribed under clause (i)
			 shall, as appropriate, differentiate among financial companies by taking into
			 consideration their size, risk, complexity, leverage, frequency and dollar
			 amount of qualified financial contracts, interconnectedness to the financial
			 system, and any other factors deemed appropriate.
							(9)Transfer of
			 qualified financial contracts
						(A)In
			 generalIn making any transfer of assets or liabilities of a
			 covered financial company in default, which includes any qualified financial
			 contract, the Corporation as receiver for such covered financial company shall
			 either—
							(i)transfer to one
			 financial institution, other than a financial institution for which a
			 conservator, receiver, trustee in bankruptcy, or other legal custodian has been
			 appointed or which is otherwise the subject of a bankruptcy or insolvency
			 proceeding—
								(I)all qualified
			 financial contracts between any person or any affiliate of such person and the
			 covered financial company in default;
								(II)all claims of
			 such person or any affiliate of such person against such covered financial
			 company under any such contract (other than any claim which, under the terms of
			 any such contract, is subordinated to the claims of general unsecured creditors
			 of such company);
								(III)all claims of
			 such covered financial company against such person or any affiliate of such
			 person under any such contract; and
								(IV)all property
			 securing or any other credit enhancement for any contract described in
			 subclause (I) or any claim described in subclause (II) or (III) under any such
			 contract; or
								(ii)transfer none of
			 the qualified financial contracts, claims, property or other credit enhancement
			 referred to in clause (i) (with respect to such person and any affiliate of
			 such person).
							(B)Transfer to
			 foreign bank, financial institution, or branch or agency
			 thereofIn transferring any qualified financial contracts and
			 related claims and property under subparagraph (A)(i), the Corporation as
			 receiver for the covered financial company shall not make such transfer to a
			 foreign bank, financial institution organized under the laws of a foreign
			 country, or a branch or agency of a foreign bank or financial institution
			 unless, under the law applicable to such bank, financial institution, branch or
			 agency, to the qualified financial contracts, and to any netting contract, any
			 security agreement or arrangement or other credit enhancement related to one or
			 more qualified financial contracts, the contractual rights of the parties to
			 such qualified financial contracts, netting contracts, security agreements or
			 arrangements, or other credit enhancements are enforceable substantially to the
			 same extent as permitted under this section.
						(C)Transfer of
			 contracts subject to the rules of a clearing organizationIn the
			 event that the Corporation as receiver for a financial institution transfers
			 any qualified financial contract and related claims, property, or credit
			 enhancement pursuant to subparagraph (A)(i) and such contract is cleared by or
			 subject to the rules of a clearing organization, the clearing organization
			 shall not be required to accept the transferee as a member by virtue of the
			 transfer.
						(D)DefinitionsFor
			 purposes of this paragraph—
							(i)the
			 term financial institution means a broker or dealer, a depository
			 institution, a futures commission merchant, a bridge financial company, or any
			 other institution determined by the Corporation, by regulation, to be a
			 financial institution; and
							(ii)the
			 term clearing organization has the same meaning as in section 402
			 of the Federal Deposit Insurance Corporation Improvement Act of 1991.
							(10)Notification of
			 transfer
						(A)In
			 general
							(i)NoticeThe
			 Corporation shall provide notice in accordance with clause (ii), if—
								(I)the Corporation as
			 receiver for a covered financial company in default or in danger of default
			 transfers any assets or liabilities of the covered financial company;
			 and
								(II)the transfer
			 includes any qualified financial contract.
								(ii)TimingThe
			 Corporation as receiver for a covered financial company shall notify any person
			 who is a party to any contract described in clause (i) of such transfer not
			 later than 5:00 p.m. (eastern time) on the business day following the date of
			 the appointment of the Corporation as receiver.
							(B)Certain rights
			 not enforceable
							(i)ReceivershipA
			 person who is a party to a qualified financial contract with a covered
			 financial company may not exercise any right that such person has to terminate,
			 liquidate, or net such contract under paragraph (8)(A) solely by reason of or
			 incidental to the appointment under this section of the Corporation as receiver
			 for the covered financial company (or the insolvency or financial condition of
			 the covered financial company for which the Corporation has been appointed as
			 receiver)—
								(I)until 5:00 p.m.
			 (eastern time) on the business day following the date of the appointment;
			 or
								(II)after the person
			 has received notice that the contract has been transferred pursuant to
			 paragraph (9)(A).
								(ii)NoticeFor
			 purposes of this paragraph, the Corporation as receiver for a covered financial
			 company shall be deemed to have notified a person who is a party to a qualified
			 financial contract with such covered financial company, if the Corporation has
			 taken steps reasonably calculated to provide notice to such person by the time
			 specified in subparagraph (A).
							(C)Treatment of
			 bridge financial companyFor purposes of paragraph (9), a bridge
			 financial company shall not be considered to be a financial institution for
			 which a conservator, receiver, trustee in bankruptcy, or other legal custodian
			 has been appointed, or which is otherwise the subject of a bankruptcy or
			 insolvency proceeding.
						(D)Business day
			 definedFor purposes of this paragraph, the term business
			 day means any day other than any Saturday, Sunday, or any day on which
			 either the New York Stock Exchange or the Federal Reserve Bank of New York is
			 closed.
						(11)Disaffirmance
			 or repudiation of qualified financial contractsIn exercising the
			 rights of disaffirmance or repudiation of the Corporation as receiver with
			 respect to any qualified financial contract to which a covered financial
			 company is a party, the Corporation shall either—
						(A)disaffirm or
			 repudiate all qualified financial contracts between—
							(i)any
			 person or any affiliate of such person; and
							(ii)the
			 covered financial company in default; or
							(B)disaffirm or
			 repudiate none of the qualified financial contracts referred to in subparagraph
			 (A) (with respect to such person or any affiliate of such person).
						(12)Certain
			 security and customer interests not avoidableNo provision of
			 this subsection shall be construed as permitting the avoidance of any—
						(A)legally
			 enforceable or perfected security interest in any of the assets of any covered
			 financial company, except in accordance with subsection (a)(11); or
						(B)legally
			 enforceable interest in customer property, security entitlements in respect of
			 assets or property held by the covered financial company for any security
			 entitlement holder.
						(13)Authority to
			 enforce contracts
						(A)In
			 generalThe Corporation, as receiver for a covered financial
			 company, may enforce any contract, other than a liability insurance contract of
			 a director or officer, a financial institution bond entered into by the covered
			 financial company, notwithstanding any provision of the contract providing for
			 termination, default, acceleration, or exercise of rights upon, or solely by
			 reason of, insolvency, the appointment of or the exercise of rights or powers
			 by the Corporation as receiver, the filing of the petition pursuant to section
			 202(a)(1), or the issuance of the recommendations or determination, or any
			 actions or events occurring in connection therewith or as a result thereof,
			 pursuant to section 203.
						(B)Certain rights
			 not affectedNo provision of this paragraph may be construed as
			 impairing or affecting any right of the Corporation as receiver to enforce or
			 recover under a liability insurance contract of a director or officer or
			 financial institution bond under other applicable law.
						(C)Consent
			 requirement and ipso facto clauses
							(i)In
			 generalExcept as otherwise provided by this section, no person
			 may exercise any right or power to terminate, accelerate, or declare a default
			 under any contract to which the covered financial company is a party (and no
			 provision in any such contract providing for such default, termination, or
			 acceleration shall be enforceable), or to obtain possession of or exercise
			 control over any property of the covered financial company or affect any
			 contractual rights of the covered financial company, without the consent of the
			 Corporation as receiver for the covered financial company during the 90 day
			 period beginning from the appointment of the Corporation as receiver.
							(ii)ExceptionsNo
			 provision of this subparagraph shall apply to a director or officer liability
			 insurance contract or a financial institution bond, to the rights of parties to
			 certain qualified financial contracts pursuant to paragraph (8), or to the
			 rights of parties to netting contracts pursuant to subtitle A of title IV of
			 the Federal Deposit Insurance Corporation Improvement Act of 1991 (12 U.S.C.
			 4401 et seq.), or shall be construed as permitting the Corporation as receiver
			 to fail to comply with otherwise enforceable provisions of such
			 contract.
							(D)Contracts to
			 extend creditNotwithstanding any other provision in this title,
			 if the Corporation as receiver enforces any contract to extend credit to the
			 covered financial company or bridge financial company, any valid and
			 enforceable obligation to repay such debt shall be paid by the Corporation as
			 receiver, as an administrative expense of the receivership.
						(14)Exception for
			 Federal reserve banks and corporation security interestNo
			 provision of this subsection shall apply with respect to—
						(A)any extension of
			 credit from any Federal reserve bank or the Corporation to any covered
			 financial company; or
						(B)any security
			 interest in the assets of the covered financial company securing any such
			 extension of credit.
						(15)Savings
			 clauseThe meanings of terms used in this subsection are
			 applicable for purposes of this subsection only, and shall not be construed or
			 applied so as to challenge or affect the characterization, definition, or
			 treatment of any similar terms under any other statute, regulation, or rule,
			 including the Gramm-Leach-Bliley Act, the Legal Certainty for Bank Products Act
			 of 2000, the securities laws (as that term is defined in section 3(a)(47) of
			 the Securities Exchange Act of 1934), and the Commodity Exchange Act.
					(16)Enforcement of
			 contracts guaranteed by the covered financial company
						(A)In
			 GeneralThe Corporation, as receiver for a covered financial
			 company or as receiver for a subsidiary of a covered financial company
			 (including an insured depository institution) shall have the power to enforce
			 contracts of subsidiaries or affiliates of the covered financial company, the
			 obligations under which are guaranteed or otherwise supported by or linked to
			 the covered financial company, notwithstanding any contractual right to cause
			 the termination, liquidation, or acceleration of such contracts based solely on
			 the insolvency, financial condition, or receivership of the covered financial
			 company, if—
							(i)such
			 guaranty or other support and all related assets and liabilities are
			 transferred to and assumed by a bridge financial company or a third party
			 (other than a third party for which a conservator, receiver, trustee in
			 bankruptcy, or other legal custodian has been appointed, or which is otherwise
			 the subject of a bankruptcy or insolvency proceeding) within the same period of
			 time as the Corporation is entitled to transfer the qualified financial
			 contracts of such covered financial company; or
							(ii)the
			 Corporation, as receiver, otherwise provides adequate protection with respect
			 to such obligations.
							(B)Rule of
			 constructionFor purposes of this paragraph, a bridge financial
			 company shall not be considered to be a third party for which a conservator,
			 receiver, trustee in bankruptcy, or other legal custodian has been appointed,
			 or which is otherwise the subject of a bankruptcy or insolvency
			 proceeding.
						(d)Valuation of
			 claims in default
					(1)In
			 generalNotwithstanding any other provision of Federal law or the
			 law of any State, and regardless of the method utilized by the Corporation for
			 a covered financial company, including transactions authorized under subsection
			 (h), this subsection shall govern the rights of the creditors of any such
			 covered financial company.
					(2)Maximum
			 liabilityThe maximum liability of the Corporation, acting as
			 receiver for a covered financial company or in any other capacity, to any
			 person having a claim against the Corporation as receiver or the covered
			 financial company for which the Corporation is appointed shall equal the amount
			 that such claimant would have received if—
						(A)the Corporation
			 had not been appointed receiver with respect to the covered financial company;
			 and
						(B)the covered
			 financial company had been liquidated under chapter 7 of the Bankruptcy Code,
			 or any similar provision of State insolvency law applicable to the covered
			 financial company.
						(3)Special
			 provision for orderly liquidation by sipcThe maximum liability
			 of the Corporation, acting as receiver or in its corporate capacity for any
			 covered broker or dealer to any customer of such covered broker or dealer, with
			 respect to customer property of such customer, shall be—
						(A)equal to the
			 amount that such customer would have received with respect to such customer
			 property in a case initiated by SIPC under the Securities Investor Protection
			 Act of 1970 (15 U.S.C. 78aaa et seq.); and
						(B)determined as of
			 the close of business on the date on which the Corporation is appointed as
			 receiver.
						(4)Additional
			 payments authorized
						(A)In
			 generalSubject to subsection (o)(1)(D)(i), the Corporation, with
			 the approval of the Secretary, may make additional payments or credit
			 additional amounts to or with respect to or for the account of any claimant or
			 category of claimants of the covered financial company, if the Corporation
			 determines that such payments or credits are necessary or appropriate to
			 minimize losses to the Corporation as receiver from the orderly liquidation of
			 the covered financial company under this section.
						(B)Limitations
							(i)ProhibitionThe
			 Corporation shall not make any payments or credit amounts to any claimant or
			 category of claimants that would result in any claimant receiving more than the
			 face value amount of any claim that is proven to the satisfaction of the
			 Corporation.
							(ii)No
			 obligationNotwithstanding any other provision of Federal or
			 State law, or the Constitution of any State, the Corporation shall not be
			 obligated, as a result of having made any payment under subparagraph (A) or
			 credited any amount described in subparagraph (A) to or with respect to, or for
			 the account, of any claimant or category of claimants, to make payments to any
			 other claimant or category of claimants.
							(C)Manner of
			 paymentThe Corporation may make payments or credit amounts under
			 subparagraph (A) directly to the claimants or may make such payments or credit
			 such amounts to a company other than a covered financial company or a bridge
			 financial company established with respect thereto in order to induce such
			 other company to accept liability for such claims.
						(e)Limitation on
			 court actionExcept as provided in this title, no court may take
			 any action to restrain or affect the exercise of powers or functions of the
			 receiver hereunder, and any remedy against the Corporation or receiver shall be
			 limited to money damages determined in accordance with this title.
				(f)Liability of
			 directors and officers
					(1)In
			 generalA director or officer of a covered financial company may
			 be held personally liable for monetary damages in any civil action described in
			 paragraph (2) by, on behalf of, or at the request or direction of the
			 Corporation, which action is prosecuted wholly or partially for the benefit of
			 the Corporation—
						(A)acting as receiver
			 for such covered financial company;
						(B)acting based upon
			 a suit, claim, or cause of action purchased from, assigned by, or otherwise
			 conveyed by the Corporation as receiver; or
						(C)acting based upon
			 a suit, claim, or cause of action purchased from, assigned by, or otherwise
			 conveyed in whole or in part by a covered financial company or its affiliate in
			 connection with assistance provided under this title.
						(2)Actions
			 coveredParagraph (1) shall apply with respect to actions for
			 gross negligence, including any similar conduct or conduct that demonstrates a
			 greater disregard of a duty of care (than gross negligence) including
			 intentional tortious conduct, as such terms are defined and determined under
			 applicable State law.
					(3)Savings
			 clauseNothing in this subsection shall impair or affect any
			 right of the Corporation under other applicable law.
					(g)DamagesIn
			 any proceeding related to any claim against a director, officer, employee,
			 agent, attorney, accountant, or appraiser of a covered financial company, or
			 any other party employed by or providing services to a covered financial
			 company, recoverable damages determined to result from the improvident or
			 otherwise improper use or investment of any assets of the covered financial
			 company shall include principal losses and appropriate interest.
				(h)Bridge financial
			 companies
					(1)Organization
						(A)PurposeThe
			 Corporation, as receiver for one or more covered financial companies or in
			 anticipation of being appointed receiver for one or more covered financial
			 companies, may organize one or more bridge financial companies in accordance
			 with this subsection.
						(B)AuthoritiesUpon
			 the creation of a bridge financial company under subparagraph (A) with respect
			 to a covered financial company, such bridge financial company may—
							(i)assume such
			 liabilities (including liabilities associated with any trust or custody
			 business, but excluding any liabilities that count as regulatory capital) of
			 such covered financial company as the Corporation may, in its discretion,
			 determine to be appropriate;
							(ii)purchase such
			 assets (including assets associated with any trust or custody business) of such
			 covered financial company as the Corporation may, in its discretion, determine
			 to be appropriate; and
							(iii)perform any
			 other temporary function which the Corporation may, in its discretion,
			 prescribe in accordance with this section.
							(2)Charter and
			 establishment
						(A)EstablishmentExcept
			 as provided in subparagraph (H), where the covered financial company is a
			 covered broker or dealer, the Corporation, as receiver for a covered financial
			 company, may grant a Federal charter to and approve articles of association for
			 one or more bridge financial company or companies, with respect to such covered
			 financial company which shall, by operation of law and immediately upon
			 issuance of its charter and approval of its articles of association, be
			 established and operate in accordance with, and subject to, such charter,
			 articles, and this section.
						(B)ManagementUpon
			 its establishment, a bridge financial company shall be under the management of
			 a board of directors appointed by the Corporation.
						(C)Articles of
			 associationThe articles of association and organization
			 certificate of a bridge financial company shall have such terms as the
			 Corporation may provide, and shall be executed by such representatives as the
			 Corporation may designate.
						(D)Terms of
			 charter; rights and privilegesSubject to and in accordance with
			 the provisions of this subsection, the Corporation shall—
							(i)establish the
			 terms of the charter of a bridge financial company and the rights, powers,
			 authorities, and privileges of a bridge financial company granted by the
			 charter or as an incident thereto; and
							(ii)provide for, and
			 establish the terms and conditions governing, the management (including the
			 bylaws and the number of directors of the board of directors) and operations of
			 the bridge financial company.
							(E)Transfer of
			 rights and privileges of covered financial company
							(i)In
			 generalNotwithstanding any other provision of Federal or State
			 law, the Corporation may provide for a bridge financial company to succeed to
			 and assume any rights, powers, authorities, or privileges of the covered
			 financial company with respect to which the bridge financial company was
			 established and, upon such determination by the Corporation, the bridge
			 financial company shall immediately and by operation of law succeed to and
			 assume such rights, powers, authorities, and privileges.
							(ii)Effective
			 without approvalAny succession to or assumption by a bridge
			 financial company of rights, powers, authorities, or privileges of a covered
			 financial company under clause (i) or otherwise shall be effective without any
			 further approval under Federal or State law, assignment, or consent with
			 respect thereto.
							(F)Corporate
			 governance and election and designation of body of lawTo the
			 extent permitted by the Corporation and consistent with this section and any
			 rules, regulations, or directives issued by the Corporation under this section,
			 a bridge financial company may elect to follow the corporate governance
			 practices and procedures that are applicable to a corporation incorporated
			 under the general corporation law of the State of Delaware, or the State of
			 incorporation or organization of the covered financial company with respect to
			 which the bridge financial company was established, as such law may be amended
			 from time to time.
						(G)Capital
							(i)Capital not
			 requiredNotwithstanding any other provision of Federal or State
			 law, a bridge financial company may, if permitted by the Corporation, operate
			 without any capital or surplus, or with such capital or surplus as the
			 Corporation may in its discretion determine to be appropriate.
							(ii)No contribution
			 by the corporation requiredThe Corporation is not required to
			 pay capital into a bridge financial company or to issue any capital stock on
			 behalf of a bridge financial company established under this subsection.
							(iii)AuthorityIf
			 the Corporation determines that such action is advisable, the Corporation may
			 cause capital stock or other securities of a bridge financial company
			 established with respect to a covered financial company to be issued and
			 offered for sale in such amounts and on such terms and conditions as the
			 Corporation may, in its discretion, determine.
							(iv)Operating funds
			 in lieu of capital and implementation planUpon the organization
			 of a bridge financial company, and thereafter as the Corporation may, in its
			 discretion, determine to be necessary or advisable, the Corporation may make
			 available to the bridge financial company, subject to the plan described in
			 subsection (n)(9), funds for the operation of the bridge financial company in
			 lieu of capital.
							(H)Bridge brokers
			 or dealers
							(i)In
			 generalThe Corporation, as receiver for a covered broker or
			 dealer, may approve articles of association for one or more bridge financial
			 companies with respect to such covered broker or dealer, which bridge financial
			 company or companies shall, by operation of law and immediately upon approval
			 of its articles of association—
								(I)be established and
			 deemed registered with the Commission under the Securities Exchange Act of 1934
			 and a member of SIPC;
								(II)operate in
			 accordance with such articles and this section; and
								(III)succeed to any
			 and all registrations and memberships of the covered financial company with or
			 in any self-regulatory organizations.
								(ii)Other
			 requirementsExcept as provided in clause (i), and
			 notwithstanding any other provision of this section, the bridge financial
			 company shall be subject to the Federal securities laws and all requirements
			 with respect to being a member of a self-regulatory organization, unless
			 exempted from any such requirements by the Commission, as is necessary or
			 appropriate in the public interest or for the protection of investors.
							(iii)Treatment of
			 customersExcept as otherwise provided by this title, any
			 customer of the covered broker or dealer whose account is transferred to a
			 bridge financial company shall have all the rights, privileges, and protections
			 under section 205(f) and under the Securities Investor Protection Act of 1970
			 (15 U.S.C. 78aaa et seq.), that such customer would have had if the account
			 were not transferred from the covered financial company under this
			 subparagraph.
							(iv)Operation of
			 bridge brokers or dealersNotwithstanding any other provision of
			 this title, the Corporation shall not operate any bridge financial company
			 created by the Corporation under this title with respect to a covered broker or
			 dealer in such a manner as to adversely affect the ability of customers to
			 promptly access their customer property in accordance with applicable
			 law.
							(3)Interests in and
			 assets and obligations of covered financial
			 companyNotwithstanding paragraph (1) or (2) or any other
			 provision of law—
						(A)a bridge financial
			 company shall assume, acquire, or succeed to the assets or liabilities of a
			 covered financial company (including the assets or liabilities associated with
			 any trust or custody business) only to the extent that such assets or
			 liabilities are transferred by the Corporation to the bridge financial company
			 in accordance with, and subject to the restrictions set forth in, paragraph
			 (1)(B); and
						(B)a bridge financial
			 company shall not assume, acquire, or succeed to any obligation that a covered
			 financial company for which the Corporation has been appointed receiver may
			 have to any shareholder, member, general partner, limited partner, or other
			 person with an interest in the equity of the covered financial company that
			 arises as a result of the status of that person having an equity claim in the
			 covered financial company.
						(4)Bridge financial
			 company treated as being in default for certain purposesA bridge
			 financial company shall be treated as a covered financial company in default at
			 such times and for such purposes as the Corporation may, in its discretion,
			 determine.
					(5)Transfer of
			 assets and liabilities
						(A)Authority of
			 corporationThe Corporation, as receiver for a covered financial
			 company, may transfer any assets and liabilities of a covered financial company
			 (including any assets or liabilities associated with any trust or custody
			 business) to one or more bridge financial companies, in accordance with and
			 subject to the restrictions of paragraph (1).
						(B)Subsequent
			 transfersAt any time after the establishment of a bridge
			 financial company with respect to a covered financial company, the Corporation,
			 as receiver, may transfer any assets and liabilities of such covered financial
			 company as the Corporation may, in its discretion, determine to be appropriate
			 in accordance with and subject to the restrictions of paragraph (1).
						(C)Treatment of
			 trust or custody businessFor purposes of this paragraph, the
			 trust or custody business, including fiduciary appointments, held by any
			 covered financial company is included among its assets and liabilities.
						(D)Effective
			 without approvalThe transfer of any assets or liabilities,
			 including those associated with any trust or custody business of a covered
			 financial company, to a bridge financial company shall be effective without any
			 further approval under Federal or State law, assignment, or consent with
			 respect thereto.
						(E)Equitable
			 treatment of similarly situated creditorsThe Corporation shall
			 treat all creditors of a covered financial company that are similarly situated
			 under subsection (b)(1), in a similar manner in exercising the authority of the
			 Corporation under this subsection to transfer any assets or liabilities of the
			 covered financial company to one or more bridge financial companies established
			 with respect to such covered financial company, except that the Corporation may
			 take any action (including making payments, subject to subsection (o)(1)(D)(i))
			 that does not comply with this subparagraph, if—
							(i)the
			 Corporation determines that such action is necessary—
								(I)to maximize the
			 value of the assets of the covered financial company;
								(II)to maximize the
			 present value return from the sale or other disposition of the assets of the
			 covered financial company; or
								(III)to minimize the
			 amount of any loss realized upon the sale or other disposition of the assets of
			 the covered financial company; and
								(ii)all
			 creditors that are similarly situated under subsection (b)(1) receive not less
			 than the amount provided under paragraphs (2) and (3) of subsection (d).
							(F)Limitation on
			 transfer of liabilitiesNotwithstanding any other provision of
			 law, the aggregate amount of liabilities of a covered financial company that
			 are transferred to, or assumed by, a bridge financial company from a covered
			 financial company may not exceed the aggregate amount of the assets of the
			 covered financial company that are transferred to, or purchased by, the bridge
			 financial company from the covered financial company.
						(6)Stay of judicial
			 actionAny judicial action to which a bridge financial company
			 becomes a party by virtue of its acquisition of any assets or assumption of any
			 liabilities of a covered financial company shall be stayed from further
			 proceedings for a period of not longer than 45 days (or such longer period as
			 may be agreed to upon the consent of all parties) at the request of the bridge
			 financial company.
					(7)Agreements
			 against interest of the bridge financial companyNo agreement
			 that tends to diminish or defeat the interest of the bridge financial company
			 in any asset of a covered financial company acquired by the bridge financial
			 company shall be valid against the bridge financial company, unless such
			 agreement—
						(A)is in
			 writing;
						(B)was executed by an
			 authorized officer or representative of the covered financial company or
			 confirmed in the ordinary course of business by the covered financial company;
			 and
						(C)has been on the
			 official record of the company, since the time of its execution, or with which,
			 the party claiming under the agreement provides documentation of such agreement
			 and its authorized execution or confirmation by the covered financial company
			 that is acceptable to the receiver.
						(8)No Federal
			 status
						(A)Agency
			 statusA bridge financial company is not an agency,
			 establishment, or instrumentality of the United States.
						(B)Employee
			 statusRepresentatives for purposes of paragraph (1)(B),
			 directors, officers, employees, or agents of a bridge financial company are
			 not, solely by virtue of service in any such capacity, officers or employees of
			 the United States. Any employee of the Corporation or of any Federal
			 instrumentality who serves at the request of the Corporation as a
			 representative for purposes of paragraph (1)(B), director, officer, employee,
			 or agent of a bridge financial company shall not—
							(i)solely by virtue
			 of service in any such capacity lose any existing status as an officer or
			 employee of the United States for purposes of title 5, United States Code, or
			 any other provision of law; or
							(ii)receive any
			 salary or benefits for service in any such capacity with respect to a bridge
			 financial company in addition to such salary or benefits as are obtained
			 through employment with the Corporation or such Federal instrumentality.
							(9)Funding
			 authorizedThe Corporation may, subject to the plan described in
			 subsection (n)(9), provide funding to facilitate any transaction described in
			 subparagraph (A), (B), (C), or (D) of paragraph (13) with respect to any bridge
			 financial company, or facilitate the acquisition by a bridge financial company
			 of any assets, or the assumption of any liabilities, of a covered financial
			 company for which the Corporation has been appointed receiver.
					(10)Exempt tax
			 statusNotwithstanding any other provision of Federal or State
			 law, a bridge financial company, its franchise, property, and income shall be
			 exempt from all taxation now or hereafter imposed by the United States, by any
			 territory, dependency, or possession thereof, or by any State, county,
			 municipality, or local taxing authority.
					(11)Federal agency
			 approval; antitrust reviewIf a transaction involving the merger
			 or sale of a bridge financial company requires approval by a Federal agency,
			 the transaction may not be consummated before the 5th calendar day after the
			 date of approval by the Federal agency responsible for such approval with
			 respect thereto. If, in connection with any such approval a report on
			 competitive factors from the Attorney General is required, the Federal agency
			 responsible for such approval shall promptly notify the Attorney General of the
			 proposed transaction and the Attorney General shall provide the required report
			 within 10 days of the request. If a notification is required under section 7A
			 of the Clayton Act with respect to such transaction, the required waiting
			 period shall end on the 15th day after the date on which the Attorney General
			 and the Federal Trade Commission receive such notification, unless the waiting
			 period is terminated earlier under section 7A(b)(2) of the Clayton Act, or
			 extended under section 7A(e)(2) of that Act.
					(12)Duration of
			 bridge financial companySubject to paragraphs (13) and (14), the
			 status of a bridge financial company as such shall terminate at the end of the
			 2-year period following the date on which it was granted a charter. The
			 Corporation may, in its discretion, extend the status of the bridge financial
			 company as such for no more than 3 additional 1-year periods.
					(13)Termination of
			 bridge financial company statusThe status of any bridge
			 financial company as such shall terminate upon the earliest of—
						(A)the date of the
			 merger or consolidation of the bridge financial company with a company that is
			 not a bridge financial company;
						(B)at the election of
			 the Corporation, the sale of a majority of the capital stock of the bridge
			 financial company to a company other than the Corporation and other than
			 another bridge financial company;
						(C)the sale of 80
			 percent, or more, of the capital stock of the bridge financial company to a
			 person other than the Corporation and other than another bridge financial
			 company;
						(D)at the election of
			 the Corporation, either the assumption of all or substantially all of the
			 liabilities of the bridge financial company by a company that is not a bridge
			 financial company, or the acquisition of all or substantially all of the assets
			 of the bridge financial company by a company that is not a bridge financial
			 company, or other entity as permitted under applicable law; and
						(E)the expiration of
			 the period provided in paragraph (12), or the earlier dissolution of the bridge
			 financial company, as provided in paragraph (15).
						(14)Effect of
			 termination events
						(A)Merger or
			 consolidationA merger or consolidation, described in paragraph
			 (13)(A) shall be conducted in accordance with, and shall have the effect
			 provided in, the provisions of applicable law. For the purpose of effecting
			 such a merger or consolidation, the bridge financial company shall be treated
			 as a corporation organized under the laws of the State of Delaware (unless the
			 law of another State has been selected by the bridge financial company in
			 accordance with paragraph (2)(F)), and the Corporation shall be treated as the
			 sole shareholder thereof, notwithstanding any other provision of State or
			 Federal law.
						(B)Charter
			 conversionFollowing the sale of a majority of the capital stock
			 of the bridge financial company, as provided in paragraph (13)(B), the
			 Corporation may amend the charter of the bridge financial company to reflect
			 the termination of the status of the bridge financial company as such,
			 whereupon the company shall have all of the rights, powers, and privileges
			 under its constituent documents and applicable Federal or State law. In
			 connection therewith, the Corporation may take such steps as may be necessary
			 or convenient to reincorporate the bridge financial company under the laws of a
			 State and, notwithstanding any provisions of Federal or State law, such
			 State-chartered corporation shall be deemed to succeed by operation of law to
			 such rights, titles, powers, and interests of the bridge financial company as
			 the Corporation may provide, with the same effect as if the bridge financial
			 company had merged with the State-chartered corporation under provisions of the
			 corporate laws of such State.
						(C)Sale of
			 stockFollowing the sale of 80 percent or more of the capital
			 stock of a bridge financial company, as provided in paragraph (13)(C), the
			 company shall have all of the rights, powers, and privileges under its
			 constituent documents and applicable Federal or State law. In connection
			 therewith, the Corporation may take such steps as may be necessary or
			 convenient to reincorporate the bridge financial company under the laws of a
			 State and, notwithstanding any provisions of Federal or State law, the
			 State-chartered corporation shall be deemed to succeed by operation of law to
			 such rights, titles, powers and interests of the bridge financial company as
			 the Corporation may provide, with the same effect as if the bridge financial
			 company had merged with the State-chartered corporation under provisions of the
			 corporate laws of such State.
						(D)Assumption of
			 liabilities and sale of assetsFollowing the assumption of all or
			 substantially all of the liabilities of the bridge financial company, or the
			 sale of all or substantially all of the assets of the bridge financial company,
			 as provided in paragraph (13)(D), at the election of the Corporation, the
			 bridge financial company may retain its status as such for the period provided
			 in paragraph (12) or may be dissolved at the election of the
			 Corporation.
						(E)Amendments to
			 charterFollowing the consummation of a transaction described in
			 subparagraph (A), (B), (C), or (D) of paragraph (13), the charter of the
			 resulting company shall be amended to reflect the termination of bridge
			 financial company status, if appropriate.
						(15)Dissolution of
			 bridge financial company
						(A)In
			 generalNotwithstanding any other provision of Federal or State
			 law, if the status of a bridge financial company as such has not previously
			 been terminated by the occurrence of an event specified in subparagraph (A),
			 (B), (C), or (D) of paragraph (13)—
							(i)the
			 Corporation may, in its discretion, dissolve the bridge financial company in
			 accordance with this paragraph at any time; and
							(ii)the
			 Corporation shall promptly commence dissolution proceedings in accordance with
			 this paragraph upon the expiration of the 2-year period following the date on
			 which the bridge financial company was chartered, or any extension thereof, as
			 provided in paragraph (12).
							(B)ProceduresThe
			 Corporation shall remain the receiver for a bridge financial company for the
			 purpose of dissolving the bridge financial company. The Corporation as receiver
			 for a bridge financial company shall wind up the affairs of the bridge
			 financial company in conformity with the provisions of law relating to the
			 liquidation of covered financial companies under this title. With respect to
			 any such bridge financial company, the Corporation as receiver shall have all
			 the rights, powers, and privileges and shall perform the duties related to the
			 exercise of such rights, powers, or privileges granted by law to the
			 Corporation as receiver for a covered financial company under this title and,
			 notwithstanding any other provision of law, in the exercise of such rights,
			 powers, and privileges, the Corporation shall not be subject to the direction
			 or supervision of any State agency or other Federal agency.
						(16)Authority to
			 obtain credit
						(A)In
			 generalA bridge financial company may obtain unsecured credit
			 and issue unsecured debt.
						(B)Inability to
			 obtain creditIf a bridge financial company is unable to obtain
			 unsecured credit or issue unsecured debt, the Corporation may authorize the
			 obtaining of credit or the issuance of debt by the bridge financial
			 company—
							(i)with
			 priority over any or all of the obligations of the bridge financial
			 company;
							(ii)secured by a lien
			 on property of the bridge financial company that is not otherwise subject to a
			 lien; or
							(iii)secured by a
			 junior lien on property of the bridge financial company that is subject to a
			 lien.
							(C)Limitations
							(i)In
			 generalThe Corporation, after notice and a hearing, may
			 authorize the obtaining of credit or the issuance of debt by a bridge financial
			 company that is secured by a senior or equal lien on property of the bridge
			 financial company that is subject to a lien, only if—
								(I)the bridge
			 financial company is unable to otherwise obtain such credit or issue such debt;
			 and
								(II)there is adequate
			 protection of the interest of the holder of the lien on the property with
			 respect to which such senior or equal lien is proposed to be granted.
								(ii)HearingThe
			 hearing required pursuant to this subparagraph shall be before a court of the
			 United States, which shall have jurisdiction to conduct such hearing and to
			 authorize a bridge financial company to obtain secured credit under clause
			 (i).
							(D)Burden of
			 proofIn any hearing under this paragraph, the Corporation has
			 the burden of proof on the issue of adequate protection.
						(E)Qualified
			 financial contractsNo credit or debt obtained or issued by a
			 bridge financial company may contain terms that impair the rights of a
			 counterparty to a qualified financial contract upon a default by the bridge
			 financial company, other than the priority of such counterparty’s unsecured
			 claim (after the exercise of rights) relative to the priority of the bridge
			 financial company’s obligations in respect of such credit or debt, unless such
			 counterparty consents in writing to any such impairment.
						(17)Effect on debts
			 and liensThe reversal or modification on appeal of an
			 authorization under this subsection to obtain credit or issue debt, or of a
			 grant under this section of a priority or a lien, does not affect the validity
			 of any debt so issued, or any priority or lien so granted, to an entity that
			 extended such credit in good faith, whether or not such entity knew of the
			 pendency of the appeal, unless such authorization and the issuance of such
			 debt, or the granting of such priority or lien, were stayed pending
			 appeal.
					(i)Sharing
			 recordsIf the Corporation has been appointed as receiver for a
			 covered financial company, other Federal regulators shall make all records
			 relating to the covered financial company available to the Corporation, which
			 may be used by the Corporation in any manner that the Corporation determines to
			 be appropriate.
				(j)Expedited
			 procedures for certain claims
					(1)Time for filing
			 notice of appealThe notice of appeal of any order, whether
			 interlocutory or final, entered in any case brought by the Corporation against
			 a director, officer, employee, agent, attorney, accountant, or appraiser of the
			 covered financial company, or any other person employed by or providing
			 services to a covered financial company, shall be filed not later than 30 days
			 after the date of entry of the order. The hearing of the appeal shall be held
			 not later than 120 days after the date of the notice of appeal. The appeal
			 shall be decided not later than 180 days after the date of the notice of
			 appeal.
					(2)SchedulingThe
			 court shall expedite the consideration of any case brought by the Corporation
			 against a director, officer, employee, agent, attorney, accountant, or
			 appraiser of a covered financial company or any other person employed by or
			 providing services to a covered financial company. As far as practicable, the
			 court shall give such case priority on its docket.
					(3)Judicial
			 discretionThe court may modify the schedule and limitations
			 stated in paragraphs (1) and (2) in a particular case, based on a specific
			 finding that the ends of justice that would be served by making such a
			 modification would outweigh the best interest of the public in having the case
			 resolved expeditiously.
					(k)Foreign
			 investigationsThe Corporation, as receiver for any covered
			 financial company, and for purposes of carrying out any power, authority, or
			 duty with respect to a covered financial company—
					(1)may request the
			 assistance of any foreign financial authority and provide assistance to any
			 foreign financial authority in accordance with section 8(v) of the Federal
			 Deposit Insurance Act, as if the covered financial company were an insured
			 depository institution, the Corporation were the appropriate Federal banking
			 agency for the company, and any foreign financial authority were the foreign
			 banking authority; and
					(2)may maintain an
			 office to coordinate foreign investigations or investigations on behalf of
			 foreign financial authorities.
					(l)Prohibition on
			 entering secrecy agreements and protective ordersThe Corporation
			 may not enter into any agreement or approve any protective order which
			 prohibits the Corporation from disclosing the terms of any settlement of an
			 administrative or other action for damages or restitution brought by the
			 Corporation in its capacity as receiver for a covered financial company.
				(m)Liquidation of
			 certain covered financial companies or bridge financial companies
					(1)In
			 generalExcept as specifically provided in this section, and
			 notwithstanding any other provision of law, the Corporation, in connection with
			 the liquidation of any covered financial company or bridge financial company
			 with respect to which the Corporation has been appointed as receiver,
			 shall—
						(A)in the case of any
			 covered financial company or bridge financial company that is a stockbroker,
			 but is not a member of the Securities Investor Protection Corporation, apply
			 the provisions of subchapter III of chapter 7 of the Bankruptcy Code, in
			 respect of the distribution to any customer of all customer name security and
			 customer property and member property, as if such covered financial company or
			 bridge financial company were a debtor for purposes of such subchapter;
			 or
						(B)in the case of any
			 covered financial company or bridge financial company that is a commodity
			 broker, apply the provisions of subchapter IV of chapter 7 the Bankruptcy Code,
			 in respect of the distribution to any customer of all customer property and
			 member property, as if such covered financial company or bridge financial
			 company were a debtor for purposes of such subchapter.
						(2)DefinitionsFor
			 purposes of this subsection—
						(A)the terms
			 customer, customer name security, and customer
			 property and member property have the same meanings as in sections 741
			 and 761 of title 11, United States Code; and
						(B)the terms
			 commodity broker and stockbroker have the same
			 meanings as in section 101 of the Bankruptcy Code.
						(n)Orderly
			 liquidation fund
					(1)EstablishmentThere
			 is established in the Treasury of the United States a separate fund to be known
			 as the Orderly Liquidation Fund, which shall be available to the
			 Corporation to carry out the authorities contained in this title, for the cost
			 of actions authorized by this title, including the orderly liquidation of
			 covered financial companies, payment of administrative expenses, the payment of
			 principal and interest by the Corporation on obligations issued under paragraph
			 (5), and the exercise of the authorities of the Corporation under this
			 title.
					(2)ProceedsAmounts
			 received by the Corporation, including assessments received under subsection
			 (o), proceeds of obligations issued under paragraph (5), interest and other
			 earnings from investments, and repayments to the Corporation by covered
			 financial companies, shall be deposited into the Fund.
					(3)ManagementThe
			 Corporation shall manage the Fund in accordance with this subsection and the
			 policies and procedures established under section 203(d).
					(4)InvestmentsAt
			 the request of the Corporation, the Secretary may invest such portion of
			 amounts held in the Fund that are not, in the judgment of the Corporation,
			 required to meet the current needs of the Corporation, in obligations of the
			 United States having suitable maturities, as determined by the Corporation. The
			 interest on and the proceeds from the sale or redemption of such obligations
			 shall be credited to the Fund.
					(5)Authority to
			 issue obligations
						(A)Corporation
			 authorized to issue obligationsUpon appointment by the Secretary
			 of the Corporation as receiver for a covered financial company, the Corporation
			 is authorized to issue obligations to the Secretary.
						(B)Secretary
			 authorized to purchase obligationsThe Secretary may, under such
			 terms and conditions as the Secretary may require, purchase or agree to
			 purchase any obligations issued under subparagraph (A), and for such purpose,
			 the Secretary is authorized to use as a public debt transaction the proceeds of
			 the sale of any securities issued under chapter 31 of title 31, United States
			 Code, and the purposes for which securities may be issued under chapter 31 of
			 title 31, United States Code, are extended to include such purchases.
						(C)Interest
			 rateEach purchase of obligations by the Secretary under this
			 paragraph shall be upon such terms and conditions as to yield a return at a
			 rate determined by the Secretary, taking into consideration the current average
			 yield on outstanding marketable obligations of the United States of comparable
			 maturity, plus an interest rate surcharge to be determined by the Secretary,
			 which shall be greater than the difference between—
							(i)the
			 current average rate on an index of corporate obligations of comparable
			 maturity; and
							(ii)the
			 current average rate on outstanding marketable obligations of the United States
			 of comparable maturity.
							(D)Secretary
			 authorized to sell obligationsThe Secretary may sell, upon such
			 terms and conditions as the Secretary shall determine, any of the obligations
			 acquired under this paragraph.
						(E)Public debt
			 transactionsAll purchases and sales by the Secretary of such
			 obligations under this paragraph shall be treated as public debt transactions
			 of the United States, and the proceeds from the sale of any obligations
			 acquired by the Secretary under this paragraph shall be deposited into the
			 Treasury of the United States as miscellaneous receipts.
						(6)Maximum
			 obligation limitationThe Corporation may not, in connection with
			 the orderly liquidation of a covered financial company, issue or incur any
			 obligation, if, after issuing or incurring the obligation, the aggregate amount
			 of such obligations outstanding under this subsection for each covered
			 financial company would exceed—
						(A)an amount that is
			 equal to 10 percent of the total consolidated assets of the covered financial
			 company, based on the most recent financial statement available, during the
			 30-day period immediately following the date of appointment of the Corporation
			 as receiver (or a shorter time period if the Corporation has calculated the
			 amount described under subparagraph (B)); and
						(B)the amount that is
			 equal to 90 percent of the fair value of the total consolidated assets of each
			 covered financial company that are available for repayment, after the time
			 period described in subparagraph (A).
						(7)RulemakingThe
			 Corporation and the Secretary shall jointly, in consultation with the Council,
			 prescribe regulations governing the calculation of the maximum obligation
			 limitation defined in this paragraph.
					(8)Rule of
			 construction
						(A)In
			 generalNothing in this section shall be construed to affect the
			 authority of the Corporation under subsection (a) or (b) of section 14 or
			 section 15(c)(5) of the Federal Deposit Insurance Act (12 U.S.C. 1824,
			 1825(c)(5)), the management of the Deposit Insurance Fund by the Corporation,
			 or the resolution of insured depository institutions, provided that—
							(i)the
			 authorities of the Corporation contained in this title shall not be used to
			 assist the Deposit Insurance Fund or to assist any financial company under
			 applicable law other than this Act;
							(ii)the
			 authorities of the Corporation relating to the Deposit Insurance Fund, or any
			 other responsibilities of the Corporation under applicable law other than this
			 title, shall not be used to assist a covered financial company pursuant to this
			 title; and
							(iii)the Deposit
			 Insurance Fund may not be used in any manner to otherwise circumvent the
			 purposes of this title.
							(B)ValuationFor
			 purposes of determining the amount of obligations under this subsection—
							(i)the
			 Corporation shall include as an obligation any contingent liability of the
			 Corporation pursuant to this title; and
							(ii)the
			 Corporation shall value any contingent liability at its expected cost to the
			 Corporation.
							(9)Orderly
			 liquidation and repayment plans
						(A)Orderly
			 liquidation planAmounts in the Fund shall be available to the
			 Corporation with regard to a covered financial company for which the
			 Corporation is appointed receiver after the Corporation has developed an
			 orderly liquidation plan that is acceptable to the Secretary with regard to
			 such covered financial company, including the provision and use of funds,
			 including taking any actions specified under section 204(d) and subsection
			 (h)(2)(G)(iv) and (h)(9) of this section, and payments to third parties. The
			 orderly liquidation plan shall take into account actions to avoid or mitigate
			 potential adverse effects on low income, minority, or underserved communities
			 affected by the failure of the covered financial company, and shall provide for
			 coordination with the primary financial regulatory agencies, as appropriate, to
			 ensure that such actions are taken. The Corporation may, at any time, amend any
			 orderly liquidation plan approved by the Secretary with the concurrence of the
			 Secretary.
						(B)Mandatory
			 repayment plan
							(i)In
			 generalNo amount authorized under paragraph (6)(B) may be
			 provided by the Secretary to the Corporation under paragraph (5), unless an
			 agreement is in effect between the Secretary and the Corporation that—
								(I)provides a
			 specific plan and schedule to achieve the repayment of the outstanding amount
			 of any borrowing under paragraph (5); and
								(II)demonstrates that
			 income to the Corporation from the liquidated assets of the covered financial
			 company and assessments under subsection (o) will be sufficient to amortize the
			 outstanding balance within the period established in the repayment schedule and
			 pay the interest accruing on such balance within the time provided in
			 subsection (o)(1)(B).
								(ii)Consultation
			 with and report to CongressThe Secretary and the Corporation
			 shall—
								(I)consult with the
			 Committee on Banking, Housing, and Urban Affairs of the Senate and the
			 Committee on Financial Services of the House of Representatives on the terms of
			 any repayment schedule agreement; and
								(II)submit a copy of
			 the repayment schedule agreement to the Committees described in subclause (I)
			 before the end of the 30-day period beginning on the date on which any amount
			 is provided by the Secretary to the Corporation under paragraph (5).
								(10)Implementation
			 expenses
						(A)In
			 generalReasonable implementation expenses of the Corporation
			 incurred after the date of enactment of this Act shall be treated as expenses
			 of the Council.
						(B)Requests for
			 reimbursementThe Corporation shall periodically submit a request
			 for reimbursement for implementation expenses to the Chairperson of the
			 Council, who shall arrange for prompt reimbursement to the Corporation of
			 reasonable implementation expenses.
						(C)DefinitionAs
			 used in this paragraph, the term implementation expenses—
							(i)means costs
			 incurred by the Corporation beginning on the date of enactment of this Act, as
			 part of its efforts to implement this title that do not relate to a particular
			 covered financial company; and
							(ii)includes the
			 costs incurred in connection with the development of policies, procedures,
			 rules, and regulations and other planning activities of the Corporation
			 consistent with carrying out this title.
							(o)Assessments
					(1)Risk-based
			 assessments
						(A)Eligible
			 financial companies definedFor purposes of this subsection, the
			 term eligible financial company means any bank holding company
			 with total consolidated assets equal to or greater than $50,000,000,000 and any
			 nonbank financial company supervised by the Board of Governors.
						(B)AssessmentsThe
			 Corporation shall charge one or more risk-based assessments in accordance with
			 the provisions of subparagraph (D), if such assessments are necessary to pay in
			 full the obligations issued by the Corporation to the Secretary under this
			 title within 60 months of the date of issuance of such obligations.
						(C)Extensions
			 authorizedThe Corporation may, with the approval of the
			 Secretary, extend the time period under subparagraph (B), if the Corporation
			 determines that an extension is necessary to avoid a serious adverse effect on
			 the financial system of the United States.
						(D)Application of
			 assessmentsTo meet the requirements of subparagraph (B), the
			 Corporation shall—
							(i)impose
			 assessments, as soon as practicable, on any claimant that received additional
			 payments or amounts from the Corporation pursuant to subsection (b)(4), (d)(4),
			 or (h)(5)(E), except for payments or amounts necessary to initiate and continue
			 operations essential to implementation of the receivership or any bridge
			 financial company, to recover on a cumulative basis, the entire difference
			 between—
								(I)the aggregate
			 value the claimant received from the Corporation on a claim pursuant to this
			 title (including pursuant to subsection (b)(4), (d)(4), and (h)(5)(E)), as of
			 the date on which such value was received; and
								(II)the value the
			 claimant was entitled to receive from the Corporation on such claim solely from
			 the proceeds of the liquidation of the covered financial company under this
			 title; and
								(ii)if
			 the amounts to be recovered on a cumulative basis under clause (i) are
			 insufficient to meet the requirements of subparagraph (B), after taking into
			 account the considerations set forth in paragraph (4), impose assessments
			 on—
								(I)eligible financial
			 companies; and
								(II)financial
			 companies with total consolidated assets equal to or greater than
			 $50,000,000,000 that are not eligible financial companies.
								(E)Provision of
			 financingPayments or amounts necessary to initiate and continue
			 operations essential to implementation of the receivership or any bridge
			 financial company described in subparagraph (D)(i) shall not include the
			 provision of financing, as defined by rule of the Corporation, to third
			 parties.
						(2)Graduated
			 assessment rateThe Corporation shall impose assessments on a
			 graduated basis, with financial companies having greater assets and risk being
			 assessed at a higher rate.
					(3)Notification and
			 paymentThe Corporation shall notify each financial company of
			 that company's assessment under this subsection. Any financial company subject
			 to assessment under this subsection shall pay such assessment in accordance
			 with the regulations prescribed pursuant to paragraph (6).
					(4)Risk-based
			 assessment considerationsIn imposing assessments under paragraph
			 (1)(D)(ii), the Corporation shall use a risk matrix. The Council shall make a
			 recommendation to the Corporation on the risk matrix to be used in imposing
			 such assessments, and the Corporation shall take into account any such
			 recommendation in the establishment of the risk matrix to be used to impose
			 such assessments. In recommending or establishing such risk matrix, the Council
			 and the Corporation, respectively, shall take into account—
						(A)economic
			 conditions generally affecting financial companies so as to allow assessments
			 to increase during more favorable economic conditions and to decrease during
			 less favorable economic conditions;
						(B)any assessments
			 imposed on a financial company or an affiliate of a financial company
			 that—
							(i)is
			 an insured depository institution, assessed pursuant to section 7 or
			 13(c)(4)(G) of the Federal Deposit Insurance Act;
							(ii)is
			 a member of the Securities Investor Protection Corporation, assessed pursuant
			 to section 4 of the Securities Investor Protection Act of 1970 (15 U.S.C.
			 78ddd);
							(iii)is
			 an insured credit union, assessed pursuant to section 202(c)(1)(A)(i) of the
			 Federal Credit Union Act (12 U.S.C. 1782(c)(1)(A)(i)); or
							(iv)is
			 an insurance company, assessed pursuant to applicable State law to cover (or
			 reimburse payments made to cover) the costs of the rehabilitation, liquidation,
			 or other State insolvency proceeding with respect to 1 or more insurance
			 companies;
							(C)the risks
			 presented by the financial company to the financial system and the extent to
			 which the financial company has benefitted, or likely would benefit, from the
			 orderly liquidation of a financial company under this title, including—
							(i)the
			 amount, different categories, and concentrations of assets of the financial
			 company and its affiliates, including both on-balance sheet and off-balance
			 sheet assets;
							(ii)the
			 activities of the financial company and its affiliates;
							(iii)the relevant
			 market share of the financial company and its affiliates;
							(iv)the
			 extent to which the financial company is leveraged;
							(v)the
			 potential exposure to sudden calls on liquidity precipitated by economic
			 distress;
							(vi)the
			 amount, maturity, volatility, and stability of the company's financial
			 obligations to, and relationship with, other financial companies;
							(vii)the amount,
			 maturity, volatility, and stability of the liabilities of the company,
			 including the degree of reliance on short-term funding, taking into
			 consideration existing systems for measuring a company’s risk-based
			 capital;
							(viii)the stability
			 and variety of the company’s sources of funding;
							(ix)the
			 company’s importance as a source of credit for households, businesses, and
			 State and local governments and as a source of liquidity for the financial
			 system;
							(x)the
			 extent to which assets are simply managed and not owned by the financial
			 company and the extent to which ownership of assets under management is
			 diffuse; and
							(xi)the
			 amount, different categories, and concentrations of liabilities, both insured
			 and uninsured, contingent and noncontingent, including both on-balance sheet
			 and off-balance sheet liabilities, of the financial company and its
			 affiliates;
							(D)any risks
			 presented by the financial company during the 10-year period immediately prior
			 to the appointment of the Corporation as receiver for the covered financial
			 company that contributed to the failure of the covered financial company;
			 and
						(E)such other
			 risk-related factors as the Corporation, or the Council, as applicable, may
			 determine to be appropriate.
						(5)Collection of
			 informationThe Corporation may impose on covered financial
			 companies such collection of information requirements as the Corporation deems
			 necessary to carry out this subsection after the appointment of the Corporation
			 as receiver under this title.
					(6)Rulemaking
						(A)In
			 generalThe Corporation shall prescribe regulations to carry out
			 this subsection. The Corporation shall consult with the Secretary in the
			 development and finalization of such regulations.
						(B)Equitable
			 treatmentThe regulations prescribed under subparagraph (A) shall
			 take into account the differences in risks posed to the financial stability of
			 the United States by financial companies, the differences in the liability
			 structures of financial companies, and the different bases for other
			 assessments that such financial companies may be required to pay, to ensure
			 that assessed financial companies are treated equitably and that assessments
			 under this subsection reflect such differences.
						(p)Unenforceability
			 of certain agreements
					(1)In
			 generalNo provision described in paragraph (2) shall be
			 enforceable against or impose any liability on any person, as such enforcement
			 or liability shall be contrary to public policy.
					(2)Prohibited
			 provisionsA provision described in this paragraph is any term
			 contained in any existing or future standstill, confidentiality, or other
			 agreement that, directly or indirectly—
						(A)affects,
			 restricts, or limits the ability of any person to offer to acquire or
			 acquire;
						(B)prohibits any
			 person from offering to acquire or acquiring; or
						(C)prohibits any
			 person from using any previously disclosed information in connection with any
			 such offer to acquire or acquisition of,
						all or part
			 of any covered financial company, including any liabilities, assets, or
			 interest therein, in connection with any transaction in which the Corporation
			 exercises its authority under this title.(q)Other
			 exemptions
					(1)In
			 generalWhen acting as a receiver under this title—
						(A)the Corporation,
			 including its franchise, its capital, reserves and surplus, and its income,
			 shall be exempt from all taxation imposed by any State, county, municipality,
			 or local taxing authority, except that any real property of the Corporation
			 shall be subject to State, territorial, county, municipal, or local taxation to
			 the same extent according to its value as other real property is taxed, except
			 that, notwithstanding the failure of any person to challenge an assessment
			 under State law of the value of such property, such value, and the tax thereon,
			 shall be determined as of the period for which such tax is imposed;
						(B)no property of the
			 Corporation shall be subject to levy, attachment, garnishment, foreclosure, or
			 sale without the consent of the Corporation, nor shall any involuntary lien
			 attach to the property of the Corporation; and
						(C)the Corporation
			 shall not be liable for any amounts in the nature of penalties or fines,
			 including those arising from the failure of any person to pay any real
			 property, personal property, probate, or recording tax or any recording or
			 filing fees when due; and
						(D)the Corporation
			 shall be exempt from all prosecution by the United States or any State, county,
			 municipality, or local authority for any criminal offense arising under
			 Federal, State, county, municipal, or local law, which was allegedly committed
			 by the covered financial company, or persons acting on behalf of the covered
			 financial company, prior to the appointment of the Corporation as
			 receiver.
						(2)LimitationParagraph
			 (1) shall not apply with respect to any tax imposed (or other amount arising)
			 under the Internal Revenue Code of 1986.
					(r)Certain sales of
			 assets prohibited
					(1)Persons who
			 engaged in improper conduct with, or caused losses to, covered financial
			 companiesThe Corporation shall prescribe regulations which, at a
			 minimum, shall prohibit the sale of assets of a covered financial company by
			 the Corporation to—
						(A)any person
			 who—
							(i)has
			 defaulted, or was a member of a partnership or an officer or director of a
			 corporation that has defaulted, on 1 or more obligations, the aggregate amount
			 of which exceeds $1,000,000, to such covered financial company;
							(ii)has
			 been found to have engaged in fraudulent activity in connection with any
			 obligation referred to in clause (i); and
							(iii)proposes to
			 purchase any such asset in whole or in part through the use of the proceeds of
			 a loan or advance of credit from the Corporation or from any covered financial
			 company;
							(B)any person who
			 participated, as an officer or director of such covered financial company or of
			 any affiliate of such company, in a material way in any transaction that
			 resulted in a substantial loss to such covered financial company; or
						(C)any person who has
			 demonstrated a pattern or practice of defalcation regarding obligations to such
			 covered financial company.
						(2)Convicted
			 debtorsExcept as provided in paragraph (3), a person may not
			 purchase any asset of such institution from the receiver, if that
			 person—
						(A)has been convicted
			 of an offense under section 215, 656, 657, 1005, 1006, 1007, 1008, 1014, 1032,
			 1341, 1343, or 1344 of title 18, United States Code, or of conspiring to commit
			 such an offense, affecting any covered financial company; and
						(B)is in default on
			 any loan or other extension of credit from such covered financial company
			 which, if not paid, will cause substantial loss to the Fund or the
			 Corporation.
						(3)Settlement of
			 claimsParagraphs (1) and (2) shall not apply to the sale or
			 transfer by the Corporation of any asset of any covered financial company to
			 any person, if the sale or transfer of the asset resolves or settles, or is
			 part of the resolution or settlement, of 1 or more claims that have been, or
			 could have been, asserted by the Corporation against the person.
					(4)Definition of
			 defaultFor purposes of this subsection, the term
			 default means a failure to comply with the terms of a loan or
			 other obligation to such an extent that the property securing the obligation is
			 foreclosed upon.
					(s)Recoupment of
			 compensation from senior executives and directors
					(1)In
			 generalThe Corporation, as receiver of a covered financial
			 company, may recover from any current or former senior executive or director
			 substantially responsible for the failed condition of the covered financial
			 company any compensation received during the 2-year period preceding the date
			 on which the Corporation was appointed as the receiver of the covered financial
			 company, except that, in the case of fraud, no time limit shall apply.
					(2)Cost
			 considerationsIn seeking to recover any such compensation, the
			 Corporation shall weigh the financial and deterrent benefits of such recovery
			 against the cost of executing the recovery.
					(3)RulemakingThe
			 Corporation shall promulgate regulations to implement the requirements of this
			 subsection, including defining the term compensation to mean any
			 financial remuneration, including salary, bonuses, incentives, benefits,
			 severance, deferred compensation, or golden parachute benefits, and any profits
			 realized from the sale of the securities of the covered financial
			 company.
					211.Miscellaneous
			 provisions
				(a)Clarification of
			 prohibition regarding concealment of assets from receiver or liquidating
			 agentSection 1032(1) of title 18, United States Code, is amended
			 by inserting the Federal Deposit Insurance Corporation acting as
			 receiver for a covered financial company, in accordance with title II of the
			 Dodd-Frank Wall Street Reform and Consumer Protection Act, before
			 or the National Credit.
				(b)Conforming
			 amendmentSection 1032 of title 18, United States Code, is
			 amended in the section heading, by striking of financial
			 institution.
				(c)Federal deposit
			 insurance corporation improvement Act of 1991Section 403(a) of
			 the Federal Deposit Insurance Corporation Improvement Act of 1991 (12 U.S.C.
			 4403(a)) is amended by inserting section 210(c) of the Dodd-Frank Wall
			 Street Reform and Consumer Protection Act, section 1367 of the Federal Housing
			 Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C.
			 4617(d)), after section 11(e) of the Federal Deposit Insurance
			 Act,.
				(d)FDIC inspector
			 general reviews
					(1)ScopeThe
			 Inspector General of the Corporation shall conduct, supervise, and coordinate
			 audits and investigations of the liquidation of any covered financial company
			 by the Corporation as receiver under this title, including collecting and
			 summarizing—
						(A)a description of
			 actions taken by the Corporation as receiver;
						(B)a description of
			 any material sales, transfers, mergers, obligations, purchases, and other
			 material transactions entered into by the Corporation;
						(C)an evaluation of
			 the adequacy of the policies and procedures of the Corporation under section
			 203(d) and orderly liquidation plan under section 210(n)(14);
						(D)an evaluation of
			 the utilization by the Corporation of the private sector in carrying out its
			 functions, including the adequacy of any conflict-of-interest reviews;
			 and
						(E)an evaluation of
			 the overall performance of the Corporation in liquidating the covered financial
			 company, including administrative costs, timeliness of liquidation process, and
			 impact on the financial system.
						(2)FrequencyNot
			 later than 6 months after the date of appointment of the Corporation as
			 receiver under this title and every 6 months thereafter, the Inspector General
			 of the Corporation shall conduct the audit and investigation described in
			 paragraph (1).
					(3)Reports and
			 testimonyThe Inspector General of the Corporation shall include
			 in the semiannual reports required by section 5(a) of the Inspector General Act
			 of 1978 (5 U.S.C. App.), a summary of the findings and evaluations under
			 paragraph (1), and shall appear before the appropriate committees of Congress,
			 if requested, to present each such report.
					(4)Funding
						(A)Initial
			 fundingThe expenses of the Inspector General of the Corporation
			 in carrying out this subsection shall be considered administrative expenses of
			 the receivership.
						(B)Additional
			 fundingIf the maximum amount available to the Corporation as
			 receiver under this title is insufficient to enable the Inspector General of
			 the Corporation to carry out the duties under this subsection, the Corporation
			 shall pay such additional amounts from assessments imposed under section
			 210.
						(5)Termination of
			 responsibilitiesThe duties and responsibilities of the Inspector
			 General of the Corporation under this subsection shall terminate 1 year after
			 the date of termination of the receivership under this title.
					(e)Treasury
			 inspector general reviews
					(1)ScopeThe
			 Inspector General of the Department of the Treasury shall conduct, supervise,
			 and coordinate audits and investigations of actions taken by the Secretary
			 related to the liquidation of any covered financial company under this title,
			 including collecting and summarizing—
						(A)a description of
			 actions taken by the Secretary under this title;
						(B)an analysis of the
			 approval by the Secretary of the policies and procedures of the Corporation
			 under section 203 and acceptance of the orderly liquidation plan of the
			 Corporation under section 210; and
						(C)an assessment of
			 the terms and conditions underlying the purchase by the Secretary of
			 obligations of the Corporation under section 210.
						(2)FrequencyNot
			 later than 6 months after the date of appointment of the Corporation as
			 receiver under this title and every 6 months thereafter, the Inspector General
			 of the Department of the Treasury shall conduct the audit and investigation
			 described in paragraph (1).
					(3)Reports and
			 testimonyThe Inspector General of the Department of the Treasury
			 shall include in the semiannual reports required by section 5(a) of the
			 Inspector General Act of 1978 (5 U.S.C. App.), a summary of the findings and
			 assessments under paragraph (1), and shall appear before the appropriate
			 committees of Congress, if requested, to present each such report.
					(4)Termination of
			 responsibilitiesThe duties and responsibilities of the Inspector
			 General of the Department of the Treasury under this subsection shall terminate
			 1 year after the date on which the obligations purchased by the Secretary from
			 the Corporation under section 210 are fully redeemed.
					(f)Primary
			 financial regulatory agency inspector general reviews
					(1)ScopeUpon
			 the appointment of the Corporation as receiver for a covered financial company
			 supervised by a Federal primary financial regulatory agency or the Board of
			 Governors under section 165, the Inspector General of the agency or the Board
			 of Governors shall make a written report reviewing the supervision by the
			 agency or the Board of Governors of the covered financial company, which
			 shall—
						(A)evaluate the
			 effectiveness of the agency or the Board of Governors in carrying out its
			 supervisory responsibilities with respect to the covered financial
			 company;
						(B)identify any acts
			 or omissions on the part of agency or Board of Governors officials that
			 contributed to the covered financial company being in default or in danger of
			 default;
						(C)identify any
			 actions that could have been taken by the agency or the Board of Governors that
			 would have prevented the company from being in default or in danger of default;
			 and
						(D)recommend
			 appropriate administrative or legislative action.
						(2)Reports and
			 testimonyNot later than 1 year after the date of appointment of
			 the Corporation as receiver under this title, the Inspector General of the
			 Federal primary financial regulatory agency or the Board of Governors shall
			 provide the report required by paragraph (1) to such agency or the Board of
			 Governors, and along with such agency or the Board of Governors, as applicable,
			 shall appear before the appropriate committees of Congress, if requested, to
			 present the report required by paragraph (1). Not later than 90 days after the
			 date of receipt of the report required by paragraph (1), such agency or the
			 Board of Governors, as applicable, shall provide a written report to Congress
			 describing any actions taken in response to the recommendations in the report,
			 and if no such actions were taken, describing the reasons why no actions were
			 taken.
					212.Prohibition of
			 circumvention and prevention of conflicts of interest
				(a)No other
			 fundingFunds for the orderly liquidation of any covered
			 financial company under this title shall only be provided as specified under
			 this title.
				(b)Limit on
			 governmental actionsNo governmental entity may take any action
			 to circumvent the purposes of this title.
				(c)Conflict of
			 interestIn the event that the Corporation is appointed receiver
			 for more than 1 covered financial company or is appointed receiver for a
			 covered financial company and receiver for any insured depository institution
			 that is an affiliate of such covered financial company, the Corporation shall
			 take appropriate action, as necessary to avoid any conflicts of interest that
			 may arise in connection with multiple receiverships.
				213.Ban on certain
			 activities by senior executives and directors
				(a)Prohibition
			 authorityThe Board of Governors or, if the covered financial
			 company was not supervised by the Board of Governors, the Corporation, may
			 exercise the authority provided by this section.
				(b)Authority To
			 issue orderThe appropriate agency described in subsection (a)
			 may take any action authorized by subsection (c), if the agency determines
			 that—
					(1)a
			 senior executive or a director of the covered financial company, prior to the
			 appointment of the Corporation as receiver, has, directly or indirectly—
						(A)violated—
							(i)any
			 law or regulation;
							(ii)any
			 cease-and-desist order which has become final;
							(iii)any condition
			 imposed in writing by a Federal agency in connection with any action on any
			 application, notice, or request by such company or senior executive; or
							(iv)any
			 written agreement between such company and such agency;
							(B)engaged or
			 participated in any unsafe or unsound practice in connection with any financial
			 company; or
						(C)committed or
			 engaged in any act, omission, or practice which constitutes a breach of the
			 fiduciary duty of such senior executive or director;
						(2)by reason of the
			 violation, practice, or breach described in any subparagraph of paragraph (1),
			 such senior executive or director has received financial gain or other benefit
			 by reason of such violation, practice, or breach and such violation, practice,
			 or breach contributed to the failure of the company; and
					(3)such violation,
			 practice, or breach—
						(A)involves personal
			 dishonesty on the part of such senior executive or director; or
						(B)demonstrates
			 willful or continuing disregard by such senior executive or director for the
			 safety or soundness of such company.
						(c)Authorized
			 actions
					(1)In
			 generalThe appropriate agency for a financial company, as
			 described in subsection (a), may serve upon a senior executive or director
			 described in subsection (b) a written notice of the intention of the agency to
			 prohibit any further participation by such person, in any manner, in the
			 conduct of the affairs of any financial company for a period of time determined
			 by the appropriate agency to be commensurate with such violation, practice, or
			 breach, provided such period shall be not less than 2 years.
					(2)ProceduresThe
			 due process requirements and other procedures under section 8(e) of the Federal
			 Deposit Insurance Act (12 U.S.C. 1818(e)) shall apply to actions under this
			 section as if the covered financial company were an insured depository
			 institution and the senior executive or director were an institution-affiliated
			 party, as those terms are defined in that Act.
					(d)RegulationsThe
			 Corporation and the Board of Governors, in consultation with the Council, shall
			 jointly prescribe rules or regulations to administer and carry out this
			 section, including rules, regulations, or guidelines to further define the term
			 senior executive for the purposes of this section.
				214.Prohibition on
			 taxpayer funding
				(a)Liquidation
			 requiredAll financial companies put into receivership under this
			 title shall be liquidated. No taxpayer funds shall be used to prevent the
			 liquidation of any financial company under this title.
				(b)Recovery of
			 fundsAll funds expended in the liquidation of a financial
			 company under this title shall be recovered from the disposition of assets of
			 such financial company, or shall be the responsibility of the financial sector,
			 through assessments.
				(c)No losses to
			 taxpayersTaxpayers shall bear no losses from the exercise of any
			 authority under this title.
				215.Study on
			 secured creditor haircuts
				(a)Study
			 requiredThe Council shall
			 conduct a study evaluating the importance of maximizing United States taxpayer
			 protections and promoting market discipline with respect to the treatment of
			 fully secured creditors in the utilization of the orderly liquidation authority
			 authorized by this Act. In carrying out such study, the Council shall—
					(1)not be prejudicial
			 to current or past laws or regulations with respect to secured creditor
			 treatment in a resolution process;
					(2)study the
			 similarities and differences between the resolution mechanisms authorized by
			 the Bankruptcy Code, the Federal Deposit Insurance Corporation Improvement Act
			 of 1991, and the orderly liquidation authority authorized by this Act;
					(3)determine how
			 various secured creditors are treated in such resolution mechanisms and examine
			 how a haircut (of various degrees) on secured creditors could improve market
			 discipline and protect taxpayers;
					(4)compare the
			 benefits and dynamics of prudent lending practices by depository institutions
			 in secured loans for consumers and small businesses to the lending practices of
			 secured creditors to large, interconnected financial firms;
					(5)consider whether
			 credit differs according to different types of collateral and different terms
			 and timing of the extension of credit; amd
					(6)include an
			 examination of stakeholders who were unsecured or under-collateralized and seek
			 collateral when a firm is failing, and the impact that such behavior has on
			 financial stability and an orderly resolution that protects taxpayers if the
			 firm fails.
					(b)ReportNot
			 later than the end of the 1-year period beginning on the date of enactment of
			 this Act, the Council shall issue a report to the Congress containing all
			 findings and conclusions made by the Council in carrying out the study required
			 under subsection (a).
				216.Study on
			 bankruptcy process for financial and nonbank financial institutions
				(a)Study
					(1)In
			 generalUpon enactment of this Act, the Board of Governors, in
			 consultation with the Administrative Office of the United States Courts, shall
			 conduct a study regarding the resolution of financial companies under the
			 Bankruptcy Code, under chapter 7 or 11 thereof .
					(2)Issues to be
			 studiedIssues to be studied under this section include—
						(A)the effectiveness
			 of chapter 7 and chapter 11 of the Bankruptcy Code in facilitating the orderly
			 resolution or reorganization of systemic financial companies;
						(B)whether a special
			 financial resolution court or panel of special masters or judges should be
			 established to oversee cases involving financial companies to provide for the
			 resolution of such companies under the Bankruptcy Code, in a manner that
			 minimizes adverse impacts on financial markets without creating moral
			 hazard;
						(C)whether amendments
			 to the Bankruptcy Code should be adopted to enhance the ability of the Code to
			 resolve financial companies in a manner that minimizes adverse impacts on
			 financial markets without creating moral hazard;
						(D)whether amendments
			 should be made to the Bankruptcy Code, the Federal Deposit Insurance Act, and
			 other insolvency laws to address the manner in which qualified financial
			 contracts of financial companies are treated; and
						(E)the implications,
			 challenges, and benefits to creating a new chapter or subchapter of the
			 Bankruptcy Code to deal with financial companies.
						(b)Reports to
			 CongressNot later than 1 year after the date of enactment of
			 this Act, and in each successive year until the fifth year after the date of
			 enactment of this Act, the Administrative Office of the United States courts
			 shall submit to the Committees on Banking, Housing, and Urban Affairs and the
			 Judiciary of the Senate and the Committees on Financial Services and the
			 Judiciary of the House of Representatives a report summarizing the results of
			 the study conducted under subsection (a).
				217.Study on
			 international coordination relating to bankruptcy process for nonbank financial
			 institutions
				(a)Study
					(1)In
			 generalThe Board of Governors, in consultation with the
			 Administrative Office of the United States Courts, shall conduct a study
			 regarding international coordination relating to the resolution of systemic
			 financial companies under the United States Bankruptcy Code and applicable
			 foreign law.
					(2)Issues to be
			 studiedWith respect to the bankruptcy process for financial
			 companies, issues to be studied under this section include—
						(A)the extent to
			 which international coordination currently exists;
						(B)current mechanisms
			 and structures for facilitating international cooperation;
						(C)barriers to
			 effective international coordination; and
						(D)ways to increase
			 and make more effective international coordination of the resolution of
			 financial companies, so as to minimize the impact on the financial system
			 without creating moral hazard.
						(b)Report to
			 CongressNot later than 1 year after the date of enactment of
			 this Act, the Administrative office of the United States Courts shall submit to
			 the Committees on Banking, Housing, and Urban Affairs and the Judiciary of the
			 Senate and the Committees on Financial Services and the Judiciary of the House
			 of Representatives a report summarizing the results of the study conducted
			 under subsection (a).
				IIITransfer of
			 powers to the Comptroller of the Currency, the Corporation, and the Board of
			 Governors
			300.Short
			 titleThis title may be cited
			 as the Enhancing Financial Institution Safety and Soundness Act of
			 2010.
			301.PurposesThe purposes of this title are—
				(1)to provide for the
			 safe and sound operation of the banking system of the United States;
				(2)to preserve and
			 protect the dual system of Federal and State-chartered depository
			 institutions;
				(3)to ensure the fair
			 and appropriate supervision of each depository institution, regardless of the
			 size or type of charter of the depository institution; and
				(4)to streamline and
			 rationalize the supervision of depository institutions and the holding
			 companies of depository institutions.
				302.DefinitionIn this title, the term transferred
			 employee means, as the context requires, an employee transferred to the
			 Office of the Comptroller of the Currency or the Corporation under section
			 322.
			ATransfer of powers
			 and duties
				311.Transfer
			 date
					(a)Transfer
			 dateExcept as provided in subsection (b), the term
			 transfer date means the date that is 1 year after the date of
			 enactment of this Act.
					(b)Extension
			 permitted
						(1)Notice
			 requiredThe Secretary, in consultation with the Comptroller of
			 the Currency, the Director of the Office of Thrift Supervision, the Chairman of
			 the Board of Governors, and the Chairperson of the Corporation, may extend the
			 period under subsection (a) and designate a transfer date that is not later
			 than 18 months after the date of enactment of this Act, if the Secretary
			 transmits to the Committee on Banking, Housing, and Urban Affairs of the Senate
			 and the Committee on Financial Services of the House of Representatives—
							(A)a written
			 determination that commencement of the orderly process to implement this title
			 is not feasible by the date that is 1 year after the date of enactment of this
			 Act;
							(B)an explanation of
			 why an extension is necessary to commence the process of orderly implementation
			 of this title;
							(C)the transfer date
			 designated under this subsection; and
							(D)a description of
			 the steps that will be taken to initiate the process of an orderly and timely
			 implementation of this title within the extended time period.
							(2)Publication of
			 noticeNot later than 270 days after the date of enactment of
			 this Act, the Secretary shall publish in the Federal Register notice of any
			 transfer date designated under paragraph (1).
						312.Powers and
			 duties transferred
					(a)Effective
			 dateThis section, and the amendments made by this section, shall
			 take effect on the transfer date.
					(b)Functions of the
			 Office of Thrift Supervision
						(1)Savings and loan
			 holding company functions transferred
							(A)Transfer of
			 functionsThere are transferred to the Board of Governors all
			 functions of the Office of Thrift Supervision and the Director of the Office of
			 Thrift Supervision (including the authority to issue orders) relating
			 to—
								(i)the
			 supervision of—
									(I)any savings and
			 loan holding company; and
									(II)any subsidiary
			 (other than a depository institution) of a savings and loan holding company;
			 and
									(ii)all
			 rulemaking authority of the Office of Thrift Supervision and the Director of
			 the Office of Thrift Supervision relating to savings and loan holding
			 companies.
								(B)Powers,
			 authorities, rights, and dutiesThe Board of Governors shall
			 succeed to all powers, authorities, rights, and duties that were vested in the
			 Office of Thrift Supervision and the Director of the Office of Thrift
			 Supervision on the day before the transfer date relating to the functions and
			 authority transferred under subparagraph (A).
							(2)All other
			 functions transferred
							(A)Board of
			 GovernorsAll rulemaking authority of the Office of Thrift
			 Supervision and the Director of the Office of Thrift Supervision under section
			 11 of the Home Owners’ Loan Act (12 U.S.C. 1468) relating to transactions with
			 affiliates and extensions of credit to executive officers, directors, and
			 principal shareholders and under section 5(q) of such Act relating to tying
			 arrangements is transferred to the Board of Governors.
							(B)Comptroller of
			 the CurrencyExcept as provided in paragraph (1) and subparagraph
			 (A)—
								(i)there are
			 transferred to the Office of the Comptroller of the Currency and the
			 Comptroller of the Currency—
									(I)all functions of
			 the Office of Thrift Supervision and the Director of the Office of Thrift
			 Supervision, respectively, relating to Federal savings associations; and
									(II)all rulemaking
			 authority of the Office of Thrift Supervision and the Director of the Office of
			 Thrift Supervision, respectively, relating to savings associations; and
									(ii)the
			 Office of the Comptroller of the Currency and the Comptroller of the Currency
			 shall succeed to all powers, authorities, rights, and duties that were vested
			 in the Office of Thrift Supervision and the Director of the Office of Thrift
			 Supervision, respectively, on the day before the transfer date relating to the
			 functions and authority transferred under clause (i).
								(C)CorporationExcept
			 as provided in paragraph (1) and subparagraphs (A) and (B)—
								(i)all
			 functions of the Office of Thrift Supervision and the Director of the Office of
			 Thrift Supervision relating to State savings associations are transferred to
			 the Corporation; and
								(ii)the
			 Corporation shall succeed to all powers, authorities, rights, and duties that
			 were vested in the Office of Thrift Supervision and the Director of the Office
			 of Thrift Supervision on the day before the transfer date relating to the
			 functions transferred under clause (i).
								(c)Conforming
			 amendmentsSection 3 of the Federal Deposit Insurance Act (12
			 U.S.C. 1813) is amended—
						(1)in subsection (q),
			 by striking paragraphs (1) through (4) and inserting the following:
							
								(1)the Office of the
				Comptroller of the Currency, in the case of—
									(A)any national
				banking association;
									(B)any Federal branch
				or agency of a foreign bank; and
									(C)any Federal
				savings association;
									(2)the Federal
				Deposit Insurance Corporation, in the case of—
									(A)any State
				nonmember insured bank;
									(B)any foreign bank
				having an insured branch; and
									(C)any State savings
				association;
									(3)the Board of
				Governors of the Federal Reserve System, in the case of—
									(A)any State member
				bank;
									(B)any branch or
				agency of a foreign bank with respect to any provision of the Federal Reserve
				Act which is made applicable under the International Banking Act of
				1978;
									(C)any foreign bank
				which does not operate an insured branch;
									(D)any agency or
				commercial lending company other than a Federal agency;
									(E)supervisory or
				regulatory proceedings arising from the authority given to the Board of
				Governors under section 7(c)(1) of the International Banking Act of 1978,
				including such proceedings under the Financial Institutions Supervisory Act of
				1966;
									(F)any bank holding
				company and any subsidiary (other than a depository institution) of a bank
				holding company; and
									(G)any savings and
				loan holding company and any subsidiary (other than a depository institution)
				of a savings and loan holding company.
									;
				and
						(2)in paragraphs (1)
			 and (3) of subsection (u), by striking (other than a bank holding
			 company and inserting (other than a bank holding company or
			 savings and loan holding company.
						(d)Consumer
			 protectionNothing in this section may be construed to limit or
			 otherwise affect the transfer of powers under title X.
					313.AbolishmentEffective 90 days after the transfer date,
			 the Office of Thrift Supervision and the position of Director of the Office of
			 Thrift Supervision are abolished.
				314.Amendments to
			 the revised statutes
					(a)Amendment to
			 section 324Section 324 of the Revised Statutes of the United
			 States (12 U.S.C. 1) is amended to read as follows:
						
							324.Comptroller of
				the Currency
								(a)Office of the
				Comptroller of the Currency establishedThere is established in the Department of
				the Treasury a bureau to be known as the Office of the Comptroller of
				the Currency which is charged with assuring the safety and soundness
				of, and compliance with laws and regulations, fair access to financial
				services, and fair treatment of customers by, the institutions and other
				persons subject to its jurisdiction.
								(b)Comptroller of
				the Currency
									(1)In
				generalThe chief officer of
				the Office of the Comptroller of the Currency shall be known as the Comptroller
				of the Currency. The Comptroller of the Currency shall perform the duties of
				the Comptroller of the Currency under the general direction of the Secretary of
				the Treasury. The Secretary of the Treasury may not delay or prevent the
				issuance of any rule or the promulgation of any regulation by the Comptroller
				of the Currency, and may not intervene in any matter or proceeding before the
				Comptroller of the Currency (including agency enforcement actions), unless
				otherwise specifically provided by law.
									(2)Additional
				authorityThe Comptroller of
				the Currency shall have the same authority with respect to functions
				transferred to the Comptroller of the Currency under the Enhancing Financial
				Institution Safety and Soundness Act of 2010 as was vested in the Director of
				the Office of Thrift Supervision on the transfer date, as defined in section
				311 of that
				Act.
									.
					(b)Supervision of
			 Federal savings associationsChapter 9 of title VII of the
			 Revised Statutes of the United States (12 U.S.C. 1 et seq.) is amended by
			 inserting after section 327A (12 U.S.C. 4a) the following:
						
							327B.Deputy
				Comptroller for the supervision and examination of Federal savings
				associationsThe Comptroller
				of the Currency shall designate a Deputy Comptroller, who shall be responsible
				for the supervision and examination of Federal savings
				associations.
							.
					(c)Amendment to
			 section 329Section 329 of the Revised Statutes of the United
			 States (12 U.S.C. 11) is amended by inserting before the period at the end the
			 following: or any Federal savings association.
					(d)Effective
			 dateThis section, and the amendments made by this section, shall
			 take effect on the transfer date.
					315.Federal
			 information policySection
			 3502(5) of title 44, United States Code, is amended by inserting Office
			 of the Comptroller of the Currency, after the Securities and
			 Exchange Commission,.
				316.Savings
			 provisions
					(a)Office of thrift supervision
						(1)Existing rights, duties, and obligations
			 not affectedSections 312(b)
			 and 313 shall not affect the validity of any right, duty, or obligation of the
			 United States, the Director of the Office of Thrift Supervision, the Office of
			 Thrift Supervision, or any other person, that existed on the day before the
			 transfer date.
						(2)Continuation of suitsThis title shall not abate any action or
			 proceeding commenced by or against the Director of the Office of Thrift
			 Supervision or the Office of Thrift Supervision before the transfer date,
			 except that—
							(A)for any action or proceeding arising out of
			 a function of the Office of Thrift Supervision or the Director of the Office of
			 Thrift Supervision transferred to the Board of Governors by this title, the
			 Board of Governors shall be substituted for the Office of Thrift Supervision or
			 the Director of the Office of Thrift Supervision as a party to the action or
			 proceeding on and after the transfer date;
							(B)for any action or proceeding arising out of
			 a function of the Office of Thrift Supervision or the Director of the Office of
			 Thrift Supervision transferred to the Office of the Comptroller of the Currency
			 or the Comptroller of the Currency by this title, the Office of the Comptroller
			 of the Currency or the Comptroller of the Currency shall be substituted for the
			 Office of Thrift Supervision or the Director of the Office of Thrift
			 Supervision, as the case may be, as a party to the action or proceeding on and
			 after the transfer date; and
							(C)for any action or proceeding arising out of
			 a function of the Office of Thrift Supervision or the Director of the Office of
			 Thrift Supervision transferred to the Corporation by this title, the
			 Corporation shall be substituted for the Office of Thrift Supervision or the
			 Director of the Office of Thrift Supervision as a party to the action or
			 proceeding on and after the transfer date.
							(b)Continuation of existing OTS orders,
			 resolutions, determinations, agreements, regulations, etcAll orders, resolutions, determinations,
			 agreements, and regulations, interpretative rules, other interpretations,
			 guidelines, procedures, and other advisory materials, that have been issued,
			 made, prescribed, or allowed to become effective by the Office of Thrift
			 Supervision or the Director of the Office of Thrift Supervision, or by a court
			 of competent jurisdiction, in the performance of functions that are transferred
			 by this title and that are in effect on the day before the transfer date, shall
			 continue in effect according to the terms of such orders, resolutions,
			 determinations, agreements, and regulations, interpretative rules, other
			 interpretations, guidelines, procedures, and other advisory materials, and
			 shall be enforceable by or against—
						(1)the Board of Governors, in the case of a
			 function of the Office of Thrift Supervision or the Director of the Office of
			 Thrift Supervision transferred to the Board of Governors, until modified,
			 terminated, set aside, or superseded in accordance with applicable law by the
			 Board of Governors, by any court of competent jurisdiction, or by operation of
			 law;
						(2)the Office of the Comptroller of the
			 Currency or the Comptroller of the Currency, in the case of a function of the
			 Office of Thrift Supervision or the Director of the Office of Thrift
			 Supervision transferred to the Office of the Comptroller of the Currency or the
			 Comptroller of the Currency, respectively, until modified, terminated, set
			 aside, or superseded in accordance with applicable law by the Office of the
			 Comptroller of the Currency or the Comptroller of the Currency, by any court of
			 competent jurisdiction, or by operation of law; and
						(3)the Corporation, in the case of a function
			 of the Office of Thrift Supervision or the Director of the Office of Thrift
			 Supervision transferred to the Corporation, until modified, terminated, set
			 aside, or superseded in accordance with applicable law by the Corporation, by
			 any court of competent jurisdiction, or by operation of law.
						(c)Identification of regulations
			 continued
						(1)By the Board of GovernorsNot
			 later than the transfer date, the Board of Governors shall—
							(A)identify the
			 regulations continued under subsection (b) that will be enforced by the Board
			 of Governors; and
							(B)publish a list of
			 the regulations identified under subparagraph (A) in the Federal
			 Register.
							(2)By office of the comptroller of the
			 currencyNot later than the
			 transfer date, the Office of the Comptroller of the Currency shall—
							(A)after consultation with the Corporation,
			 identify the regulations continued under subsection (b) that will be enforced
			 by the Office of the Comptroller of the Currency; and
							(B)publish a list of the regulations
			 identified under subparagraph (A) in the Federal Register.
							(3)By the corporationNot later than the transfer date, the
			 Corporation shall—
							(A)after consultation with the Office of the
			 Comptroller of the Currency, identify the regulations continued under
			 subsection (b) that will be enforced by the Corporation; and
							(B)publish a list of the regulations
			 identified under subparagraph (A) in the Federal Register.
							(d)Status of regulations proposed or not yet
			 effective
						(1)Proposed regulationsAny proposed regulation of the Office of
			 Thrift Supervision, which the Office of Thrift Supervision in performing
			 functions transferred by this title, has proposed before the transfer date but
			 has not published as a final regulation before such date, shall be deemed to be
			 a proposed regulation of the Office of the Comptroller of the Currency or the
			 Board of Governors, as appropriate, according to the terms of the proposed
			 regulation.
						(2)Regulations not yet effectiveAny interim or final regulation of the
			 Office of Thrift Supervision, which the Office of Thrift Supervision, in
			 performing functions transferred by this title, has published before the
			 transfer date but which has not become effective before that date, shall become
			 effective as a regulation of the Office of the Comptroller of the Currency or
			 the Board of Governors, as appropriate, according to the terms of the interim
			 or final regulation, unless modified, terminated, set aside, or superseded in
			 accordance with applicable law by the Office of the Comptroller of the Currency
			 or the Board of Governors, as appropriate, by any court of competent
			 jurisdiction, or by operation of law.
						317.References in
			 Federal law to Federal banking agenciesOn and after the transfer date, any
			 reference in Federal law to the Director of the Office of Thrift Supervision or
			 the Office of Thrift Supervision, in connection with any function of the
			 Director of the Office of Thrift Supervision or the Office of Thrift
			 Supervision transferred under section 312(b) or any other provision of this
			 subtitle, shall be deemed to be a reference to the Comptroller of the Currency,
			 the Office of the Comptroller of the Currency, the Chairperson of the
			 Corporation, the Corporation, the Chairman of the Board of Governors, or the
			 Board of Governors, as appropriate and consistent with the amendments made in
			 subtitle E.
				318.Funding
					(a)Compensation of
			 examinersSection 5240 of the Revised Statutes of the United
			 States (12 U.S.C. 481 et seq.) is amended—
						(1)in the second
			 undesignated paragraph (12 U.S.C. 481), in the fourth sentence, by striking
			 without regard to the provisions of other laws applicable to officers or
			 employees of the United States and inserting the following: set
			 and adjusted subject to chapter 71 of title 5, United States Code, and without
			 regard to the provisions of other laws applicable to officers or employees of
			 the United States; and
						(2)in the third
			 undesignated paragraph (12 U.S.C. 482), in the first sentence, by striking
			 shall fix and inserting shall, subject to chapter 71 of
			 title 5, United States Code, fix.
						(b)Funding of
			 Office of the Comptroller of the CurrencyChapter 4 of title LXII
			 of the Revised Statutes is amended by inserting after section 5240 (12 U.S.C.
			 481, 482) the following:
						
							5240A.The Comptroller
				of the Currency may collect an assessment, fee, or other charge from any entity
				described in section 3(q)(1) of the Federal Deposit Insurance Act (12 U.S.C.
				1813(q)(1)), as the Comptroller determines is necessary or appropriate to carry
				out the responsibilities of the Office of the Comptroller of the Currency. In
				establishing the amount of an assessment, fee, or charge collected from an
				entity under this section, the Comptroller of the Currency may take into
				account the nature and scope of the activities of the entity, the amount and
				type of assets that the entity holds, the financial and managerial condition of
				the entity, and any other factor, as the Comptroller of the Currency determines
				is appropriate. Funds derived from any assessment, fee, or charge collected or
				payment made pursuant to this section may be deposited by the Comptroller of
				the Currency in accordance with the provisions of section 5234. Such funds
				shall not be construed to be Government funds or appropriated monies, and shall
				not be subject to apportionment for purposes of chapter 15 of title 31, United
				States Code, or any other provision of law. The authority of the Comptroller of
				the Currency under this section shall be in addition to the authority under
				section 5240.
								The
				Comptroller of the Currency shall have sole authority to determine the manner
				in which the obligations of the Office of the Comptroller of the Currency shall
				be incurred and its disbursements and expenses allowed and paid, in accordance
				with this section, except as provided in chapter 71 of title 5, United States
				Code (with respect to
				compensation).
								.
					(c)Funding of Board
			 of GovernorsSection 11 of
			 the Federal Reserve Act (12 U.S.C. 248) is amended by adding at the end the
			 following:
						
							(s)Assessments,
				fees, and other charges for certain companies
								(1)In
				generalThe Board shall collect a total amount of assessments,
				fees, or other charges from the companies described in paragraph (2) that is
				equal to the total expenses the Board estimates are necessary or appropriate to
				carry out the supervisory and regulatory responsibilities of the Board with
				respect to such companies.
								(2)CompaniesThe
				companies described in this paragraph are—
									(A)all bank holding
				companies having total consolidated assets of $50,000,000,000 or more;
									(B)all savings and
				loan holding companies having total consolidated assets of $50,000,000,000 or
				more; and
									(C)all nonbank
				financial companies supervised by the Board under section 113 of the Dodd-Frank
				Wall Street Reform and Consumer Protection
				Act.
									.
					(d)Corporation
			 examination feesSection 10(e) of the Federal Deposit Insurance
			 Act (12 U.S.C. 1820(e)) is amended by striking paragraph (1) and inserting the
			 following:
						
							(1)Regular and
				special examinations of depository institutionsThe cost of
				conducting any regular examination or special examination of any depository
				institution under subsection (b)(2), (b)(3), or (d) or of any entity described
				in section 3(q)(2) may be assessed by the Corporation against the institution
				or entity to meet the expenses of the Corporation in carrying out such
				examinations.
							.
					(e)Effective
			 dateThis section, and the amendments made by this section, shall
			 take effect on the transfer date.
					319.Contracting and
			 leasing authorityNotwithstanding the Federal Property and
			 Administrative Services Act of 1949 (41 U.S.C. 251 et seq.) or any other
			 provision of law (except the full and open competition requirements of the
			 Competition in Contracting Act), the Office of the Comptroller of the Currency
			 may—
					(1)enter into and
			 perform contracts, execute instruments, and acquire real property (or property
			 interest) as the Comptroller deems necessary to carry out the duties and
			 responsibilities of the Office of the Comptroller of the Currency; and
					(2)hold, maintain,
			 sell, lease, or otherwise dispose of the property (or property interest)
			 acquired under paragraph (1).
					BTransitional
			 provisions
				321.Interim use of
			 funds, personnel, and property of the Office of Thrift Supervision
					(a)In
			 generalBefore the transfer date, the Office of the Comptroller
			 of the Currency, the Corporation, and the Board of Governors shall—
						(1)consult and
			 cooperate with the Office of Thrift Supervision to facilitate the orderly
			 transfer of functions to the Office of the Comptroller of the Currency, the
			 Corporation, and the Board of Governors in accordance with this title;
						(2)determine jointly,
			 from time to time—
							(A)the amount of
			 funds necessary to pay any expenses associated with the transfer of functions
			 (including expenses for personnel, property, and administrative services)
			 during the period beginning on the date of enactment of this Act and ending on
			 the transfer date;
							(B)which personnel
			 are appropriate to facilitate the orderly transfer of functions by this title;
			 and
							(C)what property and
			 administrative services are necessary to support the Office of the Comptroller
			 of the Currency, the Corporation, and the Board of Governors during the period
			 beginning on the date of enactment of this Act and ending on the transfer date;
			 and
							(3)take such actions
			 as may be necessary to provide for the orderly implementation of this
			 title.
						(b)Agency
			 consultationWhen requested jointly by the Office of the
			 Comptroller of the Currency, the Corporation, and the Board of Governors to do
			 so before the transfer date, the Office of Thrift Supervision shall—
						(1)pay to the Office
			 of the Comptroller of the Currency, the Corporation, or the Board of Governors,
			 as applicable, from funds obtained by the Office of Thrift Supervision through
			 assessments, fees, or other charges that the Office of Thrift Supervision is
			 authorized by law to impose, such amounts as the Office of the Comptroller of
			 the Currency, the Corporation, and the Board of Governors jointly determine to
			 be necessary under subsection (a);
						(2)detail to the
			 Office of the Comptroller of the Currency, the Corporation, or the Board of
			 Governors, as applicable, such personnel as the Office of the Comptroller of
			 the Currency, the Corporation, and the Board of Governors jointly determine to
			 be appropriate under subsection (a); and
						(3)make available to
			 the Office of the Comptroller of the Currency, the Corporation, or the Board of
			 Governors, as applicable, such property and provide to the Office of the
			 Comptroller of the Currency, the Corporation, or the Board of Governors, as
			 applicable, such administrative services as the Office of the Comptroller of
			 the Currency, the Corporation, and the Board of Governors jointly determine to
			 be necessary under subsection (a).
						(c)Notice
			 requiredThe Office of the Comptroller of the Currency, the
			 Corporation, and the Board of Governors shall jointly give the Office of Thrift
			 Supervision reasonable prior notice of any request that the Office of the
			 Comptroller of the Currency, the Corporation, and the Board of Governors
			 jointly intend to make under subsection (b).
					322.Transfer of
			 employees
					(a)In
			 general
						(1)Office of thrift
			 supervision employees
							(A)In
			 generalExcept as provided in section 1064, all employees of the
			 Office of Thrift Supervision shall be transferred to the Office of the
			 Comptroller of the Currency or the Corporation for employment in accordance
			 with this section.
							(B)Allocating
			 employees for transfer to receiving agenciesThe Director of the
			 Office of Thrift Supervision, the Comptroller of the Currency, and the
			 Chairperson of the Corporation shall—
								(i)jointly determine
			 the number of employees of the Office of Thrift Supervision necessary to
			 perform or support the functions that are transferred to the Office of the
			 Comptroller of the Currency or the Corporation by this title; and
								(ii)consistent with
			 the determination under clause (i), jointly identify employees of the Office of
			 Thrift Supervision for transfer to the Office of the Comptroller of the
			 Currency or the Corporation.
								(2)Employees
			 transferred; service periods creditedFor purposes of this
			 section, periods of service with a Federal home loan bank, a joint office of
			 Federal home loan banks, or a Federal reserve bank shall be credited as periods
			 of service with a Federal agency.
						(3)Appointment
			 authority for excepted service transferred
							(A)In
			 generalExcept as provided in subparagraph (B), any appointment
			 authority of the Office of Thrift Supervision under Federal law that relates to
			 the functions transferred under section 312, including the regulations of the
			 Office of Personnel Management, for filling the positions of employees in the
			 excepted service shall be transferred to the Comptroller of the Currency or the
			 Chairperson of the Corporation, as appropriate.
							(B)Declining
			 transfers allowedThe Comptroller of the Currency or the
			 Chairperson of the Corporation may decline to accept a transfer of authority
			 under subparagraph (A) (and the employees appointed under that authority) to
			 the extent that such authority relates to positions excepted from the
			 competitive service because of their confidential, policy-making,
			 policy-determining, or policy-advocating character.
							(4)Additional
			 appointment authorityNotwithstanding any other provision of law,
			 the Office of the Comptroller of the Currency and the Corporation may appoint
			 transferred employees to positions in the Office of the Comptroller of the
			 Currency or the Corporation, respectively.
						(b)Timing of
			 transfers and position assignmentsEach employee to be
			 transferred under subsection (a)(1) shall—
						(1)be transferred not
			 later than 90 days after the transfer date; and
						(2)receive notice of
			 the position assignment of the employee not later than 120 days after the
			 effective date of the transfer of the employee.
						(c)Transfer of
			 functions
						(1)In
			 generalNotwithstanding any other provision of law, the transfer
			 of employees under this subtitle shall be deemed a transfer of functions for
			 the purpose of section 3503 of title 5, United States Code.
						(2)PriorityIf
			 any provision of this subtitle conflicts with any protection provided to a
			 transferred employee under section 3503 of title 5, United States Code, the
			 provisions of this subtitle shall control.
						(d)Employee status
			 and eligibilityThe transfer of functions and employees under
			 this subtitle, and the abolishment of the Office of Thrift Supervision under
			 section 313, shall not affect the status of the transferred employees as
			 employees of an agency of the United States under any provision of law.
					(e)Equal status and
			 tenure positions
						(1)Status and
			 tenureEach transferred employee from the Office of Thrift
			 Supervision shall be placed in a position at the Office of the Comptroller of
			 the Currency or the Corporation with the same status and tenure as the
			 transferred employee held on the day before the date on which the employee was
			 transferred.
						(2)FunctionsTo
			 the extent practicable, each transferred employee shall be placed in a position
			 at the Office of the Comptroller of the Currency or the Corporation, as
			 applicable, responsible for the same functions and duties as the transferred
			 employee had on the day before the date on which the employee was transferred,
			 in accordance with the expertise and preferences of the transferred
			 employee.
						(f)No additional
			 certification requirementsAn examiner who is a transferred
			 employee shall not be subject to any additional certification requirements
			 before being placed in a comparable position at the Office of the Comptroller
			 of the Currency or the Corporation, if the examiner carries out examinations of
			 the same type of institutions as an employee of the Office of the Comptroller
			 of the Currency or the Corporation as the employee was responsible for carrying
			 out before the date on which the employee was transferred.
					(g)Personnel
			 actions limited
						(1)Protection
							(A)In
			 generalExcept as provided in
			 paragraph (2), each affected employee shall not, during the 30-month period
			 beginning on the transfer date, be involuntarily separated, or involuntarily
			 reassigned outside his or her locality pay area.
							(B)Affected
			 employeesFor purposes of this paragraph, the term
			 affected employee means—
								(i)an employee
			 transferred from the Office of Thrift Supervision holding a permanent position
			 on the day before the transfer date; and
								(ii)an employee of
			 the Office of the Comptroller of the Currency or the Corporation holding a
			 permanent position on the day before the transfer date.
								(2)ExceptionsParagraph
			 (1) does not limit the right of the Office of the Comptroller of the Currency
			 or the Corporation to—
							(A)separate an
			 employee for cause or for unacceptable performance;
							(B)terminate an
			 appointment to a position excepted from the competitive service because of its
			 confidential policy-making, policy-determining, or policy-advocating character;
			 or
							(C)reassign an employee outside such
			 employee’s locality pay area when the Office of the Comptroller of the Currency
			 or the Corporation determines that the reassignment is necessary for the
			 efficient operation of the agency.
							(h)Pay
						(1)30-month
			 protectionExcept as provided in paragraph (2), during the
			 30-month period beginning on the date on which the employee was transferred
			 under this subtitle, a transferred employee shall be paid at a rate that is not
			 less than the basic rate of pay, including any geographic differential, that
			 the transferred employee received during the pay period immediately preceding
			 the date on which the employee was transferred. Notwithstanding the preceding
			 sentence, if the employee was receiving a higher rate of basic pay on a
			 temporary basis (because of a temporary assignment, temporary promotion, or
			 other temporary action) immediately before the transfer, the Agency may reduce
			 the rate of basic pay on the date the rate would have been reduced but for the
			 transfer, and the protected rate for the remainder of the 30-month period will
			 be the reduced rate that would have applied but for the transfer.
						(2)ExceptionsThe
			 Comptroller of the Currency or the Corporation may reduce the rate of basic pay
			 of a transferred employee—
							(A)for cause,
			 including for unacceptable performance; or
							(B)with the consent
			 of the transferred employee.
							(3)Protection only
			 while employedThis subsection shall apply to a transferred
			 employee only during the period that the transferred employee remains employed
			 by Office of the Comptroller of the Currency or the Corporation.
						(4)Pay increases
			 permittedNothing in this subsection shall limit the authority of
			 the Comptroller of the Currency or the Chairperson of the Corporation to
			 increase the pay of a transferred employee.
						(i)Benefits
						(1)Retirement
			 benefits for transferred employees
							(A)In
			 general
								(i)Continuation of
			 existing retirement planEach transferred employee shall remain
			 enrolled in the retirement plan of the transferred employee, for as long as the
			 transferred employee is employed by the Office of the Comptroller of the
			 Currency or the Corporation.
								(ii)Employer’s
			 contributionThe Comptroller of the Currency or the Chairperson
			 of the Corporation, as appropriate, shall pay any employer contributions to the
			 existing retirement plan of each transferred employee, as required under each
			 such existing retirement plan.
								(B)DefinitionIn
			 this paragraph, the term existing retirement plan means, with
			 respect to a transferred employee, the retirement plan (including the Financial
			 Institutions Retirement Fund), and any associated thrift savings plan, of the
			 agency from which the employee was transferred in which the employee was
			 enrolled on the day before the date on which the employee was
			 transferred.
							(2)Benefits other
			 than retirement benefits
							(A)During first
			 year
								(i)Existing plans
			 continueDuring the 1-year period following the transfer date,
			 each transferred employee may retain membership in any employee benefit program
			 (other than a retirement benefit program) of the agency from which the employee
			 was transferred under this title, including any dental, vision, long term care,
			 or life insurance program to which the employee belonged on the day before the
			 transfer date.
								(ii)Employer’s
			 contributionThe Office of the Comptroller of the Currency or the
			 Corporation, as appropriate, shall pay any employer cost required to extend
			 coverage in the benefit program to the transferred employee as required under
			 that program or negotiated agreements.
								(B)Dental, vision,
			 or life insurance after first yearIf, after the 1-year period
			 beginning on the transfer date, the Office of the Comptroller of the Currency
			 or the Corporation determines that the Office of the Comptroller of the
			 Currency or the Corporation, as the case may be, will not continue to
			 participate in any dental, vision, or life insurance program of an agency from
			 which an employee was transferred, a transferred employee who is a member of
			 the program may, before the decision takes effect and without regard to any
			 regularly scheduled open season, elect to enroll in—
								(i)the
			 enhanced dental benefits program established under chapter 89A of title 5,
			 United States Code;
								(ii)the
			 enhanced vision benefits established under chapter 89B of title 5, United
			 States Code; and
								(iii)the Federal
			 Employees’ Group Life Insurance Program established under chapter 87 of title
			 5, United States Code, without regard to any requirement of
			 insurability.
								(C)Long term care
			 insurance after 1st yearIf, after the 1-year period beginning on
			 the transfer date, the Office of the Comptroller of the Currency or the
			 Corporation determines that the Office of the Comptroller of the Currency or
			 the Corporation, as appropriate, will not continue to participate in any long
			 term care insurance program of an agency from which an employee transferred, a
			 transferred employee who is a member of such a program may, before the decision
			 takes effect, elect to apply for coverage under the Federal Long Term Care
			 Insurance Program established under chapter 90 of title 5, United States Code,
			 under the underwriting requirements applicable to a new active workforce
			 member, as described in part 875 of title 5, Code of Federal Regulations (or
			 any successor thereto).
							(D)Contribution of
			 transferred employee
								(i)In
			 generalSubject to clause (ii), a transferred employee who is
			 enrolled in a plan under the Federal Employees Health Benefits Program shall
			 pay any employee contribution required under the plan.
								(ii)Cost
			 differentialThe Office of the Comptroller of the Currency or the
			 Corporation, as applicable, shall pay any difference in cost between the
			 employee contribution required under the plan provided to transferred employees
			 by the agency from which the employee transferred on the date of enactment of
			 this Act and the plan provided by the Office of the Comptroller of the Currency
			 or the Corporation, as the case may be, under this section.
								(iii)Funds
			 transferThe Office of the Comptroller of the Currency or the
			 Corporation, as the case may be, shall transfer to the Employees Health
			 Benefits Fund established under section 8909 of title 5, United States Code, an
			 amount determined by the Director of the Office of Personnel Management, after
			 consultation with the Comptroller of the Currency or the Chairperson of the
			 Corporation, as the case may be, and the Office of Management and Budget, to be
			 necessary to reimburse the Fund for the cost to the Fund of providing any
			 benefits under this subparagraph that are not otherwise paid for by a
			 transferred employee under clause (i).
								(E)Special
			 provisions to ensure continuation of life insurance benefits
								(i)In
			 generalAn annuitant, as defined in section 8901 of title 5,
			 United States Code, who is enrolled in a life insurance plan administered by an
			 agency from which employees are transferred under this title on the day before
			 the transfer date shall be eligible for coverage by a life insurance plan under
			 sections 8706(b), 8714a, 8714b, or 8714c of title 5, United States Code, or by
			 a life insurance plan established by the Office of the Comptroller of the
			 Currency or the Corporation, as applicable, without regard to any regularly
			 scheduled open season or any requirement of insurability.
								(ii)Contribution of
			 transferred employee
									(I)In
			 generalSubject to subclause (II), a transferred employee
			 enrolled in a life insurance plan under this subparagraph shall pay any
			 employee contribution required by the plan.
									(II)Cost
			 differentialThe Office of the Comptroller of the Currency or the
			 Corporation, as the case may be, shall pay any difference in cost between the
			 benefits provided by the agency from which the employee transferred on the date
			 of enactment of this Act and the benefits provided under this section.
									(III)Funds
			 transferThe Office of the Comptroller of the Currency or the
			 Corporation, as the case may be, shall transfer to the Federal Employees’ Group
			 Life Insurance Fund established under section 8714 of title 5, United States
			 Code, an amount determined by the Director of the Office of Personnel
			 Management, after consultation with the Comptroller of the Currency or the
			 Chairperson of the Corporation, as the case may be, and the Office of
			 Management and Budget, to be necessary to reimburse the Federal Employees’
			 Group Life Insurance Fund for the cost to the Federal Employees’ Group Life
			 Insurance Fund of providing benefits under this subparagraph not otherwise paid
			 for by a transferred employee under subclause (I).
									(IV)Credit for time
			 enrolled in other plansFor any transferred employee, enrollment
			 in a life insurance plan administered by the agency from which the employee
			 transferred, immediately before enrollment in a life insurance plan under
			 chapter 87 of title 5, United States Code, shall be considered as enrollment in
			 a life insurance plan under that chapter for purposes of section 8706(b)(1)(A)
			 of title 5, United States Code.
									(j)Incorporation
			 into agency pay systemNot later than 30 months after the
			 transfer date, the Comptroller of the Currency and the Chairperson of the
			 Corporation shall place each transferred employee into the established pay
			 system and structure of the appropriate employing agency.
					(k)Equitable
			 treatmentIn administering the provisions of this section, the
			 Comptroller of the Currency and the Chairperson of the Corporation—
						(1)may not take any
			 action that would unfairly disadvantage a transferred employee relative to any
			 other employee of the Office of the Comptroller of the Currency or the
			 Corporation on the basis of prior employment by the Office of Thrift
			 Supervision;
						(2)may take such
			 action as is appropriate in an individual case to ensure that a transferred
			 employee receives equitable treatment, with respect to the status, tenure, pay,
			 benefits (other than benefits under programs administered by the Office of
			 Personnel Management), and accrued leave or vacation time for prior periods of
			 service with any Federal agency of the transferred employee;
						(3)shall, jointly
			 with the Director of the Office of Thrift Supervision, develop and adopt
			 procedures and safeguards designed to ensure that the requirements of this
			 subsection are met; and
						(4)shall conduct a
			 study detailing the position assignments of all employees transferred pursuant
			 to subsection (a), describing the procedures and safeguards adopted pursuant to
			 paragraph (3), and demonstrating that the requirements of this subsection have
			 been met; and shall, not later than 365 days after the transfer date, submit a
			 copy of such study to Congress.
						(l)Reorganization
						(1)In
			 generalIf the Comptroller of the Currency or the Chairperson of
			 the Corporation determines, during the 2-year period beginning 1 year after the
			 transfer date, that a reorganization of the staff of the Office of the
			 Comptroller of the Currency or the Corporation, respectively, is required, the
			 reorganization shall be deemed a major reorganization for
			 purposes of affording affected employees retirement under section 8336(d)(2) or
			 8414(b)(1)(B) of title 5, United States Code.
						(2)Service
			 creditFor purposes of this subsection, periods of service with a
			 Federal home loan bank or a joint office of Federal home loan banks shall be
			 credited as periods of service with a Federal agency.
						323.Property
			 transferred
					(a)Property
			 definedFor purposes of this section, the term
			 property includes all real property (including leaseholds) and all
			 personal property, including computers, furniture, fixtures, equipment, books,
			 accounts, records, reports, files, memoranda, paper, reports of examination,
			 work papers, and correspondence related to such reports, and any other
			 information or materials.
					(b)Property of the
			 Office of Thrift Supervision
						(1)In
			 generalNo later than 90 days
			 after the transfer date, all property of the Office of Thrift Supervision
			 (other than property described under paragraph (b)(2)) that the Comptroller of
			 the Currency and the Chairperson of the Corporation jointly determine is used,
			 on the day before the transfer date, to perform or support the functions of the
			 Office of Thrift Supervision transferred to the Office of the Comptroller of
			 the Currency or the Corporation under this title, shall be transferred to the
			 Office of the Comptroller of the Currency or the Corporation in a manner
			 consistent with the transfer of employees under this subtitle.
						(2)Personal
			 propertyAll books, accounts,
			 records, reports, files, memoranda, papers, documents, reports of examination,
			 work papers, and correspondence of the Office of Thrift Supervision that the
			 Comptroller of the Currency, the Chairperson of the Corporation, and the
			 Chairman of the Board of Governors jointly determine is used, on the day before
			 the transfer date, to perform or support the functions of the Office of Thrift
			 Supervision transferred to the Board of Governors under this title shall be
			 transferred to the Board of Governors in a manner consistent with the purposes
			 of this title.
						(c)Contracts
			 related to property transferredEach contract, agreement, lease,
			 license, permit, and similar arrangement relating to property transferred to
			 the Office of the Comptroller of the Currency or the Corporation by this
			 section shall be transferred to the Office of the Comptroller of the Currency
			 or the Corporation, as appropriate, together with the property to which it
			 relates.
					(d)Preservation of
			 propertyProperty identified for transfer under this section
			 shall not be altered, destroyed, or deleted before transfer under this
			 section.
					324.Funds
			 transferredThe funds that, on
			 the day before the transfer date, the Director of the Office of Thrift
			 Supervision (in consultation with the Comptroller of the Currency, the
			 Chairperson of the Corporation, and the Chairman of the Board of Governors)
			 determines are not necessary to dispose of the affairs of the Office of Thrift
			 Supervision under section 325 and are available to the Office of Thrift
			 Supervision to pay the expenses of the Office of Thrift Supervision—
					(1)relating to the functions of the Office of
			 Thrift Supervision transferred under section 312(b)(2)(B), shall be transferred
			 to the Office of the Comptroller of the Currency on the transfer date;
					(2)relating to the
			 functions of the Office of Thrift Supervision transferred under section
			 312(b)(2)(C), shall be transferred to the Corporation on the transfer date;
			 and
					(3)relating to the
			 functions of the Office of Thrift Supervision transferred under section
			 312(b)(1)(A), shall be transferred to the Board of Governors on the transfer
			 date.
					325.Disposition of
			 affairs
					(a)Authority of
			 DirectorDuring the 90-day period beginning on the transfer date,
			 the Director of the Office of Thrift Supervision—
						(1)shall, solely for
			 the purpose of winding up the affairs of the Office of Thrift Supervision
			 relating to any function transferred to the Office of the Comptroller of the
			 Currency, the Corporation, or the Board of Governors under this title—
							(A)manage the
			 employees of the Office of Thrift Supervision who have not yet been transferred
			 and provide for the payment of the compensation and benefits of the employees
			 that accrue before the date on which the employees are transferred under this
			 title; and
							(B)manage any
			 property of the Office of Thrift Supervision, until the date on which the
			 property is transferred under section 323; and
							(2)may take any other
			 action necessary to wind up the affairs of the Office of Thrift
			 Supervision.
						(b)Status of
			 Director
						(1)In
			 generalNotwithstanding the transfer of functions under this
			 subtitle, during the 90-day period beginning on the transfer date, the Director
			 of the Office of Thrift Supervision shall retain and may exercise any authority
			 vested in the Director of the Office of Thrift Supervision on the day before
			 the transfer date, only to the extent necessary—
							(A)to wind up the
			 Office of Thrift Supervision; and
							(B)to carry out the
			 transfer under this subtitle during such 90-day period.
							(2)Other
			 provisionsFor purposes of paragraph (1), the Director of the
			 Office of Thrift Supervision shall, during the 90-day period beginning on the
			 transfer date, continue to be—
							(A)treated as an
			 officer of the United States; and
							(B)entitled to
			 receive compensation at the same annual rate of basic pay that the Director of
			 the Office of Thrift Supervision received on the day before the transfer
			 date.
							326.Continuation of
			 servicesAny agency,
			 department, or other instrumentality of the United States, and any successor to
			 any such agency, department, or instrumentality, that was, before the transfer
			 date, providing support services to the Office of Thrift Supervision in
			 connection with functions transferred to the Office of the Comptroller of the
			 Currency, the Corporation or the Board of Governors under this title,
			 shall—
					(1)continue to
			 provide such services, subject to reimbursement by the Office of the
			 Comptroller of the Currency, the Corporation, or the Board of Governors, until
			 the transfer of functions under this title is complete; and
					(2)consult with the
			 Comptroller of the Currency, the Chairperson of the Corporation, or the
			 Chairman of the Board of Governors, as appropriate, to coordinate and
			 facilitate a prompt and orderly transition.
					327.Implementation
			 plan and reports
					(a)Plan
			 submissionWithin 180 days of
			 the enactment of the Dodd-Frank Wall Street Reform and Consumer Protection Act,
			 the Board of Governors, the Corporation, the Office of the Comptroller of the
			 Currency, and the Office of Thrift Supervision, shall jointly submit a plan to
			 the Committee on Banking, Housing, and Urban Affairs of the Senate, the
			 Committee on Financial Services of the House of Representatives, and the
			 Inspectors General of the Department of the Treasury, the Corporation, and the
			 Board of Governors detailing the steps the Board of Governors, the Corporation,
			 the Office of the Comptroller of the Currency, and the Office of Thrift
			 Supervision will take to implement the provisions of sections 301 through 326,
			 and the provisions of the amendments made by such sections.
					(b)Inspectors
			 General review of the planWithin 60 days of receiving the plan
			 required under subsection (a), the Inspectors General of the Department of the
			 Treasury, the Corporation, and the Board of Governors shall jointly provide a
			 written report to the Board of Governors, the Corporation, the Office of the
			 Comptroller of the Currency, and the Office of Thrift Supervision and shall
			 submit a copy to the Committee on Banking, Housing, and Urban Affairs of the
			 Senate and the Committee on Financial Services of the House of Representatives
			 detailing whether the plan conforms with the provisions of sections 301 through
			 326, and the provisions of the amendments made by such sections,
			 including—
						(1)whether the plan
			 sufficiently takes into consideration the orderly transfer of personnel;
						(2)whether the plan describes procedures and
			 safeguards to ensure that the Office of Thrift Supervision employees are not
			 unfairly disadvantaged relative to employees of the Office of the Comptroller
			 of the Currency and the Corporation;
						(3)whether the plan
			 sufficiently takes into consideration the orderly transfer of authority and
			 responsibilities;
						(4)whether the plan
			 sufficiently takes into consideration the effective transfer of funds;
						(5)whether the plan
			 sufficiently takes in consideration the orderly transfer of property;
			 and
						(6)any additional
			 recommendations for an orderly and effective process.
						(c)Implementation
			 reportsNot later than 6
			 months after the date on which the Committee on Banking, Housing, and Urban
			 Affairs of the Senate and the Committee on Financial Services of the House of
			 Representatives receives the report required under subsection (b), and every 6
			 months thereafter until all aspects of the plan have been implemented, the
			 Inspectors General of the Department of the Treasury, the Corporation, and the
			 Board of Governors shall jointly provide a written report on the status of the
			 implementation of the plan to the Board of Governors, the Corporation, the
			 Office of the Comptroller of the Currency, and the Office of Thrift Supervision
			 and shall submit a copy to the Committee on Banking, Housing, and Urban Affairs
			 of the Senate and the Committee on Financial Services of the House of
			 Representatives.
					CFederal Deposit
			 Insurance Corporation
				331.Deposit
			 insurance reforms
					(a)Size
			 distinctionsSection 7(b)(2) of the Federal Deposit Insurance Act
			 (12 U.S.C. 1817(b)(2)) is amended—
						(1)by striking
			 subparagraph (D); and
						(2)by redesignating
			 subparagraph (C) as subparagraph (D).
						(b)Assessment
			 baseThe Corporation shall amend the regulations issued by the
			 Corporation under section 7(b)(2) of the Federal Deposit Insurance Act (12
			 U.S.C. 1817(b)(2)) to define the term assessment base with respect
			 to an insured depository institution for purposes of that section 7(b)(2), as
			 an amount equal to—
						(1)the average
			 consolidated total assets of the insured depository institution during the
			 assessment period; minus
						(2)the sum of—
							(A)the average
			 tangible equity of the insured depository institution during the assessment
			 period; and
							(B)in the case of an
			 insured depository institution that is a custodial bank (as defined by the
			 Corporation, based on factors including the percentage of total revenues
			 generated by custodial businesses and the level of assets under custody) or a
			 banker's bank (as that term is used in section 5136 of the Revised Statutes (12
			 U.S.C. 24)), an amount that the Corporation determines is necessary to
			 establish assessments consistent with the definition under section 7(b)(1) of
			 the Federal Deposit Insurance Act (12 U.S.C. 1817(b)(1)) for a custodial bank
			 or a banker's bank.
							332.Elimination of
			 procyclical assessmentsSection 7(e) of the Federal Deposit
			 Insurance Act is amended—
					(1)in paragraph
			 (2)—
						(A)by amending
			 subparagraph (B) to read as follows:
							
								(B)LimitationThe Board of Directors may, in its sole
				discretion, suspend or limit the declaration of payment of dividends under
				subparagraph
				(A).
								;
						(B)by amending
			 subparagraph (C) to read as follows:
							
								(C)Notice and
				opportunity for commentThe
				Corporation shall prescribe, by regulation, after notice and opportunity for
				comment, the method for the declaration, calculation, distribution, and payment
				of dividends under this paragraph
								;
				and
						(C)by striking subparagraphs (D) through (G);
			 and
						(2)in paragraph
			 (4)(A) by striking paragraphs (2)(D) and and inserting
			 paragraphs (2) and.
					333.Enhanced access to
			 information for deposit insurance purposes
					(a)Section 7(a)(2)(B) of the Federal Deposit
			 Insurance Act is amended by striking agreement and inserting
			 consultation.
					(b)Section 7(b)(1)(E)
			 of the Federal Deposit Insurance Act is amended—
						(1)in clause (i), by
			 striking such as and inserting including;
			 and
						(2)in clause (iii),
			 by striking Corporation and inserting Corporation, except
			 as provided in section 7(a)(2)(B).
						334.Transition
			 reserve ratio requirements to reflect new assessment base
					(a)Section 7(b)(3)(B) of the Federal Deposit
			 Insurance Act is amended to read as follows:
						
							(B)Minimum reserve
				ratioThe reserve ratio
				designated by the Board of Directors for any year may not be less than 1.35
				percent of estimated insured deposits, or the comparable percentage of the
				assessment base set forth in paragraph
				(2)(C).
							.
					(b)Section 3(y)(3) of
			 the Federal Deposit Insurance Act is amended by inserting , or such
			 comparable percentage of the assessment base set forth in section
			 7(b)(2)(C) before the period.
					(c)For a period of
			 not less than 5 years after the date of the enactment of this title, the
			 Federal Deposit Insurance Corporation shall make available to the public the
			 reserve ratio and the designated reserve ratio using both estimated insured
			 deposits and the assessment base under section 7(b)(2)(C) of the Federal
			 Deposit Insurance Act.
					(d)Reserve
			 ratioNotwithstanding the timing requirements of section
			 7(b)(3)(E)(ii) of the Federal Deposit Insurance Act, the Corporation shall take
			 such steps as may be necessary for the reserve ratio of the Deposit Insurance
			 Fund to reach 1.35 percent of estimated insured deposits by September 30,
			 2020.
					(e)OffsetIn
			 setting the assessments necessary to meet the requirements of subsection (d),
			 the Corporation shall offset the effect of subsection (d) on insured depository
			 institutions with total consolidated assets of less than
			 $10,000,000,000.
					335.Permanent increase
			 in deposit and share insurance
					(a)Permanent
			 increase in deposit insuranceSection 11(a)(1)(E) of the Federal Deposit
			 Insurance Act (12 U.S.C. 1821(a)(1)(E)) is amended—
						(1)by striking
			 $100,000 and inserting $250,000; and
						(2)by adding at the end the following new
			 sentences: Notwithstanding any other provision of law, the increase in
			 the standard maximum deposit insurance amount to $250,000 shall apply to
			 depositors in any institution for which the Corporation was appointed as
			 receiver or conservator on or after January 1, 2008, and before October 3,
			 2008. The Corporation shall take such actions as are necessary to carry out the
			 requirements of this section with respect to such depositors, without regard to
			 any time limitations under this Act. In implementing this and the preceding 2
			 sentences, any payment on a deposit claim made by the Corporation as receiver
			 or conservator to a depositor above the standard maximum deposit insurance
			 amount in effect at the time of the appointment of the Corporation as receiver
			 or conservator shall be deemed to be part of the net amount due to the
			 depositor under subparagraph (B).
						(b)Permanent
			 increase in share insuranceSection 207(k)(5) of the Federal Credit
			 Union Act (12 U.S.C. 1787(k)(5)) is amended by striking $100,000
			 and inserting $250,000.
					336.Management of
			 the Federal Deposit Insurance Corporation
					(a)In
			 generalSection 2 of the
			 Federal Deposit Insurance Act (12 U.S.C. 1812) is amended—
						(1)in subsection
			 (a)(1)(B), by striking Director of the Office of Thrift
			 Supervision and inserting Director of the Consumer Financial
			 Protection Bureau;
						(2)by amending
			 subsection (d)(2) to read as follows:
							
								(2)Acting officials
				may serveIn the event of a vacancy in the office of the
				Comptroller of the Currency or the office of Director of the Consumer Financial
				Protection Bureau and pending the appointment of a successor, or during the
				absence or disability of the Comptroller of the Currency or the Director of the
				Consumer Financial Protection Bureau, the acting Comptroller of the Currency or
				the acting Director of the Consumer Financial Protection Bureau, as the case
				may be, shall be a member of the Board of Directors in the place of the
				Comptroller or Director.
								;
				and
						(3)in subsection
			 (f)(2), by striking Office of Thrift Supervision and inserting
			 Consumer Financial Protection Bureau.
						(b)Effective
			 dateThis section, and the amendments made by this section, shall
			 take effect on the transfer date.
					DOther
			 matters
				341.BranchingNotwithstanding the Federal Deposit
			 Insurance Act (12 U.S.C. 1811 et seq.), the Bank Holding Company Act of 1956
			 (12 U.S.C. 1841 et seq.), or any other provision of Federal or State law, a
			 savings association that becomes a bank may—
					(1)continue to operate any branch or agency
			 that the savings association operated immediately before the savings
			 association became a bank; and
					(2)establish, acquire, and operate additional
			 branches and agencies at any location within any State in which the savings
			 association operated a branch immediately before the savings association became
			 a bank, if the law of the State in which the branch is located, or is to be
			 located, would permit establishment of the branch if the bank were a State bank
			 chartered by such State.
					342.Office of
			 Minority and Women Inclusion
					(a)Office of
			 Minority and Women Inclusion
						(1)Establishment
							(A)In
			 generalExcept as provided in subparagraph (B), not later than 6
			 months after the date of enactment of this Act, each agency shall establish an
			 Office of Minority and Women Inclusion that shall be responsible for all
			 matters of the agency relating to diversity in management, employment, and
			 business activities.
							(B)BureauThe
			 Bureau shall establish an Office of Minority and Women Inclusion not later than
			 6 months after the designated transfer date established under section
			 1062.
							(2)Transfer of
			 responsibilitiesEach agency that, on the day before the date of
			 enactment of this Act, assigned the responsibilities described in paragraph (1)
			 (or comparable responsibilities) to another office of the agency shall ensure
			 that such responsibilities are transferred to the Office.
						(3)Duties with
			 respect to civil rights lawsThe responsibilities described in
			 paragraph (1) do not include enforcement of statutes, regulations, or executive
			 orders pertaining to civil rights, except each Director shall coordinate with
			 the agency administrator, or the designee of the agency administrator,
			 regarding the design and implementation of any remedies resulting from
			 violations of such statutes, regulations, or executive orders.
						(b)Director
						(1)In
			 generalThe Director of each Office shall be appointed by, and
			 shall report to, the agency administrator. The position of Director shall be a
			 career reserved position in the Senior Executive Service, as that position is
			 defined in section 3132 of title 5, United States Code, or an equivalent
			 designation.
						(2)DutiesEach
			 Director shall develop standards for—
							(A)equal employment
			 opportunity and the racial, ethnic, and gender diversity of the workforce and
			 senior management of the agency;
							(B)increased
			 participation of minority-owned and women-owned businesses in the programs and
			 contracts of the agency, including standards for coordinating technical
			 assistance to such businesses; and
							(C)assessing the
			 diversity policies and practices of entities regulated by the agency.
							(3)Other
			 dutiesEach Director shall
			 advise the agency administrator on the impact of the policies and regulations
			 of the agency on minority-owned and women-owned businesses.
						(4)Rule of
			 constructionNothing in
			 paragraph (2)(C) may be construed to mandate any requirement on or otherwise
			 affect the lending policies and practices of any regulated entity, or to
			 require any specific action based on the findings of the assessment.
						(c)Inclusion in all
			 levels of business activities
						(1)In
			 generalThe Director of each Office shall develop and implement
			 standards and procedures to ensure, to the maximum extent possible, the fair
			 inclusion and utilization of minorities, women, and minority-owned and
			 women-owned businesses in all business and activities of the agency at all
			 levels, including in procurement, insurance, and all types of contracts.
						(2)ContractsThe
			 procedures established by each agency for review and evaluation of contract
			 proposals and for hiring service providers shall include, to the extent
			 consistent with applicable law, a component that gives consideration to the
			 diversity of the applicant. Such procedure shall include a written statement,
			 in a form and with such content as the Director shall prescribe, that a
			 contractor shall ensure, to the maximum extent possible, the fair inclusion of
			 women and minorities in the workforce of the contractor and, as applicable,
			 subcontractors.
						(3)Termination
							(A)DeterminationThe
			 standards and procedures developed and implemented under this subsection shall
			 include a procedure for the Director to make a determination whether an agency
			 contractor, and, as applicable, a subcontractor has failed to make a good faith
			 effort to include minorities and women in their workforce.
							(B)Effect of
			 determination
								(i)Recommendation
			 to agency administratorUpon a determination described in
			 subparagraph (A), the Director shall make a recommendation to the agency
			 administrator that the contract be terminated.
								(ii)Action by
			 agency administratorUpon receipt of a recommendation under
			 clause (i), the agency administrator may—
									(I)terminate the
			 contract;
									(II)make a referral
			 to the Office of Federal Contract Compliance Programs of the Department of
			 Labor; or
									(III)take other
			 appropriate action.
									(d)ApplicabilityThis
			 section shall apply to all contracts of an agency for services of any kind,
			 including the services of financial institutions, investment banking firms,
			 mortgage banking firms, asset management firms, brokers, dealers, financial
			 services entities, underwriters, accountants, investment consultants, and
			 providers of legal services. The contracts referred to in this subsection
			 include all contracts for all business and activities of an agency, at all
			 levels, including contracts for the issuance or guarantee of any debt, equity,
			 or security, the sale of assets, the management of the assets of the agency,
			 the making of equity investments by the agency, and the implementation by the
			 agency of programs to address economic recovery.
					(e)ReportsEach
			 Office shall submit to Congress an annual report regarding the actions taken by
			 the agency and the Office pursuant to this section, which shall include—
						(1)a
			 statement of the total amounts paid by the agency to contractors since the
			 previous report;
						(2)the percentage of
			 the amounts described in paragraph (1) that were paid to contractors described
			 in subsection (c)(1);
						(3)the successes
			 achieved and challenges faced by the agency in operating minority and women
			 outreach programs;
						(4)the challenges the
			 agency may face in hiring qualified minority and women employees and
			 contracting with qualified minority-owned and women-owned businesses;
			 and
						(5)any other
			 information, findings, conclusions, and recommendations for legislative or
			 agency action, as the Director determines appropriate.
						(f)Diversity in
			 agency workforceEach agency shall take affirmative steps to seek
			 diversity in the workforce of the agency at all levels of the agency in a
			 manner consistent with applicable law. Such steps shall include—
						(1)recruiting at
			 historically black colleges and universities, Hispanic-serving institutions,
			 women's colleges, and colleges that typically serve majority minority
			 populations;
						(2)sponsoring and
			 recruiting at job fairs in urban communities;
						(3)placing employment
			 advertisements in newspapers and magazines oriented toward minorities and
			 women;
						(4)partnering with
			 organizations that are focused on developing opportunities for minorities and
			 women to place talented young minorities and women in industry internships,
			 summer employment, and full-time positions;
						(5)where feasible,
			 partnering with inner-city high schools, girls' high schools, and high schools
			 with majority minority populations to establish or enhance financial literacy
			 programs and provide mentoring; and
						(6)any other mass
			 media communications that the Office determines necessary.
						(g)DefinitionsFor
			 purposes of this section, the following definitions shall apply:
						(1)AgencyThe
			 term agency means—
							(A)the Departmental
			 Offices of the Department of the Treasury;
							(B)the
			 Corporation;
							(C)the Federal
			 Housing Finance Agency;
							(D)each of the
			 Federal reserve banks;
							(E)the Board;
							(F)the National
			 Credit Union Administration;
							(G)the Office of the
			 Comptroller of the Currency;
							(H)the Commission;
			 and
							(I)the Bureau.
							(2)Agency
			 administratorThe term agency administrator means
			 the head of an agency.
						(3)MinorityThe
			 term minority has the same meaning as in section 1204(c) of the
			 Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C.
			 1811 note).
						(4)Minority-owned
			 businessThe term minority-owned business has the
			 same meaning as in section 21A(r)(4)(A) of the Federal Home Loan Bank Act (12
			 U.S.C. 1441a(r)(4)(A)), as in effect on the day before the transfer
			 date.
						(5)OfficeThe
			 term Office means the Office of Minority and Women Inclusion
			 established by an agency under subsection (a).
						(6)Women-owned
			 businessThe term women-owned business has the
			 meaning given the term women's business in section 21A(r)(4)(B) of
			 the Federal Home Loan Bank Act (12 U.S.C. 1441a(r)(4)(B)), as in effect on the
			 day before the transfer date.
						343.Insurance of
			 transaction accounts
					(a)Banks and
			 savings associations
						(1)AmendmentsSection 11(a)(1) of the Federal Deposit
			 Insurance Act (12 U.S.C. 1821(a)(1)) is amended—
							(A)in subparagraph
			 (B)—
								(i)by
			 striking The net amount and inserting the following:
									
										(i)In
				generalSubject to clause
				(ii), the net amount
										;
				and
								(ii)by
			 adding at the end the following new clauses:
									
										(ii)Insurance for
				noninterest-bearing transaction accountsNotwithstanding clause (i), the Corporation
				shall fully insure the net amount that any depositor at an insured depository
				institution maintains in a noninterest-bearing transaction account. Such amount
				shall not be taken into account when computing the net amount due to such
				depositor under clause (i).
										(iii)Noninterest-bearing
				transaction account definedFor purposes of this subparagraph,
				the term noninterest-bearing transaction account means a deposit
				or account maintained at an insured depository institution—
											(I)with respect to
				which interest is neither accrued nor paid;
											(II)on which the
				depositor or account holder is permitted to make withdrawals by negotiable or
				transferable instrument, payment orders of withdrawal, telephone or other
				electronic media transfers, or other similar items for the purpose of making
				payments or transfers to third parties or others; and
											(III)on which the
				insured depository institution does not reserve the right to require advance
				notice of an intended withdrawal.
											;
				and
								(B)in subparagraph
			 (C), by striking subparagraph (B) and inserting
			 subparagraph (B)(i).
							(2)Effective
			 dateThe amendments made by paragraph (1) shall take effect on
			 December 31, 2010.
						(3)Prospective
			 repealEffective January 1, 2013, section 11(a)(1) of the Federal
			 Deposit Insurance Act (12 U.S.C. 1821(a)(1)), as amended by paragraph (1), is
			 amended—
							(A)in subparagraph
			 (B)—
								(i)by
			 striking deposit.— and all that follows through
			 clause (ii), the net amount and insert deposit.—The net
			 amount; and
								(ii)by
			 striking clauses (ii) and (iii); and
								(B)in subparagraph
			 (C), by striking subparagraph (B)(i) and inserting
			 subparagraph (B).
							(b)Credit
			 unions
						(1)AmendmentsSection 207(k)(1) of the Federal Credit
			 Union Act (12 U.S.C. 1787(k)(1)) is amended—
							(A)in subparagraph
			 (A)—
								(i)by
			 striking Subject to the provisions of paragraph (2), the net
			 amount and inserting the following:
									
										(i)Net amount of
				insurance payableSubject to
				clause (ii) and the provisions of paragraph (2), the net
				amount
										;
				and
								(ii)by
			 adding at the end the following new clauses:
									
										(ii)Insurance for
				noninterest-bearing transaction accountsNotwithstanding clause (i), the Board shall
				fully insure the net amount that any member or depositor at an insured credit
				union maintains in a noninterest-bearing transaction account. Such amount shall
				not be taken into account when computing the net amount due to such member or
				depositor under clause (i).
										(iii)Noninterest-bearing
				transaction account definedFor purposes of this subparagraph,
				the term noninterest-bearing transaction account means an
				account or deposit maintained at an insured credit union—
											(I)with respect to
				which interest is neither accrued nor paid;
											(II)on which the
				account holder or depositor is permitted to make withdrawals by negotiable or
				transferable instrument, payment orders of withdrawal, telephone or other
				electronic media transfers, or other similar items for the purpose of making
				payments or transfers to third parties or others; and
											(III)on which the
				insured credit union does not reserve the right to require advance notice of an
				intended withdrawal.
											;
				and
								(B)in subparagraph
			 (B), by striking subparagraph (A) and inserting
			 subparagraph (A)(i).
							(2)Effective
			 dateThe amendments made by
			 paragraph (1) shall take effect upon the date of the enactment of this
			 Act
						(3)Prospective
			 repealEffective January 1,
			 2013, section 207(k)(1) of the Federal Credit Union Act (12 U.S.C. 1787(k)(1)),
			 as amended by paragraph (1), is amended—
							(A)in subparagraph
			 (A)—
								(i)by
			 striking (i) Net amount of insurance
			 payable.— and all that follows through
			 paragraph (2), the net amount and inserting Subject to
			 the provisions of paragraph (2), the net amount; and
								(ii)by
			 striking clauses (ii) and (iii); and
								(B)in subparagraph
			 (B), by striking subparagraph (A)(i) and inserting
			 subparagraph (A).
							ETechnical and
			 conforming amendments
				351.Effective
			 dateExcept as provided in
			 section 364(a), the amendments made by this subtitle shall take effect on the
			 transfer date.
				352.Balanced Budget
			 and Emergency Deficit Control Act of 1985Section 256(h) of the Balanced Budget and
			 Emergency Deficit Control Act of 1985 (2 U.S.C. 906(h)) is amended—
					(1)in paragraph (4),
			 by striking subparagraphs (C) and (G); and
					(2)by redesignating
			 subparagraphs (D), (E), (F), and (H) as subparagraphs (C), (D), (E), and (F),
			 respectively.
					353.Bank Enterprise
			 Act of 1991Section 232(a) of
			 the Bank Enterprise Act of 1991 (12 U.S.C. 1834(a)) is amended—
					(1)in the subsection
			 heading, by striking by
			 Federal Reserve Board;
					(2)in paragraph
			 (1)—
						(A)by striking
			 The Board of Governors of the Federal Reserve System, and
			 inserting The Comptroller of the Currency; and
						(B)by striking
			 section 7(b)(2)(H) and inserting section
			 7(b)(2)(E);
						(3)in paragraph
			 (2)(A), by striking Board and inserting
			 Comptroller; and
					(4)in paragraph
			 (3)—
						(A)by redesignating
			 subparagraphs (A) through (C) as subparagraphs (B) through (D), respectively;
			 and
						(B)by inserting
			 before subparagraph (B) the following:
							
								(A)ComptrollerThe
				term Comptroller means the Comptroller of the
				Currency.
								.
						354.Bank Holding
			 Company Act of 1956The Bank
			 Holding Company Act of 1956 (12 U.S.C. 1841 et seq.) is amended—
					(1)in section 2(j)(3)
			 (12 U.S.C. 1841(j)(3)), strike Director of the Office of Thrift
			 Supervision and inserting appropriate Federal banking
			 agency;
					(2)in section 4 (12
			 U.S.C. 1843)—
						(A)in subsection
			 (i)—
							(i)in paragraph
			 (4)—
								(I)in subparagraph
			 (A)—
									(aa)in the
			 subparagraph heading, by striking to director; and
									(bb)by striking
			 Board and all that follows through the end of the subparagraph
			 and inserting “Board shall solicit comments and recommendations from—
										
											(i)the Comptroller of
				the Currency, with respect to the acquisition of a Federal savings association;
				and
											(ii)the Federal
				Deposit Insurance Corporation, with respect to the acquisition of a State
				savings
				association.
											.
									(II)in subparagraph
			 (B), by striking Director each place that term appears and
			 inserting Comptroller of the Currency or the Federal Deposit Insurance
			 Corporation, as applicable,;
								(ii)in paragraph
			 (5)—
								(I)in subparagraph
			 (B), by striking Director with and inserting Comptroller
			 of the Currency or the Federal Deposit Insurance Corporation, as applicable,
			 with; and
								(II)by striking
			 Director each place that term appears and inserting
			 Comptroller of the Currency or the Federal Deposit Insurance
			 Corporation;
								(iii)in paragraph
			 (6), by striking Director and inserting Comptroller of
			 the Currency or the Federal Deposit Insurance Corporation, as
			 applicable,; and
							(iv)by striking
			 paragraph (7); and
							(3)in section 5(f)
			 (12 U.S.C. 1844(f))—
						(A)by striking
			 subpena each place that term appears and inserting
			 subpoena;
						(B)by striking
			 subpenas each place that term appears and inserting
			 subpoenas; and
						(C)by striking
			 subpenaed and inserting subpoenaed.
						355.Bank Holding
			 Company Act Amendments of 1970Section 106(b)(1) of the Bank Holding
			 Company Act Amendments of 1970 (12 U.S.C. 1972(1)) is amended in the
			 undesignated matter following subparagraph (E) by inserting issue such
			 regulations as are necessary to carry out this section, and, in consultation
			 with the Comptroller of the Currency and the Federal Deposit Insurance Company,
			 may after The Board may.
				356.Bank Protection
			 Act of 1968The Bank
			 Protection Act of 1968 (12 U.S.C. 1881 et seq.) is amended—
					(1)in section 2 (12 U.S.C. 1881), by striking
			 the term and all that follows through the end of the section and
			 inserting the term Federal supervisory agency means the
			 appropriate Federal banking agency, as defined in section 3(q) of the Federal
			 Deposit Insurance Act (12 U.S.C. 1813(q)).;
					(2)in section 3 (12
			 U.S.C. 1882), by striking and loan each place that term appears;
			 and
					(3)in section 5 (12
			 U.S.C. 1884), by striking and loan.
					357.Bank Service
			 Company ActThe Bank Service
			 Company Act (12 U.S.C. 1861 et seq.) is amended—
					(1)in section 1(b)(4)
			 (12 U.S.C. 1861(b)(4))—
						(A)by inserting after
			 an insured bank, the following: a savings
			 association,;
						(B)by striking
			 Director of the Office of Thrift Supervision and inserting
			 appropriate Federal banking agency; and
						(C)by striking
			 , the Federal Savings and Loan Insurance Corporation,;
						(2)in section
			 1(b)(5), by striking term insured depository institution
			 has the same meaning as in section 3(c) and inserting terms
			 depository institution and savings association
			 have the same meanings as in section 3; and
					(3)in section 7(c)(2)
			 (12 U.S.C. 1867(c)(2)), by inserting each after
			 notify.
					358.Community
			 Reinvestment Act of 1977The
			 Community Reinvestment Act of 1977 (12 U.S.C. 2901 et seq.) is amended—
					(1)in section 803 (12
			 U.S.C. 2902)—
						(A)in paragraph
			 (1)—
							(i)in
			 subparagraph (A), by inserting and Federal savings associations (the
			 deposits of which are insured by the Federal Deposit Insurance
			 Corporation) after banks;
							(ii)in
			 subparagraph (B), by striking and bank holding companies and
			 inserting , bank holding companies, and savings and loan holding
			 companies; and
							(iii)in
			 subparagraph (C), by striking ; and and inserting , and
			 State savings associations (the deposits of which are insured by the Federal
			 Deposit Insurance Corporation).; and
							(B)by striking
			 paragraph (2) (relating to the Office of Thrift Supervision), as added by
			 section 744(q) of the Financial Institutions Reform, Recovery, and Enforcement
			 Act of 1989 (Public Law 101–73; 103 Stat. 440); and
						(2)in section 806 (12
			 U.S.C. 2905), by inserting , except that the Comptroller of the Currency
			 shall prescribe regulations applicable to savings associations and the Board of
			 Governors shall prescribe regulations applicable to insured State member banks,
			 bank holding companies and savings and loan holding companies, after
			 supervisory agency.
					359.Crime Control
			 Act of 1990The Crime Control
			 Act of 1990 is amended—
					(1)in section
			 2539(c)(2) (28 U.S.C. 509 note)—
						(A)by striking
			 subparagraphs (C) and (D); and
						(B)by redesignating
			 subparagraphs (E) through (H) as subparagraphs (C) through (G), respectively;
			 and
						(2)in section
			 2554(b)(2) (Public Law 101–647; 104 Stat. 4890)—
						(A)in subparagraph
			 (A), by striking , the Director of the Office of Thrift
			 Supervision, and inserting the Comptroller of the
			 Currency; and
						(B)in subparagraph
			 (B), by striking , the Director and all that follows through
			 Trust Corporation and inserting or the Federal Deposit
			 Insurance Corporation.
						360.Depository
			 Institution Management Interlocks ActThe Depository Institution Management
			 Interlocks Act (12 U.S.C. 3201 et seq.) is amended—
					(1)in section 207 (12
			 U.S.C. 3206)—
						(A)in paragraph (1),
			 by inserting before the comma at the end the following: and Federal
			 savings associations (the deposits of which are insured by the Federal Deposit
			 Insurance Corporation);
						(B)in paragraph (2),
			 by striking , and bank holding companies and inserting ,
			 bank holding companies, and savings and loan holding companies;
						(C)in paragraph (3),
			 by striking Corporation, and inserting Corporation and
			 State savings associations (the deposits of which are insured by the Federal
			 Deposit Insurance Corporation),;
						(D)by striking
			 paragraph (4);
						(E)by redesignating
			 paragraphs (5) and (6) as paragraphs (4) and (5), respectively; and
						(F)in paragraph (5),
			 as so redesignated, by striking through (5) and inserting
			 through (4);
						(2)in section 209 (12
			 U.S.C. 3207)—
						(A)in paragraph (1),
			 by inserting before the comma at the end the following: and Federal
			 savings associations (the deposits of which are insured by the Federal Deposit
			 Insurance Corporation);
						(B)in paragraph (2),
			 by striking , and bank holding companies and inserting ,
			 bank holding companies, and savings and loan holding companies;
						(C)in paragraph (3),
			 by striking Corporation, and inserting Corporation and
			 State savings associations (the deposits of which are insured by the Federal
			 Deposit Insurance Corporation),;
						(D)by striking
			 paragraph (4); and
						(E)by redesignating
			 paragraph (5) as paragraph (4); and
						(3)in section 210(a)
			 (12 U.S.C. 3208(a))—
						(A)by striking
			 his and inserting the; and
						(B)by inserting
			 of the Attorney General after enforcement
			 functions.
						361.Emergency
			 Homeowners' Relief ActSection
			 110 of the Emergency Homeowners' Relief Act (12 U.S.C. 2709) is amended in the
			 second sentence, by striking Home Loan Bank Board, the Federal Savings
			 and Loan Insurance Corporation and inserting Housing Finance
			 Agency.
				362.Federal Credit
			 Union ActThe Federal Credit
			 Union Act (12 U.S.C. 1751 et seq.) is amended—
					(1)in section 107(8)
			 (12 U.S.C. 1757(8)), by striking or the Federal Savings and Loan
			 Insurance Corporation;
					(2)in section 205 (12
			 U.S.C. 1785)—
						(A)in subsection
			 (b)(2)(G)(i), by striking the Office of Thrift Supervision and;
			 and
						(B)in subsection
			 (i)(1), by striking or the Federal Savings and Loan Insurance
			 Corporation; and
						(3)in section
			 206(g)(7) (12 U.S.C. 1786(g)(7))—
						(A)in subparagraph
			 (A)—
							(i)in
			 clause (ii), by striking (b)(8) and inserting
			 (b)(9);
							(ii)in
			 clause (v)—
								(I)by striking
			 depository and inserting financial; and
								(II)by adding
			 and at the end;
								(iii)in
			 clause (vi)—
								(I)by striking
			 Board and inserting Agency; and
								(II)by striking
			 ; and and inserting a period; and
								(iv)by
			 striking clause (vii); and
							(B)in subparagraph
			 (D)—
							(i)in
			 clause (iii), by adding and at the end;
							(ii)in
			 clause (iv)—
								(I)by striking
			 Board and inserting Agency; and
								(II)by striking
			 and at the end; and
								(iii)by
			 striking clause (v).
							363.Federal Deposit
			 Insurance ActThe Federal
			 Deposit Insurance Act (12 U.S.C. 1811 et seq.) is amended—
					(1)in section 3 (12 U.S.C. 1813)—
						(A)in subsection (b)(1)(C), by striking
			 Director of the Office of Thrift Supervision and inserting
			 Comptroller of the Currency;
						(B)in subsection
			 (l)(5), in the matter preceding subparagraph (A), by striking Director
			 of the Office of Thrift Supervision,; and
						(C)in subsection (z),
			 by striking the Director of the Office of Thrift
			 Supervision,;
						(2)in section 7 (12 U.S.C. 1817)—
						(A)in subsection (a)—
							(i)in paragraph (2)—
								(I)in subparagraph (A)—
									(aa)in the first sentence, by striking
			 the Director of the Office of Thrift Supervision,;
									(bb)in the second sentence—
										(AA)by striking the Director of the
			 Office of Thrift Supervision, and inserting to;
			 and
										(BB)by inserting to before
			 any Federal home; and
										(cc)by striking
			 Finance Board each place that term appears and inserting
			 Finance Agency; and
									(II)in subparagraph
			 (B), by striking the Comptroller of the Currency, the Board of Governors
			 of the Federal Reserve System, and the Director of the Office of Thrift
			 Supervision, and inserting the Comptroller of the Currency and
			 the Board of Governors of the Federal Reserve System,;
								(ii)in paragraph (3), in the first sentence, by
			 striking Comptroller of the Currency, the Chairman of the Board of
			 Governors of the Federal Reserve System, and the Director of the Office of
			 Thrift Supervision. and inserting Comptroller of the Currency,
			 and the Chairman of the Board of Governors of the Federal Reserve
			 System.;
							(iii)in paragraph
			 (6), by striking section 232(a)(3)(C) and inserting
			 section 232(a)(3)(D); and
							(iv)in paragraph (7), by striking , the
			 Director of the Office of Thrift Supervision,; and
							(B)in subsection
			 (n)—
							(i)in the heading, by
			 striking Director of the
			 Office of Thrift Supervision and inserting
			 Comptroller of the
			 Currency;
							(ii)in the first
			 sentence—
								(I)by striking
			 the Director of the Office of Thrift Supervision and inserting
			 the Comptroller of the Currency; and
								(II)by inserting Federal before
			 savings associations;
								(iii)in the third sentence, by striking ,
			 the Financing Corporation, and the Resolution Funding Corporation;
			 and
							(iv)by striking
			 the Director each place that term appears and inserting
			 the Comptroller;
							(3)in section 8 (12
			 U.S.C. 1818)—
						(A)in subsection (a)(8)(B)(ii), in the last
			 sentence, by striking Director of the Office of Thrift
			 Supervision each place that term appears and inserting
			 Comptroller of the Currency;
						(B)in subsection (b)(3)—
							(i)by inserting any savings and loan
			 holding company and any subsidiary (other than a depository institution) of a
			 savings and loan holding company (as such terms are defined in section 10 of
			 Home Owners' Loan Act)), any noninsured State member bank after
			 Bank Holding Company Act of 1956,; and
							(ii)by
			 inserting or against a savings and loan holding company or any
			 subsidiary thereof (other than a depository institution or a subsidiary of such
			 depository institution) before the period at the end;
							(C)by striking
			 paragraph (9) of subsection (b) and inserting the following new
			 paragraph:
							
								(9)[Repealed]
								.
						(D)in subsection
			 (e)(7)—
							(i)in subparagraph
			 (A)—
								(I)in clause (v), by
			 inserting and after the semicolon;
								(II)in clause
			 (vi)—
									(aa)by striking
			 Board and inserting Agency; and
									(bb)by striking
			 ; and and inserting a period; and
									(III)by striking
			 clause (vii); and
								(ii)in subparagraph
			 (D)—
								(I)in clause (iii),
			 by inserting and after the semicolon;
								(II)in clause
			 (iv)—
									(aa)by striking
			 Board and inserting Agency; and
									(bb)by striking
			 ; and and inserting a period; and
									(III)by striking
			 clause (v);
								(E)in subsection
			 (j)—
							(i)in paragraph (2),
			 by striking , or as a savings association under subsection (b)(9) of
			 this section;
							(ii)in paragraph (3),
			 by inserting or after the semicolon;
							(iii)in paragraph
			 (4), by striking ; or and inserting a comma; and
							(iv)by striking
			 paragraph (5);
							(F)in subsection (o), by striking
			 Director of the Office of Thrift Supervision and inserting
			 Comptroller of the Currency; and
						(G)in subsection (w)(3)(A), by striking
			 and the Office of Thrift Supervision;
						(4)in section 10 (12
			 U.S.C. 1820)—
						(A)in subsection
			 (d)(5), by striking or the Resolution Trust Corporation each
			 place that term appears; and
						(B)in subsection
			 (k)(5)(B)—
							(i)in clause (ii), by
			 inserting and after the semicolon;
							(ii)in clause (iii),
			 by striking ; and and inserting a period; and
							(iii)by striking
			 clause (iv);
							(5)in section 11 (12
			 U.S.C. 1821)—
						(A)in subsection (c)—
							(i)in paragraph (2)(A)(ii), by striking
			 (other than section 21A of the Federal Home Loan Bank
			 Act);
							(ii)in paragraph (4),
			 by striking Except as otherwise provided in section 21A of the Federal
			 Home Loan Bank Act and notwithstanding and inserting
			 Notwithstanding;
							(iii)in paragraph (6)—
								(I)in the heading, by striking
			 Director of the Office of
			 Thrift Supervision and inserting
			 Comptroller of the
			 Currency;
								(II)in subparagraph (A)—
									(aa)by striking or the Resolution Trust
			 Corporation; and
									(bb)by striking Director of the Office
			 of Thrift Supervision and inserting Comptroller of the
			 Currency; and
									(III)by amending subparagraph (B) to read as
			 follows:
									
										(B)ReceiverThe Corporation may, at the discretion of
				the Comptroller of the Currency, be appointed receiver and the Corporation may
				accept any such
				appointment.
										;
								(iv)in paragraph
			 (12)(A), by striking or the Resolution Trust Corporation;
							(B)in subsection (d)—
							(i)in paragraph (17)(A), by striking or
			 the Director of the Office of Thrift Supervision; and
							(ii)in paragraph (18)(B), by striking or
			 the Director of the Office of Thrift Supervision;
							(C)in subsection
			 (m)—
							(i)in paragraph (9),
			 by striking or the Director of the Office of Thrift Supervision, as
			 appropriate;
							(ii)in paragraph
			 (16), by striking or the Director of the Office of Thrift Supervision,
			 as appropriate each place that term appears; and
							(iii)in paragraph
			 (18), by striking or the Director of the Office of Thrift Supervision,
			 as appropriate each place that term appears;
							(D)in subsection (n)—
							(i)in paragraph (1)(A)—
								(I)by striking , or the Director of the
			 Office of Thrift Supervision, with respect to and inserting
			 or; and
								(II)by striking
			 applicable,, and inserting applicable,;
								(ii)in paragraph (2)(A), by striking or
			 the Director of the Office of Thrift Supervision;
							(iii)in paragraph (4)(D), by striking and
			 the Director of the Office of Thrift Supervision, as
			 appropriate,;
							(iv)in paragraph (4)(G), by striking and
			 the Director of the Office of Thrift Supervision, as appropriate,;
			 and
							(v)in paragraph (12)(B)—
								(I)by inserting
			 as after shall appoint the Corporation;
								(II)by striking
			 or the Director of the Office of Thrift Supervision, as
			 appropriate, each place such term appears;
								(E)in subsection
			 (p)—
							(i)in paragraph
			 (2)(B), by striking the Corporation, the FSLIC Resolution Fund, or the
			 Resolution Trust Corporation, and inserting or the
			 Corporation,; and
							(ii)in paragraph
			 (3)(B), by striking , the FSLIC Resolution Fund, the Resolution Trust
			 Corporation,; and
							(F)in subsection (r),
			 by striking and the Resolution Trust Corporation;
						(6)in section
			 13(k)(1)(A)(iv) (12 U.S.C. 1823(k)(1)(A)(iv)), by striking Director of
			 the Office of Thrift Supervision and inserting Comptroller of
			 the Currency;
					(7)in section 18 (12
			 U.S.C. 1828)—
						(A)in subsection (c)(2)—
							(i)in subparagraph (A), by inserting or
			 a Federal savings association before the semicolon;
							(ii)in subparagraph
			 (B), by adding and at the end;
							(iii)in subparagraph
			 (C), by striking (except and all that follows through ;
			 and and inserting or a State savings association.;
			 and
							(iv)by striking
			 subparagraph (D);
							(B)in subsection
			 (g)(1), by striking the Director of the Office of Thrift
			 Supervisionand inserting the Comptroller of the
			 Currency;
						(C)in subsection (i)(2)(C), by striking
			 Director of the Office of Thrift Supervision and inserting
			 Corporation; and
						(D)in subsection (m)—
							(i)in paragraph (1)—
								(I)in subparagraph (A), by striking and
			 the Director of the Office of Thrift Supervision and inserting
			 or the Comptroller of the Currency, as appropriate,; and
								(II)in subparagraph (B), by striking and
			 orders of the Director of the Office of Thrift Supervision and
			 inserting of the Comptroller of the Currency and orders of the
			 Corporation and the Comptroller of the Currency;
								(ii)in paragraph (2)—
								(I)in subparagraph (A), by striking
			 Director of the Office of Thrift Supervision and inserting
			 Comptroller of the Currency, as appropriate,; and
								(II)in subparagraph (B)—
									(aa)in the matter before clause (i), by
			 striking Director of the Office of Thrift Supervision and
			 inserting Corporation or the Comptroller of the Currency, as
			 appropriate,; and
									(bb)in the matter following clause (ii)—
										(AA)in the first sentence, by striking
			 Director of the Office of Thrift Supervision and inserting
			 Office of the Comptroller of the Currency, as appropriate,;
			 and
										(BB)by striking the second sentence and
			 inserting the following: The Corporation or the Comptroller of the
			 Currency, as appropriate, may take any other corrective measures with respect
			 to the subsidiary, including the authority to require the subsidiary to
			 terminate the activities or operations posing such risks, as the Corporation or
			 the Comptroller of the Currency, respectively, may deem appropriate.;
			 and
										(iii)in paragraph (3)—
								(I)in subparagraph (A), in the second
			 sentence—
									(aa)by inserting
			 , in the case of a Federal savings association, before
			 consult with; and
									(bb)by striking Director of the Office
			 of Thrift Supervision and inserting Comptroller of the
			 Currency; and
									(II)in subparagraph (B)—
									(aa)in the subparagraph heading, by striking
			 Director and inserting
			 Comptroller of the
			 Currency;
									(bb)by striking Office of Thrift
			 Supervision and inserting Comptroller of the
			 Currency;
									(cc)by inserting a comma after
			 soundness; and
									(dd)by inserting
			 as to Federal savings associations after
			 compliance;
									(8)in section 19(e)
			 (12 U.S.C. 1829(e))—
						(A)in paragraph (1),
			 by striking Director of the Office of Thrift Supervision and
			 inserting Board of Governors of the Federal Reserve System;
			 and
						(B)in paragraph (2),
			 by striking Director of the Office of Thrift Supervision and
			 inserting Board of Governors of the Federal Reserve
			 System;
						(9)in section 28 (12
			 U.S.C. 1831e)—
						(A)in subsection (e)—
							(i)in paragraph (2)—
								(I)in subparagraph (A)(ii), by striking
			 Director of the Office of Thrift Supervision and inserting
			 Comptroller of the Currency or the Corporation, as
			 appropriate;
								(II)in subparagraph (C), by striking
			 Director of the Office of Thrift Supervision and inserting
			 Comptroller of the Currency or the Corporation, as appropriate,;
			 and
								(III)in subparagraph (F), by striking
			 Director of the Office of Thrift Supervision and inserting
			 Comptroller of the Currency or the Corporation, as appropriate;
			 and
								(ii)in paragraph (3)—
								(I)in subparagraph (A), by striking
			 Director of the Office of Thrift Supervision and inserting
			 Comptroller of the Currency or the Corporation, as appropriate;
			 and
								(II)in subparagraph (B), by striking
			 Director of the Office of Thrift Supervision and inserting
			 Comptroller of the Currency or the Corporation, as appropriate,;
			 and
								(B)in subsection (h)(2), by striking
			 Director of the Office of Thrift Supervision and inserting
			 Comptroller of the Currency, of the Corporation,; and
						(10)in section 33(e) (12 U.S.C. 1831j(e)), by
			 striking Federal Housing Finance Board, the Comptroller of the Currency,
			 and the Director of the Office of Thrift Supervision and inserting
			 Federal Housing Finance Agency and the Comptroller of the
			 Currency.
					364.Federal Home
			 Loan Bank Act
					(a)Repeal of
			 section 18(c)Effective 90 days
			 after the transfer date, section 18(c) of the Federal Home Loan Bank Act (12
			 U.S.C. 1438(c)) is repealed.
					(b)Repeal of
			 section 21ASection 21A of the Federal Home Loan Bank Act (12
			 U.S.C. 1441a) is repealed.
					365.Federal Housing
			 Enterprises Financial Safety and Soundness Act of 1992The Federal Housing Enterprises Financial
			 Safety and Soundness Act of 1992 (12 U.S.C. 4501 et seq.) is amended—
					(1)in section 1315(b) (12 U.S.C. 4515(b)), by
			 striking the Federal Deposit Insurance Corporation, and the Office of
			 Thrift Supervision. and inserting and the Federal Deposit
			 Insurance Corporation.; and
					(2)in section 1317(c)
			 (12 U.S.C. 4517(c)), by striking the Federal Deposit Insurance
			 Corporation, or the Director of the Office of Thrift Supervision and
			 inserting or the Federal Deposit Insurance Corporation.
					366.Federal Reserve
			 ActThe Federal Reserve Act
			 (12 U.S.C. 221 et seq.) is amended—
					(1)in section
			 11(a)(2) (12 U.S.C. 248(a)(2))—
						(A)by inserting
			 State savings associations that are insured depository institutions (as
			 defined in section 3 of the Federal Deposit Insurance Act), after
			 case of insured;
						(B)by striking
			 Director of the Office of Thrift Supervision and inserting
			 Comptroller of the Currency;
						(C)by inserting
			 Federal before savings association which;
			 and
						(D)by striking
			 savings and loan association and inserting savings
			 association; and
						(2)in section 19(b)
			 (12 U.S.C. 461(b))—
						(A)in paragraph
			 (1)(F), by striking Director of the Office of Thrift Supervision
			 and inserting Comptroller of the Currency; and
						(B)in paragraph
			 (4)(B), by striking Director of the Office of Thrift Supervision
			 and inserting Comptroller of the Currency.
						367.Financial
			 Institutions Reform, Recovery, and Enforcement Act of 1989The Financial Institutions Reform, Recovery,
			 and Enforcement Act of 1989 is amended—
					(1)in section 203 (12
			 U.S.C. 1812 note), by striking subsection (b);
					(2)in section 302(1)
			 (12 U.S.C. 1467a note), by striking Director of the Office of Thrift
			 Supervision and inserting Comptroller of the
			 Currency;
					(3)in section 305(12
			 U.S.C. 1464 note), by striking subsection (b);
					(4)in section 308 (12
			 U.S.C. 1463 note)—
						(A)in subsection (a),
			 by striking Director of the Office of Thrift Supervision and
			 inserting Chairman of the Board of Governors of the Federal Reserve
			 System, the Comptroller of the Currency, the Chairman of the National Credit
			 Union Administration,; and
						(B)by adding at the
			 end the following new subsection:
							
								(c)ReportsThe Secretary of the Treasury, the Chairman
				of the Board of Governors of the Federal Reserve System, the Comptroller of the
				Currency, the Chairman of the National Credit Union Administration, and the
				Chairperson of Board of Directors of the Federal Deposit Insurance Corporation
				shall each submit an annual report to the Congress containing a description of
				actions taken to carry out this
				section.
								;
						(5)in section 402 (12
			 U.S.C. 1437 note)—
						(A)in subsection (a),
			 by striking Director of the Office of Thrift Supervision and
			 inserting Comptroller of the Currency;
						(B)by striking
			 subsection (b);
						(C)in subsection
			 (e)—
							(i)in
			 paragraph (1), by striking Office of Thrift Supervision and
			 inserting Comptroller of the Currency; and
							(ii)in
			 each of paragraphs (2), (3), and (4), by striking Director of the Office
			 of Thrift Supervision each place that term appears and inserting
			 Comptroller of the Currency; and
							(D)by striking
			 Federal Housing Finance Board each place that term appears and
			 inserting Federal Housing Finance Agency;
						(6)in section 1103(a)
			 (12 U.S.C. 3332(a)), by striking and the Resolution Trust
			 Corporation;
					(7)in section 1205(b)
			 (12 U.S.C. 1818 note)—
						(A)in paragraph
			 (1)—
							(i)by
			 striking subparagraph (B); and
							(ii)by
			 redesignating subparagraphs (C) through (F) as subparagraphs (B) through (E),
			 respectively; and
							(B)in paragraph (2),
			 by striking paragraph (1)(F) and inserting paragraph
			 (1)(E);
						(8)in section 1206
			 (12 U.S.C. 1833b)—
						(A)by striking
			 Board, the Oversight Board of the Resolution Trust Corporation
			 and inserting Agency, and; and
						(B)by striking
			 , and the Office of Thrift Supervision;
						(9)in section 1216
			 (12 U.S.C. 1833e)—
						(A)in subsection
			 (a)—
							(i)in
			 paragraph (3), by adding and at the end;
							(ii)in
			 paragraph (4), by striking the semicolon at the end and inserting a
			 period;
							(iii)by
			 striking paragraphs (2), (5), and (6); and
							(iv)by
			 redesignating paragraphs (3) and (4), as paragraphs (2) and (3),
			 respectively;
							(B)in subsection
			 (c)—
							(i)by
			 striking the Director of the Office of Thrift Supervision, and
			 inserting and; and
							(ii)by
			 striking the Thrift Depositor Protection Oversight Board of the
			 Resolution Trust Corporation, and the Resolution Trust Corporation;
			 and
							(C)in subsection
			 (d)—
							(i)by
			 striking paragraphs (3), (5), and (6); and
							(ii)by
			 redesignating paragraphs (4), (7), and (8) as paragraphs (3), (4), and (5),
			 respectively.
							368.Flood Disaster
			 Protection Act of 1973Section
			 3(a)(5) of the Flood Disaster Protection Act of 1973 (42 U.S.C. 4003(a)(5)) is
			 amended by striking , the Office of Thrift Supervision.
				369.Home Owners' Loan
			 ActThe Home Owners' Loan Act
			 (12 U.S.C. 1461 et seq.) is amended—
					(1)in section 1 (12
			 U.S.C. 1461), by striking the table of contents;
					(2)in section 2 (12
			 U.S.C. 1462), as amended by this Act—
						(A)by striking
			 paragraphs (1) and (3);
						(B)by redesignating
			 paragraph (2) as paragraph (1);
						(C)by redesignating
			 paragraphs (4) through (9) as paragraphs (2) through (7), respectively;
			 and
						(D)by adding at the
			 end the following:
							
								(8)BoardThe
				term Board, other than in the context of the Board of Directors of
				the Corporation, means the Board of Governors of the Federal Reserve
				System.
								(9)ComptrollerThe
				term Comptroller means the Comptroller of the
				Currency.
								;
						(3)in section 3 (12
			 U.S.C. 1462a)—
						(A)by striking the
			 section heading and inserting the following:
							
								3.Administrative
				provisions
								;
						(B)by striking
			 subsections (a), (b), (c), (d), (g), (h), (i), and (j);
						(C)by redesignating
			 subsections (e) and (f) as subsections (a) and (b), respectively;
						(D)in subsection (a),
			 as so redesignated—
							(i)in the heading by
			 striking of the
			 director; and
							(ii)in the matter
			 preceding paragraph (1), by striking The Director and inserting
			 In accordance with subtitle A of title III of the Dodd-Frank Wall Street
			 Reform and Consumer Protection Act, the appropriate Federal banking
			 agency; and
							(E)in subsection (b),
			 as so redesignated, by striking Director and inserting
			 appropriate Federal banking agency;
						(4)in section 4 (12
			 U.S.C. 1463)—
						(A)in subsection
			 (a)—
							(i)in
			 the subsection heading, by striking Federal;
							(ii)by
			 striking paragraphs (1) and (2) and inserting the following:
								
									(1)Examination and
				safe and sound operation
										(A)Federal savings
				associationsThe Comptroller shall provide for the examination
				and safe and sound operation of Federal savings associations.
										(B)State savings
				associationsThe Corporation shall provide for the examination
				and safe and sound operation of State savings associations.
										(2)Regulations for
				savings associationsThe Comptroller may prescribe regulations
				with respect to savings associations, as the Comptroller determines to be
				appropriate to carry out the purposes of this
				Act.
									;
				and
							(iii)in
			 paragraph (3), by striking Director each place that term appears
			 and inserting Comptroller and the Corporation;
							(B)in subsection
			 (b)—
							(i)in
			 paragraph (2)—
								(I)in subparagraph
			 (A), by adding and at the end;
								(II)in subparagraph
			 (B), by striking ; and and inserting a period; and
								(III)by striking
			 subparagraph (C); and
								(ii)by
			 striking Director each place that term appears and inserting
			 Comptroller;
							(C)in subsection
			 (c)—
							(i)by
			 striking All regulations and policies of the Director and
			 inserting The regulations of the Comptroller and the policies of the
			 Comptroller and the Corporation; and
							(ii)by
			 striking of the Currency;
							(D)in subsection
			 (e)(5), by striking Director and inserting
			 Comptroller;
						(E)in subsection (f),
			 by striking Director each place that term appears and inserting
			 appropriate Federal banking agency; and
						(F)in subsection (h),
			 by striking Director each place that term appears and inserting
			 appropriate Federal banking agency;
						(5)in section 5 (12
			 U.S.C. 1464)—
						(A)in subsection (a), by striking
			 Director, each place such term appears and inserting
			 Comptroller of the Currency;
						(B)in subsection (b), by striking
			 Director, each place such term appears and inserting
			 Comptroller of the Currency;
						(C)in subsection
			 (c)—
							(i)in
			 paragraph (5)—
								(I)in subparagraph
			 (A), by striking Director and inserting appropriate
			 Federal banking agency; and
								(II)in subparagraph (B)—
									(aa)by
			 striking The Director and inserting The appropriate
			 Federal banking agency; and
									(bb)by
			 striking the Director and inserting the appropriate
			 Federal banking agency;
									(D)in subsection
			 (d)—
							(i)in
			 paragraph (1)—
								(I)in subparagraph
			 (A)—
									(aa)in
			 the first sentence, by striking Director and inserting
			 appropriate Federal banking agency;
									(bb)in
			 the second sentence—
										(AA)by
			 striking Director's own name and through the Director's own
			 attorneys and inserting name of the appropriate Federal banking
			 agency and through the attorneys of the appropriate Federal banking
			 agency; and
										(BB)by
			 striking Director each place that term appears and inserting
			 appropriate Federal banking agency; and
										(cc)in
			 the third sentence, by striking Director each place that term
			 appears and inserting Comptroller;
									(II)in subparagraph
			 (B)—
									(aa)in
			 clauses (i) through (iv), by striking Director each place that
			 term appears and inserting appropriate Federal banking
			 agency;
									(III)in clause
			 (v)—
									(aa)in
			 the matter preceding subclause (I), by striking Director and
			 inserting appropriate Federal banking agency;
									(bb)in
			 subclause (II), by striking subpenas and inserting
			 subpoenas; and
									(cc)in
			 the matter following subclause (II), by striking subpena and
			 inserting subpoena;
									(IV)in clause
			 (vi)—
									(aa)in
			 the first sentence, by striking Director and inserting
			 appropriate Federal banking agency; and
									(bb)in
			 the second sentence, by striking Director and inserting
			 Comptroller;
									(V)in clause
			 (vii)—
									(aa)in
			 the first sentence, by striking subpena and inserting
			 subpoena;
									(bb)in
			 the second sentence, by striking subpenaed and inserting
			 subpoenaed; and
									(cc)in
			 the third sentence, by striking Director and inserting
			 appropriate Federal banking agency;
									(ii)in
			 paragraph (2)—
								(I)in subparagraph
			 (A)—
									(aa)by
			 striking Director of the Office of Thrift Supervision and
			 inserting appropriate Federal banking agency;
									(bb)by
			 striking any insured savings association and inserting an
			 insured savings association; and
									(cc)by
			 striking Director determines, in the Director's discretion and
			 inserting appropriate Federal banking agency determines, in the
			 discretion of the appropriate Federal banking agency;
									(II)in subparagraph
			 (B), by striking Director each place that term appears and
			 inserting appropriate Federal banking agency;
								(III)in subparagraphs
			 (C) and (D), by striking Director and inserting
			 appropriate Federal banking agency;
								(IV)in subparagraph
			 (E)—
									(aa)in
			 clause (ii)—
										(AA)in
			 the clause heading, by striking or rtc; and
										(BB)by
			 striking or the Resolution Trust Corporation, as appropriate,
			 each place that term appears; and
										(bb)by
			 striking Director each place that term appears and inserting
			 appropriate Federal banking agency; and
									(iii)in
			 paragraph (3)—
								(I)in subparagraph
			 (A), by striking Director each place that term appears and
			 inserting Comptroller; and
								(II)in subparagraph
			 (B)—
									(aa)in
			 the subparagraph heading, by striking or rtc;
									(bb)by
			 striking Corporation or the Resolution Trust; and
									(cc)by
			 striking Director and inserting
			 Comptroller;
									(iv)in
			 paragraph (4), by striking Director and inserting
			 appropriate Federal banking agency;
							(v)in
			 paragraph (6)—
								(I)in subparagraph
			 (A), by striking Director and inserting
			 Comptroller; and
								(II)in subparagraphs
			 (B) and (C), by striking Director each place that term appears
			 and inserting appropriate Federal banking agency;
								(vi)in
			 paragraph (7)—
								(I)in subparagraphs
			 (A), (B), and (D), by striking Director each place that term
			 appears and inserting appropriate Federal banking agency;
								(II)in subparagraph
			 (C), by striking Director and inserting Federal Deposit
			 Insurance Corporation or the Comptroller, as appropriate,; and
								(III)by striking
			 subparagraph (E) and inserting the following:
									
										(E)Administration
				by the comptroller and the corporationThe Comptroller may issue
				such regulations, and the appropriate Federal banking agency may issue such
				orders, including those issued pursuant to section 8 of the Federal Deposit
				Insurance Act, as may be necessary to administer and carry out this paragraph
				and to prevent evasion of this
				paragraph.
										;
								(E)in subsection
			 (e)(2), strike Director and insert
			 Comptroller;
						(F)in subsection
			 (i)—
							(i)by
			 striking Director, each place such term appears, and inserting
			 Comptroller;
							(ii)in
			 paragraph (2), in the heading, by striking director and inserting
			 Comptroller;
							(iii)in
			 paragraph (5)(A), by striking of the Currency; and
							(iv)except as
			 provided in clauses (i) through (iii), by striking Director each
			 place such term appears and inserting Comptroller;
							(G)in subsection (o)—
							(i)in
			 paragraph (1), by striking Director and inserting
			 Comptroller; and
							(ii)in paragraph (2)(B), by striking
			 Director’s determination and inserting determination of
			 the Comptroller;
							(H)in subsections
			 (m), (n), (o), and (p), by striking Director, each place such
			 term appears, and inserting Comptroller;
						(I)in subsection
			 (q)—
							(i)in
			 paragraph (6), by striking of Governors of the Federal Reserve
			 System;
							(ii)by
			 striking Director each place that term appears and inserting
			 Board; and
							(iii)by
			 inserting in consultation with the Comptroller and the
			 Corporation, before considers;
							(J)in subsection
			 (r)(3), by striking Director and inserting Comptroller of
			 the Currency;
						(K)in subsection
			 (s)—
							(i)in paragraph (1), strike
			 Director and insert Comptroller of the
			 Currency;
							(ii)in
			 paragraph (2), strike Director and insert Comptroller of
			 the Currency;
							(iii)in paragraph
			 (3), by striking Director's discretion, the Director and
			 inserting discretion of the appropriate Federal banking agency, the
			 appropriate Federal banking agency,;
							(iv)in paragraph (4),
			 by striking Director each place that term appears and inserting
			 appropriate Federal banking agency; and
							(v)in paragraph
			 (5)—
								(I)by striking
			 Director, each place such term appears, and inserting
			 appropriate Federal banking agency; and
								(II)by striking
			 Director's approval and inserting approval of the
			 appropriate Federal banking agency;
								(L)in subsection
			 (t)—
							(i)in paragraph (1),
			 by striking subparagraph (D);
							(ii)by striking
			 paragraph (3) and inserting the following:
								
									(3)[Repealed].
									;
							(iii)in paragraph
			 (5)—
								(I)in subparagraph
			 (B), by striking Corporation, in its sole discretion and
			 inserting appropriate Federal banking agency, in the sole discretion of
			 the appropriate Federal banking agency; and
								(II)by striking
			 subparagraph (D);
								(iv)in paragraph
			 (6)—
								(I)by striking
			 subparagraph (A) and inserting the following:
									
										(A)[Reserved].
										;
								(II)in subparagraph
			 (B), by striking Director each place that term appears and
			 inserting appropriate Federal banking agency;
								(III)in subparagraph
			 (C)—
									(aa)in clause (i), by
			 striking Director's prior approval and inserting prior
			 approval of the appropriate Federal banking agency;
									(bb)in clause (ii),
			 by striking Director's discretion and inserting
			 discretion of the appropriate Federal banking agency; and
									(cc)by striking
			 Director each place that term appears and inserting
			 appropriate Federal banking agency;
									(IV)in subparagraph
			 (E), by striking Director shall and inserting appropriate
			 Federal banking agency may; and
								(V)in subparagraph
			 (F), by striking Director and all that follows through the end
			 of the subparagraph and inserting appropriate Federal banking agency
			 under this Act or any other provision of law.;
								(v)in paragraph (7),
			 by striking Director each place that term appears and inserting
			 appropriate Federal banking agency;
							(vi)by striking
			 paragraph (8) and inserting the following:
								
									(8)[Repealed].
									;
							(vii)in paragraph
			 (9)—
								(I)in subparagraph
			 (A), by striking Director and inserting
			 Comptroller;
								(II)in subparagraph
			 (C), by striking of the Currency; and
								(III)by striking
			 subparagraph (B) and redesignating subparagraphs (C) and (D) as subparagraphs
			 (B) and (C), respectively; and
								(viii)except as
			 provided in clauses (i) through (vii), by striking Director each
			 place that term appears and inserting appropriate Federal banking
			 agency;
							(M)in subsection (u),
			 by striking Director each place that term appears and inserting
			 appropriate Federal banking agency;
						(N)in subsection
			 (v)—
							(i)in paragraph (2),
			 by striking Director's determinations and inserting
			 determinations of the appropriate Federal banking agency;
			 and
							(ii)by striking
			 Director each place that term appears and inserting
			 appropriate Federal banking agency;
							(O)in subsection
			 (w)(1)—
							(i)in subparagraph
			 (A)(II), by striking Director's intention and inserting
			 intention of the Comptroller; and
							(ii)in subparagraph
			 (B), by striking Director's intention and inserting
			 intention of the Comptroller; and
							(P)except as provided
			 in subparagraphs (A) through (J), by striking Director each
			 place that term appears and inserting Comptroller;
						(6)in section 8 (12
			 U.S.C. 1466a), by striking Director each place that term appears
			 and inserting Comptroller;
					(7)in section 9 (12
			 U.S.C. 1467)—
						(A)in subsection (a),
			 by striking assessed by the Director and all that follows
			 through the end of the subsection and inserting the following: “assessed
			 by—
							
								(1)the Comptroller,
				against each such Federal savings association, as the Comptroller deems
				necessary or appropriate; and
								(2)the Corporation,
				against each such State savings association, as the Corporation deems necessary
				or
				appropriate.
								;
						(B)in subsection (b),
			 by striking Director, each place such term appears, and
			 inserting Comptroller or Corporation, as appropriate;
						(C)in subsection
			 (e)—
							(i)by
			 striking Only the Director and inserting The
			 Comptroller; and
							(ii)by
			 striking Director's designee and inserting designee of
			 the Comptroller;
							(D)by striking
			 subsection (f) and inserting the following:
							
								(f)[Reserved].
								;
						(E)in subsection
			 (g)—
							(i)in
			 paragraph (1), by striking Director and inserting
			 appropriate Federal banking agency; and
							(ii)in paragraph (2),
			 by striking Director, or the Corporation, as the case may be,
			 and inserting appropriate Federal banking agency for the savings
			 association;
							(F)in subsection (i),
			 by striking Director each place that term appears and inserting
			 appropriate Federal banking agency;
						(G)in subsection (j),
			 by striking Director's sole discretion and inserting sole
			 discretion of the appropriate Federal banking agency;
						(H)in subsection (k),
			 by striking Director may assess against institutions for which the
			 Director is the appropriate Federal banking agency, as defined in section 3 of
			 the Federal Deposit Insurance Act, and inserting appropriate
			 Federal banking agency may assess against an institution; and
						(I)except as provided
			 in subparagraphs (A) through (G), by striking Director each
			 place that term appears and inserting appropriate Federal banking
			 agency;
						(8)in section 10 (12
			 U.S.C. 1467a)—
						(A)in subsection
			 (a)(1), by striking Director each place that term appears and
			 inserting appropriate Federal banking agency;
						(B)in subsection
			 (b)—
							(i)in paragraph (2),
			 by striking and the regional office of the Director of the district in
			 which its principal office is located,; and
							(ii)in
			 paragraph (6), by striking Director's own motion or application
			 and inserting motion or application of the Board;
							(C)in subsection
			 (c)—
							(i)in
			 paragraph (2)(F), by striking of Governors of the Federal Reserve
			 System;
							(ii)in
			 paragraph (4)(B), in the subparagraph heading, by striking
			 by
			 director;
							(iii)in
			 paragraph (6)(D), in the subparagraph heading, by striking
			 by
			 Director; and
							(iv)in
			 paragraph (9)(E), by inserting (in consultation with the appropriate
			 Federal banking agency) after including a
			 determination;
							(D)in subsection
			 (g)(5)(B), by striking the Director's discretion and inserting
			 the discretion of the Board;
						(E)in subsection (l),
			 by striking Director each place that term appears and inserting
			 appropriate Federal banking agency;
						(F)in subsection (m),
			 by striking Director and inserting appropriate Federal
			 banking agency;
						(G)in subsection (p)—
							(i)in
			 paragraph (1)—
								(I)by striking Director
			 determines the 1st place such term appears and inserting Board
			 or the appropriate Federal banking agency for the savings association
			 determines;
								(II)by striking
			 Director may and inserting Board may; and
								(III)by striking Director
			 determines the 2nd place such term appears and inserting Board,
			 in consultation with the appropriate Federal banking agency for the savings
			 association determines; and
								(ii)in paragraph (2), by striking
			 Director, each place such term appears, and inserting
			 Board;
							(H)in subsection (q), by striking
			 Director, each place such term appears, and inserting
			 Board;
						(I)in subsection (r), by striking
			 Director, each place such term appears, and inserting
			 Board or appropriate Federal banking agency;
						(J)in subsection
			 (s)—
							(i)in paragraph
			 (2)—
								(I)in subparagraph
			 (B)(ii), by striking Director's judgment and inserting
			 judgment of the appropriate Federal banking agency for the savings
			 association; and
								(II)by striking
			 Director each place that term appears and inserting
			 appropriate Federal banking agency for the savings association;
			 and
								(ii)in paragraph (4),
			 by striking Director and inserting Comptroller;
			 and
							(K)except as provided
			 in subparagraphs (A) through (J), by striking Director each
			 place that term appears and inserting Board;
						(9)in section 11 (12
			 U.S.C. 1468), by striking Director each place that term appears
			 and inserting appropriate Federal banking agency;
					(10)in section 12 (12
			 U.S.C. 1468a), by striking the Director and inserting a
			 Federal banking agency; and
					(11)in section 13 (12
			 U.S.C. 1468a) is amended by striking Director and inserting
			 a Federal banking agency.
					370.Housing Act of
			 1948Section 502(c) of the
			 Housing Act of 1948 (12 U.S.C. 1701c(c)) is amended—
					(1)in the matter preceding paragraph (1), by
			 striking and the Director of the Office of Thrift Supervision
			 and inserting , the Comptroller of the Currency, and the Federal Deposit
			 Insurance Corporation; and
					(2)in paragraph (3), by striking
			 Board and inserting Agency.
					371.Housing and
			 Community Development Act of 1992Section 543 of the Housing and Community
			 Development Act of 1992 (Public Law 102–550; 106 Stat. 3798) is amended—
					(1)in subsection (c)(1)—
						(A)by striking subparagraphs (D) through (F);
			 and
						(B)by redesignating subparagraphs (G) and (H)
			 as subparagraphs (D) and (E), respectively; and
						(2)in subsection (f)—
						(A)in paragraph (2), by striking the
			 Office of Thrift Supervision, each place that term appears; and
						(B)in paragraph (3)—
							(i)in the matter preceding subparagraph (A),
			 by striking the Office of Thrift Supervision,; and
							(ii)in subparagraph (D), by striking
			 Office of Thrift Supervision,.
							372.Housing and
			 Urban-Rural Recovery Act of 1983Section 469 of the Housing and Urban-Rural
			 Recovery Act of 1983 (12 U.S.C. 1701p–1) is amended in the first sentence, by
			 striking Federal Home Loan Bank Board and inserting
			 Federal Housing Finance Agency.
				373.National
			 Housing ActSection 202(f) of
			 the National Housing Act (12 U.S.C. 1708(f)) is amended—
					(1)by striking
			 paragraph (5) and inserting the following:
						
							(5)if the mortgagee
				is a national bank, a subsidiary or affiliate of such bank, a Federal savings
				association or a subsidiary or affiliate of a savings association, the
				Comptroller of the
				Currency;
							;
					(2)in paragraph (6),
			 by adding and at the end;
					(3)in paragraph
			 (7)—
						(A)by inserting
			 or State savings association after State bank;
			 and
						(B)by striking
			 ; and and inserting a period; and
						(4)by striking
			 paragraph (8).
					374.Neighborhood
			 Reinvestment Corporation ActSection 606(c)(3) of the Neighborhood
			 Reinvestment Corporation Act (42 U.S.C. 8105(c)(3)) is amended by striking
			 Federal Home Loan Bank Board and inserting Federal
			 Housing Finance Agency.
				375.Public Law
			 93–100Section 5(d) of Public
			 Law 93–100 (12 U.S.C. 1470(a)) is amended—
					(1)in paragraph (1),
			 by striking Federal Savings and Loan Insurance Corporation with respect
			 to insured institutions, the Board of Governors of the Federal Reserve System
			 with respect to State member insured banks, and the Federal Deposit Insurance
			 Corporation with respect to State nonmember insured banks and inserting
			 appropriate Federal banking agency, with respect to the institutions
			 subject to the jurisdiction of each such agency,; and
					(2)in paragraph (2),
			 by striking supervisory and inserting
			 banking.
					376.Securities Exchange Act of
			 1934The Securities Exchange
			 Act of 1934 (15 U.S.C. 78a et seq.) is amended—
					(1)in section 3(a)(34) (15 U.S.C.
			 78c(a)(34))—
						(A)in subparagraph (A)—
							(i)in clause (i), by striking or a
			 subsidiary or a department or division of any such bank and inserting
			 a subsidiary or a department or division of any such bank, a Federal
			 savings association (as defined in section 3(b)(2) of the Federal Deposit
			 Insurance Act (12 U.S.C. 1813(b)(2))), the deposits of which are insured by the
			 Federal Deposit Insurance Corporation, or a subsidiary or department or
			 division of any such Federal savings association;
							(ii)in clause (ii),
			 by striking or a subsidiary or a department or division of such
			 subsidiary and inserting a subsidiary or a department or
			 division of such subsidiary, or a savings and loan holding
			 company;
							(iii)in clause (iii), by striking or a
			 subsidiary or department or division thereof; and inserting a
			 subsidiary or department or division of any such bank, a State savings
			 association (as defined in section 3(b)(3) of the Federal Deposit Insurance Act
			 (12 U.S.C. 1813(b)(3))), the deposits of which are insured by the Federal
			 Deposit Insurance Corporation, or a subsidiary or a department or division of
			 any such State savings association; and;
							(iv)by striking clause (iv); and
							(v)by redesignating clause (v) as clause
			 (iv);
							(B)in subparagraph (B)—
							(i)in clause (i), by striking or a
			 subsidiary of any such bank and inserting a subsidiary of any
			 such bank, a Federal savings association (as defined in section 3(b)(2) of the
			 Federal Deposit Insurance Act (12 U.S.C. 1813(b)(2))), the deposits of which
			 are insured by the Federal Deposit Insurance Corporation, or a subsidiary of
			 any such Federal savings association;
							(ii)in clause (ii),
			 by striking or a subsidiary of a bank holding company which is a bank
			 other than a bank specified in clause (i), (iii), or (iv) of this
			 subparagraph and inserting a subsidiary of a bank holding
			 company that is a bank other than a bank specified in clause (i) or (iii) of
			 this subparagraph, or a savings and loan holding company;
							(iii)in clause (iii), by striking or a
			 subsidiary thereof; and inserting a subsidiary of any such bank,
			 a State savings association (as defined in section 3(b)(3) of the Federal
			 Deposit Insurance Act (12 U.S.C. 1813(b)(3))), the deposits of which are
			 insured by the Federal Deposit Insurance Corporation, or a subsidiary of any
			 such State savings association; and;
							(iv)by striking clause (iv); and
							(v)by redesignating clause (v) as clause
			 (iv);
							(C)in subparagraph (C)—
							(i)in clause (i), by striking
			 bank and inserting bank or a Federal savings association
			 (as defined in section 3(b)(2) of the Federal Deposit Insurance Act (12 U.S.C.
			 1813(b)(2))), the deposits of which are insured by the Federal Deposit
			 Insurance Corporation;
							(ii)in clause (ii),
			 by striking or a subsidiary of a bank holding company which is a bank
			 other than a bank specified in clause (i), (iii), or (iv) of this
			 subparagraph and inserting a subsidiary of a bank holding
			 company that is a bank other than a bank specified in clause (i) or (iii) of
			 this subparagraph, or a savings and loan holding company;
							(iii)in clause (iii), by striking
			 System) and inserting, System) or a State savings
			 association (as defined in section 3(b)(3) of the Federal Deposit Insurance Act
			 (12 U.S.C. 1813(b)(3))), the deposits of which are insured by the Federal
			 Deposit Insurance Corporation; and;
							(iv)by striking clause (iv); and
							(v)by redesignating clause (v) as clause
			 (iv);
							(D)in subparagraph (D)—
							(i)in clause (i), by inserting after
			 bank the following: or a Federal savings association (as
			 defined in section 3(b)(2) of the Federal Deposit Insurance Act (12 U.S.C.
			 1813(b)(2))), the deposits of which are insured by the Federal Deposit
			 Insurance Corporation;
							(ii)in clause (ii),
			 by adding and at the end;
							(iii)by striking
			 clause (iii);
							(iv)by redesignating
			 clause (iv) as clause (iii); and
							(v)in clause (iii),
			 as so redesignated, by inserting after bank the following:
			 or a State savings association (as defined in section 3(b)(3) of the
			 Federal Deposit Insurance Act (12 U.S.C. 1813(b)(3))), the deposits of which
			 are insured by the Federal Deposit Insurance Corporation;
							(E)in subparagraph (F)—
							(i)in clause (i), by inserting after
			 bank the following: or a Federal savings association (as
			 defined in section 3(b)(2) of the Federal Deposit Insurance Act (12 U.S.C.
			 1813(b)(2))), the deposits of which are insured by the Federal Deposit
			 Insurance Corporation;
							(ii)by striking clause (ii);
							(iii)by redesignating clauses (iii), (iv), and
			 (v) as clauses (ii), (iii), and (iv), respectively; and
							(iv)in clause (iii),
			 as so redesignated, by inserting before the semicolon the following: or
			 a State savings association (as defined in section 3(b)(3) of the Federal
			 Deposit Insurance Act (12 U.S.C. 1813(b)(3))), the deposits of which are
			 insured by the Federal Deposit Insurance Corporation;
							(F)in subparagraph
			 (G)—
							(i)in clause (i), by
			 inserting after national bank the following: , a Federal
			 savings association (as defined in section 3(b)(2) of the Federal Deposit
			 Insurance Act), the deposits of which are insured by the Federal Deposit
			 Insurance Corporation,;
							(ii)in clause
			 (iii)—
								(I)by inserting after
			 bank) the following: , a State savings association (as
			 defined in section 3(b)(3) of the Federal Deposit Insurance Act), the deposits
			 of which are insured by the Federal Deposit Insurance Corporation,;
			 and
								(II)by adding
			 and at the end;
								(iii)by striking
			 clause (iv); and
							(iv)by redesignating
			 clause (v) as clause (iv); and
							(G)in the
			 undesignated matter following subparagraph (H), by striking , and the
			 term District of Columbia savings and loan association means any
			 association subject to examination and supervision by the Office of Thrift
			 Supervision under section 8 of the Home Owners' Loan Act of
			 1933;
						(2)in section 12(i)
			 (15 U.S.C. 78l(i))—
						(A)in paragraph (1),
			 by inserting after national banks the following: and
			 Federal savings associations, the accounts of which are insured by the Federal
			 Deposit Insurance Corporation;
						(B)by striking
			 (3) and all that follows through vested in the Office of
			 Thrift Supervision and inserting and (3) with respect to all
			 other insured banks and State savings associations, the accounts of which are
			 insured by the Federal Deposit Insurance Corporation, are vested in the Federal
			 Deposit Insurance Corporation; and
						(C)in the second
			 sentence, by striking the Federal Deposit Insurance Corporation, and the
			 Office of Thrift Supervision and inserting and the Federal
			 Deposit Insurance Corporation;
						(3)in section 15C(g)(1) (15 U.S.C.
			 78o–5(g)(1)), by striking the Director of the Office of Thrift
			 Supervision, the Federal Savings and Loan Insurance Corporation,;
			 and
					(4)in section
			 23(b)(1) (15 U.S.C. 78w(b)(1)), by striking , other than the Office of
			 Thrift Supervision,.
					377.Title 18,
			 United States CodeTitle 18,
			 United States Code, is amended—
					(1)in section
			 212(c)(2)—
						(A)by striking
			 subparagraph (C); and
						(B)by redesignating
			 subparagraphs (D) through (H) as subparagraphs (C) through (G),
			 respectively;
						(2)in section 657, by
			 striking Office of Thrift Supervision, the Resolution Trust
			 Corporation,;
					(3)in section
			 981(a)(1)(D)—
						(A)by striking
			 Resolution Trust Corporation,; and
						(B)by striking
			 or the Office of Thrift Supervision;
						(4)in section
			 982(a)(3)—
						(A)by striking
			 Resolution Trust Corporation,; and
						(B)by striking
			 or the Office of Thrift Supervision;
						(5)in section
			 1006—
						(A)by striking
			 Office of Thrift Supervision,; and
						(B)by striking
			 the Resolution Trust Corporation,;
						(6)in section
			 1014—
						(A)by striking
			 the Office of Thrift Supervision; and
						(B)by striking
			 the Resolution Trust Corporation,; and
						(7)in section
			 1032(1)—
						(A)by striking
			 the Resolution Trust Corporation,; and
						(B)by striking
			 or the Director of the Office of Thrift Supervision.
						378.Title 31,
			 United States CodeTitle 31,
			 United States Code, is amended—
					(1)in section
			 321—
						(A)in subsection
			 (c)—
							(i)in paragraph (1),
			 by adding and at the end;
							(ii)in paragraph (2),
			 by striking ; and and inserting a period; and
							(iii)by striking
			 paragraph (3); and
							(B)by striking
			 subsection (e); and
						(2)in section 714(a),
			 by striking the Office of the Comptroller of the Currency, and the
			 Office of Thrift Supervision. and inserting and the Office of
			 the Comptroller of the Currency..
					IVRegulation of
			 advisers to hedge funds and others
			401.Short
			 titleThis title may be cited
			 as the Private Fund Investment Advisers Registration Act of
			 2010.
			402.Definitions
				(a)Investment
			 Advisers Act of 1940 definitionsSection 202(a) of the Investment Advisers
			 Act of 1940 (15 U.S.C. 80b–2(a)) is amended by adding at the end the
			 following:
					
						(29)The term
				private fund means an issuer that would be an investment company,
				as defined in section 3 of the Investment Company Act of 1940 (15 U.S.C.
				80a–3), but for section 3(c)(1) or 3(c)(7) of that Act.
						(30)The term
				foreign private adviser means any investment adviser who—
							(A)has no place of
				business in the United States;
							(B)has, in total,
				fewer than 15 clients and investors in the United States in private funds
				advised by the investment adviser;
							(C)has aggregate
				assets under management attributable to clients in the United States and
				investors in the United States in private funds advised by the investment
				adviser of less than $25,000,000, or such higher amount as the Commission may,
				by rule, deem appropriate in accordance with the purposes of this title;
				and
							(D)neither—
								(i)holds itself out
				generally to the public in the United States as an investment adviser;
				nor
								(ii)acts as—
									(I)an investment
				adviser to any investment company registered under the Investment Company Act
				of 1940; or
									(II)a company that
				has elected to be a business development company pursuant to section 54 of the
				Investment Company Act of 1940 (15 U.S.C. 80a–53), and has not withdrawn its
				election.
									.
				(b)Other
			 definitionsAs used in this title, the terms investment
			 adviser and private fund have the same meanings as in
			 section 202 of the Investment Advisers Act of 1940, as amended by this
			 title.
				403.Elimination of
			 private adviser exemption; limited exemption for foreign private advisers;
			 limited intrastate exemptionSection 203(b) of the Investment Advisers
			 Act of 1940 (15 U.S.C. 80b–3(b)) is amended—
				(1)in paragraph (1),
			 by inserting , other than an investment adviser who acts as an
			 investment adviser to any private fund, before all of
			 whose;
				(2)by striking
			 paragraph (3) and inserting the following:
					
						(3)any investment
				adviser that is a foreign private
				adviser;
						;
				and
				(3)in paragraph (5),
			 by striking or at the end;
				(4)in paragraph (6)—
					(A)by striking
			 any investment adviser and inserting (A) any investment
			 adviser;
					(B)by redesignating
			 subparagraphs (A) and (B) as clauses (i) and (ii), respectively; and
					(C)in clause (ii) (as
			 so redesignated), by striking the period at the end and inserting ;
			 or; and
					(D)by adding at the
			 end the following:
						
							(B)any investment adviser that is
				registered with the Commodity Futures Trading Commission as a commodity trading
				advisor and advises a private fund, provided that, if after the date of
				enactment of the Private Fund Investment Advisers Registration Act of 2010, the
				business of the advisor should become predominately the provision of
				securities-related advice, then such adviser shall register with the
				Commission.
							.
					(5)by adding at the
			 end the following:
					
						(7)any investment
				adviser, other than any entity that has elected to be regulated or is regulated
				as a business development company pursuant to section 54 of the Investment
				Company Act of 1940 (15 U.S.C. 80a–54), who solely advises—
							(A)small business
				investment companies that are licensees under the Small Business Investment Act
				of 1958;
							(B)entities that have
				received from the Small Business Administration notice to proceed to qualify
				for a license as a small business investment company under the Small Business
				Investment Act of 1958, which notice or license has not been revoked; or
							(C)applicants that
				are affiliated with 1 or more licensed small business investment companies
				described in subparagraph (A) and that have applied for another license under
				the Small Business Investment Act of 1958, which application remains
				pending.
							.
				404.Collection of
			 systemic risk data; reports; examinations; disclosuresSection 204 of the Investment Advisers Act
			 of 1940 (15 U.S.C. 80b–4) is amended—
				(1)by redesignating
			 subsections (b) and (c) as subsections (c) and (d), respectively; and
				(2)by inserting after
			 subsection (a) the following:
					
						(b)Records and
				reports of private funds
							(1)In
				generalThe Commission may require any investment adviser
				registered under this title—
								(A)to maintain such
				records of, and file with the Commission such reports regarding, private funds
				advised by the investment adviser, as necessary and appropriate in the public
				interest and for the protection of investors, or for the assessment of systemic
				risk by the Financial Stability Oversight Council (in this subsection referred
				to as the Council); and
								(B)to provide or make
				available to the Council those reports or records or the information contained
				therein.
								(2)Treatment of
				recordsThe records and reports of any private fund to which an
				investment adviser registered under this title provides investment advice shall
				be deemed to be the records and reports of the investment adviser.
							(3)Required
				informationThe records and reports required to be maintained by
				an investment adviser and subject to inspection by the Commission under this
				subsection shall include, for each private fund advised by the investment
				adviser, a description of—
								(A)the amount of
				assets under management and use of leverage, including off-balance-sheet
				leverage;
								(B)counterparty
				credit risk exposure;
								(C)trading and
				investment positions;
								(D)valuation policies
				and practices of the fund;
								(E)types of assets
				held;
								(F)side arrangements
				or side letters, whereby certain investors in a fund obtain more favorable
				rights or entitlements than other investors;
								(G)trading practices;
				and
								(H)such other
				information as the Commission, in consultation with the Council, determines is
				necessary and appropriate in the public interest and for the protection of
				investors or for the assessment of systemic risk, which may include the
				establishment of different reporting requirements for different classes of fund
				advisers, based on the type or size of private fund being advised.
								(4)Maintenance of
				recordsAn investment adviser registered under this title shall
				maintain such records of private funds advised by the investment adviser for
				such period or periods as the Commission, by rule, may prescribe as necessary
				and appropriate in the public interest and for the protection of investors, or
				for the assessment of systemic risk.
							(5)Filing of
				recordsThe Commission shall issue rules requiring each
				investment adviser to a private fund to file reports containing such
				information as the Commission deems necessary and appropriate in the public
				interest and for the protection of investors or for the assessment of systemic
				risk.
							(6)Examination of
				records
								(A)Periodic and
				special examinationsThe Commission—
									(i)shall conduct
				periodic inspections of the records of private funds maintained by an
				investment adviser registered under this title in accordance with a schedule
				established by the Commission; and
									(ii)may conduct at
				any time and from time to time such additional, special, and other examinations
				as the Commission may prescribe as necessary and appropriate in the public
				interest and for the protection of investors, or for the assessment of systemic
				risk.
									(B)Availability of
				recordsAn investment adviser registered under this title shall
				make available to the Commission any copies or extracts from such records as
				may be prepared without undue effort, expense, or delay, as the Commission or
				its representatives may reasonably request.
								(7)Information
				sharing
								(A)In
				generalThe Commission shall make available to the Council copies
				of all reports, documents, records, and information filed with or provided to
				the Commission by an investment adviser under this subsection as the Council
				may consider necessary for the purpose of assessing the systemic risk posed by
				a private fund.
								(B)ConfidentialityThe
				Council shall maintain the confidentiality of information received under this
				paragraph in all such reports, documents, records, and information, in a manner
				consistent with the level of confidentiality established for the Commission
				pursuant to paragraph (8). The Council shall be exempt from section 552 of
				title 5, United States Code, with respect to any information in any report,
				document, record, or information made available, to the Council under this
				subsection.”.
								(8)Commission
				confidentiality of reportsNotwithstanding any other provision of
				law, the Commission may not be compelled to disclose any report or information
				contained therein required to be filed with the Commission under this
				subsection, except that nothing in this subsection authorizes the
				Commission—
								(A)to withhold
				information from Congress, upon an agreement of confidentiality; or
								(B)prevent the
				Commission from complying with—
									(i)a
				request for information from any other Federal department or agency or any
				self-regulatory organization requesting the report or information for purposes
				within the scope of its jurisdiction; or
									(ii)an order of a
				court of the United States in an action brought by the United States or the
				Commission.
									(9)Other recipients
				confidentialityAny department, agency, or self-regulatory
				organization that receives reports or information from the Commission under
				this subsection shall maintain the confidentiality of such reports, documents,
				records, and information in a manner consistent with the level of
				confidentiality established for the Commission under paragraph (8).
							(10)Public
				information exception
								(A)In
				generalThe Commission, the Council, and any other department,
				agency, or self-regulatory organization that receives information, reports,
				documents, records, or information from the Commission under this subsection,
				shall be exempt from the provisions of section 552 of title 5, United States
				Code, with respect to any such report, document, record, or information. Any
				proprietary information of an investment adviser ascertained by the Commission
				from any report required to be filed with the Commission pursuant to this
				subsection shall be subject to the same limitations on public disclosure as any
				facts ascertained during an examination, as provided by section 210(b) of this
				title.
								(B)Proprietary
				informationFor purposes of this paragraph, proprietary
				information includes sensitive, non-public information regarding—
									(i)the investment or
				trading strategies of the investment adviser;
									(ii)analytical or
				research methodologies;
									(iii)trading
				data;
									(iv)computer hardware
				or software containing intellectual property; and
									(v)any additional
				information that the Commission determines to be proprietary.
									(11)Annual report
				to CongressThe Commission shall report annually to Congress on
				how the Commission has used the data collected pursuant to this subsection to
				monitor the markets for the protection of investors and the integrity of the
				markets.
							.
				405.Disclosure
			 provision amendmentSection
			 210(c) of the Investment Advisers Act of 1940 (15 U.S.C. 80b–10(c)) is amended
			 by inserting before the period at the end the following: or for purposes
			 of assessment of potential systemic risk.
			406.Clarification
			 of rulemaking authoritySection 211 of the Investment Advisers Act
			 of 1940 (15 U.S.C. 80b–11) is amended—
				(1)in subsection (a),
			 by inserting before the period at the end of the first sentence the following:
			 , including rules and regulations defining technical, trade, and other
			 terms used in this title, except that the Commission may not define the term
			 client for purposes of paragraphs (1) and (2) of section 206 to
			 include an investor in a private fund managed by an investment adviser, if such
			 private fund has entered into an advisory contract with such adviser;
			 and
				(2)by adding at the
			 end the following:
					
						(e)Disclosure rules
				on private fundsThe
				Commission and the Commodity Futures Trading Commission shall, after
				consultation with the Council but not later than 12 months after the date of
				enactment of the Private Fund Investment Advisers Registration Act of 2010,
				jointly promulgate rules to establish the form and content of the reports
				required to be filed with the Commission under subsection 204(b) and with the
				Commodity Futures Trading Commission by investment advisers that are registered
				both under this title and the Commodity Exchange Act (7 U.S.C. 1a et
				seq.).
						.
				407.Exemption of
			 and reporting by venture capital fund advisersSection 203 of the Investment Advisers Act
			 of 1940 (15 U.S.C. 80b–3) is amended by adding at the end the following:
				
					(l)Exemption of
				venture capital fund advisersNo investment adviser that acts as
				an investment adviser solely to 1 or more venture capital funds shall be
				subject to the registration requirements of this title with respect to the
				provision of investment advice relating to a venture capital fund. Not later
				than 1 year after the date of enactment of this subsection, the Commission
				shall issue final rules to define the term venture capital fund
				for purposes of this subsection. The Commission shall require such advisers to
				maintain such records and provide to the Commission such annual or other
				reports as the Commission determines necessary or appropriate in the public
				interest or for the protection of
				investors.
					.
			408.Exemption of
			 and reporting by certain private fund advisersSection 203 of the Investment Advisers Act
			 of 1940 (15 U.S.C. 80b–3) is amended by adding at the end the following:
				
					(m)Exemption of and
				reporting by certain private fund advisers
						(1)In
				generalThe Commission shall
				provide an exemption from the registration requirements under this section to
				any investment adviser of private funds, if each of such investment adviser
				acts solely as an adviser to private funds and has assets under management in
				the United States of less than $150,000,000.
						(2)ReportingThe
				Commission shall require investment advisers exempted by reason of this
				subsection to maintain such records and provide to the Commission such annual
				or other reports as the Commission determines necessary or appropriate in the
				public interest or for the protection of investors.
						(n)Registration and
				examination of mid-sized private fund advisersIn prescribing
				regulations to carry out the requirements of this section with respect to
				investment advisers acting as investment advisers to mid-sized private funds,
				the Commission shall take into account the size, governance, and investment
				strategy of such funds to determine whether they pose systemic risk, and shall
				provide for registration and examination procedures with respect to the
				investment advisers of such funds which reflect the level of systemic risk
				posed by such
				funds.
					.
			409.Family
			 offices
				(a)In
			 generalSection 202(a)(11) of the Investment Advisers Act of 1940
			 (15 U.S.C. 80b–2(a)(11)) is amended by striking or (G) and
			 inserting the following: ; (G) any family office, as defined by rule,
			 regulation, or order of the Commission, in accordance with the purposes of this
			 title; or (H).
				(b)RulemakingThe
			 rules, regulations, or orders issued by the Commission pursuant to section
			 202(a)(11)(G) of the Investment Advisers Act of 1940, as added by this section,
			 regarding the definition of the term family office shall provide
			 for an exemption that—
					(1)is consistent with
			 the previous exemptive policy of the Commission, as reflected in exemptive
			 orders for family offices in effect on the date of enactment of this Act, and
			 the grandfathering provisions in paragraph (3);
					(2)recognizes the
			 range of organizational, management, and employment structures and arrangements
			 employed by family offices; and
					(3)does not exclude
			 any person who was not registered or required to be registered under the
			 Investment Advisers Act of 1940 on January 1, 2010 from the definition of the
			 term family office, solely because such person provides
			 investment advice to, and was engaged before January 1, 2010 in providing
			 investment advice to—
						(A)natural persons
			 who, at the time of their applicable investment, are officers, directors, or
			 employees of the family office who—
							(i)have
			 invested with the family office before January 1, 2010; and
							(ii)are
			 accredited investors, as defined in Regulation D of the Commission (or any
			 successor thereto) under the Securities Act of 1933, or, as the Commission may
			 prescribe by rule, the successors-in-interest thereto;
							(B)any company owned
			 exclusively and controlled by members of the family of the family office, or as
			 the Commission may prescribe by rule;
						(C)any investment
			 adviser registered under the Investment Adviser Act of 1940 that provides
			 investment advice to the family office and who identifies investment
			 opportunities to the family office, and invests in such transactions on
			 substantially the same terms as the family office invests, but does not invest
			 in other funds advised by the family office, and whose assets as to which the
			 family office directly or indirectly provides investment advice represent, in
			 the aggregate, not more than 5 percent of the value of the total assets as to
			 which the family office provides investment advice.
						(c)Antifraud
			 authorityA family office that would not be a family office, but
			 for subsection (b)(3), shall be deemed to be an investment adviser for the
			 purposes of paragraphs (1), (2) and (4) of section 206 of the Investment
			 Advisers Act of 1940.
				410.State and
			 Federal responsibilities; asset threshold for Federal registration of
			 investment advisersSection
			 203A(a) of the of the Investment Advisers Act of 1940 (15 U.S.C. 80b–3a(a)) is
			 amended—
				(1)by redesignating
			 paragraph (2) as paragraph (3); and
				(2)by inserting after
			 paragraph (1) the following:
					
						(2)Treatment of
				mid-sized investment advisers
							(A)In
				generalNo investment adviser described in subparagraph (B) shall
				register under section 203, unless the investment adviser is an adviser to an
				investment company registered under the Investment Company Act of 1940, or a
				company which has elected to be a business development company pursuant to
				section 54 of the Investment Company Act of 1940, and has not withdrawn the
				election, except that, if by effect of this paragraph an investment adviser
				would be required to register with 15 or more States, then the adviser may
				register under section 203.
							(B)Covered
				personsAn investment adviser described in this subparagraph is
				an investment adviser that—
								(i)is
				required to be registered as an investment adviser with the securities
				commissioner (or any agency or office performing like functions) of the State
				in which it maintains its principal office and place of business and, if
				registered, would be subject to examination as an investment adviser by any
				such commissioner, agency, or office; and
								(ii)has assets under
				management between—
									(I)the amount
				specified under subparagraph (A) of paragraph (1), as such amount may have been
				adjusted by the Commission pursuant to that subparagraph; and
									(II)$100,000,000, or
				such higher amount as the Commission may, by rule, deem appropriate in
				accordance with the purposes of this
				title.
									.
				411.Custody of
			 client assetsThe Investment
			 Advisers Act of 1940 (15 U.S.C. 80b–1 et seq.) is amended by adding at the end
			 the following new section:
				
					223.Custody of
				client accountsAn investment
				adviser registered under this title shall take such steps to safeguard client
				assets over which such adviser has custody, including, without limitation,
				verification of such assets by an independent public accountant, as the
				Commission may, by rule,
				prescribe.
					.
			412.Comptroller General
			 study on custody rule costsThe Comptroller General of the United States
			 shall—
				(1)conduct a study
			 of—
					(A)the compliance
			 costs associated with the current Securities and Exchange Commission rules
			 204–2 (17 C.F.R. Parts 275.204–2) and rule 206(4)–2 (17 C.F.R. 275.206(4)–2)
			 under the Investment Advisers Act of 1940 regarding custody of funds or
			 securities of clients by investment advisers; and
					(B)the additional
			 costs if subsection (b)(6) of rule 206(4)–2 (17 C.F.R. 275.206(4)–2(b)(6))
			 relating to operational independence were eliminated; and
					(2)submit a report to
			 the Committee on Banking, Housing, and Urban Affairs of the Senate and the
			 Committee on Financial Services of the House of Representatives on the results
			 of such study, not later than 3 years after the date of enactment of this
			 Act.
				413.Adjusting the
			 accredited investor standard
				(a)In
			 generalThe Commission shall adjust any net worth standard for an
			 accredited investor, as set forth in the rules of the Commission under the
			 Securities Act of 1933, so that the individual net worth of any natural person,
			 or joint net worth with the spouse of that person, at the time of purchase, is
			 more than $1,000,000 (as such amount is adjusted periodically by rule of the
			 Commission), excluding the value of the primary residence of such natural
			 person, except that during the 4-year period that begins on the date of
			 enactment of this Act, any net worth standard shall be $1,000,000, excluding
			 the value of the primary residence of such natural person.
				(b)Review and
			 adjustment
					(1)Initial review
			 and adjustment
						(A)Initial
			 reviewThe Commission may undertake a review of the definition of
			 the term accredited investor, as such term applies to natural
			 persons, to determine whether the requirements of the definition, excluding the
			 requirement relating to the net worth standard described in subsection (a),
			 should be adjusted or modified for the protection of investors, in the public
			 interest, and in light of the economy.
						(B)Adjustment or
			 modificationUpon completion of a review under subparagraph (A),
			 the Commission may, by notice and comment rulemaking, make such adjustments to
			 the definition of the term accredited investor, excluding
			 adjusting or modifying the requirement relating to the net worth standard
			 described in subsection (a), as such term applies to natural persons, as the
			 Commission may deem appropriate for the protection of investors, in the public
			 interest, and in light of the economy.
						(2)Subsequent
			 reviews and adjustment
						(A)Subsequent
			 reviewsNot earlier than 4 years after the date of enactment of
			 this Act, and not less frequently than once every 4 years thereafter, the
			 Commission shall undertake a review of the definition, in its entirety, of the
			 term accredited investor, as defined in section 230.215 of title
			 17, Code of Federal Regulations, or any successor thereto, as such term applies
			 to natural persons, to determine whether the requirements of the definition
			 should be adjusted or modified for the protection of investors, in the public
			 interest, and in light of the economy.
						(B)Adjustment or
			 modificationUpon completion of a review under subparagraph (A),
			 the Commission may, by notice and comment rulemaking, make such adjustments to
			 the definition of the term accredited investor, as defined in
			 section 230.215 of title 17, Code of Federal Regulations, or any successor
			 thereto, as such term applies to natural persons, as the Commission may deem
			 appropriate for the protection of investors, in the public interest, and in
			 light of the economy.
						414.Rule of
			 construction relating to the Commodities Exchange ActThe Investment Advisers Act of 1940 (15
			 U.S.C. 80b–1 et seq.) is further amended by adding at the end the following new
			 section:
				
					224.Rule of
				construction relating to the Commodities Exchange ActNothing in this title shall relieve any
				person of any obligation or duty, or affect the availability of any right or
				remedy available to the Commodity Futures Trading Commission or any private
				party, arising under the Commodity Exchange Act (7 U.S.C. 1 et seq.) governing
				commodity pools, commodity pool operators, or commodity trading
				advisors.
					.
			415.GAO study and
			 report on accredited investorsThe Comptroller General of the United States
			 shall conduct a study on the appropriate criteria for determining the financial
			 thresholds or other criteria needed to qualify for accredited investor status
			 and eligibility to invest in private funds, and shall submit a report to the
			 Committee on Banking, Housing, and Urban Affairs of the Senate and the
			 Committee on Financial Services of the House of Representatives on the results
			 of such study not later than 3 years after the date of enactment of this
			 Act.
			416.GAO study on
			 self-regulatory organization for private fundsThe Comptroller General of the United States
			 shall—
				(1)conduct a study of the feasibility of
			 forming a self-regulatory organization to oversee private funds; and
				(2)submit a report to the Committee on
			 Banking, Housing, and Urban Affairs of the Senate and the Committee on
			 Financial Services of the House of Representatives on the results of such
			 study, not later than 1 year after the date of enactment of this Act.
				417.Commission
			 study and report on short selling
				(a)StudiesThe
			 Division of Risk, Strategy, and Financial Innovation of the Commission shall
			 conduct—
					(1)a
			 study, taking into account current scholarship, on the state of short selling
			 on national securities exchanges and in the over-the-counter markets, with
			 particular attention to the impact of recent rule changes and the incidence
			 of—
						(A)the failure to
			 deliver shares sold short; or
						(B)delivery of shares
			 on the fourth day following the short sale transaction; and
						(2)a
			 study of—
						(A)the feasibility,
			 benefits, and costs of requiring reporting publicly, in real time short sale
			 positions of publicly listed securities, or, in the alternative, reporting such
			 short positions in real time only to the Commission and the Financial Industry
			 Regulatory Authority; and
						(B)the feasibility,
			 benefits, and costs of conducting a voluntary pilot program in which public
			 companies will agree to have all trades of their shares marked
			 short, market maker short, buy,
			 buy-to-cover, or long, and reported in real time
			 through the Consolidated Tape.
						(b)ReportsThe
			 Commission shall submit a report to the Committee on Banking, Housing, and
			 Urban Affairs of the Senate and the Committee on Financial Services of the
			 House of Representatives—
					(1)on the results of
			 the study required under subsection (a)(1), including recommendations for
			 market improvements, not later than 2 years after the date of enactment of this
			 Act; and
					(2)on the results of
			 the study required under subsection (a)(2), not later than 1 year after the
			 date of enactment of this Act.
					418.Qualified
			 client standardSection 205(e)
			 of the Investment Advisers Act of 1940 (15 U.S.C. 80b–5(e)) is amended by
			 adding at the end the following: With respect to any factor used in any
			 rule or regulation by the Commission in making a determination under this
			 subsection, if the Commission uses a dollar amount test in connection with such
			 factor, such as a net asset threshold, the Commission shall, by order, not
			 later than 1 year after the date of enactment of the Private Fund Investment
			 Advisers Registration Act of 2010, and every 5 years thereafter, adjust for the
			 effects of inflation on such test. Any such adjustment that is not a multiple
			 of $100,000 shall be rounded to the nearest multiple of
			 $100,000..
			419.Transition
			 periodExcept as otherwise
			 provided in this title, this title and the amendments made by this title shall
			 become effective 1 year after the date of enactment of this Act, except that
			 any investment adviser may, at the discretion of the investment adviser,
			 register with the Commission under the Investment Advisers Act of 1940 during
			 that 1-year period, subject to the rules of the Commission.
			VInsurance
			AFederal Insurance
			 Office
				501.Short
			 titleThis subtitle may be
			 cited as the Federal Insurance Office Act of 2010.
				502.Federal
			 Insurance Office
					(a)Establishment of
			 officeSubchapter I of chapter 3 of subtitle I of title 31,
			 United States Code, is amended—
						(1)by redesignating
			 section 312 as section 315;
						(2)by redesignating
			 section 313 as section 312; and
						(3)by inserting after
			 section 312 (as so redesignated) the following new sections:
							
								313.Federal
				Insurance Office
									(a)EstablishmentThere
				is established within the Department of the Treasury the Federal Insurance
				Office.
									(b)LeadershipThe
				Office shall be headed by a Director, who shall be appointed by the Secretary
				of the Treasury. The position of Director shall be a career reserved position
				in the Senior Executive Service, as that position is defined under section 3132
				of title 5, United States Code.
									(c)Functions
										(1)Authority
				pursuant to direction of SecretaryThe Office, pursuant to the
				direction of the Secretary, shall have the authority—
											(A)to monitor all
				aspects of the insurance industry, including identifying issues or gaps in the
				regulation of insurers that could contribute to a systemic crisis in the
				insurance industry or the United States financial system;
											(B)to monitor the
				extent to which traditionally underserved communities and consumers, minorities
				(as such term is defined in section 1204(c) of the Financial Institutions
				Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 1811 note)), and low-
				and moderate-income persons have access to affordable insurance products
				regarding all lines of insurance, except health insurance;
											(C)to recommend to
				the Financial Stability Oversight Council that it designate an insurer,
				including the affiliates of such insurer, as an entity subject to regulation as
				a nonbank financial company supervised by the Board of Governors pursuant to
				title I of the Dodd-Frank Wall Street Reform and Consumer Protection
				Act;
											(D)to assist the
				Secretary in administering the Terrorism Insurance Program established in the
				Department of the Treasury under the Terrorism Risk Insurance Act of 2002 (15
				U.S.C. 6701 note);
											(E)to coordinate
				Federal efforts and develop Federal policy on prudential aspects of
				international insurance matters, including representing the United States, as
				appropriate, in the International Association of Insurance Supervisors (or a
				successor entity) and assisting the Secretary in negotiating covered agreements
				(as such term is defined in subsection (r));
											(F)to determine, in
				accordance with subsection (f), whether State insurance measures are preempted
				by covered agreements;
											(G)to consult with
				the States (including State insurance regulators) regarding insurance matters
				of national importance and prudential insurance matters of international
				importance; and
											(H)to perform such
				other related duties and authorities as may be assigned to the Office by the
				Secretary.
											(2)Advisory
				functionsThe Office shall advise the Secretary on major domestic
				and prudential international insurance policy issues.
										(3)Advisory
				capacity on CouncilThe Director shall serve in an advisory
				capacity on the Financial Stability Oversight Council established under the
				Financial Stability Act of 2010.
										(d)ScopeThe authority of the Office shall extend to
				all lines of insurance except—
										(1)health insurance,
				as determined by the Secretary in coordination with the Secretary of Health and
				Human Services based on section 2791 of the Public Health Service Act (42
				U.S.C. 300gg–91);
										(2)long-term care insurance, except long-term
				care insurance that is included with life or annuity insurance components, as
				determined by the Secretary in coordination with the Secretary of Health and
				Human Services, and in the case of long-term care insurance that is included
				with such components, the Secretary shall coordinate with the Secretary of
				Health and Human Services in performing the functions of the Office; and
										(3)crop insurance, as
				established by the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.).
										(e)Gathering of
				information
										(1)In
				generalIn carrying out the functions required under subsection
				(c), the Office may—
											(A)receive and
				collect data and information on and from the insurance industry and
				insurers;
											(B)enter into
				information-sharing agreements;
											(C)analyze and
				disseminate data and information; and
											(D)issue reports
				regarding all lines of insurance except health insurance.
											(2)Collection of
				information from insurers and affiliates
											(A)In
				generalExcept as provided in paragraph (3), the Office may
				require an insurer, or any affiliate of an insurer, to submit such data or
				information as the Office may reasonably require in carrying out the functions
				described under subsection (c).
											(B)Rule of
				constructionNotwithstanding any other provision of this section,
				for purposes of subparagraph (A), the term insurer means any
				entity that writes insurance or reinsures risks and issues contracts or
				policies in 1 or more States.
											(3)Exception for
				small insurersParagraph (2) shall not apply with respect to any
				insurer or affiliate thereof that meets a minimum size threshold that the
				Office may establish, whether by order or rule.
										(4)Advance coordinationBefore collecting any data or information
				under paragraph (2) from an insurer, or affiliate of an insurer, the Office
				shall coordinate with each relevant Federal agency and State insurance
				regulator (or other relevant Federal or State regulatory agency, if any, in the
				case of an affiliate of an insurer) and any publicly available sources to
				determine if the information to be collected is available from, and may be
				obtained in a timely manner by, such Federal agency or State insurance
				regulator, individually or collectively, other regulatory agency, or publicly
				available sources. If the Director determines that such data or information is
				available, and may be obtained in a timely manner, from such an agency,
				regulator, regulatory agency, or source, the Director shall obtain the data or
				information from such agency, regulator, regulatory agency, or source. If the
				Director determines that such data or information is not so available, the
				Director may collect such data or information from an insurer (or affiliate)
				only if the Director complies with the requirements of subchapter I of chapter
				35 of title 44, United States Code (relating to Federal information policy;
				commonly known as the Paperwork Reduction Act), in collecting such data or
				information. Notwithstanding any other provision of law, each such relevant
				Federal agency and State insurance regulator or other Federal or State
				regulatory agency is authorized to provide to the Office such data or
				information.
										(5)Confidentiality
											(A)Retention of
				privilegeThe submission of any nonpublicly available data and
				information to the Office under this subsection shall not constitute a waiver
				of, or otherwise affect, any privilege arising under Federal or State law
				(including the rules of any Federal or State court) to which the data or
				information is otherwise subject.
											(B)Continued
				application of prior confidentiality agreementsAny requirement
				under Federal or State law to the extent otherwise applicable, or any
				requirement pursuant to a written agreement in effect between the original
				source of any nonpublicly available data or information and the source of such
				data or information to the Office, regarding the privacy or confidentiality of
				any data or information in the possession of the source to the Office, shall
				continue to apply to such data or information after the data or information has
				been provided pursuant to this subsection to the Office.
											(C)Information-sharing
				agreementAny data or information obtained by the Office may be
				made available to State insurance regulators, individually or collectively,
				through an information-sharing agreement that—
												(i)shall comply with
				applicable Federal law; and
												(ii)shall not
				constitute a waiver of, or otherwise affect, any privilege under Federal or
				State law (including the rules of any Federal or State court) to which the data
				or information is otherwise subject.
												(D)Agency
				disclosure requirementsSection 552 of title 5, United States
				Code, shall apply to any data or information submitted to the Office by an
				insurer or an affiliate of an insurer.
											(6)Subpoenas and
				enforcementThe Director shall have the power to require by
				subpoena the production of the data or information requested under paragraph
				(2), but only upon a written finding by the Director that such data or
				information is required to carry out the functions described under subsection
				(c) and that the Office has coordinated with such regulator or agency as
				required under paragraph (4). Subpoenas shall bear the signature of the
				Director and shall be served by any person or class of persons designated by
				the Director for that purpose. In the case of contumacy or failure to obey a
				subpoena, the subpoena shall be enforceable by order of any appropriate
				district court of the United States. Any failure to obey the order of the court
				may be punished by the court as a contempt of court.
										(f)Preemption of
				State insurance measures
										(1)StandardA
				State insurance measure shall be preempted pursuant to this section or section
				314 if, and only to the extent that the Director determines, in accordance with
				this subsection, that the measure—
											(A)results in less
				favorable treatment of a non-United States insurer domiciled in a foreign
				jurisdiction that is subject to a covered agreement than a United States
				insurer domiciled, licensed, or otherwise admitted in that State; and
											(B)is inconsistent
				with a covered agreement.
											(2)Determination
											(A)Notice of
				potential inconsistencyBefore making any determination under
				paragraph (1), the Director shall—
												(i)notify and consult
				with the appropriate State regarding any potential inconsistency or
				preemption;
												(ii)notify and consult with the United States
				Trade Representative regarding any potential inconsistency or
				preemption;
												(iii)cause to be
				published in the Federal Register notice of the issue regarding the potential
				inconsistency or preemption, including a description of each State insurance
				measure at issue and any applicable covered agreement;
												(iv)provide
				interested parties a reasonable opportunity to submit written comments to the
				Office; and
												(v)consider any
				comments received.
												(B)Scope of
				reviewFor purposes of this
				subsection, any determination of the Director regarding State insurance
				measures, and any preemption under paragraph (1) as a result of such
				determination, shall be limited to the subject matter contained within the
				covered agreement involved and shall achieve a level of protection for
				insurance or reinsurance consumers that is substantially equivalent to the
				level of protection achieved under State insurance or reinsurance
				regulation.
											(C)Notice of
				determination of inconsistencyUpon making any determination
				under paragraph (1), the Director shall—
												(i)notify the
				appropriate State of the determination and the extent of the
				inconsistency;
												(ii)establish a
				reasonable period of time, which shall not be less than 30 days, before the
				determination shall become effective; and
												(iii)notify the Committees on Financial Services
				and Ways and Means of the House of Representatives and the Committees on
				Banking, Housing, and Urban Affairs and Finance of the Senate.
												(3)Notice of
				effectivenessUpon the conclusion of the period referred to in
				paragraph (2)(C)(ii), if the basis for such determination still exists, the
				determination shall become effective and the Director shall—
											(A)cause to be
				published a notice in the Federal Register that the preemption has become
				effective, as well as the effective date; and
											(B)notify the
				appropriate State.
											(4)LimitationNo
				State may enforce a State insurance measure to the extent that such measure has
				been preempted under this subsection.
										(g)Applicability of
				Administrative Procedures ActDeterminations of inconsistency
				made pursuant to subsection (f)(2) shall be subject to the applicable
				provisions of subchapter II of chapter 5 of title 5, United States Code
				(relating to administrative procedure), and chapter 7 of such title (relating
				to judicial review), except that in any action for judicial review of a
				determination of inconsistency, the court shall determine the matter de
				novo.
									(h)Regulations,
				policies, and proceduresThe Secretary may issue orders,
				regulations, policies, and procedures to implement this section.
									(i)ConsultationThe
				Director shall consult with State insurance regulators, individually or
				collectively, to the extent the Director determines appropriate, in carrying
				out the functions of the Office.
									(j)Savings
				provisionsNothing in this section shall—
										(1)preempt—
											(A)any State
				insurance measure that governs any insurer’s rates, premiums, underwriting, or
				sales practices;
											(B)any State coverage
				requirements for insurance;
											(C)the application of
				the antitrust laws of any State to the business of insurance; or
											(D)any State
				insurance measure governing the capital or solvency of an insurer, except to
				the extent that such State insurance measure results in less favorable
				treatment of a non-United State insurer than a United States insurer;
											(2)be construed to
				alter, amend, or limit any provision of the Consumer Financial Protection
				Agency Act of 2010; or
										(3)affect the
				preemption of any State insurance measure otherwise inconsistent with and
				preempted by Federal law.
										(k)Retention of
				existing State regulatory authorityNothing in this section or
				section 314 shall be construed to establish or provide the Office or the
				Department of the Treasury with general supervisory or regulatory authority
				over the business of insurance.
									(l)Retention of
				authority of Federal financial regulatory agenciesNothing
				in this section or section 314 shall be construed to limit the authority of any
				Federal financial regulatory agency, including the authority to develop and
				coordinate policy, negotiate, and enter into agreements with foreign
				governments, authorities, regulators, and multinational regulatory committees
				and to preempt State measures to affect uniformity with international
				regulatory agreements.
									(m)Retention of
				authority of United States Trade RepresentativeNothing in this
				section or section 314 shall be construed to affect the authority of the Office
				of the United States Trade Representative pursuant to section 141 of the Trade
				Act of 1974 (19 U.S.C. 2171) or any other provision of law, including authority
				over the development and coordination of United States international trade
				policy and the administration of the United States trade agreements
				program.
									(n)Annual reports
				to congress
										(1)Section
				313(f) reportsBeginning September 30, 2011, the Director
				shall submit a report on or before September 30 of each calendar year to the
				President and to the Committees on Financial Services and Ways and Means of the
				House of Representatives and the Committees on Banking, Housing, and Urban
				Affairs and Finance of the Senate on any actions taken by the Office pursuant
				to subsection (f) (regarding preemption of inconsistent State insurance
				measures).
										(2)Insurance
				industryBeginning September
				30, 2011, the Director shall submit a report on or before September 30 of each
				calendar year to the President and to the Committee on Financial Services of
				the House of Representatives and the Committee on Banking, Housing, and Urban
				Affairs of the Senate on the insurance industry and any other information as
				deemed relevant by the Director or requested by such Committees.
										(o)Reports on U.S.
				and global reinsurance marketThe Director shall submit to the Committee
				on Financial Services of the House of Representatives and the Committee on
				Banking, Housing, and Urban Affairs of the Senate—
										(1)a report received
				not later than September 30, 2012, describing the breadth and scope of the
				global reinsurance market and the critical role such market plays in supporting
				insurance in the United States; and
										(2)a report received
				not later than January 1, 2013, and updated not later than January 1, 2015,
				describing the impact of part II of the Nonadmitted and Reinsurance Reform Act
				of 2010 on the ability of State regulators to access reinsurance information
				for regulated companies in their jurisdictions.
										(p)Study and report
				on regulation of insurance
										(1)In
				generalNot later than 18 months after the date of enactment of
				this section, the Director shall conduct a study and submit a report to
				Congress on how to modernize and improve the system of insurance regulation in
				the United States.
										(2)ConsiderationsThe
				study and report required under paragraph (1) shall be based on and guided by
				the following considerations:
											(A)Systemic risk
				regulation with respect to insurance.
											(B)Capital standards
				and the relationship between capital allocation and liabilities, including
				standards relating to liquidity and duration risk.
											(C)Consumer
				protection for insurance products and practices, including gaps in State
				regulation.
											(D)The degree of
				national uniformity of State insurance regulation.
											(E)The regulation of
				insurance companies and affiliates on a consolidated basis.
											(F)International
				coordination of insurance regulation.
											(3)Additional
				factorsThe study and report required under paragraph (1) shall
				also examine the following factors:
											(A)The costs and
				benefits of potential Federal regulation of insurance across various lines of
				insurance (except health insurance).
											(B)The feasibility of
				regulating only certain lines of insurance at the Federal level, while leaving
				other lines of insurance to be regulated at the State level.
											(C)The ability of any
				potential Federal regulation or Federal regulators to eliminate or minimize
				regulatory arbitrage.
											(D)The impact that
				developments in the regulation of insurance in foreign jurisdictions might have
				on the potential Federal regulation of insurance.
											(E)The ability of any
				potential Federal regulation or Federal regulator to provide robust consumer
				protection for policyholders.
											(F)The potential
				consequences of subjecting insurance companies to a Federal resolution
				authority, including the effects of any Federal resolution authority—
												(i)on
				the operation of State insurance guaranty fund systems, including the loss of
				guaranty fund coverage if an insurance company is subject to a Federal
				resolution authority;
												(ii)on policyholder
				protection, including the loss of the priority status of policyholder claims
				over other unsecured general creditor claims;
												(iii)in the case of
				life insurance companies, on the loss of the special status of separate account
				assets and separate account liabilities; and
												(iv)on the
				international competitiveness of insurance companies.
												(G)Such other factors
				as the Director determines necessary or appropriate, consistent with the
				principles set forth in paragraph (2).
											(4)Required
				recommendationsThe study and report required under paragraph (1)
				shall also contain any legislative, administrative, or regulatory
				recommendations, as the Director determines appropriate, to carry out or
				effectuate the findings set forth in such report.
										(5)ConsultationWith
				respect to the study and report required under paragraph (1), the Director
				shall consult with the State insurance regulators, consumer organizations,
				representatives of the insurance industry and policyholders, and other
				organizations and experts, as appropriate.
										(q)Use of existing
				resourcesTo carry out this section, the Office may employ
				personnel, facilities, and any other resource of the Department of the Treasury
				available to the Secretary and the Secretary shall dedicate specific personnel
				to the Office.
									(r)DefinitionsIn
				this section and section 314, the following definitions shall apply:
										(1)AffiliateThe
				term affiliate means, with respect to an insurer, any person who
				controls, is controlled by, or is under common control with the insurer.
										(2)Covered
				agreementThe term
				covered agreement means a written bilateral or multilateral
				agreement regarding prudential measures with respect to the business of
				insurance or reinsurance that—
											(A)is entered into
				between the United States and one or more foreign governments, authorities, or
				regulatory entities; and
											(B)relates to the
				recognition of prudential measures with respect to the business of insurance or
				reinsurance that achieves a level of protection for insurance or reinsurance
				consumers that is substantially equivalent to the level of protection achieved
				under State insurance or reinsurance regulation.
											(3)InsurerThe
				term insurer means any person engaged in the business of
				insurance, including reinsurance.
										(4)Federal financial regulatory
				agencyThe term
				Federal financial regulatory agency means the Department of the
				Treasury, the Board of Governors of the Federal Reserve System, the Office of
				the Comptroller of the Currency, the Office of Thrift Supervision, the
				Securities and Exchange Commission, the Commodity Futures Trading Commission,
				the Federal Deposit Insurance Corporation, the Federal Housing Finance Agency,
				or the National Credit Union Administration.
										(5)Non-United
				States insurerThe term non-United States insurer
				means an insurer that is organized under the laws of a jurisdiction other than
				a State, but does not include any United States branch of such an
				insurer.
										(6)OfficeThe
				term Office means the Federal Insurance Office established by this
				section.
										(7)State insurance
				measureThe term State insurance measure means any
				State law, regulation, administrative ruling, bulletin, guideline, or practice
				relating to or affecting prudential measures applicable to insurance or
				reinsurance.
										(8)State insurance
				regulatorThe term State insurance regulator means
				any State regulatory authority responsible for the supervision of
				insurers.
										(9)Substantially equivalent to the level of
				protection achievedThe term
				substantially equivalent to the level of protection achieved
				means the prudential measures of a foreign government, authority, or regulatory
				entity achieve a similar outcome in consumer protection as the outcome achieved
				under State insurance or reinsurance regulation.
										(10)United States
				insurerThe term United States insurer means—
											(A)an insurer that is
				organized under the laws of a State; or
											(B)a United States
				branch of a non-United States insurer.
											(s)Authorization of
				appropriationsThere are authorized to be appropriated for the
				Office for each fiscal year such sums as may be necessary.
									314.Covered
				agreements
									(a)AuthorityThe Secretary and the United States Trade
				Representative are authorized, jointly, to negotiate and enter into covered
				agreements on behalf of the United States.
									(b)Requirements for
				consultation with Congress
										(1)In
				generalBefore initiating
				negotiations to enter into a covered agreement under subsection (a), during
				such negotiations, and before entering into any such agreement, the Secretary
				and the United States Trade Representative shall jointly consult with the
				Committee on Financial Services and the Committee on Ways and Means of the
				House of Representatives and the Committee on Banking, Housing, and Urban
				Affairs and the Committee on Finance of the Senate.
										(2)ScopeThe
				consultation described in paragraph (1) shall include consultation with respect
				to—
											(A)the nature of the
				agreement;
											(B)how and to what
				extent the agreement will achieve the applicable purposes, policies,
				priorities, and objectives of section 313 and this section; and
											(C)the implementation
				of the agreement, including the general effect of the agreement on existing
				State laws.
											(c)Submission and
				layover provisionsA covered agreement under subsection (a) may
				enter into force with respect to the United States only if—
										(1)the Secretary and
				the United States Trade Representative jointly submit to the congressional
				committees specified in subsection (b)(1), on a day on which both Houses of
				Congress are in session, a copy of the final legal text of the agreement;
				and
										(2)a period of 90
				calendar days beginning on the date on which the copy of the final legal text
				of the agreement is submitted to the congressional committees under paragraph
				(1) has
				expired.
										.
						(b)Duties of
			 SecretarySection 321(a) of title 31, United States Code, is
			 amended—
						(1)in paragraph (7),
			 by striking ; and and inserting a semicolon;
						(2)in paragraph
			 (8)(C), by striking the period at the end and inserting ; and;
			 and
						(3)by adding at the
			 end the following new paragraph:
							
								(9)advise the
				President on major domestic and international prudential policy issues in
				connection with all lines of insurance except health
				insurance.
								.
						(c)Clerical
			 amendmentThe table of sections for subchapter I of chapter 3 of
			 title 31, United States Code, is amended by striking the item relating to
			 section 312 and inserting the following new items:
						
							
								Sec. 312. Terrorism and financial intelligence.
								Sec. 313. Federal Insurance
				Office.
								Sec. 314. Covered agreements.
								Sec. 315. Continuing in
				office.
							
							.
					BState-Based
			 Insurance Reform
				511.Short
			 titleThis subtitle may be
			 cited as the Nonadmitted and Reinsurance Reform Act of
			 2010.
				512.Effective
			 dateExcept as otherwise
			 specifically provided in this subtitle, this subtitle shall take effect upon
			 the expiration of the 12-month period beginning on the date of the enactment of
			 this subtitle.
				INonadmitted
			 insurance
					521.Reporting,
			 payment, and allocation of premium taxes
						(a)Home State’s
			 exclusive authorityNo State other than the home State of an
			 insured may require any premium tax payment for nonadmitted insurance.
						(b)Allocation of
			 nonadmitted premium taxes
							(1)In
			 generalThe States may enter into a compact or otherwise
			 establish procedures to allocate among the States the premium taxes paid to an
			 insured’s home State described in subsection (a).
							(2)Effective
			 dateExcept as expressly
			 otherwise provided in such compact or other procedures, any such compact or
			 other procedures—
								(A)if adopted on or before the expiration of
			 the 330-day period that begins on the date of the enactment of this subtitle,
			 shall apply to any premium taxes that, on or after such date of enactment, are
			 required to be paid to any State that is subject to such compact or procedures;
			 and
								(B)if adopted after the expiration of such
			 330-day period, shall apply to any premium taxes that, on or after January 1 of
			 the first calendar year that begins after the expiration of such 330-day
			 period, are required to be paid to any State that is subject to such compact or
			 procedures.
								(3)ReportUpon the expiration of the 330-day period
			 referred to in paragraph (2), the NAIC may submit a report to the Committee on
			 Financial Services and the Committee on the Judiciary of the House of
			 Representatives and the Committee on Banking, Housing, and Urban Affairs of the
			 Senate identifying and describing any compact or other procedures for
			 allocation among the States of premium taxes that have been adopted during such
			 period by any States.
							(4)Nationwide
			 systemThe Congress intends that each State adopt nationwide
			 uniform requirements, forms, and procedures, such as an interstate compact,
			 that provide for the reporting, payment, collection, and allocation of premium
			 taxes for nonadmitted insurance consistent with this section.
							(c)Allocation based
			 on tax allocation reportTo facilitate the payment of premium
			 taxes among the States, an insured’s home State may require surplus lines
			 brokers and insureds who have independently procured insurance to annually file
			 tax allocation reports with the insured’s home State detailing the portion of
			 the nonadmitted insurance policy premium or premiums attributable to
			 properties, risks, or exposures located in each State. The filing of a
			 nonadmitted insurance tax allocation report and the payment of tax may be made
			 by a person authorized by the insured to act as its agent.
						522.Regulation of
			 nonadmitted insurance by insured’s home State
						(a)Home State
			 authorityExcept as otherwise
			 provided in this section, the placement of nonadmitted insurance shall be
			 subject to the statutory and regulatory requirements solely of the insured’s
			 home State.
						(b)Broker
			 licensingNo State other than an insured’s home State may require
			 a surplus lines broker to be licensed in order to sell, solicit, or negotiate
			 nonadmitted insurance with respect to such insured.
						(c)Enforcement
			 provisionWith respect to section 521 and subsections (a) and (b)
			 of this section, any law, regulation, provision, or action of any State that
			 applies or purports to apply to nonadmitted insurance sold to, solicited by, or
			 negotiated with an insured whose home State is another State shall be preempted
			 with respect to such application.
						(d)Workers’
			 compensation exceptionThis
			 section may not be construed to preempt any State law, rule, or regulation that
			 restricts the placement of workers’ compensation insurance or excess insurance
			 for self-funded workers’ compensation plans with a nonadmitted insurer.
						523.Participation
			 in national producer databaseAfter the expiration of the 2-year period
			 beginning on the date of the enactment of this subtitle, a State may not
			 collect any fees relating to licensing of an individual or entity as a surplus
			 lines broker in the State unless the State has in effect at such time laws or
			 regulations that provide for participation by the State in the national
			 insurance producer database of the NAIC, or any other equivalent uniform
			 national database, for the licensure of surplus lines brokers and the renewal
			 of such licenses.
					524.Uniform
			 standards for surplus lines eligibilityA State may not—
						(1)impose eligibility requirements on, or
			 otherwise establish eligibility criteria for, nonadmitted insurers domiciled in
			 a United States jurisdiction, except in conformance with such requirements and
			 criteria in sections 5A(2) and 5C(2)(a) of the Non-Admitted Insurance Model
			 Act, unless the State has adopted nationwide uniform requirements, forms, and
			 procedures developed in accordance with section 521(b) of this subtitle that
			 include alternative nationwide uniform eligibility requirements; or
						(2)prohibit a surplus lines broker from
			 placing nonadmitted insurance with, or procuring nonadmitted insurance from, a
			 nonadmitted insurer domiciled outside the United States that is listed on the
			 Quarterly Listing of Alien Insurers maintained by the International Insurers
			 Department of the NAIC.
						525.Streamlined
			 application for commercial purchasersA surplus lines broker seeking to procure or
			 place nonadmitted insurance in a State for an exempt commercial purchaser shall
			 not be required to satisfy any State requirement to make a due diligence search
			 to determine whether the full amount or type of insurance sought by such exempt
			 commercial purchaser can be obtained from admitted insurers if—
						(1)the broker
			 procuring or placing the surplus lines insurance has disclosed to the exempt
			 commercial purchaser that such insurance may or may not be available from the
			 admitted market that may provide greater protection with more regulatory
			 oversight; and
						(2)the exempt
			 commercial purchaser has subsequently requested in writing the broker to
			 procure or place such insurance from a nonadmitted insurer.
						526.GAO study of
			 nonadmitted insurance market
						(a)In
			 generalThe Comptroller General of the United States shall
			 conduct a study of the nonadmitted insurance market to determine the effect of
			 the enactment of this part on the size and market share of the nonadmitted
			 insurance market for providing coverage typically provided by the admitted
			 insurance market.
						(b)ContentsThe
			 study shall determine and analyze—
							(1)the change in the
			 size and market share of the nonadmitted insurance market and in the number of
			 insurance companies and insurance holding companies providing such business in
			 the 18-month period that begins upon the effective date of this
			 subtitle;
							(2)the extent to
			 which insurance coverage typically provided by the admitted insurance market
			 has shifted to the nonadmitted insurance market;
							(3)the consequences
			 of any change in the size and market share of the nonadmitted insurance market,
			 including differences in the price and availability of coverage available in
			 both the admitted and nonadmitted insurance markets;
							(4)the extent to
			 which insurance companies and insurance holding companies that provide both
			 admitted and nonadmitted insurance have experienced shifts in the volume of
			 business between admitted and nonadmitted insurance; and
							(5)the extent to
			 which there has been a change in the number of individuals who have nonadmitted
			 insurance policies, the type of coverage provided under such policies, and
			 whether such coverage is available in the admitted insurance market.
							(c)Consultation
			 with NAICIn conducting the study under this section, the
			 Comptroller General shall consult with the NAIC.
						(d)ReportThe
			 Comptroller General shall complete the study under this section and submit a
			 report to the Committee on Banking, Housing, and Urban Affairs of the Senate
			 and the Committee on Financial Services of the House of Representatives
			 regarding the findings of the study not later than 30 months after the
			 effective date of this subtitle.
						527.DefinitionsFor purposes of this part, the following
			 definitions shall apply:
						(1)Admitted
			 insurerThe term admitted insurer means, with
			 respect to a State, an insurer licensed to engage in the business of insurance
			 in such State.
						(2)AffiliateThe term affiliate means, with
			 respect to an insured, any entity that controls, is controlled by, or is under
			 common control with the insured.
						(3)Affiliated
			 groupThe term affiliated group means any group of
			 entities that are all affiliated.
						(4)ControlAn
			 entity has control over another entity if—
							(A)the entity
			 directly or indirectly or acting through 1 or more other persons owns,
			 controls, or has the power to vote 25 percent or more of any class of voting
			 securities of the other entity; or
							(B)the entity
			 controls in any manner the election of a majority of the directors or trustees
			 of the other entity.
							(5)Exempt
			 commercial purchaserThe term
			 exempt commercial purchaser means any person purchasing commercial
			 insurance that, at the time of placement, meets the following
			 requirements:
							(A)The person employs
			 or retains a qualified risk manager to negotiate insurance coverage.
							(B)The person has
			 paid aggregate nationwide commercial property and casualty insurance premiums
			 in excess of $100,000 in the immediately preceding 12 months.
							(C)(i)The person meets at
			 least 1 of the following criteria:
									(I)The person possesses a net worth in
			 excess of $20,000,000, as such amount is adjusted pursuant to clause
			 (ii).
									(II)The person generates annual revenues in
			 excess of $50,000,000, as such amount is adjusted pursuant to clause
			 (ii).
									(III)The person employs more than 500
			 full-time or full-time equivalent employees per individual insured or is a
			 member of an affiliated group employing more than 1,000 employees in the
			 aggregate.
									(IV)The person is a not-for-profit
			 organization or public entity generating annual budgeted expenditures of at
			 least $30,000,000, as such amount is adjusted pursuant to clause (ii).
									(V)The person is a municipality with a
			 population in excess of 50,000 persons.
									(ii)Effective on the fifth January 1
			 occurring after the date of the enactment of this subtitle and each fifth
			 January 1 occurring thereafter, the amounts in subclauses (I), (II), and (IV)
			 of clause (i) shall be adjusted to reflect the percentage change for such
			 5-year period in the Consumer Price Index for All Urban Consumers published by
			 the Bureau of Labor Statistics of the Department of Labor.
								(6)Home
			 State
							(A)In
			 generalExcept as provided in
			 subparagraph (B), the term home State means, with respect to an
			 insured—
								(i)the
			 State in which an insured maintains its principal place of business or, in the
			 case of an individual, the individual’s principal residence; or
								(ii)if 100 percent of the insured risk is
			 located out of the State referred to in clause (i), the State to which the
			 greatest percentage of the insured’s taxable premium for that insurance
			 contract is allocated.
								(B)Affiliated
			 groupsIf more than 1 insured from an affiliated group are named
			 insureds on a single nonadmitted insurance contract, the term home
			 State means the home State, as determined pursuant to subparagraph (A),
			 of the member of the affiliated group that has the largest percentage of
			 premium attributed to it under such insurance contract.
							(7)Independently
			 procured insuranceThe term independently procured
			 insurance means insurance procured directly by an insured from a
			 nonadmitted insurer.
						(8)NAICThe
			 term NAIC means the National Association of Insurance
			 Commissioners or any successor entity.
						(9)Nonadmitted
			 insuranceThe term nonadmitted insurance means any
			 property and casualty insurance permitted to be placed directly or through a
			 surplus lines broker with a nonadmitted insurer eligible to accept such
			 insurance.
						(10)Non-admitted
			 insurance model actThe term Non-Admitted Insurance Model
			 Act means the provisions of the Non-Admitted Insurance Model Act, as
			 adopted by the NAIC on August 3, 1994, and amended on September 30, 1996,
			 December 6, 1997, October 2, 1999, and June 8, 2002.
						(11)Nonadmitted
			 insurerThe term nonadmitted insurer—
							(A)means, with
			 respect to a State, an insurer not licensed to engage in the business of
			 insurance in such State; but
							(B)does not include a
			 risk retention group, as that term is defined in section 2(a)(4) of the
			 Liability Risk Retention Act of 1986 (15 U.S.C. 3901(a)(4)).
							(12)Premium
			 taxThe term premium tax means, with respect to
			 surplus lines or independently procured insurance coverage, any tax, fee,
			 assessment, or other charge imposed by a government entity directly or
			 indirectly based on any payment made as consideration for an insurance contract
			 for such insurance, including premium deposits, assessments, registration fees,
			 and any other compensation given in consideration for a contract of
			 insurance.
						(13)Qualified risk
			 managerThe term
			 qualified risk manager means, with respect to a policyholder of
			 commercial insurance, a person who meets all of the following
			 requirements:
							(A)The person is an
			 employee of, or third-party consultant retained by, the commercial
			 policyholder.
							(B)The person
			 provides skilled services in loss prevention, loss reduction, or risk and
			 insurance coverage analysis, and purchase of insurance.
							(C)The person—
								(i)(I)has a bachelor’s degree
			 or higher from an accredited college or university in risk management, business
			 administration, finance, economics, or any other field determined by a State
			 insurance commissioner or other State regulatory official or entity to
			 demonstrate minimum competence in risk management; and
									(II)(aa)has 3 years of experience in risk
			 financing, claims administration, loss prevention, risk and insurance analysis,
			 or purchasing commercial lines of insurance; or
										(bb)has—
											(AA)a designation as a Chartered Property
			 and Casualty Underwriter (in this subparagraph referred to as
			 CPCU) issued by the American Institute for CPCU/Insurance
			 Institute of America;
											(BB)a designation as an Associate in Risk
			 Management (ARM) issued by the American Institute for CPCU/Insurance Institute
			 of America;
											(CC)a designation as Certified Risk
			 Manager (CRM) issued by the National Alliance for Insurance Education &
			 Research;
											(DD)a designation as a RIMS Fellow (RF)
			 issued by the Global Risk Management Institute; or
											(EE)any other designation, certification,
			 or license determined by a State insurance commissioner or other State
			 insurance regulatory official or entity to demonstrate minimum competency in
			 risk management;
											(ii)(I)has at least 7 years of
			 experience in risk financing, claims administration, loss prevention, risk and
			 insurance coverage analysis, or purchasing commercial lines of insurance;
			 and
									(II)has any 1 of the designations specified
			 in subitems (AA) through (EE) of clause (i)(II)(bb);
									(iii)has at least 10
			 years of experience in risk financing, claims administration, loss prevention,
			 risk and insurance coverage analysis, or purchasing commercial lines of
			 insurance; or
								(iv)has a graduate degree from an accredited
			 college or university in risk management, business administration, finance,
			 economics, or any other field determined by a State insurance commissioner or
			 other State regulatory official or entity to demonstrate minimum competence in
			 risk management.
								(14)ReinsuranceThe
			 term reinsurance means the assumption by an insurer of all or part
			 of a risk undertaken originally by another insurer.
						(15)Surplus lines
			 brokerThe term surplus lines broker means an
			 individual, firm, or corporation which is licensed in a State to sell, solicit,
			 or negotiate insurance on properties, risks, or exposures located or to be
			 performed in a State with nonadmitted insurers.
						(16)StateThe term State includes any
			 State of the United States, the District of Columbia, the Commonwealth of
			 Puerto Rico, Guam, the Northern Mariana Islands, the Virgin Islands, and
			 American Samoa.
						IIReinsurance
					531.Regulation of credit
			 for reinsurance and reinsurance agreements
						(a)Credit for
			 reinsuranceIf the State of domicile of a ceding insurer is an
			 NAIC-accredited State, or has financial solvency requirements substantially
			 similar to the requirements necessary for NAIC accreditation, and recognizes
			 credit for reinsurance for the insurer’s ceded risk, then no other State may
			 deny such credit for reinsurance.
						(b)Additional
			 preemption of extraterritorial application of State lawIn addition to the application of
			 subsection (a), all laws, regulations, provisions, or other actions of a State
			 that is not the domiciliary State of the ceding insurer, except those with
			 respect to taxes and assessments on insurance companies or insurance income,
			 are preempted to the extent that they—
							(1)restrict or eliminate the rights of the
			 ceding insurer or the assuming insurer to resolve disputes pursuant to
			 contractual arbitration to the extent such contractual provision is not
			 inconsistent with the provisions of title 9, United States Code;
							(2)require that a
			 certain State’s law shall govern the reinsurance contract, disputes arising
			 from the reinsurance contract, or requirements of the reinsurance
			 contract;
							(3)attempt to enforce
			 a reinsurance contract on terms different than those set forth in the
			 reinsurance contract, to the extent that the terms are not inconsistent with
			 this part; or
							(4)otherwise apply
			 the laws of the State to reinsurance agreements of ceding insurers not
			 domiciled in that State.
							532.Regulation of
			 reinsurer solvency
						(a)Domiciliary
			 state regulationIf the State
			 of domicile of a reinsurer is an NAIC-accredited State or has financial
			 solvency requirements substantially similar to the requirements necessary for
			 NAIC accreditation, such State shall be solely responsible for regulating the
			 financial solvency of the reinsurer.
						(b)Nondomiciliary
			 states
							(1)Limitation on
			 financial information requirementsIf the State of domicile of a reinsurer is
			 an NAIC-accredited State or has financial solvency requirements substantially
			 similar to the requirements necessary for NAIC accreditation, no other State
			 may require the reinsurer to provide any additional financial information other
			 than the information the reinsurer is required to file with its domiciliary
			 State.
							(2)Receipt of
			 informationNo provision of
			 this section shall be construed as preventing or prohibiting a State that is
			 not the State of domicile of a reinsurer from receiving a copy of any financial
			 statement filed with its domiciliary State.
							533.DefinitionsFor purposes of this part, the following
			 definitions shall apply:
						(1)Ceding
			 insurerThe term ceding insurer means an insurer
			 that purchases reinsurance.
						(2)Domiciliary
			 StateThe terms State of domicile and
			 domiciliary State mean, with respect to an insurer or reinsurer,
			 the State in which the insurer or reinsurer is incorporated or entered through,
			 and licensed.
						(3)NAICThe
			 term NAIC means the National Association of Insurance
			 Commissioners or any successor entity.
						(4)ReinsuranceThe
			 term reinsurance means the assumption by an insurer of all or part
			 of a risk undertaken originally by another insurer.
						(5)Reinsurer
							(A)In
			 generalThe term reinsurer means an insurer to the
			 extent that the insurer—
								(i)is
			 principally engaged in the business of reinsurance;
								(ii)does not conduct
			 significant amounts of direct insurance as a percentage of its net premiums;
			 and
								(iii)is
			 not engaged in an ongoing basis in the business of soliciting direct
			 insurance.
								(B)DeterminationA
			 determination of whether an insurer is a reinsurer shall be made under the laws
			 of the State of domicile in accordance with this paragraph.
							(6)StateThe term State includes any
			 State of the United States, the District of Columbia, the Commonwealth of
			 Puerto Rico, Guam, the Northern Mariana Islands, the Virgin Islands, and
			 American Samoa.
						IIIRule
			 of construction
					541.Rule of
			 constructionNothing in this
			 subtitle or the amendments made by this subtitle shall be construed to modify,
			 impair, or supersede the application of the antitrust laws. Any implied or
			 actual conflict between this subtitle and any amendments to this subtitle and
			 the antitrust laws shall be resolved in favor of the operation of the antitrust
			 laws.
					542.SeverabilityIf any section or subsection of this
			 subtitle, or any application of such provision to any person or circumstance,
			 is held to be unconstitutional, the remainder of this subtitle, and the
			 application of the provision to any other person or circumstance, shall not be
			 affected.
					VIImprovements to
			 regulation of bank and savings association holding companies and depository
			 institutions
			601.Short
			 titleThis title may be cited
			 as the Bank and Savings Association Holding Company and Depository
			 Institution Regulatory Improvements Act of 2010.
			602.DefinitionFor purposes of this title, a company is a
			 commercial firm if the annual gross revenues derived by the
			 company and all of its affiliates from activities that are financial in nature
			 (as defined in section 4(k) of the Bank Holding Company Act of 1956 (12 U.S.C.
			 1843(k))) and, if applicable, from the ownership or control of one or more
			 insured depository institutions, represent less than 15 percent of the
			 consolidated annual gross revenues of the company.
			603.Moratorium and
			 study on treatment of credit card banks, industrial loan companies, and certain
			 other companies under the Bank Holding Company Act of 1956
				(a)Moratorium
					(1)DefinitionsIn
			 this subsection—
						(A)the term
			 credit card bank means an institution described in section
			 2(c)(2)(F) of the Bank Holding Company Act of 1956 (12 U.S.C.
			 1841(c)(2)(F));
						(B)the term
			 industrial bank means an institution described in section
			 2(c)(2)(H) of the Bank Holding Company Act of 1956 (12 U.S.C. 1841(c)(2)(H));
			 and
						(C)the term
			 trust bank means an institution described in section 2(c)(2)(D) of
			 the Bank Holding Company Act of 1956 (12 U.S.C. 1841(c)(2)(D)).
						(2)Moratorium on
			 provision of deposit insuranceThe Corporation may not approve an
			 application for deposit insurance under section 5 of the Federal Deposit
			 Insurance Act (12 U.S.C. 1815) that is received after November 23, 2009, for an
			 industrial bank, a credit card bank, or a trust bank that is directly or
			 indirectly owned or controlled by a commercial firm.
					(3)Change in
			 control
						(A)In
			 generalExcept as provided in subparagraph (B), the appropriate
			 Federal banking agency shall disapprove a change in control, as provided in
			 section 7(j) of the Federal Deposit Insurance Act (12 U.S.C. 1817(j)), of an
			 industrial bank, a credit card bank, or a trust bank if the change in control
			 would result in direct or indirect control of the industrial bank, credit card
			 bank, or trust bank by a commercial firm.
						(B)ExceptionsSubparagraph
			 (A) shall not apply to a change in control of an industrial bank, credit card
			 bank, or trust bank—
							(i)that—
								(I)is in danger of default, as determined by
			 the appropriate Federal banking agency;
								(II)results from the
			 merger or whole acquisition of a commercial firm that directly or indirectly
			 controls the industrial bank, credit card bank, or trust bank in a bona fide
			 merger with or acquisition by another commercial firm, as determined by the
			 appropriate Federal banking agency; or
								(III)results from an
			 acquisition of voting shares of a publicly traded company that controls an
			 industrial bank, credit card bank, or trust bank, if, after the acquisition,
			 the acquiring shareholder (or group of shareholders acting in concert) holds
			 less than 25 percent of any class of the voting shares of the company;
			 and
								(ii)that has obtained all regulatory approvals
			 otherwise required for such change of control under any applicable Federal or
			 State law, including section 7(j) of the Federal Deposit Insurance Act (12
			 U.S.C. 1817(j)).
							(4)SunsetThis
			 subsection shall cease to have effect 3 years after the date of enactment of
			 this Act.
					(b)Government
			 Accountability Office study of exceptions under the Bank Holding Company Act of
			 1956
					(1)Study
			 requiredThe Comptroller General of the United States shall carry
			 out a study to determine whether it is necessary, in order to strengthen the
			 safety and soundness of institutions or the stability of the financial system,
			 to eliminate the exceptions under section 2 of the Bank Holding Company Act of
			 1956 (12 U.S.C. 1841) for institutions described in—
						(A)section 2(a)(5)(E)
			 of the Bank Holding Company Act of 1956 (12 U.S.C. 1841(a)(5)(E));
						(B)section 2(a)(5)(F)
			 of the Bank Holding Company Act of 1956 (12 U.S.C. 1841(a)(5)(F));
						(C)section 2(c)(2)(D)
			 of the Bank Holding Company Act of 1956 (12 U.S.C. 1841(c)(2)(D));
						(D)section 2(c)(2)(F)
			 of the Bank Holding Company Act of 1956 (12 U.S.C. 1841(c)(2)(F));
						(E)section 2(c)(2)(H)
			 of the Bank Holding Company Act of 1956 (12 U.S.C. 1841(c)(2)(H)); and
						(F)section 2(c)(2)(B)
			 of the Bank Holding Company Act of 1956 (12 U.S.C. 1841(c)(2)(B)).
						(2)Content of
			 study
						(A)In
			 generalThe study required under paragraph (1), with respect to
			 the institutions referenced in each of subparagraphs (A) through (E) of
			 paragraph (1), shall, to the extent feasible be based on information provided
			 to the Comptroller General by the appropriate Federal or State regulator, and
			 shall—
							(i)identify the types
			 and number of institutions excepted from section 2 of the Bank Holding Company
			 Act of 1956 (12 U.S.C. 1841) under each of the subparagraphs described in
			 subparagraphs (A) through (E) of paragraph (1);
							(ii)generally
			 describe the size and geographic locations of the institutions described in
			 clause (i);
							(iii)determine the
			 extent to which the institutions described in clause (i) are held by holding
			 companies that are commercial firms;
							(iv)determine whether
			 the institutions described in clause (i) have any affiliates that are
			 commercial firms;
							(v)identify the
			 Federal banking agency responsible for the supervision of the institutions
			 described in clause (i) on and after the transfer date;
							(vi)determine the
			 adequacy of the Federal bank regulatory framework applicable to each category
			 of institution described in clause (i), including any restrictions (including
			 limitations on affiliate transactions or cross-marketing) that apply to
			 transactions between an institution, the holding company of the institution,
			 and any other affiliate of the institution; and
							(vii)evaluate the
			 potential consequences of subjecting the institutions described in clause (i)
			 to the requirements of the Bank Holding Company Act of 1956, including with
			 respect to the availability and allocation of credit, the stability of the
			 financial system and the economy, the safe and sound operation of each category
			 of institution, and the impact on the types of activities in which such
			 institutions, and the holding companies of such institutions, may
			 engage.
							(B)Savings
			 associationsWith respect to institutions described in paragraph
			 (1)(F), the study required under paragraph (1) shall—
							(i)determine the
			 adequacy of the Federal bank regulatory framework applicable to such
			 institutions, including any restrictions (including limitations on affiliate
			 transactions or cross-marketing) that apply to transactions between an
			 institution, the holding company of the institution, and any other affiliate of
			 the institution; and
							(ii)evaluate the
			 potential consequences of subjecting the institutions described in paragraph
			 (1)(F) to the requirements of the Bank Holding Company Act of 1956, including
			 with respect to the availability and allocation of credit, the stability of the
			 financial system and the economy, the safe and sound operation of such
			 institutions, and the impact on the types of activities in which such
			 institutions, and the holding companies of such institutions, may
			 engage.
							(3)ReportNot
			 later than 18 months after the date of enactment of this Act, the Comptroller
			 General shall submit to the Committee on Banking, Housing, and Urban Affairs of
			 the Senate and the Committee on Financial Services of the House of
			 Representatives a report on the study required under paragraph (1).
					604.Reports and
			 examinations of holding companies; regulation of functionally regulated
			 subsidiaries
				(a)Reports by bank
			 holding companiesSections 5(c)(1) of the Bank Holding Company
			 Act of 1956 (12 U.S.C. 1844(c)(1)) is amended—
					(1)by striking
			 subclause (A)(ii) and inserting the following:
						
							(ii)compliance by the
				bank holding company or subsidiary with—
								(I)this Act;
								(II)Federal laws that
				the Board has specific jurisdiction to enforce against the company or
				subsidiary; and
								(III)other than in
				the case of an insured depository institution or functionally regulated
				subsidiary, any other applicable provision of Federal
				law.
								;
					(2)by striking
			 subparagraph (B) and inserting the following:
						
							(B)Use of existing
				reports and other supervisory informationThe Board shall, to the
				fullest extent possible, use—
								(i)reports and other
				supervisory information that the bank holding company or any subsidiary thereof
				has been required to provide to other Federal or State regulatory
				agencies;
								(ii)externally
				audited financial statements of the bank holding company or subsidiary;
								(iii)information
				otherwise available from Federal or State regulatory agencies; and
								(iv)information that
				is otherwise required to be reported
				publicly.
								;
				and
					(3)by adding at the
			 end the following:
						
							(C)AvailabilityUpon
				the request of the Board, the bank holding company or a subsidiary of the bank
				holding company shall promptly provide to the Board any information described
				in clauses (i) through (iii) of subparagraph
				(B).
							.
					(b)Examinations of
			 bank holding companiesSection 5(c)(2) of the Bank Holding
			 Company Act of 1956 (12 U.S.C. 1844(c)(2)) is amended to read as
			 follows:
					
						(2)Examinations
							(A)In
				generalSubject to subtitle B of the Consumer Financial
				Protection Act of 2010, the Board may make examinations of a bank holding
				company and each subsidiary of a bank holding company in order to—
								(i)inform the Board
				of—
									(I)the nature of the
				operations and financial condition of the bank holding company and the
				subsidiary;
									(II)the financial,
				operational, and other risks within the bank holding company system that may
				pose a threat to—
										(aa)the
				safety and soundness of the bank holding company or of any depository
				institution subsidiary of the bank holding company; or
										(bb)the
				stability of the financial system of the United States; and
										(III)the systems of
				the bank holding company for monitoring and controlling the risks described in
				subclause (II); and
									(ii)monitor the compliance of the bank holding
				company and the subsidiary with—
									(I)this Act;
									(II)Federal laws that
				the Board has specific jurisdiction to enforce against the company or
				subsidiary; and
									(III)other than in
				the case of an insured depository institution or functionally regulated
				subsidiary, any other applicable provisions of Federal law.
									(B)Use of reports
				to reduce examinationsFor purposes of this paragraph, the Board
				shall, to the fullest extent possible, rely on—
								(i)examination
				reports made by other Federal or State regulatory agencies relating to a bank
				holding company and any subsidiary of a bank holding company; and
								(ii)the reports and
				other information required under paragraph (1).
								(C)Coordination
				with other regulatorsThe Board shall—
								(i)provide reasonable
				notice to, and consult with, the appropriate Federal banking agency, the
				Securities and Exchange Commission, the Commodity Futures Trading Commission,
				or State regulatory agency, as appropriate, for a subsidiary that is a
				depository institution or a functionally regulated subsidiary of a bank holding
				company before commencing an examination of the subsidiary under this section;
				and
								(ii)to the fullest
				extent possible, avoid duplication of examination activities, reporting
				requirements, and requests for
				information.
								.
				(c)Authority To
			 regulate functionally regulated subsidiaries of bank holding
			 companiesThe Bank Holding Company Act of 1956 (12 U.S.C. 1841 et
			 seq.) is amended—
					(1)in section 5(c)(5)(B) (12 U.S.C.
			 1844(c)(5)(B)), by striking clause (v) and inserting the following:
						
							(v)an entity that is subject to regulation by,
				or registration with, the Commodity Futures Trading Commission, with respect to
				activities conducted as a futures commission merchant, commodity trading
				adviser, commodity pool, commodity pool operator, swap execution facility, swap
				data repository, swap dealer, major swap participant, and activities that are
				incidental to such commodities and swaps
				activities.
							;
				and
					(2)by striking
			 section 10A (12 U.S.C. 1848a).
					(d)Acquisitions of
			 banksSection 3(c) of the Bank Holding Company Act of 1956 (12
			 U.S.C. 1842(c)) is amended by adding at the end the following:
					
						(7)Financial
				stabilityIn every case, the Board shall take into consideration
				the extent to which a proposed acquisition, merger, or consolidation would
				result in greater or more concentrated risks to the stability of the United
				States banking or financial
				system.
						.
				(e)Acquisitions of
			 nonbanks
					(1)Notice
			 proceduresSection 4(j)(2)(A) of the Bank Holding Company Act of
			 1956 (12 U.S.C. 1843(j)(2)(A)) is amended by striking or unsound banking
			 practices and inserting unsound banking practices, or risk to
			 the stability of the United States banking or financial system.
					(2)Activities that
			 are financial in natureSection 4(k)(6)(B) of the Bank Holding
			 Company Act of 1956 (12 U.S.C. 1843(k)(6)(B)) is amended to read as
			 follows:
						
							(B)Approval not
				required for certain financial activities
								(i)In
				generalExcept as provided in subsection (j) with regard to the
				acquisition of a savings association and clause (ii), a financial holding
				company may commence any activity, or acquire any company, pursuant to
				paragraph (4) or any regulation prescribed or order issued under paragraph (5),
				without prior approval of the Board.
								(ii)ExceptionA
				financial holding company may not acquire a company, without the prior approval
				of the Board, in a transaction in which the total consolidated assets to be
				acquired by the financial holding company exceed $10,000,000,000.
								(iii)Hart-Scott-Rodino
				filing requirementSolely for purposes of section 7A(c)(8) of the
				Clayton Act (15 U.S.C. 18a(c)(8)), the transactions subject to the requirements
				of this paragraph shall be treated as if the approval of the Board is not
				required.
								.
					(f)Bank merger act
			 transactionsSection 18(c)(5) of the Federal Deposit Insurance
			 Act (12 U.S.C. 1828(c)(5)) is amended, in the matter immediately following
			 subparagraph (B), by striking and the convenience and needs of the
			 community to be served and inserting the convenience and needs
			 of the community to be served, and the risk to the stability of the United
			 States banking or financial system.
				(g)Reports by
			 savings and loan holding companiesSection 10(b)(2) of the Home
			 Owners' Loan Act (12 U.S.C. 1467a(b)(2) is amended—
					(1)by striking
			 Each savings and inserting the following:
						
							(A)In
				generalEach savings
							;
				and
					(2)by adding at the
			 end the following:
						
							(B)Use of existing
				reports and other supervisory informationThe Board shall, to the
				fullest extent possible, use—
								(i)reports and other
				supervisory information that the savings and loan holding company or any
				subsidiary thereof has been required to provide to other Federal or State
				regulatory agencies;
								(ii)externally
				audited financial statements of the savings and loan holding company or
				subsidiary;
								(iii)information that
				is otherwise available from Federal or State regulatory agencies; and
								(iv)information that
				is otherwise required to be reported publicly.
								(C)AvailabilityUpon
				the request of the Board, a savings and loan holding company or a subsidiary of
				a savings and loan holding company shall promptly provide to the Board any
				information described in clauses (i) through (iii) of subparagraph
				(B).
							.
					(h)Examination of
			 savings and loan holding companies
					(1)DefinitionsSection
			 2 of the Home Owners' Loan Act (12 U.S.C. 1462) is amended by adding at the end
			 the following:
						
							(10)Appropriate
				Federal banking agencyThe term appropriate Federal banking
				agency has the same meaning as in section 3(q) of the Federal Deposit
				Insurance Act (12 U.S.C. 1813(q)).
							(11)Functionally
				regulated subsidiaryThe term functionally regulated
				subsidiary has the same meaning as in section 5(c)(5) of the Bank
				Holding Company Act of 1956 (12 U.S.C.
				1844(c)(5)).
							.
					(2)ExaminationSection
			 10(b) of the Home Owners' Loan Act (12 U.S.C. 1467a(b)) is amended by striking
			 paragraph (4) and inserting the following:
						
							(4)Examinations
								(A)In
				generalSubject to subtitle B of the Consumer Financial
				Protection Act of 2010, the Board may make examinations of a savings and loan
				holding company and each subsidiary of a savings and loan holding company
				system, in order to—
									(i)inform the Board
				of—
										(I)the nature of the
				operations and financial condition of the savings and loan holding company and
				the subsidiary;
										(II)the financial,
				operational, and other risks within the savings and loan holding company system
				that may pose a threat to—
											(aa)the
				safety and soundness of the savings and loan holding company or of any
				depository institution subsidiary of the savings and loan holding company;
				or
											(bb)the
				stability of the financial system of the United States; and
											(III)the systems of
				the savings and loan holding company for monitoring and controlling the risks
				described in subclause (II); and
										(ii)monitor the compliance of the savings and
				loan holding company and the subsidiary with—
										(I)this Act;
										(II)Federal laws that
				the Board has specific jurisdiction to enforce against the company or
				subsidiary; and
										(III)other than in
				the case of an insured depository institution or functionally regulated
				subsidiary, any other applicable provisions of Federal law.
										(B)Use of reports
				to reduce examinationsFor purposes of this subsection, the Board
				shall, to the fullest extent possible, rely on—
									(i)the examination
				reports made by other Federal or State regulatory agencies relating to a
				savings and loan holding company and any subsidiary; and
									(ii)the reports and
				other information required under paragraph (2).
									(C)Coordination
				with other regulatorsThe Board shall—
									(i)provide reasonable
				notice to, and consult with, the appropriate Federal banking agency, the
				Securities and Exchange Commission, the Commodity Futures Trading Commission,
				or State regulatory agency, as appropriate, for a subsidiary that is a
				depository institution or a functionally regulated subsidiary of a savings and
				loan holding company before commencing an examination of the subsidiary under
				this section; and
									(ii)to the fullest
				extent possible, avoid duplication of examination activities, reporting
				requirements, and requests for
				information.
									.
					(i)Definition of
			 the term savings and loan holding companySection
			 10(a)(1)(D)(ii) of the Home Owners' Loan Act (12 U.S.C. 1467a(a)(1)(D)(ii)) is
			 amended to read as follows:
					
						(ii)ExclusionThe
				term savings and loan holding company does not include—
							(I)a bank holding
				company that is registered under, and subject to, the Bank Holding Company Act
				of 1956 (12 U.S.C. 1841 et seq.), or to any company directly or indirectly
				controlled by such company (other than a savings association);
							(II)a company that
				controls a savings association that functions solely in a trust or fiduciary
				capacity as described in section 2(c)(2)(D) of the Bank Holding Company Act of
				1956 (12 U.S.C. 1841(c)(2)(D)); or
							(III)a company described in subsection (c)(9)(C)
				solely by virtue of such company’s control of an intermediate holding company
				established pursuant to section
				10A.
							.
				(j)Effective
			 dateThe amendments made by this section shall take effect on the
			 transfer date.
				605.Assuring
			 consistent oversight of permissible activities of depository institution
			 subsidiaries of holding companies
				(a)In
			 generalThe Federal Deposit
			 Insurance Act (12 U.S.C. 1811 et seq.) is amended by inserting after section 25
			 the following new section:
					
						26.Assuring
				consistent oversight of subsidiaries of holding companies
							(a)DefinitionsFor purposes of this section:
								(1)BoardThe term Board means the
				Board of Governors of the Federal Reserve System.
								(2)Functionally
				regulated subsidiaryThe term functionally regulated
				subsidiary has the same meaning as in section 5(c)(5) of the Bank
				Holding Company Act.
								(3)Lead insured
				depository institutionThe term lead insured depository
				institution has the same meaning as in section 2(o)(8) of the Bank
				Holding Company Act.
								(b)Examination
				requirementsSubject to
				subtitle B of the Consumer Financial Protection Act of 2010, the Board shall
				examine the activities of a nondepository institution subsidiary (other than a
				functionally regulated subsidiary or a subsidiary of a depository institution)
				of a depository institution holding company that are permissible for the
				insured depository institution subsidiaries of the depository institution
				holding company in the same manner, subject to the same standards, and with the
				same frequency as would be required if such activities were conducted in the
				lead insured depository institution of the depository institution holding
				company.
							(c)State
				coordination
								(1)Consultation and
				coordinationIf a
				nondepository institution subsidiary is supervised by a State bank supervisor
				or other State regulatory authority, the Board, in conducting the examinations
				required in subsection (b), shall consult and coordinate with such State
				regulator.
								(2)Alternating
				examinations permittedThe
				examinations required under subsection (b) may be conducted in joint or
				alternating manner with a State regulator, if the Board determines that an
				examination of a nondepository institution subsidiary conducted by the State
				carries out the purposes of this section.
								(d)Appropriate
				Federal banking agency backup examination authority
								(1)In
				generalIn the event that the
				Board does not conduct examinations required under subsection (b) in the same
				manner, subject to the same standards, and with the same frequency as would be
				required if such activities were conducted by the lead insured depository
				institution subsidiary of the depository institution holding company, the
				appropriate Federal banking agency for the lead insured depository institution
				may recommend in writing (which shall include a written explanation of the
				concerns giving rise to the recommendation) that the Board perform the
				examination required under subsection (b).
								(2)Examination by
				an appropriate Federal banking agencyIf the Board does not, before the end of
				the 60-day period beginning on the date on which the Board receives a
				recommendation under paragraph (1), begin an examination as required under
				subsection (b) or provide a written explanation or plan to the appropriate
				Federal banking agency making such recommendation responding to the concerns
				raised by the appropriate Federal banking agency for the lead insured
				depository institution, the appropriate Federal banking agency for the lead
				insured depository institution may, subject to the Consumer Financial
				Protection Act of 2010, examine the activities that are permissible for a
				depository institution subsidiary conducted by such nondepository institution
				subsidiary (other than a functionally regulated subsidiary or a subsidiary of a
				depository institution) of the depository institution holding company as if the
				nondepository institution subsidiary were an insured depository institution for
				which the appropriate Federal banking agency of the lead insured depository
				institution was the appropriate Federal banking agency, to determine whether
				the activities—
									(A)pose a material
				threat to the safety and soundness of any insured depository institution
				subsidiary of the depository institution holding company;
									(B)are conducted in
				accordance with applicable Federal law; and
									(C)are subject to
				appropriate systems for monitoring and controlling the financial, operating,
				and other material risks of the activities that may pose a material threat to
				the safety and soundness of the insured depository institution subsidiaries of
				the holding company.
									(3)Agency
				coordination with the BoardAn appropriate Federal banking agency that
				conducts an examination pursuant to paragraph (2) shall coordinate examination
				of the activities of nondepository institution subsidiaries described in
				subsection (b) with the Board in a manner that—
									(A)avoids
				duplication;
									(B)shares information
				relevant to the supervision of the depository institution holding
				company;
									(C)achieves the
				objectives of subsection (b); and
									(D)ensures that the
				depository institution holding company and the subsidiaries of the depository
				institution holding company are not subject to conflicting supervisory demands
				by such agency and the Board.
									(4)Fee permitted
				for examination costsAn
				appropriate Federal banking agency that conducts an examination or enforcement
				action pursuant to this section may collect an assessment, fee, or such other
				charge from the subsidiary as the appropriate Federal banking agency determines
				necessary or appropriate to carry out the responsibilities of the appropriate
				Federal banking agency in connection with such examination.
								(e)Referrals for
				Enforcement by Appropriate Federal Banking Agency
								(1)Recommendation
				of enforcement actionThe
				appropriate Federal banking agency for the lead insured depository institution,
				based upon its examination of a nondepository institution subsidiary conducted
				pursuant to subsection (d), or other relevant information, may submit to the
				Board, in writing, a recommendation that the Board take enforcement action
				against such nondepository institution subsidiary, together with an explanation
				of the concerns giving rise to the recommendation, if the appropriate Federal
				banking agency determines (by a vote of its members, if applicable) that the
				activities of the nondepository institution subsidiary pose a material threat
				to the safety and soundness of any insured depository institution subsidiary of
				the depository institution holding company.
								(2)Back-up
				authority of the appropriate Federal banking agencyIf, within the 60-day period beginning on
				the date on which the Board receives a recommendation under paragraph (1), the
				Board does not take enforcement action against the nondepository institution
				subsidiary or provide a plan for supervisory or enforcement action that is
				acceptable to the appropriate Federal banking agency that made the
				recommendation pursuant to paragraph (1), such agency may take the recommended
				enforcement action against the nondepository institution subsidiary, in the
				same manner as if the nondepository institution subsidiary were an insured
				depository institution for which the agency was the appropriate Federal banking
				agency.
								(f)Coordination
				among appropriate Federal banking agenciesEach Federal banking
				agency, prior to or when exercising authority under subsection (d) or (e)
				shall—
								(1)provide reasonable
				notice to, and consult with, the appropriate Federal banking agency or State
				bank supervisor (or other State regulatory agency) of the nondepository
				institution subsidiary of a depository institution holding company that is
				described in subsection (d) before commencing any examination of the
				subsidiary;
								(2)to the fullest
				extent possible—
									(A)rely on the
				examinations, inspections, and reports of the appropriate Federal banking
				agency or the State bank supervisor (or other State regulatory agency) of the
				subsidiary;
									(B)avoid duplication
				of examination activities, reporting requirements, and requests for
				information; and
									(C)ensure that the
				depository institution holding company and the subsidiaries of the depository
				institution holding company are not subject to conflicting supervisory demands
				by the appropriate Federal banking agencies.
									(g)Rule of
				constructionNo provision of this section shall be construed as
				limiting any authority of the Board, the Corporation, or the Comptroller of the
				Currency under any other provision of
				law.
							.
				(b)Effective
			 dateThe amendment made by
			 subsection (a) shall take effect on the transfer date.
				606.Requirements
			 for financial holding companies to remain well capitalized and well
			 managed
				(a)AmendmentSection 4(l)(1) of the Bank Holding Company
			 Act of 1956 (12 U.S.C. 1843(l)(1)) is amended—
					(1)in subparagraph
			 (B), by striking and at the end;
					(2)by redesignating
			 subparagraph (C) as subparagraph (D);
					(3)by inserting after
			 subparagraph (B) the following:
						
							(C)the bank holding
				company is well capitalized and well managed;
				and
							;
				and
					(4)in subparagraph
			 (D)(ii), as so redesignated, by striking subparagraphs (A) and
			 (B) and inserting subparagraphs (A), (B), and
			 (C).
					(b)Home Owners’
			 Loan Act amendmentSection
			 10(c)(2) of the Home Owners' Loan Act (12 U.S.C. 1467a(c)(2)) is amended by
			 adding at the end the following new subparagraph:
					
						(H)Any activity that is permissible for a
				financial holding company (as such term is defined under section 2(p) of the
				Bank Holding Company Act of 1956 (12 U.S.C. 1841(p)) to conduct under section
				4(k) of the Bank Holding Company Act of 1956 if—
							(i)the savings and
				loan holding company meets all of the criteria to qualify as a financial
				holding company, and complies with all of the requirements applicable to a
				financial holding company, under sections 4(l) and 4(m) of the Bank Holding
				Company Act and section 804(c) of the Community Reinvestment Act of 1977 (12
				U.S.C. 2903(c)) as if the savings and loan holding company was a bank holding
				company; and
							(ii)the savings and
				loan holding company conducts the activity in accordance with the same terms,
				conditions, and requirements that apply to the conduct of such activity by a
				bank holding company under the Bank Holding Company Act of 1956 and the Board's
				regulations and interpretations under such
				Act.
							.
				(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 transfer date.
				607.Standards for
			 interstate acquisitions
				(a)Acquisition of
			 banksSection 3(d)(1)(A) of
			 the Bank Holding Company Act of 1956 (12 U.S.C. 1842(d)(1)(A)) is amended by
			 striking adequately capitalized and adequately managed and
			 inserting well capitalized and well managed.
				(b)Interstate bank
			 mergersSection 44(b)(4)(B) of the Federal Deposit Insurance Act
			 (12 U.S.C. 1831u(b)(4)(B)) is amended by striking will continue to be
			 adequately capitalized and adequately managed and inserting will
			 be well capitalized and well managed.
				(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 transfer date.
				608.Enhancing
			 existing restrictions on bank transactions with affiliates
				(a)Affiliate
			 transactionsSection 23A of the Federal Reserve Act (12 U.S.C.
			 371c) is amended—
					(1)in subsection
			 (b)—
						(A)in paragraph (1),
			 by striking subparagraph (D) and inserting the following:
							
								(D)any investment
				fund with respect to which a member bank or affiliate thereof is an investment
				adviser; and
								;
				and
						(B)in paragraph
			 (7)—
							(i)in
			 subparagraph (A), by inserting before the semicolon at the end the following:
			 , including a purchase of assets subject to an agreement to
			 repurchase;
							(ii)in subparagraph
			 (C), by striking , including assets subject to an agreement to
			 repurchase,;
							(iii)in
			 subparagraph (D)—
								(I)by inserting
			 or other debt obligations after acceptance of
			 securities; and
								(II)by striking
			 or at the end; and
								(iv)by
			 adding at the end the following:
								
									(F)a transaction with
				an affiliate that involves the borrowing or lending of securities, to the
				extent that the transaction causes a member bank or a subsidiary to have credit
				exposure to the affiliate; or
									(G)a derivative
				transaction, as defined in paragraph (3) of section 5200(b) of the Revised
				Statutes of the United States (12 U.S.C. 84(b)), with an affiliate, to the
				extent that the transaction causes a member bank or a subsidiary to have credit
				exposure to the
				affiliate;
									;
							(2)in subsection
			 (c)—
						(A)in paragraph
			 (1)—
							(i)in
			 the matter preceding subparagraph (A), by striking subsidiary
			 and all that follows through time of the transaction and
			 inserting subsidiary, and any credit exposure of a member bank or a
			 subsidiary to an affiliate resulting from a securities borrowing or lending
			 transaction, or a derivative transaction, shall be secured at all
			 times; and
							(ii)in
			 each of subparagraphs (A) through (D), by striking or letter of
			 credit and inserting letter of credit, or credit
			 exposure;
							(B)by striking
			 paragraph (2);
						(C)by redesignating
			 paragraphs (3) through (5) as paragraphs (2) through (4), respectively;
						(D)in paragraph (2),
			 as so redesignated, by inserting before the period at the end , or
			 credit exposure to an affiliate resulting from a securities borrowing or
			 lending transaction, or derivative transaction; and
						(E)in paragraph (3),
			 as so redesignated—
							(i)by
			 inserting or other debt obligations after
			 securities; and
							(ii)by
			 striking or guarantee and all that follows through behalf
			 of, and inserting guarantee, acceptance, or letter of credit
			 issued on behalf of, or credit exposure from a securities borrowing or lending
			 transaction, or derivative transaction to,;
							(3)in subsection
			 (d)(4), in the matter preceding subparagraph (A), by striking or
			 issuing and all that follows through behalf of, and
			 inserting issuing a guarantee, acceptance, or letter of credit on behalf
			 of, or having credit exposure resulting from a securities borrowing or lending
			 transaction, or derivative transaction to,; and
					(4)in subsection
			 (f)—
						(A)in paragraph
			 (2)—
							(i)by
			 striking or order;
							(ii)by
			 striking if it finds and all that follows through the end of the
			 paragraph and inserting the following: “if—
								
									(i)the Board finds
				the exemption to be in the public interest and consistent with the purposes of
				this section, and notifies the Federal Deposit Insurance Corporation of such
				finding; and
									(ii)before the end of
				the 60-day period beginning on the date on which the Federal Deposit Insurance
				Corporation receives notice of the finding under clause (i), the Federal
				Deposit Insurance Corporation does not object, in writing, to the finding,
				based on a determination that the exemption presents an unacceptable risk to
				the Deposit Insurance
				Fund.
									;
							(iii)by
			 striking the Board and inserting the following:
								
									(A)In
				generalThe Board
									;
				and
							(iv)by
			 adding at the end the following:
								
									(B)Additional
				exemptions
										(i)National
				banksThe Comptroller of the Currency may, by order, exempt a
				transaction of a national bank from the requirements of this section if—
											(I)the Board and the
				Office of the Comptroller of the Currency jointly find the exemption to be in
				the public interest and consistent with the purposes of this section and notify
				the Federal Deposit Insurance Corporation of such finding; and
											(II)before the end of
				the 60-day period beginning on the date on which the Federal Deposit Insurance
				Corporation receives notice of the finding under subclause (I), the Federal
				Deposit Insurance Corporation does not object, in writing, to the finding,
				based on a determination that the exemption presents an unacceptable risk to
				the Deposit Insurance Fund.
											(ii)State
				banksThe Federal Deposit Insurance Corporation may, by order,
				exempt a transaction of a State nonmember bank, and the Board may, by order,
				exempt a transaction of a State member bank, from the requirements of this
				section if—
											(I)the Board and the
				Federal Deposit Insurance Corporation jointly find that the exemption is in the
				public interest and consistent with the purposes of this section; and
											(II)the Federal
				Deposit Insurance Corporation finds that the exemption does not present an
				unacceptable risk to the Deposit Insurance
				Fund.
											;
				and
							(B)by adding at the
			 end the following:
							
								(4)Amounts of
				covered transactionsThe Board may issue such regulations or
				interpretations as the Board determines are necessary or appropriate with
				respect to the manner in which a netting agreement may be taken into account in
				determining the amount of a covered transaction between a member bank or a
				subsidiary and an affiliate, including the extent to which netting agreements
				between a member bank or a subsidiary and an affiliate may be taken into
				account in determining whether a covered transaction is fully secured for
				purposes of subsection (d)(4). An interpretation under this paragraph with
				respect to a specific member bank, subsidiary, or affiliate shall be issued
				jointly with the appropriate Federal banking agency for such member bank,
				subsidiary, or
				affiliate.
								.
						(b)Transactions
			 with affiliatesSection 23B(e) of the Federal Reserve Act (12
			 U.S.C. 371c–1(e)) is amended—
					(1)by striking the
			 undesignated matter following subparagraph (B);
					(2)by redesignating
			 subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and adjusting
			 the clause margins accordingly;
					(3)by redesignating
			 paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and
			 adjusting the subparagraph margins accordingly;
					(4)by striking
			 The Board and inserting the following:
						
							(1)In
				generalThe
				Board
							;
					(5)in paragraph
			 (1)(B), as so redesignated—
						(A)in the matter
			 preceding clause (i), by inserting before regulations the
			 following: subject to paragraph (2), if the Board finds that an
			 exemption or exclusion is in the public interest and is consistent with the
			 purposes of this section, and notifies the Federal Deposit Insurance
			 Corporation of such finding,; and
						(B)in clause (ii), by
			 striking the comma at the end and inserting a period; and
						(6)by adding at the
			 end the following:
						
							(2)ExceptionThe
				Board may grant an exemption or exclusion under this subsection only if, during
				the 60-day period beginning on the date of receipt of notice of the finding
				from the Board under paragraph (1)(B), the Federal Deposit Insurance
				Corporation does not object, in writing, to such exemption or exclusion, based
				on a determination that the exemption presents an unacceptable risk to the
				Deposit Insurance
				Fund.
							.
					(c)Home Owners'
			 Loan ActSection 11 of the Home Owners' Loan Act (12 U.S.C. 1468)
			 is amended by adding at the end the following:
					
						(d)Exemptions
							(1)Federal savings
				associationsThe Comptroller of the Currency may, by order,
				exempt a transaction of a Federal savings association from the requirements of
				this section if—
								(A)the Board and the
				Office of the Comptroller of the Currency jointly find the exemption to be in
				the public interest and consistent with the purposes of this section and notify
				the Federal Deposit Insurance Corporation of such finding; and
								(B)before the end of
				the 60-day period beginning on the date on which the Federal Deposit Insurance
				Corporation receives notice of the finding under subparagraph (A), the Federal
				Deposit Insurance Corporation does not object, in writing, to the finding,
				based on a determination that the exemption presents an unacceptable risk to
				the Deposit Insurance Fund.
								(2)State savings
				associationThe Federal Deposit Insurance Corporation may, by
				order, exempt a transaction of a State savings association from the
				requirements of this section if the Board and the Federal Deposit Insurance
				Corporation jointly find that—
								(A)the exemption is
				in the public interest and consistent with the purposes of this section;
				and
								(B)the exemption does
				not present an unacceptable risk to the Deposit Insurance
				Fund.
								.
				(d)Effective
			 dateThe amendments made by this section shall take effect 1 year
			 after the transfer date.
				609.Eliminating
			 exceptions for transactions with financial subsidiaries
				(a)AmendmentSection 23A(e) of the Federal Reserve Act
			 (12 U.S.C. 371c(e)) is amended—
					(1)by striking paragraph (3); and
					(2)by redesignating paragraph (4) as paragraph
			 (3).
					(b)Prospective
			 application of amendmentThe amendments made by this section
			 shall apply with respect to any covered transaction between a bank and a
			 subsidiary of the bank, as those terms are defined in section 23A of the
			 Federal Reserve Act (12 U.S.C. 371c), that is entered into on or after the date
			 of enactment of this Act.
				(c)Effective
			 dateThe amendments made by this section shall take effect 1 year
			 after the transfer date.
				610.Lending limits
			 applicable to credit exposure on derivative transactions, repurchase
			 agreements, reverse repurchase agreements, and securities lending and borrowing
			 transactions
				(a)National
			 banksSection 5200(b) of the
			 Revised Statutes of the United States (12 U.S.C. 84(b)) is amended—
					(1)in paragraph (1),
			 by striking shall include and all that follows through the end
			 of the paragraph and inserting the following: “shall include—
						
							(A)all direct or
				indirect advances of funds to a person made on the basis of any obligation of
				that person to repay the funds or repayable from specific property pledged by
				or on behalf of the person;
							(B)to the extent
				specified by the Comptroller of the Currency, any liability of a national
				banking association to advance funds to or on behalf of a person pursuant to a
				contractual commitment; and
							(C)any credit
				exposure to a person arising from a derivative transaction, repurchase
				agreement, reverse repurchase agreement, securities lending transaction, or
				securities borrowing transaction between the national banking association and
				the
				person;
							;
					(2)in paragraph (2),
			 by striking the period at the end and inserting ; and;
			 and
					(3)by adding at the
			 end the following:
						
							(3)the term
				derivative transaction includes any transaction that is a
				contract, agreement, swap, warrant, note, or option that is based, in whole or
				in part, on the value of, any interest in, or any quantitative measure or the
				occurrence of any event relating to, one or more commodities, securities,
				currencies, interest or other rates, indices, or other
				assets.
							.
					(b)Savings
			 associationsSection 5(u)(3) of the Home Owners' Loan Act (12
			 U.S.C. 1464(u)(3)) is amended by striking Director each place
			 that term appears and inserting Comptroller of the
			 Currency.
				(c)Effective
			 dateThe amendments made by this section shall take effect 1 year
			 after the transfer date.
				611.Consistent
			 treatment of derivative transactions in lending limits
				(a)AmendmentSection
			 18 of the Federal Deposit Insurance Act (12 U.S.C. 1828) is amended by adding
			 at the end the following:
					
						(y)State lending
				limit treatment of derivatives transactionsAn insured State bank
				may engage in a derivative transaction, as defined in section 5200(b)(3) of the
				Revised Statutes of the United States (12 U.S.C. 84(b)(3)), only if the law
				with respect to lending limits of the State in which the insured State bank is
				chartered takes into consideration credit exposure to derivative
				transactions.
						.
				(b)Effective
			 dateThe amendment made by this section shall take effect 18
			 months after the transfer date.
				612.Restriction on
			 conversions of troubled banks
				(a)Conversion of a
			 national banking associationThe Act entitled An Act to
			 provide for the conversion of national banking associations into and their
			 merger or consolidation with State banks, and for other purposes. (12
			 U.S.C. 214 et seq.) is amended by adding at the end the following:
					
						10.Prohibition on
				conversionA national banking
				association may not convert to a State bank or State savings association during
				any period in which the national banking association is subject to a cease and
				desist order (or other formal enforcement order) issued by, or a memorandum of
				understanding entered into with, the Comptroller of the Currency with respect
				to a significant supervisory
				matter.
						.
				(b)Conversion of a
			 State bank or savings associationSection 5154 of the Revised
			 Statutes of the United States (12 U.S.C. 35) is amended by adding at the end
			 the following: The Comptroller of the Currency may not approve the
			 conversion of a State bank or State savings association to a national banking
			 association or Federal savings association during any period in which the State
			 bank or State savings association is subject to a cease and desist order (or
			 other formal enforcement order) issued by, or a memorandum of understanding
			 entered into with, a State bank supervisor or the appropriate Federal banking
			 agency with respect to a significant supervisory matter or a final enforcement
			 action by a State Attorney General..
				(c)Conversion of a
			 Federal savings associationSection 5(i) of the Home Owners' Loan
			 Act (12 U.S.C. 1464(i)) is amended by adding at the end the following:
					
						(6)Limitation on
				certain conversions by Federal savings associationsA Federal
				savings association may not convert to a State bank or State savings
				association during any period in which the Federal savings association is
				subject to a cease and desist order (or other formal enforcement order) issued
				by, or a memorandum of understanding entered into with, the Office of Thrift
				Supervision or the Comptroller of the Currency with respect to a significant
				supervisory
				matter.
						.
				(d)ExceptionThe prohibition on the approval of
			 conversions under the amendments made by subsections (a), (b), and (c) shall
			 not apply, if—
					(1)the Federal banking agency that would be
			 the appropriate Federal banking agency after the proposed conversion gives the
			 appropriate Federal banking agency or State bank supervisor that issued the
			 cease and desist order (or other formal enforcement order) or memorandum of
			 understanding, as appropriate, written notice of the proposed conversion
			 including a plan to address the significant supervisory matter in a manner that
			 is consistent with the safe and sound operation of the institution;
					(2)within 30 days of
			 receipt of the written notice required under paragraph (1), the appropriate
			 Federal banking agency or State bank supervisor that issued the cease and
			 desist order (or other formal enforcement order) or memorandum of
			 understanding, as appropriate, does not object to the conversion or the plan to
			 address the significant supervisory matter;
					(3)after conversion
			 of the insured depository institution, the appropriate Federal banking agency
			 after the conversion implements such plan; and
					(4)in the case of a
			 final enforcement action by a State Attorney General, approval of the
			 conversion is conditioned on compliance by the insured depository institution
			 with the terms of such final enforcement action.
					(e)Notification of
			 pending enforcement actions
					(1)Copy of
			 conversion applicationAt the time an insured depository
			 institution files a conversion application, the insured depository institution
			 shall transmit a copy of the conversion application to—
						(A)the appropriate
			 Federal banking agency for the insured depository institution; and
						(B)the Federal
			 banking agency that would be the appropriate Federal banking agency of the
			 insured depository institution after the proposed conversion.
						(2)Notification and
			 access to informationUpon receipt of a copy of the application
			 described in paragraph (1), the appropriate Federal banking agency for the
			 insured depository institution proposing the conversion shall—
						(A)notify the Federal
			 banking agency that would be the appropriate Federal banking agency for the
			 institution after the proposed conversion in writing of any ongoing supervisory
			 or investigative proceedings that the appropriate Federal banking agency for
			 the institution proposing to convert believes is likely to result, in the near
			 term and absent the proposed conversion, in a cease and desist order (or other
			 formal enforcement order) or memorandum of understanding with respect to a
			 significant supervisory matter; and
						(B)provide the
			 Federal banking agency that would be the appropriate Federal banking agency for
			 the institution after the proposed conversion access to all investigative and
			 supervisory information relating to the proceedings described in subparagraph
			 (A).
						613.De novo
			 branching into States
				(a)National
			 banksSection 5155(g)(1)(A) of the Revised Statutes of the United
			 States (12 U.S.C. 36(g)(1)(A)) is amended to read as follows:
					
						(A)the law of the
				State in which the branch is located, or is to be located, would permit
				establishment of the branch, if the national bank were a State bank chartered
				by such State;
				and
						.
				(b)State insured
			 banksSection 18(d)(4)(A)(i) of the Federal Deposit Insurance Act
			 (12 U.S.C. 1828(d)(4)(A)(i)) is amended to read as follows:
					
						(i)the law of the
				State in which the branch is located, or is to be located, would permit
				establishment of the branch, if the bank were a State bank chartered by such
				State;
				and
						.
				614.Lending limits
			 to insiders
				(a)Extensions of
			 creditSection 22(h)(9)(D)(i)
			 of the Federal Reserve Act (12 U.S.C. 375b(9)(D)(i)) is amended—
					(1)by striking the period at the end and
			 inserting ; or;
					(2)by striking
			 a person and inserting the person;
					(3)by striking extends credit by
			 making and inserting the following: “extends credit to a person
			 by—
						
							(I)making
							;
				and
					(4)by adding at the end the following:
						
							(II)having credit exposure to the person
				arising from a derivative transaction (as defined in section 5200(b) of the
				Revised Statutes of the United States (12 U.S.C. 84(b))), repurchase agreement,
				reverse repurchase agreement, securities lending transaction, or securities
				borrowing transaction between the member bank and the
				person.
							.
					(b)Effective
			 dateThe amendments made by this section shall take effect 1 year
			 after the transfer date.
				615.Limitations on
			 purchases of assets from insiders
				(a)Amendment to the
			 Federal Deposit Insurance ActSection 18 of the Federal Deposit
			 Insurance Act (12 U.S.C. 1828) is amended by adding at the end the
			 following:
					
						(z)General
				prohibition on sale of assets
							(1)In
				generalAn insured depository institution may not purchase an
				asset from, or sell an asset to, an executive officer, director, or principal
				shareholder of the insured depository institution, or any related interest of
				such person (as such terms are defined in section 22(h) of Federal Reserve
				Act), unless—
								(A)the transaction is
				on market terms; and
								(B)if the transaction
				represents more than 10 percent of the capital stock and surplus of the insured
				depository institution, the transaction has been approved in advance by a
				majority of the members of the board of directors of the insured depository
				institution who do not have an interest in the transaction.
								(2)RulemakingThe
				Board of Governors of the Federal Reserve System may issue such rules as may be
				necessary to define terms and to carry out the purposes this subsection. Before
				proposing or adopting a rule under this paragraph, the Board of Governors of
				the Federal Reserve System shall consult with the Comptroller of the Currency
				and the Corporation as to the terms of the
				rule.
							.
				(b)Amendments to
			 the Federal reserve ActSection 22(d) of the Federal Reserve Act
			 (12 U.S.C. 375) is amended to read as follows:
					
						(d)[Reserved]
						.
				(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 transfer date.
				616.Regulations
			 regarding capital levels
				(a)Capital levels
			 of bank holding companiesSection 5(b) of the Bank Holding Company
			 Act of 1956 (12 U.S.C. 1844(b)) is amended—
					(1)by inserting after
			 orders the following: , including regulations and orders
			 relating to the capital requirements for bank holding companies,;
			 and
					(2)by adding at the
			 end the following: In establishing capital regulations pursuant to this
			 subsection, the Board shall seek to make such requirements countercyclical, so
			 that the amount of capital required to be maintained by a company increases in
			 times of economic expansion and decreases in times of economic contraction,
			 consistent with the safety and soundness of the company..
					(b)Capital levels
			 of savings and loan holding companiesSection 10(g)(1) of the Home Owners' Loan
			 Act (12 U.S.C. 1467a(g)(1)) is amended—
					(1)by inserting after
			 orders the following: , including regulations and orders
			 relating to capital requirements for savings and loan holding
			 companies,; and
					(2)by inserting at
			 the end the following: In establishing capital regulations pursuant to
			 this subsection, the appropriate Federal banking agency shall seek to make such
			 requirements countercyclical so that the amount of capital required to be
			 maintained by a company increases in times of economic expansion and decreases
			 in times of economic contraction, consistent with the safety and soundness of
			 the company..
					(c)Capital levels
			 of insured depository institutionsSection 908(a)(1) of the International
			 Lending Supervision Act of 1983 (12 U.S.C. 3907(a)(1)) is amended by adding at
			 the end the following: Each appropriate Federal banking agency shall
			 seek to make the capital standards required under this section or other
			 provisions of Federal law for insured depository institutions countercyclical
			 so that the amount of capital required to be maintained by an insured
			 depository institution increases in times of economic expansion and decreases
			 in times of economic contraction, consistent with the safety and soundness of
			 the insured depository institution.
				(d)Source of
			 strengthThe Federal Deposit Insurance Act (12 U.S.C. 1811 et
			 seq.) is amended by inserting after section 38 (12 U.S.C. 1831o) the
			 following:
					
						38A.Source of
				strength
							(a)Holding
				companiesThe appropriate Federal banking agency for a bank
				holding company or savings and loan holding company shall require the bank
				holding company or savings and loan holding company to serve as a source of
				financial strength for any subsidiary of the bank holding company or savings
				and loan holding company that is a depository institution.
							(b)Other
				companiesIf an insured depository institution is not the
				subsidiary of a bank holding company or savings and loan holding company, the
				appropriate Federal banking agency for the insured depository institution shall
				require any company that directly or indirectly controls the insured depository
				institution to serve as a source of financial strength for such
				institution.
							(c)ReportsThe
				appropriate Federal banking agency for an insured depository institution
				described in subsection (b) may, from time to time, require the company, or a
				company that directly or indirectly controls the insured depository
				institution, to submit a report, under oath, for the purposes of—
								(1)assessing the
				ability of such company to comply with the requirement under subsection (b);
				and
								(2)enforcing the
				compliance of such company with the requirement under subsection (b).
								(d)RulesNot
				later than 1 year after the transfer date, as defined in section 311 of the
				Enhancing Financial Institution Safety and Soundness Act of 2010, the
				appropriate Federal banking agencies shall jointly issue final rules to carry
				out this section.
							(e)DefinitionIn
				this section, the term source of financial strength means the
				ability of a company that directly or indirectly owns or controls an insured
				depository institution to provide financial assistance to such insured
				depository institution in the event of the financial distress of the insured
				depository
				institution.
							.
				(e)Effective
			 dateThe amendments made by this section shall take effect on the
			 transfer date.
				617.Elimination of
			 elective investment bank holding company framework
				(a)AmendmentSection 17 of the Securities Exchange Act
			 of 1934 (15 U.S.C. 78q) is amended—
					(1)by striking subsection (i); and
					(2)by redesignating
			 subsections (j) and (k) as subsections (i) and (j), respectively.
					(b)Effective
			 dateThe amendments made by this section shall take effect on the
			 transfer date.
				618.Securities
			 holding companies
				(a)DefinitionsIn
			 this section—
					(1)the term
			 associated person of a securities holding company  means a person
			 directly or indirectly controlling, controlled by, or under common control
			 with, a securities holding company;
					(2)the term
			 foreign bank has the same meaning as in section 1(b)(7) of the
			 International Banking Act of 1978 (12 U.S.C. 3101(7));
					(3)the term
			 insured bank has the same meaning as in section 3 of the Federal
			 Deposit Insurance Act (12 U.S.C. 1813);
					(4)the term
			 securities holding company—
						(A)means—
							(i)a
			 person (other than a natural person) that owns or controls 1 or more brokers or
			 dealers registered with the Commission; and
							(ii)the
			 associated persons of a person described in clause (i); and
							(B)does not include a
			 person that is—
							(i)a nonbank
			 financial company supervised by the Board under title I;
							(ii)an insured bank
			 (other than an institution described in subparagraphs (D), (F), or (H) of
			 section 2(c)(2) of the Bank Holding Company Act of 1956 (12 U.S.C. 1841(c)(2))
			 or a savings association;
							(iii)an
			 affiliate of an insured bank (other than an institution described in
			 subparagraphs (D), (F), or (H) of section 2(c)(2) of the Bank Holding Company
			 Act of 1956 (12 U.S.C. 1841(c)(2)) or an affiliate of a savings
			 association;
							(iv)a
			 foreign bank, foreign company, or company that is described in section 8(a) of
			 the International Banking Act of 1978 (12 U.S.C. 3106(a));
							(v)a
			 foreign bank that controls, directly or indirectly, a corporation chartered
			 under section 25A of the Federal Reserve Act (12 U.S.C. 611 et seq.); or
							(vi)subject to
			 comprehensive consolidated supervision by a foreign regulator;
							(5)the term
			 supervised securities holding company means a securities holding
			 company that is supervised by the Board of Governors under this section;
			 and
					(6)the terms
			 affiliate, bank, bank holding company,
			 company, control, savings association,
			 and subsidiary have the same meanings as in section 2 of the Bank
			 Holding Company Act of 1956.
					(b)Supervision of a
			 Securities Holding Company Not Having a Bank or Savings Association
			 Affiliate
					(1)In
			 generalA securities holding company that is required by a
			 foreign regulator or provision of foreign law to be subject to comprehensive
			 consolidated supervision may register with the Board of Governors under
			 paragraph (2) to become a supervised securities holding company. Any securities
			 holding company filing such a registration shall be supervised in accordance
			 with this section, and shall comply with the rules and orders prescribed by the
			 Board of Governors applicable to supervised securities holding
			 companies.
					(2)Registration as
			 a supervised securities holding company
						(A)RegistrationA
			 securities holding company that elects to be subject to comprehensive
			 consolidated supervision shall register by filing with the Board of Governors
			 such information and documents as the Board of Governors, by regulation, may
			 prescribe as necessary or appropriate in furtherance of the purposes of this
			 section.
						(B)Effective
			 dateA securities holding company that registers under
			 subparagraph (A) shall be deemed to be a supervised securities holding company,
			 effective on the date that is 45 days after the date of receipt of the
			 registration information and documents under subparagraph (A) by the Board of
			 Governors, or within such shorter period as the Board of Governors, by rule or
			 order, may determine.
						(c)Supervision of
			 securities holding companies
					(1)Recordkeeping
			 and reporting
						(A)Recordkeeping
			 and reporting requiredEach supervised securities holding company
			 and each affiliate of a supervised securities holding company shall make and
			 keep for periods determined by the Board of Governors such records, furnish
			 copies of such records, and make such reports, as the Board of Governors
			 determines to be necessary or appropriate to carry out this section, to prevent
			 evasions thereof, and to monitor compliance by the supervised securities
			 holding company or affiliate with applicable provisions of law.
						(B)Form and
			 contents
							(i)In
			 generalAny record or report required to be made, furnished, or
			 kept under this paragraph shall—
								(I)be prepared in
			 such form and according to such specifications (including certification by a
			 registered public accounting firm), as the Board of Governors may require;
			 and
								(II)be provided
			 promptly to the Board of Governors at any time, upon request by the Board of
			 Governors.
								(ii)ContentsRecords
			 and reports required to be made, furnished, or kept under this paragraph may
			 include—
								(I)a
			 balance sheet or income statement of the supervised securities holding company
			 or an affiliate of a supervised securities holding company;
								(II)an assessment of
			 the consolidated capital and liquidity of the supervised securities holding
			 company;
								(III)a report by an
			 independent auditor attesting to the compliance of the supervised securities
			 holding company with the internal risk management and internal control
			 objectives of the supervised securities holding company; and
								(IV)a report
			 concerning the extent to which the supervised securities holding company or
			 affiliate has complied with the provisions of this section and any regulations
			 prescribed and orders issued under this section.
								(2)Use of existing
			 reports
						(A)In
			 generalThe Board of Governors shall, to the fullest extent
			 possible, accept reports in fulfillment of the requirements of this paragraph
			 that a supervised securities holding company or an affiliate of a supervised
			 securities holding company has been required to provide to another regulatory
			 agency or a self-regulatory organization.
						(B)AvailabilityA
			 supervised securities holding company or an affiliate of a supervised
			 securities holding company shall promptly provide to the Board of Governors, at
			 the request of the Board of Governors, any report described in subparagraph
			 (A), as permitted by law.
						(3)Examination
			 authority
						(A)Focus of
			 examination authorityThe Board of Governors may make
			 examinations of any supervised securities holding company and any affiliate of
			 a supervised securities holding company to carry out this subsection, to
			 prevent evasions thereof, and to monitor compliance by the supervised
			 securities holding company or affiliate with applicable provisions of
			 law.
						(B)Deference to
			 other examinationsFor purposes of this subparagraph, the Board
			 of Governors shall, to the fullest extent possible, use the reports of
			 examination made by other appropriate Federal or State regulatory authorities
			 with respect to any functionally regulated subsidiary or any institution
			 described in subparagraph (D), (F), or (H) of section 2(c)(2) of the Bank
			 Holding Company Act of 1956 (12 U.S.C. 1841(c)(2)).
						(d)Capital and risk
			 management
					(1)In
			 generalThe Board of Governors shall, by regulation or order,
			 prescribe capital adequacy and other risk management standards for supervised
			 securities holding companies that are appropriate to protect the safety and
			 soundness of the supervised securities holding companies and address the risks
			 posed to financial stability by supervised securities holding companies.
					(2)DifferentiationIn
			 imposing standards under this subsection, the Board of Governors may
			 differentiate among supervised securities holding companies on an individual
			 basis, or by category, taking into consideration the requirements under
			 paragraph (3).
					(3)ContentAny
			 standards imposed on a supervised securities holding company under this
			 subsection shall take into account—
						(A)the differences
			 among types of business activities carried out by the supervised securities
			 holding company;
						(B)the amount and
			 nature of the financial assets of the supervised securities holding
			 company;
						(C)the amount and
			 nature of the liabilities of the supervised securities holding company,
			 including the degree of reliance on short-term funding;
						(D)the extent and
			 nature of the off-balance sheet exposures of the supervised securities holding
			 company;
						(E)the extent and
			 nature of the transactions and relationships of the supervised securities
			 holding company with other financial companies;
						(F)the importance of
			 the supervised securities holding company as a source of credit for households,
			 businesses, and State and local governments, and as a source of liquidity for
			 the financial system; and
						(G)the nature, scope,
			 and mix of the activities of the supervised securities holding company.
						(4)NoticeA
			 capital requirement imposed under this subsection may not take effect earlier
			 than 180 days after the date on which a supervised securities holding company
			 is provided notice of the capital requirement.
					(e)Other provisions
			 of law applicable to supervised securities holding companies
					(1)Federal Deposit
			 Insurance ActSubsections (b), (c) through (s), and (u) of
			 section 8 of the Federal Deposit Insurance Act (12 U.S.C. 1818) shall apply to
			 any supervised securities holding company, and to any subsidiary (other than a
			 bank or an institution described in subparagraph (D), (F), or (H) of section
			 2(c)(2) of the Bank Holding Company Act of 1956 (12 U.S.C. 1841(c)(2))) of a
			 supervised securities holding company, in the same manner as such subsections
			 apply to a bank holding company for which the Board of Governors is the
			 appropriate Federal banking agency. For purposes of applying such subsections
			 to a supervised securities holding company or a subsidiary (other than a bank
			 or an institution described in subparagraph (D), (F), or (H) of section 2(c)(2)
			 of the Bank Holding Company Act of 1956 (12 U.S.C. 1841(c)(2))) of a supervised
			 securities holding company, the Board of Governors shall be deemed the
			 appropriate Federal banking agency for the supervised securities holding
			 company or subsidiary.
					(2)Bank Holding
			 Company Act of 1956Except as the Board of Governors may
			 otherwise provide by regulation or order, a supervised securities holding
			 company shall be subject to the provisions of the Bank Holding Company Act of
			 1956 (12 U.S.C. 1841 et seq.) in the same manner and to the same extent a bank
			 holding company is subject to such provisions, except that a supervised
			 securities holding company may not, by reason of this paragraph, be deemed to
			 be a bank holding company for purposes of section 4 of the Bank Holding Company
			 Act of 1956 (12 U.S.C. 1843).
					619.Prohibitions on
			 proprietary trading and certain relationships with hedge funds and private
			 equity fundsThe Bank Holding
			 Company Act of 1956 (12 U.S.C. 1841 et seq.) is amended by adding at the end
			 the following:
				
					13.Prohibitions on
				proprietary trading and certain relationships with hedge funds and private
				equity funds
						(a)In
				general
							(1)ProhibitionUnless
				otherwise provided in this section, a banking entity shall not—
								(A)engage in
				proprietary trading; or
								(B)acquire or retain
				any equity, partnership, or other ownership interest in or sponsor a hedge fund
				or a private equity fund.
								(2)Nonbank
				financial companies supervised by the boardAny nonbank financial
				company supervised by the Board that engages in proprietary trading or takes or
				retains any equity, partnership, or other ownership interest in or sponsors a
				hedge fund or a private equity fund shall be subject, by rule, as provided in
				subsection (b)(2), to additional capital requirements for and additional
				quantitative limits with regards to such proprietary trading and taking or
				retaining any equity, partnership, or other ownership interest in or
				sponsorship of a hedge fund or a private equity fund, except that permitted
				activities as described in subsection (d) shall not be subject to the
				additional capital and additional quantitative limits except as provided in
				subsection (d)(3), as if the nonbank financial company supervised by the Board
				were a banking entity.
							(b)Study and
				rulemaking
							(1)StudyNot
				later than 6 months after the date of enactment of this section, the Financial
				Stability Oversight Council shall study and make recommendations on
				implementing the provisions of this section so as to—
								(A)promote and
				enhance the safety and soundness of banking entities;
								(B)protect taxpayers
				and consumers and enhance financial stability by minimizing the risk that
				insured depository institutions and the affiliates of insured depository
				institutions will engage in unsafe and unsound activities;
								(C)limit the
				inappropriate transfer of Federal subsidies from institutions that benefit from
				deposit insurance and liquidity facilities of the Federal Government to
				unregulated entities;
								(D)reduce conflicts
				of interest between the self-interest of banking entities and nonbank financial
				companies supervised by the Board, and the interests of the customers of such
				entities and companies;
								(E)limit activities
				that have caused undue risk or loss in banking entities and nonbank financial
				companies supervised by the Board, or that might reasonably be expected to
				create undue risk or loss in such banking entities and nonbank financial
				companies supervised by the Board;
								(F)appropriately
				accommodate the business of insurance within an insurance company, subject to
				regulation in accordance with the relevant insurance company investment laws,
				while protecting the safety and soundness of any banking entity with which such
				insurance company is affiliated and of the United States financial system;
				and
								(G)appropriately time
				the divestiture of illiquid assets that are affected by the implementation of
				the prohibitions under subsection (a).
								(2)Rulemaking
								(A)In
				generalUnless otherwise provided in this section, not later than
				9 months after the completion of the study under paragraph (1), the appropriate
				Federal banking agencies, the Securities and Exchange Commission, and the
				Commodity Futures Trading Commission, shall consider the findings of the study
				under paragraph (1) and adopt rules to carry out this section, as provided in
				subparagraph (B).
								(B)Coordinated
				rulemaking
									(i)Regulatory
				authorityThe regulations issued under this paragraph shall be
				issued by—
										(I)the appropriate
				Federal banking agencies, jointly, with respect to insured depository
				institutions;
										(II)the Board, with
				respect to any company that controls an insured depository institution, or that
				is treated as a bank holding company for purposes of section 8 of the
				International Banking Act, any nonbank financial company supervised by the
				Board, and any subsidiary of any of the foregoing (other than a subsidiary for
				which an agency described in subclause (I), (III), or (IV) is the primary
				financial regulatory agency);
										(III)the Commodity
				Futures Trading Commission, with respect to any entity for which the Commodity
				Futures Trading Commission is the primary financial regulatory agency, as
				defined in section 2 of the Dodd-Frank Wall Street Reform and Consumer
				Protection Act; and
										(IV)the Securities
				and Exchange Commission, with respect to any entity for which the Securities
				and Exchange Commission is the primary financial regulatory agency, as defined
				in section 2 of the Dodd-Frank Wall Street Reform and Consumer Protection
				Act.
										(ii)Coordination,
				consistency, and comparabilityIn developing and issuing
				regulations pursuant to this section, the appropriate Federal banking agencies,
				the Securities and Exchange Commission, and the Commodity Futures Trading
				Commission shall consult and coordinate with each other, as appropriate, for
				the purposes of assuring, to the extent possible, that such regulations are
				comparable and provide for consistent application and implementation of the
				applicable provisions of this section to avoid providing advantages or imposing
				disadvantages to the companies affected by this subsection and to protect the
				safety and soundness of banking entities and nonbank financial companies
				supervised by the Board.
									(iii)Council
				roleThe Chairperson of the Financial Stability Oversight Council
				shall be responsible for coordination of the regulations issued under this
				section.
									(c)Effective
				date
							(1)In
				generalExcept as provided in paragraphs (2) and (3), this
				section shall take effect on the earlier of—
								(A)12 months after
				the date of the issuance of final rules under subsection (b); or
								(B)2 years after the
				date of enactment of this section.
								(2)Conformance
				period for divestitureA banking entity or nonbank financial
				company supervised by the Board shall bring its activities and investments into
				compliance with the requirements of this section not later than 2 years after
				the date on which the requirements become effective pursuant to this section or
				2 years after the date on which the entity or company becomes a nonbank
				financial company supervised by the Board. The Board may, by rule or order,
				extend this two-year period for not more than one year at a time, if, in the
				judgment of the Board, such an extension is consistent with the purposes of
				this section and would not be detrimental to the public interest. The
				extensions made by the Board under the preceding sentence may not exceed an
				aggregate of 3 years.
							(3)Extended
				transition for illiquid funds
								(A)ApplicationThe
				Board may, upon the application of a banking entity, extend the period during
				which the banking entity, to the extent necessary to fulfill a contractual
				obligation that was in effect on May 1, 2010, may take or retain its equity,
				partnership, or other ownership interest in, or otherwise provide additional
				capital to, an illiquid fund.
								(B)Time limit on
				approvalThe Board may grant 1 extension under subparagraph (A),
				which may not exceed 5 years.
								(4)Divestiture
				requiredExcept as otherwise provided in subsection (d)(1)(G), a
				banking entity may not engage in any activity prohibited under subsection
				(a)(1)(B) after the earlier of—
								(A)the date on which
				the contractual obligation to invest in the illiquid fund terminates;
				and
								(B)the date on which
				any extensions granted by the Board under paragraph (3) expire.
								(5)Additional
				capital during transition periodNotwithstanding paragraph (2),
				on the date on which the rules are issued under subsection (b)(2), the
				appropriate Federal banking agencies, the Securities and Exchange Commission,
				and the Commodity Futures Trading Commission shall issue rules, as provided in
				subsection (b)(2), to impose additional capital requirements, and any other
				restrictions, as appropriate, on any equity, partnership, or ownership interest
				in or sponsorship of a hedge fund or private equity fund by a banking
				entity.
							(6)Special
				rulemakingNot later than 6 months after the date of enactment of
				this section, the Board shall issues rules to implement paragraphs (2) and
				(3).
							(d)Permitted
				activities
							(1)In
				generalNotwithstanding the restrictions under subsection (a), to
				the extent permitted by any other provision of Federal or State law, and
				subject to the limitations under paragraph (2) and any restrictions or
				limitations that the appropriate Federal banking agencies, the Securities and
				Exchange Commission, and the Commodity Futures Trading Commission, may
				determine, the following activities (in this section referred to as
				permitted activities) are permitted:
								(A)The purchase,
				sale, acquisition, or disposition of obligations of the United States or any
				agency thereof, obligations, participations, or other instruments of or issued
				by the Government National Mortgage Association, the Federal National Mortgage
				Association, the Federal Home Loan Mortgage Corporation, a Federal Home Loan
				Bank, the Federal Agricultural Mortgage Corporation, or a Farm Credit System
				institution chartered under and subject to the provisions of the Farm Credit
				Act of 1971 (12 U.S.C. 2001 et seq.), and obligations of any State or of any
				political subdivision thereof.
								(B)The purchase,
				sale, acquisition, or disposition of securities and other instruments described
				in subsection (h)(4) in connection with underwriting or market-making-related
				activities, to the extent that any such activities permitted by this
				subparagraph are designed not to exceed the reasonably expected near term
				demands of clients, customers, or counterparties.
								(C)Risk-mitigating
				hedging activities in connection with and related to individual or aggregated
				positions, contracts, or other holdings of a banking entity that are designed
				to reduce the specific risks to the banking entity in connection with and
				related to such positions, contracts, or other holdings.
								(D)The purchase,
				sale, acquisition, or disposition of securities and other instruments described
				in subsection (h)(4) on behalf of customers.
								(E)Investments in one
				or more small business investment companies, as defined in section 102 of the
				Small Business Investment Act of 1958 (15 U.S.C. 662), investments designed
				primarily to promote the public welfare, of the type permitted under paragraph
				(11) of section 5136 of the Revised Statutes of the United States (12 U.S.C.
				24), or investments that are qualified rehabilitation expenditures with respect
				to a qualified rehabilitated building or certified historic structure, as such
				terms are defined in section 47 of the Internal Revenue Code of 1986 or a
				similar State historic tax credit program.
								(F)The purchase,
				sale, acquisition, or disposition of securities and other instruments described
				in subsection (h)(4) by a regulated insurance company directly engaged in the
				business of insurance for the general account of the company and by any
				affiliate of such regulated insurance company, provided that such activities by
				any affiliate are solely for the general account of the regulated insurance
				company, if—
									(i)the purchase,
				sale, acquisition, or disposition is conducted in compliance with, and subject
				to, the insurance company investment laws, regulations, and written guidance of
				the State or jurisdiction in which each such insurance company is domiciled;
				and
									(ii)the appropriate
				Federal banking agencies, after consultation with the Financial Stability
				Oversight Council and the relevant insurance commissioners of the States and
				territories of the United States, have not jointly determined, after notice and
				comment, that a particular law, regulation, or written guidance described in
				clause (i) is insufficient to protect the safety and soundness of the banking
				entity, or of the financial stability of the United States.
									(G)Organizing and
				offering a private equity or hedge fund, including serving as a general
				partner, managing member, or trustee of the fund and in any manner selecting or
				controlling (or having employees, officers, directors, or agents who
				constitute) a majority of the directors, trustees, or management of the fund,
				including any necessary expenses for the foregoing, only if—
									(i)the banking entity
				provides bona fide trust, fiduciary, or investment advisory services;
									(ii)the fund is
				organized and offered only in connection with the provision of bona fide trust,
				fiduciary, or investment advisory services and only to persons that are
				customers of such services of the banking entity;
									(iii)the banking
				entity does not acquire or retain an equity interest, partnership interest, or
				other ownership interest in the funds except for a de minimis investment
				subject to and in compliance with paragraph (4);
									(iv)the banking
				entity complies with the restrictions under paragraphs (1) and (2) of
				subparagraph (f);
									(v)the banking entity
				does not, directly or indirectly, guarantee, assume, or otherwise insure the
				obligations or performance of the hedge fund or private equity fund or of any
				hedge fund or private equity fund in which such hedge fund or private equity
				fund invests;
									(vi)the banking
				entity does not share with the hedge fund or private equity fund, for
				corporate, marketing, promotional, or other purposes, the same name or a
				variation of the same name;
									(vii)no director or
				employee of the banking entity takes or retains an equity interest, partnership
				interest, or other ownership interest in the hedge fund or private equity fund,
				except for any director or employee of the banking entity who is directly
				engaged in providing investment advisory or other services to the hedge fund or
				private equity fund; and
									(viii)the banking
				entity discloses to prospective and actual investors in the fund, in writing,
				that any losses in such hedge fund or private equity fund are borne solely by
				investors in the fund and not by the banking entity, and otherwise complies
				with any additional rules of the appropriate Federal banking agencies, the
				Securities and Exchange Commission, or the Commodity Futures Trading
				Commission, as provided in subsection (b)(2), designed to ensure that losses in
				such hedge fund or private equity fund are borne solely by investors in the
				fund and not by the banking entity.
									(H)Proprietary
				trading conducted by a banking entity pursuant to paragraph (9) or (13) of
				section 4(c), provided that the trading occurs solely outside of the United
				States and that the banking entity is not directly or indirectly controlled by
				a banking entity that is organized under the laws of the United States or of
				one or more States.
								(I)The acquisition or
				retention of any equity, partnership, or other ownership interest in, or the
				sponsorship of, a hedge fund or a private equity fund by a banking entity
				pursuant to paragraph (9) or (13) of section 4(c) solely outside of the United
				States, provided that no ownership interest in such hedge fund or private
				equity fund is offered for sale or sold to a resident of the United States and
				that the banking entity is not directly or indirectly controlled by a banking
				entity that is organized under the laws of the United States or of one or more
				States.
								(J)Such other
				activity as the appropriate Federal banking agencies, the Securities and
				Exchange Commission, and the Commodity Futures Trading Commission determine, by
				rule, as provided in subsection (b)(2), would promote and protect the safety
				and soundness of the banking entity and the financial stability of the United
				States.
								(2)Limitation on
				permitted activities
								(A)In
				generalNo transaction, class of transactions, or activity may be
				deemed a permitted activity under paragraph (1) if the transaction, class of
				transactions, or activity—
									(i)would involve or
				result in a material conflict of interest (as such term shall be defined by
				rule as provided in subsection (b)(2)) between the banking entity and its
				clients, customers, or counterparties;
									(ii)would result,
				directly or indirectly, in a material exposure by the banking entity to
				high-risk assets or high-risk trading strategies (as such terms shall be
				defined by rule as provided in subsection (b)(2));
									(iii)would pose a
				threat to the safety and soundness of such banking entity; or
									(iv)would pose a
				threat to the financial stability of the United States.
									(B)RulemakingThe
				appropriate Federal banking agencies, the Securities and Exchange Commission,
				and the Commodity Futures Trading Commission shall issue regulations to
				implement subparagraph (A), as part of the regulations issued under subsection
				(b)(2).
								(3)Capital and
				quantitative limitationsThe appropriate Federal banking
				agencies, the Securities and Exchange Commission, and the Commodity Futures
				Trading Commission shall, as provided in subsection (b)(2), adopt rules
				imposing additional capital requirements and quantitative limitations,
				including diversification requirements, regarding the activities permitted
				under this section if the appropriate Federal banking agencies, the Securities
				and Exchange Commission, and the Commodity Futures Trading Commission determine
				that additional capital and quantitative limitations are appropriate to protect
				the safety and soundness of banking entities engaged in such activities.
							(4)De minimis
				investment
								(A)In
				generalA banking entity may make and retain an investment in a
				hedge fund or private equity fund that the banking entity organizes and offers,
				subject to the limitations and restrictions in subparagraph (B) for the
				purposes of—
									(i)establishing the
				fund and providing the fund with sufficient initial equity for investment to
				permit the fund to attract unaffiliated investors; or
									(ii)making a de
				minimis investment.
									(B)Limitations and
				restrictions on investments
									(i)Requirement to
				seek other investorsA banking entity shall actively seek
				unaffiliated investors to reduce or dilute the investment of the banking entity
				to the amount permitted under clause (ii).
									(ii)Limitations on
				size of investmentsNotwithstanding any other provision of law,
				investments by a banking entity in a hedge fund or private equity fund
				shall—
										(I)not later than 1
				year after the date of establishment of the fund, be reduced through
				redemption, sale, or dilution to an amount that is not more than 3 percent of
				the total ownership interests of the fund;
										(II)be immaterial to
				the banking entity, as defined, by rule, pursuant to subsection (b)(2), but in
				no case may the aggregate of all of the interests of the banking entity in all
				such funds exceed 3 percent of the Tier 1 capital of the banking entity.
										(iii)CapitalFor
				purposes of determining compliance with applicable capital standards under
				paragraph (3), the aggregate amount of the outstanding investments by a banking
				entity under this paragraph, including retained earnings, shall be deducted
				from the assets and tangible equity of the banking entity, and the amount of
				the deduction shall increase commensurate with the leverage of the hedge fund
				or private equity fund.
									(C)ExtensionUpon
				an application by a banking entity, the Board may extend the period of time to
				meet the requirements under subparagraph (B)(ii)(I) for 2 additional years, if
				the Board finds that an extension would be consistent with safety and soundness
				and in the public interest.
								(e)Anti-evasion
							(1)RulemakingThe
				appropriate Federal banking agencies, the Securities and Exchange Commission,
				and the Commodity Futures Trading Commission shall issue regulations, as part
				of the rulemaking provided for in subsection (b)(2), regarding internal
				controls and recordkeeping, in order to insure compliance with this
				section.
							(2)Termination of
				activities or investmentNotwithstanding any other provision of
				law, whenever an appropriate Federal banking agency, the Securities and
				Exchange Commission, or the Commodity Futures Trading Commission, as
				appropriate, has reasonable cause to believe that a banking entity or nonbank
				financial company supervised by the Board under the respective agency’s
				jurisdiction has made an investment or engaged in an activity in a manner that
				functions as an evasion of the requirements of this section (including through
				an abuse of any permitted activity) or otherwise violates the restrictions
				under this section, the appropriate Federal banking agency, the Securities and
				Exchange Commission, or the Commodity Futures Trading Commission, as
				appropriate, shall order, after due notice and opportunity for hearing, the
				banking entity or nonbank financial company supervised by the Board to
				terminate the activity and, as relevant, dispose of the investment. Nothing in
				this paragraph shall be construed to limit the inherent authority of any
				Federal agency or State regulatory authority to further restrict any
				investments or activities under otherwise applicable provisions of law.
							(f)Limitations on
				relationships with hedge funds and private equity funds
							(1)In
				generalNo banking entity that serves, directly or indirectly, as
				the investment manager, investment adviser, or sponsor to a hedge fund or
				private equity fund, or that organizes and offers a hedge fund or private
				equity fund pursuant to paragraph (d)(1)(G), and no affiliate of such entity,
				may enter into a transaction with the fund, or with any other hedge fund or
				private equity fund that is controlled by such fund, that would be a covered
				transaction, as defined in section 23A of the Federal Reserve Act (12 U.S.C.
				371c), with the hedge fund or private equity fund, as if such banking entity
				and the affiliate thereof were a member bank and the hedge fund or private
				equity fund were an affiliate thereof.
							(2)Treatment as
				member bankA banking entity that serves, directly or indirectly,
				as the investment manager, investment adviser, or sponsor to a hedge fund or
				private equity fund, or that organizes and offers a hedge fund or private
				equity fund pursuant to paragraph (d)(1)(G), shall be subject to section 23B of
				the Federal Reserve Act (12 U.S.C. 371c–1), as if such banking entity were a
				member bank and such hedge fund or private equity fund were an affiliate
				thereof.
							(3)Permitted
				services
								(A)In
				generalNotwithstanding paragraph (1), the Board may permit a
				banking entity to enter into any prime brokerage transaction with any hedge
				fund or private equity fund in which a hedge fund or private equity fund
				managed, sponsored, or advised by such banking entity has taken an equity,
				partnership, or other ownership interest, if—
									(i)the banking entity
				is in compliance with each of the limitations set forth in subsection (d)(1)(G)
				with regard to a hedge fund or private equity fund organized and offered by
				such banking entity;
									(ii)the chief
				executive officer (or equivalent officer) of the banking entity certifies in
				writing annually (with a duty to update the certification if the information in
				the certification materially changes) that the conditions specified in
				subsection (d)(1)(g)(v) are satisfied; and
									(iii)the Board has
				determined that such transaction is consistent with the safe and sound
				operation and condition of the banking entity.
									(B)Treatment of
				prime brokerage transactionsFor purposes of subparagraph (A), a
				prime brokerage transaction described in subparagraph (A) shall be subject to
				section 23B of the Federal Reserve Act (12 U.S.C. 371c-1) as if the
				counterparty were an affiliate of the banking entity.
								(4)Application to
				nonbank financial companies supervised by the boardThe
				appropriate Federal banking agencies, the Securities and Exchange Commission,
				and the Commodity Futures Trading Commission shall adopt rules, as provided in
				subsection (b)(2), imposing additional capital charges or other restrictions
				for nonbank financial companies supervised by the Board to address the risks to
				and conflicts of interest of banking entities described in paragraphs (1), (2),
				and (3) of this subsection.
							(g)Rules of
				construction
							(1)Limitation on
				contrary authorityExcept as provided in this section,
				notwithstanding any other provision of law, the prohibitions and restrictions
				under this section shall apply to activities of a banking entity or nonbank
				financial company supervised by the Board, even if such activities are
				authorized for a banking entity or nonbank financial company supervised by the
				Board.
							(2)Sale or
				securitization of loansNothing in this section shall be
				construed to limit or restrict the ability of a banking entity or nonbank
				financial company supervised by the Board to sell or securitize loans in a
				manner otherwise permitted by law.
							(3)Authority of
				Federal agencies and State regulatory authoritiesNothing in this
				section shall be construed to limit the inherent authority of any Federal
				agency or State regulatory authority under otherwise applicable provisions of
				law.
							(h)DefinitionsIn
				this section, the following definitions shall apply:
							(1)Banking
				entityThe term banking entity means any insured
				depository institution (as defined in section 3 of the Federal Deposit
				Insurance Act (12 U.S.C. 1813)), any company that controls an insured
				depository institution, or that is treated as a bank holding company for
				purposes of section 8 of the International Banking Act of 1978, and any
				affiliate or subsidiary of any such entity. For purposes of this paragraph, the
				term insured depository institution does not include an
				institution that functions solely in a trust or fiduciary capacity, if—
								(A)all or
				substantially all of the deposits of such institution are in trust funds and
				are received in a bona fide fiduciary capacity;
								(B)no deposits of
				such institution which are insured by the Federal Deposit Insurance Corporation
				are offered or marketed by or through an affiliate of such institution;
								(C)such institution
				does not accept demand deposits or deposits that the depositor may withdraw by
				check or similar means for payment to third parties or others or make
				commercial loans; and
								(D)such institution
				does not—
									(i)obtain payment or
				payment related services from any Federal Reserve bank, including any service
				referred to in section 11A of the Federal Reserve Act (12 U.S.C. 248a);
				or
									(ii)exercise discount
				or borrowing privileges pursuant to section 19(b)(7) of the Federal Reserve Act
				(12 U.S.C. 461(b)(7)).
									(2)Hedge fund;
				private equity fundThe terms hedge fund and
				private equity fund mean an issuer that would be an investment
				company, as defined in the Investment Company Act of 1940 (15 U.S.C. 80a-1 et
				seq.), but for section 3(c)(1) or 3(c)(7) of that Act, or such similar funds as
				the appropriate Federal banking agencies, the Securities and Exchange
				Commission, and the Commodity Futures Trading Commission may, by rule, as
				provided in subsection (b)(2), determine.
							(3)Nonbank
				financial company supervised by the boardThe term nonbank
				financial company supervised by the Board means a nonbank financial
				company supervised by the Board of Governors, as defined in section 102 of the
				Financial Stability Act of 2010.
							(4)Proprietary
				tradingThe term proprietary trading, when used with
				respect to a banking entity or nonbank financial company supervised by the
				Board, means engaging as a principal for the trading account of the banking
				entity or nonbank financial company supervised by the Board in any transaction
				to purchase or sell, or otherwise acquire or dispose of, any security, any
				derivative, any contract of sale of a commodity for future delivery, any option
				on any such security, derivative, or contract, or any other security or
				financial instrument that the appropriate Federal banking agencies, the
				Securities and Exchange Commission, and the Commodity Futures Trading
				Commission may, by rule as provided in subsection (b)(2), determine.
							(5)SponsorThe
				term to sponsor a fund means—
								(A)to serve as a
				general partner, managing member, or trustee of a fund;
								(B)in any manner to
				select or to control (or to have employees, officers, or directors, or agents
				who constitute) a majority of the directors, trustees, or management of a fund;
				or
								(C)to share with a
				fund, for corporate, marketing, promotional, or other purposes, the same name
				or a variation of the same name.
								(6)Trading
				accountThe term trading account means any account
				used for acquiring or taking positions in the securities and instruments
				described in paragraph (4) principally for the purpose of selling in the near
				term (or otherwise with the intent to resell in order to profit from short-term
				price movements), and any such other accounts as the appropriate Federal
				banking agencies, the Securities and Exchange Commission, and the Commodity
				Futures Trading Commission may, by rule as provided in subsection (b)(2),
				determine.
							(7)Illiquid
				fund
								(A)In
				generalThe term illiquid fund means a hedge fund or
				private equity fund that—
									(i)as
				of May 1, 2010, was principally invested in, or was invested and contractually
				committed to principally invest in, illiquid assets, such as portfolio
				companies, real estate investments, and venture capital investments; and
									(ii)makes all
				investments pursuant to, and consistent with, an investment strategy to
				principally invest in illiquid assets. In issuing rules regarding this
				subparagraph, the Board shall take into consideration the terms of investment
				for the hedge fund or private equity fund, including contractual obligations,
				the ability of the fund to divest of assets held by the fund, and any other
				factors that the Board determines are appropriate.
									(B)Hedge
				fundFor the purposes of this paragraph, the term hedge
				fund means any fund identified under subsection (h)(2), and does not
				include a private equity fund, as such term is used in section 203(m) of the
				Investment Advisers Act of 1940 (15 U.S.C.
				80b-3(m)).
								.
			620.Study of bank
			 investment activities
				(a)Study
					(1)In
			 generalNot later than 18 months after the date of enactment of
			 this Act, the appropriate Federal banking agencies shall jointly review and
			 prepare a report on the activities that a banking entity, as such term is
			 defined in the Bank Holding Company Act of 1956 (12 U.S.C. 1841 et. seq.), may
			 engage in under Federal and State law, including activities authorized by
			 statute and by order, interpretation and guidance.
					(2)ContentIn
			 carrying out the study under paragraph (1), the appropriate Federal banking
			 agencies shall review and consider—
						(A)the type of
			 activities or investments;
						(B)any financial,
			 operational, managerial, or reputation risks associated with or presented as a
			 result of the banking entity engaged in the activity or making the investment;
			 and
						(C)risk mitigation
			 activities undertaken by the banking entity with regard to the risks.
						(b)Report and
			 recommendations to the council and to congressThe appropriate
			 Federal banking agencies shall submit to the Council, the Committee on
			 Financial Services of the House of Representatives, and the Committee on
			 Banking, Housing, and Urban Affairs of the Senate the study conducted pursuant
			 to subsection (a) no later than 2 months after its completion. In addition to
			 the information described in subsection (a), the report shall include
			 recommendations regarding—
					(1)whether each
			 activity or investment has or could have a negative effect on the safety and
			 soundness of the banking entity or the United States financial system;
					(2)the
			 appropriateness of the conduct of each activity or type of investment by
			 banking entities; and
					(3)additional
			 restrictions as may be necessary to address risks to safety and soundness
			 arising from the activities or types of investments described in subsection
			 (a).
					621.Conflicts of
			 interest
				(a)In
			 generalThe Securities Act of 1933 (15 U.S.C. 77a et seq.) is
			 amended by inserting after section 27A the following:
					
						27B.Conflicts of
				interest relating to certain securitizations
							(a)In
				generalAn underwriter, placement agent, initial purchaser, or
				sponsor, or any affiliate or subsidiary of any such entity, of an asset-backed
				security (as such term is defined in section 3 of the Securities and Exchange
				Act of 1934 (15 U.S.C. 78c), which for the purposes of this section shall
				include a synthetic asset-backed security), shall not, at any time for a period
				ending on the date that is one year after the date of the first closing of the
				sale of the asset-backed security, engage in any transaction that would involve
				or result in any material conflict of interest with respect to any investor in
				a transaction arising out of such activity.
							(b)RulemakingNot
				later than 270 days after the date of enactment of this section, the Commission
				shall issue rules for the purpose of implementing subsection (a).
							(c)ExceptionThe
				prohibitions of subsection (a) shall not apply to—
								(1)risk-mitigating
				hedging activities in connection with positions or holdings arising out of the
				underwriting, placement, initial purchase, or sponsorship of an asset-backed
				security, provided that such activities are designed to reduce the specific
				risks to the underwriter, placement agent, initial purchaser, or sponsor
				associated with positions or holdings arising out of such underwriting,
				placement, initial purchase, or sponsorship; or
								(2)purchases or sales
				of asset-backed securities made pursuant to and consistent with—
									(A)commitments of the
				underwriter, placement agent, initial purchaser, or sponsor, or any affiliate
				or subsidiary of any such entity, to provide liquidity for the asset-backed
				security, or
									(B)bona fide
				market-making in the asset backed security.
									(d)Rule of
				constructionThis subsection shall not otherwise limit the
				application of section 15G of the Securities Exchange Act of
				1934.
							.
				(b)Effective
			 dateSection 27B of the Securities Act of 1933, as added by this
			 section, shall take effect on the effective date of final rules issued by the
			 Commission under subsection (b) of such section 27B, except that subsections
			 (b) and (d) of such section 27B shall take effect on the date of enactment of
			 this Act.
				622.Concentration
			 limits on large financial firmsThe Bank Holding Company Act of 1956 (12
			 U.S.C. 1841 et seq.) is amended by adding at the end the following:
				
					14.Concentration
				limits on large financial firms
						(a)DefinitionsIn
				this section—
							(1)the term
				Council means the Financial Stability Oversight Council;
							(2)the term
				financial company means—
								(A)an insured
				depository institution;
								(B)a bank holding
				company;
								(C)a savings and loan
				holding company;
								(D)a company that
				controls an insured depository institution;
								(E)a nonbank
				financial company supervised by the Board under title I of the Dodd-Frank Wall
				Street Reform and Consumer Protection Act; and
								(F)a foreign bank or
				company that is treated as a bank holding company for purposes of this Act;
				and
								(3)the term
				liabilities means—
								(A)with respect to a
				United States financial company—
									(i)the total
				risk-weighted assets of the financial company, as determined under the
				risk-based capital rules applicable to bank holding companies, as adjusted to
				reflect exposures that are deducted from regulatory capital; less
									(ii)the total
				regulatory capital of the financial company under the risk-based capital rules
				applicable to bank holding companies;
									(B)with respect to a
				foreign-based financial company—
									(i)the total
				risk-weighted assets of the United States operations of the financial company,
				as determined under the applicable risk-based capital rules, as adjusted to
				reflect exposures that are deducted from regulatory capital; less
									(ii)the total
				regulatory capital of the United States operations of the financial company, as
				determined under the applicable risk-based capital rules; and
									(C)with respect to an
				insurance company or other nonbank financial company supervised by the Board,
				such assets of the company as the Board shall specify by rule, in order to
				provide for consistent and equitable treatment of such companies.
								(b)Concentration
				limitSubject to the recommendations by the Council under
				subsection (e), a financial company may not merge or consolidate with, acquire
				all or substantially all of the assets of, or otherwise acquire control of,
				another company, if the total consolidated liabilities of the acquiring
				financial company upon consummation of the transaction would exceed 10 percent
				of the aggregate consolidated liabilities of all financial companies at the end
				of the calendar year preceding the transaction.
						(c)Exception to
				concentration limitWith the prior written consent of the Board,
				the concentration limit under subsection (b) shall not apply to an
				acquisition—
							(1)of a bank in
				default or in danger of default;
							(2)with respect to
				which assistance is provided by the Federal Deposit Insurance Corporation under
				section 13(c) of the Federal Deposit Insurance Act (12 U.S.C. 1823(c));
				or
							(3)that would result
				only in a de minimis increase in the liabilities of the financial
				company.
							(d)Rulemaking and
				guidanceThe Board shall issue regulations implementing this
				section in accordance with the recommendations of the Council under subsection
				(e), including the definition of terms, as necessary. The Board may issue
				interpretations or guidance regarding the application of this section to an
				individual financial company or to financial companies in general.
						(e)Council study
				and rulemaking
							(1)Study and
				recommendationsNot later than 6 months after the date of
				enactment of this section, the Council shall—
								(A)complete a study
				of the extent to which the concentration limit under this section would affect
				financial stability, moral hazard in the financial system, the efficiency and
				competitiveness of United States financial firms and financial markets, and the
				cost and availability of credit and other financial services to households and
				businesses in the United States; and
								(B)make
				recommendations regarding any modifications to the concentration limit that the
				Council determines would more effectively implement this section.
								(2)RulemakingNot
				later than 9 months after the date of completion of the study under paragraph
				(1), and notwithstanding subsections (b) and (d), the Board shall issue final
				regulations implementing this section, which shall reflect any recommendations
				by the Council under paragraph
				(1)(B).
							.
			623.Interstate
			 merger transactions
				(a)Interstate
			 merger transactionsSection 18(c) of the Federal Deposit
			 Insurance Act (12 U.S.C. 1828(c)) is amended by adding at the end the
			 following:
					
						(13)(A)Except as provided in
				subparagraph (B), the responsible agency may not approve an application for an
				interstate merger transaction if the resulting insured depository institution
				(including all insured depository institutions which are affiliates of the
				resulting insured depository institution), upon consummation of the
				transaction, would control more than 10 percent of the total amount of deposits
				of insured depository institutions in the United States.
							(B)Subparagraph (A) shall not apply to
				an interstate merger transaction that involves 1 or more insured depository
				institutions in default or in danger of default, or with respect to which the
				Corporation provides assistance under section 13.
							(C)In this paragraph—
								(i)the term interstate merger
				transaction means a merger transaction involving 2 or more insured
				depository institutions that have different home States and that are not
				affiliates; and
								(ii)the term home State
				means—
									(I)with respect to a national bank,
				the State in which the main office of the bank is located;
									(II)with respect to a State bank or
				State savings association, the State by which the State bank or State savings
				association is chartered; and
									(III)with respect to a Federal savings
				association, the State in which the home office (as defined by the regulations
				of the Director of the Office of Thrift Supervision, or, on and after the
				transfer date, the Comptroller of the Currency) of the Federal savings
				association is
				located.
									.
				(b)Acquisitions by
			 Bank Holding Companies
					(1)In
			 generalSection 4 of the Bank Holding Company Act of 1956 (12
			 U.S.C. 1843) is amended—
						(A)in subsection (i),
			 by adding at the end the following:
							
								(8)Interstate
				acquisitions
									(A)In
				generalThe Board may not approve an application by a bank
				holding company to acquire an insured depository institution under subsection
				(c)(8) or any other provision of this Act if—
										(i)the home State of
				such insured depository institution is a State other than the home State of the
				bank holding company; and
										(ii)the applicant
				(including all insured depository institutions which are affiliates of the
				applicant) controls, or upon consummation of the transaction would control,
				more than 10 percent of the total amount of deposits of insured depository
				institutions in the United States.
										(B)ExceptionSubparagraph
				(A) shall not apply to an acquisition that involves an insured depository
				institution in default or in danger of default, or with respect to which the
				Federal Deposit Insurance Corporation provides assistance under section 13 of
				the Federal Deposit Insurance Act (12 U.S.C.
				1823).
									;
				and
						(B)in subsection
			 (k)(6)(B), by striking savings association and inserting
			 insured depository institution.
						(2)DefinitionsSection
			 2(o)(4) of the Bank Holding Company Act of 1956 (12 U.S.C. 1841(o)(4)) is
			 amended—
						(A)in subparagraph
			 (B), by striking and at the end;
						(B)in subparagraph
			 (C)(ii), by striking the period at the end and inserting a semicolon;
			 and
						(C)by adding at the
			 end the following:
							
								(D)with respect to a
				State savings association, the State by which the savings association is
				chartered; and
								(E)with respect to a
				Federal savings association, the State in which the home office (as defined by
				the regulations of the Director of the Office of Thrift Supervision, or, on and
				after the transfer date, the Comptroller of the Currency) of the Federal
				savings association is
				located.
								.
						(c)Acquisitions by
			 savings and loan holding companiesSection 10(e)(2) of the Home
			 Owners' Loan Act (12 U.S.C. 1467a(e)(2)) is amended—
					(1)in paragraph
			 (2)—
						(A)in subparagraph
			 (C), by striking or at the end;
						(B)in subparagraph
			 (D), by striking the period at the end and inserting , or;
			 and
						(C)by adding at the
			 end the following:
							
								(E)in the case of an
				application by a savings and loan holding company to acquire an insured
				depository institution, if—
									(i)the home State of
				the insured depository institution is a State other than the home State of the
				savings and loan holding company;
									(ii)the applicant
				(including all insured depository institutions which are affiliates of the
				applicant) controls, or upon consummation of the transaction would control,
				more than 10 percent of the total amount of deposits of insured depository
				institutions in the United States; and
									(iii)the acquisition
				does not involve an insured depository institution in default or in danger of
				default, or with respect to which the Federal Deposit Insurance Corporation
				provides assistance under section 13 of the Federal Deposit Insurance Act (12
				U.S.C. 1823).
									;
				and
						(2)by adding at the
			 end the following:
						
							(7)DefinitionsFor
				purposes of paragraph (2)(E)—
								(A)the terms
				default, in danger of default, and insured
				depository institution have the same meanings as in section 3 of the
				Federal Deposit Insurance Act (12 U.S.C. 1813); and
								(B)the term
				home State means—
									(i)with respect to a
				national bank, the State in which the main office of the bank is
				located;
									(ii)with respect to a
				State bank or State savings association, the State by which the savings
				association is chartered;
									(iii)with respect to
				a Federal savings association, the State in which the home office (as defined
				by the regulations of the Director of the Office of Thrift Supervision, or, on
				and after the transfer date, the Comptroller of the Currency) of the Federal
				savings association is located; and
									(iv)with respect to a
				savings and loan holding company, the State in which the amount of total
				deposits of all insured depository institution subsidiaries of such company was
				the greatest on the date on which the company became a savings and loan holding
				company.
									.
					624.Qualified
			 thrift lendersSection
			 10(m)(3) of the Home Owners' Loan Act (12 U.S.C. 1467a(m)(3)) is
			 amended—
				(1)by striking subparagraph (A) and inserting
			 the following:
					
						(A)In generalA savings association that fails to become
				or remain a qualified thrift lender shall immediately be subject to the
				restrictions under subparagraph (B).
						;
				and
				(2)in subparagraph (B)(i), by striking
			 subclause (III) and inserting the following:
					
						(III)DividendsThe savings association may not pay
				dividends, except for dividends that—
							(aa)would be permissible for a national
				bank;
							(bb)are necessary to meet obligations of a
				company that controls such savings association; and
							(cc)are specifically approved by the
				Comptroller of the Currency and the Board after a written request submitted to
				the Comptroller of the Currency and the Board by the savings association not
				later than 30 days before the date of the proposed payment.
							(IV)Regulatory authorityA savings association that fails to become
				or remain a qualified thrift lender shall be deemed to have violated section 5
				of the Home Owners’ Loan Act (12 U.S.C. 1464) and subject to actions authorized
				by section 5(d) of the Home Owners’ Loan Act (12 U.S.C.
				1464(d)).
						.
				625.Treatment of dividends by certain mutual
			 holding companies
				(a)In
			 generalSection 10(o) of the
			 Home Owners' Loan Act (12 U.S.C. 1467a(o) is amended by adding at the end the
			 following:
					
						(11)Dividends
							(A)Declaration of dividends
								(i)Advance notice
				requiredEach subsidiary of a
				mutual holding company that is a savings association shall give the appropriate
				Federal banking agency and the Board notice not later than 30 days before the
				date of a proposed declaration by the board of directors of the savings
				association of any dividend on the guaranty, permanent, or other
				nonwithdrawable stock of the savings association.
								(ii)Invalid
				dividendsAny dividend
				described in clause (i) that is declared without giving notice to the
				appropriate Federal banking agency and the Board under clause (i), or that is
				declared during the 30-day period preceding the date of a proposed declaration
				for which notice is given to the appropriate Federal banking agency and the
				Board under clause (i), shall be invalid and shall confer no rights or benefits
				upon the holder of any such stock.
								(B)Waiver of dividendsA mutual holding company may waive the
				right to receive any dividend declared by a subsidiary of the mutual holding
				company, if—
								(i)no insider of the mutual holding company,
				associate of an insider, or tax-qualified or non-tax-qualified employee stock
				benefit plan of the mutual holding company holds any share of the stock in the
				class of stock to which the waiver would apply; or
								(ii)the mutual holding company gives written
				notice to the Board of the intent of the mutual holding company to waive the
				right to receive dividends, not later than 30 days before the date of the
				proposed date of payment of the dividend, and the Board does not object to the
				waiver.
								(C)Resolution included in waiver
				noticeA notice of a waiver
				under subparagraph (B) shall include a copy of the resolution of the board of
				directors of the mutual holding company, in such form and substance as the
				Board may determine, together with any supporting materials relied upon by the
				board of directors of the mutual holding company, concluding that the proposed
				dividend waiver is consistent with the fiduciary duties of the board of
				directors to the mutual members of the mutual holding company.
							(D)Standards for waiver of
				dividendThe Board may not
				object to a waiver of dividends under subparagraph (B) if—
								(i)the waiver would not be detrimental to the
				safe and sound operation of the savings association;
								(ii)the board of directors of the mutual
				holding company expressly determines that a waiver of the dividend by the
				mutual holding company is consistent with the fiduciary duties of the board of
				directors to the mutual members of the mutual holding company; and
								(iii)the mutual holding company has, prior to
				December 1, 2009—
									(I)reorganized into a
				mutual holding company under subsection (o);
									(II)issued minority
				stock either from its mid-tier stock holding company or its subsidiary stock
				savings association; and
									(III)waived dividends
				it had a right to receive from the subsidiary stock savings association.
									(E)Valuation
								(i)In generalThe appropriate Federal banking agency
				shall consider waived dividends in determining an appropriate exchange ratio in
				the event of a full conversion to stock form.
								(ii)ExceptionIn the case of a savings association that
				has reorganized into a mutual holding company, has issued minority stock from a
				mid-tier stock holding company or a subsidiary stock savings association of the
				mutual holding company, and has waived dividends it had a right to receive from
				a subsidiary savings association before December 1, 2009, the appropriate
				Federal banking agency shall not consider waived dividends in determining an
				appropriate exchange ratio in the event of a full conversion to stock
				form.
								.
				(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 the transfer date.
				626.Intermediate
			 holding companiesThe Home
			 Owners’ Loan Act (12 U.S.C. 1461 et seq.) is amended by inserting after section
			 10 (12 U.S.C. 1467a) the following new section:
				
					10A.Intermediate
				holding companies
						(a)DefinitionFor
				purposes of this section:
							(1)Financial
				activitiesThe term financial activities means
				activities described in clauses (i) and (ii) of section 10(c)(9)(A).
							(2)Grandfathered
				unitary savings and loan holding companyThe term
				grandfathered unitary savings and loan holding company means a
				company described in section 10(c)(9)(C).
							(3)Internal
				financial activitiesThe term internal financial
				activities includes—
								(A)internal financial
				activities conducted by a grandfathered savings and loan holding company or any
				affiliate; and
								(B)internal treasury,
				investment, and employee benefit functions.
								(b)Requirement
							(1)In
				general
								(A)Activities other
				than financial activitiesIf a grandfathered unitary savings and
				loan holding company conducts activities other than financial activities, the
				Board may require such company to establish and conduct all or a portion of
				such financial activities in or through an intermediate holding company, which
				shall be a savings and loan holding company, established pursuant to
				regulations of the Board, not later than 90 days (or such longer period as the
				Board may deem appropriate) after the transfer date.
								(B)Other
				activitiesNotwithstanding subparagraph (A), the Board shall
				require a grandfathered unitary savings and loan holding company to establish
				an intermediate holding company if the Board makes a determination that the
				establishment of such intermediate holding company is necessary—
									(i)to
				appropriately supervise activities that are determined to be financial
				activities; or
									(ii)to ensure that
				supervision by the Board does not extend to the activities of such company that
				are not financial activities.
									(2)Internal
				financial activities
								(A)Treatment of
				internal financial activitiesFor purposes of this subsection,
				the internal financial activities of a grandfathered unitary savings and loan
				holding company shall not be required to be placed in an intermediate holding
				company.
								(B)Grandfathered
				activitiesA grandfathered unitary savings and loan holding
				company may continue to engage in an internal financial activity, subject to
				review by the Board to determine whether engaging in such activity presents
				undue risk to the grandfathered unitary savings and loan holding company or to
				the financial stability of the United States, if—
									(i)the grandfathered
				unitary savings and loan holding company engaged in the activity during the
				year before the date of enactment of this section; and
									(ii)at least
				2/3 of the assets or 2/3 of the
				revenues generated from the activity are from or attributable to the
				grandfathered unitary savings and loan holding company.
									(3)Source of
				strengthA grandfathered unitary savings and loan holding company
				that directly or indirectly controls an intermediate holding company
				established under this section shall serve as a source of strength to its
				subsidiary intermediate holding company.
							(4)Parent company
				reportsThe Board, may from time to time, examine and require
				reports under oath from a grandfathered unitary savings and loan holding
				company that controls an intermediate holding company, and from the appropriate
				officers or directors of such company, solely for purposes of ensuring
				compliance with the provisions of this section, including assessing the ability
				of the company to serve as a source of strength to its subsidiary intermediate
				holding company as required under paragraph (3) and enforcing compliance with
				such requirement.
							(5)Limited parent
				company enforcement
								(A)In
				generalIn addition to any other authority of the Board, the
				Board may enforce compliance with the provisions of this subsection that are
				applicable to any company described in paragraph (1)(A) that controls an
				intermediate holding company under section 8 of the Federal Deposit Insurance
				Act, and a company described in paragraph (1)(A) shall be subject to such
				section (solely for purposes of this subparagraph) in the same manner and to
				the same extent as if the company described in paragraph (1)(A) were a savings
				and loan holding company.
								(B)Application of
				other actAny violation of this subsection by a grandfathered
				unitary savings and loan holding company that controls an intermediate holding
				company may also be treated as a violation of the Federal Deposit Insurance Act
				for purposes of subparagraph (A).
								(C)No effect on
				other authorityNo provision of this paragraph shall be construed
				as limiting any authority of the Board or any other Federal agency under any
				other provision of law.
								(c)RegulationsThe
				Board—
							(1)shall promulgate
				regulations to establish the criteria for determining whether to require a
				grandfathered unitary savings and loan holding company to establish an
				intermediate holding company under subsection (b); and
							(2)may promulgate
				regulations to establish any restrictions or limitations on transactions
				between an intermediate holding company or a parent of such company and its
				affiliates, as necessary to prevent unsafe and unsound practices in connection
				with transactions between the intermediate holding company, or any subsidiary
				thereof, and its parent company or affiliates that are not subsidiaries of the
				intermediate holding company, except that such regulations shall not restrict
				or limit any transaction in connection with the bona fide acquisition or lease
				by an unaffiliated person of assets, goods, or services.
							(d)Rules of
				construction
							(1)ActivitiesNothing
				in this section shall be construed to require a grandfathered unitary savings
				and loan holding company to conform its activities to permissible
				activities.
							(2)Permissible
				corporate reorganizationThe formation of an intermediate holding
				company as required in subsection (b) shall be presumed to be a permissible
				corporate reorganization as described in section
				10(c)(9)(D).
							.
			627.Interest-bearing
			 transaction accounts authorized
				(a)Repeal of
			 prohibition on payment of interest on demand deposits
					(1)Federal Reserve
			 ActSection 19(i) of the Federal Reserve Act (12 U.S.C. 371a) is
			 amended to read as follows:
						
							(i)[Repealed]
							.
					(2)Home Owners’
			 Loan ActThe first sentence of section 5(b)(1)(B) of the Home
			 Owners’ Loan Act (12 U.S.C. 1464(b)(1)(B)) is amended by striking
			 savings association may not— and all that follows through
			 (ii) permit any and inserting savings association may not
			 permit any.
					(3)Federal Deposit
			 Insurance ActSection 18(g) of the Federal Deposit Insurance Act
			 (12 U.S.C. 1828(g)) is amended to read as follows:
						
							(g)[Repealed]
							.
					(b)Effective
			 dateThe amendments made by subsection (a) shall take effect 1
			 year after the date of the enactment of this Act.
				628.Credit card
			 bank small business lendingSection 2(c)(2)(F)(v) of the Bank Holding
			 Company Act of 1956 (12 U.S.C. 1841(c)(2)(F)(v)) is amended by inserting before
			 the period the following: , other than credit card loans that are made
			 to businesses that meet the criteria for a small business concern to be
			 eligible for business loans under regulations established by the Small Business
			 Administration under part 121 of title 13, Code of Federal
			 Regulations.
			VIIWall Street
			 Transparency and Accountability
			701.Short
			 titleThis title may be cited
			 as the Wall Street Transparency and
			 Accountability Act of 2010.
			ARegulation of
			 Over-the-Counter Swaps Markets
				IRegulatory
			 authority
					711.DefinitionsIn this subtitle, the terms prudential
			 regulator, swap, swap dealer, major swap
			 participant, swap data repository, associated person
			 of a swap dealer or major swap participant, eligible contract
			 participant, swap execution facility, security-based
			 swap, security-based swap dealer, major
			 security-based swap participant, and associated person of a
			 security-based swap dealer or major security-based swap participant have
			 the meanings given the terms in section 1a of the Commodity Exchange Act (7
			 U.S.C. 1a), including any modification of the meanings under section 721(b) of
			 this Act.
					712.Review of
			 regulatory authority
						(a)Consultation
							(1)Commodity
			 Futures Trading CommissionBefore commencing any rulemaking or
			 issuing an order regarding swaps, swap dealers, major swap participants, swap
			 data repositories, derivative clearing organizations with regard to swaps,
			 persons associated with a swap dealer or major swap participant, eligible
			 contract participants, or swap execution facilities pursuant to this subtitle,
			 the Commodity Futures Trading Commission shall consult and coordinate to the
			 extent possible with the Securities and Exchange Commission and the prudential
			 regulators for the purposes of assuring regulatory consistency and
			 comparability, to the extent possible.
							(2)Securities and
			 Exchange CommissionBefore commencing any rulemaking or issuing
			 an order regarding security-based swaps, security-based swap dealers, major
			 security-based swap participants, security-based swap data repositories,
			 clearing agencies with regard to security-based swaps, persons associated with
			 a security-based swap dealer or major security-based swap participant, eligible
			 contract participants with regard to security-based swaps, or security-based
			 swap execution facilities pursuant to subtitle B, the Securities and Exchange
			 Commission shall consult and coordinate to the extent possible with the
			 Commodity Futures Trading Commission and the prudential regulators for the
			 purposes of assuring regulatory consistency and comparability, to the extent
			 possible.
							(3)Procedures and
			 deadlineSuch regulations shall be prescribed in accordance with
			 applicable requirements of title 5, United States Code, and shall be issued in
			 final form not later than 360 days after the date of enactment of this
			 Act.
							(4)ApplicabilityThe
			 requirements of paragraphs (1) and (2) shall not apply to an order
			 issued—
								(A)in connection with
			 or arising from a violation or potential violation of any provision of the
			 Commodity Exchange Act (7 U.S.C. 1 et seq.);
								(B)in connection with
			 or arising from a violation or potential violation of any provision of the
			 securities laws; or
								(C)in any proceeding
			 that is conducted on the record in accordance with sections 556 and 557 of
			 title 5, United States Code.
								(5)EffectNothing
			 in this subsection authorizes any consultation or procedure for consultation
			 that is not consistent with the requirements of subchapter II of chapter 5, and
			 chapter 7, of title 5, United States Code (commonly known as the
			 Administrative Procedure Act).
							(6)Rules;
			 ordersIn developing and promulgating rules or orders pursuant to
			 this subsection, each Commission shall consider the views of the prudential
			 regulators.
							(7)Treatment of
			 similar products and entities
								(A)In
			 generalIn adopting rules and orders under this subsection, the
			 Commodity Futures Trading Commission and the Securities and Exchange Commission
			 shall treat functionally or economically similar products or entities described
			 in paragraphs (1) and (2) in a similar manner.
								(B)EffectNothing
			 in this subtitle requires the Commodity Futures Trading Commission or the
			 Securities and Exchange Commission to adopt joint rules or orders that treat
			 functionally or economically similar products or entities described in
			 paragraphs (1) and (2) in an identical manner.
								(8)Mixed
			 swapsThe Commodity Futures Trading Commission and the Securities
			 and Exchange Commission, after consultation with the Board of Governors, shall
			 jointly prescribe such regulations regarding mixed swaps, as described in
			 section 1a(47)(D) of the Commodity Exchange Act (7 U.S.C. 1a(47)(D)) and in
			 section 3(a)(68)(D) of the Securities Exchange Act of 1934 (15 U.S.C.
			 78c(a)(68)(D)), as may be necessary to carry out the purposes of this
			 title.
							(b)Limitation
							(1)Commodity
			 Futures Trading CommissionNothing in this title, unless
			 specifically provided, confers jurisdiction on the Commodity Futures Trading
			 Commission to issue a rule, regulation, or order providing for oversight or
			 regulation of—
								(A)security-based
			 swaps; or
								(B)with regard to its
			 activities or functions concerning security-based swaps—
									(i)security-based
			 swap dealers;
									(ii)major
			 security-based swap participants;
									(iii)security-based
			 swap data repositories;
									(iv)associated
			 persons of a security-based swap dealer or major security-based swap
			 participant;
									(v)eligible contract
			 participants with respect to security-based swaps; or
									(vi)swap execution
			 facilities with respect to security-based swaps.
									(2)Securities and
			 Exchange CommissionNothing
			 in this title, unless specifically provided, confers jurisdiction on the
			 Securities and Exchange Commission or State securities regulators to issue a
			 rule, regulation, or order providing for oversight or regulation of—
								(A)swaps; or
								(B)with regard to its
			 activities or functions concerning swaps—
									(i)swap
			 dealers;
									(ii)major swap
			 participants;
									(iii)swap data
			 repositories;
									(iv)persons
			 associated with a swap dealer or major swap participant;
									(v)eligible contract
			 participants with respect to swaps; or
									(vi)swap execution
			 facilities with respect to swaps.
									(3)Prohibition on
			 certain futures associations and national securities associations
								(A)Futures
			 associationsNotwithstanding any other provision of law
			 (including regulations), unless otherwise authorized by this title, no futures
			 association registered under section 17 of the Commodity Exchange Act (7 U.S.C.
			 21) may issue a rule, regulation, or order for the oversight or regulation of,
			 or otherwise assert jurisdiction over, for any purpose, any security-based
			 swap, except that this subparagraph shall not limit the authority of a
			 registered futures association to examine for compliance with, and enforce, its
			 rules on capital adequacy.
								(B)National
			 securities associationsNotwithstanding any other provision of
			 law (including regulations), unless otherwise authorized by this title, no
			 national securities association registered under section 15A of the Securities
			 Exchange Act of 1934 (15 U.S.C. 78o–3) may issue a rule, regulation, or order
			 for the oversight or regulation of, or otherwise assert jurisdiction over, for
			 any purpose, any swap, except that this subparagraph shall not limit the
			 authority of a national securities association to examine for compliance with,
			 and enforce, its rules on capital adequacy.
								(c)Objection to
			 Commission regulation
							(1)Filing of
			 petition for review
								(A)In
			 generalIf either Commission referred to in this section
			 determines that a final rule, regulation, or order of the other Commission
			 conflicts with subsection (a)(7) or (b), then the complaining Commission may
			 obtain review of the final rule, regulation, or order in the United States
			 Court of Appeals for the District of Columbia Circuit by filing in the court,
			 not later than 60 days after the date of publication of the final rule,
			 regulation, or order, a written petition requesting that the rule, regulation,
			 or order be set aside.
								(B)Expedited
			 proceedingA proceeding described in subparagraph (A) shall be
			 expedited by the United States Court of Appeals for the District of Columbia
			 Circuit.
								(2)Transmittal of
			 petition and record
								(A)In
			 generalA copy of a petition described in paragraph (1) shall be
			 transmitted not later than 1 business day after the date of filing by the
			 complaining Commission to the Secretary of the responding Commission.
								(B)Duty of
			 responding CommissionOn receipt of the copy of a petition
			 described in paragraph (1), the responding Commission shall file with the
			 United States Court of Appeals for the District of Columbia Circuit—
									(i)a
			 copy of the rule, regulation, or order under review (including any documents
			 referred to therein); and
									(ii)any
			 other materials prescribed by the United States Court of Appeals for the
			 District of Columbia Circuit.
									(3)Standard of
			 reviewThe United States Court of Appeals for the District of
			 Columbia Circuit shall—
								(A)give deference to
			 the views of neither Commission; and
								(B)determine to
			 affirm or set aside a rule, regulation, or order of the responding Commission
			 under this subsection, based on the determination of the court as to whether
			 the rule, regulation, or order is in conflict with subsection (a)(7) or (b), as
			 applicable.
								(4)Judicial
			 stayThe filing of a petition by the complaining Commission
			 pursuant to paragraph (1) shall operate as a stay of the rule, regulation, or
			 order until the date on which the determination of the United States Court of
			 Appeals for the District of Columbia Circuit is final (including any appeal of
			 the determination).
							(d)Joint
			 Rulemaking
							(1)In
			 generalNotwithstanding any other provision of this title and
			 subsections (b) and (c), the Commodity Futures Trading Commission and the
			 Securities and Exchange Commission, in consultation with the Board of
			 Governors, shall further define the terms swap,
			 security-based swap, swap dealer,
			 security-based swap dealer, major swap participant,
			 major security-based swap participant, eligible contract
			 participant, and security-based swap agreement in section
			 1a(47)(A)(v) of the Commodity Exchange Act (7 U.S.C. 1a(47)(A)(v)) and section
			 3(a)(78) of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a)(78)).
							(2)Authority of the
			 Commissions
								(A)In
			 generalNotwithstanding any other provision of this title, the
			 Commodity Futures Trading Commission and the Securities and Exchange
			 Commission, in consultation with the Board of Governors, shall jointly adopt
			 such other rules regarding such definitions as the Commodity Futures Trading
			 Commission and the Securities and Exchange Commission determine are necessary
			 and appropriate, in the public interest, and for the protection of
			 investors.
								(B)Trade repository
			 recordkeepingNotwithstanding any other provision of this title,
			 the Commodity Futures Trading Commission and the Securities and Exchange
			 Commission, in consultation with the Board of Governors, shall engage in joint
			 rulemaking to jointly adopt a rule or rules governing the books and records
			 that are required to be kept and maintained regarding security-based swap
			 agreements by persons that are registered as swap data repositories under the
			 Commodity Exchange Act, including uniform rules that specify the data elements
			 that shall be collected and maintained by each repository.
								(C)Books and
			 recordsNotwithstanding any other provision of this title, the
			 Commodity Futures Trading Commission and the Securities and Exchange
			 Commission, in consultation with the Board of Governors, shall engage in joint
			 rulemaking to jointly adopt a rule or rules governing books and records
			 regarding security-based swap agreements, including daily trading records, for
			 swap dealers, major swap participants, security-based swap dealers, and
			 security-based swap participants.
								(D)Comparable
			 rulesRules and regulations prescribed jointly under this title
			 by the Commodity Futures Trading Commission and the Securities and Exchange
			 Commission shall be comparable to the maximum extent possible, taking into
			 consideration differences in instruments and in the applicable statutory
			 requirements.
								(E)Tracking
			 uncleared transactionsAny rules prescribed under subparagraph
			 (A) shall require the maintenance of records of all activities relating to
			 security-based swap agreement transactions defined under subparagraph (A) that
			 are not cleared.
								(F)Sharing of
			 informationThe Commodity Futures Trading Commission shall make
			 available to the Securities and Exchange Commission information relating to
			 security-based swap agreement transactions defined in subparagraph (A) that are
			 not cleared.
								(3)Financial
			 Stability Oversight CouncilIn the event that the Commodity
			 Futures Trading Commission and the Securities and Exchange Commission fail to
			 jointly prescribe rules pursuant to paragraph (1) or (2) in a timely manner, at
			 the request of either Commission, the Financial Stability Oversight Council
			 shall resolve the dispute—
								(A)within a
			 reasonable time after receiving the request;
								(B)after
			 consideration of relevant information provided by each Commission; and
								(C)by agreeing with 1
			 of the Commissions regarding the entirety of the matter or by determining a
			 compromise position.
								(4)Joint
			 interpretationAny interpretation of, or guidance by either
			 Commission regarding, a provision of this title, shall be effective only if
			 issued jointly by the Commodity Futures Trading Commission and the Securities
			 and Exchange Commission, after consultation with the Board of Governors, if
			 this title requires the Commodity Futures Trading Commission and the Securities
			 and Exchange Commission to issue joint regulations to implement the
			 provision.
							(e)Global
			 rulemaking timeframeUnless otherwise provided in this title, or
			 an amendment made by this title, the Commodity Futures Trading Commission or
			 the Securities and Exchange Commission, or both, shall individually, and not
			 jointly, promulgate rules and regulations required of each Commission under
			 this title or an amendment made by this title not later than 360 days after the
			 date of enactment of this Act.
						(f)Rules and
			 registration before final effective datesBeginning on the date
			 of enactment of this Act and notwithstanding the effective date of any
			 provision of this Act, the Commodity Futures Trading Commission and the
			 Securities and Exchange Commission may, in order to prepare for the effective
			 dates of the provisions of this Act—
							(1)promulgate rules,
			 regulations, or orders permitted or required by this Act;
							(2)conduct studies
			 and prepare reports and recommendations required by this Act;
							(3)register persons
			 under the provisions of this Act; and
							(4)exempt persons,
			 agreements, contracts, or transactions from provisions of this Act, under the
			 terms contained in this Act,
							provided,
			 however, that no action by the Commodity Futures Trading Commission or the
			 Securities and Exchange Commission described in paragraphs (1) through (4)
			 shall become effective prior to the effective date applicable to such action
			 under the provisions of this Act.713.Portfolio
			 margining conforming changes
						(a)Securities
			 Exchange Act of 1934Section
			 15(c)(3) of the Securities Exchange Act of 1934 (15 U.S.C. 78o(c)(3)) is
			 amended by adding at the end the following:
							
								(C)Notwithstanding
				any provision of sections 2(a)(1)(C)(i) or 4d(a)(2) of the Commodity Exchange
				Act and the rules and regulations thereunder, and pursuant to an exemption
				granted by the Commission under section 36 of this title or pursuant to a rule
				or regulation, cash and securities may be held by a broker or dealer registered
				pursuant to subsection (b)(1) and also registered as a futures commission
				merchant pursuant to section 4f(a)(1) of the Commodity Exchange Act, in a
				portfolio margining account carried as a futures account subject to section 4d
				of the Commodity Exchange Act and the rules and regulations thereunder,
				pursuant to a portfolio margining program approved by the Commodity Futures
				Trading Commission, and subject to subchapter IV of chapter 7 of title 11 of
				the United States Code and the rules and regulations thereunder. The Commission
				shall consult with the Commodity Futures Trading Commission to adopt rules to
				ensure that such transactions and accounts are subject to comparable
				requirements to the extent practicable for similar
				products.
								.
						(b)Commodity
			 Exchange ActSection 4d of the Commodity Exchange Act (7 U.S.C.
			 6d) is amended by adding at the end the following:
							
								(h)Notwithstanding
				subsection (a)(2) or the rules and regulations thereunder, and pursuant to an
				exemption granted by the Commission under section 4(c) of this Act or pursuant
				to a rule or regulation, a futures commission merchant that is registered
				pursuant to section 4f(a)(1) of this Act and also registered as a broker or
				dealer pursuant to section 15(b)(1) of the Securities Exchange Act of 1934 may,
				pursuant to a portfolio margining program approved by the Securities and
				Exchange Commission pursuant to section 19(b) of the Securities Exchange Act of
				1934, hold in a portfolio margining account carried as a securities account
				subject to section 15(c)(3) of the Securities Exchange Act of 1934 and the
				rules and regulations thereunder, a contract for the purchase or sale of a
				commodity for future delivery or an option on such a contract, and any money,
				securities or other property received from a customer to margin, guarantee or
				secure such a contract, or accruing to a customer as the result of such a
				contract. The Commission shall consult with the Securities and Exchange
				Commission to adopt rules to ensure that such transactions and accounts are
				subject to comparable requirements to the extent practical for similar
				products.
								.
						(c)Duty of
			 Commodity Futures Trading CommissionSection 20 of the Commodity
			 Exchange Act (7 U.S.C. 24) is amended by adding at the end the
			 following:
							
								(c)The Commission
				shall exercise its authority to ensure that securities held in a portfolio
				margining account carried as a futures account are customer property and the
				owners of those accounts are customers for the purposes of subchapter IV of
				chapter 7 of title 11 of the United States
				Code.
								.
						714.Abusive
			 swapsThe Commodity Futures
			 Trading Commission or the Securities and Exchange Commission, or both,
			 individually may, by rule or order—
						(1)collect information as may be necessary
			 concerning the markets for any types of—
							(A)swap (as defined in section 1a of the
			 Commodity Exchange Act (7 U.S.C. 1a)); or
							(B)security-based swap (as defined in section
			 1a of the Commodity Exchange Act (7 U.S.C. 1a)); and
							(2)issue a report with respect to any types of
			 swaps or security-based swaps that the Commodity Futures Trading Commission or
			 the Securities and Exchange Commission determines to be detrimental to—
							(A)the stability of a financial market;
			 or
							(B)participants in a financial market.
							715.Authority to
			 prohibit participation in swap activitiesExcept as provided in section 4 of the
			 Commodity Exchange Act (7 U.S.C. 6), if the Commodity Futures Trading
			 Commission or the Securities and Exchange Commission determines that the
			 regulation of swaps or security-based swaps markets in a foreign country
			 undermines the stability of the United States financial system, either
			 Commission, in consultation with the Secretary of the Treasury, may prohibit an
			 entity domiciled in the foreign country from participating in the United States
			 in any swap or security-based swap activities.
					716.Prohibition
			 against Federal Government bailouts of swaps entities
						(a)Prohibition on
			 Federal assistanceNotwithstanding any other provision of law
			 (including regulations), no Federal assistance may be provided to any swaps
			 entity with respect to any swap, security-based swap, or other activity of the
			 swaps entity.
						(b)DefinitionsIn
			 this section:
							(1)Federal
			 assistanceThe term Federal assistance means the use
			 of any advances from any Federal Reserve credit facility or discount window
			 that is not part of a program or facility with broad-based eligibility under
			 section 13(3)(A) of the Federal Reserve Act, Federal Deposit Insurance
			 Corporation insurance or guarantees for the purpose of—
								(A)making any loan
			 to, or purchasing any stock, equity interest, or debt obligation of, any swaps
			 entity;
								(B)purchasing the
			 assets of any swaps entity;
								(C)guaranteeing any
			 loan or debt issuance of any swaps entity; or
								(D)entering into any
			 assistance arrangement (including tax breaks), loss sharing, or profit sharing
			 with any swaps entity.
								(2)Swaps
			 entity
								(A)In
			 generalThe term swaps entity means any swap dealer,
			 security-based swap dealer, major swap participant, major security-based swap
			 participant, that is registered under—
									(i)the
			 Commodity Exchange Act (7 U.S.C. 1 et seq.); or
									(ii)the
			 Securities Exchange Act of 1934 (15 U.S.C. 78a et seq.).
									(B)ExclusionThe
			 term swaps entity does not include any major swap participant or
			 major security-based swap participant that is an insured depository
			 institution.
								(c)Affiliates of
			 insured depository institutionsThe prohibition on Federal
			 assistance contained in subsection (a) does not apply to and shall not prevent
			 an insured depository institution from having or establishing an affiliate
			 which is a swaps entity, as long as such insured depository institution is part
			 of a bank holding company, or savings and loan holding company, that is
			 supervised by the Federal Reserve and such swaps entity affiliate complies with
			 sections 23A and 23B of the Federal Reserve Act and such other requirements as
			 the Commodity Futures Trading Commission or the Securities Exchange Commission,
			 as appropriate, and the Board of Governors of the Federal Reserve System, may
			 determine to be necessary and appropriate.
						(d)Only bona fide
			 hedging and traditional bank activities permittedThe prohibition
			 in subsection (a) shall apply to any insured depository institution unless the
			 insured depository institution limits its swap or security-based swap
			 activities to:
							(1)Hedging and other
			 similar risk mitigating activities directly related to the insured depository
			 institution's activities.
							(2)Acting as a swaps
			 entity for swaps or security-based swaps involving rates or reference assets
			 that are permissible for investment by a national bank under the paragraph
			 designated as Seventh. of section 5136 of the Revised Statutes
			 of the United States ( 12 U.S.C. 24), other than as described in paragraph
			 (3).
							(3)Limitation on
			 credit default swapsActing as a swaps entity for credit default
			 swaps, including swaps or security-based swaps referencing the credit risk of
			 asset-backed securities as defined in section 3(a)(77) of the Securities
			 Exchange Act of 1934 (15 U.S.C. 78c(a)(77)) (as amended by this Act) shall not
			 be considered a bank permissible activity for purposes of subsection (d)(2)
			 unless such swaps or security-based swaps are cleared by a derivatives clearing
			 organization (as such term is defined in section la of the Commodity Exchange
			 Act (7 U.S.C. la)) or a clearing agency (as such term is defined in section 3
			 of the Securities Exchange Act (15 U.S.C. 78c)) that is registered, or exempt
			 from registration, as a derivatives clearing organization under the Commodity
			 Exchange Act or as a clearing agency under the Securities Exchange Act,
			 respectively.
							(e)Existing swaps
			 and security-based swapsThe prohibition in subsection (a) shall
			 only apply to swaps or security-based swaps entered into by an insured
			 depository institution after the end of the transition period described in
			 subsection (f).
						(f)Transition
			 periodTo the extent an insured depository institution qualifies
			 as a swaps entity and would be subject to the Federal assistance
			 prohibition in subsection (a), the appropriate Federal banking agency, after
			 consulting with and considering the views of the Commodity Futures Trading
			 Commission or the Securities Exchange Commission, as appropriate, shall permit
			 the insured depository institution up to 24 months to divest the swaps entity
			 or cease the activities that require registration as a swaps entity. In
			 establishing the appropriate transition period to effect such divestiture or
			 cessation of activities, which may include making the swaps entity an affiliate
			 of the insured depository institution, the appropriate Federal banking agency
			 shall take into account and make written findings regarding the potential
			 impact of such divestiture or cessation of activities on the insured depository
			 institution's (1) mortgage lending, (2) small business lending, (3) job
			 creation, and (4) capital formation versus the potential negative impact on
			 insured depositors and the Deposit Insurance Fund of the Federal Deposit
			 Insurance Corporation. The appropriate Federal banking agency may consider such
			 other factors as may be appropriate. The appropriate Federal banking agency may
			 place such conditions on the insured depository institution's divestiture or
			 ceasing of activities of the swaps entity as it deems necessary and
			 appropriate. The transition period under this subsection may be extended by the
			 appropriate Federal banking agency, after consultation with the Commodity
			 Futures Trading Commission and the Securities and Exchange Commission, for a
			 period of up to 1 additional year.
						(g)Excluded
			 entitiesFor purposes of this section, the term swaps
			 entity shall not include any insured depository institution under the
			 Federal Deposit Insurance Act or a covered financial company under title II
			 which is in a conservatorship, receivership, or a bridge bank operated by the
			 Federal Deposit Insurance Corporation.
						(h)Effective
			 dateThe prohibition in subsection (a) shall be effective 2 years
			 following the date on which this Act is effective.
						(i)Liquidation
			 required
							(1)In
			 general
								(A)FDIC insured
			 institutionsAll swaps
			 entities that are FDIC insured institutions that are put into receivership or
			 declared insolvent as a result of swap or security-based swap activity of the
			 swaps entities shall be subject to the termination or transfer of that swap or
			 security-based swap activity in accordance with applicable law prescribing the
			 treatment of those contracts. No taxpayer funds shall be used to prevent the
			 receivership of any swap entity resulting from swap or security-based swap
			 activity of the swaps entity.
								(B)Institutions
			 that pose a systemic risk and are subject to heightened prudential supervision
			 as regulated under section 113All swaps entities that are
			 institutions that pose a systemic risk and are subject to heightened prudential
			 supervision as regulated under section 113, that are put into receivership or
			 declared insolvent as a result of swap or security-based swap activity of the
			 swaps entities shall be subject to the termination or transfer of that swap or
			 security-based swap activity in accordance with applicable law prescribing the
			 treatment of those contracts. No taxpayer funds shall be used to prevent the
			 receivership of any swap entity resulting from swap or security-based swap
			 activity of the swaps entity.
								(C)Non-FDIC
			 insured, non-systemically significant institutions not subject to heightened
			 prudential supervision as regulated under section 113No taxpayer
			 resources shall be used for the orderly liquidation of any swaps entities that
			 are non-FDIC insured, non-systemically significant institutions not subject to
			 heightened prudential supervision as regulated under section 113.
								(2)Recovery of
			 fundsAll funds expended on the termination or transfer of the
			 swap or security-based swap activity of the swaps entity shall be recovered in
			 accordance with applicable law from the disposition of assets of such swap
			 entity or through assessments, including on the financial sector as provided
			 under applicable law.
							(3)No losses to
			 taxpayersTaxpayers shall bear no losses from the exercise of any
			 authority under this title.
							(j)Prohibition on
			 unregulated combination of swaps entities and bankingAt no time
			 following adoption of the rules in subsection (k) may a bank or bank holding
			 company be permitted to be or become a swap entity unless it conducts its swap
			 or security-based swap activity in compliance with such minimum standards set
			 by its prudential regulator as are reasonably calculated to permit the swaps
			 entity to conduct its swap or security-based swap activities in a safe and
			 sound manner and mitigate systemic risk.
						(k)RulesIn
			 prescribing rules, the prudential regulator for a swaps entity shall consider
			 the following factors:
							(1)The expertise and
			 managerial strength of the swaps entity, including systems for effective
			 oversight.
							(2)The financial
			 strength of the swaps entity.
							(3)Systems for
			 identifying, measuring and controlling risks arising from the swaps entity's
			 operations.
							(4)Systems for
			 identifying, measuring and controlling the swaps entity's participation in
			 existing markets.
							(5)Systems for
			 controlling the swaps entity's participation or entry into in new markets and
			 products.
							(l)Authority of the
			 financial stability oversight councilThe Financial Stability
			 Oversight Council may determine that, when other provisions established by this
			 Act are insufficient to effectively mitigate systemic risk and protect
			 taxpayers, that swaps entities may no longer access Federal assistance with
			 respect to any swap, security-based swap, or other activity of the swaps
			 entity. Any such determination by the Financial Stability Oversight Council of
			 a prohibition of federal assistance shall be made on an
			 institution-by-institution basis, and shall require the vote of not fewer than
			 two-thirds of the members of the Financial Stability Oversight Council, which
			 must include the vote by the Chairman of the Council, the Chairman of the Board
			 of Governors of the Federal Reserve System, and the Chairperson of the Federal
			 Deposit Insurance Corporation. Notice and hearing requirements for such
			 determinations shall be consistent with the standards provided in title
			 I.
						(m)Ban on
			 proprietary trading in derivativesAn insured depository
			 institution shall comply with the prohibition on proprietary trading in
			 derivatives as required by section 619 of the Dodd-Frank Wall Street Reform and
			 Consumer Protection Act.
						717.New product
			 approval CFTC—SEC process
						(a)Amendments to
			 the Commodity Exchange ActSection 2(a)(1)(C) of the Commodity
			 Exchange Act (7 U.S.C. 2(a)(1)(C)) is amended—
							(1)in clause (i) by
			 striking This and inserting (I) Except as provided in
			 subclause (II), this; and
							(2)by adding at the
			 end of clause (i) the following:
								
									(II)This Act shall
				apply to and the Commission shall have jurisdiction with respect to accounts,
				agreements, and transactions involving, and may permit the listing for trading
				pursuant to section 5c(c) of, a put, call, or other option on 1 or more
				securities (as defined in section 2(a)(1) of the Securities Act of 1933 or
				section 3(a)(10) of the Securities Exchange Act of 1934 on the date of
				enactment of the Futures Trading Act of 1982), including any group or index of
				such securities, or any interest therein or based on the value thereof, that is
				exempted by the Securities and Exchange Commission pursuant to section 36(a)(1)
				of the Securities Exchange Act of 1934 with the condition that the Commission
				exercise concurrent jurisdiction over such put, call, or other option;
				provided, however, that nothing in this paragraph shall be construed to affect
				the jurisdiction and authority of the Securities and Exchange Commission over
				such put, call, or other
				option.
									.
							(b)Amendments to
			 the Securities Exchange Act of 1934The Securities Exchange Act
			 of 1934 is amended by adding the following section after section 3A (15 U.S.C.
			 78c–1):
							
								3B.Securities-related
				derivatives
									(a)Any agreement,
				contract, or transaction (or class thereof) that is exempted by the Commodity
				Futures Trading Commission pursuant to section 4(c)(1) of the Commodity
				Exchange Act (7 U.S.C. 6(c)(1)) with the condition that the Commission exercise
				concurrent jurisdiction over such agreement, contract, or transaction (or class
				thereof) shall be deemed a security for purposes of the securities laws.
									(b)With respect to
				any agreement, contract, or transaction (or class thereof) that is exempted by
				the Commodity Futures Trading Commission pursuant to section 4(c)(1) of the
				Commodity Exchange Act (7 U.S.C. 6(c)(1)) with the condition that the
				Commission exercise concurrent jurisdiction over such agreement, contract, or
				transaction (or class thereof), references in the securities laws to the
				purchase or sale of a security shall be deemed to
				include the execution, termination (prior to its scheduled maturity date),
				assignment, exchange, or similar transfer or conveyance of, or extinguishing of
				rights or obligations under such agreement, contract, or transaction, as the
				context may
				require.
									.
						(c)Amendment to
			 Securities Exchange Act of 1934Section 19(b) of the Securities
			 Exchange Act of 1934 (15 U.S.C. 78s(b)) is amended by adding at the end the
			 following:
							
								(10)Notwithstanding
				paragraph (2), the time period within which the Commission is required by order
				to approve a proposed rule change or institute proceedings to determine whether
				the proposed rule change should be disapproved is stayed pending a
				determination by the Commission upon the request of the Commodity Futures
				Trading Commission or its Chairman that the Commission issue a determination as
				to whether a product that is the subject of such proposed rule change is a
				security pursuant to section 718 of the Wall
				Street Transparency and Accountability Act of
				2010.
								.
						(d)Amendment to
			 Commodity Exchange ActSection 5c(c)(1) of the Commodity Exchange
			 Act (7 U.S.C. 7a–2(c)(1)) is amended—
							(1)by striking
			 Subject to paragraph (2) and inserting the following:
								
									(A)ElectionSubject
				to paragraph (2)
									;
				and
							(2)by adding at the
			 end the following:
								
									(B)CertificationThe
				certification of a product pursuant to this paragraph shall be stayed pending a
				determination by the Commission upon the request of the Securities and Exchange
				Commission or its Chairman that the Commission issue a determination as to
				whether the product that is the subject of such certification is a contract of
				sale of a commodity for future delivery, an option on such a contract, or an
				option on a commodity pursuant to section 718 of the
				Wall Street Transparency and Accountability
				Act of
				2010.
									.
							718.Determining
			 status of novel derivative products
						(a)Process for
			 determining the status of a novel derivative product
							(1)Notice
								(A)In
			 generalAny person filing a proposal to list or trade a novel
			 derivative product that may have elements of both securities and contracts of
			 sale of a commodity for future delivery (or options on such contracts or
			 options on commodities) may concurrently provide notice and furnish a copy of
			 such filing with the Securities and Exchange Commission and the Commodity
			 Futures Trading Commission. Any such notice shall state that notice has been
			 made with both Commissions.
								(B)NotificationIf
			 no concurrent notice is made pursuant to subparagraph (A), within 5 business
			 days after determining that a proposal that seeks to list or trade a novel
			 derivative product may have elements of both securities and contracts of sale
			 of a commodity for future delivery (or options on such contracts or options on
			 commodities), the Securities and Exchange Commission or the Commodity Futures
			 Trading Commission, as applicable, shall notify the other Commission and
			 provide a copy of such filing to the other Commission.
								(2)Request for
			 determination
								(A)In
			 generalNo later than 21 days after receipt of a notice under
			 paragraph (1), or upon its own initiative if no such notice is received, the
			 Commodity Futures Trading Commission may request that the Securities and
			 Exchange Commission issue a determination as to whether a product is a
			 security, as defined in section 3(a)(10) of the Securities Exchange Act of 1934
			 (15 U.S.C. 78c(a)(10)).
								(B)RequestNo
			 later than 21 days after receipt of a notice under paragraph (1), or upon its
			 own initiative if no such notice is received, the Securities and Exchange
			 Commission may request that the Commodity Futures Trading Commission issue a
			 determination as to whether a product is a contract of sale of a commodity for
			 future delivery, an option on such a contract, or an option on a commodity
			 subject to the Commodity Futures Trading Commission’s exclusive jurisdiction
			 under section 2(a)(1)(A) of the Commodity Exchange Act (7 U.S.C.
			 2(a)(1)(A)).
								(C)Requirement
			 relating to requestA request under subparagraph (A) or (B) shall
			 be made by submitting such request, in writing, to the Securities and Exchange
			 Commission or the Commodity Futures Trading Commission, as applicable.
								(D)EffectNothing
			 in this paragraph shall be construed to prevent—
									(i)the
			 Commodity Futures Trading Commission from requesting that the Securities and
			 Exchange Commission grant an exemption pursuant to section 36(a)(1) of the
			 Securities Exchange Act of 1934 (15 U.S.C. 78mm(a)(1)) with respect to a
			 product that is the subject of a filing under paragraph (1); or
									(ii)the
			 Securities and Exchange Commission from requesting that the Commodity Futures
			 Trading Commission grant an exemption pursuant to section 4(c)(1) of the
			 Commodity Exchange Act (7 U.S.C. 6(c)(1)) with respect to a product that is the
			 subject of a filing under paragraph (1),
									Provided,
			 however, that nothing in this subparagraph shall be construed to require the
			 Commodity Futures Trading Commission or the Securities and Exchange Commission
			 to issue an exemption requested pursuant to this subparagraph; provided
			 further, That an order granting or denying an exemption described in
			 this subparagraph and issued under paragraph (3)(B) shall not be subject to
			 judicial review pursuant to subsection (b).(E)Withdrawal of
			 requestA request under subparagraph (A) or (B) may be withdrawn
			 by the Commission making the request at any time prior to a determination being
			 made pursuant to paragraph (3) for any reason by providing written notice to
			 the head of the other Commission.
								(3)DeterminationNotwithstanding
			 any other provision of law, no later than 120 days after the date of receipt of
			 a request—
								(A)under subparagraph
			 (A) or (B) of paragraph (2), unless such request has been withdrawn pursuant to
			 paragraph (2)(E), the Securities and Exchange Commission or the Commodity
			 Futures Trading Commission, as applicable, shall, by order, issue the
			 determination requested in subparagraph (A) or (B) of paragraph (2), as
			 applicable, and the reasons therefor; or
								(B)under paragraph
			 (2)(D), unless such request has been withdrawn, the Securities and Exchange
			 Commission or the Commodity Futures Trading Commission, as applicable, shall
			 grant an exemption or provide reasons for not granting such exemption, provided
			 that any decision by the Securities and Exchange Commission not to grant such
			 exemption shall not be reviewable under section 25 of the Securities Exchange
			 Act of 1934 (15 U.S.C. 78y).
								(b)Judicial
			 resolution
							(1)In
			 generalThe Commodity Futures Trading Commission or the
			 Securities and Exchange Commission may petition the United States Court of
			 Appeals for the District of Columbia Circuit for review of a final order of the
			 other Commission issued pursuant to subsection (a)(3)(A), with respect to a
			 novel derivative product that may have elements of both securities and
			 contracts of sale of a commodity for future delivery (or options on such
			 contracts or options on commodities) that it believes affects its statutory
			 jurisdiction within 60 days after the date of entry of such order, a written
			 petition requesting a review of the order. Any such proceeding shall be
			 expedited by the Court of Appeals.
							(2)Transmittal of
			 petition and recordA copy of a petition described in paragraph
			 (1) shall be transmitted not later than 1 business day after filing by the
			 complaining Commission to the responding Commission. On receipt of the
			 petition, the responding Commission shall file with the court a copy of the
			 order under review and any documents referred to therein, and any other
			 materials prescribed by the court.
							(3)Standard of
			 reviewThe court, in considering a petition filed pursuant to
			 paragraph (1), shall give no deference to, or presumption in favor of, the
			 views of either Commission.
							(4)Judicial
			 stayThe filing of a petition by the complaining Commission
			 pursuant to paragraph (1) shall operate as a stay of the order, until the date
			 on which the determination of the court is final (including any appeal of the
			 determination).
							719.Studies
						(a)Study on effects of position limits on
			 trading on exchanges in the United States
							(1)StudyThe Commodity Futures Trading Commission,
			 in consultation with each entity that is a designated contract market under the
			 Commodity Exchange Act, shall conduct a study of the effects (if any) of the
			 position limits imposed pursuant to the other provisions of this title on
			 excessive speculation and on the movement of transactions from exchanges in the
			 United States to trading venues outside the United States.
							(2)Report to the CongressWithin 12 months after the imposition of
			 position limits pursuant to the other provisions of this title, the Commodity
			 Futures Trading Commission, in consultation with each entity that is a
			 designated contract market under the Commodity Exchange Act, shall submit to
			 the Congress a report on the matters described in paragraph (1).
							(3)Required
			 hearingWithin 30 legislative
			 days after the submission to the Congress of the report described in paragraph
			 (2), the Committee on Agriculture of the House of Representatives shall hold a
			 hearing examining the findings of the report.
							(4)Biennial
			 reportingIn addition to the
			 study required in paragraph (1), the Chairman of the Commodity Futures Trading
			 Commission shall prepare and submit to the Congress biennial reports on the
			 growth or decline of the derivatives markets in the United States and abroad,
			 which shall include assessments of the causes of any such growth or decline,
			 the effectiveness of regulatory regimes in managing systemic risk, a comparison
			 of the costs of compliance at the time of the report for market participants
			 subject to regulation by the United States with the costs of compliance in
			 December 2008 for the market participants, and the quality of the available
			 data. In preparing the report, the Chairman shall solicit the views of, consult
			 with, and address the concerns raised by, market participants, regulators,
			 legislators, and other interested parties.
							(b)Study on feasibility of requiring use of
			 standardized algorithmic descriptions for financial derivatives
							(1)In generalThe Securities and Exchange Commission and
			 the Commodity Futures Trading Commission shall conduct a joint study of the
			 feasibility of requiring the derivatives industry to adopt standardized
			 computer-readable algorithmic descriptions which may be used to describe
			 complex and standardized financial derivatives.
							(2)GoalsThe algorithmic descriptions defined in the
			 study shall be designed to facilitate computerized analysis of individual
			 derivative contracts and to calculate net exposures to complex derivatives. The
			 algorithmic descriptions shall be optimized for simultaneous use by—
								(A)commercial users and traders of
			 derivatives;
								(B)derivative clearing houses, exchanges and
			 electronic trading platforms;
								(C)trade repositories and regulator
			 investigations of market activities; and
								(D)systemic risk regulators.
								The study will also examine the
			 extent to which the algorithmic description, together with standardized and
			 extensible legal definitions, may serve as the binding legal definition of
			 derivative contracts. The study will examine the logistics of possible
			 implementations of standardized algorithmic descriptions for derivatives
			 contracts. The study shall be limited to electronic formats for exchange of
			 derivative contract descriptions and will not contemplate disclosure of
			 proprietary valuation models.(3)International coordinationIn conducting the study, the Securities and
			 Exchange Commission and the Commodity Futures Trading Commission shall
			 coordinate the study with international financial institutions and regulators
			 as appropriate and practical.
							(4)ReportWithin 8 months after the date of the
			 enactment of this Act, the Securities and Exchange Commission and the Commodity
			 Futures Trading Commission shall jointly submit to the Committees on
			 Agriculture and on Financial Services of the House of Representatives and the
			 Committees on Agriculture, Nutrition, and Forestry and on Banking, Housing, and
			 Urban Affairs of the Senate a written report which contains the results of the
			 study required by paragraphs (1) through (3).
							(c)International
			 swap regulation
							(1)In
			 generalThe Commodity Futures Trading Commission and the
			 Securities and Exchange Commission shall jointly conduct a study—
								(A)relating
			 to—
									(i)swap
			 regulation in the United States, Asia, and Europe; and
									(ii)clearing house
			 and clearing agency regulation in the United States, Asia, and Europe;
			 and
									(B)that identifies
			 areas of regulation that are similar in the United States, Asia and Europe and
			 other areas of regulation that could be harmonized
								(2)ReportNot
			 later than 18 months after the date of enactment of this Act, the Commodity
			 Futures Trading Commission and the Securities and Exchange Commission shall
			 submit to the Committee on Agriculture, Nutrition, and Forestry and the
			 Committee on Banking, Housing, and Urban Affairs of the Senate and the
			 Committee on Agriculture and the Committee on Financial Services of the House
			 of Representatives a report that includes a description of the results of the
			 study under subsection (a), including—
								(A)identification of
			 the major exchanges and their regulator in each geographic area for the trading
			 of swaps and security-based swaps including a listing of the major contracts
			 and their trading volumes and notional values as well as identification of the
			 major swap dealers participating in such markets;
								(B)identification of
			 the major clearing houses and clearing agencies and their regulator in each
			 geographic area for the clearing of swaps and security-based swaps, including a
			 listing of the major contracts and the clearing volumes and notional values as
			 well as identification of the major clearing members of such clearing houses
			 and clearing agencies in such markets;
								(C)a description of
			 the comparative methods of clearing swaps in the United States, Asia, and
			 Europe; and
								(D)a description of
			 the various systems used for establishing margin on individual swaps,
			 security-based swaps, and swap portfolios.
								(d)Stable value
			 contracts
							(1)Determination
								(A)StatusNot
			 later than 15 months after the date of the enactment of this Act, the
			 Securities and Exchange Commission and the Commodity Futures Trading Commission
			 shall, jointly, conduct a study to determine whether stable value contracts
			 fall within the definition of a swap. In making the determination required
			 under this subparagraph, the Commissions jointly shall consult with the
			 Department of Labor, the Department of the Treasury, and the State entities
			 that regulate the issuers of stable value contracts.
								(B)RegulationsIf
			 the Commissions determine that stable value contracts fall within the
			 definition of a swap, the Commissions jointly shall determine if an exemption
			 for stable value contracts from the definition of swap is appropriate and in
			 the public interest. The Commissions shall issue regulations implementing the
			 determinations required under this paragraph. Until the effective date of such
			 regulations, and notwithstanding any other provision of this title, the
			 requirements of this title shall not apply to stable value contracts.
								(C)Legal
			 certaintyStable value contracts in effect prior to the effective
			 date of the regulations described in subparagraph (B) shall not be considered
			 swaps.
								(2)DefinitionFor
			 purposes of this subsection, the term stable value contract
			 means any contract, agreement, or transaction that provides a crediting
			 interest rate and guaranty or financial assurance of liquidity at contract or
			 book value prior to maturity offered by a bank, insurance company, or other
			 State or federally regulated financial institution for the benefit of any
			 individual or commingled fund available as an investment in an employee benefit
			 plan (as defined in section 3(3) of the Employee Retirement Income Security Act
			 of 1974, including plans described in section 3(32) of such Act) subject to
			 participant direction, an eligible deferred compensation plan (as defined in
			 section 457(b) of the Internal Revenue Code of 1986) that is maintained by an
			 eligible employer described in section 457(e)(1)(A) of such Code, an
			 arrangement described in section 403(b) of such Code, or a qualified tuition
			 program (as defined in section 529 of such Code).
							720.Memorandum
						(a)(1)The Commodity Futures Trading Commission
			 and the Federal Energy Regulatory Commission shall, not later than 180 days
			 after the date of the enactment of this Act, negotiate a memorandum of
			 understanding to establish procedures for—
								(A)applying their respective authorities in a
			 manner so as to ensure effective and efficient regulation in the public
			 interest;
								(B)resolving conflicts concerning overlapping
			 jurisdiction between the 2 agencies; and
								(C)avoiding, to the extent possible,
			 conflicting or duplicative regulation.
								(2)Such memorandum and any subsequent
			 amendments to the memorandum shall be promptly submitted to the appropriate
			 committees of Congress.
							(b)The Commodity Futures Trading Commission
			 and the Federal Energy Regulatory Commission shall, not later than 180 days
			 after the date of the enactment of this section, negotiate a memorandum of
			 understanding to share information that may be requested where either
			 Commission is conducting an investigation into potential manipulation, fraud,
			 or market power abuse in markets subject to such Commission’s regulation or
			 oversight. Shared information shall remain subject to the same restrictions on
			 disclosure applicable to the Commission initially holding the
			 information.
						IIRegulation of
			 Swap Markets
					721.Definitions
						(a)In
			 generalSection 1a of the Commodity Exchange Act (7 U.S.C. 1a) is
			 amended—
							(1)by redesignating
			 paragraphs (2), (3) and (4), (5) through (17), (18) through (23), (24) through
			 (28), (29), (30), (31) through (33), and (34) as paragraphs (6), (8) and (9),
			 (11) through (23), (26) through (31), (34) through (38), (40), (41), (44)
			 through (46), and (51), respectively;
							(2)by inserting after
			 paragraph (1) the following:
								
									(2)Appropriate
				federal banking agencyThe term appropriate Federal
				banking agency—
										(A)has the meaning
				given the term in section 3 of the Federal Deposit Insurance Act (12 U.S.C.
				1813);
										(B)means the Board in
				the case of a noninsured State bank; and
										(C)is the Farm Credit
				Administration for farm credit system institutions.
										(3)Associated
				person of a security-based swap dealer or major security-based swap
				participantThe term
				associated person of a security-based swap dealer or major security-based
				swap participant has the meaning given the term in section 3(a) of the
				Securities Exchange Act of 1934 (15 U.S.C. 78c(a)).
									(4)Associated
				person of a swap dealer or major swap participant
										(A)In
				generalThe term associated person of a swap dealer or
				major swap participant means a person who is associated with a swap
				dealer or major swap participant as a partner, officer, employee, or agent (or
				any person occupying a similar status or performing similar functions), in any
				capacity that involves—
											(i)the solicitation
				or acceptance of swaps; or
											(ii)the supervision
				of any person or persons so engaged.
											(B)ExclusionOther
				than for purposes of section 4s(b)(6), the term associated person of a
				swap dealer or major swap participant does not include any person
				associated with a swap dealer or major swap participant the functions of which
				are solely clerical or ministerial.
										(5)BoardThe
				term Board means the Board of Governors of the Federal Reserve
				System.
									;
							(3)by inserting after
			 paragraph (6) (as redesignated by paragraph (1)) the following:
								
									(7)Cleared
				swapThe term cleared swap means any swap that is,
				directly or indirectly, submitted to and cleared by a derivatives clearing
				organization registered with the
				Commission.
									;
							(4)in paragraph (9)
			 (as redesignated by paragraph (1)), by striking except onions
			 and all that follows through the period at the end and inserting the following:
			 except onions (as provided by the first section of Public Law 85–839 (7
			 U.S.C. 13–1)) and motion picture box office receipts (or any index, measure,
			 value, or data related to such receipts), and all services, rights, and
			 interests (except motion picture box office receipts, or any index, measure,
			 value or data related to such receipts) in which contracts for future delivery
			 are presently or in the future dealt in.;
							(5)by inserting after
			 paragraph (9) (as redesignated by paragraph (1)) the following:
								
									(10)Commodity
				pool
										(A)In
				generalThe term commodity pool means any investment
				trust, syndicate, or similar form of enterprise operated for the purpose of
				trading in commodity interests, including any—
											(i)commodity for
				future delivery, security futures product, or swap;
											(ii)agreement,
				contract, or transaction described in section 2(c)(2)(C)(i) or section
				2(c)(2)(D)(i);
											(iii)commodity option
				authorized under section 4c; or
											(iv)leverage
				transaction authorized under section 19.
											(B)Further
				definitionThe Commission, by rule or regulation, may include
				within, or exclude from, the term commodity pool any investment
				trust, syndicate, or similar form of enterprise if the Commission determines
				that the rule or regulation will effectuate the purposes of this
				Act.
										;
							(6)by striking
			 paragraph (11) (as redesignated by paragraph (1)) and inserting the
			 following:
								
									(11)Commodity pool
				operator
										(A)In
				generalThe term commodity pool operator means any
				person—
											(i)engaged in a
				business that is of the nature of a commodity pool, investment trust,
				syndicate, or similar form of enterprise, and who, in connection therewith,
				solicits, accepts, or receives from others, funds, securities, or property,
				either directly or through capital contributions, the sale of stock or other
				forms of securities, or otherwise, for the purpose of trading in commodity
				interests, including any—
												(I)commodity for
				future delivery, security futures product, or swap;
												(II)agreement,
				contract, or transaction described in section 2(c)(2)(C)(i) or section
				2(c)(2)(D)(i);
												(III)commodity option
				authorized under section 4c; or
												(IV)leverage
				transaction authorized under section 19; or
												(ii)who is registered
				with the Commission as a commodity pool operator.
											(B)Further
				definitionThe Commission, by rule or regulation, may include
				within, or exclude from, the term commodity pool operator any
				person engaged in a business that is of the nature of a commodity pool,
				investment trust, syndicate, or similar form of enterprise if the Commission
				determines that the rule or regulation will effectuate the purposes of this
				Act.
										;
							(7)in paragraph (12)
			 (as redesignated by paragraph (1)), in subparagraph (A)—
								(A)in clause
			 (i)—
									(i)in
			 subclause (I), by striking made or to be made on or subject to the rules
			 of a contract market or derivatives transaction execution facility and
			 inserting , security futures product, or swap;
									(ii)by
			 redesignating subclauses (II) and (III) as subclauses (III) and (IV);
									(iii)by
			 inserting after subclause (I) the following:
										
											(II)any agreement,
				contract, or transaction described in section 2(c)(2)(C)(i) or section
				2(c)(2)(D)(i)
											;
				and
									(iv)in
			 subclause (IV) (as so redesignated), by striking or;
									(B)in clause (ii), by
			 striking the period at the end and inserting a semicolon; and
								(C)by adding at the
			 end the following:
									
										(iii)is registered
				with the Commission as a commodity trading advisor; or
										(iv)the Commission,
				by rule or regulation, may include if the Commission determines that the rule
				or regulation will effectuate the purposes of this
				Act.
										;
								(8)in paragraph (17)
			 (as redesignated by paragraph (1)), in subparagraph (A), in the matter
			 preceding clause (i), by striking paragraph (12)(A) and
			 inserting paragraph (18)(A);
							(9)in paragraph (18)
			 (as redesignated by paragraph (1))—
								(A)in subparagraph
			 (A)—
									(i)in the matter
			 following clause (vii)(III)—
										(I)by striking
			 section 1a (11)(A) and inserting paragraph
			 (17)(A); and
										(II)by striking
			 $25,000,000 and inserting $50,000,000; and
										(ii)in clause (xi),
			 in the matter preceding subclause (I), by striking total assets in an
			 amount and inserting amounts invested on a discretionary basis,
			 the aggregate of which is;
									(10)by striking
			 paragraph (22) (as redesignated by paragraph (1)) and inserting the
			 following:
								
									(22)Floor
				broker
										(A)In
				generalThe term floor broker means any
				person—
											(i)who, in or
				surrounding any pit, ring, post, or other place provided by a contract market
				for the meeting of persons similarly engaged, shall purchase or sell for any
				other person—
												(I)any commodity for
				future delivery, security futures product, or swap; or
												(II)any commodity
				option authorized under section 4c; or
												(ii)who is registered
				with the Commission as a floor broker.
											(B)Further
				definitionThe Commission, by rule or regulation, may include
				within, or exclude from, the term floor broker any person in or
				surrounding any pit, ring, post, or other place provided by a contract market
				for the meeting of persons similarly engaged who trades for any other person if
				the Commission determines that the rule or regulation will effectuate the
				purposes of this
				Act.
										;
							(11)by striking
			 paragraph (23) (as redesignated by paragraph (1)) and inserting the
			 following:
								
									(23)Floor
				trader
										(A)In
				generalThe term floor trader means any
				person—
											(i)who, in or
				surrounding any pit, ring, post, or other place provided by a contract market
				for the meeting of persons similarly engaged, purchases, or sells solely for
				such person’s own account—
												(I)any commodity for
				future delivery, security futures product, or swap; or
												(II)any commodity
				option authorized under section 4c; or
												(ii)who is registered
				with the Commission as a floor trader.
											(B)Further
				definitionThe Commission, by rule or regulation, may include
				within, or exclude from, the term floor trader any person in or
				surrounding any pit, ring, post, or other place provided by a contract market
				for the meeting of persons similarly engaged who trades solely for such
				person’s own account if the Commission determines that the rule or regulation
				will effectuate the purposes of this
				Act.
										;
							(12)by inserting
			 after paragraph (23) (as redesignated by paragraph (1)) the following:
								
									(24)Foreign
				exchange forwardThe term foreign exchange forward
				means a transaction that solely involves the exchange of 2 different currencies
				on a specific future date at a fixed rate agreed upon on the inception of the
				contract covering the exchange.
									(25)Foreign
				exchange swapThe term foreign exchange swap means a
				transaction that solely involves—
										(A)an exchange of 2
				different currencies on a specific date at a fixed rate that is agreed upon on
				the inception of the contract covering the exchange; and
										(B)a reverse exchange
				of the 2 currencies described in subparagraph (A) at a later date and at a
				fixed rate that is agreed upon on the inception of the contract covering the
				exchange.
										;
							(13)by striking
			 paragraph (28) (as redesignated by paragraph (1)) and inserting the
			 following:
								
									(28)Futures
				commission merchant
										(A)In
				generalThe term futures commission merchant means
				an individual, association, partnership, corporation, or trust—
											(i)that—
												(I)is—
													(aa)engaged in
				soliciting or in accepting orders for—
														(AA)the purchase or
				sale of a commodity for future delivery;
														(BB)a security
				futures product;
														(CC)a swap;
														(DD)any agreement,
				contract, or transaction described in section 2(c)(2)(C)(i) or section
				2(c)(2)(D)(i);
														(EE)any commodity
				option authorized under section 4c; or
														(FF)any leverage
				transaction authorized under section 19; or
														(bb)acting as a
				counterparty in any agreement, contract, or transaction described in section
				2(c)(2)(C)(i) or section 2(c)(2)(D)(i); and
													(II)in or in connection with the activities
				described in items (aa) or (bb) of subclause (I), accepts any money,
				securities, or property (or extends credit in lieu thereof) to margin,
				guarantee, or secure any trades or contracts that result or may result
				therefrom; or
												(ii)that is
				registered with the Commission as a futures commission merchant.
											(B)Further
				definitionThe Commission, by rule or regulation, may include
				within, or exclude from, the term futures commission merchant
				any person who engages in soliciting or accepting orders for, or acting as a
				counterparty in, any agreement, contract, or transaction subject to this Act,
				and who accepts any money, securities, or property (or extends credit in lieu
				thereof) to margin, guarantee, or secure any trades or contracts that result or
				may result therefrom, if the Commission determines that the rule or regulation
				will effectuate the purposes of this
				Act.
										;
							(14)in paragraph (30)
			 (as redesignated by paragraph (1)), in subparagraph (B), by striking
			 state and inserting State;
							(15)by striking
			 paragraph (31) (as redesignated by paragraph (1)) and inserting the
			 following:
								
									(31)Introducing
				broker
										(A)In
				generalThe term introducing broker means any person
				(except an individual who elects to be and is registered as an associated
				person of a futures commission merchant)—
											(i)who—
												(I)is engaged in
				soliciting or in accepting orders for—
													(aa)the
				purchase or sale of any commodity for future delivery, security futures
				product, or swap;
													(bb)any
				agreement, contract, or transaction described in section 2(c)(2)(C)(i) or
				section 2(c)(2)(D)(i);
													(cc)any
				commodity option authorized under section 4c; or
													(dd)any
				leverage transaction authorized under section 19; and
													(II)does not accept
				any money, securities, or property (or extend credit in lieu thereof) to
				margin, guarantee, or secure any trades or contracts that result or may result
				therefrom; or
												(ii)who is registered
				with the Commission as an introducing broker.
											(B)Further
				definitionThe Commission, by rule or regulation, may include
				within, or exclude from, the term introducing broker any person
				who engages in soliciting or accepting orders for any agreement, contract, or
				transaction subject to this Act, and who does not accept any money, securities,
				or property (or extend credit in lieu thereof) to margin, guarantee, or secure
				any trades or contracts that result or may result therefrom, if the Commission
				determines that the rule or regulation will effectuate the purposes of this
				Act.
										;
							(16)by inserting
			 after paragraph (31) (as redesignated by paragraph (1)) the following:
								
									(32)Major
				security-based swap participantThe term major
				security-based swap participant has the meaning given the term in
				section 3(a) of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a)).
									(33)Major swap
				participant
										(A)In
				generalThe term major swap participant means any
				person who is not a swap dealer, and—
											(i)maintains a
				substantial position in swaps for any of the major swap categories as
				determined by the Commission, excluding—
												(I)positions held for
				hedging or mitigating commercial risk; and
												(II)positions
				maintained by any employee benefit plan (or any contract held by such a plan)
				as defined in paragraphs (3) and (32) of section 3 of the Employee Retirement
				Income Security Act of 1974 (29 U.S.C. 1002) for the primary purpose of hedging
				or mitigating any risk directly associated with the operation of the
				plan;
												(ii)whose outstanding
				swaps create substantial counterparty exposure that could have serious adverse
				effects on the financial stability of the United States banking system or
				financial markets; or
											(iii)(I)is a financial entity
				that is highly leveraged relative to the amount of capital it holds and that is
				not subject to capital requirements established by an appropriate Federal
				banking agency; and
												(II)maintains a substantial position in
				outstanding swaps in any major swap category as determined by the
				Commission.
												(B)Definition of
				substantial positionFor purposes of subparagraph (A), the
				Commission shall define by rule or regulation the term substantial
				position at the threshold that the Commission determines to be prudent
				for the effective monitoring, management, and oversight of entities that are
				systemically important or can significantly impact the financial system of the
				United States. In setting the definition under this subparagraph, the
				Commission shall consider the person’s relative position in uncleared as
				opposed to cleared swaps and may take into consideration the value and quality
				of collateral held against counterparty exposures.
										(C)Scope of
				designationFor purposes of subparagraph (A), a person may be
				designated as a major swap participant for 1 or more categories of swaps
				without being classified as a major swap participant for all classes of
				swaps.
										(D)ExclusionsThe
				definition under this paragraph shall not include an entity whose primary
				business is providing financing, and uses derivatives for the purpose of
				hedging underlying commercial risks related to interest rate and foreign
				currency exposures, 90 percent or more of which arise from financing that
				facilitates the purchase or lease of products, 90 percent or more of which are
				manufactured by the parent company or another subsidiary of the parent
				company.
										;
							(17)by inserting
			 after paragraph (38) (as redesignated by paragraph (1)) the following:
								
									(39)Prudential
				regulatorThe term prudential regulator
				means—
										(A)the Board in the
				case of a swap dealer, major swap participant, security-based swap dealer, or
				major security-based swap participant that is—
											(i)a
				State-chartered bank that is a member of the Federal Reserve System;
											(ii)a
				State-chartered branch or agency of a foreign bank;
											(iii)any foreign bank
				which does not operate an insured branch;
											(iv)any organization
				operating under section 25A of the Federal Reserve Act or having an agreement
				with the Board under section 225 of the Federal Reserve Act;
											(v)any bank holding
				company (as defined in section 2 of the Bank Holding Company Act of 1965 (12
				U.S.C. 1841)), any foreign bank (as defined in section 1(b)(7) of the
				International Banking Act of 1978 (12 U.S.C. 3101(b)(7)) that is treated as a
				bank holding company under section 8(a) of the International Banking Act of
				1978 (12 U.S.C. 3106(a)), and any subsidiary of such a company or foreign bank
				(other than a subsidiary that is described in subparagraph (A) or (B) or that
				is required to be registered with the Commission as a swap dealer or major swap
				participant under this Act or with the Securities and Exchange Commission as a
				security-based swap dealer or major security-based swap participant);
											(vi)after the
				transfer date (as defined in section 311 of the Dodd-Frank Wall Street Reform
				and Consumer Protection Act), any savings and loan holding company (as defined
				in section 10 of the Home Owners' Loan Act (12 U.S.C. 1467a)) and any
				subsidiary of such company (other than a subsidiary that is described in
				subparagraph (A) or (B) or that is required to be registered as a swap dealer
				or major swap participant with the Commission under this Act or with the
				Securities and Exchange Commission as a security-based swap dealer or major
				security-based swap participant); or
											(vii)any organization
				operating under section 25A of the Federal Reserve Act (12U.S.C. 611 et seq.)
				or having an agreement with the Board under section 25 of the Federal Reserve
				Act (12 U.S.C. 601 et seq.);
											(B)the Office of the
				Comptroller of the Currency in the case of a swap dealer, major swap
				participant, security-based swap dealer, or major security-based swap
				participant that is—
											(i)a
				national bank;
											(ii)a
				federally chartered branch or agency of a foreign bank; or
											(iii)any Federal
				savings association;
											(C)the Federal
				Deposit Insurance Corporation in the case of a swap dealer, major swap
				participant, security-based swap dealer, or major security-based swap
				participant that is—
											(i)a
				State-chartered bank that is not a member of the Federal Reserve System;
				or
											(ii)any State savings
				association;
											(D)the Farm Credit
				Administration, in the case of a swap dealer, major swap participant,
				security-based swap dealer, or major security-based swap participant that is an
				institution chartered under the Farm Credit Act of 1971 (12 U.S.C. 2001 et
				seq.); and
										(E)the Federal
				Housing Finance Agency in the case of a swap dealer, major swap participant,
				security-based swap dealer, or major security-based swap participant that is a
				regulated entity (as such term is defined in section 1303 of the Federal
				Housing Enterprises Financial Safety and Soundness Act of
				1992).
										;
							(18)in paragraph (40)
			 (as redesignated by paragraph (1))—
								(A)by striking
			 subparagraph (B);
								(B)by redesignating
			 subparagraphs (C), (D), and (E) as subparagraphs (B), (C), and (F),
			 respectively;
								(C)in subparagraph
			 (C) (as so redesignated), by striking and; and
								(D)by inserting after
			 subparagraph (C) (as so redesignated) the following:
									
										(D)a swap execution
				facility registered under section 5h;
										(E)a swap data
				repository registered under section 21;
				and
										; 
								(19)by inserting
			 after paragraph (41) (as redesignated by paragraph (1)) the following:
								
									(42)Security-based
				swapThe term
				security-based swap has the meaning given the term in section 3(a)
				of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a)).
									(43)Security-based
				swap dealerThe term
				security-based swap dealer has the meaning given the term in
				section 3(a) of the Securities Exchange Act of 1934 (15 U.S.C.
				78c(a)).
									;
				
							(20)in paragraph (46) (as redesignated by
			 paragraph (1)), by striking subject to section 2(h)(7) and
			 inserting subject to section 2(h)(5);
							(21)by inserting after paragraph (46) (as
			 redesignated by paragraph (1)) the following:
								
									(47)Swap
										(A)In
				generalExcept as provided in subparagraph (B), the term
				swap means any agreement, contract, or transaction—
											(i)that is a put,
				call, cap, floor, collar, or similar option of any kind that is for the
				purchase or sale, or based on the value, of 1 or more interest or other rates,
				currencies, commodities, securities, instruments of indebtedness, indices,
				quantitative measures, or other financial or economic interests or property of
				any kind;
											(ii)that provides for
				any purchase, sale, payment, or delivery (other than a dividend on an equity
				security) that is dependent on the occurrence, nonoccurrence, or the extent of
				the occurrence of an event or contingency associated with a potential
				financial, economic, or commercial consequence;
											(iii)that provides on
				an executory basis for the exchange, on a fixed or contingent basis, of 1 or
				more payments based on the value or level of 1 or more interest or other rates,
				currencies, commodities, securities, instruments of indebtedness, indices,
				quantitative measures, or other financial or economic interests or property of
				any kind, or any interest therein or based on the value thereof, and that
				transfers, as between the parties to the transaction, in whole or in part, the
				financial risk associated with a future change in any such value or level
				without also conveying a current or future direct or indirect ownership
				interest in an asset (including any enterprise or investment pool) or liability
				that incorporates the financial risk so transferred, including any agreement,
				contract, or transaction commonly known as—
												(I)an interest rate
				swap;
												(II)a rate
				floor;
												(III)a rate
				cap;
												(IV)a rate
				collar;
												(V)a cross-currency
				rate swap;
												(VI)a basis
				swap;
												(VII)a currency
				swap;
												(VIII)a foreign
				exchange swap;
												(IX)a total return
				swap;
												(X)an equity index
				swap;
												(XI)an equity
				swap;
												(XII)a debt index
				swap;
												(XIII)a debt
				swap;
												(XIV)a credit
				spread;
												(XV)a credit default
				swap;
												(XVI)a credit
				swap;
												(XVII)a weather
				swap;
												(XVIII)an energy
				swap;
												(XIX)a metal
				swap;
												(XX)an agricultural
				swap;
												(XXI)an emissions
				swap; and
												(XXII)a commodity
				swap;
												(iv)that is an
				agreement, contract, or transaction that is, or in the future becomes, commonly
				known to the trade as a swap;
											(v)including any
				security-based swap agreement which meets the definition of swap
				agreement as defined in section 206A of the Gramm-Leach-Bliley Act (15
				U.S.C. 78c note) of which a material term is based on the price, yield, value,
				or volatility of any security or any group or index of securities, or any
				interest therein; or
											(vi)that is any
				combination or permutation of, or option on, any agreement, contract, or
				transaction described in any of clauses (i) through (v).
											(B)ExclusionsThe
				term swap does not include—
											(i)any contract of
				sale of a commodity for future delivery (or option on such a contract),
				leverage contract authorized under section 19, security futures product, or
				agreement, contract, or transaction described in section 2(c)(2)(C)(i) or
				section 2(c)(2)(D)(i);
											(ii)any sale of a
				nonfinancial commodity or security for deferred shipment or delivery, so long
				as the transaction is intended to be physically settled;
											(iii)any put, call,
				straddle, option, or privilege on any security, certificate of deposit, or
				group or index of securities, including any interest therein or based on the
				value thereof, that is subject to—
												(I)the Securities Act
				of 1933 (15 U.S.C. 77a et seq.); and
												(II)the Securities
				Exchange Act of 1934 (15 U.S.C. 78a et seq.);
												(iv)any put, call,
				straddle, option, or privilege relating to a foreign currency entered into on a
				national securities exchange registered pursuant to section 6(a) of the
				Securities Exchange Act of 1934 (15 U.S.C. 78f(a));
											(v)any agreement,
				contract, or transaction providing for the purchase or sale of 1 or more
				securities on a fixed basis that is subject to—
												(I)the Securities Act
				of 1933 (15 U.S.C. 77a et seq.); and
												(II)the Securities
				Exchange Act of 1934 (15 U.S.C. 78a et seq.);
												(vi)any agreement,
				contract, or transaction providing for the purchase or sale of 1 or more
				securities on a contingent basis that is subject to the Securities Act of 1933
				(15 U.S.C. 77a et seq.) and the Securities Exchange Act of 1934 (15 U.S.C. 78a
				et seq.), unless the agreement, contract, or transaction predicates the
				purchase or sale on the occurrence of a bona fide contingency that might
				reasonably be expected to affect or be affected by the creditworthiness of a
				party other than a party to the agreement, contract, or transaction;
											(vii)any note, bond,
				or evidence of indebtedness that is a security, as defined in section 2(a)(1)
				of the Securities Act of 1933 (15 U.S.C. 77b(a)(1));
											(viii)any agreement,
				contract, or transaction that is—
												(I)based on a
				security; and
												(II)entered into
				directly or through an underwriter (as defined in section 2(a)(11) of the
				Securities Act of 1933 (15 U.S.C. 77b(a)(11)) by the issuer of such security
				for the purposes of raising capital, unless the agreement, contract, or
				transaction is entered into to manage a risk associated with capital
				raising;
												(ix)any agreement,
				contract, or transaction a counterparty of which is a Federal Reserve bank, the
				Federal Government, or a Federal agency that is expressly backed by the full
				faith and credit of the United States; and
											(x)any security-based
				swap, other than a security-based swap as described in subparagraph (D).
											(C)Rule of
				construction regarding master agreements
											(i)In
				generalExcept as provided in clause (ii), the term
				swap includes a master agreement that provides for an agreement,
				contract, or transaction that is a swap under subparagraph (A), together with
				each supplement to any master agreement, without regard to whether the master
				agreement contains an agreement, contract, or transaction that is not a swap
				pursuant to subparagraph (A).
											(ii)ExceptionFor
				purposes of clause (i), the master agreement shall be considered to be a swap
				only with respect to each agreement, contract, or transaction covered by the
				master agreement that is a swap pursuant to subparagraph (A).
											(D)Mixed
				swapThe term security-based swap includes any
				agreement, contract, or transaction that is as described in section 3(a)(68)(A)
				of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a)(68)(A)) and also is
				based on the value of 1 or more interest or other rates, currencies,
				commodities, instruments of indebtedness, indices, quantitative measures, other
				financial or economic interest or property of any kind (other than a single
				security or a narrow-based security index), or the occurrence, non-occurrence,
				or the extent of the occurrence of an event or contingency associated with a
				potential financial, economic, or commercial consequence (other than an event
				described in subparagraph (A)(iii)).
										(E)Treatment of
				foreign exchange swaps and forwards
											(i)In
				generalForeign exchange swaps and foreign exchange forwards
				shall be considered swaps under this paragraph unless the Secretary makes a
				written determination under section 1b that either foreign exchange swaps or
				foreign exchange forwards or both—
												(I)should be not be
				regulated as swaps under this Act; and
												(II)are not
				structured to evade the Dodd-Frank Wall Street Reform and Consumer Protection
				Act in violation of any rule promulgated by the Commission pursuant to section
				721(c) of that Act.
												(ii)Congressional
				notice; effectivenessThe Secretary shall submit any written
				determination under clause (i) to the appropriate committees of Congress,
				including the Committee on Agriculture, Nutrition, and Forestry of the Senate
				and the Committee on Agriculture of the House of Representatives. Any such
				written determination by the Secretary shall not be effective until it is
				submitted to the appropriate committees of Congress.
											(iii)ReportingNotwithstanding
				a written determination by the Secretary under clause (i), all foreign exchange
				swaps and foreign exchange forwards shall be reported to either a swap data
				repository, or, if there is no swap data repository that would accept such
				swaps or forwards, to the Commission pursuant to section 4r within such time
				period as the Commission may by rule or regulation prescribe.
											(iv)Business
				standardsNotwithstanding a written determination by the
				Secretary pursuant to clause (i), any party to a foreign exchange swap or
				forward that is a swap dealer or major swap participant shall conform to the
				business conduct standards contained in section 4s(h).
											(v)SecretaryFor
				purposes of this subparagraph, the term Secretary means the
				Secretary of the Treasury.
											(F)Exception for
				certain foreign exchange swaps and forwards
											(i)Registered
				entitiesAny foreign exchange swap and any foreign exchange
				forward that is listed and traded on or subject to the rules of a designated
				contract market or a swap execution facility, or that is cleared by a
				derivatives clearing organization, shall not be exempt from any provision of
				this Act or amendments made by the Wall
				Street Transparency and Accountability Act of 2010 prohibiting
				fraud or manipulation.
											(ii)Retail
				transactionsNothing in subparagraph (E) shall affect, or be
				construed to affect, the applicability of this Act or the jurisdiction of the
				Commission with respect to agreements, contracts, or transactions in foreign
				currency pursuant to section 2(c)(2).
											(48)Swap data
				repositoryThe term
				swap data repository means any person that collects and maintains
				information or records with respect to transactions or positions in, or the
				terms and conditions of, swaps entered into by third parties for the purpose of
				providing a centralized recordkeeping facility for swaps.
									(49)Swap
				dealer
										(A)In
				generalThe term swap dealer means any person
				who—
											(i)holds itself out
				as a dealer in swaps;
											(ii)makes a market in
				swaps;
											(iii)regularly enters
				into swaps with counterparties as an ordinary course of business for its own
				account; or
											(iv)engages in any
				activity causing the person to be commonly known in the trade as a dealer or
				market maker in swaps,
											provided however, in no event
				shall an insured depository institution be considered to be a swap dealer to
				the extent it offers to enter into a swap with a customer in connection with
				originating a loan with that customer.(B)InclusionA
				person may be designated as a swap dealer for a single type or single class or
				category of swap or activities and considered not to be a swap dealer for other
				types, classes, or categories of swaps or activities.
										(C)ExceptionThe
				term swap dealer does not include a person that enters into swaps
				for such person’s own account, either individually or in a fiduciary capacity,
				but not as a part of a regular business.
										(D)De minimis
				exceptionThe Commission shall exempt from designation as a swap
				dealer an entity that engages in a de minimis quantity of swap dealing in
				connection with transactions with or on behalf of its customers. The Commission
				shall promulgate regulations to establish factors with respect to the making of
				this determination to exempt.
										(50)Swap execution
				facilityThe term swap execution facility means a
				trading system or platform in which multiple participants have the ability to
				execute or trade swaps by accepting bids and offers made by multiple
				participants in the facility or system, through any means of interstate
				commerce, including any trading facility, that—
										(A)facilitates the
				execution of swaps between persons; and
										(B)is not a
				designated contract
				market.
										.
							(22)in paragraph (51)
			 (as redesignated by paragraph (1)), in subparagraph (A)(i), by striking
			 partipants and inserting participants.
							(b)Authority To
			 define termsThe Commodity Futures Trading Commission may adopt a
			 rule to define—
							(1)the term
			 commercial risk; and
							(2)any other term
			 included in an amendment to the Commodity
			 Exchange Act (7 U.S.C. 1 et seq.) made by this subtitle.
							(c)Modification of
			 definitionsTo include
			 transactions and entities that have been structured to evade this subtitle (or
			 an amendment made by this subtitle), the Commodity Futures Trading Commission
			 shall adopt a rule to further define the terms swap, swap
			 dealer, major swap participant, and eligible contract
			 participant.
						(d)ExemptionsSection
			 4(c)(1) of the Commodity Exchange Act (7 U.S.C. 6(c)(1)) is amended by striking
			 except that and all that follows through the period at the end
			 and inserting the following: “except that—
							
								(A)unless the Commission is expressly
				authorized by any provision described in this subparagraph to grant exemptions,
				with respect to amendments made by subtitle A of the Wall Street Transparency
				and Accountability Act of 2010—
									(i)with respect to—
										(I)paragraphs (2), (3), (4), (5), and (7),
				paragraph (18)(A)(vii)(III), paragraphs (23), (24), (31), (32), (38), (39),
				(41), (42), (46), (47), (48), and (49) of section 1a, and sections 2(a)(13),
				2(c)(1)(D), 4a(a), 4a(b), 4d(c), 4d(d), 4r, 4s, 5b(a), 5b(b), 5(d), 5(g), 5(h),
				5b(c), 5b(i), 8e, and 21; and
										(II)section 206(e) of the Gramm-Leach-Bliley
				Act (Public Law 106–102; 15 U.S.C. 78c note); and
										(ii)in sections 721(c) and 742 of the
				Dodd-Frank Wall Street Reform and Consumer Protection Act; and
									(B)the Commission and the Securities and
				Exchange Commission may by rule, regulation, or order jointly exclude any
				agreement, contract, or transaction from section 2(a)(1)(D)) if the Commissions
				determine that the exemption would be consistent with the public
				interest.
								.
						(e)Conforming
			 Amendments
							(1)Section
			 2(c)(2)(B)(i)(II) of the Commodity Exchange
			 Act (7 U.S.C. 2(c)(2)(B)(i)(II)) is amended—
								(A)in item
			 (cc)—
									(i)in
			 subitem (AA), by striking section 1a(20) and inserting
			 section 1a; and
									(ii)in
			 subitem (BB), by striking section 1a(20) and inserting
			 section 1a; and
									(B)in item (dd), by
			 striking section 1a(12)(A)(ii) and inserting section
			 1a(18)(A)(ii).
								(2)Section 4m(3) of
			 the Commodity Exchange Act (7 U.S.C.
			 6m(3)) is amended by striking section 1a(6) and inserting
			 section 1a.
							(3)Section 4q(a)(1)
			 of the Commodity Exchange Act (7
			 U.S.C. 6o–1(a)(1)) is amended by striking section 1a(4) and
			 inserting section 1a(9).
							(4)Section 5(e)(1) of
			 the Commodity Exchange Act (7 U.S.C.
			 7(e)(1)) is amended by striking section 1a(4) and inserting
			 section 1a(9).
							(5)Section
			 5a(b)(2)(F) of the Commodity Exchange
			 Act (7 U.S.C. 7a(b)(2)(F)) is amended by striking section
			 1a(4) and inserting section 1a(9).
							(6)Section 5b(a) of
			 the Commodity Exchange Act (7 U.S.C.
			 7a–1(a)) is amended, in the matter preceding paragraph (1), by striking
			 section 1a(9) and inserting section 1a.
							(7)Section
			 5c(c)(2)(B) of the Commodity Exchange
			 Act (7 U.S.C. 7a–2(c)(2)(B)) is amended by striking section
			 1a(4) and inserting section 1a(9).
							(8)Section
			 6(g)(5)(B)(i) of the Securities Exchange Act of 1934 (15 U.S.C.
			 78f(g)(5)(B)(i)) is amended—
								(A)in subclause (I),
			 by striking section 1a(12)(B)(ii) and inserting section
			 1a(18)(B)(ii); and
								(B)in subclause (II),
			 by striking section 1a(12) and inserting section
			 1a(18).
								(9)Section 402 of the
			 Legal Certainty for Bank Products Act of 2000 (7 U.S.C. 27 et seq.) is
			 amended—
								(A)in subsection
			 (a)(7), by striking section 1a(20) and inserting section
			 1a;
								(B)in subsection
			 (b)(2), by striking section 1a(12) and inserting section
			 1a; and
								(C)in subsection (c),
			 by striking section 1a(4) and inserting section
			 1a.
								(10)The first section
			 of Public Law 85–839 (7 U.S.C. 13–1) is amended in subsection (a), in the first
			 sentence, by inserting motion picture box office receipts (or any index,
			 measure, value, or data related to such receipts) or after sale
			 of.
							(f)Effective
			 dateNotwithstanding any other provision of this Act, the
			 amendments made by subsection (a)(4) shall take effect on June 1, 2010.
						722.Jurisdiction
						(a)Exclusive
			 jurisdictionSection 2(a)(1) of the Commodity Exchange Act (7
			 U.S.C. 2(a)(1)) is amended—
							(1)in subparagraph
			 (A), in the first sentence—
								(A)by inserting
			 the Wall Street Transparency and
			 Accountability Act of 2010 (including an amendment made by that
			 Act) and after otherwise provided in;
								(B)by striking
			 (C) and (D) and inserting (C), (D), and
			 (I);
								(C)by striking
			 (c) through (i) of this section and inserting (c) and
			 (f);
								(D)by striking
			 contracts of sale and inserting swaps or contracts of
			 sale; and
								(E)by striking
			 or derivatives transaction execution facility registered pursuant to
			 section 5 or 5a and inserting pursuant to section 5 or a swap
			 execution facility pursuant to section 5h; and
								(2)by adding at the
			 end the following:
								
									(G)(i)Nothing in this
				paragraph shall limit the jurisdiction conferred on the Securities and Exchange
				Commission by the Wall Street Transparency and Accountability Act of 2010 with
				regard to security-based swap agreements as defined pursuant to section
				3(a)(78) of the Securities Exchange Act of 1934, and security-based
				swaps.
										(ii)In addition to the authority of
				the Securities and Exchange Commission described in clause (i), nothing in this
				subparagraph shall limit or affect any statutory authority of the Commission
				with respect to an agreement, contract, or transaction described in clause
				(i).
										(H)Notwithstanding
				any other provision of law, the Wall Street Transparency and Accountability Act
				of 2010 shall not apply to, and the Commodity Futures Trading Commission shall
				have no jurisdiction under such Act (or any amendments to the Commodity
				Exchange Act made by such Act) with respect to, any security other than a
				security-based
				swap.
									.
							(b)Regulation of
			 swaps under Federal and State lawSection 12 of the Commodity
			 Exchange Act (7 U.S.C. 16) is amended by adding at the end the
			 following:
							
								(h)Regulation of
				swaps as insurance under State lawA swap—
									(1)shall not be
				considered to be insurance; and
									(2)may not be
				regulated as an insurance contract under the law of any
				State.
									.
						(c)Agreements,
			 contracts, and transactions traded on an organized
			 exchangeSection 2(c)(2)(A) of the Commodity Exchange Act (7
			 U.S.C. 2(c)(2)(A)) is amended—
							(1)in clause (i), by
			 striking or at the end;
							(2)by redesignating
			 clause (ii) as clause (iii); and
							(3)by inserting after
			 clause (i) the following:
								
									(ii)a
				swap; or
									.
				
							(d)ApplicabilitySection
			 2 of the Commodity Exchange Act (7 U.S.C. 2) (as amended by section 723(a)(3))
			 is amended by adding at the end the following:
							
								(i)ApplicabilityThe
				provisions of this Act relating to swaps that were enacted by the Wall Street
				Transparency and Accountability Act of 2010 (including any rule prescribed or
				regulation promulgated under that Act), shall not apply to activities outside
				the United States unless those activities—
									(1)have a direct and
				significant connection with activities in, or effect on, commerce of the United
				States; or
									(2)contravene such
				rules or regulations as the Commission may prescribe or promulgate as are
				necessary or appropriate to prevent the evasion of any provision of this Act
				that was enacted by the Wall Street Transparency and Accountability Act of
				2010.
									. 
						(e)Federal Energy
			 Regulatory CommissionSection 2(a)(1) of the Commodity Exchange
			 Act (7 U.S.C. 2(a)(1)) is amended by adding at the end the following:
							
								(I)(i)Nothing in this Act shall limit or affect
				any statutory authority of the Federal Energy Regulatory Commission or a State
				regulatory authority (as defined in section 3(21) of the Federal Power Act (16
				U.S.C. 796(21)) with respect to an agreement, contract, or transaction that is
				entered into pursuant to a tariff or rate schedule approved by the Federal
				Energy Regulatory Commission or a State regulatory authority and is—
										(I)not executed, traded, or cleared on a
				registered entity or trading facility; or
										(II)executed, traded, or cleared on a
				registered entity or trading facility owned or operated by a regional
				transmission organization or independent system operator.
										(ii)In addition to the authority of
				the Federal Energy Regulatory Commission or a State regulatory authority
				described in clause (i), nothing in this subparagraph shall limit or
				affect—
										(I)any statutory authority of the Commission
				with respect to an agreement, contract, or transaction described in clause (i);
				or
										(II)the jurisdiction of the Commission under
				subparagraph (A) with respect to an agreement, contract, or transaction that is
				executed, traded, or cleared on a registered entity or trading facility that is
				not owned or operated by a regional transmission organization or independent
				system operator (as defined by sections 3(27) and (28) of the Federal Power Act
				(16 U.S.C. 796(27),
				796(28)).
										.
						(f)Public interest
			 waiverSection 4(c) of the Commodity Exchange Act (7 U.S.C. 6(c))
			 (as amended by section 721(d)) is amended by adding at the end the
			 following:
							
								(6)If the Commission
				determines that the exemption would be consistent with the public interest and
				the purposes of this Act, the Commission shall, in accordance with paragraphs
				(1) and (2), exempt from the requirements of this Act an agreement, contract,
				or transaction that is entered into—
									(A)pursuant to a
				tariff or rate schedule approved or permitted to take effect by the Federal
				Energy Regulatory Commission;
									(B)pursuant to a
				tariff or rate schedule establishing rates or charges for, or protocols
				governing, the sale of electric energy approved or permitted to take effect by
				the regulatory authority of the State or municipality having jurisdiction to
				regulate rates and charges for the sale of electric energy within the State or
				municipality; or
									(C)between entities
				described in section 201(f) of the Federal Power Act (16 U.S.C.
				824(f)).
									.
						(g)Authority of
			 FERCNothing in the Wall Street Transparency and Accountability
			 Act of 2010 or the amendments to the Commodity Exchange Act made by such Act
			 shall limit or affect any statutory enforcement authority of the Federal Energy
			 Regulatory Commission pursuant to section 222 of the Federal Power Act and
			 section 4A of the Natural Gas Act that existed prior to the date of enactment
			 of the Wall Street Transparency and Accountability Act of 2010.
						(h)DeterminationThe Commodity Exchange Act is amended by
			 inserting after section 1a (7 U.S.C. 1a) the following:
							
								1b.Requirements of
				Secretary of the Treasury regarding exemption of foreign exchange swaps and
				foreign exchange forwards from definition of the term
				swap
									(a)Required
				considerationsIn determining whether to exempt foreign exchange
				swaps and foreign exchange forwards from the definition of the term
				swap, the Secretary of the Treasury (referred to in this section
				as the Secretary) shall consider—
										(1)whether the
				required trading and clearing of foreign exchange swaps and foreign exchange
				forwards would create systemic risk, lower transparency, or threaten the
				financial stability of the United States;
										(2)whether foreign
				exchange swaps and foreign exchange forwards are already subject to a
				regulatory scheme that is materially comparable to that established by this Act
				for other classes of swaps;
										(3)the extent to
				which bank regulators of participants in the foreign exchange market provide
				adequate supervision, including capital and margin requirements;
										(4)the extent of
				adequate payment and settlement systems; and
										(5)the use of a
				potential exemption of foreign exchange swaps and foreign exchange forwards to
				evade otherwise applicable regulatory requirements.
										(b)DeterminationIf
				the Secretary makes a determination to exempt foreign exchange swaps and
				foreign exchange forwards from the definition of the term swap,
				the Secretary shall submit to the appropriate committees of Congress a
				determination that contains—
										(1)an explanation
				regarding why foreign exchange swaps and foreign exchange forwards are
				qualitatively different from other classes of swaps in a way that would make
				the foreign exchange swaps and foreign exchange forwards ill-suited for
				regulation as swaps; and
										(2)an identification
				of the objective differences of foreign exchange swaps and foreign exchange
				forwards with respect to standard swaps that warrant an exempted status.
										(c)Effect of
				determinationA determination by the Secretary under subsection
				(b) shall not exempt any foreign exchange swaps and foreign exchange forwards
				traded on a designated contract market or swap execution facility from any
				applicable antifraud and antimanipulation provision under this
				title.
									.
						723.Clearing
						(a)Clearing
			 requirement
							(1)In
			 generalSection 2 of the Commodity Exchange Act (7 U.S.C. 2) is
			 amended—
								(A)by striking
			 subsections (d), (e), (g), and (h); and
								(B)by redesignating
			 subsection (i) as subsection (g).
								(2)Swaps;
			 limitation on participationSection 2 of the Commodity Exchange
			 Act (7 U.S.C. 2) (as amended by paragraph (1)) is amended by inserting after
			 subsection (c) the following:
								
									(d)SwapsNothing
				in this Act (other than subparagraphs (A), (B), (C), (D), (G), and (H) of
				subsection (a)(1), subsections (f) and (g), sections 1a, 2(a)(13),
				2(c)(2)(A)(ii), 2(e), 2(h), 4(c), 4a, 4b, and 4b–1, subsections (a), (b), and
				(g) of section 4c, sections 4d, 4e, 4f, 4g, 4h, 4i, 4j, 4k, 4l, 4m, 4n, 4o, 4p,
				4r, 4s, 4t, 5, 5b, 5c, 5e, and 5h, subsections (c) and (d) of section 6,
				sections 6c, 6d, 8, 8a, and 9, subsections (e)(2), (f), and (h) of section 12,
				subsections (a) and (b) of section 13, sections 17, 20, 21, and 22(a)(4), and
				any other provision of this Act that is applicable to registered entities or
				Commission registrants) governs or applies to a swap.
									(e)Limitation on
				participationIt shall be unlawful for any person, other than an
				eligible contract participant, to enter into a swap unless the swap is entered
				into on, or subject to the rules of, a board of trade designated as a contract
				market under section
				5.
									.
							(3)Mandatory
			 clearing of swapsSection 2 of the Commodity Exchange Act (7
			 U.S.C. 2) is amended by inserting after subsection (g) (as redesignated by
			 paragraph (1)(B)) the following:
								
									(h)Clearing
				requirement
										(1)In
				general
											(A)Standard for
				clearingIt shall be unlawful for any person to engage in a swap
				unless that person submits such swap for clearing to a derivatives clearing
				organization that is registered under this Act or a derivatives clearing
				organization that is exempt from registration under this Act if the swap is
				required to be cleared.
											(B)Open
				accessThe rules of a derivatives clearing organization described
				in subparagraph (A) shall—
												(i)prescribe that all
				swaps (but not contracts of sale of a commodity for future delivery or options
				on such contracts) submitted to the derivatives clearing organization with the
				same terms and conditions are economically equivalent within the derivatives
				clearing organization and may be offset with each other within the derivatives
				clearing organization; and
												(ii)provide for
				non-discriminatory clearing of a swap (but not a contract of sale of a
				commodity for future delivery or option on such contract) executed bilaterally
				or on or through the rules of an unaffiliated designated contract market or
				swap execution facility.
												(2)Commission
				review
											(A)Commission-initiated
				review
												(i)The Commission on
				an ongoing basis shall review each swap, or any group, category, type, or class
				of swaps to make a determination as to whether the swap or group, category,
				type, or class of swaps should be required to be cleared.
												(ii)The Commission
				shall provide at least a 30-day public comment period regarding any
				determination made under clause (i).
												(B)Swap
				submissions
												(i)A
				derivatives clearing organization shall submit to the Commission each swap, or
				any group, category, type, or class of swaps that it plans to accept for
				clearing, and provide notice to its members (in a manner to be determined by
				the Commission) of the submission.
												(ii)Any swap or
				group, category, type, or class of swaps listed for clearing by a derivative
				clearing organization as of the date of enactment of this subsection shall be
				considered submitted to the Commission.
												(iii)The Commission
				shall—
													(I)make available to
				the public submissions received under clauses (i) and (ii);
													(II)review each
				submission made under clauses (i) and (ii), and determine whether the swap, or
				group, category, type, or class of swaps described in the submission is
				required to be cleared; and
													(III)provide at least
				a 30-day public comment period regarding its determination as to whether the
				clearing requirement under paragraph (1)(A) shall apply to the
				submission.
													(C)DeadlineThe
				Commission shall make its determination under subparagraph (B)(iii) not later
				than 90 days after receiving a submission made under subparagraphs (B)(i) and
				(B)(ii), unless the submitting derivatives clearing organization agrees to an
				extension for the time limitation established under this subparagraph.
											(D)Determination
												(i)In
				reviewing a submission made under subparagraph (B), the Commission shall review
				whether the submission is consistent with section 5b(c)(2).
												(ii)In reviewing a
				swap, group of swaps, or class of swaps pursuant to subparagraph (A) or a
				submission made under subparagraph (B), the Commission shall take into account
				the following factors:
													(I)The existence of
				significant outstanding notional exposures, trading liquidity, and adequate
				pricing data.
													(II)The availability
				of rule framework, capacity, operational expertise and resources, and credit
				support infrastructure to clear the contract on terms that are consistent with
				the material terms and trading conventions on which the contract is then
				traded.
													(III)The effect on
				the mitigation of systemic risk, taking into account the size of the market for
				such contract and the resources of the derivatives clearing organization
				available to clear the contract.
													(IV)The effect on
				competition, including appropriate fees and charges applied to clearing.
													(V)The existence of
				reasonable legal certainty in the event of the insolvency of the relevant
				derivatives clearing organization or 1 or more of its clearing members with
				regard to the treatment of customer and swap counterparty positions, funds, and
				property.
													(iii)In making a
				determination under subparagraph (A) or (B)(iii) that the clearing requirement
				shall apply, the Commission may require such terms and conditions to the
				requirement as the Commission determines to be appropriate.
												(E)RulesNot
				later than 1 year after the date of the enactment of this subsection, the
				Commission shall adopt rules for a derivatives clearing organization’s
				submission for review, pursuant to this paragraph, of a swap, or a group,
				category, type, or class of swaps, that it seeks to accept for clearing.
				Nothing in this subparagraph limits the Commission from making a determination
				under subparagraph (B)(iii) for swaps described in subparagraph (B)(ii).
											(3)Stay of clearing
				requirement
											(A)In
				generalAfter making a determination pursuant to paragraph
				(2)(B), the Commission, on application of a counterparty to a swap or on its
				own initiative, may stay the clearing requirement of paragraph (1) until the
				Commission completes a review of the terms of the swap (or the group, category,
				type, or class of swaps) and the clearing arrangement.
											(B)DeadlineThe
				Commission shall complete a review undertaken pursuant to subparagraph (A) not
				later than 90 days after issuance of the stay, unless the derivatives clearing
				organization that clears the swap, or group, category, type, or class of swaps
				agrees to an extension of the time limitation established under this
				subparagraph.
											(C)DeterminationUpon
				completion of the review undertaken pursuant to subparagraph (A), the
				Commission may—
												(i)determine,
				unconditionally or subject to such terms and conditions as the Commission
				determines to be appropriate, that the swap, or group, category, type, or class
				of swaps must be cleared pursuant to this subsection if it finds that such
				clearing is consistent with paragraph (2)(D); or
												(ii)determine that
				the clearing requirement of paragraph (1) shall not apply to the swap, or
				group, category, type, or class of swaps.
												(D)RulesNot
				later than 1 year after the date of the enactment of the Wall Street
				Transparency and Accountability Act of 2010, the Commission shall adopt rules
				for reviewing, pursuant to this paragraph, a derivatives clearing
				organization’s clearing of a swap, or a group, category, type, or class of
				swaps, that it has accepted for clearing.
											(4)Prevention of
				evasion
											(A)In
				generalThe Commission shall prescribe rules under this
				subsection (and issue interpretations of rules prescribed under this
				subsection) as determined by the Commission to be necessary to prevent evasions
				of the mandatory clearing requirements under this Act.
											(B)Duty of
				commission to investigate and take certain actionsTo the extent
				the Commission finds that a particular swap, group, category, type, or class of
				swaps would otherwise be subject to mandatory clearing but no derivatives
				clearing organization has listed the swap, group, category, type, or class of
				swaps for clearing, the Commission shall—
												(i)investigate the
				relevant facts and circumstances;
												(ii)within 30 days
				issue a public report containing the results of the investigation; and
												(iii)take such
				actions as the Commission determines to be necessary and in the public
				interest, which may include requiring the retaining of adequate margin or
				capital by parties to the swap, group, category, type, or class of
				swaps.
												(C)Effect on
				authorityNothing in this paragraph—
												(i)authorizes the
				Commission to adopt rules requiring a derivatives clearing organization to list
				for clearing a swap, group, category, type, or class of swaps if the clearing
				of the swap, group, category, type, or class of swaps would threaten the
				financial integrity of the derivatives clearing organization; and
												(ii)affects the
				authority of the Commission to enforce the open access provisions of paragraph
				(1)(B) with respect to a swap, group, category, type, or class of swaps that is
				listed for clearing by a derivatives clearing organization.
												(5)Reporting
				transition rulesRules adopted by the Commission under this
				section shall provide for the reporting of data, as follows:
											(A)Swaps entered into
				before the date of the enactment of this subsection shall be reported to a
				registered swap data repository or the Commission no later than 180 days after
				the effective date of this subsection.
											(B)Swaps entered into
				on or after such date of enactment shall be reported to a registered swap data
				repository or the Commission no later than the later of—
												(i)90
				days after such effective date; or
												(ii)such other time
				after entering into the swap as the Commission may prescribe by rule or
				regulation.
												(6)Clearing
				transition rules
											(A)Swaps entered into
				before the date of the enactment of this subsection are exempt from the
				clearing requirements of this subsection if reported pursuant to paragraph
				(5)(A).
											(B)Swaps entered into
				before application of the clearing requirement pursuant to this subsection are
				exempt from the clearing requirements of this subsection if reported pursuant
				to paragraph (5)(B).
											(7)Exceptions
											(A)In
				generalThe requirements of paragraph (1)(A) shall not apply to a
				swap if 1 of the counterparties to the swap—
												(i)is
				not a financial entity;
												(ii)is using swaps to
				hedge or mitigate commercial risk; and
												(iii)notifies the
				Commission, in a manner set forth by the Commission, how it generally meets its
				financial obligations associated with entering into non-cleared swaps.
												(B)Option to
				clearThe application of the clearing exception in subparagraph
				(A) is solely at the discretion of the counterparty to the swap that meets the
				conditions of clauses (i) through (iii) of subparagraph (A).
											(C)Financial entity
				definition
												(i)In
				generalFor the purposes of this paragraph, the term
				financial entity means—
													(I)a swap
				dealer;
													(II)a security-based
				swap dealer;
													(III)a major swap
				participant;
													(IV)a major
				security-based swap participant;
													(V)a commodity
				pool;
													(VI)a private fund as
				defined in section 202(a) of the Investment Advisers Act of 1940 (15 U.S.C.
				80-b-2(a));
													(VII)an employee
				benefit plan as defined in paragraphs (3) and (32) of section 3 of the Employee
				Retirement Income Security Act of 1974 (29 U.S.C. 1002);
													(VIII)a person
				predominantly engaged in activities that are in the business of banking, or in
				activities that are financial in nature, as defined in section 4(k) of the Bank
				Holding Company Act of 1956.
													(ii)ExclusionThe
				Commission shall consider whether to exempt small banks, savings associations,
				farm credit system institutions, and credit unions, including—
													(I)depository
				institutions with total assets of $10,000,000,000 or less;
													(II)farm credit
				system institutions with total assets of $10,000,000,000 or less; or
													(III)credit unions
				with total assets of $10,000,000,000 or less.
													(iii)LimitationSuch
				definition shall not include an entity whose primary business is providing
				financing, and uses derivatives for the purpose of hedging underlying
				commercial risks related to interest rate and foreign currency exposures, 90
				percent or more of which arise from financing that facilitates the purchase or
				lease of products, 90 percent or more of which are manufactured by the parent
				company or another subsidiary of the parent company.
												(D)Treatment of
				affiliates
												(i)In
				generalAn affiliate of a person that qualifies for an exception
				under subparagraph (A) (including affiliate entities predominantly engaged in
				providing financing for the purchase of the merchandise or manufactured goods
				of the person) may qualify for the exception only if the affiliate, acting on
				behalf of the person and as an agent, uses the swap to hedge or mitigate the
				commercial risk of the person or other affiliate of the person that is not a
				financial entity.
												(ii)Prohibition
				relating to certain affiliatesThe exception in clause (i) shall
				not apply if the affiliate is—
													(I)a swap
				dealer;
													(II)a security-based
				swap dealer;
													(III)a major swap
				participant;
													(IV)a major
				security-based swap participant;
													(V)an issuer that
				would be an investment company, as defined in section 3 of the Investment
				Company Act of 1940 (15 U.S.C. 80a–3), but for paragraph (1) or (7) of
				subsection (c) of that Act (15 U.S.C. 80a–3(c));
													(VI)a commodity pool;
				or
													(VII)a bank holding
				company with over $50,000,000,000 in consolidated assets.
													(iii)Transition
				rule for affiliatesAn affiliate, subsidiary, or a wholly owned
				entity of a person that qualifies for an exception under subparagraph (A) and
				is predominantly engaged in providing financing for the purchase or lease of
				merchandise or manufactured goods of the person shall be exempt from the margin
				requirement described in section 4s(e) and the clearing requirement described
				in paragraph (1) with regard to swaps entered into to mitigate the risk of the
				financing activities for not less than a 2-year period beginning on the date of
				enactment of this clause.
												(E)Election of
				counterparty
												(i)Swaps required
				to be clearedWith respect to any swap that is subject to the
				mandatory clearing requirement under this subsection and entered into by a swap
				dealer or a major swap participant with a counterparty that is not a swap
				dealer, major swap participant, security-based swap dealer, or major
				security-based swap participant, the counterparty shall have the sole right to
				select the derivatives clearing organization at which the swap will be
				cleared.
												(ii)Swaps not
				required to be clearedWith respect to any swap that is not
				subject to the mandatory clearing requirement under this subsection and entered
				into by a swap dealer or a major swap participant with a counterparty that is
				not a swap dealer, major swap participant, security-based swap dealer, or major
				security-based swap participant, the counterparty—
													(I)may elect to
				require clearing of the swap; and
													(II)shall have the
				sole right to select the derivatives clearing organization at which the swap
				will be cleared.
													(F)Abuse of
				exceptionThe Commission may prescribe such rules or issue
				interpretations of the rules as the Commission determines to be necessary to
				prevent abuse of the exceptions described in this paragraph. The Commission may
				also request information from those persons claiming the clearing exception as
				necessary to prevent abuse of the exceptions described in this
				paragraph.
											(8)Trade
				execution
											(A)In
				generalWith respect to transactions involving swaps subject to
				the clearing requirement of paragraph (1), counterparties shall—
												(i)execute the
				transaction on a board of trade designated as a contract market under section
				5; or
												(ii)execute the
				transaction on a swap execution facility registered under 5h or a swap
				execution facility that is exempt from registration under section 5h(f) of this
				Act.
												(B)ExceptionThe
				requirements of clauses (i) and (ii) of subparagraph (A) shall not apply if no
				board of trade or swap execution facility makes the swap available to trade or
				for swap transactions subject to the clearing exception under paragraph
				(7).
											.
							(b)Commodity
			 exchange actSection 2 of the Commodity Exchange Act (7 U.S.C. 2)
			 is amended by adding at the end the following:
							
								(j) Committee
				Approval by BoardExemptions from the requirements of subsection
				(h)(1) to clear a swap and subsection (h)(8) to execute a swap through a board
				of trade or swap execution facility shall be available to a counterparty that
				is an issuer of securities that are registered under section 12 of the
				Securities Exchange Act of 1934 (15 U.S.C. 78l) or that is required to file
				reports pursuant to section 15(d) of the Securities Exchange Act of 1934 (15
				U.S.C. 78o) only if an appropriate committee of the issuer’s board or governing
				body has reviewed and approved its decision to enter into swaps that are
				subject to such
				exemptions.
								.
						(c)Grandfather
			 provisions
							(1)Legal certainty
			 for certain transactions in exempt commoditiesNot later than 60
			 days after the date of enactment of this Act, a person may submit to the
			 Commodity Futures Trading Commission a petition to remain subject to section
			 2(h) of the Commodity Exchange Act (7 U.S.C. 2(h)) (as in effect on the day
			 before the date of enactment of this Act).
							(2)Consideration;
			 authority of Commodity Futures Trading CommissionThe Commodity
			 Futures Trading Commission—
								(A)shall consider any
			 petition submitted under subparagraph (A) in a prompt manner; and
								(B)may allow a person
			 to continue operating subject to section 2(h) of the Commodity Exchange Act (7
			 U.S.C. 2(h)) (as in effect on the day before the date of enactment of this Act)
			 for not longer than a 1-year period.
								(3)Agricultural
			 swaps
								(A)In
			 generalExcept as provided in subparagraph (B), no person shall
			 offer to enter into, enter into, or confirm the execution of, any swap in an
			 agricultural commodity (as defined by the Commodity Futures Trading
			 Commission).
								(B)ExceptionNotwithstanding
			 subparagraph (A), a person may offer to enter into, enter into, or confirm the
			 execution of, any swap in an agricultural commodity pursuant to section 4(c) of
			 the Commodity Exchange Act (7 U.S.C. 6(c)) or any rule, regulation, or order
			 issued thereunder (including any rule, regulation, or order in effect as of the
			 date of enactment of this Act) by the Commodity Futures Trading Commission to
			 allow swaps under such terms and conditions as the Commission shall
			 prescribe.
								(4)Required
			 reportingIf the exception described in section 2(h)(8)(B) of the
			 Commodity Exchange Act applies, the counterparties shall comply with any
			 recordkeeping and transaction reporting requirements that may be prescribed by
			 the Commission with respect to swaps subject to section 2(h)(8)(B) of the
			 Commodity Exchange Act.
							724.Swaps;
			 segregation and bankruptcy treatment
						(a)Segregation
			 requirements for cleared swapsSection 4d of the Commodity
			 Exchange Act (7 U.S.C. 6d) (as amended by section 732) is amended by adding at
			 the end the following:
							
								(f)Swaps
									(1)Registration
				requirementIt shall be unlawful for any person to accept any
				money, securities, or property (or to extend any credit in lieu of money,
				securities, or property) from, for, or on behalf of a swaps customer to margin,
				guarantee, or secure a swap cleared by or through a derivatives clearing
				organization (including money, securities, or property accruing to the customer
				as the result of such a swap), unless the person shall have registered under
				this Act with the Commission as a futures commission merchant, and the
				registration shall not have expired nor been suspended nor revoked.
									(2)Cleared
				swaps
										(A)Segregation
				requiredA futures commission merchant shall treat and deal with
				all money, securities, and property of any swaps customer received to margin,
				guarantee, or secure a swap cleared by or though a derivatives clearing
				organization (including money, securities, or property accruing to the swaps
				customer as the result of such a swap) as belonging to the swaps
				customer.
										(B)Commingling
				prohibitedMoney, securities, and property of a swaps customer
				described in subparagraph (A) shall be separately accounted for and shall not
				be commingled with the funds of the futures commission merchant or be used to
				margin, secure, or guarantee any trades or contracts of any swaps customer or
				person other than the person for whom the same are held.
										(3)Exceptions
										(A)Use of
				funds
											(i)In
				generalNotwithstanding paragraph (2), money, securities, and
				property of swap customers of a futures commission merchant described in
				paragraph (2) may, for convenience, be commingled and deposited in the same
				account or accounts with any bank or trust company or with a derivatives
				clearing organization.
											(ii)WithdrawalNotwithstanding
				paragraph (2), such share of the money, securities, and property described in
				clause (i) as in the normal course of business shall be necessary to margin,
				guarantee, secure, transfer, adjust, or settle a cleared swap with a
				derivatives clearing organization, or with any member of the derivatives
				clearing organization, may be withdrawn and applied to such purposes, including
				the payment of commissions, brokerage, interest, taxes, storage, and other
				charges, lawfully accruing in connection with the cleared swap.
											(B)Commission
				actionNotwithstanding paragraph (2), in accordance with such
				terms and conditions as the Commission may prescribe by rule, regulation, or
				order, any money, securities, or property of the swaps customers of a futures
				commission merchant described in paragraph (2) may be commingled and deposited
				in customer accounts with any other money, securities, or property received by
				the futures commission merchant and required by the Commission to be separately
				accounted for and treated and dealt with as belonging to the swaps customer of
				the futures commission merchant.
										(4)Permitted
				investmentsMoney described in paragraph (2) may be invested in
				obligations of the United States, in general obligations of any State or of any
				political subdivision of a State, and in obligations fully guaranteed as to
				principal and interest by the United States, or in any other investment that
				the Commission may by rule or regulation prescribe, and such investments shall
				be made in accordance with such rules and regulations and subject to such
				conditions as the Commission may prescribe.
									(5)Commodity
				contractA swap cleared by or through a derivatives clearing
				organization shall be considered to be a commodity contract as such term is
				defined in section 761 of title 11, United States Code, with regard to all
				money, securities, and property of any swaps customer received by a futures
				commission merchant or a derivatives clearing organization to margin,
				guarantee, or secure the swap (including money, securities, or property
				accruing to the customer as the result of the swap).
									(6)ProhibitionIt
				shall be unlawful for any person, including any derivatives clearing
				organization and any depository institution, that has received any money,
				securities, or property for deposit in a separate account or accounts as
				provided in paragraph (2) to hold, dispose of, or use any such money,
				securities, or property as belonging to the depositing futures commission
				merchant or any person other than the swaps customer of the futures commission
				merchant.
									.
						(b)Bankruptcy
			 treatment of cleared swapsSection 761 of title 11, United States
			 Code, is amended—
							(1)in paragraph (4),
			 by striking subparagraph (F) and inserting the following:
								
									(F)(i)any other contract,
				option, agreement, or transaction that is similar to a contract, option,
				agreement, or transaction referred to in this paragraph; and
										(ii)with respect to a futures
				commission merchant or a clearing organization, any other contract, option,
				agreement, or transaction, in each case, that is cleared by a clearing
				organization;
										;
				and
							(2)in paragraph
			 (9)(A)(i), by striking the commodity futures account and
			 inserting a commodity contract account.
							(c)Segregation
			 requirements for uncleared swapsSection 4s of the Commodity
			 Exchange Act (as added by section 731) is amended by adding at the end the
			 following:
							
								(l)Segregation
				requirements
									(1)Segregation of
				assets held as collateral in uncleared swap transactions
										(A)NotificationA
				swap dealer or major swap participant shall be required to notify the
				counterparty of the swap dealer or major swap participant at the beginning of a
				swap transaction that the counterparty has the right to require segregation of
				the funds or other property supplied to margin, guarantee, or secure the
				obligations of the counterparty.
										(B)Segregation and
				maintenance of fundsAt the request of a counterparty to a swap
				that provides funds or other property to a swap dealer or major swap
				participant to margin, guarantee, or secure the obligations of the
				counterparty, the swap dealer or major swap participant shall—
											(i)segregate the
				funds or other property for the benefit of the counterparty; and
											(ii)in accordance
				with such rules and regulations as the Commission may promulgate, maintain the
				funds or other property in a segregated account separate from the assets and
				other interests of the swap dealer or major swap participant.
											(2)ApplicabilityThe
				requirements described in paragraph (1) shall—
										(A)apply only to a
				swap between a counterparty and a swap dealer or major swap participant that is
				not submitted for clearing to a derivatives clearing organization; and
										(B)(i)not apply to variation
				margin payments; or
											(ii)not preclude any commercial
				arrangement regarding—
												(I)the investment of segregated funds or
				other property that may only be invested in such investments as the Commission
				may permit by rule or regulation; and
												(II)the related allocation of gains and
				losses resulting from any investment of the segregated funds or other
				property.
												(3)Use of
				independent third-party custodiansThe segregated account
				described in paragraph (1) shall be—
										(A)carried by an
				independent third-party custodian; and
										(B)designated as a
				segregated account for and on behalf of the counterparty.
										(4)Reporting
				requirementIf the counterparty does not choose to require
				segregation of the funds or other property supplied to margin, guarantee, or
				secure the obligations of the counterparty, the swap dealer or major swap
				participant shall report to the counterparty of the swap dealer or major swap
				participant on a quarterly basis that the back office procedures of the swap
				dealer or major swap participant relating to margin and collateral requirements
				are in compliance with the agreement of the
				counterparties.
									.
						725.Derivatives
			 clearing organizations
						(a)Registration
			 requirementSection 5b of the Commodity Exchange Act (7 U.S.C.
			 7a–1) is amended by striking subsections (a) and (b) and inserting the
			 following:
							
								(a)Registration
				requirement
									(1)In
				generalExcept as provided in paragraph (2), it shall be unlawful
				for a derivatives clearing organization, directly or indirectly, to make use of
				the mails or any means or instrumentality of interstate commerce to perform the
				functions of a derivatives clearing organization with respect to—
										(A)a contract of sale
				of a commodity for future delivery (or an option on the contract of sale) or
				option on a commodity, in each case, unless the contract or option is—
											(i)excluded from this
				Act by subsection (a)(1)(C)(i), (c), or (f) of section 2; or
											(ii)a
				security futures product cleared by a clearing agency registered with the
				Securities and Exchange Commission under the Securities Exchange Act of 1934
				(15 U.S.C. 78a et seq.); or
											(B)a swap.
										(2)ExceptionParagraph
				(1) shall not apply to a derivatives clearing organization that is registered
				with the Commission.
									(b)Voluntary
				registrationA person that clears 1 or more agreements,
				contracts, or transactions that are not required to be cleared under this Act
				may register with the Commission as a derivatives clearing
				organization.
								.
						(b)Registration for
			 depository institutions and clearing agencies; exemptions; compliance officer;
			 annual reportsSection 5b of the Commodity Exchange Act (7 U.S.C.
			 7a–1) is amended by adding at the end the following:
							
								(g)Existing
				depository institutions and clearing agencies
									(1)In
				generalA depository institution or clearing agency registered
				with the Securities and Exchange Commission under the Securities Exchange Act
				of 1934 (15 U.S.C. 78a et seq.) that is required to be registered as a
				derivatives clearing organization under this section is deemed to be registered
				under this section to the extent that, before the date of enactment of this
				subsection—
										(A)the depository
				institution cleared swaps as a multilateral clearing organization; or
										(B)the clearing
				agency cleared swaps.
										(2)Conversion of
				depository institutionsA depository institution to which this
				subsection applies may, by the vote of the shareholders owning not less than 51
				percent of the voting interests of the depository institution, be converted
				into a State corporation, partnership, limited liability company, or similar
				legal form pursuant to a plan of conversion, if the conversion is not in
				contravention of applicable State law.
									(3)Sharing of
				informationThe Securities and Exchange Commission shall make
				available to the Commission, upon request, all information determined to be
				relevant by the Securities and Exchange Commission regarding a clearing agency
				deemed to be registered with the Commission under paragraph (1).
									(h)ExemptionsThe
				Commission may exempt, conditionally or unconditionally, a derivatives clearing
				organization from registration under this section for the clearing of swaps if
				the Commission determines that the derivatives clearing organization is subject
				to comparable, comprehensive supervision and regulation by the Securities and
				Exchange Commission or the appropriate government authorities in the home
				country of the organization. Such conditions may include, but are not limited
				to, requiring that the derivatives clearing organization be available for
				inspection by the Commission and make available all information requested by
				the Commission.
								(i)Designation of
				chief compliance officer
									(1)In
				generalEach derivatives clearing organization shall designate an
				individual to serve as a chief compliance officer.
									(2)DutiesThe
				chief compliance officer shall—
										(A)report directly to
				the board or to the senior officer of the derivatives clearing
				organization;
										(B)review the
				compliance of the derivatives clearing organization with respect to the core
				principles described in subsection (c)(2);
										(C)in consultation
				with the board of the derivatives clearing organization, a body performing a
				function similar to the board of the derivatives clearing organization, or the
				senior officer of the derivatives clearing organization, resolve any conflicts
				of interest that may arise;
										(D)be responsible for
				administering each policy and procedure that is required to be established
				pursuant to this section;
										(E)ensure compliance
				with this Act (including regulations) relating to agreements, contracts, or
				transactions, including each rule prescribed by the Commission under this
				section;
										(F)establish
				procedures for the remediation of noncompliance issues identified by the
				compliance officer through any—
											(i)compliance office
				review;
											(ii)look-back;
											(iii)internal or
				external audit finding;
											(iv)self-reported
				error; or
											(v)validated
				complaint; and
											(G)establish and
				follow appropriate procedures for the handling, management response,
				remediation, retesting, and closing of noncompliance issues.
										(3)Annual
				reports
										(A)In
				generalIn accordance with rules prescribed by the Commission,
				the chief compliance officer shall annually prepare and sign a report that
				contains a description of—
											(i)the compliance of
				the derivatives clearing organization of the compliance officer with respect to
				this Act (including regulations); and
											(ii)each policy and
				procedure of the derivatives clearing organization of the compliance officer
				(including the code of ethics and conflict of interest policies of the
				derivatives clearing organization).
											(B)RequirementsA
				compliance report under subparagraph (A) shall—
											(i)accompany each
				appropriate financial report of the derivatives clearing organization that is
				required to be furnished to the Commission pursuant to this section; and
											(ii)include a
				certification that, under penalty of law, the compliance report is accurate and
				complete.
											.
						(c)Core principles
			 for derivatives clearing organizationsSection 5b(c) of the
			 Commodity Exchange Act (7 U.S.C. 7a–1(c)) is amended by striking paragraph (2)
			 and inserting the following:
							
								(2)Core principles
				for derivatives clearing organizations
									(A)Compliance
										(i)In
				generalTo be registered and to maintain registration as a
				derivatives clearing organization, a derivatives clearing organization shall
				comply with each core principle described in this paragraph and any requirement
				that the Commission may impose by rule or regulation pursuant to section
				8a(5).
										(ii)Discretion of
				derivatives clearing organizationSubject to any rule or
				regulation prescribed by the Commission, a derivatives clearing organization
				shall have reasonable discretion in establishing the manner by which the
				derivatives clearing organization complies with each core principle described
				in this paragraph.
										(B)Financial
				resources
										(i)In
				generalEach derivatives clearing organization shall have
				adequate financial, operational, and managerial resources, as determined by the
				Commission, to discharge each responsibility of the derivatives clearing
				organization.
										(ii)Minimum amount
				of financial resourcesEach derivatives clearing organization
				shall possess financial resources that, at a minimum, exceed the total amount
				that would—
											(I)enable the
				organization to meet its financial obligations to its members and participants
				notwithstanding a default by the member or participant creating the largest
				financial exposure for that organization in extreme but plausible market
				conditions; and
											(II)enable the
				derivatives clearing organization to cover the operating costs of the
				derivatives clearing organization for a period of 1 year (as calculated on a
				rolling basis).
											(C)Participant and
				product eligibility
										(i)In
				generalEach derivatives clearing organization shall
				establish—
											(I)appropriate
				admission and continuing eligibility standards (including sufficient financial
				resources and operational capacity to meet obligations arising from
				participation in the derivatives clearing organization) for members of, and
				participants in, the derivatives clearing organization; and
											(II)appropriate
				standards for determining the eligibility of agreements, contracts, or
				transactions submitted to the derivatives clearing organization for
				clearing.
											(ii)Required
				proceduresEach derivatives clearing organization shall establish
				and implement procedures to verify, on an ongoing basis, the compliance of each
				participation and membership requirement of the derivatives clearing
				organization.
										(iii)RequirementsThe
				participation and membership requirements of each derivatives clearing
				organization shall—
											(I)be
				objective;
											(II)be publicly
				disclosed; and
											(III)permit fair and
				open access.
											(D)Risk
				management
										(i)In
				generalEach derivatives clearing organization shall ensure that
				the derivatives clearing organization possesses the ability to manage the risks
				associated with discharging the responsibilities of the derivatives clearing
				organization through the use of appropriate tools and procedures.
										(ii)Measurement of
				credit exposureEach derivatives clearing organization
				shall—
											(I)not less than once
				during each business day of the derivatives clearing organization, measure the
				credit exposures of the derivatives clearing organization to each member and
				participant of the derivatives clearing organization; and
											(II)monitor each
				exposure described in subclause (I) periodically during the business day of the
				derivatives clearing organization.
											(iii)Limitation of
				exposure to potential losses from defaultsEach derivatives
				clearing organization, through margin requirements and other risk control
				mechanisms, shall limit the exposure of the derivatives clearing organization
				to potential losses from defaults by members and participants of the
				derivatives clearing organization to ensure that—
											(I)the operations of
				the derivatives clearing organization would not be disrupted; and
											(II)nondefaulting
				members or participants would not be exposed to losses that nondefaulting
				members or participants cannot anticipate or control.
											(iv)Margin
				requirementsThe margin required from each member and participant
				of a derivatives clearing organization shall be sufficient to cover potential
				exposures in normal market conditions.
										(v)Requirements
				regarding models and parametersEach model and parameter used in
				setting margin requirements under clause (iv) shall be—
											(I)risk-based;
				and
											(II)reviewed on a
				regular basis.
											(E)Settlement
				proceduresEach derivatives clearing organization shall—
										(i)complete money
				settlements on a timely basis (but not less frequently than once each business
				day);
										(ii)employ money
				settlement arrangements to eliminate or strictly limit the exposure of the
				derivatives clearing organization to settlement bank risks (including credit
				and liquidity risks from the use of banks to effect money settlements);
										(iii)ensure that
				money settlements are final when effected;
										(iv)maintain an
				accurate record of the flow of funds associated with each money
				settlement;
										(v)possess the
				ability to comply with each term and condition of any permitted netting or
				offset arrangement with any other clearing organization;
										(vi)regarding
				physical settlements, establish rules that clearly state each obligation of the
				derivatives clearing organization with respect to physical deliveries;
				and
										(vii)ensure that each
				risk arising from an obligation described in clause (vi) is identified and
				managed.
										(F)Treatment of
				funds
										(i)Required
				standards and proceduresEach derivatives clearing organization
				shall establish standards and procedures that are designed to protect and
				ensure the safety of member and participant funds and assets.
										(ii)Holding of
				funds and assetsEach derivatives clearing organization shall
				hold member and participant funds and assets in a manner by which to minimize
				the risk of loss or of delay in the access by the derivatives clearing
				organization to the assets and funds.
										(iii)Permissible
				investmentsFunds and assets invested by a derivatives clearing
				organization shall be held in instruments with minimal credit, market, and
				liquidity risks.
										(G)Default rules
				and procedures
										(i)In
				generalEach derivatives clearing organization shall have rules
				and procedures designed to allow for the efficient, fair, and safe management
				of events during which members or participants—
											(I)become insolvent;
				or
											(II)otherwise default
				on the obligations of the members or participants to the derivatives clearing
				organization.
											(ii)Default
				proceduresEach derivatives clearing organization shall—
											(I)clearly state the
				default procedures of the derivatives clearing organization;
											(II)make publicly
				available the default rules of the derivatives clearing organization;
				and
											(III)ensure that the
				derivatives clearing organization may take timely action—
												(aa)to
				contain losses and liquidity pressures; and
												(bb)to
				continue meeting each obligation of the derivatives clearing
				organization.
												(H)Rule
				enforcementEach derivatives clearing organization shall—
										(i)maintain adequate
				arrangements and resources for—
											(I)the effective
				monitoring and enforcement of compliance with the rules of the derivatives
				clearing organization; and
											(II)the resolution of
				disputes;
											(ii)have the
				authority and ability to discipline, limit, suspend, or terminate the
				activities of a member or participant due to a violation by the member or
				participant of any rule of the derivatives clearing organization; and
										(iii)report to the
				Commission regarding rule enforcement activities and sanctions imposed against
				members and participants as provided in clause (ii).
										(I)System
				safeguardsEach derivatives clearing organization shall—
										(i)establish and
				maintain a program of risk analysis and oversight to identify and minimize
				sources of operational risk through the development of appropriate controls and
				procedures, and automated systems, that are reliable, secure, and have adequate
				scalable capacity;
										(ii)establish and
				maintain emergency procedures, backup facilities, and a plan for disaster
				recovery that allows for—
											(I)the timely
				recovery and resumption of operations of the derivatives clearing organization;
				and
											(II)the fulfillment
				of each obligation and responsibility of the derivatives clearing organization;
				and
											(iii)periodically
				conduct tests to verify that the backup resources of the derivatives clearing
				organization are sufficient to ensure daily processing, clearing, and
				settlement.
										(J)ReportingEach
				derivatives clearing organization shall provide to the Commission all
				information that the Commission determines to be necessary to conduct oversight
				of the derivatives clearing organization.
									(K)RecordkeepingEach
				derivatives clearing organization shall maintain records of all activities
				related to the business of the derivatives clearing organization as a
				derivatives clearing organization—
										(i)in
				a form and manner that is acceptable to the Commission; and
										(ii)for a period of
				not less than 5 years.
										(L)Public
				information
										(i)In
				generalEach derivatives clearing organization shall provide to
				market participants sufficient information to enable the market participants to
				identify and evaluate accurately the risks and costs associated with using the
				services of the derivatives clearing organization.
										(ii)Availability of
				informationEach derivatives clearing organization shall make
				information concerning the rules and operating and default procedures governing
				the clearing and settlement systems of the derivatives clearing organization
				available to market participants.
										(iii)Public
				disclosureEach derivatives clearing organization shall disclose
				publicly and to the Commission information concerning—
											(I)the terms and
				conditions of each contract, agreement, and transaction cleared and settled by
				the derivatives clearing organization;
											(II)each clearing and
				other fee that the derivatives clearing organization charges the members and
				participants of the derivatives clearing organization;
											(III)the
				margin-setting methodology, and the size and composition, of the financial
				resource package of the derivatives clearing organization;
											(IV)daily settlement
				prices, volume, and open interest for each contract settled or cleared by the
				derivatives clearing organization; and
											(V)any other matter
				relevant to participation in the settlement and clearing activities of the
				derivatives clearing organization.
											(M)Information-sharingEach
				derivatives clearing organization shall—
										(i)enter into, and
				abide by the terms of, each appropriate and applicable domestic and
				international information-sharing agreement; and
										(ii)use relevant
				information obtained from each agreement described in clause (i) in carrying
				out the risk management program of the derivatives clearing
				organization.
										(N)Antitrust
				considerationsUnless necessary or appropriate to achieve the
				purposes of this Act, a derivatives clearing organization shall not—
										(i)adopt any rule or
				take any action that results in any unreasonable restraint of trade; or
										(ii)impose any
				material anticompetitive burden.
										(O)Governance
				fitness standards
										(i)Governance
				arrangementsEach derivatives clearing organization shall
				establish governance arrangements that are transparent—
											(I)to fulfill public
				interest requirements; and
											(II)to permit the
				consideration of the views of owners and participants.
											(ii)Fitness
				standardsEach derivatives clearing organization shall establish
				and enforce appropriate fitness standards for—
											(I)directors;
											(II)members of any
				disciplinary committee;
											(III)members of the
				derivatives clearing organization;
											(IV)any other
				individual or entity with direct access to the settlement or clearing
				activities of the derivatives clearing organization; and
											(V)any party
				affiliated with any individual or entity described in this clause.
											(P)Conflicts of
				interestEach derivatives clearing organization shall—
										(i)establish and
				enforce rules to minimize conflicts of interest in the decision-making process
				of the derivatives clearing organization; and
										(ii)establish a
				process for resolving conflicts of interest described in clause (i).
										(Q)Composition of
				governing boardsEach derivatives clearing organization shall
				ensure that the composition of the governing board or committee of the
				derivatives clearing organization includes market participants.
									(R)Legal
				riskEach derivatives clearing organization shall have a
				well-founded, transparent, and enforceable legal framework for each aspect of
				the activities of the derivatives clearing
				organization.
									.
						(d)Conflicts of
			 interestThe Commodity Futures Trading Commission shall adopt
			 rules mitigating conflicts of interest in connection with the conduct of
			 business by a swap dealer or a major swap participant with a derivatives
			 clearing organization, board of trade, or a swap execution facility that clears
			 or trades swaps in which the swap dealer or major swap participant has a
			 material debt or material equity investment.
						(e)Reporting
			 requirementsSection 5b of the Commodity Exchange Act (7 U.S.C.
			 7a–1) (as amended by subsection (b)) is amended by adding at the end the
			 following:
							
								(k)Reporting
				requirements
									(1)Duty of
				derivatives clearing organizationsEach derivatives clearing
				organization that clears swaps shall provide to the Commission all information
				that is determined by the Commission to be necessary to perform each
				responsibility of the Commission under this Act.
									(2)Data collection
				and maintenance requirementsThe Commission shall adopt data
				collection and maintenance requirements for swaps cleared by derivatives
				clearing organizations that are comparable to the corresponding requirements
				for—
										(A)swaps data
				reported to swap data repositories; and
										(B)swaps traded on
				swap execution facilities.
										(3)Reports on
				security-based swap agreements to be shared with the Securities and Exchange
				Commission
										(A)In
				generalA derivatives clearing organization that clears
				security-based swap agreements (as defined in section 1a(47)(A)(v)) shall, upon
				request, open to inspection and examination to the Securities and Exchange
				Commission all books and records relating to such security-based swap
				agreements, consistent with the confidentiality and disclosure requirements of
				section 8.
										(B)JurisdictionNothing
				in this paragraph shall affect the exclusive jurisdiction of the Commission to
				prescribe recordkeeping and reporting requirements for a derivatives clearing
				organization that is registered with the Commission.
										(4)Information
				sharingSubject to section 8, and upon request, the Commission
				shall share information collected under paragraph (2) with—
										(A)the Board;
										(B)the Securities and
				Exchange Commission;
										(C)each appropriate
				prudential regulator;
										(D)the Financial
				Stability Oversight Council;
										(E)the Department of
				Justice; and
										(F)any other person
				that the Commission determines to be appropriate, including—
											(i)foreign financial
				supervisors (including foreign futures authorities);
											(ii)foreign central
				banks; and
											(iii)foreign
				ministries.
											(5)Confidentiality
				and indemnification agreementBefore the Commission may share
				information with any entity described in paragraph (4)—
										(A)the Commission
				shall receive a written agreement from each entity stating that the entity
				shall abide by the confidentiality requirements described in section 8 relating
				to the information on swap transactions that is provided; and
										(B)each entity shall
				agree to indemnify the Commission for any expenses arising from litigation
				relating to the information provided under section 8.
										(6)Public
				informationEach derivatives clearing organization that clears
				swaps shall provide to the Commission (including any designee of the
				Commission) information under paragraph (2) in such form and at such frequency
				as is required by the Commission to comply with the public reporting
				requirements contained in section
				2(a)(13).
									.
						(f)Public
			 disclosureSection 8(e) of the Commodity Exchange Act (7 U.S.C.
			 12(e)) is amended in the last sentence—
							(1)by inserting
			 , central bank and ministries, after department
			 each place it appears; and
							(2)by striking
			 . is a party. and inserting , is a party..
							(g)Legal certainty
			 for identified banking products
							(1)RepealsThe
			 Legal Certainty for Bank Products Act of 2000 (7 U.S.C. 27 et seq.) is
			 amended—
								(A)by striking
			 sections 404 and 407 (7 U.S.C. 27b, 27e);
								(B)in section 402 (7
			 U.S.C. 27), by striking subsection (d); and
								(C)in section 408 (7
			 U.S.C. 27f)—
									(i)in
			 subsection (c)—
										(I)by striking
			 in the case and all that follows through a hybrid
			 and inserting in the case of a hybrid;
										(II)by striking
			 ; or and inserting a period; and
										(III)by striking
			 paragraph (2);
										(ii)by
			 striking subsection (b); and
									(iii)by
			 redesignating subsection (c) as subsection (b).
									(2)Legal Certainty
			 for Bank Products Act of 2000Section 403 of the Legal Certainty
			 for Bank Products Act of 2000 (7 U.S.C. 27a) is amended to read as
			 follows:
								
									403.Exclusion of
				identified banking product
										(a)ExclusionExcept
				as provided in subsection (b) or (c)—
											(1)the Commodity
				Exchange Act (7 U.S.C. 1 et seq.) shall not apply to, and the Commodity Futures
				Trading Commission shall not exercise regulatory authority under the Commodity
				Exchange Act (7 U.S.C. 1 et seq.) with respect to, an identified banking
				product; and
											(2)the definitions of
				security-based swap in section 3(a)(68) of the Securities
				Exchange Act of 1934 and security-based swap agreement in
				section 1a(47)(A)(v) of the Commodity Exchange Act and section 3(a)(78) of the
				Securities Exchange Act of 1934 do not include any identified bank
				product.
											(b)ExceptionAn
				appropriate Federal banking agency may except an identified banking product of
				a bank under its regulatory jurisdiction from the exclusion in subsection (a)
				if the agency determines, in consultation with the Commodity Futures Trading
				Commission and the Securities and Exchange Commission, that the product—
											(1)would meet the
				definition of a swap under section 1a(47) of the Commodity
				Exchange Act (7 U.S.C. 1a) or a security-based swap under that
				section 3(a)(68) of the Securities Exchange Act of 1934; and
											(2)has become known
				to the trade as a swap or security-based swap, or otherwise has been structured
				as an identified banking product for the purpose of evading the provisions of
				the Commodity Exchange Act (7 U.S.C. 1 et seq.), the Securities Act of 1933 (15
				U.S.C. 77a et seq.), or the Securities Exchange Act of 1934 (15 U.S.C. 78a et
				seq.).
											(c)ExceptionThe
				exclusions in subsection (a) shall not apply to an identified bank product
				that—
											(1)is a product of a
				bank that is not under the regulatory jurisdiction of an appropriate Federal
				banking agency;
											(2)meets the
				definition of swap in section 1a(47) of the Commodity Exchange Act or
				security-based swap in section 3(a)(68) of the Securities Exchange Act of 1934;
				and
											(3)has become known
				to the trade as a swap or security-based swap, or otherwise has been structured
				as an identified banking product for the purpose of evading the provisions of
				the Commodity Exchange Act (7 U.S.C. 1 et seq.), the Securities Act of 1933 (15
				U.S.C. 77a et seq.), or the Securities Exchange Act of 1934 (15 U.S.C. 78a et
				seq.).
											.
							(h)Reducing
			 clearing systemic riskSection 5b(f)(1) of the Commodity Exchange
			 Act (7 U.S.C. 7a-1(F)(i)) is amended by adding at the end the following:
			 In order to minimize systemic risk, under no circumstances shall a
			 derivatives clearing organization be compelled to accept the counterparty
			 credit risk of another clearing organization..
						726.Rulemaking on
			 conflict of interest
						(a)In
			 generalIn order to mitigate conflicts of interest, not later
			 than 180 days after the date of enactment of the Wall Street Transparency and
			 Accountability Act of 2010, the Commodity Futures Trading Commission shall
			 adopt rules which may include numerical limits on the control of, or the voting
			 rights with respect to, any derivatives clearing organization that clears
			 swaps, or swap execution facility or board of trade designated as a contract
			 market that posts swaps or makes swaps available for trading, by a bank holding
			 company (as defined in section 2 of the Bank Holding Company Act of 1956 (12
			 U.S.C. 1841)) with total consolidated assets of $50,000,000,000 or more, a
			 nonbank financial company (as defined in section 102) supervised by the Board,
			 an affiliate of such a bank holding company or nonbank financial company, a
			 swap dealer, major swap participant, or associated person of a swap dealer or
			 major swap participant.
						(b)PurposesThe
			 Commission shall adopt rules if it determines, after the review described in
			 subsection (a), that such rules are necessary or appropriate to improve the
			 governance of, or to mitigate systemic risk, promote competition, or mitigate
			 conflicts of interest in connection with a swap dealer or major swap
			 participant’s conduct of business with, a derivatives clearing organization,
			 contract market, or swap execution facility that clears or posts swaps or makes
			 swaps available for trading and in which such swap dealer or major swap
			 participant has a material debt or equity investment.
						(c)ConsiderationsIn
			 adopting rules pursuant to this section, the Commodity Futures Trading
			 Commission shall consider any conflicts of interest arising from the amount of
			 equity owned by a single investor, the ability to vote, cause the vote of, or
			 withhold votes entitled to be cast on any matters by the holders of the
			 ownership interest, and the governance arrangements of any derivatives clearing
			 organization that clears swaps, or swap execution facility or board of trade
			 designated as a contract market that posts swaps or makes swaps available for
			 trading.
						727.Public
			 reporting of swap transaction dataSection 2(a) of the Commodity Exchange Act
			 (7 U.S.C. 2(a)) is amended by adding at the end the following:
						
							(13)Public
				availability of swap transaction data
								(A)Definition of
				real-time public reportingIn this paragraph, the term
				real-time public reporting means to report data relating to a swap
				transaction, including price and volume, as soon as technologically practicable
				after the time at which the swap transaction has been executed.
								(B)PurposeThe
				purpose of this section is to authorize the Commission to make swap transaction
				and pricing data available to the public in such form and at such times as the
				Commission determines appropriate to enhance price discovery.
								(C)General
				ruleThe Commission is authorized and required to provide by rule
				for the public availability of swap transaction and pricing data as
				follows:
									(i)With respect to
				those swaps that are subject to the mandatory clearing requirement described in
				subsection (h)(1) (including those swaps that are excepted from the requirement
				pursuant to subsection (h)(7)), the Commission shall require real-time public
				reporting for such transactions.
									(ii)With respect to
				those swaps that are not subject to the mandatory clearing requirement
				described in subsection (h)(1), but are cleared at a registered derivatives
				clearing organization, the Commission shall require real-time public reporting
				for such transactions.
									(iii)With respect to
				swaps that are not cleared at a registered derivatives clearing organization
				and which are reported to a swap data repository or the Commission under
				subsection (h)(6), the Commission shall require real-time public reporting for
				such transactions, in a manner that does not disclose the business transactions
				and market positions of any person.
									(iv)With respect to
				swaps that are determined to be required to be cleared under subsection (h)(2)
				but are not cleared, the Commission shall require real-time public reporting
				for such transactions.
									(D)Registered
				entities and public reportingThe Commission may require
				registered entities to publicly disseminate the swap transaction and pricing
				data required to be reported under this paragraph.
								(E)Rulemaking
				requiredWith respect to the rule providing for the public
				availability of transaction and pricing data for swaps described in clauses (i)
				and (ii) of subparagraph (C), the rule promulgated by the Commission shall
				contain provisions—
									(i)to
				ensure such information does not identify the participants;
									(ii)to specify the
				criteria for determining what constitutes a large notional swap transaction
				(block trade) for particular markets and contracts;
									(iii)to specify the
				appropriate time delay for reporting large notional swap transactions (block
				trades) to the public; and
									(iv)that take into
				account whether the public disclosure will materially reduce market
				liquidity.
									(F)Timeliness of
				reportingParties to a swap (including agents of the parties to a
				swap) shall be responsible for reporting swap transaction information to the
				appropriate registered entity in a timely manner as may be prescribed by the
				Commission.
								(G)Reporting of
				swaps to registered swap data repositoriesEach swap (whether cleared or uncleared)
				shall be reported to a registered swap data repository.
								(14)Semiannual and
				annual public reporting of aggregate swap data
								(A)In
				generalIn accordance with subparagraph (B), the Commission shall
				issue a written report on a semiannual and annual basis to make available to
				the public information relating to—
									(i)the trading and
				clearing in the major swap categories; and
									(ii)the market
				participants and developments in new products.
									(B)Use;
				consultationIn preparing a report under subparagraph (A), the
				Commission shall—
									(i)use information
				from swap data repositories and derivatives clearing organizations; and
									(ii)consult with the
				Office of the Comptroller of the Currency, the Bank for International
				Settlements, and such other regulatory bodies as may be necessary.
									(C)Authority of the
				CommissionThe Commission may, by rule, regulation, or order,
				delegate the public reporting responsibilities of the Commission under this
				paragraph in accordance with such terms and conditions as the Commission
				determines to be appropriate and in the public
				interest.
								.
					728.Swap data
			 repositoriesThe Commodity
			 Exchange Act is amended by inserting after section 20 (7 U.S.C. 24) the
			 following:
						
							21.Swap data
				repositories
								(a)Registration
				requirement
									(1)Requirement;
				Authority of derivatives clearing organization
										(A)In
				generalIt shall be unlawful for any person, unless registered
				with the Commission, directly or indirectly to make use of the mails or any
				means or instrumentality of interstate commerce to perform the functions of a
				swap data repository.
										(B)Registration of
				derivatives clearing organizationsA derivatives clearing
				organization may register as a swap data repository.
										(2)Inspection and
				examinationEach registered swap data repository shall be subject
				to inspection and examination by any representative of the Commission.
									(3)Compliance with
				core principles
										(A)In
				generalTo be registered, and maintain registration, as a swap
				data repository, the swap data repository shall comply with—
											(i)the requirements
				and core principles described in this section; and
											(ii)any requirement
				that the Commission may impose by rule or regulation pursuant to section
				8a(5).
											(B)Reasonable
				discretion of swap data repositoryUnless otherwise determined by
				the Commission by rule or regulation, a swap data repository described in
				subparagraph (A) shall have reasonable discretion in establishing the manner in
				which the swap data repository complies with the core principles described in
				this section.
										(b)Standard
				setting
									(1)Data
				identification
										(A)In
				generalIn accordance with subparagraph (B), the Commission shall
				prescribe standards that specify the data elements for each swap that shall be
				collected and maintained by each registered swap data repository.
										(B)RequirementIn
				carrying out subparagraph (A), the Commission shall prescribe consistent data
				element standards applicable to registered entities and reporting
				counterparties.
										(2)Data collection
				and maintenanceThe Commission shall prescribe data collection
				and data maintenance standards for swap data repositories.
									(3)ComparabilityThe
				standards prescribed by the Commission under this subsection shall be
				comparable to the data standards imposed by the Commission on derivatives
				clearing organizations in connection with their clearing of swaps.
									(c)DutiesA
				swap data repository shall—
									(1)accept data
				prescribed by the Commission for each swap under subsection (b);
									(2)confirm with both
				counterparties to the swap the accuracy of the data that was submitted;
									(3)maintain the data
				described in paragraph (1) in such form, in such manner, and for such period as
				may be required by the Commission;
									(4)(A)provide direct
				electronic access to the Commission (or any designee of the Commission,
				including another registered entity); and
										(B)provide the information described in
				paragraph (1) in such form and at such frequency as the Commission may require
				to comply with the public reporting requirements contained in section
				2(a)(13);
										(5)at the direction
				of the Commission, establish automated systems for monitoring, screening, and
				analyzing swap data, including compliance and frequency of end user clearing
				exemption claims by individual and affiliated entities;
									(6)maintain the
				privacy of any and all swap transaction information that the swap data
				repository receives from a swap dealer, counterparty, or any other registered
				entity; and
									(7)on a confidential
				basis pursuant to section 8, upon request, and after notifying the Commission
				of the request, make available all data obtained by the swap data repository,
				including individual counterparty trade and position data, to—
										(A)each appropriate
				prudential regulator;
										(B)the Financial
				Stability Oversight Council;
										(C)the Securities and
				Exchange Commission;
										(D)the Department of
				Justice; and
										(E)any other person
				that the Commission determines to be appropriate, including—
											(i)foreign financial
				supervisors (including foreign futures authorities);
											(ii)foreign central
				banks; and
											(iii)foreign
				ministries; and
											(8)establish and
				maintain emergency procedures, backup facilities, and a plan for disaster
				recovery that allows for the timely recovery and resumption of operations and
				the fulfillment of the responsibilities and obligations of the
				organization.
									(d)Confidentiality
				and indemnification agreementBefore the swap data repository may
				share information with any entity described in subsection (c)(7)—
									(1)the swap data
				repository shall receive a written agreement from each entity stating that the
				entity shall abide by the confidentiality requirements described in section 8
				relating to the information on swap transactions that is provided; and
									(2)each entity shall
				agree to indemnify the swap data repository and the Commission for any expenses
				arising from litigation relating to the information provided under section
				8.
									(e)Designation of
				chief compliance officer
									(1)In
				generalEach swap data repository shall designate an individual
				to serve as a chief compliance officer.
									(2)DutiesThe
				chief compliance officer shall—
										(A)report directly to
				the board or to the senior officer of the swap data repository;
										(B)review the
				compliance of the swap data repository with respect to the requirements and
				core principles described in this section;
										(C)in consultation
				with the board of the swap data repository, a body performing a function
				similar to the board of the swap data repository, or the senior officer of the
				swap data repository, resolve any conflicts of interest that may arise;
										(D)be responsible for
				administering each policy and procedure that is required to be established
				pursuant to this section;
										(E)ensure compliance
				with this Act (including regulations) relating to agreements, contracts, or
				transactions, including each rule prescribed by the Commission under this
				section;
										(F)establish
				procedures for the remediation of noncompliance issues identified by the chief
				compliance officer through any—
											(i)compliance office
				review;
											(ii)look-back;
											(iii)internal or
				external audit finding;
											(iv)self-reported
				error; or
											(v)validated
				complaint; and
											(G)establish and
				follow appropriate procedures for the handling, management response,
				remediation, retesting, and closing of noncompliance issues.
										(3)Annual
				reports
										(A)In
				generalIn accordance with rules prescribed by the Commission,
				the chief compliance officer shall annually prepare and sign a report that
				contains a description of—
											(i)the compliance of
				the swap data repository of the chief compliance officer with respect to this
				Act (including regulations); and
											(ii)each policy and
				procedure of the swap data repository of the chief compliance officer
				(including the code of ethics and conflict of interest policies of the swap
				data repository).
											(B)RequirementsA
				compliance report under subparagraph (A) shall—
											(i)accompany each
				appropriate financial report of the swap data repository that is required to be
				furnished to the Commission pursuant to this section; and
											(ii)include a
				certification that, under penalty of law, the compliance report is accurate and
				complete.
											(f)Core principles
				applicable To swap data repositories
									(1)Antitrust
				considerationsUnless necessary or appropriate to achieve the
				purposes of this Act, a swap data repository shall not—
										(A)adopt any rule or
				take any action that results in any unreasonable restraint of trade; or
										(B)impose any
				material anticompetitive burden on the trading, clearing, or reporting of
				transactions.
										(2)Governance
				arrangementsEach swap data repository shall establish governance
				arrangements that are transparent—
										(A)to fulfill public
				interest requirements; and
										(B)to support the
				objectives of the Federal Government, owners, and participants.
										(3)Conflicts of
				interestEach swap data repository shall—
										(A)establish and
				enforce rules to minimize conflicts of interest in the decision-making process
				of the swap data repository; and
										(B)establish a
				process for resolving conflicts of interest described in subparagraph
				(A).
										(4)Additional
				duties developed by Commission
										(A)In
				generalThe Commission may develop 1 or more additional duties
				applicable to swap data repositories.
										(B)Consideration of
				evolving standardsIn developing additional duties under
				subparagraph (A), the Commission may take into consideration any evolving
				standard of the United States or the international community.
										(C)Additional
				duties for Commission designeesThe Commission shall establish
				additional duties for any registrant described in section 1a(48) in order to
				minimize conflicts of interest, protect data, ensure compliance, and guarantee
				the safety and security of the swap data repository.
										(g)Required
				registration for swap data repositoriesAny person that is required to be
				registered as a swap data repository under this section shall register with the
				Commission regardless of whether that person is also licensed as a bank or
				registered with the Securities and Exchange Commission as a swap data
				repository.
								(h)RulesThe Commission shall adopt rules governing
				persons that are registered under this
				section.
								.
					729.Reporting and
			 recordkeepingThe Commodity
			 Exchange Act is amended by inserting after section 4q (7 U.S.C. 6o–1) the
			 following:
						
							4r.Reporting and
				recordkeeping for uncleared swaps
								(a)Required
				reporting of swaps not accepted by any derivatives clearing
				organization
									(1)In
				generalEach swap that is not accepted for clearing by any
				derivatives clearing organization shall be reported to—
										(A)a swap data
				repository described in section 21; or
										(B)in the case in
				which there is no swap data repository that would accept the swap, to the
				Commission pursuant to this section within such time period as the Commission
				may by rule or regulation prescribe.
										(2)Transition rule
				for preenactment swaps
										(A)Swaps entered
				into before the date of enactment of the Wall Street Transparency and
				Accountability Act of 2010Each swap entered into before the date
				of enactment of the Wall Street Transparency
				and Accountability Act of 2010, the terms of which have not
				expired as of the date of enactment of that Act, shall be reported to a
				registered swap data repository or the Commission by a date that is not later
				than—
											(i)30
				days after issuance of the interim final rule; or
											(ii)such other period
				as the Commission determines to be appropriate.
											(B)Commission
				rulemakingThe Commission shall promulgate an interim final rule
				within 90 days of the date of enactment of this section providing for the
				reporting of each swap entered into before the date of enactment as referenced
				in subparagraph (A).
										(C)Effective
				dateThe reporting provisions described in this section shall be
				effective upon the enactment of this section.
										(3)Reporting
				obligations
										(A)Swaps in which
				only 1 counterparty is a swap dealer or major swap
				participantWith respect to a swap in which only 1 counterparty
				is a swap dealer or major swap participant, the swap dealer or major swap
				participant shall report the swap as required under paragraphs (1) and
				(2).
										(B)Swaps in which 1
				counterparty is a swap dealer and the other a major swap
				participantWith respect to a swap in which 1 counterparty is a
				swap dealer and the other a major swap participant, the swap dealer shall
				report the swap as required under paragraphs (1) and (2).
										(C)Other
				swapsWith respect to any other swap not described in
				subparagraph (A) or (B), the counterparties to the swap shall select a
				counterparty to report the swap as required under paragraphs (1) and
				(2).
										(b)Duties of
				certain individualsAny individual or entity that enters into a
				swap shall meet each requirement described in subsection (c) if the individual
				or entity did not—
									(1)clear the swap in
				accordance with section 2(h)(1); or
									(2)have the data
				regarding the swap accepted by a swap data repository in accordance with rules
				(including timeframes) adopted by the Commission under section 21.
									(c)RequirementsAn
				individual or entity described in subsection (b) shall—
									(1)upon written
				request from the Commission, provide reports regarding the swaps held by the
				individual or entity to the Commission in such form and in such manner as the
				Commission may request; and
									(2)maintain books and
				records pertaining to the swaps held by the individual or entity in such form,
				in such manner, and for such period as the Commission may require, which shall
				be open to inspection by—
										(A)any representative
				of the Commission;
										(B)an appropriate
				prudential regulator;
										(C)the Securities and
				Exchange Commission;
										(D)the Financial
				Stability Oversight Council; and
										(E)the Department of
				Justice.
										(d)Identical
				dataIn prescribing rules under this section, the Commission
				shall require individuals and entities described in subsection (b) to submit to
				the Commission a report that contains data that is not less comprehensive than
				the data required to be collected by swap data repositories under section
				21.
								.
					730.Large swap
			 trader reportingThe Commodity
			 Exchange Act (7 U.S.C. 1 et seq.) is amended by adding after section 4s (as
			 added by section 731) the following:
						
							4t.Large swap
				trader reporting
								(a)Prohibition
									(1)In
				generalExcept as provided in paragraph (2), it shall be unlawful
				for any person to enter into any swap that the Commission determines to perform
				a significant price discovery function with respect to registered entities
				if—
										(A)the person
				directly or indirectly enters into the swap during any 1 day in an amount equal
				to or in excess of such amount as shall be established periodically by the
				Commission; and
										(B)the person
				directly or indirectly has or obtains a position in the swap equal to or in
				excess of such amount as shall be established periodically by the
				Commission.
										(2)ExceptionParagraph
				(1) shall not apply if—
										(A)the person files
				or causes to be filed with the properly designated officer of the Commission
				such reports regarding any transactions or positions described in subparagraphs
				(A) and (B) of paragraph (1) as the Commission may require by rule or
				regulation; and
										(B)in accordance with
				the rules and regulations of the Commission, the person keeps books and records
				of all such swaps and any transactions and positions in any related commodity
				traded on or subject to the rules of any designated contract market or swap
				execution facility, and of cash or spot transactions in, inventories of, and
				purchase and sale commitments of, such a commodity.
										(b)Requirements
									(1)In
				generalBooks and records described in subsection (a)(2)(B)
				shall—
										(A)show such complete
				details concerning all transactions and positions as the Commission may
				prescribe by rule or regulation;
										(B)be open at all
				times to inspection and examination by any representative of the Commission;
				and
										(C)be open at all
				times to inspection and examination by the Securities and Exchange Commission,
				to the extent such books and records relate to transactions in swaps (as that
				term is defined in section 1a(47)(A)(v)), and consistent with the
				confidentiality and disclosure requirements of section 8.
										(2)JurisdictionNothing
				in paragraph (1) shall affect the exclusive jurisdiction of the Commission to
				prescribe recordkeeping and reporting requirements for large swap traders under
				this section.
									(c)ApplicabilityFor
				purposes of this section, the swaps, futures, and cash or spot transactions and
				positions of any person shall include the swaps, futures, and cash or spot
				transactions and positions of any persons directly or indirectly controlled by
				the person.
								(d)Significant
				price discovery functionIn making a determination as to whether
				a swap performs or affects a significant price discovery function with respect
				to registered entities, the Commission shall consider the factors described in
				section
				4a(a)(3).
								.
					731.Registration
			 and regulation of swap dealers and major swap participantsThe Commodity Exchange Act (7 U.S.C. 1 et
			 seq.) is amended by inserting after section 4r (as added by section 729) the
			 following:
						
							4s.Registration and
				regulation of swap dealers and major swap participants
								(a)Registration
									(1)Swap
				dealersIt shall be unlawful for any person to act as a swap
				dealer unless the person is registered as a swap dealer with the
				Commission.
									(2)Major swap
				participantsIt shall be unlawful for any person to act as a
				major swap participant unless the person is registered as a major swap
				participant with the Commission.
									(b)Requirements
									(1)In
				generalA person shall register as a swap dealer or major swap
				participant by filing a registration application with the Commission.
									(2)Contents
										(A)In
				generalThe application shall be made in such form and manner as
				prescribed by the Commission, and shall contain such information, as the
				Commission considers necessary concerning the business in which the applicant
				is or will be engaged.
										(B)Continual
				reportingA person that is registered as a swap dealer or major
				swap participant shall continue to submit to the Commission reports that
				contain such information pertaining to the business of the person as the
				Commission may require.
										(3)ExpirationEach
				registration under this section shall expire at such time as the Commission may
				prescribe by rule or regulation.
									(4)RulesExcept
				as provided in subsections (d) and (e), the Commission may prescribe rules
				applicable to swap dealers and major swap participants, including rules that
				limit the activities of swap dealers and major swap participants.
									(5)TransitionRules
				under this section shall provide for the registration of swap dealers and major
				swap participants not later than 1 year after the date of enactment of the
				Wall Street Transparency and Accountability
				Act of 2010.
									(6)Statutory
				disqualificationExcept to the extent otherwise specifically
				provided by rule, regulation, or order, it shall be unlawful for a swap dealer
				or a major swap participant to permit any person associated with a swap dealer
				or a major swap participant who is subject to a statutory disqualification to
				effect or be involved in effecting swaps on behalf of the swap dealer or major
				swap participant, if the swap dealer or major swap participant knew, or in the
				exercise of reasonable care should have known, of the statutory
				disqualification.
									(c)Dual
				registration
									(1)Swap
				dealerAny person that is required to be registered as a swap
				dealer under this section shall register with the Commission regardless of
				whether the person also is a depository institution or is registered with the
				Securities and Exchange Commission as a security-based swap dealer.
									(2)Major swap
				participantAny person that is required to be registered as a
				major swap participant under this section shall register with the Commission
				regardless of whether the person also is a depository institution or is
				registered with the Securities and Exchange Commission as a major
				security-based swap participant.
									(d)Rulemakings
									(1)In
				generalThe Commission shall adopt rules for persons that are
				registered as swap dealers or major swap participants under this
				section.
									(2)Exception for
				prudential requirements
										(A)In
				generalThe Commission may not prescribe rules imposing
				prudential requirements on swap dealers or major swap participants for which
				there is a prudential regulator.
										(B)ApplicabilitySubparagraph
				(A) does not limit the authority of the Commission to prescribe rules as
				directed under this section.
										(e)Capital and
				margin requirements
									(1)In
				general
										(A)Swap dealers and
				major swap participants that are banksEach registered swap
				dealer and major swap participant for which there is a prudential regulator
				shall meet such minimum capital requirements and minimum initial and variation
				margin requirements as the prudential regulator shall by rule or regulation
				prescribe under paragraph (2)(A).
										(B)Swap dealers and
				major swap participants that are not banksEach registered swap
				dealer and major swap participant for which there is not a prudential regulator
				shall meet such minimum capital requirements and minimum initial and variation
				margin requirements as the Commission shall by rule or regulation prescribe
				under paragraph (2)(B).
										(2)Rules
										(A)Swap dealers and
				major swap participants that are banksThe prudential regulators,
				in consultation with the Commission and the Securities and Exchange Commission,
				shall jointly adopt rules for swap dealers and major swap participants, with
				respect to their activities as a swap dealer or major swap participant, for
				which there is a prudential regulator imposing—
											(i)capital
				requirements; and
											(ii)both initial and
				variation margin requirements on all swaps that are not cleared by a registered
				derivatives clearing organization.
											(B)Swap dealers and
				major swap participants that are not banksThe Commission shall
				adopt rules for swap dealers and major swap participants, with respect to their
				activities as a swap dealer or major swap participant, for which there is not a
				prudential regulator imposing—
											(i)capital
				requirements; and
											(ii)both initial and
				variation margin requirements on all swaps that are not cleared by a registered
				derivatives clearing organization.
											(C)CapitalIn
				setting capital requirements for a person that is designated as a swap dealer
				or a major swap participant for a single type or single class or category of
				swap or activities, the prudential regulator and the Commission shall take into
				account the risks associated with other types of swaps or classes of swaps or
				categories of swaps engaged in and the other activities conducted by that
				person that are not otherwise subject to regulation applicable to that person
				by virtue of the status of the person as a swap dealer or a major swap
				participant.
										(3)Standards for
				capital and margin
										(A)In
				generalTo offset the greater risk to the swap dealer or major
				swap participant and the financial system arising from the use of swaps that
				are not cleared, the requirements imposed under paragraph (2) shall—
											(i)help ensure the
				safety and soundness of the swap dealer or major swap participant; and
											(ii)be appropriate
				for the risk associated with the non-cleared swaps held as a swap dealer or
				major swap participant.
											(B)Rule of
				construction
											(i)In
				generalNothing in this section shall limit, or be construed to
				limit, the authority—
												(I)of the Commission
				to set financial responsibility rules for a futures commission merchant or
				introducing broker registered pursuant to section 4f(a) (except for section
				4f(a)(3)) in accordance with section 4f(b); or
												(II)of the Securities
				and Exchange Commission to set financial responsibility rules for a broker or
				dealer registered pursuant to section 15(b) of the Securities Exchange Act of
				1934 (15 U.S.C. 78o(b)) (except for section 15(b)(11) of that Act (15 U.S.C.
				78o(b)(11)) in accordance with section 15(c)(3) of the Securities Exchange Act
				of 1934 (15 U.S.C. 78o(c)(3)).
												(ii)Futures
				commission merchants and other dealersA futures commission
				merchant, introducing broker, broker, or dealer shall maintain sufficient
				capital to comply with the stricter of any applicable capital requirements to
				which such futures commission merchant, introducing broker, broker, or dealer
				is subject to under this Act or the Securities Exchange Act of 1934 (15 U.S.C.
				78a et seq.).
											(C)Margin
				requirementsIn prescribing margin requirements under this
				subsection, the prudential regulator with respect to swap dealers and major
				swap participants for which it is the prudential regulator and the Commission
				with respect to swap dealers and major swap participants for which there is no
				prudential regulator shall permit the use of noncash collateral, as the
				regulator or the Commission determines to be consistent with—
											(i)preserving the
				financial integrity of markets trading swaps; and
											(ii)preserving the
				stability of the United States financial system.
											(D)Comparability of
				capital and margin requirements
											(i)In
				generalThe prudential regulators, the Commission, and the
				Securities and Exchange Commission shall periodically (but not less frequently
				than annually) consult on minimum capital requirements and minimum initial and
				variation margin requirements.
											(ii)ComparabilityThe
				entities described in clause (i) shall, to the maximum extent practicable,
				establish and maintain comparable minimum capital requirements and minimum
				initial and variation margin requirements, including the use of non cash
				collateral, for—
												(I)swap dealers;
				and
												(II)major swap
				participants.
												(f)Reporting and
				recordkeeping
									(1)In
				generalEach registered swap dealer and major swap
				participant—
										(A)shall make such
				reports as are required by the Commission by rule or regulation regarding the
				transactions and positions and financial condition of the registered swap
				dealer or major swap participant;
										(B)(i)for which there is a
				prudential regulator, shall keep books and records of all activities related to
				the business as a swap dealer or major swap participant in such form and manner
				and for such period as may be prescribed by the Commission by rule or
				regulation; and
											(ii)for which there is no prudential
				regulator, shall keep books and records in such form and manner and for such
				period as may be prescribed by the Commission by rule or regulation;
											(C)shall keep books
				and records described in subparagraph (B) open to inspection and examination by
				any representative of the Commission; and
										(D)shall keep any
				such books and records relating to swaps defined in section 1a(47)(A)(v) open
				to inspection and examination by the Securities and Exchange Commission.
										(2)RulesThe
				Commission shall adopt rules governing reporting and recordkeeping for swap
				dealers and major swap participants.
									(g)Daily trading
				records
									(1)In
				generalEach registered swap dealer and major swap participant
				shall maintain daily trading records of the swaps of the registered swap dealer
				and major swap participant and all related records (including related cash or
				forward transactions) and recorded communications, including electronic mail,
				instant messages, and recordings of telephone calls, for such period as may be
				required by the Commission by rule or regulation.
									(2)Information
				requirementsThe daily trading records shall include such
				information as the Commission shall require by rule or regulation.
									(3)Counterparty
				recordsEach registered swap dealer and major swap participant
				shall maintain daily trading records for each counterparty in a manner and form
				that is identifiable with each swap transaction.
									(4)Audit
				trailEach registered swap dealer and major swap participant
				shall maintain a complete audit trail for conducting comprehensive and accurate
				trade reconstructions.
									(5)RulesThe
				Commission shall adopt rules governing daily trading records for swap dealers
				and major swap participants.
									(h)Business conduct
				standards
									(1)In
				generalEach registered swap dealer and major swap participant
				shall conform with such business conduct standards as prescribed in paragraph
				(3) and as may be prescribed by the Commission by rule or regulation that
				relate to—
										(A)fraud,
				manipulation, and other abusive practices involving swaps (including swaps that
				are offered but not entered into);
										(B)diligent
				supervision of the business of the registered swap dealer and major swap
				participant;
										(C)adherence to all
				applicable position limits; and
										(D)such other matters
				as the Commission determines to be appropriate.
										(2)Responsibilities
				with respect to special entities
										(A)Advising special
				entitiesA swap dealer or major swap participant that acts as an
				advisor to a special entity regarding a swap shall comply with the requirements
				of subparagraph (4) with respect to such Special Entity.
										(B)Entering of
				swaps with respect to special entitiesA swap dealer that enters
				into or offers to enter into swap with a Special Entity shall comply with the
				requirements of subparagraph (5) with respect to such Special Entity.
										(C)Special entity
				definedFor purposes of this subsection, the term special
				entity means—
											(i)a
				Federal agency;
											(ii)a
				State, State agency, city, county, municipality, or other political subdivision
				of a State;
											(iii)any employee
				benefit plan, as defined in section 3 of the Employee Retirement Income
				Security Act of 1974 (29 U.S.C. 1002);
											(iv)any governmental
				plan, as defined in section 3 of the Employee Retirement Income Security Act of
				1974 (29 U.S.C. 1002); or
											(v)any endowment,
				including an endowment that is an organization described in section 501(c)(3)
				of the Internal Revenue Code of 1986.
											(3)Business conduct
				requirementsBusiness conduct requirements adopted by the
				Commission shall—
										(A)establish a duty
				for a swap dealer or major swap participant to verify that any counterparty
				meets the eligibility standards for an eligible contract participant;
										(B)require disclosure
				by the swap dealer or major swap participant to any counterparty to the
				transaction (other than a swap dealer, major swap participant, security-based
				swap dealer, or major security-based swap participant) of—
											(i)information about
				the material risks and characteristics of the swap;
											(ii)any material
				incentives or conflicts of interest that the swap dealer or major swap
				participant may have in connection with the swap; and
											(iii)(I)for cleared swaps, upon
				the request of the counterparty, receipt of the daily mark of the transaction
				from the appropriate derivatives clearing organization; and
												(II)for uncleared swaps, receipt of the
				daily mark of the transaction from the swap dealer or the major swap
				participant;
												(C)establish a duty
				for a swap dealer or major swap participant to communicate in a fair and
				balanced manner based on principles of fair dealing and good faith; and
										(D)establish such
				other standards and requirements as the Commission may determine are
				appropriate in the public interest, for the protection of investors, or
				otherwise in furtherance of the purposes of this Act.
										(4)Special
				requirements for swap dealers acting as advisors
										(A)In
				generalIt shall be unlawful for a swap dealer or major swap
				participant—
											(i)to
				employ any device, scheme, or artifice to defraud any Special Entity or
				prospective customer who is a Special Entity;
											(ii)to engage in any
				transaction, practice, or course of business that operates as a fraud or deceit
				on any Special Entity or prospective customer who is a Special Entity;
				or
											(iii)to engage in any
				act, practice, or course of business that is fraudulent, deceptive or
				manipulative.
											(B)DutyAny
				swap dealer that acts as an advisor to a Special Entity shall have a duty to
				act in the best interests of the Special Entity.
										(C)Reasonable
				effortsAny swap dealer that acts as an advisor to a Special
				Entity shall make reasonable efforts to obtain such information as is necessary
				to make a reasonable determination that any swap recommended by the swap dealer
				is in the best interests of the Special Entity, including information relating
				to—
											(i)the financial
				status of the Special Entity;
											(ii)the tax status of
				the Special Entity;
											(iii)the investment
				or financing objectives of the Special Entity; and
											(iv)any other
				information that the Commission may prescribe by rule or regulation.
											(5)Special
				requirements for swap dealers as counterparties to special entities
										(A)Any swap dealer or
				major swap participant that offers to enter or enters into a swap with a
				Special Entity shall—
											(i)comply with any
				duty established by the Commission for a swap dealer or major swap participant,
				with respect to a counterparty that is an eligible contract participant within
				the meaning of subclause (I) or (II) of clause (vii) of section 1a(18) of this
				Act, that requires the swap dealer or major swap participant to have a
				reasonable basis to believe that the counterparty that is a Special Entity has
				an independent representative that—
												(I)has sufficient
				knowledge to evaluate the transaction and risks;
												(II)is not subject to
				a statutory disqualification;
												(III)is independent
				of the swap dealer or major swap participant;
												(IV)undertakes a duty
				to act in the best interests of the counterparty it represents;
												(V)makes appropriate
				disclosures;
												(VI)will provide
				written representations to the Special Entity regarding fair pricing and the
				appropriateness of the transaction; and
												(VII)in the case of
				employee benefit plans subject to the Employee Retirement Income Security act
				of 1974, is a fiduciary as defined in section 3 of that Act (29 U.S.C. 1002);
				and
												(ii)before the
				initiation of the transaction, disclose to the Special Entity in writing the
				capacity in which the swap dealer is acting; and
											(B)the Commission may
				establish such other standards and requirements as the Commission may determine
				are appropriate in the public interest, for the protection of investors, or
				otherwise in furtherance of the purposes of this Act.
										(6)RulesThe
				Commission shall prescribe rules under this subsection governing business
				conduct standards for swap dealers and major swap participants.
									(7)ApplicabilityThis
				section shall not apply with respect to a transaction that is—
										(A)initiated by a
				Special Entity on an exchange or swap execution facility; and
										(B)one in which the
				swap dealer or major swap participant does not know the identity of the
				counterparty to the transaction.
										(i)Documentation
				standards
									(1)In
				generalEach registered swap dealer and major swap participant
				shall conform with such standards as may be prescribed by the Commission by
				rule or regulation that relate to timely and accurate confirmation, processing,
				netting, documentation, and valuation of all swaps.
									(2)RulesThe
				Commission shall adopt rules governing documentation standards for swap dealers
				and major swap participants.
									(j)DutiesEach registered swap dealer and major swap
				participant at all times shall comply with the following requirements:
									(1)Monitoring of
				tradingThe swap dealer or major swap participant shall monitor
				its trading in swaps to prevent violations of applicable position
				limits.
									(2)Risk management
				proceduresThe swap dealer or major swap participant shall
				establish robust and professional risk management systems adequate for managing
				the day-to-day business of the swap dealer or major swap participant.
									(3)Disclosure of
				general informationThe swap dealer or major swap participant
				shall disclose to the Commission and to the prudential regulator for the swap
				dealer or major swap participant, as applicable, information concerning—
										(A)terms and
				conditions of its swaps;
										(B)swap trading
				operations, mechanisms, and practices;
										(C)financial
				integrity protections relating to swaps; and
										(D)other information
				relevant to its trading in swaps.
										(4)Ability to
				obtain informationThe swap dealer or major swap participant
				shall—
										(A)establish and
				enforce internal systems and procedures to obtain any necessary information to
				perform any of the functions described in this section; and
										(B)provide the
				information to the Commission and to the prudential regulator for the swap
				dealer or major swap participant, as applicable, on request.
										(5)Conflicts of
				interestThe swap dealer and major swap participant shall
				implement conflict-of-interest systems and procedures that—
										(A)establish
				structural and institutional safeguards to ensure that the activities of any
				person within the firm relating to research or analysis of the price or market
				for any commodity or swap or acting in a role of providing clearing activities
				or making determinations as to accepting clearing customers are separated by
				appropriate informational partitions within the firm from the review, pressure,
				or oversight of persons whose involvement in pricing, trading, or clearing
				activities might potentially bias their judgment or supervision and contravene
				the core principles of open access and the business conduct standards described
				in this Act; and
										(B)address such other
				issues as the Commission determines to be appropriate.
										(6)Antitrust
				considerationsUnless necessary or appropriate to achieve the
				purposes of this Act, a swap dealer or major swap participant shall not—
										(A)adopt any process
				or take any action that results in any unreasonable restraint of trade;
				or
										(B)impose any
				material anticompetitive burden on trading or clearing.
										(7)RulesThe
				Commission shall prescribe rules under this subsection governing duties of swap
				dealers and major swap participants.
									(k)Designation of
				Chief Compliance Officer
									(1)In
				generalEach swap dealer and major swap participant shall
				designate an individual to serve as a chief compliance officer.
									(2)DutiesThe
				chief compliance officer shall—
										(A)report directly to
				the board or to the senior officer of the swap dealer or major swap
				participant;
										(B)review the
				compliance of the swap dealer or major swap participant with respect to the
				swap dealer and major swap participant requirements described in this
				section;
										(C)in consultation
				with the board of directors, a body performing a function similar to the board,
				or the senior officer of the organization, resolve any conflicts of interest
				that may arise;
										(D)be responsible for
				administering each policy and procedure that is required to be established
				pursuant to this section;
										(E)ensure compliance
				with this Act (including regulations) relating to swaps, including each rule
				prescribed by the Commission under this section;
										(F)establish
				procedures for the remediation of noncompliance issues identified by the chief
				compliance officer through any—
											(i)compliance office
				review;
											(ii)look-back;
											(iii)internal or
				external audit finding;
											(iv)self-reported
				error; or
											(v)validated
				complaint; and
											(G)establish and
				follow appropriate procedures for the handling, management response,
				remediation, retesting, and closing of noncompliance issues.
										(3)Annual
				reports
										(A)In
				generalIn accordance with rules prescribed by the Commission,
				the chief compliance officer shall annually prepare and sign a report that
				contains a description of—
											(i)the compliance of
				the swap dealer or major swap participant with respect to this Act (including
				regulations); and
											(ii)each policy and
				procedure of the swap dealer or major swap participant of the chief compliance
				officer (including the code of ethics and conflict of interest
				policies).
											(B)RequirementsA
				compliance report under subparagraph (A) shall—
											(i)accompany each
				appropriate financial report of the swap dealer or major swap participant that
				is required to be furnished to the Commission pursuant to this section;
				and
											(ii)include a
				certification that, under penalty of law, the compliance report is accurate and
				complete.
											.
					732.Conflicts of
			 interestSection 4d of the
			 Commodity Exchange Act (7 U.S.C. 6d) is amended—
						(1)by redesignating
			 subsection (c) as subsection (e); and
						(2)by inserting after
			 subsection (b) the following:
							
								(c)Conflicts of
				interestThe Commission shall require that futures commission
				merchants and introducing brokers implement conflict-of-interest systems and
				procedures that—
									(1)establish
				structural and institutional safeguards to ensure that the activities of any
				person within the firm relating to research or analysis of the price or market
				for any commodity are separated by appropriate informational partitions within
				the firm from the review, pressure, or oversight of persons whose involvement
				in trading or clearing activities might potentially bias the judgment or
				supervision of the persons; and
									(2)address such other
				issues as the Commission determines to be appropriate.
									(d)Designation of
				Chief Compliance OfficerEach futures commission merchant shall
				designate an individual to serve as its Chief Compliance Officer and perform
				such duties and responsibilities as shall be set forth in regulations to be
				adopted by the Commission or rules to be adopted by a futures association
				registered under section
				17.
								.
						733.Swap execution
			 facilitiesThe Commodity
			 Exchange Act is amended by inserting after section 5g (7 U.S.C. 7b–2) the
			 following:
						
							5h.Swap execution
				facilities
								(a)Registration
									(1)In
				generalNo person may operate a facility for the trading or
				processing of swaps unless the facility is registered as a swap execution
				facility or as a designated contract market under this section.
									(2)Dual
				registrationAny person that is registered as a swap execution
				facility under this section shall register with the Commission regardless of
				whether the person also is registered with the Securities and Exchange
				Commission as a swap execution facility.
									(b)Trading and
				trade processing
									(1)In
				generalExcept as specified in paragraph (2), a swap execution
				facility that is registered under subsection (a) may—
										(A)make available for
				trading any swap; and
										(B)facilitate trade
				processing of any swap.
										(2)Agricultural
				swapsA swap execution facility may not list for trading or
				confirm the execution of any swap in an agricultural commodity (as defined by
				the Commission) except pursuant to a rule or regulation of the Commission
				allowing the swap under such terms and conditions as the Commission shall
				prescribe.
									(c)Identification
				of facility used To trade swaps by contract marketsA board of
				trade that operates a contract market shall, to the extent that the board of
				trade also operates a swap execution facility and uses the same electronic
				trade execution system for listing and executing trades of swaps on or through
				the contract market and the swap execution facility, identify whether the
				electronic trading of such swaps is taking place on or through the contract
				market or the swap execution facility.
								(d)Rule-writing
									(1)The Securities and
				Exchange Commission and Commodity Futures Trading Commission may promulgate
				rules defining the universe of swaps that can be executed on a swap execution
				facility. These rules shall take into account the price and nonprice
				requirements of the counterparties to a swap and the goal of this section as
				set forth in subsection (e).
									(2)For all swaps that
				are not required to be executed through a swap execution facility as defined in
				paragraph (1), such trades may be executed through any other available means of
				interstate commerce.
									(3)The Securities and
				Exchange Commission and Commodity Futures Trading Commission shall update these
				rules as necessary to account for technological and other innovation.
									(e)Rule of
				constructionThe goal of this section is to promote the trading
				of swaps on swap execution facilities and to promote pre-trade price
				transparency in the swaps market.
								(f)Core principles
				for swap execution facilities
									(1)Compliance with
				core principles
										(A)In
				generalTo be registered, and maintain registration, as a swap
				execution facility, the swap execution facility shall comply with—
											(i)the core
				principles described in this subsection; and
											(ii)any requirement
				that the Commission may impose by rule or regulation pursuant to section
				8a(5).
											(B)Reasonable
				discretion of swap execution facilityUnless otherwise determined
				by the Commission by rule or regulation, a swap execution facility described in
				subparagraph (A) shall have reasonable discretion in establishing the manner in
				which the swap execution facility complies with the core principles described
				in this subsection.
										(2)Compliance with
				rulesA swap execution facility shall—
										(A)establish and
				enforce compliance with any rule of the swap execution facility,
				including—
											(i)the terms and
				conditions of the swaps traded or processed on or through the swap execution
				facility; and
											(ii)any limitation on
				access to the swap execution facility;
											(B)establish and
				enforce trading, trade processing, and participation rules that will deter
				abuses and have the capacity to detect, investigate, and enforce those rules,
				including means—
											(i)to
				provide market participants with impartial access to the market; and
											(ii)to capture
				information that may be used in establishing whether rule violations have
				occurred;
											(C)establish rules
				governing the operation of the facility, including rules specifying trading
				procedures to be used in entering and executing orders traded or posted on the
				facility, including block trades; and
										(D)provide by its
				rules that when a swap dealer or major swap participant enters into or
				facilitates a swap that is subject to the mandatory clearing requirement of
				section 2(h), the swap dealer or major swap participant shall be responsible
				for compliance with the mandatory trading requirement under section
				2(h)(8).
										(3)Swaps not
				readily susceptible to manipulationThe swap execution facility
				shall permit trading only in swaps that are not readily susceptible to
				manipulation.
									(4)Monitoring of
				trading and trade processingThe swap execution facility
				shall—
										(A)establish and
				enforce rules or terms and conditions defining, or specifications
				detailing—
											(i)trading procedures
				to be used in entering and executing orders traded on or through the facilities
				of the swap execution facility; and
											(ii)procedures for
				trade processing of swaps on or through the facilities of the swap execution
				facility; and
											(B)monitor trading in
				swaps to prevent manipulation, price distortion, and disruptions of the
				delivery or cash settlement process through surveillance, compliance, and
				disciplinary practices and procedures, including methods for conducting
				real-time monitoring of trading and comprehensive and accurate trade
				reconstructions.
										(5)Ability to
				obtain informationThe swap execution facility shall—
										(A)establish and
				enforce rules that will allow the facility to obtain any necessary information
				to perform any of the functions described in this section;
										(B)provide the
				information to the Commission on request; and
										(C)have the capacity
				to carry out such international information-sharing agreements as the
				Commission may require.
										(6)Position limits
				or accountability
										(A)In
				generalTo reduce the potential threat of market manipulation or
				congestion, especially during trading in the delivery month, a swap execution
				facility that is a trading facility shall adopt for each of the contracts of
				the facility, as is necessary and appropriate, position limitations or position
				accountability for speculators.
										(B)Position
				limitsFor any contract that is subject to a position limitation
				established by the Commission pursuant to section 4a(a), the swap execution
				facility shall—
											(i)set its position
				limitation at a level no higher than the Commission limitation; and
											(ii)monitor positions
				established on or through the swap execution facility for compliance with the
				limit set by the Commission and the limit, if any, set by the swap execution
				facility.
											(7)Financial
				integrity of transactionsThe swap execution facility shall
				establish and enforce rules and procedures for ensuring the financial integrity
				of swaps entered on or through the facilities of the swap execution facility,
				including the clearance and settlement of the swaps pursuant to section
				2(h)(1).
									(8)Emergency
				authorityThe swap execution facility shall adopt rules to
				provide for the exercise of emergency authority, in consultation or cooperation
				with the Commission, as is necessary and appropriate, including the authority
				to liquidate or transfer open positions in any swap or to suspend or curtail
				trading in a swap.
									(9)Timely
				publication of trading information
										(A)In
				generalThe swap execution facility shall make public timely
				information on price, trading volume, and other trading data on swaps to the
				extent prescribed by the Commission.
										(B)Capacity of swap
				execution facilityThe swap execution facility shall be required
				to have the capacity to electronically capture and transmit trade information
				with respect to transactions executed on the facility.
										(10)Recordkeeping
				and reporting
										(A)In
				generalA swap execution facility shall—
											(i)maintain records
				of all activities relating to the business of the facility, including a
				complete audit trail, in a form and manner acceptable to the Commission for a
				period of 5 years;
											(ii)report to the
				Commission, in a form and manner acceptable to the Commission, such information
				as the Commission determines to be necessary or appropriate for the Commission
				to perform the duties of the Commission under this Act; and
											(iii)shall keep any
				such records relating to swaps defined in section 1a(47)(A)(v) open to
				inspection and examination by the Securities and Exchange Commission.”
											(B)RequirementsThe
				Commission shall adopt data collection and reporting requirements for swap
				execution facilities that are comparable to corresponding requirements for
				derivatives clearing organizations and swap data repositories.
										(11)Antitrust
				considerationsUnless necessary or appropriate to achieve the
				purposes of this Act, the swap execution facility shall not—
										(A)adopt any rules or
				taking any actions that result in any unreasonable restraint of trade;
				or
										(B)impose any
				material anticompetitive burden on trading or clearing.
										(12)Conflicts of
				interestThe swap execution facility shall—
										(A)establish and
				enforce rules to minimize conflicts of interest in its decision-making process;
				and
										(B)establish a
				process for resolving the conflicts of interest.
										(13)Financial
				resources
										(A)In
				generalThe swap execution facility shall have adequate
				financial, operational, and managerial resources to discharge each
				responsibility of the swap execution facility.
										(B)Determination of
				resource adequacyThe financial resources of a swap execution
				facility shall be considered to be adequate if the value of the financial
				resources exceeds the total amount that would enable the swap execution
				facility to cover the operating costs of the swap execution facility for a
				1-year period, as calculated on a rolling basis.
										(14)System
				safeguardsThe swap execution facility shall—
										(A)establish and
				maintain a program of risk analysis and oversight to identify and minimize
				sources of operational risk, through the development of appropriate controls
				and procedures, and automated systems, that—
											(i)are reliable and
				secure; and
											(ii)have adequate
				scalable capacity;
											(B)establish and
				maintain emergency procedures, backup facilities, and a plan for disaster
				recovery that allow for—
											(i)the timely
				recovery and resumption of operations; and
											(ii)the fulfillment
				of the responsibilities and obligations of the swap execution facility;
				and
											(C)periodically
				conduct tests to verify that the backup resources of the swap execution
				facility are sufficient to ensure continued—
											(i)order processing
				and trade matching;
											(ii)price
				reporting;
											(iii)market
				surveillance and
											(iv)maintenance of a
				comprehensive and accurate audit trail.
											(15)Designation of
				chief compliance officer
										(A)In
				generalEach swap execution facility shall designate an
				individual to serve as a chief compliance officer.
										(B)DutiesThe
				chief compliance officer shall—
											(i)report directly to
				the board or to the senior officer of the facility;
											(ii)review compliance
				with the core principles in this subsection;
											(iii)in consultation
				with the board of the facility, a body performing a function similar to that of
				a board, or the senior officer of the facility, resolve any conflicts of
				interest that may arise;
											(iv)be responsible
				for establishing and administering the policies and procedures required to be
				established pursuant to this section;
											(v)ensure compliance
				with this Act and the rules and regulations issued under this Act, including
				rules prescribed by the Commission pursuant to this section; and
											(vi)establish
				procedures for the remediation of noncompliance issues found during compliance
				office reviews, look backs, internal or external audit findings, self-reported
				errors, or through validated complaints.
											(C)Requirements for
				proceduresIn establishing procedures under subparagraph (B)(vi),
				the chief compliance officer shall design the procedures to establish the
				handling, management response, remediation, retesting, and closing of
				noncompliance issues.
										(D)Annual
				reports
											(i)In
				generalIn accordance with rules prescribed by the Commission,
				the chief compliance officer shall annually prepare and sign a report that
				contains a description of—
												(I)the compliance of
				the swap execution facility with this Act; and
												(II)the policies and
				procedures, including the code of ethics and conflict of interest policies, of
				the swap execution facility.
												(ii)RequirementsThe
				chief compliance officer shall—
												(I)submit each report
				described in clause (i) with the appropriate financial report of the swap
				execution facility that is required to be submitted to the Commission pursuant
				to this section; and
												(II)include in the
				report a certification that, under penalty of law, the report is accurate and
				complete.
												(g)ExemptionsThe
				Commission may exempt, conditionally or unconditionally, a swap execution
				facility from registration under this section if the Commission finds that the
				facility is subject to comparable, comprehensive supervision and regulation on
				a consolidated basis by the Securities and Exchange Commission, a prudential
				regulator, or the appropriate governmental authorities in the home country of
				the facility.
								(h)RulesThe
				Commission shall prescribe rules governing the regulation of alternative swap
				execution facilities under this
				section.
								.
				
					734.Derivatives
			 transaction execution facilities and exempt boards of trade
						(a)In
			 generalSections 5a and 5d of
			 the Commodity Exchange Act (7 U.S.C. 7a, 7a–3) are repealed.
						(b)Conforming
			 amendments
							(1)Section 2 of the
			 Commodity Exchange Act (7 U.S.C. 2) is amended—
								(A)in subsection
			 (a)(1)(A), in the first sentence, by striking or 5a; and
								(B)in paragraph (2)
			 of subsection (g) (as redesignated by section 723(a)(1)(B)), by striking
			 section 5a of this Act and all that follows through 5d of
			 this Act and inserting section 5b of this Act.
								(2)Section 6(g)(1)(A)
			 of the Securities Exchange Act of 1934 (15 U.S.C. 78f(g)(1)(A)) is
			 amended—
								(A)by striking
			 that— and all that follows through (i) has been
			 designated and inserting that has been
			 designated;
								(B)by striking
			 ; or and inserting ; and and
								(C)by striking clause
			 (ii).
								(c)Ability to
			 petition Commission
							(1)In
			 generalPrior to the final effective dates in this title, a
			 person may petition the Commodity Futures Trading Commission to remain subject
			 to the provisions of section 5d of the Commodity Exchange Act, as such
			 provisions existed prior to the effective date of this subtitle.
							(2)Consideration of
			 petitionThe Commodity Futures Trading Commission shall consider
			 any petition submitted under paragraph (1) in a prompt manner and may allow a
			 person to continue operating subject to the provisions of section 5d of the
			 Commodity Exchange Act for up to 1 year after the effective date of this
			 subtitle.
							735.Designated
			 contract markets
						(a)Criteria for
			 DesignationSection 5 of the Commodity Exchange Act (7 U.S.C. 7)
			 is amended by striking subsection (b).
						(b)Core principles
			 for contract marketsSection 5 of the Commodity Exchange Act (7
			 U.S.C. 7) is amended by striking subsection (d) and inserting the
			 following:
							
								(d)Core principles
				for contract markets
									(1)Designation as
				contract market
										(A)In
				generalTo be designated, and maintain a designation, as a
				contract market, a board of trade shall comply with—
											(i)any core principle
				described in this subsection; and
											(ii)any requirement
				that the Commission may impose by rule or regulation pursuant to section
				8a(5).
											(B)Reasonable
				discretion of contract marketUnless otherwise determined by the
				Commission by rule or regulation, a board of trade described in subparagraph
				(A) shall have reasonable discretion in establishing the manner in which the
				board of trade complies with the core principles described in this
				subsection.
										(2)Compliance with
				rules
										(A)In
				generalThe board of trade shall establish, monitor, and enforce
				compliance with the rules of the contract market, including—
											(i)access
				requirements;
											(ii)the terms and
				conditions of any contracts to be traded on the contract market; and
											(iii)rules
				prohibiting abusive trade practices on the contract market.
											(B)Capacity of
				contract marketThe board of trade shall have the capacity to
				detect, investigate, and apply appropriate sanctions to any person that
				violates any rule of the contract market.
										(C)Requirement of
				rulesThe rules of the contract market shall provide the board of
				trade with the ability and authority to obtain any necessary information to
				perform any function described in this subsection, including the capacity to
				carry out such international information-sharing agreements as the Commission
				may require.
										(3)Contracts not
				readily subject to manipulationThe board of trade shall list on
				the contract market only contracts that are not readily susceptible to
				manipulation.
									(4)Prevention of
				market disruptionThe board of trade shall have the capacity and
				responsibility to prevent manipulation, price distortion, and disruptions of
				the delivery or cash-settlement process through market surveillance,
				compliance, and enforcement practices and procedures, including—
										(A)methods for
				conducting real-time monitoring of trading; and
										(B)comprehensive and
				accurate trade reconstructions.
										(5)Position
				limitations or accountability
										(A)In
				generalTo reduce the potential threat of market manipulation or
				congestion (especially during trading in the delivery month), the board of
				trade shall adopt for each contract of the board of trade, as is necessary and
				appropriate, position limitations or position accountability for
				speculators.
										(B)Maximum
				allowable position limitationFor any contract that is subject to
				a position limitation established by the Commission pursuant to section 4a(a),
				the board of trade shall set the position limitation of the board of trade at a
				level not higher than the position limitation established by the
				Commission.
										(6)Emergency
				authorityThe board of trade, in consultation or cooperation with
				the Commission, shall adopt rules to provide for the exercise of emergency
				authority, as is necessary and appropriate, including the authority—
										(A)to liquidate or
				transfer open positions in any contract;
										(B)to suspend or
				curtail trading in any contract; and
										(C)to require market
				participants in any contract to meet special margin requirements.
										(7)Availability of
				general informationThe board of trade shall make available to
				market authorities, market participants, and the public accurate information
				concerning—
										(A)the terms and
				conditions of the contracts of the contract market; and
										(B)(i)the rules, regulations,
				and mechanisms for executing transactions on or through the facilities of the
				contract market; and
											(ii)the rules and specifications
				describing the operation of the contract market’s—
												(I)electronic matching platform; or
												(II)trade execution facility.
												(8)Daily
				publication of trading informationThe board of trade shall make
				public daily information on settlement prices, volume, open interest, and
				opening and closing ranges for actively traded contracts on the contract
				market.
									(9)Execution of
				transactions
										(A)In
				generalThe board of trade shall provide a competitive, open, and
				efficient market and mechanism for executing transactions that protects the
				price discovery process of trading in the centralized market of the board of
				trade.
										(B)RulesThe
				rules of the board of trade may authorize, for bona fide business
				purposes—
											(i)transfer trades or
				office trades;
											(ii)an exchange
				of—
												(I)futures in
				connection with a cash commodity transaction;
												(II)futures for cash
				commodities; or
												(III)futures for
				swaps; or
												(iii)a futures
				commission merchant, acting as principal or agent, to enter into or confirm the
				execution of a contract for the purchase or sale of a commodity for future
				delivery if the contract is reported, recorded, or cleared in accordance with
				the rules of the contract market or a derivatives clearing organization.
											(10)Trade
				informationThe board of trade shall maintain rules and
				procedures to provide for the recording and safe storage of all identifying
				trade information in a manner that enables the contract market to use the
				information—
										(A)to assist in the
				prevention of customer and market abuses; and
										(B)to provide
				evidence of any violations of the rules of the contract market.
										(11)Financial
				integrity of transactionsThe board of trade shall establish and
				enforce—
										(A)rules and
				procedures for ensuring the financial integrity of transactions entered into on
				or through the facilities of the contract market (including the clearance and
				settlement of the transactions with a derivatives clearing organization);
				and
										(B)rules to
				ensure—
											(i)the financial
				integrity of any—
												(I)futures commission
				merchant; and
												(II)introducing
				broker; and
												(ii)the protection of
				customer funds.
											(12)Protection of
				markets and market participantsThe board of trade shall
				establish and enforce rules—
										(A)to protect markets
				and market participants from abusive practices committed by any party,
				including abusive practices committed by a party acting as an agent for a
				participant; and
										(B)to promote fair
				and equitable trading on the contract market.
										(13)Disciplinary
				proceduresThe board of trade shall establish and enforce
				disciplinary procedures that authorize the board of trade to discipline,
				suspend, or expel members or market participants that violate the rules of the
				board of trade, or similar methods for performing the same functions, including
				delegation of the functions to third parties.
									(14)Dispute
				resolutionThe board of trade shall establish and enforce rules
				regarding, and provide facilities for alternative dispute resolution as
				appropriate for, market participants and any market intermediaries.
									(15)Governance
				fitness standardsThe board of trade shall establish and enforce
				appropriate fitness standards for directors, members of any disciplinary
				committee, members of the contract market, and any other person with direct
				access to the facility (including any party affiliated with any person
				described in this paragraph).
									(16)Conflicts of
				interestThe board of trade shall establish and enforce
				rules—
										(A)to minimize
				conflicts of interest in the decision-making process of the contract market;
				and
										(B)to establish a
				process for resolving conflicts of interest described in subparagraph
				(A).
										(17)Composition of
				governing boards of contract marketsThe governance arrangements
				of the board of trade shall be designed to permit consideration of the views of
				market participants.
									(18)RecordkeepingThe
				board of trade shall maintain records of all activities relating to the
				business of the contract market—
										(A)in a form and
				manner that is acceptable to the Commission; and
										(B)for a period of at
				least 5 years.
										(19)Antitrust
				considerationsUnless necessary or appropriate to achieve the
				purposes of this Act, the board of trade shall not—
										(A)adopt any rule or
				taking any action that results in any unreasonable restraint of trade;
				or
										(B)impose any
				material anticompetitive burden on trading on the contract market.
										(20)System
				safeguardsThe board of trade shall—
										(A)establish and
				maintain a program of risk analysis and oversight to identify and minimize
				sources of operational risk, through the development of appropriate controls
				and procedures, and the development of automated systems, that are reliable,
				secure, and have adequate scalable capacity;
										(B)establish and
				maintain emergency procedures, backup facilities, and a plan for disaster
				recovery that allow for the timely recovery and resumption of operations and
				the fulfillment of the responsibilities and obligations of the board of trade;
				and
										(C)periodically
				conduct tests to verify that backup resources are sufficient to ensure
				continued order processing and trade matching, price reporting, market
				surveillance, and maintenance of a comprehensive and accurate audit
				trail.
										(21)Financial
				resources
										(A)In
				generalThe board of trade shall have adequate financial,
				operational, and managerial resources to discharge each responsibility of the
				board of trade.
										(B)Determination of
				adequacyThe financial resources of the board of trade shall be
				considered to be adequate if the value of the financial resources exceeds the
				total amount that would enable the contract market to cover the operating costs
				of the contract market for a 1-year period, as calculated on a rolling
				basis.
										(22)Diversity of
				board of directorsThe board of trade, if a publicly traded
				company, shall endeavor to recruit individuals to serve on the board of
				directors and the other decision-making bodies (as determined by the
				Commission) of the board of trade from among, and to have the composition of
				the bodies reflect, a broad and culturally diverse pool of qualified
				candidates.
									(23)Securities and
				Exchange CommissionThe board of trade shall keep any such
				records relating to swaps defined in section 1a(47)(A)(v) open to inspection
				and examination by the Securities and Exchange
				Commission.
									.
						736.MarginSection 8a(7) of the Commodity Exchange Act
			 (7 U.S.C. 12a(7)) is amended—
						(1)in subparagraph (C), by striking ,
			 excepting the setting of levels of margin;
						(2)by redesignating
			 subparagraphs (D) through (F) as subparagraphs (E) through (G), respectively;
			 and
						(3)by inserting after
			 subparagraph (C) the following:
							
								(D)margin
				requirements, provided that the rules, regulations, or orders shall—
									(i)be
				limited to protecting the financial integrity of the derivatives clearing
				organization;
									(ii)be designed for
				risk management purposes to protect the financial integrity of transactions;
				and
									(iii)not set specific
				margin
				amounts;
									.
						737.Position
			 limits
						(a)Aggregate
			 position limitsSection 4a(a) of the Commodity Exchange Act (7
			 U.S.C. 6a(a)) is amended—
							(1)by inserting after
			 (a) the following:
								
									(1)In
				general
									;
							(2)in the first
			 sentence, by striking on electronic trading facilities with respect to a
			 significant price discovery contract and inserting swaps that
			 perform or affect a significant price discovery function with respect to
			 registered entities;
							(3)in the second
			 sentence—
								(A)by inserting
			 , including any group or class of traders, after held by
			 any person; and
								(B)by striking
			 on an electronic trading facility with respect to a significant price
			 discovery contract, and inserting swaps traded on or subject to
			 the rules of a designated contract market or a swap execution facility, or
			 swaps not traded on or subject to the rules of a designated contract market or
			 a swap execution facility that performs a significant price discovery function
			 with respect to a registered entity,; and
								(4)by adding at the
			 end the following:
								
									(2)Establishment of
				limitations
										(A)In
				generalIn accordance with the standards set forth in paragraph
				(1) of this subsection and consistent with the good faith exception cited in
				subsection (b)(2), with respect to physical commodities other than excluded
				commodities as defined by the Commission, the Commission shall by rule,
				regulation, or order establish limits on the amount of positions, as
				appropriate, other than bona fide hedge positions, that may be held by any
				person with respect to contracts of sale for future delivery or with respect to
				options on the contracts or commodities traded on or subject to the rules of a
				designated contract market.
										(B)Timing
											(i)Exempt
				commoditiesFor exempt commodities, the limits required under
				subparagraph (A) shall be established within 180 days after the date of the
				enactment of this paragraph.
											(ii)Agricultural
				commoditiesFor agricultural commodities, the limits required
				under subparagraph (A) shall be established within 270 days after the date of
				the enactment of this paragraph.
											(C)GoalIn
				establishing the limits required under subparagraph (A), the Commission shall
				strive to ensure that trading on foreign boards of trade in the same commodity
				will be subject to comparable limits and that any limits to be imposed by the
				Commission will not cause price discovery in the commodity to shift to trading
				on the foreign boards of trade.
										(3)Specific
				LimitationsIn establishing the limits required in paragraph (2),
				the Commission, as appropriate, shall set limits—
										(A)on the number of
				positions that may be held by any person for the spot month, each other month,
				and the aggregate number of positions that may be held by any person for all
				months; and
										(B)to the maximum
				extent practicable, in its discretion—
											(i)to
				diminish, eliminate, or prevent excessive speculation as described under this
				section;
											(ii)to deter and
				prevent market manipulation, squeezes, and corners;
											(iii)to ensure
				sufficient market liquidity for bona fide hedgers; and
											(iv)to ensure that
				the price discovery function of the underlying market is not disrupted.
											(4)Significant
				price discovery functionIn making a determination whether a swap
				performs or affects a significant price discovery function with respect to
				regulated markets, the Commission shall consider, as appropriate:
										(A)Price
				linkageThe extent to which the swap uses or otherwise relies on
				a daily or final settlement price, or other major price parameter, of another
				contract traded on a regulated market based upon the same underlying commodity,
				to value a position, transfer or convert a position, financially settle a
				position, or close out a position.
										(B)ArbitrageThe
				extent to which the price for the swap is sufficiently related to the price of
				another contract traded on a regulated market based upon the same underlying
				commodity so as to permit market participants to effectively arbitrage between
				the markets by simultaneously maintaining positions or executing trades in the
				swaps on a frequent and recurring basis.
										(C)Material price
				referenceThe extent to which, on a frequent and recurring basis,
				bids, offers, or transactions in a contract traded on a regulated market are
				directly based on, or are determined by referencing, the price generated by the
				swap.
										(D)Material
				liquidityThe extent to which the volume of swaps being traded in
				the commodity is sufficient to have a material effect on another contract
				traded on a regulated market.
										(E)Other material
				factorsSuch other material factors as the Commission specifies
				by rule or regulation as relevant to determine whether a swap serves a
				significant price discovery function with respect to a regulated market.
										(5)Economically
				equivalent contracts
										(A)Notwithstanding
				any other provision of this section, the Commission shall establish limits on
				the amount of positions, including aggregate position limits, as appropriate,
				other than bona fide hedge positions, that may be held by any person with
				respect to swaps that are economically equivalent to contracts of sale for
				future delivery or to options on the contracts or commodities traded on or
				subject to the rules of a designated contract market subject to paragraph
				(2).
										(B)In establishing
				limits pursuant to subparagraph (A), the Commission shall—
											(i)develop the limits
				concurrently with limits established under paragraph (2), and the limits shall
				have similar requirements as under paragraph (3)(B); and
											(ii)establish the
				limits simultaneously with limits established under paragraph (2).
											(6)Aggregate
				position limitsThe Commission shall, by rule or regulation,
				establish limits (including related hedge exemption provisions) on the
				aggregate number or amount of positions in contracts based upon the same
				underlying commodity (as defined by the Commission) that may be held by any
				person, including any group or class of traders, for each month across—
										(A)contracts listed
				by designated contract markets;
										(B)with respect to an
				agreement contract, or transaction that settles against any price (including
				the daily or final settlement price) of 1 or more contracts listed for trading
				on a registered entity, contracts traded on a foreign board of trade that
				provides members or other participants located in the United States with direct
				access to its electronic trading and order matching system; and
										(C)swap contracts
				that perform or affect a significant price discovery function with respect to
				regulated entities.
										(7)ExemptionsThe
				Commission, by rule, regulation, or order, may exempt, conditionally or
				unconditionally, any person or class of persons, any swap or class of swaps,
				any contract of sale of a commodity for future delivery or class of such
				contracts, any option or class of options, or any transaction or class of
				transactions from any requirement it may establish under this section with
				respect to position
				limits.
									.
							(b)Conforming
			 amendmentsSection 4a(b) of the Commodity Exchange Act (7 U.S.C.
			 6a(b)) is amended—
							(1)in paragraph (1),
			 by striking or derivatives transaction execution facility or facilities
			 or electronic trading facility and inserting or swap execution
			 facility or facilities; and
							(2)in paragraph (2),
			 by striking or derivatives transaction execution facility or facilities
			 or electronic trading facility and inserting or swap execution
			 facility.
							(c)Bona fide
			 hedging transactionSection 4a(c) of the Commodity Exchange Act
			 is amended—
							(1)by inserting
			 (1) after (c); and
							(2)by adding at the
			 end the following:
								
									(2)For the purposes
				of implementation of subsection (a)(2) for contracts of sale for future
				delivery or options on the contracts or commodities, the Commission shall
				define what constitutes a bona fide hedging transaction or position as a
				transaction or position that—
										(A)(i)represents a substitute
				for transactions made or to be made or positions taken or to be taken at a
				later time in a physical marketing channel;
											(ii)is economically appropriate to the
				reduction of risks in the conduct and management of a commercial enterprise;
				and
											(iii)arises from the potential change
				in the value of—
												(I)assets that a person owns, produces,
				manufactures, processes, or merchandises or anticipates owning, producing,
				manufacturing, processing, or merchandising;
												(II)liabilities that a person owns or
				anticipates incurring; or
												(III)services that a person provides,
				purchases, or anticipates providing or purchasing; or
												(B)reduces risks
				attendant to a position resulting from a swap that—
											(i)was executed
				opposite a counterparty for which the transaction would qualify as a bona fide
				hedging transaction pursuant to subparagraph (A); or
											(ii)meets the
				requirements of subparagraph
				(A).
											.
							(d)Effective
			 dateThis section and the amendments made by this section shall
			 become effective on the date of the enactment of this section.
						738.Foreign boards
			 of trade
						(a)In
			 generalSection 4(b) of the Commodity Exchange Act (7 U.S.C.
			 6(b)) is amended—
							(1)in the first
			 sentence, by striking The Commission and inserting the
			 following:
								
									(2)Persons located in the United
				States
										(A)In generalThe
				Commission
										;
							(2)in the second
			 sentence, by striking Such rules and regulations and inserting
			 the following:
								
									(B)Different
				requirementsRules and regulations described in subparagraph
				(A)
									;
							(3)in the third
			 sentence—
								(A)by striking
			 No rule or regulation and inserting the following:
									
										(C)ProhibitionExcept
				as provided in paragraphs (1) and (2), no rule or
				regulation
										;
								(B)by striking
			 that (1) requires and inserting the following: “that—
									
										(i)requires
										;
				and
								(C)by striking
			 market, or (2) governs and inserting the following: “market;
			 or
									
										(ii)governs
										;
				and
								(4)by inserting
			 before paragraph (2) (as designated by paragraph (1)) the following:
								
									(1)Foreign Boards
				of trade
										(A)RegistrationThe
				Commission may adopt rules and regulations requiring registration with the
				Commission for a foreign board of trade that provides the members of the
				foreign board of trade or other participants located in the United States with
				direct access to the electronic trading and order matching system of the
				foreign board of trade, including rules and regulations prescribing procedures
				and requirements applicable to the registration of such foreign boards of
				trade. For purposes of this paragraph, ‘direct access’ refers to an explicit
				grant of authority by a foreign board of trade to an identified member or other
				participant located in the United States to enter trades directly into the
				trade matching system of the foreign board of trade. In adopting such rules and
				regulations, the commission shall consider—
											(i)whether any such
				foreign board of trade is subject to comparable, comprehensive supervision and
				regulation by the appropriate governmental authorities in the foreign board of
				trade's home country; and
											(ii)any previous
				commission findings that the foreign board of trade is subject to comparable
				comprehensive supervision and regulation by the appropriate government
				authorities in the foreign board of trade's home country.
											(B)Linked
				contractsThe Commission may not permit a foreign board of trade
				to provide to the members of the foreign board of trade or other participants
				located in the United States direct access to the electronic trading and
				order-matching system of the foreign board of trade with respect to an
				agreement, contract, or transaction that settles against any price (including
				the daily or final settlement price) of 1 or more contracts listed for trading
				on a registered entity, unless the Commission determines that—
											(i)the foreign board
				of trade makes public daily trading information regarding the agreement,
				contract, or transaction that is comparable to the daily trading information
				published by the registered entity for the 1 or more contracts against which
				the agreement, contract, or transaction traded on the foreign board of trade
				settles; and
											(ii)the foreign board
				of trade (or the foreign futures authority that oversees the foreign board of
				trade)—
												(I)adopts position
				limits (including related hedge exemption provisions) for the agreement,
				contract, or transaction that are comparable to the position limits (including
				related hedge exemption provisions) adopted by the registered entity for the 1
				or more contracts against which the agreement, contract, or transaction traded
				on the foreign board of trade settles;
												(II)has the authority
				to require or direct market participants to limit, reduce, or liquidate any
				position the foreign board of trade (or the foreign futures authority that
				oversees the foreign board of trade) determines to be necessary to prevent or
				reduce the threat of price manipulation, excessive speculation as described in
				section 4a, price distortion, or disruption of delivery or the cash settlement
				process;
												(III)agrees to
				promptly notify the Commission, with regard to the agreement, contract, or
				transaction that settles against any price (including the daily or final
				settlement price) of 1 or more contracts listed for trading on a registered
				entity, of any change regarding—
													(aa)the
				information that the foreign board of trade will make publicly
				available;
													(bb)the
				position limits that the foreign board of trade or foreign futures authority
				will adopt and enforce;
													(cc)the
				position reductions required to prevent manipulation, excessive speculation as
				described in section 4a, price distortion, or disruption of delivery or the
				cash settlement process; and
													(dd)any
				other area of interest expressed by the Commission to the foreign board of
				trade or foreign futures authority;
													(IV)provides
				information to the Commission regarding large trader positions in the
				agreement, contract, or transaction that is comparable to the large trader
				position information collected by the Commission for the 1 or more contracts
				against which the agreement, contract, or transaction traded on the foreign
				board of trade settles; and
												(V)provides the
				Commission such information as is necessary to publish reports on aggregate
				trader positions for the agreement, contract, or transaction traded on the
				foreign board of trade that are comparable to such reports on aggregate trader
				positions for the 1 or more contracts against which the agreement, contract, or
				transaction traded on the foreign board of trade settles.
												(C)Existing foreign
				boards of tradeSubparagraphs (A) and (B) shall not be effective
				with respect to any foreign board of trade to which, prior to the date of
				enactment of this paragraph, the Commission granted direct access permission
				until the date that is 180 days after that date of
				enactment.
										.
							(b)Liability of
			 registered persons trading on a foreign board of tradeSection 4
			 of the Commodity Exchange Act (7 U.S.C. 6) is amended—
							(1)in subsection (a),
			 in the matter preceding paragraph (1), by inserting or by subsection
			 (e) after Unless exempted by the Commission pursuant to
			 subsection (c); and
							(2)by adding at the
			 end the following:
								
									(e)Liability of
				registered persons trading on a foreign board of trade
										(1)In
				generalA person registered with the Commission, or exempt from
				registration by the Commission, under this Act may not be found to have
				violated subsection (a) with respect to a transaction in, or in connection
				with, a contract of sale of a commodity for future delivery if the
				person—
											(A)has reason to
				believe that the transaction and the contract is made on or subject to the
				rules of a foreign board of trade that is—
												(i)legally organized
				under the laws of a foreign country;
												(ii)authorized to act
				as a board of trade by a foreign futures authority; and
												(iii)subject to
				regulation by the foreign futures authority; and
												(B)has not been
				determined by the Commission to be operating in violation of subsection
				(a).
											(2)Rule of
				constructionNothing in this subsection shall be construed as
				implying or creating any presumption that a board of trade, exchange, or market
				is located outside the United States, or its territories or possessions, for
				purposes of subsection (a).
										.
				
							(c)Contract
			 enforcement for foreign futures contractsSection 22(a) of the
			 Commodity Exchange Act (7 U.S.C. 25(a)) (as amended by section 739) is amended
			 by adding at the end the following:
							
								(6)Contract enforcement for foreign
				futures contractsA contract of sale of a commodity for future
				delivery traded or executed on or through the facilities of a board of trade,
				exchange, or market located outside the United States for purposes of section
				4(a) shall not be void, voidable, or unenforceable, and a party to such a
				contract shall not be entitled to rescind or recover any payment made with
				respect to the contract, based on the failure of the foreign board of trade to
				comply with any provision of this
				Act.
								.
						739.Legal certainty
			 for swapsSection 22(a) of the
			 Commodity Exchange Act (7 U.S.C. 25(a)) is amended by striking paragraph (4)
			 and inserting the following:
						
							(4)Contract enforcement between
				eligible counterparties
								(A)In generalNo hybrid
				instrument sold to any investor shall be void, voidable, or unenforceable, and
				no party to a hybrid instrument shall be entitled to rescind, or recover any
				payment made with respect to, the hybrid instrument under this section or any
				other provision of Federal or State law, based solely on the failure of the
				hybrid instrument to comply with the terms or conditions of section 2(f) or
				regulations of the Commission.
								(B)SwapsNo agreement,
				contract, or transaction between eligible contract participants or persons
				reasonably believed to be eligible contract participants shall be void,
				voidable, or unenforceable, and no party to such agreement, contract, or
				transaction shall be entitled to rescind, or recover any payment made with
				respect to, the agreement, contract, or transaction under this section or any
				other provision of Federal or State law, based solely on the failure of the
				agreement, contract, or transaction—
									(i)to meet the definition of a swap
				under section 1a; or
									(ii)to be cleared in accordance with
				section 2(h)(1).
									(5)Legal certainty for long-term swaps
				entered into before the date of enactment of the Wall Street Transparency and
				Accountability Act of 2010
								(A)Effect on swapsUnless
				specifically reserved in the applicable swap, neither the enactment of the
				Wall Street Transparency and Accountability
				Act of 2010, nor any requirement under that Act or an amendment
				made by that Act, shall constitute a termination event, force majeure,
				illegality, increased costs, regulatory change, or similar event under a swap
				(including any related credit support arrangement) that would permit a party to
				terminate, renegotiate, modify, amend, or supplement 1 or more transactions
				under the swap.
								(B)Position limitsAny
				position limit established under the Wall Street Transparency and
				Accountability Act of 2010 shall not apply to a position acquired in good faith
				prior to the effective date of any rule, regulation, or order under the Act
				that establishes the position limit; provided, however, that such positions
				shall be attributed to the trader if the trader’s position is increased after
				the effective date of such position limit rule, regulation, or
				order.
								.
					740.Multilateral
			 clearing organizationsSections 408 and 409 of the Federal Deposit
			 Insurance Corporation Improvement Act of 1991 (12 U.S.C. 4421, 4422) are
			 repealed.
					741.Enforcement
						(a)Enforcement
			 authorityThe Commodity Exchange
			 Act is amended by inserting after section 4b (7 U.S.C. 6b) the
			 following:
							
								4b–1.Enforcement
				authority
									(a)Commodity
				Futures Trading CommissionExcept as provided in subsections (b),
				(c), and (d), the Commission shall have exclusive authority to enforce the
				provisions of subtitle A of the Wall Street Transparency and Accountability Act
				of 2010 with respect to any person.
									(b)Prudential
				regulatorsThe prudential regulators shall have exclusive
				authority to enforce the provisions of section 4s(e) with respect to swap
				dealers or major swap participants for which they are the prudential
				regulator.
									(c)Referrals
										(1)Prudential
				regulatorsIf the prudential regulator for a swap dealer or major
				swap participant has cause to believe that the swap dealer or major swap
				participant, or any affiliate or division of the swap dealer or major swap
				participant, may have engaged in conduct that constitutes a violation of the
				nonprudential requirements of this Act (including section 4s or rules adopted
				by the Commission under that section), the prudential regulator may promptly
				notify the Commission in a written report that includes—
											(A)a request that the
				Commission initiate an enforcement proceeding under this Act; and
											(B)an explanation of
				the facts and circumstances that led to the preparation of the written
				report.
											(2)CommissionIf
				the Commission has cause to believe that a swap dealer or major swap
				participant that has a prudential regulator may have engaged in conduct that
				constitutes a violation of any prudential requirement of section 4s or rules
				adopted by the Commission under that section, the Commission may notify the
				prudential regulator of the conduct in a written report that includes—
											(A)a request that the
				prudential regulator initiate an enforcement proceeding under this Act or any
				other Federal law (including regulations); and
											(B)an explanation of
				the concerns of the Commission, and a description of the facts and
				circumstances, that led to the preparation of the written report.
											(d)Backstop
				enforcement authority
										(1)Initiation of
				enforcement proceeding by prudential regulatorIf the Commission
				does not initiate an enforcement proceeding before the end of the 90-day period
				beginning on the date on which the Commission receives a written report under
				subsection (c)(1), the prudential regulator may initiate an enforcement
				proceeding.
										(2)Initiation of
				enforcement proceeding by CommissionIf the prudential regulator
				does not initiate an enforcement proceeding before the end of the 90-day period
				beginning on the date on which the prudential regulator receives a written
				report under subsection (c)(2), the Commission may initiate an enforcement
				proceeding.
										.
						(b)Conforming
			 amendments
							(1)Section 4b of the
			 Commodity Exchange Act (7 U.S.C. 6b) is amended—
								(A)in subsection
			 (a)(2), by striking or other agreement, contract, or transaction subject
			 to paragraphs (1) and (2) of section 5a(g), and inserting or
			 swap,;
								(B)in subsection (b),
			 by striking or other agreement, contract or transaction subject to
			 paragraphs (1) and (2) of section 5a(g), and inserting or
			 swap,; and
								(C)by adding at the
			 end the following:
									
										(e)It shall be
				unlawful for any person, directly or indirectly, by the use of any means or
				instrumentality of interstate commerce, or of the mails, or of any facility of
				any registered entity, in or in connection with any order to make, or the
				making of, any contract of sale of any commodity for future delivery (or option
				on such a contract), or any swap, on a group or index of securities (or any
				interest therein or based on the value thereof)—
											(1)to employ any
				device, scheme, or artifice to defraud;
											(2)to make any untrue
				statement of a material fact or to omit to state a material fact necessary in
				order to make the statements made, in the light of the circumstances under
				which they were made, not misleading; or
											(3)to engage in any
				act, practice, or course of business which operates or would operate as a fraud
				or deceit upon any
				person.
											.
								(2)Section 4c(a)(1)
			 of the Commodity Exchange Act (7 U.S.C. 6c(a)(1)) is amended by inserting
			 or swap before if the transaction is used or may be
			 used.
							(3)Section 6(c) of
			 the Commodity Exchange Act (7 U.S.C. 9) is amended in the first sentence by
			 inserting or of any swap, before or has willfully
			 made.
							(4)Section 6(d) of
			 the Commodity Exchange Act (7 U.S.C. 13b) is amended in the first sentence, in
			 the matter preceding the proviso, by inserting or of any swap,
			 before or otherwise is violating.
							(5)Section 6c(a) of
			 the Commodity Exchange Act (7 U.S.C. 13a–1(a)) is amended in the matter
			 preceding the proviso by inserting or any swap after
			 commodity for future delivery.
							(6)Section 9 of the
			 Commodity Exchange Act (7 U.S.C. 13) is amended—
								(A)in subsection
			 (a)—
									(i)in
			 paragraph (2), by inserting or of any swap, before or to
			 corner; and
									(ii)in
			 paragraph (4), by inserting swap data repository, before
			 or futures association and
									(B)in subsection
			 (e)(1)—
									(i)by
			 inserting swap data repository, before or registered
			 futures association; and
									(ii)by
			 inserting , or swaps, before on the basis.
									(7)Section 9(a) of
			 the Commodity Exchange Act (7 U.S.C. 13(a)) is amended by adding at the end the
			 following:
								
									(6)Any person to
				abuse the end user clearing exemption under section 2(h)(4), as determined by
				the
				Commission.
									.
							(8)Section 2(c)(2)(B)
			 of the Commodity Exchange Act (7 U.S.C. 2(c)(2)(B)) is amended—
								(A)by striking
			 (dd), each place it appears;
								(B)in clause (iii),
			 by inserting , and accounts or pooled investment vehicles described in
			 clause (vi), before shall be subject to; and
								(C)by adding at the
			 end the following:
									
										(vi)This Act applies
				to, and the Commission shall have jurisdiction over, an account or pooled
				investment vehicle that is offered for the purpose of trading, or that trades,
				any agreement, contract, or transaction in foreign currency described in clause
				(i).
										.
								(9)Section 2(c)(2)(C)
			 of the Commodity Exchange Act (7 U.S.C. 2(c)(2)(C)) is amended—
								(A)by striking
			 (dd), each place it appears;
								(B)in clause (ii)(I),
			 by inserting , and accounts or pooled investment vehicles described in
			 clause (vii), before shall be subject to; and
								(C)by adding at the
			 end the following:
									
										(vii)This Act applies
				to, and the Commission shall have jurisdiction over, an account or pooled
				investment vehicle that is offered for the purpose of trading, or that trades,
				any agreement, contract, or transaction in foreign currency described in clause
				(i).
										.
								(10)Section
			 1a(19)(A)(iv)(II) of the Commodity Exchange Act (7 U.S.C. 1a(19)(A)(iv)(II))
			 (as redesignated by section 721(a)(1)) is amended by inserting before the
			 semicolon at the end the following: provided, however, that for purposes
			 of section 2(c)(2)(B)(vi) and section 2(c)(2)(C)(vii), the term eligible
			 contract participant shall not include a commodity pool in which any
			 participant is not otherwise an eligible contract participant.
							(11)Section 6(e) of
			 the Commodity Exchange Act (7 U.S.C. 9a) is amended by adding at the end the
			 following:
								
									(4)Any designated
				clearing organization that knowingly or recklessly evades or participates in or
				facilitates an evasion of the requirements of section 2(h) shall be liable for
				a civil money penalty in twice the amount otherwise available for a violation
				of section 2(h).
									(5)Any swap dealer or
				major swap participant that knowingly or recklessly evades or participates in
				or facilitates an evasion of the requirements of section 2(h) shall be liable
				for a civil money penalty in twice the amount otherwise available for a
				violation of section
				2(h).
									.
							(c)Savings
			 clauseNotwithstanding any other provision of this title, nothing
			 in this subtitle shall be construed as divesting any appropriate Federal
			 banking agency of any authority it may have to establish or enforce, with
			 respect to a person for which such agency is the appropriate Federal banking
			 agency, prudential or other standards pursuant to authority granted by Federal
			 law other than this title.
						742.Retail
			 commodity transactions
						(a)In
			 generalSection 2(c) of the
			 Commodity Exchange Act (7 U.S.C. 2(c)) is amended—
							(1)in paragraph (1),
			 by striking 5a (to the extent provided in section 5a(g)), 5b, 5d, or
			 12(e)(2)(B)) and inserting , 5b, or 12(e)(2)(B));
			 and
							(2)in paragraph (2),
			 by adding at the end the following:
								
									(D)Retail commodity
				transactions
										(i)ApplicabilityExcept
				as provided in clause (ii), this subparagraph shall apply to any agreement,
				contract, or transaction in any commodity that is—
											(I)entered into with,
				or offered to (even if not entered into with), a person that is not an eligible
				contract participant or eligible commercial entity; and
											(II)entered into, or
				offered (even if not entered into), on a leveraged or margined basis, or
				financed by the offeror, the counterparty, or a person acting in concert with
				the offeror or counterparty on a similar basis.
											(ii)ExceptionsThis
				subparagraph shall not apply to—
											(I)an agreement,
				contract, or transaction described in paragraph (1) or subparagraphs (A), (B),
				or (C), including any agreement, contract, or transaction specifically excluded
				from subparagraph (A), (B), or (C);
											(II)any
				security;
											(III)a contract of
				sale that—
												(aa)results in actual
				delivery within 28 days or such other longer period as the Commission may
				determine by rule or regulation based upon the typical commercial practice in
				cash or spot markets for the commodity involved; or
												(bb)creates an
				enforceable obligation to deliver between a seller and a buyer that have the
				ability to deliver and accept delivery, respectively, in connection with the
				line of business of the seller and buyer; or
												(IV)an agreement,
				contract, or transaction that is listed on a national securities exchange
				registered under section 6(a) of the Securities Exchange Act of 1934 (15 U.S.C.
				78f(a)); or
											(V)an identified
				banking product, as defined in section 402(b) of the Legal Certainty for Bank
				Products Act of 2000 (7 U.S.C.27(b)).
											(iii)EnforcementSections
				4(a), 4(b), and 4b apply to any agreement, contract, or transaction described
				in clause (i), as if the agreement, contract, or transaction was a contract of
				sale of a commodity for future delivery.
										(iv)Eligible
				commercial entityFor
				purposes of this subparagraph, an agricultural producer, packer, or handler
				shall be considered to be an eligible commercial entity for any agreement,
				contract, or transaction for a commodity in connection with the line of
				business of the agricultural producer, packer, or
				handler.
										.
							(b)Gramm-Leach-Bliley
			 ActSection 206(a) of the Gramm-Leach-Bliley Act (Public Law
			 106–102; 15 U.S.C. 78c note) is amended, in the matter preceding paragraph (1),
			 by striking For purposes of and inserting Except as
			 provided in subsection (e), for purposes of.
						(c)Conforming
			 amendments relating to retail foreign exchange transactions
							(1)Section
			 2(c)(2)(B)(i)(II) of the Commodity Exchange Act (7 U.S.C. 2(c)(2)(B)(i)(II)) is
			 amended—
								(A)in item (aa), by
			 inserting United States before financial
			 institution;
								(B)by striking items
			 (dd) and (ff);
								(C)by redesignating
			 items (ee) and (gg) as items (dd) and (ff), respectively; and
								(D)in item (dd) (as
			 so redesignated), by striking the semicolon and inserting ;
			 or.
								(2)Section 2(c)(2) of
			 the Commodity Exchange Act (7 U.S.C. 2(c)(2)) (as amended by subsection (a)(2))
			 is amended by adding at the end the following:
								
									(E)Prohibition
										(i)Definition of
				Federal regulatory agencyIn this subparagraph, the term
				Federal regulatory agency means—
											(I)the
				Commission;
											(II)the Securities
				and Exchange Commission;
											(III)an appropriate
				Federal banking agency;
											(IV)the National
				Credit Union Association; and
											(V)the Farm Credit
				Administration.
											(ii)Prohibition
											(I)In
				generalExcept as provided in subclause (II), a person described
				in subparagraph (B)(i)(II) for which there is a Federal regulatory agency shall
				not offer to, or enter into with, a person that is not an eligible contract
				participant, any agreement, contract, or transaction in foreign currency
				described in subparagraph (B)(i)(I) except pursuant to a rule or regulation of
				a Federal regulatory agency allowing the agreement, contract, or transaction
				under such terms and conditions as the Federal regulatory agency shall
				prescribe.
											(II)Effective
				dateWith regard to persons described in subparagraph (B)(i)(II)
				for which a Federal regulatory agency has issued a proposed rule concerning
				agreements, contracts, or transactions in foreign currency described in
				subparagraph (B)(i)(I) prior to the date of enactment of this subclause,
				subclause (I) shall take effect 90 days after the date of enactment of this
				subclause.
											(iii)Requirements
				of rules and regulations
											(I)In
				generalThe rules and regulations described in clause (ii) shall
				prescribe appropriate requirements with respect to—
												(aa)disclosure;
												(bb)recordkeeping;
												(cc)capital and
				margin;
												(dd)reporting;
												(ee)business
				conduct;
												(ff)documentation;
				and
												(gg)such other
				standards or requirements as the Federal regulatory agency shall determine to
				be necessary.
												(II)TreatmentThe
				rules or regulations described in clause (ii) shall treat all agreements,
				contracts, and transactions in foreign currency described in subparagraph
				(B)(i)(I), and all agreements, contracts, and transactions in foreign currency
				that are functionally or economically similar to agreements, contracts, or
				transactions described in subparagraph (B)(i)(I),
				similarly.
											.
							743.Other
			 authorityUnless otherwise
			 provided by the amendments made by this subtitle, the amendments made by this
			 subtitle do not divest any appropriate Federal banking agency, the Commodity
			 Futures Trading Commission, the Securities and Exchange Commission, or other
			 Federal or State agency of any authority derived from any other applicable
			 law.
					744.Restitution
			 remediesSection 6c(d) of the
			 Commodity Exchange Act (7 U.S.C. 13a–1(d)) is amended by adding at the end the
			 following:
						
							(3)Equitable
				remediesIn any action brought under this section, the Commission
				may seek, and the court may impose, on a proper showing, on any person found in
				the action to have committed any violation, equitable remedies
				including—
								(A)restitution to
				persons who have sustained losses proximately caused by such violation (in the
				amount of such losses); and
								(B)disgorgement of
				gains received in connection with such
				violation.
								.
					745.Enhanced
			 compliance by registered entities
						(a)Effect of
			 interpretationSection 5c(a) of the Commodity Exchange Act (7
			 U.S.C. 7a–2(a)) is amended by striking paragraph (2) and inserting the
			 following:
							
								(2)Effect of
				interpretationAn interpretation issued under paragraph (1) may
				provide the exclusive means for complying with each section described in
				paragraph
				(1).
								.
						(b)New contracts,
			 new rules, and rule amendmentsSection 5c of the Commodity
			 Exchange Act (7 U.S.C. 7a–2) is amended by striking subsection (c) and
			 inserting the following:
							
								(c)New contracts,
				new rules, and rule amendments
									(1)In
				generalA registered entity may elect to list for trading or
				accept for clearing any new contract, or other instrument, or may elect to
				approve and implement any new rule or rule amendment, by providing to the
				Commission (and the Secretary of the Treasury, in the case of a contract of
				sale of a government security for future delivery (or option on such a
				contract) or a rule or rule amendment specifically related to such a contract)
				a written certification that the new contract or instrument or clearing of the
				new contract or instrument, new rule, or rule amendment complies with this Act
				(including regulations under this Act).
									(2)Rule
				reviewThe new rule or rule amendment described in paragraph (1)
				shall become effective, pursuant to the certification of the registered entity
				and notice of such certification to its members (in a manner to be determined
				by the Commission), on the date that is 10 business days after the date on
				which the Commission receives the certification (or such shorter period as
				determined by the Commission by rule or regulation) unless the Commission
				notifies the registered entity within such time that it is staying the
				certification because there exist novel or complex issues that require
				additional time to analyze, an inadequate explanation by the submitting
				registered entity, or a potential inconsistency with this Act (including
				regulations under this Act).
									(3)Stay of
				certification for rules
										(A)A notification by
				the Commission pursuant to paragraph (2) shall stay the certification of the
				new rule or rule amendment for up to an additional 90 days from the date of the
				notification.
										(B)A rule or rule
				amendment subject to a stay pursuant to subparagraph (A) shall become
				effective, pursuant to the certification of the registered entity, at the
				expiration of the period described in subparagraph (A) unless the
				Commission—
											(i)withdraws the stay
				prior to that time; or
											(ii)notifies the
				registered entity during such period that it objects to the proposed
				certification on the grounds that it is inconsistent with this Act (including
				regulations under this Act).
											(C)The Commission
				shall provide a not less than 30-day public comment period, within the 90-day
				period in which the stay is in effect as described in subparagraph (A),
				whenever the Commission reviews a rule or rule amendment pursuant to a
				notification by the Commission under this paragraph.
										(4)Prior
				approval
										(A)In
				generalA registered entity may request that the Commission grant
				prior approval to any new contract or other instrument, new rule, or rule
				amendment.
										(B)Prior approval
				requiredNotwithstanding any other provision of this section, a
				designated contract market shall submit to the Commission for prior approval
				each rule amendment that materially changes the terms and conditions, as
				determined by the Commission, in any contract of sale for future delivery of a
				commodity specifically enumerated in section 1a(10) (or any option thereon)
				traded through its facilities if the rule amendment applies to contracts and
				delivery months which have already been listed for trading and have open
				interest.
										(C)DeadlineIf
				prior approval is requested under subparagraph (A), the Commission shall take
				final action on the request not later than 90 days after submission of the
				request, unless the person submitting the request agrees to an extension of the
				time limitation established under this subparagraph.
										(5)Approval
										(A)RulesThe
				Commission shall approve a new rule, or rule amendment, of a registered entity
				unless the Commission finds that the new rule, or rule amendment, is
				inconsistent with this subtitle (including regulations).
										(B)Contracts and
				instrumentsThe Commission shall approve a new contract or other
				instrument unless the Commission finds that the new contract or other
				instrument would violate this Act (including regulations).
										(C)Special rule for
				review and approval of event contracts and swaps contracts
											(i)Event
				contractsIn connection with the listing of agreements,
				contracts, transactions, or swaps in excluded commodities that are based upon
				the occurrence, extent of an occurrence, or contingency (other than a change in
				the price, rate, value, or levels of a commodity described in section
				1a(2)(i)), by a designated contract market or swap execution facility, the
				Commission may determine that such agreements, contracts, or transactions are
				contrary to the public interest if the agreements, contracts, or transactions
				involve—
												(I)activity that is
				unlawful under any Federal or State law;
												(II)terrorism;
												(III)assassination;
												(IV)war;
												(V)gaming; or
												(VI)other similar
				activity determined by the Commission, by rule or regulation, to be contrary to
				the public interest.
												(ii)ProhibitionNo
				agreement, contract, or transaction determined by the Commission to be contrary
				to the public interest under clause (i) may be listed or made available for
				clearing or trading on or through a registered entity.
											(iii)Swaps
				contracts
												(I)In
				generalIn connection with the listing of a swap for clearing by
				a derivatives clearing organization, the Commission shall determine, upon
				request or on its own motion, the initial eligibility, or the continuing
				qualification, of a derivatives clearing organization to clear such a swap
				under those criteria, conditions, or rules that the Commission, in its
				discretion, determines.
												(II)RequirementsAny
				such criteria, conditions, or rules shall consider—
													(aa)the
				financial integrity of the derivatives clearing organization; and
													(bb)any
				other factors which the Commission determines may be appropriate.
													(iv)DeadlineThe
				Commission shall take final action under clauses (i) and (ii) in not later than
				90 days from the commencement of its review unless the party seeking to offer
				the contract or swap agrees to an extension of this time
				limitation.
											.
						(c)Violation of
			 core principlesSection 5c of the Commodity Exchange Act (7
			 U.S.C. 7a–2) is amended by striking subsection (d).
						746.Insider
			 tradingSection 4c(a) of the
			 Commodity Exchange Act (7 U.S.C. 6c(a)) is amended by adding at the end the
			 following:
						
							(3)Contract of
				saleIt shall be unlawful for any employee or agent of any
				department or agency of the Federal Government who, by virtue of the employment
				or position of the employee or agent, acquires information that may affect or
				tend to affect the price of any commodity in interstate commerce, or for future
				delivery, or any swap, and which information has not been disseminated by the
				department or agency of the Federal Government holding or creating the
				information in a manner which makes it generally available to the trading
				public, or disclosed in a criminal, civil, or administrative hearing, or in a
				congressional, administrative, or Government Accountability Office report,
				hearing, audit, or investigation, to use the information in his personal
				capacity and for personal gain to enter into, or offer to enter into—
								(A)a contract of sale
				of a commodity for future delivery (or option on such a contract);
								(B)an option (other
				than an option executed or traded on a national securities exchange registered
				pursuant to section 6(a) of the Securities Exchange Act of 1934 (15 U.S.C.
				78f(a)); or
								(C)a swap.
								(4)Nonpublic
				information
								(A)Imparting of
				nonpublic informationIt shall be unlawful for any employee or
				agent of any department or agency of the Federal Government who, by virtue of
				the employment or position of the employee or agent, acquires information that
				may affect or tend to affect the price of any commodity in interstate commerce,
				or for future delivery, or any swap, and which information has not been
				disseminated by the department or agency of the Federal Government holding or
				creating the information in a manner which makes it generally available to the
				trading public, or disclosed in a criminal, civil, or administrative hearing,
				or in a congressional, administrative, or Government Accountability Office
				report, hearing, audit, or investigation, to impart the information in his
				personal capacity and for personal gain with intent to assist another person,
				directly or indirectly, to use the information to enter into, or offer to enter
				into—
									(i)a
				contract of sale of a commodity for future delivery (or option on such a
				contract);
									(ii)an option (other
				than an option executed or traded on a national securities exchange registered
				pursuant to section 6(a) of the Securities Exchange Act of 1934 (15 U.S.C.
				78f(a)); or
									(iii)a swap.
									(B)Knowing
				useIt shall be unlawful for any person who receives information
				imparted by any employee or agent of any department or agency of the Federal
				Government as described in subparagraph (A) to knowingly use such information
				to enter into, or offer to enter into—
									(i)a
				contract of sale of a commodity for future delivery (or option on such a
				contract);
									(ii)an option (other
				than an option executed or traded on a national securities exchange registered
				pursuant to section 6(a) of the Securities Exchange Act of 1934 (15 U.S.C.
				78f(a)); or
									(iii)a swap.
									(C)Theft of
				nonpublic informationIt shall be unlawful for any person to
				steal, convert, or misappropriate, by any means whatsoever, information held or
				created by any department or agency of the Federal Government that may affect
				or tend to affect the price of any commodity in interstate commerce, or for
				future delivery, or any swap, where such person knows, or acts in reckless
				disregard of the fact, that such information has not been disseminated by the
				department or agency of the Federal Government holding or creating the
				information in a manner which makes it generally available to the trading
				public, or disclosed in a criminal, civil, or administrative hearing, or in a
				congressional, administrative, or Government Accountability Office report,
				hearing, audit, or investigation, and to use such information, or to impart
				such information with the intent to assist another person, directly or
				indirectly, to use such information to enter into, or offer to enter
				into—
									(i)a
				contract of sale of a commodity for future delivery (or option on such a
				contract);
									(ii)an option (other
				than an option executed or traded on a national securities exchange registered
				pursuant to section 6(a) of the Securities Exchange Act of 1934 (15 U.S.C.
				78f(a)); or
									(iii)a swap,
				provided, however, that nothing in this subparagraph shall preclude a person
				that has provided information concerning, or generated by, the person, its
				operations or activities, to any employee or agent of any department or agency
				of the Federal Government, voluntarily or as required by law, from using such
				information to enter into, or offer to enter into, a contract of sale, option,
				or swap described in clauses (i), (ii), or
				(iii).
									.
					747.Antidisruptive
			 practices authoritySection
			 4c(a) of the Commodity Exchange Act (7 U.S.C. 6c(a)) (as amended by section
			 746) is amended by adding at the end the following:
						
							(5)Disruptive
				practicesIt shall be unlawful for any person to engage in any
				trading, practice, or conduct on or subject to the rules of a registered entity
				that—
								(A)violates bids or
				offers;
								(B)demonstrates
				intentional or reckless disregard for the orderly execution of transactions
				during the closing period; or
								(C)is, is of the
				character of, or is commonly known to the trade as, spoofing
				(bidding or offering with the intent to cancel the bid or offer before
				execution).
								(6)Rulemaking
				authorityThe Commission may make and promulgate such rules and
				regulations as, in the judgment of the Commission, are reasonably necessary to
				prohibit the trading practices described in paragraph (5) and any other trading
				practice that is disruptive of fair and equitable trading.
							(7)Use of swaps to
				defraudIt shall be unlawful for any person to enter into a swap
				knowing, or acting in reckless disregard of the fact, that its counterparty
				will use the swap as part of a device, scheme, or artifice to defraud any third
				party.
							.
					748.Commodity
			 whistleblower incentives and protectionThe Commodity Exchange Act (7 U.S.C. 1 et seq.) is
			 amended by adding at the end the following:
						
							23.Commodity
				whistleblower incentives and protection
								(a)DefinitionsIn
				this section:
									(1)Covered judicial
				or administrative actionThe term covered judicial or
				administrative action means any judicial or administrative action
				brought by the Commission under this Act that results in monetary sanctions
				exceeding $1,000,000.
									(2)FundThe
				term Fund means the Commodity Futures Trading Commission Customer
				Protection Fund established under subsection (g).
									(3)Monetary
				sanctionsThe term monetary sanctions, when used
				with respect to any judicial or administrative action means—
										(A)any monies,
				including penalties, disgorgement, restitution, and interest ordered to be
				paid; and
										(B)any monies
				deposited into a disgorgement fund or other fund pursuant to section 308(b) of
				the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7246(b)), as a result of such action
				or any settlement of such action.
										(4)Original
				informationThe term original information means
				information that—
										(A)is derived from
				the independent knowledge or analysis of a whistleblower;
										(B)is not known to
				the Commission from any other source, unless the whistleblower is the original
				source of the information; and
										(C)is not exclusively
				derived from an allegation made in a judicial or administrative hearing, in a
				governmental report, hearing, audit, or investigation, or from the news media,
				unless the whistleblower is a source of the information.
										(5)Related
				actionThe term related action, when used with
				respect to any judicial or administrative action brought by the Commission
				under this Act, means any judicial or administrative action brought by an
				entity described in subclauses (I) through (VI) of subsection (h)(2)(C) that is
				based upon the original information provided by a whistleblower pursuant to
				subsection (a) that led to the successful enforcement of the Commission
				action.
									(6)Successful
				resolutionThe term successful resolution, when used
				with respect to any judicial or administrative action brought by the Commission
				under this Act, includes any settlement of such action.
									(7)WhistleblowerThe
				term whistleblower means any individual, or 2 or more individuals
				acting jointly, who provides information relating to a violation of this Act to
				the Commission, in a manner established by rule or regulation by the
				Commission.
									(b)Awards
									(1)In
				generalIn any covered judicial or administrative action, or
				related action, the Commission, under regulations prescribed by the Commission
				and subject to subsection (c), shall pay an award or awards to 1 or more
				whistleblowers who voluntarily provided original information to the Commission
				that led to the successful enforcement of the covered judicial or
				administrative action, or related action, in an aggregate amount equal
				to—
										(A)not less than 10
				percent, in total, of what has been collected of the monetary sanctions imposed
				in the action or related actions; and
										(B)not more than 30
				percent, in total, of what has been collected of the monetary sanctions imposed
				in the action or related actions.
										(2)Payment of
				awardsAny amount paid under paragraph (1) shall be paid from the
				Fund.
									(c)Determination of
				amount of award; denial of award
									(1)Determination of
				amount of award
										(A)DiscretionThe
				determination of the amount of an award made under subsection (b) shall be in
				the discretion of the Commission.
										(B)CriteriaIn
				determining the amount of an award made under subsection (b), the
				Commission—
											(i)shall take into
				consideration—
												(I)the significance
				of the information provided by the whistleblower to the success of the covered
				judicial or administrative action;
												(II)the degree of
				assistance provided by the whistleblower and any legal representative of the
				whistleblower in a covered judicial or administrative action;
												(III)the programmatic
				interest of the Commission in deterring violations of the Act (including
				regulations under the Act) by making awards to whistleblowers who provide
				information that leads to the successful enforcement of such laws; and
												(IV)such additional
				relevant factors as the Commission may establish by rule or regulation;
				and
												(ii)shall not take
				into consideration the balance of the Fund.
											(2)Denial of
				awardNo award under subsection (b) shall be made—
										(A)to any
				whistleblower who is, or was at the time the whistleblower acquired the
				original information submitted to the Commission, a member, officer, or
				employee of—
											(i)a
				appropriate regulatory agency;
											(ii)the Department of
				Justice;
											(iii)a registered
				entity;
											(iv)a
				registered futures association;
											(v)a
				self-regulatory organization as defined in section 3(a) of the Securities
				Exchange Act of 1934 (15 U.S.C. 78c(a)); or
											(vi)a
				law enforcement organization;
											(B)to any
				whistleblower who is convicted of a criminal violation related to the judicial
				or administrative action for which the whistleblower otherwise could receive an
				award under this section;
										(C)to any
				whistleblower who submits information to the Commission that is based on the
				facts underlying the covered action submitted previously by another
				whistleblower;
										(D)to any
				whistleblower who fails to submit information to the Commission in such form as
				the Commission may, by rule or regulation, require.
										(d)Representation
									(1)Permitted
				representationAny whistleblower who makes a claim for an award
				under subsection (b) may be represented by counsel.
									(2)Required
				representation
										(A)In
				generalAny whistleblower who anonymously makes a claim for an
				award under subsection (b) shall be represented by counsel if the whistleblower
				submits the information upon which the claim is based.
										(B)Disclosure of
				identityPrior to the payment of an award, a whistleblower shall
				disclose the identity of the whistleblower and provide such other information
				as the Commission may require, directly or through counsel for the
				whistleblower.
										(e)No contract
				necessaryNo contract with the Commission is necessary for any
				whistleblower to receive an award under subsection (b), unless otherwise
				required by the Commission, by rule or regulation.
								(f)Appeals
									(1)In
				generalAny determination made under this section, including
				whether, to whom, or in what amount to make awards, shall be in the discretion
				of the Commission.
									(2)AppealsAny
				determination described in paragraph (1) may be appealed to the appropriate
				court of appeals of the United States not more than 30 days after the
				determination is issued by the Commission.
									(3)ReviewThe
				court shall review the determination made by the Commission in accordance with
				section 7064 of title 5, United States Code.
									(g)Commodity
				futures trading commission customer protection fund
									(1)EstablishmentThere
				is established in the Treasury of the United States a revolving fund to be
				known as the Commodity Futures Trading Commission Customer Protection
				Fund.
									(2)Use of
				fundThe Fund shall be available to the Commission, without
				further appropriation or fiscal year limitation, for—
										(A)the payment of
				awards to whistleblowers as provided in subsection (a); and
										(B)the funding of
				customer education initiatives designed to help customers protect themselves
				against fraud or other violations of this Act, or the rules and regulations
				thereunder.
										(3)Deposits and
				creditsThere shall be deposited into or credited to the
				Fund:
										(A)Monetary
				sanctionsAny monetary sanctions collected by the Commission in
				any covered judicial or administrative action that is not otherwise distributed
				to victims of a violation of this Act or the rules and regulations thereunder
				underlying such action, unless the balance of the Fund at the time the monetary
				judgment is collected exceeds $100,000,000.
										(B)Additional
				amountsIf the amounts deposited into or credited to the Fund
				under subparagraph (A) are not sufficient to satisfy an award made under
				subsection (b), there shall be deposited into or credited to the Fund an amount
				equal to the unsatisfied portion of the award from any monetary sanction
				collected by the Commission in any judicial or administrative action brought by
				the Commission under this Act that is based on information provided by a
				whistleblower.
										(C)Investment
				incomeAll income from investments made under paragraph
				(4).
										(4)Investments
										(A)Amounts in fund
				may be investedThe Commission may request the Secretary of the
				Treasury to invest the portion of the Fund that is not, in the Commission’s
				judgment, required to meet the current needs of the Fund.
										(B)Eligible
				investmentsInvestments shall be made by the Secretary of the
				Treasury in obligations of the United States or obligations that are guaranteed
				as to principal and interest by the United States, with maturities suitable to
				the needs of the Fund as determined by the Commission.
										(C)Interest and
				proceeds creditedThe interest on, and the proceeds from the sale
				or redemption of, any obligations held in the Fund shall be credited to, and
				form a part of, the Fund.
										(5)Reports to
				congressNot later than October 30 of each year, the Commission
				shall transmit to the Committee on Agriculture, Nutrition, and Forestry of the
				Senate, and the Committee on Agriculture of the House of Representatives a
				report on—
										(A)the Commission’s
				whistleblower award program under this section, including a description of the
				number of awards granted and the types of cases in which awards were granted
				during the preceding fiscal year;
										(B)customer education
				initiatives described in paragraph (2)(B) that were funded by the Fund during
				the preceding fiscal year;
										(C)the balance of the
				Fund at the beginning of the preceding fiscal year;
										(D)the amounts
				deposited into or credited to the Fund during the preceding fiscal year;
										(E)the amount of
				earnings on investments of amounts in the Fund during the preceding fiscal
				year;
										(F)the amount paid
				from the Fund during the preceding fiscal year to whistleblowers pursuant to
				subsection (b);
										(G)the amount paid
				from the Fund during the preceding fiscal year for customer education
				initiatives described in paragraph (2)(B);
										(H)the balance of the
				Fund at the end of the preceding fiscal year; and
										(I)a complete set of
				audited financial statements, including a balance sheet, income statement, and
				cash flow analysis.
										(h)Protection of
				whistleblowers
									(1)Prohibition
				against retaliation
										(A)In
				generalNo employer may discharge, demote, suspend, threaten,
				harass, directly or indirectly, or in any other manner discriminate against, a
				whistleblower in the terms and conditions of employment because of any lawful
				act done by the whistleblower—
											(i)in
				providing information to the Commission in accordance with subsection (b);
				or
											(ii)in assisting in
				any investigation or judicial or administrative action of the Commission based
				upon or related to such information.
											(B)Enforcement
											(i)Cause of
				actionAn individual who alleges discharge or other
				discrimination in violation of subparagraph (A) may bring an action under this
				subsection in the appropriate district court of the United States for the
				relief provided in subparagraph (C), unless the individual who is alleging
				discharge or other discrimination in violation of subparagraph (A) is an
				employee of the Federal Government, in which case the individual shall only
				bring an action under section 1221 of title 5, United States Code.
											(ii)SubpoenasA
				subpoena requiring the attendance of a witness at a trial or hearing conducted
				under this subsection may be served at any place in the United States.
											(iii)Statute of
				limitationsAn action under this subsection may not be brought
				more than 2 years after the date on which the violation reported in
				subparagraph (A) is committed.
											(C)ReliefRelief
				for an individual prevailing in an action brought under subparagraph (B) shall
				include—
											(i)reinstatement with
				the same seniority status that the individual would have had, but for the
				discrimination;
											(ii)the amount of
				back pay otherwise owed to the individual, with interest; and
											(iii)compensation for
				any special damages sustained as a result of the discharge or discrimination,
				including litigation costs, expert witness fees, and reasonable attorney’s
				fees.
											(2)Confidentiality
										(A)In
				generalExcept as provided in subparagraphs (B) and (C), the
				Commission, and any officer or employee of the Commission, shall not disclose
				any information, including information provided by a whistleblower to the
				Commission, which could reasonably be expected to reveal the identity of a
				whistleblower, except in accordance with the provisions of section 552a of
				title 5, United States Code, unless and until required to be disclosed to a
				defendant or respondent in connection with a public proceeding instituted by
				the Commission or any entity described in subparagraph (C). For purposes of
				section 552 of title 5, United States Code, this paragraph shall be considered
				a statute described in subsection (b)(3)(B) of such section 552.
										(B)EffectNothing
				in this paragraph is intended to limit the ability of the Attorney General to
				present such evidence to a grand jury or to share such evidence with potential
				witnesses or defendants in the course of an ongoing criminal
				investigation.
										(C)Availability to
				government agencies
											(i)In
				generalWithout the loss of its status as confidential in the
				hands of the Commission, all information referred to in subparagraph (A) may,
				in the discretion of the Commission, when determined by the Commission to be
				necessary or appropriate to accomplish the purposes of this Act and protect
				customers and in accordance with clause (ii), be made available to—
												(I)the Department of
				Justice;
												(II)an appropriate
				department or agency of the Federal Government, acting within the scope of its
				jurisdiction;
												(III)a registered
				entity, registered futures association, or self-regulatory organization as
				defined in section 3(a) of the Securities Exchange Act of 1934 (15 U.S.C.
				78c(a));
												(IV)a State attorney
				general in connection with any criminal investigation;
												(V)an appropriate
				department or agency of any State, acting within the scope of its jurisdiction;
				and
												(VI)a foreign futures
				authority.
												(ii)Maintenance of
				informationEach of the entities, agencies, or persons described
				in clause (i) shall maintain information described in that clause as
				confidential, in accordance with the requirements in subparagraph (A).
											(iii)Study on
				impact of FOIA exemption on Commodity Futures Trading Commission
												(I)StudyThe
				Inspector General of the Commission shall conduct a study—
													(aa)on
				whether the exemption under section 552(b)(3) of title 5, United States Code
				(known as the Freedom of Information Act) established in paragraph (2)(A) aids
				whistleblowers in disclosing information to the Commission;
													(bb)on
				what impact the exemption has had on the public’s ability to access information
				about the Commission’s regulation of commodity futures and option markets;
				and
													(cc)to
				make any recommendations on whether the Commission should continue to use the
				exemption.
													(II)ReportNot
				later than 30 months after the date of enactment of this clause, the Inspector
				General shall—
													(aa)submit a report
				on the findings of the study required under this clause to the Committee on
				Banking, Housing, and Urban Affairs of the Senate and the Committee on
				Financial Services of the House of Representatives; and
													(bb)make the report
				available to the public through publication of a report on the website of the
				Commission.
													(3)Rights
				retainedNothing in this section shall be deemed to diminish the
				rights, privileges, or remedies of any whistleblower under any Federal or State
				law, or under any collective bargaining agreement.
									(i)Rulemaking
				authorityThe Commission shall have the authority to issue such
				rules and regulations as may be necessary or appropriate to implement the
				provisions of this section consistent with the purposes of this section.
								(j)Implementing
				rulesThe Commission shall issue final rules or regulations
				implementing the provisions of this section not later than 270 days after the
				date of enactment of the Wall Street
				Transparency and Accountability Act of 2010.
								(k)Original
				informationInformation submitted to the Commission by a
				whistleblower in accordance with rules or regulations implementing this section
				shall not lose its status as original information solely because the
				whistleblower submitted such information prior to the effective date of such
				rules or regulations, provided such information was submitted after the date of
				enactment of the Wall Street Transparency and
				Accountability Act of 2010.
								(l)AwardsA
				whistleblower may receive an award pursuant to this section regardless of
				whether any violation of a provision of this Act, or a rule or regulation
				thereunder, underlying the judicial or administrative action upon which the
				award is based occurred prior to the date of enactment of the
				Wall Street Transparency and Accountability
				Act of 2010.
								(m)Provision of
				false informationA whistleblower who knowingly and willfully
				makes any false, fictitious, or fraudulent statement or representation, or who
				makes or uses any false writing or document knowing the same to contain any
				false, fictitious, or fraudulent statement or entry, shall not be entitled to
				an award under this section and shall be subject to prosecution under section
				1001 of title 18, United States Code.
								(n)Nonenforceability
				of Certain Provisions Waiving Rights and Remedies or Requiring Arbitration of
				Disputes
									(1)Waiver of rights
				and remediesThe rights and remedies provided for in this section
				may not be waived by any agreement, policy form, or condition of employment
				including by a predispute arbitration agreement.
									(2)Predispute
				arbitration agreementsNo predispute arbitration agreement shall
				be valid or enforceable, if the agreement requires arbitration of a dispute
				arising under this
				section.
									.
					749.Conforming
			 amendments
						(a)Section 4d of the Commodity Exchange Act (7
			 U.S.C. 6d) (as amended by section 724) is amended—
							(1)in subsection
			 (a)—
								(A)in the matter
			 preceding paragraph (1)—
									(i)by
			 striking engage as and inserting be a; and
									(ii)by
			 striking or introducing broker and all that follows through
			 or derivatives transaction execution facility;
									(B)in paragraph (1),
			 by striking or introducing broker; and
								(C)in paragraph (2),
			 by striking if a futures commission merchant,; and
								(2)by adding at the
			 end the following:
								
									(g)It shall be
				unlawful for any person to be an introducing broker unless such person shall
				have registered under this Act with the Commission as an introducing broker and
				such registration shall not have expired nor been suspended nor
				revoked.
									.
							(b)Section 4m(3) of
			 the Commodity Exchange Act (7 U.S.C. 6m(3)) is amended—
							(1)by striking
			 (3) Subsection (1) of this section and inserting the
			 following:
								
									(3)Exception
										(A)In generalParagraph
				(1)
										;
				and
							(2)by striking
			 to any investment trust and all that follows through the period
			 at the end and inserting the following: “to any commodity pool that is engaged
			 primarily in trading commodity interests.
								
									(B)Engaged primarilyFor
				purposes of subparagraph (A), a commodity trading advisor or a commodity pool
				shall be considered to be engaged primarily in the business of
				being a commodity trading advisor or commodity pool if it is or holds itself
				out to the public as being engaged primarily, or proposes to engage primarily,
				in the business of advising on commodity interests or investing, reinvesting,
				owning, holding, or trading in commodity interests, respectively.
									(C)Commodity
				interestsFor purposes of this paragraph, commodity interests
				shall include contracts of sale of a commodity for future delivery, options on
				such contracts, security futures, swaps, leverage contracts, foreign exchange,
				spot and forward contracts on physical commodities, and any monies held in an
				account used for trading commodity
				interests.
									.
							(c)Section 5c of the
			 Commodity Exchange Act (7 U.S.C. 7a–2) is amended—
							(1)in subsection
			 (a)(1)—
								(A)by striking
			 , 5a(d),; and
								(B)by striking
			 and section (2)(h)(7) with respect to significant price discovery
			 contracts,; and
								(2)in subsection
			 (f)(1), by striking section 4d(c) of this Act and inserting
			 section 4d(e).
							(d)Section 5e of the
			 Commodity Exchange Act (7 U.S.C. 7b) is amended by striking or
			 revocation of the right of an electronic trading facility to rely on the
			 exemption set forth in section 2(h)(3) with respect to a significant price
			 discovery contract,.
						(e)Section 6(b) of
			 the Commodity Exchange Act (7 U.S.C. 8(b)) is amended in the first sentence by
			 striking , or to revoke the right of an electronic trading facility to
			 rely on the exemption set forth in section 2(h)(3) with respect to a
			 significant price discovery contract,.
						(f)Section
			 12(e)(2)(B) of the Commodity Exchange Act (7 U.S.C. 16(e)(2)(B)) is
			 amended—
							(1)by striking
			 section 2(c), 2(d), 2(f), or 2(g) of this Act and inserting
			 section 2(c) or 2(f) of this Act; and
							(2)by striking
			 2(h) or.
							(g)Section 17(r)(1)
			 of the Commodity Exchange Act (7 U.S.C. 21(r)(1)) is amended by striking
			 section 4d(c) of this Act and inserting section
			 4d(e).
						(h)Section 22 of the
			 Commodity Exchange Act is amended—
							(1)in subsection
			 (a)(1)(B), by—
								(A)inserting
			 or any swap after commodity); and
								(B)inserting
			 or any swap after such contract;
								(2)in subsection
			 (a)(1)(C), by adding at the end the following:
								
									(iv)a
				swap; or
									;
				and
							(3)in subsection
			 (b)(1)(A), by striking section 2(h)(7) or sections 5 through 5c
			 and inserting section 5, 5b, 5c, 5h, or 21.
							(i)Section 408(2)(C)
			 of the Federal Deposit Insurance Corporation Improvement Act of 1991 (12 U.S.C.
			 4421(2)(C)) is amended—
							(1)by striking
			 section 2(c), 2(d), 2(f), or (2)(g) of such Act and inserting
			 section 2(c), 2(f), or 2(i) of that Act; and
							(2)by striking
			 2(h) or.
							750.Study on
			 oversight of carbon markets
						(a)Interagency
			 working groupThere is
			 established to carry out this section an interagency working group (referred to
			 in this section as the interagency group) composed of the
			 following members or designees:
							(1)The Chairman of the Commodity Futures
			 Trading Commission (referred to in this section as the
			 Commission), who shall serve as Chairman of the interagency
			 group.
							(2)The Secretary of Agriculture.
							(3)The Secretary of the Treasury.
							(4)The Chairman of the Securities and Exchange
			 Commission.
							(5)The Administrator of the Environmental
			 Protection Agency.
							(6)The Chairman of the Federal Energy
			 Regulatory Commission.
							(7)The Commissioner
			 of the Federal Trade Commission.
							(8)The Administrator
			 of the Energy Information Administration.
							(b)Administrative
			 supportThe Commission shall provide the interagency group such
			 administrative support services as are necessary to enable the interagency
			 group to carry out the functions of the interagency group under this
			 section.
						(c)ConsultationIn
			 carrying out this section, the interagency group shall consult with
			 representatives of exchanges, clearinghouses, self-regulatory bodies, major
			 carbon market participants, consumers, and the general public, as the
			 interagency group determines to be appropriate.
						(d)StudyThe interagency group shall conduct a study
			 on the oversight of existing and prospective carbon markets to ensure an
			 efficient, secure, and transparent carbon market, including oversight of spot
			 markets and derivative markets.
						(e)ReportNot
			 later than 180 days after the date of enactment of this Act, the interagency
			 group shall submit to Congress a report on the results of the study conducted
			 under subsection (b), including recommendations for the oversight of existing
			 and prospective carbon markets to ensure an efficient, secure, and transparent
			 carbon market, including oversight of spot markets and derivative
			 markets.
						751.Energy and
			 environmental markets advisory committeeSection 2(a) of the Commodity Exchange Act
			 (7 U.S.C. 2(a)) (as amended by section 727) is amended by adding at the end the
			 following:
						
							(15)Energy and
				environmental markets advisory committee
								(A)Establishment
									(i)In
				generalAn Energy and Environmental Markets Advisory Committee is
				hereby established.
									(ii)MembershipThe
				Committee shall have 9 members.
									(iii)ActivitiesThe
				Committee’s objectives and scope of activities shall be—
										(I)to conduct public
				meetings;
										(II)to submit reports
				and recommendations to the Commission (including dissenting or minority views,
				if any); and
										(III)otherwise to
				serve as a vehicle for discussion and communication on matters of concern to
				exchanges, firms, end users, and regulators regarding energy and environmental
				markets and their regulation by the Commission.
										(B)Requirements
									(i)In
				generalThe Committee shall hold public meetings at such
				intervals as are necessary to carry out the functions of the Committee, but not
				less frequently than 2 times per year.
									(ii)MembersMembers
				shall be appointed to 3-year terms, but may be removed for cause by vote of the
				Commission.
									(C)AppointmentThe
				Commission shall appoint members with a wide diversity of opinion and who
				represent a broad spectrum of interests, including hedgers and
				consumers.
								(D)ReimbursementMembers
				shall be entitled to per diem and travel expense reimbursement by the
				Commission.
								(E)FACAThe
				Committee shall not be subject to the Federal
				Advisory Committee Act (5 U.S.C.
				App.).
								.
					752.International
			 harmonization
						(a)In order to
			 promote effective and consistent global regulation of swaps and security-based
			 swaps, the Commodity Futures Trading Commission, the Securities and Exchange
			 Commission, and the prudential regulators (as that term is defined in section
			 1a(39) of the Commodity Exchange Act), as appropriate, shall consult and
			 coordinate with foreign regulatory authorities on the establishment of
			 consistent international standards with respect to the regulation (including
			 fees) of swaps, security-based swaps, swap entities, and security-based swap
			 entities and may agree to such information-sharing arrangements as may be
			 deemed to be necessary or appropriate in the public interest or for the
			 protection of investors, swap counterparties, and security-based swap
			 counterparties.
						(b)In order to
			 promote effective and consistent global regulation of contracts of sale of a
			 commodity for future delivery and options on such contracts, the Commodity
			 Futures Trading Commission shall consult and coordinate with foreign regulatory
			 authorities on the establishment of consistent international standards with
			 respect to the regulation of contracts of sale of a commodity for future
			 delivery and options on such contracts, and may agree to such
			 information-sharing arrangements as may be deemed necessary or appropriate in
			 the public interest for the protection of users of contracts of sale of a
			 commodity for future delivery.
						753.Anti-manipulation
			 authority
						(a)Prohibition
			 regarding manipulation and false informationSubsection (c) of
			 section 6 of the Commodity Exchange Act (7 U.S.C. 9, 15) is amended to read as
			 follows:
							
								(c)Prohibition
				regarding manipulation and false information
									(1)Prohibition
				against manipulationIt shall be unlawful for any person,
				directly or indirectly, to use or employ, or attempt to use or employ, in
				connection with any swap, or a contract of sale of any commodity in interstate
				commerce, or for future delivery on or subject to the rules of any registered
				entity, any manipulative or deceptive device or contrivance, in contravention
				of such rules and regulations as the Commission shall promulgate by not later
				than 1 year after the date of enactment of the Dodd-Frank Wall Street Reform
				and Consumer Protection Act, provided no rule or regulation promulgated by the
				Commission shall require any person to disclose to another person nonpublic
				information that may be material to the market price, rate, or level of the
				commodity transaction, except as necessary to make any statement made to the
				other person in or in connection with the transaction not misleading in any
				material respect.
										(A)Special
				provision for manipulation by false reportingUnlawful
				manipulation for purposes of this paragraph shall include, but not be limited
				to, delivering, or causing to be delivered for transmission through the mails
				or interstate commerce, by any means of communication whatsoever, a false or
				misleading or inaccurate report concerning crop or market information or
				conditions that affect or tend to affect the price of any commodity in
				interstate commerce, knowing, or acting in reckless disregard of the fact that
				such report is false, misleading or inaccurate.
										(B)Effect on other
				lawNothing in this paragraph shall affect, or be construed to
				affect, the applicability of section 9(a)(2).
										(C)Good faith mistakesMistakenly transmitting, in good faith,
				false or misleading or inaccurate information to a price reporting service
				would not be sufficient to violate subsection (c)(1)(A).
										(2)Prohibition
				regarding false informationIt shall be unlawful for any person
				to make any false or misleading statement of a material fact to the Commission,
				including in any registration application or any report filed with the
				Commission under this Act, or any other information relating to a swap, or a
				contract of sale of a commodity, in interstate commerce, or for future delivery
				on or subject to the rules of any registered entity, or to omit to state in any
				such statement any material fact that is necessary to make any statement of a
				material fact made not misleading in any material respect, if the person knew,
				or reasonably should have known, the statement to be false or
				misleading.
									(3)Other
				manipulationIn addition to the prohibition in paragraph (1), it
				shall be unlawful for any person, directly or indirectly, to manipulate or
				attempt to manipulate the price of any swap, or of any commodity in interstate
				commerce, or for future delivery on or subject to the rules of any registered
				entity.
									(4)Enforcement
										(A)Authority of
				commissionIf the Commission has reason to believe that any
				person (other than a registered entity) is violating or has violated this
				subsection, or any other provision of this Act (including any rule, regulation,
				or order of the Commission promulgated in accordance with this subsection or
				any other provision of this Act), the Commission may serve upon the person a
				complaint.
										(B)Contents of
				complaintA complaint under subparagraph (A) shall—
											(i)contain a
				description of the charges against the person that is the subject of the
				complaint; and
											(ii)have attached or
				contain a notice of hearing that specifies the date and location of the hearing
				regarding the complaint.
											(C)HearingA
				hearing described in subparagraph (B)(ii)—
											(i)shall be held not
				later than 3 days after service of the complaint described in subparagraph
				(A);
											(ii)shall require the
				person to show cause regarding why—
												(I)an order should
				not be made—
													(aa)to
				prohibit the person from trading on, or subject to the rules of, any registered
				entity; and
													(bb)to
				direct all registered entities to refuse all privileges to the person until
				further notice of the Commission; and
													(II)the registration
				of the person, if registered with the Commission in any capacity, should not be
				suspended or revoked; and
												(iii)may be held
				before—
												(I)the Commission;
				or
												(II)an administrative
				law judge designated by the Commission, under which the administrative law
				judge shall ensure that all evidence is recorded in written form and submitted
				to the Commission.
												(5)SubpoenaFor
				the purpose of securing effective enforcement of the provisions of this Act,
				for the purpose of any investigation or proceeding under this Act, and for the
				purpose of any action taken under section 12(f), any member of the Commission
				or any Administrative Law Judge or other officer designated by the Commission
				(except as provided in paragraph (7)) may administer oaths and affirmations,
				subpoena witnesses, compel their attendance, take evidence, and require the
				production of any books, papers, correspondence, memoranda, or other records
				that the Commission deems relevant or material to the inquiry.
									(6)WitnessesThe
				attendance of witnesses and the production of any such records may be required
				from any place in the United States, any State, or any foreign country or
				jurisdiction at any designated place of hearing.
									(7)ServiceA
				subpoena issued under this section may be served upon any person who is not to
				be found within the territorial jurisdiction of any court of the United States
				in such manner as the Federal Rules of Civil Procedure prescribe for service of
				process in a foreign country, except that a subpoena to be served on a person
				who is not to be found within the territorial jurisdiction of any court of the
				United States may be issued only on the prior approval of the
				Commission.
									(8)Refusal to
				obeyIn case of contumacy by, or refusal to obey a subpoena
				issued to, any person, the Commission may invoke the aid of any court of the
				United States within the jurisdiction in which the investigation or proceeding
				is conducted, or where such person resides or transacts business, in requiring
				the attendance and testimony of witnesses and the production of books, papers,
				correspondence, memoranda, and other records. Such court may issue an order
				requiring such person to appear before the Commission or member or
				Administrative Law Judge or other officer designated by the Commission, there
				to produce records, if so ordered, or to give testimony touching the matter
				under investigation or in question.
									(9)Failure to
				obeyAny failure to obey such order of the court may be punished
				by the court as a contempt thereof. All process in any such case may be served
				in the judicial district wherein such person is an inhabitant or transacts
				business or wherever such person may be found.
									(10)EvidenceOn
				the receipt of evidence under paragraph (4)(C)(iii), the Commission may—
										(A)prohibit the
				person that is the subject of the hearing from trading on, or subject to the
				rules of, any registered entity and require all registered entities to refuse
				the person all privileges on the registered entities for such period as the
				Commission may require in the order;
										(B)if the person is
				registered with the Commission in any capacity, suspend, for a period not to
				exceed 180 days, or revoke, the registration of the person;
										(C)assess such
				person—
											(i)a
				civil penalty of not more than an amount equal to the greater of—
												(I)$140,000;
				or
												(II)triple the
				monetary gain to such person for each such violation; or
												(ii)in any case of
				manipulation or attempted manipulation in violation of this subsection or
				section 9(a)(2), a civil penalty of not more than an amount equal to the
				greater of—
												(I)$1,000,000;
				or
												(II)triple the
				monetary gain to the person for each such violation; and
												(D)require
				restitution to customers of damages proximately caused by violations of the
				person.
										(11)Orders
										(A)NoticeThe
				Commission shall provide to a person described in paragraph (10) and the
				appropriate governing board of the registered entity notice of the order
				described in paragraph (10) by—
											(i)registered
				mail;
											(ii)certified mail;
				or
											(iii)personal
				delivery.
											(B)Review
											(i)In
				generalA person described in paragraph (10) may obtain a review
				of the order or such other equitable relief as determined to be appropriate by
				a court described in clause (ii).
											(ii)PetitionTo
				obtain a review or other relief under clause (i), a person may, not later than
				15 days after notice is given to the person under clause (i), file a written
				petition to set aside the order with the United States Court of Appeals—
												(I)for the circuit in
				which the petitioner carries out the business of the petitioner; or
												(II)in the case of an
				order denying registration, the circuit in which the principal place of
				business of the petitioner is located, as listed on the application for
				registration of the petitioner.
												(C)Procedure
											(i)Duty of clerk of
				appropriate courtThe clerk of the appropriate court under
				subparagraph (B)(ii) shall transmit to the Commission a copy of a petition
				filed under subparagraph (B)(ii).
											(ii)Duty of
				commissionIn accordance with section 2112 of title 28, United
				States Code, the Commission shall file in the appropriate court described in
				subparagraph (B)(ii) the record theretofore made.
											(iii)Jurisdiction
				of appropriate courtUpon the filing of a petition under
				subparagraph (B)(ii), the appropriate court described in subparagraph (B)(ii)
				may affirm, set aside, or modify the order of the
				Commission.
											.
						(b)Cease and desist
			 orders, finesSection 6(d) of the Commodity Exchange Act (7
			 U.S.C. 13b) is amended to read as follows:
							
								(d)If any person
				(other than a registered entity), is violating or has violated subsection (c)
				or any other provisions of this Act or of the rules, regulations, or orders of
				the Commission thereunder, the Commission may, upon notice and hearing, and
				subject to appeal as in other cases provided for in subsection (c), make and
				enter an order directing that such person shall cease and desist therefrom and,
				if such person thereafter and after the lapse of the period allowed for appeal
				of such order or after the affirmance of such order, shall knowingly fail or
				refuse to obey or comply with such order, such person, upon conviction thereof,
				shall be fined not more than the higher of $140,000 or triple the monetary gain
				to such person, or imprisoned for not more than 1 year, or both, except that if
				such knowing failure or refusal to obey or comply with such order involves any
				offense within subsection (a) or (b) of section 9, such person, upon conviction
				thereof, shall be subject to the penalties of said subsection (a) or
				(b): Provided, That any such cease and desist order under this
				subsection against any respondent in any case of manipulation shall be issued
				only in conjunction with an order issued against such respondent under
				subsection
				(c).
								.
						(c)Manipulations;
			 private rights of actionSection 22(a)(1) of the Commodity
			 Exchange Act (7 U.S.C. 25(a)(1)) is amended by striking subparagraph (D) and
			 inserting the following:
							
								(D)who purchased or sold a contract
				referred to in subparagraph (B) hereof or swap if the violation
				constitutes—
									(i)the use or employment of, or an
				attempt to use or employ, in connection with a swap, or a contract of sale of a
				commodity, in interstate commerce, or for future delivery on or subject to the
				rules of any registered entity, any manipulative device or contrivance in
				contravention of such rules and regulations as the Commission shall promulgate
				by not later than 1 year after the date of enactment of the Dodd-Frank Wall
				Street Reform and Consumer Protection Act; or
									(ii)a manipulation of the price of any
				such contract or swap or the price of the commodity underlying such contract or
				swap.
									.
						(d)Effective
			 date
							(1)The amendments
			 made by this section shall take effect on the date on which the final rule
			 promulgated by the Commodity Futures Trading Commission pursuant to this Act
			 takes effect.
							(2)Paragraph (1)
			 shall not preclude the Commission from undertaking prior to the effective date
			 any rulemaking necessary to implement the amendments contained in this
			 section.
							754.Effective
			 dateUnless otherwise provided
			 in this title, the provisions of this subtitle shall take effect on the later
			 of 360 days after the date of the enactment of this subtitle or, to the extent
			 a provision of this subtitle requires a rulemaking, not less than 60 days after
			 publication of the final rule or regulation implementing such provision of this
			 subtitle.
					BRegulation of
			 Security-Based Swap Markets
				761.Definitions
			 under the Securities Exchange Act of 1934
					(a)DefinitionsSection 3(a) of the Securities Exchange Act
			 of 1934 (15 U.S.C. 78c(a)) is amended—
						(1)in subparagraphs
			 (A) and (B) of paragraph (5), by inserting (not including security-based
			 swaps, other than security-based swaps with or for persons that are not
			 eligible contract participants) after securities each
			 place that term appears;
						(2)in paragraph (10),
			 by inserting security-based swap, after security
			 future,;
						(3)in paragraph (13),
			 by adding at the end the following: For security-based swaps, such terms
			 include the execution, termination (prior to its scheduled maturity date),
			 assignment, exchange, or similar transfer or conveyance of, or extinguishing of
			 rights or obligations under, a security-based swap, as the context may
			 require.;
						(4)in paragraph (14),
			 by adding at the end the following: For security-based swaps, such terms
			 include the execution, termination (prior to its scheduled maturity date),
			 assignment, exchange, or similar transfer or conveyance of, or extinguishing of
			 rights or obligations under, a security-based swap, as the context may
			 require.;
						(5)in paragraph
			 (39)—
							(A)in subparagraph
			 (B)(i)—
								(i)in
			 subclause (I), by striking or government securities dealer and
			 inserting government securities dealer, security-based swap dealer, or
			 major security-based swap participant; and
								(ii)in
			 subclause (II), by inserting security-based swap dealer, major
			 security-based swap participant, after government securities
			 dealer,;
								(B)in subparagraph
			 (C), by striking or government securities dealer and inserting
			 government securities dealer, security-based swap dealer, or major
			 security-based swap participant; and
							(C)in subparagraph
			 (D), by inserting security-based swap dealer, major security-based swap
			 participant, after government securities dealer,;
			 and
							(6)by adding at the
			 end the following:
							
								(65)Eligible
				contract participantThe term eligible contract
				participant has the same meaning as in section 1a of the Commodity
				Exchange Act (7 U.S.C. 1a).
								(66)Major swap
				participantThe term major swap participant has the
				same meaning as in section 1a of the Commodity Exchange Act (7 U.S.C.
				1a).
								(67)Major
				security-based swap participant
									(A)In
				generalThe term major security-based swap
				participant means any person—
										(i)who is not a
				security-based swap dealer; and
										(ii)(I)who maintains a
				substantial position in security-based swaps for any of the major
				security-based swap categories, as such categories are determined by the
				Commission, excluding both positions held for hedging or mitigating commercial
				risk and positions maintained by any employee benefit plan (or any contract
				held by such a plan) as defined in paragraphs (3) and (32) of section 3 of the
				Employee Retirement Income Security Act of 1974 (29 U.S.C. 1002) for the
				primary purpose of hedging or mitigating any risk directly associated with the
				operation of the plan;
											(II)whose outstanding security-based swaps
				create substantial counterparty exposure that could have serious adverse
				effects on the financial stability of the United States banking system or
				financial markets; or
											(III)that is a financial entity that—
												(aa)is highly leveraged relative to the
				amount of capital such entity holds and that is not subject to capital
				requirements established by an appropriate Federal banking agency; and
												(bb)maintains a substantial position in
				outstanding security-based swaps in any major security-based swap category, as
				such categories are determined by the Commission.
												(B)Definition of
				substantial positionFor purposes of subparagraph (A), the
				Commission shall define, by rule or regulation, the term substantial
				position at the threshold that the Commission determines to be prudent
				for the effective monitoring, management, and oversight of entities that are
				systemically important or can significantly impact the financial system of the
				United States. In setting the definition under this subparagraph, the
				Commission shall consider the person’s relative position in uncleared as
				opposed to cleared security-based swaps and may take into consideration the
				value and quality of collateral held against counterparty exposures.
									(C)Scope of
				designationFor purposes of subparagraph (A), a person may be
				designated as a major security-based swap participant for 1 or more categories
				of security-based swaps without being classified as a major security-based swap
				participant for all classes of security-based swaps.
									(68)Security-based
				swap
									(A)In
				generalExcept as provided in subparagraph (B), the term
				security-based swap means any agreement, contract, or transaction
				that—
										(i)is
				a swap, as that term is defined under section 1a of the Commodity Exchange Act
				(without regard to paragraph (47)(B)(x) of such section); and
										(ii)is based
				on—
											(I)an index that is a
				narrow-based security index, including any interest therein or on the value
				thereof;
											(II)a single security
				or loan, including any interest therein or on the value thereof; or
											(III)the occurrence,
				nonoccurrence, or extent of the occurrence of an event relating to a single
				issuer of a security or the issuers of securities in a narrow-based security
				index, provided that such event directly affects the financial statements,
				financial condition, or financial obligations of the issuer.
											(B)Rule of
				construction regarding master agreementsThe term
				security-based swap shall be construed to include a master
				agreement that provides for an agreement, contract, or transaction that is a
				security-based swap pursuant to subparagraph (A), together with all supplements
				to any such master agreement, without regard to whether the master agreement
				contains an agreement, contract, or transaction that is not a security-based
				swap pursuant to subparagraph (A), except that the master agreement shall be
				considered to be a security-based swap only with respect to each agreement,
				contract, or transaction under the master agreement that is a security-based
				swap pursuant to subparagraph (A).
									(C)ExclusionsThe term security-based swap
				does not include any agreement, contract, or transaction that meets the
				definition of a security-based swap only because such agreement, contract, or
				transaction references, is based upon, or settles through the transfer,
				delivery, or receipt of an exempted security under paragraph (12), as in effect
				on the date of enactment of the Futures Trading Act of 1982 (other than any
				municipal security as defined in paragraph (29) as in effect on the date of
				enactment of the Futures Trading Act of 1982), unless such agreement, contract,
				or transaction is of the character of, or is commonly known in the trade as, a
				put, call, or other option.
									(D)Mixed
				swapThe term security-based swap includes any
				agreement, contract, or transaction that is as described in subparagraph (A)
				and also is based on the value of 1 or more interest or other rates,
				currencies, commodities, instruments of indebtedness, indices, quantitative
				measures, other financial or economic interest or property of any kind (other
				than a single security or a narrow-based security index), or the occurrence,
				non-occurrence, or the extent of the occurrence of an event or contingency
				associated with a potential financial, economic, or commercial consequence
				(other than an event described in subparagraph (A)(ii)(III)).
									(E)Rule of
				construction regarding use of the term indexThe term
				index means an index or group of securities, including any
				interest therein or based on the value thereof.
									(69)SwapThe
				term swap has the same meaning as in section 1a of the Commodity
				Exchange Act (7 U.S.C. 1a).
								(70)Person
				associated with a security-based swap dealer or major security-based swap
				participant
									(A)In
				generalThe term person associated with a security-based
				swap dealer or major security-based swap participant or associated
				person of a security-based swap dealer or major security-based swap
				participant means—
										(i)any partner,
				officer, director, or branch manager of such security-based swap dealer or
				major security-based swap participant (or any person occupying a similar status
				or performing similar functions);
										(ii)any person
				directly or indirectly controlling, controlled by, or under common control with
				such security-based swap dealer or major security-based swap participant;
				or
										(iii)any employee of
				such security-based swap dealer or major security-based swap
				participant.
										(B)ExclusionOther
				than for purposes of section 15F(l)(2), the term person associated with a
				security-based swap dealer or major security-based swap participant or
				associated person of a security-based swap dealer or major security-based
				swap participant does not include any person associated with a
				security-based swap dealer or major security-based swap participant whose
				functions are solely clerical or ministerial.
									(71)Security-based
				swap dealer
									(A)In
				generalThe term security-based swap dealer means
				any person who—
										(i)holds themself out as a dealer in
				security-based swaps;
										(ii)makes a market in
				security-based swaps;
										(iii)regularly enters into security-based swaps
				with counterparties as an ordinary course of business for its own account;
				or
										(iv)engages in any
				activity causing it to be commonly known in the trade as a dealer or market
				maker in security-based swaps.
										(B)Designation by
				type or classA person may be designated as a security-based swap
				dealer for a single type or single class or category of security-based swap or
				activities and considered not to be a security-based swap dealer for other
				types, classes, or categories of security-based swaps or activities.
									(C)ExceptionThe
				term security-based swap dealer does not include a person that
				enters into security-based swaps for such person’s own account, either
				individually or in a fiduciary capacity, but not as a part of regular
				business.
									(D)De minimis
				exceptionThe Commission shall exempt from designation as a
				security-based swap dealer an entity that engages in a de minimis quantity of
				security-based swap dealing in connection with transactions with or on behalf
				of its customers. The Commission shall promulgate regulations to establish
				factors with respect to the making of any determination to exempt.
									(72)Appropriate
				Federal banking agencyThe term appropriate Federal banking
				agency has the same meaning as in section 3(q) of the Federal Deposit
				Insurance Act (12 U.S.C. 1813(q)).
								(73)BoardThe
				term Board means the Board of Governors of the Federal Reserve
				System.
								(74)Prudential
				regulatorThe term prudential regulator has the same
				meaning as in section 1a of the Commodity Exchange Act (7 U.S.C. 1a).
								(75)Security-based
				swap data repositoryThe term
				security-based swap data repository means any person that collects
				and maintains information or records with respect to transactions or positions
				in, or the terms and conditions of, security-based swaps entered into by third
				parties for the purpose of providing a centralized recordkeeping facility for
				security-based swaps.
								(76)Swap
				dealerThe term swap dealer has the same meaning as
				in section 1a of the Commodity Exchange Act (7 U.S.C. 1a).
								(77)Security-based
				swap execution facilityThe term security-based swap
				execution facility means a trading system or platform in which multiple
				participants have the ability to execute or trade security-based swaps by
				accepting bids and offers made by multiple participants in the facility or
				system, through any means of interstate commerce, including any trading
				facility, that—
									(A)facilitates the
				execution of security-based swaps between persons; and
									(B)is not a national
				securities exchange.
									(78)Security-based
				swap agreement
									(A)In
				generalFor purposes of sections 9, 10, 16, 20, and 21A of this
				Act, and section 17 of the Securities Act of 1933 (15 U.S.C. 77q), the term
				security-based swap agreement means a swap agreement as defined
				in section 206A of the Gramm-Leach-Bliley Act (15 U.S.C. 78c note) of which a
				material term is based on the price, yield, value, or volatility of any
				security or any group or index of securities, or any interest therein.
									(B)ExclusionsThe
				term security-based swap agreement does not include any
				security-based
				swap.
									.
						(b)Authority To
			 further define termsThe
			 Securities and Exchange Commission may, by rule, further define—
						(1)the term
			 commercial risk;
						(2)any other term
			 included in an amendment to the Securities Exchange Act of 1934 (15 U.S.C.
			 78c(a)) made by this subtitle; and
						(3)the terms security-based swap,
			 security-based swap dealer, major security-based swap
			 participant, and eligible contract participant, with regard
			 to security-based swaps (as such terms are defined in the amendments made by
			 subsection (a)) for the purpose of including transactions and entities that
			 have been structured to evade this subtitle or the amendments made by this
			 subtitle.
						762.Repeal of
			 prohibition on regulation of security-based swap agreements
					(a)RepealSections
			 206B and 206C of the Gramm-Leach-Bliley Act (Public Law 106–102; 15 U.S.C. 78c
			 note) are repealed.
					(b)Conforming
			 amendments to Gramm-Leach-BlileySection 206A(a) of the
			 Gramm-Leach-Bliley Act (15 U.S.C. 78c note) is amended in the material
			 preceding paragraph (1), by striking Except as and all that
			 follows through that— and inserting the following: Except
			 as provided in subsection (b), as used in this section, the term swap
			 agreement means any agreement, contract, or transaction that—
			 .
					(c)Conforming
			 amendments to the Securities Act of 1933
						(1)Section 2A of the
			 Securities Act of 1933 (15 U.S.C. 77b–1) is amended—
							(A)by striking
			 subsection (a) and reserving that subsection; and
							(B)by striking
			 (as defined in section 206B of the Gramm-Leach-Bliley Act) each
			 place that such term appears and inserting (as defined in section
			 3(a)(78) of the Securities Exchange Act of 1934).
							(2)Section 17 of the
			 Securities Act of 1933 (15 U.S.C. 77q) is amended—
							(A)in subsection
			 (a)—
								(i)by
			 inserting (including security-based swaps) after
			 securities; and
								(ii)by
			 striking (as defined in section 206B of the Gramm-Leach-Bliley
			 Act) and inserting (as defined in section 3(a)(78) of the
			 Securities Exchange Act); and
								(B)in subsection (d),
			 by striking “206B of the Gramm-Leach-Bliley Act” and inserting 3(a)(78)
			 of the Securities Exchange Act of 1934.
							(d)Conforming
			 amendments to the Securities Exchange Act of 1934The Securities
			 Exchange Act of 1934 (15 U.S.C. 78a et seq.) is amended—
						(1)in section 3A (15
			 U.S.C. 78c–1)—
							(A)by striking
			 subsection (a) and reserving that subsection; and
							(B)by striking “(as
			 defined in section 206B of the Gramm-Leach-Bliley Act)” each place that the
			 term appears;
							(2)in section 9 (15
			 U.S.C. 78i)—
							(A)in subsection (a),
			 by striking paragraphs (2) through (5) and inserting the following:
								
									(2)To effect, alone or with 1 or more
				other persons, a series of transactions in any security registered on a
				national securities exchange, any security not so registered, or in connection
				with any security-based swap or security-based swap agreement with respect to
				such security creating actual or apparent active trading in such security, or
				raising or depressing the price of such security, for the purpose of inducing
				the purchase or sale of such security by others.
									(3)If a dealer, broker, security-based
				swap dealer, major security-based swap participant, or other person selling or
				offering for sale or purchasing or offering to purchase the security, a
				security-based swap, or a security-based swap agreement with respect to such
				security, to induce the purchase or sale of any security registered on a
				national securities exchange, any security not so registered, any
				security-based swap, or any security-based swap agreement with respect to such
				security by the circulation or dissemination in the ordinary course of business
				of information to the effect that the price of any such security will or is
				likely to rise or fall because of market operations of any 1 or more persons
				conducted for the purpose of raising or depressing the price of such
				security.
									(4)If a dealer, broker, security-based
				swap dealer, major security-based swap participant, or other person selling or
				offering for sale or purchasing or offering to purchase the security, a
				security-based swap, or security-based swap agreement with respect to such
				security, to make, regarding any security registered on a national securities
				exchange, any security not so registered, any security-based swap, or any
				security-based swap agreement with respect to such security, for the purpose of
				inducing the purchase or sale of such security, such security-based swap, or
				such security-based swap agreement any statement which was at the time and in
				the light of the circumstances under which it was made, false or misleading
				with respect to any material fact, and which that person knew or had reasonable
				ground to believe was so false or misleading.
									(5)For a consideration, received
				directly or indirectly from a broker, dealer, security-based swap dealer, major
				security-based swap participant, or other person selling or offering for sale
				or purchasing or offering to purchase the security, a security-based swap, or
				security-based swap agreement with respect to such security, to induce the
				purchase of any security registered on a national securities exchange, any
				security not so registered, any security-based swap, or any security-based swap
				agreement with respect to such security by the circulation or dissemination of
				information to the effect that the price of any such security will or is likely
				to rise or fall because of the market operations of any 1 or more persons
				conducted for the purpose of raising or depressing the price of such
				security.
									;
				and
							(B)in subsection (i),
			 by striking (as defined in section 206B of the Gramm-Leach-Bliley
			 Act);
							(3)in section 10 (15
			 U.S.C. 78j)—
							(A)in subsection (b),
			 by striking (as defined in section 206B of the Gramm-Leach-Bliley
			 Act), each place that term appears; and
							(B)in the matter
			 following subsection (b), by striking (as defined in section 206B of the
			 Gramm-Leach-Bliley Act), in each place that such terms appear;
							(4)in section 15 (15
			 U.S.C. 78o)—
							(A)in subsection
			 (c)(1)(A), by striking (as defined in section 206B of the
			 Gramm-Leach-Bliley Act),;
							(B)in subparagraphs
			 (B) and (C) of subsection (c)(1), by striking (as defined in section
			 206B of the Gramm-Leach-Bliley Act) each place that term
			 appears;
							(C)by redesignating
			 subsection (i), as added by section 303(f) of the Commodity Futures
			 Modernization Act of 2000 (Public Law 106–554; 114 Stat. 2763A–455)), as
			 subsection (j); and
							(D)in subsection (j),
			 as redesignated by subparagraph (C), by striking (as defined in section
			 206B of the Gramm-Leach-Bliley Act);
							(5)in section 16 (15
			 U.S.C. 78p)—
							(A)in subsection
			 (a)(2)(C), by striking (as defined in section 206(b) of the
			 Gramm-Leach-Bliley Act (15 U.S.C. 78c note));
							(B)in subsection
			 (a)(3)(B), by inserting or security-based swaps after
			 security-based swap agreement;
							(C)in the first
			 sentence of subsection (b), by striking (as defined in section 206B of
			 the Gramm-Leach-Bliley Act);
							(D)in the third
			 sentence of subsection (b), by striking (as defined in section 206B of
			 the Gramm-Leach Bliley Act) and inserting or a security-based
			 swap; and
							(E)in subsection (g),
			 by striking (as defined in section 206B of the Gramm-Leach-Bliley
			 Act);
							(6)in section 20 (15
			 U.S.C. 78t),
							(A)in subsection (d),
			 by striking (as defined in section 206B of the Gramm-Leach-Bliley
			 Act); and
							(B)in subsection (f),
			 by striking (as defined in section 206B of the Gramm-Leach-Bliley
			 Act); and
							(7)in section 21A (15
			 U.S.C. 78u–1)—
							(A)in subsection
			 (a)(1), by striking (as defined in section 206B of the
			 Gramm-Leach-Bliley Act); and
							(B)in subsection (g),
			 by striking (as defined in section 206B of the Gramm-Leach-Bliley
			 Act).
							763.Amendments to
			 the Securities Exchange Act of 1934
					(a)Clearing for
			 security-based swapsThe Securities Exchange Act of 1934 (15
			 U.S.C. 78a et seq.) is amended by inserting after section 3B (as added by
			 section 717 of this Act):
						
							3C.Clearing for
				security-based swaps
								(a)In
				general
									(1)Standard for
				clearingIt shall be unlawful for any person to engage in a
				security-based swap unless that person submits such security-based swap for
				clearing to a clearing agency that is registered under this Act or a clearing
				agency that is exempt from registration under this Act if the security-based
				swap is required to be cleared.
									(2)Open
				accessThe rules of a clearing agency described in paragraph (1)
				shall—
										(A)prescribe that all
				security-based swaps submitted to the clearing agency with the same terms and
				conditions are economically equivalent within the clearing agency and may be
				offset with each other within the clearing agency; and
										(B)provide for
				non-discriminatory clearing of a security-based swap executed bilaterally or on
				or through the rules of an unaffiliated national securities exchange or
				security-based swap execution facility.
										(b)Commission
				review
									(1)Commission-initiated
				review
										(A)The Commission on
				an ongoing basis shall review each security-based swap, or any group, category,
				type, or class of security-based swaps to make a determination that such
				security-based swap, or group, category, type, or class of security-based swaps
				should be required to be cleared.
										(B)The Commission
				shall provide at least a 30-day public comment period regarding any
				determination under subparagraph (A).
										(2)Swap
				submissions
										(A)A clearing agency
				shall submit to the Commission each security-based swap, or any group,
				category, type, or class of security-based swaps that it plans to accept for
				clearing and provide notice to its members (in a manner to be determined by the
				Commission) of such submission.
										(B)Any security-based
				swap or group, category, type, or class of security-based swaps listed for
				clearing by a clearing agency as of the date of enactment of this subsection
				shall be considered submitted to the Commission.
										(C)The Commission
				shall—
											(i)make available to
				the public any submission received under subparagraphs (A) and (B);
											(ii)review each
				submission made under subparagraphs (A) and (B), and determine whether the
				security-based swap, or group, category, type, or class of security-based
				swaps, described in the submission is required to be cleared; and
											(iii)provide at least
				a 30-day public comment period regarding its determination whether the clearing
				requirement under subsection (a)(1) shall apply to the submission.
											(3)DeadlineThe
				Commission shall make its determination under paragraph (2)(C) not later than
				90 days after receiving a submission made under paragraphs (2)(A) and (2)(B),
				unless the submitting clearing agency agrees to an extension for the time
				limitation established under this paragraph.
									(4)Determination
										(A)In reviewing a
				submission made under paragraph (2), the Commission shall review whether the
				submission is consistent with section 17A.
										(B)In reviewing a
				security-based swap, group of security-based swaps or class of security-based
				swaps pursuant to paragraph (1) or a submission made under paragraph (2), the
				Commission shall take into account the following factors:
											(i)The existence of
				significant outstanding notional exposures, trading liquidity and adequate
				pricing data.
											(ii)The availability
				of rule framework, capacity, operational expertise and resources, and credit
				support infrastructure to clear the contract on terms that are consistent with
				the material terms and trading conventions on which the contract is then
				traded.
											(iii)The effect on
				the mitigation of systemic risk, taking into account the size of the market for
				such contract and the resources of the clearing agency available to clear the
				contract.
											(iv)The effect on
				competition, including appropriate fees and charges applied to clearing.
											(v)The existence of
				reasonable legal certainty in the event of the insolvency of the relevant
				clearing agency or 1 or more of its clearing members with regard to the
				treatment of customer and security-based swap counterparty positions, funds,
				and property.
											(C)In making a
				determination under subsection (b)(1) or paragraph (2)(C) that the clearing
				requirement shall apply, the Commission may require such terms and conditions
				to the requirement as the Commission determines to be appropriate.
										(5)RulesNot
				later than 1 year after the date of the enactment of this section, the
				Commission shall adopt rules for a clearing agency’s submission for review,
				pursuant to this subsection, of a security-based swap, or a group, category,
				type, or class of security-based swaps, that it seeks to accept for clearing.
				Nothing in this paragraph limits the Commission from making a determination
				under paragraph (2)(C) for security-based swaps described in paragraph
				(2)(B).
									(c)Stay of clearing
				requirement
									(1)In
				generalAfter making a determination pursuant to subsection
				(b)(2), the Commission, on application of a counterparty to a security-based
				swap or on its own initiative, may stay the clearing requirement of subsection
				(a)(1) until the Commission completes a review of the terms of the
				security-based swap (or the group, category, type, or class of security-based
				swaps) and the clearing arrangement.
									(2)DeadlineThe
				Commission shall complete a review undertaken pursuant to paragraph (1) not
				later than 90 days after issuance of the stay, unless the clearing agency that
				clears the security-based swap, or group, category, type, or class of
				security-based swaps, agrees to an extension of the time limitation established
				under this paragraph.
									(3)DeterminationUpon
				completion of the review undertaken pursuant to paragraph (1), the Commission
				may—
										(A)determine,
				unconditionally or subject to such terms and conditions as the Commission
				determines to be appropriate, that the security-based swap, or group, category,
				type, or class of security-based swaps, must be cleared pursuant to this
				subsection if it finds that such clearing is consistent with subsection (b)(4);
				or
										(B)determine that the
				clearing requirement of subsection (a)(1) shall not apply to the security-based
				swap, or group, category, type, or class of security-based swaps.
										(4)RulesNot later than 1 year after the date of the
				enactment of this section, the Commission shall adopt rules for reviewing,
				pursuant to this subsection, a clearing agency’s clearing of a security-based
				swap, or a group, category, type, or class of security-based swaps, that it has
				accepted for clearing.
									(d)Prevention of
				evasion
									(1)In
				generalThe Commission shall prescribe rules under this section
				(and issue interpretations of rules prescribed under this section), as
				determined by the Commission to be necessary to prevent evasions of the
				mandatory clearing requirements under this Act.
									(2)Duty of
				Commission to investigate and take certain actionsTo the extent
				the Commission finds that a particular security-based swap or any group,
				category, type, or class of security-based swaps that would otherwise be
				subject to mandatory clearing but no clearing agency has listed the
				security-based swap or the group, category, type, or class of security-based
				swaps for clearing, the Commission shall—
										(A)investigate the
				relevant facts and circumstances;
										(B)within 30 days
				issue a public report containing the results of the investigation; and
										(C)take such actions
				as the Commission determines to be necessary and in the public interest, which
				may include requiring the retaining of adequate margin or capital by parties to
				the security-based swap or the group, category, type, or class of
				security-based swaps.
										(3)Effect on
				authorityNothing in this subsection—
										(A)authorizes the
				Commission to adopt rules requiring a clearing agency to list for clearing a
				security-based swap or any group, category, type, or class of security-based
				swaps if the clearing of the security-based swap or the group, category, type,
				or class of security-based swaps would threaten the financial integrity of the
				clearing agency; and
										(B)affects the
				authority of the Commission to enforce the open access provisions of subsection
				(a)(2) with respect to a security-based swap or the group, category, type, or
				class of security-based swaps that is listed for clearing by a clearing
				agency.
										(e)Reporting
				transition rulesRules adopted by the Commission under this
				section shall provide for the reporting of data, as follows:
									(1)Security-based
				swaps entered into before the date of the enactment of this section shall be
				reported to a registered security-based swap data repository or the Commission
				no later than 180 days after the effective date of this section.
									(2)Security-based
				swaps entered into on or after such date of enactment shall be reported to a
				registered security-based swap data repository or the Commission no later than
				the later of—
										(A)90 days after such
				effective date; or
										(B)such other time
				after entering into the security-based swap as the Commission may prescribe by
				rule or regulation.
										(f)Clearing
				transition rules
									(1)Security-based
				swaps entered into before the date of the enactment of this section are exempt
				from the clearing requirements of this subsection if reported pursuant to
				subsection (e)(1).
									(2)Security-based
				swaps entered into before application of the clearing requirement pursuant to
				this section are exempt from the clearing requirements of this section if
				reported pursuant to subsection (e)(2).
									(g)Exceptions
									(1)In
				generalThe requirements of subsection (a)(1) shall not apply to
				a security-based swap if 1 of the counterparties to the security-based
				swap—
										(A)is not a financial
				entity;
										(B)is using
				security-based swaps to hedge or mitigate commercial risk; and
										(C)notifies the
				Commission, in a manner set forth by the Commission, how it generally meets its
				financial obligations associated with entering into non-cleared security-based
				swaps.
										(2)Option to
				clearThe application of the clearing exception in paragraph (1)
				is solely at the discretion of the counterparty to the security-based swap that
				meets the conditions of subparagraphs (A) through (C) of paragraph (1).
									(3)Financial entity
				definition
										(A)In
				generalFor the purposes of this subsection, the term
				financial entity means—
											(i)a
				swap dealer;
											(ii)a
				security-based swap dealer;
											(iii)a major swap
				participant;
											(iv)a
				major security-based swap participant;
											(v)a
				commodity pool as defined in section 1a(10) of the Commodity Exchange
				Act;
											(vi)a
				private fund as defined in section 202(a) of the Investment Advisers Act of
				1940 (15 U.S.C. 80–b–2(a));
											(vii)an employee
				benefit plan as defined in paragraphs (3) and (32) of section 3 of the Employee
				Retirement Income Security Act of 1974 (29 U.S.C. 1002);
											(viii)a person
				predominantly engaged in activities that are in the business of banking or
				financial in nature, as defined in section 4(k) of the Bank Holding Company Act
				of 1956.
											(B)ExclusionThe
				Commission shall consider whether to exempt small banks, savings associations,
				farm credit system institutions, and credit unions, including—
											(i)depository
				institutions with total assets of $10,000,000,000 or less;
											(ii)farm credit
				system institutions with total assets of $10,000,000,000 or less; or
											(iii)credit unions
				with total assets of $10,000,000,000 or less.
											(4)Treatment of
				affiliates
										(A)In
				generalAn affiliate of a person that qualifies for an exception
				under this subsection (including affiliate entities predominantly engaged in
				providing financing for the purchase of the merchandise or manufactured goods
				of the person) may qualify for the exception only if the affiliate, acting on
				behalf of the person and as an agent, uses the security-based swap to hedge or
				mitigate the commercial risk of the person or other affiliate of the person
				that is not a financial entity.
										(B)Prohibition
				relating to certain affiliatesThe exception in subparagraph (A)
				shall not apply if the affiliate is—
											(i)a
				swap dealer;
											(ii)a
				security-based swap dealer;
											(iii)a major swap
				participant;
											(iv)a
				major security-based swap participant;
											(v)an
				issuer that would be an investment company, as defined in section 3 of the
				Investment Company Act of 1940 (15 U.S.C. 80a–3), but for paragraph (1) or (7)
				of subsection (c) of that Act (15 U.S.C. 80a–3(c));
											(vi)a
				commodity pool; or
											(vii)a bank holding
				company with over $50,000,000,000 in consolidated assets.
											(C)Transition rule
				for affiliatesAn affiliate, subsidiary, or a wholly owned entity
				of a person that qualifies for an exception under subparagraph (A) and is
				predominantly engaged in providing financing for the purchase or lease of
				merchandise or manufactured goods of the person shall be exempt from the margin
				requirement described in section 15F(e) and the clearing requirement described
				in subsection (a) with regard to security-based swaps entered into to mitigate
				the risk of the financing activities for not less than a 2-year period
				beginning on the date of enactment of this subparagraph.
										(5)Election of
				counterparty
										(A)Security-based
				swaps required to be clearedWith respect to any security-based
				swap that is subject to the mandatory clearing requirement under subsection (a)
				and entered into by a security-based swap dealer or a major security-based swap
				participant with a counterparty that is not a swap dealer, major swap
				participant, security-based swap dealer, or major security-based swap
				participant, the counterparty shall have the sole right to select the clearing
				agency at which the security-based swap will be cleared.
										(B)Security-based
				swaps not required to be clearedWith respect to any
				security-based swap that is not subject to the mandatory clearing requirement
				under subsection (a) and entered into by a security-based swap dealer or a
				major security-based swap participant with a counterparty that is not a swap
				dealer, major swap participant, security-based swap dealer, or major
				security-based swap participant, the counterparty—
											(i)may elect to
				require clearing of the security-based swap; and
											(ii)shall have the
				sole right to select the clearing agency at which the security-based swap will
				be cleared.
											(6)Abuse of
				exceptionThe Commission may prescribe such rules or issue
				interpretations of the rules as the Commission determines to be necessary to
				prevent abuse of the exceptions described in this subsection. The Commission
				may also request information from those persons claiming the clearing exception
				as necessary to prevent abuse of the exceptions described in this
				subsection.
									(h)Trade
				execution
									(1)In
				generalWith respect to transactions involving security-based
				swaps subject to the clearing requirement of subsection (a)(1), counterparties
				shall—
										(A)execute the
				transaction on an exchange; or
										(B)execute the
				transaction on a security-based swap execution facility registered under
				section 3D or a security-based swap execution facility that is exempt from
				registration under section 3D(e).
										(2)ExceptionThe
				requirements of subparagraphs (A) and (B) of paragraph (1) shall not apply if
				no exchange or security-based swap execution facility makes the security-based
				swap available to trade or for security-based swap transactions subject to the
				clearing exception under subsection (g).
									(i)Board
				approvalExemptions from the
				requirements of this section to clear a security-based swap or execute a
				security-based swap through a national securities exchange or security-based
				swap execution facility shall be available to a counterparty that is an issuer
				of securities that are registered under section 12 or that is required to file
				reports pursuant to section 15(d), only if an appropriate committee of the
				issuer's board or governing body has reviewed and approved the issuer's
				decision to enter into security-based swaps that are subject to such
				exemptions.
								(j)Designation of
				chief compliance officer
									(1)In
				generalEach registered clearing agency shall designate an
				individual to serve as a chief compliance officer.
									(2)DutiesThe
				chief compliance officer shall—
										(A)report directly to
				the board or to the senior officer of the clearing agency;
										(B)in consultation
				with its board, a body performing a function similar thereto, or the senior
				officer of the registered clearing agency, resolve any conflicts of interest
				that may arise;
										(C)be responsible for
				administering each policy and procedure that is required to be established
				pursuant to this section;
										(D)ensure compliance
				with this title (including regulations issued under this title) relating to
				agreements, contracts, or transactions, including each rule prescribed by the
				Commission under this section;
										(E)establish
				procedures for the remediation of noncompliance issues identified by the
				compliance officer through any—
											(i)compliance office
				review;
											(ii)look-back;
											(iii)internal or
				external audit finding;
											(iv)self-reported
				error; or
											(v)validated
				complaint; and
											(F)establish and
				follow appropriate procedures for the handling, management response,
				remediation, retesting, and closing of noncompliance issues.
										(3)Annual
				reports
										(A)In
				generalIn accordance with rules prescribed by the Commission,
				the chief compliance officer shall annually prepare and sign a report that
				contains a description of—
											(i)the compliance of
				the registered clearing agency or security-based swap execution facility of the
				compliance officer with respect to this title (including regulations under this
				title); and
											(ii)each policy and
				procedure of the registered clearing agency of the compliance officer
				(including the code of ethics and conflict of interest policies of the
				registered clearing agency).
											(B)RequirementsA
				compliance report under subparagraph (A) shall—
											(i)accompany each
				appropriate financial report of the registered clearing agency that is required
				to be furnished to the Commission pursuant to this section; and
											(ii)include a
				certification that, under penalty of law, the compliance report is accurate and
				complete.
											.
					(b)Clearing agency
			 requirementsSection 17A of the Securities Exchange Act of 1934
			 (15 U.S.C. 78q–1) is amended by adding at the end the following:
						
							(g)Registration
				requirementIt shall be unlawful for a clearing agency, unless
				registered with the Commission, directly or indirectly to make use of the mails
				or any means or instrumentality of interstate commerce to perform the functions
				of a clearing agency with respect to a security-based swap.
							(h)Voluntary
				registrationA person that clears agreements, contracts, or
				transactions that are not required to be cleared under this title may register
				with the Commission as a clearing agency.
							(i)Standards for
				clearing agencies clearing security-based swap transactionsTo be registered and to maintain
				registration as a clearing agency that clears security-based swap transactions,
				a clearing agency shall comply with such standards as the Commission may
				establish by rule. In establishing any such standards, and in the exercise of
				its oversight of such a clearing agency pursuant to this title, the Commission
				may conform such standards or oversight to reflect evolving United States and
				international standards. Except where the Commission determines otherwise by
				rule or regulation, a clearing agency shall have reasonable discretion in
				establishing the manner in which it complies with any such standards.
							(j)RulesThe Commission shall adopt rules governing
				persons that are registered as clearing agencies for security-based swaps under
				this title.
							(k)ExemptionsThe
				Commission may exempt, conditionally or unconditionally, a clearing agency from
				registration under this section for the clearing of security-based swaps if the
				Commission determines that the clearing agency is subject to comparable,
				comprehensive supervision and regulation by the Commodity Futures Trading
				Commission or the appropriate government authorities in the home country of the
				agency. Such conditions may include, but are not limited to, requiring that the
				clearing agency be available for inspection by the Commission and make
				available all information requested by the Commission.
							(l)Existing
				depository institutions and derivative clearing organizations
								(1)In
				generalA depository
				institution or derivative clearing organization registered with the Commodity
				Futures Trading Commission under the Commodity Exchange Act that is required to
				be registered as a clearing agency under this section is deemed to be
				registered under this section solely for the purpose of clearing security-based
				swaps to the extent that, before the date of enactment of this
				subsection—
									(A)the depository
				institution cleared swaps as a multilateral clearing organization; or
									(B)the derivative
				clearing organization cleared swaps pursuant to an exemption from registration
				as a clearing agency.
									(2)Conversion of
				depository institutionsA depository institution to which this
				subsection applies may, by the vote of the shareholders owning not less than 51
				percent of the voting interests of the depository institution, be converted
				into a State corporation, partnership, limited liability company, or similar
				legal form pursuant to a plan of conversion, if the conversion is not in
				contravention of applicable State law.
								(3)Sharing of
				informationThe Commodity Futures Trading Commission shall make
				available to the Commission, upon request, all information determined to be
				relevant by the Commodity Futures Trading Commission regarding a derivatives
				clearing organization deemed to be registered with the Commission under
				paragraph (1).
								(m)Modification of
				core principlesThe Commission may conform the core principles
				established in this section to reflect evolving United States and international
				standards.
							.
					(c)Security-based
			 swap execution facilitiesThe Securities Exchange Act of 1934 (15
			 U.S.C. 78a et seq.) is amended by inserting after section 3C (as added by
			 subsection (a) of this section) the following:
						
							3D.Security-based
				swap execution facilities
								(a)Registration
									(1)In
				generalNo person may operate a facility for the trading or
				processing of security-based swaps, unless the facility is registered as a
				security-based swap execution facility or as a national securities exchange
				under this section.
									(2)Dual
				registrationAny person that is registered as a security-based
				swap execution facility under this section shall register with the Commission
				regardless of whether the person also is registered with the Commodity Futures
				Trading Commission as a swap execution facility.
									(b)Trading and
				trade processingA security-based swap execution facility that is
				registered under subsection (a) may—
									(1)make available for
				trading any security-based swap; and
									(2)facilitate trade
				processing of any security-based swap.
									(c)Identification
				of facility used To trade security-based swaps by national securities
				exchangesA national securities exchange shall, to the extent
				that the exchange also operates a security-based swap execution facility and
				uses the same electronic trade execution system for listing and executing
				trades of security-based swaps on or through the exchange and the facility,
				identify whether electronic trading of such security-based swaps is taking
				place on or through the national securities exchange or the security-based swap
				execution facility.
								(d)Core principles
				for security-based swap execution facilities
									(1)Compliance with
				core principles
										(A)In
				generalTo be registered, and maintain registration, as a
				security-based swap execution facility, the security-based swap execution
				facility shall comply with—
											(i)the core
				principles described in this subsection; and
											(ii)any requirement
				that the Commission may impose by rule or regulation.
											(B)Reasonable
				discretion of security-based swap execution facilityUnless
				otherwise determined by the Commission, by rule or regulation, a security-based
				swap execution facility described in subparagraph (A) shall have reasonable
				discretion in establishing the manner in which it complies with the core
				principles described in this subsection.
										(2)Compliance with
				rulesA security-based swap execution facility shall—
										(A)establish and
				enforce compliance with any rule established by such security-based swap
				execution facility, including—
											(i)the terms and
				conditions of the security-based swaps traded or processed on or through the
				facility; and
											(ii)any limitation on
				access to the facility;
											(B)establish and
				enforce trading, trade processing, and participation rules that will deter
				abuses and have the capacity to detect, investigate, and enforce those rules,
				including means—
											(i)to
				provide market participants with impartial access to the market; and
											(ii)to capture
				information that may be used in establishing whether rule violations have
				occurred; and
											(C)establish rules
				governing the operation of the facility, including rules specifying trading
				procedures to be used in entering and executing orders traded or posted on the
				facility, including block trades.
										(3)Security-based
				swaps not readily susceptible to manipulationThe security-based
				swap execution facility shall permit trading only in security-based swaps that
				are not readily susceptible to manipulation.
									(4)Monitoring of
				trading and trade processingThe security-based swap execution
				facility shall—
										(A)establish and
				enforce rules or terms and conditions defining, or specifications
				detailing—
											(i)trading procedures
				to be used in entering and executing orders traded on or through the facilities
				of the security-based swap execution facility; and
											(ii)procedures for
				trade processing of security-based swaps on or through the facilities of the
				security-based swap execution facility; and
											(B)monitor trading in
				security-based swaps to prevent manipulation, price distortion, and disruptions
				of the delivery or cash settlement process through surveillance, compliance,
				and disciplinary practices and procedures, including methods for conducting
				real-time monitoring of trading and comprehensive and accurate trade
				reconstructions.
										(5)Ability to
				obtain informationThe security-based swap execution facility
				shall—
										(A)establish and
				enforce rules that will allow the facility to obtain any necessary information
				to perform any of the functions described in this subsection;
										(B)provide the
				information to the Commission on request; and
										(C)have the capacity
				to carry out such international information-sharing agreements as the
				Commission may require.
										(6)Financial
				integrity of transactionsThe security-based swap execution
				facility shall establish and enforce rules and procedures for ensuring the
				financial integrity of security-based swaps entered on or through the
				facilities of the security-based swap execution facility, including the
				clearance and settlement of security-based swaps pursuant to section
				3C(a)(1).
									(7)Emergency
				authorityThe security-based swap execution facility shall adopt
				rules to provide for the exercise of emergency authority, in consultation or
				cooperation with the Commission, as is necessary and appropriate, including the
				authority to liquidate or transfer open positions in any security-based swap or
				to suspend or curtail trading in a security-based swap.
									(8)Timely
				publication of trading information
										(A)In
				generalThe security-based swap execution facility shall make
				public timely information on price, trading volume, and other trading data on
				security-based swaps to the extent prescribed by the Commission.
										(B)Capacity of
				security-based swap execution facilityThe security-based swap
				execution facility shall be required to have the capacity to electronically
				capture and transmit and disseminate trade information with respect to
				transactions executed on or through the facility.
										(9)Recordkeeping
				and reporting
										(A)In
				generalA security-based swap execution facility shall—
											(i)maintain records
				of all activities relating to the business of the facility, including a
				complete audit trail, in a form and manner acceptable to the Commission for a
				period of 5 years; and
											(ii)report to the
				Commission, in a form and manner acceptable to the Commission, such information
				as the Commission determines to be necessary or appropriate for the Commission
				to perform the duties of the Commission under this title.
											(B)RequirementsThe
				Commission shall adopt data collection and reporting requirements for
				security-based swap execution facilities that are comparable to corresponding
				requirements for clearing agencies and security-based swap data
				repositories.
										(10)Antitrust
				considerationsUnless necessary or appropriate to achieve the
				purposes of this title, the security-based swap execution facility shall
				not—
										(A)adopt any rules or
				taking any actions that result in any unreasonable restraint of trade;
				or
										(B)impose any
				material anticompetitive burden on trading or clearing.
										(11)Conflicts of
				interestThe security-based swap execution facility shall—
										(A)establish and
				enforce rules to minimize conflicts of interest in its decision-making process;
				and
										(B)establish a
				process for resolving the conflicts of interest.
										(12)Financial
				resources
										(A)In
				generalThe security-based swap execution facility shall have
				adequate financial, operational, and managerial resources to discharge each
				responsibility of the security-based swap execution facility, as determined by
				the Commission.
										(B)Determination of
				resource adequacyThe financial resources of a security-based
				swap execution facility shall be considered to be adequate if the value of the
				financial resources—
											(i)enables the
				organization to meet its financial obligations to its members and participants
				notwithstanding a default by the member or participant creating the largest
				financial exposure for that organization in extreme but plausible market
				conditions; and
											(ii)exceeds the total
				amount that would enable the security-based swap execution facility to cover
				the operating costs of the security-based swap execution facility for a 1-year
				period, as calculated on a rolling basis.
											(13)System
				safeguardsThe security-based swap execution facility
				shall—
										(A)establish and
				maintain a program of risk analysis and oversight to identify and minimize
				sources of operational risk, through the development of appropriate controls
				and procedures, and automated systems, that—
											(i)are reliable and
				secure; and
											(ii)have adequate
				scalable capacity;
											(B)establish and
				maintain emergency procedures, backup facilities, and a plan for disaster
				recovery that allow for—
											(i)the timely
				recovery and resumption of operations; and
											(ii)the fulfillment
				of the responsibilities and obligations of the security-based swap execution
				facility; and
											(C)periodically
				conduct tests to verify that the backup resources of the security-based swap
				execution facility are sufficient to ensure continued—
											(i)order processing
				and trade matching;
											(ii)price
				reporting;
											(iii)market
				surveillance; and
											(iv)maintenance of a
				comprehensive and accurate audit trail.
											(14)Designation of
				chief compliance officer
										(A)In
				generalEach security-based swap execution facility shall
				designate an individual to serve as a chief compliance officer.
										(B)DutiesThe
				chief compliance officer shall—
											(i)report directly to
				the board or to the senior officer of the facility;
											(ii)review compliance
				with the core principles in this subsection;
											(iii)in consultation
				with the board of the facility, a body performing a function similar to that of
				a board, or the senior officer of the facility, resolve any conflicts of
				interest that may arise;
											(iv)be responsible
				for establishing and administering the policies and procedures required to be
				established pursuant to this section;
											(v)ensure compliance
				with this title and the rules and regulations issued under this title,
				including rules prescribed by the Commission pursuant to this section;
											(vi)establish
				procedures for the remediation of noncompliance issues found during—
												(I)compliance office
				reviews;
												(II)look
				backs;
												(III)internal or
				external audit findings;
												(IV)self-reported
				errors; or
												(V)through validated
				complaints; and
												(vii)establish and
				follow appropriate procedures for the handling, management response,
				remediation, retesting, and closing of noncompliance issues.
											(C)Annual
				reports
											(i)In
				generalIn accordance with rules prescribed by the Commission,
				the chief compliance officer shall annually prepare and sign a report that
				contains a description of—
												(I)the compliance of
				the security-based swap execution facility with this title; and
												(II)the policies and
				procedures, including the code of ethics and conflict of interest policies, of
				the security-based security-based swap execution facility.
												(ii)RequirementsThe
				chief compliance officer shall—
												(I)submit each report
				described in clause (i) with the appropriate financial report of the
				security-based swap execution facility that is required to be submitted to the
				Commission pursuant to this section; and
												(II)include in the
				report a certification that, under penalty of law, the report is accurate and
				complete.
												(e)ExemptionsThe
				Commission may exempt, conditionally or unconditionally, a security-based swap
				execution facility from registration under this section if the Commission finds
				that the facility is subject to comparable, comprehensive supervision and
				regulation on a consolidated basis by the Commodity Futures Trading
				Commission.
								(f)RulesThe
				Commission shall prescribe rules governing the regulation of security-based
				swap execution facilities under this
				section.
								.
					(d)Segregation of
			 assets held as collateral in security-based swap transactionsThe Securities Exchange Act of 1934 (15
			 U.S.C. 78a et seq.) is amended by inserting after section 3D (as added by
			 subsection (b)) the following:
						
							3E.Segregation of
				assets held as collateral in security-based swap transactions
								(a)Registration
				requirementIt shall be unlawful for any person to accept any
				money, securities, or property (or to extend any credit in lieu of money,
				securities, or property) from, for, or on behalf of a security-based swaps
				customer to margin, guarantee, or secure a security-based swap cleared by or
				through a clearing agency (including money, securities, or property accruing to
				the customer as the result of such a security-based swap), unless the person
				shall have registered under this title with the Commission as a broker, dealer,
				or security-based swap dealer, and the registration shall not have expired nor
				been suspended nor revoked.
								(b)Cleared
				security-based swaps
									(1)Segregation
				requiredA broker, dealer, or security-based swap dealer shall
				treat and deal with all money, securities, and property of any security-based
				swaps customer received to margin, guarantee, or secure a security-based swap
				cleared by or though a clearing agency (including money, securities, or
				property accruing to the security-based swaps customer as the result of such a
				security-based swap) as belonging to the security-based swaps customer.
									(2)Commingling
				prohibitedMoney, securities, and property of a security-based
				swaps customer described in paragraph (1) shall be separately accounted for and
				shall not be commingled with the funds of the broker, dealer, or security-based
				swap dealer or be used to margin, secure, or guarantee any trades or contracts
				of any security-based swaps customer or person other than the person for whom
				the same are held.
									(c)Exceptions
									(1)Use of
				funds
										(A)In
				generalNotwithstanding subsection (b), money, securities, and
				property of a security-based swaps customer of a broker, dealer, or
				security-based swap dealer described in subsection (b) may, for convenience, be
				commingled and deposited in the same 1 or more accounts with any bank or trust
				company or with a clearing agency.
										(B)WithdrawalNotwithstanding
				subsection (b), such share of the money, securities, and property described in
				subparagraph (A) as in the normal course of business shall be necessary to
				margin, guarantee, secure, transfer, adjust, or settle a cleared security-based
				swap with a clearing agency, or with any member of the clearing agency, may be
				withdrawn and applied to such purposes, including the payment of commissions,
				brokerage, interest, taxes, storage, and other charges, lawfully accruing in
				connection with the cleared security-based swap.
										(2)Commission
				actionNotwithstanding subsection (b), in accordance with such
				terms and conditions as the Commission may prescribe by rule, regulation, or
				order, any money, securities, or property of the security-based swaps customer
				of a broker, dealer, or security-based swap dealer described in subsection (b)
				may be commingled and deposited as provided in this section with any other
				money, securities, or property received by the broker, dealer, or
				security-based swap dealer and required by the Commission to be separately
				accounted for and treated and dealt with as belonging to the security-based
				swaps customer of the broker, dealer, or security-based swap dealer.
									(d)Permitted
				investmentsMoney described in subsection (b) may be invested in
				obligations of the United States, in general obligations of any State or of any
				political subdivision of a State, and in obligations fully guaranteed as to
				principal and interest by the United States, or in any other investment that
				the Commission may by rule or regulation prescribe, and such investments shall
				be made in accordance with such rules and regulations and subject to such
				conditions as the Commission may prescribe.
								(e)ProhibitionIt
				shall be unlawful for any person, including any clearing agency and any
				depository institution, that has received any money, securities, or property
				for deposit in a separate account or accounts as provided in subsection (b) to
				hold, dispose of, or use any such money, securities, or property as belonging
				to the depositing broker, dealer, or security-based swap dealer or any person
				other than the swaps customer of the broker, dealer, or security-based swap
				dealer.
								(f)Segregation
				requirements for uncleared security-based swaps
									(1)Segregation of
				assets held as collateral in uncleared security-based swap
				transactions
										(A)NotificationA
				security-based swap dealer or major security-based swap participant shall be
				required to notify the counterparty of the security-based swap dealer or major
				security-based swap participant at the beginning of a security-based swap
				transaction that the counterparty has the right to require segregation of the
				funds of other property supplied to margin, guarantee, or secure the
				obligations of the counterparty.
										(B)Segregation and
				maintenance of fundsAt the request of a counterparty to a
				security-based swap that provides funds or other property to a security-based
				swap dealer or major security-based swap participant to margin, guarantee, or
				secure the obligations of the counterparty, the security-based swap dealer or
				major security-based swap participant shall—
											(i)segregate the
				funds or other property for the benefit of the counterparty; and
											(ii)in accordance
				with such rules and regulations as the Commission may promulgate, maintain the
				funds or other property in a segregated account separate from the assets and
				other interests of the security-based swap dealer or major security-based swap
				participant.
											(2)ApplicabilityThe requirements described in paragraph (1)
				shall—
										(A)apply only to a
				security-based swap between a counterparty and a security-based swap dealer or
				major security-based swap participant that is not submitted for clearing to a
				clearing agency; and
										(B)(i)not apply to variation
				margin payments; or
											(ii)not preclude any commercial
				arrangement regarding—
												(I)the investment of segregated funds or
				other property that may only be invested in such investments as the Commission
				may permit by rule or regulation; and
												(II)the related allocation of gains and
				losses resulting from any investment of the segregated funds or other
				property.
												(3)Use of
				independent third-party custodiansThe segregated account
				described in paragraph (1) shall be—
										(A)carried by an
				independent third-party custodian; and
										(B)designated as a
				segregated account for and on behalf of the counterparty.
										(4)Reporting
				requirementIf the counterparty does not choose to require
				segregation of the funds or other property supplied to margin, guarantee, or
				secure the obligations of the counterparty, the security-based swap dealer or
				major security-based swap participant shall report to the counterparty of the
				security-based swap dealer or major security-based swap participant on a
				quarterly basis that the back office procedures of the security-based swap
				dealer or major security-based swap participant relating to margin and
				collateral requirements are in compliance with the agreement of the
				counterparties.
									(g)BankruptcyA
				security-based swap, as defined in section 3(a)(68) shall be considered to be a
				security as such term is used in section 101(53A)(B) and subchapter III of
				title 11, United States Code. An account that holds a security-based swap,
				other than a portfolio margining account referred to in section 15(c)(3)(C)
				shall be considered to be a securities account, as that term is defined in
				section 741 of title 11, United States Code. The definitions of the terms
				purchase and sale in section 3(a)(13) and (14)
				shall be applied to the terms purchase and sale,
				as used in section 741 of title 11, United States Code. The term
				customer, as defined in section 741 of title 11, United States
				Code, excludes any person, to the extent that such person has a claim based on
				any open repurchase agreement, open reverse repurchase agreement, stock
				borrowed agreement, non-cleared option, or non-cleared security-based swap
				except to the extent of any margin delivered to or by the customer with respect
				to which there is a customer protection requirement under section 15(c)(3) or a
				segregation
				requirement.
								.
					(e)Trading in
			 security-based swapsSection 6 of the Securities Exchange Act of
			 1934 (15 U.S.C. 78f) is amended by adding at the end the following:
						
							(l)Security-based
				swapsIt shall be unlawful for any person to effect a transaction
				in a security-based swap with or for a person that is not an eligible contract
				participant, unless such transaction is effected on a national securities
				exchange registered pursuant to subsection
				(b).
							.
					(f)Additions of
			 security-based swaps to certain enforcement provisionsSection
			 9(b) of the Securities Exchange Act of 1934 (15 U.S.C. 78i(b)) is amended by
			 striking paragraphs (1) through (3) and inserting the following:
						
							(1)any transaction in
				connection with any security whereby any party to such transaction
				acquires—
								(A)any put, call,
				straddle, or other option or privilege of buying the security from or selling
				the security to another without being bound to do so;
								(B)any security
				futures product on the security; or
								(C)any security-based
				swap involving the security or the issuer of the security;
								(2)any transaction in
				connection with any security with relation to which such person has, directly
				or indirectly, any interest in any—
								(A)such put, call,
				straddle, option, or privilege;
								(B)such security
				futures product; or
								(C)such
				security-based swap; or
								(3)any transaction in
				any security for the account of any person who such person has reason to
				believe has, and who actually has, directly or indirectly, any interest in
				any—
								(A)such put, call,
				straddle, option, or privilege;
								(B)such security
				futures product with relation to such security; or
								(C)any security-based
				swap involving such security or the issuer of such
				security.
								.
					(g)Rulemaking
			 authority To prevent fraud, manipulation and deceptive conduct in
			 security-based swapsSection 9 of the Securities Exchange Act of
			 1934 (15 U.S.C. 78i) is amended by adding at the end the following:
						
							(j)It shall be
				unlawful for any person, directly or indirectly, by the use of any means or
				instrumentality of interstate commerce or of the mails, or of any facility of
				any national securities exchange, to effect any transaction in, or to induce or
				attempt to induce the purchase or sale of, any security-based swap, in
				connection with which such person engages in any fraudulent, deceptive, or
				manipulative act or practice, makes any fictitious quotation, or engages in any
				transaction, practice, or course of business which operates as a fraud or
				deceit upon any person. The Commission shall, for the purposes of this
				subsection, by rules and regulations define, and prescribe means reasonably
				designed to prevent, such transactions, acts, practices, and courses of
				business as are fraudulent, deceptive, or manipulative, and such quotations as
				are
				fictitious.
							.
					(h)Position limits
			 and position accountability for security-based swapsThe
			 Securities Exchange Act of 1934 is amended by inserting after section 10A (15
			 U.S.C. 78j–1) the following:
						
							10B.Position limits
				and position accountability for security-based swaps and large trader
				reporting
								(a)Position
				limitsAs a means reasonably
				designed to prevent fraud and manipulation, the Commission shall, by rule or
				regulation, as necessary or appropriate in the public interest or for the
				protection of investors, establish limits (including related hedge exemption
				provisions) on the size of positions in any security-based swap that may be
				held by any person. In establishing such limits, the Commission may require any
				person to aggregate positions in—
									(1)any security-based
				swap and any security or loan or group of securities or loans on which such
				security-based swap is based, which such security-based swap references, or to
				which such security-based swap is related as described in paragraph (68) of
				section 3(a), and any other instrument relating to such security or loan or
				group or index of securities or loans; or
									(2)any security-based
				swap and—
										(A)any security or
				group or index of securities, the price, yield, value, or volatility of which,
				or of which any interest therein, is the basis for a material term of such
				security-based swap as described in paragraph (68) of section 3(a); and
										(B)any other
				instrument relating to the same security or group or index of securities
				described under subparagraph (A).
										(b)ExemptionsThe
				Commission, by rule, regulation, or order, may conditionally or unconditionally
				exempt any person or class of persons, any security-based swap or class of
				security-based swaps, or any transaction or class of transactions from any
				requirement the Commission may establish under this section with respect to
				position limits.
								(c)SRO
				Rules
									(1)In
				generalAs a means reasonably designed to prevent fraud or
				manipulation, the Commission, by rule, regulation, or order, as necessary or
				appropriate in the public interest, for the protection of investors, or
				otherwise in furtherance of the purposes of this title, may direct a
				self-regulatory organization—
										(A)to adopt rules
				regarding the size of positions in any security-based swap that may be held
				by—
											(i)any member of such
				self-regulatory organization; or
											(ii)any person for
				whom a member of such self-regulatory organization effects transactions in such
				security-based swap; and
											(B)to adopt rules
				reasonably designed to ensure compliance with requirements prescribed by the
				Commission under this subsection.
										(2)Requirement to
				aggregate positionsIn establishing the limits under paragraph
				(1), the self-regulatory organization may require such member or person to
				aggregate positions in—
										(A)any security-based
				swap and any security or loan or group or narrow-based security index of
				securities or loans on which such security-based swap is based, which such
				security-based swap references, or to which such security-based swap is related
				as described in section 3(a)(68), and any other instrument relating to such
				security or loan or group or narrow-based security index of securities or
				loans; or
										(B)(i)any security-based swap;
				and
											(ii)any security-based swap and any
				other instrument relating to the same security or group or narrow-based
				security index of securities.
											(d)Large trader
				reportingThe Commission, by
				rule or regulation, may require any person that effects transactions for such
				person’s own account or the account of others in any securities-based swap or
				uncleared security-based swap and any security or loan or group or narrow-based
				security index of securities or loans as set forth in paragraphs (1) and (2) of
				subsection (a) under this section to report such information as the Commission
				may prescribe regarding any position or positions in any security-based swap or
				uncleared security-based swap and any security or loan or group or narrow-based
				security index of securities or loans and any other instrument relating to such
				security or loan or group or narrow-based security index of securities or loans
				as set forth in paragraphs (1) and (2) of subsection (a) under this
				section.
								.
					(i)Public reporting
			 and repositories for security-based swapsSection 13 of the
			 Securities Exchange Act of 1934 (15 U.S.C. 78m) is amended by adding at the end
			 the following:
						
							(m)Public
				availability of security-based swap transaction data
								(1)In
				general
									(A)Definition of
				real-time public reportingIn this paragraph, the term
				real-time public reporting means to report data relating to a
				security-based swap transaction, including price and volume, as soon as
				technologically practicable after the time at which the security-based swap
				transaction has been executed.
									(B)PurposeThe
				purpose of this subsection is to authorize the Commission to make
				security-based swap transaction and pricing data available to the public in
				such form and at such times as the Commission determines appropriate to enhance
				price discovery.
									(C)General
				ruleThe Commission is authorized to provide by rule for the
				public availability of security-based swap transaction, volume, and pricing
				data as follows:
										(i)With respect to
				those security-based swaps that are subject to the mandatory clearing
				requirement described in section 3C(a)(1) (including those security-based swaps
				that are excepted from the requirement pursuant to section 3C(g)), the
				Commission shall require real-time public reporting for such
				transactions.
										(ii)With respect to
				those security-based swaps that are not subject to the mandatory clearing
				requirement described in section 3C(a)(1), but are cleared at a registered
				clearing agency, the Commission shall require real-time public reporting for
				such transactions.
										(iii)With respect to
				security-based swaps that are not cleared at a registered clearing agency and
				which are reported to a security-based swap data repository or the Commission
				under section 3C(a)(6), the Commission shall require real-time public reporting
				for such transactions, in a manner that does not disclose the business
				transactions and market positions of any person.
										(iv)With respect to
				security-based swaps that are determined to be required to be cleared under
				section 3C(b) but are not cleared, the Commission shall require real-time
				public reporting for such transactions.
										(D)Registered
				entities and public reportingThe Commission may require
				registered entities to publicly disseminate the security-based swap transaction
				and pricing data required to be reported under this paragraph.
									(E)Rulemaking
				requiredWith respect to the rule providing for the public
				availability of transaction and pricing data for security-based swaps described
				in clauses (i) and (ii) of subparagraph (C), the rule promulgated by the
				Commission shall contain provisions—
										(i)to
				ensure such information does not identify the participants;
										(ii)to specify the
				criteria for determining what constitutes a large notional security-based swap
				transaction (block trade) for particular markets and contracts;
										(iii)to specify the
				appropriate time delay for reporting large notional security-based swap
				transactions (block trades) to the public; and
										(iv)that take into
				account whether the public disclosure will materially reduce market
				liquidity.
										(F)Timeliness of
				reportingParties to a security-based swap (including agents of
				the parties to a security-based swap) shall be responsible for reporting
				security-based swap transaction information to the appropriate registered
				entity in a timely manner as may be prescribed by the Commission.
									(G)Reporting of
				swaps to registered security-based swap data repositoriesEach security-based swap (whether cleared
				or uncleared) shall be reported to a registered security-based swap data
				repository.
									(H)Registration of
				clearing agenciesA clearing agency may register as a
				security-based swap data repository.
									(2)Semiannual and
				annual public reporting of aggregate security-based swap data
									(A)In
				generalIn accordance with subparagraph (B), the Commission shall
				issue a written report on a semiannual and annual basis to make available to
				the public information relating to—
										(i)the trading and
				clearing in the major security-based swap categories; and
										(ii)the market
				participants and developments in new products.
										(B)Use;
				consultationIn preparing a report under subparagraph (A), the
				Commission shall—
										(i)use information
				from security-based swap data repositories and clearing agencies; and
										(ii)consult with the
				Office of the Comptroller of the Currency, the Bank for International
				Settlements, and such other regulatory bodies as may be necessary.
										(C)Authority of CommissionThe Commission may, by rule, regulation, or
				order, delegate the public reporting responsibilities of the Commission under
				this paragraph in accordance with such terms and conditions as the Commission
				determines to be appropriate and in the public interest.
									(n)Security-based
				swap data repositories
								(1)Registration
				requirementIt shall be unlawful for any person, unless
				registered with the Commission, directly or indirectly, to make use of the
				mails or any means or instrumentality of interstate commerce to perform the
				functions of a security-based swap data repository.
								(2)Inspection and
				examinationEach registered security-based swap data repository
				shall be subject to inspection and examination by any representative of the
				Commission.
								(3)Compliance with
				core principles
									(A)In
				generalTo be registered, and maintain registration, as a
				security-based swap data repository, the security-based swap data repository
				shall comply with—
										(i)the requirements
				and core principles described in this subsection; and
										(ii)any requirement
				that the Commission may impose by rule or regulation.
										(B)Reasonable
				discretion of security-based swap data repositoryUnless
				otherwise determined by the Commission, by rule or regulation, a security-based
				swap data repository described in subparagraph (A) shall have reasonable
				discretion in establishing the manner in which the security-based swap data
				repository complies with the core principles described in this
				subsection.
									(4)Standard
				setting
									(A)Data
				identification
										(i)In
				generalIn accordance with clause (ii), the Commission shall
				prescribe standards that specify the data elements for each security-based swap
				that shall be collected and maintained by each registered security-based swap
				data repository.
										(ii)RequirementIn
				carrying out clause (i), the Commission shall prescribe consistent data element
				standards applicable to registered entities and reporting
				counterparties.
										(B)Data collection
				and maintenanceThe Commission shall prescribe data collection
				and data maintenance standards for security-based swap data
				repositories.
									(C)ComparabilityThe
				standards prescribed by the Commission under this subsection shall be
				comparable to the data standards imposed by the Commission on clearing agencies
				in connection with their clearing of security-based swaps.
									(5)DutiesA
				security-based swap data repository shall—
									(A)accept data
				prescribed by the Commission for each security-based swap under subsection
				(b);
									(B)confirm with both
				counterparties to the security-based swap the accuracy of the data that was
				submitted;
									(C)maintain the data
				described in subparagraph (A) in such form, in such manner, and for such period
				as may be required by the Commission;
									(D)(i)provide direct
				electronic access to the Commission (or any designee of the Commission,
				including another registered entity); and
										(ii)provide the information described
				in subparagraph (A) in such form and at such frequency as the Commission may
				require to comply with the public reporting requirements set forth in
				subsection (m);
										(E)at the direction
				of the Commission, establish automated systems for monitoring, screening, and
				analyzing security-based swap data;
									(F)maintain the
				privacy of any and all security-based swap transaction information that the
				security-based swap data repository receives from a security-based swap dealer,
				counterparty, or any other registered entity; and
									(G)on a confidential
				basis pursuant to section 24, upon request, and after notifying the Commission
				of the request, make available all data obtained by the security-based swap
				data repository, including individual counterparty trade and position data,
				to—
										(i)each appropriate
				prudential regulator;
										(ii)the Financial
				Stability Oversight Council;
										(iii)the Commodity
				Futures Trading Commission;
										(iv)the Department of
				Justice; and
										(v)any other person
				that the Commission determines to be appropriate, including—
											(I)foreign financial
				supervisors (including foreign futures authorities);
											(II)foreign central
				banks; and
											(III)foreign
				ministries.
											(H)Confidentiality
				and indemnification agreementBefore the security-based swap data
				repository may share information with any entity described in subparagraph
				(G)—
										(i)the security-based
				swap data repository shall receive a written agreement from each entity stating
				that the entity shall abide by the confidentiality requirements described in
				section 24 relating to the information on security-based swap transactions that
				is provided; and
										(ii)each entity shall
				agree to indemnify the security-based swap data repository and the Commission
				for any expenses arising from litigation relating to the information provided
				under section 24.
										(6)Designation of
				chief compliance officer
									(A)In
				generalEach security-based swap data repository shall designate
				an individual to serve as a chief compliance officer.
									(B)DutiesThe
				chief compliance officer shall—
										(i)report directly to
				the board or to the senior officer of the security-based swap data
				repository;
										(ii)review the
				compliance of the security-based swap data repository with respect to the
				requirements and core principles described in this subsection;
										(iii)in consultation
				with the board of the security-based swap data repository, a body performing a
				function similar to the board of the security-based swap data repository, or
				the senior officer of the security-based swap data repository, resolve any
				conflicts of interest that may arise;
										(iv)be responsible
				for administering each policy and procedure that is required to be established
				pursuant to this section;
										(v)ensure compliance
				with this title (including regulations) relating to agreements, contracts, or
				transactions, including each rule prescribed by the Commission under this
				section;
										(vi)establish
				procedures for the remediation of noncompliance issues identified by the chief
				compliance officer through any—
											(I)compliance office
				review;
											(II)look-back;
											(III)internal or
				external audit finding;
											(IV)self-reported
				error; or
											(V)validated
				complaint; and
											(vii)establish and
				follow appropriate procedures for the handling, management response,
				remediation, retesting, and closing of noncompliance issues.
										(C)Annual
				reports
										(i)In
				generalIn accordance with rules prescribed by the Commission,
				the chief compliance officer shall annually prepare and sign a report that
				contains a description of—
											(I)the compliance of
				the security-based swap data repository of the chief compliance officer with
				respect to this title (including regulations); and
											(II)each policy and
				procedure of the security-based swap data repository of the chief compliance
				officer (including the code of ethics and conflict of interest policies of the
				security-based swap data repository).
											(ii)RequirementsA
				compliance report under clause (i) shall—
											(I)accompany each
				appropriate financial report of the security-based swap data repository that is
				required to be furnished to the Commission pursuant to this section; and
											(II)include a
				certification that, under penalty of law, the compliance report is accurate and
				complete.
											(7)Core principles
				applicable to security-based swap data repositories
									(A)Antitrust
				considerationsUnless necessary or appropriate to achieve the
				purposes of this title, the swap data repository shall not—
										(i)adopt any rule or
				take any action that results in any unreasonable restraint of trade; or
										(ii)impose any
				material anticompetitive burden on the trading, clearing, or reporting of
				transactions.
										(B)Governance
				arrangementsEach security-based swap data repository shall
				establish governance arrangements that are transparent—
										(i)to fulfill public
				interest requirements; and
										(ii)to support the
				objectives of the Federal Government, owners, and participants.
										(C)Conflicts of
				interestEach security-based swap data repository shall—
										(i)establish and
				enforce rules to minimize conflicts of interest in the decision-making process
				of the security-based swap data repository; and
										(ii)establish a
				process for resolving any conflicts of interest described in clause (i).
										(D)Additional
				duties developed by Commission
										(i)In
				generalThe Commission may develop 1 or more additional duties
				applicable to security-based swap data repositories.
										(ii)Consideration
				of evolving standardsIn developing additional duties under
				subparagraph (A), the Commission may take into consideration any evolving
				standard of the United States or the international community.
										(iii)Additional
				duties for Commission designeesThe Commission shall establish
				additional duties for any registrant described in section 13(m)(2)(C) in order
				to minimize conflicts of interest, protect data, ensure compliance, and
				guarantee the safety and security of the security-based swap data
				repository.
										(8)Required
				registration for security-based swap data repositoriesAny person that is required to be
				registered as a security-based swap data repository under this subsection shall
				register with the Commission, regardless of whether that person is also
				licensed under the Commodity Exchange Act as a swap data repository.
								(9)RulesThe Commission shall adopt rules governing
				persons that are registered under this
				subsection.
								.
					764.Registration
			 and regulation of security-based swap dealers and major security-based swap
			 participants
					(a)In
			 generalThe Securities
			 Exchange Act of 1934 (15 U.S.C. 78a et seq.) is amended by inserting after
			 section 15E (15 U.S.C. 78o–7) the following:
						
							15F.Registration
				and regulation of security-based swap dealers and major security-based swap
				participants
								(a)Registration
									(1)security-based
				swap dealersIt shall be unlawful for any person to act as a
				security-based swap dealer unless the person is registered as a security-based
				swap dealer with the Commission.
									(2)Major
				security-based swap participantsIt shall be unlawful for any
				person to act as a major security-based swap participant unless the person is
				registered as a major security-based swap participant with the
				Commission.
									(b)Requirements
									(1)In
				generalA person shall register as a security-based swap dealer
				or major security-based swap participant by filing a registration application
				with the Commission.
									(2)Contents
										(A)In
				generalThe application shall be made in such form and manner as
				prescribed by the Commission, and shall contain such information, as the
				Commission considers necessary concerning the business in which the applicant
				is or will be engaged.
										(B)Continual
				reportingA person that is registered as a security-based swap
				dealer or major security-based swap participant shall continue to submit to the
				Commission reports that contain such information pertaining to the business of
				the person as the Commission may require.
										(3)ExpirationEach
				registration under this section shall expire at such time as the Commission may
				prescribe by rule or regulation.
									(4)RulesExcept
				as provided in subsections (d) and (e), the Commission may prescribe rules
				applicable to security-based swap dealers and major security-based swap
				participants, including rules that limit the activities of non-bank
				security-based swap dealers and major security-based swap participants.
									(5)TransitionNot
				later than 1 year after the date of enactment of the
				Wall Street Transparency and Accountability
				Act of 2010, the Commission shall issue rules under this section
				to provide for the registration of security-based swap dealers and major
				security-based swap participants.
									(6)Statutory
				disqualificationExcept to the extent otherwise specifically
				provided by rule, regulation, or order of the Commission, it shall be unlawful
				for a security-based swap dealer or a major security-based swap participant to
				permit any person associated with a security-based swap dealer or a major
				security-based swap participant who is subject to a statutory disqualification
				to effect or be involved in effecting security-based swaps on behalf of the
				security-based swap dealer or major security-based swap participant, if the
				security-based swap dealer or major security-based swap participant knew, or in
				the exercise of reasonable care should have known, of the statutory
				disqualification.
									(c)Dual
				registration
									(1)Security-based
				swap dealerAny person that is required to be registered as a
				security-based swap dealer under this section shall register with the
				Commission, regardless of whether the person also is registered with the
				Commodity Futures Trading Commission as a swap dealer.
									(2)Major
				security-based swap participantAny person that is required to be
				registered as a major security-based swap participant under this section shall
				register with the Commission, regardless of whether the person also is
				registered with the Commodity Futures Trading Commission as a major swap
				participant.
									(d)Rulemaking
									(1)In
				generalThe Commission shall adopt rules for persons that are
				registered as security-based swap dealers or major security-based swap
				participants under this section.
									(2)Exception for
				prudential requirements
										(A)In
				generalThe Commission may not prescribe rules imposing
				prudential requirements on security-based swap dealers or major security-based
				swap participants for which there is a prudential regulator.
										(B)ApplicabilitySubparagraph
				(A) does not limit the authority of the Commission to prescribe rules as
				directed under this section.
										(e)Capital and
				margin requirements
									(1)In
				general
										(A)Security-based
				swap dealers and major security-based swap participants that are
				banksEach registered security-based swap dealer and major
				security-based swap participant for which there is not a prudential regulator
				shall meet such minimum capital requirements and minimum initial and variation
				margin requirements as the prudential regulator shall by rule or regulation
				prescribe under paragraph (2)(A).
										(B)Security-based
				swap dealers and major security-based swap participants that are not
				banksEach registered security-based swap dealer and major
				security-based swap participant for which there is not a prudential regulator
				shall meet such minimum capital requirements and minimum initial and variation
				margin requirements as the Commission shall by rule or regulation prescribe
				under paragraph (2)(B).
										(2)Rules
										(A)Security-based
				swap dealers and major security-based swap participants that are
				banksThe prudential regulators, in consultation with the
				Commission and the Commodity Futures Trading Commission, shall adopt rules for
				security-based swap dealers and major security-based swap participants, with
				respect to their activities as a swap dealer or major swap participant, for
				which there is a prudential regulator imposing—
											(i)capital
				requirements; and
											(ii)both initial and
				variation margin requirements on all security-based swaps that are not cleared
				by a registered clearing agency.
											(B)Security-based
				swap dealers and major security-based swap participants that are not
				banksThe Commission shall adopt rules for security-based swap
				dealers and major security-based swap participants, with respect to their
				activities as a swap dealer or major swap participant, for which there is not a
				prudential regulator imposing—
											(i)capital
				requirements; and
											(ii)both initial and
				variation margin requirements on all swaps that are not cleared by a registered
				clearing agency.
											(C)CapitalIn
				setting capital requirements for a person that is designated as a
				security-based swap dealer or a major security-based swap participant for a
				single type or single class or category of security-based swap or activities,
				the prudential regulator and the Commission shall take into account the risks
				associated with other types of security-based swaps or classes of
				security-based swaps or categories of security-based swaps engaged in and the
				other activities conducted by that person that are not otherwise subject to
				regulation applicable to that person by virtue of the status of the
				person.
										(3)Standards for
				capital and margin
										(A)In
				generalTo offset the greater risk to the security-based swap
				dealer or major security-based swap participant and the financial system
				arising from the use of security-based swaps that are not cleared, the
				requirements imposed under paragraph (2) shall —
											(i)help ensure the
				safety and soundness of the security-based swap dealer or major security-based
				swap participant; and
											(ii)be appropriate
				for the risk associated with the non-cleared security-based swaps held as a
				security-based swap dealer or major security-based swap participant.
											(B)Rule of
				construction
											(i)In
				generalNothing in this section shall limit, or be construed to
				limit, the authority—
												(I)of the Commission
				to set financial responsibility rules for a broker or dealer registered
				pursuant to section 15(b) (except for section 15(b)(11) thereof) in accordance
				with section 15(c)(3); or
												(II)of the Commodity
				Futures Trading Commission to set financial responsibility rules for a futures
				commission merchant or introducing broker registered pursuant to section 4f(a)
				of the Commodity Exchange Act (except for section 4f(a)(3) thereof) in
				accordance with section 4f(b) of the Commodity Exchange Act.
												(ii)Futures
				commission merchants and other dealersA futures commission
				merchant, introducing broker, broker, or dealer shall maintain sufficient
				capital to comply with the stricter of any applicable capital requirements to
				which such futures commission merchant, introducing broker, broker, or dealer
				is subject to under this title or the Commodity Exchange Act.
											(C)Margin
				requirementsIn prescribing margin requirements under this
				subsection, the prudential regulator with respect to security-based swap
				dealers and major security-based swap participants that are depository
				institutions, and the Commission with respect to security-based swap dealers
				and major security-based swap participants that are not depository institutions
				shall permit the use of noncash collateral, as the regulator or the Commission
				determines to be consistent with—
											(i)preserving the
				financial integrity of markets trading security-based swaps; and
											(ii)preserving the
				stability of the United States financial system.
											(D)Comparability of
				capital and margin requirements
											(i)In
				generalThe prudential regulators, the Commission, and the
				Securities and Exchange Commission shall periodically (but not less frequently
				than annually) consult on minimum capital requirements and minimum initial and
				variation margin requirements.
											(ii)ComparabilityThe
				entities described in clause (i) shall, to the maximum extent practicable,
				establish and maintain comparable minimum capital requirements and minimum
				initial and variation margin requirements, including the use of noncash
				collateral, for—
												(I)security-based
				swap dealers; and
												(II)major
				security-based swap participants.
												(f)Reporting and
				recordkeeping
									(1)In
				generalEach registered security-based swap dealer and major
				security-based swap participant—
										(A)shall make such
				reports as are required by the Commission, by rule or regulation, regarding the
				transactions and positions and financial condition of the registered
				security-based swap dealer or major security-based swap participant;
										(B)(i)for which there is a
				prudential regulator, shall keep books and records of all activities related to
				the business as a security-based swap dealer or major security-based swap
				participant in such form and manner and for such period as may be prescribed by
				the Commission by rule or regulation; and
											(ii)for which there is no prudential
				regulator, shall keep books and records in such form and manner and for such
				period as may be prescribed by the Commission by rule or regulation; and
											(C)shall keep books
				and records described in subparagraph (B) open to inspection and examination by
				any representative of the Commission.
										(2)RulesThe
				Commission shall adopt rules governing reporting and recordkeeping for
				security-based swap dealers and major security-based swap participants.
									(g)Daily trading
				records
									(1)In
				generalEach registered security-based swap dealer and major
				security-based swap participant shall maintain daily trading records of the
				security-based swaps of the registered security-based swap dealer and major
				security-based swap participant and all related records (including related cash
				or forward transactions) and recorded communications, including electronic
				mail, instant messages, and recordings of telephone calls, for such period as
				may be required by the Commission by rule or regulation.
									(2)Information
				requirementsThe daily trading records shall include such
				information as the Commission shall require by rule or regulation.
									(3)Counterparty
				recordsEach registered security-based swap dealer and major
				security-based swap participant shall maintain daily trading records for each
				counterparty in a manner and form that is identifiable with each security-based
				swap transaction.
									(4)Audit
				trailEach registered security-based swap dealer and major
				security-based swap participant shall maintain a complete audit trail for
				conducting comprehensive and accurate trade reconstructions.
									(5)RulesThe
				Commission shall adopt rules governing daily trading records for security-based
				swap dealers and major security-based swap participants.
									(h)Business Conduct
				Standards
									(1)In
				generalEach registered security-based swap dealer and major
				security-based swap participant shall conform with such business conduct
				standards as prescribed in paragraph (3) and as may be prescribed by the
				Commission by rule or regulation that relate to—
										(A)fraud,
				manipulation, and other abusive practices involving security-based swaps
				(including security-based swaps that are offered but not entered into);
										(B)diligent
				supervision of the business of the registered security-based swap dealer and
				major security-based swap participant;
										(C)adherence to all
				applicable position limits; and
										(D)such other matters
				as the Commission determines to be appropriate.
										(2)Responsibilities
				with respect to special entities
										(A)Advising special
				entitiesA security-based swap dealer or major security-based
				swap participant that acts as an advisor to special entity regarding a
				security-based swap shall comply with the requirements of paragraph (4) with
				respect to such special entity.
										(B)Entering of
				security-based swaps with respect to special entitiesA
				security-based swap dealer that enters into or offers to enter into
				security-based swap with a special entity shall comply with the requirements of
				paragraph (5) with respect to such special entity.
										(C)Special entity
				definedFor purposes of this subsection, the term special
				entity means—
											(i)a
				Federal agency;
											(ii)a
				State, State agency, city, county, municipality, or other political subdivision
				of a State or;
											(iii)any employee
				benefit plan, as defined in section 3 of the Employee Retirement Income
				Security Act of 1974 (29 U.S.C. 1002);
											(iv)any governmental
				plan, as defined in section 3 of the Employee Retirement Income Security Act of
				1974 (29 U.S.C. 1002); or
											(v)any endowment,
				including an endowment that is an organization described in section 501(c)(3)
				of the Internal Revenue Code of 1986.
											(3)Business conduct
				requirementsBusiness conduct requirements adopted by the
				Commission shall—
										(A)establish a duty
				for a security-based swap dealer or major security-based swap participant to
				verify that any counterparty meets the eligibility standards for an eligible
				contract participant;
										(B)require disclosure
				by the security-based swap dealer or major security-based swap participant to
				any counterparty to the transaction (other than a security-based swap dealer,
				major security-based swap participant, security-based swap dealer, or major
				security-based swap participant) of—
											(i)information about
				the material risks and characteristics of the security-based swap;
											(ii)any material
				incentives or conflicts of interest that the security-based swap dealer or
				major security-based swap participant may have in connection with the
				security-based swap; and
											(iii)(I)for cleared
				security-based swaps, upon the request of the counterparty, receipt of the
				daily mark of the transaction from the appropriate derivatives clearing
				organization; and
												(II)for uncleared security-based swaps,
				receipt of the daily mark of the transaction from the security-based swap
				dealer or the major security-based swap participant;
												(C)establish a duty
				for a security-based swap dealer or major security-based swap participant to
				communicate in a fair and balanced manner based on principles of fair dealing
				and good faith; and
										(D)establish such
				other standards and requirements as the Commission may determine are
				appropriate in the public interest, for the protection of investors, or
				otherwise in furtherance of the purposes of this Act.
										(4)Special
				requirements for security-based swap dealers acting as advisors
										(A)In
				generalIt shall be unlawful for a security-based swap dealer or
				major security-based swap participant—
											(i)to
				employ any device, scheme, or artifice to defraud any special entity or
				prospective customer who is a special entity;
											(ii)to engage in any
				transaction, practice, or course of business that operates as a fraud or deceit
				on any special entity or prospective customer who is a special entity;
				or
											(iii)to engage in any
				act, practice, or course of business that is fraudulent, deceptive, or
				manipulative.
											(B)DutyAny
				security-based swap dealer that acts as an advisor to a special entity shall
				have a duty to act in the best interests of the special entity.
										(C)Reasonable
				effortsAny security-based swap dealer that acts as an advisor to
				a special entity shall make reasonable efforts to obtain such information as is
				necessary to make a reasonable determination that any security-based swap
				recommended by the security-based swap dealer is in the best interests of the
				special entity, including information relating to—
											(i)the financial
				status of the special entity;
											(ii)the tax status of
				the special entity;
											(iii)the investment
				or financing objectives of the special entity; and
											(iv)any other
				information that the Commission may prescribe by rule or regulation.
											(5)Special
				requirements for security-based swap dealers as counterparties to special
				entities
										(A)In
				generalAny security-based swap dealer or major security-based
				swap participant that offers to or enters into a security-based swap with a
				special entity shall—
											(i)comply with any
				duty established by the Commission for a security-based swap dealer or major
				security-based swap participant, with respect to a counterparty that is an
				eligible contract participant within the meaning of subclause (I) or (II) of
				clause (vii) of section 1a(18) of the Commodity Exchange Act, that requires the
				security-based swap dealer or major security-based swap participant to have a
				reasonable basis to believe that the counterparty that is a special entity has
				an independent representative that—
												(I)has sufficient
				knowledge to evaluate the transaction and risks;
												(II)is not subject to
				a statutory disqualification;
												(III)is independent
				of the security-based swap dealer or major security-based swap
				participant;
												(IV)undertakes a duty
				to act in the best interests of the counterparty it represents;
												(V)makes appropriate
				disclosures;
												(VI)will provide
				written representations to the special entity regarding fair pricing and the
				appropriateness of the transaction; and
												(VII)in the case of
				employee benefit plans subject to the Employee Retirement Income Security act
				of 1974, is a fiduciary as defined in section 3 of that Act (29 U.S.C. 1002);
				and
												(ii)before the
				initiation of the transaction, disclose to the special entity in writing the
				capacity in which the security-based swap dealer is acting.
											(B)Commission
				authorityThe Commission may establish such other standards and
				requirements under this paragraph as the Commission may determine are
				appropriate in the public interest, for the protection of investors, or
				otherwise in furtherance of the purposes of this Act.
										(6)RulesThe
				Commission shall prescribe rules under this subsection governing business
				conduct standards for security-based swap dealers and major security-based swap
				participants.
									(7)ApplicabilityThis
				subsection shall not apply with respect to a transaction that is—
										(A)initiated by a
				special entity on an exchange or security-based swaps execution facility;
				and
										(B)the security-based
				swap dealer or major security-based swap participant does not know the identity
				of the counterparty to the transaction.”
										(i)Documentation
				standards
									(1)In
				generalEach registered security-based swap dealer and major
				security-based swap participant shall conform with such standards as may be
				prescribed by the Commission, by rule or regulation, that relate to timely and
				accurate confirmation, processing, netting, documentation, and valuation of all
				security-based swaps.
									(2)RulesThe
				Commission shall adopt rules governing documentation standards for
				security-based swap dealers and major security-based swap participants.
									(j)DutiesEach registered security-based swap dealer
				and major security-based swap participant shall, at all times, comply with the
				following requirements:
									(1)Monitoring of
				tradingThe security-based swap dealer or major security-based
				swap participant shall monitor its trading in security-based swaps to prevent
				violations of applicable position limits.
									(2)Risk management
				proceduresThe security-based swap dealer or major security-based
				swap participant shall establish robust and professional risk management
				systems adequate for managing the day-to-day business of the security-based
				swap dealer or major security-based swap participant.
									(3)Disclosure of
				general informationThe security-based swap dealer or major
				security-based swap participant shall disclose to the Commission and to the
				prudential regulator for the security-based swap dealer or major security-based
				swap participant, as applicable, information concerning—
										(A)terms and
				conditions of its security-based swaps;
										(B)security-based
				swap trading operations, mechanisms, and practices;
										(C)financial
				integrity protections relating to security-based swaps; and
										(D)other information
				relevant to its trading in security-based swaps.
										(4)Ability to
				obtain informationThe security-based swap dealer or major
				security-based swap participant shall—
										(A)establish and
				enforce internal systems and procedures to obtain any necessary information to
				perform any of the functions described in this section; and
										(B)provide the
				information to the Commission and to the prudential regulator for the
				security-based swap dealer or major security-based swap participant, as
				applicable, on request.
										(5)Conflicts of
				interestThe security-based swap dealer and major security-based
				swap participant shall implement conflict-of-interest systems and procedures
				that—
										(A)establish
				structural and institutional safeguards to ensure that the activities of any
				person within the firm relating to research or analysis of the price or market
				for any security-based swap or acting in a role of providing clearing
				activities or making determinations as to accepting clearing customers are
				separated by appropriate informational partitions within the firm from the
				review, pressure, or oversight of persons whose involvement in pricing,
				trading, or clearing activities might potentially bias their judgment or
				supervision and contravene the core principles of open access and the business
				conduct standards described in this title; and
										(B)address such other
				issues as the Commission determines to be appropriate.
										(6)Antitrust
				considerationsUnless necessary or appropriate to achieve the
				purposes of this title, the security-based swap dealer or major security-based
				swap participant shall not—
										(A)adopt any process
				or take any action that results in any unreasonable restraint of trade;
				or
										(B)impose any
				material anticompetitive burden on trading or clearing.
										(7)RulesThe
				Commission shall prescribe rules under this subsection governing duties of
				security-based swap dealers and major security-based swap participants.
									(k)Designation of
				Chief Compliance Officer
									(1)In
				generalEach security-based swap dealer and major security-based
				swap participant shall designate an individual to serve as a chief compliance
				officer.
									(2)DutiesThe
				chief compliance officer shall—
										(A)report directly to
				the board or to the senior officer of the security-based swap dealer or major
				security-based swap participant;
										(B)review the
				compliance of the security-based swap dealer or major security-based swap
				participant with respect to the security-based swap dealer and major
				security-based swap participant requirements described in this section;
										(C)in consultation
				with the board of directors, a body performing a function similar to the board,
				or the senior officer of the organization, resolve any conflicts of interest
				that may arise;
										(D)be responsible for
				administering each policy and procedure that is required to be established
				pursuant to this section;
										(E)ensure compliance
				with this title (including regulations) relating to security-based swaps,
				including each rule prescribed by the Commission under this section;
										(F)establish
				procedures for the remediation of noncompliance issues identified by the chief
				compliance officer through any—
											(i)compliance office
				review;
											(ii)look-back;
											(iii)internal or
				external audit finding;
											(iv)self-reported
				error; or
											(v)validated
				complaint; and
											(G)establish and
				follow appropriate procedures for the handling, management response,
				remediation, retesting, and closing of noncompliance issues.
										(3)Annual
				reports
										(A)In
				generalIn accordance with rules prescribed by the Commission,
				the chief compliance officer shall annually prepare and sign a report that
				contains a description of—
											(i)the compliance of
				the security-based swap dealer or major swap participant with respect to this
				title (including regulations); and
											(ii)each policy and
				procedure of the security-based swap dealer or major security-based swap
				participant of the chief compliance officer (including the code of ethics and
				conflict of interest policies).
											(B)RequirementsA
				compliance report under subparagraph (A) shall—
											(i)accompany each
				appropriate financial report of the security-based swap dealer or major
				security-based swap participant that is required to be furnished to the
				Commission pursuant to this section; and
											(ii)include a
				certification that, under penalty of law, the compliance report is accurate and
				complete.
											(l)Enforcement and
				administrative proceeding authority
									(1)Primary
				enforcement authority
										(A)Securities and
				Exchange CommissionExcept as provided in subparagraph (B), (C),
				or (D), the Commission shall have primary authority to enforce subtitle B, and
				the amendments made by subtitle B of the Wall Street Transparency and
				Accountability Act of 2010, with respect to any person.
										(B)Prudential
				regulatorsThe prudential regulators shall have exclusive
				authority to enforce the provisions of subsection (e) and other prudential
				requirements of this title (including risk management standards), with respect
				to security-based swap dealers or major security-based swap participants for
				which they are the prudential regulator.
										(C)Referral
											(i)Violations of
				nonprudential requirementsIf the appropriate Federal banking
				agency for security-based swap dealers or major security-based swap
				participants that are depository institutions has cause to believe that such
				security-based swap dealer or major security-based swap participant may have
				engaged in conduct that constitutes a violation of the nonprudential
				requirements of this section or rules adopted by the Commission thereunder, the
				agency may recommend in writing to the Commission that the Commission initiate
				an enforcement proceeding as authorized under this title. The recommendation
				shall be accompanied by a written explanation of the concerns giving rise to
				the recommendation.
											(ii)Violations of
				prudential requirementsIf
				the Commission has cause to believe that a securities-based swap dealer or
				major securities-based swap participant that has a prudential regulator may
				have engaged in conduct that constitute a violation of the prudential
				requirements of subsection (e) or rules adopted thereunder, the Commission may
				recommend in writing to the prudential regulator that the prudential regulator
				initiate an enforcement proceeding as authorized under this title. The
				recommendation shall be accompanied by a written explanation of the concerns
				giving rise to the recommendation.
											(D)Backstop
				enforcement authority
											(i)Initiation of
				enforcement proceeding by prudential regulatorIf the Commission
				does not initiate an enforcement proceeding before the end of the 90-day period
				beginning on the date on which the Commission receives a written report under
				subsection (C)(i), the prudential regulator may initiate an enforcement
				proceeding.
											(ii)Initiation of
				enforcement proceeding by CommissionIf the prudential regulator
				does not initiate an enforcement proceeding before the end of the 90-day period
				beginning on the date on which the prudential regulator receives a written
				report under subsection (C)(ii), the Commission may initiate an enforcement
				proceeding.
											(2)Censure, denial,
				suspension; notice and hearingThe Commission, by order, shall
				censure, place limitations on the activities, functions, or operations of, or
				revoke the registration of any security-based swap dealer or major
				security-based swap participant that has registered with the Commission
				pursuant to subsection (b) if the Commission finds, on the record after notice
				and opportunity for hearing, that such censure, placing of limitations, or
				revocation is in the public interest and that such security-based swap dealer
				or major security-based swap participant, or any person associated with such
				security-based swap dealer or major security-based swap participant effecting
				or involved in effecting transactions in security-based swaps on behalf of such
				security-based swap dealer or major security-based swap participant, whether
				prior or subsequent to becoming so associated—
										(A)has committed or
				omitted any act, or is subject to an order or finding, enumerated in
				subparagraph (A), (D), or (E) of paragraph (4) of section 15(b);
										(B)has been convicted
				of any offense specified in subparagraph (B) of such paragraph (4) within 10
				years of the commencement of the proceedings under this subsection;
										(C)is enjoined from
				any action, conduct, or practice specified in subparagraph (C) of such
				paragraph (4);
										(D)is subject to an
				order or a final order specified in subparagraph (F) or (H), respectively, of
				such paragraph (4); or
										(E)has been found by
				a foreign financial regulatory authority to have committed or omitted any act,
				or violated any foreign statute or regulation, enumerated in subparagraph (G)
				of such paragraph (4).
										(3)Associated
				personsWith respect to any person who is associated, who is
				seeking to become associated, or, at the time of the alleged misconduct, who
				was associated or was seeking to become associated with a security-based swap
				dealer or major security-based swap participant for the purpose of effecting or
				being involved in effecting security-based swaps on behalf of such
				security-based swap dealer or major security-based swap participant, the
				Commission, by order, shall censure, place limitations on the activities or
				functions of such person, or suspend for a period not exceeding 12 months, or
				bar such person from being associated with a security-based swap dealer or
				major security-based swap participant, if the Commission finds, on the record
				after notice and opportunity for a hearing, that such censure, placing of
				limitations, suspension, or bar is in the public interest and that such
				person—
										(A)has committed or
				omitted any act, or is subject to an order or finding, enumerated in
				subparagraph (A), (D), or (E) of paragraph (4) of section 15(b);
										(B)has been convicted
				of any offense specified in subparagraph (B) of such paragraph (4) within 10
				years of the commencement of the proceedings under this subsection;
										(C)is enjoined from
				any action, conduct, or practice specified in subparagraph (C) of such
				paragraph (4);
										(D)is subject to an
				order or a final order specified in subparagraph (F) or (H), respectively, of
				such paragraph (4); or
										(E)has been found by
				a foreign financial regulatory authority to have committed or omitted any act,
				or violated any foreign statute or regulation, enumerated in subparagraph (G)
				of such paragraph (4).
										(4)Unlawful
				conductIt shall be unlawful—
										(A)for any person as
				to whom an order under paragraph (3) is in effect, without the consent of the
				Commission, willfully to become, or to be, associated with a security-based
				swap dealer or major security-based swap participant in contravention of such
				order; or
										(B)for any
				security-based swap dealer or major security-based swap participant to permit
				such a person, without the consent of the Commission, to become or remain a
				person associated with the security-based swap dealer or major security-based
				swap participant in contravention of such order, if such security-based swap
				dealer or major security-based swap participant knew, or in the exercise of
				reasonable care should have known, of such
				order.
										.
					(b)Savings
			 clauseNotwithstanding any other provision of this title, nothing
			 in this subtitle shall be construed as divesting any appropriate Federal
			 banking agency of any authority it may have to establish or enforce, with
			 respect to a person for which such agency is the appropriate Federal banking
			 agency, prudential or other standards pursuant to authority by Federal law
			 other than this title.
					765.Rulemaking on
			 conflict of interest
					(a)In
			 generalIn order to mitigate conflicts of interest, not later
			 than 180 days after the date of enactment of the Wall Street Transparency and
			 Accountability Act of 2010, the Securities and Exchange Commission shall adopt
			 rules which may include numerical limits on the control of, or the voting
			 rights with respect to, any clearing agency that clears security-based swaps,
			 or on the control of any security-based swap execution facility or national
			 securities exchange that posts or makes available for trading security-based
			 swaps, by a bank holding company (as defined in section 2 of the Bank Holding
			 Company Act of 1956 (12 U.S.C. 1841)) with total consolidated assets of
			 $50,000,000,000 or more, a nonbank financial company (as defined in section
			 102) supervised by the Board of Governors of the Federal Reserve System,
			 affiliate of such a bank holding company or nonbank financial company, a
			 security-based swap dealer, major security-based swap participant, or person
			 associated with a security-based swap dealer or major security-based swap
			 participant.
					(b)PurposesThe
			 Securities and Exchange Commission shall adopt rules if the Commission
			 determines, after the review described in subsection (a), that such rules are
			 necessary or appropriate to improve the governance of, or to mitigate systemic
			 risk, promote competition, or mitigate conflicts of interest in connection with
			 a security-based swap dealer or major security-based swap participant’s conduct
			 of business with, a clearing agency, national securities exchange, or
			 security-based swap execution facility that clears, posts, or makes available
			 for trading security-based swaps and in which such security-based swap dealer
			 or major security-based swap participant has a material debt or equity
			 investment.
					(c)ConsiderationsIn
			 adopting rules pursuant to this section, the Securities and Exchange Commission
			 shall consider any conflicts of interest arising from the amount of equity
			 owned by a single investor, the ability to vote, cause the vote of, or withhold
			 votes entitled to be cast on any matters by the holders of the ownership
			 interest, and the governance arrangements of any derivatives clearing
			 organization that clears swaps, or swap execution facility or board of trade
			 designated as a contract market that posts swaps or makes swaps available for
			 trading.
					766.Reporting and
			 recordkeeping
					(a)In
			 generalThe Securities Exchange Act of 1934 (15 U.S.C. 78a et
			 seq.) is amended by inserting after section 13 the following:
						
							13A.Reporting and
				recordkeeping for certain security-based swaps
								(a)Required
				reporting of security-based swaps not accepted by any clearing agency or
				derivatives clearing organization
									(1)In
				generalEach security-based swap that is not accepted for
				clearing by any clearing agency or derivatives clearing organization shall be
				reported to—
										(A)a security-based
				swap data repository described in section 13(n); or
										(B)in the case in
				which there is no security-based swap data repository that would accept the
				security-based swap, to the Commission pursuant to this section within such
				time period as the Commission may by rule or regulation prescribe.
										(2)Transition rule
				for preenactment security-based swaps
										(A)Security-based
				swaps entered into before the date of enactment of the Wall Street Transparency
				and Accountability Act of 2010Each security-based swap entered
				into before the date of enactment of the Wall
				Street Transparency and Accountability Act of 2010, the terms of
				which have not expired as of the date of enactment of that Act, shall be
				reported to a registered security-based swap data repository or the Commission
				by a date that is not later than—
											(i)30
				days after issuance of the interim final rule; or
											(ii)such other period
				as the Commission determines to be appropriate.
											(B)Commission
				rulemakingThe Commission shall promulgate an interim final rule
				within 90 days of the date of enactment of this section providing for the
				reporting of each security-based swap entered into before the date of enactment
				as referenced in subparagraph (A).
										(C)Effective
				dateThe reporting provisions described in this section shall be
				effective upon the date of the enactment of this section.
										(3)Reporting
				obligations
										(A)Security-based
				swaps in which only 1 counterparty is a security-based swap dealer or major
				security-based swap participantWith respect to a security-based
				swap in which only 1 counterparty is a security-based swap dealer or major
				security-based swap participant, the security-based swap dealer or major
				security-based swap participant shall report the security-based swap as
				required under paragraphs (1) and (2).
										(B)Security-based
				swaps in which 1 counterparty is a security-based swap dealer and the other a
				major security-based swap participantWith respect to a
				security-based swap in which 1 counterparty is a security-based swap dealer and
				the other a major security-based swap participant, the security-based swap
				dealer shall report the security-based swap as required under paragraphs (1)
				and (2).
										(C)Other
				security-based swapsWith respect to any other security-based
				swap not described in subparagraph (A) or (B), the counterparties to the
				security-based swap shall select a counterparty to report the security-based
				swap as required under paragraphs (1) and (2).
										(b)Duties of
				certain individualsAny individual or entity that enters into a
				security-based swap shall meet each requirement described in subsection (c) if
				the individual or entity did not—
									(1)clear the
				security-based swap in accordance with section 3C(a)(1); or
									(2)have the data
				regarding the security-based swap accepted by a security-based swap data
				repository in accordance with rules (including timeframes) adopted by the
				Commission under this title.
									(c)RequirementsAn
				individual or entity described in subsection (b) shall—
									(1)upon written
				request from the Commission, provide reports regarding the security-based swaps
				held by the individual or entity to the Commission in such form and in such
				manner as the Commission may request; and
									(2)maintain books and
				records pertaining to the security-based swaps held by the individual or entity
				in such form, in such manner, and for such period as the Commission may
				require, which shall be open to inspection by—
										(A)any representative
				of the Commission;
										(B)an appropriate
				prudential regulator;
										(C)the Commodity
				Futures Trading Commission;
										(D)the Financial
				Stability Oversight Council; and
										(E)the Department of
				Justice.
										(d)Identical
				dataIn prescribing rules under this section, the Commission
				shall require individuals and entities described in subsection (b) to submit to
				the Commission a report that contains data that is not less comprehensive than
				the data required to be collected by security-based swap data repositories
				under this
				title.
								.
					(b)Beneficial
			 ownership reportingSection 13 of the Securities Exchange Act of
			 1934 (15 U.S.C. 78m) is amended—
						(1)in subsection
			 (d)(1), by inserting or otherwise becomes or is deemed to become a
			 beneficial owner of any of the foregoing upon the purchase or sale of a
			 security-based swap that the Commission may define by rule, and after
			 Alaska Native Claims Settlement Act,; and
						(2)in subsection
			 (g)(1), by inserting or otherwise becomes or is deemed to become a
			 beneficial owner of any security of a class described in subsection (d)(1) upon
			 the purchase or sale of a security-based swap that the Commission may define by
			 rule after subsection (d)(1) of this section.
						(c)Reports by
			 institutional investment managersSection 13(f)(1) of the
			 Securities Exchange Act of 1934 (15 U.S.C. 78m(f)(1)) is amended by inserting
			 or otherwise becomes or is deemed to become a beneficial owner of any
			 security of a class described in subsection (d)(1) upon the purchase or sale of
			 a security-based swap that the Commission may define by rule, after
			 subsection (d)(1) of this section.
					(d)Administrative
			 proceeding authoritySection 15(b)(4) of the Securities Exchange
			 Act of 1934 (15 U.S.C. 78o(b)(4)) is amended—
						(1)in subparagraph
			 (C), by inserting security-based swap dealer, major security-based swap
			 participant, after government securities dealer,;
			 and
						(2)in subparagraph
			 (F), by striking broker or dealer and inserting broker,
			 dealer, security-based swap dealer, or a major security-based swap
			 participant.
						(e)Security-based
			 swap beneficial ownershipSection 13 of the Securities Exchange
			 Act of 1934 (15 U.S.C. 78m) is amended by adding at the end the
			 following:
						
							(o)Beneficial
				ownershipFor purposes of
				this section and section 16, a person shall be deemed to acquire beneficial
				ownership of an equity security based on the purchase or sale of a
				security-based swap, only to the extent that the Commission, by rule,
				determines after consultation with the prudential regulators and the Secretary
				of the Treasury, that the purchase or sale of the security-based swap, or class
				of security-based swap, provides incidents of ownership comparable to direct
				ownership of the equity security, and that it is necessary to achieve the
				purposes of this section that the purchase or sale of the security-based swaps,
				or class of security-based swap, be deemed the acquisition of beneficial
				ownership of the equity
				security.
							.
					767.State gaming
			 and bucket shop lawsSection
			 28(a) of the Securities Exchange Act of 1934 (15 U.S.C. 78bb(a)) is amended to
			 read as follows:
					
						(a)Limitation on
				judgments
							(1)In
				generalNo person permitted to maintain a suit for damages under
				the provisions of this title shall recover, through satisfaction of judgment in
				1 or more actions, a total amount in excess of the actual damages to that
				person on account of the act complained of. Except as otherwise specifically
				provided in this title, nothing in this title shall affect the jurisdiction of
				the securities commission (or any agency or officer performing like functions)
				of any State over any security or any person insofar as it does not conflict
				with the provisions of this title or the rules and regulations under this
				title.
							(2)Rule of
				constructionExcept as provided in subsection (f), the rights and
				remedies provided by this title shall be in addition to any and all other
				rights and remedies that may exist at law or in equity.
							(3)State Bucket
				shop lawsNo State law which prohibits or regulates the making or
				promoting of wagering or gaming contracts, or the operation of bucket
				shops or other similar or related activities, shall invalidate—
								(A)any put, call,
				straddle, option, privilege, or other security subject to this title (except
				any security that has a pari-mutuel payout or otherwise is determined by the
				Commission, acting by rule, regulation, or order, to be appropriately subject
				to such laws), or apply to any activity which is incidental or related to the
				offer, purchase, sale, exercise, settlement, or closeout of any such
				security;
								(B)any security-based
				swap between eligible contract participants; or
								(C)any security-based
				swap effected on a national securities exchange registered pursuant to section
				6(b).
								(4)Other State
				provisionsNo provision of State law regarding the offer, sale,
				or distribution of securities shall apply to any transaction in a
				security-based swap or a security futures product, except that this paragraph
				may not be construed as limiting any State antifraud law of general
				applicability. A security-based swap may not be regulated as an insurance
				contract under any provision of State
				law.
							.
				768.Amendments to
			 the Securities Act of 1933; treatment of security-based swaps
					(a)DefinitionsSection
			 2(a) of the Securities Act of 1933 (15 U.S.C. 77b(a)) is amended—
						(1)in paragraph (1),
			 by inserting security-based swap, after security
			 future,;
						(2)in paragraph (3),
			 by adding at the end the following: Any offer or sale of a
			 security-based swap by or on behalf of the issuer of the securities upon which
			 such security-based swap is based or is referenced, an affiliate of the issuer,
			 or an underwriter, shall constitute a contract for sale of, sale of, offer for
			 sale, or offer to sell such securities.; and
						(3)by adding at the
			 end the following:
							
								(17)The terms
				swap and security-based swap have the same meanings
				as in section 1a of the Commodity Exchange Act (7 U.S.C. 1a).
								(18)The terms
				purchase or sale of a security-based swap shall be
				deemed to mean the execution, termination (prior to its scheduled maturity
				date), assignment, exchange, or similar transfer or conveyance of, or
				extinguishing of rights or obligations under, a security-based swap, as the
				context may
				require.
								.
						(b)Registration of
			 security-based swapsSection 5 of the Securities Act of 1933 (15
			 U.S.C. 77e) is amended by adding at the end the following:
						
							(d)Notwithstanding
				the provisions of section 3 or 4, unless a registration statement meeting the
				requirements of section 10(a) is in effect as to a security-based swap, it
				shall be unlawful for any person, directly or indirectly, to make use of any
				means or instruments of transportation or communication in interstate commerce
				or of the mails to offer to sell, offer to buy or purchase or sell a
				security-based swap to any person who is not an eligible contract participant
				as defined in section 1a(18) of the Commodity Exchange Act (7 U.S.C.
				1a(18)).
							.
					769.Definitions
			 under the Investment Company Act of 1940Section 2(a) of the Investment Company Act
			 of 1940 (15 U.S.C. 80a–2) is amended by adding at the end the following:
					
						(54)The terms
				commodity pool, commodity pool operator,
				commodity trading advisor, major swap participant,
				swap, swap dealer, and swap execution
				facility have the same meanings as in section 1a of the Commodity
				Exchange Act (7 U.S.C.
				1a).
						.
				770.Definitions
			 under the Investment Advisers Act of 1940Section 202(a) of the Investment Advisers
			 Act of 1940 (15 U.S.C. 80b–2) is amended by adding at the end the
			 following:
					
						(29)The terms
				commodity pool, commodity pool operator,
				commodity trading advisor, major swap participant,
				swap, swap dealer, and swap execution
				facility have the same meanings as in section 1a of the Commodity
				Exchange Act (7 U.S.C.
				1a).
						.
				771.Other
			 authorityUnless otherwise
			 provided by its terms, this subtitle does not divest any appropriate Federal
			 banking agency, the Securities and Exchange Commission, the Commodity Futures
			 Trading Commission, or any other Federal or State agency, of any authority
			 derived from any other provision of applicable law.
				772.Jurisdiction
					(a)In
			 generalSection 36 of the
			 Securities Exchange Act of 1934 (15 U.S.C. 78mm) is amended by adding at the
			 end the following:
						
							(c)DerivativesUnless
				the Commission is expressly authorized by any provision described in this
				subsection to grant exemptions, the Commission shall not grant exemptions, with
				respect to amendments made by subtitle B of the Wall Street Transparency and
				Accountability Act of 2010, with respect to paragraphs (65), (66), (68), (69),
				(70), (71), (72), (73), (74), (75), (76), and (79) of section 3(a), and
				sections 10B(a), 10B(b), 10B(c), 13A, 15F, 17A(g), 17A(h), 17A(i), 17A(j),
				17A(k), and 17A(l); provided that the Commission shall have exemptive authority
				under this title with respect to security-based swaps as to the same matters
				that the Commodity Futures Trading Commission has under the Wall Street
				Transparency and Accountability Act of 2010 with respect to swaps, including
				under section 4(c) of the Commodity Exchange
				Act.
							.
					(b)Rule of
			 constructionSection 30 of
			 the Securities Exchange Act of 1934 (15 U.S.C. 78dd) is amended by adding at
			 the end the following:
						
							(c)Rule of
				constructionNo provision of
				this title that was added by the Wall Street Transparency and Accountability
				Act of 2010, or any rule or regulation thereunder, shall apply to any person
				insofar as such person transacts a business in security-based swaps without the
				jurisdiction of the United States, unless such person transacts such business
				in contravention of such rules and regulations as the Commission may prescribe
				as necessary or appropriate to prevent the evasion of any provision of this
				title that was added by the Wall Street Transparency and Accountability Act of
				2010. This subsection shall not be construed to limit the jurisdiction of the
				Commission under any provision of this title, as in effect prior to the date of
				enactment of the Wall Street Transparency and Accountability Act of
				2010.
							.
					773.Civil
			 PenaltiesSection 21B of the
			 Securities Exchange Act of 1934 (15 U.S.C. 78p-2) is amended by adding at the
			 end the following:
					
						(f)Security-based
				swaps
							(1)Clearing
				agencyAny clearing agency that knowingly or recklessly evades or
				participates in or facilitates an evasion of the requirements of section 3C
				shall be liable for a civil money penalty in twice the amount otherwise
				available for a violation of section 3C.
							(2)Security-based
				swap dealer or major security-based swap participantAny
				security-based swap dealer or major security-based swap participant that
				knowingly or recklessly evades or participates in or facilitates an evasion of
				the requirements of section 3C shall be liable for a civil money penalty in
				twice the amount otherwise available for a violation of section
				3C.
							.
				774.Effective
			 dateUnless otherwise
			 provided, the provisions of this subtitle shall take effect on the later of 360
			 days after the date of the enactment of this subtitle or, to the extent a
			 provision of this subtitle requires a rulemaking, not less than 60 days after
			 publication of the final rule or regulation implementing such provision of this
			 subtitle.
				VIIIPayment,
			 clearing, and settlement supervision
			801.Short
			 titleThis title may be cited
			 as the Payment, Clearing, and
			 Settlement Supervision Act of 2010.
			802.Findings and
			 purposes
				(a)FindingsCongress
			 finds the following:
					(1)The proper
			 functioning of the financial markets is dependent upon safe and efficient
			 arrangements for the clearing and settlement of payment, securities, and other
			 financial transactions.
					(2)Financial market
			 utilities that conduct or support multilateral payment, clearing, or settlement
			 activities may reduce risks for their participants and the broader financial
			 system, but such utilities may also concentrate and create new risks and thus
			 must be well designed and operated in a safe and sound manner.
					(3)Payment, clearing,
			 and settlement activities conducted by financial institutions also present
			 important risks to the participating financial institutions and to the
			 financial system.
					(4)Enhancements to
			 the regulation and supervision of systemically important financial market
			 utilities and the conduct of systemically important payment, clearing, and
			 settlement activities by financial institutions are necessary—
						(A)to provide
			 consistency;
						(B)to promote robust
			 risk management and safety and soundness;
						(C)to reduce systemic
			 risks; and
						(D)to support the
			 stability of the broader financial system.
						(b)PurposeThe
			 purpose of this title is to mitigate systemic risk in the financial system and
			 promote financial stability by—
					(1)authorizing the
			 Board of Governors to promote uniform standards for the—
						(A)management of
			 risks by systemically important financial market utilities; and
						(B)conduct of
			 systemically important payment, clearing, and settlement activities by
			 financial institutions;
						(2)providing the
			 Board of Governors an enhanced role in the supervision of risk management
			 standards for systemically important financial market utilities;
					(3)strengthening the
			 liquidity of systemically important financial market utilities; and
					(4)providing the
			 Board of Governors an enhanced role in the supervision of risk management
			 standards for systemically important payment, clearing, and settlement
			 activities by financial institutions.
					803.DefinitionsIn this title, the following definitions
			 shall apply:
				(1)Appropriate
			 financial regulatorThe term appropriate financial
			 regulator means—
					(A)the primary
			 financial regulatory agency, as defined in section 2 of this Act;
					(B)the National
			 Credit Union Administration, with respect to any insured credit union under the
			 Federal Credit Union Act (12 U.S.C. 1751 et seq.); and
					(C)the Board of
			 Governors, with respect to organizations operating under section 25A of the
			 Federal Reserve Act (12 U.S.C. 611), and any other financial institution
			 engaged in a designated activity.
					(2)Designated
			 activityThe term designated activity means a
			 payment, clearing, or settlement activity that the Council has designated as
			 systemically important under section 804.
				(3)Designated
			 clearing entityThe term designated clearing entity
			 means a designated financial market utility that is a derivatives clearing
			 organization registered under section 5b of the Commodity Exchange Act (7
			 U.S.C. 7a-1) or a clearing agency registered with the Securities and Exchange
			 Commission under section 17A of the Securities Exchange Act of 1934 (15 U.S.C.
			 78q-1).
				(4)Designated
			 financial market utilityThe term designated financial
			 market utility means a financial market utility that the Council has
			 designated as systemically important under section 804.
				(5)Financial
			 institution
					(A)In
			 generalThe term financial institution means—
						(i)a
			 depository institution, as defined in section 3 of the Federal Deposit
			 Insurance Act (12 U.S.C. 1813);
						(ii)a
			 branch or agency of a foreign bank, as defined in section 1(b) of the
			 International Banking Act of 1978 (12 U.S.C. 3101);
						(iii)an
			 organization operating under section 25 or 25A of the Federal Reserve Act (12
			 U.S.C. 601–604a and 611 through 631);
						(iv)a
			 credit union, as defined in section 101 of the Federal Credit Union Act (12
			 U.S.C. 1752);
						(v)a
			 broker or dealer, as defined in section 3 of the Securities Exchange Act of
			 1934 (15 U.S.C. 78c);
						(vi)an
			 investment company, as defined in section 3 of the Investment Company Act of
			 1940 (15 U.S.C. 80a–3);
						(vii)an
			 insurance company, as defined in section 2 of the Investment Company Act of
			 1940 (15 U.S.C. 80a–2);
						(viii)an investment
			 adviser, as defined in section 202 of the Investment Advisers Act of 1940 (15
			 U.S.C. 80b–2);
						(ix)a
			 futures commission merchant, commodity trading advisor, or commodity pool
			 operator, as defined in section 1a of the Commodity Exchange Act (7 U.S.C. 1a);
			 and
						(x)any
			 company engaged in activities that are financial in nature or incidental to a
			 financial activity, as described in section 4 of the Bank Holding Company Act
			 of 1956 (12 U.S.C. 1843(k)).
						(B)ExclusionsThe
			 term financial institution does not include designated contract
			 markets, registered futures associations, swap data repositories, and swap
			 execution facilities registered under the Commodity Exchange Act (7 U.S.C. 1 et
			 seq.), or national securities exchanges, national securities associations,
			 alternative trading systems, securities information processors solely with
			 respect to the activities of the entity as a securities information processor,
			 security-based swap data repositories, and swap execution facilities registered
			 under the Securities Exchange Act of 1934 (15 U.S.C. 78a et seq.), or
			 designated clearing entities, provided that the exclusions in this subparagraph
			 apply only with respect to the activities that require the entity to be so
			 registered.
					(6)Financial market
			 utility
					(A)InclusionThe
			 term financial market utility means any person that manages or
			 operates a multilateral system for the purpose of transferring, clearing, or
			 settling payments, securities, or other financial transactions among financial
			 institutions or between financial institutions and the person.
					(B)ExclusionsThe
			 term financial market utility does not include—
						(i)designated
			 contract markets, registered futures associations, swap data repositories, and
			 swap execution facilities registered under the Commodity Exchange Act (7 U.S.C.
			 1 et seq.), or national securities exchanges, national securities associations,
			 alternative trading systems, security-based swap data repositories, and swap
			 execution facilities registered under the Securities Exchange Act of 1934 (15
			 U.S.C. 78a et seq.), solely by reason of their providing facilities for
			 comparison of data respecting the terms of settlement of securities or futures
			 transactions effected on such exchange or by means of any electronic system
			 operated or controlled by such entities, provided that the exclusions in this
			 clause apply only with respect to the activities that require the entity to be
			 so registered; and
						(ii)any
			 broker, dealer, transfer agent, or investment company, or any futures
			 commission merchant, introducing broker, commodity trading advisor, or
			 commodity pool operator, solely by reason of functions performed by such
			 institution as part of brokerage, dealing, transfer agency, or investment
			 company activities, or solely by reason of acting on behalf of a financial
			 market utility or a participant therein in connection with the furnishing by
			 the financial market utility of services to its participants or the use of
			 services of the financial market utility by its participants, provided that
			 services performed by such institution do not constitute critical risk
			 management or processing functions of the financial market utility.
						(7)Payment,
			 clearing, or settlement activity
					(A)In
			 generalThe term payment, clearing, or settlement
			 activity means an activity carried out by 1 or more financial
			 institutions to facilitate the completion of financial transactions, but shall
			 not include any offer or sale of a security under the Securities Act of 1933
			 (15 U.S.C. 77a et seq.), or any quotation, order entry, negotiation, or other
			 pre-trade activity or execution activity.
					(B)Financial
			 transactionFor the purposes of subparagraph (A), the term
			 financial transaction includes—
						(i)funds
			 transfers;
						(ii)securities
			 contracts;
						(iii)contracts of
			 sale of a commodity for future delivery;
						(iv)forward
			 contracts;
						(v)repurchase
			 agreements;
						(vi)swaps;
						(vii)security-based
			 swaps;
						(viii)swap
			 agreements;
						(ix)security-based
			 swap agreements;
						(x)foreign exchange
			 contracts;
						(xi)financial
			 derivatives contracts; and
						(xii)any similar
			 transaction that the Council determines to be a financial transaction for
			 purposes of this title.
						(C)Included
			 activitiesWhen conducted with respect to a financial
			 transaction, payment, clearing, and settlement activities may include—
						(i)the
			 calculation and communication of unsettled financial transactions between
			 counterparties;
						(ii)the
			 netting of transactions;
						(iii)provision and
			 maintenance of trade, contract, or instrument information;
						(iv)the
			 management of risks and activities associated with continuing financial
			 transactions;
						(v)transmittal and
			 storage of payment instructions;
						(vi)the
			 movement of funds;
						(vii)the final
			 settlement of financial transactions; and
						(viii)other similar
			 functions that the Council may determine.
						(D)ExclusionPayment,
			 clearing, and settlement activities shall not include public reporting of swap
			 transaction data under section 727 or 763(i) of the Wall Street Transparency
			 and Accountability Act of 2010.
					(8)Supervisory
			 agency
					(A)In
			 generalThe term Supervisory Agency means the
			 Federal agency that has primary jurisdiction over a designated financial market
			 utility under Federal banking, securities, or commodity futures laws, as
			 follows:
						(i)The Securities and
			 Exchange Commission, with respect to a designated financial market utility that
			 is a clearing agency registered with the Securities and Exchange
			 Commission.
						(ii)The Commodity
			 Futures Trading Commission, with respect to a designated financial market
			 utility that is a derivatives clearing organization registered with the
			 Commodity Futures Trading Commission.
						(iii)The appropriate
			 Federal banking agency, with respect to a designated financial market utility
			 that is an institution described in section 3(q) of the Federal Deposit
			 Insurance Act.
						(iv)The Board of
			 Governors, with respect to a designated financial market utility that is
			 otherwise not subject to the jurisdiction of any agency listed in clauses (i),
			 (ii), and (iii).
						(B)Multiple agency
			 jurisdictionIf a designated financial market utility is subject
			 to the jurisdictional supervision of more than 1 agency listed in subparagraph
			 (A), then such agencies should agree on 1 agency to act as the Supervisory
			 Agency, and if such agencies cannot agree on which agency has primary
			 jurisdiction, the Council shall decide which agency is the Supervisory Agency
			 for purposes of this title.
					(9)Systemically
			 important and systemic importanceThe terms systemically
			 important and systemic importance mean a situation where
			 the failure of or a disruption to the functioning of a financial market utility
			 or the conduct of a payment, clearing, or settlement activity could create, or
			 increase, the risk of significant liquidity or credit problems spreading among
			 financial institutions or markets and thereby threaten the stability of the
			 financial system of the United States.
				804.Designation of
			 systemic importance
				(a)Designation
					(1)Financial
			 Stability Oversight CouncilThe Council, on a nondelegable basis
			 and by a vote of not fewer than 2/3 of members then
			 serving, including an affirmative vote by the Chairperson of the Council, shall
			 designate those financial market utilities or payment, clearing, or settlement
			 activities that the Council determines are, or are likely to become,
			 systemically important.
					(2)ConsiderationsIn
			 determining whether a financial market utility or payment, clearing, or
			 settlement activity is, or is likely to become, systemically important, the
			 Council shall take into consideration the following:
						(A)The aggregate
			 monetary value of transactions processed by the financial market utility or
			 carried out through the payment, clearing, or settlement activity.
						(B)The aggregate
			 exposure of the financial market utility or a financial institution engaged in
			 payment, clearing, or settlement activities to its counterparties.
						(C)The relationship,
			 interdependencies, or other interactions of the financial market utility or
			 payment, clearing, or settlement activity with other financial market utilities
			 or payment, clearing, or settlement activities.
						(D)The effect that
			 the failure of or a disruption to the financial market utility or payment,
			 clearing, or settlement activity would have on critical markets, financial
			 institutions, or the broader financial system.
						(E)Any other factors
			 that the Council deems appropriate.
						(b)Rescission of
			 designation
					(1)In
			 generalThe Council, on a nondelegable basis and by a vote of not
			 fewer than 2/3 of members then serving, including an
			 affirmative vote by the Chairperson of the Council, shall rescind a designation
			 of systemic importance for a designated financial market utility or designated
			 activity if the Council determines that the utility or activity no longer meets
			 the standards for systemic importance.
					(2)Effect of
			 rescissionUpon rescission, the financial market utility or
			 financial institutions conducting the activity will no longer be subject to the
			 provisions of this title or any rules or orders prescribed under this
			 title.
					(c)Consultation and
			 notice and opportunity for hearing
					(1)ConsultationBefore
			 making any determination under subsection (a) or (b), the Council shall consult
			 with the relevant Supervisory Agency and the Board of Governors.
					(2)Advance notice
			 and opportunity for hearing
						(A)In
			 generalBefore making any determination under subsection (a) or
			 (b), the Council shall provide the financial market utility or, in the case of
			 a payment, clearing, or settlement activity, financial institutions with
			 advance notice of the proposed determination of the Council.
						(B)Notice in
			 Federal registerThe Council shall provide such advance notice to
			 financial institutions by publishing a notice in the Federal Register.
						(C)Requests for
			 hearingWithin 30 days from the date of any notice of the
			 proposed determination of the Council, the financial market utility or, in the
			 case of a payment, clearing, or settlement activity, a financial institution
			 engaged in the designated activity may request, in writing, an opportunity for
			 a written or oral hearing before the Council to demonstrate that the proposed
			 designation or rescission of designation is not supported by substantial
			 evidence.
						(D)Written
			 submissionsUpon receipt of a timely request, the Council shall
			 fix a time, not more than 30 days after receipt of the request, unless extended
			 at the request of the financial market utility or financial institution, and
			 place at which the financial market utility or financial institution may
			 appear, personally or through counsel, to submit written materials, or, at the
			 sole discretion of the Council, oral testimony or oral argument.
						(3)Emergency
			 exception
						(A)Waiver or
			 modification by vote of the CouncilThe Council may waive or
			 modify the requirements of paragraph (2) if the Council determines, by an
			 affirmative vote of not fewer than 2/3 of members then
			 serving, including an affirmative vote by the Chairperson of the Council, that
			 the waiver or modification is necessary to prevent or mitigate an immediate
			 threat to the financial system posed by the financial market utility or the
			 payment, clearing, or settlement activity.
						(B)Notice of waiver
			 or modificationThe Council shall provide notice of the waiver or
			 modification to the financial market utility concerned or, in the case of a
			 payment, clearing, or settlement activity, to financial institutions, as soon
			 as practicable, which shall be no later than 24 hours after the waiver or
			 modification in the case of a financial market utility and 3 business days in
			 the case of financial institutions. The Council shall provide the notice to
			 financial institutions by posting a notice on the website of the Council and by
			 publishing a notice in the Federal Register.
						(d)Notification of
			 final determination
					(1)After
			 hearingWithin 60 days of any hearing under subsection (c)(2),
			 the Council shall notify the financial market utility or financial institutions
			 of the final determination of the Council in writing, which shall include
			 findings of fact upon which the determination of the Council is based.
					(2)When no hearing
			 requestedIf the Council does not receive a timely request for a
			 hearing under subsection (c)(2), the Council shall notify the financial market
			 utility or financial institutions of the final determination of the Council in
			 writing not later than 30 days after the expiration of the date by which a
			 financial market utility or a financial institution could have requested a
			 hearing. All notices to financial institutions under this subsection shall be
			 published in the Federal Register.
					(e)Extension of
			 time periodsThe Council may extend the time periods established
			 in subsections (c) and (d) as the Council determines to be necessary or
			 appropriate.
				805.Standards for
			 systemically important financial market utilities and payment, clearing, or
			 settlement activities
				(a)Authority to
			 prescribe standards
					(1)Board of
			 GovernorsExcept as provided in paragraph (2), the Board of
			 Governors, by rule or order, and in consultation with the Council and the
			 Supervisory Agencies, shall prescribe risk management standards, taking into
			 consideration relevant international standards and existing prudential
			 requirements, governing—
						(A)the operations
			 related to the payment, clearing, and settlement activities of designated
			 financial market utilities; and
						(B)the conduct of
			 designated activities by financial institutions.
						(2)Special
			 procedures for designated clearing entities and designated activities of
			 certain financial institutions
						(A)CFTC and
			 CommissionThe Commodity Futures Trading Commission and the
			 Commission may each prescribe regulations, in consultation with the Council and
			 the Board of Governors, containing risk management standards, taking into
			 consideration relevant international standards and existing prudential
			 requirements, for those designated clearing entities and financial institutions
			 engaged in designated activities for which each is the Supervisory Agency or
			 the appropriate financial regulator, governing—
							(i)the
			 operations related to payment, clearing, and settlement activities of such
			 designated clearing entities; and
							(ii)the
			 conduct of designated activities by such financial institutions.
							(B)Review and
			 determinationThe Board of Governors may determine that existing
			 prudential requirements of the Commodity Futures Trading Commission, the
			 Commission, or both (including requirements prescribed pursuant to subparagraph
			 (A)) with respect to designated clearing entities and financial institutions
			 engaged in designated activities for which the Commission or the Commodity
			 Futures Trading Commission is the Supervisory Agency or the appropriate
			 financial regulator are insufficient to prevent or mitigate significant
			 liquidity, credit, operational, or other risks to the financial markets or to
			 the financial stability of the United States.
						(C)Written
			 determinationAny determination by the Board of Governors under
			 subparagraph (B) shall be provided in writing to the Commodity Futures Trading
			 Commission or the Commission, as applicable, and the Council, and shall explain
			 why existing prudential requirements, considered as a whole, are insufficient
			 to ensure that the operations and activities of the designated clearing
			 entities or the activities of financial institutions described in subparagraph
			 (B) will not pose significant liquidity, credit, operational, or other risks to
			 the financial markets or to the financial stability of the United States. The
			 Board of Governors’ determination shall contain a detailed analysis supporting
			 its findings and identify the specific prudential requirements that are
			 insufficient.
						(D)CFTC and
			 commission responseThe Commodity Futures Trading Commission or
			 the Commission, as applicable, shall within 60 days either object to the Board
			 of Governors' determination with a detailed analysis as to why existing
			 prudential requirements are sufficient, or submit an explanation to the Council
			 and the Board of Governors describing the actions to be taken in response to
			 the Board of Governors' determination.
						(E)AuthorizationUpon
			 an affirmative vote by not fewer than 2/3 of members then serving on the
			 Council, the Council shall either find that the response submitted under
			 subparagraph (D) is sufficient, or require the Commodity Futures Trading
			 Commission, or the Commission, as applicable, to prescribe such risk management
			 standards as the Council determines is necessary to address the specific
			 prudential requirements that are determined to be insufficient.”
						(b)Objectives and
			 principlesThe objectives and principles for the risk management
			 standards prescribed under subsection (a) shall be to—
					(1)promote robust
			 risk management;
					(2)promote safety and
			 soundness;
					(3)reduce systemic
			 risks; and
					(4)support the
			 stability of the broader financial system.
					(c)ScopeThe
			 standards prescribed under subsection (a) may address areas such as—
					(1)risk management
			 policies and procedures;
					(2)margin and
			 collateral requirements;
					(3)participant or
			 counterparty default policies and procedures;
					(4)the ability to
			 complete timely clearing and settlement of financial transactions;
					(5)capital and
			 financial resource requirements for designated financial market utilities;
			 and
					(6)other areas that
			 are necessary to achieve the objectives and principles in subsection
			 (b).
					(d)Limitation on
			 scopeExcept as provided in subsections (e) and (f) of section
			 807, nothing in this title shall be construed to permit the Council or the
			 Board of Governors to take any action or exercise any authority granted to the
			 Commodity Futures Trading Commission under section 2(h) of the Commodity
			 Exchange Act or the Securities and Exchange Commission under section 3C(a) of
			 the Securities Exchange Act of 1934, including—
					(1)the approval of,
			 disapproval of, or stay of the clearing requirement for any group, category,
			 type, or class of swaps that a designated clearing entity may accept for
			 clearing;
					(2)the determination
			 that any group, category, type, or class of swaps shall be subject to the
			 mandatory clearing requirement of section 2(h)(1) of the Commodity Exchange Act
			 or section 3C(a)(1) of the Securities Exchange Act of 1934;
					(3)the determination
			 that any person is exempt from the mandatory clearing requirement of section
			 2(h)(1) of the Commodity Exchange Act or section 3C(a)(1) of the Securities
			 Exchange Act of 1934; or
					(4)any authority
			 granted to the Commodity Futures Trading Commission or the Securities and
			 Exchange Commission with respect to transaction reporting or trade
			 execution.
					(e)Threshold
			 levelThe standards prescribed under subsection (a) governing the
			 conduct of designated activities by financial institutions shall, where
			 appropriate, establish a threshold as to the level or significance of
			 engagement in the activity at which a financial institution will become subject
			 to the standards with respect to that activity.
				(f)Compliance
			 requiredDesignated financial market utilities and financial
			 institutions subject to the standards prescribed under subsection (a) for a
			 designated activity shall conduct their operations in compliance with the
			 applicable risk management standards.
				806.Operations of
			 designated financial market utilities
				(a)Federal reserve
			 account and servicesThe Board of Governors may authorize a
			 Federal Reserve Bank to establish and maintain an account for a designated
			 financial market utility and provide the services listed in section 11A(b) of
			 the Federal Reserve Act (12 U.S.C. 248a(b)) and deposit accounts under the
			 first undesignated paragraph of section 13 of the Federal Reserve Act (12
			 U.S.C. 342) to the designated financial market utility that the Federal Reserve
			 Bank is authorized under the Federal Reserve Act to provide to a depository
			 institution, subject to any applicable rules, orders, standards, or guidelines
			 prescribed by the Board of Governors.
				(b)AdvancesThe Board of Governors may authorize a
			 Federal Reserve bank under section 10B of the Federal Reserve Act (12 U.S.C.
			 347b) to provide to a designated financial market utility discount and
			 borrowing privileges only in unusual or exigent circumstances, upon the
			 affirmative vote of a majority of the Board of Governors then serving (or such
			 other number in accordance with the provisions of section 11(r)(2) of the
			 Federal Reserve Act (12 U.S.C. 248(r)(2)) after consultation with the
			 Secretary, and upon a showing by the designated financial market utility that
			 it is unable to secure adequate credit accommodations from other banking
			 institutions. All such discounts and borrowing privileges shall be subject to
			 such other limitations, restrictions, and regulations as the Board of Governors
			 may prescribe. Access to discount and borrowing privileges under section 10B of
			 the Federal Reserve Act as authorized in this section does not require a
			 designated financial market utility to be or become a bank or bank holding
			 company.
				(c)Earnings on
			 Federal reserve balancesA Federal Reserve Bank may pay earnings
			 on balances maintained by or on behalf of a designated financial market utility
			 in the same manner and to the same extent as the Federal Reserve Bank may pay
			 earnings to a depository institution under the Federal Reserve Act, subject to
			 any applicable rules, orders, standards, or guidelines prescribed by the Board
			 of Governors.
				(d)Reserve
			 requirementsThe Board of Governors may exempt a designated
			 financial market utility from, or modify any, reserve requirements under
			 section 19 of the Federal Reserve Act (12 U.S.C. 461) applicable to a
			 designated financial market utility.
				(e)Changes to
			 rules, procedures, or operations
					(1)Advance
			 notice
						(A)Advance notice
			 of proposed changes requiredA designated financial market
			 utility shall provide notice 60 days in advance notice to its Supervisory
			 Agency of any proposed change to its rules, procedures, or operations that
			 could, as defined in rules of each Supervisory Agency, materially affect, the
			 nature or level of risks presented by the designated financial market
			 utility.
						(B)Terms and
			 standards prescribed by the Supervisory AgenciesEach Supervisory
			 Agency, in consultation with the Board of Governors, shall prescribe
			 regulations that define and describe the standards for determining when notice
			 is required to be provided under subparagraph (A).
						(C)Contents of
			 noticeThe notice of a proposed change shall describe—
							(i)the
			 nature of the change and expected effects on risks to the designated financial
			 market utility, its participants, or the market; and
							(ii)how
			 the designated financial market utility plans to manage any identified
			 risks.
							(D)Additional
			 informationThe Supervisory Agency may require a designated
			 financial market utility to provide any information necessary to assess the
			 effect the proposed change would have on the nature or level of risks
			 associated with the designated financial market utility's payment, clearing, or
			 settlement activities and the sufficiency of any proposed risk management
			 techniques.
						(E)Notice of
			 objectionThe Supervisory Agency shall notify the designated
			 financial market utility of any objection regarding the proposed change within
			 60 days from the later of—
							(i)the
			 date that the notice of the proposed change is received; or
							(ii)the
			 date any further information requested for consideration of the notice is
			 received.
							(F)Change not
			 allowed if objectionA designated financial market utility shall
			 not implement a change to which the Supervisory Agency has an objection.
						(G)Change allowed
			 if no objection within 60 daysA designated financial market
			 utility may implement a change if it has not received an objection to the
			 proposed change within 60 days of the later of—
							(i)the
			 date that the Supervisory Agency receives the notice of proposed change;
			 or
							(ii)the
			 date the Supervisory Agency receives any further information it requests for
			 consideration of the notice.
							(H)Review extension
			 for novel or complex issuesThe Supervisory Agency may, during
			 the 60-day review period, extend the review period for an additional 60 days
			 for proposed changes that raise novel or complex issues, subject to the
			 Supervisory Agency providing the designated financial market utility with
			 prompt written notice of the extension. Any extension under this subparagraph
			 will extend the time periods under subparagraphs (E) and (G).
						(I)Change allowed
			 earlier if notified of no objectionA designated financial market
			 utility may implement a change in less than 60 days from the date of receipt of
			 the notice of proposed change by the Supervisory Agency, or the date the
			 Supervisory Agency receives any further information it requested, if the
			 Supervisory Agency notifies the designated financial market utility in writing
			 that it does not object to the proposed change and authorizes the designated
			 financial market utility to implement the change on an earlier date, subject to
			 any conditions imposed by the Supervisory Agency.
						(2)Emergency
			 changes
						(A)In
			 generalA designated financial market utility may implement a
			 change that would otherwise require advance notice under this subsection if it
			 determines that—
							(i)an
			 emergency exists; and
							(ii)immediate
			 implementation of the change is necessary for the designated financial market
			 utility to continue to provide its services in a safe and sound manner.
							(B)Notice required
			 within 24 hoursThe designated financial market utility shall
			 provide notice of any such emergency change to its Supervisory Agency, as soon
			 as practicable, which shall be no later than 24 hours after implementation of
			 the change.
						(C)Contents of
			 emergency noticeIn addition to the information required for
			 changes requiring advance notice, the notice of an emergency change shall
			 describe—
							(i)the
			 nature of the emergency; and
							(ii)the
			 reason the change was necessary for the designated financial market utility to
			 continue to provide its services in a safe and sound manner.
							(D)Modification or
			 rescission of change may be requiredThe Supervisory Agency may
			 require modification or rescission of the change if it finds that the change is
			 not consistent with the purposes of this Act or any applicable rules, orders,
			 or standards prescribed under section 805(a).
						(3)Copying the
			 Board of GovernorsThe Supervisory Agency shall provide the Board
			 of Governors concurrently with a complete copy of any notice, request, or other
			 information it issues, submits, or receives under this subsection.
					(4)Consultation
			 with Board of GovernorsBefore taking any action on, or
			 completing its review of, a change proposed by a designated financial market
			 utility, the Supervisory Agency shall consult with the Board of
			 Governors.
					807.Examination of
			 and enforcement actions against designated financial market utilities
				(a)ExaminationNotwithstanding
			 any other provision of law and subject to subsection (d), the Supervisory
			 Agency shall conduct examinations of a designated financial market utility at
			 least once annually in order to determine the following:
					(1)The nature of the
			 operations of, and the risks borne by, the designated financial market
			 utility.
					(2)The financial and
			 operational risks presented by the designated financial market utility to
			 financial institutions, critical markets, or the broader financial
			 system.
					(3)The resources and
			 capabilities of the designated financial market utility to monitor and control
			 such risks.
					(4)The safety and
			 soundness of the designated financial market utility.
					(5)The designated
			 financial market utility’s compliance with—
						(A)this title;
			 and
						(B)the rules and
			 orders prescribed under this title.
						(b)Service
			 providersWhenever a service integral to the operation of a
			 designated financial market utility is performed for the designated financial
			 market utility by another entity, whether an affiliate or non-affiliate and
			 whether on or off the premises of the designated financial market utility, the
			 Supervisory Agency may examine whether the provision of that service is in
			 compliance with applicable law, rules, orders, and standards to the same extent
			 as if the designated financial market utility were performing the service on
			 its own premises.
				(c)EnforcementFor
			 purposes of enforcing the provisions of this title, a designated financial
			 market utility shall be subject to, and the appropriate Supervisory Agency
			 shall have authority under the provisions of subsections (b) through (n) of
			 section 8 of the Federal Deposit Insurance Act (12 U.S.C. 1818) in the same
			 manner and to the same extent as if the designated financial market utility was
			 an insured depository institution and the Supervisory Agency was the
			 appropriate Federal banking agency for such insured depository
			 institution.
				(d)Board of
			 Governors involvement in examinations
					(1)Board of
			 Governors consultation on examination planningThe Supervisory
			 Agency shall consult annually with the Board of Governors regarding the scope
			 and methodology of any examination conducted under subsections (a) and (b). The
			 Supervisory Agency shall lead all examinations conducted under subsections (a)
			 and (b)
					(2)Board of
			 Governors participation in examinationThe Board of Governors
			 may, in its discretion, participate in any examination led by a Supervisory
			 Agency and conducted under subsections (a) and (b).
					(e)Board of
			 Governors enforcement recommendations
					(1)RecommendationThe
			 Board of Governors may, after consulting with the Council and the Supervisory
			 Agency, at any time recommend to the Supervisory Agency that such agency take
			 enforcement action against a designated financial market utility in order to
			 prevent or mitigate significant liquidity, credit, operational, or other risks
			 to the financial markets or to the financial stability of the United States.
			 Any such recommendation for enforcement action shall provide a detailed
			 analysis supporting the recommendation of the Board of Governors.
					(2)ConsiderationThe
			 Supervisory Agency shall consider the recommendation of the Board of Governors
			 and submit a response to the Board of Governors within 60 days.
					(3)Binding
			 arbitrationIf the Supervisory Agency rejects, in whole or in
			 part, the recommendation of the Board of Governors, the Board of Governors may
			 refer the recommendation to the Council for a binding decision on whether an
			 enforcement action is warranted.
					(4)Enforcement
			 actionUpon an affirmative vote by a majority of the Council in
			 favor of the Board of Governors’ recommendation under paragraph (3), the
			 Council may require the Supervisory Agency to—
						(A)exercise the
			 enforcement authority referenced in subsection (c); and
						(B)take enforcement
			 action against the designated financial market utility.
						(f)Emergency
			 enforcement actions by the Board of Governors
					(1)Imminent risk of
			 substantial harmThe Board of Governors may, after consulting
			 with the Supervisory Agency and upon an affirmative vote by a majority the
			 Council, take enforcement action against a designated financial market utility
			 if the Board of Governors has reasonable cause to conclude that—
						(A)either—
							(i)an
			 action engaged in, or contemplated by, a designated financial market utility
			 (including any change proposed by the designated financial market utility to
			 its rules, procedures, or operations that would otherwise be subject to section
			 806(e)) poses an imminent risk of substantial harm to financial institutions,
			 critical markets, or the broader financial system of the United States;
			 or
							(ii)the
			 condition of a designated financial market utility poses an imminent risk of
			 substantial harm to financial institutions, critical markets, or the broader
			 financial system; and
							(B)the imminent risk
			 of substantial harm precludes the Board of Governors’ use of the procedures in
			 subsection (e).
						(2)Enforcement
			 authorityFor purposes of taking enforcement action under
			 paragraph (1), a designated financial market utility shall be subject to, and
			 the Board of Governors shall have authority under the provisions of subsections
			 (b) through (n) of section 8 of the Federal Deposit Insurance Act (12 U.S.C.
			 1818) in the same manner and to the same extent as if the designated financial
			 market utility was an insured depository institution and the Board of Governors
			 was the appropriate Federal banking agency for such insured depository
			 institution.
					808.Examination of
			 and enforcement actions against financial institutions subject to standards for
			 designated activities
				(a)ExaminationThe
			 appropriate financial regulator is authorized to examine a financial
			 institution subject to the standards prescribed under section 805(a) for a
			 designated activity in order to determine the following:
					(1)The nature and
			 scope of the designated activities engaged in by the financial
			 institution.
					(2)The financial and
			 operational risks the designated activities engaged in by the financial
			 institution may pose to the safety and soundness of the financial
			 institution.
					(3)The financial and
			 operational risks the designated activities engaged in by the financial
			 institution may pose to other financial institutions, critical markets, or the
			 broader financial system.
					(4)The resources
			 available to and the capabilities of the financial institution to monitor and
			 control the risks described in paragraphs (2) and (3).
					(5)The financial
			 institution’s compliance with this title and the rules and orders prescribed
			 under section 805(a).
					(b)EnforcementFor
			 purposes of enforcing the provisions of this title, and the rules and orders
			 prescribed under this section, a financial institution subject to the standards
			 prescribed under section 805(a) for a designated activity shall be subject to,
			 and the appropriate financial regulator shall have authority under the
			 provisions of subsections (b) through (n) of section 8 of the Federal Deposit
			 Insurance Act (12 U.S.C. 1818) in the same manner and to the same extent as if
			 the financial institution was an insured depository institution and the
			 appropriate financial regulator was the appropriate Federal banking agency for
			 such insured depository institution.
				(c)Technical
			 assistanceThe Board of Governors shall consult with and provide
			 such technical assistance as may be required by the appropriate financial
			 regulators to ensure that the rules and orders prescribed under this title are
			 interpreted and applied in as consistent and uniform a manner as
			 practicable.
				(d)Delegation
					(1)Examination
						(A)Request to Board
			 of GovernorsThe appropriate financial regulator may request the
			 Board of Governors to conduct or participate in an examination of a financial
			 institution subject to the standards prescribed under section 805(a) for a
			 designated activity in order to assess the compliance of such financial
			 institution with—
							(i)this
			 title; or
							(ii)the
			 rules or orders prescribed under this title.
							(B)Examination by
			 Board of GovernorsUpon receipt of an appropriate written
			 request, the Board of Governors will conduct the examination under such terms
			 and conditions to which the Board of Governors and the appropriate financial
			 regulator mutually agree.
						(2)Enforcement
						(A)Request to Board
			 of GovernorsThe appropriate financial regulator may request the
			 Board of Governors to enforce this title or the rules or orders prescribed
			 under this title against a financial institution that is subject to the
			 standards prescribed under section 805(a) for a designated activity.
						(B)Enforcement by
			 Board of GovernorsUpon receipt of an appropriate written
			 request, the Board of Governors shall determine whether an enforcement action
			 is warranted, and, if so, it shall enforce compliance with this title or the
			 rules or orders prescribed under this title and, if so, the financial
			 institution shall be subject to, and the Board of Governors shall have
			 authority under the provisions of subsections (b) through (n) of section 8 of
			 the Federal Deposit Insurance Act (12 U.S.C. 1818) in the same manner and to
			 the same extent as if the financial institution was an insured depository
			 institution and the Board of Governors was the appropriate Federal banking
			 agency for such insured depository institution.
						(e)Back-up
			 authority of the Board of Governors
					(1)Examination and
			 enforcementNotwithstanding any other provision of law, the Board
			 of Governors may—
						(A)conduct an
			 examination of the type described in subsection (a) of any financial
			 institution that is subject to the standards prescribed under section 805(a)
			 for a designated activity; and
						(B)enforce the
			 provisions of this title or any rules or orders prescribed under this title
			 against any financial institution that is subject to the standards prescribed
			 under section 805(a) for a designated activity.
						(2)Limitations
						(A)ExaminationThe
			 Board of Governors may exercise the authority described in paragraph (1)(A)
			 only if the Board of Governors has—
							(i)reasonable cause
			 to believe that a financial institution is not in compliance with this title or
			 the rules or orders prescribed under this title with respect to a designated
			 activity;
							(ii)notified, in
			 writing, the appropriate financial regulator and the Council of its belief
			 under clause (i) with supporting documentation included;
							(iii)requested the
			 appropriate financial regulator to conduct a prompt examination of the
			 financial institution;
							(iv)either—
								(I)not been afforded
			 a reasonable opportunity to participate in an examination of the financial
			 institution by the appropriate financial regulator within 30 days after the
			 date of the Board’s notification under clause (ii); or
								(II)reasonable cause
			 to believe that the financial institution’s noncompliance with this title or
			 the rules or orders prescribed under this title poses a substantial risk to
			 other financial institutions, critical markets, or the broader financial
			 system, subject to the Board of Governors affording the appropriate financial
			 regulator a reasonable opportunity to participate in the examination;
			 and
								(v)obtained the
			 approval of the Council upon an affirmative vote by a majority of the
			 Council.
							(B)EnforcementThe
			 Board of Governors may exercise the authority described in paragraph (1)(B)
			 only if the Board of Governors has—
							(i)reasonable cause
			 to believe that a financial institution is not in compliance with this title or
			 the rules or orders prescribed under this title with respect to a designated
			 activity;
							(ii)notified, in
			 writing, the appropriate financial regulator and the Council of its belief
			 under clause (i) with supporting documentation included and with a
			 recommendation that the appropriate financial regulator take 1 or more specific
			 enforcement actions against the financial institution;
							(iii)either—
								(I)not been notified,
			 in writing, by the appropriate financial regulator of the commencement of an
			 enforcement action recommended by the Board of Governors against the financial
			 institution within 60 days from the date of the notification under clause (ii);
			 or
								(II)reasonable cause
			 to believe that the financial institution’s noncompliance with this title or
			 the rules or orders prescribed under this title poses significant liquidity,
			 credit, operational, or other risks to the financial markets or to the
			 financial stability of the United States, subject to the Board of Governors
			 notifying the appropriate financial regulator of the Board’s enforcement
			 action; and
								(iv)obtained the
			 approval of the Council upon an affirmative vote by a majority of the
			 Council.
							(3)Enforcement
			 provisionsFor purposes of taking enforcement action under
			 paragraph (1), the financial institution shall be subject to, and the Board of
			 Governors shall have authority under the provisions of subsections (b) through
			 (n) of section 8 of the Federal Deposit Insurance Act (12 U.S.C. 1818) in the
			 same manner and to the same extent as if the financial institution was an
			 insured depository institution and the Board of Governors was the appropriate
			 Federal banking agency for such insured depository institution.
					809.Requests for
			 information, reports, or records
				(a)Information To
			 assess systemic importance
					(1)Financial market
			 utilitiesThe Council is authorized to require any financial
			 market utility to submit such information as the Council may require for the
			 sole purpose of assessing whether that financial market utility is systemically
			 important, but only if the Council has reasonable cause to believe that the
			 financial market utility meets the standards for systemic importance set forth
			 in section 804.
					(2)Financial
			 institutions engaged in payment, clearing, or settlement
			 activitiesThe Council is authorized to require any financial
			 institution to submit such information as the Council may require for the sole
			 purpose of assessing whether any payment, clearing, or settlement activity
			 engaged in or supported by a financial institution is systemically important,
			 but only if the Council has reasonable cause to believe that the activity meets
			 the standards for systemic importance set forth in section 804.
					(b)Reporting after
			 designation
					(1)Designated
			 financial market utilitiesThe Board of Governors and the Council
			 may each require a designated financial market utility to submit reports or
			 data to the Board of Governors and the Council in such frequency and form as
			 deemed necessary by the Board of Governors or the Council in order to assess
			 the safety and soundness of the utility and the systemic risk that the
			 utility’s operations pose to the financial system.
					(2)Financial
			 institutions subject to standards for designated activitiesThe
			 Board of Governors and the Council may each require 1 or more financial
			 institutions subject to the standards prescribed under section 805(a) for a
			 designated activity to submit, in such frequency and form as deemed necessary
			 by the Board of Governors or the Council, reports and data to the Board of
			 Governors and the Council solely with respect to the conduct of the designated
			 activity and solely to assess whether—
						(A)the rules, orders,
			 or standards prescribed under section 805(a) with respect to the designated
			 activity appropriately address the risks to the financial system presented by
			 such activity; and
						(B)the financial
			 institutions are in compliance with this title and the rules and orders
			 prescribed under section 805(a) with respect to the designated activity.
						(3)LimitationThe
			 Board of Governors may, upon an affirmative vote by a majority of the Council,
			 prescribe regulations under this section that impose a recordkeeping or
			 reporting requirement on designated clearing entities or financial institutions
			 engaged in designated activities that are subject to standards that have been
			 prescribed under section 805(a)(2).
					(c)Coordination
			 with appropriate Federal supervisory agency
					(1)Advance
			 coordinationBefore requesting any material information from, or
			 imposing reporting or recordkeeping requirements on, any financial market
			 utility or any financial institution engaged in a payment, clearing, or
			 settlement activity, the Board of Governors or the Council shall coordinate
			 with the Supervisory Agency for a financial market utility or the appropriate
			 financial regulator for a financial institution to determine if the information
			 is available from or may be obtained by the agency in the form, format, or
			 detail required by the Board of Governors or the Council.
					(2)Supervisory
			 reportsNotwithstanding any other provision of law, the
			 Supervisory Agency, the appropriate financial regulator, and the Board of
			 Governors are authorized to disclose to each other and the Council copies of
			 its examination reports or similar reports regarding any financial market
			 utility or any financial institution engaged in payment, clearing, or
			 settlement activities.
					(d)Timing of
			 response from appropriate Federal supervisory agencyIf the
			 information, report, records, or data requested by the Board of Governors or
			 the Council under subsection (c)(1) are not provided in full by the Supervisory
			 Agency or the appropriate financial regulator in less than 15 days after the
			 date on which the material is requested, the Board of Governors or the Council
			 may request the information or impose recordkeeping or reporting requirements
			 directly on such persons as provided in subsections (a) and (b) with notice to
			 the agency.
				(e)Sharing of
			 information
					(1)Material
			 concernsNotwithstanding any other provision of law, the Board of
			 Governors, the Council, the appropriate financial regulator, and any
			 Supervisory Agency are authorized to—
						(A)promptly notify
			 each other of material concerns about a designated financial market utility or
			 any financial institution engaged in designated activities; and
						(B)share appropriate
			 reports, information, or data relating to such concerns.
						(2)Other
			 informationNotwithstanding any other provision of law, the Board
			 of Governors, the Council, the appropriate financial regulator, or any
			 Supervisory Agency may, under such terms and conditions as it deems
			 appropriate, provide confidential supervisory information and other information
			 obtained under this title to each other, and to the Secretary, Federal Reserve
			 Banks, State financial institution supervisory agencies, foreign financial
			 supervisors, foreign central banks, and foreign finance ministries, subject to
			 reasonable assurances of confidentiality, provided, however, that no person or
			 entity receiving information pursuant to this section may disseminate such
			 information to entities or persons other than those listed in this paragraph
			 without complying with applicable law, including section 8 of the Commodity
			 Exchange Act (7 U.S.C. 12).
					(f)Privilege
			 maintainedThe Board of Governors, the Council, the appropriate
			 financial regulator, and any Supervisory Agency providing reports or data under
			 this section shall not be deemed to have waived any privilege applicable to
			 those reports or data, or any portion thereof, by providing the reports or data
			 to the other party or by permitting the reports or data, or any copies thereof,
			 to be used by the other party.
				(g)Disclosure
			 exemptionInformation obtained by the Board of Governors, the
			 Supervisory Agencies, or the Council under this section and any materials
			 prepared by the Board of Governors, the Supervisory Agencies, or the Council
			 regarding their assessment of the systemic importance of financial market
			 utilities or any payment, clearing, or settlement activities engaged in by
			 financial institutions, and in connection with their supervision of designated
			 financial market utilities and designated activities, shall be confidential
			 supervisory information exempt from disclosure under section 552 of title 5,
			 United States Code. For purposes of such section 552, this subsection shall be
			 considered a statute described in subsection (b)(3) of such section 552.
				810.RulemakingThe Board of Governors, the Supervisory
			 Agencies, and the Council are authorized to prescribe such rules and issue such
			 orders as may be necessary to administer and carry out their respective
			 authorities and duties granted under this title and prevent evasions
			 thereof.
			811.Other
			 authorityUnless otherwise
			 provided by its terms, this title does not divest any appropriate financial
			 regulator, any Supervisory Agency, or any other Federal or State agency, of any
			 authority derived from any other applicable law, except that any standards
			 prescribed by the Board of Governors under section 805 shall supersede any less
			 stringent requirements established under other authority to the extent of any
			 conflict.
			812.Consultation
				(a)CFTCThe
			 Commodity Futures Trading Commission shall consult with the Board of
			 Governors—
					(1)prior to
			 exercising its authorities under sections 2(h)(2)(C), 2(h)(3)(A), 2(h)(3)(C),
			 2(h)(4)(A), and 2(h)(4)(B) of the Commodity Exchange Act, as amended by the
			 Wall Street Transparency and Accountability Act of 2010;
					(2)with respect to
			 any rule or rule amendment of a derivatives clearing organization for which a
			 stay of certification has been issued under section 745(b)(3) of the Wall
			 Street Transparency and Accountability Act of 2010; and
					(3)prior to
			 exercising its rulemaking authorities under section 728 of the Wall Street
			 Transparency and Accountability Act of 2010.
					(b)SECThe
			 Commission shall consult with the Board of Governors—
					(1)prior to
			 exercising its authorities under sections 3C(a)(2)(C), 3C(a)(3)(A),
			 3C(a)(3)(C), 3C(a)(4)(A), and 3C(a)(4)(B) of the Securities Exchange Act of
			 1934, as amended by the Wall Street Transparency and Accountability Act of
			 2010;
					(2)with respect to
			 any proposed rule change of a clearing agency for which an extension of the
			 time for review has been designated under section 19(b)(2) of the Securities
			 Exchange Act of 1934; and
					(3)prior to
			 exercising its rulemaking authorities under section 13(n) of the Securities
			 Exchange Act of 1934, as added by section 763(i) of the Wall Street
			 Transparency and Accountability Act of 2010.
					813.Common
			 framework for designated clearing entity risk managementThe Commodity Futures Trading Commission and
			 the Commission shall coordinate with the Board of Governors to jointly develop
			 risk management supervision programs for designated clearing entities. Not
			 later than 1 year after the date of enactment of this Act, the Commodity
			 Futures Trading Commission, the Commission, and the Board of Governors shall
			 submit a joint report to the Committee on Banking, Housing, and Urban Affairs
			 and the Committee on Agriculture, Nutrition, and Forestry of the Senate, and
			 the Committee on Financial Services and the Committee on Agriculture of the
			 House of Representatives recommendations for—
				(1)improving
			 consistency in the designated clearing entity oversight programs of the
			 Commission and the Commodity Futures Trading Commission;
				(2)promoting robust
			 risk management by designated clearing entities;
				(3)promoting robust
			 risk management oversight by regulators of designated clearing entities;
			 and
				(4)improving
			 regulators’ ability to monitor the potential effects of designated clearing
			 entity risk management on the stability of the financial system of the United
			 States.
				814.Effective
			 dateThis title is effective
			 as of the date of enactment of this Act.
			IXInvestor
			 protections and improvements to the regulation of securities
			901.Short
			 titleThis title may be cited
			 as the Investor Protection and Securities Reform Act of
			 2010.
			AIncreasing
			 investor protection
				911.Investor
			 Advisory Committee establishedTitle I of the Securities Exchange Act of
			 1934 (15 U.S.C. 78a et seq.) is amended by adding at the end the
			 following:
					
						39.Investor
				Advisory Committee
							(a)Establishment
				and purpose
								(1)EstablishmentThere
				is established within the Commission the Investor Advisory Committee (referred
				to in this section as the Committee).
								(2)PurposeThe
				Committee shall—
									(A)advise and consult
				with the Commission on—
										(i)regulatory
				priorities of the Commission;
										(ii)issues relating
				to the regulation of securities products, trading strategies, and fee
				structures, and the effectiveness of disclosure;
										(iii)initiatives to
				protect investor interest; and
										(iv)initiatives to
				promote investor confidence and the integrity of the securities marketplace;
				and
										(B)submit to the
				Commission such findings and recommendations as the Committee determines are
				appropriate, including recommendations for proposed legislative changes.
									(b)Membership
								(1)In
				generalThe members of the Committee shall be—
									(A)the Investor
				Advocate;
									(B)a representative
				of State securities commissions;
									(C)a representative
				of the interests of senior citizens; and
									(D)not fewer than 10,
				and not more than 20, members appointed by the Commission, from among
				individuals who—
										(i)represent the
				interests of individual equity and debt investors, including investors in
				mutual funds;
										(ii)represent the
				interests of institutional investors, including the interests of pension funds
				and registered investment companies;
										(iii)are
				knowledgeable about investment issues and decisions; and
										(iv)have reputations
				of integrity.
										(2)TermEach
				member of the Committee appointed under paragraph (1)(B) shall serve for a term
				of 4 years.
								(3)Members not
				commission employeesMembers appointed under paragraph (1)(B)
				shall not be deemed to be employees or agents of the Commission solely because
				of membership on the Committee.
								(c)Chairman; Vice
				Chairman; Secretary; Assistant Secretary
								(1)In
				generalThe members of the Committee shall elect, from among the
				members of the Committee—
									(A)a chairman, who
				may not be employed by an issuer;
									(B)a vice chairman,
				who may not be employed by an issuer;
									(C)a secretary;
				and
									(D)an assistant
				secretary.
									(2)TermEach
				member elected under paragraph (1) shall serve for a term of 3 years in the
				capacity for which the member was elected under paragraph (1).
								(d)Meetings
								(1)Frequency of
				meetingsThe Committee shall meet—
									(A)not less
				frequently than twice annually, at the call of the chairman of the Committee;
				and
									(B)from time to time,
				at the call of the Commission.
									(2)NoticeThe
				chairman of the Committee shall give the members of the Committee written
				notice of each meeting, not later than 2 weeks before the date of the
				meeting.
								(e)Compensation and
				travel expensesEach member of the Committee who is not a
				full-time employee of the United States shall—
								(1)be entitled to
				receive compensation at a rate not to exceed the daily equivalent of the annual
				rate of basic pay in effect for a position at level V of the Executive Schedule
				under section 5316 of title 5, United States Code, for each day during which
				the member is engaged in the actual performance of the duties of the Committee;
				and
								(2)while away from
				the home or regular place of business of the member in the performance of
				services for the Committee, be allowed travel expenses, including per diem in
				lieu of subsistence, in the same manner as persons employed intermittently in
				the Government service are allowed expenses under section 5703(b) of title 5,
				United States Code.
								(f)StaffThe
				Commission shall make available to the Committee such staff as the chairman of
				the Committee determines are necessary to carry out this section.
							(g)Review by
				CommissionThe Commission shall—
								(1)review the
				findings and recommendations of the Committee; and
								(2)each time the
				Committee submits a finding or recommendation to the Commission, promptly issue
				a public statement—
									(A)assessing the
				finding or recommendation of the Committee; and
									(B)disclosing the
				action, if any, the Commission intends to take with respect to the finding or
				recommendation.
									(h)Committee
				findingsNothing in this section shall require the Commission to
				agree to or act upon any finding or recommendation of the Committee.
							(i)Federal Advisory
				Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.)
				shall not apply with respect to the Committee and its activities.
							(j)Authorization of
				appropriationsThere is authorized to be appropriated to the
				Commission such sums as are necessary to carry out this
				section.
							.
				912.Clarification
			 of authority of the Commission to engage in investor testingSection 19 of the Securities Act of 1933 (15
			 U.S.C. 77s) is amended by adding at the end the following:
					
						(e)Evaluation of
				rules or programsFor the purpose of evaluating any rule or
				program of the Commission issued or carried out under any provision of the
				securities laws, as defined in section 3 of the Securities Exchange Act of 1934
				(15 U.S.C. 78c), and the purposes of considering, proposing, adopting, or
				engaging in any such rule or program or developing new rules or programs, the
				Commission may—
							(1)gather information
				from and communicate with investors or other members of the public;
							(2)engage in such
				temporary investor testing programs as the Commission determines are in the
				public interest or would protect investors; and
							(3)consult with
				academics and consultants, as necessary to carry out this subsection.
							(f)Rule of
				constructionFor purposes of the Paperwork Reduction Act (44
				U.S.C. 3501 et seq.), any action taken under subsection (e) shall not be
				construed to be a collection of
				information.
						.
				913.Study and
			 rulemaking regarding obligations of brokers, dealers, and investment
			 advisers
					(a)DefinitionFor
			 purposes of this section, the term retail customer means a natural
			 person, or the legal representative of such natural person, who—
						(1)receives
			 personalized investment advice about securities from a broker or dealer or
			 investment adviser; and
						(2)uses such advice
			 primarily for personal, family, or household purposes.
						(b)StudyThe Commission shall conduct a study to
			 evaluate—
						(1)the effectiveness of existing legal or
			 regulatory standards of care for brokers, dealers, investment advisers, persons
			 associated with brokers or dealers, and persons associated with investment
			 advisers for providing personalized investment advice and recommendations about
			 securities to retail customers imposed by the Commission and a national
			 securities association, and other Federal and State legal or regulatory
			 standards; and
						(2)whether there are
			 legal or regulatory gaps, shortcomings, or overlaps in legal or regulatory
			 standards in the protection of retail customers relating to the standards of
			 care for brokers, dealers, investment advisers, persons associated with brokers
			 or dealers, and persons associated with investment advisers for providing
			 personalized investment advice about securities to retail customers that should
			 be addressed by rule or statute.
						(c)ConsiderationsIn
			 conducting the study required under subsection (b), the Commission shall
			 consider—
						(1)the effectiveness
			 of existing legal or regulatory standards of care for brokers, dealers,
			 investment advisers, persons associated with brokers or dealers, and persons
			 associated with investment advisers for providing personalized investment
			 advice and recommendations about securities to retail customers imposed by the
			 Commission and a national securities association, and other Federal and State
			 legal or regulatory standards;
						(2)whether there are
			 legal or regulatory gaps, shortcomings, or overlaps in legal or regulatory
			 standards in the protection of retail customers relating to the standards of
			 care for brokers, dealers, investment advisers, persons associated with brokers
			 or dealers, and persons associated with investment advisers for providing
			 personalized investment advice about securities to retail customers that should
			 be addressed by rule or statute;
						(3)whether retail
			 customers understand that there are different standards of care applicable to
			 brokers, dealers, investment advisers, persons associated with brokers or
			 dealers, and persons associated with investment advisers in the provision of
			 personalized investment advice about securities to retail customers;
						(4)whether the
			 existence of different standards of care applicable to brokers, dealers,
			 investment advisers, persons associated with brokers or dealers, and persons
			 associated with investment advisers is a source of confusion for retail
			 customers regarding the quality of personalized investment advice that retail
			 customers receive;
						(5)the regulatory,
			 examination, and enforcement resources devoted to, and activities of, the
			 Commission, the States, and a national securities association to enforce the
			 standards of care for brokers, dealers, investment advisers, persons associated
			 with brokers or dealers, and persons associated with investment advisers when
			 providing personalized investment advice and recommendations about securities
			 to retail customers, including—
							(A)the effectiveness
			 of the examinations of brokers, dealers, and investment advisers in determining
			 compliance with regulations;
							(B)the frequency of
			 the examinations; and
							(C)the length of time
			 of the examinations;
							(6)the substantive
			 differences in the regulation of brokers, dealers, and investment advisers,
			 when providing personalized investment advice and recommendations about
			 securities to retail customers;
						(7)the specific
			 instances related to the provision of personalized investment advice about
			 securities in which—
							(A)the regulation and
			 oversight of investment advisers provide greater protection to retail customers
			 than the regulation and oversight of brokers and dealers; and
							(B)the regulation and
			 oversight of brokers and dealers provide greater protection to retail customers
			 than the regulation and oversight of investment advisers;
							(8)the existing legal
			 or regulatory standards of State securities regulators and other regulators
			 intended to protect retail customers;
						(9)the potential
			 impact on retail customers, including the potential impact on access of retail
			 customers to the range of products and services offered by brokers and dealers,
			 of imposing upon brokers, dealers, and persons associated with brokers or
			 dealers—
							(A)the standard of care applied under the
			 Investment Advisers Act of 1940 (15 U.S.C. 80b–1 et seq.) for providing
			 personalized investment advice about securities to retail customers of
			 investment advisers, as interpreted by the Commission and the courts;
			 and
							(B)other requirements
			 of the Investment Advisers Act of 1940 (15 U.S.C. 80b–1 et seq.);
							(10)the potential
			 impact of eliminating the broker and dealer exclusion from the definition of
			 investment adviser under section 202(a)(11)(C) of the Investment
			 Advisers Act of 1940 (15 U.S.C. 80b–2(a)(11)(C)), in terms of—
							(A)the impact and
			 potential benefits and harm to retail customers that could result from such a
			 change, including any potential impact on access to personalized investment
			 advice and recommendations about securities to retail customers or the
			 availability of such advice and recommendations;
							(B)the number of
			 additional entities and individuals that would be required to register under,
			 or become subject to, the Investment Advisers Act of 1940 (15 U.S.C. 80b–1 et
			 seq.), and the additional requirements to which brokers, dealers, and persons
			 associated with brokers and dealers would become subject, including—
								(i)any
			 potential additional associated person licensing, registration, and examination
			 requirements; and
								(ii)the
			 additional costs, if any, to the additional entities and individuals;
			 and
								(C)the impact on
			 Commission and State resources to—
								(i)conduct
			 examinations of registered investment advisers and the representatives of
			 registered investment advisers, including the impact on the examination cycle;
			 and
								(ii)enforce the
			 standard of care and other applicable requirements imposed under the Investment
			 Advisers Act of 1940 (15 U.S.C. 80b–1 et seq.);
								(11)the varying level
			 of services provided by brokers, dealers, investment advisers, persons
			 associated with brokers or dealers, and persons associated with investment
			 advisers to retail customers and the varying scope and terms of retail customer
			 relationships of brokers, dealers, investment advisers, persons associated with
			 brokers or dealers, and persons associated with investment advisers with such
			 retail customers;
						(12)the potential
			 impact upon retail customers that could result from potential changes in the
			 regulatory requirements or legal standards of care affecting brokers, dealers,
			 investment advisers, persons associated with brokers or dealers, and persons
			 associated with investment advisers relating to their obligations to retail
			 customers regarding the provision of investment advice, including any potential
			 impact on—
							(A)protection from
			 fraud;
							(B)access to
			 personalized investment advice, and recommendations about securities to retail
			 customers; or
							(C)the availability
			 of such advice and recommendations;
							(13)the potential
			 additional costs and expenses to—
							(A)retail customers
			 regarding and the potential impact on the profitability of their investment
			 decisions; and
							(B)brokers, dealers,
			 and investment advisers resulting from potential changes in the regulatory
			 requirements or legal standards affecting brokers, dealers, investment
			 advisers, persons associated with brokers or dealers, and persons associated
			 with investment advisers relating to their obligations, including duty of care,
			 to retail customers; and
							(14)any other
			 consideration that the Commission considers necessary and appropriate in
			 determining whether to conduct a rulemaking under subsection (f).
						(d)Report
						(1)In
			 generalNot later than 6 months after the date of enactment of
			 this Act, the Commission shall submit a report on the study required under
			 subsection (b) to—
							(A)the Committee on
			 Banking, Housing, and Urban Affairs of the Senate; and
							(B)the Committee on
			 Financial Services of the House of Representatives.
							(2)Content
			 requirementsThe report required under paragraph (1) shall
			 describe the findings, conclusions, and recommendations of the Commission from
			 the study required under subsection (b), including—
							(A)a description of
			 the considerations, analysis, and public and industry input that the Commission
			 considered, as required under subsection (b), to make such findings,
			 conclusions, and policy recommendations; and
							(B)an analysis of
			 whether any identified legal or regulatory gaps, shortcomings, or overlap in
			 legal or regulatory standards in the protection of retail customers relating to
			 the standards of care for brokers, dealers, investment advisers, persons
			 associated with brokers or dealers, and persons associated with investment
			 advisers for providing personalized investment advice about securities to
			 retail customers.
							(e)Public
			 CommentThe Commission shall seek and consider public input,
			 comments, and data in order to prepare the report required under subsection
			 (d).
					(f)RulemakingThe
			 Commission may commence a rulemaking, as necessary or appropriate in the public
			 interest and for the protection of retail customers (and such other customers
			 as the Commission may by rule provide), to address the legal or regulatory
			 standards of care for brokers, dealers, investment advisers, persons associated
			 with brokers or dealers, and persons associated with investment advisers for
			 providing personalized investment advice about securities to such retail
			 customers. The Commission shall consider the findings conclusions, and
			 recommendations of the study required under subsection (b).
					(g)Authority to
			 Establish a Fiduciary Duty for Brokers and Dealers
						(1)Securities
			 Exchange Act of 1934Section
			 15 of the Securities Exchange Act of 1934 (15 U.S.C. 78o) is amended by adding
			 at the end the following:
							
								(k)Standard of
				Conduct
									(1)In
				generalNotwithstanding any other provision of this Act or the
				Investment Advisers Act of 1940, the Commission may promulgate rules to provide
				that, with respect to a broker or dealer, when providing personalized
				investment advice about securities to a retail customer (and such other
				customers as the Commission may by rule provide), the standard of conduct for
				such broker or dealer with respect to such customer shall be the same as the
				standard of conduct applicable to an investment adviser under section 211 of
				the Investment Advisers Act of 1940. The receipt of compensation based on
				commission or other standard compensation for the sale of securities shall not,
				in and of itself, be considered a violation of such standard applied to a
				broker or dealer. Nothing in this section shall require a broker or dealer or
				registered representative to have a continuing duty of care or loyalty to the
				customer after providing personalized investment advice about
				securities.
									(2)Disclosure of
				range of products offeredWhere a broker or dealer sells only
				proprietary or other limited range of products, as determined by the
				Commission, the Commission may by rule require that such broker or dealer
				provide notice to each retail customer and obtain the consent or acknowledgment
				of the customer. The sale of only proprietary or other limited range of
				products by a broker or dealer shall not, in and of itself, be considered a
				violation of the standard set forth in paragraph (1).
									(l)Other
				mattersThe Commission shall—
									(1)facilitate the
				provision of simple and clear disclosures to investors regarding the terms of
				their relationships with brokers, dealers, and investment advisers, including
				any material conflicts of interest; and
									(2)examine and, where
				appropriate, promulgate rules prohibiting or restricting certain sales
				practices, conflicts of interest, and compensation schemes for brokers,
				dealers, and investment advisers that the Commission deems contrary to the
				public interest and the protection of
				investors.
									.
						(2)Investment
			 advisers Act of 1940Section 211 of the Investment Advisers Act
			 of 1940, is further amended by adding at the end the following new
			 subsections:
							
								(g)Standard of
				Conduct
									(1)In
				generalThe Commission may promulgate rules to provide that the
				standard of conduct for all brokers, dealers, and investment advisers, when
				providing personalized investment advice about securities to retail customers
				(and such other customers as the Commission may by rule provide), shall be to
				act in the best interest of the customer without regard to the financial or
				other interest of the broker, dealer, or investment adviser providing the
				advice. In accordance with such rules, any material conflicts of interest shall
				be disclosed and may be consented to by the customer. Such rules shall provide
				that such standard of conduct shall be no less stringent than the standard
				applicable to investment advisers under section 206(1) and (2) of this Act when
				providing personalized investment advice about securities, except the
				Commission shall not ascribe a meaning to the term ‘customer’ that would
				include an investor in a private fund managed by an investment adviser, where
				such private fund has entered into an advisory contract with such adviser. The
				receipt of compensation based on commission or fees shall not, in and of
				itself, be considered a violation of such standard applied to a broker, dealer,
				or investment adviser.
									(2)Retail customer
				definedFor purposes of this subsection, the term retail
				customer means a natural person, or the legal representative of such
				natural person, who—
										(A)receives
				personalized investment advice about securities from a broker, dealer, or
				investment adviser; and
										(B)uses such advice
				primarily for personal, family, or household purposes.
										(h)Other
				mattersThe Commission shall—
									(1)facilitate the
				provision of simple and clear disclosures to investors regarding the terms of
				their relationships with brokers, dealers, and investment advisers, including
				any material conflicts of interest; and
									(2)examine and, where
				appropriate, promulgate rules prohibiting or restricting certain sales
				practices, conflicts of interest, and compensation schemes for brokers,
				dealers, and investment advisers that the Commission deems contrary to the
				public interest and the protection of
				investors.
									.
						(h)Harmonization of
			 enforcement
						(1)Securities
			 exchange act of 1934Section 15 of the Securities Exchange Act of
			 1934, as amended by subsection (g)(1), is further amended by adding at the end
			 the following new subsection:
							
								(m)Harmonization of
				enforcementThe enforcement authority of the Commission with
				respect to violations of the standard of conduct applicable to a broker or
				dealer providing personalized investment advice about securities to a retail
				customer shall include—
									(1)the enforcement
				authority of the Commission with respect to such violations provided under this
				Act; and
									(2)the enforcement
				authority of the Commission with respect to violations of the standard of
				conduct applicable to an investment adviser under the Investment Advisers Act
				of 1940, including the authority to impose sanctions for such violations,
				and
									the
				Commission shall seek to prosecute and sanction violators of the standard of
				conduct applicable to a broker or dealer providing personalized investment
				advice about securities to a retail customer under this Act to same extent as
				the Commission prosecutes and sanctions violators of the standard of conduct
				applicable to an investment advisor under the Investment Advisers Act of
				1940..
						(2)Investment
			 advisers act of 1940Section 211 of the Investment Advisers Act
			 of 1940, as amended by subsection (g)(2), is further amended by adding at the
			 end the following new subsection:
							
								(i)Harmonization of
				enforcementThe enforcement authority of the Commission with
				respect to violations of the standard of conduct applicable to an investment
				adviser shall include—
									(1)the enforcement
				authority of the Commission with respect to such violations provided under this
				Act; and
									(2)the enforcement
				authority of the Commission with respect to violations of the standard of
				conduct applicable to a broker or dealer providing personalized investment
				advice about securities to a retail customer under the Securities Exchange Act
				of 1934, including the authority to impose sanctions for such violations,
				and
									the
				Commission shall seek to prosecute and sanction violators of the standard of
				conduct applicable to an investment adviser under this Act to same extent as
				the Commission prosecutes and sanctions violators of the standard of conduct
				applicable to a broker or dealer providing personalized investment advice about
				securities to a retail customer under the Securities Exchange Act of
				1934..
						914.Study on
			 enhancing investment adviser examinations
					(a)Study
			 required
						(1)In
			 generalThe Commission shall
			 review and analyze the need for enhanced examination and enforcement resources
			 for investment advisers.
						(2)Areas of
			 considerationThe study required by this subsection shall
			 examine—
							(A)the number and
			 frequency of examinations of investment advisers by the Commission over the 5
			 years preceding the date of the enactment of this subtitle;
							(B)the extent to
			 which having Congress authorize the Commission to designate one or more
			 self-regulatory organizations to augment the Commission’s efforts in overseeing
			 investment advisers would improve the frequency of examinations of investment
			 advisers; and
							(C)current and
			 potential approaches to examining the investment advisory activities of dually
			 registered broker-dealers and investment advisers or affiliated broker-dealers
			 and investment advisers.
							(b)Report
			 requiredThe Commission shall report its findings to the
			 Committee on Financial Services of the House of Representatives and the
			 Committee on Banking, Housing, and Urban Affairs of the Senate, not later than
			 180 days after the date of enactment of this subtitle, and shall use such
			 findings to revise its rules and regulations, as necessary. The report shall
			 include a discussion of regulatory or legislative steps that are recommended or
			 that may be necessary to address concerns identified in the study.
					915.Office of the
			 Investor AdvocateSection 4 of
			 the Securities Exchange Act of 1934 (15 U.S.C. 78d) is amended by adding at the
			 end the following:
					
						(g)Office of the
				Investor Advocate
							(1)Office
				EstablishedThere is established within the Commission the Office
				of the Investor Advocate (in this subsection referred to as the
				Office).
							(2)Investor
				Advocate
								(A)In
				GeneralThe head of the Office shall be the Investor Advocate,
				who shall—
									(i)report directly to
				the Chairman; and
									(ii)be appointed by
				the Chairman, in consultation with the Commission, from among individuals
				having experience in advocating for the interests of investors in securities
				and investor protection issues, from the perspective of investors.
									(B)CompensationThe annual rate of pay for the Investor
				Advocate shall be equal to the highest rate of annual pay for other senior
				executives who report to the Chairman of the Commission.
								(C)Limitation on
				serviceAn individual who serves as the Investor Advocate may not
				be employed by the Commission—
									(i)during the 2-year
				period ending on the date of appointment as Investor Advocate; or
									(ii)during the 5-year
				period beginning on the date on which the person ceases to serve as the
				Investor Advocate.
									(3)Staff of
				OfficeThe Investor Advocate, after consultation with the
				Chairman of the Commission, may retain or employ independent counsel, research
				staff, and service staff, as the Investor Advocate deems necessary to carry out
				the functions, powers, and duties of the Office.
							(4)Functions of the
				Investor AdvocateThe Investor Advocate shall—
								(A)assist retail
				investors in resolving significant problems such investors may have with the
				Commission or with self-regulatory organizations;
								(B)identify areas in
				which investors would benefit from changes in the regulations of the Commission
				or the rules of self-regulatory organizations;
								(C)identify problems
				that investors have with financial service providers and investment
				products;
								(D)analyze the
				potential impact on investors of—
									(i)proposed
				regulations of the Commission; and
									(ii)proposed rules of
				self-regulatory organizations registered under this title; and
									(E)to the extent
				practicable, propose to the Commission changes in the regulations or orders of
				the Commission and to Congress any legislative, administrative, or personnel
				changes that may be appropriate to mitigate problems identified under this
				paragraph and to promote the interests of investors.
								(5)Access to
				documentsThe Commission shall ensure that the Investor Advocate
				has full access to the documents of the Commission and any self-regulatory
				organization, as necessary to carry out the functions of the Office.
							(6)Annual
				Reports
								(A)Report on
				objectives
									(i)In
				generalNot later than June 30 of each year after 2010, the
				Investor Advocate shall submit to the Committee on Banking, Housing, and Urban
				Affairs of the Senate and the Committee on Financial Services of the House of
				Representatives a report on the objectives of the Investor Advocate for the
				following fiscal year.
									(ii)ContentsEach
				report required under clause (i) shall contain full and substantive analysis
				and explanation.
									(B)Report on
				activities
									(i)In
				GeneralNot later than December 31 of each year after 2010, the
				Investor Advocate shall submit to the Committee on Banking, Housing, and Urban
				Affairs of the Senate and the Committee on Financial Services of the House of
				Representatives a report on the activities of the Investor Advocate during the
				immediately preceding fiscal year.
									(ii)ContentsEach
				report required under clause (i) shall include—
										(I)appropriate
				statistical information and full and substantive analysis;
										(II)information on
				steps that the Investor Advocate has taken during the reporting period to
				improve investor services and the responsiveness of the Commission and
				self-regulatory organizations to investor concerns;
										(III)a summary of the
				most serious problems encountered by investors during the reporting
				period;
										(IV)an inventory of
				the items described in subclause (III) that includes—
											(aa)identification of
				any action taken by the Commission or the self-regulatory organization and the
				result of such action;
											(bb)the
				length of time that each item has remained on such inventory; and
											(cc)for
				items on which no action has been taken, the reasons for inaction, and an
				identification of any official who is responsible for such action;
											(V)recommendations
				for such administrative and legislative actions as may be appropriate to
				resolve problems encountered by investors; and
										(VI)any other
				information, as determined appropriate by the Investor Advocate.
										(iii)IndependenceEach
				report required under this paragraph shall be provided directly to the
				Committees listed in clause (i) without any prior review or comment from the
				Commission, any commissioner, any other officer or employee of the Commission,
				or the Office of Management and Budget.
									(iv)ConfidentialityNo
				report required under clause (i) may contain confidential information.
									(7)RegulationsThe
				Commission shall, by regulation, establish procedures requiring a formal
				response to all recommendations submitted to the Commission by the Investor
				Advocate, not later than 3 months after the date of such
				submission.
							.
				916.Streamlining of
			 filing procedures for self-regulatory organizations
					(a)Filing
			 proceduresSection 19(b) of the Securities Exchange Act of 1934
			 (15 U.S.C. 78s(b)) is amended by striking paragraph (2) (including the
			 undesignated matter immediately following subparagraph (B)) and inserting the
			 following:
						
							(2)Approval
				process
								(A)Approval process
				established
									(i)In
				generalExcept as provided in clause (ii), not later than 45 days
				after the date of publication of a proposed rule change under paragraph (1),
				the Commission shall—
										(I)by order, approve
				or disapprove the proposed rule change; or
										(II)institute
				proceedings under subparagraph (B) to determine whether the proposed rule
				change should be disapproved.
										(ii)Extension of
				time periodThe Commission may extend the period established
				under clause (i) by not more than an additional 45 days, if—
										(I)the Commission
				determines that a longer period is appropriate and publishes the reasons for
				such determination; or
										(II)the
				self-regulatory organization that filed the proposed rule change consents to
				the longer period.
										(B)Proceedings
									(i)Notice and
				hearingIf the Commission does not approve or disapprove a
				proposed rule change under subparagraph (A), the Commission shall provide to
				the self-regulatory organization that filed the proposed rule change—
										(I)notice of the
				grounds for disapproval under consideration; and
										(II)opportunity for
				hearing, to be concluded not later than 180 days after the date of publication
				of notice of the filing of the proposed rule change.
										(ii)Order of
				approval or disapproval
										(I)In
				generalExcept as provided in subclause (II), not later than 180
				days after the date of publication under paragraph (1), the Commission shall
				issue an order approving or disapproving the proposed rule change.
										(II)Extension of
				time periodThe Commission may extend the period for issuance
				under clause (I) by not more than 60 days, if—
											(aa)the
				Commission determines that a longer period is appropriate and publishes the
				reasons for such determination; or
											(bb)the
				self-regulatory organization that filed the proposed rule change consents to
				the longer period.
											(C)Standards for
				approval and disapproval
									(i)ApprovalThe
				Commission shall approve a proposed rule change of a self-regulatory
				organization if it finds that such proposed rule change is consistent with the
				requirements of this title and the rules and regulations issued under this
				title that are applicable to such organization.
									(ii)DisapprovalThe
				Commission shall disapprove a proposed rule change of a self-regulatory
				organization if it does not make a finding described in clause (i).
									(iii)Time for
				approvalThe Commission may not approve a proposed rule change
				earlier than 30 days after the date of publication under paragraph (1), unless
				the Commission finds good cause for so doing and publishes the reason for the
				finding.
									(D)Result of
				failure to institute or conclude proceedingsA proposed rule
				change shall be deemed to have been approved by the Commission, if—
									(i)the Commission
				does not approve or disapprove the proposed rule change or begin proceedings
				under subparagraph (B) within the period described in subparagraph (A);
				or
									(ii)the Commission
				does not issue an order approving or disapproving the proposed rule change
				under subparagraph (B) within the period described in subparagraph
				(B)(ii).
									(E)Publication date
				based on Federal Register publishingFor purposes of this
				paragraph, if, after filing a proposed rule change with the Commission pursuant
				to paragraph (1), a self-regulatory organization publishes a notice of the
				filing of such proposed rule change, together with the substantive terms of
				such proposed rule change, on a publicly accessible website, the Commission
				shall thereafter send the notice to the Federal Register for publication
				thereof under paragraph (1) within 15 days of the date on which such website
				publication is made. If the Commission fails to send the notice for publication
				thereof within such 15 day period, then the date of publication shall be deemed
				to be the date on which such website publication was made.
								(F)Rulemaking
									(i)In
				generalNot later than 180 days after the date of enactment of
				the Investor Protection and Securities Reform Act of 2010, after consultation
				with other regulatory agencies, the Commission shall promulgate rules setting
				forth the procedural requirements of the proceedings required under this
				paragraph.
									(ii)Notice and
				comment not requiredThe rules promulgated by the Commission
				under clause (i) are not required to include republication of proposed rule
				changes or solicitation of public
				comment.
									.
					(b)Clarification of
			 filing date
						(1)Rule of
			 constructionSection 19(b) of the Securities Exchange Act of 1934
			 (15 U.S.C. 78s(b)) is amended by adding at the end the following:
							
								(10)Rule of
				construction relating to filing date of proposed rule changes
									(A)In
				generalFor purposes of this subsection, the date of filing of a
				proposed rule change shall be deemed to be the date on which the Commission
				receives the proposed rule change.
									(B)ExceptionA
				proposed rule change has not been received by the Commission for purposes of
				subparagraph (A) if, not later than 7 business days after the date of receipt
				by the Commission, the Commission notifies the self-regulatory organization
				that such proposed rule change does not comply with the rules of the Commission
				relating to the required form of a proposed rule change, except that if the
				Commission determines that the proposed rule change is unusually lengthy and is
				complex or raises novel regulatory issues, the Commission shall inform the
				self-regulatory organization of such determination not later than 7 business
				days after the date of receipt by the Commission and, for the purposes of
				subparagraph (A), a proposed rule change has not been received by the
				Commission, if, not later than 21 days after the date of receipt by the
				Commission, the Commission notifies the self-regulatory organization that such
				proposed rule change does not comply with the rules of the Commission relating
				to the required form of a proposed rule
				change.
									.
						(2)PublicationSection
			 19(b)(1) of the Securities Exchange Act of 1934 (15 U.S.C. 78s(b)(1)) is
			 amended by striking upon and inserting as soon as
			 practicable after the date of.
						(c)Effective date
			 of proposed rulesSection 19(b)(3) of the Securities Exchange Act
			 of 1934 (15 U.S.C. 78s(b)(3)) is amended—
						(1)in subparagraph
			 (A)—
							(A)by striking
			 may take effect and inserting shall take effect;
			 and
							(B)by inserting
			 on any person, whether or not the person is a member of the
			 self-regulatory organization after charge imposed by the
			 self-regulatory organization; and
							(2)in subparagraph
			 (C)—
							(A)by amending the
			 second sentence to read as follows: At any time within the 60-day period
			 beginning on the date of filing of such a proposed rule change in accordance
			 with the provisions of paragraph (1), the Commission summarily may temporarily
			 suspend the change in the rules of the self-regulatory organization made
			 thereby, if it appears to the Commission that such action is necessary or
			 appropriate in the public interest, for the protection of investors, or
			 otherwise in furtherance of the purposes of this title.;
							(B)by inserting after
			 the second sentence the following: If the Commission takes such action,
			 the Commission shall institute proceedings under paragraph (2)(B) to determine
			 whether the proposed rule should be approved or disapproved.;
			 and
							(C)in the third
			 sentence, by striking the preceding sentence and inserting
			 this subparagraph.
							(d)Conforming
			 changeSection 19(b)(4)(D) of the Securities Exchange Act of 1934
			 (15 U.S.C. 78s(b)(4)(D)) is amended to read as follows:
						
							(D)(i)The Commission shall
				order the temporary suspension of any change in the rules of a clearing agency
				made by a proposed rule change that has taken effect under paragraph (3), if
				the appropriate regulatory agency for the clearing agency notifies the
				Commission not later than 30 days after the date on which the proposed rule
				change was filed of—
									(I)the determination by the appropriate
				regulatory agency that the rules of such clearing agency, as so changed, may be
				inconsistent with the safeguarding of securities or funds in the custody or
				control of such clearing agency or for which it is responsible; and
									(II)the reasons for the determination
				described in subclause (I).
									(ii)If the Commission takes action
				under clause (i), the Commission shall institute proceedings under paragraph
				(2)(B) to determine if the proposed rule change should be approved or
				disapproved.
								.
					917.Study regarding
			 financial literacy among investors
					(a)In
			 generalThe Commission shall conduct a study to identify—
						(1)the existing level
			 of financial literacy among retail investors, including subgroups of investors
			 identified by the Commission;
						(2)methods to improve
			 the timing, content, and format of disclosures to investors with respect to
			 financial intermediaries, investment products, and investment services;
						(3)the most useful
			 and understandable relevant information that retail investors need to make
			 informed financial decisions before engaging a financial intermediary or
			 purchasing an investment product or service that is typically sold to retail
			 investors, including shares of open-end companies, as that term is defined in
			 section 5 of the Investment Company Act of 1940 (15 U.S.C. 80a–5) that are
			 registered under section 8 of that Act;
						(4)methods to
			 increase the transparency of expenses and conflicts of interests in
			 transactions involving investment services and products, including shares of
			 open-end companies described in paragraph (3);
						(5)the most effective
			 existing private and public efforts to educate investors; and
						(6)in consultation
			 with the Financial Literacy and Education Commission, a strategy (including, to
			 the extent practicable, measurable goals and objectives) to increase the
			 financial literacy of investors in order to bring about a positive change in
			 investor behavior.
						(b)ReportNot
			 later than 2 years after the date of enactment of this Act, the Commission
			 shall submit a report on the study required under subsection (a) to—
						(1)the Committee on
			 Banking, Housing, and Urban Affairs of the Senate; and
						(2)the Committee on
			 Financial Services of the House of Representatives.
						918.Study regarding
			 mutual fund advertising
					(a)In
			 generalThe Comptroller General of the United States shall
			 conduct a study on mutual fund advertising to identify—
						(1)existing and
			 proposed regulatory requirements for open-end investment company
			 advertisements;
						(2)current marketing
			 practices for the sale of open-end investment company shares, including the use
			 of past performance data, funds that have merged, and incubator funds;
						(3)the impact of such
			 advertising on consumers; and
						(4)recommendations to
			 improve investor protections in mutual fund advertising and additional
			 information necessary to ensure that investors can make informed financial
			 decisions when purchasing shares.
						(b)ReportNot
			 later than 18 months after the date of enactment of this Act, the Comptroller
			 General of the United States shall submit a report on the results of the study
			 conducted under subsection (a) to—
						(1)the Committee on
			 Banking, Housing, and Urban Affairs of the United States Senate; and
						(2)the Committee on
			 Financial Services of the House of Representatives.
						919.Clarification
			 of Commission authority to require investor disclosures before purchase of
			 investment products and servicesSection 15 of the Securities Exchange Act of
			 1934 (15 U.S.C. 78o) is amended by adding at the end the following:
					
						(n)Disclosures to
				retail investors
							(1)In
				generalNotwithstanding any
				other provision of the securities laws, the Commission may issue rules
				designating documents or information that shall be provided by a broker or
				dealer to a retail investor before the purchase of an investment product or
				service by the retail investor.
							(2)ConsiderationsIn
				developing any rules under paragraph (1), the Commission shall consider whether
				the rules will promote investor protection, efficiency, competition, and
				capital formation.
							(3)Form and
				contents of documents and informationAny documents or
				information designated under a rule promulgated under paragraph (1)
				shall—
								(A)be in a summary
				format; and
								(B)contain clear and
				concise information about—
									(i)investment
				objectives, strategies, costs, and risks; and
									(ii)any compensation
				or other financial incentive received by a broker, dealer, or other
				intermediary in connection with the purchase of retail investment
				products.
									.
				919A.Study on
			 conflicts of interest
					(a)In
			 generalThe Comptroller General of the United States shall
			 conduct a study—
						(1)to identify and
			 examine potential conflicts of interest that exist between the staffs of the
			 investment banking and equity and fixed income securities analyst functions
			 within the same firm; and
						(2)to make
			 recommendations to Congress designed to protect investors in light of such
			 conflicts.
						(b)ConsiderationsIn
			 conducting the study under subsection (a), the Comptroller General
			 shall—
						(1)consider—
							(A)the potential for
			 investor harm resulting from conflicts, including consideration of the forms of
			 misconduct engaged in by the several securities firms and individuals that
			 entered into the Global Analyst Research Settlements in 2003 (also known as the
			 Global Settlement);
							(B)the nature and
			 benefits of the undertakings to which those firms agreed in enforcement
			 proceedings, including firewalls between research and investment banking,
			 separate reporting lines, dedicated legal and compliance staffs, allocation of
			 budget, physical separation, compensation, employee performance evaluations,
			 coverage decisions, limitations on soliciting investment banking business,
			 disclosures, transparency, and other measures;
							(C)whether any such
			 undertakings should be codified and applied permanently to securities firms, or
			 whether the Commission should adopt rules applying any such undertakings to
			 securities firms; and
							(D)whether to
			 recommend regulatory or legislative measures designed to mitigate possible
			 adverse consequences to investors arising from the conflicts of interest or to
			 enhance investor protection or confidence in the integrity of the securities
			 markets; and
							(2)consult with State
			 attorneys general, State securities officials, the Commission, the Financial
			 Industry Regulatory Authority (FINRA), NYSE Regulation, investor
			 advocates, brokers, dealers, retail investors, institutional investors, and
			 academics.
						(c)ReportThe
			 Comptroller General shall submit a report on the results of the study required
			 by this section to the Committee on Banking, Housing, and Urban Affairs of the
			 Senate and the Committee on Financial Services of the House of Representatives,
			 not later than 18 months after the date of enactment of this Act.
					919B.Study on
			 improved investor access to information on investment advisers and
			 broker-dealers
					(a)Study
						(1)In
			 generalNot later than 6 months after the date of enactment of
			 this Act, the Commission shall complete a study, including recommendations, of
			 ways to improve the access of investors to registration information (including
			 disciplinary actions, regulatory, judicial, and arbitration proceedings, and
			 other information) about registered and previously registered investment
			 advisers, associated persons of investment advisers, brokers and dealers and
			 their associated persons on the existing Central Registration Depository and
			 Investment Adviser Registration Depository systems, as well as identify
			 additional information that should be made publicly available.
						(2)ContentsThe
			 study required by subsection (a) shall include an analysis of the advantages
			 and disadvantages of further centralizing access to the information contained
			 in the 2 systems, including—
							(A)identification of
			 those data pertinent to investors; and
							(B)the identification
			 of the method and format for displaying and publishing such data to enhance
			 accessibility by and utility to investors.
							(b)ImplementationNot
			 later than 18 months after the date of completion of the study required by
			 subsection (a), the Commission shall implement any recommendations of the
			 study.
					919C.Study on
			 financial planners and the use of financial designations
					(a)In
			 generalThe Comptroller
			 General of the United States shall conduct a study to evaluate—
						(1)the effectiveness
			 of State and Federal regulations to protect investors and other consumers from
			 individuals who hold themselves out as financial planners through the use of
			 misleading titles, designations, or marketing materials;
						(2)current State and
			 Federal oversight structure and regulations for financial planners; and
						(3)legal or
			 regulatory gaps in the regulation of financial planners and other individuals
			 who provide or offer to provide financial planning services to
			 consumers.
						(b)ConsiderationsIn
			 conducting the study required under subsection (a), the Comptroller General
			 shall consider—
						(1)the role of
			 financial planners in providing advice regarding the management of financial
			 resources, including investment planning, income tax planning, education
			 planning, retirement planning, estate planning, and risk management;
						(2)whether current
			 regulations at the State and Federal level provide adequate ethical and
			 professional standards for financial planners;
						(3)the possible risk posed to investors and
			 other consumers by individuals who hold themselves out as financial planners or
			 as otherwise providing financial planning services in connection with the sale
			 of financial products, including insurance and securities;
						(4)the possible risk posed to investors and
			 other consumers by individuals who otherwise use titles, designations, or
			 marketing materials in a misleading way in connection with the delivery of
			 financial advice;
						(6)the ability of
			 investors and other consumers to understand licensing requirements and
			 standards of care that apply to individuals who hold themselves out as
			 financial planners or as otherwise providing financial planning
			 services;
						(7)the possible benefits to investors and
			 other consumers of regulation and professional oversight of financial planners;
			 and
						(8)any other
			 consideration that the Comptroller General deems necessary or appropriate to
			 effectively execute the study required under subsection (a).
						(c)RecommendationsIn providing recommendations for the
			 appropriate regulation of financial planners and other individuals who provide
			 or offer to provide financial planning services, in order to protect investors
			 and other consumers of financial planning services, the Comptroller General
			 shall consider—
						(1)the appropriate
			 structure for regulation of financial planners and individuals providing
			 financial planning services; and
						(2)the appropriate scope of the regulations
			 needed to protect investors and other consumers, including but not limited to
			 the need to establish competency standards, practice standards, ethical
			 guidelines, disciplinary authority, and transparency to investors and other
			 consumers.
						(d)Report
						(1)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Comptroller General shall submit a report on the study required
			 under subsection (a) to—
							(A)the Committee on
			 Banking, Housing, and Urban Affairs of the Senate;
							(B)the Special
			 Committee on Aging of the Senate; and
							(C)the Committee on
			 Financial Services of the House of Representatives.
							(2)Content
			 requirementsThe report required under paragraph (1) shall
			 describe the findings and determinations made by the Comptroller General in
			 carrying out the study required under subsection (a), including a description
			 of the considerations, analysis, and government, public, industry, nonprofit
			 and consumer input that the Comptroller General considered to make such
			 findings, conclusions, and legislative, regulatory, or other
			 recommendations.
						919D.OmbudsmanSection 4(g) of the Securities Exchange Act
			 of 1934, as added by section 914, is amended by adding at the end the
			 following:
					
						(8)Ombudsman
							(A)AppointmentNot
				later than 180 days after the date on which the first Investor Advocate is
				appointed under paragraph (2)(A)(i), the Investor Advocate shall appoint an
				Ombudsman, who shall report directly to the Investor Advocate.
							(B)DutiesThe
				Ombudsman appointed under subparagraph (A) shall—
								(i)act as a liaison
				between the Commission and any retail investor in resolving problems that
				retail investors may have with the Commission or with self-regulatory
				organizations;
								(ii)review and make
				recommendations regarding policies and procedures to encourage persons to
				present questions to the Investor Advocate regarding compliance with the
				securities laws; and
								(iii)establish
				safeguards to maintain the confidentiality of communications between the
				persons described in clause (ii) and the Ombudsman.
								(C)LimitationIn
				carrying out the duties of the Ombudsman under subparagraph (B), the Ombudsman
				shall utilize personnel of the Commission to the extent practicable. Nothing in
				this paragraph shall be construed as replacing, altering, or diminishing the
				activities of any ombudsman or similar office of any other agency.
							(D)ReportThe
				Ombudsman shall submit a semiannual report to the Investor Advocate that
				describes the activities and evaluates the effectiveness of the Ombudsman
				during the preceding year. The Investor Advocate shall include the reports
				required under this section in the reports required to be submitted by the
				Inspector Advocate under paragraph
				(6).
							.
				BIncreasing
			 regulatory enforcement and remedies
				921.Authority to
			 restrict mandatory pre-dispute arbitration
					(a)Amendment to
			 Securities Exchange Act of 1934Section 15 of the Securities
			 Exchange Act of 1934 (15 U.S.C. 78o), as amended by this title, is further
			 amended by adding at the end the following new subsection:
						
							(o)Authority to
				restrict mandatory pre-dispute arbitrationThe Commission, by
				rule, may prohibit, or impose conditions or limitations on the use of,
				agreements that require customers or clients of any broker, dealer, or
				municipal securities dealer to arbitrate any future dispute between them
				arising under the Federal securities laws, the rules and regulations
				thereunder, or the rules of a self-regulatory organization if it finds that
				such prohibition, imposition of conditions, or limitations are in the public
				interest and for the protection of
				investors.
							.
					(b)Amendment to
			 Investment Advisers Act of 1940Section 205 of the Investment
			 Advisers Act of 1940 (15 U.S.C. 80b–5) is amended by adding at the end the
			 following new subsection:
						
							(f)Authority to
				restrict mandatory pre-dispute arbitrationThe Commission, by
				rule, may prohibit, or impose conditions or limitations on the use of,
				agreements that require customers or clients of any investment adviser to
				arbitrate any future dispute between them arising under the Federal securities
				laws, the rules and regulations thereunder, or the rules of a self-regulatory
				organization if it finds that such prohibition, imposition of conditions, or
				limitations are in the public interest and for the protection of
				investors.
							.
					922.Whistleblower
			 protection
					(a)In
			 generalThe Securities Exchange Act of 1934 (15 U.S.C. 78a et
			 seq.) is amended by inserting after section 21E the following:
						
							21F.Securities
				whistleblower incentives and protection
								(a)DefinitionsIn
				this section the following definitions shall apply:
									(1)Covered judicial
				or administrative actionThe term covered judicial or
				administrative action means any judicial or administrative action
				brought by the Commission under the securities laws that results in monetary
				sanctions exceeding $1,000,000.
									(2)FundThe
				term Fund means the Securities and Exchange Commission Investor
				Protection Fund.
									(3)Original
				informationThe term original information means
				information that—
										(A)is derived from
				the independent knowledge or analysis of a whistleblower;
										(B)is not known to
				the Commission from any other source, unless the whistleblower is the original
				source of the information; and
										(C)is not exclusively
				derived from an allegation made in a judicial or administrative hearing, in a
				governmental report, hearing, audit, or investigation, or from the news media,
				unless the whistleblower is a source of the information.
										(4)Monetary
				sanctionsThe term monetary sanctions, when used
				with respect to any judicial or administrative action, means—
										(A)any monies,
				including penalties, disgorgement, and interest, ordered to be paid; and
										(B)any monies
				deposited into a disgorgement fund or other fund pursuant to section 308(b) of
				the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7246(b)), as a result of such action
				or any settlement of such action.
										(5)Related
				actionThe term related action, when used with
				respect to any judicial or administrative action brought by the Commission
				under the securities laws, means any judicial or administrative action brought
				by an entity described in subclauses (I) through (IV) of subsection
				(h)(2)(D)(i) that is based upon the original information provided by a
				whistleblower pursuant to subsection (a) that led to the successful enforcement
				of the Commission action.
									(6)WhistleblowerThe
				term whistleblower means any individual who provides, or 2 or more
				individuals acting jointly who provide, information relating to a violation of
				the securities laws to the Commission, in a manner established, by rule or
				regulation, by the Commission.
									(b)Awards
									(1)In
				generalIn any covered judicial or administrative action, or
				related action, the Commission, under regulations prescribed by the Commission
				and subject to subsection (c), shall pay an award or awards to 1 or more
				whistleblowers who voluntarily provided original information to the Commission
				that led to the successful enforcement of the covered judicial or
				administrative action, or related action, in an aggregate amount equal
				to—
										(A)not less than 10
				percent, in total, of what has been collected of the monetary sanctions imposed
				in the action or related actions; and
										(B)not more than 30
				percent, in total, of what has been collected of the monetary sanctions imposed
				in the action or related actions.
										(2)Payment of
				awardsAny amount paid under paragraph (1) shall be paid from the
				Fund.
									(c)Determination of
				amount of award; denial of award
									(1)Determination of
				amount of award
										(A)DiscretionThe
				determination of the amount of an award made under subsection (b) shall be in
				the discretion of the Commission.
										(B)CriteriaIn
				determining the amount of an award made under subsection (b), the
				Commission—
											(i)shall take into
				consideration—
												(I)the significance
				of the information provided by the whistleblower to the success of the covered
				judicial or administrative action;
												(II)the degree of
				assistance provided by the whistleblower and any legal representative of the
				whistleblower in a covered judicial or administrative action;
												(III)the programmatic
				interest of the Commission in deterring violations of the securities laws by
				making awards to whistleblowers who provide information that lead to the
				successful enforcement of such laws; and
												(IV)such additional
				relevant factors as the Commission may establish by rule or regulation;
				and
												(ii)shall not take
				into consideration the balance of the Fund.
											(2)Denial of
				awardNo award under subsection (b) shall be made—
										(A)to any
				whistleblower who is, or was at the time the whistleblower acquired the
				original information submitted to the Commission, a member, officer, or
				employee of—
											(i)an
				appropriate regulatory agency;
											(ii)the Department of
				Justice;
											(iii)a
				self-regulatory organization;
											(iv)the Public
				Company Accounting Oversight Board; or
											(v)a
				law enforcement organization;
											(B)to any
				whistleblower who is convicted of a criminal violation related to the judicial
				or administrative action for which the whistleblower otherwise could receive an
				award under this section;
										(C)to any
				whistleblower who gains the information through the performance of an audit of
				financial statements required under the securities laws and for whom such
				submission would be contrary to the requirements of section 10A of the
				Securities Exchange Act of 1934 (15 U.S.C. 78j–1); or
										(D)to any
				whistleblower who fails to submit information to the Commission in such form as
				the Commission may, by rule, require.
										(d)Representation
									(1)Permitted
				representationAny whistleblower who makes a claim for an award
				under subsection (b) may be represented by counsel.
									(2)Required
				representation
										(A)In
				generalAny whistleblower who anonymously makes a claim for an
				award under subsection (b) shall be represented by counsel if the whistleblower
				anonymously submits the information upon which the claim is based.
										(B)Disclosure of
				identityPrior to the payment of an award, a whistleblower shall
				disclose the identity of the whistleblower and provide such other information
				as the Commission may require, directly or through counsel for the
				whistleblower.
										(e)No contract
				necessaryNo contract with the Commission is necessary for any
				whistleblower to receive an award under subsection (b), unless otherwise
				required by the Commission by rule or regulation.
								(f)AppealsAny determination made under this section,
				including whether, to whom, or in what amount to make awards, shall be in the
				discretion of the Commission. Any such determination, except the determination
				of the amount of an award if the award was made in accordance with subsection
				(b), may be appealed to the appropriate court of appeals of the United States
				not more than 30 days after the determination is issued by the Commission. The
				court shall review the determination made by the Commission in accordance with
				section 706 of title 5, United States Code.
								(g)Investor
				Protection Fund
									(1)Fund
				establishedThere is established in the Treasury of the United
				States a fund to be known as the Securities and Exchange Commission
				Investor Protection Fund.
									(2)Use of
				FundThe Fund shall be available to the Commission, without
				further appropriation or fiscal year limitation, for—
										(A)paying awards to
				whistleblowers as provided in subsection (b); and
										(B)funding the
				activities of the Inspector General of the Commission under section
				4(i).
										(3)Deposits and
				credits
										(A) In
				generalThere shall be deposited into or credited to the Fund an
				amount equal to—
											(i)any monetary
				sanction collected by the Commission in any judicial or administrative action
				brought by the Commission under the securities laws that is not added to a
				disgorgement fund or other fund under section 308 of the Sarbanes-Oxley Act of
				2002 (15 U.S.C. 7246) or otherwise distributed to victims of a violation of the
				securities laws, or the rules and regulations thereunder, underlying such
				action, unless the balance of the Fund at the time the monetary sanction is
				collected exceeds $300,000,000;
											(ii)any monetary
				sanction added to a disgorgement fund or other fund under section 308 of the
				Sarbanes-Oxley Act of 2002 (15 U.S.C. 7246) that is not distributed to the
				victims for whom the Fund was established, unless the balance of the
				disgorgement fund at the time the determination is made not to distribute the
				monetary sanction to such victims exceeds $200,000,000; and
											(iii)all income from
				investments made under paragraph (4).
											(B)Additional
				amountsIf the amounts deposited into or credited to the Fund
				under subparagraph (A) are not sufficient to satisfy an award made under
				subsection (b), there shall be deposited into or credited to the Fund an amount
				equal to the unsatisfied portion of the award from any monetary sanction
				collected by the Commission in the covered judicial or administrative action on
				which the award is based.
										(4)Investments
										(A)Amounts in fund
				may be investedThe Commission may request the Secretary of the
				Treasury to invest the portion of the Fund that is not, in the discretion of
				the Commission, required to meet the current needs of the Fund.
										(B)Eligible
				investmentsInvestments shall be made by the Secretary of the
				Treasury in obligations of the United States or obligations that are guaranteed
				as to principal and interest by the United States, with maturities suitable to
				the needs of the Fund as determined by the Commission on the record.
										(C)Interest and
				proceeds creditedThe interest on, and the proceeds from the sale
				or redemption of, any obligations held in the Fund shall be credited to the
				Fund.
										(5)Reports to
				CongressNot later than October 30 of each fiscal year beginning
				after the date of enactment of this subsection, the Commission shall submit to
				the Committee on Banking, Housing, and Urban Affairs of the Senate, and the
				Committee on Financial Services of the House of Representatives a report
				on—
										(A)the whistleblower
				award program, established under this section, including—
											(i)a
				description of the number of awards granted; and
											(ii)the types of
				cases in which awards were granted during the preceding fiscal year;
											(B)the balance of the
				Fund at the beginning of the preceding fiscal year;
										(C)the amounts
				deposited into or credited to the Fund during the preceding fiscal year;
										(D)the amount of
				earnings on investments made under paragraph (4) during the preceding fiscal
				year;
										(E)the amount paid
				from the Fund during the preceding fiscal year to whistleblowers pursuant to
				subsection (b);
										(F)the balance of the
				Fund at the end of the preceding fiscal year; and
										(G)a complete set of
				audited financial statements, including—
											(i)a
				balance sheet;
											(ii)income statement;
				and
											(iii)cash flow
				analysis.
											(h)Protection of
				whistleblowers
									(1)Prohibition
				against retaliation
										(A)In
				generalNo employer may discharge, demote, suspend, threaten,
				harass, directly or indirectly, or in any other manner discriminate against, a
				whistleblower in the terms and conditions of employment because of any lawful
				act done by the whistleblower—
											(i)in
				providing information to the Commission in accordance with this section;
											(ii)in initiating,
				testifying in, or assisting in any investigation or judicial or administrative
				action of the Commission based upon or related to such information; or
											(iii)in making
				disclosures that are required or protected under the Sarbanes-Oxley Act of 2002
				(15 U.S.C. 7201 et seq.), the Securities Exchange Act of 1934 (15 U.S.C. 78a et
				seq.), including section 10A(m) of such Act (15 U.S.C. 78f(m)), section 1513(e)
				of title 18, United States Code, and any other law, rule, or regulation subject
				to the jurisdiction of the Commission.
											(B)Enforcement
											(i)Cause of
				actionAn individual who alleges discharge or other
				discrimination in violation of subparagraph (A) may bring an action under this
				subsection in the appropriate district court of the United States for the
				relief provided in subparagraph (C).
											(ii)SubpoenasA
				subpoena requiring the attendance of a witness at a trial or hearing conducted
				under this section may be served at any place in the United States.
											(iii)Statute of
				limitations
												(I)In
				generalAn action under this subsection may not be
				brought—
													(aa)more than 6 years
				after the date on which the violation of subparagraph (A) occurred; or
													(bb)more than 3 years
				after the date when facts material to the right of action are known or
				reasonably should have been known by the employee alleging a violation of
				subparagraph (A).
													(II)Required action
				within 10 yearsNotwithstanding subclause (I), an action under
				this subsection may not in any circumstance be brought more than 10 years after
				the date on which the violation occurs.
												(C)ReliefRelief
				for an individual prevailing in an action brought under subparagraph (B) shall
				include—
											(i)reinstatement with
				the same seniority status that the individual would have had, but for the
				discrimination;
											(ii)2
				times the amount of back pay otherwise owed to the individual, with interest;
				and
											(iii)compensation for
				litigation costs, expert witness fees, and reasonable attorneys’ fees.
											(2)Confidentiality
										(A)In
				generalExcept as provided in
				subparagraphs (B) and (C), the Commission and any officer or employee of the
				Commission shall not disclose any information, including information provided
				by a whistleblower to the Commission, which could reasonably be expected to
				reveal the identity of a whistleblower, except in accordance with the
				provisions of section 552a of title 5, United States Code, unless and until
				required to be disclosed to a defendant or respondent in connection with a
				public proceeding instituted by the Commission or any entity described in
				subparagraph (C). For purposes of section 552 of title 5, United States Code,
				this paragraph shall be considered a statute described in subsection (b)(3)(B)
				of such section.
										(B)Exempted
				statuteFor purposes of section 552 of title 5, United States
				Code, this paragraph shall be considered a statute described in subsection
				(b)(3)(B) of such section 552.
										(C)Rule of
				constructionNothing in this section is intended to limit, or
				shall be construed to limit, the ability of the Attorney General to present
				such evidence to a grand jury or to share such evidence with potential
				witnesses or defendants in the course of an ongoing criminal
				investigation.
										(D)Availability to
				government agencies
											(i)In
				generalWithout the loss of its status as confidential in the
				hands of the Commission, all information referred to in subparagraph (A) may,
				in the discretion of the Commission, when determined by the Commission to be
				necessary to accomplish the purposes of this Act and to protect investors, be
				made available to—
												(I)the Attorney
				General of the United States;
												(II)an appropriate
				regulatory authority;
												(III)a
				self-regulatory organization;
												(IV)a State attorney
				general in connection with any criminal investigation;
												(V)any appropriate
				State regulatory authority;
												(VI)the Public
				Company Accounting Oversight Board;
												(VII)a foreign
				securities authority; and
												(VIII)a foreign law
				enforcement authority.
												(ii)Confidentiality
												(I)In
				generalEach of the entities described in subclauses (I) through
				(VI) of clause (i) shall maintain such information as confidential in
				accordance with the requirements established under subparagraph (A).
												(II)Foreign
				authoritiesEach of the entities described in subclauses (VII)
				and (VIII) of clause (i) shall maintain such information in accordance with
				such assurances of confidentiality as the Commission determines
				appropriate.
												(3)Rights
				retainedNothing in this section shall be deemed to diminish the
				rights, privileges, or remedies of any whistleblower under any Federal or State
				law, or under any collective bargaining agreement.
									(i)Provision of
				false informationA whistleblower shall not be entitled to an
				award under this section if the whistleblower—
									(1)knowingly and
				willfully makes any false, fictitious, or fraudulent statement or
				representation; or
									(2)uses any false
				writing or document knowing the writing or document contains any false,
				fictitious, or fraudulent statement or entry.
									(j)Rulemaking
				authorityThe Commission shall have the authority to issue such
				rules and regulations as may be necessary or appropriate to implement the
				provisions of this section consistent with the purposes of this
				section.
								.
					(b)Protection for
			 employees of nationally recognized statistical rating
			 organizationsSection 1514A(a) of title 18, United States Code,
			 is amended—
						(1)by inserting
			 or nationally recognized statistical rating organization (as defined in
			 section 3(a) of the Securities Exchange Act of 1934 (15 U.S.C. 78c),
			 after 78o(d)),; and
						(2)by inserting
			 or nationally recognized statistical rating organization after
			 such company.
						(c)Section 1514A of
			 title 18, United States Code
						(1)Statute of
			 limitations; jury trialSection 1514A(b)(2) of title 18, United
			 States Code, is amended—
							(A)in subparagraph
			 (D)—
								(i)by
			 striking 90 and inserting 180; and
								(ii)by
			 striking the period at the end and inserting , or after the date on
			 which the employee became aware of the violation.; and
								(B)by adding at the
			 end the following:
								
									(E)Jury
				trialA party to an action brought under paragraph (1)(B) shall
				be entitled to trial by
				jury.
									.
							(2)Private
			 securities litigation witnesses; nonenforceability;
			 informationSection 1514A of title 18, United States Code, is
			 amended by adding at the end the following:
							
								(e)Nonenforceability
				of certain provisions waiving rights and remedies or requiring arbitration of
				disputes
									(1)Waiver of rights
				and remediesThe rights and remedies provided for in this section
				may not be waived by any agreement, policy form, or condition of employment,
				including by a predispute arbitration agreement.
									(2)Predispute
				arbitration agreementsNo predispute arbitration agreement shall
				be valid or enforceable, if the agreement requires arbitration of a dispute
				arising under this
				section.
									.
						(d)Study of
			 whistleblower protection program
						(1)StudyThe
			 Inspector General of the Commission shall conduct a study of the whistleblower
			 protections established under the amendments made by this section,
			 including—
							(A)whether the final
			 rules and regulation issued under the amendments made by this section have made
			 the whistleblower protection program (referred to in this subsection as the
			 program) clearly defined and user-friendly;
							(B)whether the
			 program is promoted on the website of the Commission and has been widely
			 publicized;
							(C)whether the
			 Commission is prompt in—
								(i)responding
			 to—
									(I)information
			 provided by whistleblowers; and
									(II)applications for
			 awards filed by whistleblowers;
									(ii)updating
			 whistleblowers about the status of their applications; and
								(iii)otherwise
			 communicating with the interested parties;
								(D)whether the
			 minimum and maximum reward levels are adequate to entice whistleblowers to come
			 forward with information and whether the reward levels are so high as to
			 encourage illegitimate whistleblower claims;
							(E)whether the
			 appeals process has been unduly burdensome for the Commission;
							(F)whether the
			 funding mechanism for the Investor Protection Fund is adequate;
							(G)whether, in the
			 interest of protecting investors and identifying and preventing fraud, it would
			 be useful for Congress to consider empowering whistleblowers or other
			 individuals, who have already attempted to pursue the case through the
			 Commission, to have a private right of action to bring suit based on the facts
			 of the same case, on behalf of the Government and themselves, against persons
			 who have committee securities fraud;
							(H)(i)whether the exemption
			 under section 552(b)(3) of title 5 (known as the Freedom of Information Act)
			 established in section 21F(h)(2)(A) of the Securities Exchange Act of 1934, as
			 added by this Act, aids whistleblowers in disclosing information to the
			 Commission;
								(ii)what impact the exemption
			 described in clause (i) has had on the ability of the public to access
			 information about the regulation and enforcement by the Commission of
			 securities; and
								(iii)any recommendations on whether
			 the exemption described in clause (i) should remain in effect; and
								(I)such other matters
			 as the Inspector General deems appropriate.
							(2)ReportNot
			 later than 30 months after the date of enactment of this Act, the Inspector
			 General shall—
							(A)submit a report on
			 the findings of the study required under paragraph (1) to the Committee on
			 Banking, Housing, and Urban Affairs of the Senate and the Committee on
			 Financial Services of the House; and
							(B)make the report
			 described in subparagraph (A) available to the public through publication of
			 the report on the website of the Commission.
							923.Conforming
			 amendments for whistleblower protection
					(a)In
			 general
						(1)Securities Act
			 of 1933Section 20(d)(3)(A) of the Securities Act of 1933 (15
			 U.S.C. 77t(d)(3)(A)) is amended by inserting and section 21F of the
			 Securities Exchange Act of 1934 after the Sarbanes-Oxley Act of
			 2002.
						(2)Investment
			 Company Act of 1940Section 42(e)(3)(A) of the Investment Company
			 Act of 1940 (15 U.S.C. 80a–41(e)(3)(A)) is amended by inserting and
			 section 21F of the Securities Exchange Act of 1934 after the
			 Sarbanes-Oxley Act of 2002.
						(3)Investment
			 Advisers Act of 1940Section 209(e)(3)(A) of the Investment
			 Advisers Act of 1940 (15 U.S.C. 80b–9(e)(3)(A)) is amended by inserting
			 and section 21F of the Securities Exchange Act of 1934 after
			 the Sarbanes-Oxley Act of 2002.
						(b)Securities
			 Exchange Act
						(1)Section
			 21Section 21(d)(3)(C)(i) of the Securities Exchange Act of 1934
			 (15 U.S.C. 78u(d)(3)(C)(i)) is amended by inserting and section 21F of
			 this title after the Sarbanes-Oxley Act of 2002.
						(2)Section
			 21ASection 21A of the Securities Exchange Act of 1934 (15 U.S.C.
			 78u–1) is amended—
							(A)in subsection
			 (d)(1) by—
								(i)striking
			 (subject to subsection (e)); and
								(ii)inserting
			 and section 21F of this title after the Sarbanes-Oxley
			 Act of 2002;
								(B)by striking
			 subsection (e); and
							(C)by redesignating
			 subsections (f) and (g) as subsections (e) and (f), respectively.
							924.Implementation
			 and transition provisions for whistleblower protection
					(a)Implementing
			 rulesThe Commission shall issue final regulations implementing
			 the provisions of section 21F of the Securities Exchange Act of 1934, as added
			 by this subtitle, not later than 270 days after the date of enactment of this
			 Act.
					(b)Original
			 informationInformation provided to the Commission in writing by
			 a whistleblower shall not lose the status of original information (as defined
			 in section 21F(a)(3) of the Securities Exchange Act of 1934, as added by this
			 subtitle) solely because the whistleblower provided the information prior to
			 the effective date of the regulations, if the information is provided by the
			 whistleblower after the date of enactment of this subtitle.
					(c)AwardsA
			 whistleblower may receive an award pursuant to section 21F of the Securities
			 Exchange Act of 1934, as added by this subtitle, regardless of whether any
			 violation of a provision of the securities laws, or a rule or regulation
			 thereunder, underlying the judicial or administrative action upon which the
			 award is based, occurred prior to the date of enactment of this
			 subtitle.
					(d)Administration
			 and enforcementThe Securities and Exchange Commission shall
			 establish a separate office within the Commission to administer and enforce the
			 provisions of section 21F of the Securities Exchange Act of 1934 (as add by
			 section 922(a)). Such office shall report annually to the Committee on Banking,
			 Housing, and Urban Affairs of the Senate and the Committee on Financial
			 Services of the House of Representatives on its activities, whistleblower
			 complaints, and the response of the Commission to such complaints.
					925.Collateral
			 bars
					(a)Securities
			 Exchange Act of 1934
						(1)Section
			 15Section 15(b)(6)(A) of the Securities Exchange Act of 1934 (15
			 U.S.C. 78o(b)(6)(A)) is amended by striking 12 months, or bar such
			 person from being associated with a broker or dealer, and inserting
			 12 months, or bar any such person from being associated with a broker,
			 dealer, investment adviser, municipal securities dealer, municipal advisor,
			 transfer agent, or nationally recognized statistical rating
			 organization,.
						(2)Section
			 15bSection 15B(c)(4) of the Securities Exchange Act of 1934 (15
			 U.S.C. 78o–4(c)(4)) is amended by striking twelve months or bar any such
			 person from being associated with a municipal securities dealer,  and
			 inserting 12 months or bar any such person from being associated with a
			 broker, dealer, investment adviser, municipal securities dealer, municipal
			 advisor, transfer agent, or nationally recognized statistical rating
			 organization,.
						(3)Section
			 17aSection 17A(c)(4)(C) of the Securities Exchange Act of 1934
			 (15 U.S.C. 78q–1(c)(4)(C)) is amended by striking twelve months or bar
			 any such person from being associated with the transfer agent,  and
			 inserting 12 months or bar any such person from being associated with
			 any transfer agent, broker, dealer, investment adviser, municipal securities
			 dealer, municipal advisor, or nationally recognized statistical rating
			 organization,.
						(b)Investment
			 Advisers Act of 1940Section 203(f) of the Investment Advisers
			 Act of 1940 (15 U.S.C. 80b–3(f)) is amended by striking twelve months or
			 bar any such person from being associated with an investment adviser, 
			 and inserting 12 months or bar any such person from being associated
			 with an investment adviser, broker, dealer, municipal securities dealer,
			 municipal advisor, transfer agent, or nationally recognized statistical rating
			 organization,.
					926.Disqualifying
			 felons and other bad actors from Regulation D
			 offeringsNot later than 1
			 year after the date of enactment of this Act, the Commission shall issue rules
			 for the disqualification of offerings and sales of securities made under
			 section 230.506 of title 17, Code of Federal Regulations, that—
					(1)are substantially
			 similar to the provisions of section 230.262 of title 17, Code of Federal
			 Regulations, or any successor thereto; and
					(2)disqualify any
			 offering or sale of securities by a person that—
						(A)is subject to a
			 final order of a State securities commission (or an agency or officer of a
			 State performing like functions), a State authority that supervises or examines
			 banks, savings associations, or credit unions, a State insurance commission (or
			 an agency or officer of a State performing like functions), an appropriate
			 Federal banking agency, or the National Credit Union Administration,
			 that—
							(i)bars
			 the person from—
								(I)association with
			 an entity regulated by such commission, authority, agency, or officer;
								(II)engaging in the
			 business of securities, insurance, or banking; or
								(III)engaging in
			 savings association or credit union activities; or
								(ii)constitutes a
			 final order based on a violation of any law or regulation that prohibits
			 fraudulent, manipulative, or deceptive conduct within the 10-year period ending
			 on the date of the filing of the offer or sale; or
							(B)has been convicted
			 of any felony or misdemeanor in connection with the purchase or sale of any
			 security or involving the making of any false filing with the
			 Commission.
						927.Equal treatment
			 of self-regulatory organization rulesSection 29(a) of the Securities Exchange Act
			 of 1934 (15 U.S.C. 78cc(a)) is amended by striking an exchange required
			 thereby and inserting a self-regulatory
			 organization,.
				928.Clarification
			 that section 205 of the Investment Advisers Act of 1940 does not apply to
			 State-registered advisersSection 205(a) of the Investment Advisers
			 Act of 1940 (15 U.S.C. 80b–5(a)) is amended, in the matter preceding paragraph
			 (1)—
					(1)by striking
			 , unless exempt from registration pursuant to section 203(b),
			 and inserting registered or required to be registered with the
			 Commission;
					(2)by striking
			 make use of the mails or any means or instrumentality of interstate
			 commerce, directly or indirectly, to; and
					(3)by striking
			 to after in any way.
					929.Unlawful margin
			 lendingSection 7(c)(1)(A) of
			 the Securities Exchange Act of 1934 (15 U.S.C. 78g(c)(1)(A)) is amended by
			 striking ; and and inserting ; or.
				929A.Protection for
			 employees of subsidiaries and affiliates of publicly traded
			 companiesSection 1514A of
			 title 18, United States Code, is amended by inserting including any
			 subsidiary or affiliate whose financial information is included in the
			 consolidated financial statements of such company after the
			 Securities Exchange Act of 1934 (15 U.S.C. 78o(d)).
				929B.Fair Fund
			 amendmentsSection 308 of the
			 Sarbanes-Oxley Act of 2002 (15 U.S.C. 7246(a)) is amended—
					(1)by striking
			 subsection (a) and inserting the following:
						
							(a)Civil penalties
				to be used for the relief of victimsIf, in any judicial or administrative
				action brought by the Commission under the securities laws, the Commission
				obtains a civil penalty against any person for a violation of such laws, or
				such person agrees, in settlement of any such action, to such civil penalty,
				the amount of such civil penalty shall, on the motion or at the direction of
				the Commission, be added to and become part of a disgorgement fund or other
				fund established for the benefit of the victims of such
				violation.
							;
					(2)in subsection
			 (b)—
						(A)by striking
			 for a disgorgement fund described in subsection (a) and
			 inserting for a disgorgement fund or other fund described in subsection
			 (a); and
						(B)by striking
			 in the disgorgement fund and inserting in such
			 fund; and
						(3)by striking
			 subsection (e).
					929C.Increasing the
			 borrowing limit on Treasury loansSection 4(h) of the Securities Investor
			 Protection Act of 1970 (15 U.S.C. 78ddd(h)) is amended in the first sentence,
			 by striking $1,000,000,000 and inserting
			 $2,500,000,000.
				929D.Lost and
			 stolen securitiesSection
			 17(f)(1) of the Securities Exchange Act of 1934 (15 U.S.C. 78q(f)(1)) is
			 amended—
					(1)in subparagraph
			 (A), by striking missing, lost, counterfeit, or stolen
			 securities and inserting securities that are missing, lost,
			 counterfeit, stolen, or cancelled; and
					(2)in subparagraph
			 (B), by striking or stolen and inserting stolen,
			 cancelled, or reported in such other manner as the Commission, by rule, may
			 prescribe.
					929E.Nationwide
			 service of subpoenas
					(a)Securities Act
			 of 1933Section 22(a) of the Securities Act of 1933 (15 U.S.C.
			 77v(a)) is amended by inserting after the second sentence the following:
			 In any action or proceeding instituted by the Commission under this
			 title in a United States district court for any judicial district, a subpoena
			 issued to compel the attendance of a witness or the production of documents or
			 tangible things (or both) at a hearing or trial may be served at any place
			 within the United States. Rule 45(c)(3)(A)(ii) of the Federal Rules of Civil
			 Procedure shall not apply to a subpoena issued under the preceding
			 sentence..
					(b)Securities
			 Exchange Act of 1934Section 27 of the Securities Exchange Act of
			 1934 (15 U.S.C. 78aa) is amended by inserting after the third sentence the
			 following: In any action or proceeding instituted by the Commission
			 under this title in a United States district court for any judicial district, a
			 subpoena issued to compel the attendance of a witness or the production of
			 documents or tangible things (or both) at a hearing or trial may be served at
			 any place within the United States. Rule 45(c)(3)(A)(ii) of the Federal Rules
			 of Civil Procedure shall not apply to a subpoena issued under the preceding
			 sentence..
					(c)Investment
			 Company Act of 1940Section 44 of the Investment Company Act of
			 1940 (15 U.S.C. 80a–43) is amended by inserting after the fourth sentence the
			 following: In any action or proceeding instituted by the Commission
			 under this title in a United States district court for any judicial district, a
			 subpoena issued to compel the attendance of a witness or the production of
			 documents or tangible things (or both) at a hearing or trial may be served at
			 any place within the United States. Rule 45(c)(3)(A)(ii) of the Federal Rules
			 of Civil Procedure shall not apply to a subpoena issued under the preceding
			 sentence..
					(d)Investment
			 Advisers Act of 1940Section 214 of the Investment Advisers Act
			 of 1940 (15 U.S.C. 80b–14) is amended by inserting after the third sentence the
			 following: In any action or proceeding instituted by the Commission
			 under this title in a United States district court for any judicial district, a
			 subpoena issued to compel the attendance of a witness or the production of
			 documents or tangible things (or both) at a hearing or trial may be served at
			 any place within the United States. Rule 45(c)(3)(A)(ii) of the Federal Rules
			 of Civil Procedure shall not apply to a subpoena issued under the preceding
			 sentence..
					929F.Formerly
			 associated persons
					(a)Member or
			 employee of the municipal securities rulemaking boardSection
			 15B(c)(8) of the Securities Exchange Act of 1934 (15 U.S.C. 78o–4(c)(8)) is
			 amended by striking any member or employee and inserting
			 any person who is, or at the time of the alleged violation or abuse was,
			 a member or employee.
					(b)Person
			 associated with a government securities broker or dealerSection
			 15C(c) of the Securities Exchange Act of 1934 (15 U.S.C. 78o–5(c)) is
			 amended—
						(1)in paragraph
			 (1)(C), by striking any person associated, or seeking to become
			 associated, and inserting any person who is, or at the time of
			 the alleged misconduct was, associated or seeking to become associated;
			 and
						(2)in paragraph
			 (2)—
							(A)in subparagraph
			 (A), by inserting , seeking to become associated, or, at the time of the
			 alleged misconduct, associated or seeking to become associated after
			 any person associated; and
							(B)in subparagraph
			 (B), by inserting , seeking to become associated, or, at the time of the
			 alleged misconduct, associated or seeking to become associated after
			 any person associated.
							(c)Person
			 associated with a member of a national securities exchange or registered
			 securities associationSection 21(a)(1) of the Securities
			 Exchange Act of 1934 (15 U.S.C. 78u(a)(1)) is amended, in the first sentence,
			 by inserting , or, as to any act or practice, or omission to act, while
			 associated with a member, formerly associated after member or a
			 person associated.
					(d)Participant of a
			 registered clearing agencySection 21(a)(1) of the Securities
			 Exchange Act of 1934 (15 U.S.C. 78u(a)(1)) is amended, in the first sentence,
			 by inserting or, as to any act or practice, or omission to act, while a
			 participant, was a participant, after in which such person is a
			 participant,.
					(e)Officer or
			 director of a self-regulatory organizationSection 19(h)(4) of
			 the Securities Exchange Act of 1934 (15 U.S.C. 78s(h)(4)) is amended—
						(1)by striking
			 any officer or director and inserting any person who is,
			 or at the time of the alleged misconduct was, an officer or director;
			 and
						(2)by striking
			 such officer or director and inserting such
			 person.
						(f)Officer or
			 director of an investment companySection 36(a) of the Investment
			 Company Act of 1940 (15 U.S.C. 80a–35(a)) is amended—
						(1)by striking
			 a person serving or acting and inserting a person who is,
			 or at the time of the alleged misconduct was, serving or acting;
			 and
						(2)by striking
			 such person so serves or acts and inserting such person
			 so serves or acts, or at the time of the alleged misconduct, so served or
			 acted.
						(g)Person
			 associated with a public accounting firm
						(1)Sarbanes-Oxley
			 Act of 2002 amendmentSection 2(a)(9) of the Sarbanes-Oxley Act
			 of 2002 (15 U.S.C. 7201(9)) is amended by adding at the end the
			 following:
							
								(C)Investigative
				and enforcement authorityFor
				purposes of sections 3(c), 101(c), 105, and 107(c) and the rules of the Board
				and Commission issued thereunder, except to the extent specifically excepted by
				such rules, the terms defined in subparagraph (A) shall include any person
				associated, seeking to become associated, or formerly associated with a public
				accounting firm, except that—
									(i)the authority to
				conduct an investigation of such person under section 105(b) shall apply only
				with respect to any act or practice, or omission to act, by the person while
				such person was associated or seeking to become associated with a registered
				public accounting firm; and
									(ii)the authority to
				commence a disciplinary proceeding under section 105(c)(1), or impose sanctions
				under section 105(c)(4), against such person shall apply only with respect
				to—
										(I)conduct occurring
				while such person was associated or seeking to become associated with a
				registered public accounting firm; or
										(II)non-cooperation,
				as described in section 105(b)(3), with respect to a demand in a Board
				investigation for testimony, documents, or other information relating to a
				period when such person was associated or seeking to become associated with a
				registered public accounting
				firm.
										.
						(2)Securities
			 Exchange Act of 1934 amendmentSection 21(a)(1) of the Securities Exchange
			 Act of 1934 (15 U.S.C. 78u(a)(1)) is amended by striking or a person
			 associated with such a firm and inserting “, a person associated with
			 such a firm, or, as to any act, practice, or omission to act, while associated
			 with such firm, a person formerly associated with such a firm”.
						(h)Supervisory
			 personnel of an audit firmSection 105(c)(6) of the
			 Sarbanes-Oxley Act of 2002 (15 U.S.C. 7215(c)(6)) is amended—
						(1)in subparagraph
			 (A), by striking the supervisory personnel and inserting
			 any person who is, or at the time of the alleged failure reasonably to
			 supervise was, a supervisory person; and
						(2)in subparagraph
			 (B)—
							(A)by striking
			 No associated person and inserting No current or former
			 supervisory person; and
							(B)by striking
			 any other person and inserting any associated
			 person.
							(i)Member of the
			 Public Company Accounting Oversight BoardSection 107(d)(3) of
			 the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7217(d)(3)) is amended by striking
			 any member and inserting any person who is, or at the
			 time of the alleged misconduct was, a member.
					929G.Streamlined
			 hiring authority for market specialists
					(a)Appointment
			 authoritySection 3114 of title 5, United States Code, is amended
			 by striking the section heading and all that follows through the end of
			 subsection (a) and inserting the following:
						
							3114.Appointment of
				candidates to certain positions in the competitive service by the Securities
				and Exchange Commission
								(a)ApplicabilityThis
				section applies with respect to any position of accountant, economist, and
				securities compliance examiner at the Commission that is in the competitive
				service, and any position at the Commission in the competitive service that
				requires specialized knowledge of financial and capital market formation or
				regulation, financial market structures or surveillance, or information
				technology.
								.
					(b)Clerical
			 amendmentThe table of sections for chapter 31 of title 5, United
			 States Code, is amended by striking the item relating to section 3114 and
			 inserting the following:
						
							
								3114. Appointment of candidates
				to positions in the competitive service by the Securities and Exchange
				Commission.
							
							.
					(c)Pay
			 authorityThe Commission may set the rate of pay for experts and
			 consultants appointed under the authority of section 3109 of title 5, United
			 States Code, in the same manner in which it sets the rate of pay for employees
			 of the Commission.
					929H.SIPC
			 Reforms
					(a)Increasing the cash limit of
			 protectionSection 9 of the
			 Securities Investor Protection Act of 1970 (15 U.S.C. 78fff–3) is
			 amended—
						(1)in subsection (a)(1), by striking
			 $100,000 for each such customer and inserting the
			 standard maximum cash advance amount for each such customer, as determined in
			 accordance with subsection (d); and
						(2)by adding the following new
			 subsections:
							
								(d)Standard maximum cash advance amount
				definedFor purposes of this
				section, the term standard maximum cash advance amount means
				$250,000, as such amount may be adjusted after December 31, 2010, as provided
				under subsection (e).
								(e)Inflation adjustment
									(1)In generalNot later than January 1, 2011, and every 5
				years thereafter, and subject to the approval of the Commission as provided
				under section 3(e)(2), the Board of Directors of SIPC shall determine whether
				an inflation adjustment to the standard maximum cash advance amount is
				appropriate. If the Board of Directors of SIPC determines such an adjustment is
				appropriate, then the standard maximum cash advance amount shall be an amount
				equal to—
										(A)$250,000 multiplied by—
										(B)the ratio of the annual value of the
				Personal Consumption Expenditures Chain-Type Price Index (or any successor
				index thereto), published by the Department of Commerce, for the calendar year
				preceding the year in which such determination is made, to the published annual
				value of such index for the calendar year preceding the year in which this
				subsection was enacted.
										The index values used in calculations
				under this paragraph shall be, as of the date of the calculation, the values
				most recently published by the Department of Commerce.(2)RoundingIf the standard maximum cash advance amount
				determined under paragraph (1) for any period is not a multiple of $10,000, the
				amount so determined shall be rounded down to the nearest $10,000.
									(3)Publication and report to the
				CongressNot later than April
				5 of any calendar year in which a determination is required to be made under
				paragraph (1)—
										(A)the Commission shall publish in the Federal
				Register the standard maximum cash advance amount; and
										(B)the Board of Directors of SIPC shall submit
				a report to the Congress stating the standard maximum cash advance
				amount.
										(4)Implementation periodAny adjustment to the standard maximum cash
				advance amount shall take effect on January 1 of the year immediately
				succeeding the calendar year in which such adjustment is made.
									(5)Inflation adjustment
				considerationsIn making any
				determination under paragraph (1) to increase the standard maximum cash advance
				amount, the Board of Directors of SIPC shall consider—
										(A)the overall state of the fund and the
				economic conditions affecting members of SIPC;
										(B)the potential problems affecting members of
				SIPC; and
										(C)such other factors as the Board of
				Directors of SIPC may determine
				appropriate.
										.
						(b)Liquidation of a
			 carrying broker-dealerSection 5(a)(3) of the Securities Investor
			 Protection Act of 1970 (15 U.S.C. 78eee(a)(3)) is amended—
						(1)by striking the undesignated matter
			 immediately following subparagraph (B);
						(2)in subparagraph (A), by striking any
			 member of SIPC and inserting the member;
						(3)in subparagraph (B), by striking the comma
			 at the end and inserting a period;
						(4)by striking
			 If SIPC and inserting the following:
							
								(A)In
				generalSIPC may, upon notice to a member of SIPC, file an
				application for a protective decree with any court of competent jurisdiction
				specified in section 21(e) or 27 of the Securities Exchange Act of 1934, except
				that no such application shall be filed with respect to a member, the only
				customers of which are persons whose claims could not be satisfied by SIPC
				advances pursuant to section 9, if SIPC
								;
				and
						(5)by adding at the
			 end the following:
							
								(B)Consent
				requiredNo member of SIPC that has a customer may enter into an
				insolvency, receivership, or bankruptcy proceeding, under Federal or State law,
				without the specific consent of SIPC, except as provided in title II of the
				Dodd-Frank Wall Street Reform and Consumer Protection
				Act.
								.
						929I.Protecting
			 confidentiality of materials submitted to the Commission
					(a)Securities
			 Exchange Act of 1934Section 24 of the Securities Exchange Act of
			 1934 (15 U.S.C. 78x) is amended—
						(1)in subsection (d),
			 by striking subsection (e) and inserting subsection
			 (f);
						(2)by redesignating
			 subsection (e) as subsection (f); and
						(3)by inserting after
			 subsection (d) the following:
							
								(e)Records obtained
				from registered persons
									(1)In
				generalExcept as provided in subsection (f), the Commission
				shall not be compelled to disclose records or information obtained pursuant to
				section 17(b), or records or information based upon or derived from such
				records or information, if such records or information have been obtained by
				the Commission for use in furtherance of the purposes of this title, including
				surveillance, risk assessments, or other regulatory and oversight
				activities.
									(2)Treatment of
				informationFor purposes of section 552 of title 5, United States
				Code, this subsection shall be considered a statute described in subsection
				(b)(3)(B) of such section 552. Collection of information pursuant to section 17
				shall be an administrative action involving an agency against specific
				individuals or agencies pursuant to section 3518(c)(1) of title 44, United
				States
				Code.
									.
						(b)Investment
			 Company Act of 1940Section 31 of the Investment Company Act of
			 1940 (15 U.S.C. 80a-30) is amended—
						(1)by striking
			 subsection (c) and inserting the following:
							
								(c)Limitations on
				disclosure by CommissionNotwithstanding any other provision of
				law, the Commission shall not be compelled to disclose any records or
				information provided to the Commission under this section, or records or
				information based upon or derived from such records or information, if such
				records or information have been obtained by the Commission for use in
				furtherance of the purposes of this title, including surveillance, risk
				assessments, or other regulatory and oversight activities. Nothing in this
				subsection authorizes the Commission to withhold information from the Congress
				or prevent the Commission from complying with a request for information from
				any other Federal department or agency requesting the information for purposes
				within the scope of jurisdiction of that department or agency, or complying
				with an order of a court of the United States in an action brought by the
				United States or the Commission. For purposes of section 552 of title 5, United
				States Code, this section shall be considered a statute described in subsection
				(b)(3)(B) of such section 552. Collection of information pursuant to section 31
				shall be an administrative action involving an agency against specific
				individuals or agencies pursuant to section 3518(c)(1) of title 44, United
				States
				Code.
								;
						(2)by striking
			 subsection (d); and
						(3)by redesignating
			 subsections (e) and (f) as subsections (d) and (e), respectively.
						(c)Investment
			 Advisers Act of 1940Section 210 of the Investment Advisers Act
			 of 1940 (15 U.S.C. 80b-10) is amended by adding at the end the
			 following:
						
							(d)Limitations on
				disclosure by the CommissionNotwithstanding any other provision
				of law, the Commission shall not be compelled to disclose any records or
				information provided to the Commission under section 204, or records or
				information based upon or derived from such records or information, if such
				records or information have been obtained by the Commission for use in
				furtherance of the purposes of this title, including surveillance, risk
				assessments, or other regulatory and oversight activities. Nothing in this
				subsection authorizes the Commission to withhold information from the Congress
				or prevent the Commission from complying with a request for information from
				any other Federal department or agency requesting the information for purposes
				within the scope of jurisdiction of that department or agency, or complying
				with an order of a court of the United States in an action brought by the
				United States or the Commission. For purposes of section 552 of title 5, United
				States Code, this subsection shall be considered a statute described in
				subsection (b)(3)(B) of such section 552. Collection of information pursuant to
				section 204 shall be an administrative action involving an agency against
				specific individuals or agencies pursuant to section 3518(c)(1) of title 44,
				United States
				Code.
							.
					929J.Expansion of
			 audit information to be produced and exchangedSection 106 of the Sarbanes-Oxley Act of
			 2002 (15 U.S.C. 7216) is amended—
					(1)by striking
			 subsection (b) and inserting the following:
						
							(b)Production of
				documents
								(1)Production by
				foreign firmsIf a foreign
				public accounting firm performs material services upon which a registered
				public accounting firm relies in the conduct of an audit or interim review,
				issues an audit report, performs audit work, or conducts interim reviews, the
				foreign public accounting firm shall—
									(A)produce the audit work papers of the
				foreign public accounting firm and all other documents of the firm related to
				any such audit work or interim review to the Commission or the Board, upon
				request of the Commission or the Board; and
									(B)be subject to the jurisdiction of the
				courts of the United States for purposes of enforcement of any request for such
				documents.
									(2)Other
				productionAny registered
				public accounting firm that relies, in whole or in part, on the work of a
				foreign public accounting firm in issuing an audit report, performing audit
				work, or conducting an interim review, shall—
									(A)produce the audit
				work papers of the foreign public accounting firm and all other documents
				related to any such work in response to a request for production by the
				Commission or the Board; and
									(B)secure the
				agreement of any foreign public accounting firm to such production, as a
				condition of the reliance by the registered public accounting firm on the work
				of that foreign public accounting
				firm.
									;
					(2)by redesignating subsection (d) as
			 subsection (g); and
					(3)by inserting after
			 subsection (c) the following:
						
							(d)Service of
				requests or process
								(1)In
				generalAny foreign public
				accounting firm that performs work for a domestic registered public accounting
				firm shall furnish to the domestic registered public accounting firm a written
				irrevocable consent and power of attorney that designates the domestic
				registered public accounting firm as an agent upon whom may be served any
				request by the Commission or the Board under this section or upon whom may be
				served any process, pleadings, or other papers in any action brought to enforce
				this section.
								(2)Specific audit
				workAny foreign public
				accounting firm that performs material services upon which a registered public
				accounting firm relies in the conduct of an audit or interim review, issues an
				audit report, performs audit work, or, performs interim reviews, shall
				designate to the Commission or the Board an agent in the United States upon
				whom may be served any request by the Commission or the Board under this
				section or upon whom may be served any process, pleading, or other papers in
				any action brought to enforce this section.
								(e)SanctionsA
				willful refusal to comply, in whole in or in part, with any request by the
				Commission or the Board under this section, shall be deemed a violation of this
				Act.
							(f)Other means of
				satisfying production obligationsNotwithstanding any other
				provisions of this section, the staff of the Commission or the Board may allow
				a foreign public accounting firm that is subject to this section to meet
				production obligations under this section through alternate means, such as
				through foreign counterparts of the Commission or the
				Board.
							.
					929K.Sharing
			 privileged information with other authoritiesSection 24 of the Securities Exchange Act of
			 1934 (15 U.S.C. 78x) is amended—
					(1)in subsection (d), as amended by subsection
			 (d)(1)(A), by striking subsection (f) and inserting
			 subsection (g);
					(2)in subsection (e),
			 as added by subsection (d)(1)(C), by striking subsection (f) and
			 inserting subsection (g);
					(3)by redesignating subsection (f) as
			 subsection (g); and
					(4)by inserting after subsection (e) the
			 following:
						
							(f)Sharing
				privileged information with other authorities
								(1)Privileged
				information provided by the commissionThe Commission shall not
				be deemed to have waived any privilege applicable to any information by
				transferring that information to or permitting that information to be used
				by—
									(A)any agency (as
				defined in section 6 of title 18, United States Code);
									(B)the Public Company
				Accounting Oversight Board;
									(C)any
				self-regulatory organization;
									(D)any foreign
				securities authority;
									(E)any foreign law
				enforcement authority; or
									(F)any State
				securities or law enforcement authority.
									(2)Nondisclosure of
				privileged information provided to the commissionThe Commission
				shall not be compelled to disclose privileged information obtained from any
				foreign securities authority, or foreign law enforcement authority, if the
				authority has in good faith determined and represented to the Commission that
				the information is privileged.
								(3)Nonwaiver of
				privileged information provided to the commission
									(A)In
				generalFederal agencies, State securities and law enforcement
				authorities, self-regulatory organizations, and the Public Company Accounting
				Oversight Board shall not be deemed to have waived any privilege applicable to
				any information by transferring that information to or permitting that
				information to be used by the Commission.
									(B)ExceptionThe
				provisions of subparagraph (A) shall not apply to a self-regulatory
				organization or the Public Company Accounting Oversight Board with respect to
				information used by the Commission in an action against such
				organization.
									(4)DefinitionsFor
				purposes of this subsection—
									(A)the term
				privilege includes any work-product privilege, attorney-client
				privilege, governmental privilege, or other privilege recognized under Federal,
				State, or foreign law;
									(B)the term
				foreign law enforcement authority means any foreign authority that
				is empowered under foreign law to detect, investigate or prosecute potential
				violations of law; and
									(C)the term
				State securities or law enforcement authority means the authority
				of any State or territory that is empowered under State or territory law to
				detect, investigate, or prosecute potential violations of
				law.
									.
					929L.Enhanced
			 application of antifraud provisionsThe Securities Exchange Act of 1934 (15
			 U.S.C. 78a et seq.) is amended—
					(1)in section
			 9—
						(A)by striking
			 registered on a national securities exchange each place that
			 term appears and inserting other than a government
			 security;
						(B)in subsection (b),
			 by striking by use of any facility of a national securities
			 exchange,; and
						(C)in subsection (c),
			 by inserting after unlawful for any the following:
			 broker, dealer, or;
						(2)in section 10(a)(1), by striking
			 registered on a national securities exchange and inserting
			 other than a government security; and
					(3)in section
			 15(c)(1)(A), by striking otherwise than on a national securities
			 exchange of which it is a member.
					929M.Aiding and abetting authority under the
			 Securities Act and the Investment Company Act
					(a)Under the securities act of
			 1933Section 15 of the
			 Securities Act of 1933 (15 U.S.C. 77o) is amended—
						(1)by striking Every person who
			 and inserting (a) Controlling persons.—Every person who;
			 and
						(2)by adding at the end the following:
							
								(b)Prosecution of persons who aid and abet
				violationsFor purposes of
				any action brought by the Commission under subparagraph (b) or (d) of section
				20, any person that knowingly or recklessly provides substantial assistance to
				another person in violation of a provision of this Act, or of any rule or
				regulation issued under this Act, shall be deemed to be in violation of such
				provision to the same extent as the person to whom such assistance is
				provided.
								.
						(b)Under the Investment Company Act of
			 1940Section 48 of the
			 Investment Company Act of 1940 (15 U.S.C. 80a–48) is amended by redesignating
			 subsection (b) as subsection (c) and inserting after subsection (a) the
			 following:
						
							(b)For purposes of any action brought by the
				Commission under subsection (d) or (e) of section 42, any person that knowingly
				or recklessly provides substantial assistance to another person in violation of
				a provision of this Act, or of any rule or regulation issued under this Act,
				shall be deemed to be in violation of such provision to the same extent as the
				person to whom such assistance is
				provided.
							.
					929N.Authority to impose penalties for aiding
			 and abetting violations of the Investment Advisers ActSection 209 of the Investment Advisers Act
			 of 1940 (15 U.S.C. 80b–9) is amended by inserting at the end the following new
			 subsection:
					
						(f)Aiding and abettingFor purposes of any action brought by the
				Commission under subsection (e), any person that knowingly or recklessly has
				aided, abetted, counseled, commanded, induced, or procured a violation of any
				provision of this Act, or of any rule, regulation, or order hereunder, shall be
				deemed to be in violation of such provision, rule, regulation, or order to the
				same extent as the person that committed such
				violation.
						.
				929O.Aiding and
			 abetting standard of knowledge satisfied by recklessnessSection 20(e) of the Securities Exchange Act
			 of 1934 (15 U.S.C. 78t(e)) is amended by inserting or recklessly
			 after knowingly.
				929P.Strengthening
			 enforcement by the Commission
					(a)Authority to
			 impose civil penalties in cease and desist proceedings
						(1)Under the
			 Securities Act of 1933Section 8A of the Securities Act of 1933
			 (15 U.S.C. 77h–1) is amended by adding at the end the following new
			 subsection:
							
								(g)Authority to
				impose money penalties
									(1)GroundsIn
				any cease-and-desist proceeding under subsection (a), the Commission may impose
				a civil penalty on a person if the Commission finds, on the record, after
				notice and opportunity for hearing, that—
										(A)such
				person—
											(i)is violating or
				has violated any provision of this title, or any rule or regulation issued
				under this title; or
											(ii)is or was a cause
				of the violation of any provision of this title, or any rule or regulation
				thereunder; and
											(B)such penalty is in
				the public interest.
										(2)Maximum amount
				of penalty
										(A)First
				tierThe maximum amount of a penalty for each act or omission
				described in paragraph (1) shall be $7,500 for a natural person or $75,000 for
				any other person.
										(B)Second
				tierNotwithstanding subparagraph (A), the maximum amount of
				penalty for each such act or omission shall be $75,000 for a natural person or
				$375,000 for any other person, if the act or omission described in paragraph
				(1) involved fraud, deceit, manipulation, or deliberate or reckless disregard
				of a regulatory requirement.
										(C)Third
				tierNotwithstanding subparagraphs (A) and (B), the maximum
				amount of penalty for each such act or omission shall be $150,000 for a natural
				person or $725,000 for any other person, if—
											(i)the act or
				omission described in paragraph (1) involved fraud, deceit, manipulation, or
				deliberate or reckless disregard of a regulatory requirement; and
											(ii)such act or
				omission directly or indirectly resulted in—
												(I)substantial losses
				or created a significant risk of substantial losses to other persons; or
												(II)substantial
				pecuniary gain to the person who committed the act or omission.
												(3)Evidence
				concerning ability to payIn any proceeding in which the
				Commission may impose a penalty under this section, a respondent may present
				evidence of the ability of the respondent to pay such penalty. The Commission
				may, in its discretion, consider such evidence in determining whether such
				penalty is in the public interest. Such evidence may relate to the extent of
				the ability of the respondent to continue in business and the collectability of
				a penalty, taking into account any other claims of the United States or third
				parties upon the assets of the respondent and the amount of the assets of the
				respondent.
									.
						(2)Under the
			 Securities Exchange Act of 1934Section 21B(a) of the Securities
			 Exchange Act of 1934 (15 U.S.C. 78u–2(a)) is amended—
							(A)by striking the
			 matter following paragraph (4);
							(B)in the matter
			 preceding paragraph (1), by inserting after opportunity for
			 hearing, the following: that such penalty is in the public
			 interest and;
							(C)by redesignating
			 paragraphs (1) through (4) as subparagraphs (A) through (D), respectively, and
			 adjusting the margins accordingly;
							(D)by striking
			 In any proceeding and inserting the following:
								
									(1)In
				generalIn any proceeding
									;
				and
							(E)by adding at the
			 end the following:
								
									(2)Cease-and-desist
				proceedingsIn any proceeding instituted under section 21C
				against any person, the Commission may impose a civil penalty, if the
				Commission finds, on the record after notice and opportunity for hearing, that
				such person—
										(A)is violating or
				has violated any provision of this title, or any rule or regulation issued
				under this title; or
										(B)is or was a cause
				of the violation of any provision of this title, or any rule or regulation
				issued under this
				title.
										.
							(3)Under the
			 Investment Company Act of 1940Section 9(d)(1) of the Investment
			 Company Act of 1940 (15 U.S.C. 80a–9(d)(1)) is amended—
							(A)by striking the
			 matter following subparagraph (C);
							(B)in the matter
			 preceding subparagraph (A), by inserting after opportunity for
			 hearing, the following: that such penalty is in the public
			 interest, and;
							(C)by redesignating
			 subparagraphs (A) through (C) as clauses (i) through (iii), respectively, and
			 adjusting the margins accordingly;
							(D)by striking
			 In any proceeding and inserting the following:
								
									(A)In
				generalIn any proceeding
									;
				and
							(E)by adding at the
			 end the following:
								
									(B)Cease-and-desist
				proceedingsIn any proceeding instituted pursuant to subsection
				(f) against any person, the Commission may impose a civil penalty if the
				Commission finds, on the record, after notice and opportunity for hearing, that
				such person—
										(i)is violating or
				has violated any provision of this title, or any rule or regulation issued
				under this title; or
										(ii)is or was a cause
				of the violation of any provision of this title, or any rule or regulation
				issued under this
				title.
										.
							(4)Under the
			 Investment Advisers Act of 1940Section 203(i)(1) of the
			 Investment Advisers Act of 1940 (15 U.S.C. 80b–3(i)(1)) is amended—
							(A)by striking the
			 matter following subparagraph (D);
							(B)in the matter
			 preceding subparagraph (A), by inserting after opportunity for
			 hearing, the following: that such penalty is in the public
			 interest and;
							(C)by redesignating
			 subparagraphs (A) through (D) as clauses (i) through (iv), respectively, and
			 adjusting the margins accordingly;
							(D)by striking
			 In any proceeding and inserting the following:
								
									(A)In
				generalIn any proceeding
									;
				and
							(E)by adding at the
			 end the following new subparagraph:
								
									(B)Cease-and-desist
				proceedingsIn any proceeding instituted pursuant to subsection
				(k) against any person, the Commission may impose a civil penalty if the
				Commission finds, on the record, after notice and opportunity for hearing, that
				such person—
										(i)is violating or
				has violated any provision of this title, or any rule or regulation issued
				under this title; or
										(ii)is or was a cause
				of the violation of any provision of this title, or any rule or regulation
				issued under this
				title.
										.
							(b)Extraterritorial
			 jurisdiction of the antifraud provisions of the Federal securities
			 laws
						(1)Under the
			 Securities Act of 1933Section 22 of the Securities Act of 1933
			 (15 U.S.C. 77v(a)) is amended by adding at the end the following new
			 subsection:
							
								(c)Extraterritorial
				jurisdictionThe district
				courts of the United States and the United States courts of any Territory shall
				have jurisdiction of an action or proceeding brought or instituted by the
				Commission or the United States alleging a violation of section 17(a)
				involving—
									(1)conduct within the
				United States that constitutes significant steps in furtherance of the
				violation, even if the securities transaction occurs outside the United States
				and involves only foreign investors; or
									(2)conduct occurring
				outside the United States that has a foreseeable substantial effect within the
				United
				States.
									.
						(2)Under the
			 Securities Exchange Act of 1934Section 27 of the Securities Exchange Act
			 of 1934 (15 U.S.C. 78aa) is amended—
							(A)by striking
			 The district and inserting the following:
								
									(a)In
				generalThe
				district
									;
				and
							(B)by adding at the
			 end the following new subsection:
								
									(b)Extraterritorial
				jurisdictionThe district
				courts of the United States and the United States courts of any Territory shall
				have jurisdiction of an action or proceeding brought or instituted by the
				Commission or the United States alleging a violation of the antifraud
				provisions of this title involving—
										(1)conduct within the
				United States that constitutes significant steps in furtherance of the
				violation, even if the securities transaction occurs outside the United States
				and involves only foreign investors; or
										(2)conduct occurring
				outside the United States that has a foreseeable substantial effect within the
				United
				States.
										.
							(3)Under the
			 Investment Advisers Act of 1940Section 214 of the Investment Advisers Act
			 of 1940 (15 U.S.C. 80b–14) is amended—
							(A)by striking
			 The district and inserting the following:
								
									(a)In
				generalThe
				district
									;
				and
							(B)by adding at the
			 end the following new subsection:
								
									(b)Extraterritorial
				jurisdictionThe district
				courts of the United States and the United States courts of any Territory shall
				have jurisdiction of an action or proceeding brought or instituted by the
				Commission or the United States alleging a violation of section 206
				involving—
										(1)conduct within the
				United States that constitutes significant steps in furtherance of the
				violation, even if the violation is committed by a foreign adviser and involves
				only foreign investors; or
										(2)conduct occurring
				outside the United States that has a foreseeable substantial effect within the
				United
				States.
										.
							(c)Control person
			 liability under the Securities Exchange Act of 1934Section 20(a) of the Securities Exchange
			 Act of 1934 (15 U.S.C. 78t(a)) is amended by inserting after controlled
			 person is liable the following: (including to the Commission in
			 any action brought under paragraph (1) or (3) of section 21(d)).
					929Q.Revision to
			 recordkeeping rule
					(a)Investment
			 Company Act of 1940 amendmentsSection 31 of the Investment Company Act of
			 1940 (15 U.S.C. 80a–30) is amended—
						(1)in subsection
			 (a)(1), by adding at the end the following: Each person having custody
			 or use of the securities, deposits, or credits of a registered investment
			 company shall maintain and preserve all records that relate to the custody or
			 use by such person of the securities, deposits, or credits of the registered
			 investment company for such period or periods as the Commission, by rule or
			 regulation, may prescribe, as necessary or appropriate in the public interest
			 or for the protection of investors.; and
						(2)in subsection (b),
			 by adding at the end the following:
							
								(4)Records of
				persons with custody or use
									(A)In
				generalRecords of persons
				having custody or use of the securities, deposits, or credits of a registered
				investment company that relate to such custody or use, are subject at any time,
				or from time to time, to such reasonable periodic, special, or other
				examinations and other information and document requests by representatives of
				the Commission, as the Commission deems necessary or appropriate in the public
				interest or for the protection of investors.
									(B)Certain persons
				subject to other regulationAny person that is subject to
				regulation and examination by a Federal financial institution regulatory agency
				(as such term is defined under section 212(c)(2) of title 18, United States
				Code) may satisfy any examination request, information request, or document
				request described under subparagraph (A), by providing to the Commission a
				detailed listing, in writing, of the securities, deposits, or credits of the
				registered investment company within the custody or use of such
				person.
									.
						(b)Investment
			 Advisers Act of 1940 amendmentSection 204 of the Investment Advisers Act
			 of 1940 (15 U.S.C. 80b–4) is amended by adding at the end the following new
			 subsection:
						
							(d)Records of
				persons with custody or use
								(1)In
				generalRecords of persons
				having custody or use of the securities, deposits, or credits of a client, that
				relate to such custody or use, are subject at any time, or from time to time,
				to such reasonable periodic, special, or other examinations and other
				information and document requests by representatives of the Commission, as the
				Commission deems necessary or appropriate in the public interest or for the
				protection of investors.
								(2)Certain persons
				subject to other regulationAny person that is subject to
				regulation and examination by a Federal financial institution regulatory agency
				(as such term is defined under section 212(c)(2) of title 18, United States
				Code) may satisfy any examination request, information request, or document
				request described under paragraph (1), by providing the Commission with a
				detailed listing, in writing, of the securities, deposits, or credits of the
				client within the custody or use of such
				person.
								.
					929R.Beneficial
			 ownership and short-swing profit reporting
					(a)Beneficial
			 ownership reportingSection
			 13 of the Securities Exchange Act of 1934 (15 U.S.C. 78m) is amended—
						(1)in subsection (d)(1)—
							(A)by inserting after
			 within ten days after such acquisition the following: or
			 within such shorter time as the Commission may establish by rule;
			 and
							(B)by striking
			 send to the issuer of the security at its principal executive office, by
			 registered or certified mail, send to each exchange where the security is
			 traded, and;
							(2)in subsection
			 (d)(2)—
							(A)by striking
			 in the statements to the issuer and the exchange, and;
			 and
							(B)by striking
			 shall be transmitted to the issuer and the exchange and;
							(3)in subsection
			 (g)(1), by striking shall send to the issuer of the security
			 and; and
						(4)in subsection
			 (g)(2)—
							(A)by striking
			 sent to the issuer and; and
							(B)by striking
			 shall be transmitted to the issuer and.
							(b)Short-swing
			 profit reportingSection
			 16(a) of the Securities Exchange Act of 1934 (15 U.S.C. 78p(a)) is
			 amended—
						(1)in paragraph (1),
			 by striking (and, if such security is registered on a national
			 securities exchange, also with the exchange); and
						(2)in paragraph (2)(B), by inserting after
			 officer the following: , or within such shorter time as
			 the Commission may establish by rule.
						929S.FingerprintingSection 17(f)(2) of the Securities Exchange
			 Act of 1934 (15 U.S.C. 78q(f)(2)) is amended—
					(1)in the first
			 sentence, by striking and registered clearing agency, and
			 inserting registered clearing agency, registered securities information
			 processor, national securities exchange, and national securities
			 association; and
					(2)in the second
			 sentence, by striking or clearing agency, and inserting
			 clearing agency, securities information processor, national securities
			 exchange, or national securities association,.
					929T.Equal
			 treatment of self-regulatory organization rulesSection 29(a) of the Securities Exchange Act
			 of 1934 (15 U.S.C. 78cc(a)) is amended by striking an exchange required
			 thereby and inserting a self-regulatory
			 organization,.
				929U.Deadline for
			 completing examinations, inspections and enforcement actionsThe Securities Exchange Act of 1934 (15
			 U.S.C. 78a et seq.) is amended by inserting after section 4D the following new
			 section:
					
						4E.Deadline for
				completing enforcement investigations and compliance examinations and
				inspections
							(a)Enforcement
				investigations
								(1)In
				generalNot later than 180
				days after the date on which Commission staff provide a written Wells
				notification to any person, the Commission staff shall either file an action
				against such person or provide notice to the Director of the Division of
				Enforcement of its intent to not file an action.
								(2)Exceptions for
				certain complex actionsNotwithstanding paragraph (1), if the
				Director of the Division of Enforcement of the Commission or the Director’s
				designee determines that a particular enforcement investigation is sufficiently
				complex such that a determination regarding the filing of an action against a
				person cannot be completed within the deadline specified in paragraph (1), the
				Director of the Division of Enforcement of the Commission or the Director’s
				designee may, after providing notice to the Chairman of the Commission, extend
				such deadline as needed for one additional 180-day period. If after the
				additional 180-day period the Director of the Division of Enforcement of the
				Commission or the Director’s designee determines that a particular enforcement
				investigation is sufficiently complex such that a determination regarding the
				filing of an action against a person cannot be completed within the additional
				180-day period, the Director of the Division of Enforcement of the Commission
				or the Director’s designee may, after providing notice to and receiving
				approval of the Commission, extend such deadline as needed for one or more
				additional successive 180-day periods.
								(b)Compliance
				examinations and inspections
								(1)In
				generalNot later than 180
				days after the date on which Commission staff completes the on-site portion of
				its compliance examination or inspection or receives all records requested from
				the entity being examined or inspected, whichever is later, Commission staff
				shall provide the entity being examined or inspected with written notification
				indicating either that the examination or inspection has concluded, has
				concluded without findings, or that the staff requests the entity undertake
				corrective action.
								(2)Exception for
				certain complex actionsNotwithstanding paragraph (1), if the head
				of any division or office within the Commission responsible for compliance
				examinations and inspections or his designee determines that a particular
				compliance examination or inspection is sufficiently complex such that a
				determination regarding concluding the examination or inspection, or regarding
				the staff requests the entity undertake corrective action, cannot be completed
				within the deadline specified in paragraph (1), the head of any division or
				office within the Commission responsible for compliance examinations and
				inspections or his designee may, after providing notice to the Chairman of the
				Commission, extend such deadline as needed for one additional 180-day
				period.
								.
				929V.Security
			 Investor Protection Act amendments
					(a)Increasing the
			 minimum assessment paid by SIPC membersSection 4(d)(1)(C) of the
			 Securities Investor Protection Act of 1970 (15 U.S.C. 78ddd(d)(1)(C)) is
			 amended by striking $150 per annum and inserting the following:
			 0.02 percent of the gross revenues from the securities business of such
			 member of SIPC.
					(b)Increasing the
			 fine for prohibited acts under SIPASection 14(c) of the
			 Securities Investor Protection Act of 1970 (15 U.S.C. 78jjj(c)) is
			 amended—
						(1)in paragraph (1),
			 by striking $50,000 and inserting $250,000;
			 and
						(2)in paragraph (2),
			 by striking $50,000 and inserting
			 $250,000.
						(c)Penalty for
			 misrepresentation of SIPC membership or protectionSection 14 of
			 the Securities Investor Protection Act of 1970 (15 U.S.C. 78jjj) is amended by
			 adding at the end the following new subsection:
						
							(d)Misrepresentation
				of SIPC membership or protection
								(1)In
				generalAny person who
				falsely represents by any means (including, without limitation, through the
				Internet or any other medium of mass communication), with actual knowledge of
				the falsity of the representation and with an intent to deceive or cause injury
				to another, that such person, or another person, is a member of SIPC or that
				any person or account is protected or is eligible for protection under this Act
				or by SIPC, shall be liable for any damages caused thereby and shall be fined
				not more than $250,000 or imprisoned for not more than 5 years.
								(2)InjunctionsAny
				court having jurisdiction of a civil action arising under this Act may grant
				temporary injunctions and final injunctions on such terms as the court deems
				reasonable to prevent or restrain any violation of paragraph (1). Any such
				injunction may be served anywhere in the United States on the person enjoined,
				shall be operative throughout the United States, and shall be enforceable, by
				proceedings in contempt or otherwise, by any United States court having
				jurisdiction over that person. The clerk of the court granting the injunction
				shall, when requested by any other court in which enforcement of the injunction
				is sought, transmit promptly to the other court a certified copy of all papers
				in the case on file in such clerk’s
				office.
								.
					929W.Notice to missing
			 security holdersSection 17A
			 of the Securities Exchange Act of 1934 (15 U.S.C. 78q–1) is amended by adding
			 at the end the following new subsection:
					
						(g)Due diligence
				for the delivery of dividends, interest, and other valuable property
				rights
							(1)Revision of
				rules requiredThe Commission shall revise its regulations in
				section 240.17Ad–17 of title 17, Code of Federal Regulations, as in effect on
				December 8, 1997, to extend the application of such section to brokers and
				dealers and to provide for the following:
								(A)A requirement that
				the paying agent provide a single written notification to each missing security
				holder that the missing security holder has been sent a check that has not yet
				been negotiated. The written notification may be sent along with a check or
				other mailing subsequently sent to the missing security holder but must be
				provided no later than 7 months after the sending of the not yet negotiated
				check.
								(B)An exclusion for
				paying agents from the notification requirements when the value of the not yet
				negotiated check is less than $25.
								(C)A provision
				clarifying that the requirements described in subparagraph (A) shall have no
				effect on State escheatment laws.
								(D)For purposes of
				such revised regulations—
									(i)a security holder
				shall be considered a missing security holder if a check is sent
				to the security holder and the check is not negotiated before the earlier of
				the paying agent sending the next regularly scheduled check or the elapsing of
				6 months after the sending of the not yet negotiated check; and
									(ii)the term
				paying agent includes any issuer, transfer agent, broker, dealer,
				investment adviser, indenture trustee, custodian, or any other person that
				accepts payments from the issuer of a security and distributes the payments to
				the holders of the security.
									(2)RulemakingThe
				Commission shall adopt such rules, regulations, and orders necessary to
				implement this subsection no later than 1 year after the date of enactment of
				this subsection. In proposing such rules, the Commission shall seek to minimize
				disruptions to current systems used by or on behalf of paying agents to process
				payment to account holders and avoid requiring multiple paying agents to send
				written notification to a missing security holder regarding the same not yet
				negotiated
				check.
							.
				929X.Short sale
			 reforms
					(a)Short sale
			 disclosureSection 13(f) of
			 the Securities Exchange Act of 1934 (15 U.S.C. 78m(f)) is amended by
			 redesignating paragraphs (2), (3), (4), and (5) as paragraphs (3), (4), (5),
			 and (6), respectively, and inserting after paragraph (1) the following:
						
							(2)The Commission shall prescribe rules
				providing for the public disclosure of the name of the issuer and the title,
				class, CUSIP number, aggregate amount of the number of short sales of each
				security, and any additional information determined by the Commission following
				the end of the reporting period. At a minimum, such public disclosure shall
				occur every
				month.
							.
					(b)Short selling
			 enforcementSection 9 of the Securities Exchange Act of 1934 (15
			 U.S.C. 78i) is amended—
						(1)by redesignating
			 subsections (d), (e), (f), (g), (h), and (i) as subsections (e), (f), (g), (h),
			 (i), and (j), respectively; and
						(2)inserting after
			 subsection (c), the following new subsection:
							
								(d)Transactions
				relating to short sales of securitiesIt shall be unlawful for any person,
				directly or indirectly, by the use of the mails or any means or instrumentality
				of interstate commerce, or of any facility of any national securities exchange,
				or for any member of a national securities exchange to effect, alone or with
				one or more other persons, a manipulative short sale of any security. The
				Commission shall issue such other rules as are necessary or appropriate to
				ensure that the appropriate enforcement options and remedies are available for
				violations of this subsection in the public interest or for the protection of
				investors.
								.
						(c)Investor
			 notificationSection 15 of
			 the Securities Exchange Act of 1934 (15 U.S.C. 78o) is amended—
						(1)by redesignating
			 subsections (e), (f), (g), (h), and (i) as subsections (f), (g), (h), (i), and
			 (j), respectively; and
						(2)inserting after
			 subsection (d) the following new subsection:
							
								(e)Notices to
				customers regarding securities lendingEvery registered broker or dealer shall
				provide notice to its customers that they may elect not to allow their fully
				paid securities to be used in connection with short sales. If a broker or
				dealer uses a customer’s securities in connection with short sales, the broker
				or dealer shall provide notice to its customer that the broker or dealer may
				receive compensation in connection with lending the customer’s securities. The
				Commission, by rule, as it deems necessary or appropriate in the public
				interest and for the protection of investors, may prescribe the form, content,
				time, and manner of delivery of any notice required under this
				paragraph.
								.
						929Y.Study on
			 extraterritorial private rights of action
					(a)In
			 generalThe Securities and
			 Exchange Commission of the United States shall solicit public comment and
			 thereafter conduct a study to determine the extent to which private rights of
			 action under the antifraud provisions of the Securities and Exchange Act of
			 1934 (15 U.S.C. 78u-4) should be extended to cover—
						(1)conduct within the
			 United States that constitutes a significant step in the furtherance of the
			 violation, even if the securities transaction occurs outside the United States
			 and involves only foreign investors; and
						(2)conduct occurring
			 outside the United States that has a foreseeable substantial effect within the
			 United States.
						(b)ContentsThe
			 study shall consider and analyze, among other things—
						(1)the scope of such
			 a private right of action, including whether it should extend to all private
			 actors or whether it should be more limited to extend just to institutional
			 investors or otherwise;
						(2)what implications
			 such a private right of action would have on international comity;
						(3)the economic costs
			 and benefits of extending a private right of action for transnational
			 securities frauds; and
						(4)whether a narrower
			 extraterritorial standard should be adopted.
						(c)ReportA
			 report of the study shall be submitted and recommendations made to the
			 Committee on Banking, Housing, and Urban Affairs of the Senate and the
			 Committee on Financial Services of the House not later than 18 months after the
			 date of enactment of this Act.
					929Z.GAO study on
			 securities litigation
					(a)StudyThe Comptroller General of the United
			 States shall conduct a study on the impact of authorizing a private right of
			 action against any person who aids or abets another person in violation of the
			 securities laws. To the extent feasible, this study shall include—
						(1)a review of the
			 role of secondary actors in companies issuance of securities;
						(2)the courts
			 interpretation of the scope of liability for secondary actors under Federal
			 securities laws after January 14, 2008; and
						(3)the types of
			 lawsuits decided under the Private Securities Litigation Act of 1995.
						(b)ReportNot
			 later than 1 year after the date of enactment of this Act, the Comptroller
			 General shall submit a report to Congress on the findings of the study required
			 under subsection (a).
					CImprovements to
			 the Regulation of Credit Rating Agencies
				931.FindingsCongress finds the following:
					(1)Because of the
			 systemic importance of credit ratings and the reliance placed on credit ratings
			 by individual and institutional investors and financial regulators, the
			 activities and performances of credit rating agencies, including nationally
			 recognized statistical rating organizations, are matters of national public
			 interest, as credit rating agencies are central to capital formation, investor
			 confidence, and the efficient performance of the United States economy.
					(2)Credit rating
			 agencies, including nationally recognized statistical rating organizations,
			 play a critical gatekeeper role in the debt market that is
			 functionally similar to that of securities analysts, who evaluate the quality
			 of securities in the equity market, and auditors, who review the financial
			 statements of firms. Such role justifies a similar level of public oversight
			 and accountability.
					(3)Because credit
			 rating agencies perform evaluative and analytical services on behalf of
			 clients, much as other financial gatekeepers do, the activities
			 of credit rating agencies are fundamentally commercial in character and should
			 be subject to the same standards of liability and oversight as apply to
			 auditors, securities analysts, and investment bankers.
					(4)In certain
			 activities, particularly in advising arrangers of structured financial products
			 on potential ratings of such products, credit rating agencies face conflicts of
			 interest that need to be carefully monitored and that therefore should be
			 addressed explicitly in legislation in order to give clearer authority to the
			 Securities and Exchange Commission.
					(5)In the recent
			 financial crisis, the ratings on structured financial products have proven to
			 be inaccurate. This inaccuracy contributed significantly to the mismanagement
			 of risks by financial institutions and investors, which in turn adversely
			 impacted the health of the economy in the United States and around the world.
			 Such inaccuracy necessitates increased accountability on the part of credit
			 rating agencies.
					932.Enhanced
			 regulation, accountability, and transparency of nationally recognized
			 statistical rating organizations
					(a)In
			 generalSection 15E of the
			 Securities Exchange Act of 1934 (15 U.S.C. 78o–7) is amended—
						(1)in subsection (b)—
							(A)in paragraph
			 (1)(A), by striking furnished and inserting filed
			 and by striking furnishing and inserting
			 filing;
							(B)in paragraph
			 (1)(B), by striking furnishing and inserting
			 filing; and
							(C)in the first
			 sentence of paragraph (2), by striking furnish to and inserting
			 file with;
							(2)in subsection
			 (c)—
							(A)in paragraph
			 (2)—
								(i)in
			 the second sentence, by inserting any other provision of this section,
			 or after Notwithstanding; and
								(ii)by
			 inserting after the period at the end the following: Nothing in this
			 paragraph may be construed to afford a defense against any action or proceeding
			 brought by the Commission to enforce the antifraud provisions of the securities
			 laws.; and
								(B)by adding at the
			 end the following:
								
									(3)Internal
				controls over processes for determining credit ratings
										(A)In
				generalEach nationally recognized statistical rating
				organization shall establish, maintain, enforce, and document an effective
				internal control structure governing the implementation of and adherence to
				policies, procedures, and methodologies for determining credit ratings, taking
				into consideration such factors as the Commission may prescribe, by
				rule.
										(B)Attestation
				requirementThe Commission shall prescribe rules requiring each
				nationally recognized statistical rating organization to submit to the
				Commission an annual internal controls report, which shall contain—
											(i)a
				description of the responsibility of the management of the nationally
				recognized statistical rating organization in establishing and maintaining an
				effective internal control structure under subparagraph (A);
											(ii)an assessment of
				the effectiveness of the internal control structure of the nationally
				recognized statistical rating organization; and
											(iii)the attestation
				of the chief executive officer, or equivalent individual, of the nationally
				recognized statistical rating
				organization.
											;
							(3)in subsection
			 (d)—
							(A)by inserting after
			 or revoke the registration of any nationally recognized statistical
			 rating organization the following: , or with respect to any
			 person who is associated with, who is seeking to become associated with, or, at
			 the time of the alleged misconduct, who was associated or was seeking to become
			 associated with a nationally recognized statistical rating organization, the
			 Commission, by order, shall censure, place limitations on the activities or
			 functions of such person, suspend for a period not exceeding 1 year, or bar
			 such person from being associated with a nationally recognized statistical
			 rating organization,;
							(B)by inserting
			 bar after placing of limitations,
			 suspension,;
							(C)in paragraph (2), by striking
			 furnished to and inserting filed with;
							(D)in paragraph (2),
			 by redesignating subparagraphs (A) and (B) as clauses (i) and (ii),
			 respectively, and adjusting the clause margins accordingly;
							(E)by redesignating
			 paragraphs (1) through (5) as subparagraphs (A) through (E), respectively, and
			 adjusting the subparagraph margins accordingly;
							(F)in the matter
			 preceding subparagraph (A), as so redesignated, by striking The
			 Commission and inserting the following:
								
									(1)In
				generalThe
				Commission
									;
							(G)in subparagraph
			 (D), as so redesignated—
								(i)by striking furnish and
			 inserting file; and
								(ii)by striking
			 or at the end.
								(H)in subparagraph
			 (E), as so redesignated, by striking the period at the end and inserting a
			 semicolon; and
							(I)by adding at the
			 end the following:
								
									(F)has failed
				reasonably to supervise, with a view to preventing a violation of the
				securities laws, an individual who commits such a violation, if the individual
				is subject to the supervision of that person.
									(2)Suspension or
				revocation for particular class of securities
										(A)In
				generalThe Commission may temporarily suspend or permanently
				revoke the registration of a nationally recognized statistical rating
				organization with respect to a particular class or subclass of securities, if
				the Commission finds, on the record after notice and opportunity for hearing,
				that the nationally recognized statistical rating organization does not have
				adequate financial and managerial resources to consistently produce credit
				ratings with integrity.
										(B)ConsiderationsIn
				making any determination under subparagraph (A), the Commission shall
				consider—
											(i)whether the
				nationally recognized statistical rating organization has failed over a
				sustained period of time, as determined by the Commission, to produce ratings
				that are accurate for that class or subclass of securities; and
											(ii)such other
				factors as the Commission may
				determine.
											;
							(4)in subsection (h),
			 by adding at the end the following:
							
								(3)Separation of
				ratings from sales and marketing
									(A)Rules
				requiredThe Commission shall issue rules to prevent the sales
				and marketing considerations of a nationally recognized statistical rating
				organization from influencing the production of ratings by the nationally
				recognized statistical rating organization.
									(B)Contents of
				rulesThe rules issued under subparagraph (A) shall provide
				for—
										(i)exceptions for
				small nationally recognized statistical rating organizations with respect to
				which the Commission determines that the separation of the production of
				ratings and sales and marketing activities is not appropriate; and
										(ii)suspension or
				revocation of the registration of a nationally recognized statistical rating
				organization, if the Commission finds, on the record, after notice and
				opportunity for a hearing, that—
											(I)the nationally
				recognized statistical rating organization has committed a violation of a rule
				issued under this subsection; and
											(II)the violation of
				a rule issued under this subsection affected a rating.
											(4)Look-back
				requirement
									(A)Review by the
				nationally recognized statistical rating organizationEach nationally recognized statistical
				rating organization shall establish, maintain, and enforce policies and
				procedures reasonably designed to ensure that, in any case in which an employee
				of a person subject to a credit rating of the nationally recognized statistical
				rating organization or the issuer, underwriter, or sponsor of a security or
				money market instrument subject to a credit rating of the nationally recognized
				statistical rating organization was employed by the nationally recognized
				statistical rating organization and participated in any capacity in determining
				credit ratings for the person or the securities or money market instruments
				during the 1-year period preceding the date an action was taken with respect to
				the credit rating, the nationally recognized statistical rating organization
				shall—
										(i)conduct a review
				to determine whether any conflicts of interest of the employee influenced the
				credit rating; and
										(ii)take action to
				revise the rating if appropriate, in accordance with such rules as the
				Commission shall prescribe.
										(B)Review by
				commission
										(i)In
				generalThe Commission shall conduct periodic reviews of the
				policies described in subparagraph (A) and the implementation of the policies
				at each nationally recognized statistical rating organization to ensure they
				are reasonably designed and implemented to most effectively eliminate conflicts
				of interest.
										(ii)Timing of
				reviewsThe Commission shall review the code of ethics and
				conflict of interest policy of each nationally recognized statistical rating
				organization—
											(I)not less
				frequently than annually; and
											(II)whenever such
				policies are materially modified or amended.
											(5)Report to
				Commission on certain employment transitions
									(A)Report
				requiredEach nationally recognized statistical rating
				organization shall report to the Commission any case such organization knows or
				can reasonably be expected to know where a person associated with such
				organization within the previous 5 years obtains employment with any obligor,
				issuer, underwriter, or sponsor of a security or money market instrument for
				which the organization issued a credit rating during the 12-month period prior
				to such employment, if such employee—
										(i)was a senior
				officer of such organization;
										(ii)participated in
				any capacity in determining credit ratings for such obligor, issuer,
				underwriter, or sponsor; or
										(iii)supervised an employee described in clause
				(ii).
										(B)Public
				disclosureUpon receiving
				such a report, the Commission shall make such information publicly
				available.
									;
						(5)in subsection
			 (j)—
							(A)by striking
			 Each and inserting the following:
								
									(1)In
				generalEach
									;
				and
							(B)by adding at the
			 end the following:
								
									(2)Limitations
										(A)In
				generalExcept as provided in subparagraph (B), an individual
				designated under paragraph (1) may not, while serving in the designated
				capacity—
											(i)perform credit
				ratings;
											(ii)participate in
				the development of ratings methodologies or models;
											(iii)perform
				marketing or sales functions; or
											(iv)participate in
				establishing compensation levels, other than for employees working for that
				individual.
											(B)ExceptionThe
				Commission may exempt a small nationally recognized statistical rating
				organization from the limitations under this paragraph, if the Commission finds
				that compliance with such limitations would impose an unreasonable burden on
				the nationally recognized statistical rating organization.
										(3)Other
				dutiesEach individual designated under paragraph (1) shall
				establish procedures for the receipt, retention, and treatment of—
										(A)complaints
				regarding credit ratings, models, methodologies, and compliance with the
				securities laws and the policies and procedures developed under this section;
				and
										(B)confidential,
				anonymous complaints by employees or users of credit ratings.
										(4)CompensationThe compensation of each compliance officer
				appointed under paragraph (1) shall not be linked to the financial performance
				of the nationally recognized statistical rating organization and shall be
				arranged so as to ensure the independence of the officer’s judgment.
									(5)Annual reports
				required
										(A)Annual reports
				requiredEach individual designated under paragraph (1) shall
				submit to the nationally recognized statistical rating organization an annual
				report on the compliance of the nationally recognized statistical rating
				organization with the securities laws and the policies and procedures of the
				nationally recognized statistical rating organization that includes—
											(i)a
				description of any material changes to the code of ethics and conflict of
				interest policies of the nationally recognized statistical rating organization;
				and
											(ii)a
				certification that the report is accurate and complete.
											(B)Submission of
				reports to the CommissionEach nationally recognized statistical
				rating organization shall file the reports required under subparagraph (A)
				together with the financial report that is required to be submitted to the
				Commission under this section.
										;
				
							(6)in subsection (k),
			 by striking furnish to and inserting file
			 with;
						(7)in subsection
			 (l)(2)(A)(i), by striking furnished and inserting
			 filed; and
						(8)by striking
			 subsection (p) and inserting the following:
							
								(p)Regulation of
				nationally recognized statistical rating organizations
									(1)Establishment of
				Office of Credit Ratings
										(A)Office
				establishedThe Commission shall establish within the Commission
				an Office of Credit Ratings (referred to in this subsection as the
				Office) to administer the rules of the Commission—
											(i)with respect to
				the practices of nationally recognized statistical rating organizations in
				determining ratings, for the protection of users of credit ratings and in the
				public interest;
											(ii)to promote
				accuracy in credit ratings issued by nationally recognized statistical rating
				organizations; and
											(iii)to ensure that
				such ratings are not unduly influenced by conflicts of interest.
											(B)Director of the
				OfficeThe head of the Office shall be the Director, who shall
				report to the Chairman.
										(2)StaffingThe
				Office established under this subsection shall be staffed sufficiently to carry
				out fully the requirements of this section. The staff shall include persons
				with knowledge of and expertise in corporate, municipal, and structured debt
				finance.
									(3)Commission
				examinations
										(A)Annual
				examinations requiredThe Office shall conduct an examination of
				each nationally recognized statistical rating organization at least
				annually.
										(B)Conduct of
				examinationsEach examination under subparagraph (A) shall
				include a review of—
											(i)whether the
				nationally recognized statistical rating organization conducts business in
				accordance with the policies, procedures, and rating methodologies of the
				nationally recognized statistical rating organization;
											(ii)the management of
				conflicts of interest by the nationally recognized statistical rating
				organization;
											(iii)implementation
				of ethics policies by the nationally recognized statistical rating
				organization;
											(iv)the internal
				supervisory controls of the nationally recognized statistical rating
				organization;
											(v)the governance of
				the nationally recognized statistical rating organization;
											(vi)the activities of
				the individual designated by the nationally recognized statistical rating
				organization under subsection (j)(1);
											(vii)the processing
				of complaints by the nationally recognized statistical rating organization;
				and
											(viii)the policies of
				the nationally recognized statistical rating organization governing the
				post-employment activities of former staff of the nationally recognized
				statistical rating organization.
											(C)Inspection
				reportsThe Commission shall make available to the public, in an
				easily understandable format, an annual report summarizing—
											(i)the essential
				findings of all examinations conducted under subparagraph (A), as deemed
				appropriate by the Commission;
											(ii)the responses by
				the nationally recognized statistical rating organizations to any material
				regulatory deficiencies identified by the Commission under clause (i);
				and
											(iii)whether the
				nationally recognized statistical rating organizations have appropriately
				addressed the recommendations of the Commission contained in previous reports
				under this subparagraph.
											(4)Rulemaking
				authorityThe Commission shall—
										(A)establish, by
				rule, fines, and other penalties applicable to any nationally recognized
				statistical rating organization that violates the requirements of this section
				and the rules thereunder; and
										(B)issue such rules
				as may be necessary to carry out this section.
										(q)Transparency of
				ratings performance
									(1)Rulemaking
				requiredThe Commission shall, by rule, require that each
				nationally recognized statistical rating organization publicly disclose
				information on the initial credit ratings determined by the nationally
				recognized statistical rating organization for each type of obligor, security,
				and money market instrument, and any subsequent changes to such credit ratings,
				for the purpose of allowing users of credit ratings to evaluate the accuracy of
				ratings and compare the performance of ratings by different nationally
				recognized statistical rating organizations.
									(2)ContentThe
				rules of the Commission under this subsection shall require, at a minimum,
				disclosures that—
										(A)are comparable
				among nationally recognized statistical rating organizations, to allow users of
				credit ratings to compare the performance of credit ratings across nationally
				recognized statistical rating organizations;
										(B)are clear and
				informative for investors having a wide range of sophistication who use or
				might use credit ratings;
										(C)include
				performance information over a range of years and for a variety of types of
				credit ratings, including for credit ratings withdrawn by the nationally
				recognized statistical rating organization;
										(D)are published and
				made freely available by the nationally recognized statistical rating
				organization, on an easily accessible portion of its website, and in writing,
				when requested;
										(E)are appropriate to
				the business model of a nationally recognized statistical rating organization;
				and
										(F)each nationally recognized statistical
				rating organization include an attestation with any credit rating it issues
				affirming that no part of the rating was influenced by any other business
				activities, that the rating was based solely on the merits of the instruments
				being rated, and that such rating was an independent evaluation of the risks
				and merits of the instrument.
										(r)Credit ratings
				methodologiesThe Commission shall prescribe rules, for the
				protection of investors and in the public interest, with respect to the
				procedures and methodologies, including qualitative and quantitative data and
				models, used by nationally recognized statistical rating organizations that
				require each nationally recognized statistical rating organization—
									(1)to ensure that
				credit ratings are determined using procedures and methodologies, including
				qualitative and quantitative data and models, that are—
										(A)approved by the
				board of the nationally recognized statistical rating organization, a body
				performing a function similar to that of a board; and
										(B)in accordance with
				the policies and procedures of the nationally recognized statistical rating
				organization for the development and modification of credit rating procedures
				and methodologies;
										(2)to ensure that
				when material changes to credit rating procedures and methodologies (including
				changes to qualitative and quantitative data and models) are made, that—
										(A)the changes are
				applied consistently to all credit ratings to which the changed procedures and
				methodologies apply;
										(B)to the extent that
				changes are made to credit rating surveillance procedures and methodologies,
				the changes are applied to then-current credit ratings by the nationally
				recognized statistical rating organization within a reasonable time period
				determined by the Commission, by rule; and
										(C)the nationally
				recognized statistical rating organization publicly discloses the reason for
				the change; and
										(3)to notify users of
				credit ratings—
										(A)of the version of
				a procedure or methodology, including the qualitative methodology or
				quantitative inputs, used with respect to a particular credit rating;
										(B)when a material
				change is made to a procedure or methodology, including to a qualitative model
				or quantitative inputs;
										(C)when a significant
				error is identified in a procedure or methodology, including a qualitative or
				quantitative model, that may result in credit rating actions; and
										(D)of the likelihood
				of a material change described in subparagraph (B) resulting in a change in
				current credit ratings.
										(s)Transparency of
				credit rating methodologies and information reviewed
									(1)Form for
				disclosuresThe Commission shall require, by rule, each
				nationally recognized statistical rating organization to prescribe a form to
				accompany the publication of each credit rating that discloses—
										(A)information
				relating to—
											(i)the assumptions
				underlying the credit rating procedures and methodologies;
											(ii)the data that was
				relied on to determine the credit rating; and
											(iii)if applicable,
				how the nationally recognized statistical rating organization used servicer or
				remittance reports, and with what frequency, to conduct surveillance of the
				credit rating; and
											(B)information that
				can be used by investors and other users of credit ratings to better understand
				credit ratings in each class of credit rating issued by the nationally
				recognized statistical rating organization.
										(2)FormatThe
				form developed under paragraph (1) shall—
										(A)be easy to use and
				helpful for users of credit ratings to understand the information contained in
				the report;
										(B)require the
				nationally recognized statistical rating organization to provide the content
				described in paragraph (3)(B) in a manner that is directly comparable across
				types of securities; and
										(C)be made readily
				available to users of credit ratings, in electronic or paper form, as the
				Commission may, by rule, determine.
										(3)Content of
				form
										(A)Qualitative
				contentEach nationally recognized statistical rating
				organization shall disclose on the form developed under paragraph (1)—
											(i)the credit ratings
				produced by the nationally recognized statistical rating organization;
											(ii)the main
				assumptions and principles used in constructing procedures and methodologies,
				including qualitative methodologies and quantitative inputs and assumptions
				about the correlation of defaults across underlying assets used in rating
				structured products;
											(iii)the potential
				limitations of the credit ratings, and the types of risks excluded from the
				credit ratings that the nationally recognized statistical rating organization
				does not comment on, including liquidity, market, and other risks;
											(iv)information on
				the uncertainty of the credit rating, including—
												(I)information on the
				reliability, accuracy, and quality of the data relied on in determining the
				credit rating; and
												(II)a statement
				relating to the extent to which data essential to the determination of the
				credit rating were reliable or limited, including—
													(aa)any
				limits on the scope of historical data; and
													(bb)any
				limits in accessibility to certain documents or other types of information that
				would have better informed the credit rating;
													(v)whether and to
				what extent third party due diligence services have been used by the nationally
				recognized statistical rating organization, a description of the information
				that such third party reviewed in conducting due diligence services, and a
				description of the findings or conclusions of such third party;
											(vi)a
				description of the data about any obligor, issuer, security, or money market
				instrument that were relied upon for the purpose of determining the credit
				rating;
											(vii)a statement
				containing an overall assessment of the quality of information available and
				considered in producing a rating for an obligor, security, or money market
				instrument, in relation to the quality of information available to the
				nationally recognized statistical rating organization in rating similar
				issuances;
											(viii)information
				relating to conflicts of interest of the nationally recognized statistical
				rating organization; and
											(ix)such additional
				information as the Commission may require.
											(B)Quantitative
				contentEach nationally recognized statistical rating
				organization shall disclose on the form developed under this subsection—
											(i)an
				explanation or measure of the potential volatility of the credit rating,
				including—
												(I)any factors that
				might lead to a change in the credit ratings; and
												(II)the magnitude of
				the change that a user can expect under different market conditions;
												(ii)information on
				the content of the rating, including—
												(I)the historical
				performance of the rating; and
												(II)the expected
				probability of default and the expected loss in the event of default;
												(iii)information on
				the sensitivity of the rating to assumptions made by the nationally recognized
				statistical rating organization, including—
												(I)5 assumptions made
				in the ratings process that, without accounting for any other factor, would
				have the greatest impact on a rating if the assumptions were proven false or
				inaccurate; and
												(II)an analysis,
				using specific examples, of how each of the 5 assumptions identified under
				subclause (I) impacts a rating;
												(iv)such additional
				information as may be required by the Commission.
											(4)Due diligence
				services for asset-backed securities
										(A)FindingsThe
				issuer or underwriter of any asset-backed security shall make publicly
				available the findings and conclusions of any third-party due diligence report
				obtained by the issuer or underwriter.
										(B)Certification
				requiredIn any case in which third-party due diligence services
				are employed by a nationally recognized statistical rating organization, an
				issuer, or an underwriter, the person providing the due diligence services
				shall provide to any nationally recognized statistical rating organization that
				produces a rating to which such services relate, written certification, as
				provided in subparagraph (C).
										(C)Format and
				contentThe Commission shall establish the appropriate format and
				content for the written certifications required under subparagraph (B), to
				ensure that providers of due diligence services have conducted a thorough
				review of data, documentation, and other relevant information necessary for a
				nationally recognized statistical rating organization to provide an accurate
				rating.
										(D)Disclosure of
				certificationThe Commission shall adopt rules requiring a
				nationally recognized statistical rating organization, at the time at which the
				nationally recognized statistical rating organization produces a rating, to
				disclose the certification described in subparagraph (B) to the public in a
				manner that allows the public to determine the adequacy and level of due
				diligence services provided by a third party.
										(t)Corporate
				governance, organization, and management of conflicts of interest
									(1)Board of
				directorsEach nationally recognized statistical rating
				organization shall have a board of directors.
									(2)Independent
				directors
										(A)In
				generalAt least ½ of the board of directors, but not fewer than
				2 of the members thereof, shall be independent of the nationally recognized
				statistical rating agency. A portion of the independent directors shall include
				users of ratings from a nationally recognized statistical rating
				organization.
										(B)Independence
				determinationIn order to be considered independent for purposes
				of this subsection, a member of the board of directors of a nationally
				recognized statistical rating organization—
											(i)may not, other
				than in his or her capacity as a member of the board of directors or any
				committee thereof—
												(I)accept any
				consulting, advisory, or other compensatory fee from the nationally recognized
				statistical rating organization; or
												(II)be a person
				associated with the nationally recognized statistical rating organization or
				with any affiliated company thereof; and
												(ii)shall be
				disqualified from any deliberation involving a specific rating in which the
				independent board member has a financial interest in the outcome of the
				rating.
											(C)Compensation and
				termThe compensation of the independent members of the board of
				directors of a nationally recognized statistical rating organization shall not
				be linked to the business performance of the nationally recognized statistical
				rating organization, and shall be arranged so as to ensure the independence of
				their judgment. The term of office of the independent directors shall be for a
				pre-agreed fixed period, not to exceed 5 years, and shall not be
				renewable.
										(3)Duties of board
				of directorsIn addition to the overall responsibilities of the
				board of directors, the board shall oversee—
										(A)the establishment,
				maintenance, and enforcement of policies and procedures for determining credit
				ratings;
										(B)the establishment,
				maintenance, and enforcement of policies and procedures to address, manage, and
				disclose any conflicts of interest;
										(C)the effectiveness
				of the internal control system with respect to policies and procedures for
				determining credit ratings; and
										(D)the compensation
				and promotion policies and practices of the nationally recognized statistical
				rating organization.
										(4)Treatment of
				nrsro subsidiariesIf a nationally recognized statistical rating
				organization is a subsidiary of a parent entity, the board of the directors of
				the parent entity may satisfy the requirements of this subsection by assigning
				to a committee of such board of directors the duties under paragraph (3),
				if—
										(A)at least ½ of the
				members of the committee (including the chairperson of the committee) are
				independent, as defined in this section; and
										(B)at least 1 member
				of the committee is a user of ratings from a nationally recognized statistical
				rating organization.
										(5)Exception
				authorityIf the Commission finds that compliance with the
				provisions of this subsection present an unreasonable burden on a small
				nationally recognized statistical rating organization, the Commission may
				permit the nationally recognized statistical rating organization to delegate
				such responsibilities to a committee that includes at least one individual who
				is a user of ratings of a nationally recognized statistical rating
				organization.
									.
						(b)Conforming
			 amendmentSection 3(a)(62) of
			 the Securities Exchange Act of 1934 (15 U.S.C. 78c(a)(62)) is amended by
			 striking subparagraph (A) and redesignating subparagraphs (B) and (C) as
			 subparagraphs (A) and (B), respectively.
					933.State of mind
			 in private actions
					(a)AccountabilitySection
			 15E(m) of the Securities Exchange Act of 1934 (15 U.S.C. 78o–7(m)) is amended
			 to read as follows:
						
							(m)Accountability
								(1)In
				generalThe enforcement and penalty provisions of this title
				shall apply to statements made by a credit rating agency in the same manner and
				to the same extent as such provisions apply to statements made by a registered
				public accounting firm or a securities analyst under the securities laws, and
				such statements shall not be deemed forward-looking statements for the purposes
				of section 21E.
								(2)RulemakingThe
				Commission shall issue such rules as may be necessary to carry out this
				subsection.
								.
					(b)State of
			 mindSection 21D(b)(2) of the
			 Securities Exchange Act of 1934 (15 U.S.C. 78u–4(b)(2)) is amended—
						(1)by striking In any and
			 inserting the following:
							
								(A)In
				generalExcept as provided in subparagraph (B), in
				any
								;
				and
						(2)by adding at the
			 end the following:
							
								(B)ExceptionIn the case of an action for money damages
				brought against a credit rating agency or a controlling person under this
				title, it shall be sufficient, for purposes of pleading any required state of
				mind in relation to such action, that the complaint state with particularity
				facts giving rise to a strong inference that the credit rating agency knowingly
				or recklessly failed—
									(i)to conduct a reasonable investigation of
				the rated security with respect to the factual elements relied upon by its own
				methodology for evaluating credit risk; or
									(ii)to obtain reasonable verification of such
				factual elements (which verification may be based on a sampling technique that
				does not amount to an audit) from other sources that the credit rating agency
				considered to be competent and that were independent of the issuer and
				underwriter.
									.
						934.Referring tips
			 to law enforcement or regulatory authoritiesSection 15E of the Securities Exchange Act
			 of 1934 (15 U.S.C. 78o–7), as amended by this subtitle, is amended by adding at
			 the end the following:
					
						(u)Duty To report
				tips alleging material violations of law
							(1)Duty to
				reportEach nationally recognized statistical rating organization
				shall refer to the appropriate law enforcement or regulatory authorities any
				information that the nationally recognized statistical rating organization
				receives from a third party and finds credible that alleges that an issuer of
				securities rated by the nationally recognized statistical rating organization
				has committed or is committing a material violation of law that has not been
				adjudicated by a Federal or State court.
							(2)Rule of
				constructionNothing in paragraph (1) may be construed to require
				a nationally recognized statistical rating organization to verify the accuracy
				of the information described in paragraph
				(1).
							.
				935.Consideration
			 of information from sources other than the issuer in rating
			 decisionsSection 15E of the
			 Securities Exchange Act of 1934 (15 U.S.C. 78o–7), as amended by this subtitle,
			 is amended by adding at the end the following:
					
						(v)Information from
				sources other than the issuerIn producing a credit rating, a
				nationally recognized statistical rating organization shall consider
				information about an issuer that the nationally recognized statistical rating
				organization has, or receives from a source other than the issuer or
				underwriter, that the nationally recognized statistical rating organization
				finds credible and potentially significant to a rating
				decision.
						.
				
				936.Qualification
			 standards for credit rating analystsNot later than 1 year after the date of
			 enactment of this Act, the Commission shall issue rules that are reasonably
			 designed to ensure that any person employed by a nationally recognized
			 statistical rating organization to perform credit ratings—
					(1)meets standards of training, experience,
			 and competence necessary to produce accurate ratings for the categories of
			 issuers whose securities the person rates; and
					(2)is tested for knowledge of the credit
			 rating process.
					937.Timing of
			 regulationsUnless otherwise
			 specifically provided in this subtitle, the Commission shall issue final
			 regulations, as required by this subtitle and the amendments made by this
			 subtitle, not later than 1 year after the date of enactment of this Act.
				938.Universal
			 ratings symbols
					(a)RulemakingThe Commission shall require, by rule, each
			 nationally recognized statistical rating organization to establish, maintain,
			 and enforce written policies and procedures that—
						(1)assess the probability that an issuer of a
			 security or money market instrument will default, fail to make timely payments,
			 or otherwise not make payments to investors in accordance with the terms of the
			 security or money market instrument;
						(2)clearly define and
			 disclose the meaning of any symbol used by the nationally recognized
			 statistical rating organization to denote a credit rating; and
						(3)apply any symbol
			 described in paragraph (2) in a manner that is consistent for all types of
			 securities and money market instruments for which the symbol is used.
						(b)Rule of
			 constructionNothing in this section shall prohibit a nationally
			 recognized statistical rating organization from using distinct sets of symbols
			 to denote credit ratings for different types of securities or money market
			 instruments.
					939.Removal of
			 statutory references to credit ratings
					(a)Federal Deposit
			 Insurance ActThe Federal
			 Deposit Insurance Act (12 U.S.C. 1811 et seq.) is amended—
						(1)in section
			 7(b)(1)(E)(i), by striking credit rating entities, and other private
			 economic and insert private economic, credit,;
						(2)in section
			 28(d)—
							(A)in the subsection
			 heading, by striking not
			 of investment grade;
							(B)in paragraph (1),
			 by striking not of investment grade and inserting that
			 does not meet standards of credit-worthiness as established by the
			 Corporation;
							(C)in paragraph (2),
			 by striking not of investment grade;
							(D)by striking
			 paragraph (3);
							(E)by redesignating
			 paragraph (4) as paragraph (3); and
							(F)in paragraph (3),
			 as so redesignated—
								(i)by striking
			 subparagraph (A);
								(ii)by redesignating
			 subparagraphs (B) and (C) as subparagraphs (A) and (B), respectively;
			 and
								(iii)in subparagraph
			 (B), as so redesignated, by striking not of investment grade and
			 inserting that does not meet standards of credit-worthiness as
			 established by the Corporation; and
								(3)in section
			 28(e)—
							(A)in the subsection
			 heading, by striking not
			 of investment grade;
							(B)in paragraph (1), by striking not of
			 investment grade and inserting that does not meet standards of
			 credit-worthiness as established by the Corporation; and
							(C)in paragraphs (2)
			 and (3), by striking not of investment grade each place that it
			 appears and inserting that does not meet standards of credit-worthiness
			 established by the Corporation.
							(b)Federal Housing
			 Enterprises Financial Safety and Soundness Act of 1992Section 1319 of the Federal Housing
			 Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4519) is
			 amended by striking that is a nationally recognized statistical rating
			 organization, as such term is defined in section 3(a) of the Securities
			 Exchange Act of 1934,.
					(c)Investment
			 Company Act of 1940Section
			 6(a)(5)(A)(iv)(I) Investment Company Act of 1940 (15 U.S.C.
			 80a–6(a)(5)(A)(iv)(I)) is amended by striking is rated investment grade
			 by not less than 1 nationally recognized statistical rating
			 organization and inserting meets such standards of
			 credit-worthiness as the Commission shall adopt.
					(d)Revised
			 StatutesSection 5136A of
			 title LXII of the Revised Statutes of the United States (12 U.S.C. 24a) is
			 amended—
						(1)in subsection
			 (a)(2)(E), by striking any applicable rating and inserting
			 standards of credit-worthiness established by the Comptroller of the
			 Currency;
						(2)in the heading for
			 subsection (a)(3) by striking Rating or comparable requirement and
			 inserting Requirement;
						(3)subsection (a)(3),
			 by amending subparagraph (A) to read as follows:
							
								(A)In
				generalA national bank meets
				the requirements of this paragraph if the bank is one of the 100 largest
				insured banks and has not fewer than 1 issue of outstanding debt that meets
				standards of credit-worthiness or other criteria as the Secretary of the
				Treasury and the Board of Governors of the Federal Reserve System may jointly
				establish.
								.
						(4)in the heading for
			 subsection (f), by striking maintain public rating or and inserting
			 meet standards of
			 credit-worthiness; and
						(5)in subsection (f)(1), by striking
			 any applicable rating and inserting standards of
			 credit-worthiness established by the Comptroller of the
			 Currency.
						(e)Securities
			 Exchange Act of 1934Section
			 3(a) Securities Exchange Act of 1934 (15 U.S.C. 78a(3)(a)) is amended—
						(1)in paragraph (41),
			 by striking is rated in one of the two highest rating categories by at
			 least one nationally recognized statistical rating organization and
			 inserting meets standards of credit-worthiness as established by the
			 Commission; and
						(2)in paragraph (53)(A), by striking is
			 rated in 1 of the 4 highest rating categories by at least 1 nationally
			 recognized statistical rating organization and inserting meets
			 standards of credit-worthiness as established by the Commission.
						(f)World Bank
			 discussionsSection 3(a)(6)
			 of the amendment in the nature of a substitute to the text of H.R. 4645, as
			 ordered reported from the Committee on Banking, Finance and Urban Affairs on
			 September 22, 1988, as enacted into law by section 555 of Public Law 100–461,
			 (22 U.S.C. 286hh(a)(6)), is amended by striking credit rating
			 and inserting credit-worthiness.
					(g)Effective
			 dateThe amendments made by this section shall take effect 2
			 years after the date of enactment of this Act.
					(h)Study and
			 report
						(1)In
			 generalCommission shall
			 undertake a study on the feasability and desirability of—
							(A)standardizing credit ratings terminology,
			 so that all credit rating agencies issue credit ratings using identical
			 terms;
							(B)standardizing the
			 market stress conditions under which ratings are evaluated;
							(C)requiring a quantitative correspondence
			 between credit ratings and a range of default probabilities and loss
			 expectations under standardized conditions of economic stress; and
							(D)standardizing credit rating terminology
			 across asset classes, so that named ratings correspond to a standard range of
			 default probabilities and expected losses independent of asset class and
			 issuing entity.
							(2)ReportNot
			 later than 1 year after the date of enactment of this Act, the Commission shall
			 submit to Congress a report containing the findings of the study under
			 paragraph (1) and the recommendations, if any, of the Commission with respect
			 to the study.
						939A.Review of
			 reliance on ratings
					(a)Agency
			 ReviewNot later than 1 year after the date of the enactment of
			 this subtitle, each Federal agency shall, to the extent applicable,
			 review—
						(1)any regulation
			 issued by such agency that requires the use of an assessment of the
			 credit-worthiness of a security or money market instrument; and
						(2)any references to or requirements in such
			 regulations regarding credit ratings.
						(b)Modifications
			 requiredEach such agency shall modify any such regulations
			 identified by the review conducted under subsection (a) to remove any reference
			 to or requirement of reliance on credit ratings and to substitute in such
			 regulations such standard of credit-worthiness as each respective agency shall
			 determine as appropriate for such regulations. In making such determination,
			 such agencies shall seek to establish, to the extent feasible, uniform
			 standards of credit-worthiness for use by each such agency, taking into account
			 the entities regulated by each such agency and the purposes for which such
			 entities would rely on such standards of credit-worthiness.
					(c)ReportUpon
			 conclusion of the review required under subsection (a), each Federal agency
			 shall transmit a report to Congress containing a description of any
			 modification of any regulation such agency made pursuant to subsection
			 (b).
					939B.Elimination of
			 exemption from fair disclosure ruleNot later than 90 days after the date of
			 enactment of this subtitle, the Securities Exchange Commission shall revise
			 Regulation FD (17 C.F.R. 243.100) to remove from such regulation the exemption
			 for entities whose primary business is the issuance of credit ratings (17
			 C.F.R. 243.100(b)(2)(iii)).
				939C.Securities and
			 Exchange Commission study on strengthening credit rating agency
			 independence
					(a)StudyThe
			 Commission shall conduct a study of—
						(1)the independence
			 of nationally recognized statistical rating organizations; and
						(2)how the
			 independence of nationally recognized statistical rating organizations affects
			 the ratings issued by the nationally recognized statistical rating
			 organizations.
						(b)Subjects for
			 evaluationIn conducting the study under subsection (a), the
			 Commission shall evaluate—
						(1)the management of
			 conflicts of interest raised by a nationally recognized statistical rating
			 organization providing other services, including risk management advisory
			 services, ancillary assistance, or consulting services;
						(2)the potential
			 impact of rules prohibiting a nationally recognized statistical rating
			 organization that provides a rating to an issuer from providing other services
			 to the issuer; and
						(3)any other issue
			 relating to nationally recognized statistical rating organizations, as the
			 Chairman of the Commission determines is appropriate.
						(c)ReportNot
			 later than 3 years after the date of enactment of this Act, the Chairman of the
			 Commission shall submit to the Committee on Banking, Housing, and Urban Affairs
			 of the Senate and the Committee on Financial Services of the House of
			 Representatives a report on the results of the study conducted under subsection
			 (a), including recommendations, if any, for improving the integrity of ratings
			 issued by nationally recognized statistical rating organizations.
					939D.Government
			 Accountability Office study on alternative business models
					(a)StudyThe
			 Comptroller General of the United States shall conduct a study on alternative
			 means for compensating nationally recognized statistical rating organizations
			 in order to create incentives for nationally recognized statistical rating
			 organizations to provide more accurate credit ratings, including any statutory
			 changes that would be required to facilitate the use of an alternative means of
			 compensation.
					(b)ReportNot
			 later than 18 months after the date of enactment of this Act, the Comptroller
			 General shall submit to the Committee on Banking, Housing, and Urban Affairs of
			 the Senate and the Committee on Financial Services of the House of
			 Representatives a report on the results of the study conducted under subsection
			 (a), including recommendations, if any, for providing incentives to credit
			 rating agencies to improve the credit rating process.
					939E.Government
			 Accountability Office study on the creation of an independent professional
			 analyst organization
					(a)StudyThe
			 Comptroller General of the United States shall conduct a study on the
			 feasibility and merits of creating an independent professional organization for
			 rating analysts employed by nationally recognized statistical rating
			 organizations that would be responsible for—
						(1)establishing
			 independent standards for governing the profession of rating analysts;
						(2)establishing a
			 code of ethical conduct; and
						(3)overseeing the
			 profession of rating analysts.
						(b)ReportNot
			 later than 1 year after the date of publication of the rules issued by the
			 Commission pursuant to section 936, the Comptroller General shall submit to the
			 Committee on Banking, Housing, and Urban Affairs of the Senate and the
			 Committee on Financial Services of the House of Representatives a report on the
			 results of the study conducted under subsection (a).
					939F.Study and
			 rulemaking on assigned credit ratings
					(a)DefinitionIn
			 this section, the term structured finance product means an
			 asset-backed security, as defined in section 3(a)(77) of the Securities
			 Exchange Act of 1934, as added by section 941, and any structured product based
			 on an asset-backed security, as determined by the Commission, by rule.
					(b)StudyThe
			 Commission shall carry out a study of—
						(1)the credit rating
			 process for structured finance products and the conflicts of interest
			 associated with the issuer-pay and the subscriber-pay models;
						(2)the feasibility of
			 establishing a system in which a public or private utility or a self-regulatory
			 organization assigns nationally recognized statistical rating organizations to
			 determine the credit ratings of structured finance products, including—
							(A)an assessment of
			 potential mechanisms for determining fees for the nationally recognized
			 statistical rating organizations;
							(B)appropriate
			 methods for paying fees to the nationally recognized statistical rating
			 organizations;
							(C)the extent to
			 which the creation of such a system would be viewed as the creation of moral
			 hazard by the Federal Government; and
							(D)any constitutional
			 or other issues concerning the establishment of such a system;
							(3)the range of
			 metrics that could be used to determine the accuracy of credit ratings;
			 and
						(4)alternative means
			 for compensating nationally recognized statistical rating organizations that
			 would create incentives for accurate credit ratings.
						(c)Report and
			 recommendationNot later than 24 months after the date of
			 enactment of this Act, the Commission shall submit to the Committee on Banking,
			 Housing, and Urban Affairs of the Senate and the Committee on Financial
			 Services of the House of Representatives a report that contains—
						(1)the findings of
			 the study required under subsection (b); and
						(2)any
			 recommendations for regulatory or statutory changes that the Commission
			 determines should be made to implement the findings of the study required under
			 subsection (b).
						(d)Rulemaking
						(1)RulemakingAfter
			 submission of the report under subsection (c), the Commission shall, by rule,
			 as the Commission determines is necessary or appropriate in the public interest
			 or for the protection of investors, establish a system for the assignment of
			 nationally recognized statistical rating organizations to determine the initial
			 credit ratings of structured finance products, in a manner that prevents the
			 issuer, sponsor, or underwriter of the structured finance product from
			 selecting the nationally recognized statistical rating organization that will
			 determine the initial credit ratings and monitor such credit ratings. In
			 issuing any rule under this paragraph, the Commission shall give thorough
			 consideration to the provisions of section 15E(w) of the Securities Exchange
			 Act of 1934, as that provision would have been added by section 939D of H.R.
			 4173 (111th Congress), as passed by the Senate on May 20, 2010, and shall
			 implement the system described in such section 939D unless the Commission
			 determines that an alternative system would better serve the public interest
			 and the protection of investors.
						(2)Rule of
			 constructionNothing in this subsection may be construed to limit
			 or suspend any other rulemaking authority of the Commission.
						939G.Effect of Rule
			 436(g)Rule 436(g),
			 promulgated by the Securities and Exchange Commission under the Securities Act
			 of 1933, shall have no force or effect.
				939H.Sense of
			 CongressIt is the sense of
			 Congress that the Securities and Exchange Commission should exercise the
			 rulemaking authority of the Commission under section 15E(h)(2)(B) of the
			 Securities Exchange Act of 1934 (15 U.S.C. 78o–7(h)(2)(B)) to prevent improper
			 conflicts of interest arising from employees of nationally recognized
			 statistical rating organizations providing services to issuers of securities
			 that are unrelated to the issuance of credit ratings, including consulting,
			 advisory, and other services.
				DImprovements to
			 the Asset-Backed Securitization Process
				941.Regulation of
			 credit risk retention
					(a)Definition of
			 asset-backed securitySection
			 3(a) of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a)) is amended by
			 adding at the end the following:
						
							(77)Asset-backed
				securityThe term asset-backed security—
								(A)means a
				fixed-income or other security collateralized by any type of self-liquidating
				financial asset (including a loan, a lease, a mortgage, or a secured or
				unsecured receivable) that allows the holder of the security to receive
				payments that depend primarily on cash flow from the asset, including—
									(i)a
				collateralized mortgage obligation;
									(ii)a
				collateralized debt obligation;
									(iii)a collateralized
				bond obligation;
									(iv)a
				collateralized debt obligation of asset-backed securities;
									(v)a
				collateralized debt obligation of collateralized debt obligations; and
									(vi)a
				security that the Commission, by rule, determines to be an asset-backed
				security for purposes of this section; and
									(B)does not include a
				security issued by a finance subsidiary held by the parent company or a company
				controlled by the parent company, if none of the securities issued by the
				finance subsidiary are held by an entity that is not controlled by the parent
				company.
								.
					(b)Credit risk
			 retentionThe Securities
			 Exchange Act of 1934 (15 U.S.C. 78a et seq.) is amended by inserting after
			 section 15F, as added by this Act, the following:
						
							15G.Credit risk
				retention
								(a)DefinitionsIn
				this section—
									(1)the term
				Federal banking agencies means the Office of the Comptroller of
				the Currency, the Board of Governors of the Federal Reserve System, and the
				Federal Deposit Insurance Corporation;
									(2)the term
				insured depository institution has the same meaning as in section
				3(c) of the Federal Deposit Insurance Act (12 U.S.C. 1813(c));
									(3)the term
				securitizer means—
										(A)an issuer of an
				asset-backed security; or
										(B)a person who
				organizes and initiates an asset-backed securities transaction by selling or
				transferring assets, either directly or indirectly, including through an
				affiliate, to the issuer; and
										(4)the term
				originator means a person who—
										(A)through the
				extension of credit or otherwise, creates a financial asset that collateralizes
				an asset-backed security; and
										(B)sells an asset
				directly or indirectly to a securitizer.
										(b)Regulations
				required
									(1)In
				generalNot later than 270 days after the date of enactment of
				this section, the Federal banking agencies and the Commission shall jointly
				prescribe regulations to require any securitizer to retain an economic interest
				in a portion of the credit risk for any asset that the securitizer, through the
				issuance of an asset-backed security, transfers, sells, or conveys to a third
				party.
									(2)Residential
				mortgagesNot later than 270
				days after the date of the enactment of this section, the Federal banking
				agencies, the Commission, the Secretary of Housing and Urban Development, and
				the Federal Housing Finance Agency, shall jointly prescribe regulations to
				require any securitizer to retain an economic interest in a portion of the
				credit risk for any residential mortgage asset that the securitizer, through
				the issuance of an asset-backed security, transfers, sells, or conveys to a
				third party.
									(c)Standards for
				regulations
									(1)StandardsThe
				regulations prescribed under subsection (b) shall—
										(A)prohibit a
				securitizer from directly or indirectly hedging or otherwise transferring the
				credit risk that the securitizer is required to retain with respect to an
				asset;
										(B)require a
				securitizer to retain—
											(i)not less than 5
				percent of the credit risk for any asset—
												(I)that is not a
				qualified residential mortgage that is transferred, sold, or conveyed through
				the issuance of an asset-backed security by the securitizer; or
												(II)that is a
				qualified residential mortgage that is transferred, sold, or conveyed through
				the issuance of an asset-backed security by the securitizer, if 1 or more of
				the assets that collateralize the asset-backed security are not qualified
				residential mortgages; or
												(ii)less than 5
				percent of the credit risk for an asset that is not a qualified residential
				mortgage that is transferred, sold, or conveyed through the issuance of an
				asset-backed security by the securitizer, if the originator of the asset meets
				the underwriting standards prescribed under paragraph (2)(B);
											(C)specify—
											(i)the permissible
				forms of risk retention for purposes of this section;
											(ii)the minimum
				duration of the risk retention required under this section; and
											(iii)that a
				securitizer is not required to retain any part of the credit risk for an asset
				that is transferred, sold or conveyed through the issuance of an asset-backed
				security by the securitizer, if all of the assets that collateralize the
				asset-backed security are qualified residential mortgages;
											(D)apply, regardless
				of whether the securitizer is an insured depository institution;
										(E)with respect to a commercial mortgage,
				specify the permissible types, forms, and amounts of risk retention that would
				meet the requirements of subparagraph (B), which in the determination of the
				Federal banking agencies and the Commission may include—
											(i)retention of a
				specified amount or percentage of the total credit risk of the asset;
											(ii)retention of the
				first-loss position by a third-party purchaser that specifically negotiates for
				the purchase of such first loss position, holds adequate financial resources to
				back losses, provides due diligence on all individual assets in the pool before
				the issuance of the asset-backed securities, and meets the same standards for
				risk retention as the Federal banking agencies and the Commission require of
				the securitizer;
											(iii)a determination
				by the Federal banking agencies and the Commission that the underwriting
				standards and controls for the asset are adequate; and
											(iv)provision of
				adequate representations and warranties and related enforcement mechanisms;
				and
											(F)establish appropriate standards for
				retention of an economic interest with respect to collateralized debt
				obligations, securities collateralized by collateralized debt obligations, and
				similar instruments collateralized by other asset-backed securities; and
										(G)provide
				for—
											(i)a
				total or partial exemption of any securitization, as may be appropriate in the
				public interest and for the protection of investors;
											(ii)a
				total or partial exemption for the securitization of an asset issued or
				guaranteed by the United States, or an agency of the United States, as the
				Federal banking agencies and the Commission jointly determine appropriate in
				the public interest and for the protection of investors, except that, for
				purposes of this clause, the Federal National Mortgage Association and the
				Federal Home Loan Mortgage Corporation are not agencies of the United
				States;
											(iii)a total or
				partial exemption for any asset-backed security that is a security issued or
				guaranteed by any State of the United States, or by any political subdivision
				of a State or territory, or by any public instrumentality of a State or
				territory that is exempt from the registration requirements of the Securities
				Act of 1933 by reason of section 3(a)(2) of that Act (15 U.S.C. 77c(a)(2)), or
				a security defined as a qualified scholarship funding bond in section 150(d)(2)
				of the Internal Revenue Code of 1986, as may be appropriate in the public
				interest and for the protection of investors; and
											(iv)the allocation of
				risk retention obligations between a securitizer and an originator in the case
				of a securitizer that purchases assets from an originator, as the Federal
				banking agencies and the Commission jointly determine appropriate.
											(2)Asset
				classes
										(A)Asset
				classesThe regulations prescribed under subsection (b) shall
				establish asset classes with separate rules for securitizers of different
				classes of assets, including residential mortgages, commercial mortgages,
				commercial loans, auto loans, and any other class of assets that the Federal
				banking agencies and the Commission deem appropriate.
										(B)ContentsFor
				each asset class established under subparagraph (A), the regulations prescribed
				under subsection (b) shall include underwriting standards established by the
				Federal banking agencies that specify the terms, conditions, and
				characteristics of a loan within the asset class that indicate a low credit
				risk with respect to the loan.
										(d)OriginatorsIn
				determining how to allocate risk retention obligations between a securitizer
				and an originator under subsection (c)(1)(E)(iv), the Federal banking agencies
				and the Commission shall—
									(1)reduce the
				percentage of risk retention obligations required of the securitizer by the
				percentage of risk retention obligations required of the originator; and
									(2)consider—
										(A)whether the assets
				sold to the securitizer have terms, conditions, and characteristics that
				reflect low credit risk;
										(B)whether the form
				or volume of transactions in securitization markets creates incentives for
				imprudent origination of the type of loan or asset to be sold to the
				securitizer; and
										(C)the potential
				impact of the risk retention obligations on the access of consumers and
				businesses to credit on reasonable terms, which may not include the transfer of
				credit risk to a third party.
										(e)Exemptions,
				exceptions, and adjustments
									(1)In
				generalThe Federal banking agencies and the Commission may
				jointly adopt or issue exemptions, exceptions, or adjustments to the rules
				issued under this section, including exemptions, exceptions, or adjustments for
				classes of institutions or assets relating to the risk retention requirement
				and the prohibition on hedging under subsection (c)(1).
									(2)Applicable
				standardsAny exemption, exception, or adjustment adopted or
				issued by the Federal banking agencies and the Commission under this paragraph
				shall—
										(A)help ensure high
				quality underwriting standards for the securitizers and originators of assets
				that are securitized or available for securitization; and
										(B)encourage
				appropriate risk management practices by the securitizers and originators of
				assets, improve the access of consumers and businesses to credit on reasonable
				terms, or otherwise be in the public interest and for the protection of
				investors.
										(3)Certain
				institutions and programs exempt
										(A)Farm credit
				system institutionsNotwithstanding any other provision of this
				section, the requirements of this section shall not apply to any loan or other
				financial asset made, insured, guaranteed, or purchased by any institution that
				is subject to the supervision of the Farm Credit Administration, including the
				Federal Agricultural Mortgage Corporation.
										(B)Other Federal
				programsThis section shall
				not apply to any residential, multifamily, or health care facility mortgage
				loan asset, or securitization based directly or indirectly on such an asset,
				which is insured or guaranteed by the United States or an agency of the United
				States. For purposes of this subsection, the Federal National Mortgage
				Association, the Federal Home Loan Mortgage Corporation, and the Federal home
				loan banks shall not be considered an agency of the United States.
										(4)Exemption for
				qualified residential mortgages
										(A)In
				generalThe Federal banking agencies, the Commission, the
				Secretary of Housing and Urban Development, and the Director of the Federal
				Housing Finance Agency shall jointly issue regulations to exempt qualified
				residential mortgages from the risk retention requirements of this
				subsection.
										(B)Qualified
				residential mortgageThe Federal banking agencies, the
				Commission, the Secretary of Housing and Urban Development, and the Director of
				the Federal Housing Finance Agency shall jointly define the term
				qualified residential mortgage for purposes of this subsection,
				taking into consideration underwriting and product features that historical
				loan performance data indicate result in a lower risk of default, such
				as—
											(i)documentation and
				verification of the financial resources relied upon to qualify the
				mortgagor;
											(ii)standards with
				respect to—
												(I)the residual
				income of the mortgagor after all monthly obligations;
												(II)the ratio of the
				housing payments of the mortgagor to the monthly income of the
				mortgagor;
												(III)the ratio of
				total monthly installment payments of the mortgagor to the income of the
				mortgagor;
												(iii)mitigating the
				potential for payment shock on adjustable rate mortgages through product
				features and underwriting standards;
											(iv)mortgage
				guarantee insurance or other types of insurance or credit enhancement obtained
				at the time of origination, to the extent such insurance or credit enhancement
				reduces the risk of default; and
											(v)prohibiting or
				restricting the use of balloon payments, negative amortization, prepayment
				penalties, interest-only payments, and other features that have been
				demonstrated to exhibit a higher risk of borrower default.
											(C)Limitation on
				definitionThe Federal
				banking agencies, the Commission, the Secretary of Housing and Urban
				Development, and the Director of the Federal Housing Finance Agency in defining
				the term qualified residential mortgage, as required by
				subparagraph (B), shall define that term to be no broader than the definition
				qualified mortgage as the term is defined under section
				129C(c)(2) of the Truth in Lending Act, as amended by the Consumer Financial
				Protection Act of 2010, and regulations adopted thereunder.
										(5)Condition for
				qualified residential mortgage exemptionThe regulations issued
				under paragraph (4) shall provide that an asset-backed security that is
				collateralized by tranches of other asset-backed securities shall not be exempt
				from the risk retention requirements of this subsection.
									(6)CertificationThe
				Commission shall require an issuer to certify, for each issuance of an
				asset-backed security collateralized exclusively by qualified residential
				mortgages, that the issuer has evaluated the effectiveness of the internal
				supervisory controls of the issuer with respect to the process for ensuring
				that all assets that collateralize the asset-backed security are qualified
				residential mortgages.
									(f)EnforcementThe
				regulations issued under this section shall be enforced by—
									(1)the appropriate
				Federal banking agency, with respect to any securitizer that is an insured
				depository institution; and
									(2)the Commission,
				with respect to any securitizer that is not an insured depository
				institution.
									(g)Authority of
				CommissionThe authority of the Commission under this section
				shall be in addition to the authority of the Commission to otherwise enforce
				the securities laws.
								(h)Authority to
				coordinate on rulemakingThe
				Chairperson of the Financial Stability Oversight Council shall coordinate all
				joint rulemaking required under this section.
								(i)Effective date
				of regulationsThe regulations issued under this section shall
				become effective—
									(1)with respect to
				securitizers and originators of asset-backed securities backed by residential
				mortgages, 1 year after the date on which final rules under this section are
				published in the Federal Register; and
									(2)with respect to
				securitizers and originators of all other classes of asset-backed securities, 2
				years after the date on which final rules under this section are published in
				the Federal
				Register.
									.
					(c)Study on risk
			 retention
						(1)StudyThe
			 Board of Governors of the Federal Reserve System, in coordination and
			 consultation with the Comptroller of the Currency, the Director of the Office
			 of Thrift Supervision, the Chairperson of the Federal Deposit Insurance
			 Corporation, and the Securities and Exchange Commission shall conduct a study
			 of the combined impact on each individual class of asset-backed security
			 established under section 15G(c)(2) of the Securities Exchange Act of 1934, as
			 added by subsection (b), of—
							(A)the new credit
			 risk retention requirements contained in the amendment made by subsection (b),
			 including the effect credit risk retention requirements have on increasing the
			 market for Federally subsidized loans; and
							(B)the Financial
			 Accounting Statements 166 and 167 issued by the Financial Accounting Standards
			 Board.
							(2)ReportNot later than 90 days after the date of
			 enactment of this Act, the Board of Governors of the Federal Reserve System
			 shall submit to Congress a report on the study conducted under paragraph (1).
			 Such report shall include statutory and regulatory recommendations for
			 eliminating any negative impacts on the continued viability of the asset-backed
			 securitization markets and on the availability of credit for new lending
			 identified by the study conducted under paragraph (1).
						942.Disclosures and
			 reporting for asset-backed securities
					(a)Securities
			 Exchange Act of 1934Section
			 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78o(d)) is
			 amended—
						(1)by striking
			 (d) Each and inserting the following:
							
								(d)Supplementary
				and periodic information
									(1)In
				generalEach
									;
						(2)in the third
			 sentence, by inserting after securities of each class the
			 following: , other than any class of asset-backed securities,;
			 and
						(3)by adding at the
			 end the following:
							
								(2)Asset-backed
				securities
									(A)Suspension of
				duty to fileThe Commission may, by rule or regulation, provide
				for the suspension or termination of the duty to file under this subsection for
				any class of asset-backed security, on such terms and conditions and for such
				period or periods as the Commission deems necessary or appropriate in the
				public interest or for the protection of investors.
									(B)Classification
				of issuersThe Commission may, for purposes of this subsection,
				classify issuers and prescribe requirements appropriate for each class of
				issuers of asset-backed
				securities.
									.
						(b)Securities Act
			 of 1933Section 7 of the Securities Act of 1933 (15 U.S.C. 77g)
			 is amended by adding at the end the following:
						
							(c)Disclosure
				requirements
								(1)In
				generalThe Commission shall adopt regulations under this
				subsection requiring each issuer of an asset-backed security to disclose, for
				each tranche or class of security, information regarding the assets backing
				that security.
								(2)Content of
				regulationsIn adopting regulations under this subsection, the
				Commission shall—
									(A)set standards for
				the format of the data provided by issuers of an asset-backed security, which
				shall, to the extent feasible, facilitate comparison of such data across
				securities in similar types of asset classes; and
									(B)require issuers of
				asset-backed securities, at a minimum, to disclose asset-level or loan-level
				data, if such data are necessary for investors to independently perform due
				diligence, including—
										(i)data having unique
				identifiers relating to loan brokers or originators;
										(ii)the nature and
				extent of the compensation of the broker or originator of the assets backing
				the security; and
										(iii)the amount of
				risk retention by the originator and the securitizer of such
				assets.
										.
					943.Representations
			 and warranties in asset-backed offeringsNot later than 180 days after the date of
			 enactment of this Act, the Securities and Exchange Commission shall prescribe
			 regulations on the use of representations and warranties in the market for
			 asset-backed securities (as that term is defined in section 3(a)(77) of the
			 Securities Exchange Act of 1934, as added by this subtitle) that—
					(1)require each
			 national recognized statistical rating organization to include in any report
			 accompanying a credit rating a description of—
						(A)the
			 representations, warranties, and enforcement mechanisms available to investors;
			 and
						(B)how they differ
			 from the representations, warranties, and enforcement mechanisms in issuances
			 of similar securities; and
						(2)require any
			 securitizer (as that term is defined in section 15G(a) of the Securities
			 Exchange Act of 1934, as added by this subtitle) to disclose fulfilled and
			 unfulfilled repurchase requests across all trusts aggregated by the
			 securitizer, so that investors may identify asset originators with clear
			 underwriting deficiencies.
					944.Exempted
			 transactions under the Securities Act of 1933
					(a)Exemption
			 eliminatedSection 4 of the Securities Act of 1933 (15 U.S.C.
			 77d) is amended—
						(1)by striking
			 paragraph (5); and
						(2)by striking
			 (6) transactions and inserting the following:
							
								(5)transactions
								.
						(b)Conforming
			 amendmentSection 3(a)(4)(B)(vii)(I) of the Securities Exchange
			 Act of 1934 (15 U.S.C. 78c(a)(4)(B)(vii)(I)) is amended by striking
			 4(6) and inserting 4(5).
					945.Due diligence
			 analysis and disclosure in asset-backed securities issuesSection 7 of the Securities Act of 1933 (15
			 U.S.C. 77g), as amended by this subtitle, is amended by adding at the end the
			 following:
					
						(d)Registration
				statement for asset-backed securitiesNot later than 180 days
				after the date of enactment of this subsection, the Commission shall issue
				rules relating to the registration statement required to be filed by any issuer
				of an asset-backed security (as that term is defined in section 3(a)(77) of the
				Securities Exchange Act of 1934) that require any issuer of an asset-backed
				security—
							(1)to perform a
				review of the assets underlying the asset-backed security; and
							(2)to disclose the
				nature of the review under paragraph
				(1).
							.
				946.Study on the
			 macroeconomic effects of risk retention requirements
					(a)Study
			 requiredThe Chairman of the
			 Financial Services Oversight Council shall carry out a study on the
			 macroeconomic effects of the risk retention requirements under this subtitle,
			 and the amendments made by this subtitle, with emphasis placed on potential
			 beneficial effects with respect to stabilizing the real estate market. Such
			 study shall include—
						(1)an analysis of the
			 effects of risk retention on real estate asset price bubbles, including a
			 retrospective estimate of what fraction of real estate losses may have been
			 averted had such requirements been in force in recent years;
						(2)an analysis of the
			 feasibility of minimizing real estate price bubbles by proactively adjusting
			 the percentage of risk retention that must be borne by creditors and
			 securitizers of real estate debt, as a function of regional or national market
			 conditions;
						(3)a
			 comparable analysis for proactively adjusting mortgage origination
			 requirements;
						(4)an assessment of
			 whether such proactive adjustments should be made by an independent regulator,
			 or in a formulaic and transparent manner;
						(5)an assessment of
			 whether such adjustments should take place independently or in concert with
			 monetary policy; and
						(6)recommendations
			 for implementation and enabling legislation.
						(b)ReportNot later than the end of the 180-day
			 period beginning on the date of the enactment of this title, the Chairman of
			 the Financial Services Oversight Council shall issue a report to the Congress
			 containing any findings and determinations made in carrying out the study
			 required under subsection (a).
					EAccountability and
			 Executive Compensation
				951.Shareholder vote on executive compensation
			 disclosuresThe Securities
			 Exchange Act of 1934 (15 U.S.C. 78a et seq.) is amended by inserting after
			 section 14 (15 U.S.C. 78n) the following:
					
						14A.shareholder approval of executive
				compensation
							(a)Separate
				resolution required
								(1)In
				generalNot less frequently than once every 3 years, a proxy or
				consent or authorization for an annual or other meeting of the shareholders for
				which the proxy solicitation rules of the Commission require compensation
				disclosure shall include a separate resolution subject to shareholder vote to
				approve the compensation of executives, as disclosed pursuant to section
				229.402 of title 17, Code of Federal Regulations, or any successor
				thereto.
								(2)Frequency of
				voteNot less frequently than once every 6 years, a proxy or
				consent or authorization for an annual or other meeting of the shareholders for
				which the proxy solicitation rules of the Commission require compensation
				disclosure shall include a separate resolution subject to shareholder vote to
				determine whether votes on the resolutions required under paragraph (1) will
				occur every 1, 2, or 3 years.
								(3)Effective
				dateThe proxy or consent or
				authorization for the first annual or other meeting of the shareholders
				occurring after the end of the 6-month period beginning on the date of
				enactment of this section shall include—
									(A)the resolution
				described in paragraph (1); and
									(B)a separate
				resolution subject to shareholder vote to determine whether votes on the
				resolutions required under paragraph (1) will occur every 1, 2, or 3
				years.
									(b)Shareholder
				approval of golden parachute compensation
								(1)DisclosureIn any proxy or consent solicitation
				material (the solicitation of which is subject to the rules of the Commission
				pursuant to subsection (a)) for a meeting of the shareholders occurring after
				the end of the 6-month period beginning on the date of enactment of this
				section, at which shareholders are asked to approve an acquisition, merger,
				consolidation, or proposed sale or other disposition of all or substantially
				all the assets of an issuer, the person making such solicitation shall disclose
				in the proxy or consent solicitation material, in a clear and simple form in
				accordance with regulations to be promulgated by the Commission, any agreements
				or understandings that such person has with any named executive officers of
				such issuer (or of the acquiring issuer, if such issuer is not the acquiring
				issuer) concerning any type of compensation (whether present, deferred, or
				contingent) that is based on or otherwise relates to the acquisition, merger,
				consolidation, sale, or other disposition of all or substantially all of the
				assets of the issuer and the aggregate total of all such compensation that may
				(and the conditions upon which it may) be paid or become payable to or on
				behalf of such executive officer.
								(2)Shareholder
				approvalAny proxy or consent
				or authorization relating to the proxy or consent solicitation material
				containing the disclosure required by paragraph (1) shall include a separate
				resolution subject to shareholder vote to approve such agreements or
				understandings and compensation as disclosed, unless such agreements or
				understandings have been subject to a shareholder vote under subsection
				(a).
								(c)Rule of
				constructionThe shareholder
				vote referred to in subsections (a) and (b) shall not be binding on the issuer
				or the board of directors of an issuer, and may not be construed—
								(1)as overruling a decision by such issuer or
				board of directors;
								(2)to create or imply any change to the
				fiduciary duties of such issuer or board of directors;
								(3)to create or imply any additional fiduciary
				duties for such issuer or board of directors; or
								(4)to restrict or limit the ability of
				shareholders to make proposals for inclusion in proxy materials related to
				executive compensation.
								(d)Disclosure of
				votesEvery institutional
				investment manager subject to section 13(f) shall report at least annually how
				it voted on any shareholder vote pursuant to subsections (a) and (b), unless
				such vote is otherwise required to be reported publicly by rule or regulation
				of the Commission.
							(e)ExemptionThe Commission may, by rule or order,
				exempt an issuer or class of issuers from the requirement under subsection (a)
				or (b). In determining whether to make an exemption under this subsection, the
				Commission shall take into account, among other considerations, whether the
				requirements under subsections (a) and (b) disproportionately burdens small
				issuers.
							.
				952.Compensation
			 committee independence
					(a)In
			 generalThe Securities
			 Exchange Act of 1934 (15 U.S.C. 78 et seq.) is amended by inserting after
			 section 10B, as added by section 753, the following:
						
							10C.Compensation
				committees
								(a)Independence of
				compensation committees
									(1)Listing
				standardsThe Commission shall, by rule, direct the national
				securities exchanges and national securities associations to prohibit the
				listing of any equity security of an issuer, other than an issuer that is a
				controlled company, limited partnership, company in bankruptcy proceedings,
				open-ended management investment company that is registered under the
				Investment Company Act of 1940, or a foreign private issuer that provides
				annual disclosures to shareholders of the reasons that the foreign private
				issuer does not have an independent compensation committee, that does not
				comply with the requirements of this subsection.
									(2)Independence of
				compensation committeesThe rules of the Commission under
				paragraph (1) shall require that each member of the compensation committee of
				the board of directors of an issuer be—
										(A)a member of the
				board of directors of the issuer; and
										(B)independent.
										(3)IndependenceThe
				rules of the Commission under paragraph (1) shall require that, in determining
				the definition of the term independence for purposes of paragraph
				(2), the national securities exchanges and the national securities associations
				shall consider relevant factors, including—
										(A)the source of
				compensation of a member of the board of directors of an issuer, including any
				consulting, advisory, or other compensatory fee paid by the issuer to such
				member of the board of directors; and
										(B)whether a member
				of the board of directors of an issuer is affiliated with the issuer, a
				subsidiary of the issuer, or an affiliate of a subsidiary of the issuer.
										(4)Exemption
				authorityThe rules of the Commission under paragraph (1) shall
				permit a national securities exchange or a national securities association to
				exempt a particular relationship from the requirements of paragraph (2), with
				respect to the members of a compensation committee, as the national securities
				exchange or national securities association determines is appropriate, taking
				into consideration the size of an issuer and any other relevant factors.
									(b)Independence of
				compensation consultants and other compensation committee advisers
									(1)In
				generalThe compensation committee of an issuer may only select a
				compensation consultant, legal counsel, or other adviser to the compensation
				committee after taking into consideration the factors identified by the
				Commission under paragraph (2).
									(2)RulesThe Commission shall identify factors that
				affect the independence of a compensation consultant, legal counsel, or other
				adviser to a compensation committee of an issuer. Such factors shall be
				competitively neutral among categories of consultants, legal counsel, or other
				advisers and preserve the ability of compensation committees to retain the
				services of members of any such category, and shall include—
										(A)the provision of
				other services to the issuer by the person that employs the compensation
				consultant, legal counsel, or other adviser;
										(B)the amount of fees
				received from the issuer by the person that employs the compensation
				consultant, legal counsel, or other adviser, as a percentage of the total
				revenue of the person that employs the compensation consultant, legal counsel,
				or other adviser;
										(C)the policies and
				procedures of the person that employs the compensation consultant, legal
				counsel, or other adviser that are designed to prevent conflicts of
				interest;
										(D)any business or
				personal relationship of the compensation consultant, legal counsel, or other
				adviser with a member of the compensation committee; and
										(E)any stock of the
				issuer owned by the compensation consultant, legal counsel, or other
				adviser.
										(c)Compensation
				committee authority relating to compensation consultants
									(1)Authority to
				retain compensation consultant
										(A)In
				generalThe compensation committee of an issuer, in its capacity
				as a committee of the board of directors, may, in its sole discretion, retain
				or obtain the advice of a compensation consultant.
										(B)Direct
				responsibility of compensation committeeThe compensation
				committee of an issuer shall be directly responsible for the appointment,
				compensation, and oversight of the work of a compensation consultant.
										(C)Rule of
				constructionThis paragraph may not be construed—
											(i)to
				require the compensation committee to implement or act consistently with the
				advice or recommendations of the compensation consultant; or
											(ii)to affect the
				ability or obligation of a compensation committee to exercise its own judgment
				in fulfillment of the duties of the compensation committee.
											(2)DisclosureIn
				any proxy or consent solicitation material for an annual meeting of the
				shareholders (or a special meeting in lieu of the annual meeting) occurring on
				or after the date that is 1 year after the date of enactment of this section,
				each issuer shall disclose in the proxy or consent material, in accordance with
				regulations of the Commission, whether—
										(A)the compensation
				committee of the issuer retained or obtained the advice of a compensation
				consultant; and
										(B)the work of the
				compensation consultant has raised any conflict of interest and, if so, the
				nature of the conflict and how the conflict is being addressed.
										(d)Authority To
				engage independent legal counsel and other advisers
									(1)In
				generalThe compensation committee of an issuer, in its capacity
				as a committee of the board of directors, may, in its sole discretion, retain
				and obtain the advice of independent legal counsel and other advisers.
									(2)Direct
				responsibility of compensation committeeThe compensation
				committee of an issuer shall be directly responsible for the appointment,
				compensation, and oversight of the work of independent legal counsel and other
				advisers.
									(3)Rule of
				constructionThis subsection may not be construed—
										(A)to require a
				compensation committee to implement or act consistently with the advice or
				recommendations of independent legal counsel or other advisers under this
				subsection; or
										(B)to affect the
				ability or obligation of a compensation committee to exercise its own judgment
				in fulfillment of the duties of the compensation committee.
										(e)Compensation of
				compensation consultants, independent legal counsel, and other
				advisersEach issuer shall provide for appropriate funding, as
				determined by the compensation committee in its capacity as a committee of the
				board of directors, for payment of reasonable compensation—
									(1)to a compensation
				consultant; and
									(2)to independent
				legal counsel or any other adviser to the compensation committee.
									(f)Commission
				rules
									(1)In
				generalNot later than 360 days after the date of enactment of
				this section, the Commission shall, by rule, direct the national securities
				exchanges and national securities associations to prohibit the listing of any
				security of an issuer that is not in compliance with the requirements of this
				section.
									(2)Opportunity to
				cure defectsThe rules of the Commission under paragraph (1)
				shall provide for appropriate procedures for an issuer to have a reasonable
				opportunity to cure any defects that would be the basis for the prohibition
				under paragraph (1), before the imposition of such prohibition.
									(3)Exemption
				authority
										(A)In
				generalThe rules of the Commission under paragraph (1) shall
				permit a national securities exchange or a national securities association to
				exempt a category of issuers from the requirements under this section, as the
				national securities exchange or the national securities association determines
				is appropriate.
										(B)ConsiderationsIn
				determining appropriate exemptions under subparagraph (A), the national
				securities exchange or the national securities association shall take into
				account the potential impact of the requirements of this section on smaller
				reporting issuers.
										(g)Controlled
				company exemption
									(1)In
				generalThis section shall not apply to any controlled
				company.
									(2)DefinitionFor
				purposes of this section, the term controlled company means an
				issuer—
										(A)that is listed on
				a national securities exchange or by a national securities association;
				and
										(B)that holds an
				election for the board of directors of the issuer in which more than 50 percent
				of the voting power is held by an individual, a group, or another
				issuer.
										.
					(b)Study and
			 report
						(1)StudyThe Securities and Exchange Commission
			 shall conduct a study and review of the use of compensation consultants and the
			 effects of such use.
						(2)ReportNot
			 later than 2 years after the date of the enactment of this Act, the Commission
			 shall submit a report to Congress on the results of the study and review
			 required by this subsection.
						953.Executive
			 compensation disclosures
					(a)Disclosure of
			 pay versus performanceSection 14 of the Securities Exchange Act
			 of 1934 (15 U.S.C. 78n), as amended by this title, is amended by adding at the
			 end the following:
						
							(i)Disclosure of
				pay versus performanceThe Commission shall, by rule, require
				each issuer to disclose in any proxy or consent solicitation material for an
				annual meeting of the shareholders of the issuer a clear description of any
				compensation required to be disclosed by the issuer under section 229.402 of
				title 17, Code of Federal Regulations (or any successor thereto), including
				information that shows the relationship between executive compensation actually
				paid and the financial performance of the issuer, taking into account any
				change in the value of the shares of stock and dividends of the issuer and any
				distributions. The disclosure under this subsection may include a graphic
				representation of the information required to be
				disclosed.
							.
					(b)Additional
			 disclosure requirements
						(1)In
			 generalThe Commission shall amend section 229.402 of title 17,
			 Code of Federal Regulations, to require each issuer to disclose in any filing
			 of the issuer described in section 229.10(a) of title 17, Code of Federal
			 Regulations (or any successor thereto)—
							(A)the median of the
			 annual total compensation of all employees of the issuer, except the chief
			 executive officer (or any equivalent position) of the issuer;
							(B)the annual total
			 compensation of the chief executive officer (or any equivalent position) of the
			 issuer; and
							(C)the ratio of the
			 amount described in subparagraph (A) to the amount described in subparagraph
			 (B).
							(2)Total
			 compensationFor purposes of this subsection, the total
			 compensation of an employee of an issuer shall be determined in accordance with
			 section 229.402(c)(2)(x) of title 17, Code of Federal Regulations, as in effect
			 on the day before the date of enactment of this Act.
						954.Recovery of
			 erroneously awarded compensationThe Securities Exchange Act of 1934 is
			 amended by inserting after section 10C, as added by section 952, the
			 following:
					
						10D.Recovery of
				erroneously awarded compensation policy
							(a)Listing
				standardsThe Commission shall, by rule, direct the national
				securities exchanges and national securities associations to prohibit the
				listing of any security of an issuer that does not comply with the requirements
				of this section.
							(b)Recovery of
				fundsThe rules of the Commission under subsection (a) shall
				require each issuer to develop and implement a policy providing—
								(1)for disclosure of
				the policy of the issuer on incentive-based compensation that is based on
				financial information required to be reported under the securities laws;
				and
								(2)that, in the event
				that the issuer is required to prepare an accounting restatement due to the
				material noncompliance of the issuer with any financial reporting requirement
				under the securities laws, the issuer will recover from any current or former
				executive officer of the issuer who received incentive-based compensation
				(including stock options awarded as compensation) during the 3-year period
				preceding the date on which the issuer is required to prepare an accounting
				restatement, based on the erroneous data, in excess of what would have been
				paid to the executive officer under the accounting
				restatement.
								.
				955.Disclosure
			 regarding employee and director hedgingSection 14 of the Securities Exchange Act of
			 1934 (15 U.S.C. 78n), as amended by this title, is amended by adding at the end
			 the following:
					
						(j)Disclosure of
				hedging by employees and directorsThe Commission shall, by rule, require each
				issuer to disclose in any proxy or consent solicitation material for an annual
				meeting of the shareholders of the issuer whether any employee or member of the
				board of directors of the issuer, or any designee of such employee or member,
				is permitted to purchase financial instruments (including prepaid variable
				forward contracts, equity swaps, collars, and exchange funds) that are designed
				to hedge or offset any decrease in the market value of equity
				securities—
							(1)granted to the employee or member of the
				board of directors by the issuer as part of the compensation of the employee or
				member of the board of directors; or
							(2)held, directly or indirectly, by the
				employee or member of the board of
				directors.
							.
				956.Enhanced
			 compensation structure reporting
					(a)Enhanced
			 Disclosure and Reporting of Compensation Arrangements
						(1)In
			 generalNot later than 9 months after the date of enactment of
			 this title, the appropriate Federal regulators jointly shall prescribe
			 regulations or guidelines to require each covered financial institution to
			 disclose to the appropriate Federal regulator the structures of all
			 incentive-based compensation arrangements offered by such covered financial
			 institutions sufficient to determine whether the compensation structure—
							(A)provides an executive officer, employee,
			 director, or principal shareholder of the covered financial institution with
			 excessive compensation, fees, or benefits; or
							(B)could lead to material financial loss to
			 the covered financial institution.
							(2)rules of
			 constructionNothing in this section shall be construed as
			 requiring the reporting of the actual compensation of particular individuals.
			 Nothing in this section shall be construed to require a covered financial
			 institution that does not have an incentive-based payment arrangement to make
			 the disclosures required under this subsection.
						(b)Prohibition on
			 Certain Compensation ArrangementsNot later than 9 months after
			 the date of enactment of this title, the appropriate Federal regulators shall
			 jointly prescribe regulations or guidelines that prohibit any types of
			 incentive-based payment arrangement, or any feature of any such arrangement,
			 that the regulators determine encourages inappropriate risks by covered
			 financial institutions—
						(1)by providing an executive officer,
			 employee, director, or principal shareholder of the covered financial
			 institution with excessive compensation, fees, or benefits; or
						(2)that could lead to material financial loss
			 to the covered financial institution.
						(c)StandardsThe
			 appropriate Federal regulators shall—
						(1)ensure that any standards for compensation
			 established under subsections (a) or (b) are comparable to the standards
			 established under section of the Federal Deposit Insurance Act (12 U.S.C. 2
			 1831p–1) for insured depository institutions; and
						(2)in establishing such standards under such
			 subsections, take into consideration the compensation standards described in
			 section 39(c) of the Federal Deposit Insurance Act (12 U.S.C. 1831p– 9
			 1(c)).
						(d)EnforcementThe
			 provisions of this section and the regulations issued under this section shall
			 be enforced under section 505 of the Gramm-Leach-Bliley Act and, for purposes
			 of such section, a violation of this section or such regulations shall be
			 treated as a violation of subtitle A of title V of such Act.
					(e)DefinitionsAs
			 used in this section—
						(1)the term
			 appropriate Federal regulator means the Board of Governors of
			 the Federal Reserve System, the Office of the Comptroller of the Currency, the
			 Board of Directors of the Federal Deposit Insurance Corporation, the Director
			 of the Office of Thrift Supervision, the National Credit Union Administration
			 Board, the Securities and Exchange Commission, the Federal Housing Finance
			 Agency; and
						(2)the term
			 covered financial institution means—
							(A)a depository
			 institution or depository institution holding company, as such terms are
			 defined in section 3 of the Federal Deposit Insurance Act (12 U.S.C.
			 1813);
							(B)a broker-dealer
			 registered under section 15 of the Securities Exchange Act of 1934 (15 U.S.C.
			 78o);
							(C)a credit union, as
			 described in section 19(b)(1)(A)(iv) of the Federal Reserve Act;
							(D)an investment
			 advisor, as such term is defined in section 202(a)(11) of the Investment
			 Advisers Act of 1940 (15 U.S.C. 80b-2(a)(11));
							(E)the Federal
			 National Mortgage Association;
							(F)the Federal Home
			 Loan Mortgage Corporation; and
							(G)any other
			 financial institution that the appropriate Federal regulators, jointly, by
			 rule, determine should be treated as a covered financial institution for
			 purposes of this section.
							(f)Exemption for
			 Certain Financial InstitutionsThe requirements of this section
			 shall not apply to covered financial institutions with assets of less than
			 $1,000,000,000.
					957.Voting by
			 brokersSection 6(b) of the
			 Securities Exchange Act of 1934 (15 U.S.C. 78f(b)) is amended—
					(1)in paragraph
			 (9)—
						(A)in subparagraph
			 (A), by redesignating clauses (i) through (v) as subclauses (I) through (V),
			 respectively, and adjusting the margins accordingly;
						(B)by redesignating
			 subparagraphs (A) through (D) as clauses (i) through (iv), respectively, and
			 adjusting the margins accordingly;
						(C)by inserting
			 (A) after (9); and
						(D)in the matter
			 immediately following clause (iv), as so redesignated, by striking As
			 used and inserting the following:
							
								(B)As
				used
								.
						(2)by adding at the
			 end the following:
						
							(10)(A)The rules of the
				exchange prohibit any member that is not the beneficial owner of a security
				registered under section 12 from granting a proxy to vote the security in
				connection with a shareholder vote described in subparagraph (B), unless the
				beneficial owner of the security has instructed the member to vote the proxy in
				accordance with the voting instructions of the beneficial owner.
								(B)A
				shareholder vote described in this subparagraph is a shareholder vote with
				respect to the election of a member of the board of directors of an issuer,
				executive compensation, or any other significant matter, as determined by the
				Commission, by rule, and does not include a vote with respect to the
				uncontested election of a member of the board of directors of any investment
				company registered under the Investment Company Act of 1940 (15 U.S.C. 80b–1 et
				seq.).
								(C)Nothing in this paragraph shall be
				construed to prohibit a national securities exchange from prohibiting a member
				that is not the beneficial owner of a security registered under section 12 from
				granting a proxy to vote the security in connection with a shareholder vote not
				described in subparagraph
				(A).
								.
					FImprovements to
			 the Management of the Securities and Exchange Commission
				961.Report and
			 certification of internal supervisory controls
					(a)Annual reports
			 and certificationNot later than 90 days after the end of each
			 fiscal year, the Commission shall submit a report to the Committee on Banking,
			 Housing, and Urban Affairs of the Senate and the Committee on Financial
			 Services of the House of Representatives on the conduct by the Commission of
			 examinations of registered entities, enforcement investigations, and review of
			 corporate financial securities filings.
					(b)Contents of
			 reportsEach report under subsection (a) shall contain—
						(1)an assessment, as
			 of the end of the most recent fiscal year, of the effectiveness of—
							(A)the internal
			 supervisory controls of the Commission; and
							(B)the procedures of
			 the Commission applicable to the staff of the Commission who perform
			 examinations of registered entities, enforcement investigations, and reviews of
			 corporate financial securities filings;
							(2)a
			 certification that the Commission has adequate internal supervisory controls to
			 carry out the duties of the Commission described in paragraph (1)(B);
			 and
						(3)a
			 summary by the Comptroller General of the United States of the review carried
			 out under subsection (d).
						(c)Certification
						(1)SignatureThe
			 certification under subsection (b)(2) shall be signed by the Director of the
			 Division of Enforcement, the Director of the Division of Corporation Finance,
			 and the Director of the Office of Compliance Inspections and Examinations (or
			 the head of any successor division or office).
						(2)Content of
			 certificationEach individual described in paragraph (1) shall
			 certify that the individual—
							(A)is directly
			 responsible for establishing and maintaining the internal supervisory controls
			 of the Division or Office of which the individual is the head;
							(B)is knowledgeable
			 about the internal supervisory controls of the Division or Office of which the
			 individual is the head;
							(C)has evaluated the
			 effectiveness of the internal supervisory controls during the 90-day period
			 ending on the final day of the fiscal year to which the report relates;
			 and
							(D)has disclosed to
			 the Commission any significant deficiencies in the design or operation of
			 internal supervisory controls that could adversely affect the ability of the
			 Division or Office to consistently conduct inspections, or investigations, or
			 reviews of filings with professional competence and integrity.
							(d)New Director or
			 Acting DirectorNotwithstanding subsection (a), if the Director
			 of the Division of Enforcement, the Director of the Division of Corporate
			 Finance, or the Director of the Office of Compliance Inspections and
			 Examinations has served as Director of the Division or Office for less than 90
			 days on the date on which a report is required to be submitted under subsection
			 (a), the Commission may submit the report on the date on which the Director has
			 served as Director for 90 days. If there is no Director of the Division of
			 Enforcement, the Division of Corporate Finance, or the Office of Compliance
			 Inspections and Examinations, on the date on which a report is required to be
			 submitted under subsection (a), the Acting Director of the Division or Office
			 may make the certification required under subsection (c).
					(e)Review by the
			 Comptroller General
						(1)ReportThe
			 Comptroller General of the United States shall submit to the Committee on
			 Banking, Housing, and Urban Affairs of the Senate and the Committee on
			 Financial Services of the House of Representatives a report that contains a
			 review of the adequacy and effectiveness of the internal supervisory control
			 structure and procedures described in subsection (b)(1), not less frequently
			 than once every 3 years, at a time to coincide with the publication of the
			 reports of the Commission under this section.
						(2)Authority to
			 hire expertsThe Comptroller General of the United States may
			 hire independent consultants with specialized expertise in any area relevant to
			 the duties of the Comptroller General described in this section, in order to
			 assist the Comptroller General in carrying out such duties.
						962.Triennial
			 report on personnel management
					(a)Triennial report
			 requiredOnce every 3 years, the Comptroller General of the
			 United States shall submit a report to the Committee on Banking, Housing, and
			 Urban Affairs of the Senate and the Committee on Financial Services of the
			 House of Representatives on the quality of personnel management by the
			 Commission.
					(b)Contents of
			 reportEach report under subsection (a) shall include—
						(1)an evaluation
			 of—
							(A)the effectiveness
			 of supervisors in using the skills, talents, and motivation of the employees of
			 the Commission to achieve the goals of the Commission;
							(B)the criteria for
			 promoting employees of the Commission to supervisory positions;
							(C)the fairness of
			 the application of the promotion criteria to the decisions of the
			 Commission;
							(D)the competence of
			 the professional staff of the Commission;
							(E)the efficiency of
			 communication between the units of the Commission regarding the work of the
			 Commission (including communication between divisions and between subunits of a
			 division) and the efforts by the Commission to promote such
			 communication;
							(F)the turnover
			 within subunits of the Commission, including the consideration of supervisors
			 whose subordinates have an unusually high rate of turnover;
							(G)whether there are
			 excessive numbers of low-level, mid-level, or senior-level managers;
							(H)any initiatives of
			 the Commission that increase the competence of the staff of the
			 Commission;
							(I)the actions taken
			 by the Commission regarding employees of the Commission who have failed to
			 perform their duties and circumstances under which the Commission has issued to
			 employees a notice of termination; and
							(J)such other factors
			 relating to the management of the Commission as the Comptroller General
			 determines are appropriate;
							(2)an evaluation of
			 any improvements made with respect to the areas described in paragraph (1)
			 since the date of submission of the previous report; and
						(3)recommendations
			 for how the Commission can use the human resources of the Commission more
			 effectively and efficiently to carry out the mission of the Commission.
						(c)ConsultationIn
			 preparing the report under subsection (a), the Comptroller General shall
			 consult with current employees of the Commission, retired employees and other
			 former employees of the Commission, the Inspector General of the Commission,
			 persons that have business before the Commission, any union representing the
			 employees of the Commission, private management consultants, academics, and any
			 other source that the Comptroller General deems appropriate.
					(d)Report by
			 CommissionNot later than 90 days after the date on which the
			 Comptroller General submits each report under subsection (a), the Commission
			 shall submit to the Committee on Banking, Housing, and Urban Affairs of the
			 Senate and the Committee on Financial Services of the House of Representatives
			 a report describing the actions taken by the Commission in response to the
			 recommendations contained in the report under subsection (a).
					(e)Reimbursements
			 for cost of reports
						(1)Reimbursements
			 requiredThe Commission shall reimburse the Government
			 Accountability Office for the full cost of making the reports under this
			 section, as billed therefor by the Comptroller General.
						(2)Crediting and
			 use of reimbursementsSuch reimbursements shall—
							(A)be credited to the
			 appropriation account Salaries and Expenses, Government Accountability
			 Office current when the payment is received; and
							(B)remain available
			 until expended.
							(f)Authority to hire expertsThe Comptroller General of the United
			 States may hire independent consultants with specialized expertise in any area
			 relevant to the duties of the Comptroller General described in this section, in
			 order to assist the Comptroller General in carrying out such duties.
					963.Annual
			 financial controls audit
					(a)Reports of
			 commission
						(1)Annual reports
			 requiredNot later than 6 months after the end of each fiscal
			 year, the Commission shall publish and submit to Congress a report that—
							(A)describes the
			 responsibility of the management of the Commission for establishing and
			 maintaining an adequate internal control structure and procedures for financial
			 reporting; and
							(B)contains an
			 assessment of the effectiveness of the internal control structure and
			 procedures for financial reporting of the Commission during that fiscal
			 year.
							(2)AttestationThe
			 reports required under paragraph (1) shall be attested to by the Chairman and
			 chief financial officer of the Commission.
						(b)Report by
			 Comptroller General
						(1)Report
			 requiredNot later than 6 months after the end of the first
			 fiscal year after the date of enactment of this Act, the Comptroller General of
			 the United States shall submit a report to Congress that assesses—
							(A)the effectiveness
			 of the internal control structure and procedures of the Commission for
			 financial reporting; and
							(B)the assessment of
			 the Commission under subsection (a)(1)(B).
							(2)AttestationThe
			 Comptroller General shall attest to, and report on, the assessment made by the
			 Commission under subsection (a).
						(c)Reimbursements
			 for cost of reports
						(1)Reimbursements
			 requiredThe Commission shall reimburse the Government
			 Accountability Office for the full cost of making the reports under subsection
			 (b), as billed therefor by the Comptroller General.
						(2)Crediting and
			 use of reimbursementsSuch reimbursements shall—
							(A)be credited to the
			 appropriation account Salaries and Expenses, Government Accountability
			 Office current when the payment is received; and
							(B)remain available
			 until expended.
							964.Report on
			 oversight of national securities associations
					(a)Report
			 requiredNot later than 2
			 years after the date of enactment of this Act, and every 3 years thereafter,
			 the Comptroller General of the United States shall submit to the Committee on
			 Banking, Housing, and Urban Affairs of the Senate and the Committee on
			 Financial Services of the House of Representatives a report that includes an
			 evaluation of the oversight by the Commission of national securities
			 associations registered under section 15A of the Securities Exchange Act of
			 1934 (15 U.S.C. 78o–3) with respect to—
						(1)the governance of
			 such national securities associations, including the identification and
			 management of conflicts of interest by such national securities associations,
			 together with an analysis of the impact of any conflicts of interest on the
			 regulatory enforcement or rulemaking by such national securities
			 associations;
						(2)the examinations
			 carried out by the national securities associations, including the expertise of
			 the examiners;
						(3)the executive
			 compensation practices of such national securities associations;
						(4)the arbitration
			 services provided by the national securities associations;
						(5)the review
			 performed by national securities associations of advertising by the members of
			 the national securities associations;
						(6)the cooperation
			 with and assistance to State securities administrators by the national
			 securities associations to promote investor protection;
						(7)how the funding of
			 national securities associations is used to support the mission of the national
			 securities associations, including—
							(A)the methods of
			 funding;
							(B)the sufficiency of
			 funds;
							(C)how funds are
			 invested by the national securities association pending use; and
							(D)the impact of the
			 methods, sufficiency, and investment of funds on regulatory enforcement by the
			 national securities associations;
							(8)the policies
			 regarding the employment of former employees of national securities
			 associations by regulated entities;
						(9)the ongoing
			 effectiveness of the rules of the national securities associations in achieving
			 the goals of the rules;
						(10)the transparency
			 of governance and activities of the national securities associations;
			 and
						(11)any other issue
			 that has an impact, as determined by the Comptroller General, on the
			 effectiveness of such national securities associations in performing their
			 mission and in dealing fairly with investors and members;
						(b)Reimbursements
			 for cost of reports
						(1)Reimbursements
			 requiredThe Commission shall reimburse the Government
			 Accountability Office for the full cost of making the reports under subsection
			 (a), as billed therefor by the Comptroller General.
						(2)Crediting and
			 use of reimbursementsSuch reimbursements shall—
							(A)be credited to the
			 appropriation account Salaries and Expenses, Government Accountability
			 Office current when the payment is received; and
							(B)remain available
			 until expended.
							965.Compliance
			 examinersSection 4 of the
			 Securities Exchange Act of 1934 (15 U.S.C. 78d) is amended by adding at the end
			 the following:
					
						(h)Examiners
							(1)Division of
				Trading and MarketsThe Division of Trading and Markets of the
				Commission, or any successor organizational unit, shall have a staff of
				examiners who shall—
								(A)perform compliance
				inspections and examinations of entities under the jurisdiction of that
				Division; and
								(B)report to the
				Director of that Division.
								(2)Division of
				Investment ManagementThe Division of Investment Management of
				the Commission, or any successor organizational unit, shall have a staff of
				examiners who shall—
								(A)perform compliance
				inspections and examinations of entities under the jurisdiction of that
				Division; and
								(B)report to the
				Director of that
				Division.
								.
				966.Suggestion
			 program for employees of the CommissionThe Securities Exchange Act of 1934 (15
			 U.S.C. 78a et seq.) is amended by inserting after section 4C (15 U.S.C. 78d–3)
			 the following:
					
						4D.Additional
				duties of Inspector General
							(a)Suggestion
				submissions by Commission employees
								(1)Hotline
				establishedThe Inspector General of the Commission shall
				establish and maintain a telephone hotline or other electronic means for the
				receipt of—
									(A)suggestions by
				employees of the Commission for improvements in the work efficiency,
				effectiveness, and productivity, and the use of the resources, of the
				Commission; and
									(B)allegations by
				employees of the Commission of waste, abuse, misconduct, or mismanagement
				within the Commission.
									(2)ConfidentialityThe
				Inspector General shall maintain as confidential—
									(A)the identity of
				any individual who provides information by the means established under
				paragraph (1), unless the individual requests otherwise, in writing; and
									(B)at the request of
				any such individual, any specific information provided by the
				individual.
									(b)Consideration of
				reportsThe Inspector General shall consider any suggestions or
				allegations received by the means established under subsection (a)(1), and
				shall recommend appropriate action in relation to such suggestions or
				allegations.
							(c)RecognitionThe
				Inspector General may recognize any employee who makes a suggestion under
				subsection (a)(1) (or by other means) that would or does—
								(1)increase the work
				efficiency, effectiveness, or productivity of the Commission; or
								(2)reduce waste,
				abuse, misconduct, or mismanagement within the Commission.
								(d)ReportThe
				Inspector General of the Commission shall submit to Congress an annual report
				containing a description of—
								(1)the nature,
				number, and potential benefits of any suggestions received under subsection
				(a);
								(2)the nature,
				number, and seriousness of any allegations received under subsection
				(a);
								(3)any
				recommendations made or actions taken by the Inspector General in response to
				substantiated allegations received under subsection (a); and
								(4)any action the
				Commission has taken in response to suggestions or allegations received under
				subsection (a).
								(e)FundingThe
				activities of the Inspector General under this subsection shall be funded by
				the Securities and Exchange Commission Investor Protection Fund established
				under section
				21F.
							.
				967.Commission
			 organizational study and reform
					(a)Study
			 required
						(1)In
			 generalNot later than the end of the 90-day period beginning on
			 the date of the enactment of this subtitle, the Securities and Exchange
			 Commission (hereinafter in this section referred to as the SEC)
			 shall hire an independent consultant of high caliber and with expertise in
			 organizational restructuring and the operations of capital markets to examine
			 the internal operations, structure, funding, and the need for comprehensive
			 reform of the SEC, as well as the SEC’s relationship with and the reliance on
			 self-regulatory organizations and other entities relevant to the regulation of
			 securities and the protection of securities investors that are under the SEC’s
			 oversight.
						(2)Specific areas
			 for studyThe study required under paragraph (1) shall, at a
			 minimum, include the study of—
							(A)the possible elimination of unnecessary or
			 redundant units at the SEC;
							(B)improving
			 communications between SEC offices and divisions;
							(C)the need to put in place a clear
			 chain-of-command structure, particularly for enforcement examinations and
			 compliance inspections;
							(D)the effect of high-frequency trading and
			 other technological advances on the market and what the SEC requires to monitor
			 the effect of such trading and advances on the market;
							(E)the SEC’s hiring
			 authorities, workplace policies, and personal practices, including—
								(i)whether there is a
			 need to further streamline hiring authorities for those who are not lawyers,
			 accountants, compliance examiners, or economists;
								(ii)whether there is
			 a need for further pay reforms;
								(iii)the diversity of skill sets of SEC
			 employees and whether the present skill set diversity efficiently and
			 effectively fosters the SEC’s mission of investor protection; and
								(iv)the application
			 of civil service laws by the SEC;
								(F)whether the SEC’s
			 oversight and reliance on self-regulatory organizations promotes efficient and
			 effective governance for the securities markets; and
							(G)whether adjusting the SEC’s reliance on
			 self-regulatory organizations is necessary to promote more efficient and
			 effective governance for the securities markets.
							(b)Consultant
			 reportNot later than the end of the 150-day period after being
			 retained, the independent consultant hired pursuant to subsection (a)(1) shall
			 issue a report to the SEC and the Congress containing—
						(1)a detailed description of any findings and
			 conclusions made while carrying out the study required under subsection (a)(1);
			 and
						(2)recommendations
			 for legislative, regulatory, or administrative action that the consultant
			 determines appropriate to enable the SEC and other entities on which the
			 consultant reports to perform their statutorily or otherwise mandated
			 missions.
						(c)SEC
			 reportNot later than the end of the 6-month period beginning on
			 the date the consultant issues the report under subsection (b), and every
			 6-months thereafter during the 2-year period following the date on which the
			 consultant issues such report, the SEC shall issue a report to the Committee on
			 Financial Services of the House of Representatives and the Committee on
			 Banking, Housing, and Urban Affairs of the Senate describing the SEC’s
			 implementation of the regulatory and administrative recommendations contained
			 in the consultant’s report.
					968.Study on SEC
			 revolving door
					(a)Government
			 Accountability Office studyThe Comptroller General of the United
			 States shall conduct a study that will—
						(1)review the number of employees who leave
			 the Securities and Exchange Commission to work for financial institutions
			 regulated by such Commission;
						(2)determine how many
			 employees who leave the Securities and Exchange Commission worked on cases that
			 involved financial institutions regulated by such Commission;
						(3)review the length of time employees work
			 for the Securities and Exchange Commission before leaving to be employed by
			 financial institutions regulated by such Commission;
						(4)review existing internal controls and make
			 recommendations on strengthening such controls to ensure that employees of the
			 Securities and Exchange Commission who are later employed by financial
			 institutions did not assist such institutions in violating any rules or
			 regulations of the Commission during the course of their employment with such
			 Commission;
						(5)determine if greater post-employment
			 restrictions are necessary to prevent employees of the Securities and Exchange
			 Commission from being employed by financial institutions after employment with
			 such Commission;
						(6)determine if the volume of employees of the
			 Securities and Exchange Commission who are later employed by financial
			 institutions has led to inefficiencies in enforcement;
						(7)determine if employees of the Securities
			 and Exchange Commission who are later employed by financial institutions
			 assisted such institutions in circumventing Federal rules and regulations while
			 employed by such Commission;
						(8)review any information that may address the
			 volume of employees of the Securities and Exchange Commission who are later
			 employed by financial institutions, and make recommendations to Congress;
			 and
						(9)review other
			 additional issues as may be raised during the course of the study conducted
			 under this subsection.
						(b)ReportNot later than 1 year after the date of the
			 enactment of this subtitle, the Comptroller General of the United States shall
			 submit to the Committee on Financial Services of the House of Representatives
			 and the Committee on Banking, Housing, and Urban Affairs of the Senate a report
			 on the results of the study required by subsection (a).
					GStrengthening
			 Corporate Governance
				971.Proxy
			 access
					(a)Proxy
			 accessSection 14(a) of the Securities Exchange Act of 1934 (15
			 U.S.C. 78n(a)) is amended—
						(1)by inserting
			 (1) after (a); and
						(2)by adding at the
			 end the following:
							
								(2)The rules and regulations prescribed
				by the Commission under paragraph (1) may include—
									(A)a requirement that a solicitation of
				proxy, consent, or authorization by (or on behalf of) an issuer include a
				nominee submitted by a shareholder to serve on the board of directors of the
				issuer; and
									(B)a requirement that an issuer follow a
				certain procedure in relation to a solicitation described in subparagraph
				(A).
									.
						(b)RegulationsThe Commission may issue rules permitting
			 the use by a shareholder of proxy solicitation materials supplied by an issuer
			 of securities for the purpose of nominating individuals to membership on the
			 board of directors of the issuer, under such terms and conditions as the
			 Commission determines are in the interests of shareholders and for the
			 protection of investors.
					(c)ExemptionsThe Commission may, by rule or order,
			 exempt an issuer or class of issuers from the requirement made by this section
			 or an amendment made by this section. In determining whether to make an
			 exemption under this subsection, the Commission shall take into account, among
			 other considerations, whether the requirement in the amendment made by
			 subsection (a) disproportionately burdens small issuers.
					972.Disclosures
			 regarding chairman and CEO structuresThe Securities Exchange Act of 1934 (15 U.S.
			 C. 78a et seq.) is amended by inserting after section 14A, as added by this
			 title, the following:
					
						14B.Corporate
				governanceNot later than 180
				days after the date of enactment of this subsection, the Commission shall issue
				rules that require an issuer to disclose in the annual proxy sent to investors
				the reasons why the issuer has chosen—
							(1)the same person to serve as chairman of the
				board of directors and chief executive officer (or in equivalent positions);
				or
							(2)different individuals to serve as chairman
				of the board of directors and chief executive officer (or in equivalent
				positions of the
				issuer).
							.
				HMunicipal
			 Securities
				975.Regulation of
			 municipal securities and changes to the board of the MSRB
					(a)Registration of
			 municipal securities dealers and municipal advisorsSection 15B(a) of the Securities Exchange
			 Act of 1934 (15 U.S.C. 78o–4(a)) is amended—
						(1)in paragraph
			 (1)—
							(A)by inserting
			 (A) after (1); and
							(B)by adding at the
			 end the following:
								
									(B)It shall be
				unlawful for a municipal advisor to provide advice to or on behalf of a
				municipal entity or obligated person with respect to municipal financial
				products or the issuance of municipal securities, or to undertake a
				solicitation of a municipal entity or obligated person, unless the municipal
				advisor is registered in accordance with this
				subsection.
									;
							(2)in paragraph (2),
			 by inserting or municipal advisor after municipal
			 securities dealer each place that term appears;
						(3)in paragraph (3),
			 by inserting or municipal advisor after municipal
			 securities dealer each place that term appears;
						(4)in paragraph (4),
			 by striking dealer, or municipal securities dealer or class of brokers,
			 dealers, or municipal securities dealers and inserting dealer,
			 municipal securities dealer, or municipal advisor, or class of brokers,
			 dealers, municipal securities dealers, or municipal advisors;
			 and
						(5)by adding at the
			 end the following:
							
								(5)No municipal
				advisor shall make use of the mails or any means or instrumentality of
				interstate commerce to provide advice to or on behalf of a municipal entity or
				obligated person with respect to municipal financial products, the issuance of
				municipal securities, or to undertake a solicitation of a municipal entity or
				obligated person, in connection with which such municipal advisor engages in
				any fraudulent, deceptive, or manipulative act or
				practice.
								.
						(b)Municipal
			 Securities Rulemaking BoardSection 15B(b) of the Securities
			 Exchange Act of 1934 (15 U.S.C. 78o–4(b)) is amended—
						(1)in paragraph
			 (1)—
							(A)in the first
			 sentence, by striking Not later than and all that follows
			 through appointed by the Commission and inserting The
			 Municipal Securities Rulemaking Board shall be composed of 15 members, or such
			 other number of members as specified by rules of the Board pursuant to
			 paragraph (2)(B),;
							(B)by striking the
			 second sentence and inserting the following: The members of the Board
			 shall serve as members for a term of 3 years or for such other terms as
			 specified by rules of the Board pursuant to paragraph (2)(B), and shall consist
			 of (A) 8 individuals who are independent of any municipal securities broker,
			 municipal securities dealer, or municipal advisor, at least 1 of whom shall be
			 representative of institutional or retail investors in municipal securities, at
			 least 1 of whom shall be representative of municipal entities, and at least 1
			 of whom shall be a member of the public with knowledge of or experience in the
			 municipal industry (which members are hereinafter referred to as public
			 representatives); and (B) 7 individuals who are associated with a
			 broker, dealer, municipal securities dealer, or municipal advisor, including at
			 least 1 individual who is associated with and representative of brokers,
			 dealers, or municipal securities dealers that are not banks or subsidiaries or
			 departments or divisions of banks (which members are hereinafter referred to as
			 broker-dealer representatives), at least 1 individual who is
			 associated with and representative of municipal securities dealers which are
			 banks or subsidiaries or departments or divisions of banks (which members are
			 hereinafter referred to as bank representatives), and at least 1
			 individual who is associated with a municipal advisor (which members are
			 hereinafter referred to as ‘advisor representatives’ and, together with the
			 broker-dealer representatives and the bank representatives, are referred to as
			 ‘regulated representatives’). Each member of the board shall be knowledgeable
			 of matters related to the municipal securities markets.; and
							(C)in the third
			 sentence, by striking initial;
							(2)in paragraph
			 (2)—
							(A)in the matter
			 preceding subparagraph (A)—
								(i)by
			 inserting before the period at the end of the first sentence the following:
			 and advice provided to or on behalf of municipal entities or obligated
			 persons by brokers, dealers, municipal securities dealers, and municipal
			 advisors with respect to municipal financial products, the issuance of
			 municipal securities, and solicitations of municipal entities or obligated
			 persons undertaken by brokers, dealers, municipal securities dealers, and
			 municipal advisors; and
								(ii)by
			 striking the second sentence;
								(B)in subparagraph
			 (A)—
								(i)in the matter
			 preceding clause (i)—
									(I)by inserting
			 , and no broker, dealer, municipal securities dealer, or municipal
			 advisor shall provide advice to or on behalf of a municipal entity or obligated
			 person with respect to municipal financial products or the issuance of
			 municipal securities, after sale of, any municipal
			 security; and
									(II)by inserting
			 and municipal entities or obligated persons after
			 protection of investors;
									(ii)in clause (i), by
			 striking municipal securities brokers and municipal securities
			 dealers each place that term appears and inserting municipal
			 securities brokers, municipal securities dealers, and municipal
			 advisors;
								(iii)in clause (ii),
			 by adding and at the end;
								(iv)in clause (iii),
			 by striking ; and and inserting a period; and
								(v)by striking clause
			 (iv);
								(C)by amending subparagraph (B) to read as
			 follows:
								
									(B)establish fair procedures for the
				nomination and election of members of the Board and assure fair representation
				in such nominations and elections of public representatives, broker dealer
				representatives, bank representatives, and advisor representatives. Such
				rules—
										(i)shall provide that the number of public
				representatives of the Board shall at all times exceed the total number of
				regulated representatives and that the membership shall at all times be as
				evenly divided in number as possible between public representatives and
				regulated representatives;
										(ii)shall specify the length or lengths of
				terms members shall serve;
										(iii)may increase the number of
				members which shall constitute the whole Board, provided that such number is an
				odd number; and
										(iv)shall establish requirements
				regarding the independence of public
				representatives.
										.
							(D)in subparagraph
			 (C)—
								(i)by inserting
			 and municipal financial products after municipal
			 securities the first two times that term appears;
								(ii)by inserting
			 , municipal entities, obligated persons, before and the
			 public interest;
								(iii)by striking
			 between and inserting among;
								(iv)by striking
			 issuers, municipal securities brokers, or municipal securities dealers,
			 to fix and inserting municipal entities, obligated persons,
			 municipal securities brokers, municipal securities dealers, or municipal
			 advisors, to fix; and
								(v)by
			 striking brokers or municipal securities dealers, to regulate
			 and inserting brokers, municipal securities dealers, or municipal
			 advisors, to regulate;
								(E)in subparagraph
			 (D)—
								(i)by inserting
			 and advice concerning municipal financial products after
			 transactions in municipal securities;
								(ii)by striking
			 That no and inserting that no;
								(iii)by inserting
			 municipal advisor, before or person associated;
			 and
								(iv)by striking
			 a municipal securities broker or municipal securities dealer may be
			 compelled and inserting a municipal securities broker, municipal
			 securities dealer, or municipal advisor may be compelled;
								(F)in subparagraph
			 (E)—
								(i)by striking
			 municipal securities brokers and municipal securities dealers
			 and inserting municipal securities brokers, municipal securities
			 dealers, and municipal advisors; and
								(ii)by striking
			 municipal securities broker or municipal securities dealer and
			 inserting municipal securities broker, municipal securities dealer, or
			 municipal advisor;
								(G)in subparagraph
			 (G), by striking municipal securities brokers and municipal securities
			 dealers and inserting municipal securities brokers, municipal
			 securities dealers, and municipal advisors;
							(H)in subparagraph
			 (J)—
								(i)by striking
			 municipal securities broker and each municipal securities dealer
			 and inserting municipal securities broker, municipal securities dealer,
			 and municipal advisor; and
								(ii)by striking the
			 period at the end of the second sentence and inserting , which may
			 include charges for failure to submit to the Board, or to any information
			 system operated by the Board, within the prescribed timeframes, any items of
			 information or documents required to be submitted under any rule issued by the
			 Board.;
								(I)in subparagraph
			 (K)—
								(i)by inserting
			 broker, dealer, or  before municipal securities
			 dealer each place that term appears; and
								(ii)by striking
			 municipal securities investment portfolio and inserting
			 related account of a broker, dealer, or municipal securities
			 dealer; and
								(J)by adding at the
			 end the following:
								
									(L)with respect to municipal advisors—
										(i)prescribe means
				reasonably designed to prevent acts, practices, and courses of business as are
				not consistent with a municipal advisor’s fiduciary duty to its clients;
										(ii)provide
				continuing education requirements for municipal advisors;
										(iii)provide
				professional standards; and
										(iv)not impose a
				regulatory burden on small municipal advisors that is not necessary or
				appropriate in the public interest and for the protection of investors,
				municipal entities, and obligated persons, provided that there is robust
				protection of investors against
				fraud.
										;
							(3)by redesignating
			 paragraph (3) as paragraph (7); and
						(4)by inserting after
			 paragraph (2) the following:
							
								(3)The Board, in
				conjunction with or on behalf of any Federal financial regulator or
				self-regulatory organization, may—
									(A)establish
				information systems; and
									(B)assess such
				reasonable fees and charges for the submission of information to, or the
				receipt of information from, such systems from any persons which systems may be
				developed for the purposes of serving as a repository of information from
				municipal market participants or otherwise in furtherance of the purposes of
				the Board, a Federal financial regulator, or a self-regulatory organization,
				except that the Board—
										(i)may not charge a
				fee to municipal entities or obligated persons to submit documents or other
				information to the Board or charge a fee to any person to obtain, directly from
				the Internet site of the Board, documents or information submitted by municipal
				entities, obligated persons, brokers, dealers, municipal securities dealers, or
				municipal advisors, including documents submitted under the rules of the Board
				or the Commission; and
										(ii)shall not be
				prohibited from charging commercially reasonable fees for automated
				subscription-based feeds or similar services, or for charging for other data or
				document-based services customized upon request of any person, made available
				to commercial enterprises, municipal securities market professionals, or the
				general public, whether delivered through the Internet or any other means, that
				contain all or part of the documents or information, subject to approval of the
				fees by the Commission under section 19(b).
										(4)The Board may
				provide guidance and assistance in the enforcement of, and examination for,
				compliance with the rules of the Board to the Commission, a registered
				securities association under section 15A, or any other appropriate regulatory
				agency, as applicable.
								(5)The Board, the
				Commission, and a registered securities association under section 15A, or the
				designees of the Board, the Commission, or such association, shall meet not
				less frequently than 2 times a year—
									(A)to describe the
				work of the Board, the Commission, and the registered securities association
				involving the regulation of municipal securities; and
									(B)to share
				information about—
										(i)the interpretation
				of the Board, the Commission, and the registered securities association of
				Board rules; and
										(ii)examination and
				enforcement of compliance with Board
				rules.
										.
						(c)Discipline of
			 brokers, dealers, municipal securities dealers and municipal advisors;
			 fiduciary duty of municipal advisorsSection 15B(c) of the
			 Securities Exchange Act of 1934 (15 U.S.C. 78o–4(c)) is amended—
						(1)in paragraph (1),
			 by inserting , and no broker, dealer, municipal securities dealer, or
			 municipal advisor shall make use of the mails or any means or instrumentality
			 of interstate commerce to provide advice to or on behalf of a municipal entity
			 or obligated person with respect to municipal financial products, the issuance
			 of municipal securities, or to undertake a solicitation of a municipal entity
			 or obligated person, after any municipal
			 security;
						(2)by adding at the end of paragraph (1) the
			 following: A municipal advisor and any person associated with such
			 municipal advisor shall be deemed to have a fiduciary duty to any municipal
			 entity for whom such municipal advisor acts as a municipal advisor, and no
			 municipal advisor may engage in any act, practice, or course of business which
			 is not consistent with a municipal advisor’s fiduciary duty or that is in
			 contravention of any rule of the Board..
						(3)in paragraph (2),
			 by inserting or municipal advisor after municipal
			 securities dealer each place that term appears;
						(4)in paragraph
			 (3)—
							(A)by inserting
			 or municipal entities or obligated person after
			 protection of investors each place that term appears; and
							(B)by inserting
			 or municipal advisor after municipal securities
			 dealer each place that term appears;
							(5)in paragraph (4),
			 by inserting or municipal advisor after municipal
			 securities dealer or obligated person each place that term
			 appears;
						(6)in paragraph
			 (6)(B), by inserting or municipal entities or obligated person
			 after protection of investors;
						(7)in paragraph
			 (7)—
							(A)in subparagraph
			 (A)—
								(i)in
			 clause (i), by striking ; and and inserting a semicolon;
								(ii)in
			 clause (ii), by striking the period and inserting ; and;
			 and
								(iii)by
			 adding at the end the following:
									
										(iii)the Commission,
				or its designee, in the case of municipal
				advisors.
										.
								(B)in subparagraph
			 (B), by inserting or municipal entities or obligated person
			 after protection of investors; and
							(8)by adding at the
			 end the following:
							
								(9)(A)Fines collected by the
				Commission for violations of the rules of the Board shall be equally divided
				between the Commission and the Board.
									(B)Fines collected by a registered
				securities association under section 15A(7) with respect to violations of the
				rules of the Board shall be accounted for by such registered securities
				association separately from other fines collected under section 15A(7) and
				shall be allocated between such registered securities association and the
				Board, and such allocation shall require the registered securities association
				to pay to the Board 1/3 of all fines collected by the
				registered securities association reasonably allocable to violations of the
				rules of the Board, or such other portion of such fines as may be directed by
				the Commission upon agreement between the registered securities association and
				the
				Board.
									.
						(d)Issuance of
			 municipal securitiesSection 15B(d)(2) of the Securities Exchange
			 Act of 1934 (15 U.S.C. 78o–4(d)) is amended—
						(1)by striking
			 through a municipal securities broker or municipal securities dealer or
			 otherwise and inserting through a municipal securities broker,
			 municipal securities dealer, municipal advisor, or otherwise;
			 and
						(2)by inserting
			 or municipal advisors before to furnish.
						(e)DefinitionsSection
			 15B of the Securities Exchange Act of 1934 (15 U.S.C. 78o–4) is amended by
			 adding at the end the following:
						
							(e)DefinitionsFor
				purposes of this section—
								(1)the term
				Board means the Municipal Securities Rulemaking Board established
				under subsection (b)(1);
								(2)the term
				guaranteed investment contract includes any investment that has
				specified withdrawal or reinvestment provisions and a specifically negotiated
				or bid interest rate, and also includes any agreement to supply investments on
				2 or more future dates, such as a forward supply contract;
								(3)the term
				investment strategies includes plans or programs for the
				investment of the proceeds of municipal securities that are not municipal
				derivatives, guaranteed investment contracts, and the recommendation of and
				brokerage of municipal escrow investments;
								(4)the term
				municipal advisor—
									(A)means a person
				(who is not a municipal entity or an employee of a municipal entity)
				that—
										(i)provides advice to
				or on behalf of a municipal entity or obligated person with respect to
				municipal financial products or the issuance of municipal securities, including
				advice with respect to the structure, timing, terms, and other similar matters
				concerning such financial products or issues; or
										(ii)undertakes a
				solicitation of a municipal entity;
										(B)includes financial
				advisors, guaranteed investment contract brokers, third-party marketers,
				placement agents, solicitors, finders, and swap advisors, if such persons are
				described in any of clauses (i) through (iii) of subparagraph (A); and
									(C)does not include a
				broker, dealer, or municipal securities dealer serving as an underwriter (as
				defined in section 2(a)(11) of the Securities Act of 1933) (15 U.S.C.
				77b(a)(11)), any investment adviser registered under the Investment Advisers
				Act of 1940, or persons associated with such investment advisers who are
				providing investment advice, any commodity trading advisor registered under the
				Commodity Exchange Act or persons associated with a commodity trading advisor
				who are providing advice related to swaps, attorneys offering legal advice or
				providing services that are of a traditional legal nature, or engineers
				providing engineering advice;
									(5)the term
				municipal financial product means municipal derivatives,
				guaranteed investment contracts, and investment strategies;
								(6)the term
				rules of the Board means the rules proposed and adopted by the
				Board under subsection (b)(2);
								(7)the term
				person associated with a municipal advisor or associated
				person of an advisor means—
									(A)any partner,
				officer, director, or branch manager of such municipal advisor (or any person
				occupying a similar status or performing similar functions);
									(B)any other employee
				of such municipal advisor who is engaged in the management, direction,
				supervision, or performance of any activities relating to the provision of
				advice to or on behalf of a municipal entity or obligated person with respect
				to municipal financial products or the issuance of municipal securities;
				and
									(C)any person
				directly or indirectly controlling, controlled by, or under common control with
				such municipal advisor;
									(8)the term
				municipal entity means any State, political subdivision of a
				State, or municipal corporate instrumentality of a State, including—
									(A)any agency,
				authority, or instrumentality of the State, political subdivision, or municipal
				corporate instrumentality;
									(B)any plan, program,
				or pool of assets sponsored or established by the State, political subdivision,
				or municipal corporate instrumentality or any agency, authority, or
				instrumentality thereof; and
									(C)any other issuer
				of municipal securities;
									(9)the term
				solicitation of a municipal entity or obligated person means a
				direct or indirect communication with a municipal entity or obligated person
				made by a person, for direct or indirect compensation, on behalf of a broker,
				dealer, municipal securities dealer, municipal advisor, or investment adviser
				(as defined in section 202 of the Investment Advisers Act of 1940) that does
				not control, is not controlled by, or is not under common control with the
				person undertaking such solicitation for the purpose of obtaining or retaining
				an engagement by a municipal entity or obligated person of a broker, dealer,
				municipal securities dealer, or municipal advisor for or in connection with
				municipal financial products, the issuance of municipal securities, or of an
				investment adviser to provide investment advisory services to or on behalf of a
				municipal entity; and
								(10)the term
				obligated person means any person, including an issuer of
				municipal securities, who is either generally or through an enterprise, fund,
				or account of such person, committed by contract or other arrangement to
				support the payment of all or part of the obligations on the municipal
				securities to be sold in an offering of municipal
				securities.
								.
					(f)Registered
			 securities associationSection 15A(b) of the Securities Exchange
			 Act of 1934 (15 U.S.C. 78o–3(b)) is amended by adding at the end the
			 following:
						
							(15)The rules of the
				association provide that the association shall—
								(A)request guidance
				from the Municipal Securities Rulemaking Board in interpretation of the rules
				of the Municipal Securities Rulemaking Board; and
								(B)provide
				information to the Municipal Securities Rulemaking Board about the enforcement
				actions and examinations of the association under section 15B(b)(2)(E), so that
				the Municipal Securities Rulemaking Board may—
									(i)assist in such
				enforcement actions and examinations; and
									(ii)evaluate the
				ongoing effectiveness of the rules of the
				Board.
									.
					(g)Registration and
			 regulation of brokers and dealersSection 15 of the Securities
			 Exchange Act of 1934 is amended—
						(1)in subsection
			 (b)(4), by inserting municipal advisor, after municipal
			 securities dealer each place that term appears; and
						(2)in subsection (c),
			 by inserting broker, dealer, or before municipal
			 securities dealer each place that term appears.
						(h)Accounts and
			 records, reports, examinations of exchanges, members, and
			 othersSection 17(a)(1) of the Securities Exchange Act of 1934 is
			 amended by inserting municipal advisor, after municipal
			 securities dealer.
					(i)Effective
			 dateThis section, and the amendments made by this section, shall
			 take effect on October 1, 2010.
					976.Government
			 Accountability Office study of increased disclosure to investors
					(a)StudyThe
			 Comptroller General of the United States shall conduct a study and review of
			 the disclosure required to be made by issuers of municipal securities.
					(b)Subjects for
			 evaluationIn conducting the study under subsection (a), the
			 Comptroller General of the United States shall—
						(1)broadly
			 describe—
							(A)the size of the
			 municipal securities markets and the issuers and investors; and
							(B)the disclosures
			 provided by issuers to investors;
							(2)compare the
			 amount, frequency, and quality of disclosures that issuers of municipal
			 securities are required by law to provide for the benefit of municipal
			 securities holders, including the amount of and frequency of disclosures
			 actually provided by issuers of municipal securities, with the amount of and
			 frequency of disclosures that issuers of corporate securities provide for the
			 benefit of corporate securities holders, taking into account the differences
			 between issuers of municipal securities and issuers of corporate
			 securities;
						(3)evaluate the costs
			 and benefits to various types of issuers of municipal securities of requiring
			 issuers of municipal bonds to provide additional financial disclosures for the
			 benefit of investors;
						(4)evaluate the
			 potential benefit to investors from additional financial disclosures by issuers
			 of municipal bonds; and
						(5)make
			 recommendations relating to disclosure requirements for municipal issuers,
			 including the advisability of the repeal or retention of section 15B(d) of the
			 Securities Exchange Act of 1934 (15 U.S.C. 78o–4(d)) (commonly known as the
			 Tower Amendment).
						(c)ReportNot
			 later than 24 months after the date of enactment of this Act, the Comptroller
			 General of the United States shall submit a report to Congress on the results
			 of the study conducted under subsection (a), including recommendations for how
			 to improve disclosure by issuers of municipal securities.
					977.Government
			 Accountability Office study on the municipal securities markets
					(a)StudyThe
			 Comptroller General of the United States shall conduct a study of the municipal
			 securities markets.
					(b)ReportNot
			 later than 18 months after the date of enactment of this Act, the Comptroller
			 General of the United States shall submit a report to the Committee on Banking,
			 Housing, and Urban Affairs of the Senate, and the Committee on Financial
			 Services of the House of Representatives, with copies to the Special Committee
			 on Aging of the Senate and the Commission, on the results of the study
			 conducted under subsection (a), including—
						(1)an analysis of the
			 mechanisms for trading, quality of trade executions, market transparency, trade
			 reporting, price discovery, settlement clearing, and credit
			 enhancements;
						(2)the needs of the
			 markets and investors and the impact of recent innovations;
						(3)recommendations
			 for how to improve the transparency, efficiency, fairness, and liquidity of
			 trading in the municipal securities markets, including with reference to items
			 listed in paragraph (1); and
						(4)potential uses of
			 derivatives in the municipal securities markets.
						(c)ResponsesNot
			 later than 180 days after receipt of the report required under subsection (b),
			 the Commission shall submit a response to the Committee on Banking, Housing,
			 and Urban Affairs of the Senate, and the Committee on Financial Services of the
			 House of Representatives, with a copy to the Special Committee on Aging of the
			 Senate, stating the actions the Commission has taken in response to the
			 recommendations contained in such report.
					978.Funding for
			 Governmental Accounting Standards Board
					(a)Amendment to the
			 Securities Act of 1933Section 19 of the Securities Act of 1933
			 (15 U.S.C. 77s), as amended by section 912, is further amended by adding at the
			 end the following:
						
							(g)Funding for the
				GASB
								(1)In
				generalThe Commission may, subject to the limitations imposed by
				section 15B of the Securities Exchange Act of 1934 (15 U.S.C. 78o–4), require a
				national securities association registered under the Securities Exchange Act of
				1934 to establish—
									(A)a reasonable
				annual accounting support fee to adequately fund the annual budget of the
				Governmental Accounting Standards Board (referred to in this subsection as the
				GASB); and
									(B)rules and
				procedures, in consultation with the principal organizations representing State
				governors, legislators, local elected officials, and State and local finance
				officers, to provide for the equitable allocation, assessment, and collection
				of the accounting support fee established under subparagraph (A) from the
				members of the association, and the remittance of all such accounting support
				fees to the Financial Accounting Foundation.
									(2)Annual
				budgetFor purposes of this subsection, the annual budget of the
				GASB is the annual budget reviewed and approved according to the internal
				procedures of the Financial Accounting Foundation.
								(3)Use of
				fundsAny fees or funds collected under this subsection shall be
				used to support the efforts of the GASB to establish standards of financial
				accounting and reporting recognized as generally accepted accounting principles
				applicable to State and local governments of the United States.
								(4)Limitation on
				feeThe annual accounting support fees collected under this
				subsection for a fiscal year shall not exceed the recoverable annual budgeted
				expenses of the GASB (which may include operating expenses, capital, and
				accrued items).
								(5)Rules of
				construction
									(A)Fees not public
				moniesAccounting support fees collected under this subsection
				and other receipts of the GASB shall not be considered public monies of the
				United States.
									(B)Limitation on
				authority of the CommissionNothing in this subsection shall be
				construed to—
										(i)provide the
				Commission or any national securities association direct or indirect oversight
				of the budget or technical agenda of the GASB; or
										(ii)affect the
				setting of generally accepted accounting principles by the GASB.
										(C)Noninterference
				with StatesNothing in this subsection shall be construed to
				impair or limit the authority of a State or local government to establish
				accounting and financial reporting
				standards.
									.
					(b)Study of funding
			 for Governmental Accounting Standards Board
						(1)StudyThe
			 Comptroller General of the United States shall conduct a study that
			 evaluates—
							(A)the role and
			 importance of the Governmental Accounting Standards Board in the municipal
			 securities markets; and
							(B)the manner and the
			 level at which the Governmental Accounting Standards Board has been
			 funded.
							(2)ConsultationIn
			 conducting the study required under paragraph (1), the Comptroller General
			 shall consult with the principal organizations representing State governors,
			 legislators, local elected officials, and State and local finance
			 officers.
						(3)ReportNot
			 later than 180 days after the date of enactment of this Act, the Comptroller
			 General shall submit to the Committee on Banking, Housing, and Urban Affairs of
			 the Senate and the Committee on Financial Services of the House of
			 Representatives a report on the study required under paragraph (1).
						979.Commission
			 Office of Municipal Securities
					(a)In
			 generalThere shall be in the Commission an Office of Municipal
			 Securities, which shall—
						(1)administer the
			 rules of the Commission with respect to the practices of municipal securities
			 brokers and dealers, municipal securities advisors, municipal securities
			 investors, and municipal securities issuers; and
						(2)coordinate with
			 the Municipal Securities Rulemaking Board for rulemaking and enforcement
			 actions as required by law.
						(b)Director of the
			 OfficeThe head of the Office of Municipal Securities shall be
			 the Director, who shall report to the Chairman.
					(c)Staffing
						(1)In
			 generalThe Office of Municipal Securities shall be staffed
			 sufficiently to carry out the requirements of this section.
						(2)RequirementThe
			 staff of the Office of Municipal Securities shall include individuals with
			 knowledge of and expertise in municipal finance.
						IPublic Company
			 Accounting Oversight Board, portfolio margining, and other matters
				981.Authority to
			 share certain information with foreign authorities
					(a)DefinitionSection 2(a) of the Sarbanes-Oxley Act of
			 2002 (15 U.S.C. 7201(a)) is amended by adding at the end the following:
						
							(17)Foreign auditor
				oversight authorityThe term
				foreign auditor oversight authority means any governmental body or
				other entity empowered by a foreign government to conduct inspections of public
				accounting firms or otherwise to administer or enforce laws related to the
				regulation of public accounting
				firms.
							.
					(b)Availability to
			 Share informationSection 105(b)(5) of the Sarbanes-Oxley Act of
			 2002 (15 U.S.C. 7215(b)(5)) is amended by adding at the end the
			 following:
						
							(C)Availability to
				foreign oversight authoritiesWithout the loss of its status as
				confidential and privileged in the hands of the Board, all information referred
				to in subparagraph (A) that relates to a public accounting firm that a foreign
				government has empowered a foreign auditor oversight authority to inspect or
				otherwise enforce laws with respect to, may, at the discretion of the Board, be
				made available to the foreign auditor oversight authority, if—
								(i)the Board finds that it is necessary to
				accomplish the purposes of this Act or to protect investors;
								(ii)the foreign auditor oversight authority
				provides—
									(I)such assurances of confidentiality as the
				Board may request;
									(II)a description of
				the applicable information systems and controls of the foreign auditor
				oversight authority; and
									(III)a description of
				the laws and regulations of the foreign government of the foreign auditor
				oversight authority that are relevant to information access; and
									(iii)the Board determines that it is appropriate
				to share such
				information.
								.
					(c)Conforming
			 amendmentSection
			 105(b)(5)(A) of the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7215(b)(5)(A)) is
			 amended by striking subparagraph (B) and inserting
			 subparagraphs (B) and (C).
					982.Oversight of
			 brokers and dealers
					(a)Definitions
						(1)Definitions
			 amendedTitle I of the
			 Sarbanes-Oxley Act of 2002 (15 U.S.C. 7201 et seq.) is amended by adding at the
			 end the following new section:
							
								110.DefinitionsFor the purposes of this title, the
				following definitions shall apply:
									(1)AuditThe term audit means an
				examination of the financial statements, reports, documents, procedures,
				controls, or notices of any issuer, broker, or dealer by an independent public
				accounting firm in accordance with the rules of the Board or the Commission,
				for the purpose of expressing an opinion on the financial statements or
				providing an audit report.
									(2)Audit
				reportThe term audit
				report means a document, report, notice, or other record—
										(A)prepared following
				an audit performed for purposes of compliance by an issuer, broker, or dealer
				with the requirements of the securities laws; and
										(B)in which a public
				accounting firm either—
											(i)sets forth the
				opinion of that firm regarding a financial statement, report, notice, or other
				document, procedures, or controls; or
											(ii)asserts that no
				such opinion can be expressed.
											(3)BrokerThe term broker means a broker
				(as such term is defined in section 3(a)(4) of the Securities Exchange Act of
				1934 (15 U.S.C. 78c(a)(4))) that is required to file a balance sheet, income
				statement, or other financial statement under section 17(e)(1)(A) of such Act
				(15 U.S.C. 78q(e)(1)(A)), where such balance sheet, income statement, or
				financial statement is required to be certified by a registered public
				accounting firm.
									(4)DealerThe term dealer means a dealer
				(as such term is defined in section 3(a)(5) of the Securities Exchange Act of
				1934 (15 U.S.C. 78c(a)(5))) that is required to file a balance sheet, income
				statement, or other financial statement under section 17(e)(1)(A) of such Act
				(15 U.S.C. 78q(e)(1)(A)), where such balance sheet, income statement, or
				financial statement is required to be certified by a registered public
				accounting firm.
									(5)Professional
				standardsThe term professional standards
				means—
										(A)accounting
				principles that are—
											(i)established by the
				standard setting body described in section 19(b) of the Securities Act of 1933,
				as amended by this Act, or prescribed by the Commission under section 19(a) of
				that Act (15 U.S.C. 17a(s)) or section 13(b) of the Securities Exchange Act of
				1934 (15 U.S.C. 78a(m)); and
											(ii)relevant to audit
				reports for particular issuers, brokers, or dealers, or dealt with in the
				quality control system of a particular registered public accounting firm;
				and
											(B)auditing
				standards, standards for attestation engagements, quality control policies and
				procedures, ethical and competency standards, and independence standards
				(including rules implementing title II) that the Board or the Commission
				determines—
											(i)relate to the
				preparation or issuance of audit reports for issuers, brokers, or dealers;
				and
											(ii)are established
				or adopted by the Board under section 103(a), or are promulgated as rules of
				the Commission.
											(6)Self-regulatory
				organizationThe term
				self-regulatory organization has the same meaning as in section
				3(a) of the Securities Exchange Act of 1934 (15 U.S.C.
				78c(a)).
									.
						(2)Conforming
			 amendmentSection 2(a) of the Sarbanes-Oxley Act of 2002 (15
			 U.S.C. 7201(a)) is amended in the matter preceding paragraph (1), by striking
			 In this and inserting Except as otherwise specifically
			 provided in this Act, in this.
						(b)Establishment
			 and Administration of the Public Company Accounting Oversight
			 BoardSection 101 of the Sarbanes-Oxley Act of 2002 (15 U.S.C.
			 7211) is amended—
						(1)by striking
			 issuers each place that term appears and inserting
			 issuers, brokers, and dealers; and
						(2)in subsection
			 (a)—
							(A)by striking
			 public companies and inserting companies;
			 and
							(B)by striking
			 for companies the securities of which are sold to, and held by and for,
			 public investors.
							(c)Registration
			 with the BoardSection 102 of
			 the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7212) is amended—
						(1)in subsection
			 (a)—
							(A)by striking
			 Beginning 180 and all that follows through 101(d),
			 it and inserting It; and
							(B)by striking
			 issuer and inserting issuer, broker, or
			 dealer;
							(2)in subsection
			 (b)—
							(A)in paragraph
			 (2)(A), by striking issuers and inserting issuers,
			 brokers, and dealers; and
							(B)by striking
			 issuer each place that term appears and inserting issuer,
			 broker, or dealer.
							(d)Auditing and
			 independenceSection 103(a) of the Sarbanes-Oxley Act of 2002 (15
			 U.S.C. 7213(a)) is amended—
						(1)in paragraph (1),
			 by striking and such ethics standards and inserting such
			 ethics standards, and such independence standards;
						(2)in paragraph
			 (2)(A)(iii), by striking describe in each audit report and
			 inserting in each audit report for an issuer, describe;
			 and
						(3)in paragraph
			 (2)(B)(i), by striking issuers and inserting issuers,
			 brokers, and dealers.
						(e)Inspections of
			 registered public accounting firms
						(1)AmendmentsSection
			 104(a) of the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7214(a)) is amended—
							(A)by striking
			 The Board shall and inserting the following:
								
									(1)Inspections
				generallyThe Board shall
									;
				and
							(B)by adding at the
			 end the following:
								
									(2)Inspections of
				audit reports for brokers and dealers
										(A)The Board may, by
				rule, conduct and require a program of inspection in accordance with paragraph
				(1), on a basis to be determined by the Board, of registered public accounting
				firms that provide one or more audit reports for a broker or dealer. The Board,
				in establishing such a program, may allow for differentiation among classes of
				brokers and dealers, as appropriate.
										(B)If the Board
				determines to establish a program of inspection pursuant to subparagraph (A),
				the Board shall consider in establishing any inspection schedules whether
				differing schedules would be appropriate with respect to registered public
				accounting firms that issue audit reports only for one or more brokers or
				dealers that do not receive, handle, or hold customer securities or cash or are
				not a member of the Securities Investor Protection Corporation.
										(C)Any rules of the
				Board pursuant to this paragraph shall be subject to prior approval by the
				Commission pursuant to section 107(b) before the rules become effective,
				including an opportunity for public notice and comment.
										(D)Notwithstanding
				anything to the contrary in section 102 of this Act, a public accounting firm
				shall not be required to register with the Board if the public accounting firm
				is exempt from the inspection program which may be established by the Board
				under subparagraph
				(A).
										.
							(2)Conforming
			 amendmentSection 17(e)(1)(A) of the Securities Exchange Act of
			 1934 (15 U.S.C. 78q(e)(1)(A)) is amended by striking registered public
			 accounting firm and inserting independent public accounting
			 firm, or by a registered public accounting firm if the firm is required to be
			 registered under the Sarbanes-Oxley Act of 2002,.
						(f)Investigations
			 and disciplinary proceedingsSection 105(c)(7)(B) of the
			 Sarbanes-Oxley Act of 2002 (15 U.S.C. 7215(c)(7)(B)) is amended—
						(1)in the
			 subparagraph heading, by inserting , broker, or dealer after
			 issuer;
						(2)by striking
			 any issuer each place that term appears and inserting any
			 issuer, broker, or dealer; and
						(3)by striking
			 an issuer under this subsection and inserting a
			 registered public accounting firm under this subsection.
						(g)Foreign public
			 accounting firmsSection 106(a) of the Sarbanes-Oxley Act of 2002
			 (15 U.S.C. 7216(a)) is amended—
						(1)in paragraph (1),
			 by striking issuer and inserting issuer, broker, or
			 dealer; and
						(2)in paragraph (2),
			 by striking issuers and inserting issuers, brokers, or
			 dealers.
						(h)FundingSection 109 of the Sarbanes-Oxley Act of
			 2002 (15 U.S.C. 7219) is amended—
						(1)in subsection
			 (c)(2), by striking subsection (i) and inserting
			 subsection (j);
						(2)in subsection
			 (d)—
							(A)in paragraph (2),
			 by striking allowing for differentiation among classes of issuers, as
			 appropriate and inserting and among brokers and dealers, in
			 accordance with subsection (h), and allowing for differentiation among classes
			 of issuers, brokers and dealers, as appropriate; and
							(B)by adding at the
			 end the following:
								
									(3)Brokers and
				dealersThe Board shall begin
				the allocation, assessment, and collection of fees under paragraph (2) with
				respect to brokers and dealers with the payment of support fees to fund the
				first full fiscal year beginning after the date of enactment of the Investor
				Protection and Securities Reform Act of
				2010.
									;
							(3)by redesignating
			 subsections (h), (i), and (j) as subsections (i), (j), and (k), respectively;
			 and
						(4)by inserting after
			 subsection (g) the following:
							
								(h)Allocation of
				accounting support fees among brokers and dealers
									(1)Obligation to
				payEach broker or dealer
				shall pay to the Board the annual accounting support fee allocated to such
				broker or dealer under this section.
									(2)AllocationAny
				amount due from a broker or dealer (or from a particular class of brokers and
				dealers) under this section shall be allocated among brokers and dealers and
				payable by the broker or dealer (or the brokers and dealers in the particular
				class, as applicable).
									(3)ProportionalityThe amount due from a broker or dealer
				shall be in proportion to the net capital of the broker or dealer (before or
				after any adjustments), compared to the total net capital of all brokers and
				dealers (before or after any adjustments), in accordance with rules issued by
				the
				Board.
									.
						(i)Referral of
			 investigations to a self-regulatory organizationSection
			 105(b)(4)(B) of the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7215(b)(4)(B)) is
			 amended—
						(1)by redesignating
			 clauses (ii) and (iii) as clauses (iii) and (iv), respectively; and
						(2)by inserting after
			 clause (i) the following:
							
								(ii)to a self-regulatory organization, in the
				case of an investigation that concerns an audit report for a broker or dealer
				that is under the jurisdiction of such self-regulatory
				organization;
								.
						(j)Use of documents
			 related to an inspection or investigationSection
			 105(b)(5)(B)(ii) of the Sarbanes-Oxley Act of 2002 (15 U.S.C.
			 7215(b)(5)(B)(ii)) is amended—
						(1)in subclause
			 (III), by striking and at the end;
						(2)in subclause (IV),
			 by striking the comma and inserting ; and; and
						(3)by inserting after
			 subclause (IV) the following:
							
								(V)a self-regulatory organization, with
				respect to an audit report for a broker or dealer that is under the
				jurisdiction of such self-regulatory
				organization,
								.
						983.Portfolio
			 margining
					(a)AdvancesSection 9(a)(1) of the Securities Investor
			 Protection Act of 1970 (15 U.S.C. 78fff3(a)(1)) is amended by inserting
			 or options on commodity futures contracts after claim for
			 securities.
					(b)DefinitionsSection 16 of the Securities Investor
			 Protection Act of 1970 (15 U.S.C. 78lll) is amended—
						(1)by striking
			 paragraph (2) and inserting the following:
							
								(2)Customer
									(A)In
				generalThe term customer of a debtor means any
				person (including any person with whom the debtor deals as principal or agent)
				who has a claim on account of securities received, acquired, or held by the
				debtor in the ordinary course of its business as a broker or dealer from or for
				the securities accounts of such person for safekeeping, with a view to sale, to
				cover consummated sales, pursuant to purchases, as collateral, security, or for
				purposes of effecting transfer.
									(B)Included
				personsThe term customer includes—
										(i)any person who has
				deposited cash with the debtor for the purpose of purchasing securities;
										(ii)any person who has a claim against the
				debtor for cash, securities, futures contracts, or options on futures contracts
				received, acquired, or held in a portfolio margining account carried as a
				securities account pursuant to a portfolio margining program approved by the
				Commission; and
										(iii)any person who
				has a claim against the debtor arising out of sales or conversions of such
				securities.
										(C)Excluded
				personsThe term customer does not include any
				person, to the extent that—
										(i)the claim of such
				person arises out of transactions with a foreign subsidiary of a member of
				SIPC; or
										(ii)such person has a
				claim for cash or securities which by contract, agreement, or understanding, or
				by operation of law, is part of the capital of the debtor, or is subordinated
				to the claims of any or all creditors of the debtor, notwithstanding that some
				ground exists for declaring such contract, agreement, or understanding void or
				voidable in a suit between the claimant and the
				debtor.
										;
						(2)in paragraph
			 (4)—
							(A)in subparagraph
			 (C), by striking and at the end;
							(B)by redesignating
			 subparagraph (D) as subparagraph (E); and
							(C)by inserting after
			 subparagraph (C) the following:
								
									(D)in the case of a
				portfolio margining account of a customer that is carried as a securities
				account pursuant to a portfolio margining program approved by the Commission, a
				futures contract or an option on a futures contract received, acquired, or held
				by or for the account of a debtor from or for such portfolio margining account,
				and the proceeds thereof;
				and
									;
							(3)in paragraph (9),
			 in the matter following subparagraph (L), by inserting after Such
			 term the following: includes revenues earned by a broker or
			 dealer in connection with a transaction in the portfolio margining account of a
			 customer carried as securities accounts pursuant to a portfolio margining
			 program approved by the Commission. Such term; and
						(4)in paragraph
			 (11)—
							(A)in subparagraph
			 (A)—
								(i)by
			 striking filing date, all and all that follows through the end
			 of the subparagraph and inserting the following: “filing date—
									
										(i)all securities
				positions of such customer (other than customer name securities reclaimed by
				such customer); and
										(ii)all positions in
				futures contracts and options on futures contracts held in a portfolio
				margining account carried as a securities account pursuant to a portfolio
				margining program approved by the Commission, including all property
				collateralizing such positions, to the extent that such property is not
				otherwise included herein; minus
										;
				and
								(B)in the matter
			 following subparagraph (C), by striking In determining and
			 inserting the following: A claim for a commodity futures contract
			 received, acquired, or held in a portfolio margining account pursuant to a
			 portfolio margining program approved by the Commission or a claim for a
			 security futures contract, shall be deemed to be a claim with respect to such
			 contract as of the filing date, and such claim shall be treated as a claim for
			 cash. In determining.
							984.Loan or
			 borrowing of securities
					(a)Rulemaking
			 authoritySection 10 of the
			 Securities Exchange Act of 1934 (15 U.S.C. 78j) is amended by adding at the end
			 the following:
						
							(c)(1)To effect, accept, or
				facilitate a transaction involving the loan or borrowing of securities in
				contravention of such rules and regulations as the Commission may prescribe as
				necessary or appropriate in the public interest or for the protection of
				investors.
									(2)Nothing in paragraph (1) may be
				construed to limit the authority of the appropriate Federal banking agency (as
				defined in section 3(q) of the Federal Deposit Insurance Act (12 U.S.C.
				1813(q))), the National Credit Union Administration, or any other Federal
				department or agency having a responsibility under Federal law to prescribe
				rules or regulations restricting transactions involving the loan or borrowing
				of securities in order to protect the safety and soundness of a financial
				institution or to protect the financial system from systemic
				risk.
									.
					(b)Rulemaking
			 requiredNot later than 2 years after the date of enactment of
			 this Act, the Commission shall promulgate rules that are designed to increase
			 the transparency of information available to brokers, dealers, and investors,
			 with respect to the loan or borrowing of securities.
					985.Technical
			 corrections to Federal securities laws
					(a)Securities Act
			 of 1933The Securities Act of
			 1933 (15 U.S.C. 77a et seq.) is amended—
						(1)in section 3(a)(4)
			 (15 U.S.C. 77c(a)(4)), by striking individual; and inserting
			 individual,;
						(2)in section 18 (15 U.S.C. 77r)—
							(A)in subsection (b)(1)(C), by striking
			 is a security and inserting a security;
			 and
							(B)in subsection (c)(2)(B)(i), by striking
			 State, or and inserting State or;
							(3)in section 19(d)(6)(A) (15 U.S.C.
			 77s(d)(6)(A)), by striking in paragraph (1) of (3) and inserting
			 in paragraph (1) or (3); and
						(4)in section 27A(c)(1)(B)(ii) (15 U.S.C.
			 77z–2(c)(1)(B)(ii)), by striking business entity; and inserting
			 business entity,.
						(b)Securities
			 Exchange Act of 1934The
			 Securities Exchange Act of 1934 (15 U.S.C. 78a et seq.) is amended—
						(1)in section 2 (15
			 U.S.C. 78b), by striking affected and inserting
			 effected;
						(2)in section 3 (15 U.S.C. 78c)—
							(A)in subsection (a)(55)(A), by striking
			 section 3(a)(12) of the Securities Exchange Act of 1934 and
			 inserting section 3(a)(12) of this title; and
							(B)in subsection (g), by striking
			 company, account person, or entity and inserting company,
			 account, person, or entity;
							(3)in section 10A(i)(1)(B) (15 U.S.C.
			 78j–1(i)(1)(B))—
							(A)in the subparagraph heading, by striking
			 minimus and inserting
			 minimis; and
							(B)in clause (i), by striking
			 nonaudit and inserting non-audit;
							(4)in section 13(b)(1) (15 U.S.C. 78m(b)(1)),
			 by striking earning statement and inserting earnings
			 statement;
						(5)in section 15 (15 U.S.C. 78o)—
							(A)in subsection (b)(1)—
								(i)in
			 subparagraph (B), by striking The order granting and all that
			 follows through from such membership.; and
								(ii)in
			 the undesignated matter immediately following subparagraph (B), by inserting
			 after the first sentence the following: The order granting registration
			 shall not be effective until such broker or dealer has become a member of a
			 registered securities association, or until such broker or dealer has become a
			 member of a national securities exchange, if such broker or dealer effects
			 transactions solely on that exchange, unless the Commission has exempted such
			 broker or dealer, by rule or order, from such membership.;
								(6)in section 15C(a)(2) (15 U.S.C.
			 78o–5(a)(2))—
							(A)by redesignating
			 clauses (i) and (ii) as subparagraphs (A) and (B), respectively, and adjusting
			 the subparagraph margins accordingly;
							(B)in subparagraph
			 (B), as so redesignated, by striking The order granting and all
			 that follows through from such membership.; and
							(C)in the matter
			 following subparagraph (B), as so redesignated, by inserting after the first
			 sentence the following: The order granting registration shall not be
			 effective until such government securities broker or government securities
			 dealer has become a member of a national securities exchange registered under
			 section 6 of this title, or a securities association registered under section
			 15A of this title, unless the Commission has exempted such government
			 securities broker or government securities dealer, by rule or order, from such
			 membership.;
							(7)in section 17(b)(1)(B) (15 U.S.C.
			 78q(b)(1)(B)), by striking 15A(k) gives and inserting
			 15A(k), give; and
						(8)in section 21C(c)(2) (15 U.S.C.
			 78u–3(c)(2)), by striking paragraph (1) subsection and inserting
			 Paragraph (1).
						(c)Trust Indenture
			 Act of 1939The Trust
			 Indenture Act of 1939 (15 U.S.C. 77aaa et seq.) is amended—
						(1)in section 304(b) (15 U.S.C. 77ddd(b)), by
			 striking section 2 of such Act and inserting section 2(a)
			 of such Act; and
						(2)in section 317(a)(1) (15 U.S.C.
			 77qqq(a)(1)), by striking , in the and inserting in
			 the.
						(d)Investment
			 Company Act of 1940The
			 Investment Company Act of 1940 (15 U.S.C. 80a–1 et seq.) is amended—
						(1)in section 2(a)(19) (15 U.S.C.
			 80a–2(a)(19)), in the matter following subparagraph (B)(vii)—
							(A)by striking clause (vi) each
			 place that term appears and inserting clause (vii); and
							(B)in each of
			 subparagraphs (A)(vi) and (B)(vi), by adding and at the end of
			 subclause (III);
							(2)in section 9(b)(4)(B) (15 U.S.C.
			 80a–9(b)(4)(B)), by adding or after the semicolon at the
			 end;
						(3)in section 12(d)(1)(J) (15 U.S.C.
			 80a–12(d)(1)(J)), by striking any provision of this subsection
			 and inserting any provision of this paragraph;
						(4)in section 17(f) (15 U.S.C.
			 80a–17(f))—
							(A)in paragraph (4), by striking No
			 such member and inserting No member of a national securities
			 exchange; and
							(B)in paragraph (6), by striking
			 company may serve and inserting company, may
			 serve; and
							(5)in section 61(a)(3)(B)(iii) (15 U.S.C.
			 80a–60(a)(3)(B)(iii))—
							(A)by striking
			 paragraph (1) of section 205 and inserting section
			 205(a)(1); and
							(B)by striking
			 clause (A) or (B) of that section and inserting paragraph
			 (1) or (2) of section 205(b).
							(e)Investment
			 Advisers Act of 1940The
			 Investment Advisers Act of 1940 (15 U.S.C. 80b–1 et seq.) is amended—
						(1)in section 203 (15 U.S.C. 80b–3)—
							(A)in subsection (c)(1)(A), by striking
			 principal business office and and inserting principal
			 office, principal place of business, and ; and
							(B)in subsection (k)(4)(B), in the matter
			 following clause (ii), by striking principal place of business
			 and inserting principal office or place of business;
							(2)in section 206(3) (15 U.S.C. 80b–6(3)), by
			 adding or after the semicolon at the end;
						(3)in section 213(a) (15 U.S.C. 80b–13(a)), by
			 striking principal place of business and inserting
			 principal office or place of business; and
						(4)in section 222 (15 U.S.C. 80b–18a), by
			 striking principal place of business each place that term
			 appears and inserting principal office and place of
			 business.
						986.Conforming
			 amendments relating to repeal of the Public Utility Holding Company Act of
			 1935
					(a)Securities
			 Exchange Act of 1934The
			 Securities Exchange Act of 1934 (15 U.S.C. 78 et seq.) is amended—
						(1)in section
			 3(a)(47) (15 U.S.C. 78c(a)(47)), by striking the Public Utility Holding
			 Company Act of 1935 (15 U.S.C. 79a et seq.),;
						(2)in section 12(k)
			 (15 U.S.C. 78l(k)), by amending paragraph (7) to read as follows: 
							
								(7)DefinitionFor
				purposes of this subsection, the term emergency means—
									(A)a major market
				disturbance characterized by or constituting—
										(i)sudden and
				excessive fluctuations of securities prices generally, or a substantial threat
				thereof, that threaten fair and orderly markets; or
										(ii)a
				substantial disruption of the safe or efficient operation of the national
				system for clearance and settlement of transactions in securities, or a
				substantial threat thereof; or
										(B)a major
				disturbance that substantially disrupts, or threatens to substantially
				disrupt—
										(i)the functioning of
				securities markets, investment companies, or any other significant portion or
				segment of the securities markets; or
										(ii)the transmission
				or processing of securities
				transactions.
										;
				and
						(3)in section
			 21(h)(2) (15 U.S.C. 78u(h)(2)), by striking section 18(c) of the Public
			 Utility Holding Company Act of 1935,.
						(b)Trust Indenture
			 Act of 1939The Trust
			 Indenture Act of 1939 (15 U.S.C. 77aaa et seq.) is amended—
						(1)in section 303 (15 U.S.C. 77ccc), by
			 striking paragraph (17) and inserting the following:
							
								(17)The terms
				Securities Act of 1933 and Securities Exchange Act of
				1934 shall be deemed to refer, respectively, to such Acts, as amended,
				whether amended prior to or after the enactment of this
				title.
								;
						(2)in section 308 (15 U.S.C. 77hhh), by
			 striking Securities Act of 1933, the Securities Exchange Act of 1934, or
			 the Public Utility Holding Company Act of 1935 each place that term
			 appears and inserting Securities Act of 1933 or the Securities Exchange
			 Act of 1934;
						(3)in section 310 (15 U.S.C. 77jjj), by
			 striking subsection (c);
						(4)in section 311 (15 U.S.C. 77kkk), by
			 striking subsection (c);
						(5)in section 323(b) (15 U.S.C. 77www(b)), by
			 striking Securities Act of 1933, or the Securities Exchange Act of 1934,
			 or the Public Utility Holding Company Act of 1935 and inserting
			 Securities Act of 1933 or the Securities Exchange Act of 1934;
			 and
						(6)in section 326 (15 U.S.C. 77zzz), by
			 striking Securities Act of 1933, or the Securities Exchange Act of 1934,
			 or the Public Utility Holding Company Act of 1935, and inserting
			 Securities Act of 1933 or the Securities Exchange Act of
			 1934.
						(c)Investment
			 Company Act of 1940The
			 Investment Company Act of 1940 (15 U.S.C. 80a–1 et seq.) is amended—
						(1)in section 2(a)(44) (15 U.S.C.
			 80a–2(a)(44)), by striking Public Utility Holding Company Act of
			 1935,;
						(2)in section 3(c) (15 U.S.C. 80a–3(c)), by
			 striking paragraph (8) and inserting the following:
							
								(8)[Repealed]
								;
						(3)in section 38(b) (15 U.S.C. 80a–37(b)), by
			 striking the Public Utility Holding Company Act of 1935,;
			 and
						(4)in section 50 (15 U.S.C. 80a–49), by
			 striking the Public Utility Holding Company Act of 1935,.
						(d)Investment
			 Advisers Act of 1940Section
			 202(a)(21) of the Investment Advisers Act of 1940 (15 U.S.C. 80b–2(a)(21)) is
			 amended by striking Public Utility Holding Company Act of
			 1935,.
					987.Amendment to
			 definition of material loss and nonmaterial losses to the Deposit Insurance
			 Fund for purposes of Inspector General reviews
					(a)In
			 generalSection 38(k) of the
			 Federal Deposit Insurance Act (U.S.C. 1831o(k)) is amended—
						(1)in paragraph (2),
			 by striking subparagraph (B) and inserting the following:
							
								(B)Material loss
				definedThe term
				material loss means any estimated loss in excess of—
									(i)$200,000,000, if the loss occurs during the
				period beginning on January 1, 2010, and ending on December 31, 2011;
									(ii)$150,000,000, if the loss occurs during the
				period beginning on January 1, 2012, and ending on December 31, 2013;
				and
									(iii)$50,000,000, if the loss occurs on or after
				January 1, 2014, provided that if the inspector general of a Federal banking
				agency certifies to the Committee on Banking, Housing, and Urban Affairs of the
				Senate and the Committee on Financial Services of the House of Representatives
				that the number of projected failures of depository institutions that would
				require material loss reviews for the following 12 months will be greater than
				30 and would hinder the effectiveness of its oversight functions, then the
				definition of material loss shall be $75,000,000 for a duration
				of 1 year from the date of the
				certification.
									;
						(2)in paragraph
			 (4)(A) by striking the report and inserting any report on
			 losses required under this subsection,;
						(3)by striking
			 paragraph (6);
						(4)by redesignating
			 paragraph (5) as paragraph (6); and
						(5)by inserting after
			 paragraph (4) the following:
							
								(5)Losses that are
				not material
									(A)Semiannual
				reportFor the 6-month period
				ending on March 31, 2010, and each 6-month period thereafter, the Inspector
				General of each Federal banking agency shall—
										(i)identify losses that the Inspector General
				estimates have been incurred by the Deposit Insurance Fund during that 6-month
				period, with respect to the insured depository institutions supervised by the
				Federal banking agency;
										(ii)for each loss
				incurred by the Deposit Insurance Fund that is not a material loss,
				determine—
											(I)the grounds
				identified by the Federal banking agency or State bank supervisor for
				appointing the Corporation as receiver under section 11(c)(5); and
											(II)whether any
				unusual circumstances exist that might warrant an in-depth review of the loss;
				and
											(iii)prepare and submit a written report to the
				appropriate Federal banking agency and to Congress on the results of any
				determination by the Inspector General, including—
											(I)an identification of any loss that warrants
				an in-depth review, together with the reasons why such review is warranted, or,
				if the Inspector General determines that no review is warranted, an explanation
				of such determination; and
											(II)for each loss identified under subclause
				(I) that warrants an in-depth review, the date by which such review, and a
				report on such review prepared in a manner consistent with reports under
				paragraph (1)(A), will be completed and submitted to the Federal banking agency
				and Congress.
											(B)Deadline for
				semiannual reportThe
				Inspector General of each Federal banking agency shall—
										(i)submit each report required under paragraph
				(A) expeditiously, and not later than 90 days after the end of the 6-month
				period covered by the report; and
										(ii)provide a copy of
				the report required under paragraph (A) to any Member of Congress, upon
				request.
										.
						(b)Technical and
			 conforming amendmentThe
			 heading for subsection (k) of section 38 of the Federal Deposit Insurance Act
			 (U.S.C. 1831o(k)) is amended to read as follows:
						
							(k)Reviews required
				when Deposit Insurance Fund incurs
				losses
							.
					988.Amendment to
			 definition of material loss and nonmaterial losses to the National Credit Union
			 Share Insurance Fund for purposes of Inspector General reviews
					(a)In
			 generalSection 216(j) of the
			 Federal Credit Union Act (12 U.S.C. 1790d(j)) is amended to read as
			 follows:
						
							(j)Reviews required
				when share insurance fund experiences losses
								(1)In
				generalIf the Fund incurs a
				material loss with respect to an insured credit union, the Inspector General of
				the Board shall—
									(A)submit to the
				Board a written report reviewing the supervision of the credit union by the
				Administration (including the implementation of this section by the
				Administration), which shall include—
										(i)a
				description of the reasons why the problems of the credit union resulted in a
				material loss to the Fund; and
										(ii)recommendations
				for preventing any such loss in the future; and
										(B)submit a copy of
				the report under subparagraph (A) to—
										(i)the Comptroller
				General of the United States;
										(ii)the
				Corporation;
										(iii)in the case of a
				report relating to a State credit union, the appropriate State supervisor;
				and
										(iv)to any Member of
				Congress, upon request.
										(2)Material loss
				definedFor purposes of
				determining whether the Fund has incurred a material loss with respect to an
				insured credit union, a loss is material if it exceeds the sum of—
									(A)$25,000,000;
				and
									(B)an amount equal to
				10 percent of the total assets of the credit union on the date on which the
				Board initiated assistance under section 208 or was appointed liquidating
				agent.
									(3)Public
				disclosure required
									(A)In
				generalThe Board shall
				disclose a report under this subsection, upon request under section 552 of
				title 5, United States Code, without excising—
										(i)any portion under
				section 552(b)(5) of title 5, United States Code; or
										(ii)any information
				about the insured credit union (other than trade secrets) under section
				552(b)(8) of title 5, United States Code.
										(B)Rule of
				constructionSubparagraph (A) may not be construed as requiring
				the agency to disclose the name of any customer of the insured credit union
				(other than an institution-affiliated party), or information from which the
				identity of such customer could reasonably be ascertained.
									(4)Losses that are
				not material
									(A)Semiannual
				reportFor the 6-month period
				ending on March 31, 2010, and each 6-month period thereafter, the Inspector
				General of the Board shall—
										(i)identify any losses that the Inspector
				General estimates were incurred by the Fund during such 6-month period, with
				respect to insured credit unions;
										(ii)for each loss to
				the Fund that is not a material loss, determine—
											(I)the grounds
				identified by the Board or the State official having jurisdiction over a State
				credit union for appointing the Board as the liquidating agent for any Federal
				or State credit union; and
											(II)whether any
				unusual circumstances exist that might warrant an in-depth review of the loss;
				and
											(iii)prepare and submit a written report to the
				Board and to Congress on the results of the determinations of the Inspector
				General that includes—
											(I)an identification of any loss that warrants
				an in-depth review, and the reasons such review is warranted, or if the
				Inspector General determines that no review is warranted, an explanation of
				such determination; and
											(II)for each loss identified in subclause (I)
				that warrants an in-depth review, the date by which such review, and a report
				on the review prepared in a manner consistent with reports under paragraph
				(1)(A), will be completed.
											(B)Deadline for
				semiannual reportThe
				Inspector General of the Board shall—
										(i)submit each report required under
				subparagraph (A) expeditiously, and not later than 90 days after the end of the
				6-month period covered by the report; and
										(ii)provide a copy of
				the report required under subparagraph (A) to any Member of Congress, upon
				request.
										(5)GAO
				reviewThe Comptroller
				General of the United States shall, under such conditions as the Comptroller
				General determines to be appropriate—
									(A)review each report made under paragraph
				(1), including the extent to which the Inspector General of the Board complied
				with the requirements under section 8L of the Inspector General Act of 1978 (5
				U.S.C. App.) with respect to each such report; and
									(B)recommend improvements to the supervision
				of insured credit unions (including improvements relating to the implementation
				of this
				section).
									.
					989.Government
			 Accountability Office study on proprietary trading
					(a)DefinitionsIn
			 this section—
						(1)the term
			 covered entity means—
							(A)an insured
			 depository institution, an affiliate of an insured depository institution, a
			 bank holding company, a financial holding company, or a subsidiary of a bank
			 holding company or a financial holding company, as those terms are defined in
			 the Bank Holding Company Act of 1956 (12 U.S.C. 1841 et seq.); and
							(B)any other entity,
			 as the Comptroller General of the United States may determine; and
							(2)the term
			 proprietary trading means the act of a covered entity investing as
			 a principal in securities, commodities, derivatives, hedge funds, private
			 equity firms, or such other financial products or entities as the Comptroller
			 General may determine.
						(b)Study
						(1)In
			 generalThe Comptroller General of the United States shall
			 conduct a study regarding the risks and conflicts associated with proprietary
			 trading by and within covered entities, including an evaluation of—
							(A)whether
			 proprietary trading presents a material systemic risk to the stability of the
			 United States financial system, and if so, the costs and benefits of options
			 for mitigating such systemic risk;
							(B)whether
			 proprietary trading presents material risks to the safety and soundness of the
			 covered entities that engage in such activities, and if so, the costs and
			 benefits of options for mitigating such risks;
							(C)whether
			 proprietary trading presents material conflicts of interest between covered
			 entities that engage in proprietary trading and the clients of the institutions
			 who use the firm to execute trades or who rely on the firm to manage assets,
			 and if so, the costs and benefits of options for mitigating such conflicts of
			 interest;
							(D)whether adequate
			 disclosure regarding the risks and conflicts of proprietary trading is provided
			 to the depositors, trading and asset management clients, and investors of
			 covered entities that engage in proprietary trading, and if not, the costs and
			 benefits of options for the improvement of such disclosure; and
							(E)whether the
			 banking, securities, and commodities regulators of institutions that engage in
			 proprietary trading have in place adequate systems and controls to monitor and
			 contain any risks and conflicts of interest related to proprietary trading, and
			 if not, the costs and benefits of options for the improvement of such systems
			 and controls.
							(2)ConsiderationsIn
			 carrying out the study required under paragraph (1), the Comptroller General
			 shall consider—
							(A)current practice
			 relating to proprietary trading;
							(B)the advisability
			 of a complete ban on proprietary trading;
							(C)limitations on the
			 scope of activities that covered entities may engage in with respect to
			 proprietary trading;
							(D)the advisability
			 of additional capital requirements for covered entities that engage in
			 proprietary trading;
							(E)enhanced
			 restrictions on transactions between affiliates related to proprietary
			 trading;
							(F)enhanced
			 accounting disclosures relating to proprietary trading;
							(G)enhanced public
			 disclosure relating to proprietary trading; and
							(H)any other options
			 the Comptroller General deems appropriate.
							(c)Report to
			 CongressNot later than 15 months after the date of enactment of
			 this Act, the Comptroller General shall submit a report to Congress on the
			 results of the study conducted under subsection (b).
					(d)Access by
			 Comptroller GeneralFor purposes of conducting the study required
			 under subsection (b), the Comptroller General shall have access, upon request,
			 to any information, data, schedules, books, accounts, financial records,
			 reports, files, electronic communications, or other papers, things, or property
			 belonging to or in use by a covered entity that engages in proprietary trading,
			 and to the officers, directors, employees, independent public accountants,
			 financial advisors, staff, and agents and representatives of a covered entity
			 (as related to the activities of the agent or representative on behalf of the
			 covered entity), at such reasonable times as the Comptroller General may
			 request. The Comptroller General may make and retain copies of books, records,
			 accounts, and other records, as the Comptroller General deems
			 appropriate.
					(e)Confidentiality
			 of reports
						(1)In
			 generalExcept as provided in paragraph (2), the Comptroller
			 General may not disclose information regarding—
							(A)any proprietary
			 trading activity of a covered entity, unless such information is disclosed at a
			 level of generality that does not reveal the investment or trading position or
			 strategy of the covered entity for any specific security, commodity,
			 derivative, or other investment or financial product; or
							(B)any individual
			 interviewed by the Comptroller General for purposes of the study under
			 subsection (b), unless such information is disclosed at a level of generality
			 that does not reveal—
								(i)the
			 name of or identifying details relating to such individual; or
								(ii)in
			 the case of an individual who is an employee of a third party that provides
			 professional services to a covered entity believed to be engaged in proprietary
			 trading, the name of or any identifying details relating to such third
			 party.
								(2)ExceptionsThe
			 Comptroller General may disclose the information described in paragraph
			 (1)—
							(A)to a department,
			 agency, or official of the Federal Government, for official use, upon
			 request;
							(B)to a committee of
			 Congress, upon request; and
							(C)to a court, upon
			 an order of such court.
							989A.Senior investor protections
					(a)DefinitionsAs used in this section—
						(1)the term
			 eligible entity means—
							(A)a securities
			 commission (or any agency or office performing like functions) of a State that
			 the Office determines has adopted rules on the appropriate use of designations
			 in the offer or sale of securities or the provision of investment advice that
			 meet or exceed the minimum requirements of the NASAA Model Rule on the Use of
			 Senior-Specific Certifications and Professional Designations (or any successor
			 thereto);
							(B)the insurance
			 commission (or any agency or office performing like functions) of any State
			 that the Office determines has—
								(i)adopted rules on
			 the appropriate use of designations in the sale of insurance products that, to
			 the extent practicable, conform to the minimum requirements of the National
			 Association of Insurance Commissioners Model Regulation on the Use of
			 Senior-Specific Certifications and Professional Designations in the Sale of
			 Life Insurance and Annuities (or any successor thereto); and
								(ii)adopted rules
			 with respect to fiduciary or suitability requirements in the sale of annuities
			 that meet or exceed the minimum requirements established by the Suitability in
			 Annuity Transactions Model Regulation of the National Association of Insurance
			 Commissioners (or any successor thereto); or
								(C)a consumer
			 protection agency of any State, if—
								(i)the
			 securities commission (or any agency or office performing like functions) of
			 the State is eligible under subparagraph (A); or
								(ii)the
			 insurance commission (or any agency or office performing like functions) of the
			 State is eligible under subparagraph (B);
								(2)the term financial product
			 means a security, an insurance product (including an insurance product that
			 pays a return, whether fixed or variable), a bank product, and a loan
			 product;
						(3)the term misleading
			 designation—
							(A)means a certification, professional
			 designation, or other purported credential that indicates or implies that a
			 salesperson or adviser has special certification or training in advising or
			 servicing seniors; and
							(B)does not include a certification,
			 professional designation, license, or other credential that—
								(i)was issued by or obtained from an academic
			 institution having regional accreditation;
								(ii)meets the standards for certifications and
			 professional designations outlined by the NASAA Model Rule on the Use of
			 Senior-Specific Certifications and Professional Designations (or any successor
			 thereto) or by the Model Regulations on the Use of Senior-Specific
			 Certifications and Professional Designations in the Sale of Life Insurance and
			 Annuities, adopted by the National Association of Insurance Commissioners (or
			 any successor thereto); or
								(iii)was issued by or obtained from a
			 State;
								(4)the term misleading or fraudulent
			 marketing means the use of a misleading designation by a person that
			 sells to or advises a senior in connection with the sale of a financial
			 product;
						(5)the term NASAA means the North
			 American Securities Administrators Association;
						(6)the term
			 Office means the Office of Financial Literacy of the
			 Bureau;
						(7)the term senior means any
			 individual who has attained the age of 62 years or older; and
						(8)the term
			 State has the same meaning as in section 3 of the Securities
			 Exchange Act of 1934 (15 U.S.C. 78c(a)).
						(b)Grants to States for enhanced protection of
			 seniors from being misled by false designationsThe Office shall establish a program under
			 which the Office may make grants to States or eligible entities—
						(1)to hire staff to identify, investigate, and
			 prosecute (through civil, administrative, or criminal enforcement actions)
			 cases involving misleading or fraudulent marketing;
						(2)to fund technology, equipment, and training
			 for regulators, prosecutors, and law enforcement officers, in order to identify
			 salespersons and advisers who target seniors through the use of misleading
			 designations;
						(3)to fund technology, equipment, and training
			 for prosecutors to increase the successful prosecution of salespersons and
			 advisers who target seniors with the use of misleading designations;
						(4)to provide educational materials and
			 training to regulators on the appropriateness of the use of designations by
			 salespersons and advisers in connection with the sale and marketing of
			 financial products;
						(5)to provide educational materials and
			 training to seniors to increase awareness and understanding of misleading or
			 fraudulent marketing;
						(6)to develop comprehensive plans to combat
			 misleading or fraudulent marketing of financial products to seniors; and
						(7)to enhance provisions of State law to
			 provide protection for seniors against misleading or fraudulent
			 marketing.
						(c)ApplicationsA State or eligible entity desiring a grant
			 under this section shall submit an application to the Office, in such form and
			 in such a manner as the Office may determine, that includes—
						(1)a proposal for activities to protect
			 seniors from misleading or fraudulent marketing that are proposed to be funded
			 using a grant under this section, including—
							(A)an identification of the scope of the
			 problem of misleading or fraudulent marketing in the State;
							(B)a description of how the proposed
			 activities would—
								(i)protect seniors from misleading or
			 fraudulent marketing in the sale of financial products, including by
			 proactively identifying victims of misleading and fraudulent marketing who are
			 seniors;
								(ii)assist in the investigation and prosecution
			 of those using misleading or fraudulent marketing; and
								(iii)discourage and reduce cases of misleading
			 or fraudulent marketing; and
								(C)a description of how the proposed
			 activities would be coordinated with other State efforts; and
							(2)any other
			 information, as the Office determines is appropriate.
						(d)Performance
			 objectives and reporting requirementsThe Office may establish such performance
			 objectives and reporting requirements for States and eligible entities
			 receiving a grant under this section as the Office determines are necessary to
			 carry out and assess the effectiveness of the program under this
			 section.
					(e)Maximum
			 amountThe amount of a grant
			 under this section may not exceed—
						(1)$500,000 for each of 3 consecutive fiscal
			 years, if the recipient is a State, or an eligible entity of a State, that has
			 adopted rules—
							(A)on the appropriate use of designations in
			 the offer or sale of securities or investment advice that meet or exceed the
			 minimum requirements of the NASAA Model Rule on the Use of Senior-Specific
			 Certifications and Professional Designations (or any successor thereto);
							(B)on the appropriate
			 use of designations in the sale of insurance products that, to the extent
			 practicable, conform to the minimum requirements of the National Association of
			 Insurance Commissioners Model Regulation on the Use of Senior-Specific
			 Certifications and Professional Designations in the Sale of Life Insurance and
			 Annuities (or any successor thereto); and
							(C)with respect to
			 fiduciary or suitability requirements in the sale of annuities that meet or
			 exceed the minimum requirements established by the Suitability in Annuity
			 Transactions Model Regulation of the National Association of Insurance
			 Commissioners (or any successor thereto); and
							(2)$100,000 for each of 3 consecutive fiscal
			 years, if the recipient is a State, or an eligible entity of a State, that has
			 adopted—
							(A)rules on the
			 appropriate use of designations in the offer or sale of securities or
			 investment advice that meet or exceed the minimum requirements of the NASAA
			 Model Rule on the Use of Senior-Specific Certifications and Professional
			 Designations (or any successor thereto); or
							(B)rules—
								(i)on
			 the appropriate use of designations in the sale of insurance products that, to
			 the extent practicable, conform to the minimum requirements of the National
			 Association of Insurance Commissioners Model Regulation on the Use of
			 Senior-Specific Certifications and Professional Designations in the Sale of
			 Life Insurance and Annuities (or any successor thereto); and
								(ii)with respect to
			 fiduciary or suitability requirements in the sale of annuities that meet or
			 exceed the minimum requirements established by the Suitability in Annuity
			 Transactions Model Regulation of the National Association of Insurance
			 Commissioners (or any successor thereto).
								(f)SubgrantsA
			 State or eligible entity that receives a grant under this section may make a
			 subgrant, as the State or eligible entity determines is necessary to carry out
			 the activities funded using a grant under this section.
					(g)ReapplicationA
			 State or eligible entity that receives a grant under this section may reapply
			 for a grant under this section, notwithstanding the limitations on grant
			 amounts under subsection (e).
					(h)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this section, $8,000,000 for each of
			 fiscal years 2011 through 2015.
					989B.Designated Federal entity inspectors
			 general independenceSection
			 8G of the Inspector General Act of 1978 (5 U.S.C. App.) is amended—
					(1)in subsection (a)(4)—
						(A)in the matter preceding subparagraph (A),
			 by inserting the board or commission of the designated Federal entity,
			 or in the event the designated Federal entity does not have a board or
			 commission, after means;
						(B)in subparagraph (A), by striking
			 and after the semicolon; and
						(C)by adding after subparagraph (B) the
			 following:
							
								(C)with respect to the Federal Labor Relations
				Authority, such term means the members of the Authority (described under
				section 7104 of title 5, United States Code);
								(D)with respect to the National Archives and
				Records Administration, such term means the Archivist of the United
				States;
								(E)with respect to the National Credit Union
				Administration, such term means the National Credit Union Administration Board
				(described under section 102 of the Federal Credit Union Act (12 U.S.C.
				1752a);
								(F)with respect to the National Endowment of
				the Arts, such term means the National Council on the Arts;
								(G)with respect to the National Endowment for
				the Humanities, such term means the National Council on the Humanities;
				and
								(H)with respect to the Peace Corps, such term
				means the Director of the Peace Corps;
								;
				and
						(2)in subsection (h), by inserting if
			 the designated Federal entity is not a board or commission, include
			 after designated Federal entities and.
					989C.Strengthening inspector general
			 accountabilitySection 5(a) of
			 the Inspector General Act of 1978 (5 U.S.C. App.) is amended—
					(1)in paragraph (12), by striking
			 and after the semicolon;
					(2)in paragraph (13), by striking the period
			 and inserting a semicolon; and
					(3)by adding at the end the following:
						
							(14)(A)an appendix containing the results of any
				peer review conducted by another Office of Inspector General during the
				reporting period; or
								(B)if no peer review was conducted within that
				reporting period, a statement identifying the date of the last peer review
				conducted by another Office of Inspector General;
								(15)a list of any outstanding recommendations
				from any peer review conducted by another Office of Inspector General that have
				not been fully implemented, including a statement describing the status of the
				implementation and why implementation is not complete; and
							(16)a list of any peer reviews conducted by the
				Inspector General of another Office of the Inspector General during the
				reporting period, including a list of any outstanding recommendations made from
				any previous peer review (including any peer review conducted before the
				reporting period) that remain outstanding or have not been fully
				implemented.
							.
					989D.Removal of Inspectors General of designated
			 Federal entitiesSection 8G(e)
			 of the Inspector General Act of 1978 (5 U.S.C. App.) is amended—
					(1)by redesignating the sentences following
			 (e) as paragraph (2); and
					(2)by striking (e) and
			 inserting the following:
						
							(e)(1)In the case of a designated Federal entity
				for which a board or commission is the head of the designated Federal entity, a
				removal under this subsection may only be made upon the written concurrence of
				a 2/3 majority of the board or
				commission.
								.
					989E.Additional oversight of financial
			 regulatory system
					(a)Council of Inspectors General on Financial
			 Oversight
						(1)Establishment and membershipThere is established a Council of
			 Inspectors General on Financial Oversight (in this section referred to as the
			 Council of Inspectors General) chaired by the Inspector General
			 of the Department of the Treasury and composed of the inspectors general of the
			 following:
							(A)The Board of Governors of the Federal
			 Reserve System.
							(B)The Commodity Futures Trading
			 Commission.
							(C)The Department of Housing and Urban
			 Development.
							(D)The Department of the Treasury.
							(E)The Federal Deposit Insurance
			 Corporation.
							(F)The Federal Housing Finance Agency.
							(G)The National Credit Union
			 Administration.
							(H)The Securities and Exchange
			 Commission.
							(I)The Troubled Asset Relief Program (until
			 the termination of the authority of the Special Inspector General for such
			 program under section 121(k) of the Emergency Economic Stabilization Act of
			 2008 (12 U.S.C. 5231(k))).
							(2)Duties
							(A)MeetingsThe Council of Inspectors General shall
			 meet not less than once each quarter, or more frequently if the chair considers
			 it appropriate, to facilitate the sharing of information among inspectors
			 general and to discuss the ongoing work of each inspector general who is a
			 member of the Council of Inspectors General, with a focus on concerns that may
			 apply to the broader financial sector and ways to improve financial
			 oversight.
							(B)Annual reportEach year the Council of Inspectors General
			 shall submit to the Council and to Congress a report including—
								(i)for each inspector general who is a member
			 of the Council of Inspectors General, a section within the exclusive editorial
			 control of such inspector general that highlights the concerns and
			 recommendations of such inspector general in such inspector general’s ongoing
			 and completed work, with a focus on issues that may apply to the broader
			 financial sector; and
								(ii)a summary of the general observations of
			 the Council of Inspectors General based on the views expressed by each
			 inspector general as required by clause (i), with a focus on measures that
			 should be taken to improve financial oversight.
								(3)Working Groups to evaluate Council
							(A)Convening a Working GroupThe Council of Inspectors General may, by
			 majority vote, convene a Council of Inspectors General Working Group to
			 evaluate the effectiveness and internal operations of the Council.
							(B)Personnel and resourcesThe inspectors general who are members of
			 the Council of Inspectors General may detail staff and resources to a Council
			 of Inspectors General Working Group established under this paragraph to enable
			 it to carry out its duties.
							(C)ReportsA Council of Inspectors General Working
			 Group established under this paragraph shall submit regular reports to the
			 Council and to Congress on its evaluations pursuant to this paragraph.
							(b)Response to report by CouncilThe Council shall respond to the concerns
			 raised in the report of the Council of Inspectors General under subsection
			 (a)(2)(B) for such year.
					989F.GAO study of
			 person to person lending
					(a)Study
						(1)In
			 generalThe Comptroller General of the United States shall
			 conduct a study of person to person lending to determine the optimal Federal
			 regulatory structure.
						(2)ConsultationIn
			 conducting the study required under paragraph (1), the Comptroller General
			 shall consult with Federal banking agencies, the Commission, consumer groups,
			 outside experts, and the person to person lending industry.
						(3)Content of
			 studyThe study required under paragraph (1) shall include an
			 examination of—
							(A)the regulatory
			 structure as it exists on the date of enactment of this Act, as determined by
			 the Commission, with particular attention to—
								(i)the
			 application of the Securities Act of 1933 to person to person lending
			 platforms;
								(ii)the
			 posting of consumer loan information on the EDGAR database of the Commission;
			 and
								(iii)the treatment of
			 privately held person to person lending platforms as public companies;
								(B)the State and
			 other Federal regulators responsible for the oversight and regulation of person
			 to person lending markets;
							(C)any Federal,
			 State, or local government or private studies of person to person lending
			 completed or in progress on the date of enactment of this Act;
							(D)consumer privacy
			 and data protections, minimum credit standards, anti-money laundering and risk
			 management in the regulatory structure as it exists on the date of enactment of
			 this Act, and whether additional or alternative safeguards are needed;
			 and
							(E)the uses of person
			 to person lending.
							(b)Report
						(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Comptroller General shall submit a report on the study required under
			 subsection (a) to the Committee on Banking, Housing, and Urban Affairs of the
			 Senate and the Committee on Financial Services of the House of
			 Representatives.
						(2)Content of
			 reportThe report required under paragraph (1) shall include
			 alternative regulatory options, including—
							(A)the involvement of
			 other Federal agencies; and
							(B)alternative
			 approaches by the Commission and recommendations on whether the alternative
			 approaches are effective.
							989G.Exemption for
			 nonaccelerated filers
					(a)ExemptionSection 404 of the Sarbanes-Oxley Act of
			 2002 is amended by adding at the end the following:
						
							(c)Exemption for
				smaller issuersSubsection
				(b) shall not apply with respect to any audit report prepared for an issuer
				that is neither a large accelerated filer nor an
				accelerated filer as those terms are defined in Rule 12b–2 of
				the Commission (17 C.F.R.
				240.12b–2).
							.
					(b)StudyThe Securities and Exchange Commission
			 shall conduct a study to determine how the Commission could reduce the burden
			 of complying with section 404(b) of the Sarbanes-Oxley Act of 2002 for
			 companies whose market capitalization is between $75,000,000 and $250,000,000
			 for the relevant reporting period while maintaining investor protections for
			 such companies. The study shall also consider whether any such methods of
			 reducing the compliance burden or a complete exemption for such companies from
			 compliance with such section would encourage companies to list on exchanges in
			 the United States in their initial public offerings. Not later than 9 months
			 after the date of the enactment of this subtitle, the Commission shall transmit
			 a report of such study to Congress.
					989H.Corrective
			 responses by heads of certain establishments to deficiencies identified by
			 Inspectors GeneralThe
			 Chairman of the Board of Governors of the Federal Reserve System, the Chairman
			 of the Commodity Futures Trading Commission, the Chairman of the National
			 Credit Union Administration, the Director of the Pension Benefit Guaranty
			 Corporation, and the Chairman of the Securities and Exchange Commission shall
			 each—
					(1)take action to
			 address deficiencies identified by a report or investigation of the Inspector
			 General of the establishment concerned; or
					(2)certify to both
			 Houses of Congress that no action is necessary or appropriate in connection
			 with a deficiency described in paragraph (1).
					989I.GAO study
			 regarding exemption for smaller issuers
					(a)Study regarding
			 exemption for smaller issuersThe Comptroller General of the
			 United States shall carry out a study on the impact of the amendments made by
			 this Act to section 404(b) of the Sarbanes-Oxley Act of 2002 (15 U.S.C.
			 7262(b)), which shall include an analysis of—
						(1)whether issuers
			 that are exempt from such section 404(b) have fewer or more restatements of
			 published accounting statements than issuers that are required to comply with
			 such section 404(b);
						(2)the cost of
			 capital for issuers that are exempt from such section 404(b) compared to the
			 cost of capital for issuers that are required to comply with such section
			 404(b);
						(3)whether there is
			 any difference in the confidence of investors in the integrity of financial
			 statements of issuers that comply with such section 404(b) and issuers that are
			 exempt from compliance with such section 404(b);
						(4)whether issuers
			 that do not receive the attestation for internal controls required under such
			 section 404(b) should be required to disclose the lack of such attestation to
			 investors; and
						(5)the costs and
			 benefits to issuers that are exempt from such section 404(b) that voluntarily
			 have obtained the attestation of an independent auditor.
						(b)ReportNot
			 later than 3 years after the date of enactment of this Act, the Comptroller
			 General shall submit to the Committee on Banking, Housing, and Urban Affairs of
			 the Senate and the Committee on Financial Services of the House of
			 Representatives a report on the results of the study required under subsection
			 (a).
					989J.Further
			 promoting the adoption of the NAIC Model Regulations that enhance protection of
			 seniors and other consumers
					(a)In
			 generalThe Commission shall
			 treat as exempt securities described under section 3(a)(8) of the Securities
			 Act of 1933 (15 U.S.C. 77c(a)(8)) any insurance or endowment policy or annuity
			 contract or optional annuity contract—
						(1)the value of which
			 does not vary according to the performance of a separate account;
						(2)that—
							(A)satisfies standard
			 nonforfeiture laws or similar requirements of the applicable State at the time
			 of issue; or
							(B)in the absence of
			 applicable standard nonforfeiture laws or requirements, satisfies the Model
			 Standard Nonforfeiture Law for Life Insurance or Model Standard Nonforfeiture
			 Law for Individual Deferred Annuities, or any successor model law, as published
			 by the National Association of Insurance Commissioners; and
							(3)that is
			 issued—
							(A)on and after June
			 16, 2013, in a State, or issued by an insurance company that is domiciled in a
			 State, that—
								(i)adopts rules that
			 govern suitability requirements in the sale of an insurance or endowment policy
			 or annuity contract or optional annuity contract, which shall substantially
			 meet or exceed the minimum requirements established by the Suitability in
			 Annuity Transactions Model Regulation adopted by the National Association of
			 Insurance Commissioners in March 2010; and
								(ii)adopts rules that
			 substantially meet or exceed the minimum requirements of any successor
			 modifications to the model regulations described in subparagraph (A) within 5
			 years of the adoption by the Association of any further successors thereto;
			 or
								(B)by an insurance
			 company that adopts and implements practices on a nationwide basis for the sale
			 of any insurance or endowment policy or annuity contract or optional annuity
			 contract that meet or exceed the minimum requirements established by the
			 National Association of Insurance Commissioners Suitability in Annuity
			 Transactions Model Regulation (Model 275), and any successor thereto, and is
			 therefore subject to examination by the State of domicile of the insurance
			 company, or by any other State where the insurance company conducts sales of
			 such products, for the purpose of monitoring compliance under this
			 section.
							(b)Rule of
			 constructionNothing in this section shall be construed to affect
			 whether any insurance or endowment policy or annuity contract or optional
			 annuity contract that is not described in this section is or is not an exempt
			 security under section 3(a)(8) of the Securities Act of 1933 (15 U.S.C.
			 77c(a)(8)).
					JSecurities and
			 Exchange Commission Match Funding
				991.Securities and
			 Exchange Commission match funding
					(a)Match funding
			 authority
						(1)AmendmentsSection
			 31 of the Securities Exchange Act of 1934 (15 U.S.C. 78ee) is amended—
							(A)by striking
			 subsection (a) and inserting the following:
								
									(a)Recovery of
				costs of annual appropriationThe Commission shall, in accordance
				with this section, collect transaction fees and assessments that are designed
				to recover the costs to the Government of the annual appropriation to the
				Commission by
				Congress.
									;
							(B)in subsection
			 (e)(2), by striking September 30 and inserting September
			 25;
							(C)in subsection (g),
			 by striking April 30 of the fiscal year preceding the fiscal year to
			 which such rate applies and inserting 30 days after the date on
			 which an Act making a regular appropriation to the Commission for such fiscal
			 year is enacted;
							(D)by striking
			 subsection (j) and inserting the following:
								
									(j)Adjustments to
				fee rates
										(1)Annual
				adjustmentSubject to
				subsections (i)(1)(B) and (k), for each fiscal year, the Commission shall by
				order adjust each of the rates applicable under subsections (b) and (c) for
				such fiscal year to a uniform adjusted rate that, when applied to the baseline
				estimate of the aggregate dollar amount of sales for such fiscal year, is
				reasonably likely to produce aggregate fee collections under this section
				(including assessments collected under subsection (d) of this section) that are
				equal to the regular appropriation to the Commission by Congress for such
				fiscal year.
										(2)Mid-year
				adjustmentSubject to subsections (i)(1)(B) and (k), for each
				fiscal year, the Commission shall determine, by March 1 of such fiscal year,
				whether, based on the actual aggregate dollar volume of sales during the first
				5 months of such fiscal year, the baseline estimate of the aggregate dollar
				volume of sales used under paragraph (1) for such fiscal year is reasonably
				likely to be 10 percent (or more) greater or less than the actual aggregate
				dollar volume of sales for such fiscal year. If the Commission so determines,
				the Commission shall by order, no later than March 1, adjust each of the rates
				applicable under subsections (b) and (c) for such fiscal year to a uniform
				adjusted rate that, when applied to the revised estimate of the aggregate
				dollar amount of sales for the remainder of such fiscal year, is reasonably
				likely to produce aggregate fee collections under this section (including fees
				collected during such five-month period and assessments collected under
				subsection (d) of this section) that are equal to the regular appropriation to
				the Commission by Congress for such fiscal year. In making such revised
				estimate, the Commission shall, after consultation with the Congressional
				Budget Office and the Office of Management and Budget, use the same methodology
				required by subsection (l).
										(3)ReviewIn
				exercising its authority under this subsection, the Commission shall not be
				required to comply with the provisions of section 553 of title 5, United States
				Code. An adjusted rate prescribed under paragraph (1) or (2) and published
				under subsection (g) shall not be subject to judicial review.
										(4)Effective
				date
											(A)Annual
				adjustmentSubject to subsections (i)(1)(B) and (k), an adjusted
				rate prescribed under paragraph (1) shall take effect on the later of—
												(i)the first day of
				the fiscal year to which such rate applies; or
												(ii)60 days after the
				date on which an Act making a regular appropriation to the Commission for such
				fiscal year is enacted.
												(B)Mid-year
				adjustmentAn adjusted rate prescribed under paragraph (2) shall
				take effect on April 1 of the fiscal year to which such rate
				applies.
											;
							(E)in subsection (k),
			 by striking 30 days and inserting 60 days;
			 and
							(F)in subsection (l),
			 by striking Definitions.— and all that follows through
			 sales.—The baseline and inserting
			 Baseline estimate of the
			 aggregate dollar amount of sales.—The baseline.
							(2)Effective
			 dateThe amendments made by this subsection shall take effect on
			 the later of—
							(A)October 1, 2011;
			 or
							(B)the date of
			 enactment of an Act making a regular appropriation to the Commission for fiscal
			 year 2012.
							(b)Amendments to
			 registration fee provisions
						(1)Section
			 6(b) of the Securities Act of
			 1933Section 6(b) of the Securities Act of 1933 (15 U.S.C.
			 77f(b)) is amended—
							(A)by striking
			 offsetting each place that term appears and inserting
			 fee;
							(B)by striking
			 paragraphs (1), (3), (4), (6), (8), and (9);
							(C)by redesignating
			 paragraph (2) as paragraph (1);
							(D)by redesignating
			 paragraph (5) as paragraph (2);
							(E)by redesignating
			 paragraph (7) as paragraph (3);
							(F)by redesignating
			 paragraph (10) as paragraph (5);
							(G)by redesignating
			 paragraph (11) as paragraph (6);
							(H)in paragraph (1),
			 as so redesignated, by striking paragraph (5) or (6). and
			 inserting paragraph (2).;
							(I)in paragraph (2),
			 as so redesignated—
								(i)by
			 striking of the fiscal years 2003 through 2011 and inserting
			 fiscal year; and
								(ii)by
			 striking paragraph (2) and inserting paragraph
			 (1);
								(J)by inserting after
			 paragraph (3), as so redesignated, the following:
								
									(4)Review and
				effective dateIn exercising its authority under this subsection,
				the Commission shall not be required to comply with the provisions of section
				553 of title 5, United States Code. An adjusted rate prescribed under paragraph
				(2) and published under paragraph (5) shall not be subject to judicial review.
				An adjusted rate prescribed under paragraph (2) shall take effect on the first
				day of the fiscal year to which such rate
				applies.
									;
							(K)in paragraph (5),
			 as redesignated, by striking April 30 and inserting
			 August 31;
							(L)in paragraph (6),
			 as so redesignated—
								(i)by
			 striking of the fiscal years 2002 through 2011 and inserting
			 fiscal year; and
								(ii)by
			 inserting at the end of the table in subparagraph (A) the following:
									
										
											
												
													2012$425,000,000
													
													2013$455,000,000
													
													2014$485,000,000
													
													2015$515,000,000
													
													2016$550,000,000
													
													2017$585,000,000
													
													2018$620,000,000
													
													2019$660,000,000
													
													2020$705,000,000
													
													2021 and each fiscal year
						thereafterAn amount that is equal to
						the target fee collection amount for the prior fiscal year, adjusted by the
						rate of inflation.
													
												
											
										.
								(2)Section
			 13(e) of the Securities Exchange Act of
			 1934Section 13(e) of the Securities Exchange Act of 1934 (15
			 U.S.C. 78m(e)) is amended—
							(A)in paragraph (3),
			 by striking paragraphs (5) and (6) and inserting
			 paragraph (4);
							(B)by striking
			 paragraphs (4), (5), and (6);
							(C)by inserting after
			 paragraph (3) the following:
								
									(4)Annual
				adjustmentFor each fiscal year, the Commission shall by order
				adjust the rate required by paragraph (3) for such fiscal year to a rate that
				is equal to the rate (expressed in dollars per million) that is applicable
				under section 6(b) of the Securities Act of 1933 for such fiscal year.
									(5)Fee
				collectionsFees collected pursuant to this subsection for fiscal
				year 2012 and each fiscal year thereafter shall be deposited and credited as
				general revenue of the Treasury and shall not be available for
				obligation.
									(6)Effective date;
				publicationIn exercising its authority under this subsection,
				the Commission shall not be required to comply with the provisions of section
				553 of title 5, United States Code. An adjusted rate prescribed under paragraph
				(4) shall be published and take effect in accordance with section 6(b) of the
				Securities Act of 1933 (15 U.S.C.
				77f(b)).
									;
				and
							(D)by striking
			 paragraphs (8), (9), and (10).
							(3)Section
			 14(g) of the Securities Exchange Act of
			 1934Section 14(g) of the Securities Exchange Act of 1934 (15
			 U.S.C. 78n(g)) is amended—
							(A)in paragraph (1),
			 by striking paragraphs (5) and (6) each time that term appears
			 and inserting paragraph (4);
							(B)in paragraph (3),
			 by striking paragraphs (5) and (6) and inserting
			 paragraph (4);
							(C)by striking
			 paragraphs (4), (5), and (6);
							(D)by inserting after
			 paragraph (3) the following:
								
									(4)Annual
				adjustmentFor each fiscal year, the Commission shall by order
				adjust the rate required by paragraphs (1) and (3) for such fiscal year to a
				rate that is equal to the rate (expressed in dollars per million) that is
				applicable under section 6(b) of the Securities Act of 1933 (15 U.S.C. 77f(b))
				for such fiscal year.
									(5)Fee
				collectionFees collected pursuant to this subsection for fiscal
				year 2012 and each fiscal year thereafter shall be deposited and credited as
				general revenue of the Treasury and shall not be available for
				obligation.
									(6)Review;
				effective date; publicationIn exercising its authority under
				this subsection, the Commission shall not be required to comply with the
				provisions of section 553 of title 5, United States Code. An adjusted rate
				prescribed under paragraph (4) shall be published and take effect in accordance
				with section 6(b) of the Securities Act of 1933 (15 U.S.C.
				77f(b)).
									;
							(E)by striking
			 paragraphs (8), (9), and (10); and
							(F)by redesignating
			 paragraph (11) as paragraph (8).
							(4)Effective
			 dateThe amendments made by this subsection shall take effect on
			 October 1, 2011, except that for fiscal year 2012, the Commission shall publish
			 the rate established under section 6(b) of the Securities Act of 1933 (15
			 U.S.C. 77f(b)), as amended by this Act, on August 31, 2011.
						(c)Authorization of
			 appropriationsSection 35 of the Securities Exchange Act of 1934
			 (15 U.S.C. 78kk) is amended to read as follows:
						
							35.Authorization of
				appropriationsIn addition to
				any other funds authorized to be appropriated to the Commission, there are
				authorized to be appropriated to carry out the functions, powers, and duties of
				the Commission—
								(1)for fiscal year
				2011, $1,300,000,000;
								(2)for fiscal year
				2012, $1,500,000,000;
								(3)for fiscal year
				2013, $1,750,000,000;
								(4)for fiscal year
				2014, $2,000,000,000; and
								(5)for fiscal year
				2015,
				$2,250,000,000.
								.
					(d)Transmittal of
			 budget requests
						(1)AmendmentSection
			 31 of the Securities Exchange Act of 1934 (15 U.S.C. 78ee) is amended by adding
			 at the end the following:
							
								(m)Transmittal of
				commission budget requests
									(1)Budget
				requiredFor fiscal year 2012, and each fiscal year thereafter,
				the Commission shall prepare and submit a budget to the President. Whenever the
				Commission submits a budget estimate or request to the President or the Office
				of Management and Budget, the Commission shall concurrently transmit copies of
				the estimate or request to the Committee on Appropriations of the Senate, the
				Committee on Appropriations of the House of Representatives, the Committee on
				Banking, Housing, and Urban Affairs of the Senate, and the Committee on
				Financial Services of the House of Representatives.
									(2)Submission to
				CongressThe President shall submit each budget submitted under
				paragraph (1) to Congress, in unaltered form, together with the annual budget
				for the Administration submitted by the President.
									(3)ContentsThe
				Commission shall include in each budget submitted under paragraph (1)—
										(A)an itemization of
				the amount of funds necessary to carry out the functions of the
				Commission.
										(B)an amount to be
				designated as contingency funding to be used by the Commission to address
				unanticipated needs; and
										(C)a designation of
				any activities of the Commission for which multi-year budget authority would be
				suitable.
										.
						(2)Budget of the
			 PresidentFor fiscal year 2012, and each fiscal year thereafter,
			 the annual budget for the Administration submitted by the President to Congress
			 shall reflect the amendments made by this section.
						(e)Securities and
			 exchange commission reserve fund
						(1)AmendmentSection
			 4 of the Securities Exchange Act of 1934 (15 U.S.C. 78d), as amended by this
			 Act, is amended by adding at the end the following:
							
								(i)Securities and
				Exchange Commission Reserve Fund
									(1)Reserve fund
				establishedThere is established in the Treasury of the United
				States a separate fund, to be known as the Securities and Exchange
				Commission Reserve Fund (referred to in this subsection as the
				Reserve Fund).
									(2)Reserve fund
				amounts
										(A)In
				generalExcept as provided in subparagraph (B), any registration
				fees collected by the Commission under section 6(b) of the Securities Act of
				1933 (15 U.S.C. 77f(b)) or section 24(f) of the Investment Company Act of 1940
				(15 U.S.C. 80a-24(f)) shall be deposited into the Reserve Fund.
										(B)LimitationsFor
				any 1 fiscal year—
											(i)the amount
				deposited in the Fund may not exceed $50,000,000; and
											(ii)the balance in
				the Fund may not exceed $100,000,000.
											(C)Excess
				feesAny amounts in excess of the limitations described in
				subparagraph (B) that the Commission collects from registration fees under
				section 6(b) of the Securities Act of 1933 (15 U.S.C. 77f(b)) or section 24(f)
				of the Investment Company Act of 1940 (15 U.S.C. 80a-24(f)) shall be deposited
				in the General Fund of the Treasury of the United States and shall not be
				available for obligation by the Commission.
										(3)Use of amounts
				in reserve fundThe Commission may obligate amounts in the
				Reserve Fund, not to exceed a total of $100,000,000 in any 1 fiscal year, as
				the Commission determines is necessary to carry out the functions of the
				Commission. Any amounts in the reserve fund shall remain available until
				expended. Not later than 10 days after the date on which the Commission
				obligates amounts under this paragraph, the Commission shall notify Congress of
				the date, amount, and purpose of the obligation.
									(4)Rule of
				constructionAmounts collected and deposited in the Reserve Fund
				shall not be construed to be Government funds or appropriated monies and shall
				not be subject to apportionment for the purpose of chapter 15 of title 31,
				United States Code, or under any other
				authority.
									.
						(2)Effective
			 dateThe amendment made by this subsection shall take effect on
			 October 1, 2011.
						XBureau of Consumer
			 Financial Protection
			1001.Short
			 titleThis title may be cited
			 as the Consumer Financial Protection Act of 2010.
			1002.DefinitionsExcept as otherwise provided in this title,
			 for purposes of this title, the following definitions shall apply:
				(1)AffiliateThe
			 term affiliate means any person that controls, is controlled by,
			 or is under common control with another person.
				(2)BureauThe
			 term Bureau means the Bureau of Consumer Financial
			 Protection.
				(3)Business of
			 insuranceThe term business of insurance means the
			 writing of insurance or the reinsuring of risks by an insurer, including all
			 acts necessary to such writing or reinsuring and the activities relating to the
			 writing of insurance or the reinsuring of risks conducted by persons who act
			 as, or are, officers, directors, agents, or employees of insurers or who are
			 other persons authorized to act on behalf of such persons.
				(4)ConsumerThe
			 term consumer means an individual or an agent, trustee, or
			 representative acting on behalf of an individual.
				(5)Consumer
			 financial product or serviceThe term consumer financial
			 product or service means any financial product or service that is
			 described in one or more categories under—
					(A)paragraph (15) and
			 is offered or provided for use by consumers primarily for personal, family, or
			 household purposes; or
					(B)clause (i), (iii),
			 (ix), or (x) of paragraph (15)(A), and is delivered, offered, or provided in
			 connection with a consumer financial product or service referred to in
			 subparagraph (A).
					(6)Covered
			 personThe term covered person means—
					(A)any person that
			 engages in offering or providing a consumer financial product or service;
			 and
					(B)any affiliate of a
			 person described in subparagraph (A) if such affiliate acts as a service
			 provider to such person.
					(7)CreditThe
			 term credit means the right granted by a person to a consumer to
			 defer payment of a debt, incur debt and defer its payment, or purchase property
			 or services and defer payment for such purchase.
				(8)Deposit-taking
			 activityThe term deposit-taking activity
			 means—
					(A)the acceptance of
			 deposits, maintenance of deposit accounts, or the provision of services related
			 to the acceptance of deposits or the maintenance of deposit accounts;
					(B)the acceptance of
			 funds, the provision of other services related to the acceptance of funds, or
			 the maintenance of member share accounts by a credit union; or
					(C)the receipt of
			 funds or the equivalent thereof, as the Bureau may determine by rule or order,
			 received or held by a covered person (or an agent for a covered person) for the
			 purpose of facilitating a payment or transferring funds or value of funds
			 between a consumer and a third party.
					(9)Designated
			 transfer dateThe term designated transfer date
			 means the date established under section 1062.
				(10)DirectorThe
			 term Director means the Director of the Bureau.
				(11)Electronic
			 conduit servicesThe term electronic conduit
			 services—
					(A)means the
			 provision, by a person, of electronic data transmission, routing, intermediate
			 or transient storage, or connections to a telecommunications system or network;
			 and
					(B)does not include a
			 person that provides electronic conduit services if, when providing such
			 services, the person—
						(i)selects or
			 modifies the content of the electronic data;
						(ii)transmits,
			 routes, stores, or provides connections for electronic data, including
			 financial data, in a manner that such financial data is differentiated from
			 other types of data of the same form that such person transmits, routes, or
			 stores, or with respect to which, provides connections; or
						(iii)is
			 a payee, payor, correspondent, or similar party to a payment transaction with a
			 consumer.
						(12)Enumerated
			 consumer lawsExcept as otherwise specifically provided in
			 section 1029, subtitle G or subtitle H, the term enumerated consumer
			 laws means—
					(A)the Alternative
			 Mortgage Transaction Parity Act of 1982 (12 U.S.C. 3801 et seq.);
					(B)the Consumer
			 Leasing Act of 1976 (15 U.S.C. 1667 et seq.);
					(C)the Electronic
			 Fund Transfer Act (15 U.S.C. 1693 et seq.), except with respect to section 920
			 of that Act;
					(D)the Equal Credit
			 Opportunity Act (15 U.S.C. 1691 et seq.);
					(E)the Fair Credit
			 Billing Act (15 U.S.C. 1666 et seq.);
					(F)the Fair Credit
			 Reporting Act (15 U.S.C. 1681 et seq.), except with respect to sections 615(e)
			 and 628 of that Act (15 U.S.C. 1681m(e), 1681w);
					(G)the Home Owners
			 Protection Act of 1998 (12 U.S.C. 4901 et seq.);
					(H)the Fair Debt
			 Collection Practices Act (15 U.S.C. 1692 et seq.);
					(I)subsections (b)
			 through (f) of section 43 of the Federal Deposit Insurance Act (12 U.S.C.
			 1831t(c)–(f));
					(J)sections 502
			 through 509 of the Gramm-Leach-Bliley Act (15 U.S.C. 6802–6809) except for
			 section 505 as it applies to section 501(b);
					(K)the Home Mortgage
			 Disclosure Act of 1975 (12 U.S.C. 2801 et seq.);
					(L)the Home Ownership
			 and Equity Protection Act of 1994 (15 U.S.C. 1601 note);
					(M)the Real Estate
			 Settlement Procedures Act of 1974 (12 U.S.C. 2601 et seq.);
					(N)the S.A.F.E.
			 Mortgage Licensing Act of 2008 (12 U.S.C. 5101 et seq.);
					(O)the Truth in
			 Lending Act (15 U.S.C. 1601 et seq.);
					(P)the Truth in
			 Savings Act (12 U.S.C. 4301 et seq.);
					(Q)section 626 of the
			 Omnibus Appropriations Act, 2009 (Public Law 111–8); and
					(R)the Interstate
			 Land Sales Full Disclosure Act (15 U.S.C. 1701).
					(13)Fair
			 LendingThe term fair lending means fair, equitable,
			 and nondiscriminatory access to credit for consumers.
				(14)Federal
			 consumer financial lawThe term Federal consumer financial
			 law means the provisions of this title, the enumerated consumer laws,
			 the laws for which authorities are transferred under subtitles F and H, and any
			 rule or order prescribed by the Bureau under this title, an enumerated consumer
			 law, or pursuant to the authorities transferred under subtitles F and H. The
			 term does not include the Federal Trade Commission Act.
				(15)Financial
			 product or service
					(A)In
			 generalThe term financial product or service
			 means—
						(i)extending credit
			 and servicing loans, including acquiring, purchasing, selling, brokering, or
			 other extensions of credit (other than solely extending commercial credit to a
			 person who originates consumer credit transactions);
						(ii)extending or
			 brokering leases of personal or real property that are the functional
			 equivalent of purchase finance arrangements, if—
							(I)the lease is on a
			 non-operating basis;
							(II)the initial term
			 of the lease is at least 90 days; and
							(III)in the case of a
			 lease involving real property, at the inception of the initial lease, the
			 transaction is intended to result in ownership of the leased property to be
			 transferred to the lessee, subject to standards prescribed by the
			 Bureau;
							(iii)providing real
			 estate settlement services, except such services excluded under subparagraph
			 (C), or performing appraisals of real estate or personal property;
						(iv)engaging in
			 deposit-taking activities, transmitting or exchanging funds, or otherwise
			 acting as a custodian of funds or any financial instrument for use by or on
			 behalf of a consumer;
						(v)selling,
			 providing, or issuing stored value or payment instruments, except that, in the
			 case of a sale of, or transaction to reload, stored value, only if the seller
			 exercises substantial control over the terms or conditions of the stored value
			 provided to the consumer where, for purposes of this clause—
							(I)a
			 seller shall not be found to exercise substantial control over the terms or
			 conditions of the stored value if the seller is not a party to the contract
			 with the consumer for the stored value product, and another person is
			 principally responsible for establishing the terms or conditions of the stored
			 value; and
							(II)advertising the
			 nonfinancial goods or services of the seller on the stored value card or device
			 is not in itself an exercise of substantial control over the terms or
			 conditions;
							(vi)providing check
			 cashing, check collection, or check guaranty services;
						(vii)providing
			 payments or other financial data processing products or services to a consumer
			 by any technological means, including processing or storing financial or
			 banking data for any payment instrument, or through any payments systems or
			 network used for processing payments data, including payments made through an
			 online banking system or mobile telecommunications network, except that a
			 person shall not be deemed to be a covered person with respect to financial
			 data processing solely because the person—
							(I)is a merchant,
			 retailer, or seller of any nonfinancial good or service who engages in
			 financial data processing by transmitting or storing payments data about a
			 consumer exclusively for purpose of initiating payments instructions by the
			 consumer to pay such person for the purchase of, or to complete a commercial
			 transaction for, such nonfinancial good or service sold directly by such person
			 to the consumer; or
							(II)provides access
			 to a host server to a person for purposes of enabling that person to establish
			 and maintain a website;
							(viii)providing
			 financial advisory services (other than services relating to securities
			 provided by a person regulated by the Commission or a person regulated by a
			 State securities Commission, but only to the extent that such person acts in a
			 regulated capacity) to consumers on individual financial matters or relating to
			 proprietary financial products or services (other than by publishing any bona
			 fide newspaper, news magazine, or business or financial publication of general
			 and regular circulation, including publishing market data, news, or data
			 analytics or investment information or recommendations that are not tailored to
			 the individual needs of a particular consumer), including—
							(I)providing credit
			 counseling to any consumer; and
							(II)providing
			 services to assist a consumer with debt management or debt settlement,
			 modifying the terms of any extension of credit, or avoiding foreclosure;
							(ix)collecting,
			 analyzing, maintaining, or providing consumer report information or other
			 account information, including information relating to the credit history of
			 consumers, used or expected to be used in connection with any decision
			 regarding the offering or provision of a consumer financial product or service,
			 except to the extent that—
							(I)a
			 person—
								(aa)collects,
			 analyzes, or maintains information that relates solely to the transactions
			 between a consumer and such person;
								(bb)provides the
			 information described in item (aa) to an affiliate of such person; or
								(cc)provides
			 information that is used or expected to be used solely in any decision
			 regarding the offering or provision of a product or service that is not a
			 consumer financial product or service, including a decision for employment,
			 government licensing, or a residential lease or tenancy involving a consumer;
			 and
								(II)the information
			 described in subclause (I)(aa) is not used by such person or affiliate in
			 connection with any decision regarding the offering or provision of a consumer
			 financial product or service to the consumer, other than credit described in
			 section 1027(a)(2)(A);
							(x)collecting debt
			 related to any consumer financial product or service; and
						(xi)such other
			 financial product or service as may be defined by the Bureau, by regulation,
			 for purposes of this title, if the Bureau finds that such financial product or
			 service is—
							(I)entered into or
			 conducted as a subterfuge or with a purpose to evade any Federal consumer
			 financial law; or
							(II)permissible for a
			 bank or for a financial holding company to offer or to provide under any
			 provision of a Federal law or regulation applicable to a bank or a financial
			 holding company, and has, or likely will have, a material impact on
			 consumers.
							(B)Rule of
			 construction
						(i)In
			 generalFor purposes of subparagraph (A)(xi)(II), and subject to
			 clause (ii) of this subparagraph, the following activities provided to a
			 covered person shall not, for purposes of this title, be considered incidental
			 or complementary to a financial activity permissible for a financial holding
			 company to engage in under any provision of a Federal law or regulation
			 applicable to a financial holding company:
							(I)Providing
			 information products or services to a covered person for identity
			 authentication.
							(II)Providing
			 information products or services for fraud or identify theft detection,
			 prevention, or investigation.
							(III)Providing
			 document retrieval or delivery services.
							(IV)Providing public
			 records information retrieval.
							(V)Providing
			 information products or services for anti-money laundering activities.
							(ii)LimitationNothing
			 in clause (i) may be construed as modifying or limiting the authority of the
			 Bureau to exercise any—
							(I)examination or
			 enforcement powers authority under this title with respect to a covered person
			 or service provider engaging in an activity described in subparagraph (A)(ix);
			 or
							(II)powers authorized
			 by this title to prescribe rules, issue orders, or take other actions under any
			 enumerated consumer law or law for which the authorities are transferred under
			 subtitle F or H.
							(C)ExclusionsThe
			 term financial product or service does not include—
						(i)the
			 business of insurance; or
						(ii)electronic
			 conduit services.
						(16)Foreign
			 exchangeThe term foreign exchange means the
			 exchange, for compensation, of currency of the United States or of a foreign
			 government for currency of another government.
				(17)Insured credit
			 unionThe term insured credit union has the same
			 meaning as in section 101 of the Federal Credit Union Act (12 U.S.C.
			 1752).
				(18)Payment
			 instrumentThe term payment instrument means a
			 check, draft, warrant, money order, traveler’s check, electronic instrument, or
			 other instrument, payment of funds, or monetary value (other than
			 currency).
				(19)PersonThe
			 term person means an individual, partnership, company,
			 corporation, association (incorporated or unincorporated), trust, estate,
			 cooperative organization, or other entity.
				(20)Person
			 regulated by the commodity futures trading commissionThe term
			 person regulated by the Commodity Futures Trading Commission means
			 any person that is registered, or required by statute or regulation to be
			 registered, with the Commodity Futures Trading Commission, but only to the
			 extent that the activities of such person are subject to the jurisdiction of
			 the Commodity Futures Trading Commission under the Commodity Exchange
			 Act.
				(21)Person
			 regulated by the commissionThe term person regulated by
			 the Commission means a person who is—
					(A)a broker or dealer
			 that is required to be registered under the Securities Exchange Act of
			 1934;
					(B)an investment
			 adviser that is registered under the Investment Advisers Act of 1940;
					(C)an investment
			 company that is required to be registered under the Investment Company Act of
			 1940, and any company that has elected to be regulated as a business
			 development company under that Act;
					(D)a national
			 securities exchange that is required to be registered under the Securities
			 Exchange Act of 1934;
					(E)a transfer agent
			 that is required to be registered under the Securities Exchange Act of
			 1934;
					(F)a clearing
			 corporation that is required to be registered under the Securities Exchange Act
			 of 1934;
					(G)any
			 self-regulatory organization that is required to be registered with the
			 Commission;
					(H)any nationally
			 recognized statistical rating organization that is required to be registered
			 with the Commission;
					(I)any securities
			 information processor that is required to be registered with the
			 Commission;
					(J)any municipal
			 securities dealer that is required to be registered with the Commission;
					(K)any other person
			 that is required to be registered with the Commission under the Securities
			 Exchange Act of 1934; and
					(L)any employee,
			 agent, or contractor acting on behalf of, registered with, or providing
			 services to, any person described in any of subparagraphs (A) through (K), but
			 only to the extent that any person described in any of subparagraphs (A)
			 through (K), or the employee, agent, or contractor of such person, acts in a
			 regulated capacity.
					(22)Person
			 regulated by a State insurance regulatorThe term person
			 regulated by a State insurance regulator means any person that is
			 engaged in the business of insurance and subject to regulation by any State
			 insurance regulator, but only to the extent that such person acts in such
			 capacity.
				(23)Person that
			 performs income tax preparation activities for consumersThe term
			 person that performs income tax preparation activities for
			 consumers means—
					(A)any tax return
			 preparer (as defined in section 7701(a)(36) of the Internal Revenue Code of
			 1986), regardless of whether compensated, but only to the extent that the
			 person acts in such capacity;
					(B)any person
			 regulated by the Secretary under section 330 of title 31, United States Code,
			 but only to the extent that the person acts in such capacity; and
					(C)any authorized IRS
			 e-file Providers (as defined for purposes of section 7216 of the Internal
			 Revenue Code of 1986), but only to the extent that the person acts in such
			 capacity.
					(24)Prudential
			 regulatorThe term prudential regulator
			 means—
					(A)in the case of an
			 insured depository institution or depository institution holding company (as
			 defined in section 3 of the Federal Deposit Insurance Act), or subsidiary of
			 such institution or company, the appropriate Federal banking agency, as that
			 term is defined in section 3 of the Federal Deposit Insurance Act; and
					(B)in the case of an
			 insured credit union, the National Credit Union Administration.
					(25)Related
			 personThe term related person—
					(A)shall apply only
			 with respect to a covered person that is not a bank holding company (as that
			 term is defined in section 2 of the Bank Holding Company Act of 1956), credit
			 union, or depository institution;
					(B)shall be deemed to
			 mean a covered person for all purposes of any provision of Federal consumer
			 financial law; and
					(C)means—
						(i)any
			 director, officer, or employee charged with managerial responsibility for, or
			 controlling shareholder of, or agent for, such covered person;
						(ii)any
			 shareholder, consultant, joint venture partner, or other person, as determined
			 by the Bureau (by rule or on a case-by-case basis) who materially participates
			 in the conduct of the affairs of such covered person; and
						(iii)any independent
			 contractor (including any attorney, appraiser, or accountant) who knowingly or
			 recklessly participates in any—
							(I)violation of any
			 provision of law or regulation; or
							(II)breach of a
			 fiduciary duty.
							(26)Service
			 provider
					(A)In
			 generalThe term service provider means any person
			 that provides a material service to a covered person in connection with the
			 offering or provision by such covered person of a consumer financial product or
			 service, including a person that—
						(i)participates in
			 designing, operating, or maintaining the consumer financial product or service;
			 or
						(ii)processes
			 transactions relating to the consumer financial product or service (other than
			 unknowingly or incidentally transmitting or processing financial data in a
			 manner that such data is undifferentiated from other types of data of the same
			 form as the person transmits or processes).
						(B)ExceptionsThe
			 term service provider does not include a person solely by virtue
			 of such person offering or providing to a covered person—
						(i)a
			 support service of a type provided to businesses generally or a similar
			 ministerial service; or
						(ii)time or space for
			 an advertisement for a consumer financial product or service through print,
			 newspaper, or electronic media.
						(C)Rule of
			 constructionA person that is a service provider shall be deemed
			 to be a covered person to the extent that such person engages in the offering
			 or provision of its own consumer financial product or service.
					(27)StateThe
			 term State means any State, territory, or possession of the United
			 States, the District of Columbia, the Commonwealth of Puerto Rico, the
			 Commonwealth of the Northern Mariana Islands, Guam, American Samoa, or the
			 United States Virgin Islands or any federally recognized Indian tribe, as
			 defined by the Secretary of the Interior under section 104(a) of the Federally
			 Recognized Indian Tribe List Act of 1994 (25 U.S.C. 479a–1(a)).
				(28)Stored
			 value
					(A)In
			 generalThe term stored value means funds or
			 monetary value represented in any electronic format, whether or not specially
			 encrypted, and stored or capable of storage on electronic media in such a way
			 as to be retrievable and transferred electronically, and includes a prepaid
			 debit card or product, or any other similar product, regardless of whether the
			 amount of the funds or monetary value may be increased or reloaded.
					(B)ExclusionNotwithstanding
			 subparagraph (A), the term stored value does not include a
			 special purpose card or certificate, which shall be defined for purposes of
			 this paragraph as funds or monetary value represented in any electronic format,
			 whether or not specially encrypted, that is—
						(i)issued by a
			 merchant, retailer, or other seller of nonfinancial goods or services;
						(ii)redeemable only
			 for transactions with the merchant, retailer, or seller of nonfinancial goods
			 or services or with an affiliate of such person, which affiliate itself is a
			 merchant, retailer, or seller of nonfinancial goods or services;
						(iii)issued in a
			 specified amount that, except in the case of a card or product used solely for
			 telephone services, may not be increased or reloaded;
						(iv)purchased on a
			 prepaid basis in exchange for payment; and
						(v)honored upon
			 presentation to such merchant, retailer, or seller of nonfinancial goods or
			 services or an affiliate of such person, which affiliate itself is a merchant,
			 retailer, or seller of nonfinancial goods or services, only for any
			 nonfinancial goods or services.
						(29)Transmitting or
			 exchanging fundsThe term transmitting or exchanging
			 funds means receiving currency, monetary value, or payment instruments
			 from a consumer for the purpose of exchanging or transmitting the same by any
			 means, including transmission by wire, facsimile, electronic transfer, courier,
			 the Internet, or through bill payment services or through other businesses that
			 facilitate third-party transfers within the United States or to or from the
			 United States.
				ABureau of Consumer
			 Financial Protection
				1011.Establishment
			 of the Bureau of Consumer Financial Protection
					(a)Bureau
			 establishedThere is established in the Federal Reserve System,
			 an independent bureau to be known as the Bureau of Consumer Financial
			 Protection, which shall regulate the offering and provision of consumer
			 financial products or services under the Federal consumer financial laws. The
			 Bureau shall be considered an Executive agency, as defined in section 105 of
			 title 5, United States Code. Except as otherwise provided expressly by law, all
			 Federal laws dealing with public or Federal contracts, property, works,
			 officers, employees, budgets, or funds, including the provisions of chapters 5
			 and 7 of title 5, shall apply to the exercise of the powers of the
			 Bureau.
					(b)Director and
			 deputy director
						(1)In
			 generalThere is established the position of the Director, who
			 shall serve as the head of the Bureau.
						(2)AppointmentSubject
			 to paragraph (3), the Director shall be appointed by the President, by and with
			 the advice and consent of the Senate.
						(3)QualificationThe
			 President shall nominate the Director from among individuals who are citizens
			 of the United States.
						(4)CompensationThe
			 Director shall be compensated at the rate prescribed for level II of the
			 Executive Schedule under section 5313 of title 5, United States Code.
						(5)Deputy
			 directorThere is established the position of Deputy Director,
			 who shall—
							(A)be appointed by
			 the Director; and
							(B)serve as acting
			 Director in the absence or unavailability of the Director.
							(c)Term
						(1)In
			 generalThe Director shall serve for a term of 5 years.
						(2)Expiration of
			 termAn individual may serve as Director after the expiration of
			 the term for which appointed, until a successor has been appointed and
			 qualified.
						(3)Removal for
			 causeThe President may remove the Director for inefficiency,
			 neglect of duty, or malfeasance in office.
						(d)Service
			 restrictionNo Director or Deputy Director may hold any office,
			 position, or employment in any Federal reserve bank, Federal home loan bank,
			 covered person, or service provider during the period of service of such person
			 as Director or Deputy Director.
					(e)OfficesThe
			 principal office of the Bureau shall be in the District of Columbia. The
			 Director may establish regional offices of the Bureau, including in cities in
			 which the Federal reserve banks, or branches of such banks, are located, in
			 order to carry out the responsibilities assigned to the Bureau under the
			 Federal consumer financial laws.
					1012.Executive and
			 administrative powers
					(a)Powers of the
			 bureauThe Bureau is authorized to establish the general policies
			 of the Bureau with respect to all executive and administrative functions,
			 including—
						(1)the establishment
			 of rules for conducting the general business of the Bureau, in a manner not
			 inconsistent with this title;
						(2)to bind the Bureau
			 and enter into contracts;
						(3)directing the
			 establishment and maintenance of divisions or other offices within the Bureau,
			 in order to carry out the responsibilities under the Federal consumer financial
			 laws, and to satisfy the requirements of other applicable law;
						(4)to coordinate and
			 oversee the operation of all administrative, enforcement, and research
			 activities of the Bureau;
						(5)to adopt and use a
			 seal;
						(6)to determine the
			 character of and the necessity for the obligations and expenditures of the
			 Bureau;
						(7)the appointment
			 and supervision of personnel employed by the Bureau;
						(8)the distribution
			 of business among personnel appointed and supervised by the Director and among
			 administrative units of the Bureau;
						(9)the use and
			 expenditure of funds;
						(10)implementing the
			 Federal consumer financial laws through rules, orders, guidance,
			 interpretations, statements of policy, examinations, and enforcement actions;
			 and
						(11)performing such
			 other functions as may be authorized or required by law.
						(b)Delegation of
			 authorityThe Director of the Bureau may delegate to any duly
			 authorized employee, representative, or agent any power vested in the Bureau by
			 law.
					(c)Autonomy of the
			 bureau
						(1)Coordination
			 with the board of governorsNotwithstanding any other provision
			 of law applicable to the supervision or examination of persons with respect to
			 Federal consumer financial laws, the Board of Governors may delegate to the
			 Bureau the authorities to examine persons subject to the jurisdiction of the
			 Board of Governors for compliance with the Federal consumer financial
			 laws.
						(2)AutonomyNotwithstanding
			 the authorities granted to the Board of Governors under the Federal Reserve
			 Act, the Board of Governors may not—
							(A)intervene in any
			 matter or proceeding before the Director, including examinations or enforcement
			 actions, unless otherwise specifically provided by law;
							(B)appoint, direct,
			 or remove any officer or employee of the Bureau; or
							(C)merge or
			 consolidate the Bureau, or any of the functions or responsibilities of the
			 Bureau, with any division or office of the Board of Governors or the Federal
			 reserve banks.
							(3)Rules and
			 ordersNo rule or order of the Bureau shall be subject to
			 approval or review by the Board of Governors. The Board of Governors may not
			 delay or prevent the issuance of any rule or order of the Bureau.
						(4)Recommendations
			 and testimonyNo officer or agency of the United States shall
			 have any authority to require the Director or any other officer of the Bureau
			 to submit legislative recommendations, or testimony or comments on legislation,
			 to any officer or agency of the United States for approval, comments, or review
			 prior to the submission of such recommendations, testimony, or comments to the
			 Congress, if such recommendations, testimony, or comments to the Congress
			 include a statement indicating that the views expressed therein are those of
			 the Director or such officer, and do not necessarily reflect the views of the
			 Board of Governors or the President.
						(5)Clarification of
			 autonomy of the Bureau in legal proceedingsThe Bureau shall not
			 be liable under any provision of law for any action or inaction of the Board of
			 Governors, and the Board of Governors shall not be liable under any provision
			 of law for any action or inaction of the Bureau.
						1013.Administration
					(a)Personnel
						(1)Appointment
							(A)In
			 generalThe Director may fix the number of, and appoint and
			 direct, all employees of the Bureau, in accordance with the applicable
			 provisions of title 5, United States Code.
							(B)Employees of the
			 bureauThe Director is authorized to employ attorneys, compliance
			 examiners, compliance supervision analysts, economists, statisticians, and
			 other employees as may be deemed necessary to conduct the business of the
			 Bureau. Unless otherwise provided expressly by law, any individual appointed
			 under this section shall be an employee as defined in section 2105 of title 5,
			 United States Code, and subject to the provisions of such title and other laws
			 generally applicable to the employees of an Executive agency.
							(C)Waiver
			 authority
								(i)In
			 generalIn making any appointment under subparagraph (A), the
			 Director may waive the requirements of chapter 33 of title 5, United States
			 Code, and the regulations implementing such chapter, to the extent necessary to
			 appoint employees on terms and conditions that are consistent with those set
			 forth in section 11(1) of the Federal Reserve Act (12 U.S.C. 248(1)), while
			 providing for—
									(I)fair, credible,
			 and transparent methods of establishing qualification requirements for,
			 recruitment for, and appointments to positions;
									(II)fair and open
			 competition and equitable treatment in the consideration and selection of
			 individuals to positions;
									(III)fair, credible,
			 and transparent methods of assigning, reassigning, detailing, transferring, and
			 promoting employees.
									(ii)Veterans
			 preferencesIn implementing this subparagraph, the Director shall
			 comply with the provisions of section 2302(b)(11), regarding veterans'
			 preference requirements, in a manner consistent with that in which such
			 provisions are applied under chapter 33 of title 5, United States Code. The
			 authority under this subparagraph to waive the requirements of that chapter 33
			 shall expire 5 years after the date of enactment of this Act.
								(2)CompensationNotwithstanding any otherwise applicable
			 provision of title 5, United States Code, concerning compensation, including
			 the provisions of chapter 51 and chapter 53, the following provisions shall
			 apply with respect to employees of the Bureau:
							(A)The rates of basic pay for all employees of
			 the Bureau may be set and adjusted by the Director.
							(B)The Director shall at all times provide
			 compensation (including benefits) to each class of employees that, at a
			 minimum, are comparable to the compensation and benefits then being provided by
			 the Board of Governors for the corresponding class of employees.
							(C)All such employees shall be compensated
			 (including benefits) on terms and conditions that are consistent with the terms
			 and conditions set forth in section 11(l) of the Federal Reserve Act (12 U.S.C.
			 248(l)).
							(3)Bureau
			 participation in Federal Reserve System retirement plan and Federal Reserve
			 System thrift plan
							(A)Employee
			 electionEmployees appointed to the Bureau may elect to
			 participate in either—
								(i)both
			 the Federal Reserve System Retirement Plan and the Federal Reserve System
			 Thrift Plan, under the same terms on which such participation is offered to
			 employees of the Board of Governors who participate in such plans and under the
			 terms and conditions specified under section 1064(i)(1)(C); or
								(ii)the
			 Civil Service Retirement System under chapter 83 of title 5, United States
			 Code, or the Federal Employees Retirement System under chapter 84 of title 5,
			 United States Code, if previously covered under one of those Federal employee
			 retirement systems.
								(B)Election
			 periodBureau employees shall make an election under this
			 paragraph not later than 1 year after the date of appointment by, or transfer
			 under subtitle F to, the Bureau. Participation in, and benefit accruals under,
			 any other retirement plan established or maintained by the Federal Government
			 shall end not later than the date on which participation in, and benefit
			 accruals under, the Federal Reserve System Retirement Plan and Federal Reserve
			 System Thrift Plan begin.
							(C)Employer
			 contributionThe Bureau shall pay an employer contribution to the
			 Federal Reserve System Retirement Plan, in the amount established as an
			 employer contribution under the Federal Employees Retirement System, as
			 established under chapter 84 of title 5, United States Code, for each Bureau
			 employee who elects to participate in the Federal Reserve System Retirement
			 Plan. The Bureau shall pay an employer contribution to the Federal Reserve
			 System Thrift Plan for each Bureau employee who elects to participate in such
			 plan, as required under the terms of such plan.
							(D)Controlled group
			 statusThe Bureau is the same employer as the Federal Reserve
			 System (as comprised of the Board of Governors and each of the 12 Federal
			 reserve banks prior to the date of enactment of this Act) for purposes of
			 subsections (b), (c), (m), and (o) of section 414 of the Internal Revenue Code
			 of 1986, (26 U.S.C. 414).
							(4)Labor-management
			 relationsChapter 71 of title
			 5, United States Code, shall apply to the Bureau and the employees of the
			 Bureau.
						(5)Agency
			 ombudsman
							(A)Establishment
			 requiredNot later than 180 days after the designated transfer
			 date, the Bureau shall appoint an ombudsman.
							(B)Duties of
			 ombudsmanThe ombudsman appointed in accordance with subparagraph
			 (A) shall—
								(i)act
			 as a liaison between the Bureau and any affected person with respect to any
			 problem that such party may have in dealing with the Bureau, resulting from the
			 regulatory activities of the Bureau; and
								(ii)assure that
			 safeguards exist to encourage complainants to come forward and preserve
			 confidentiality.
								(b)Specific
			 functional units
						(1)ResearchThe
			 Director shall establish a unit whose functions shall include researching,
			 analyzing, and reporting on—
							(A)developments in
			 markets for consumer financial products or services, including market areas of
			 alternative consumer financial products or services with high growth rates and
			 areas of risk to consumers;
							(B)access to fair and
			 affordable credit for traditionally underserved communities;
							(C)consumer
			 awareness, understanding, and use of disclosures and communications regarding
			 consumer financial products or services;
							(D)consumer awareness
			 and understanding of costs, risks, and benefits of consumer financial products
			 or services;
							(E)consumer behavior
			 with respect to consumer financial products or services, including performance
			 on mortgage loans; and
							(F)experiences of
			 traditionally underserved consumers, including un-banked and under-banked
			 consumers.
							(2)Community
			 affairsThe Director shall establish a unit whose functions shall
			 include providing information, guidance, and technical assistance regarding the
			 offering and provision of consumer financial products or services to
			 traditionally underserved consumers and communities.
						(3)Collecting and
			 tracking complaints
							(A)In
			 generalThe Director shall establish a unit whose functions shall
			 include establishing a single, toll-free telephone number, a website, and a
			 database or utilizing an existing database to facilitate the centralized
			 collection of, monitoring of, and response to consumer complaints regarding
			 consumer financial products or services. The Director shall coordinate with the
			 Federal Trade Commission or other Federal agencies to route complaints to such
			 agencies, where appropriate.
							(B)Routing calls to
			 StatesTo the extent practicable, State agencies may receive
			 appropriate complaints from the systems established under subparagraph (A),
			 if—
								(i)the
			 State agency system has the functional capacity to receive calls or electronic
			 reports routed by the Bureau systems;
								(ii)the
			 State agency has satisfied any conditions of participation in the system that
			 the Bureau may establish, including treatment of personally identifiable
			 information and sharing of information on complaint resolution or related
			 compliance procedures and resources; and
								(iii)participation by
			 the State agency includes measures necessary to provide for protection of
			 personally identifiable information that conform to the standards for
			 protection of the confidentiality of personally identifiable information and
			 for data integrity and security that apply to the Federal agencies described in
			 subparagraph (D).
								(C)Reports to the
			 congressThe Director shall present an annual report to Congress
			 not later than March 31 of each year on the complaints received by the Bureau
			 in the prior year regarding consumer financial products and services. Such
			 report shall include information and analysis about complaint numbers,
			 complaint types, and, where applicable, information about resolution of
			 complaints.
							(D)Data sharing
			 requiredTo facilitate preparation of the reports required under
			 subparagraph (C), supervision and enforcement activities, and monitoring of the
			 market for consumer financial products and services, the Bureau shall share
			 consumer complaint information with prudential regulators, the Federal Trade
			 Commission, other Federal agencies, and State agencies, subject to the
			 standards applicable to Federal agencies for protection of the confidentiality
			 of personally identifiable information and for data security and integrity. The
			 prudential regulators, the Federal Trade Commission, and other Federal agencies
			 shall share data relating to consumer complaints regarding consumer financial
			 products and services with the Bureau, subject to the standards applicable to
			 Federal agencies for protection of confidentiality of personally identifiable
			 information and for data security and integrity.
							(c)Office of Fair
			 Lending and Equal Opportunity
						(1)EstablishmentThe Director shall establish within the
			 Bureau the Office of Fair Lending and Equal Opportunity.
						(2)FunctionsThe Office of Fair Lending and Equal
			 Opportunity shall have such powers and duties as the Director may delegate to
			 the Office, including—
							(A)providing
			 oversight and enforcement of Federal laws intended to ensure the fair,
			 equitable, and nondiscriminatory access to credit for both individuals and
			 communities that are enforced by the Bureau, including the Equal Credit
			 Opportunity Act and the Home Mortgage Disclosure Act;
							(B)coordinating fair
			 lending efforts of the Bureau with other Federal agencies and State regulators,
			 as appropriate, to promote consistent, efficient, and effective enforcement of
			 Federal fair lending laws;
							(C)working with
			 private industry, fair lending, civil rights, consumer and community advocates
			 on the promotion of fair lending compliance and education; and
							(D)providing annual
			 reports to Congress on the efforts of the Bureau to fulfill its fair lending
			 mandate.
							(3)Administration
			 of officeThere is established the position of Assistant Director
			 of the Bureau for Fair Lending and Equal Opportunity, who—
							(A)shall be appointed
			 by the Director; and
							(B)shall carry out such duties as the Director
			 may delegate to such Assistant Director.
							(d)Office of
			 Financial Education
						(1)EstablishmentThe Director shall establish an Office of
			 Financial Education, which shall be responsible for developing and implementing
			 initiatives intended to educate and empower consumers to make better informed
			 financial decisions.
						(2)Other
			 DutiesThe Office of Financial Education shall develop and
			 implement a strategy to improve the financial literacy of consumers that
			 includes measurable goals and objectives, in consultation with the Financial
			 Literacy and Education Commission, consistent with the National Strategy for
			 Financial Literacy, through activities including providing opportunities for
			 consumers to access—
							(A)financial
			 counseling, including community-based financial counseling, where
			 practicable;
							(B)information to
			 assist with the evaluation of credit products and the understanding of credit
			 histories and scores;
							(C)savings,
			 borrowing, and other services found at mainstream financial
			 institutions;
							(D)activities
			 intended to—
								(i)prepare the
			 consumer for educational expenses and the submission of financial aid
			 applications, and other major purchases;
								(ii)reduce debt;
			 and
								(iii)improve the
			 financial situation of the consumer;
								(E)assistance in
			 developing long-term savings strategies; and
							(F)wealth building
			 and financial services during the preparation process to claim earned income
			 tax credits and Federal benefits.
							(3)CoordinationThe
			 Office of Financial Education shall coordinate with other units within the
			 Bureau in carrying out its functions, including—
							(A)working with the
			 Community Affairs Office to implement the strategy to improve financial
			 literacy of consumers; and
							(B)working with the
			 research unit established by the Director to conduct research related to
			 consumer financial education and counseling.
							(4)ReportNot
			 later than 24 months after the designated transfer date, and annually
			 thereafter, the Director shall submit a report on its financial literacy
			 activities and strategy to improve financial literacy of consumers to—
							(A)the Committee on
			 Banking, Housing, and Urban Affairs of the Senate; and
							(B)the Committee on
			 Financial Services of the House of Representatives.
							(5)Membership In
			 Financial Literacy And Education CommissionSection 513(c)(1) of the Financial Literacy
			 and Education Improvement Act (20 U.S.C. 9702(c)(1)) is amended—
							(A)in subparagraph
			 (B), by striking and at the end;
							(B)by redesignating
			 subparagraph (C) as subparagraph (D); and
							(C)by inserting after
			 subparagraph (B) the following new subparagraph:
								
									(C)the Director of
				the Bureau of Consumer Financial Protection;
				and
									.
							(6)Conforming
			 amendmentSection 513(d) of the Financial Literacy and Education
			 Improvement Act (20 U.S.C. 9702(d)) is amended by adding at the end the
			 following: The Director of the Bureau of Consumer Financial Protection
			 shall serve as the Vice Chairman..
						(7)Study and report
			 on financial literacy program
							(A)In
			 generalThe Comptroller General of the United States shall
			 conduct a study to identify—
								(i)the
			 feasibility of certification of persons providing the programs or performing
			 the activities described in paragraph (2), including recognizing outstanding
			 programs, and developing guidelines and resources for community-based
			 practitioners, including—
									(I)a
			 potential certification process and standards for certification;
									(II)appropriate
			 certifying entities;
									(III)resources
			 required for funding such a process; and
									(IV)a cost-benefit
			 analysis of such certification;
									(ii)technological
			 resources intended to collect, analyze, evaluate, or promote financial literacy
			 and counseling programs;
								(iii)effective
			 methods, tools, and strategies intended to educate and empower consumers about
			 personal finance management; and
								(iv)recommendations
			 intended to encourage the development of programs that effectively improve
			 financial education outcomes and empower consumers to make better informed
			 financial decisions based on findings.
								(B)ReportNot
			 later than 1 year after the date of enactment of this Act, the Comptroller
			 General of the United States shall submit a report on the results of the study
			 conducted under this paragraph to the Committee on Banking, Housing, and Urban
			 Affairs of the Senate and the Committee on Financial Services of the House of
			 Representatives.
							(e)Office of
			 Service Member Affairs
						(1)In
			 generalThe Director shall establish an Office of Service Member
			 Affairs, which shall be responsible for developing and implementing initiatives
			 for service members and their families intended to—
							(A)educate and
			 empower service members and their families to make better informed decisions
			 regarding consumer financial products and services;
							(B)coordinate with
			 the unit of the Bureau established under subsection (b)(3), in order to monitor
			 complaints by service members and their families and responses to those
			 complaints by the Bureau or other appropriate Federal or State agency;
			 and
							(C)coordinate efforts
			 among Federal and State agencies, as appropriate, regarding consumer protection
			 measures relating to consumer financial products and services offered to, or
			 used by, service members and their families.
							(2)Coordination
							(A)Regional
			 servicesThe Director is authorized to assign employees of the
			 Bureau as may be deemed necessary to conduct the business of the Office of
			 Service Member Affairs, including by establishing and maintaining the functions
			 of the Office in regional offices of the Bureau located near military bases,
			 military treatment facilities, or other similar military facilities.
							(B)AgreementsThe
			 Director is authorized to enter into memoranda of understanding and similar
			 agreements with the Department of Defense, including any branch or agency as
			 authorized by the department, in order to carry out the business of the Office
			 of Service Member Affairs.
							(3)DefinitionAs
			 used in this subsection, the term service member means any
			 member of the United States Armed Forces and any member of the National Guard
			 or Reserves.
						(f)TimingThe
			 Office of Fair Lending and Equal Opportunity, the Office of Financial
			 Education, and the Office of Service Member Affairs shall each be established
			 not later than 1 year after the designated transfer date.
					(g)Office of
			 Financial Protection for Older Americans
						(1)EstablishmentBefore the end of the 180-day period
			 beginning on the designated transfer date, the Director shall establish the
			 Office of Financial Protection for Older Americans, the functions of which
			 shall include activities designed to facilitate the financial literacy of
			 individuals who have attained the age of 62 years or more (in this subsection,
			 referred to as seniors) on protection from unfair, deceptive,
			 and abusive practices and on current and future financial choices, including
			 through the dissemination of materials to seniors on such topics.
						(2)Assistant
			 directorThe Office of
			 Financial Protection for Older Americans (in this subsection referred to as the
			 Office) shall be headed by an assistant director.
						(3)DutiesThe
			 Office shall—
							(A)develop goals for programs that provide
			 seniors financial literacy and counseling, including programs that—
								(i)help seniors recognize warning signs of
			 unfair, deceptive, or abusive practices, protect themselves from such
			 practices;
								(ii)provide one-on-one financial counseling on
			 issues including long-term savings and later-life economic security; and
								(iii)provide personal consumer credit advocacy
			 to respond to consumer problems caused by unfair, deceptive, or abusive
			 practices;
								(B)monitor certifications or designations of
			 financial advisors who advise seniors and alert the Commission and State
			 regulators of certifications or designations that are identified as unfair,
			 deceptive, or abusive;
							(C)not later than 18 months after the date of
			 the establishment of the Office, submit to Congress and the Commission any
			 legislative and regulatory recommendations on the best practices for—
								(i)disseminating
			 information regarding the legitimacy of certifications of financial advisers
			 who advise seniors;
								(ii)methods in which
			 a senior can identify the financial advisor most appropriate for the senior’s
			 needs; and
								(iii)methods in which
			 a senior can verify a financial advisor’s credentials;
								(D)conduct research to identify best practices
			 and effective methods, tools, technology and strategies to educate and counsel
			 seniors about personal finance management with a focus on—
								(i)protecting
			 themselves from unfair, deceptive, and abusive practices;
								(ii)long-term
			 savings; and
								(iii)planning for
			 retirement and long-term care;
								(E)coordinate consumer protection efforts of
			 seniors with other Federal agencies and State regulators, as appropriate, to
			 promote consistent, effective, and efficient enforcement; and
							(F)work with community organizations,
			 non-profit organizations, and other entities that are involved with educating
			 or assisting seniors (including the National Education and Resource Center on
			 Women and Retirement Planning).
							1014.Consumer
			 Advisory Board
					(a)Establishment
			 requiredThe Director shall establish a Consumer Advisory Board
			 to advise and consult with the Bureau in the exercise of its functions under
			 the Federal consumer financial laws, and to provide information on emerging
			 practices in the consumer financial products or services industry, including
			 regional trends, concerns, and other relevant information.
					(b)MembershipIn
			 appointing the members of the Consumer Advisory Board, the Director shall seek
			 to assemble experts in consumer protection, financial services, community
			 development, fair lending and civil rights, and consumer financial products or
			 services and representatives of depository institutions that primarily serve
			 underserved communities, and representatives of communities that have been
			 significantly impacted by higher-priced mortgage loans, and seek representation
			 of the interests of covered persons and consumers, without regard to party
			 affiliation. Not fewer than 6 members shall be appointed upon the
			 recommendation of the regional Federal Reserve Bank Presidents, on a rotating
			 basis.
					(c)MeetingsThe
			 Consumer Advisory Board shall meet from time to time at the call of the
			 Director, but, at a minimum, shall meet at least twice in each year.
					(d)Compensation and
			 travel expensesMembers of the Consumer Advisory Board who are
			 not full-time employees of the United States shall—
						(1)be entitled to
			 receive compensation at a rate fixed by the Director while attending meetings
			 of the Consumer Advisory Board, including travel time; and
						(2)be allowed travel
			 expenses, including transportation and subsistence, while away from their homes
			 or regular places of business.
						1015.CoordinationThe Bureau shall coordinate with the
			 Commission, the Commodity Futures Trading Commission, the Federal Trade
			 Commission, and other Federal agencies and State regulators, as appropriate, to
			 promote consistent regulatory treatment of consumer financial and investment
			 products and services.
				1016.Appearances
			 before and reports to Congress
					(a)Appearances
			 before congressThe Director of the Bureau shall appear before
			 the Committee on Banking, Housing, and Urban Affairs of the Senate and the
			 Committee on Financial Services and the Committee on Energy and Commerce of the
			 House of Representatives at semi-annual hearings regarding the reports required
			 under subsection (b).
					(b)Reports
			 requiredThe Bureau shall, concurrent with each semi-annual
			 hearing referred to in subsection (a), prepare and submit to the President and
			 to the Committee on Banking, Housing, and Urban Affairs of the Senate and the
			 Committee on Financial Services and the Committee on Energy and Commerce of the
			 House of Representatives, a report, beginning with the session following the
			 designated transfer date. The Bureau may also submit such report to the
			 Committee on Commerce, Science, and Transportation of the Senate.
					(c)ContentsThe
			 reports required by subsection (b) shall include—
						(1)a
			 discussion of the significant problems faced by consumers in shopping for or
			 obtaining consumer financial products or services;
						(2)a
			 justification of the budget request of the previous year;
						(3)a
			 list of the significant rules and orders adopted by the Bureau, as well as
			 other significant initiatives conducted by the Bureau, during the preceding
			 year and the plan of the Bureau for rules, orders, or other initiatives to be
			 undertaken during the upcoming period;
						(4)an analysis of
			 complaints about consumer financial products or services that the Bureau has
			 received and collected in its central database on complaints during the
			 preceding year;
						(5)a
			 list, with a brief statement of the issues, of the public supervisory and
			 enforcement actions to which the Bureau was a party during the preceding
			 year;
						(6)the actions taken
			 regarding rules, orders, and supervisory actions with respect to covered
			 persons which are not credit unions or depository institutions;
						(7)an assessment of
			 significant actions by State attorneys general or State regulators relating to
			 Federal consumer financial law;
						(8)an analysis of the
			 efforts of the Bureau to fulfill the fair lending mission of the Bureau;
			 and
						(9)an analysis of the
			 efforts of the Bureau to increase workforce and contracting diversity
			 consistent with the procedures established by the Office of Minority and Women
			 Inclusion.
						1017.Funding;
			 penalties and fines
					(a)Transfer of
			 funds from Board Of Governors
						(1)In
			 generalEach year (or quarter of such year), beginning on the
			 designated transfer date, and each quarter thereafter, the Board of Governors
			 shall transfer to the Bureau from the combined earnings of the Federal Reserve
			 System, the amount determined by the Director to be reasonably necessary to
			 carry out the authorities of the Bureau under Federal consumer financial law,
			 taking into account such other sums made available to the Bureau from the
			 preceding year (or quarter of such year).
						(2)Funding
			 cap
							(A)In
			 generalNotwithstanding paragraph (1), and in accordance with
			 this paragraph, the amount that shall be transferred to the Bureau in each
			 fiscal year shall not exceed a fixed percentage of the total operating expenses
			 of the Federal Reserve System, as reported in the Annual Report, 2009, of the
			 Board of Governors, equal to—
								(i)10
			 percent of such expenses in fiscal year 2011;
								(ii)11
			 percent of such expenses in fiscal year 2012; and
								(iii)12
			 percent of such expenses in fiscal year 2013, and in each year
			 thereafter.
								(B)Adjustment of
			 amountThe dollar amount
			 referred to in subparagraph (A)(iii) shall be adjusted annually, using the
			 percent increase, if any, in the employment cost index for total compensation
			 for State and local government workers published by the Federal Government, or
			 the successor index thereto, for the 12-month period ending on September 30 of
			 the year preceding the transfer.
							(C)ReviewabilityNotwithstanding any other provision in this
			 title, the funds derived from the Federal Reserve System pursuant to this
			 subsection shall not be subject to review by the Committees on Appropriations
			 of the House of Representatives and the Senate.
							(3)Transition
			 periodBeginning on the date of enactment of this Act and until
			 the designated transfer date, the Board of Governors shall transfer to the
			 Bureau the amount estimated by the Secretary needed to carry out the
			 authorities granted to the Bureau under Federal consumer financial law, from
			 the date of enactment of this Act until the designated transfer date.
						(4)Budget and
			 financial management
							(A)Financial
			 operating plans and forecastsThe Director shall provide to the
			 Director of the Office of Management and Budget copies of the financial
			 operating plans and forecasts of the Director, as prepared by the Director in
			 the ordinary course of the operations of the Bureau, and copies of the
			 quarterly reports of the financial condition and results of operations of the
			 Bureau, as prepared by the Director in the ordinary course of the operations of
			 the Bureau.
							(B)Financial
			 statementsThe Bureau shall prepare annually a statement
			 of—
								(i)assets and
			 liabilities and surplus or deficit;
								(ii)income and
			 expenses; and
								(iii)sources and
			 application of funds.
								(C)Financial
			 management systemsThe Bureau shall implement and maintain
			 financial management systems that comply substantially with Federal financial
			 management systems requirements and applicable Federal accounting
			 standards.
							(D)Assertion of
			 internal controlsThe Director shall provide to the Comptroller
			 General of the United States an assertion as to the effectiveness of the
			 internal controls that apply to financial reporting by the Bureau, using the
			 standards established in section 3512(c) of title 31, United States
			 Code.
							(E)Rule of
			 constructionThis subsection may not be construed as implying any
			 obligation on the part of the Director to consult with or obtain the consent or
			 approval of the Director of the Office of Management and Budget with respect to
			 any report, plan, forecast, or other information referred to in subparagraph
			 (A) or any jurisdiction or oversight over the affairs or operations of the
			 Bureau.
							(F)Financial
			 statementsThe financial statements of the Bureau shall not be
			 consolidated with the financial statements of either the Board of Governors or
			 the Federal Reserve System.
							(5)Audit of the
			 bureau
							(A)In
			 generalThe Comptroller General shall annually audit the
			 financial transactions of the Bureau in accordance with the United States
			 generally accepted government auditing standards, as may be prescribed by the
			 Comptroller General of the United States. The audit shall be conducted at the
			 place or places where accounts of the Bureau are normally kept. The
			 representatives of the Government Accountability Office shall have access to
			 the personnel and to all books, accounts, documents, papers, records (including
			 electronic records), reports, files, and all other papers, automated data,
			 things, or property belonging to or under the control of or used or employed by
			 the Bureau pertaining to its financial transactions and necessary to facilitate
			 the audit, and such representatives shall be afforded full facilities for
			 verifying transactions with the balances or securities held by depositories,
			 fiscal agents, and custodians. All such books, accounts, documents, records,
			 reports, files, papers, and property of the Bureau shall remain in possession
			 and custody of the Bureau. The Comptroller General may obtain and duplicate any
			 such books, accounts, documents, records, working papers, automated data and
			 files, or other information relevant to such audit without cost to the
			 Comptroller General, and the right of access of the Comptroller General to such
			 information shall be enforceable pursuant to section 716(c) of title 31, United
			 States Code.
							(B)ReportThe
			 Comptroller General shall submit to the Congress a report of each annual audit
			 conducted under this subsection. The report to the Congress shall set forth the
			 scope of the audit and shall include the statement of assets and liabilities
			 and surplus or deficit, the statement of income and expenses, the statement of
			 sources and application of funds, and such comments and information as may be
			 deemed necessary to inform Congress of the financial operations and condition
			 of the Bureau, together with such recommendations with respect thereto as the
			 Comptroller General may deem advisable. A copy of each report shall be
			 furnished to the President and to the Bureau at the time submitted to the
			 Congress.
							(C)Assistance and
			 costsFor the purpose of conducting an audit under this
			 subsection, the Comptroller General may, in the discretion of the Comptroller
			 General, employ by contract, without regard to section 3709 of the Revised
			 Statutes of the United States (41 U.S.C. 5), professional services of firms and
			 organizations of certified public accountants for temporary periods or for
			 special purposes. Upon the request of the Comptroller General, the Director of
			 the Bureau shall transfer to the Government Accountability Office from funds
			 available, the amount requested by the Comptroller General to cover the full
			 costs of any audit and report conducted by the Comptroller General. The
			 Comptroller General shall credit funds transferred to the account established
			 for salaries and expenses of the Government Accountability Office, and such
			 amount shall be available upon receipt and without fiscal year limitation to
			 cover the full costs of the audit and report.
							(b)Consumer
			 Financial Protection Fund
						(1)Separate fund in
			 Federal Reserve establishedThere is established in the Federal
			 Reserve a separate fund, to be known as the Bureau of Consumer Financial
			 Protection Fund (referred to in this section as the Bureau
			 Fund). The Bureau Fund shall be maintained and established at a Federal
			 reserve bank, in accordance with such requirements as the Board of Governors
			 may impose.
						(2)Fund
			 receiptsAll amounts transferred to the Bureau under subsection
			 (a) shall be deposited into the Bureau Fund.
						(3)Investment
			 authority
							(A)Amounts in
			 Bureau fund may be investedThe Bureau may request the Board of
			 Governors to direct the investment of the portion of the Bureau Fund that is
			 not, in the judgment of the Bureau, required to meet the current needs of the
			 Bureau.
							(B)Eligible
			 investmentsInvestments authorized by this paragraph shall be
			 made in obligations of the United States or obligations that are guaranteed as
			 to principal and interest by the United States, with maturities suitable to the
			 needs of the Bureau Fund, as determined by the Bureau.
							(C)Interest and
			 proceeds creditedThe interest on, and the proceeds from the sale
			 or redemption of, any obligations held in the Bureau Fund shall be credited to
			 the Bureau Fund.
							(c)Use of
			 Funds
						(1)In
			 generalFunds obtained by, transferred to, or credited to the
			 Bureau Fund shall be immediately available to the Bureau and under the control
			 of the Director, and shall remain available until expended, to pay the expenses
			 of the Bureau in carrying out its duties and responsibilities. The compensation
			 of the Director and other employees of the Bureau and all other expenses
			 thereof may be paid from, obtained by, transferred to, or credited to the
			 Bureau Fund under this section.
						(2)Funds that are
			 not government fundsFunds obtained by or transferred to the
			 Bureau Fund shall not be construed to be Government funds or appropriated
			 monies.
						(3)Amounts not
			 subject to apportionmentNotwithstanding any other provision of
			 law, amounts in the Bureau Fund and in the Civil Penalty Fund established under
			 subsection (d) shall not be subject to apportionment for purposes of chapter 15
			 of title 31, United States Code, or under any other authority.
						(d)Penalties and
			 Fines
						(1)Establishment of
			 victims relief fundThere is established in the Federal Reserve a
			 separate fund, to be known as the Consumer Financial Civil Penalty
			 Fund (referred to in this section as the Civil Penalty
			 Fund). The Civil Penalty Fund shall be maintained and established at a
			 Federal reserve bank, in accordance with such requirements as the Board of
			 Governors may impose. If the Bureau obtains a civil penalty against any person
			 in any judicial or administrative action under Federal consumer financial laws,
			 the Bureau shall deposit into the Civil Penalty Fund, the amount of the penalty
			 collected.
						(2)Payment to
			 victimsAmounts in the Civil Penalty Fund shall be available to
			 the Bureau, without fiscal year limitation, for payments to the victims of
			 activities for which civil penalties have been imposed under the Federal
			 consumer financial laws. To the extent that such victims cannot be located or
			 such payments are otherwise not practicable, the Bureau may use such funds for
			 the purpose of consumer education and financial literacy programs.
						(e)Authorization of
			 appropriations; annual report
						(1)Determination
			 regarding need for appropriated funds
							(A)In
			 generalThe Director is authorized to determine that sums
			 available to the Bureau under this section will not be sufficient to carry out
			 the authorities of the Bureau under Federal consumer financial law for the
			 upcoming year.
							(B)Report
			 requiredWhen making a determination under subparagraph (A), the
			 Director shall prepare a report regarding the funding of the Bureau, including
			 the assets and liabilities of the Bureau, and the extent to which the funding
			 needs of the Bureau are anticipated to exceed the level of the amount set forth
			 in subsection (a)(2). The Director shall submit the report to the President and
			 to the Committee on Appropriations of the Senate and the Committee on
			 Appropriations of the House of Representatives.
							(2)Authorization of
			 appropriationsIf the Director makes the determination and
			 submits the report pursuant to paragraph (1), there are hereby authorized to be
			 appropriated to the Bureau, for the purposes of carrying out the authorities
			 granted in Federal consumer financial law, $200,000,000 for each of fiscal
			 years 2010, 2011, 2012, 2013, and 2014.
						(3)ApportionmentNotwithstanding
			 any other provision of law, the amounts in paragraph (2) shall be subject to
			 apportionment under section 1517 of title 31, United States Code, and
			 restrictions that generally apply to the use of appropriated funds in title 31,
			 United States Code, and other laws.
						(4)Annual
			 reportThe Director shall prepare and submit a report, on an
			 annual basis, to the Committee on Appropriations of the Senate and the
			 Committee on Appropriations of the House of Representatives regarding the
			 financial operating plans and forecasts of the Director, the financial
			 condition and results of operations of the Bureau, and the sources and
			 application of funds of the Bureau, including any funds appropriated in
			 accordance with this subsection.
						1018.Effective
			 dateThis subtitle shall
			 become effective on the date of enactment of this Act.
				BGeneral Powers of
			 the Bureau
				1021.Purpose,
			 objectives, and functions
					(a)PurposeThe
			 Bureau shall seek to implement and, where applicable, enforce Federal consumer
			 financial law consistently for the purpose of ensuring that all consumers have
			 access to markets for consumer financial products and services and that markets
			 for consumer financial products and services are fair, transparent, and
			 competitive.
					(b)ObjectivesThe
			 Bureau is authorized to exercise its authorities under Federal consumer
			 financial law for the purposes of ensuring that, with respect to consumer
			 financial products and services—
						(1)consumers are
			 provided with timely and understandable information to make responsible
			 decisions about financial transactions;
						(2)consumers are
			 protected from unfair, deceptive, or abusive acts and practices and from
			 discrimination;
						(3)outdated,
			 unnecessary, or unduly burdensome regulations are regularly identified and
			 addressed in order to reduce unwarranted regulatory burdens;
						(4)Federal consumer
			 financial law is enforced consistently, without regard to the status of a
			 person as a depository institution, in order to promote fair competition;
			 and
						(5)markets for
			 consumer financial products and services operate transparently and efficiently
			 to facilitate access and innovation.
						(c)FunctionsThe
			 primary functions of the Bureau are—
						(1)conducting
			 financial education programs;
						(2)collecting,
			 investigating, and responding to consumer complaints;
						(3)collecting,
			 researching, monitoring, and publishing information relevant to the functioning
			 of markets for consumer financial products and services to identify risks to
			 consumers and the proper functioning of such markets;
						(4)subject to
			 sections 1024 through 1026, supervising covered persons for compliance with
			 Federal consumer financial law, and taking appropriate enforcement action to
			 address violations of Federal consumer financial law;
						(5)issuing rules,
			 orders, and guidance implementing Federal consumer financial law; and
						(6)performing such
			 support activities as may be necessary or useful to facilitate the other
			 functions of the Bureau.
						1022.Rulemaking
			 authority
					(a)In
			 generalThe Bureau is authorized to exercise its authorities
			 under Federal consumer financial law to administer, enforce, and otherwise
			 implement the provisions of Federal consumer financial law.
					(b)Rulemaking,
			 orders, and guidance
						(1)General
			 authorityThe Director may prescribe rules and issue orders and
			 guidance, as may be necessary or appropriate to enable the Bureau to administer
			 and carry out the purposes and objectives of the Federal consumer financial
			 laws, and to prevent evasions thereof.
						(2)Standards for
			 rulemakingIn prescribing a rule under the Federal consumer
			 financial laws—
							(A)the Bureau shall
			 consider—
								(i)the
			 potential benefits and costs to consumers and covered persons, including the
			 potential reduction of access by consumers to consumer financial products or
			 services resulting from such rule; and
								(ii)the
			 impact of proposed rules on covered persons, as described in section 1026, and
			 the impact on consumers in rural areas;
								(B)the Bureau shall
			 consult with the appropriate prudential regulators or other Federal agencies
			 prior to proposing a rule and during the comment process regarding consistency
			 with prudential, market, or systemic objectives administered by such agencies;
			 and
							(C)if, during the
			 consultation process described in subparagraph (B), a prudential regulator
			 provides the Bureau with a written objection to the proposed rule of the Bureau
			 or a portion thereof, the Bureau shall include in the adopting release a
			 description of the objection and the basis for the Bureau decision, if any,
			 regarding such objection, except that nothing in this clause shall be construed
			 as altering or limiting the procedures under section 1023 that may apply to any
			 rule prescribed by the Bureau.
							(3)Exemptions
							(A)In
			 generalThe Bureau, by rule, may conditionally or unconditionally
			 exempt any class of covered persons, service providers, or consumer financial
			 products or services, from any provision of this title, or from any rule issued
			 under this title, as the Bureau determines necessary or appropriate to carry
			 out the purposes and objectives of this title, taking into consideration the
			 factors in subparagraph (B).
							(B)FactorsIn
			 issuing an exemption, as permitted under subparagraph (A), the Bureau shall, as
			 appropriate, take into consideration—
								(i)the
			 total assets of the class of covered persons;
								(ii)the
			 volume of transactions involving consumer financial products or services in
			 which the class of covered persons engages; and
								(iii)existing
			 provisions of law which are applicable to the consumer financial product or
			 service and the extent to which such provisions provide consumers with adequate
			 protections.
								(4)Exclusive
			 rulemaking authority
							(A)In
			 generalNotwithstanding any other provisions of Federal law and
			 except as provided in section 1061(b)(5), to the extent that a provision of
			 Federal consumer financial law authorizes the Bureau and another Federal agency
			 to issue regulations under that provision of law for purposes of assuring
			 compliance with Federal consumer financial law and any regulations thereunder,
			 the Bureau shall have the exclusive authority to prescribe rules subject to
			 those provisions of law.
							(B)DeferenceNotwithstanding
			 any power granted to any Federal agency or to the Council under this title, and
			 subject to section 1061(b)(5)(E), the deference that a court affords to the
			 Bureau with respect to a determination by the Bureau regarding the meaning or
			 interpretation of any provision of a Federal consumer financial law shall be
			 applied as if the Bureau were the only agency authorized to apply, enforce,
			 interpret, or administer the provisions of such Federal consumer financial
			 law.
							(c)Monitoring
						(1)In
			 generalIn order to support its rulemaking and other functions,
			 the Bureau shall monitor for risks to consumers in the offering or provision of
			 consumer financial products or services, including developments in markets for
			 such products or services.
						(2)ConsiderationsIn
			 allocating its resources to perform the monitoring required by this section,
			 the Bureau may consider, among other factors—
							(A)likely risks and
			 costs to consumers associated with buying or using a type of consumer financial
			 product or service;
							(B)understanding by
			 consumers of the risks of a type of consumer financial product or
			 service;
							(C)the legal
			 protections applicable to the offering or provision of a consumer financial
			 product or service, including the extent to which the law is likely to
			 adequately protect consumers;
							(D)rates of growth in
			 the offering or provision of a consumer financial product or service;
							(E)the extent, if
			 any, to which the risks of a consumer financial product or service may
			 disproportionately affect traditionally underserved consumers; or
							(F)the types, number,
			 and other pertinent characteristics of covered persons that offer or provide
			 the consumer financial product or service.
							(3)Significant
			 findings
							(A)In
			 generalThe Bureau shall publish not fewer than 1 report of
			 significant findings of its monitoring required by this subsection in each
			 calendar year, beginning with the first calendar year that begins at least 1
			 year after the designated transfer date.
							(B)Confidential
			 informationThe Bureau may make public such information obtained
			 by the Bureau under this section as is in the public interest, through
			 aggregated reports or other appropriate formats designed to protect
			 confidential information in accordance with paragraphs (4), (6), (8), and
			 (9).
							(4)Collection of
			 information
							(A)In
			 generalIn conducting any monitoring or assessment required by
			 this section, the Bureau shall have the authority to gather information from
			 time to time regarding the organization, business conduct, markets, and
			 activities of covered persons and service providers.
							(B)MethodologyIn
			 order to gather information described in subparagraph (A), the Bureau
			 may—
								(i)gather and compile
			 information from a variety of sources, including examination reports concerning
			 covered persons or service providers, consumer complaints, voluntary surveys
			 and voluntary interviews of consumers, surveys and interviews with covered
			 persons and service providers, and review of available databases; and
								(ii)require covered
			 persons and service providers participating in consumer financial services
			 markets to file with the Bureau, under oath or otherwise, in such form and
			 within such reasonable period of time as the Bureau may prescribe by rule or
			 order, annual or special reports, or answers in writing to specific questions,
			 furnishing information described in paragraph (4), as necessary for the Bureau
			 to fulfill the monitoring, assessment, and reporting responsibilities imposed
			 by Congress.
								(C)LimitationThe
			 Bureau may not use its authorities under this paragraph to obtain records from
			 covered persons and service providers participating in consumer financial
			 services markets for purposes of gathering or analyzing the personally
			 identifiable financial information of consumers.
							(5)Limited
			 information gatheringIn order to assess whether a nondepository
			 is a covered person, as defined in section 1002, the Bureau may require such
			 nondepository to file with the Bureau, under oath or otherwise, in such form
			 and within such reasonable period of time as the Bureau may prescribe by rule
			 or order, annual or special reports, or answers in writing to specific
			 questions.
						(6)Confidentiality
			 rules
							(A)RulemakingThe
			 Bureau shall prescribe rules regarding the confidential treatment of
			 information obtained from persons in connection with the exercise of its
			 authorities under Federal consumer financial law.
							(B)Access by the
			 bureau to reports of other regulators
								(i)Examination and
			 financial condition reportsUpon providing reasonable assurances
			 of confidentiality, the Bureau shall have access to any report of examination
			 or financial condition made by a prudential regulator or other Federal agency
			 having jurisdiction over a covered person or service provider, and to all
			 revisions made to any such report.
								(ii)Provision of
			 other reports to the bureauIn addition to the reports described
			 in clause (i), a prudential regulator or other Federal agency having
			 jurisdiction over a covered person or service provider may, in its discretion,
			 furnish to the Bureau any other report or other confidential supervisory
			 information concerning any insured depository institution, credit union, or
			 other entity examined by such agency under authority of any provision of
			 Federal law.
								(C)Access by other
			 regulators to reports of the bureau
								(i)Examination
			 reportsUpon providing reasonable assurances of confidentiality,
			 a prudential regulator, a State regulator, or any other Federal agency having
			 jurisdiction over a covered person or service provider shall have access to any
			 report of examination made by the Bureau with respect to such person, and to
			 all revisions made to any such report.
								(ii)Provision of
			 other reports to other regulatorsIn addition to the reports
			 described in clause (i), the Bureau may, in its discretion, furnish to a
			 prudential regulator or other agency having jurisdiction over a covered person
			 or service provider any other report or other confidential supervisory
			 information concerning such person examined by the Bureau under the authority
			 of any other provision of Federal law.
								(7)Registration
							(A)In
			 generalThe Bureau may prescribe rules regarding registration
			 requirements applicable to a covered person, other than an insured depository
			 institution, insured credit union, or related person.
							(B)Registration
			 informationSubject to rules prescribed by the Bureau, the Bureau
			 may publicly disclose registration information to facilitate the ability of
			 consumers to identify covered persons that are registered with the
			 Bureau.
							(C)Consultation
			 with state agenciesIn developing and implementing registration
			 requirements under this paragraph, the Bureau shall consult with State agencies
			 regarding requirements or systems (including coordinated or combined systems
			 for registration), where appropriate.
							(8)Privacy
			 considerationsIn collecting information from any person,
			 publicly releasing information held by the Bureau, or requiring covered persons
			 to publicly report information, the Bureau shall take steps to ensure that
			 proprietary, personal, or confidential consumer information that is protected
			 from public disclosure under section 552(b) or 552a of title 5, United States
			 Code, or any other provision of law, is not made public under this
			 title.
						(9)Consumer
			 privacy
							(A)In
			 generalThe Bureau may not obtain from a covered person or
			 service provider any personally identifiable financial information about a
			 consumer from the financial records of the covered person or service provider,
			 except—
								(i)if
			 the financial records are reasonably described in a request by the Bureau and
			 the consumer provides written permission for the disclosure of such information
			 by the covered person or service provider to the Bureau; or
								(ii)as
			 may be specifically permitted or required under other applicable provisions of
			 law and in accordance with the Right to Financial Privacy Act of 1978 (12
			 U.S.C. 3401 et seq.).
								(B)Treatment of
			 covered person or service providerWith respect to the
			 application of any provision of the Right to Financial Privacy Act of 1978, to
			 a disclosure by a covered person or service provider subject to this
			 subsection, the covered person or service provider shall be treated as if it
			 were a financial institution, as defined in section 1101 of that
			 Act (12 U.S.C. 3401).
							(d)Assessment of
			 significant rules
						(1)In
			 generalThe Bureau shall conduct an assessment of each
			 significant rule or order adopted by the Bureau under Federal consumer
			 financial law. The assessment shall address, among other relevant factors, the
			 effectiveness of the rule or order in meeting the purposes and objectives of
			 this title and the specific goals stated by the Bureau. The assessment shall
			 reflect available evidence and any data that the Bureau reasonably may
			 collect.
						(2)ReportsThe
			 Bureau shall publish a report of its assessment under this subsection not later
			 than 5 years after the effective date of the subject rule or order.
						(3)Public comment
			 requiredBefore publishing a report of its assessment, the Bureau
			 shall invite public comment on recommendations for modifying, expanding, or
			 eliminating the newly adopted significant rule or order.
						1023.Review of
			 Bureau regulations
					(a)Review of bureau
			 regulationsOn the petition of a member agency of the Council,
			 the Council may set aside a final regulation prescribed by the Bureau, or any
			 provision thereof, if the Council decides, in accordance with subsection (c),
			 that the regulation or provision would put the safety and soundness of the
			 United States banking system or the stability of the financial system of the
			 United States at risk.
					(b)Petition
						(1)ProcedureAn
			 agency represented by a member of the Council may petition the Council, in
			 writing, and in accordance with rules prescribed pursuant to subsection (f), to
			 stay the effectiveness of, or set aside, a regulation if the member agency
			 filing the petition—
							(A)has in good faith
			 attempted to work with the Bureau to resolve concerns regarding the effect of
			 the rule on the safety and soundness of the United States banking system or the
			 stability of the financial system of the United States; and
							(B)files the petition
			 with the Council not later than 10 days after the date on which the regulation
			 has been published in the Federal Register.
							(2)PublicationAny
			 petition filed with the Council under this section shall be published in the
			 Federal Register and transmitted contemporaneously with filing to the Committee
			 on Banking, Housing, and Urban Affairs of the Senate and the Committee on
			 Financial Services of the House of Representatives.
						(c)Stays and set
			 asides
						(1)Stay
							(A)In
			 generalUpon the request of any member agency, the Chairperson of
			 the Council may stay the effectiveness of a regulation for the purpose of
			 allowing appropriate consideration of the petition by the Council.
							(B)ExpirationA
			 stay issued under this paragraph shall expire on the earlier of—
								(i)90 days after the
			 date of filing of the petition under subsection (b); or
								(ii)the date on which
			 the Council makes a decision under paragraph (3).
								(2)No adverse
			 inferenceAfter the expiration of any stay imposed under this
			 section, no inference shall be drawn regarding the validity or enforceability
			 of a regulation which was the subject of the petition.
						(3)Vote
							(A)In
			 generalThe decision to issue a stay of, or set aside, any
			 regulation under this section shall be made only with the affirmative vote in
			 accordance with subparagraph (B) of 2/3 of the members of
			 the Council then serving.
							(B)Authorization to
			 voteA member of the Council may vote to stay the effectiveness
			 of, or set aside, a final regulation prescribed by the Bureau only if the
			 agency or department represented by that member has—
								(i)considered any
			 relevant information provided by the agency submitting the petition and by the
			 Bureau; and
								(ii)made an official
			 determination, at a public meeting where applicable, that the regulation which
			 is the subject of the petition would put the safety and soundness of the United
			 States banking system or the stability of the financial system of the United
			 States at risk.
								(4)Decisions to set
			 aside
							(A)Effect of
			 decisionA decision by the Council to set aside a regulation
			 prescribed by the Bureau, or provision thereof, shall render such regulation,
			 or provision thereof, unenforceable.
							(B)Timely action
			 requiredThe Council may not issue a decision to set aside a
			 regulation, or provision thereof, which is the subject of a petition under this
			 section after the expiration of the later of—
								(i)45 days following
			 the date of filing of the petition, unless a stay is issued under paragraph
			 (1); or
								(ii)the expiration of
			 a stay issued by the Council under this section.
								(C)Separate
			 authorityThe issuance of a stay under this section does not
			 affect the authority of the Council to set aside a regulation.
							(5)Dismissal due to
			 inactionA petition under this section shall be deemed dismissed
			 if the Council has not issued a decision to set aside a regulation, or
			 provision thereof, within the period for timely action under paragraph
			 (4)(B).
						(6)Publication of
			 decisionAny decision under this subsection to issue a stay of,
			 or set aside, a regulation or provision thereof shall be published by the
			 Council in the Federal Register as soon as practicable after the decision is
			 made, with an explanation of the reasons for the decision.
						(7)Rulemaking
			 procedures inapplicableThe notice and comment procedures under
			 section 553 of title 5, United States Code, shall not apply to any decision
			 under this section of the Council to issue a stay of, or set aside, a
			 regulation.
						(8)Judicial review
			 of decisions by the councilA decision by the Council to set
			 aside a regulation prescribed by the Bureau, or provision thereof, shall be
			 subject to review under chapter 7 of title 5, United States Code.
						(d)Application of
			 other lawNothing in this section shall be construed as altering,
			 limiting, or restricting the application of any other provision of law, except
			 as otherwise specifically provided in this section, including chapter 5 and
			 chapter 7 of title 5, United States Code, to a regulation which is the subject
			 of a petition filed under this section.
					(e)Savings
			 clauseNothing in this section shall be construed as limiting or
			 restricting the Bureau from engaging in a rulemaking in accordance with
			 applicable law.
					(f)Implementing
			 rulesThe Council shall prescribe procedural rules to implement
			 this section.
					1024.Supervision of
			 nondepository covered persons
					(a)Scope of
			 coverage
						(1)ApplicabilityNotwithstanding
			 any other provision of this title, and except as provided in paragraph (3),
			 this section shall apply to any covered person who—
							(A)offers or provides
			 origination, brokerage, or servicing of loans secured by real estate for use by
			 consumers primarily for personal, family, or household purposes, or loan
			 modification or foreclosure relief services in connection with such
			 loans;
							(B)is a larger
			 participant of a market for other consumer financial products or services, as
			 defined by rule in accordance with paragraph (2);
							(C)the Bureau has
			 reasonable cause to determine, by order, after notice to the covered person and
			 a reasonable opportunity for such covered person to respond, based on
			 complaints collected through the system under section 1013(b)(3) or information
			 from other sources, that such covered person is engaging, or has engaged, in
			 conduct that poses risks to consumers with regard to the offering or provision
			 of consumer financial products or services;
							(D)offers or provides to a consumer any
			 private education loan, as defined in section 140 of the Truth in Lending Act
			 (15 U.S.C. 1650), notwithstanding section 1027(a)(2)(A) and subject to section
			 1027(a)(2)(C); or
							(E)offers or provides
			 to a consumer a payday loan.
							(2)Rulemaking to
			 define covered persons subject to this sectionThe Bureau shall
			 consult with the Federal Trade Commission prior to issuing a rule, in
			 accordance with paragraph (1)(B), to define covered persons subject to this
			 section. The Bureau shall issue its initial rule not later than 1 year after
			 the designated transfer date.
						(3)Rules of
			 construction
							(A)Certain persons
			 excludedThis section shall not apply to persons described in
			 section 1025(a) or 1026(a).
							(B)Activity
			 levelsFor purposes of computing activity levels under paragraph
			 (1) or rules issued thereunder, activities of affiliated companies (other than
			 insured depository institutions or insured credit unions) shall be
			 aggregated.
							(b)Supervision
						(1)In
			 generalThe Bureau shall require reports and conduct examinations
			 on a periodic basis of persons described in subsection (a)(1) for purposes
			 of—
							(A)assessing
			 compliance with the requirements of Federal consumer financial law;
							(B)obtaining
			 information about the activities and compliance systems or procedures of such
			 person; and
							(C)detecting and
			 assessing risks to consumers and to markets for consumer financial products and
			 services.
							(2)Risk-based
			 supervision programThe Bureau shall exercise its authority under
			 paragraph (1) in a manner designed to ensure that such exercise, with respect
			 to persons described in subsection (a)(1), is based on the assessment by the
			 Bureau of the risks posed to consumers in the relevant product markets and
			 geographic markets, and taking into consideration, as applicable—
							(A)the asset size of
			 the covered person;
							(B)the volume of
			 transactions involving consumer financial products or services in which the
			 covered person engages;
							(C)the risks to
			 consumers created by the provision of such consumer financial products or
			 services;
							(D)the extent to
			 which such institutions are subject to oversight by State authorities for
			 consumer protection; and
							(E)any other factors
			 that the Bureau determines to be relevant to a class of covered persons.
							(3)CoordinationTo
			 minimize regulatory burden, the Bureau shall coordinate its supervisory
			 activities with the supervisory activities conducted by prudential regulators
			 and the State bank regulatory authorities, including establishing their
			 respective schedules for examining persons described in subsection (a)(1) and
			 requirements regarding reports to be submitted by such persons.
						(4)Use of existing
			 reportsThe Bureau shall, to the fullest extent possible,
			 use—
							(A)reports pertaining
			 to persons described in subsection (a)(1) that have been provided or required
			 to have been provided to a Federal or State agency; and
							(B)information that
			 has been reported publicly.
							(5)Preservation of
			 authorityNothing in this title may be construed as limiting the
			 authority of the Director to require reports from persons described in
			 subsection (a)(1), as permitted under paragraph (1), regarding information
			 owned or under the control of such person, regardless of whether such
			 information is maintained, stored, or processed by another person.
						(6)Reports of tax
			 law noncomplianceThe Bureau shall provide the Commissioner of
			 Internal Revenue with any report of examination or related information
			 identifying possible tax law noncompliance.
						(7)Registration,
			 recordkeeping and other requirements for certain persons
							(A)In
			 generalThe Bureau shall prescribe rules to facilitate
			 supervision of persons described in subsection (a)(1) and assessment and
			 detection of risks to consumers.
							(B)RecordkeepingThe
			 Bureau may require a person described in subsection (a)(1), to generate,
			 provide, or retain records for the purposes of facilitating supervision of such
			 persons and assessing and detecting risks to consumers.
							(C)Requirements
			 concerning obligationsThe Bureau may prescribe rules regarding a
			 person described in subsection (a)(1), to ensure that such persons are
			 legitimate entities and are able to perform their obligations to consumers.
			 Such requirements may include background checks for principals, officers,
			 directors, or key personnel and bonding or other appropriate financial
			 requirements.
							(D)Consultation
			 with State agenciesIn developing and implementing requirements
			 under this paragraph, the Bureau shall consult with State agencies regarding
			 requirements or systems (including coordinated or combined systems for
			 registration), where appropriate.
							(c)Enforcement
			 authority
						(1)The Bureau to
			 have enforcement authorityExcept as provided in paragraph (3)
			 and section 1061, with respect to any person described in subsection (a)(1), to
			 the extent that Federal law authorizes the Bureau and another Federal agency to
			 enforce Federal consumer financial law, the Bureau shall have exclusive
			 authority to enforce that Federal consumer financial law.
						(2)ReferralAny
			 Federal agency authorized to enforce a Federal consumer financial law described
			 in paragraph (1) may recommend in writing to the Bureau that the Bureau
			 initiate an enforcement proceeding, as the Bureau is authorized by that Federal
			 law or by this title.
						(3)Coordination
			 with the Federal trade commission
							(A)In
			 generalThe Bureau and the Federal Trade Commission shall
			 negotiate an agreement for coordinating with respect to enforcement actions by
			 each agency regarding the offering or provision of consumer financial products
			 or services by any covered person that is described in subsection (a)(1), or
			 service providers thereto. The agreement shall include procedures for notice to
			 the other agency, where feasible, prior to initiating a civil action to enforce
			 any Federal law regarding the offering or provision of consumer financial
			 products or services.
							(B)Civil
			 actionsWhenever a civil action has been filed by, or on behalf
			 of, the Bureau or the Federal Trade Commission for any violation of any
			 provision of Federal law described in subparagraph (A), or any regulation
			 prescribed under such provision of law—
								(i)the
			 other agency may not, during the pendency of that action, institute a civil
			 action under such provision of law against any defendant named in the complaint
			 in such pending action for any violation alleged in the complaint; and
								(ii)the
			 Bureau or the Federal Trade Commission may intervene as a party in any such
			 action brought by the other agency, and, upon intervening—
									(I)be heard on all
			 matters arising in such enforcement action; and
									(II)file petitions
			 for appeal in such actions.
									(C)Agreement
			 termsThe terms of any agreement negotiated under subparagraph
			 (A) may modify or supersede the provisions of subparagraph (B).
							(D)DeadlineThe
			 agencies shall reach the agreement required under subparagraph (A) not later
			 than 6 months after the designated transfer date.
							(d)Exclusive
			 rulemaking and examination authorityNotwithstanding any other
			 provision of Federal law and except as provided in section 1061, to the extent
			 that Federal law authorizes the Bureau and another Federal agency to issue
			 regulations or guidance, conduct examinations, or require reports from a person
			 described in subsection (a)(1) under such law for purposes of assuring
			 compliance with Federal consumer financial law and any regulations thereunder,
			 the Bureau shall have the exclusive authority to prescribe rules, issue
			 guidance, conduct examinations, require reports, or issue exemptions with
			 regard to a person described in subsection (a)(1), subject to those provisions
			 of law.
					(e)Service
			 providersA service provider to a person described in subsection
			 (a)(1) shall be subject to the authority of the Bureau under this section, to
			 the same extent as if such service provider were engaged in a service
			 relationship with a bank, and the Bureau were an appropriate Federal banking
			 agency under section 7(c) of the Bank Service Company Act (12 U.S.C. 1867(c)).
			 In conducting any examination or requiring any report from a service provider
			 subject to this subsection, the Bureau shall coordinate with the appropriate
			 prudential regulator, as applicable.
					(f)Preservation of
			 farm credit administration authorityNo provision of this title
			 may be construed as modifying, limiting, or otherwise affecting the authority
			 of the Farm Credit Administration.
					1025.Supervision of
			 very large banks, savings associations, and credit unions
					(a)Scope of
			 coverageThis section shall apply to any covered person that
			 is—
						(1)an insured
			 depository institution with total assets of more than $10,000,000,000 and any
			 affiliate thereof; or
						(2)an insured credit
			 union with total assets of more than $10,000,000,000 and any affiliate
			 thereof.
						(b)Supervision
						(1)In
			 generalThe Bureau shall have exclusive authority to require
			 reports and conduct examinations on a periodic basis of persons described in
			 subsection (a) for purposes of—
							(A)assessing
			 compliance with the requirements of Federal consumer financial laws;
							(B)obtaining
			 information about the activities subject to such laws and the associated
			 compliance systems or procedures of such persons; and
							(C)detecting and
			 assessing associated risks to consumers and to markets for consumer financial
			 products and services.
							(2)CoordinationTo
			 minimize regulatory burden, the Bureau shall coordinate its supervisory
			 activities with the supervisory activities conducted by prudential regulators
			 and the State bank regulatory authorities, including consultation regarding
			 their respective schedules for examining such persons described in subsection
			 (a) and requirements regarding reports to be submitted by such persons.
						(3)Use of existing
			 reportsThe Bureau shall, to the fullest extent possible,
			 use—
							(A)reports pertaining
			 to a person described in subsection (a) that have been provided or required to
			 have been provided to a Federal or State agency; and
							(B)information that
			 has been reported publicly.
							(4)Preservation of
			 authorityNothing in this title may be construed as limiting the
			 authority of the Director to require reports from a person described in
			 subsection (a), as permitted under paragraph (1), regarding information owned
			 or under the control of such person, regardless of whether such information is
			 maintained, stored, or processed by another person.
						(5)Reports of tax
			 law noncomplianceThe Bureau shall provide the Commissioner of
			 Internal Revenue with any report of examination or related information
			 identifying possible tax law noncompliance.
						(c)Primary
			 enforcement authority
						(1)The bureau to
			 have primary enforcement authorityTo the extent that the Bureau
			 and another Federal agency are authorized to enforce a Federal consumer
			 financial law, the Bureau shall have primary authority to enforce that Federal
			 consumer financial law with respect to any person described in subsection
			 (a).
						(2)ReferralAny
			 Federal agency, other than the Federal Trade Commission, that is authorized to
			 enforce a Federal consumer financial law may recommend, in writing, to the
			 Bureau that the Bureau initiate an enforcement proceeding with respect to a
			 person described in subsection (a), as the Bureau is authorized to do by that
			 Federal consumer financial law.
						(3)Backup
			 enforcement authority of other Federal agencyIf the Bureau does
			 not, before the end of the 120-day period beginning on the date on which the
			 Bureau receives a recommendation under paragraph (2), initiate an enforcement
			 proceeding, the other agency referred to in paragraph (2) may initiate an
			 enforcement proceeding, including performing follow up supervisory and support
			 functions incidental thereto, to assure compliance with such proceeding.
						(d)Service
			 providersA service provider to a person described in subsection
			 (a) shall be subject to the authority of the Bureau under this section, to the
			 same extent as if the Bureau were an appropriate Federal banking agency under
			 section 7(c) of the Bank Service Company Act 12 U.S.C. 1867(c). In conducting
			 any examination or requiring any report from a service provider subject to this
			 subsection, the Bureau shall coordinate with the appropriate prudential
			 regulator.
					(e)Simultaneous and
			 coordinated supervisory action
						(1)ExaminationsA prudential regulator and the Bureau
			 shall, with respect to each insured depository institution, insured credit
			 union, or other covered person described in subsection (a) that is supervised
			 by the prudential regulator and the Bureau, respectively—
							(A)coordinate the
			 scheduling of examinations of the insured depository institution, insured
			 credit union, or other covered person described in subsection (a);
							(B)conduct simultaneous examinations of each
			 insured depository institution or insured credit union, unless such institution
			 requests examinations to be conducted separately;
							(C)share each draft
			 report of examination with the other agency and permit the receiving agency a
			 reasonable opportunity (which shall not be less than a period of 30 days after
			 the date of receipt) to comment on the draft report before such report is made
			 final; and
							(D)prior to issuing a
			 final report of examination or taking supervisory action, take into
			 consideration concerns, if any, raised in the comments made by the other
			 agency.
							(2)Coordination
			 with State bank supervisorsThe Bureau shall pursue arrangements
			 and agreements with State bank supervisors to coordinate examinations,
			 consistent with paragraph (1).
						(3)Avoidance of
			 conflict in supervision
							(A)RequestIf
			 the proposed supervisory determinations of the Bureau and a prudential
			 regulator (in this section referred to collectively as the
			 agencies) are conflicting, an insured depository institution,
			 insured credit union, or other covered person described in subsection (a) may
			 request the agencies to coordinate and present a joint statement of coordinated
			 supervisory action.
							(B)Joint
			 statementThe agencies shall provide a joint statement under
			 subparagraph (A), not later than 30 days after the date of receipt of the
			 request of the insured depository institution, credit union, or covered person
			 described in subsection (a).
							(4)Appeals to
			 governing panel
							(A)In
			 generalIf the agencies do not resolve the conflict or issue a
			 joint statement required by subparagraph (B), or if either of the agencies
			 takes or attempts to take any supervisory action relating to the request for
			 the joint statement without the consent of the other agency, an insured
			 depository institution, insured credit union, or other covered person described
			 in subsection (a) may institute an appeal to a governing panel, as provided in
			 this subsection, not later than 30 days after the expiration of the period
			 during which a joint statement is required to be filed under paragraph
			 (3)(B).
							(B)Composition of
			 governing panelThe governing panel for an appeal under this
			 paragraph shall be composed of—
								(i)a
			 representative from the Bureau and a representative of the prudential
			 regulator, both of whom—
									(I)have not
			 participated in the material supervisory determinations under appeal;
			 and
									(II)do not directly
			 or indirectly report to the person who participated materially in the
			 supervisory determinations under appeal; and
									(ii)one
			 individual representative, to be determined on a rotating basis, from among the
			 Board of Governors, the Corporation, the National Credit Union Administration,
			 and the Office of the Comptroller of the Currency, other than any agency
			 involved in the subject dispute.
								(C)Conduct of
			 appealIn an appeal under this paragraph—
								(i)the
			 insured depository institution, insured credit union, or other covered person
			 described in subsection (a)—
									(I)shall include in
			 its appeal all the facts and legal arguments pertaining to the matter;
			 and
									(II)may, through
			 counsel, employees, or representatives, appear before the governing panel in
			 person or by telephone; and
									(ii)the
			 governing panel—
									(I)may request the
			 insured depository institution, insured credit union, or other covered person
			 described in subsection (a), the Bureau, or the prudential regulator to produce
			 additional information relevant to the appeal; and
									(II)by a majority
			 vote of its members, shall provide a final determination, in writing, not later
			 than 30 days after the date of filing of an informationally complete appeal, or
			 such longer period as the panel and the insured depository institution, insured
			 credit union, or other covered person described in subsection (a) may jointly
			 agree.
									(D)Public
			 availability of determinationsA governing panel shall publish
			 all information contained in a determination by the governing panel, with
			 appropriate redactions of information that would be subject to an exemption
			 from disclosure under section 552 of title 5, United States Code.
							(E)Prohibition
			 against retaliationThe Bureau and the prudential regulators
			 shall prescribe rules to provide safeguards from retaliation against the
			 insured depository institution, insured credit union, or other covered person
			 described in subsection (a) instituting an appeal under this paragraph, as well
			 as their officers and employees.
							(F)LimitationThe
			 process provided in this paragraph shall not apply to a determination by a
			 prudential regulator to appoint a conservator or receiver for an insured
			 depository institution or a liquidating agent for an insured credit union, as
			 the case may be, or a decision to take action pursuant to section 38 of the
			 Federal Deposit Insurance Act (12 U.S.C. 1831o) or section 212 of the Federal
			 Credit Union Act (112 U.S.C. 1790a), as applicable.
							(G)Effect on other
			 authorityNothing in this section shall modify or limit the
			 authority of the Bureau to interpret, or take enforcement action under, any
			 Federal consumer financial law, or the authority of a prudential regulator to
			 interpret or take enforcement action under any other provision of Federal law
			 for safety and soundness purposes.
							1026.Other banks,
			 savings associations, and credit unions
					(a)Scope of
			 coverageThis section shall apply to any covered person that
			 is—
						(1)an insured
			 depository institution with total assets of $10,000,000,000 or less; or
						(2)an insured credit
			 union with total assets of $10,000,000,000 or less.
						(b)ReportsThe
			 Director may require reports from a person described in subsection (a), as
			 necessary to support the role of the Bureau in implementing Federal consumer
			 financial law, to support its examination activities under subsection (c), and
			 to assess and detect risks to consumers and consumer financial markets.
						(1)Use of existing
			 reportsThe Bureau shall, to the fullest extent possible,
			 use—
							(A)reports pertaining
			 to a person described in subsection (a) that have been provided or required to
			 have been provided to a Federal or State agency; and
							(B)information that
			 has been reported publicly.
							(2)Preservation of
			 authorityNothing in this subsection may be construed as limiting
			 the authority of the Director from requiring from a person described in
			 subsection (a), as permitted under paragraph (1), information owned or under
			 the control of such person, regardless of whether such information is
			 maintained, stored, or processed by another person.
						(3)Reports of tax
			 law noncomplianceThe Bureau shall provide the Commissioner of
			 Internal Revenue with any report of examination or related information
			 identifying possible tax law noncompliance.
						(c)Examinations
						(1)In
			 generalThe Bureau may, at its discretion, include examiners on a
			 sampling basis of the examinations performed by the prudential regulator to
			 assess compliance with the requirements of Federal consumer financial law of
			 persons described in subsection (a).
						(2)Agency
			 coordinationThe prudential regulator shall—
							(A)provide all
			 reports, records, and documentation related to the examination process for any
			 institution included in the sample referred to in paragraph (1) to the Bureau
			 on a timely and continual basis;
							(B)involve such
			 Bureau examiner in the entire examination process for such person; and
							(C)consider input of
			 the Bureau concerning the scope of an examination, conduct of the examination,
			 the contents of the examination report, the designation of matters requiring
			 attention, and examination ratings.
							(d)Enforcement
						(1)In
			 generalExcept for requiring reports under subsection (b), the
			 prudential regulator is authorized to enforce the requirements of Federal
			 consumer financial laws and, with respect to a covered person described in
			 subsection (a), shall have exclusive authority (relative to the Bureau) to
			 enforce such laws .
						(2)Coordination
			 with prudential regulator
							(A)ReferralWhen
			 the Bureau has reason to believe that a person described in subsection (a) has
			 engaged in a material violation of a Federal consumer financial law, the Bureau
			 shall notify the prudential regulator in writing and recommend appropriate
			 action to respond.
							(B)ResponseUpon
			 receiving a recommendation under subparagraph (A), the prudential regulator
			 shall provide a written response to the Bureau not later than 60 days
			 thereafter.
							(e)Service
			 providersA service provider to a substantial number of persons
			 described in subsection (a) shall be subject to the authority of the Bureau
			 under section 1025 to the same extent as if the Bureau were an appropriate
			 Federal bank agency under section 7(c) of the Bank Service Company Act (12
			 U.S.C. 1867(c)). When conducting any examination or requiring any report from a
			 service provider subject to this subsection, the Bureau shall coordinate with
			 the appropriate prudential regulator.
					1027.Limitations on
			 authorities of the Bureau; preservation of authorities
					(a)Exclusion for
			 merchants, retailers, and other sellers of nonfinancial goods or
			 services
						(1)Sale or
			 brokerage of nonfinancial good or serviceThe Bureau may not
			 exercise any rulemaking, supervisory, enforcement or other authority under this
			 title with respect to a person who is a merchant, retailer, or seller of any
			 nonfinancial good or service and is engaged in the sale or brokerage of such
			 nonfinancial good or service, except to the extent that such person is engaged
			 in offering or providing any consumer financial product or service, or is
			 otherwise subject to any enumerated consumer law or any law for which
			 authorities are transferred under subtitle F or H.
						(2)Offering or
			 provision of certain consumer financial products or services in connection with
			 the sale or brokerage of nonfinancial good or service
							(A)In
			 generalExcept as provided in subparagraph (B), and subject to
			 subparagraph (C), the Bureau may not exercise any rulemaking, supervisory,
			 enforcement, or other authority under this title with respect to a merchant,
			 retailer, or seller of nonfinancial goods or services, but only to the extent
			 that such person—
								(i)extends credit
			 directly to a consumer, in a case in which the good or service being provided
			 is not itself a consumer financial product or service (other than credit
			 described in this subparagraph), exclusively for the purpose of enabling that
			 consumer to purchase such nonfinancial good or service directly from the
			 merchant, retailer, or seller;
								(ii)directly, or
			 through an agreement with another person, collects debt arising from credit
			 extended as described in clause (i); or
								(iii)sells or conveys
			 debt described in clause (i) that is delinquent or otherwise in default.
								(B)ApplicabilitySubparagraph
			 (A) does not apply to any credit transaction or collection of debt, other than
			 as described in subparagraph (C)(i), arising from a transaction described in
			 subparagraph (A)—
								(i)in
			 which the merchant, retailer, or seller of nonfinancial goods or services
			 assigns, sells or otherwise conveys to another person such debt owed by the
			 consumer (except for a sale of debt that is delinquent or otherwise in default,
			 as described in subparagraph (A)(iii));
								(ii)in
			 which the credit extended significantly exceeds the market value of the
			 nonfinancial good or service provided, or the Bureau otherwise finds that the
			 sale of the nonfinancial good or service is done as a subterfuge, so as to
			 evade or circumvent the provisions of this title; or
								(iii)in
			 which the merchant, retailer, or seller of nonfinancial goods or services
			 regularly extends credit and the credit is subject to a finance charge.
								(C)Limitations
								(i)In generalNotwithstanding subparagraph (B),
			 subparagraph (A) shall apply with respect to a merchant, retailer, or seller of
			 nonfinancial goods or services that is not engaged significantly in offering or
			 providing consumer financial products or services.
								(ii)ExceptionSubparagraph (A) and clause (i) of this
			 subparagraph do not apply to any merchant, retailer, or seller of nonfinancial
			 goods or services—
									(I)if such merchant,
			 retailer, or seller of nonfinancial goods or services is engaged in a
			 transaction described in subparagraph (B)(i) or (B)(ii); or
									(II)to the extent
			 that such merchant, retailer, or seller is subject to any enumerated consumer
			 law or any law for which authorities are transferred under subtitle F or H, but
			 the Bureau may exercise such authority only with respect to that law.
									(D)Rules
								(i)Authority of other agenciesNo provision of this title shall be
			 construed as modifying, limiting, or superseding the supervisory or enforcement
			 authority of the Federal Trade Commission or any other agency (other than the
			 Bureau) with respect to credit extended, or the collection of debt arising from
			 such extension, directly by a merchant or retailer to a consumer exclusively
			 for the purpose of enabling that consumer to purchase nonfinancial goods or
			 services directly from the merchant or retailer.
								(ii)Small
			 businessesA merchant, retailer, or seller of nonfinancial goods
			 or services that would otherwise be subject to the authority of the Bureau
			 solely by virtue of the application of subparagraph (B)(iii) shall be deemed
			 not to be engaged significantly in offering or providing consumer financial
			 products or services under subparagraph (C)(i), if such person—
									(I)only extends
			 credit for the sale of nonfinancial goods or services, as described in
			 subparagraph (A)(i);
									(II)retains such
			 credit on its own accounts (except to sell or convey such debt that is
			 delinquent or otherwise in default); and
									(III)meets the
			 relevant industry size threshold to be a small business concern, based on
			 annual receipts, pursuant to section 3 of the Small Business Act (15 U.S.C.
			 632) and the implementing rules thereunder.
									(iii)Initial
			 yearA merchant, retailer, or seller of nonfinancial goods or
			 services shall be deemed to meet the relevant industry size threshold described
			 in clause (ii)(III) during the first year of operations of that business
			 concern if, during that year, the receipts of that business concern reasonably
			 are expected to meet that size threshold.
								(iv)Other standards for small
			 businessWith respect to a
			 merchant, retailer, or seller of nonfinancial goods or services that is a
			 classified on a basis other than annual receipts for the purposes of section 3
			 of the Small Business Act (15 U.S.C. 632) and the implementing rules
			 thereunder, such merchant, retailer, or seller shall be deemed to meet the
			 relevant industry size threshold described in clause (ii)(III) if such
			 merchant, retailer, or seller meets the relevant industry size threshold to be
			 a small business concern based on the number of employees, or other such
			 applicable measure, established under that Act.
								(E)Exception from
			 State enforcementTo the extent that the Bureau may not exercise
			 authority under this subsection with respect to a merchant, retailer, or seller
			 of nonfinancial goods or services, no action by a State attorney general or
			 State regulator with respect to a claim made under this title may be brought
			 under subsection 1042(a), with respect to an activity described in any of
			 clauses (i) through (iii) of subparagraph (A) by such merchant, retailer, or
			 seller of nonfinancial goods or services.
							(b)Exclusion for
			 real estate brokerage activities
						(1)Real estate
			 brokerage activities excludedWithout limiting subsection (a),
			 and except as permitted in paragraph (2), the Bureau may not exercise any
			 rulemaking, supervisory, enforcement, or other authority under this title with
			 respect to a person that is licensed or registered as a real estate broker or
			 real estate agent, in accordance with State law, to the extent that such
			 person—
							(A)acts as a real
			 estate agent or broker for a buyer, seller, lessor, or lessee of real
			 property;
							(B)brings together
			 parties interested in the sale, purchase, lease, rental, or exchange of real
			 property;
							(C)negotiates, on
			 behalf of any party, any portion of a contract relating to the sale, purchase,
			 lease, rental, or exchange of real property (other than in connection with the
			 provision of financing with respect to any such transaction); or
							(D)offers to engage
			 in any activity, or act in any capacity, described in subparagraph (A), (B), or
			 (C).
							(2)Description of
			 activitiesThe Bureau may exercise rulemaking, supervisory,
			 enforcement, or other authority under this title with respect to a person
			 described in paragraph (1) when such person is—
							(A)engaged in an
			 activity of offering or providing any consumer financial product or service,
			 except that the Bureau may exercise such authority only with respect to that
			 activity; or
							(B)otherwise subject
			 to any enumerated consumer law or any law for which authorities are transferred
			 under subtitle F or H, but the Bureau may exercise such authority only with
			 respect to that law.
							(c)Exclusion for manufactured home retailers
			 and modular home retailers
						(1)In generalThe Director may not exercise any
			 rulemaking, supervisory, enforcement, or other authority over a person to the
			 extent that—
							(A)such person is not described in paragraph
			 (2); and
							(B)such person—
								(i)acts as an agent or broker for a buyer or
			 seller of a manufactured home or a modular home;
								(ii)facilitates the purchase by a consumer of a
			 manufactured home or modular home, by negotiating the purchase price or terms
			 of the sales contract (other than providing financing with respect to such
			 transaction); or
								(iii)offers to engage in any activity described
			 in clause (i) or (ii).
								(2)Description of activitiesA person is described in this paragraph to
			 the extent that such person is engaged in the offering or provision of any
			 consumer financial product or service or is otherwise subject to any enumerated
			 consumer law or any law for which authorities are transferred under subtitle F
			 or H.
						(3)DefinitionsFor purposes of this subsection, the
			 following definitions shall apply:
							(A)Manufactured homeThe term manufactured home has
			 the same meaning as in section 603 of the National Manufactured Housing
			 Construction and Safety Standards Act of 1974 (42 U.S.C. 5402).
							(B)Modular homeThe term modular home means a
			 house built in a factory in 2 or more modules that meet the State or local
			 building codes where the house will be located, and where such modules are
			 transported to the building site, installed on foundations, and
			 completed.
							(d)Exclusion for
			 accountants and tax preparers
						(1)In
			 generalExcept as permitted in paragraph (2), the Bureau may not
			 exercise any rulemaking, supervisory, enforcement, or other authority
			 over—
							(A)any person that is
			 a certified public accountant, permitted to practice as a certified public
			 accounting firm, or certified or licensed for such purpose by a State, or any
			 individual who is employed by or holds an ownership interest with respect to a
			 person described in this subparagraph, when such person is performing or
			 offering to perform—
								(i)customary and
			 usual accounting activities, including the provision of accounting, tax,
			 advisory, or other services that are subject to the regulatory authority of a
			 State board of accountancy or a Federal authority; or
								(ii)other services
			 that are incidental to such customary and usual accounting activities, to the
			 extent that such incidental services are not offered or provided—
									(I)by the person
			 separate and apart from such customary and usual accounting activities;
			 or
									(II)to consumers who
			 are not receiving such customary and usual accounting activities; or
									(B)any person, other
			 than a person described in subparagraph (A) that performs income tax
			 preparation activities for consumers.
							(2)Description of
			 activities
							(A)In
			 generalParagraph (1) shall not apply to any person described in
			 paragraph (1)(A) or (1)(B) to the extent that such person is engaged in any
			 activity which is not a customary and usual accounting activity described in
			 paragraph (1)(A) or incidental thereto but which is the offering or provision
			 of any consumer financial product or service, except to the extent that a
			 person described in paragraph (1)(A) is engaged in an activity which is a
			 customary and usual accounting activity described in paragraph (1)(A), or
			 incidental thereto.
							(B)Not a customary
			 and usual accounting activityFor purposes of this subsection,
			 extending or brokering credit is not a customary and usual accounting activity,
			 or incidental thereto.
							(C)Rule of
			 constructionFor purposes of subparagraphs (A) and (B), a person
			 described in paragraph (1)(A) shall not be deemed to be extending credit, if
			 such person is only extending credit directly to a consumer, exclusively for
			 the purpose of enabling such consumer to purchase services described in clause
			 (i) or (ii) of paragraph (1)(A) directly from such person, and such credit
			 is—
								(i)not
			 subject to a finance charge; and
								(ii)not
			 payable by written agreement in more than 4 installments.
								(D)Other
			 limitationsParagraph (1) does not apply to any person described
			 in paragraph (1)(A) or (1)(B) that is otherwise subject to any enumerated
			 consumer law or any law for which authorities are transferred under subtitle F
			 or H.
							(e)Exclusion for
			 practice of law
						(1) In
			 generalExcept as provided
			 under paragraph (2), the Bureau may not exercise any supervisory or enforcement
			 authority with respect to an activity engaged in by an attorney as part of the
			 practice of law under the laws of a State in which the attorney is licensed to
			 practice law.
						(2) Rule of
			 constructionParagraph (1) shall not be construed so as to limit
			 the exercise by the Bureau of any supervisory, enforcement, or other authority
			 regarding the offering or provision of a consumer financial product or service
			 described in any subparagraph of section 1002(5)—
							(A)that is not
			 offered or provided as part of, or incidental to, the practice of law,
			 occurring exclusively within the scope of the attorney-client relationship;
			 or
							(B)that is otherwise
			 offered or provided by the attorney in question with respect to any consumer
			 who is not receiving legal advice or services from the attorney in connection
			 with such financial product or service.
							(3) Existing
			 authorityParagraph (1) shall
			 not be construed so as to limit the authority of the Bureau with respect to any
			 attorney, to the extent that such attorney is otherwise subject to any of the
			 enumerated consumer laws or the authorities transferred under subtitle F or
			 H.
						(f)Exclusion for
			 persons regulated by a State insurance regulator
						(1)In
			 generalNo provision of this title shall be construed as
			 altering, amending, or affecting the authority of any State insurance regulator
			 to adopt rules, initiate enforcement proceedings, or take any other action with
			 respect to a person regulated by a State insurance regulator. Except as
			 provided in paragraph (2), the Bureau shall have no authority to exercise any
			 power to enforce this title with respect to a person regulated by a State
			 insurance regulator.
						(2)Description of
			 activitiesParagraph (1) does not apply to any person described
			 in such paragraph to the extent that such person is engaged in the offering or
			 provision of any consumer financial product or service or is otherwise subject
			 to any enumerated consumer law or any law for which authorities are transferred
			 under subtitle F or H.
						(3)State insurance
			 authority under Gramm-Leach-BlileyNotwithstanding paragraph (2), the Bureau
			 shall not exercise any authorities that are granted a State insurance authority
			 under section 505(a)(6) of the Gramm-Leach-Bliley Act with respect to a person
			 regulated by a State insurance authority.
						(g)Exclusion for
			 employee benefit and compensation plans and certain other arrangements under
			 the Internal Revenue Code of 1986
						(1)Preservation of
			 authority of other agenciesNo provision of this title shall be
			 construed as altering, amending, or affecting the authority of the Secretary of
			 the Treasury, the Secretary of Labor, or the Commissioner of Internal Revenue
			 to adopt regulations, initiate enforcement proceedings, or take any actions
			 with respect to any specified plan or arrangement.
						(2)Activities not
			 constituting the offering or provision of any consumer financial product or
			 serviceFor purposes of this title, a person shall not be treated
			 as having engaged in the offering or provision of any consumer financial
			 product or service solely because such person is—
							(A)a specified plan
			 or arrangement;
							(B)engaged in the
			 activity of establishing or maintaining, for the benefit of employees of such
			 person (or for members of an employee organization), any specified plan or
			 arrangement; or
							(C)engaged in the
			 activity of establishing or maintaining a qualified tuition program under
			 section 529(b)(1) of the Internal Revenue Code of 1986 offered by a State or
			 other prepaid tuition program offered by a State.
							(3)Limitation on
			 bureau authority
							(A)In
			 generalExcept as provided under subparagraphs (B) and (C), the
			 Bureau may not exercise any rulemaking or enforcement authority with respect to
			 products or services that relate to any specified plan or arrangement.
							(B)Bureau action
			 pursuant to agency request
								(i)Agency
			 requestThe Secretary and the Secretary of Labor may jointly
			 issue a written request to the Bureau regarding implementation of appropriate
			 consumer protection standards under this title with respect to the provision of
			 services relating to any specified plan or arrangement.
								(ii)Agency
			 responseIn response to a request by the Bureau, the Secretary
			 and the Secretary of Labor shall jointly issue a written response, not later
			 than 90 days after receipt of such request, to grant or deny the request of the
			 Bureau regarding implementation of appropriate consumer protection standards
			 under this title with respect to the provision of services relating to any
			 specified plan or arrangement.
								(iii)Scope of
			 bureau actionSubject to a request or response pursuant to clause
			 (i) or clause (ii) by the agencies made under this subparagraph, the Bureau may
			 exercise rulemaking authority, and may act to enforce a rule prescribed
			 pursuant to such request or response, in accordance with the provisions of this
			 title. A request or response made by the Secretary and the Secretary of Labor
			 under this subparagraph shall describe the basis for, and scope of, appropriate
			 consumer protection standards to be implemented under this title with respect
			 to the provision of services relating to any specified plan or
			 arrangement.
								(C)Description of
			 products or servicesTo the extent that a person engaged in
			 providing products or services relating to any specified plan or arrangement is
			 subject to any enumerated consumer law or any law for which authorities are
			 transferred under subtitle F or H, subparagraph (A) shall not apply with
			 respect to that law.
							(4)Specified plan
			 or arrangementFor purposes of this subsection, the term
			 specified plan or arrangement means any plan, account, or
			 arrangement described in section 220, 223, 401(a), 403(a), 403(b), 408, 408A,
			 529, or 530 of the Internal Revenue Code of 1986, or any employee benefit or
			 compensation plan or arrangement, including a plan that is subject to title I
			 of the Employee Retirement Income Security Act of 1974, or any prepaid tuition
			 program offered by a State.
						(h)Persons
			 regulated by a State securities commission
						(1)In
			 generalNo provision of this title shall be construed as
			 altering, amending, or affecting the authority of any securities commission (or
			 any agency or office performing like functions) of any State to adopt rules,
			 initiate enforcement proceedings, or take any other action with respect to a
			 person regulated by any securities commission (or any agency or office
			 performing like functions) of any State. Except as permitted in paragraph (2)
			 and subsection (f), the Bureau shall have no authority to exercise any power to
			 enforce this title with respect to a person regulated by any securities
			 commission (or any agency or office performing like functions) of any State,
			 but only to the extent that the person acts in such regulated capacity.
						(2)Description of
			 activitiesParagraph (1) shall not apply to any person to the
			 extent such person is engaged in the offering or provision of any consumer
			 financial product or service, or is otherwise subject to any enumerated
			 consumer law or any law for which authorities are transferred under subtitle F
			 or H.
						(i)Exclusion for
			 persons regulated by the commission
						(1)In
			 generalNo provision of this title may be construed as altering,
			 amending, or affecting the authority of the Commission to adopt rules, initiate
			 enforcement proceedings, or take any other action with respect to a person
			 regulated by the Commission. The Bureau shall have no authority to exercise any
			 power to enforce this title with respect to a person regulated by the
			 Commission.
						(2)Consultation and
			 coordinationNotwithstanding paragraph (1), the Commission shall
			 consult and coordinate, where feasible, with the Bureau with respect to any
			 rule (including any advance notice of proposed rulemaking) regarding an
			 investment product or service that is the same type of product as, or that
			 competes directly with, a consumer financial product or service that is subject
			 to the jurisdiction of the Bureau under this title or under any other law. In
			 carrying out this paragraph, the agencies shall negotiate an agreement to
			 establish procedures for such coordination, including procedures for providing
			 advance notice to the Bureau when the Commission is initiating a
			 rulemaking.
						(j)Exclusion for
			 persons regulated by the commodity futures trading commission
						(1)In
			 generalNo provision of this title shall be construed as
			 altering, amending, or affecting the authority of the Commodity Futures Trading
			 Commission to adopt rules, initiate enforcement proceedings, or take any other
			 action with respect to a person regulated by the Commodity Futures Trading
			 Commission. The Bureau shall have no authority to exercise any power to enforce
			 this title with respect to a person regulated by the Commodity Futures Trading
			 Commission.
						(2)Consultation and
			 coordinationNotwithstanding paragraph (1), the Commodity Futures
			 Trading Commission shall consult and coordinate with the Bureau with respect to
			 any rule (including any advance notice of proposed rulemaking) regarding a
			 product or service that is the same type of product as, or that competes
			 directly with, a consumer financial product or service that is subject to the
			 jurisdiction of the Bureau under this title or under any other law.
						(k)Exclusion for
			 Persons regulated by the farm credit administration
						(1)In
			 generalNo provision of this title shall be construed as
			 altering, amending, or affecting the authority of the Farm Credit
			 Administration to adopt rules, initiate enforcement proceedings, or take any
			 other action with respect to a person regulated by the Farm Credit
			 Administration. The Bureau shall have no authority to exercise any power to
			 enforce this title with respect to a person regulated by the Farm Credit
			 Administration.
						(2)DefinitionFor
			 purposes of this subsection, the term person regulated by the Farm
			 Credit Administration means any Farm Credit System institution that is
			 chartered and subject to the provisions of the Farm Credit Act of 1971 (12
			 U.S.C. 2001 et seq.).
						(l)Exclusion for
			 activities relating to charitable contributions
						(1)In
			 generalThe Director and the Bureau may not exercise any
			 rulemaking, supervisory, enforcement, or other authority, including authority
			 to order penalties, over any activities related to the solicitation or making
			 of voluntary contributions to a tax-exempt organization as recognized by the
			 Internal Revenue Service, by any agent, volunteer, or representative of such
			 organizations to the extent the organization, agent, volunteer, or
			 representative thereof is soliciting or providing advice, information,
			 education, or instruction to any donor or potential donor relating to a
			 contribution to the organization.
						(2)LimitationThe
			 exclusion in paragraph (1) does not apply to other activities not described in
			 paragraph (1) that are the offering or provision of any consumer financial
			 product or service, or are otherwise subject to any enumerated consumer law or
			 any law for which authorities are transferred under subtitle F or H.
						(m)InsuranceThe
			 Bureau may not define as a financial product or service, by regulation or
			 otherwise, engaging in the business of insurance.
					(n)Limited
			 authority of the bureauNotwithstanding subsections (a) through
			 (h) and (l), a person subject to or described in one or more of such
			 provisions—
						(1)may be a service
			 provider; and
						(2)may be subject to
			 requests from, or requirements imposed by, the Bureau regarding information in
			 order to carry out the responsibilities and functions of the Bureau and in
			 accordance with section 1022, 1052, or 1053.
						(o)No authority To
			 impose usury limitNo provision of this title shall be construed
			 as conferring authority on the Bureau to establish a usury limit applicable to
			 an extension of credit offered or made by a covered person to a consumer,
			 unless explicitly authorized by law.
					(p)Attorney
			 generalNo provision of this title, including section 1024(c)(1),
			 shall affect the authorities of the Attorney General under otherwise applicable
			 provisions of law.
					(q)Secretary of the
			 treasuryNo provision of this title shall affect the authorities
			 of the Secretary, including with respect to prescribing rules, initiating
			 enforcement proceedings, or taking other actions with respect to a person that
			 performs income tax preparation activities for consumers.
					(r)Deposit
			 insurance and share insuranceNothing in this title shall affect
			 the authority of the Corporation under the Federal Deposit Insurance Act or the
			 National Credit Union Administration Board under the Federal Credit Union Act
			 as to matters related to deposit insurance and share insurance,
			 respectively.
					(s)Fair housing
			 ActNo provision of this title shall be construed as affecting
			 any authority arising under the Fair Housing Act.
					1028.Authority to
			 restrict mandatory pre-dispute arbitration
					(a)Study and
			 reportThe Bureau shall conduct a study of, and shall provide a
			 report to Congress concerning, the use of agreements providing for arbitration
			 of any future dispute between covered persons and consumers in connection with
			 the offering or providing of consumer financial products or services.
					(b)Further
			 authorityThe Bureau, by regulation, may prohibit or impose
			 conditions or limitations on the use of an agreement between a covered person
			 and a consumer for a consumer financial product or service providing for
			 arbitration of any future dispute between the parties, if the Bureau finds that
			 such a prohibition or imposition of conditions or limitations is in the public
			 interest and for the protection of consumers. The findings in such rule shall
			 be consistent with the study conducted under subsection (a).
					(c)LimitationThe
			 authority described in subsection (b) may not be construed to prohibit or
			 restrict a consumer from entering into a voluntary arbitration agreement with a
			 covered person after a dispute has arisen.
					(d)Effective
			 dateNotwithstanding any other provision of law, any regulation
			 prescribed by the Bureau under subsection (b) shall apply, consistent with the
			 terms of the regulation, to any agreement between a consumer and a covered
			 person entered into after the end of the 180-day period beginning on the
			 effective date of the regulation, as established by the Bureau.
					1029.Exclusion for
			 auto dealers
					(a)Sale, servicing,
			 and leasing of motor vehicles excludedExcept as permitted in
			 subsection (b), the Bureau may not exercise any rulemaking, supervisory,
			 enforcement or any other authority, including any authority to order
			 assessments, over a motor vehicle dealer that is predominantly engaged in the
			 sale and servicing of motor vehicles, the leasing and servicing of motor
			 vehicles, or both.
					(b)Certain
			 functions exceptedSubsection (a) shall not apply to any person,
			 to the extent that such person—
						(1)provides consumers
			 with any services related to residential or commercial mortgages or
			 self-financing transactions involving real property;
						(2)operates a line of
			 business—
							(A)that involves the
			 extension of retail credit or retail leases involving motor vehicles;
			 and
							(B)in which—
								(i)the
			 extension of retail credit or retail leases are provided directly to consumers;
			 and
								(ii)the
			 contract governing such extension of retail credit or retail leases is not
			 routinely assigned to an unaffiliated third party finance or leasing source;
			 or
								(3)offers or provides
			 a consumer financial product or service not involving or related to the sale,
			 financing, leasing, rental, repair, refurbishment, maintenance, or other
			 servicing of motor vehicles, motor vehicle parts, or any related or ancillary
			 product or service.
						(c)Preservation of
			 authorities of other agenciesExcept as provided in subsections
			 (b) and (d), nothing in this title, including subtitle F, shall be construed as
			 modifying, limiting, or superseding the operation of any provision of Federal
			 law, or otherwise affecting the authority of the Board of Governors, the
			 Federal Trade Commission, or any other Federal agency, with respect to a person
			 described in subsection (a).
					(d)Federal Trade
			 Commission authorityNotwithstanding section 18 of the Federal
			 Trade Commission Act, the Federal Trade Commission is authorized to prescribe
			 rules under sections 5 and 18(a)(1)(B) of the Federal Trade Commission Act. in
			 accordance with section 553 of title 5, United States Code, with respect to a
			 person described in subsection (a).
					(e)Coordination
			 with Office Of Service Member AffairsThe Board of Governors and
			 the Federal Trade Commission shall coordinate with the Office of Service Member
			 Affairs, to ensure that—
						(1)service members
			 and their families are educated and empowered to make better informed decisions
			 regarding consumer financial products and services offered by motor vehicle
			 dealers, with a focus on motor vehicle dealers in the proximity of military
			 installations; and
						(2)complaints by
			 service members and their families concerning such motor vehicle dealers are
			 effectively monitored and responded to, and where appropriate, enforcement
			 action is pursued by the authorized agencies.
						(f)DefinitionsFor
			 purposes of this section, the following definitions shall apply:
						(1)Motor
			 vehicleThe term motor vehicle means—
							(A)any self-propelled
			 vehicle designed for transporting persons or property on a street, highway, or
			 other road;
							(B)recreational boats
			 and marine equipment;
							(C)motorcycles;
							(D)motor homes,
			 recreational vehicle trailers, and slide-in campers, as those terms are defined
			 in sections 571.3 and 575.103 (d) of title 49, Code of Federal Regulations, or
			 any successor thereto; and
							(E)other vehicles
			 that are titled and sold through dealers.
							(2)Motor vehicle
			 dealerThe term motor vehicle dealer means any
			 person or resident in the United States, or any territory of the United States,
			 who—
							(A)is licensed by a
			 State, a territory of the United States, or the District of Columbia to engage
			 in the sale of motor vehicles; and
							(B)takes title to,
			 holds an ownership in, or takes physical custody of motor vehicles.
							1029A.Effective
			 dateThis subtitle shall
			 become effective on the designated transfer date, except that sections 1022,
			 1024, and 1025(e) shall become effective on the date of enactment of this
			 Act.
				CSpecific Bureau
			 Authorities
				1031.Prohibiting
			 unfair, deceptive, or abusive acts or practices
					(a)In
			 generalThe Bureau may take any action authorized under subtitle
			 E to prevent a covered person or service provider from committing or engaging
			 in an unfair, deceptive, or abusive act or practice under Federal law in
			 connection with any transaction with a consumer for a consumer financial
			 product or service, or the offering of a consumer financial product or
			 service.
					(b)RulemakingThe
			 Bureau may prescribe rules applicable to a covered person or service provider
			 identifying as unlawful unfair, deceptive, or abusive acts or practices in
			 connection with any transaction with a consumer for a consumer financial
			 product or service, or the offering of a consumer financial product or service.
			 Rules under this section may include requirements for the purpose of preventing
			 such acts or practices.
					(c)Unfairness
						(1)In
			 generalThe Bureau shall have no authority under this section to
			 declare an act or practice in connection with a transaction with a consumer for
			 a consumer financial product or service, or the offering of a consumer
			 financial product or service, to be unlawful on the grounds that such act or
			 practice is unfair, unless the Bureau has a reasonable basis to conclude
			 that—
							(A)the act or
			 practice causes or is likely to cause substantial injury to consumers which is
			 not reasonably avoidable by consumers; and
							(B)such substantial
			 injury is not outweighed by countervailing benefits to consumers or to
			 competition.
							(2)Consideration of
			 public policiesIn determining whether an act or practice is
			 unfair, the Bureau may consider established public policies as evidence to be
			 considered with all other evidence. Such public policy considerations may not
			 serve as a primary basis for such determination.
						(d)AbusiveThe
			 Bureau shall have no authority under this section to declare an act or practice
			 abusive in connection with the provision of a consumer financial product or
			 service, unless the act or practice—
						(1)materially
			 interferes with the ability of a consumer to understand a term or condition of
			 a consumer financial product or service; or
						(2)takes unreasonable
			 advantage of—
							(A)a lack of
			 understanding on the part of the consumer of the material risks, costs, or
			 conditions of the product or service;
							(B)the inability of
			 the consumer to protect the interests of the consumer in selecting or using a
			 consumer financial product or service; or
							(C)the reasonable
			 reliance by the consumer on a covered person to act in the interests of the
			 consumer.
							(e)ConsultationIn
			 prescribing rules under this section, the Bureau shall consult with the Federal
			 banking agencies, or other Federal agencies, as appropriate, concerning the
			 consistency of the proposed rule with prudential, market, or systemic
			 objectives administered by such agencies.
					(f)Consideration of
			 seasonal incomeThe rules of the Bureau under this section shall
			 provide, with respect to an extension of credit secured by residential real
			 estate or a dwelling, if documented income of the borrower, including income
			 from a small business, is a repayment source for an extension of credit secured
			 by residential real estate or a dwelling, the creditor may consider the
			 seasonality and irregularity of such income in the underwriting of and
			 scheduling of payments for such credit.
					1032.Disclosures
					(a)In
			 generalThe Bureau may prescribe rules to ensure that the
			 features of any consumer financial product or service, both initially and over
			 the term of the product or service, are fully, accurately, and effectively
			 disclosed to consumers in a manner that permits consumers to understand the
			 costs, benefits, and risks associated with the product or service, in light of
			 the facts and circumstances.
					(b)Model
			 disclosures
						(1)In
			 generalAny final rule prescribed by the Bureau under this
			 section requiring disclosures may include a model form that may be used at the
			 option of the covered person for provision of the required disclosures.
						(2)FormatA
			 model form issued pursuant to paragraph (1) shall contain a clear and
			 conspicuous disclosure that, at a minimum—
							(A)uses plain
			 language comprehensible to consumers;
							(B)contains a clear
			 format and design, such as an easily readable type font; and
							(C)succinctly
			 explains the information that must be communicated to the consumer.
							(3)Consumer
			 testingAny model form issued pursuant to this subsection shall
			 be validated through consumer testing.
						(c)Basis for
			 rulemakingIn prescribing rules under this section, the Bureau
			 shall consider available evidence about consumer awareness, understanding of,
			 and responses to disclosures or communications about the risks, costs, and
			 benefits of consumer financial products or services.
					(d)Safe
			 harborAny covered person that uses a model form included with a
			 rule issued under this section shall be deemed to be in compliance with the
			 disclosure requirements of this section with respect to such model form.
					(e)Trial disclosure
			 programs
						(1)In
			 generalThe Bureau may permit a covered person to conduct a trial
			 program that is limited in time and scope, subject to specified standards and
			 procedures, for the purpose of providing trial disclosures to consumers that
			 are designed to improve upon any model form issued pursuant to subsection
			 (b)(1), or any other model form issued to implement an enumerated statute, as
			 applicable.
						(2)Safe
			 harborThe standards and procedures issued by the Bureau shall be
			 designed to encourage covered persons to conduct trial disclosure programs. For
			 the purposes of administering this subsection, the Bureau may establish a
			 limited period during which a covered person conducting a trial disclosure
			 program shall be deemed to be in compliance with, or may be exempted from, a
			 requirement of a rule or an enumerated consumer law.
						(3)Public
			 disclosureThe rules of the Bureau shall provide for public
			 disclosure of trial disclosure programs, which public disclosure may be
			 limited, to the extent necessary to encourage covered persons to conduct
			 effective trials.
						(f)Combined
			 mortgage loan disclosureNot later than 1 year after the
			 designated transfer date, the Bureau shall propose for public comment rules and
			 model disclosures that combine the disclosures required under the Truth in
			 Lending Act and sections 4 and 5 of the Real Estate Settlement Procedures Act
			 of 1974, into a single, integrated disclosure for mortgage loan transactions
			 covered by those laws, unless the Bureau determines that any proposal issued by
			 the Board of Governors and the Secretary of Housing and Urban Development
			 carries out the same purpose.
					1033.Consumer
			 rights to access information
					(a)In
			 generalSubject to rules prescribed by the Bureau, a covered
			 person shall make available to a consumer, upon request, information in the
			 control or possession of the covered person concerning the consumer financial
			 product or service that the consumer obtained from such covered person,
			 including information relating to any transaction, series of transactions, or
			 to the account including costs, charges and usage data. The information shall
			 be made available in an electronic form usable by consumers.
					(b)ExceptionsA
			 covered person may not be required by this section to make available to the
			 consumer—
						(1)any confidential
			 commercial information, including an algorithm used to derive credit scores or
			 other risk scores or predictors;
						(2)any information
			 collected by the covered person for the purpose of preventing fraud or money
			 laundering, or detecting, or making any report regarding other unlawful or
			 potentially unlawful conduct;
						(3)any information
			 required to be kept confidential by any other provision of law; or
						(4)any information
			 that the covered person cannot retrieve in the ordinary course of its business
			 with respect to that information.
						(c)No duty To
			 maintain recordsNothing in this section shall be construed to
			 impose any duty on a covered person to maintain or keep any information about a
			 consumer.
					(d)Standardized
			 formats for dataThe Bureau, by rule, shall prescribe standards
			 applicable to covered persons to promote the development and use of
			 standardized formats for information, including through the use of machine
			 readable files, to be made available to consumers under this section.
					(e)ConsultationThe
			 Bureau shall, when prescribing any rule under this section, consult with the
			 Federal banking agencies and the Federal Trade Commission to ensure, to the
			 extent appropriate, that the rules—
						(1)impose
			 substantively similar requirements on covered persons;
						(2)take into account
			 conditions under which covered persons do business both in the United States
			 and in other countries; and
						(3)do not require or
			 promote the use of any particular technology in order to develop systems for
			 compliance.
						1034.Response to
			 consumer complaints and inquiries
					(a)Timely regulator
			 response to consumersThe Bureau shall establish, in consultation
			 with the appropriate Federal regulatory agencies, reasonable procedures to
			 provide a timely response to consumers, in writing where appropriate, to
			 complaints against, or inquiries concerning, a covered person,
			 including—
						(1)steps that have
			 been taken by the regulator in response to the complaint or inquiry of the
			 consumer;
						(2)any responses
			 received by the regulator from the covered person; and
						(3)any follow-up
			 actions or planned follow-up actions by the regulator in response to the
			 complaint or inquiry of the consumer.
						(b)Timely response
			 to regulator by covered personA covered person subject to
			 supervision and primary enforcement by the Bureau pursuant to section 1025
			 shall provide a timely response, in writing where appropriate, to the Bureau,
			 the prudential regulators, and any other agency having jurisdiction over such
			 covered person concerning a consumer complaint or inquiry, including—
						(1)steps that have
			 been taken by the covered person to respond to the complaint or inquiry of the
			 consumer;
						(2)responses received
			 by the covered person from the consumer; and
						(3)follow-up actions
			 or planned follow-up actions by the covered person to respond to the complaint
			 or inquiry of the consumer.
						(c)Provision of
			 information to consumers
						(1)In
			 generalA covered person subject to supervision and primary
			 enforcement by the Bureau pursuant to section 1025 shall, in a timely manner,
			 comply with a consumer request for information in the control or possession of
			 such covered person concerning the consumer financial product or service that
			 the consumer obtained from such covered person, including supporting written
			 documentation, concerning the account of the consumer.
						(2)ExceptionsA
			 covered person subject to supervision and primary enforcement by the Bureau
			 pursuant to section 1025, a prudential regulator, and any other agency having
			 jurisdiction over a covered person subject to supervision and primary
			 enforcement by the Bureau pursuant to section 1025 may not be required by this
			 section to make available to the consumer—
							(A)any confidential
			 commercial information, including an algorithm used to derive credit scores or
			 other risk scores or predictors;
							(B)any information
			 collected by the covered person for the purpose of preventing fraud or money
			 laundering, or detecting or making any report regarding other unlawful or
			 potentially unlawful conduct;
							(C)any information
			 required to be kept confidential by any other provision of law; or
							(D)any nonpublic or
			 confidential information, including confidential supervisory
			 information.
							(d)Agreements with
			 other agenciesThe Bureau shall enter into a memorandum of
			 understanding with any affected Federal regulatory agency regarding procedures
			 by which any covered person, and the prudential regulators, and any other
			 agency having jurisdiction over a covered person, including the Secretary of
			 the Department of Housing and Urban Development and the Secretary of Education,
			 shall comply with this section.
					1035.Private
			 education loan ombudsman
					(a)EstablishmentThe
			 Secretary, in consultation with the Director, shall designate a Private
			 Education Loan Ombudsman (in this section referred to as the
			 Ombudsman) within the Bureau, to provide timely assistance to
			 borrowers of private education loans.
					(b)Public
			 informationThe Secretary and the Director shall disseminate
			 information about the availability and functions of the Ombudsman to borrowers
			 and potential borrowers, as well as institutions of higher education, lenders,
			 guaranty agencies, loan servicers, and other participants in private education
			 student loan programs.
					(c)Functions of
			 ombudsmanThe Ombudsman designated under this subsection
			 shall—
						(1)in accordance with
			 regulations of the Director, receive, review, and attempt to resolve informally
			 complaints from borrowers of loans described in subsection (a), including, as
			 appropriate, attempts to resolve such complaints in collaboration with the
			 Department of Education and with institutions of higher education, lenders,
			 guaranty agencies, loan servicers, and other participants in private education
			 loan programs;
						(2)not later than 90
			 days after the designated transfer date, establish a memorandum of
			 understanding with the student loan ombudsman established under section 141(f)
			 of the Higher Education Act of 1965 (20 U.S.C. 1018(f)), to ensure coordination
			 in providing assistance to and serving borrowers seeking to resolve complaints
			 related to their private education or Federal student loans;
						(3)compile and
			 analyze data on borrower complaints regarding private education loans;
			 and
						(4)make appropriate
			 recommendations to the Director, the Secretary, the Secretary of Education, the
			 Committee on Banking, Housing, and Urban Affairs and the Committee on Health,
			 Education, Labor, and Pensions of the Senate and the Committee on Financial
			 Services and the Committee on Education and Labor of the House of
			 Representatives.
						(d)Annual
			 reports
						(1)In
			 generalThe Ombudsman shall prepare an annual report that
			 describes the activities, and evaluates the effectiveness of the Ombudsman
			 during the preceding year.
						(2)SubmissionThe
			 report required by paragraph (1) shall be submitted on the same date annually
			 to the Secretary, the Secretary of Education, the Committee on Banking,
			 Housing, and Urban Affairs and the Committee on Health, Education, Labor, and
			 Pensions of the Senate and the Committee on Financial Services and the
			 Committee on Education and Labor of the House of Representatives.
						(e)DefinitionsFor
			 purposes of this section, the terms private education loan and
			 institution of higher education have the same meanings as in
			 section 140 of the Truth in Lending Act (15 U.S.C. 1650).
					1036.Prohibited
			 acts
					(a)In
			 generalIt shall be unlawful for—
						(1)any covered person
			 or service provider—
							(A)to offer or
			 provide to a consumer any financial product or service not in conformity with
			 Federal consumer financial law, or otherwise commit any act or omission in
			 violation of a Federal consumer financial law; or
							(B)to engage in any
			 unfair, deceptive, or abusive act or practice;
							(2)any covered person
			 or service provider to fail or refuse, as required by Federal consumer
			 financial law, or any rule or order issued by the Bureau thereunder—
							(A)to permit access
			 to or copying of records;
							(B)to establish or
			 maintain records; or
							(C)to make reports or
			 provide information to the Bureau; or
							(3)any person to
			 knowingly or recklessly provide substantial assistance to a covered person or
			 service provider in violation of the provisions of section 1031, or any rule or
			 order issued thereunder, and notwithstanding any provision of this title, the
			 provider of such substantial assistance shall be deemed to be in violation of
			 that section to the same extent as the person to whom such assistance is
			 provided.
						(b)ExceptionNo
			 person shall be held to have violated subsection (a)(1) solely by virtue of
			 providing or selling time or space to a covered person or service provider
			 placing an advertisement.
					1037.Effective
			 dateThis subtitle shall take
			 effect on the designated transfer date.
				DPreservation of
			 State law
				1041.Relation to
			 State law
					(a)In
			 general
						(1)Rule of
			 constructionThis title, other than sections 1044 through 1048,
			 may not be construed as annulling, altering, or affecting, or exempting any
			 person subject to the provisions of this title from complying with, the
			 statutes, regulations, orders, or interpretations in effect in any State,
			 except to the extent that any such provision of law is inconsistent with the
			 provisions of this title, and then only to the extent of the
			 inconsistency.
						(2)Greater
			 protection under State lawFor purposes of this subsection, a
			 statute, regulation, order, or interpretation in effect in any State is not
			 inconsistent with the provisions of this title if the protection that such
			 statute, regulation, order, or interpretation affords to consumers is greater
			 than the protection provided under this title. A determination regarding
			 whether a statute, regulation, order, or interpretation in effect in any State
			 is inconsistent with the provisions of this title may be made by the Bureau on
			 its own motion or in response to a nonfrivolous petition initiated by any
			 interested person.
						(b)Relation to
			 other provisions of enumerated consumer laws that relate to State
			 lawNo provision of this title, except as provided in section
			 1083, shall be construed as modifying, limiting, or superseding the operation
			 of any provision of an enumerated consumer law that relates to the application
			 of a law in effect in any State with respect to such Federal law.
					(c)Additional
			 consumer protection regulations in response to State action
						(1)Notice of
			 proposed rule requiredThe Bureau shall issue a notice of
			 proposed rulemaking whenever a majority of the States has enacted a resolution
			 in support of the establishment or modification of a consumer protection
			 regulation by the Bureau.
						(2)Bureau
			 considerations required for issuance of final regulationBefore
			 prescribing a final regulation based upon a notice issued pursuant to paragraph
			 (1), the Bureau shall take into account whether—
							(A)the proposed
			 regulation would afford greater protection to consumers than any existing
			 regulation;
							(B)the intended
			 benefits of the proposed regulation for consumers would outweigh any increased
			 costs or inconveniences for consumers, and would not discriminate unfairly
			 against any category or class of consumers; and
							(C)a Federal banking
			 agency has advised that the proposed regulation is likely to present an
			 unacceptable safety and soundness risk to insured depository
			 institutions.
							(3)Explanation of
			 considerationsThe Bureau—
							(A)shall include a
			 discussion of the considerations required in paragraph (2) in the Federal
			 Register notice of a final regulation prescribed pursuant to this subsection;
			 and
							(B)whenever the
			 Bureau determines not to prescribe a final regulation, shall publish an
			 explanation of such determination in the Federal Register, and provide a copy
			 of such explanation to each State that enacted a resolution in support of the
			 proposed regulation, the Committee on Banking, Housing, and Urban Affairs of
			 the Senate, and the Committee on Financial Services of the House of
			 Representatives.
							(4)Reservation of
			 authorityNo provision of this subsection shall be construed as
			 limiting or restricting the authority of the Bureau to enhance consumer
			 protection standards established pursuant to this title in response to its own
			 motion or in response to a request by any other interested person.
						(5)Rule of
			 constructionNo provision of this subsection shall be construed
			 as exempting the Bureau from complying with subchapter II of chapter 5 of title
			 5, United States Code.
						(6)DefinitionFor
			 purposes of this subsection, the term consumer protection
			 regulation means a regulation that the Bureau is authorized to prescribe
			 under the Federal consumer financial laws.
						1042.Preservation
			 of enforcement powers of States
					(a)In
			 general
						(1)Action by
			 StateExcept as provided in paragraph (2), the attorney general
			 (or the equivalent thereof) of any State may bring a civil action in the name
			 of such State in any district court of the United States in that State or in
			 State court that is located in that State and that has jurisdiction over the
			 defendant, to enforce provisions of this title or regulations issued under this
			 title, and to secure remedies under provisions of this title or remedies
			 otherwise provided under other law. A State regulator may bring a civil action
			 or other appropriate proceeding to enforce the provisions of this title or
			 regulations issued under this title with respect to any entity that is
			 State-chartered, incorporated, licensed, or otherwise authorized to do business
			 under State law (except as provided in paragraph (2)), and to secure remedies
			 under provisions of this title or remedies otherwise provided under other
			 provisions of law with respect to such an entity.
						(2)Action by State
			 against national bank or Federal savings association to enforce rules
							(A)In
			 generalExcept as permitted under subparagraph (B), the attorney
			 general (or equivalent thereof) of any State may not bring a civil action in
			 the name of such State against a national bank or Federal savings association
			 to enforce a provision of this title.
							(B)Enforcement of
			 rules permittedThe attorney general (or the equivalent thereof)
			 of any State may bring a civil action in the name of such State against a
			 national bank or Federal savings association in any district court of the
			 United States in the State or in State court that is located in that State and
			 that has jurisdiction over the defendant to enforce a regulation prescribed by
			 the Bureau under a provision of this title and to secure remedies under
			 provisions of this title or remedies otherwise provided under other law.
							(3)Rule of
			 constructionNo provision of this title shall be construed as
			 modifying, limiting, or superseding the operation of any provision of an
			 enumerated consumer law that relates to the authority of a State attorney
			 general or State regulator to enforce such Federal law.
						(b)Consultation
			 required
						(1)Notice
							(A)In
			 generalBefore initiating any action in a court or other
			 administrative or regulatory proceeding against any covered person as
			 authorized by subsection (a) to enforce any provision of this title, including
			 any regulation prescribed by the Bureau under this title, a State attorney
			 general or State regulator shall timely provide a copy of the complete
			 complaint to be filed and written notice describing such action or proceeding
			 to the Bureau and the prudential regulator, if any, or the designee
			 thereof.
							(B)Emergency
			 actionIf prior notice is not practicable, the State attorney
			 general or State regulator shall provide a copy of the complete complaint and
			 the notice to the Bureau and the prudential regulator, if any, immediately upon
			 instituting the action or proceeding.
							(C)Contents of
			 noticeThe notification required under this paragraph shall, at a
			 minimum, describe—
								(i)the
			 identity of the parties;
								(ii)the
			 alleged facts underlying the proceeding; and
								(iii)whether there
			 may be a need to coordinate the prosecution of the proceeding so as not to
			 interfere with any action, including any rulemaking, undertaken by the Bureau,
			 a prudential regulator, or another Federal agency.
								(2)Bureau
			 responseIn any action described in paragraph (1), the Bureau
			 may—
							(A)intervene in the
			 action as a party;
							(B)upon
			 intervening—
								(i)remove the action
			 to the appropriate United States district court, if the action was not
			 originally brought there; and
								(ii)be
			 heard on all matters arising in the action; and
								(C)appeal any order
			 or judgment, to the same extent as any other party in the proceeding
			 may.
							(c)RegulationsThe
			 Bureau shall prescribe regulations to implement the requirements of this
			 section and, from time to time, provide guidance in order to further coordinate
			 actions with the State attorneys general and other regulators.
					(d)Preservation of
			 State authority
						(1)State
			 claimsNo provision of this section shall be construed as
			 altering, limiting, or affecting the authority of a State attorney general or
			 any other regulatory or enforcement agency or authority to bring an action or
			 other regulatory proceeding arising solely under the law in effect in that
			 State.
						(2)State securities
			 regulatorsNo provision of this title shall be construed as
			 altering, limiting, or affecting the authority of a State securities commission
			 (or any agency or office performing like functions) under State law to adopt
			 rules, initiate enforcement proceedings, or take any other action with respect
			 to a person regulated by such commission or authority.
						(3)State insurance
			 regulatorsNo provision of this title shall be construed as
			 altering, limiting, or affecting the authority of a State insurance commission
			 or State insurance regulator under State law to adopt rules, initiate
			 enforcement proceedings, or take any other action with respect to a person
			 regulated by such commission or regulator.
						1043.Preservation
			 of existing contractsThis
			 title, and regulations, orders, guidance, and interpretations prescribed,
			 issued, or established by the Bureau, shall not be construed to alter or affect
			 the applicability of any regulation, order, guidance, or interpretation
			 prescribed, issued, and established by the Comptroller of the Currency or the
			 Director of the Office of Thrift Supervision regarding the applicability of
			 State law under Federal banking law to any contract entered into on or before
			 the date of enactment of this Act, by national banks, Federal savings
			 associations, or subsidiaries thereof that are regulated and supervised by the
			 Comptroller of the Currency or the Director of the Office of Thrift
			 Supervision, respectively.
				1044.State law
			 preemption standards for national banks and subsidiaries clarified
					(a)In
			 generalChapter one of title
			 LXII of the Revised Statutes of the United States (12 U.S.C. 21 et seq.) is
			 amended by inserting after section 5136B the following new section:
						
							5136C.State law
				preemption standards for national banks and subsidiaries clarified
								(a)DefinitionsFor purposes of this section, the following
				definitions shall apply:
									(1)National
				bankThe term national bank includes—
										(A)any bank organized
				under the laws of the United States; and
										(B)any Federal branch
				established in accordance with the International Banking Act of 1978.
										(2)State consumer
				financial lawsThe term State consumer financial law
				means a State law that does not directly or indirectly discriminate against
				national banks and that directly and specifically regulates the manner,
				content, or terms and conditions of any financial transaction (as may be
				authorized for national banks to engage in), or any account related thereto,
				with respect to a consumer.
									(3)Other
				definitionsThe terms affiliate,
				subsidiary, includes, and including have
				the same meanings as in section 3 of the Federal Deposit Insurance Act.
									(b)Preemption
				standard
									(1)In
				generalState consumer financial laws are preempted, only
				if—
										(A)application of a
				State consumer financial law would have a discriminatory effect on national
				banks, in comparison with the effect of the law on a bank chartered by that
				State;
										(B)in accordance with the legal standard for
				preemption in the decision of the Supreme Court of the United States in Barnett
				Bank of Marion County, N. A. v. Nelson, Florida Insurance Commissioner, et al.,
				517 U.S. 25 (1996), the State consumer financial law prevents or significantly
				interferes with the exercise by the national bank of its powers; and any
				preemption determination under this subparagraph may be made by a court, or by
				regulation or order of the Comptroller of the Currency on a case-by-case basis,
				in accordance with applicable law; or
										(C)the State consumer
				financial law is preempted by a provision of Federal law other than this
				title.
										(2)Savings
				clauseThis title and section 24 of the Federal Reserve Act (12
				U.S.C. 371) do not preempt, annul, or affect the applicability of any State law
				to any subsidiary or affiliate of a national bank (other than a subsidiary or
				affiliate that is chartered as a national bank).
									(3)Case-by-case
				basis
										(A)DefinitionAs
				used in this section the term case-by-case basis refers to a
				determination pursuant to this section made by the Comptroller concerning the
				impact of a particular State consumer financial law on any national bank that
				is subject to that law, or the law of any other State with substantively
				equivalent terms.
										(B)ConsultationWhen
				making a determination on a case-by-case basis that a State consumer financial
				law of another State has substantively equivalent terms as one that the
				Comptroller is preempting, the Comptroller shall first consult with the Bureau
				of Consumer Financial Protection and shall take the views of the Bureau into
				account when making the determination.
										(4)Rule of
				constructionThis title does not occupy the field in any area of
				State law.
									(5)Standards of
				review
										(A)PreemptionA
				court reviewing any determinations made by the Comptroller regarding preemption
				of a State law by this title or section 24 of the Federal Reserve Act (12
				U.S.C. 371) shall assess the validity of such determinations, depending upon
				the thoroughness evident in the consideration of the agency, the validity of
				the reasoning of the agency, the consistency with other valid determinations
				made by the agency, and other factors which the court finds persuasive and
				relevant to its decision.
										(B)Savings
				clauseExcept as provided in subparagraph (A), nothing in this
				section shall affect the deference that a court may afford to the Comptroller
				in making determinations regarding the meaning or interpretation of title LXII
				of the Revised Statutes of the United States or other Federal laws.
										(6)Comptroller
				determination not delegableAny regulation, order, or
				determination made by the Comptroller of the Currency under paragraph (1)(B)
				shall be made by the Comptroller, and shall not be delegable to another officer
				or employee of the Comptroller of the Currency.
									(c)Substantial
				evidenceNo regulation or order of the Comptroller of the
				Currency prescribed under subsection (b)(1)(B), shall be interpreted or applied
				so as to invalidate, or otherwise declare inapplicable to a national bank, the
				provision of the State consumer financial law, unless substantial evidence,
				made on the record of the proceeding, supports the specific finding regarding
				the preemption of such provision in accordance with the legal standard of the
				decision of the Supreme Court of the United States in Barnett Bank of Marion
				County, N.A. v. Nelson, Florida Insurance Commissioner, et al., 517 U.S. 25
				(1996).
								(d)Periodic review
				of preemption determinations
									(1)In
				generalThe Comptroller of the Currency shall periodically
				conduct a review, through notice and public comment, of each determination that
				a provision of Federal law preempts a State consumer financial law. The agency
				shall conduct such review within the 5-year period after prescribing or
				otherwise issuing such determination, and at least once during each 5-year
				period thereafter. After conducting the review of, and inspecting the comments
				made on, the determination, the agency shall publish a notice in the Federal
				Register announcing the decision to continue or rescind the determination or a
				proposal to amend the determination. Any such notice of a proposal to amend a
				determination and the subsequent resolution of such proposal shall comply with
				the procedures set forth in subsections (a) and (b) of section 5244 of the
				Revised Statutes of the United States (12 U.S.C. 43 (a), (b)).
									(2)Reports to
				CongressAt the time of issuing a review conducted under
				paragraph (1), the Comptroller of the Currency shall submit a report regarding
				such review to the Committee on Financial Services of the House of
				Representatives and the Committee on Banking, Housing, and Urban Affairs of the
				Senate. The report submitted to the respective committees shall address whether
				the agency intends to continue, rescind, or propose to amend any determination
				that a provision of Federal law preempts a State consumer financial law, and
				the reasons therefor.
									(e)Application of
				State consumer financial law to subsidiaries and
				affiliatesNotwithstanding any provision of this title or section
				24 of Federal Reserve Act (12 U.S.C. 371), a State consumer financial law shall
				apply to a subsidiary or affiliate of a national bank (other than a subsidiary
				or affiliate that is chartered as a national bank) to the same extent that the
				State consumer financial law applies to any person, corporation, or other
				entity subject to such State law.
								(f)Preservation of
				powers related to charging interestNo provision of this title
				shall be construed as altering or otherwise affecting the authority conferred
				by section 5197 of the Revised Statutes of the United States (12 U.S.C. 85) for
				the charging of interest by a national bank at the rate allowed by the laws of
				the State, territory, or district where the bank is located, including with
				respect to the meaning of interest under such provision.
								(g)Transparency of
				OCC preemption determinationsThe Comptroller of the Currency
				shall publish and update no less frequently than quarterly, a list of
				preemption determinations by the Comptroller of the Currency then in effect
				that identifies the activities and practices covered by each determination and
				the requirements and constraints determined to be
				preempted.
								.
					(b)Clerical
			 amendmentThe table of sections for chapter one of title LXII of
			 the Revised Statutes of the United States is amended by inserting after the
			 item relating to section 5136B the following new item:
						
							
								Sec. 5136C. State law preemption standards
				for national banks and subsidiaries
				clarified.
							
							.
					1045.Clarification
			 of law applicable to nondepository institution subsidiariesSection 5136C of the Revised Statutes of the
			 United States (as added by this subtitle) is amended by adding at the end the
			 following:
					
						(h)Clarification of
				law applicable to nondepository institution subsidiaries and affiliates of
				national banks
							(1)DefinitionsFor
				purposes of this subsection, the terms depository institution,
				subsidiary, and affiliate have the same meanings as
				in section 3 of the Federal Deposit Insurance Act.
							(2)Rule of
				constructionNo provision of this title or section 24 of the
				Federal Reserve Act (12 U.S.C. 371) shall be construed as preempting,
				annulling, or affecting the applicability of State law to any subsidiary,
				affiliate, or agent of a national bank (other than a subsidiary, affiliate, or
				agent that is chartered as a national
				bank).
							.
				
				1046.State law
			 preemption standards for Federal savings associations and subsidiaries
			 clarified
					(a)In
			 generalThe Home Owners’ Loan Act (12 U.S.C. 1461 et seq.) is
			 amended by inserting after section 5 the following new section:
						
							6.State law
				preemption standards for Federal savings associations clarified
								(a)In
				generalAny determination by a court or by the Director or any
				successor officer or agency regarding the relation of State law to a provision
				of this Act or any regulation or order prescribed under this Act shall be made
				in accordance with the laws and legal standards applicable to national banks
				regarding the preemption of State law.
								(b)Principles of
				conflict preemption applicableNotwithstanding the authorities
				granted under sections 4 and 5, this Act does not occupy the field in any area
				of State
				law.
								.
					(b)Clerical
			 amendmentThe table of sections for the Home Owners' Loan Act (12
			 U.S.C. 1461 et seq.) is amended by striking the item relating to section 6 and
			 inserting the following new item:
						
							
								Sec. 6. State law preemption
				standards for Federal savings associations and subsidiaries
				clarified.
							
							.
					1047.Visitorial
			 standards for national banks and savings associations
					(a)National
			 banksSection 5136C of the
			 Revised Statutes of the United States (as added by this subtitle) is amended by
			 adding at the end the following:
						
							(i)Visitorial
				powers
								(1)In
				generalIn accordance with the decision of the Supreme Court of
				the United States in Cuomo v. Clearing House Assn., L. L. C. (129 S. Ct. 2710
				(2009)), no provision of this title which relates to visitorial powers or
				otherwise limits or restricts the visitorial authority to which any national
				bank is subject shall be construed as limiting or restricting the authority of
				any attorney general (or other chief law enforcement officer) of any State to
				bring an action against a national bank in a court of appropriate jurisdiction
				to enforce an applicable law and to seek relief as authorized by such
				law.
								(j)Enforcement actionsThe ability of the Comptroller of the
				Currency to bring an enforcement action under this title or section 5 of the
				Federal Trade Commission Act does not preclude any private party from enforcing
				rights granted under Federal or State law in the
				courts.
							.
					(b)Savings
			 associationsSection 6 of the Home Owners’ Loan Act (as added by
			 this title) is amended by adding at the end the following:
						
							(c)Visitorial
				powersThe provisions of sections 5136C(i) of the Revised
				Statutes of the United States shall apply to Federal savings associations, and
				any subsidiary thereof, to the same extent and in the same manner as if such
				savings associations, or subsidiaries thereof, were national banks or
				subsidiaries of national banks,
				respectively.
							
						
							(d)Enforcement
				actionsThe ability of the Comptroller of the Currency to bring
				an enforcement action under this Act or section 5 of the Federal Trade
				Commission Act does not preclude any private party from enforcing rights
				granted under Federal or State law in the
				courts.
							.
					1048.Effective
			 dateThis subtitle shall
			 become effective on the designated transfer date.
				EEnforcement
			 Powers
				1051.DefinitionsFor purposes of this subtitle, the following
			 definitions shall apply:
					(1)Bureau
			 investigationThe term Bureau investigation means
			 any inquiry conducted by a Bureau investigator for the purpose of ascertaining
			 whether any person is or has been engaged in any conduct that is a violation,
			 as defined in this section.
					(2)Bureau
			 investigatorThe term Bureau investigator means any
			 attorney or investigator employed by the Bureau who is charged with the duty of
			 enforcing or carrying into effect any Federal consumer financial law.
					(3)CustodianThe
			 term custodian means the custodian or any deputy custodian
			 designated by the Bureau.
					(4)Documentary
			 materialThe term documentary material includes the
			 original or any copy of any book, document, record, report, memorandum, paper,
			 communication, tabulation, chart, logs, electronic files, or other data or data
			 compilations stored in any medium.
					(5)ViolationThe
			 term violation means any act or omission that, if proved, would
			 constitute a violation of any provision of Federal consumer financial
			 law.
					1052.Investigations
			 and administrative discovery
					(a)Joint
			 investigations
						(1)In
			 generalThe Bureau or, where appropriate, a Bureau investigator,
			 may engage in joint investigations and requests for information, as authorized
			 under this title.
						(2)Fair
			 lendingThe authority under paragraph (1) includes matters
			 relating to fair lending, and where appropriate, joint investigations with, and
			 requests for information from, the Secretary of Housing and Urban Development,
			 the Attorney General of the United States, or both.
						(b)Subpoenas
						(1)In
			 generalThe Bureau or a Bureau investigator may issue subpoenas
			 for the attendance and testimony of witnesses and the production of relevant
			 papers, books, documents, or other material in connection with hearings under
			 this title.
						(2)Failure to
			 obeyIn the case of contumacy or refusal to obey a subpoena
			 issued pursuant to this paragraph and served upon any person, the district
			 court of the United States for any district in which such person is found,
			 resides, or transacts business, upon application by the Bureau or a Bureau
			 investigator and after notice to such person, may issue an order requiring such
			 person to appear and give testimony or to appear and produce documents or other
			 material.
						(3)ContemptAny
			 failure to obey an order of the court under this subsection may be punished by
			 the court as a contempt thereof.
						(c)Demands
						(1)In
			 generalWhenever the Bureau has reason to believe that any person
			 may be in possession, custody, or control of any documentary material or
			 tangible things, or may have any information, relevant to a violation, the
			 Bureau may, before the institution of any proceedings under the Federal
			 consumer financial law, issue in writing, and cause to be served upon such
			 person, a civil investigative demand requiring such person to—
							(A)produce such
			 documentary material for inspection and copying or reproduction in the form or
			 medium requested by the Bureau;
							(B)submit such
			 tangible things;
							(C)file written
			 reports or answers to questions;
							(D)give oral
			 testimony concerning documentary material, tangible things, or other
			 information; or
							(E)furnish any
			 combination of such material, answers, or testimony.
							(2)RequirementsEach
			 civil investigative demand shall state the nature of the conduct constituting
			 the alleged violation which is under investigation and the provision of law
			 applicable to such violation.
						(3)Production of
			 documentsEach civil investigative demand for the production of
			 documentary material shall—
							(A)describe each
			 class of documentary material to be produced under the demand with such
			 definiteness and certainty as to permit such material to be fairly
			 identified;
							(B)prescribe a return
			 date or dates which will provide a reasonable period of time within which the
			 material so demanded may be assembled and made available for inspection and
			 copying or reproduction; and
							(C)identify the
			 custodian to whom such material shall be made available.
							(4)Production of
			 thingsEach civil investigative demand for the submission of
			 tangible things shall—
							(A)describe each
			 class of tangible things to be submitted under the demand with such
			 definiteness and certainty as to permit such things to be fairly
			 identified;
							(B)prescribe a return
			 date or dates which will provide a reasonable period of time within which the
			 things so demanded may be assembled and submitted; and
							(C)identify the
			 custodian to whom such things shall be submitted.
							(5)Demand for
			 written reports or answersEach civil investigative demand for
			 written reports or answers to questions shall—
							(A)propound with
			 definiteness and certainty the reports to be produced or the questions to be
			 answered;
							(B)prescribe a date
			 or dates at which time written reports or answers to questions shall be
			 submitted; and
							(C)identify the
			 custodian to whom such reports or answers shall be submitted.
							(6)Oral
			 testimonyEach civil investigative demand for the giving of oral
			 testimony shall—
							(A)prescribe a date,
			 time, and place at which oral testimony shall be commenced; and
							(B)identify a Bureau
			 investigator who shall conduct the investigation and the custodian to whom the
			 transcript of such investigation shall be submitted.
							(7)ServiceAny
			 civil investigative demand issued, and any enforcement petition filed, under
			 this section may be served—
							(A)by any Bureau
			 investigator at any place within the territorial jurisdiction of any court of
			 the United States; and
							(B)upon any person
			 who is not found within the territorial jurisdiction of any court of the United
			 States—
								(i)in
			 such manner as the Federal Rules of Civil Procedure prescribe for service in a
			 foreign nation; and
								(ii)to
			 the extent that the courts of the United States have authority to assert
			 jurisdiction over such person, consistent with due process, the United States
			 District Court for the District of Columbia shall have the same jurisdiction to
			 take any action respecting compliance with this section by such person that
			 such district court would have if such person were personally within the
			 jurisdiction of such district court.
								(8)Method of
			 serviceService of any civil investigative demand or any
			 enforcement petition filed under this section may be made upon a person,
			 including any legal entity, by—
							(A)delivering a duly
			 executed copy of such demand or petition to the individual or to any partner,
			 executive officer, managing agent, or general agent of such person, or to any
			 agent of such person authorized by appointment or by law to receive service of
			 process on behalf of such person;
							(B)delivering a duly
			 executed copy of such demand or petition to the principal office or place of
			 business of the person to be served; or
							(C)depositing a duly
			 executed copy in the United States mails, by registered or certified mail,
			 return receipt requested, duly addressed to such person at the principal office
			 or place of business of such person.
							(9)Proof of
			 service
							(A)In
			 generalA verified return by the individual serving any civil
			 investigative demand or any enforcement petition filed under this section
			 setting forth the manner of such service shall be proof of such service.
							(B)Return
			 receiptsIn the case of service by registered or certified mail,
			 such return shall be accompanied by the return post office receipt of delivery
			 of such demand or enforcement petition.
							(10)Production of
			 documentary materialThe production of documentary material in
			 response to a civil investigative demand shall be made under a sworn
			 certificate, in such form as the demand designates, by the person, if a natural
			 person, to whom the demand is directed or, if not a natural person, by any
			 person having knowledge of the facts and circumstances relating to such
			 production, to the effect that all of the documentary material required by the
			 demand and in the possession, custody, or control of the person to whom the
			 demand is directed has been produced and made available to the
			 custodian.
						(11)Submission of
			 tangible thingsThe submission of tangible things in response to
			 a civil investigative demand shall be made under a sworn certificate, in such
			 form as the demand designates, by the person to whom the demand is directed or,
			 if not a natural person, by any person having knowledge of the facts and
			 circumstances relating to such production, to the effect that all of the
			 tangible things required by the demand and in the possession, custody, or
			 control of the person to whom the demand is directed have been submitted to the
			 custodian.
						(12)Separate
			 answersEach reporting requirement or question in a civil
			 investigative demand shall be answered separately and fully in writing under
			 oath, unless it is objected to, in which event the reasons for the objection
			 shall be stated in lieu of an answer, and it shall be submitted under a sworn
			 certificate, in such form as the demand designates, by the person, if a natural
			 person, to whom the demand is directed or, if not a natural person, by any
			 person responsible for answering each reporting requirement or question, to the
			 effect that all information required by the demand and in the possession,
			 custody, control, or knowledge of the person to whom the demand is directed has
			 been submitted.
						(13)Testimony
							(A)In
			 general
								(i)Oath and
			 recordationThe examination
			 of any person pursuant to a demand for oral testimony served under this
			 subsection shall be taken before an officer authorized to administer oaths and
			 affirmations by the laws of the United States or of the place at which the
			 examination is held. The officer before whom oral testimony is to be taken
			 shall put the witness on oath or affirmation and shall personally, or by any
			 individual acting under the direction of and in the presence of the officer,
			 record the testimony of the witness.
								(ii)TranscriptionThe
			 testimony shall be taken stenographically and transcribed.
								(iii)Transmission
			 to custodianAfter the testimony is fully transcribed, the
			 officer investigator before whom the testimony is taken shall promptly transmit
			 a copy of the transcript of the testimony to the custodian.
								(B)Parties
			 presentAny Bureau investigator before whom oral testimony is to
			 be taken shall exclude from the place where the testimony is to be taken all
			 other persons, except the person giving the testimony, the attorney for that
			 person, the officer before whom the testimony is to be taken, an investigator
			 or representative of an agency with which the Bureau is engaged in a joint
			 investigation, and any stenographer taking such testimony.
							(C)LocationThe
			 oral testimony of any person taken pursuant to a civil investigative demand
			 shall be taken in the judicial district of the United States in which such
			 person resides, is found, or transacts business, or in such other place as may
			 be agreed upon by the Bureau investigator before whom the oral testimony of
			 such person is to be taken and such person.
							(D)Attorney
			 representation
								(i)In
			 generalAny person compelled to appear under a civil
			 investigative demand for oral testimony pursuant to this section may be
			 accompanied, represented, and advised by an attorney.
								(ii)AuthorityThe
			 attorney may advise a person described in clause (i), in confidence, either
			 upon the request of such person or upon the initiative of the attorney, with
			 respect to any question asked of such person.
								(iii)ObjectionsA
			 person described in clause (i), or the attorney for that person, may object on
			 the record to any question, in whole or in part, and such person shall briefly
			 state for the record the reason for the objection. An objection may properly be
			 made, received, and entered upon the record when it is claimed that such person
			 is entitled to refuse to answer the question on grounds of any constitutional
			 or other legal right or privilege, including the privilege against
			 self-incrimination, but such person shall not otherwise object to or refuse to
			 answer any question, and such person or attorney shall not otherwise interrupt
			 the oral examination.
								(iv)Refusal to
			 answerIf a person described in clause (i) refuses to answer any
			 question—
									(I)the Bureau may
			 petition the district court of the United States pursuant to this section for
			 an order compelling such person to answer such question; and
									(II)if the refusal is
			 on grounds of the privilege against self-incrimination, the testimony of such
			 person may be compelled in accordance with the provisions of section 6004 of
			 title 18, United States Code.
									(E)TranscriptsFor
			 purposes of this subsection—
								(i)after the
			 testimony of any witness is fully transcribed, the Bureau investigator shall
			 afford the witness (who may be accompanied by an attorney) a reasonable
			 opportunity to examine the transcript;
								(ii)the
			 transcript shall be read to or by the witness, unless such examination and
			 reading are waived by the witness;
								(iii)any changes in
			 form or substance which the witness desires to make shall be entered and
			 identified upon the transcript by the Bureau investigator, with a statement of
			 the reasons given by the witness for making such changes;
								(iv)the
			 transcript shall be signed by the witness, unless the witness in writing waives
			 the signing, is ill, cannot be found, or refuses to sign; and
								(v)if
			 the transcript is not signed by the witness during the 30-day period following
			 the date on which the witness is first afforded a reasonable opportunity to
			 examine the transcript, the Bureau investigator shall sign the transcript and
			 state on the record the fact of the waiver, illness, absence of the witness, or
			 the refusal to sign, together with any reasons given for the failure to
			 sign.
								(F)Certification by
			 investigatorThe Bureau investigator shall certify on the
			 transcript that the witness was duly sworn by him or her and that the
			 transcript is a true record of the testimony given by the witness, and the
			 Bureau investigator shall promptly deliver the transcript or send it by
			 registered or certified mail to the custodian.
							(G)Copy of
			 transcriptThe Bureau investigator shall furnish a copy of the
			 transcript (upon payment of reasonable charges for the transcript) to the
			 witness only, except that the Bureau may for good cause limit such witness to
			 inspection of the official transcript of his testimony.
							(H)Witness
			 feesAny witness appearing for the taking of oral testimony
			 pursuant to a civil investigative demand shall be entitled to the same fees and
			 mileage which are paid to witnesses in the district courts of the United
			 States.
							(d)Confidential
			 treatment of demand material
						(1)In
			 generalDocumentary materials and tangible things received as a
			 result of a civil investigative demand shall be subject to requirements and
			 procedures regarding confidentiality, in accordance with rules established by
			 the Bureau.
						(2)Disclosure to
			 congressNo rule established by the Bureau regarding the
			 confidentiality of materials submitted to, or otherwise obtained by, the Bureau
			 shall be intended to prevent disclosure to either House of Congress or to an
			 appropriate committee of the Congress, except that the Bureau is permitted to
			 adopt rules allowing prior notice to any party that owns or otherwise provided
			 the material to the Bureau and had designated such material as
			 confidential.
						(e)Petition for
			 enforcement
						(1)In
			 generalWhenever any person fails to comply with any civil
			 investigative demand duly served upon him under this section, or whenever
			 satisfactory copying or reproduction of material requested pursuant to the
			 demand cannot be accomplished and such person refuses to surrender such
			 material, the Bureau, through such officers or attorneys as it may designate,
			 may file, in the district court of the United States for any judicial district
			 in which such person resides, is found, or transacts business, and serve upon
			 such person, a petition for an order of such court for the enforcement of this
			 section.
						(2)Service of
			 processAll process of any court to which application may be made
			 as provided in this subsection may be served in any judicial district.
						(f)Petition for
			 order modifying or setting aside demand
						(1)In
			 generalNot later than 20 days after the service of any civil
			 investigative demand upon any person under subsection (b), or at any time
			 before the return date specified in the demand, whichever period is shorter, or
			 within such period exceeding 20 days after service or in excess of such return
			 date as may be prescribed in writing, subsequent to service, by any Bureau
			 investigator named in the demand, such person may file with the Bureau a
			 petition for an order by the Bureau modifying or setting aside the
			 demand.
						(2)Compliance
			 during pendencyThe time permitted for compliance with the demand
			 in whole or in part, as determined proper and ordered by the Bureau, shall not
			 run during the pendency of a petition under paragraph (1) at the Bureau, except
			 that such person shall comply with any portions of the demand not sought to be
			 modified or set aside.
						(3)Specific
			 groundsA petition under paragraph (1) shall specify each ground
			 upon which the petitioner relies in seeking relief, and may be based upon any
			 failure of the demand to comply with the provisions of this section, or upon
			 any constitutional or other legal right or privilege of such person.
						(g)Custodial
			 controlAt any time during which any custodian is in custody or
			 control of any documentary material, tangible things, reports, answers to
			 questions, or transcripts of oral testimony given by any person in compliance
			 with any civil investigative demand, such person may file, in the district
			 court of the United States for the judicial district within which the office of
			 such custodian is situated, and serve upon such custodian, a petition for an
			 order of such court requiring the performance by such custodian of any duty
			 imposed upon him by this section or rule promulgated by the Bureau.
					(h)Jurisdiction of
			 court
						(1)In
			 generalWhenever any petition is filed in any district court of
			 the United States under this section, such court shall have jurisdiction to
			 hear and determine the matter so presented, and to enter such order or orders
			 as may be required to carry out the provisions of this section.
						(2)AppealAny
			 final order entered as described in paragraph (1) shall be subject to appeal
			 pursuant to section 1291 of title 28, United States Code.
						1053.Hearings and
			 adjudication proceedings
					(a)In
			 generalThe Bureau is authorized to conduct hearings and
			 adjudication proceedings with respect to any person in the manner prescribed by
			 chapter 5 of title 5, United States Code in order to ensure or enforce
			 compliance with—
						(1)the provisions of
			 this title, including any rules prescribed by the Bureau under this title;
			 and
						(2)any other Federal
			 law that the Bureau is authorized to enforce, including an enumerated consumer
			 law, and any regulations or order prescribed thereunder, unless such Federal
			 law specifically limits the Bureau from conducting a hearing or adjudication
			 proceeding and only to the extent of such limitation.
						(b)Special rules
			 for cease-and-desist proceedings
						(1)Orders
			 authorized
							(A)In
			 generalIf, in the opinion of the Bureau, any covered person or
			 service provider is engaging or has engaged in an activity that violates a law,
			 rule, or any condition imposed in writing on the person by the Bureau, the
			 Bureau may, subject to sections 1024, 1025, and 1026, issue and serve upon the
			 covered person or service provider a notice of charges in respect
			 thereof.
							(B)Content of
			 noticeThe notice under subparagraph (A) shall contain a
			 statement of the facts constituting the alleged violation or violations, and
			 shall fix a time and place at which a hearing will be held to determine whether
			 an order to cease and desist should issue against the covered person or service
			 provider, such hearing to be held not earlier than 30 days nor later than 60
			 days after the date of service of such notice, unless an earlier or a later
			 date is set by the Bureau, at the request of any party so served.
							(C)ConsentUnless
			 the party or parties served under subparagraph (B) appear at the hearing
			 personally or by a duly authorized representative, such person shall be deemed
			 to have consented to the issuance of the cease-and-desist order.
							(D)ProcedureIn
			 the event of consent under subparagraph (C), or if, upon the record, made at
			 any such hearing, the Bureau finds that any violation specified in the notice
			 of charges has been established, the Bureau may issue and serve upon the
			 covered person or service provider an order to cease and desist from the
			 violation or practice. Such order may, by provisions which may be mandatory or
			 otherwise, require the covered person or service provider to cease and desist
			 from the subject activity, and to take affirmative action to correct the
			 conditions resulting from any such violation.
							(2)Effectiveness of
			 orderA cease-and-desist order shall become effective at the
			 expiration of 30 days after the date of service of an order under paragraph (1)
			 upon the covered person or service provider concerned (except in the case of a
			 cease-and-desist order issued upon consent, which shall become effective at the
			 time specified therein), and shall remain effective and enforceable as provided
			 therein, except to such extent as the order is stayed, modified, terminated, or
			 set aside by action of the Bureau or a reviewing court.
						(3)Decision and
			 appealAny hearing provided for in this subsection shall be held
			 in the Federal judicial district or in the territory in which the residence or
			 principal office or place of business of the person is located unless the
			 person consents to another place, and shall be conducted in accordance with the
			 provisions of chapter 5 of title 5 of the United States Code. After such
			 hearing, and within 90 days after the Bureau has notified the parties that the
			 case has been submitted to the Bureau for final decision, the Bureau shall
			 render its decision (which shall include findings of fact upon which its
			 decision is predicated) and shall issue and serve upon each party to the
			 proceeding an order or orders consistent with the provisions of this section.
			 Judicial review of any such order shall be exclusively as provided in this
			 subsection. Unless a petition for review is timely filed in a court of appeals
			 of the United States, as provided in paragraph (4), and thereafter until the
			 record in the proceeding has been filed as provided in paragraph (4), the
			 Bureau may at any time, upon such notice and in such manner as the Bureau shall
			 determine proper, modify, terminate, or set aside any such order. Upon filing
			 of the record as provided, the Bureau may modify, terminate, or set aside any
			 such order with permission of the court.
						(4)Appeal to court
			 of appealsAny party to any proceeding under this subsection may
			 obtain a review of any order served pursuant to this subsection (other than an
			 order issued with the consent of the person concerned) by the filing in the
			 court of appeals of the United States for the circuit in which the principal
			 office of the covered person is located, or in the United States Court of
			 Appeals for the District of Columbia Circuit, within 30 days after the date of
			 service of such order, a written petition praying that the order of the Bureau
			 be modified, terminated, or set aside. A copy of such petition shall be
			 forthwith transmitted by the clerk of the court to the Bureau, and thereupon
			 the Bureau shall file in the court the record in the proceeding, as provided in
			 section 2112 of title 28 of the United States Code. Upon the filing of such
			 petition, such court shall have jurisdiction, which upon the filing of the
			 record shall except as provided in the last sentence of paragraph (3) be
			 exclusive, to affirm, modify, terminate, or set aside, in whole or in part, the
			 order of the Bureau. Review of such proceedings shall be had as provided in
			 chapter 7 of title 5 of the United States Code. The judgment and decree of the
			 court shall be final, except that the same shall be subject to review by the
			 Supreme Court of the United States, upon certiorari, as provided in section
			 1254 of title 28 of the United States Code.
						(5)No
			 stayThe commencement of proceedings for judicial review under
			 paragraph (4) shall not, unless specifically ordered by the court, operate as a
			 stay of any order issued by the Bureau.
						(c)Special rules
			 for temporary cease-and-desist proceedings
						(1)In
			 generalWhenever the Bureau determines that the violation
			 specified in the notice of charges served upon a person, including a service
			 provider, pursuant to subsection (b), or the continuation thereof, is likely to
			 cause the person to be insolvent or otherwise prejudice the interests of
			 consumers before the completion of the proceedings conducted pursuant to
			 subsection (b), the Bureau may issue a temporary order requiring the person to
			 cease and desist from any such violation or practice and to take affirmative
			 action to prevent or remedy such insolvency or other condition pending
			 completion of such proceedings. Such order may include any requirement
			 authorized under this subtitle. Such order shall become effective upon service
			 upon the person and, unless set aside, limited, or suspended by a court in
			 proceedings authorized by paragraph (2), shall remain effective and enforceable
			 pending the completion of the administrative proceedings pursuant to such
			 notice and until such time as the Bureau shall dismiss the charges specified in
			 such notice, or if a cease-and-desist order is issued against the person, until
			 the effective date of such order.
						(2)AppealNot
			 later than 10 days after the covered person or service provider concerned has
			 been served with a temporary cease-and-desist order, the person may apply to
			 the United States district court for the judicial district in which the
			 residence or principal office or place of business of the person is located, or
			 the United States District Court for the District of Columbia, for an
			 injunction setting aside, limiting, or suspending the enforcement, operation,
			 or effectiveness of such order pending the completion of the administrative
			 proceedings pursuant to the notice of charges served upon the person under
			 subsection (b), and such court shall have jurisdiction to issue such
			 injunction.
						(3)Incomplete or
			 inaccurate records
							(A)Temporary
			 orderIf a notice of charges served under subsection (b)
			 specifies, on the basis of particular facts and circumstances, that the books
			 and records of a covered person or service provider are so incomplete or
			 inaccurate that the Bureau is unable to determine the financial condition of
			 that person or the details or purpose of any transaction or transactions that
			 may have a material effect on the financial condition of that person, the
			 Bureau may issue a temporary order requiring—
								(i)the
			 cessation of any activity or practice which gave rise, whether in whole or in
			 part, to the incomplete or inaccurate state of the books or records; or
								(ii)affirmative
			 action to restore such books or records to a complete and accurate state, until
			 the completion of the proceedings under subsection (b)(1).
								(B)Effective
			 periodAny temporary order issued under subparagraph (A)—
								(i)shall become
			 effective upon service; and
								(ii)unless set aside,
			 limited, or suspended by a court in proceedings under paragraph (2), shall
			 remain in effect and enforceable until the earlier of—
									(I)the completion of
			 the proceeding initiated under subsection (b) in connection with the notice of
			 charges; or
									(II)the date the
			 Bureau determines, by examination or otherwise, that the books and records of
			 the covered person or service provider are accurate and reflect the financial
			 condition thereof.
									(d)Special rules
			 for enforcement of orders
						(1)In
			 generalThe Bureau may in its discretion apply to the United
			 States district court within the jurisdiction of which the principal office or
			 place of business of the person is located, for the enforcement of any
			 effective and outstanding notice or order issued under this section, and such
			 court shall have jurisdiction and power to order and require compliance
			 herewith.
						(2)ExceptionExcept
			 as otherwise provided in this subsection, no court shall have jurisdiction to
			 affect by injunction or otherwise the issuance or enforcement of any notice or
			 order or to review, modify, suspend, terminate, or set aside any such notice or
			 order.
						(e)RulesThe
			 Bureau shall prescribe rules establishing such procedures as may be necessary
			 to carry out this section.
					1054.Litigation
			 authority
					(a)In
			 generalIf any person violates a Federal consumer financial law,
			 the Bureau may, subject to sections 1024, 1025, and 1026, commence a civil
			 action against such person to impose a civil penalty or to seek all appropriate
			 legal and equitable relief including a permanent or temporary injunction as
			 permitted by law.
					(b)RepresentationThe
			 Bureau may act in its own name and through its own attorneys in enforcing any
			 provision of this title, rules thereunder, or any other law or regulation, or
			 in any action, suit, or proceeding to which the Bureau is a party.
					(c)Compromise of
			 actionsThe Bureau may compromise or settle any action if such
			 compromise is approved by the court.
					(d)Notice to the
			 attorney general
						(1)In
			 generalWhen commencing a civil action under Federal consumer
			 financial law, or any rule thereunder, the Bureau shall notify the Attorney
			 General and, with respect to a civil action against an insured depository
			 institution or insured credit union, the appropriate prudential
			 regulator.
						(2)Notice and
			 coordination
							(A)Notice of other
			 actionsIn addition to any notice required under paragraph (1),
			 the Bureau shall notify the Attorney General concerning any action, suit, or
			 proceeding to which the Bureau is a party, except an action, suit, or
			 proceeding that involves the offering or provision of consumer financial
			 products or services.
							(B)CoordinationIn
			 order to avoid conflicts and promote consistency regarding litigation of
			 matters under Federal law, the Attorney General and the Bureau shall consult
			 regarding the coordination of investigations and proceedings, including by
			 negotiating an agreement for coordination by not later than 180 days after the
			 designated transfer date. The agreement under this subparagraph shall include
			 provisions to ensure that parallel investigations and proceedings involving the
			 Federal consumer financial laws are conducted in a manner that avoids conflicts
			 and does not impede the ability of the Attorney General to prosecute violations
			 of Federal criminal laws.
							(C)Rule of
			 constructionNothing in this paragraph shall be construed to
			 limit the authority of the Bureau under this title, including the authority to
			 interpret Federal consumer financial law.
							(e)Appearance
			 before the supreme courtThe Bureau may represent itself in its
			 own name before the Supreme Court of the United States, provided that the
			 Bureau makes a written request to the Attorney General within the 10-day period
			 which begins on the date of entry of the judgment which would permit any party
			 to file a petition for writ of certiorari, and the Attorney General concurs
			 with such request or fails to take action within 60 days of the request of the
			 Bureau.
					(f)ForumAny
			 civil action brought under this title may be brought in a United States
			 district court or in any court of competent jurisdiction of a state in a
			 district in which the defendant is located or resides or is doing business, and
			 such court shall have jurisdiction to enjoin such person and to require
			 compliance with any Federal consumer financial law.
					(g)Time for
			 bringing action
						(1)In
			 generalExcept as otherwise permitted by law or equity, no action
			 may be brought under this title more than 3 years after the date of discovery
			 of the violation to which an action relates.
						(2)Limitations
			 under other Federal laws
							(A)In
			 generalAn action arising under this title does not include
			 claims arising solely under enumerated consumer laws.
							(B)Bureau
			 authorityIn any action arising solely under an enumerated
			 consumer law, the Bureau may commence, defend, or intervene in the action in
			 accordance with the requirements of that provision of law, as
			 applicable.
							(C)Transferred
			 authorityIn any action arising solely under laws for which
			 authorities were transferred under subtitles F and H, the Bureau may commence,
			 defend, or intervene in the action in accordance with the requirements of that
			 provision of law, as applicable.
							1055.Relief
			 available
					(a)Administrative
			 proceedings or court actions
						(1)JurisdictionThe
			 court (or the Bureau, as the case may be) in an action or adjudication
			 proceeding brought under Federal consumer financial law, shall have
			 jurisdiction to grant any appropriate legal or equitable relief with respect to
			 a violation of Federal consumer financial law, including a violation of a rule
			 or order prescribed under a Federal consumer financial law.
						(2)ReliefRelief
			 under this section may include, without limitation—
							(A)rescission or
			 reformation of contracts;
							(B)refund of moneys
			 or return of real property;
							(C)restitution;
							(D)disgorgement or
			 compensation for unjust enrichment;
							(E)payment of damages
			 or other monetary relief;
							(F)public
			 notification regarding the violation, including the costs of
			 notification;
							(G)limits on the
			 activities or functions of the person; and
							(H)civil money
			 penalties, as set forth more fully in subsection (c).
							(3)No exemplary or
			 punitive damagesNothing in this subsection shall be construed as
			 authorizing the imposition of exemplary or punitive damages.
						(b)Recovery of
			 costsIn any action brought by the Bureau, a State attorney
			 general, or any State regulator to enforce any Federal consumer financial law,
			 the Bureau, the State attorney general, or the State regulator may recover its
			 costs in connection with prosecuting such action if the Bureau, the State
			 attorney general, or the State regulator is the prevailing party in the
			 action.
					(c)Civil money
			 penalty in court and administrative actions
						(1)In
			 generalAny person that violates, through any act or omission,
			 any provision of Federal consumer financial law shall forfeit and pay a civil
			 penalty pursuant to this subsection.
						(2)Penalty
			 amounts
							(A)First
			 tierFor any violation of a law, rule, or final order or
			 condition imposed in writing by the Bureau, a civil penalty may not exceed
			 $5,000 for each day during which such violation or failure to pay
			 continues.
							(B)Second
			 tierNotwithstanding paragraph (A), for any person that
			 recklessly engages in a violation of a Federal consumer financial law, a civil
			 penalty may not exceed $25,000 for each day during which such violation
			 continues.
							(C)Third
			 tierNotwithstanding subparagraphs (A) and (B), for any person
			 that knowingly violates a Federal consumer financial law, a civil penalty may
			 not exceed $1,000,000 for each day during which such violation
			 continues.
							(3)Mitigating
			 factorsIn determining the amount of any penalty assessed under
			 paragraph (2), the Bureau or the court shall take into account the
			 appropriateness of the penalty with respect to—
							(A)the size of
			 financial resources and good faith of the person charged;
							(B)the gravity of the
			 violation or failure to pay;
							(C)the severity of
			 the risks to or losses of the consumer, which may take into account the number
			 of products or services sold or provided;
							(D)the history of
			 previous violations; and
							(E)such other matters
			 as justice may require.
							(4)Authority to
			 modify or remit penaltyThe Bureau may compromise, modify, or
			 remit any penalty which may be assessed or had already been assessed under
			 paragraph (2). The amount of such penalty, when finally determined, shall be
			 exclusive of any sums owed by the person to the United States in connection
			 with the costs of the proceeding, and may be deducted from any sums owing by
			 the United States to the person charged.
						(5)Notice and
			 hearingNo civil penalty may be assessed under this subsection
			 with respect to a violation of any Federal consumer financial law,
			 unless—
							(A)the Bureau gives
			 notice and an opportunity for a hearing to the person accused of the violation;
			 or
							(B)the appropriate
			 court has ordered such assessment and entered judgment in favor of the
			 Bureau.
							1056.Referrals for
			 criminal proceedingsIf the
			 Bureau obtains evidence that any person, domestic or foreign, has engaged in
			 conduct that may constitute a violation of Federal criminal law, the Bureau
			 shall transmit such evidence to the Attorney General of the United States, who
			 may institute criminal proceedings under appropriate law. Nothing in this
			 section affects any other authority of the Bureau to disclose
			 information.
				1057.Employee
			 protection
					(a)In
			 generalNo covered person or service provider shall terminate or
			 in any other way discriminate against, or cause to be terminated or
			 discriminated against, any covered employee or any authorized representative of
			 covered employees by reason of the fact that such employee or representative,
			 whether at the initiative of the employee or in the ordinary course of the
			 duties of the employee (or any person acting pursuant to a request of the
			 employee), has—
						(1)provided, caused
			 to be provided, or is about to provide or cause to be provided, information to
			 the employer, the Bureau, or any other State, local, or Federal, government
			 authority or law enforcement agency relating to any violation of, or any act or
			 omission that the employee reasonably believes to be a violation of, any
			 provision of this title or any other provision of law that is subject to the
			 jurisdiction of the Bureau, or any rule, order, standard, or prohibition
			 prescribed by the Bureau;
						(2)testified or will
			 testify in any proceeding resulting from the administration or enforcement of
			 any provision of this title or any other provision of law that is subject to
			 the jurisdiction of the Bureau, or any rule, order, standard, or prohibition
			 prescribed by the Bureau;
						(3)filed, instituted,
			 or caused to be filed or instituted any proceeding under any Federal consumer
			 financial law; or
						(4)objected to, or
			 refused to participate in, any activity, policy, practice, or assigned task
			 that the employee (or other such person) reasonably believed to be in violation
			 of any law, rule, order, standard, or prohibition, subject to the jurisdiction
			 of, or enforceable by, the Bureau.
						(b)Definition of
			 covered employeeFor the purposes of this section, the term
			 covered employee means any individual performing tasks related to
			 the offering or provision of a consumer financial product or service.
					(c)Procedures and
			 Timetables
						(1)Complaint
							(A)In
			 generalA person who believes that he or she has been discharged
			 or otherwise discriminated against by any person in violation of subsection (a)
			 may, not later than 180 days after the date on which such alleged violation
			 occurs, file (or have any person file on his or her behalf) a complaint with
			 the Secretary of Labor alleging such discharge or discrimination and
			 identifying the person responsible for such act.
							(B)Actions of
			 secretary of laborUpon receipt of such a complaint, the
			 Secretary of Labor shall notify, in writing, the person named in the complaint
			 who is alleged to have committed the violation, of—
								(i)the
			 filing of the complaint;
								(ii)the
			 allegations contained in the complaint;
								(iii)the substance of
			 evidence supporting the complaint; and
								(iv)opportunities
			 that will be afforded to such person under paragraph (2).
								(2)Investigation by
			 Secretary of Labor
							(A)In
			 generalNot later than 60 days after the date of receipt of a
			 complaint filed under paragraph (1), and after affording the complainant and
			 the person named in the complaint who is alleged to have committed the
			 violation that is the basis for the complaint an opportunity to submit to the
			 Secretary of Labor a written response to the complaint and an opportunity to
			 meet with a representative of the Secretary of Labor to present statements from
			 witnesses, the Secretary of Labor shall—
								(i)initiate an
			 investigation and determine whether there is reasonable cause to believe that
			 the complaint has merit; and
								(ii)notify the
			 complainant and the person alleged to have committed the violation of
			 subsection (a), in writing, of such determination.
								(B)Notice of relief
			 availableIf the Secretary of Labor concludes that there is
			 reasonable cause to believe that a violation of subsection (a) has occurred,
			 the Secretary of Labor shall, together with the notice under subparagraph
			 (A)(ii), issue a preliminary order providing the relief prescribed by paragraph
			 (4)(B).
							(C)Request for
			 hearingNot later than 30 days after the date of receipt of
			 notification of a determination of the Secretary of Labor under this paragraph,
			 either the person alleged to have committed the violation or the complainant
			 may file objections to the findings or preliminary order, or both, and request
			 a hearing on the record. The filing of such objections shall not operate to
			 stay any reinstatement remedy contained in the preliminary order. Any such
			 hearing shall be conducted expeditiously, and if a hearing is not requested in
			 such 30-day period, the preliminary order shall be deemed a final order that is
			 not subject to judicial review.
							(3)Grounds for
			 determination of complaints
							(A)In
			 generalThe Secretary of Labor shall dismiss a complaint filed
			 under this subsection, and shall not conduct an investigation otherwise
			 required under paragraph (2), unless the complainant makes a prima facie
			 showing that any behavior described in paragraphs (1) through (4) of subsection
			 (a) was a contributing factor in the unfavorable personnel action alleged in
			 the complaint.
							(B)Rebuttal
			 evidenceNotwithstanding a finding by the Secretary of Labor that
			 the complainant has made the showing required under subparagraph (A), no
			 investigation otherwise required under paragraph (2) shall be conducted, if the
			 employer demonstrates, by clear and convincing evidence, that the employer
			 would have taken the same unfavorable personnel action in the absence of that
			 behavior.
							(C)Evidentiary
			 standardsThe Secretary of Labor may determine that a violation
			 of subsection (a) has occurred only if the complainant demonstrates that any
			 behavior described in paragraphs (1) through (4) of subsection (a) was a
			 contributing factor in the unfavorable personnel action alleged in the
			 complaint. Relief may not be ordered under subparagraph (A) if the employer
			 demonstrates by clear and convincing evidence that the employer would have
			 taken the same unfavorable personnel action in the absence of that
			 behavior.
							(4)Issuance of
			 final orders; review procedures
							(A)TimingNot
			 later than 120 days after the date of conclusion of any hearing under paragraph
			 (2), the Secretary of Labor shall issue a final order providing the relief
			 prescribed by this paragraph or denying the complaint. At any time before
			 issuance of a final order, a proceeding under this subsection may be terminated
			 on the basis of a settlement agreement entered into by the Secretary of Labor,
			 the complainant, and the person alleged to have committed the violation.
							(B)Penalties
								(i)Order of
			 Secretary of laborIf, in response to a complaint filed under
			 paragraph (1), the Secretary of Labor determines that a violation of subsection
			 (a) has occurred, the Secretary of Labor shall order the person who committed
			 such violation—
									(I)to take
			 affirmative action to abate the violation;
									(II)to reinstate the
			 complainant to his or her former position, together with compensation
			 (including back pay) and restore the terms, conditions, and privileges
			 associated with his or her employment; and
									(III)to provide
			 compensatory damages to the complainant.
									(ii)PenaltyIf
			 an order is issued under clause (i), the Secretary of Labor, at the request of
			 the complainant, shall assess against the person against whom the order is
			 issued, a sum equal to the aggregate amount of all costs and expenses
			 (including attorney fees and expert witness fees) reasonably incurred, as
			 determined by the Secretary of Labor, by the complainant for, or in connection
			 with, the bringing of the complaint upon which the order was issued.
								(C)Penalty for
			 frivolous claimsIf the Secretary of Labor finds that a complaint
			 under paragraph (1) is frivolous or has been brought in bad faith, the
			 Secretary of Labor may award to the prevailing employer a reasonable attorney
			 fee, not exceeding $1,000, to be paid by the complainant.
							(D)De novo
			 review
								(i)Failure of the
			 Secretary to actIf the Secretary of Labor has not issued a final
			 order within 210 days after the date of filing of a complaint under this
			 subsection, or within 90 days after the date of receipt of a written
			 determination, the complainant may bring an action at law or equity for de novo
			 review in the appropriate district court of the United States having
			 jurisdiction, which shall have jurisdiction over such an action without regard
			 to the amount in controversy, and which action shall, at the request of either
			 party to such action, be tried by the court with a jury.
								(ii)ProceduresA
			 proceeding under clause (i) shall be governed by the same legal burdens of
			 proof specified in paragraph (3). The court shall have jurisdiction to grant
			 all relief necessary to make the employee whole, including injunctive relief
			 and compensatory damages, including—
									(I)reinstatement with
			 the same seniority status that the employee would have had, but for the
			 discharge or discrimination;
									(II)the amount of
			 back pay, with interest; and
									(III)compensation for
			 any special damages sustained as a result of the discharge or discrimination,
			 including litigation costs, expert witness fees, and reasonable attorney
			 fees.
									(E)Other
			 appealsUnless the complainant brings an action under
			 subparagraph (D), any person adversely affected or aggrieved by a final order
			 issued under subparagraph (A) may file a petition for review of the order in
			 the United States Court of Appeals for the circuit in which the violation with
			 respect to which the order was issued, allegedly occurred or the circuit in
			 which the complainant resided on the date of such violation, not later than 60
			 days after the date of the issuance of the final order of the Secretary of
			 Labor under subparagraph (A). Review shall conform to chapter 7 of title 5,
			 United States Code. The commencement of proceedings under this subparagraph
			 shall not, unless ordered by the court, operate as a stay of the order. An
			 order of the Secretary of Labor with respect to which review could have been
			 obtained under this subparagraph shall not be subject to judicial review in any
			 criminal or other civil proceeding.
							(5)Failure to
			 comply with order
							(A)Actions by the
			 secretaryIf any person has failed to comply with a final order
			 issued under paragraph (4), the Secretary of Labor may file a civil action in
			 the United States district court for the district in which the violation was
			 found to have occurred, or in the United States district court for the District
			 of Columbia, to enforce such order. In actions brought under this paragraph,
			 the district courts shall have jurisdiction to grant all appropriate relief
			 including injunctive relief and compensatory damages.
							(B)Civil actions to
			 compel complianceA person on whose behalf an order was issued
			 under paragraph (4) may commence a civil action against the person to whom such
			 order was issued to require compliance with such order. The appropriate United
			 States district court shall have jurisdiction, without regard to the amount in
			 controversy or the citizenship of the parties, to enforce such order.
							(C)Award of costs
			 authorizedThe court, in issuing any final order under this
			 paragraph, may award costs of litigation (including reasonable attorney and
			 expert witness fees) to any party, whenever the court determines such award is
			 appropriate.
							(D)Mandamus
			 proceedingsAny nondiscretionary duty imposed by this section
			 shall be enforceable in a mandamus proceeding brought under section 1361 of
			 title 28, United States Code.
							(d)Unenforceability
			 of certain agreements
						(1)No waiver of
			 rights and remediesExcept as provided under paragraph (3), and
			 notwithstanding any other provision of law, the rights and remedies provided
			 for in this section may not be waived by any agreement, policy, form, or
			 condition of employment, including by any predispute arbitration
			 agreement.
						(2)No Predispute
			 arbitration agreementsExcept as provided under paragraph (3),
			 and notwithstanding any other provision of law, no predispute arbitration
			 agreement shall be valid or enforceable to the extent that it requires
			 arbitration of a dispute arising under this section.
						(3)ExceptionNotwithstanding
			 paragraphs (1) and (2), an arbitration provision in a collective bargaining
			 agreement shall be enforceable as to disputes arising under subsection (a)(4),
			 unless the Bureau determines, by rule, that such provision is inconsistent with
			 the purposes of this title.
						1058.Effective
			 dateThis subtitle shall
			 become effective on the designated transfer date.
				FTransfer of
			 Functions and Personnel; Transitional Provisions
				1061.Transfer of
			 consumer financial protection functions
					(a)Defined
			 termsFor purposes of this subtitle—
						(1)the term
			 consumer financial protection functions means—
							(A)all authority to
			 prescribe rules or issue orders or guidelines pursuant to any Federal consumer
			 financial law, including performing appropriate functions to promulgate and
			 review such rules, orders, and guidelines; and
							(B)the examination
			 authority described in subsection (c)(1), with respect to a person described in
			 subsection 1025(a); and
							(2)the terms
			 transferor agency and transferor agencies mean,
			 respectively—
							(A)the Board of
			 Governors (and any Federal reserve bank, as the context requires), the Federal
			 Deposit Insurance Corporation, the Federal Trade Commission, the National
			 Credit Union Administration, the Office of the Comptroller of the Currency, the
			 Office of Thrift Supervision, and the Department of Housing and Urban
			 Development, and the heads of those agencies; and
							(B)the agencies
			 listed in subparagraph (A), collectively.
							(b)In
			 generalExcept as provided in subsection (c), consumer financial
			 protection functions are transferred as follows:
						(1)Board of
			 governors
							(A)Transfer of
			 functionsAll consumer financial protection functions of the
			 Board of Governors are transferred to the Bureau.
							(B)Board of
			 governors authorityThe Bureau shall have all powers and duties
			 that were vested in the Board of Governors, relating to consumer financial
			 protection functions, on the day before the designated transfer date.
							(2)Comptroller of
			 the currency
							(A)Transfer of
			 functionsAll consumer financial protection functions of the
			 Comptroller of the Currency are transferred to the Bureau.
							(B)Comptroller
			 authorityThe Bureau shall have all powers and duties that were
			 vested in the Comptroller of the Currency, relating to consumer financial
			 protection functions, on the day before the designated transfer date.
							(3)Director of the
			 office of thrift supervision
							(A)Transfer of
			 functionsAll consumer financial protection functions of the
			 Director of the Office of Thrift Supervision are transferred to the
			 Bureau.
							(B)Director
			 authorityThe Bureau shall have all powers and duties that were
			 vested in the Director of the Office of Thrift Supervision, relating to
			 consumer financial protection functions, on the day before the designated
			 transfer date.
							(4)Federal deposit
			 insurance corporation
							(A)Transfer of
			 functionsAll consumer financial protection functions of the
			 Federal Deposit Insurance Corporation are transferred to the Bureau.
							(B)Corporation
			 authorityThe Bureau shall have all powers and duties that were
			 vested in the Federal Deposit Insurance Corporation, relating to consumer
			 financial protection functions, on the day before the designated transfer
			 date.
							(5)Federal trade
			 commission
							(A)Transfer of
			 functionsThe authority of the Federal Trade Commission under an
			 enumerated consumer law to prescribe rules, issue guidelines, or conduct a
			 study or issue a report mandated under such law shall be transferred to the
			 Bureau on the designated transfer date. Nothing in this title shall be
			 construed to require a mandatory transfer of any employee of the Federal Trade
			 Commission.
							(B)Bureau
			 authority
								(i)In
			 generalThe Bureau shall have all powers and duties under the
			 enumerated consumer laws to prescribe rules, issue guidelines, or to conduct
			 studies or issue reports mandated by such laws, that were vested in the Federal
			 Trade Commission on the day before the designated transfer date.
								(ii)Federal Trade
			 Commission ActSubject to subtitle B, the Bureau may enforce a
			 rule prescribed under the Federal Trade
			 Commission Act by the Federal Trade Commission with respect to an
			 unfair or deceptive act or practice to the extent that such rule applies to a
			 covered person or service provider with respect to the offering or provision of
			 a consumer financial product or service as if it were a rule prescribed under
			 section 1031 of this title.
								(C)Authority of the
			 federal trade commission
								(i)In
			 generalNo provision of this title shall be construed as
			 modifying, limiting, or otherwise affecting the authority of the Federal Trade
			 Commission (including its authority with respect to affiliates described in
			 section 1025(a)(1)) under the Federal Trade
			 Commission Act or any other law, other than the authority under an
			 enumerated consumer law to prescribe rules, issue official guidelines, or
			 conduct a study or issue a report mandated under such law.
								(ii)Commission
			 authority relating to rules prescribed by the bureauSubject to
			 subtitle B, the Federal Trade Commission shall have authority to enforce under
			 the Federal Trade Commission Act (15
			 U.S.C. 41 et seq.) a rule prescribed by the Bureau under this title with
			 respect to a covered person subject to the jurisdiction of the Federal Trade
			 Commission under that Act, and a violation of such a rule by such a person
			 shall be treated as a violation of a rule issued under section 18 of that Act
			 (15 U.S.C. 57a) with respect to unfair or deceptive acts or practices.
								(D)CoordinationTo
			 avoid duplication of or conflict between rules prescribed by the Bureau under
			 section 1031 of this title and the Federal Trade Commission under section
			 18(a)(1)(B) of the Federal Trade Commission
			 Act that apply to a covered person or service provider with respect
			 to the offering or provision of consumer financial products or services, the
			 agencies shall negotiate an agreement with respect to rulemaking by each
			 agency, including consultation with the other agency prior to proposing a rule
			 and during the comment period.
							(E)DeferenceNo
			 provision of this title shall be construed as altering, limiting, expanding, or
			 otherwise affecting the deference that a court affords to the—
								(i)Federal Trade
			 Commission in making determinations regarding the meaning or interpretation of
			 any provision of the Federal Trade Commission
			 Act, or of any other Federal law for which the Commission has
			 authority to prescribe rules; or
								(ii)Bureau in making
			 determinations regarding the meaning or interpretation of any provision of a
			 Federal consumer financial law (other than any law described in clause
			 (i)).
								(6)National credit
			 union administration
							(A)Transfer of
			 functionsAll consumer financial protection functions of the
			 National Credit Union Administration are transferred to the Bureau.
							(B)National credit
			 union administration authorityThe Bureau shall have all powers
			 and duties that were vested in the National Credit Union Administration,
			 relating to consumer financial protection functions, on the day before the
			 designated transfer date.
							(7)Department of
			 housing and urban development
							(A)Transfer of
			 functionsAll consumer protection functions of the Secretary of
			 the Department of Housing and Urban Development relating to the Real Estate
			 Settlement Procedures Act of 1974 (12 U.S.C. 2601 et seq.), the Secure and Fair
			 Enforcement for Mortgage Licensing Act of 2008 (12 U.S.C. 5102 et seq.), and
			 the Interstate Land Sales Full Disclosure Act (15 U.S.C. 1701 et seq.) are
			 transferred to the Bureau.
							(B)Authority of the
			 Department of housing and urban developmentThe Bureau shall have
			 all powers and duties that were vested in the Secretary of the Department of
			 Housing and Urban Development relating to the Real Estate Settlement Procedures
			 Act of 1974 (12 U.S.C. 2601 et seq.), the Secure and Fair Enforcement for
			 Mortgage Licensing Act of 2008 (12 U.S.C. 5101 et seq.), and the Interstate
			 Land Sales Full Disclosure Act (15 U.S.C. 1701 et seq.), on the day before the
			 designated transfer date.
							(c)Authorities of
			 the prudential regulators
						(1)ExaminationA
			 transferor agency that is a prudential regulator shall have—
							(A)authority to
			 require reports from and conduct examinations for compliance with Federal
			 consumer financial laws with respect to a person described in section 1025(a),
			 that is incidental to the backup and enforcement procedures provided to the
			 regulator under section 1025(c); and
							(B)exclusive
			 authority (relative to the Bureau) to require reports from and conduct
			 examinations for compliance with Federal consumer financial laws with respect
			 to a person described in section 1026(a), except as provided to the Bureau
			 under subsections (b) and (c) of section 1026.
							(2)Enforcement
							(A)LimitationThe
			 authority of a transferor agency that is a prudential regulator to enforce
			 compliance with Federal consumer financial laws with respect to a person
			 described in section 1025(a), shall be limited to the backup and enforcement
			 procedures in described in section 1025(c).
							(B)Exclusive
			 authorityA transferor agency that is a prudential regulator
			 shall have exclusive authority (relative to the Bureau) to enforce compliance
			 with Federal consumer financial laws with respect to a person described in
			 section 1026(a), except as provided to the Bureau under subsections (b) and (c)
			 of section 1026.
							(C)Statutory
			 enforcementFor purposes of carrying out the authorities under,
			 and subject to the limitations of, subtitle B, each prudential regulator may
			 enforce compliance with the requirements imposed under this title, and any rule
			 or order prescribed by the Bureau under this title, under—
								(i)the
			 Federal Credit Union Act (12 U.S.C. 1751 et seq.), by the National Credit Union
			 Administration Board with respect to any covered person or service provider
			 that is an insured credit union, or service provider thereto, or any affiliate
			 of an insured credit union, who is subject to the jurisdiction of the Board
			 under that Act; and
								(ii)section 8 of the
			 Federal Deposit Insurance Act (12 U.S.C. 1818), by the appropriate Federal
			 banking agency, as defined in section 3(q) of the Federal Deposit Insurance Act
			 (12 U.S.C. 1813(q)), with respect to a covered person or service provider that
			 is a person described in section 3(q) of that Act and who is subject to the
			 jurisdiction of that agency, as set forth in sections 3(q) and 8 of the Federal
			 Deposit Insurance Act; or
								(iii)the Bank Service
			 Company Act (12 U.S.C. 1861 et seq.).
								(d)Effective
			 dateSubsections (b) and (c) shall become effective on the
			 designated transfer date.
					1062.Designated
			 transfer date
					(a)In
			 generalNot later than 60 days after the date of enactment of
			 this Act, the Secretary shall—
						(1)in consultation
			 with the Chairman of the Board of Governors, the Chairperson of the
			 Corporation, the Chairman of the Federal Trade Commission, the Chairman of the
			 National Credit Union Administration Board, the Comptroller of the Currency,
			 the Director of the Office of Thrift Supervision, the Secretary of the
			 Department of Housing and Urban Development, and the Director of the Office of
			 Management and Budget, designate a single calendar date for the transfer of
			 functions to the Bureau under section 1061; and
						(2)publish notice of
			 that designated date in the Federal Register.
						(b)Changing
			 designationThe Secretary—
						(1)may, in
			 consultation with the Chairman of the Board of Governors, the Chairperson of
			 the Federal Deposit Insurance Corporation, the Chairman of the Federal Trade
			 Commission, the Chairman of the National Credit Union Administration Board, the
			 Comptroller of the Currency, the Director of the Office of Thrift Supervision,
			 the Secretary of the Department of Housing and Urban Development, and the
			 Director of the Office of Management and Budget, change the date designated
			 under subsection (a); and
						(2)shall publish
			 notice of any changed designated date in the Federal Register.
						(c)Permissible
			 dates
						(1)In
			 generalExcept as provided in paragraph (2), any date designated
			 under this section shall be not earlier than 180 days, nor later than 12
			 months, after the date of enactment of this Act.
						(2)Extension of
			 timeThe Secretary may designate a date that is later than 12
			 months after the date of enactment of this Act if the Secretary transmits to
			 appropriate committees of Congress—
							(A)a written
			 determination that orderly implementation of this title is not feasible before
			 the date that is 12 months after the date of enactment of this Act;
							(B)an explanation of
			 why an extension is necessary for the orderly implementation of this title;
			 and
							(C)a description of
			 the steps that will be taken to effect an orderly and timely implementation of
			 this title within the extended time period.
							(3)Extension
			 limitedIn no case may any date designated under this section be
			 later than 18 months after the date of enactment of this Act.
						1063.Savings
			 provisions
					(a)Board of
			 governors
						(1)Existing rights,
			 duties, and obligations not affectedSection 1061(b)(1) does not
			 affect the validity of any right, duty, or obligation of the United States, the
			 Board of Governors (or any Federal reserve bank), or any other person
			 that—
							(A)arises under any
			 provision of law relating to any consumer financial protection function of the
			 Board of Governors transferred to the Bureau by this title; and
							(B)existed on the day
			 before the designated transfer date.
							(2)Continuation of
			 suitsNo provision of this Act shall abate any proceeding
			 commenced by or against the Board of Governors (or any Federal reserve bank)
			 before the designated transfer date with respect to any consumer financial
			 protection function of the Board of Governors (or any Federal reserve bank)
			 transferred to the Bureau by this title, except that the Bureau, subject to
			 sections 1024, 1025, and 1026, shall be substituted for the Board of Governors
			 (or Federal reserve bank) as a party to any such proceeding as of the
			 designated transfer date.
						(b)Federal deposit
			 insurance corporation
						(1)Existing rights,
			 duties, and obligations not affectedSection 1061(b)(4) does not
			 affect the validity of any right, duty, or obligation of the United States, the
			 Federal Deposit Insurance Corporation, the Board of Directors of that
			 Corporation, or any other person, that—
							(A)arises under any
			 provision of law relating to any consumer financial protection function of the
			 Federal Deposit Insurance Corporation transferred to the Bureau by this title;
			 and
							(B)existed on the day
			 before the designated transfer date.
							(2)Continuation of
			 suitsNo provision of this Act shall abate any proceeding
			 commenced by or against the Federal Deposit Insurance Corporation (or the Board
			 of Directors of that Corporation) before the designated transfer date with
			 respect to any consumer financial protection function of the Federal Deposit
			 Insurance Corporation transferred to the Bureau by this title, except that the
			 Bureau, subject to sections 1024, 1025, and 1026, shall be substituted for the
			 Federal Deposit Insurance Corporation (or Board of Directors) as a party to any
			 such proceeding as of the designated transfer date.
						(c)Federal trade
			 commissionSection 1061(b)(5)
			 does not affect the validity of any right, duty, or obligation of the United
			 States, the Federal Trade Commission, or any other person, that—
						(1)arises under any
			 provision of law relating to any consumer financial protection function of the
			 Federal Trade Commission transferred to the Bureau by this title; and
						(2)existed on the day
			 before the designated transfer date.
						(d)National credit
			 union administration
						(1)Existing rights,
			 duties, and obligations not affectedSection 1061(b)(6) does not
			 affect the validity of any right, duty, or obligation of the United States, the
			 National Credit Union Administration, the National Credit Union Administration
			 Board, or any other person, that—
							(A)arises under any
			 provision of law relating to any consumer financial protection function of the
			 National Credit Union Administration transferred to the Bureau by this title;
			 and
							(B)existed on the day
			 before the designated transfer date.
							(2)Continuation of
			 suitsNo provision of this Act shall abate any proceeding
			 commenced by or against the National Credit Union Administration (or the
			 National Credit Union Administration Board) before the designated transfer date
			 with respect to any consumer financial protection function of the National
			 Credit Union Administration transferred to the Bureau by this title, except
			 that the Bureau, subject to sections 1024, 1025, and 1026, shall be substituted
			 for the National Credit Union Administration (or National Credit Union
			 Administration Board) as a party to any such proceeding as of the designated
			 transfer date.
						(e)Office of the
			 comptroller of the currency
						(1)Existing rights,
			 duties, and obligations not affectedSection 1061(b)(2) does not
			 affect the validity of any right, duty, or obligation of the United States, the
			 Comptroller of the Currency, the Office of the Comptroller of the Currency, or
			 any other person, that—
							(A)arises under any
			 provision of law relating to any consumer financial protection function of the
			 Comptroller of the Currency transferred to the Bureau by this title; and
							(B)existed on the day
			 before the designated transfer date.
							(2)Continuation of
			 suitsNo provision of this Act shall abate any proceeding
			 commenced by or against the Comptroller of the Currency (or the Office of the
			 Comptroller of the Currency) with respect to any consumer financial protection
			 function of the Comptroller of the Currency transferred to the Bureau by this
			 title before the designated transfer date, except that the Bureau, subject to
			 sections 1024, 1025, and 1026, shall be substituted for the Comptroller of the
			 Currency (or the Office of the Comptroller of the Currency) as a party to any
			 such proceeding as of the designated transfer date.
						(f)Office of thrift
			 supervision
						(1)Existing rights,
			 duties, and obligations not affectedSection 1061(b)(3) does not
			 affect the validity of any right, duty, or obligation of the United States, the
			 Director of the Office of Thrift Supervision, the Office of Thrift Supervision,
			 or any other person, that—
							(A)arises under any
			 provision of law relating to any consumer financial protection function of the
			 Director of the Office of Thrift Supervision transferred to the Bureau by this
			 title; and
							(B)that existed on
			 the day before the designated transfer date.
							(2)Continuation of
			 suitsNo provision of this Act shall abate any proceeding
			 commenced by or against the Director of the Office of Thrift Supervision (or
			 the Office of Thrift Supervision) with respect to any consumer financial
			 protection function of the Director of the Office of Thrift Supervision
			 transferred to the Bureau by this title before the designated transfer date,
			 except that the Bureau, subject to sections 1024, 1025, and 1026, shall be
			 substituted for the Director (or the Office of Thrift Supervision) as a party
			 to any such proceeding as of the designated transfer date.
						(g)Department of
			 housing and urban development
						(1)Existing rights,
			 duties, and obligations not affectedSection 1061(b)(7) shall not
			 affect the validity of any right, duty, or obligation of the United States, the
			 Secretary of the Department of Housing and Urban Development (or the Department
			 of Housing and Urban Development), or any other person, that—
							(A)arises under any
			 provision of law relating to any function of the Secretary of the Department of
			 Housing and Urban Development with respect to the Real Estate Settlement
			 Procedures Act of 1974 (12 U.S.C. 2601 et seq.), the Secure and Fair
			 Enforcement for Mortgage Licensing Act of 2008 (12 U.S.C. 5102 et seq.), or the
			 Interstate Land Sales Full Disclosure Act (15 U.S.C. 1701 et seq) transferred
			 to the Bureau by this title; and
							(B)existed on the day
			 before the designated transfer date.
							(2)Continuation of
			 suitsThis title shall not abate any proceeding commenced by or
			 against the Secretary of the Department of Housing and Urban Development (or
			 the Department of Housing and Urban Development) with respect to any consumer
			 financial protection function of the Secretary of the Department of Housing and
			 Urban Development transferred to the Bureau by this title before the designated
			 transfer date, except that the Bureau, subject to sections 1024, 1025, and
			 1026, shall be substituted for the Secretary of the Department of Housing and
			 Urban Development (or the Department of Housing and Urban Development) as a
			 party to any such proceeding as of the designated transfer date.
						(h)Continuation of
			 existing orders, rulings, determinations, agreements, and resolutions
						(1)In
			 generalExcept as provided in paragraph (2) and under subsection
			 (i), all orders, resolutions, determinations, agreements, and rulings that have
			 been issued, made, prescribed, or allowed to become effective by any transferor
			 agency or by a court of competent jurisdiction, in the performance of consumer
			 financial protection functions that are transferred by this title and that are
			 in effect on the day before the designated transfer date, shall continue in
			 effect, and shall continue to be enforceable by the appropriate transferor
			 agency, according to the terms of those orders, resolutions, determinations,
			 agreements, and rulings, and shall not be enforceable by or against the
			 Bureau.
						(2)Exception for
			 orders applicable to persons described in Section
			 1025(a)All orders, resolutions,
			 determinations, agreements, and rulings that have been issued, made,
			 prescribed, or allowed to become effective by any transferor agency or by a
			 court of competent jurisdiction, in the performance of consumer financial
			 protection functions that are transferred by this title and that are in effect
			 on the day before the designated transfer date with respect to any person
			 described in section 1025(a), shall continue in effect, according to the terms
			 of those orders, resolutions, determinations, agreements, and rulings, and
			 shall be enforceable by or against the Bureau or transferor agency.
						(i)Identification
			 of rules and orders continuedNot later than the designated
			 transfer date, the Bureau—
						(1)shall, after
			 consultation with the head of each transferor agency, identify the rules and
			 orders that will be enforced by the Bureau; and
						(2)shall publish a
			 list of such rules and orders in the Federal Register.
						(j)Status of rules
			 proposed or not yet effective
						(1)Proposed
			 rulesAny proposed rule of a transferor agency which that agency,
			 in performing consumer financial protection functions transferred by this
			 title, has proposed before the designated transfer date, but has not been
			 published as a final rule before that date, shall be deemed to be a proposed
			 rule of the Bureau.
						(2)Rules not yet
			 effectiveAny interim or final rule of a transferor agency which
			 that agency, in performing consumer financial protection functions transferred
			 by this title, has published before the designated transfer date, but which has
			 not become effective before that date, shall become effective as a rule of the
			 Bureau according to its terms.
						1064.Transfer of
			 certain personnel
					(a)In
			 general
						(1)Certain Federal
			 reserve system employees transferred
							(A)Identifying
			 employees for transferThe Bureau and the Board of Governors
			 shall—
								(i)jointly determine
			 the number of employees of the Board of Governors necessary to perform or
			 support the consumer financial protection functions of the Board of Governors
			 that are transferred to the Bureau by this title; and
								(ii)consistent with
			 the number determined under clause (i), jointly identify employees of the Board
			 of Governors for transfer to the Bureau, in a manner that the Bureau and the
			 Board of Governors, in their sole discretion, determine equitable.
								(B)Identified
			 employees transferredAll employees of the Board of Governors
			 identified under subparagraph (A)(ii) shall be transferred to the Bureau for
			 employment.
							(C)Federal reserve
			 bank employeesEmployees of any Federal reserve bank who are
			 performing consumer financial protection functions on behalf of the Board of
			 Governors shall be treated as employees of the Board of Governors for purposes
			 of subparagraphs (A) and (B).
							(2)Certain fdic
			 employees transferred
							(A)Identifying
			 employees for transferThe Bureau and the Board of Directors of
			 the Federal Deposit Insurance Corporation shall—
								(i)jointly determine
			 the number of employees of that Corporation necessary to perform or support the
			 consumer financial protection functions of the Corporation that are transferred
			 to the Bureau by this title; and
								(ii)consistent with
			 the number determined under clause (i), jointly identify employees of the
			 Corporation for transfer to the Bureau, in a manner that the Bureau and the
			 Board of Directors of the Corporation, in their sole discretion, determine
			 equitable.
								(B)Identified
			 employees transferredAll employees of the Corporation identified
			 under subparagraph (A)(ii) shall be transferred to the Bureau for
			 employment.
							(3)Certain ncua
			 employees transferred
							(A)Identifying
			 employees for transferThe Bureau and the National Credit Union
			 Administration Board shall—
								(i)jointly determine
			 the number of employees of the National Credit Union Administration necessary
			 to perform or support the consumer financial protection functions of the
			 National Credit Union Administration that are transferred to the Bureau by this
			 title; and
								(ii)consistent with
			 the number determined under clause (i), jointly identify employees of the
			 National Credit Union Administration for transfer to the Bureau, in a manner
			 that the Bureau and the National Credit Union Administration Board, in their
			 sole discretion, determine equitable.
								(B)Identified
			 employees transferredAll employees of the National Credit Union
			 Administration identified under subparagraph (A)(ii) shall be transferred to
			 the Bureau for employment.
							(4)Certain Office
			 of the Comptroller of the Currency Employees Transferred
							(A)Identifying
			 employees for transferThe Bureau and the Comptroller of the
			 Currency shall—
								(i)jointly determine
			 the number of employees of the Office of the Comptroller of the Currency
			 necessary to perform or support the consumer financial protection functions of
			 the Office of the Comptroller of the Currency that are transferred to the
			 Bureau by this title; and
								(ii)consistent with
			 the number determined under clause (i), jointly identify employees of the
			 Office of the Comptroller of the Currency for transfer to the Bureau, in a
			 manner that the Bureau and the Office of the Comptroller of the Currency, in
			 their sole discretion, determine equitable.
								(B)Identified
			 employees transferredAll employees of the Office of the
			 Comptroller of the Currency identified under subparagraph (A)(ii) shall be
			 transferred to the Bureau for employment.
							(5)Certain Office
			 of Thrift Supervision Employees Transferred
							(A)Identifying
			 employees for transferThe Bureau and the Director of the Office
			 of Thrift Supervision shall—
								(i)jointly determine
			 the number of employees of the Office of Thrift Supervision necessary to
			 perform or support the consumer financial protection functions of the Office of
			 Thrift Supervision that are transferred to the Bureau by this title; and
								(ii)consistent with
			 the number determined under clause (i), jointly identify employees of the
			 Office of Thrift Supervision for transfer to the Bureau, in a manner that the
			 Bureau and the Office of Thrift Supervision, in their sole discretion,
			 determine equitable.
								(B)Identified
			 employees transferredAll employees of the Office of Thrift
			 Supervision identified under subparagraph (A)(ii) shall be transferred to the
			 Bureau for employment.
							(6)Certain
			 employees of department of housing and urban development transferred
							(A)Identifying
			 employees for transferThe Bureau and the Secretary of the
			 Department of Housing and Urban Development shall—
								(i)jointly determine
			 the number of employees of the Department of Housing and Urban Development
			 necessary to perform or support the consumer protection functions of the
			 Department that are transferred to the Bureau by this title; and
								(ii)consistent with
			 the number determined under clause (i), jointly identify employees of the
			 Department of Housing and Urban Development for transfer to the Bureau in a
			 manner that the Bureau and the Secretary of the Department of Housing and Urban
			 Development, in their sole discretion, deem equitable.
								(B)Identified
			 employees transferredAll employees of the Department of Housing
			 and Urban Development identified under subparagraph (A)(ii) shall be
			 transferred to the Bureau for employment.
							(7)Consumer
			 education, financial literacy, consumer complaints, and research
			 functionsThe Bureau and each of the transferor agencies (except
			 the Federal Trade Commission) shall jointly determine the number of employees
			 and the types and grades of employees necessary to perform the functions of the
			 Bureau under subtitle A, including consumer education, financial literacy,
			 policy analysis, responses to consumer complaints and inquiries, research, and
			 similar functions. All employees jointly identified under this paragraph shall
			 be transferred to the Bureau for employment.
						(8)Authority of the
			 president to resolve disputes
							(A)Action
			 authorizedIn the event that the Bureau and a transferor agency
			 are unable to reach an agreement under paragraphs (1) through (7) by the
			 designated transfer date, the President, or the designee thereof, may issue an
			 order or directive to the transferor agency to effect the transfer of personnel
			 and property under this subtitle.
							(B)Transmittal to
			 congress requiredIf an order or directive is issued under
			 subparagraph (A), the President shall transmit a copy of the written
			 determination made with respect to such order or directive, including an
			 explanation for the need for the order or directive, to the Committee on
			 Banking, Housing, and Urban Affairs and the Committee on Appropriations of the
			 Senate and the Committee on Financial Services and the Committee on
			 Appropriations of the House of Representatives.
							(C)SunsetThe
			 authority provided in this paragraph shall terminate 3 years after the
			 designated transfer date.
							(9)Appointment
			 authority for excepted service and senior executive service
			 transferred
							(A)In
			 generalIn the case of an employee occupying a position in the
			 excepted service or the Senior Executive Service, any appointment authority
			 established pursuant to law or regulations of the Office of Personnel
			 Management for filling such positions shall be transferred, subject to
			 subparagraph (B).
							(B)Declining
			 transfers allowedAn agency or entity may decline to make a
			 transfer of authority under subparagraph (A) (and the employees appointed
			 pursuant thereto) to the extent that such authority relates to positions
			 excepted from the competitive service because of their confidential,
			 policy-making, policy-determining, or policy-advocating character, and
			 non-career positions in the Senior Executive Service (within the meaning of
			 section 3132(a)(7) of title 5, United States Code).
							(b)Timing of
			 transfers and position assignmentsEach employee to be
			 transferred under this section shall—
						(1)be transferred not
			 later than 90 days after the designated transfer date; and
						(2)receive notice of
			 a position assignment not later than 120 days after the effective date of his
			 or her transfer.
						(c)Transfer of
			 function
						(1)In
			 generalNotwithstanding any other provision of law, the transfer
			 of employees shall be deemed a transfer of functions for the purpose of section
			 3503 of title 5, United States Code.
						(2)Priority of this
			 titleIf any provisions of this title conflict with any
			 protection provided to transferred employees under section 3503 of title 5,
			 United States Code, the provisions of this title shall control.
						(d)Equal status and
			 tenure positions
						(1)Employees
			 transferred from the Federal Reserve System, FDIC, HUD, NCUA, OCC, and
			 OTSEach employee transferred to the Bureau from the Board of
			 Governors, a Federal reserve bank, the Federal Deposit Insurance Corporation,
			 the Department of Housing and Urban Development, the National Credit Union
			 Administration, the Office of the Comptroller of the Currency, or the Office of
			 Thrift Supervision shall be placed in a position at the Bureau with the same
			 status and tenure as that employee held on the day before the designated
			 transfer date.
						(2)Employees
			 transferred from the Federal Reserve SystemFor purposes of
			 determining the status and position placement of a transferred employee, any
			 period of service with the Board of Governors or a Federal reserve bank shall
			 be credited as a period of service with a Federal agency.
						(e)Additional
			 certification requirements limitedExaminers transferred to the
			 Bureau are not subject to any additional certification requirements before
			 being placed in a comparable examiner position at the Bureau examining the same
			 types of institutions as they examined before they were transferred.
					(f)Personnel
			 actions limited
						(1)2-Year
			 protectionExcept as provided in paragraph (2), each transferred
			 employee holding a permanent position on the day before the designated transfer
			 date may not, during the 2-year period beginning on the designated transfer
			 date, be involuntarily separated, or involuntarily reassigned outside his or
			 her locality pay area.
						(2)ExceptionsParagraph
			 (1) does not limit the right of the Bureau—
							(A)to separate an
			 employee for cause or for unacceptable performance;
							(B)to terminate an
			 appointment to a position excepted from the competitive service because of its
			 confidential policy-making, policy-determining, or policy-advocating character;
			 or
							(C)to reassign a
			 supervisory employee outside of his or her locality pay area when the Bureau
			 determines that the reassignment is necessary for the efficient operation of
			 the Bureau.
							(g)Pay
						(1)2-Year
			 protection
							(A)In
			 generalExcept as provided in paragraph (2), each transferred
			 employee shall, during the 2-year period beginning on the designated transfer
			 date, receive pay at a rate equal to not less than the basic rate of pay
			 (including any geographic differential) that the employee received during the
			 pay period immediately preceding the date of transfer.
							(B)LimitationNotwithstanding
			 subparagraph (A), if the employee was receiving a higher rate of basic pay on a
			 temporary basis (because of a temporary assignment, temporary promotion, or
			 other temporary action) immediately before the date of transfer, the Bureau may
			 reduce the rate of basic pay on the date on which the rate would have been
			 reduced but for the transfer, and the protected rate for the remainder of the
			 2-year period shall be the reduced rate that would have applied, but for the
			 transfer.
							(2)ExceptionsParagraph
			 (1) does not limit the right of the Bureau to reduce the rate of basic pay of a
			 transferred employee—
							(A)for cause;
							(B)for unacceptable
			 performance; or
							(C)with the consent
			 of the employee.
							(3)Protection only
			 while employedParagraph (1) applies to a transferred employee
			 only while that employee remains employed by the Bureau.
						(4)Pay increases
			 permittedParagraph (1) does not limit the authority of the
			 Bureau to increase the pay of a transferred employee.
						(h)Reorganization
						(1)Between 1st and
			 3rd year
							(A)In
			 generalIf the Bureau determines, during the 2-year period
			 beginning 1 year after the designated transfer date, that a reorganization of
			 the staff of the Bureau is required—
								(i)that
			 reorganization shall be deemed a substantial reorganization for
			 purposes of affording affected employees retirement under section 8336(d)(2) or
			 8414(b)(1)(B) of title 5, United States Code;
								(ii)before the
			 reorganization occurs, all employees in the same locality pay area as defined
			 by the Office of Personnel Management shall be placed in a uniform position
			 classification system; and
								(iii)any resulting
			 reduction in force shall be governed by the provisions of chapter 35 of title
			 5, United States Code, except that the Bureau shall—
									(I)establish
			 competitive areas (as that term is defined in regulations issued by the Office
			 of Personnel Management) to include at a minimum all employees in the same
			 locality pay area as defined by the Office of Personnel Management;
									(II)establish
			 competitive levels (as that term is defined in regulations issued by the Office
			 of Personnel Management) without regard to whether the particular employees
			 have been appointed to positions in the competitive service or the excepted
			 service; and
									(III)afford employees
			 appointed to positions in the excepted service (other than to a position
			 excepted from the competitive service because of its confidential
			 policy-making, policy-determining, or policy-advocating character) the same
			 assignment rights to positions within the Bureau as employees appointed to
			 positions in the competitive service.
									(B)Service credit
			 for reductions in forceFor purposes of this paragraph, periods
			 of service with a Federal home loan bank, a joint office of the Federal home
			 loan banks, the Board of Governors, a Federal reserve bank, the Federal Deposit
			 Insurance Corporation, or the National Credit Union Administration shall be
			 credited as periods of service with a Federal agency.
							(2)After 3rd
			 year
							(A)In
			 generalIf the Bureau determines, at any time after the 3-year
			 period beginning on the designated transfer date, that a reorganization of the
			 staff of the Bureau is required, any resulting reduction in force shall be
			 governed by the provisions of chapter 35 of title 5, United States Code, except
			 that the Bureau shall establish competitive levels (as that term is defined in
			 regulations issued by the Office of Personnel Management) without regard to
			 types of appointment held by particular employees transferred under this
			 section.
							(B)Service credit
			 for reductions in forceFor purposes of this paragraph, periods
			 of service with a Federal home loan bank, a joint office of the Federal home
			 loan banks, the Board of Governors, a Federal reserve bank, the Federal Deposit
			 Insurance Corporation, or the National Credit Union Administration shall be
			 credited as periods of service with a Federal agency.
							(i)Benefits
						(1)Retirement
			 benefits for transferred employees
							(A)In
			 General
								(i)Continuation of
			 existing retirement planUnless an election is made under clause
			 (iii) or subparagraph (B), each employee transferred pursuant to this subtitle
			 shall remain enrolled in the existing retirement plan of that employee as of
			 the date of transfer, through any period of continuous employment with the
			 Bureau.
								(ii)Employer
			 contributionThe Bureau shall pay any employer contributions to
			 the existing retirement plan of each transferred employee, as required under
			 that plan.
								(iii)Option to
			 elect into the Federal Reserve System retirement plan and Federal Reserve
			 System thrift planAny employee transferred pursuant to this
			 subtitle may, during the 1-year period beginning 6 months after the designated
			 transfer date, elect to end their participation and benefit accruals under
			 their existing retirement plan or plans and elect to participate in both the
			 Federal Reserve System Retirement Plan and the Federal Reserve System Thrift
			 Plan, through any period of continuous employment with the Bureau, under the
			 same terms as are applicable to Federal Reserve System transferred employees,
			 as provided in subparagraph (C). An election of coverage by the Federal Reserve
			 System Retirement Plan and the Federal Reserve System Thrift Plan shall begin
			 on the day following the end of the 18-month period beginning on the designated
			 transfer date, and benefit accruals under the existing retirement plan of the
			 transferred employee shall end on the last day of the 18-month period beginning
			 on the designated transfer date If an employee elects to participate in the
			 Federal Reserve System Retirement Plan and the Federal Reserve System Thrift
			 Plan, all of the service of the employee that was creditable under their
			 existing retirement plan shall be transferred to the Federal Reserve System
			 Retirement Plan on the day following the end of the 18-month period beginning
			 on the designated transfer date.
								(iv)Bureau
			 contributionThe Bureau shall pay an employer contribution to the
			 Federal Reserve System Retirement Plan, in the amount established as an
			 employer contribution under the Federal Employees Retirement System, as
			 established under chapter 84 of title 5, United States Code, for each Bureau
			 employee who elects to participate in the Federal Reserve System Retirement
			 Plan under this subparagraph. The Bureau shall pay an employer contribution to
			 the Federal Reserve System Thrift Plan for each Bureau employee who elects to
			 participate in such plan, as required under the terms of the Federal Reserve
			 System Thrift Plan.
								(v)Additional
			 fundingThe Bureau shall transfer to the Federal Reserve System
			 Retirement Plan an amount determined by the Board of Governors, in consultation
			 with the Bureau, to be necessary to reimburse the Federal Reserve System
			 Retirement Plan for the costs to such plan of providing benefits to employees
			 electing coverage under the Federal Reserve System Retirement Plan under
			 subparagraph (iii), and who were transferred to the Bureau from outside of the
			 Federal Reserve System.
								(vi)Option to elect
			 into thrift plan created by the bureauIf the Bureau chooses to
			 establish a thrift plan, the employees transferred pursuant to this subtitle
			 shall have the option to elect, under such terms and conditions as the Bureau
			 may establish, coverage under such a thrift plan established by the Bureau.
			 Transferred employees may not remain in the thrift plan of the agency from
			 which the employee transferred under this subtitle, if the employee elects to
			 participate in a thrift plan established by the Bureau.
								(B)Option for
			 employees transferred from federal reserve system to be subject to the federal
			 employee retirement program
								(i)ElectionAny
			 Federal Reserve System transferred employee who was enrolled in the Federal
			 Reserve System Retirement Plan on the day before the date of his or her
			 transfer to the Bureau may, during the 1-year period beginning 6 months after
			 the designated transfer date, elect to be subject to the Federal Employee
			 Retirement Program.
								(ii)Effective date
			 of coverageAn election of coverage by the Federal Employee
			 Retirement Program under this subparagraph shall begin on the day following the
			 end of the 18-month period beginning on the designated transfer date, and
			 benefit accruals under the existing retirement plan of the Federal Reserve
			 System transferred employee shall end on the last day of the 18-month period
			 beginning on the designated transfer date.
								(C)Bureau
			 participation in Federal Reserve System retirement plan
								(i)Benefits
			 providedFederal Reserve System employees transferred pursuant to
			 this subtitle shall continue to be eligible to participate in the Federal
			 Reserve System Retirement Plan and Federal Reserve System Thrift Plan through
			 any period of continuous employment with the Bureau, unless the employee makes
			 an election under subparagraph (A)(vi) or (B). The retirement benefits,
			 formulas, and features offered to the Federal Reserve System transferred
			 employees shall be the same as those offered to employees of the Board of
			 Governors who participate in the Federal Reserve System Retirement Plan and the
			 Federal Reserve System Thrift Plan, as amended from time to time.
								(ii)LimitationThe
			 Bureau shall not have responsibility or authority—
									(I)to amend an
			 existing retirement plan (including the Federal Reserve System Retirement Plan
			 or Federal Reserve System Thrift Plan);
									(II)for administering
			 an existing retirement plan (including the Federal Reserve System Retirement
			 Plan or Federal Reserve System Thrift Plan); or
									(III)for ensuring the
			 plans comply with applicable laws, fiduciary rules, and related
			 responsibilities.
									(iii)Tax qualified
			 statusNotwithstanding any other provision of law, providing
			 benefits to Federal Reserve System employees transferred to the Bureau pursuant
			 to this subtitle, and to employees who elect coverage pursuant to subparagraph
			 (A)(iii) or under section 1013(a)(2)(B), shall not cause any existing
			 retirement plan (including the Federal Reserve System Retirement Plan and the
			 Federal Reserve System Thrift Plan) to lose its tax-qualified status under
			 sections 401(a) and 501(a) of the Internal Revenue Code of 1986.
								(iv)Bureau
			 contributionThe Bureau shall pay any employer contributions to
			 the existing retirement plan (including the Federal Reserve System Retirement
			 Plan and the Federal Reserve System Thrift Plan) for each Federal Reserve
			 System transferred employee participating in those plans, as required under the
			 plan, after the designated transfer date.
								(v)Controlled group
			 statusThe Bureau is the same employer as the Federal Reserve
			 System (as comprised of the Board of Governors and each of the 12 Federal
			 reserve banks prior to the date of enactment of this Act) for purposes of
			 subsections (b), (c), (m), and (o) of section 414 of the Internal Revenue Code
			 of 1986 (26 U.S.C. 414).
								(D)DefinitionsFor
			 purposes of this paragraph—
								(i)the
			 term existing retirement plan means, with respect to an employee
			 transferred pursuant to this subtitle, the retirement plan (including the
			 Financial Institutions Retirement Fund) and any associated thrift savings plan,
			 of the agency from which the employee was transferred under this subtitle, in
			 which the employee was enrolled on the day before the date on which the
			 employee was transferred;
								(ii)the
			 term Federal Employee Retirement Program means either the Civil
			 Service Retirement System established under chapter 83 of title 5, United
			 States Code, or the Federal Employees Retirement System established under
			 chapter 84 of title 5, United States Code, depending upon the service history
			 of the individual;
								(iii)the term
			 Federal Reserve System transferred employee means a transferred
			 employee who is an employee of the Board of Governors or a Federal reserve bank
			 on the day before the designated transfer date, and who is transferred to the
			 Bureau on the designated transfer date pursuant to this subtitle;
								(iv)the
			 term Federal Reserve System Retirement Plan means the Retirement
			 Plan for Employees of the Federal Reserve System; and
								(v)the term
			 Federal Reserve System Thrift Plan means the Thrift Plan for
			 Employees of the Federal Reserve System.
								(2)Benefits other
			 than retirement benefits for transferred employees
							(A)During 1st
			 year
								(i)Existing plans
			 continueEach employee transferred pursuant to this subtitle may,
			 for 1 year after the designated transfer date, retain membership in any other
			 employee benefit program of the agency or bank from which the employee
			 transferred, including a medical, dental, vision, long term care, or life
			 insurance program, to which the employee belonged on the day before the
			 designated transfer date.
								(ii)Employer
			 contributionThe Bureau shall reimburse the agency or bank from
			 which an employee was transferred for any cost incurred by that agency or bank
			 in continuing to extend coverage in the benefit program to the employee, as
			 required under that program or negotiated agreements.
								(B)Medical, dental,
			 vision, or life insurance after first yearIf, at the end of the
			 1-year period beginning on the designated transfer date, the Bureau has not
			 established its own, or arranged for participation in another entity’s,
			 medical, dental, vision, or life insurance program, an employee transferred
			 pursuant to this subtitle who was a member of such a program at the agency or
			 Federal reserve bank from which the employee transferred may, before the
			 coverage of that employee ends under subparagraph (A)(i), elect to enroll,
			 without regard to any regularly scheduled open season, in—
								(i)the
			 enhanced dental benefits program established under chapter 89A of title 5,
			 United States Code;
								(ii)the
			 enhanced vision benefits established under chapter 89B of title 5, United
			 States Code;
								(iii)the Federal
			 Employees Group Life Insurance Program established under chapter 87 of title 5,
			 United States Code, without regard to any requirement of insurability;
			 and
								(iv)the
			 Federal Employees Health Benefits Program established under chapter 89 of title
			 5, United States Code.
								(C)Long term care
			 insurance after 1st yearIf, at the end of the 1-year period
			 beginning on the designated transfer date, the Bureau has not established its
			 own, or arranged for participation in another entity’s, long term care
			 insurance program, an employee transferred pursuant to this subtitle who was a
			 member of such a program at the agency or Federal reserve bank from which the
			 employee transferred may, before the coverage of that employee ends under
			 subparagraph (A)(i), elect to apply for coverage under the Federal Long Term
			 Care Insurance Program established under chapter 90 of title 5, United States
			 Code, under the underwriting requirements applicable to a new active workforce
			 member (as defined in part 875 of title 5, Code of Federal Regulations).
							(D)Employee
			 contributionAn individual enrolled in the Federal Employees
			 Health Benefits program shall pay any employee contribution required by the
			 plan.
							(E)Additional
			 fundingThe Bureau shall transfer to the Federal Employees Health
			 Benefits Fund established under section 8909 of title 5, United States Code, an
			 amount determined by the Director of the Office of Personnel Management, after
			 consultation with the Bureau and the Office of Management and Budget, to be
			 necessary to reimburse the Fund for the cost to the Fund of providing benefits
			 under this paragraph.
							(F)Credit for time
			 enrolled in other plansFor employees transferred under this
			 title, enrollment in a health benefits plan administered by a transferor agency
			 or a Federal reserve bank, as the case may be, immediately before enrollment in
			 a health benefits plan under chapter 89 of title 5, United States Code, shall
			 be considered as enrollment in a health benefits plan under that chapter for
			 purposes of section 8905(b)(1)(A) of title 5, United States Code.
							(G)Special
			 provisions to ensure continuation of life insurance benefits
								(i)In
			 generalAn annuitant (as defined in section 8901(3) of title 5,
			 United States Code) who is enrolled in a life insurance plan administered by a
			 transferor agency on the day before the designated transfer date shall be
			 eligible for coverage by a life insurance plan under sections 8706(b), 8714a,
			 8714b, and 8714c of title 5, United States Code, or in a life insurance plan
			 established by the Bureau, without regard to any regularly scheduled open
			 season and requirement of insurability.
								(ii)Employee
			 contributionAn individual enrolled in a life insurance plan
			 under this subparagraph shall pay any employee contribution required by the
			 plan.
								(iii)Additional
			 fundingThe Bureau shall transfer to the Employees’ Life
			 Insurance Fund established under section 8714 of title 5, United States Code,
			 an amount determined by the Director of the Office of Personnel Management,
			 after consultation with the Bureau and the Office of Management and Budget, to
			 be necessary to reimburse the Fund for the cost to the Fund of providing
			 benefits under this subparagraph not otherwise paid for by the employee under
			 clause (ii).
								(iv)Credit for time
			 enrolled in other plansFor employees transferred under this
			 title, enrollment in a life insurance plan administered by a transferor agency
			 immediately before enrollment in a life insurance plan under chapter 87 of
			 title 5, United States Code, shall be considered as enrollment in a life
			 insurance plan under that chapter for purposes of section 8706(b)(1)(A) of
			 title 5, United States Code.
								(3)OPM
			 rulesThe Office of Personnel Management shall issue such rules
			 as are necessary to carry out this subsection.
						(j)Implementation
			 of uniform pay and classification systemNot later than 2 years
			 after the designated transfer date, the Bureau shall implement a uniform pay
			 and classification system for all employees transferred under this
			 title.
					(k)Equitable
			 treatmentIn administering the provisions of this section, the
			 Bureau—
						(1)shall take no
			 action that would unfairly disadvantage transferred employees relative to each
			 other based on their prior employment by the Board of Governors, the Federal
			 Deposit Insurance Corporation, the Department of Housing and Urban Development,
			 the National Credit Union Administration, the Office of the Comptroller of the
			 Currency, the Office of Thrift Supervision, a Federal reserve bank, a Federal
			 home loan bank, or a joint office of the Federal home loan banks; and
						(2)may take such
			 action as is appropriate in individual cases so that employees transferred
			 under this section receive equitable treatment, with respect to the status,
			 tenure, pay, benefits (other than benefits under programs administered by the
			 Office of Personnel Management), and accrued leave or vacation time of those
			 employees, for prior periods of service with any Federal agency, including the
			 Board of Governors, the Corporation, the Department of Housing and Urban
			 Development, the National Credit Union Administration, the Office of the
			 Comptroller of the Currency, the Office of Thrift Supervision, a Federal
			 reserve bank, a Federal home loan bank, or a joint office of the Federal home
			 loan banks.
						(l)ImplementationIn
			 implementing the provisions of this section, the Bureau shall coordinate with
			 the Office of Personnel Management and other entities having expertise in
			 matters related to employment to ensure a fair and orderly transition for
			 affected employees.
					1065.Incidental
			 transfers
					(a)Incidental
			 transfers authorizedThe Director of the Office of Management and
			 Budget, in consultation with the Secretary, shall make such additional
			 incidental transfers and dispositions of assets and liabilities held, used,
			 arising from, available, or to be made available, in connection with the
			 functions transferred by this title, as the Director may determine necessary to
			 accomplish the purposes of this title.
					(b)SunsetThe
			 authority provided in this section shall terminate 5 years after the date of
			 enactment of this Act.
					1066.Interim
			 authority of the Secretary
					(a)In
			 generalThe Secretary is authorized to perform the functions of
			 the Bureau under this subtitle until the Director of the Bureau is confirmed by
			 the Senate in accordance with section 1011.
					(b)Interim
			 administrative services by the department of the treasuryThe
			 Department of the Treasury may provide administrative services necessary to
			 support the Bureau before the designated transfer date.
					1067.Transition
			 oversight
					(a)PurposeThe
			 purpose of this section is to ensure that the Bureau—
						(1)has an orderly and
			 organized startup;
						(2)attracts and
			 retains a qualified workforce; and
						(3)establishes
			 comprehensive employee training and benefits programs.
						(b)Reporting
			 requirement
						(1)In
			 generalThe Bureau shall submit an annual report to the Committee
			 on Banking, Housing, and Urban Affairs of the Senate and the Committee on
			 Financial Services of the House of Representatives that includes the plans
			 described in paragraph (2).
						(2)PlansThe
			 plans described in this paragraph are as follows:
							(A)Training and
			 workforce development planThe Bureau shall submit a training and
			 workforce development plan that includes, to the extent practicable—
								(i)identification of
			 skill and technical expertise needs and actions taken to meet those
			 requirements;
								(ii)steps taken to
			 foster innovation and creativity;
								(iii)leadership
			 development and succession planning; and
								(iv)effective use of
			 technology by employees.
								(B)Workplace
			 flexibilities planThe Bureau shall submit a workforce
			 flexibility plan that includes, to the extent practicable—
								(i)telework;
								(ii)flexible work
			 schedules;
								(iii)phased
			 retirement;
								(iv)reemployed
			 annuitants;
								(v)part-time
			 work;
								(vi)job
			 sharing;
								(vii)parental leave
			 benefits and childcare assistance;
								(viii)domestic
			 partner benefits;
								(ix)other workplace
			 flexibilities; or
								(x)any
			 combination of the items described in clauses (i) through (ix).
								(C)Recruitment and
			 retention planThe Bureau shall submit a recruitment and
			 retention plan that includes, to the extent practicable, provisions relating
			 to—
								(i)the
			 steps necessary to target highly qualified applicant pools with diverse
			 backgrounds;
								(ii)streamlined
			 employment application processes;
								(iii)the provision of
			 timely notification of the status of employment applications to applicants;
			 and
								(iv)the
			 collection of information to measure indicators of hiring effectiveness.
								(c)ExpirationThe
			 reporting requirement under subsection (b) shall terminate 5 years after the
			 date of enactment of this Act.
					(d)Rule of
			 constructionNothing in this section may be construed to
			 affect—
						(1)a
			 collective bargaining agreement, as that term is defined in section 7103(a)(8)
			 of title 5, United States Code, that is in effect on the date of enactment of
			 this Act; or
						(2)the rights of
			 employees under chapter 71 of title 5, United States Code.
						(e)Participation in
			 examinationsIn order to prepare the Bureau to conduct
			 examinations under section 1025 upon the designated transfer date, the Bureau
			 and the applicable prudential regulator may agree to include, on a sampling
			 basis, examiners on examinations of the compliance with Federal consumer
			 financial law of institutions described in section 1025(a) conducted by the
			 prudential regulators prior to the designated transfer date.
					GRegulatory
			 Improvements
				1071.Small business
			 data collection
					(a)In
			 generalThe Equal Credit Opportunity Act (15 U.S.C. 1691 et seq.)
			 is amended by inserting after section 704A the following:
						
							704B.Small business
				loan data collection
								(a)PurposeThe
				purpose of this section is to facilitate enforcement of fair lending laws and
				enable communities, governmental entities, and creditors to identify business
				and community development needs and opportunities of women-owned,
				minority-owned, and small businesses.
								(b)Information
				gatheringSubject to the requirements of this section, in the
				case of any application to a financial institution for credit for women-owned,
				minority-owned, or small business, the financial institution shall—
									(1)inquire whether
				the business is a women-owned, minority-owned, or small business, without
				regard to whether such application is received in person, by mail, by
				telephone, by electronic mail or other form of electronic transmission, or by
				any other means, and whether or not such application is in response to a
				solicitation by the financial institution; and
									(2)maintain a record
				of the responses to such inquiry, separate from the application and
				accompanying information.
									(c)Right To
				refuseAny applicant for credit may refuse to provide any
				information requested pursuant to subsection (b) in connection with any
				application for credit.
								(d)No access by
				underwriters
									(1)LimitationWhere
				feasible, no loan underwriter or other officer or employee of a financial
				institution, or any affiliate of a financial institution, involved in making
				any determination concerning an application for credit shall have access to any
				information provided by the applicant pursuant to a request under subsection
				(b) in connection with such application.
									(2)Limited
				accessIf a financial institution determines that a loan
				underwriter or other officer or employee of a financial institution, or any
				affiliate of a financial institution, involved in making any determination
				concerning an application for credit should have access to any information
				provided by the applicant pursuant to a request under subsection (b), the
				financial institution shall provide notice to the applicant of the access of
				the underwriter to such information, along with notice that the financial
				institution may not discriminate on the basis of such information.
									(e)Form and manner
				of information
									(1)In
				generalEach financial institution shall compile and maintain, in
				accordance with regulations of the Bureau, a record of the information provided
				by any loan applicant pursuant to a request under subsection (b).
									(2)ItemizationInformation
				compiled and maintained under paragraph (1) shall be itemized in order to
				clearly and conspicuously disclose—
										(A)the number of the
				application and the date on which the application was received;
										(B)the type and
				purpose of the loan or other credit being applied for;
										(C)the amount of the
				credit or credit limit applied for, and the amount of the credit transaction or
				the credit limit approved for such applicant;
										(D)the type of action
				taken with respect to such application, and the date of such action;
										(E)the census tract
				in which is located the principal place of business of the women-owned,
				minority-owned, or small business loan applicant;
										(F)the gross annual
				revenue of the business in the last fiscal year of the women-owned,
				minority-owned, or small business loan applicant preceding the date of the
				application;
										(G)the race, sex, and
				ethnicity of the principal owners of the business; and
										(H)any additional
				data that the Bureau determines would aid in fulfilling the purposes of this
				section.
										(3)No personally
				identifiable informationIn compiling and maintaining any record
				of information under this section, a financial institution may not include in
				such record the name, specific address (other than the census tract required
				under paragraph (1)(E)), telephone number, electronic mail address, or any
				other personally identifiable information concerning any individual who is, or
				is connected with, the women-owned, minority-owned, or small business loan
				applicant.
									(4)Discretion to
				delete or modify publicly available dataThe Bureau may, at its
				discretion, delete or modify data collected under this section which is or will
				be available to the public, if the Bureau determines that the deletion or
				modification of the data would advance a privacy interest.
									(f)Availability of
				information
									(1)Submission to
				BureauThe data required to be compiled and maintained under this
				section by any financial institution shall be submitted annually to the
				Bureau.
									(2)Availability of
				informationInformation compiled and maintained under this
				section shall be—
										(A)retained for not
				less than 3 years after the date of preparation;
										(B)made available to
				any member of the public, upon request, in the form required under regulations
				prescribed by the Bureau;
										(C)annually made
				available to the public generally by the Bureau, in such form and in such
				manner as is determined by the Bureau, by regulation.
										(3)Compilation of
				aggregate dataThe Bureau may, at its discretion—
										(A)compile and
				aggregate data collected under this section for its own use; and
										(B)make public such
				compilations of aggregate data.
										(g)Bureau
				action
									(1)In
				generalThe Bureau shall prescribe such rules and issue such
				guidance as may be necessary to carry out, enforce, and compile data pursuant
				to this section.
									(2)ExceptionsThe
				Bureau, by rule or order, may adopt exceptions to any requirement of this
				section and may, conditionally or unconditionally, exempt any financial
				institution or class of financial institutions from the requirements of this
				section, as the Bureau deems necessary or appropriate to carry out the purposes
				of this section.
									(3)GuidanceThe
				Bureau shall issue guidance designed to facilitate compliance with the
				requirements of this section, including assisting financial institutions in
				working with applicants to determine whether the applicants are women-owned,
				minority-owned, or small businesses for purposes of this section.
									(h)DefinitionsFor
				purposes of this section, the following definitions shall apply:
									(1)Financial
				institutionThe term financial institution means any
				partnership, company, corporation, association (incorporated or
				unincorporated), trust, estate, cooperative organization, or other entity that
				engages in any financial activity.
									(2)Small
				businessThe term small business has the same
				meaning as the term small business concern in section 3 of the
				Small Business Act (15 U.S.C. 632).
									(3)Small business
				loanThe term small business loan means a loan
				made to a small business.
									(4)MinorityThe
				term minority has the same meaning as in section 1204(c)(3) of the
				Financial Institutions Reform, Recovery, and Enforcement Act of 1989.
									(5)Minority-owned
				businessThe term minority-owned business means a
				business—
										(A)more than 50
				percent of the ownership or control of which is held by 1 or more minority
				individuals; and
										(B)more than 50
				percent of the net profit or loss of which accrues to 1 or more minority
				individuals.
										(6)Women-owned
				businessThe term women-owned business means a
				business—
										(A)more than 50
				percent of the ownership or control of which is held by 1 or more women;
				and
										(B)more than 50
				percent of the net profit or loss of which accrues to 1 or more
				women.
										.
					(b)Technical and
			 conforming amendmentsSection 701(b) of the Equal Credit
			 Opportunity Act (15 U.S.C. 1691(b)) is amended—
						(1)in paragraph (3),
			 by striking or at the end;
						(2)in paragraph (4),
			 by striking the period at the end and inserting ; or; and
						(3)by inserting after
			 paragraph (4), the following:
							
								(5)to make an inquiry
				under section 704B, in accordance with the requirements of that
				section.
								.
						(c)Clerical
			 amendmentThe table of sections for title VII of the Consumer
			 Credit Protection Act is amended by inserting after the item relating to
			 section 704A the following new item:
						
							
								704B. Small business loan data
				collection.
							
							.
					(d)Effective
			 dateThis section shall become effective on the designated
			 transfer date.
					1072.Assistance for
			 economically vulnerable individuals and families
					(a)HERA
			 amendmentsSection 1132 of the Housing and Economic Recovery Act
			 of 2008 (12 U.S.C. 1701x note) is amended—
						(1)in subsection (a),
			 by inserting in each of paragraphs (1), (2), (3), and (4) “or economically
			 vulnerable individuals and families” after homebuyers each place
			 that term appears;
						(2)in subsection
			 (b)(1), by inserting or economically vulnerable individuals and
			 families after homebuyers;
						(3)in subsection
			 (c)(1)—
							(A)in subparagraph
			 (A), by striking or at the end;
							(B)in subparagraph
			 (B), by striking the period at the end and inserting ; or;
			 and
							(C)by adding at the
			 end the following:
								
									(C)a nonprofit
				corporation that—
										(i)is
				exempt from taxation under section 501(c)(3) of the Internal Revenue Code of
				1986; and
										(ii)specializes or
				has expertise in working with economically vulnerable individuals and families,
				but whose primary purpose is not provision of credit counseling
				services.
										;
				and
							(4)in subsection
			 (d)(1), by striking not more than 5.
						(b)ApplicabilityAmendments
			 made by subsection (a) shall not apply to programs authorized by section 1132
			 of the Housing and Economic Recovery Act of 2008 (12 U.S.C. 1701x note) that
			 are funded with appropriations prior to fiscal year 2011.
					1073.Remittance
			 transfers
					(a)Treatment of
			 remittance transfersThe Electronic Fund Transfer Act (15 U.S.C. 1693 et
			 seq.) is amended—
						(1)in section 902(b)
			 (15 U.S.C. 1693(b)), by inserting and remittance after
			 electronic fund;
						(2)in section 904(c)
			 (15 U.S.C. 1693b(c)), in the first sentence, by inserting “or remittance
			 transfers” after “electronic fund transfers”;
						(3)by redesignating
			 sections 919, 920, 921, and 922 as sections 920, 921, 922, and 923,
			 respectively; and
						(4)by inserting after
			 section 918 the following:
							
								919.Remittance
				transfers
									(a)Disclosures
				required for remittance transfers
										(1)In
				generalEach remittance transfer provider shall make disclosures
				as required under this section and in accordance with rules prescribed by the
				Board. Disclosures required under this section shall be in addition to any
				other disclosures applicable under this title.
										(2)DisclosuresSubject
				to rules prescribed by the Board, a remittance transfer provider shall provide,
				in writing and in a form that the sender may keep, to each sender requesting a
				remittance transfer, as applicable to the transaction—
											(A)at the time at
				which the sender requests a remittance transfer to be initiated, and prior to
				the sender making any payment in connection with the remittance transfer, a
				disclosure describing—
												(i)the amount of
				currency that will be received by the designated recipient, using the values of
				the currency into which the funds will be exchanged;
												(ii)the amount of
				transfer and any other fees charged by the remittance transfer provider for the
				remittance transfer; and
												(iii)any exchange
				rate to be used by the remittance transfer provider for the remittance
				transfer, to the nearest 1/100th of a point; and
												(B)at the time at
				which the sender makes payment in connection with the remittance
				transfer—
												(i)a
				receipt showing—
													(I)the information
				described in subparagraph (A);
													(II)the promised date
				of delivery to the designated recipient; and
													(III)the name and
				either the telephone number or the address of the designated recipient, if
				either the telephone number or the address of the designated recipient is
				provided by the sender; and
													(ii)a
				statement containing—
													(I)information about
				the rights of the sender under this section regarding the resolution of errors;
				and
													(II)appropriate
				contact information for—
														(aa)the
				remittance transfer provider; and
														(bb)the
				State agency that regulates the remittance transfer provider and the Board,
				including the toll-free telephone number established under section 1013 of the
				Consumer Financial Protection Act of 2010.
														(3)Requirements
				relating to disclosuresWith respect to each disclosure required
				to be provided under paragraph (2) a remittance transfer provider shall—
											(A)provide an initial
				notice and receipt, as required by subparagraphs (A) and (B) of paragraph (2),
				and an error resolution statement, as required by subsection (d), that clearly
				and conspicuously describe the information required to be disclosed therein;
				and
											(B)with respect to
				any transaction that a sender conducts electronically, comply with the
				Electronic Signatures in Global and National Commerce Act (15 U.S.C. 7001 et
				seq.).
											(4)Exception for
				disclosures of amount received
											(A)In
				generalSubject to the rules prescribed by the Board, and except
				as provided under subparagraph (B), the disclosures required regarding the
				amount of currency that will be received by the designated recipient shall be
				deemed to be accurate, so long as the disclosures provide a reasonably accurate
				estimate of the foreign currency to be received. This paragraph shall apply
				only to a remittance transfer provider who is an insured depository
				institution, as defined in section 3 of the Federal Deposit Insurance Act (12
				U.S.C. 1813), or an insured credit union, as defined in section 101 of the
				Federal Credit Union Act (12 U.S.C. 1752), and if—
												(i)a
				remittance transfer is conducted through a demand deposit, savings deposit, or
				other asset account that the sender holds with such remittance transfer
				provider; and
												(ii)at the time at
				which the sender requests the transaction, the remittance transfer provider is
				unable to know, for reasons beyond its control, the amount of currency that
				will be made available to the designated recipient.
												(B)DeadlineThe
				application of subparagraph (A) shall terminate 5 years after the date of
				enactment of the Consumer Financial Protection Act of 2010, unless the Board
				determines that termination of such provision would negatively affect the
				ability of remittance transfer providers described in subparagraph (A) to send
				remittances to locations in foreign countries, in which case, the Board may, by
				rule, extend the application of subparagraph (A) to not longer than 10 years
				after the date of enactment of the Consumer Financial Protection Act of
				2010.
											(5)Exemption
				authorityThe Board may, by rule, permit a remittance transfer
				provider to satisfy the requirements of—
											(A)paragraph (2)(A)
				orally, if the transaction is conducted entirely by telephone;
											(B)paragraph (2)(B),
				in the case of a transaction conducted entirely by telephone, by mailing the
				disclosures required under such subparagraph to the sender, not later than 1
				business day after the date on which the transaction is conducted, or by
				including such documents in the next periodic statement, if the telephone
				transaction is conducted through a demand deposit, savings deposit, or other
				asset account that the sender holds with the remittance transfer
				provider;
											(C)subparagraphs (A)
				and (B) of paragraph (2) together in one written disclosure, but only to the
				extent that the information provided in accordance with paragraph (3)(A) is
				accurate at the time at which payment is made in connection with the subject
				remittance transfer; and
											(D)paragraph (2)(A),
				without compliance with section 101(c) of the Electronic Signatures in Global
				Commerce Act, if a sender initiates the transaction electronically and the
				information is displayed electronically in a manner that the sender can
				keep.
											(6)Storefront and
				internet notices
											(A)In
				general
												(i)Prominent
				postingSubject to subparagraph (B), the Board may prescribe
				rules to require a remittance transfer provider to prominently post, and timely
				update, a notice describing a model remittance transfer for one or more
				amounts, as the Board may determine, which notice shall show the amount of
				currency that will be received by the designated recipient, using the values of
				the currency into which the funds will be exchanged.
												(ii)Onsite
				displaysThe Board may require the notice prescribed under this
				subparagraph to be displayed in every physical storefront location owned or
				controlled by the remittance transfer provider.
												(iii)Internet
				noticesSubject to paragraph (3), the Board shall prescribe rules
				to require a remittance transfer provider that provides remittance transfers
				via the Internet to provide a notice, comparable to a storefront notice
				described in this subparagraph, located on the home page or landing page (with
				respect to such remittance transfer services) owned or controlled by the
				remittance transfer provider.
												(iv)Rulemaking
				authorityIn prescribing rules under this subparagraph, the Board
				may impose standards or requirements regarding the provision of the storefront
				and Internet notices required under this subparagraph and the provision of the
				disclosures required under paragraphs (2) and (3).
												(B)Study and
				analysisPrior to proposing rules under subparagraph (A), the
				Board shall undertake appropriate studies and analyses, which shall be
				consistent with section 904(a)(2), and may include an advanced notice of
				proposed rulemaking, to determine whether a storefront notice or Internet
				notice facilitates the ability of a consumer—
												(i)to
				compare prices for remittance transfers; and
												(ii)to understand the
				types and amounts of any fees or costs imposed on remittance transfers.
												(b)Foreign language
				disclosuresThe disclosures required under this section shall be
				made in English and in each of the foreign languages principally used by the
				remittance transfer provider, or any of its agents, to advertise, solicit, or
				market, either orally or in writing, at that office.
									(c)Regulations
				regarding transfers to certain nationsIf the Board determines
				that a recipient nation does not legally allow, or the method by which
				transactions are made in the recipient country do not allow, a remittance
				transfer provider to know the amount of currency that will be received by the
				designated recipient, the Board may prescribe rules (not later than 18 months
				after the date of enactment of the Consumer Financial Protection Act of 2010)
				addressing the issue, which rules shall include standards for a remittance
				transfer provider to provide—
										(1)a receipt that is
				consistent with subsections (a) and (b); and
										(2)a reasonably
				accurate estimate of the foreign currency to be received, based on the rate
				provided to the sender by the remittance transfer provider at the time at which
				the transaction was initiated by the sender.
										(d)Remittance
				transfer errors
										(1)Error
				resolution
											(A)In
				generalIf a remittance transfer provider receives oral or
				written notice from the sender within 180 days of the promised date of delivery
				that an error occurred with respect to a remittance transfer, including the
				amount of currency designated in subsection (a)(3)(A) that was to be sent to
				the designated recipient of the remittance transfer, using the values of the
				currency into which the funds should have been exchanged, but was not made
				available to the designated recipient in the foreign country, the remittance
				transfer provider shall resolve the error pursuant to this subsection and
				investigate the reason for the error.
											(B)RemediesNot
				later than 90 days after the date of receipt of a notice from the sender
				pursuant to subparagraph (A), the remittance transfer provider shall, as
				applicable to the error and as designated by the sender—
												(i)refund to the
				sender the total amount of funds tendered by the sender in connection with the
				remittance transfer which was not properly transmitted;
												(ii)make available to
				the designated recipient, without additional cost to the designated recipient
				or to the sender, the amount appropriate to resolve the error;
												(iii)provide such
				other remedy, as determined appropriate by rule of the Board for the protection
				of senders; or
												(iv)provide written
				notice to the sender that there was no error with an explanation responding to
				the specific complaint of the sender.
												(2)RulesThe
				Board shall establish, by rule issued not later than 18 months after the date
				of enactment of the Consumer Financial Protection Act of 2010, clear and
				appropriate standards for remittance transfer providers with respect to error
				resolution relating to remittance transfers, to protect senders from such
				errors. Standards prescribed under this paragraph shall include appropriate
				standards regarding record keeping, as required, including
				documentation—
											(A)of the complaint
				of the sender;
											(B)that the sender
				provides the remittance transfer provider with respect to the alleged error;
				and
											(C)of the findings of
				the remittance transfer provider regarding the investigation of the alleged
				error that the sender brought to their attention.
											(3)Cancellation and
				refund policy rulesNot later than 18 months after the date of
				enactment of the Consumer Financial Protection Act of 2010, the Board shall
				issue final rules regarding appropriate remittance transfer cancellation and
				refund policies for consumers.
										(e)Applicability of
				this title
										(1)In
				generalA remittance transfer that is not an electronic fund
				transfer, as defined in section 903, shall not be subject to any of the
				provisions of sections 905 through 913. A remittance transfer that is an
				electronic fund transfer, as defined in section 903, shall be subject to all
				provisions of this title, except for section 908, that are otherwise applicable
				to electronic fund transfers under this title.
										(2)Rule of
				constructionNothing in this section shall be construed—
											(A)to affect the
				application to any transaction, to any remittance provider, or to any other
				person of any of the provisions of subchapter II of chapter 53 of title 31,
				United States Code, section 21 of the Federal Deposit Insurance Act (12 U.S.C.
				1829b), or chapter 2 of title I of Public Law 91–508 (12 U.S.C. 1951–1959), or
				any regulations promulgated thereunder; or
											(B)to cause any fund
				transfer that would not otherwise be treated as such under paragraph (1) to be
				treated as an electronic fund transfer, or as otherwise subject to this title,
				for the purposes of any of the provisions referred to in subparagraph (A) or
				any regulations promulgated thereunder.
											(f)Acts of
				agents
										(1)In
				generalA remittance transfer provider shall be liable for any
				violation of this section by any agent, authorized delegate, or person
				affiliated with such provider, when such agent, authorized delegate, or
				affiliate acts for that remittance transfer provider.
										(2)Obligations of
				remittance transfer providersThe Board shall prescribe rules to
				implement appropriate standards or conditions of, liability of a remittance
				transfer provider, including a provider who acts through an agent or authorized
				delegate. An agency charged with enforcing the requirements of this section, or
				rules prescribed by the Board under this section, may consider, in any action
				or other proceeding against a remittance transfer provider, the extent to which
				the provider had established and maintained policies or procedures for
				compliance, including policies, procedures, or other appropriate oversight
				measures designed to assure compliance by an agent or authorized delegate
				acting for such provider.
										(g)DefinitionsAs
				used in this section—
										(1)the term
				designated recipient means any person located in a foreign country
				and identified by the sender as the authorized recipient of a remittance
				transfer to be made by a remittance transfer provider, except that a designated
				recipient shall not be deemed to be a consumer for purposes of this Act;
										(2)the term
				remittance transfer—
											(A)means the
				electronic (as defined in section 106(2) of the Electronic Signatures in Global
				and National Commerce Act (15 U.S.C. 7006(2))) transfer of funds requested by a
				sender located in any State to a designated recipient that is initiated by a
				remittance transfer provider, whether or not the sender holds an account with
				the remittance transfer provider or whether or not the remittance transfer is
				also an electronic fund transfer, as defined in section 903; and
											(B)does not include a
				transfer described in subparagraph (A) in an amount that is equal to or lesser
				than the amount of a small-value transaction determined, by rule, to be
				excluded from the requirements under section 906(a);
											(3)the term
				remittance transfer provider means any person or financial
				institution that provides remittance transfers for a consumer in the normal
				course of its business, whether or not the consumer holds an account with such
				person or financial institution; and
										(4)the term
				sender means a consumer who requests a remittance provider to send
				a remittance transfer for the consumer to a designated
				recipient.
										.
						(b)Automated
			 clearinghouse system
						(1)Expansion of
			 systemThe Board of Governors shall work with the Federal reserve
			 banks and the Department of the Treasury to expand the use of the automated
			 clearinghouse system and other payment mechanisms for remittance transfers to
			 foreign countries, with a focus on countries that receive significant
			 remittance transfers from the United States, based on—
							(A)the number,
			 volume, and size of such transfers;
							(B)the significance
			 of the volume of such transfers relative to the external financial flows of the
			 receiving country, including—
								(i)the
			 total amount transferred; and
								(ii)the
			 total volume of payments made by United States Government agencies to
			 beneficiaries and retirees living abroad;
								(C)the feasibility of
			 such an expansion; and
							(D)the ability of the
			 Federal Reserve System to establish payment gateways in different geographic
			 regions and currency zones to receive remittance transfers and route them
			 through the payments systems in the destination countries.
							(2)Report to
			 congressNot later than one calendar year after the date of
			 enactment of this Act, and on April 30 biennially thereafter during the 10-year
			 period beginning on that date of enactment, the Board of Governors shall submit
			 a report to the Committee on Banking, Housing, and Urban Affairs of the Senate
			 and the Committee on Financial Services of the House of Representatives on the
			 status of the automated clearinghouse system and its progress in complying with
			 the requirements of this subsection. The report shall include an analysis of
			 adoption rates of International ACH Transactions rules and formats, the
			 efficacy of increasing adoption rates, and potential recommendations to
			 increase adoption.
						(c)Expansion of
			 financial institution provision of remittance transfers
						(1)Provision of
			 guidelines to institutionsEach of the Federal banking agencies
			 and the National Credit Union Administration shall provide guidelines to
			 financial institutions under the jurisdiction of the agency regarding the
			 offering of low-cost remittance transfers and no-cost or low-cost basic
			 consumer accounts, as well as agency services to remittance transfer
			 providers.
						(2)Assistance to
			 financial literacy commissionAs part of its duties as members of
			 the Financial Literacy and Education Commission, the Bureau, the Federal
			 banking agencies, and the National Credit Union Administration shall assist the
			 Financial Literacy and Education Commission in executing the Strategy for
			 Assuring Financial Empowerment (or the SAFE Strategy), as it
			 relates to remittances.
						(d)Federal Credit
			 Union Act conforming amendmentParagraph (12) of section 107 of the
			 Federal Credit Union Act (12 U.S.C.
			 1757) is amended to read as follows:
						
							(12)in accordance
				with regulations prescribed by the Board—
								(A)to sell, to
				persons in the field of membership, negotiable checks (including travelers
				checks), money orders, and other similar money transfer instruments (including
				international and domestic electronic fund transfers and remittance transfers,
				as defined in section 919 of the Electronic Fund Transfer Act); and
								(B)to cash checks and
				money orders for persons in the field of membership for a
				fee;
								.
					(e)Report on
			 feasibility of and impediments to use of remittance history in calculation of
			 credit scoreBefore the end of the 365-day period beginning on
			 the date of enactment of this Act, the Director shall submit a report to the
			 President, the Committee on Banking, Housing, and Urban Affairs of the Senate,
			 and the Committee on Financial Services of the House of Representatives
			 regarding—
						(1)the manner in
			 which the remittance history of a consumer could be used to enhance the credit
			 score of the consumer;
						(2)the current legal
			 and business model barriers and impediments that impede the use of the
			 remittance history of the consumer to enhance the credit score of the consumer;
			 and
						(3)recommendations on
			 the manner in which maximum transparency and disclosure to consumers of
			 exchange rates for remittance transfers subject to this title and the
			 amendments made by this title may be accomplished, whether or not such exchange
			 rates are known at the time of origination or payment by the consumer for the
			 remittance transfer, including disclosure to the sender of the actual exchange
			 rate used and the amount of currency that the recipient of the remittance
			 transfer received, using the values of the currency into which the funds were
			 exchanged, as contained in sections 919(a)(2)(D) and 919(a)(3) of the
			 Electronic Fund Transfer Act (as amended by this section).
						1074.Department of
			 the Treasury study on ending the conservatorship of Fannie Mae, Freddie Mac,
			 and reforming the housing finance system
					(a)Study
			 required
						(1)In
			 generalThe Secretary of the Treasury shall conduct a study of
			 and develop recommendations regarding the options for ending the
			 conservatorship of the Federal National Mortgage Association (in this section
			 referred to as Fannie Mae) and the Federal Home Loan Mortgage
			 Corporation (in this section referred to as Freddie Mac), while
			 minimizing the cost to taxpayers, including such options as—
							(A)the gradual
			 wind-down and liquidation of such entities;
							(B)the privatization
			 of such entities;
							(C)the incorporation
			 of the functions of such entities into a Federal agency;
							(D)the dissolution of
			 Fannie Mae and Freddie Mac into smaller companies; or
							(E)any other measures
			 the Secretary determines appropriate.
							(2)AnalysesThe
			 study required under paragraph (1) shall include an analysis of—
							(A)the role of the
			 Federal Government in supporting a stable, well-functioning housing finance
			 system, and whether and to what extent the Federal Government should bear risks
			 in meeting Federal housing finance objectives;
							(B)how the current
			 structure of the housing finance system can be improved;
							(C)how the housing
			 finance system should support the continued availability of mortgage credit to
			 all segments of the market;
							(D)how the housing
			 finance system should be structured to ensure that consumers continue to have
			 access to 30-year, fixed rate, pre-payable mortgages and other mortgage
			 products that have simple terms that can be easily understood;
							(E)the role of the
			 Federal Housing Administration and the Department of Veterans Affairs in a
			 future housing system;
							(F)the impact of
			 reforms of the housing finance system on the financing of rental
			 housing;
							(G)the impact of
			 reforms of the housing finance system on secondary market liquidity;
							(H)the role of
			 standardization in the housing finance system;
							(I)how housing
			 finance systems in other countries offer insights that can help inform options
			 for reform in the United States; and
							(J)the options for
			 transition to a reformed housing finance system.
							(b)Report and
			 recommendationsNot later than January 31, 2011, the Secretary of
			 the Treasury shall submit the report and recommendations required under
			 subsection (a) to the Committee on Banking, Housing, and Urban Affairs of the
			 Senate and the Committee on Financial Services of the House of
			 Representatives.
					1075.Reasonable
			 fees and rules for payment card transactions
					(a)In
			 generalThe Electronic Fund
			 Transfer Act (15 U.S.C. 1693 et seq.) is amended—
						(1)by redesignating
			 sections 920 and 921 as sections 921 and 922, respectively; and
						(2)by inserting after
			 section 919 the following:
							
								920.Reasonable fees
				and rules for payment card transactions
									(a)Reasonable
				interchange transaction fees for electronic debit transactions
										(1)Regulatory
				authority over interchange transaction feesThe Board may prescribe regulations,
				pursuant to section 553 of title 5, United States Code, regarding any
				interchange transaction fee that an issuer may receive or charge with respect
				to an electronic debit transaction, to implement this subsection (including
				related definitions), and to prevent circumvention or evasion of this
				subsection.
										(2)Reasonable
				interchange transaction feesThe amount of any interchange transaction
				fee that an issuer may receive or charge with respect to an electronic debit
				transaction shall be reasonable and proportional to the cost incurred by the
				issuer with respect to the transaction.
										(3)Rulemaking
				required
											(A)In
				generalThe Board shall prescribe regulations in final form not
				later than 9 months after the date of enactment of the Consumer Financial
				Protection Act of 2010, to establish standards for assessing whether the amount
				of any interchange transaction fee described in paragraph (2) is reasonable and
				proportional to the cost incurred by the issuer with respect to the
				transaction.
											(B)Information
				collectionThe Board may
				require any issuer (or agent of an issuer) or payment card network to provide
				the Board with such information as may be necessary to carry out the provisions
				of this subsection and the Board, in issuing rules under subparagraph (A) and
				on at least a bi-annual basis thereafter, shall disclose such aggregate or
				summary information concerning the costs incurred, and interchange transaction
				fees charged or received, by issuers or payment card networks in connection
				with the authorization, clearance or settlement of electronic debit
				transactions as the Board considers appropriate and in the public
				interest.
											(4)Considerations;
				consultationIn prescribing regulations under paragraph (3)(A),
				the Board shall—
											(A)consider the
				functional similarity between—
												(i)electronic debit
				transactions; and
												(ii)checking
				transactions that are required within the Federal Reserve bank system to clear
				at par;
												(B)distinguish
				between—
												(i)the incremental
				cost incurred by an issuer for the role of the issuer in the authorization,
				clearance, or settlement of a particular electronic debit transaction, which
				cost shall be considered under paragraph (2); and
												(ii)other costs
				incurred by an issuer which are not specific to a particular electronic debit
				transaction, which costs shall not be considered under paragraph (2);
				and
												(C)consult, as
				appropriate, with the Comptroller of the Currency, the Board of Directors of
				the Federal Deposit Insurance Corporation, the Director of the Office of Thrift
				Supervision, the National Credit Union Administration Board, the Administrator
				of the Small Business Administration, and the Director of the Bureau of
				Consumer Financial Protection.
											(5)Adjustments to
				interchange transaction fees for fraud prevention costs
											(A)AdjustmentsThe
				Board may allow for an adjustment to the fee amount received or charged by an
				issuer under paragraph (2), if—
												(i)such adjustment is
				reasonably necessary to make allowance for costs incurred by the issuer in
				preventing fraud in relation to electronic debit transactions involving that
				issuer; and
												(ii)the issuer
				complies with the fraud-related standards established by the Board under
				subparagraph (B), which standards shall—
													(I)be designed to
				ensure that any fraud-related adjustment of the issuer is limited to the amount
				described in clause (i) and takes into account any fraud-related reimbursements
				(including amounts from charge-backs) received from consumers, merchants, or
				payment card networks in relation to electronic debit transactions involving
				the issuer; and
													(II)require issuers
				to take effective steps to reduce the occurrence of, and costs from, fraud in
				relation to electronic debit transactions, including through the development
				and implementation of cost-effective fraud prevention technology.
													(B)Rulemaking
				required
												(i)In
				generalThe Board shall prescribe regulations in final form not
				later than 9 months after the date of enactment of the Consumer Financial
				Protection Act of 2010, to establish standards for making adjustments under
				this paragraph.
												(ii)Factors for
				considerationIn issuing the standards and prescribing
				regulations under this paragraph, the Board shall consider—
													(I)the nature, type,
				and occurrence of fraud in electronic debit transactions;
													(II)the extent to
				which the occurrence of fraud depends on whether authorization in an electronic
				debit transaction is based on signature, PIN, or other means;
													(III)the available
				and economical means by which fraud on electronic debit transactions may be
				reduced;
													(IV)the fraud
				prevention and data security costs expended by each party involved in
				electronic debit transactions (including consumers, persons who accept debit
				cards as a form of payment, financial institutions, retailers and payment card
				networks);
													(V)the costs of
				fraudulent transactions absorbed by each party involved in such transactions
				(including consumers, persons who accept debit cards as a form of payment,
				financial institutions, retailers and payment card networks);
													(VI)the extent to
				which interchange transaction fees have in the past reduced or increased
				incentives for parties involved in electronic debit transactions to reduce
				fraud on such transactions; and
													(VII)such other
				factors as the Board considers appropriate.
													(6)Exemption for
				small issuers
											(A)In
				generalThis subsection shall not apply to any issuer that,
				together with its affiliates, has assets of less than $10,000,000,000, and the
				Board shall exempt such issuers from regulations prescribed under paragraph
				(3)(A).
											(B)DefinitionFor
				purposes of this paragraph, the term “issuer” shall be limited to the person
				holding the asset account that is debited through an electronic debit
				transaction.
											(7)Exemption for
				government-administered payment programs and reloadable prepaid cards
											(A)In
				generalThis subsection shall
				not apply to an interchange transaction fee charged or received with respect to
				an electronic debit transaction in which a person uses—
												(i)a debit card or general-use prepaid card
				that has been provided to a person pursuant to a Federal, State or local
				government-administered payment program, in which the person may only use the
				debit card or general-use prepaid card to transfer or debit funds, monetary
				value, or other assets that have been provided pursuant to such program;
				or
												(ii)a
				plastic card, payment code, or device that is—
													(I)linked to funds,
				monetary value, or assets which are purchased or loaded on a prepaid
				basis;
													(II)not issued or
				approved for use to access or debit any account held by or for the benefit of
				the card holder (other than a subaccount or other method of recording or
				tracking funds purchased or loaded on the card on a prepaid basis);
													(III)redeemable at
				multiple, unaffiliated merchants or service providers, or automated teller
				machines;
													(IV)used to transfer
				or debit funds, monetary value, or other assets; and
													(V)reloadable and not
				marketed or labeled as a gift card or gift certificate.
													(B)ExceptionNotwithstanding subparagraph (A), after the
				end of the 1-year period beginning on the effective date provided in paragraph
				(9), this subsection shall apply to an interchange transaction fee charged or
				received with respect to an electronic debit transaction described in
				subparagraph (A)(i) in which a person uses a general-use prepaid card, or an
				electronic debit transaction described in subparagraph (A)(ii), if any of the
				following fees may be charged to a person with respect to the card:
												(i)A
				fee for an overdraft, including a shortage of funds or a transaction processed
				for an amount exceeding the account balance.
												(ii)A fee imposed by the issuer for the first
				withdrawal per month from an automated teller machine that is part of the
				issuer's designated automated teller machine network.
												(C)DefinitionFor purposes of subparagraph (B), the term
				designated automated teller machine network means either—
												(i)all automated
				teller machines identified in the name of the issuer; or
												(ii)any network of
				automated teller machines identified by the issuer that provides reasonable and
				convenient access to the issuer's customers.
												(D)ReportingBeginning 12 months after the date of
				enactment of the Consumer Financial Protection Act of 2010, the Board shall
				annually provide a report to the Congress regarding —
												(i)the prevalence of
				the use of general-use prepaid cards in Federal, State or local
				government-administered payment programs; and
												(ii)the interchange
				transaction fees and cardholder fees charged with respect to the use of such
				general-use prepaid cards.
												(8)Regulatory
				authority over network fees
											(A)In
				generalThe Board may prescribe regulations, pursuant to section
				553 of title 5, United States Code, regarding any network fee.
											(B)LimitationThe
				authority under subparagraph (A) to prescribe regulations shall be limited to
				regulations to ensure that—
												(i)a
				network fee is not used to directly or indirectly compensate an issuer with
				respect to an electronic debit transaction; and
												(ii)a
				network fee is not used to circumvent or evade the restrictions of this
				subsection and regulations prescribed under such subsection.
												(C)Rulemaking
				requiredThe Board shall prescribe regulations in final form
				before the end of the 9-month period beginning on the date of the enactment of
				the Consumer Financial Protection Act of 2010, to carry out the authorities
				provided under subparagraph (A).
											(9)Effective
				dateThis subsection shall take effect at the end of the 12-month
				period beginning on the date of the enactment of the Consumer Financial
				Protection Act of 2010.
										(b)Limitation on
				payment card network restrictions
										(1)Prohibitions
				against exclusivity arrangements
											(A)No exclusive
				networkThe Board shall, before the end of the 1-year period
				beginning on the date of the enactment of the Consumer Financial Protection Act
				of 2010, prescribe regulations providing that an issuer or payment card network
				shall not directly or through any agent, processor, or licensed member of a
				payment card network, by contract, requirement, condition, penalty, or
				otherwise, restrict the number of payment card networks on which an electronic
				debit transaction may be processed to—
												(i)1
				such network; or
												(ii)2 or more such networks which are owned,
				controlled, or otherwise operated by —
													(I)affiliated
				persons; or
													(II)networks
				affiliated with such issuer.
													(B)No routing
				restrictionsThe Board shall,
				before the end of the 1-year period beginning on the date of the enactment of
				the Consumer Financial Protection Act of 2010, prescribe regulations providing
				that an issuer or payment card network shall not, directly or through any
				agent, processor, or licensed member of the network, by contract, requirement,
				condition, penalty, or otherwise, inhibit the ability of any person who accepts
				debit cards for payments to direct the routing of electronic debit transactions
				for processing over any payment card network that may process such
				transactions.
											(2)Limitation on
				restrictions on offering discounts for use of a form of payment
											(A)In
				generalA payment card network shall not, directly or through any
				agent, processor, or licensed member of the network, by contract, requirement,
				condition, penalty, or otherwise, inhibit the ability of any person to provide
				a discount or in-kind incentive for payment by the use of cash, checks, debit
				cards, or credit cards to the extent that—
												(i)in
				the case of a discount or in-kind incentive for payment by the use of debit
				cards, the discount or in-kind incentive does not differentiate on the basis of
				the issuer or the payment card network;
												(ii)in the case of a
				discount or in-kind incentive for payment by the use of credit cards, the
				discount or in-kind incentive does not differentiate on the basis of the issuer
				or the payment card network; and
												(iii)to the extent
				required by Federal law and applicable State law, such discount or in-kind
				incentive is offered to all prospective buyers and disclosed clearly and
				conspicuously.
												(B)Lawful
				discountsFor purposes of this paragraph, the network may not
				penalize any person for the providing of a discount that is in compliance with
				Federal law and applicable State law.
											(3)Limitation on
				restrictions on setting transaction minimums or maximums
											(A)In
				generalA payment card network shall not, directly or through any
				agent, processor, or licensed member of the network, by contract, requirement,
				condition, penalty, or otherwise, inhibit the ability—
												(i)of
				any person to set a minimum dollar value for the acceptance by that person of
				credit cards, to the extent that —
													(I)such minimum
				dollar value does not differentiate between issuers or between payment card
				networks; and
													(II)such minimum
				dollar value does not exceed $10.00; or
													(ii)of any Federal
				agency or institution of higher education to set a maximum dollar value for the
				acceptance by that Federal agency or institution of higher education of credit
				cards, to the extent that such maximum dollar value does not differentiate
				between issuers or between payment card networks.
												(B)Increase in
				minimum dollar amountThe
				Board may, by regulation prescribed pursuant to section 553 of title 5, United
				States Code, increase the amount of the dollar value listed in subparagraph
				(A)(i)(II).
											(4)Rule of
				construction:No provision of this subsection shall be construed
				to authorize any person—
											(A)to discriminate
				between debit cards within a payment card network on the basis of the issuer
				that issued the debit card; or
											(B)to discriminate
				between credit cards within a payment card network on the basis of the issuer
				that issued the credit card.
											(c)DefinitionsFor purposes of this section, the following
				definitions shall apply:
										(1)AffiliateThe term affiliate means any
				company that controls, is controlled by, or is under common control with
				another company.
										(2)Debit
				cardThe term debit card—
											(A)means any card, or
				other payment code or device, issued or approved for use through a payment card
				network to debit an asset account (regardless of the purpose for which the
				account is established), whether authorization is based on signature, PIN, or
				other means;
											(B)includes a
				general-use prepaid card, as that term is defined in section 915(a)(2)(A);
				and
											(C)does not include
				paper checks.
											(3)Credit
				cardThe term credit card has the same meaning as
				in section 103 of the Truth in Lending Act.
										(4)DiscountThe
				term discount—
											(A)means a reduction
				made from the price that customers are informed is the regular price;
				and
											(B)does not include
				any means of increasing the price that customers are informed is the regular
				price.
											(5)Electronic debit
				transactionThe term electronic debit transaction
				means a transaction in which a person uses a debit card.
										(6)Federal
				agencyThe term Federal agency means—
											(A)an agency (as
				defined in section 101 of title 31, United States Code); and
											(B)a Government
				corporation (as defined in section 103 of title 5, United States Code).
											(7)Institution of
				higher educationThe term
				institution of higher education has the same meaning as in 101
				and 102 of the Higher Education Act of 1965 (20 U.S.C. 1001, 1002).
										(8)Interchange
				transaction feeThe term interchange transaction
				fee means any fee established, charged or received by a payment card
				network for the purpose of compensating an issuer for its involvement in an
				electronic debit transaction.
										(9)IssuerThe
				term issuer means any person who issues a debit card, or credit
				card, or the agent of such person with respect to such card.
										(10)Network
				feeThe term network fee means any fee charged and
				received by a payment card network with respect to an electronic debit
				transaction, other than an interchange transaction fee.
										(11)Payment card
				networkThe term payment card network means an
				entity that directly, or through licensed members, processors, or agents,
				provides the proprietary services, infrastructure, and software that route
				information and data to conduct debit card or credit card transaction
				authorization, clearance, and settlement, and that a person uses in order to
				accept as a form of payment a brand of debit card, credit card or other device
				that may be used to carry out debit or credit transactions.
										(d)Enforcement
										(1)In
				generalCompliance with the requirements imposed under this
				section shall be enforced under section 918.
										(2)ExceptionSections
				916 and 917 shall not apply with respect to this section or the requirements
				imposed pursuant to this
				section.
										.
						(b)Amendment to the
			 Food and Nutrition Act of 2008Section 7(h)(10) of the Food and Nutrition
			 Act of 2008 (7 U.S.C. 2016(h)(10)) is amended to read as follows:
						
							(10)Federal law not
				applicableSection 920 of the
				Electronic Fund Transfer Act shall not apply to electronic benefit transfer or
				reimbursement systems under this
				Act.
							.
					(c)Amendment to the
			 Farm Security and Rural Investment Act of 2002Section 4402 of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 3007) is amended by adding at the end the
			 following new subsection:
						
							(f)Federal law not
				applicableSection 920 of the
				Electronic Fund Transfer Act shall not apply to electronic benefit transfer
				systems established under this
				section.
							.
					(d)Amendment to the
			 Child Nutrition Act of 1966Section 11 of the Child Nutrition Act of
			 1966 (42 U.S.C. 1780) is amended by adding at the end the following:
						
							(c)Federal law not
				applicableSection 920 of the
				Electronic Fund Transfer Act shall not apply to electronic benefit transfer
				systems established under this Act or the Richard B. Russell National School
				Lunch Act (42 U.S.C. 1751 et
				seq.).
							.
					1076.Reverse
			 mortgage study and regulations
					(a)StudyNot later than 1 year after the designated
			 transfer date, the Bureau shall conduct a study on reverse mortgage
			 transactions.
					(b)Regulations
						(1)In
			 generalIf the Bureau
			 determines through the study required under subsection (a) that conditions or
			 limitations on reverse mortgage transactions are necessary or appropriate for
			 accomplishing the purposes and objectives of this title, including protecting
			 borrowers with respect to the obtaining of reverse mortgage loans for the
			 purpose of funding investments, annuities, and other investment products and
			 the suitability of a borrower in obtaining a reverse mortgage for such
			 purpose.
						(2)Identified
			 practices and integrated disclosuresThe regulations prescribed under paragraph
			 (1) may, as the Bureau may so determine—
							(A)identify any
			 practice as unfair, deceptive, or abusive in connection with a reverse mortgage
			 transaction; and
							(B)provide for an
			 integrated disclosure standard and model disclosures for reverse mortgage
			 transactions, consistent with section 4302(d), that combines the relevant
			 disclosures required under the Truth in Lending Act (15 U.S.C. 1601 et seq.)
			 and the Real Estate Settlement Procedures Act, with the disclosures required to
			 be provided to consumers for Home Equity Conversion Mortgages under section 255
			 of the National Housing Act.
							(c)Rule of
			 constructionThis section
			 shall not be construed as limiting the authority of the Bureau to issue
			 regulations, orders, or guidance that apply to reverse mortgages prior to the
			 completion of the study required under subsection (a).
					1077.Report on private education loans and
			 private educational lenders
					(a)ReportNot later than 2 years after the date of
			 enactment of this Act, the Director and the Secretary of Education, in
			 consultation with the Commissioners of the Federal Trade Commission, and the
			 Attorney General of the United States, shall submit a report to the Committee
			 on Banking, Housing, and Urban Affairs and the Committee on Health, Education,
			 Labor, and Pensions of the Senate and the Committee on Financial Services and
			 the Committee on Education and Labor of the House of Representatives, on
			 private education loans (as that term is defined in section 140 of the Truth in
			 Lending Act (15 U.S.C. 1650)) and private educational lenders (as that term is
			 defined in such section).
					(b)ContentThe report required by this section shall
			 examine, at a minimum—
						(1)the growth and changes of the private
			 education loan market in the United States;
						(2)factors influencing such growth and
			 changes;
						(3)the extent to which students and parents of
			 students rely on private education loans to finance postsecondary education and
			 the private education loan indebtedness of borrowers;
						(4)the characteristics of private education
			 loan borrowers, including—
							(A)the types of institutions of higher
			 education that they attend;
							(B)socioeconomic characteristics (including
			 income and education levels, racial characteristics, geographical background,
			 age, and gender);
							(C)what other forms of financing borrowers use
			 to pay for education;
							(D)whether they exhaust their Federal loan
			 options before taking out a private loan;
							(E)whether such borrowers are dependent or
			 independent students (as determined under part F of title IV of the Higher
			 Education Act of 1965) or parents of such students;
							(F)whether such borrowers are students
			 enrolled in a program leading to a certificate, license, or credential other
			 than a degree, an associates degree, a baccalaureate degree, or a graduate or
			 professional degree; and
							(G)if practicable, employment and repayment
			 behaviors;
							(5)the characteristics of private educational
			 lenders, including whether such creditors are for-profit, non-profit, or
			 institutions of higher education;
						(6)the underwriting criteria used by private
			 educational lenders, including the use of cohort default rate (as such term is
			 defined in section 435(m) of the Higher Education Act of 1965);
						(7)the terms, conditions, and pricing of
			 private education loans;
						(8)the consumer protections available to
			 private education loan borrowers, including the effectiveness of existing
			 disclosures and requirements and borrowers’ awareness and understanding about
			 terms and conditions of various financial products;
						(9)whether Federal regulators and the public
			 have access to information sufficient to provide them with assurances that
			 private education loans are provided in accord with the Nation’s fair lending
			 laws and that allows public officials to determine lender compliance with fair
			 lending laws; and
						(10)any statutory or legislative
			 recommendations necessary to improve consumer protections for private education
			 loan borrowers and to better enable Federal regulators and the public to
			 ascertain private educational lender compliance with fair lending laws.
						1078.Study and
			 report on credit scores
					(a)StudyThe
			 Bureau shall conduct a study on the nature, range, and size of variations
			 between the credit scores sold to creditors and those sold to consumers by
			 consumer reporting agencies that compile and maintain files on consumers on a
			 nationwide basis (as defined in section 603(p) of the Fair Credit Reporting
			 Act; 15 U.S.C. 1681a(p)), and whether such variations disadvantage
			 consumers.
					(b)Report to
			 CongressThe Bureau shall submit a report to Congress on the
			 results of the study conducted under subsection (a) not later than 1 year after
			 the date of enactment of this Act.
					1079.Review,
			 report, and program with respect to exchange facilitators
					(a)ReviewThe Director shall review all Federal laws
			 and regulations relating to the protection of consumers who use exchange
			 facilitators for transactions primarily for personal, family, or household
			 purposes.
					(b)ReportNot later than 1 year after the designated
			 transfer date, the Director shall submit to Congress a report
			 describing—
						(1)recommendations for legislation to ensure
			 the appropriate protection of consumers who use exchange facilitators for
			 transactions primarily for personal, family, or household purposes;
						(2)recommendations
			 for updating the regulations of Federal departments and agencies to ensure the
			 appropriate protection of such consumers; and
						(3)recommendations for regulations to ensure
			 the appropriate protection of such consumers.
						(c)ProgramNot later than 2 years after the date of
			 the submission of the report under subsection (b), the Bureau shall, consistent
			 with subtitle B, propose regulations or otherwise establish a program to
			 protect consumers who use exchange facilitators.
					(d)Exchange
			 facilitator definedIn this section, the term exchange
			 facilitator means a person that—
						(1)facilitates, for a fee, an exchange of like
			 kind property by entering into an agreement with a taxpayer by which the
			 exchange facilitator acquires from the taxpayer the contractual rights to sell
			 the taxpayer’s relinquished property and transfers a replacement property to
			 the taxpayer as a qualified intermediary (within the meaning of Treasury
			 Regulations section 1.1031(k)–1(g)(4)) or enters into an agreement with the
			 taxpayer to take title to a property as an exchange accommodation titleholder
			 (within the meaning of Revenue Procedure 2000–37) or enters into an agreement
			 with a taxpayer to act as a qualified trustee or qualified escrow holder
			 (within the meaning of Treasury Regulations section 1.1031(k)–1(g)(3));
						(2)maintains an
			 office for the purpose of soliciting business to perform the services described
			 in paragraph (1); or
						(3)advertises any of
			 the services described in paragraph (1) or solicits clients in printed
			 publications, direct mail, television or radio advertisements, telephone calls,
			 facsimile transmissions, or other electronic communications directed to the
			 general public for purposes of providing any such services.
						1079A.Financial fraud
			 provisions
					(a)Sentencing
			 guidelines
						(1)Securities
			 fraud
							(A)DirectivePursuant
			 to its authority under section 994 of title 28, United States Code, and in
			 accordance with this paragraph, the United States Sentencing Commission shall
			 review and, if appropriate, amend the Federal Sentencing Guidelines and policy
			 statements applicable to persons convicted of offenses relating to securities
			 fraud or any other similar provision of law, in order to reflect the intent of
			 Congress that penalties for the offenses under the guidelines and policy
			 statements appropriately account for the potential and actual harm to the
			 public and the financial markets from the offenses.
							(B)RequirementsIn
			 making any amendments to the Federal Sentencing Guidelines and policy
			 statements under subparagraph (A), the United States Sentencing Commission
			 shall—
								(i)ensure that the
			 guidelines and policy statements, particularly section 2B1.1(b)(14) and section
			 2B1.1(b)(17) (and any successors thereto), reflect—
									(I)the serious nature
			 of the offenses described in subparagraph (A);
									(II)the need for an
			 effective deterrent and appropriate punishment to prevent the offenses;
			 and
									(III)the
			 effectiveness of incarceration in furthering the objectives described in
			 subclauses (I) and (II);
									(ii)consider the
			 extent to which the guidelines appropriately account for the potential and
			 actual harm to the public and the financial markets resulting from the
			 offenses;
								(iii)ensure
			 reasonable consistency with other relevant directives and guidelines and
			 Federal statutes;
								(iv)make any
			 necessary conforming changes to guidelines; and
								(v)ensure that the
			 guidelines adequately meet the purposes of sentencing, as set forth in section
			 3553(a)(2) of title 18, United States Code.
								(2)Financial
			 institution fraud
							(A)DirectivePursuant
			 to its authority under section 994 of title 28, United States Code, and in
			 accordance with this paragraph, the United States Sentencing Commission shall
			 review and, if appropriate, amend the Federal Sentencing Guidelines and policy
			 statements applicable to persons convicted of fraud offenses relating to
			 financial institutions or federally related mortgage loans and any other
			 similar provisions of law, to reflect the intent of Congress that the penalties
			 for the offenses under the guidelines and policy statements ensure appropriate
			 terms of imprisonment for offenders involved in substantial bank frauds or
			 other frauds relating to financial institutions.
							(B)RequirementsIn
			 making any amendments to the Federal Sentencing Guidelines and policy
			 statements under subparagraph (A), the United States Sentencing Commission
			 shall—
								(i)ensure that the
			 guidelines and policy statements reflect—
									(I)the serious nature
			 of the offenses described in subparagraph (A);
									(II)the need for an
			 effective deterrent and appropriate punishment to prevent the offenses;
			 and
									(III)the
			 effectiveness of incarceration in furthering the objectives described in
			 subclauses (I) and (II);
									(ii)consider the
			 extent to which the guidelines appropriately account for the potential and
			 actual harm to the public and the financial markets resulting from the
			 offenses;
								(iii)ensure
			 reasonable consistency with other relevant directives and guidelines and
			 Federal statutes;
								(iv)make any
			 necessary conforming changes to guidelines; and
								(v)ensure that the
			 guidelines adequately meet the purposes of sentencing, as set forth in section
			 3553(a)(2) of title 18, United States Code.
								(b)Extension of
			 statute of limitations for securities fraud violations
						(1)In
			 generalChapter 213 of title 18, United States Code, is amended
			 by adding at the end the following:
							
								3301.Securities
				fraud offenses
									(a)DefinitionIn
				this section, the term securities fraud offense means a violation
				of, or a conspiracy or an attempt to violate—
										(1)section
				1348;
										(2)section 32(a) of
				the Securities Exchange Act of 1934 (15 U.S.C. 78ff(a));
										(3)section 24 of the
				Securities Act of 1933 (15 U.S.C. 77x);
										(4)section 217 of the
				Investment Advisers Act of 1940 (15 U.S.C. 80b–17);
										(5)section 49 of the
				Investment Company Act of 1940 (15 U.S.C. 80a–48); or
										(6)section 325 of the
				Trust Indenture Act of 1939 (15 U.S.C. 77yyy).
										(b)LimitationNo
				person shall be prosecuted, tried, or punished for a securities fraud offense,
				unless the indictment is found or the information is instituted within 6 years
				after the commission of the
				offense.
									.
						(2)Technical and
			 conforming amendmentThe table of sections for chapter 213 of
			 title 18, United States Code, is amended by adding at the end the
			 following:
							
								
									3301. Securities fraud
				offenses.
								
								.
						(c)Amendments to
			 the False Claims Act relating to limitations on actionsSection 3730(h) of title 31, United States
			 Code, is amended—
						(1)in paragraph (1),
			 by striking or agent on behalf of the employee, contractor, or agent or
			 associated others in furtherance of other efforts to stop 1 or more violations
			 of this subchapter and inserting agent or associated others in
			 furtherance of an action under this section or other efforts to stop 1 or more
			 violations of this subchapter; and
						(2)by adding at the
			 end the following:
							
								(3)Limitation on
				bringing civil actionA civil action under this subsection may
				not be brought more than 3 years after the date when the retaliation
				occurred.
								.
						HConforming
			 Amendments
				1081.Amendments to
			 the Inspector General ActEffective on the date of enactment of this
			 Act, the Inspector General Act of 1978 (5 U.S.C. App. 3) is amended—
					(1)in section
			 8G(a)(2), by inserting and the Bureau of Consumer Financial
			 Protection after Board of Governors of the Federal Reserve
			 System;
					(2)in section 8G(c),
			 by adding at the end the following: For purposes of implementing this
			 section, the Chairman of the Board of Governors of the Federal Reserve System
			 shall appoint the Inspector General of the Board of Governors of the Federal
			 Reserve System and the Bureau of Consumer Financial Protection. The Inspector
			 General of the Board of Governors of the Federal Reserve System and the Bureau
			 of Consumer Financial Protection shall have all of the authorities and
			 responsibilities provided by this Act with respect to the Bureau of Consumer
			 Financial Protection, as if the Bureau were part of the Board of Governors of
			 the Federal Reserve System.; and
					(3)in section
			 8G(g)(3), by inserting and the Bureau of Consumer Financial
			 Protection after Board of Governors of the Federal Reserve
			 System the first place that term appears.
					1082.Amendments to
			 the Privacy Act of 1974Effective on the date of enactment of this
			 Act, section 552a of title 5, United States Code, is amended by adding at the
			 end the following:
					
						(w)Applicability to
				Bureau of Consumer Financial ProtectionExcept as provided in the
				Consumer Financial Protection Act of 2010, this section shall apply with
				respect to the Bureau of Consumer Financial
				Protection.
						.
				1083.Amendments to
			 the Alternative Mortgage Transaction Parity Act of 1982
					(a)In
			 generalThe Alternative
			 Mortgage Transaction Parity Act of 1982 (12 U.S.C. 3801 et seq.) is
			 amended—
						(1)in section 803 (12 U.S.C. 3802(1)), by
			 striking 1974 and all that follows through described and
			 defined and inserting the following: 1974), in which the
			 interest rate or finance charge may be adjusted or renegotiated, described and
			 defined; and
						(2)in section 804 (12
			 U.S.C. 3803)—
							(A)in subsection
			 (a)—
								(i)in
			 each of paragraphs (1), (2), and (3), by inserting after transactions
			 made each place that term appears on or before the designated
			 transfer date, as determined under section 1062 of the Consumer Financial
			 Protection Act of 2010,;
								(ii)in
			 paragraph (2), by striking and at the end;
								(iii)in
			 paragraph (3), by striking the period at the end and inserting ;
			 and; and
								(iv)by
			 adding at the end the following new paragraph:
									
										(4)with respect to
				transactions made after the designated transfer date, only in accordance with
				regulations governing alternative mortgage transactions, as issued by the
				Bureau of Consumer Financial Protection for federally chartered housing
				creditors, in accordance with the rulemaking authority granted to the Bureau of
				Consumer Financial Protection with regard to federally chartered housing
				creditors under provisions of law other than this
				section.
										;
								(B)by striking
			 subsection (c) and inserting the following:
								
									(c)Preemption of
				state lawAn alternative mortgage transaction may be made by a
				housing creditor in accordance with this section, notwithstanding any State
				constitution, law, or regulation that prohibits an alternative mortgage
				transaction. For purposes of this subsection, a State constitution, law, or
				regulation that prohibits an alternative mortgage transaction does not include
				any State constitution, law, or regulation that regulates mortgage transactions
				generally, including any restriction on prepayment penalties or late
				charges.
									;
				and
							(C)by adding at the
			 end the following:
								
									(d)Bureau
				actionsThe Bureau of Consumer Financial Protection shall—
										(1)review the
				regulations identified by the Comptroller of the Currency and the National
				Credit Union Administration, (as those rules exist on the designated transfer
				date), as applicable under paragraphs (1) through (3) of subsection (a);
										(2)determine whether
				such regulations are fair and not deceptive and otherwise meet the objectives
				of the Consumer Financial Protection Act of 2010; and
										(3)promulgate
				regulations under subsection (a)(4) after the designated transfer date.
										(e)Designated
				transfer dateAs used in this section, the term designated
				transfer date means the date determined under section 1062 of the
				Consumer Financial Protection Act of
				2010.
									.
							(b)Effective
			 dateThis section and the amendments made by this section shall
			 become effective on the designated transfer date.
					(c)Rule of
			 constructionThe amendments made by subsection (a) shall not
			 affect any transaction covered by the Alternative Mortgage Transaction Parity
			 Act of l982 (12 U.S.C. 3801 et seq.) and entered into on or before the
			 designated transfer date.
					1084.Amendments to
			 the Electronic Fund Transfer ActThe Electronic Fund Transfer Act (15 U.S.C.
			 1693 et seq.) is amended—
					(1)by striking Board each place
			 that term appears and inserting Bureau, except in subsections
			 (a) and (e) of section 904 (as amended in paragraph (3) of this section) and in
			 918 (15 U.S.C. 1693o) (as so designated by the Credit Card Act of 2009) and
			 section 920 (as added by section 1076);
					(2)in section 903 (15
			 U.S.C. 1693a)—
						(A)by redesignating
			 paragraphs (3) through (11) as paragraphs (4) through (12), respectively;
			 and
						(B)by inserting after
			 paragraph (3) the following:
							
								(4)the term
				Bureau means the Bureau of Consumer Financial
				Protection;
								;
						(3)in section 904 (15 U.S.C. 1693b)—
						(A)in subsection (a),
			 by striking (a) Prescription by board.—The Board shall prescribe
			 regulations to carry out the purposes of this title. and inserting the
			 following:
							
								(a)Prescription by
				the bureau and the board
									(1)In
				generalExcept as provided in
				paragraph (2), the Bureau shall prescribe rules to carry out the purposes of
				this title.
									(2)Authority of the
				BoardThe Board shall have
				sole authority to prescribe rules—
										(A)to carry out the purposes of this title
				with respect to a person described in section 1029(a) of the Consumer Financial
				Protection Act of 2010; and
										(B)to carry out the purposes of section
				920.
										;
				and
						(B)by adding at the
			 end the following new subsection:
							
								(e)DeferenceNo provision of this title may be construed
				as altering, limiting, or otherwise affecting the deference that a court
				affords to—
									(1)the Bureau in
				making determinations regarding the meaning or interpretation of any provision
				of this title for which the Bureau has authority to prescribe regulations;
				or
									(2)the Board in
				making determinations regarding the meaning or interpretation of section
				920.
									.
						(4)in section 916(d)
			 (15 U.S.C. 1693m) (as so designated by the Credit CARD Act of 2009)—
						(A)in the subsection
			 heading, by striking of
			 Board or approval of duly authorized official or employee of Federal Reserve
			 System;
						(B)by inserting
			 Bureau or the before Board each place that term
			 appears; and
						(C)by inserting
			 Bureau of Consumer Financial Protection or the before
			 Federal Reserve System; and
						(5)in section 918 (15
			 U.S.C. 1693o) (as so designated by the Credit CARD Act of 2009)—
						(A)in subsection
			 (a)—
							(i)by
			 striking Compliance and inserting Subject to subtitle B
			 of the Consumer Financial Protection Act of 2010, compliance;
							(ii)by
			 striking paragraphs (1) and (2), and inserting the following:
								
									(1)section 8 of the
				Federal Deposit Insurance Act, by the appropriate Federal banking agency, as
				defined in section 3(q) of the Federal Deposit Insurance Act (12 U.S.C.
				1813(q)), with respect to—
										(A)national banks,
				Federal savings associations, and Federal branches and Federal agencies of
				foreign banks;
										(B)member banks of
				the Federal Reserve System (other than national banks), branches and agencies
				of foreign banks (other than Federal branches, Federal agencies, and insured
				State branches of foreign banks), commercial lending companies owned or
				controlled by foreign banks, and organizations operating under section 25 or
				25A of the Federal Reserve Act; and
										(C)banks and State
				savings associations insured by the Federal Deposit Insurance Corporation
				(other than members of the Federal Reserve System), and insured State branches
				of foreign
				banks;
										;
							(iii)by
			 redesignating paragraphs (3) through (5) as paragraphs (2) through (4),
			 respectively;
							(iv)in
			 paragraph (2) (as so redesignated), by striking the period at the end and
			 inserting a semicolon;
							(v)in
			 paragraph (3) (as so redesignated), by striking and at the
			 end;
							(vi)in
			 paragraph (4) (as so redesignated), by striking the period at the end and
			 inserting and; and
							(vii)by
			 adding at the end the following:
								
									(5)subtitle E of the
				Consumer Financial Protection Act of 2010, by the Bureau, with respect to any
				person subject to this title, except that the Bureau shall not have authority
				to enforce the requirements of section 920 or any regulations prescribed by the
				Board under section
				920.
									;
							(B)in subsection (b),
			 by inserting any of paragraphs (1) through (4) of before
			 subsection (a) each place that term appears; and
						(C)by striking
			 subsection (c) and inserting the following:
							
								(c)Overall
				enforcement authority of the Federal Trade CommissionExcept to
				the extent that enforcement of the requirements imposed under this title is
				specifically committed to some other Government agency under any of paragraphs
				(1) through (4) of subsection (a), and subject to subtitle B of the Consumer
				Financial Protection Act of 2010, the Federal Trade Commission shall be
				authorized to enforce such requirements. For the purpose of the exercise by the
				Federal Trade Commission of its functions and powers under the Federal Trade
				Commission Act, a violation of any requirement imposed under this title shall
				be deemed a violation of a requirement imposed under that Act. All of the
				functions and powers of the Federal Trade Commission under the Federal Trade
				Commission Act are available to the Federal Trade Commission to enforce
				compliance by any person subject to the jurisdiction of the Federal Trade
				Commission with the requirements imposed under this title, irrespective of
				whether that person is engaged in commerce or meets any other jurisdictional
				tests under the Federal Trade Commission
				Act.
								.
						1085.Amendments to
			 the Equal Credit Opportunity ActThe Equal Credit Opportunity Act (15 U.S.C.
			 1691 et seq.) is amended—
					(1)by striking
			 Board each place that term appears, other than in section 703(f)
			 (as added by this section) and section 704(a)(4) (15 U.S.C. 1691c(a)(4)), and
			 inserting Bureau;
					(2)in section 702 (15
			 U.S.C. 1691a), by striking subsection (c) and inserting the following:
						
							(c)The term
				Bureau means the Bureau of Consumer Financial
				Protection.
							;
					(3)in section 703 (15
			 U.S.C. 1691b)—
						(A)by striking the
			 section heading and inserting the following:
							
								703.Promulgation of
				regulations by the
				Bureau
								;
						(B)by striking
			 (a) Regulations.—;
						(C)by striking
			 subsection (b);
						(D)by redesignating
			 paragraphs (1) through (5) as subsections (a) through (e), respectively;
						(E)in subsection (c),
			 as so redesignated, by striking paragraph (2) and inserting
			 subsection (b); and
						(F)by adding at the
			 end the following:
							
								(f)Board
				authorityNotwithstanding subsection (a), the Board shall
				prescribe regulations to carry out the purposes of this title with respect to a
				person described in section 1029(a) of the Consumer Financial Protection Act of
				2010. These regulations may contain but are not limited to such
				classifications, differentiation, or other provision, and may provide for such
				adjustments and exceptions for any class of transactions, as in the judgment of
				the Board are necessary or proper to effectuate the purposes of this title, to
				prevent circumvention or evasion thereof, or to facilitate or substantiate
				compliance therewith.
								(g)DeferenceNotwithstanding
				any power granted to any Federal agency under this title, the deference that a
				court affords to a Federal agency with respect to a determination made by such
				agency relating to the meaning or interpretation of any provision of this title
				that is subject to the jurisdiction of such agency shall be applied as if that
				agency were the only agency authorized to apply, enforce, interpret, or
				administer the provisions of this
				title
								;
						(4)in section 704 (15
			 U.S.C. 1691c)—
						(A)in subsection
			 (a)—
							(i)by
			 striking Compliance and inserting Subject to subtitle B
			 of the Consumer Protection Financial Protection Act of 2010;
							(ii)by
			 striking paragraphs (1) and (2) and inserting the following:
								
									(1)section 8 of the
				Federal Deposit Insurance Act, by the appropriate Federal banking agency, as
				defined in section 3(q) of the Federal Deposit Insurance Act (12 U.S.C.
				1813(q)), with respect to—
										(A)national banks,
				Federal savings associations, and Federal branches and Federal agencies of
				foreign banks;
										(B)member banks of
				the Federal Reserve System (other than national banks), branches and agencies
				of foreign banks (other than Federal branches, Federal agencies, and insured
				State branches of foreign banks), commercial lending companies owned or
				controlled by foreign banks, and organizations operating under section 25 or
				25A of the Federal Reserve Act; and
										(C)banks and State
				savings associations insured by the Federal Deposit Insurance Corporation
				(other than members of the Federal Reserve System), and insured State branches
				of foreign
				banks;
										;
							(iii)by
			 redesignating paragraphs (3) through (9) as paragraphs (2) through (8),
			 respectively;
							(iv)in
			 paragraph (7) (as so redesignated), by striking and at the
			 end;
							(v)in
			 paragraph (8) (as so redesignated), by striking the period at the end, and
			 inserting ; and; and
							(vi)by
			 adding at the end the following:
								
									(9)Subtitle E of the
				Consumer Financial Protection Act of 2010, by the Bureau, with respect to any
				person subject to this
				title.
									;
							(B)by striking
			 subsection (c) and inserting the following:
							
								(c)Overall
				enforcement authority of Federal trade commissionExcept to the
				extent that enforcement of the requirements imposed under this title is
				specifically committed to some other Government agency under any of paragraphs
				(1) through (8) of subsection (a), and subject to subtitle B of the Consumer
				Financial Protection Act of 2010, the Federal Trade Commission shall be
				authorized to enforce such requirements. For the purpose of the exercise by the
				Federal Trade Commission of its functions and powers under the Federal Trade
				Commission Act (15 U.S.C. 41 et seq.), a violation of any requirement imposed
				under this subchapter shall be deemed a violation of a requirement imposed
				under that Act. All of the functions and powers of the Federal Trade Commission
				under the Federal Trade Commission Act are available to the Federal Trade
				Commission to enforce compliance by any person with the requirements imposed
				under this title, irrespective of whether that person is engaged in commerce or
				meets any other jurisdictional tests under the Federal Trade Commission Act,
				including the power to enforce any rule prescribed by the Bureau under this
				title in the same manner as if the violation had been a violation of a Federal
				Trade Commission trade regulation rule.
								;
				and
						(C)in subsection (d),
			 by striking Board and inserting Bureau;
						(5)in section 706(e)
			 (15 U.S.C. 1691e(e))—
						(A)in the subsection
			 heading—
							(i)by
			 striking Board each place that term appears and
			 inserting Bureau; and
							(ii)by
			 striking Federal reserve
			 system and inserting Bureau of Consumer Financial
			 Protection; and
							(B)by striking
			 Federal Reserve System and inserting Bureau of Consumer
			 Financial Protection;
						(6)in section 706(g)
			 (15 U.S.C. 1691e(g)), by striking (3) and inserting
			 (9); and
					(7)in section 706(f)
			 (15 U.S.C. 1691e(f)), by striking two years from each place that
			 term appears and inserting 5 years after.
					1086.Amendments to
			 the Expedited Funds Availability Act
					(a)Amendment to
			 Section 603Section 603(d)(1) of
			 the Expedited Funds Availability Act (12 U.S.C. 4002) is amended by inserting
			 after Board the following , jointly with the Director of
			 the Bureau of Consumer Financial Protection,.
					(b)Amendments to
			 Section 604Section 604 of the
			 Expedited Funds Availability Act (12 U.S.C. 4003) is amended—
						(1)by inserting after
			 Board each place that term appears, other than in subsection
			 (f), the following: , jointly with the Director of the Bureau of
			 Consumer Financial Protection,; and
						(2)in subsection (f),
			 by striking Board. each place that term appears and inserting
			 the following: Board, jointly with the Director of the Bureau of
			 Consumer Financial Protection..
						(c)Amendments to
			 Section 605Section 605 of the
			 Expedited Funds Availability Act (12 U.S.C. 4004) is amended—
						(1)by inserting after
			 Board each place that term appears, other than in the heading
			 for section 605(f)(1), the following: , jointly with the Director of the
			 Bureau of Consumer Financial Protection,; and
						(2)in subsection
			 (f)(1), in the paragraph heading, by inserting and Bureau after
			 board.
						(d)Amendments to
			 Section 609Section 609 of the
			 Expedited Funds Availability Act (12 U.S.C. 4008) is amended:
						(1)in subsection (a),
			 by inserting after Board the following , jointly with the
			 Director of the Bureau of Consumer Financial Protection,; and
						(2)by striking
			 subsection (e) and inserting the following:
							
								(e)ConsultationsIn
				prescribing regulations under subsections (a) and (b), the Board and the
				Director of the Bureau of Consumer Financial Protection, in the case of
				subsection (a), and the Board, in the case of subsection (b), shall consult
				with the Comptroller of the Currency, the Board of Directors of the Federal
				Deposit Insurance Corporation, and the National Credit Union Administration
				Board.
								.
						(e)Expedited funds
			 availability improvementsSection 603 of the Expedited Funds
			 Availability Act (12 U.S.C. 4002) is amended—
						(1)in subsection
			 (a)(2)(D), by striking “$100” and inserting $200; and
						(2)in subsection
			 (b)(3)(C), in the subparagraph heading, by striking $100 and inserting
			 $200; and
						(3)in subsection
			 (c)(1)(B)(iii), in the clause heading, by striking $100 and inserting $200.
						(f)Regular
			 adjustments for inflationSection 607 of the Expedited Funds
			 Availability Act (12 U.S.C. 4006) is amended by adding at the end the
			 following:
						
							(f)Adjustments to
				dollar amounts for inflationThe dollar amounts under this title
				shall be adjusted every 5 years after December 31, 2011, by the annual
				percentage increase in the Consumer Price Index for Urban Wage Earners and
				Clerical Workers, as published by the Bureau of Labor Statistics, rounded to
				the nearest multiple of
				$25.
							.
					1087.Amendments to
			 the Fair Credit Billing ActThe Fair Credit Billing Act (15 U.S.C.
			 1666–1666j) is amended by striking Board each place that term
			 appears, other than in section 105(i) (as added by this subtitle) and inserting
			 Bureau.
				1088.Amendments to
			 the Fair Credit Reporting Act and the Fair and Accurate Credit Transactions Act
			 of 2003
					(a)Fair Credit
			 Reporting ActThe Fair Credit Reporting Act (15 U.S.C. 1681 et
			 seq.) is amended—
						(1)in section 603 (15
			 U.S.C. 1681a)—
							(A)by redesignating
			 subsections (w) and (x) as subsections (x) and (y), respectively; and
							(B)by inserting after
			 subsection (v) the following:
								
									(w)The term
				Bureau means the Bureau of Consumer Financial
				Protection.
									;
				and
							(2)except as
			 otherwise specifically provided in this subsection—
							(A)by striking
			 Federal Trade Commission each place that term appears and
			 inserting Bureau;
							(B)by striking
			 FTC each place that term appears and inserting
			 Bureau;
							(C)by striking
			 the Commission each place that term appears, other than sections
			 615(e) (15 U.S.C. 1681m(e)) and 628(a)(1) (15 U.S.C. 1681w(a)(1)), and
			 inserting the Bureau; and
							(D)by striking
			 The Federal banking agencies, the National Credit Union Administration,
			 and the Commission shall jointly each place that term appears, other
			 than section 615(e)(1) (15 U.S.C. 1681m(e)) and section 628(a)(1) (15 U.S.C.
			 1681w(a)(1)), and inserting The Bureau shall;
							(3)in section
			 603(k)(2) (15 U.S.C. 1681a(k)(2)), by striking Board of Governors of the
			 Federal Reserve System and inserting Bureau;
						(4)in section 604(g)
			 (15 U.S.C. 1681b(g))—
							(A)in paragraph (3),
			 by striking subparagraph (C) and inserting the following:
								
									(C)as otherwise
				determined to be necessary and appropriate, by regulation or order, by the
				Bureau or the applicable State insurance authority (with respect to any person
				engaged in providing insurance or
				annuities).
									;
				and
							(B)by striking
			 paragraph (5) and inserting the following:
								
									(5)Regulations and
				effective date for paragraph (2)
										(A)Regulations
				requiredThe Bureau may, after notice and opportunity for
				comment, prescribe regulations that permit transactions under paragraph (2)
				that are determined to be necessary and appropriate to protect legitimate
				operational, transactional, risk, consumer, and other needs (and which shall
				include permitting actions necessary for administrative verification purposes),
				consistent with the intent of paragraph (2) to restrict the use of medical
				information for inappropriate
				purposes.
										;
							(5)in section
			 605(h)(2)(A) (15 U.S.C. 1681c(h)(2)(A)), by striking with respect to the
			 entities that are subject to their respective enforcement authority under
			 section 621 and inserting , in consultation with the Federal
			 banking agencies, the National Credit Union Administration, and the Federal
			 Trade Commission,.
						(6)in section
			 611(e)(2) (15 U.S.C. 1681i(e)), by striking paragraph (2) and inserting the
			 following:
							
								(2)ExclusionComplaints
				received or obtained by the Bureau pursuant to its investigative authority
				under the Consumer Financial Protection Act of 2010 shall not be subject to
				paragraph
				(1).
								;
						(7)in section
			 615(d)(2)(B) (15 U.S.C. 1681m(d)(2)(B)), by striking the Federal banking
			 agencies and inserting the Federal Trade Commission, the Federal
			 banking agencies,;
						(8)in section
			 615(e)(1) (15 U.S.C. 1681m(e)(1)), by striking and the
			 Commission and inserting the Federal Trade Commission, the
			 Commodity Futures Trading Commission, and the Securities and Exchange
			 Commission;
						(9)in section
			 615(h)(6) (15 U.S.C. 1681m(h)(6)), by striking subparagraph (A) and inserting
			 the following:
							
								(A)Rules
				requiredThe Bureau shall prescribe rules to carry out this
				subsection.
								;
						(10)in section 621
			 (15 U.S.C. 1681s)—
							(A)by striking
			 subsection (a) and inserting the following:
								
									(a)Enforcement by
				Federal Trade Commission
										(1)In
				generalThe Federal Trade Commission shall be authorized to
				enforce compliance with the requirements imposed by this title under the
				Federal Trade Commission Act (15 U.S.C. 41 et seq.), with respect to consumer
				reporting agencies and all other persons subject thereto, except to the extent
				that enforcement of the requirements imposed under this title is specifically
				committed to some other Government agency under any of subparagraphs (A)
				through (G) of subsection (b)(1), and subject to subtitle B of the Consumer
				Financial Protection Act of 2010, subsection (b). For the purpose of the
				exercise by the Federal Trade Commission of its functions and powers under the
				Federal Trade Commission Act, a violation of any requirement or prohibition
				imposed under this title shall constitute an unfair or deceptive act or
				practice in commerce, in violation of section 5(a) of the Federal Trade
				Commission Act (15 U.S.C. 45(a)), and shall be subject to enforcement by the
				Federal Trade Commission under section 5(b) of that Act with respect to any
				consumer reporting agency or person that is subject to enforcement by the
				Federal Trade Commission pursuant to this subsection, irrespective of whether
				that person is engaged in commerce or meets any other jurisdictional tests
				under the Federal Trade Commission Act. The Federal Trade Commission shall have
				such procedural, investigative, and enforcement powers, including the power to
				issue procedural rules in enforcing compliance with the requirements imposed
				under this title and to require the filing of reports, the production of
				documents, and the appearance of witnesses, as though the applicable terms and
				conditions of the Federal Trade Commission Act were part of this title. Any
				person violating any of the provisions of this title shall be subject to the
				penalties and entitled to the privileges and immunities provided in the Federal
				Trade Commission Act as though the applicable terms and provisions of such Act
				are part of this title.
										(2)Penalties
											(A)Knowing
				violationsExcept as otherwise provided by subtitle B of the
				Consumer Financial Protection Act of 2010, in the event of a knowing violation,
				which constitutes a pattern or practice of violations of this title, the
				Federal Trade Commission may commence a civil action to recover a civil penalty
				in a district court of the United States against any person that violates this
				title. In such action, such person shall be liable for a civil penalty of not
				more than $2,500 per violation.
											(B)Determining
				penalty amountIn determining the amount of a civil penalty under
				subparagraph (A), the court shall take into account the degree of culpability,
				any history of such prior conduct, ability to pay, effect on ability to
				continue to do business, and such other matters as justice may require.
											(C)LimitationNotwithstanding
				paragraph (2), a court may not impose any civil penalty on a person for a
				violation of section 623(a)(1), unless the person has been enjoined from
				committing the violation, or ordered not to commit the violation, in an action
				or proceeding brought by or on behalf of the Federal Trade Commission, and has
				violated the injunction or order, and the court may not impose any civil
				penalty for any violation occurring before the date of the violation of the
				injunction or
				order.
											;
							(B)by striking
			 subsection (b) and inserting the following:
								
									(b)Enforcement by
				other agencies
										(1)In
				generalSubject to subtitle B of the Consumer Financial
				Protection Act of 2010, compliance with the requirements imposed under this
				title with respect to consumer reporting agencies, persons who use consumer
				reports from such agencies, persons who furnish information to such agencies,
				and users of information that are subject to section 615(d) shall be enforced
				under—
											(A)section 8 of the
				Federal Deposit Insurance Act (12 U.S.C. 1818), by the appropriate Federal
				banking agency, as defined in section 3(q) of the Federal Deposit Insurance Act
				(12 U.S.C. 1813(q)), with respect to—
												(i)any national bank
				or State savings association, and any Federal branch or Federal agency of a
				foreign bank;
												(ii)any member bank
				of the Federal Reserve System (other than a national bank), a branch or agency
				of a foreign bank (other than a Federal branch, Federal agency, or insured
				State branch of a foreign bank), a commercial lending company owned or
				controlled by a foreign bank, and any organization operating under section 25
				or 25A of the Federal Reserve Act; and
												(iii)any bank or
				Federal savings association insured by the Federal Deposit Insurance
				Corporation (other than a member of the Federal Reserve System) and any insured
				State branch of a foreign bank;
												(B)the Federal Credit
				Union Act (12 U.S.C. 1751 et seq.), by the Administrator of the National Credit
				Union Administration with respect to any Federal credit union;
											(C)subtitle IV of
				title 49, United States Code, by the Secretary of Transportation, with respect
				to all carriers subject to the jurisdiction of the Surface Transportation
				Board;
											(D)the Federal
				Aviation Act of 1958 (49 U.S.C. App. 1301 et seq.), by the Secretary of
				Transportation, with respect to any air carrier or foreign air carrier subject
				to that Act;
											(E)the Packers and
				Stockyards Act, 1921 (7 U.S.C. 181 et seq.) (except as provided in section 406
				of that Act), by the Secretary of Agriculture, with respect to any activities
				subject to that Act;
											(F)the Commodity
				Exchange Act, with respect to a person subject to the jurisdiction of the
				Commodity Futures Trading Commission;
											(G)the Federal
				securities laws, and any other laws that are subject to the jurisdiction of the
				Securities and Exchange Commission, with respect to a person that is subject to
				the jurisdiction of the Securities and Exchange Commission; and
											(H)subtitle E of the
				Consumer Financial Protection Act of 2010, by the Bureau, with respect to any
				person subject to this title.
											(2)Incorporated
				definitionsThe terms used in paragraph (1) that are not defined
				in this title or otherwise defined in section 3(s) of the Federal Deposit
				Insurance Act (12 U.S.C. 1813(s)) have the same meanings as in section 1(b) of
				the International Banking Act of 1978 (12 U.S.C.
				3101).
										;
							(C)in subsection
			 (c)(2)—
								(i)by
			 inserting and the Federal Trade Commission before or the
			 appropriate; and
								(ii)by
			 inserting and the Federal Trade Commission before or
			 appropriate each place that term appears;
								(D)in subsection
			 (c)(4), by inserting before or the appropriate each place that
			 term appears the following: , the Federal Trade
			 Commission,;
							(E)by striking
			 subsection (e) and inserting the following:
								
									(e)Regulatory
				authority
										(1)In
				generalThe Bureau shall prescribe such regulations as are
				necessary to carry out the purposes of this title, except with respect to
				sections 615(e) and 628. The Bureau may prescribe regulations as may be
				necessary or appropriate to administer and carry out the purposes and
				objectives of this title, and to prevent evasions thereof or to facilitate
				compliance therewith. Except as provided in section 1029(a) of the Consumer
				Financial Protection Act of 2010, the regulations prescribed by the Bureau
				under this title shall apply to any person that is subject to this title,
				notwithstanding the enforcement authorities granted to other agencies under
				this section.
										(2)DeferenceNotwithstanding
				any power granted to any Federal agency under this title, the deference that a
				court affords to a Federal agency with respect to a determination made by such
				agency relating to the meaning or interpretation of any provision of this title
				that is subject to the jurisdiction of such agency shall be applied as if that
				agency were the only agency authorized to apply, enforce, interpret, or
				administer the provisions of this title The regulations prescribed by the
				Bureau under this title shall apply to any person that is subject to this
				title, notwithstanding the enforcement authorities granted to other agencies
				under this section.
										;
				and
							(F)in subsection
			 (f)(2), by striking the Federal banking agencies and insert
			 the Federal Trade Commission, the Federal banking
			 agencies,;
							(11)in section 623
			 (15 U.S.C. 1681s–2)—
							(A)in subsection
			 (a)(7), by striking subparagraph (D) and inserting the following:
								
									(D)Model
				disclosure
										(i)Duty of
				BureauThe Bureau shall prescribe a brief model disclosure that a
				financial institution may use to comply with subparagraph (A), which shall not
				exceed 30 words.
										(ii)Use of model
				not requiredNo provision of this paragraph may be construed to
				require a financial institution to use any such model form prescribed by the
				Bureau.
										(iii)Compliance
				using modelA financial institution shall be deemed to be in
				compliance with subparagraph (A) if the financial institution uses any model
				form prescribed by the Bureau under this subparagraph, or the financial
				institution uses any such model form and rearranges its
				format.
										;
							(B)in subsection
			 (a)(8), by inserting , in consultation with the Federal Trade
			 Commission, the Federal banking agencies, and the National Credit Union
			 Administration, before shall jointly; and
							(C)by striking
			 subsection (e) and inserting the following:
								
									(e)Accuracy
				guidelines and regulations required
										(1)GuidelinesThe
				Bureau shall, with respect to persons or entities that are subject to the
				enforcement authority of the Bureau under section 621—
											(A)establish and
				maintain guidelines for use by each person that furnishes information to a
				consumer reporting agency regarding the accuracy and integrity of the
				information relating to consumers that such entities furnish to consumer
				reporting agencies, and update such guidelines as often as necessary;
				and
											(B)prescribe
				regulations requiring each person that furnishes information to a consumer
				reporting agency to establish reasonable policies and procedures for
				implementing the guidelines established pursuant to subparagraph (A).
											(2)CriteriaIn
				developing the guidelines required by paragraph (1)(A), the Bureau
				shall—
											(A)identify patterns,
				practices, and specific forms of activity that can compromise the accuracy and
				integrity of information furnished to consumer reporting agencies;
											(B)review the methods
				(including technological means) used to furnish information relating to
				consumers to consumer reporting agencies;
											(C)determine whether
				persons that furnish information to consumer reporting agencies maintain and
				enforce policies to ensure the accuracy and integrity of information furnished
				to consumer reporting agencies; and
											(D)examine the
				policies and processes that persons that furnish information to consumer
				reporting agencies employ to conduct reinvestigations and correct inaccurate
				information relating to consumers that has been furnished to consumer reporting
				agencies.
											;
							(12)in section
			 628(a)(1) (15 U.S.C. 1681w(a)(1)), by striking Not later than
			 and all that follows through Exchange Commission, and inserting
			 The Federal Trade Commission, the Securities and Exchange Commission,
			 the Commodity Futures Trading Commission, the Federal banking agencies, and the
			 National Credit Union Administration, with respect to the entities that are
			 subject to their respective enforcement authority under section 621,;
			 and
						(13)in section
			 628(a)(3) (15 U.S.C. 1681w(a)(3)), by striking the Federal banking
			 agencies, the National Credit Union Administration, the Commission, and the
			 Securities and Exchange Commission and inserting the agencies
			 identified in paragraph (1).
						(b)Fair and
			 Accurate Credit Transactions Act of 2003The Fair and Accurate Credit Transactions
			 Act of 2003 (Public Law 108–159) is amended—
						(1)in section 112(b)
			 (15 U.S.C. 1681c–1 note), by striking Commission and inserting
			 Bureau;
						(2)in section 211(d)
			 (15 U.S.C. 1681j note), by striking Commission each place that
			 term appears and inserting Bureau;
						(3)in section 214(b)
			 (15 U.S.C. 1681s–3 note), by striking paragraph (1) and inserting the
			 following:
							
								(1)In
				generalRegulations to carry
				out section 624 of the Fair Credit Reporting Act (15 U.S.C. 1681s–3), shall be
				prescribed, as described in paragraph (2), by—
									(A)the Commodity Futures Trading Commission,
				with respect to entities subject to its enforcement authorities;
									(B)the Securities and Exchange Commission,
				with respect to entities subject to its enforcement authorities; and
									(C)the Bureau, with respect to other entities
				subject to this Act.
									;
				and
						(4)in section
			 214(e)(1) (15 U.S.C. 1681s–3 note), by striking Commission and
			 inserting Bureau.
						1089.Amendments to
			 the Fair Debt Collection Practices ActThe Fair Debt Collection Practices Act (15
			 U.S.C. 1692 et seq.) is amended—
					(1)by striking Commission each
			 place that term appears and inserting Bureau;
					(2)in section 803 (15
			 U.S.C. 1692a)—
						(A)by striking
			 paragraph (1) and inserting the following:
							
								(1)The term
				Bureau means the Bureau of Consumer Financial
				Protection.
								;
						(3)in section 814 (15
			 U.S.C. 1692l)—
						(A)by striking
			 subsection (a) and inserting the following:
							
								(a)Federal Trade
				CommissionThe Federal Trade Commission shall be authorized to
				enforce compliance with this title, except to the extent that enforcement of
				the requirements imposed under this title is specifically committed to another
				Government agency under any of paragraphs (1) through (5) of subsection (b),
				subject to subtitle B of the Consumer Financial Protection Act of 2010. For
				purpose of the exercise by the Federal Trade Commission of its functions and
				powers under the Federal Trade Commission Act (15 U.S.C. 41 et seq.), a
				violation of this title shall be deemed an unfair or deceptive act or practice
				in violation of that Act. All of the functions and powers of the Federal Trade
				Commission under the Federal Trade Commission Act are available to the Federal
				Trade Commission to enforce compliance by any person with this title,
				irrespective of whether that person is engaged in commerce or meets any other
				jurisdictional tests under the Federal Trade Commission Act, including the
				power to enforce the provisions of this title, in the same manner as if the
				violation had been a violation of a Federal Trade Commission trade regulation
				rule.
								;
				and
						(B)in subsection
			 (b)—
							(i)by
			 striking Compliance and inserting Subject to subtitle B
			 of the Consumer Financial Protection Act of 2010, compliance;
							(ii)by
			 striking paragraphs (1) and (2) and inserting the following:
								
									(1)section 8 of the
				Federal Deposit Insurance Act, by the appropriate Federal banking agency, as
				defined in section 3(q) of the Federal Deposit Insurance Act (12 U.S.C.
				1813(q)), with respect to—
										(A)national banks,
				Federal savings associations, and Federal branches and Federal agencies of
				foreign banks;
										(B)member banks of
				the Federal Reserve System (other than national banks), branches and agencies
				of foreign banks (other than Federal branches, Federal agencies, and insured
				State branches of foreign banks), commercial lending companies owned or
				controlled by foreign banks, and organizations operating under section 25 or
				25A of the Federal Reserve Act; and
										(C)banks and State
				savings associations insured by the Federal Deposit Insurance Corporation
				(other than members of the Federal Reserve System), and insured State branches
				of foreign
				banks;
										;
							(iii)by
			 redesignating paragraphs (3) through (6), as paragraphs (2) through (5),
			 respectively;
							(iv)in
			 paragraph (4) (as so redesignated), by striking and at the
			 end;
							(v)in
			 paragraph (5) (as so redesignated), by striking the period at the end and
			 inserting ; and; and
							(vi)by
			 inserting before the undesignated matter at the end the following:
								
									(6)subtitle E of the
				Consumer Financial Protection Act of 2010, by the Bureau, with respect to any
				person subject to this
				title.
									.
							(4)in subsection (d),
			 by striking Neither the Commission and all that follows through
			 the end of the subsection and inserting the following: Except as
			 provided in section 1029(a) of the Consumer Financial Protection Act of 2010,
			 the Bureau may prescribe rules with respect to the collection of debts by debt
			 collectors, as defined in this title..
					1090.Amendments to
			 the Federal Deposit Insurance ActThe Federal Deposit Insurance Act (12 U.S.C.
			 1811 et seq.) is amended—
					(1)in section 8(t) (12 U.S.C. 1818(t)), by
			 adding at the end the following:
						
							(6)Referral to
				Bureau of Consumer Financial ProtectionSubject to subtitle B of
				the Consumer Financial Protection Act of 2010, each appropriate Federal banking
				agency shall make a referral to the Bureau of Consumer Financial Protection
				when the Federal banking agency has a reasonable belief that a violation of an
				enumerated consumer law, as defined in the Consumer Financial Protection Act of
				2010, has been committed by any insured depository institution or
				institution-affiliated party within the jurisdiction of that appropriate
				Federal banking agency.
							;
				and
					(2)in section 43 (12
			 U.S.C. 1831t)—
						(A)in subsection (c),
			 by striking Federal Trade Commission and inserting
			 Bureau;
						(B)in subsection (d),
			 by striking Federal Trade Commission and inserting
			 Bureau;
						(C)in subsection
			 (e)—
							(i)in
			 paragraph (2), by striking Federal Trade Commission and
			 inserting Bureau; and
							(ii)by
			 adding at the end the following new paragraph:
								
									(5)BureauThe
				term Bureau means the Bureau of Consumer Financial
				Protection.
									;
				and
							(D)in subsection
			 (f)—
							(i)by
			 striking paragraph (1) and inserting the following:
								
									(1)Limited
				enforcement authorityCompliance with the requirements of
				subsections (b), (c), and (e), and any regulation prescribed or order issued
				under such subsection, shall be enforced under the Consumer Financial
				Protection Act of 2010, by the Bureau, subject to subtitle B of the Consumer
				Financial Protection Act of 2010, and under the Federal Trade Commission Act
				(15 U.S.C. 41 et seq.) by the Federal Trade
				Commission.
									;
				and
							(ii)in
			 paragraph (2), by striking subparagraph (C) and inserting the following:
								
									(C)Limitation on
				State action while Federal action pendingIf the Bureau or
				Federal Trade Commission has instituted an enforcement action for a violation
				of this section, no appropriate State supervisory agency may, during the
				pendency of such action, bring an action under this section against any
				defendant named in the complaint of the Bureau or Federal Trade Commission for
				any violation of this section that is alleged in that
				complaint.
									.
							1091.Amendment to
			 Federal Financial Institutions Examination Council Act of 1978Section 1004(a)(4) of the Federal Financial
			 Institutions Examination Council Act of 1978 (12 U.S.C. 3303(a)(4)) is amended
			 by striking Director, Office of Thrift Supervision and inserting
			 Director of the Consumer Financial Protection Bureau.
				1092.Amendments to
			 the Federal Trade Commission ActSection 18(f) of the Federal Trade
			 Commission Act (15 U.S.C. 57a(f)) is amended—
					(1)by striking the
			 subsection heading and inserting the following:
						
							(f)Definitions of
				banks, savings and loan institutions, and Federal credit
				unions
							.
					(2)by striking
			 paragraph (1) and inserting the following:
						
							(1)[Repealed.]
							;
					(3)by striking
			 paragraphs (5) through (7);
					(4)in paragraph
			 (2)—
						(A)by striking
			 (2) Enforcement and all that follows through
			 in the case of and inserting the following:
							
								(2)DefinitionFor
				purposes of this Act, the term bank
				means
								;
						(B)in subparagraph
			 (A), by striking , by the division and all that follows through
			 Currency;
						(C)in subparagraph
			 (B)—
							(i)by
			 striking , by the division and all that follows through
			 System; and
							(ii)by
			 striking 25(a) and inserting 25A; and
							(D)in subparagraph
			 (C)—
							(i)by
			 striking (other and inserting (other than;
			 and
							(ii)by
			 striking , by the division and all that follows through
			 Corporation;
							(5)in paragraph (3),
			 by striking Compliance and all that follows through as
			 defined in and inserting the following: “For purposes of this Act, the
			 term savings and loan institution has the same meaning as in”;
			 and
					(6)in paragraph (4),
			 by striking Compliance and all that follows through
			 credit unions under and inserting the following: “For purposes
			 of this Act, the term Federal credit union has the same meaning
			 as in”.
					1093.Amendments to
			 the Gramm-Leach-Bliley ActTitle V of the Gramm-Leach-Bliley Act (15
			 U.S.C. 6801 et seq.) is amended—
					(1)in section 501(b)
			 (15 U.S.C. 6801(b)), by inserting , other than the Bureau of Consumer
			 Financial Protection, after 505(a);
					(2)in section
			 502(e)(5) (15 U.S.C. 6802(e)(5)), by inserting the Bureau of Consumer
			 Financial Protection after (including;
					(3)in section 504(a)
			 (15 U.S.C. 6804(a))—
						(A)by striking
			 paragraphs (1) and (2) and inserting the following:
							
								(1)Rulemaking
									(A)In
				generalExcept as provided in subparagraph (C), the Bureau of
				Consumer Financial Protection and the Securities and Exchange Commission shall
				have authority to prescribe such regulations as may be necessary to carry out
				the purposes of this subtitle with respect to financial institutions and other
				persons subject to their respective jurisdiction under section 505 (and
				notwithstanding subtitle B of the Consumer Financial Protection Act of 2010),
				except that the Bureau of Consumer Financial Protection shall not have
				authority to prescribe regulations with respect to the standards under section
				501.
									(B)CFTCThe
				Commodity Futures Trading Commission shall have authority to prescribe such
				regulations as may be necessary to carry out the purposes of this subtitle with
				respect to financial institutions and other persons subject to the jurisdiction
				of the Commodity Futures Trading Commission under section 5g of the Commodity
				Exchange Act.
									(C)Federal Trade
				Commission AuthorityNotwithstanding the authority of the Bureau
				of Consumer Financial Protection under subparagraph (A), the Federal Trade
				Commission shall have authority to prescribe such regulations as may be
				necessary to carry out the purposes of this subtitle with respect to any
				financial institution that is a person described in section 1029(a) of the
				Consumer Financial Protection Act of 2010.
									(D)Rule of
				constructionNothing in this paragraph shall be construed to
				alter, affect, or otherwise limit the authority of a State insurance authority
				to adopt regulations to carry out this subtitle.
									(2)Coordination,
				consistency, and comparabilityEach of the agencies authorized
				under paragraph (1) to prescribe regulations shall consult and coordinate with
				the other such agencies and, as appropriate, and with representatives of State
				insurance authorities designated by the National Association of Insurance
				Commissioners, for the purpose of assuring, to the extent possible, that the
				regulations prescribed by each such agency are consistent and comparable with
				the regulations prescribed by the other such
				agencies.
								;
				and
						(B)in paragraph (3),
			 by striking , and shall be issued in final form not later than 6 months
			 after the date of enactment of this Act;
						(4)in section 505(a)
			 (15 U.S.C. 6805(a))—
						(A)by striking
			 This subtitle and all that follows through as
			 follows: and inserting Subject to subtitle B of the Consumer
			 Financial Protection Act of 2010, this subtitle and the regulations prescribed
			 thereunder shall be enforced by the Bureau of Consumer Financial Protection,
			 the Federal functional regulators, the State insurance authorities, and the
			 Federal Trade Commission with respect to financial institutions and other
			 persons subject to their jurisdiction under applicable law, as
			 follows:;
						(B)in paragraph
			 (1)—
							(i)in
			 the matter preceding subparagraph (A), by inserting by the appropriate
			 Federal banking agency, as defined in section 3(q) of the Federal Deposit
			 Insurance Act, after Act,;
							(ii)in
			 subparagraph (A), by striking , by the Office of the Comptroller of the
			 Currency;
							(iii)in
			 subparagraph (B), by striking , by the Board of Governors of the Federal
			 Reserve System;
							(iv)in
			 subparagraph (C), by striking , by the Board of Directors of the Federal
			 Deposit Insurance Corporation; and
							(v)in
			 subparagraph (D), by striking , by the Director of the Office of Thrift
			 Supervision; and
							(C)by adding at the
			 end the following:
							
								(8)Under subtitle E
				of the Consumer Financial Protection Act of 2010, by the Bureau of Consumer
				Financial Protection, in the case of any financial institution and other
				covered person or service provider that is subject to the jurisdiction of the
				Bureau and any person subject to this subtitle, but not with respect to the
				standards under section
				501.
								;
						(5)in section
			 505(b)(1) (15 U.S.C. 6805(b)(1)), by inserting , other than the Bureau
			 of Consumer Financial Protection,  after subsection (a);
			 and
					(6)in section 507(b)
			 (15 U.S.C. 6807), by striking Federal Trade Commission and
			 inserting Bureau of Consumer Financial Protection.
					1094.Amendments to
			 the Home Mortgage Disclosure Act of 1975The Home Mortgage Disclosure Act of 1975 (12
			 U.S.C. 2801 et seq.) is amended—
					(1)by striking
			 Board each place that term appears, other than in sections 303,
			 304(h), 305(b) (as amended by this section), and 307(a) (as amended by this
			 section) and inserting Bureau.
					(2)in section 303 (12
			 U.S.C. 2802)—
						(A)by redesignating
			 paragraphs (1) through (6) as paragraphs (2) through (7), respectively;
			 and
						(B)by inserting
			 before paragraph (2) the following:
							
								(1)the term
				Bureau means the Bureau of Consumer Financial
				Protection;
								;
						(3)in section 304 (12
			 U.S.C. 2803)—
						(A)in subsection
			 (b)—
							(i)in
			 paragraph (4), by inserting age, before and
			 gender;
							(ii)in
			 paragraph (3), by striking and at the end;
							(iii)in
			 paragraph (4), by striking the period at the end and inserting a semicolon;
			 and
							(iv)by
			 adding at the end the following:
								
									(5)the number and
				dollar amount of mortgage loans grouped according to measurements of—
										(A)the total points
				and fees payable at origination in connection with the mortgage as determined
				by the Bureau, taking into account 15 U.S.C. 1602(aa)(4);
										(B)the difference
				between the annual percentage rate associated with the loan and a benchmark
				rate or rates for all loans;
										(C)the term in months
				of any prepayment penalty or other fee or charge payable on repayment of some
				portion of principal or the entire principal in advance of scheduled payments;
				and
										(D)such other
				information as the Bureau may require; and
										(6)the number and
				dollar amount of mortgage loans and completed applications grouped according to
				measurements of—
										(A)the value of the
				real property pledged or proposed to be pledged as collateral;
										(B)the actual or
				proposed term in months of any introductory period after which the rate of
				interest may change;
										(C)the presence of
				contractual terms or proposed contractual terms that would allow the mortgagor
				or applicant to make payments other than fully amortizing payments during any
				portion of the loan term;
										(D)the actual or
				proposed term in months of the mortgage loan;
										(E)the channel
				through which application was made, including retail, broker, and other
				relevant categories;
										(F)as the Bureau may
				determine to be appropriate, a unique identifier that identifies the loan
				originator as set forth in section 1503 of the S.A.F.E. Mortgage Licensing Act
				of 2008;
										(G)as the Bureau may
				determine to be appropriate, a universal loan identifier;
										(H)as the Bureau may
				determine to be appropriate, the parcel number that corresponds to the real
				property pledged or proposed to be pledged as collateral;
										(I)the credit score
				of mortgage applicants and mortgagors, in such form as the Bureau may
				prescribe; and
										(J)such other
				information as the Bureau may
				require.
										;
							(B)by striking
			 subsection (h) and inserting the following:
							
								(h)Submission to
				agencies
									(1)In
				generalThe data required to be disclosed under subsection (b)
				shall be submitted to the Bureau or to the appropriate agency for the
				institution reporting under this title, in accordance with rules prescribed by
				the Bureau. Notwithstanding the requirement of subsection (a)(2)(A) for
				disclosure by census tract, the Bureau, in consultation with other appropriate
				agencies described in paragraph (2) and, after notice and comment, shall
				develop regulations that—
										(A)prescribe the
				format for such disclosures, the method for submission of the data to the
				appropriate agency, and the procedures for disclosing the information to the
				public;
										(B)require the
				collection of data required to be disclosed under subsection (b) with respect
				to loans sold by each institution reporting under this title;
										(C)require disclosure
				of the class of the purchaser of such loans;
										(D)permit any
				reporting institution to submit in writing to the Bureau or to the appropriate
				agency such additional data or explanations as it deems relevant to the
				decision to originate or purchase mortgage loans; and
										(E)modify or require
				modification of itemized information, for the purpose of protecting the privacy
				interests of the mortgage applicants or mortgagors, that is or will be
				available to the public.
										(2)Other
				appropriate agenciesThe appropriate agencies described in this
				paragraph are—
										(A)the appropriate
				Federal banking agencies, as defined in section 3(q) of the Federal Deposit
				Insurance Act (12 U.S.C. 1813(q)), with respect to the entities that are
				subject to the jurisdiction of each such agency, respectively;
										(B)the Federal
				Deposit Insurance Corporation for banks insured by the Federal Deposit
				Insurance Corporation (other than members of the Federal Reserve System),
				mutual savings banks, insured State branches of foreign banks, and any other
				depository institution described in section 303(2)(A) which is not otherwise
				referred to in this paragraph;
										(C)the National
				Credit Union Administration Board with respect to credit unions; and
										(D)the Secretary of
				Housing and Urban Development with respect to other lending institutions not
				regulated by the agencies referred to in subparagraph (A) or (B).
										(3)Rules for
				modifications under paragraph (1)
										(A)ApplicationA
				modification under paragraph (1)(E) shall apply to information
				concerning—
											(i)credit score data
				described in subsection (b)(6)(I), in a manner that is consistent with the
				purpose described in paragraph (1)(E); and
											(ii)age or any other
				category of data described in paragraph (5) or (6) of subsection (b), as the
				Bureau determines to be necessary to satisfy the purpose described in paragraph
				(1)(E), and in a manner consistent with that purpose.
											(B)StandardsThe
				Bureau shall prescribe standards for any modification under paragraph (1)(E) to
				effectuate the purposes of this title, in light of the privacy interests of
				mortgage applicants or mortgagors. Where necessary to protect the privacy
				interests of mortgage applicants or mortgagors, the Bureau shall provide for
				the disclosure of information described in subparagraph (A) in aggregate or
				other reasonably modified form, in order to effectuate the purposes of this
				title.
										;
						(C)in subsection (i),
			 by striking subsection (b)(4) and inserting subsections
			 (b)(4), (b)(5), and (b)(6);
						(D)in subsection
			 (j)—
							(i)by
			 striking paragraph (3) and inserting the following:
								
									(3)Change of form
				not requiredA depository institution meets the disclosure
				requirement of paragraph (1) if the institution provides the information
				required under such paragraph in such formats as the Bureau may
				require
									;
				and
							(ii)in
			 paragraph (2)(A), by striking in the format in which such information is
			 maintained by the institution and inserting in such formats as
			 the Bureau may require;
							(E)in subsection (m),
			 by striking paragraph (2) and inserting the following:
							
								(2)Form of
				informationIn complying with paragraph (1), a depository
				institution shall provide the person requesting the information with a copy of
				the information requested in such formats as the Bureau may
				require.
								;
				and
						(F)by adding at the
			 end the following:
							
								(n)Timing of
				certain disclosuresThe data required to be disclosed under
				subsection (b) shall be submitted to the Bureau or to the appropriate agency
				for any institution reporting under this title, in accordance with regulations
				prescribed by the Bureau. Institutions shall not be required to report new data
				under paragraph (5) or (6) of subsection (b) before the first January 1 that
				occurs after the end of the 9-month period beginning on the date on which
				regulations are issued by the Bureau in final form with respect to such
				disclosures.
								;
						(4)in section 305 (12
			 U.S.C. 2804)—
						(A)by striking
			 subsection (b) and inserting the following:
							
								(b)Powers of
				certain other agencies
									(1)In
				generalSubject to subtitle B of the Consumer Financial
				Protection Act of 2010, compliance with the requirements of this title shall be
				enforced—
										(A)under section 8 of
				the Federal Deposit Insurance Act, the appropriate Federal banking agency, as
				defined in section 3(q) of the Federal Deposit Insurance Act (12 U.S.C.
				1813(q)), with respect to—
											(i)any national bank
				or Federal savings association, and any Federal branch or Federal agency of a
				foreign bank;
											(ii)any member bank
				of the Federal Reserve System (other than a national bank), branch or agency of
				a foreign bank (other than a Federal branch, Federal agency, and insured State
				branch of a foreign bank), commercial lending company owned or controlled by a
				foreign bank, and any organization operating under section 25 or 25A of the
				Federal Reserve Act; and
											(iii)any bank or
				State savings association insured by the Federal Deposit Insurance Corporation
				(other than a member of the Federal Reserve System), any mutual savings bank
				as, defined in section 3(f) of the Federal Deposit Insurance Act (12 U.S.C.
				1813(f)), any insured State branch of a foreign bank, and any other depository
				institution not referred to in this paragraph or subparagraph (B) or
				(C);
											(B)under subtitle E
				of the Consumer Financial Protection Act of 2010, by the Bureau, with respect
				to any person subject to this subtitle;
										(C)under the Federal
				Credit Union Act, by the Administrator of the National Credit Union
				Administration with respect to any insured credit union; and
										(D)with respect to
				other lending institutions, by the Secretary of Housing and Urban
				Development.
										(2)Incorporated
				definitionsThe terms used in paragraph (1) that are not defined
				in this title or otherwise defined in section 3(s) of the Federal Deposit
				Insurance Act (12 U.S.C. 1813(s)) shall have the same meanings as in section
				1(b) of the International Banking Act of 1978 (12 U.S.C.
				3101).
									;
				and
						(B)by adding at the
			 end the following:
							
								(d)Overall
				enforcement authority of the Bureau of Consumer Financial
				ProtectionSubject to subtitle B of the Consumer Financial
				Protection Act of 2010, enforcement of the requirements imposed under this
				title is committed to each of the agencies under subsection (b). To facilitate
				research, examinations, and enforcement, all data collected pursuant to section
				304 shall be available to the entities listed under subsection (b). The Bureau
				may exercise its authorities under the Consumer Financial Protection Act of
				2010 to exercise principal authority to examine and enforce compliance by any
				person with the requirements of this
				title.
								;
						(5)in section 306 (12
			 U.S.C. 2805(b)), by striking subsection (b) and inserting the following:
						
							(b)Exemption
				authorityThe Bureau may, by regulation, exempt from the
				requirements of this title any State-chartered depository institution within
				any State or subdivision thereof, if the agency determines that, under the law
				of such State or subdivision, that institution is subject to requirements that
				are substantially similar to those imposed under this title, and that such law
				contains adequate provisions for enforcement. Notwithstanding any other
				provision of this subsection, compliance with the requirements imposed under
				this subsection shall be enforced by the Office of the Comptroller of the
				Currency under section 8 of the Federal Deposit Insurance Act, in the case of
				national banks and Federal savings associations, the deposits of which are
				insured by the Federal Deposit Insurance
				Corporation.
							;
				and
					(6)by striking
			 section 307 (12 U.S.C. 2806) and inserting the following:
						
							307.Compliance
				improvement methods
								(a)In
				general
									(1)Consultation
				requiredThe Director of the Bureau of Consumer Financial
				Protection, with the assistance of the Secretary, the Director of the Bureau of
				the Census, the Board of Governors of the Federal Reserve System, the Federal
				Deposit Insurance Corporation, and such other persons as the Bureau deems
				appropriate, shall develop or assist in the improvement of, methods of matching
				addresses and census tracts to facilitate compliance by depository institutions
				in as economical a manner as possible with the requirements of this
				title.
									(2)Authorization of
				appropriationsThere are authorized to be appropriated, such sums
				as may be necessary to carry out this subsection.
									(3)Contracting
				authorityThe Director of the Bureau of Consumer Financial
				Protection is authorized to utilize, contract with, act through, or compensate
				any person or agency in order to carry out this subsection.
									(b)Recommendations
				to CongressThe Director of the Bureau of Consumer Financial
				Protection shall recommend to the Committee on Banking, Housing, and Urban
				Affairs of the Senate and the Committee on Financial Services of the House of
				Representatives, such additional legislation as the Director of the Bureau of
				Consumer Financial Protection deems appropriate to carry out the purpose of
				this
				title.
								.
					1095.Amendments to
			 the Homeowners Protection Act of 1998Section 10 of the Homeowners Protection Act
			 of 1998 (12 U.S.C. 4909) is amended—
					(1)in subsection
			 (a)—
						(A)by striking
			 Compliance and all that follows through the end of paragraph (1)
			 and inserting the following: “Subject to subtitle B of the Consumer Financial
			 Protection Act of 2010, compliance with the requirements imposed under this Act
			 shall be enforced under—
							
								(1)section 8 of the
				Federal Deposit Insurance Act, by the appropriate Federal banking agency (as
				defined in section 3(q) of that Act), with respect to—
									(A)insured depository
				institutions (as defined in section 3(c)(2) of that Act);
									(B)depository
				institutions described in clause (i), (ii), or (iii) of section 19(b)(1)(A) of
				the Federal Reserve Act which are not insured depository institutions (as
				defined in section 3(c)(2) of the Federal Deposit Insurance Act); and
									(C)depository
				institutions described in clause (v) or (vi) of section 19(b)(1)(A) of the
				Federal Reserve Act which are not insured depository institutions (as defined
				in section 3(c)(2) of the Federal Deposit Insurance
				Act);
									;
						(B)in paragraph (2),
			 by striking and at the end;
						(C)in paragraph (3),
			 by striking the period at the end and inserting ; and;
			 and
						(D)by adding at the
			 end the following:
							
								(4)subtitle E of the
				Consumer Financial Protection Act of 2010, by the Bureau of Consumer Financial
				Protection, with respect to any person subject to this
				Act.
								;
				and
						(2)in subsection
			 (b)(2), by inserting before the period at the end the following: ,
			 subject to subtitle B of the Consumer Financial Protection Act of
			 2010.
					1096.Amendments to
			 the Home Ownership and Equity Protection Act of 1994The Home Ownership and Equity Protection Act
			 of 1994 (15 U.S.C. 1601 note) is amended—
					(1)in section 158(a),
			 by striking Board of Governors of the Federal Reserve System, in
			 consultation with the Consumer Advisory Council of the Board and
			 inserting Bureau, in consultation with the Advisory Board to the
			 Bureau; and
					(2)in section 158(b),
			 by striking Board of Governors of the Federal Reserve System and
			 inserting Bureau.
					1097.Amendments to
			 the Omnibus Appropriations Act, 2009Section 626 of the Omnibus Appropriations
			 Act, 2009 (15 U.S.C. 1638 note) is amended—
					(1)by striking
			 subsection (a) and inserting the following:
						
							(a)(1)The Bureau of Consumer
				Financial Protection shall have authority to prescribe rules with respect to
				mortgage loans in accordance with section 553 of title 5, United States Code.
				Such rulemaking shall relate to unfair or deceptive acts or practices regarding
				mortgage loans, which may include unfair or deceptive acts or practices
				involving loan modification and foreclosure rescue services. Any violation of a
				rule prescribed under this paragraph shall be treated as a violation of a rule
				prohibiting unfair, deceptive, or abusive acts or practices under the Consumer
				Financial Protection Act of 2010 and a violation of a rule under section 18 of
				the Federal Trade Commission Act (15 U.S.C. 57a) regarding unfair or deceptive
				acts or practices.
								(2)The Bureau of Consumer Financial
				Protection shall enforce the rules issued under paragraph (1) in the same
				manner, by the same means, and with the same jurisdiction, powers, and duties,
				as though all applicable terms and provisions of the Consumer Financial
				Protection Act of 2010 were incorporated into and made part of this
				subsection.
								(3)Subject to subtitle B of the Consumer
				Financial Protection Act of 2010, the Federal Trade Commission shall enforce
				the rules issued under paragraph (1), in the same manner, by the same means,
				and with the same jurisdiction, as though all applicable terms and provisions
				of the Federal Trade Commission Act were incorporated into and made part of
				this section.
								;
				and
					(2)in subsection
			 (b)—
						(A)by striking
			 paragraph (1) and inserting the following:
							
								(1)Except as provided
				in paragraph (6), in any case in which the attorney general of a State has
				reason to believe that an interest of the residents of the State has been or is
				threatened or adversely affected by the engagement of any person subject to a
				rule prescribed under subsection (a) in practices that violate such rule, the
				State, as parens patriae, may bring a civil action on behalf of its residents
				in an appropriate district court of the United States or other court of
				competent jurisdiction—
									(A)to enjoin that
				practice;
									(B)to enforce
				compliance with the rule;
									(C)to obtain damages,
				restitution, or other compensation on behalf of the residents of the State;
				or
									(D)to obtain
				penalties and relief provided under the Consumer Financial Protection Act of
				2010, the Federal Trade Commission Act, and such other relief as the court
				deems
				appropriate.
									;
						(B)in paragraphs (2)
			 and (3), by striking the primary Federal regulator each time the
			 term appears and inserting the Bureau of Consumer Financial Protection
			 or the Commission, as appropriate;
						(C)in paragraph (3),
			 by inserting and subject to subtitle B of the Consumer Financial
			 Protection Act of 2010, after paragraph (2),; and
						(D)in paragraph (6),
			 by striking the primary Federal regulator each place that term
			 appears and inserting the Bureau of Consumer Financial Protection or the
			 Commission.
						1098.Amendments to
			 the Real Estate Settlement Procedures Act of 1974The Real Estate Settlement Procedures Act of
			 1974 (12 U.S.C. 2601 et seq.) is amended—
					(1)in section 3 (12
			 U.S.C. 2602)—
						(A)in paragraph (7),
			 by striking and at the end;
						(B)in paragraph (8),
			 by striking the period at the end and inserting ; and;
			 and
						(C)by adding at the
			 end the following:
							
								(9)the term
				Bureau means the Bureau of Consumer Financial
				Protection.
								;
						(2)in section 4 (12
			 U.S.C. 2603)—
						(A)in subsection (a),
			 by striking the first sentence and inserting the following: The Bureau
			 shall publish a single, integrated disclosure for mortgage loan transactions
			 (including real estate settlement cost statements) which includes the
			 disclosure requirements of this section and section 5, in conjunction with the
			 disclosure requirements of the Truth in Lending Act that, taken together, may
			 apply to a transaction that is subject to both or either provisions of law. The
			 purpose of such model disclosure shall be to facilitate compliance with the
			 disclosure requirements of this title and the Truth in Lending Act, and to aid
			 the borrower or lessee in understanding the transaction by utilizing readily
			 understandable language to simplify the technical nature of the
			 disclosures.;
						(B)by striking
			 Secretary each place that term appears and inserting
			 Bureau; and
						(C)by striking
			 form each place that term appears and inserting
			 forms;
						(3)in section 5 (12
			 U.S.C. 2604)—
						(A)by striking
			 Secretary each place that term appears and inserting
			 Bureau; and
						(B)in subsection (a),
			 by striking the first sentence and inserting the following: The Bureau
			 shall prepare and distribute booklets jointly addressing compliance with the
			 requirements of the Truth in Lending Act and the provisions of this title, in
			 order to help persons borrowing money to finance the purchase of residential
			 real estate better to understand the nature and costs of real estate settlement
			 services.;
						(4)in section 6(j)(3)
			 (12 U.S.C. 2605(j)(3))—
						(A)by striking
			 Secretary and inserting Bureau; and
						(B)by striking
			 , by regulations that shall take effect not later than April 20,
			 1991,;
						(5)in section 7(b)
			 (12 U.S.C. 2606(b)) by striking Secretary and inserting
			 Bureau;
					(6)in section 8(c)(5)
			 (12 U.S.C. 2607(c)(5)), by striking Secretary and inserting
			 Bureau;
					(7)in section 8(d)
			 (12 U.S.C. 2607(d))—
						(A)in the subsection
			 heading, by inserting Bureau and before Secretary; and
						(B)by striking
			 paragraph (4), and inserting the following:
							
								(4)The Bureau, the
				Secretary, or the attorney general or the insurance commissioner of any State
				may bring an action to enjoin violations of this section. Except, to the extent
				that a person is subject to the jurisdiction of the Bureau, the Secretary, or
				the attorney general or the insurance commissioner of any State, the Bureau
				shall have primary authority to enforce or administer this section, subject to
				subtitle B of the Consumer Financial Protection Act of
				2010.
								;
						(8)in section 10(c)
			 (12 U.S.C. 2609(c) and (d)), by striking Secretary and inserting
			 Bureau;
					(9)in section 16 (12
			 U.S.C. 2614), by inserting the Bureau, before the
			 Secretary;
					(10)in section 18 (12
			 U.S.C. 2616), by striking Secretary each place that term appears
			 and inserting Bureau; and
					(11)in section 19 (12
			 U.S.C. 2617)—
						(A)in the section
			 heading by striking Secretary and inserting
			 Bureau;
						(B)in subsection (a),
			 by striking Secretary each place that term appears and inserting
			 Bureau; and
						(C)in subsections (b)
			 and (c), by striking the Secretary each place that term appears
			 and inserting the Bureau.
						1098A.Amendments to
			 the Interstate Land Sales Full Disclosure ActThe Interstate Land Sales Full Disclosure
			 Act (15 U.S.C. 1701 et seq.) is amended—
					(1)by striking
			 Secretary each place that term appears and inserting
			 Director;
					(2)by striking
			 Department of Housing and Urban Development each place that term
			 appears and inserting Bureau of Consumer Financial
			 Protection;
					(3)by striking
			 Department each place that term appears and inserting
			 Bureau;
					(4)in section 1402
			 (15 U.S.C. 1701)—
						(A)by striking
			 paragraph (1) and inserting the following:
							
								(1)Director
				means the Director of the Bureau of Consumer Financial
				Protection;
								;
						(B)in paragraph (10),
			 by striking and at the end;
						(C)in paragraph (11),
			 by striking the period at the end and inserting ; and;
			 and
						(D)by adding at the
			 end the following:
							
								(12)Bureau
				means the Bureau of Consumer Financial
				Protection.
								;
				and
						(5)in section 1416(a)
			 (15 U.S.C. 1715(a)), by striking Secretary of Housing and Urban
			 Development and inserting Director of the Bureau of Consumer
			 Financial Protection.
					1099.Amendments to
			 the Right to Financial Privacy Act of 1978The Right to Financial Privacy Act of 1978
			 (12 U.S.C. 3401 et seq.) is amended—
					(1)in section
			 1101—
						(A)in paragraph
			 (6)—
							(i)in subparagraph
			 (A), by inserting and after the semicolon;
							(ii)in subparagraph
			 (B), by striking and at the end; and
							(iii)by striking
			 subparagraph (C); and
							(B)in paragraph (7),
			 by striking subparagraph (B), and inserting the following:
							
								(B)the Bureau of
				Consumer Financial
				Protection;
								;
						(2)in section 1112(e)
			 (12 U.S.C. 3412(e)), by striking and the Commodity Futures Trading
			 Commission is permitted and inserting the Commodity Futures
			 Trading Commission, and the Bureau of Consumer Financial Protection is
			 permitted; and
					(3)in section 1113
			 (12 U.S.C. 3413), by adding at the end the following new subsection:
						
							(r)Disclosure to
				the Bureau of Consumer Financial ProtectionNothing in this title
				shall apply to the examination by or disclosure to the Bureau of Consumer
				Financial Protection of financial records or information in the exercise of its
				authority with respect to a financial
				institution.
							.
					1100.Amendments to
			 the Secure and Fair Enforcement for Mortgage Licensing Act of
			 2008The S.A.F.E. Mortgage
			 Licensing Act of 2008 (12 U.S.C. 5101 et seq.) is amended—
					(1)by striking
			 a Federal banking agency each place that term appears, other
			 than in paragraphs (7) and (11) of section 1503 and section 1507(a)(1), and
			 inserting the Bureau;
					(2)by striking
			 Federal banking agencies each place that term appears and
			 inserting “Bureau”; and
					(3)by striking
			 Secretary each place that term appears and inserting
			 Director;
					(4)in section 1503
			 (12 U.S.C. 5102)—
						(A)by redesignating
			 paragraphs (2) through (12) as (3) through (13), respectively;
						(B)by striking
			 paragraph (1) and inserting the following:
							
								(1)BureauThe
				term Bureau means the Bureau of Consumer Financial
				Protection.
								(2)Federal banking
				agencyThe term Federal banking agency means the
				Board of Governors of the Federal Reserve System, the Office of the Comptroller
				of the Currency, the National Credit Union Administration, and the Federal
				Deposit Insurance Corporation.
								;
				and
						(C)by striking
			 paragraph (10), as so designated by this section, and inserting the
			 following:
							
								(10)DirectorThe
				term Director means the Director of the Bureau of Consumer
				Financial Protection.
								;
				and
						(5)in section 1507
			 (12 U.S.C. 5106)—
						(A)in subsection
			 (a)—
							(i)by
			 striking paragraph (1) and inserting the following:
								
									(1)In
				generalThe Bureau shall develop and maintain a system for
				registering employees of a depository institution, employees of a subsidiary
				that is owned and controlled by a depository institution and regulated by a
				Federal banking agency, or employees of an institution regulated by the Farm
				Credit Administration, as registered loan originators with the Nationwide
				Mortgage Licensing System and Registry. The system shall be implemented before
				the end of the 1-year period beginning on the date of enactment of the Consumer
				Financial Protection Act of 2010.
									;
				and
							(ii)in
			 paragraph (2)—
								(I)by striking
			 appropriate Federal banking agency and the Farm Credit
			 Administration and inserting Bureau; and
								(II)by striking
			 employees's identity and inserting identity of the
			 employee; and
								(B)in subsection (b),
			 by striking through the Financial Institutions Examination Council, and
			 the Farm Credit Administration, and inserting and the Bureau of
			 Consumer Financial Protection;
						(6)in section 1508
			 (12 U.S.C. 5107)—
						(A)by striking the
			 section heading and inserting the following: Sec. 1508. Bureau of Consumer Financial Protection
			 backup authority to establish loan originator licensing
			 system.; and
						(B)by adding at the
			 end the following:
							
								(f)Regulation
				authority
									(1)In
				generalThe Bureau is authorized to promulgate regulations
				setting minimum net worth or surety bond requirements for residential mortgage
				loan originators and minimum requirements for recovery funds paid into by loan
				originators.
									(2)ConsiderationsIn
				issuing regulations under paragraph (1), the Bureau shall take into account the
				need to provide originators adequate incentives to originate affordable and
				sustainable mortgage loans, as well as the need to ensure a competitive
				origination market that maximizes consumer access to affordable and sustainable
				mortgage
				loans.
									;
						(7)by striking
			 section 1510 (12 U.S.C. 5109) and inserting the following:
						
							1510.FeesThe Bureau, the Farm Credit Administration,
				and the Nationwide Mortgage Licensing System and Registry may charge reasonable
				fees to cover the costs of maintaining and providing access to information from
				the Nationwide Mortgage Licensing System and Registry, to the extent that such
				fees are not charged to consumers for access to such system and
				registry.
							;
					(8)by striking
			 section 1513 (12 U.S.C. 5112) and inserting the following:
						
							1513.Liability
				provisionsThe Bureau, any
				State official or agency, or any organization serving as the administrator of
				the Nationwide Mortgage Licensing System and Registry or a system established
				by the Director under section 1509, or any officer or employee of any such
				entity, shall not be subject to any civil action or proceeding for monetary
				damages by reason of the good faith action or omission of any officer or
				employee of any such entity, while acting within the scope of office or
				employment, relating to the collection, furnishing, or dissemination of
				information concerning persons who are loan originators or are applying for
				licensing or registration as loan
				originators.
							;
				and
					(9)in section 1514
			 (12 U.S.C. 5113) in the section heading, by striking Under HUD backup licensing
			 system and inserting By the Bureau.
					1100A.Amendments to
			 the Truth in Lending ActThe
			 Truth in Lending Act (15 U.S.C. 1601 et seq.) is amended—
					(1)in section 103 (15 U.S.C. 1602)—
						(A)by redesignating
			 subsections (b) through (bb) as subsections (c) through (cc), respectively;
			 and
						(B)by inserting after
			 subsection (a) the following:
							
								(b)BureauThe
				term Bureau means the Bureau of Consumer Financial
				Protection.
								;
						(2)by striking
			 Board each place that term appears, other than in section 140(d)
			 and sections 105(i) and 108(a), as amended by this section, and inserting
			 Bureau;
					(3)by striking
			 Federal Trade Commission each place that term appears, other
			 than in section 108(c) and section 129(m), as amended by this Act, and other
			 than in the context of a reference to the Federal Trade Commission Act, and
			 inserting Bureau;
					(4)in section 105(a)
			 (15 U.S.C. 1604(a)), in the second sentence—
						(A)by striking
			 Except in the case of a mortgage referred to in section 103(aa), these
			 regulations may contain such and inserting Except with respect
			 to the provisions of section 129 that apply to a mortgage referred to in
			 section 103(aa), such regulations may contain such additional
			 requirements,; and
						(B)by inserting
			 all or after exceptions for;
						(5)in section 105(b)
			 (15 U.S.C. 1604(b)), by striking the first sentence and inserting the
			 following: The Bureau shall publish a single, integrated disclosure for
			 mortgage loan transactions (including real estate settlement cost statements)
			 which includes the disclosure requirements of this title in conjunction with
			 the disclosure requirements of the Real Estate Settlement Procedures Act of
			 1974 that, taken together, may apply to a transaction that is subject to both
			 or either provisions of law. The purpose of such model disclosure shall be to
			 facilitate compliance with the disclosure requirements of this title and the
			 Real Estate Settlement Procedures Act of 1974, and to aid the borrower or
			 lessee in understanding the transaction by utilizing readily understandable
			 language to simplify the technical nature of the disclosures.;
					(6)in section
			 105(f)(1) (15 U.S.C. 1604(f)(1)), by inserting all or after
			 from all or part of this title;
					(7)in section 105 (15
			 U.S.C. 1604), by adding at the end the following:
						
							(i)Authority of the
				board to prescribe rulesNotwithstanding subsection (a), the
				Board shall have authority to prescribe rules under this title with respect to
				a person described in section 1029(a) of the Consumer Financial Protection Act
				of 2010. Regulations prescribed under this subsection may contain such
				classifications, differentiations, or other provisions, as in the judgment of
				the Board are necessary or proper to effectuate the purposes of this title, to
				prevent circumvention or evasion thereof, or to facilitate compliance
				therewith.
							;
					(8)in section 108 (15
			 U.S.C. 1604), by adding at the end the following:
						(A)by striking
			 subsection (a) and inserting the following:
							
								(a)Enforcing
				agenciesSubject to subtitle B of the Consumer Financial
				Protection Act of 2010, compliance with the requirements imposed under this
				title shall be enforced under—
									(1)section 8 of the
				Federal Deposit Insurance Act, by the appropriate Federal banking agency, as
				defined in section 3(q) of the Federal Deposit Insurance Act (12 U.S.C.
				1813(q)), with respect to—
										(A)national banks,
				Federal savings associations, and Federal branches and Federal agencies of
				foreign banks;
										(B)member banks of
				the Federal Reserve System (other than national banks), branches and agencies
				of foreign banks (other than Federal branches, Federal agencies, and insured
				State branches of foreign banks), commercial lending companies owned or
				controlled by foreign banks, and organizations operating under section 25 or
				25A of the Federal Reserve Act; and
										(C)banks and State
				savings associations insured by the Federal Deposit Insurance Corporation
				(other than members of the Federal Reserve System), and insured State branches
				of foreign banks;
										(2)the Federal Credit
				Union Act, by the Director of the National Credit Union Administration, with
				respect to any Federal credit union;
									(3)the Federal
				Aviation Act of 1958, by the Secretary of Transportation, with respect to any
				air carrier or foreign air carrier subject to that Act;
									(4)the Packers and
				Stockyards Act, 1921 (except as provided in section 406 of that Act), by the
				Secretary of Agriculture, with respect to any activities subject to that
				Act;
									(5)the Farm Credit
				Act of 1971, by the Farm Credit Administration with respect to any Federal land
				bank, Federal land bank association, Federal intermediate credit bank, or
				production credit association; and
									(6)subtitle E of the Consumer Financial
				Protection Act of 2010, by the Bureau, with respect to any person subject to
				this title.
									;
				and
						(B)by striking
			 subsection (c) and inserting the following:
							
								(c)Overall
				enforcement authority of the Federal trade commissionExcept to
				the extent that enforcement of the requirements imposed under this title is
				specifically committed to some other Government agency under any of paragraphs
				(1) through (5) of subsection (a), and subject to subtitle B of the Consumer
				Financial Protection Act of 2010, the Federal Trade Commission shall be
				authorized to enforce such requirements. For the purpose of the exercise by the
				Federal Trade Commission of its functions and powers under the Federal Trade
				Commission Act, a violation of any requirement imposed under this title shall
				be deemed a violation of a requirement imposed under that Act. All of the
				functions and powers of the Federal Trade Commission under the Federal Trade
				Commission Act are available to the Federal Trade Commission to enforce
				compliance by any person with the requirements under this title, irrespective
				of whether that person is engaged in commerce or meets any other jurisdictional
				tests under the Federal Trade Commission
				Act.
								;
				and
						(9)in section 129 (15
			 U.S.C. 1639), by striking subsection (m) and inserting the following:
						
							(m)Civil penalties
				in Federal trade commission enforcement actionsFor purposes of
				enforcement by the Federal Trade Commission, any violation of a regulation
				issued by the Bureau pursuant to subsection (l)(2) shall be treated as a
				violation of a rule promulgated under section 18 of the Federal Trade
				Commission Act (15 U.S.C. 57a) regarding unfair or deceptive acts or
				practices.
							;
				and
					(10)in chapter 5 (15
			 U.S.C. 1667 et seq.)—
						(A)by striking
			 the Board each place that term appears and inserting the
			 Bureau; and
						(B)by striking
			 The Board each place that term appears and inserting The
			 Bureau.
						1100B.Amendments to
			 the Truth in Savings ActThe
			 Truth in Savings Act (12 U.S.C. 4301 et seq.) is amended—
					(1)by striking Board each place
			 that term appears, other than in section 272(b) (12 U.S.C. 4311), and inserting
			 Bureau;
					(2)in section 270(a) (12 U.S.C. 4309)—
						(A)by striking
			 Compliance and all that follows through the end of paragraph (1)
			 and inserting: “Subject to subtitle B of the Consumer Financial Protection Act
			 of 2010, compliance with the requirements imposed under this subtitle shall be
			 enforced under—
							
								(1)section 8 of the
				Federal Deposit Insurance Act by the appropriate Federal banking agency (as
				defined in section 3(q) of that Act), with respect to—
									(A)insured depository
				institutions (as defined in section 3(c)(2) of that Act);
									(B)depository
				institutions described in clause (i), (ii), or (iii) of section 19(b)(1)(A) of
				the Federal Reserve Act which are not insured depository institutions (as
				defined in section 3(c)(2) of the Federal Deposit Insurance Act); and
									(C)depository
				institutions described in clause (v) or (vi) of section 19(b)(1)(A) of the
				Federal Reserve Act which are not insured depository institutions (as defined
				in section 3(c)(2) of the Federal Deposit Insurance
				Act);
									;
						(B)in paragraph (2),
			 by striking the period at the end and inserting ; and;
			 and
						(C)by adding at the
			 end the following:
							
								(3)subtitle E of the
				Consumer Financial Protection Act of 2010, by the Bureau, with respect to any
				person subject to this
				subtitle.
								;
						(3)in section 272(b)
			 (12 U.S.C. 4311(b)), by striking regulation prescribed by the
			 Board each place that term appears and inserting regulation
			 prescribed by the Bureau; and
					(4)in section 274 (12
			 U.S.C. 4313), by striking paragraph (4) and inserting the following:
						
							(4)BureauThe
				term Bureau means the Bureau of Consumer Financial
				Protection.
							.
					1100C.Amendments to
			 the Telemarketing and Consumer Fraud and Abuse Prevention Act
					(a)Amendments to
			 Section 3Section 3 of the
			 Telemarketing and Consumer Fraud and Abuse Prevention Act (15 U.S.C. 6102) is
			 amended by striking subsections (b) and (c) and inserting the following:
						
							(b)Rulemaking
				authorityThe Commission shall have authority to prescribe rules
				under subsection (a), in accordance with section 553 of title 5, United States
				Code. In prescribing a rule under this section that relates to the provision of
				a consumer financial product or service that is subject to the Consumer
				Financial Protection Act of 2010, including any enumerated consumer law
				thereunder, the Commission shall consult with the Bureau of Consumer Financial
				Protection regarding the consistency of a proposed rule with standards,
				purposes, or objectives administered by the Bureau of Consumer Financial
				Protection.
							(c)ViolationsAny
				violation of any rule prescribed under subsection (a)—
								(1)shall be treated
				as a violation of a rule under section 18 of the Federal Trade Commission Act
				regarding unfair or deceptive acts or practices; and
								(2)that is committed
				by a person subject to the Consumer Financial Protection Act of 2010 shall be
				treated as a violation of a rule under section 1031 of that Act regarding
				unfair, deceptive, or abusive acts or
				practices.
								.
					(b)Amendments to
			 Section 4Section 4(d) of the
			 Telemarketing and Consumer Fraud and Abuse Prevention Act (15 U.S.C. 6103(d))
			 is amended by inserting after Commission each place that term
			 appears the following: or the Bureau of Consumer Financial
			 Protection.
					(c)Amendments to
			 Section 5Section 5(c) of the
			 Telemarketing and Consumer Fraud and Abuse Prevention Act (15 U.S.C. 6104(c))
			 is amended by inserting after Commission each place that term
			 appears the following: or the Bureau of Consumer Financial
			 Protection.
					(d)Amendment to
			 Section 6Section 6 of the
			 Telemarketing and Consumer Fraud and Abuse Prevention Act (15 U.S.C. 6105) is
			 amended by adding at the end the following:
						
							(d)Enforcement by
				Bureau of Consumer Financial ProtectionExcept as otherwise
				provided in sections 3(d), 3(e), 4, and 5, and subject to subtitle B of the
				Consumer Financial Protection Act of 2010, this Act shall be enforced by the
				Bureau of Consumer Financial Protection under subtitle E of the Consumer
				Financial Protection Act of 2010, with respect to the offering or provision of
				a consumer financial product or service subject to that
				Act.
							.
					1100D.Amendments to
			 the Paperwork Reduction Act
					(a)Designation as
			 an independent agencySection 2(5) of the Paperwork Reduction Act
			 (44 U.S.C. 3502(5)) is amended by inserting the Bureau of Consumer
			 Financial Protection, the Office of Financial Research, after
			 the Securities and Exchange Commission,.
					(b)Comparable
			 treatmentSection 3513 of title 44, United States Code, is
			 amended by adding at the end the following:
						
							(c)Comparable
				treatmentNotwithstanding any other provision of law, the
				Director shall treat or review a rule or order prescribed or proposed by the
				Director of the Bureau of Consumer Financial Protection on the same terms and
				conditions as apply to any rule or order prescribed or proposed by the Board of
				Governors of the Federal Reserve
				System.
							.
					1100E.Adjustments
			 for inflation in the Truth in Lending Act
					(a)Caps
						(1)Credit
			 transactionsSection 104(3) of the Truth in Lending Act (15
			 U.S.C. 1603(3)) is amended by striking $25,000 and inserting
			 $50,000.
						(2)Consumer
			 leasesSection 181(1) of the Truth in Lending Act (15 U.S.C.
			 1667(1)) is amended by striking $25,000 and inserting
			 $50,000.
						(b)Adjustments for
			 inflationOn and after December 31, 2011, the Bureau shall adjust
			 annually the dollar amounts described in sections 104(3) and 181(1) of the
			 Truth in Lending Act (as amended by this section), by the annual percentage
			 increase in the Consumer Price Index for Urban Wage Earners and Clerical
			 Workers, as published by the Bureau of Labor Statistics, rounded to the nearest
			 multiple of $100, or $1,000, as applicable.
					1100F.Use of
			 consumer reportsSection 615
			 of the Fair Credit Reporting Act (15 U.S.C. 1681m) is amended—
					(1)in subsection (a)—
						(A)by redesignating
			 paragraphs (2) and (3) as paragraphs (3) and (4), respectively;
						(B)by inserting after
			 paragraph (1) the following:
							
								(2)provide to the
				consumer written or electronic disclosure—
									(A)of a numerical
				credit score as defined in section 609(f)(2)(A) used by such person in taking
				any adverse action based in whole or in part on any information in a consumer
				report; and
									(B)of the information
				set forth in subparagraphs (B) through (E) of section
				609(f)(1);
									;
				and
						(C)in paragraph (4)
			 (as so redesignated), by striking paragraph (2) and inserting
			 paragraph (3); and
						(2)in subsection
			 (h)(5)—
						(A)in subparagraph
			 (C), by striking ; and and inserting a semicolon;
						(B)in subparagraph
			 (D), by striking the period and inserting ; and; and
						(C)by inserting at
			 the end the following:
							
								(E)include a
				statement informing the consumer of—
									(i)a
				numerical credit score as defined in section 609(f)(2)(A), used by such person
				in making the credit decision described in paragraph (1) based in whole or in
				part on any information in a consumer report; and
									(ii)the information
				set forth in subparagraphs (B) through (E) of section
				609(f)(1).
									.
						1100G.Small
			 business fairness and regulatory transparency
					(a)Panel
			 requirementSection 609(d) of title 5, United States Code, is
			 amended by striking means the and all that follows and inserting
			 the following: “means—
						
							(1)the Environmental
				Protection Agency;
							(2)the Consumer
				Financial Protection Bureau of the Federal Reserve System; and
							(3)the Occupational
				Safety and Health Administration of the Department of
				Labor.
							.
					(b)Initial
			 regulatory flexibility analysisSection 603 of title 5, United
			 States Code, is amended by adding at the end the following:
						
							(d)(1)For a covered agency, as
				defined in section 609(d)(2), each initial regulatory flexibility analysis
				shall include a description of—
									(A)any projected increase in the cost of
				credit for small entities;
									(B)any significant alternatives to the
				proposed rule which accomplish the stated objectives of applicable statutes and
				which minimize any increase in the cost of credit for small entities;
				and
									(C)advice and recommendations of
				representatives of small entities relating to issues described in subparagraphs
				(A) and (B) and subsection (b).
									(2)A covered agency, as defined in
				section 609(d)(2), shall, for purposes of complying with paragraph
				(1)(C)—
									(A)identify representatives of small
				entities in consultation with the Chief Counsel for Advocacy of the Small
				Business Administration; and
									(B)collect advice and recommendations
				from the representatives identified under subparagraph (A) relating to issues
				described in subparagraphs (A) and (B) of paragraph (1) and subsection
				(b).
									.
					(c)Final regulatory
			 flexibility analysisSection 604(a) of title 5, United States
			 Code, is amended—
						(1)in paragraph (4),
			 by striking and at the end;
						(2)in paragraph (5),
			 by striking the period at the end and inserting ; and;
			 and
						(3)by adding at the
			 end the following:
							
								(6)for a covered
				agency, as defined in section 609(d)(2), a description of the steps the agency
				has taken to minimize any additional cost of credit for small
				entities.
								.
						1100H.Effective
			 dateExcept as otherwise
			 provided in this subtitle and the amendments made by this subtitle, this
			 subtitle and the amendments made by this subtitle, other than sections 1081 and
			 1082, shall become effective on the designated transfer date.
				XIFederal Reserve
			 System provisions
			1101.Federal
			 Reserve Act amendments on emergency lending authority
				(a)Federal Reserve ActThe third undesignated paragraph of section
			 13 of the Federal Reserve Act (12 U.S.C. 343) (relating to emergency lending
			 authority) is amended—
					(1)by inserting
			 (3)(A) before In unusual;
					(2)by striking
			 individual, partnership, or corporation the first place that
			 term appears and inserting the following: participant in any program or
			 facility with broad-based eligibility;
					(3)by striking
			 exchange for an individual or a partnership or corporation and
			 inserting exchange,;
					(4)by striking
			 such individual, partnership, or corporation and inserting the
			 following: such participant in any program or facility with broad-based
			 eligibility;
					(5)by striking
			 for individuals, partnerships, corporations and inserting
			 for any participant in any program or facility with broad-based
			 eligibility; and
					(6)by striking
			 may prescribe. and inserting the following: “may
			 prescribe.
						
							(B)(i)As soon as is
				practicable after the date of enactment of this subparagraph, the Board shall
				establish, by regulation, in consultation with the Secretary of the Treasury,
				the policies and procedures governing emergency lending under this paragraph.
				Such policies and procedures shall be designed to ensure that any emergency
				lending program or facility is for the purpose of providing liquidity to the
				financial system, and not to aid a failing financial company, and that the
				security for emergency loans is sufficient to protect taxpayers from losses and
				that any such program is terminated in a timely and orderly fashion. The
				policies and procedures established by the Board shall require that a Federal
				reserve bank assign, consistent with sound risk management practices and to
				ensure protection for the taxpayer, a lendable value to all collateral for a
				loan executed by a Federal reserve bank under this paragraph in determining
				whether the loan is secured satisfactorily for purposes of this
				paragraph.
								(ii)The Board shall establish
				procedures to prohibit borrowing from programs and facilities by borrowers that
				are insolvent. Such procedures may include a certification from the chief
				executive officer (or other authorized officer) of the borrower, at the time
				the borrower initially borrows under the program or facility (with a duty by
				the borrower to update the certification if the information in the
				certification materially changes), that the borrower is not insolvent. A
				borrower shall be considered insolvent for purposes of this subparagraph, if
				the borrower is in bankruptcy, resolution under title II of the Dodd-Frank Wall
				Street Reform and Consumer Protection Act, or any other Federal or State
				insolvency proceeding.
								(iii)A program or facility that is
				structured to remove assets from the balance sheet of a single and specific
				company, or that is established for the purpose of assisting a single and
				specific company avoid bankruptcy, resolution under title II of the Dodd-Frank
				Wall Street Reform and Consumer Protection Act, or any other Federal or State
				insolvency proceeding, shall not be considered a program or facility with
				broad-based eligibility.
								(iv)The Board may not establish any
				program or facility under this paragraph without the prior approval of the
				Secretary of the Treasury.
								(C)The Board shall
				provide to the Committee on Banking, Housing, and Urban Affairs of the Senate
				and the Committee on Financial Services of the House of Representatives—
								(i)not later than 7
				days after the Board authorizes any loan or other financial assistance under
				this paragraph, a report that includes—
									(I)the justification
				for the exercise of authority to provide such assistance;
									(II)the identity of
				the recipients of such assistance;
									(III)the date and
				amount of the assistance, and form in which the assistance was provided;
				and
									(IV)the material
				terms of the assistance, including—
										(aa)duration;
										(bb)collateral
				pledged and the value thereof;
										(cc)all
				interest, fees, and other revenue or items of value to be received in exchange
				for the assistance;
										(dd)any
				requirements imposed on the recipient with respect to employee compensation,
				distribution of dividends, or any other corporate decision in exchange for the
				assistance; and
										(ee)the
				expected costs to the taxpayers of such assistance; and
										(ii)once every 30
				days, with respect to any outstanding loan or other financial assistance under
				this paragraph, written updates on—
									(I)the value of
				collateral;
									(II)the amount of
				interest, fees, and other revenue or items of value received in exchange for
				the assistance; and
									(III)the expected or
				final cost to the taxpayers of such assistance.
									(D)The information
				required to be submitted to Congress under subparagraph (C) related to—
								(i)the identity of
				the participants in an emergency lending program or facility commenced under
				this paragraph;
								(ii)the amounts
				borrowed by each participant in any such program or facility;
								(iii)identifying
				details concerning the assets or collateral held by, under, or in connection
				with such a program or facility,
								shall
				be kept confidential, upon the written request of the Chairman of the Board, in
				which case such information shall be made available only to the Chairpersons or
				Ranking Members of the Committees described in subparagraph (C).(E)If an entity to
				which a Federal reserve bank has provided a loan under this paragraph becomes a
				covered financial company, as defined in section 201 of the Dodd-Frank Wall
				Street Reform and Consumer Protection Act, at any time while such loan is
				outstanding, and the Federal reserve bank incurs a realized net loss on the
				loan, then the Federal reserve bank shall have a claim equal to the amount of
				the net realized loss against the covered entity, with the same priority as an
				obligation to the Secretary of the Treasury under section 210(b) of the
				Dodd-Frank Wall Street Reform and Consumer Protection
				Act.
							.
					(b)Conforming
			 amendmentSection 507(a)(2) of title 11, United States Code, is
			 amended by inserting unsecured claims of any Federal reserve bank
			 related to loans made through programs or facilities authorized under section
			 13(3) of the Federal Reserve Act (12 U.S.C. 343), after this
			 title,.
				(c)ReferencesOn
			 and after the date of enactment of this Act, any reference in any provision of
			 Federal law to the third undesignated paragraph of section 13 of the Federal
			 Reserve Act (12 U.S.C. 343) shall be deemed to be a reference to section 13(3)
			 of the Federal Reserve Act, as so designated by this section.
				1102.audits of
			 special Federal reserve credit facilities
				(a)AuditsSection
			 714 of title 31, United States Code, is amended by adding at the end the
			 following:
					
						(f)audits of credit
				facilities of the Federal reserve system
							(1)DefinitionsIn
				this subsection, the following definitions shall apply:
								(A)Credit
				facilityThe term credit facility means a program or
				facility, including any special purpose vehicle or other entity established by
				or on behalf of the Board of Governors of the Federal Reserve System or a
				Federal reserve bank, authorized by the Board of Governors under section 13(3)
				of the Federal Reserve Act (12 U.S.C. 343), that is not subject to audit under
				subsection (e).
								(B)Covered
				transactionThe term
				covered transaction means any open market transaction or
				discount window advance that meets the definition of covered
				transaction in section 11(s) of the Federal Reserve Act.
								(2)Authority for
				audits and examinationsSubject to paragraph (3), and
				notwithstanding any limitation in subsection (b) on the auditing and oversight
				of certain functions of the Board of Governors of the Federal Reserve System or
				any Federal reserve bank, the Comptroller General of the United States may
				conduct audits, including onsite examinations, of the Board of Governors, a
				Federal reserve bank, or a credit facility, if the Comptroller General
				determines that such audits are appropriate, solely for the purposes of
				assessing, with respect to a credit facility or a covered transaction—
								(A)the operational
				integrity, accounting, financial reporting, and internal controls governing the
				credit facility or covered transaction;
								(B)the effectiveness
				of the security and collateral policies established for the facility or covered
				transaction in mitigating risk to the relevant Federal reserve bank and
				taxpayers;
								(C)whether the credit
				facility or the conduct of a covered transaction inappropriately favors one or
				more specific participants over other institutions eligible to utilize the
				facility; and
								(D)the policies
				governing the use, selection, or payment of third-party contractors by or for
				any credit facility or to conduct any covered transaction.
								(3)Reports and
				delayed disclosure
								(A)Reports
				requiredA report on each audit conducted under paragraph (2)
				shall be submitted by the Comptroller General to the Congress before the end of
				the 90-day period beginning on the date on which such audit is
				completed.
								(B)ContentsThe
				report under subparagraph (A) shall include a detailed description of the
				findings and conclusions of the Comptroller General with respect to the matters
				described in paragraph (2) that were audited and are the subject of the report,
				together with such recommendations for legislative or administrative action
				relating to such matters as the Comptroller General may determine to be
				appropriate.
								(C)Delayed release
				of certain information
									(i)In
				generalThe Comptroller General shall not disclose to any person
				or entity, including to Congress, the names or identifying details of specific
				participants in any credit facility or covered transaction, the amounts
				borrowed by or transferred by or to specific participants in any credit
				facility or covered transaction, or identifying details regarding assets or
				collateral held or transferred by, under, or in connection with any credit
				facility or covered transaction, and any report provided under subparagraph (A)
				shall be redacted to ensure that such names and details are not
				disclosed.
									(ii)Delayed
				releaseThe nondisclosure obligation under clause (i) shall
				expire with respect to any participant on the date on which the Board of
				Governors, directly or through a Federal reserve bank, publicly discloses the
				identity of the subject participant or the identifying details of the subject
				assets, collateral, or transaction.
									(iii)General
				releaseThe Comptroller General shall release a nonredacted
				version of any report on a credit facility 1 year after the effective date of
				the termination by the Board of Governors of the authorization for the credit
				facility. For purposes of this clause, a credit facility shall be deemed to
				have terminated 24 months after the date on which the credit facility ceases to
				make extensions of credit and loans, unless the credit facility is otherwise
				terminated by the Board of Governors.
									(iv)ExceptionsThe
				nondisclosure obligation under clause (i) shall not apply to the credit
				facilities Maiden Lane, Maiden Lane II, and Maiden Lane III.
									(v)Release of covered transaction
				informationThe Comptroller
				General shall release a nonredacted version of any report regarding covered
				transactions upon the release of the information regarding such covered
				transactions by the Board of Governors of the Federal Reserve System, as
				provided in section 11(s) of the Federal Reserve
				Act.
									.
				(b)Access to
			 recordsSection 714(d) of title 31, United States Code, is
			 amended—
					(1)in paragraph (2),
			 by inserting or any person or entity described in paragraph
			 (3)(A) after used by an agency;
					(2)in paragraph (3),
			 by inserting or (f) after subsection (e) each
			 place that term appears;
					(3)in clauses (i) and
			 (ii) of paragraph (3)(A), by inserting or the Federal Reserve
			 banks after by the Board each place that term
			 appears;
					(4)in paragraph
			 (3)(A)(ii), by inserting participating in or after any
			 entity; and
					(5)in paragraph
			 (3)(B), by adding at the end the following: The Comptroller General may
			 make and retain copies of books, accounts, and other records provided under
			 subparagraph (A) as the Comptroller General deems appropriate. The Comptroller
			 General shall provide to any person or entity described in subparagraph (A) a
			 current list of officers and employees to whom, with proper identification,
			 records and property may be made available, and who may make notes or copies
			 necessary to carry out a audit or examination under this
			 subsection..
					1103.Public access
			 to information
				(a)In
			 generalSection 2B of the
			 Federal Reserve Act (12 U.S.C. 225b) is amended by adding at the end the
			 following:
					
						(c)Public access to
				informationThe Board shall place on its home Internet website, a
				link entitled Audit, which shall link to a webpage that shall
				serve as a repository of information made available to the public for a
				reasonable period of time, not less than 6 months following the date of release
				of the relevant information, including—
							(1)the reports
				prepared by the Comptroller General under section 714 of title 31, United
				States Code;
							(2)the annual
				financial statements prepared by an independent auditor for the Board in
				accordance with section 11B;
							(3)the reports to the
				Committee on Banking, Housing, and Urban Affairs of the Senate required under
				section 13(3) (relating to emergency lending authority); and
							(4)such other
				information as the Board reasonably believes is necessary or helpful to the
				public in understanding the accounting, financial reporting, and internal
				controls of the Board and the Federal reserve
				banks.
							.
				(b)Federal reserve
			 transparency and release of informationSection 11 of the Federal Reserve Act (12
			 U.S.C. 248) is amended by adding at the end the following new
			 subsection:
					
						(s)Federal reserve
				transparency and release of information
							(1)In
				generalIn order to ensure
				the disclosure in a timely manner consistent with the purposes of this Act of
				information concerning the borrowers and counterparties participating in
				emergency credit facilities, discount window lending programs, and open market
				operations authorized or conducted by the Board or a Federal reserve bank, the
				Board of Governors shall disclose, as provided in paragraph (2)—
								(A)the names and identifying details of each
				borrower, participant, or counterparty in any credit facility or covered
				transaction;
								(B)the amount
				borrowed by or transferred by or to a specific borrower, participant, or
				counterparty in any credit facility or covered transaction;
								(C)the interest rate
				or discount paid by each borrower, participant, or counterparty in any credit
				facility or covered transaction; and
								(D)information
				identifying the types and amounts of collateral pledged or assets transferred
				in connection with participation in any credit facility or covered
				transaction.
								(2)Mandatory
				release dateIn the case of—
								(A)a credit facility, the Board shall disclose
				the information described in paragraph (1) on the date that is 1 year after the
				effective date of the termination by the Board of the authorization of the
				credit facility; and
								(B)a covered
				transaction, the Board shall disclose the information described in paragraph
				(1) on the last day of the eighth calendar quarter following the calendar
				quarter in which the covered transaction was conducted.
								(3)Earlier release
				date authorizedThe Chairman
				of the Board may publicly release the information described in paragraph (1)
				before the relevant date specified in paragraph (2), if the Chairman determines
				that such disclosure would be in the public interest and would not harm the
				effectiveness of the relevant credit facility or the purpose or conduct of
				covered transactions.
							(4)DefinitionsFor
				purposes of this subsection, the following definitions shall apply:
								(A)Credit
				facilityThe term credit facility has the same
				meaning as in section 714(f)(1)(A) of title 31, United States Code.
								(B)Covered
				transactionThe term covered transaction
				means—
									(i)any open market transaction with a
				nongovernmental third party conducted under the first undesignated paragraph of
				section 14 or subparagraph (a), (b), or (c) of the 2nd undesignated paragraph
				of such section, after the date of enactment of the Dodd-Frank Wall Street
				Reform and Consumer Protection Act; and
									(ii)any advance made under section 10B after
				the date of enactment of that Act.
									(5)Termination of
				credit facility by operation of lawA credit facility shall be deemed to have
				terminated as of the end of the 24-month period beginning on the date on which
				the credit facility ceases to make extensions of credit and loans, unless the
				credit facility is otherwise terminated by the Board before such date.
							(6)Consistent
				treatment of informationExcept as provided in this subsection or
				section 13(3)(D), or in section 714(f)(3)(C) of title 31, United States Code,
				the information described in paragraph (1) and information concerning the
				transactions described in section 714(f) of such title, shall be confidential,
				including for purposes of section 552(b)(3) of title 5 of such Code, until the
				relevant mandatory release date described in paragraph (2), unless the Chairman
				of the Board determines that earlier disclosure of such information would be in
				the public interest and would not harm the effectiveness of the relevant credit
				facility or the purpose of conduct of the relevant transactions.
							(7)Protection of
				personal privacyThis
				subsection and section 13(3)(C), section 714(f)(3)(C) of title 31, United
				States Code, and subsection (a) or (c) of section 1109 of the Dodd-Frank Wall
				Street Reform and Consumer Protection Act shall not be construed as requiring
				any disclosure of nonpublic personal information (as defined for purposes of
				section 502 of the Gramm-Leach-Bliley Act (12 U.S.C. 6802)) concerning any
				individual who is referenced in collateral pledged or assets transferred in
				connection with a credit facility or covered transaction, unless the person is
				a borrower, participant, or counterparty under the credit facility or covered
				transaction.
							(8)Study of FOIA
				exemption impact
								(A)StudyThe
				Inspector General of the Board of Governors of the Federal Reserve System
				shall—
									(i)conduct a study on
				the impact that the exemption from section 552(b)(3) of title 5 (known as the
				Freedom of Information Act) established under paragraph (6) has had on the
				ability of the public to access information about the administration by the
				Board of Governors of emergency credit facilities, discount window lending
				programs, and open market operations; and
									(ii)make any
				recommendations on whether the exemption described in clause (i) should remain
				in effect.
									(B)ReportNot
				later than 30 months after the date of enactment of this section, the Inspector
				General of the Board of Governors of the Federal Reserve System shall submit a
				report on the findings of the study required under subparagraph (A) to the
				Committee on Banking, Housing, and Urban Affairs of the Senate and the
				Committee on Financial Services of the House of Representatives, and publish
				the report on the website of the Board.
								(9)Rule of
				constructionNothing in this
				section is meant to affect any pending litigation or lawsuit filed under
				section 552 of title 5, United States Code (popularly known as the Freedom of
				Information Act), on or before the date of enactment of the Dodd-Frank Wall
				Street Reform and Consumer Protection
				Act.
							.
				1104.Liquidity
			 event determination
				(a)Determination
			 and written recommendation
					(1)Determination
			 requestThe Secretary may request the Corporation and the Board
			 of Governors to determine whether a liquidity event exists that warrants use of
			 the guarantee program authorized under section 1105.
					(2)Requirements of
			 determinationAny determination pursuant to paragraph (1)
			 shall—
						(A)be written;
			 and
						(B)contain an
			 evaluation of the evidence that—
							(i)a
			 liquidity event exists;
							(ii)failure to take
			 action would have serious adverse effects on financial stability or economic
			 conditions in the United States; and
							(iii)actions
			 authorized under section 1105 are needed to avoid or mitigate potential adverse
			 effects on the United States financial system or economic conditions.
							(b)ProceduresNotwithstanding
			 any other provision of Federal or State law, upon the determination of both the
			 Corporation (upon a vote of not fewer than 2/3 of the
			 members of the Corporation then serving) and the Board of Governors (upon a
			 vote of not fewer than 2/3 of the members of the Board of
			 Governors then serving) under subsection (a) that a liquidity event exists that
			 warrants use of the guarantee program authorized under section 1105, and with
			 the written consent of the Secretary—
					(1)the Corporation
			 shall take action in accordance with section 1105(a); and
					(2)the Secretary (in
			 consultation with the President) shall take action in accordance with section
			 1105(c).
					(c)Documentation
			 and review
					(1)DocumentationThe
			 Secretary shall—
						(A)maintain the
			 written documentation of each determination of the Corporation and the Board of
			 Governors under this section; and
						(B)provide the
			 documentation for review under paragraph (2).
						(2)GAO
			 reviewThe Comptroller General of the United States shall review
			 and report to Congress on any determination of the Corporation and the Board of
			 Governors under subsection (a), including—
						(A)the basis for the
			 determination; and
						(B)the likely effect
			 of the actions taken.
						(d)Report to
			 CongressOn the earlier of the date of a submission made to
			 Congress under section 1105(c), or within 30 days of the date of a
			 determination under subsection (a), the Secretary shall provide written notice
			 of the determination of the Corporation and the Board of Governors to the
			 Committee on Banking, Housing, and Urban Affairs of the Senate and the
			 Committee on Financial Services of the House of Representatives, including a
			 description of the basis for the determination.
				1105.Emergency
			 financial stabilization
				(a)In
			 generalUpon the written determination of the Corporation and the
			 Board of Governors under section 1104, the Corporation shall create a widely
			 available program to guarantee obligations of solvent insured depository
			 institutions or solvent depository institution holding companies (including any
			 affiliates thereof) during times of severe economic distress, except that a
			 guarantee of obligations under this section may not include the provision of
			 equity in any form.
				(b)Rulemaking and
			 terms and conditions
					(1)Policies and
			 proceduresAs soon as is practicable after the date of enactment
			 of this Act, the Corporation shall establish, by regulation, and in
			 consultation with the Secretary, policies and procedures governing the issuance
			 of guarantees authorized by this section. Such policies and procedures may
			 include a requirement of collateral as a condition of any such
			 guarantee.
					(2)Terms and
			 conditionsThe terms and conditions of any guarantee program
			 shall be established by the Corporation, with the concurrence of the
			 Secretary.
					(c)Determination of
			 guaranteed amount
					(1)In
			 generalIn connection with any program established pursuant to
			 subsection (a) and subject to paragraph (2) of this subsection, the Secretary
			 (in consultation with the President) shall determine the maximum amount of debt
			 outstanding that the Corporation may guarantee under this section, and the
			 President may transmit to Congress a written report on the plan of the
			 Corporation to exercise the authority under this section to issue guarantees up
			 to that maximum amount and a request for approval of such plan. The Corporation
			 shall exercise the authority under this section to issue guarantees up to that
			 specified maximum amount upon passage of the joint resolution of approval, as
			 provided in subsection (d). Absent such approval, the Corporation shall issue
			 no such guarantees.
					(2)Additional debt
			 guarantee authorityIf the Secretary (in consultation with the
			 President) determines, after a submission to Congress under paragraph (1), that
			 the maximum guarantee amount should be raised, and the Council concurs with
			 that determination, the President may transmit to Congress a written report on
			 the plan of the Corporation to exercise the authority under this section to
			 issue guarantees up to the increased maximum debt guarantee amount. The
			 Corporation shall exercise the authority under this section to issue guarantees
			 up to that specified maximum amount upon passage of the joint resolution of
			 approval, as provided in subsection (d). Absent such approval, the Corporation
			 shall issue no such guarantees.
					(d)Resolution of
			 approval
					(1)Additional debt guarantee
			 authorityA request by the
			 President under this section shall be considered granted by Congress upon
			 adoption of a joint resolution approving such request. Such joint resolution
			 shall be considered in the Senate under expedited procedures.
					(2)Fast track
			 consideration in Senate
						(A)ReconveningUpon
			 receipt of a request under subsection (c), if the Senate has adjourned or
			 recessed for more than 2 days, the majority leader of the Senate, after
			 consultation with the minority leader of the Senate, shall notify the Members
			 of the Senate that, pursuant to this section, the Senate shall convene not
			 later than the second calendar day after receipt of such message.
						(B)Placement on
			 calendarUpon introduction in the Senate, the joint resolution
			 shall be placed immediately on the calendar.
						(C)Floor
			 consideration
							(i)In
			 generalNotwithstanding Rule XXII of the Standing Rules of the
			 Senate, it is in order at any time during the period beginning on the 4th day
			 after the date on which Congress receives a request under subsection (c), and
			 ending on the 7th day after that date (even though a previous motion to the
			 same effect has been disagreed to) to move to proceed to the consideration of
			 the joint resolution, and all points of order against the joint resolution (and
			 against consideration of the joint resolution) are waived. The motion to
			 proceed is not debatable. The motion is not subject to a motion to postpone. A
			 motion to reconsider the vote by which the motion is agreed to or disagreed to
			 shall not be in order. If a motion to proceed to the consideration of the
			 resolution is agreed to, the joint resolution shall remain the unfinished
			 business until disposed of.
							(ii)DebateDebate
			 on the joint resolution, and on all debatable motions and appeals in connection
			 therewith, shall be limited to not more than 10 hours, which shall be divided
			 equally between the majority and minority leaders or their designees. A motion
			 further to limit debate is in order and not debatable. An amendment to, or a
			 motion to postpone, or a motion to proceed to the consideration of other
			 business, or a motion to recommit the joint resolution is not in order.
							(iii)Vote on
			 passageThe vote on passage shall occur immediately following the
			 conclusion of the debate on the joint resolution, and a single quorum call at
			 the conclusion of the debate if requested in accordance with the rules of the
			 Senate.
							(iv)Rulings of the
			 chair on procedureAppeals from the decisions of the Chair
			 relating to the application of the rules of the Senate, as the case may be, to
			 the procedure relating to a joint resolution shall be decided without
			 debate.
							(3)Rules
						(A)Coordination
			 with action by house of RepresentativesIf, before the passage by
			 the Senate of a joint resolution of the Senate, the Senate receives a joint
			 resolution, from the House of Representatives, then the following procedures
			 shall apply:
							(i)The
			 joint resolution of the House of Representatives shall not be referred to a
			 committee.
							(ii)With respect to a
			 joint resolution of the Senate—
								(I)the procedure in
			 the Senate shall be the same as if no joint resolution had been received from
			 the other House; but
								(II)the vote on
			 passage shall be on the joint resolution of the House of
			 Representatives.
								(B)Treatment of
			 joint resolution of House of RepresentativesIf the Senate fails
			 to introduce or consider a joint resolution under this section, the joint
			 resolution of the House of Representatives shall be entitled to expedited floor
			 procedures under this subsection.
						(C)Treatment of
			 companion measuresIf, following passage of the joint resolution
			 in the Senate, the Senate then receives the companion measure from the House of
			 Representatives, the companion measure shall not be debatable.
						(D)Rules of the
			 SenateThis subsection is enacted by Congress—
							(i)as
			 an exercise of the rulemaking power of the Senate, and as such it is deemed a
			 part of the rules of the Senate, but applicable only with respect to the
			 procedure to be followed in the Senate in the case of a joint resolution, and
			 it supersedes other rules, only to the extent that it is inconsistent with such
			 rules; and
							(ii)with full
			 recognition of the constitutional right of the Senate to change the rules (so
			 far as relating to the procedure of the Senate) at any time, in the same
			 manner, and to the same extent as in the case of any other rule of the
			 Senate.
							(4)DefinitionAs
			 used in this subsection, the term joint resolution means only a
			 joint resolution—
						(A)that is introduced
			 not later than 3 calendar days after the date on which the request referred to
			 in subsection (c) is received by Congress;
						(B)that does not have
			 a preamble;
						(C)the title of which
			 is as follows: Joint resolution relating to the approval of a plan to
			 guarantee obligations under section 1105 of the Dodd-Frank Wall Street Reform
			 and Consumer Protection Act; and
						(D)the matter after
			 the resolving clause of which is as follows: That Congress approves the
			 obligation of any amount described in section 1105(c) of the Dodd-Frank Wall
			 Street Reform and Consumer Protection Act..
						(e)Funding
					(1)Fees and other
			 chargesThe Corporation shall charge fees and other assessments
			 to all participants in the program established pursuant to this section, in
			 such amounts as are necessary to offset projected losses and administrative
			 expenses, including amounts borrowed pursuant to paragraph (3), and such
			 amounts shall be available to the Corporation.
					(2)Excess
			 fundsIf, at the conclusion of the program established under this
			 section, there are any excess funds collected from the fees associated with
			 such program, the funds shall be deposited in the General Fund of the
			 Treasury.
					(3)Authority of
			 corporationThe Corporation—
						(A)may borrow funds
			 from the Secretary of the Treasury and issue obligations of the Corporation to
			 the Secretary for amounts borrowed, and the amounts borrowed shall be available
			 to the Corporation for purposes of carrying out a program established pursuant
			 to this section, including the payment of reasonable costs of administering the
			 program, and the obligations issued shall be repaid in full with interest
			 through fees and charges paid by participants in accordance with paragraphs (1)
			 and (4), as applicable; and
						(B)may not borrow
			 funds from the Deposit Insurance Fund established pursuant to section 11(a)(4)
			 of the Federal Deposit Insurance Act.
						(4)Backup special
			 assessmentsTo the extent that the funds collected pursuant to
			 paragraph (1) are insufficient to cover any losses or expenses, including
			 amounts borrowed pursuant to paragraph (3), arising from a program established
			 pursuant to this section, the Corporation shall impose a special assessment
			 solely on participants in the program, in amounts necessary to address such
			 insufficiency, and which shall be available to the Corporation to cover such
			 losses or expenses.
					(5)Authority of the
			 SecretaryThe Secretary may purchase any obligations issued under
			 paragraph (3)(A). For such purpose, the Secretary may use the proceeds of the
			 sale of any securities issued under chapter 31 of title 31, United States Code,
			 and the purposes for which securities may be issued under that chapter 31 are
			 extended to include such purchases, and the amount of any securities issued
			 under that chapter 31 for such purpose shall be treated in the same manner as
			 securities issued under section 208(n)(5)(E).
					(f)Rule of
			 constructionFor purposes of this section, a guarantee of
			 deposits held by insured depository institutions shall not be treated as a debt
			 guarantee program.
				(g)DefinitionsFor
			 purposes of this section, the following definitions shall apply:
					(1)CompanyThe
			 term company means any entity other than a natural person that is
			 incorporated or organized under Federal law or the laws of any State.
					(2)Depository
			 institution holding companyThe term depository institution
			 holding company has the same meaning as in section 3 of the Federal
			 Deposit Insurance Act (12 U.S.C. 1813).
					(3)Liquidity
			 eventThe term liquidity event means—
						(A)an exceptional and
			 broad reduction in the general ability of financial market participants—
							(i)to
			 sell financial assets without an unusual and significant discount; or
							(ii)to
			 borrow using financial assets as collateral without an unusual and significant
			 increase in margin; or
							(B)an unusual and
			 significant reduction in the ability of financial market participants to obtain
			 unsecured credit.
						(4)SolventThe
			 term solvent means that the value of the assets of an entity
			 exceed its obligations to creditors.
					1106.Additional
			 related amendments
				(a)Suspension of
			 parallel Federal deposit insurance Act authorityEffective upon
			 the date of enactment of this section, the Corporation may not exercise its
			 authority under section 13(c)(4)(G)(i) of the Federal Deposit Insurance Act (12
			 U.S.C. 1823(c)(4)(G)(i)) to establish any widely available debt guarantee
			 program for which section 1105 would provide authority.
				(b)Federal Deposit
			 Insurance ActSection 13(c)(4)(G) of the Federal Deposit
			 Insurance Act (12 U.S.C. 1823(c)(4)(G)) is amended—
					(1)in clause
			 (i)—
						(A)in subclause (I),
			 by inserting for which the Corporation has been appointed
			 receiver before would have serious; and
						(B)in the
			 undesignated matter following subclause (II), by inserting for the
			 purpose of winding up the insured depository institution for which the
			 Corporation has been appointed receiver after provide assistance
			 under this section; and
						(2)in clause (v)(I),
			 by striking The and inserting Not later than 3 days after
			 making a determination under clause (i), the.
					(c)Effect of
			 Default on an FDIC GuaranteeIf an insured depository institution
			 or depository institution holding company (as those terms are defined in
			 section 3 of the Federal Deposit Insurance Act) participating in a program
			 under section 1105, or any participant in a debt guarantee program established
			 pursuant to section 13(c)(4)(G)(i) of the Federal Deposit Insurance Act
			 defaults on any obligation guaranteed by the Corporation after the date of
			 enactment of this Act, the Corporation shall—
					(1)appoint itself as
			 receiver for the insured depository institution that defaults; and
					(2)with respect to
			 any other participating company that is not an insured depository institution
			 that defaults—
						(A)require—
							(i)consideration of
			 whether a determination shall be made, as provided in section 203 to resolve
			 the company under section 202; and
							(ii)the
			 company to file a petition for bankruptcy under section 301 of title 11, United
			 States Code, if the Corporation is not appointed receiver pursuant to section
			 202 within 30 days of the date of default; or
							(B)file a petition
			 for involuntary bankruptcy on behalf of the company under section 303 of title
			 11, United States Code.
						1107.Federal
			 Reserve Act amendments on Federal reserve bank governanceThe 5th subparagraph of the 4th undesignated
			 paragraph of section 4 of the Federal Reserve Act (12 U.S.C. 341) is amended by
			 striking the 2nd sentence and inserting the following: The president
			 shall be the chief executive officer of the bank and shall be appointed by the
			 Class B and Class C directors of the bank, with the approval of the Board of
			 Governors of the Federal Reserve System, for a term of 5 years; and all other
			 executive officers and all employees of the bank shall be directly responsible
			 to the president..
			1108.Federal
			 Reserve Act amendments on supervision and regulation policy
				(a)Establishment of
			 the position of vice chairman for supervision
					(1)Position
			 establishedThe second undesignated paragraph of section 10 of
			 the Federal Reserve Act (12 U.S.C. 242) (relating to the Chairman and Vice
			 Chairman of the Board) is amended by striking the third sentence and inserting
			 the following: Of the persons thus appointed, 1 shall be designated by
			 the President, by and with the advice and consent of the Senate, to serve as
			 Chairman of the Board for a term of 4 years, and 2 shall be designated by the
			 President, by and with the advice and consent of the Senate, to serve as Vice
			 Chairmen of the Board, each for a term of 4 years, 1 of whom shall serve in the
			 absence of the Chairman, as provided in the fourth undesignated paragraph of
			 this section, and 1 of whom shall be designated Vice Chairman for Supervision.
			 The Vice Chairman for Supervision shall develop policy recommendations for the
			 Board regarding supervision and regulation of depository institution holding
			 companies and other financial firms supervised by the Board, and shall oversee
			 the supervision and regulation of such firms..
					(2)Effective
			 dateThe amendment made by subsection (a) takes effect on the
			 date of enactment of this title and applies to individuals who are designated
			 by the President on or after that date to serve as Vice Chairman of
			 Supervision.
					(b)Appearances
			 before congressSection 10 of the Federal Reserve Act (12 U.S.C.
			 241 et seq.) is amended by adding at the end the following:
					
						(12)Appearances
				before congressThe Vice Chairman for Supervision shall appear
				before the Committee on Banking, Housing, and Urban Affairs of the Senate and
				the Committee on Financial Services of the House of Representatives and at
				semi-annual hearings regarding the efforts, activities, objectives, and plans
				of the Board with respect to the conduct of supervision and regulation of
				depository institution holding companies and other financial firms supervised
				by the
				Board.
						.
				(c)Board
			 responsibility To set supervision and regulatory policySection
			 11 of the Federal Reserve Act (12 U.S.C. 248) (relating to enumerated powers of
			 the Board) is amended by adding at the end of subsection (k) (relating to
			 delegation) the following: The Board of Governors may not delegate to a
			 Federal reserve bank its functions for the establishment of policies for the
			 supervision and regulation of depository institution holding companies and
			 other financial firms supervised by the Board of Governors..
				(d)Exercise of
			 Federal Reserve authority
					(1)No decisions by
			 federal reserve bank presidentsNo provision of title I relating to the
			 authority of the Board of Governors shall be construed as conferring any
			 decision-making authority on presidents of Federal reserve banks.
					(2)Voting decisions
			 by boardThe Board of
			 Governors shall not delegate the authority to make any voting decision that the
			 Board of Governors is authorized or required to make under title I of this Act
			 in contravention of section 11(k) of the Federal Reserve Act.
					1109.GAO audit of
			 the Federal Reserve facilities; publication of Board actions
				(a)GAO
			 Audit
					(1)In
			 generalNotwithstanding section 714(b) of title 31, United States
			 Code, or any other provision of law, the Comptroller General of the United
			 States (in this subsection referred to as the Comptroller
			 General) shall conduct a one-time audit of all loans and other
			 financial assistance provided during the period beginning on December 1, 2007
			 and ending on the date of enactment of this Act by the Board of Governors or a
			 Federal reserve bank under the Asset-Backed Commercial Paper Money Market
			 Mutual Fund Liquidity Facility, the Term Asset-Backed Securities Loan Facility,
			 the Primary Dealer Credit Facility, the Commercial Paper Funding Facility, the
			 Term Securities Lending Facility, the Term Auction Facility, Maiden Lane,
			 Maiden Lane II, Maiden Lane III, the agency Mortgage-Backed Securities program,
			 foreign currency liquidity swap lines, and any other program created as a
			 result of section 13(3) of the Federal Reserve Act (as so designated by this
			 title).
					(2)AssessmentsIn
			 conducting the audit under paragraph (1), the Comptroller General shall
			 assess—
						(A)the operational
			 integrity, accounting, financial reporting, and internal controls of the credit
			 facility;
						(B)the effectiveness
			 of the security and collateral policies established for the facility in
			 mitigating risk to the relevant Federal reserve bank and taxpayers;
						(C)whether the
			 credit facility inappropriately favors one or more specific participants over
			 other institutions eligible to utilize the facility;
						(D)the policies
			 governing the use, selection, or payment of third-party contractors by or for
			 any credit facility; and
						(E)whether there were
			 conflicts of interest with respect to the manner in which such facility was
			 established or operated.
						(3)TimingThe
			 audit required by this subsection shall be commenced not later than 30 days
			 after the date of enactment of this Act, and shall be completed not later than
			 12 months after that date of enactment.
					(4)Report
			 requiredThe Comptroller General shall submit a report on the
			 audit conducted under paragraph (1) to the Congress not later than 12 months
			 after the date of enactment of this Act, and such report shall be made
			 available to—
						(A)the Speaker of the
			 House of Representatives;
						(B)the majority and
			 minority leaders of the House of Representatives;
						(C)the majority and
			 minority leaders of the Senate;
						(D)the Chairman and
			 Ranking Member of the Committee on Banking, Housing, and Urban Affairs of the
			 Senate and of the Committee on Financial Services of the House of
			 Representatives; and
						(E)any member of
			 Congress who requests it.
						(b)Audit of Federal
			 Reserve Bank Governance
					(1)Audit
						(A)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Comptroller General shall complete an audit of the governance of the
			 Federal reserve bank system.
						(B)Required
			 examinationsThe audit required under subparagraph (A)
			 shall—
							(i)examine the extent
			 to which the current system of appointing Federal reserve bank directors
			 effectively represents the public, without discrimination on the basis
			 of race, creed, color, sex or national origin, and with due but not exclusive
			 consideration to the interests of agriculture, commerce, industry, services,
			 labor, and consumers in the selection of bank directors, as such
			 requirement is set forth under section 4 of the Federal Reserve Act;
							(ii)examine whether
			 there are actual or potential conflicts of interest created when the directors
			 of Federal reserve banks, which execute the supervisory functions of the Board
			 of Governors of the Federal Reserve System, are elected by member banks;
							(iii)examine the
			 establishment and operations of each facility described in subsection (a)(1)
			 and each Federal reserve bank involved in the establishment and operations
			 thereof; and
							(iv)identify changes
			 to selection procedures for Federal reserve bank directors, or to other aspects
			 of Federal reserve bank governance, that would—
								(I)improve how the
			 public is represented;
								(II)eliminate actual
			 or potential conflicts of interest in bank supervision;
								(III)increase the
			 availability of information useful for the formation and execution of monetary
			 policy; or
								(IV)in other ways
			 increase the effectiveness or efficiency of reserve banks.
								(2)Report
			 requiredA report on the audit conducted under paragraph (1)
			 shall be submitted by the Comptroller General to the Congress before the end of
			 the 90-day period beginning on the date on which such audit is completed, and
			 such report shall be made available to—
						(A)the Speaker of the
			 House of Representatives;
						(B)the majority and
			 minority leaders of the House of Representatives;
						(C)the majority and
			 minority leaders of the Senate;
						(D)the Chairman and
			 Ranking Member of the Committee on Banking, Housing, and Urban Affairs of the
			 Senate and of the Committee on Financial Services of the House of
			 Representatives; and
						(E)any member of
			 Congress who requests it.
						(c)Publication of
			 Board actionsNotwithstanding
			 any other provision of law, the Board of Governors shall publish on its
			 website, not later than December 1, 2010, with respect to all loans and other
			 financial assistance provided during the period beginning on December 1, 2007
			 and ending on the date of enactment of this Act under the Asset-Backed
			 Commercial Paper Money Market Mutual Fund Liquidity Facility, the Term
			 Asset-Backed Securities Loan Facility, the Primary Dealer Credit Facility, the
			 Commercial Paper Funding Facility, the Term Securities Lending Facility, the
			 Term Auction Facility, Maiden Lane, Maiden Lane II, Maiden Lane III, the agency
			 Mortgage-Backed Securities program, foreign currency liquidity swap lines, and
			 any other program created as a result of section 13(3) of the Federal Reserve
			 Act (as so designated by this title)—
					(1)the identity of
			 each business, individual, entity, or foreign central bank to which the Board
			 of Governors or a Federal reserve bank has provided such assistance;
					(2)the type of
			 financial assistance provided to that business, individual, entity, or foreign
			 central bank;
					(3)the value or
			 amount of that financial assistance;
					(4)the date on which
			 the financial assistance was provided;
					(5)the specific terms
			 of any repayment expected, including the repayment time period, interest
			 charges, collateral, limitations on executive compensation or dividends, and
			 other material terms; and
					(6)the specific
			 rationale for each such facility or program.
					XIIImproving access
			 to mainstream financial institutions
			1201.Short
			 titleThis title may be cited
			 as the Improving Access to Mainstream Financial Institutions Act of
			 2010.
			1202.PurposeThe purpose of this title is to encourage
			 initiatives for financial products and services that are appropriate and
			 accessible for millions of Americans who are not fully incorporated into the
			 financial mainstream.
			1203.DefinitionsIn this title, the following definitions
			 shall apply:
				(1)AccountThe
			 term account means an agreement between an individual and an
			 eligible entity under which the individual obtains from or through the entity 1
			 or more banking products and services, and includes a deposit account, a
			 savings account (including a money market savings account), an account for a
			 closed-end loan, and other products or services, as the Secretary deems
			 appropriate.
				(2)Community
			 development financial institutionThe term community
			 development financial institution has the same meaning as in section
			 103(5) of the Community Development Banking and Financial Institutions Act of
			 1994 (12 U.S.C. 4702(5)).
				(3)Eligible
			 entityThe term
			 eligible entity means—
					(A)an organization described in section
			 501(c)(3) of the Internal Revenue Code of 1986, and exempt from tax under
			 section 501(a) of such Code;
					(B)a federally insured depository
			 institution;
					(C)a community development financial
			 institution;
					(D)a State, local, or
			 tribal government entity; or
					(E)a partnership or other joint venture
			 comprised of 1 or more of the entities described in subparagraphs (A) through
			 (D), in accordance with regulations prescribed by the Secretary under this
			 title.
					(4)Federally
			 insured depository institutionThe term federally insured
			 depository institution means any insured depository institution (as that
			 term is defined in section 3 of the Federal Deposit Insurance Act (12 U.S.C.
			 1813)) and any insured credit union (as that term is defined in section 101 of
			 the Federal Credit Union Act (12 U.S.C. 1752)).
				1204.Expanded
			 access to mainstream financial institutions
				(a)In
			 generalThe Secretary is authorized to establish a multiyear
			 program of grants, cooperative agreements, financial agency agreements, and
			 similar contracts or undertakings to promote initiatives designed—
					(1)to enable low- and
			 moderate-income individuals to establish one or more accounts in a federally
			 insured depository institution that are appropriate to meet the financial needs
			 of such individuals; and
					(2)to improve access
			 to the provision of accounts, on reasonable terms, for low- and moderate-income
			 individuals.
					(b)Program
			 eligibility and activities
					(1)In
			 generalThe Secretary shall restrict participation in any program
			 established under subsection (a) to an eligible entity. Subject to regulations
			 prescribed by the Secretary under this title, 1 or more eligible entities may
			 participate in 1 or several programs established under subsection (a).
					(2)Account
			 activitiesSubject to regulations prescribed by the Secretary, an
			 eligible entity may, in participating in a program established under subsection
			 (a), offer or provide to low- and moderate-income individuals products and
			 services relating to accounts, including—
						(A)small-dollar value
			 loans; and
						(B)financial
			 education and counseling relating to conducting transactions in and managing
			 accounts.
						1205.Low-cost
			 alternatives to small dollar loans
				(a)Grants
			 authorizedThe Secretary is
			 authorized to establish multiyear demonstration programs by means of grants,
			 cooperative agreements, financial agency agreements, and similar contracts or
			 undertakings, with eligible entities to provide low-cost, small loans to
			 consumers that will provide alternatives to more costly small dollar
			 loans.
				(b)Terms and
			 conditions
					(1)In
			 generalLoans under this section shall be made on terms and
			 conditions, and pursuant to lending practices, that are reasonable for
			 consumers.
					(2)Financial
			 literacy and education opportunities
						(A)In
			 generalEach eligible entity awarded a grant under this section
			 shall promote and take appropriate steps to ensure the provision of financial
			 literacy and education opportunities, such as relevant counseling services,
			 educational courses, or wealth building programs, to each consumer provided
			 with a loan pursuant to this section.
						(B)Authority to
			 expand accessAs part of the grants, agreements, and undertakings
			 established under this section, the Secretary may implement reasonable measures
			 or programs designed to expand access to financial literacy and education
			 opportunities, including relevant counseling services, educational courses, or
			 wealth building programs to be provided to individuals who obtain loans from
			 eligible entities under this section.
						1206.Grants to
			 establish loan-loss reserve fundsThe Community Development Banking and
			 Financial Institutions Act of 1994 (12 U.S.C. 4701 et seq.) is amended by
			 adding at the end the following:
				
					122.Grants to
				establish loan-loss reserve funds
						(a)PurposesThe
				purposes of this section are—
							(1)to make financial
				assistance available from the Fund in order to help community development
				financial institutions defray the costs of operating small dollar loan
				programs, by providing the amounts necessary for such institutions to establish
				their own loan loss reserve funds to mitigate some of the losses on such small
				dollar loan programs; and
							(2)to encourage
				community development financial institutions to establish and maintain small
				dollar loan programs that would help give consumers access to mainstream
				financial institutions and combat high cost small dollar lending.
							(b)Grants
							(1)Loan-loss
				reserve fund grantsThe Fund shall make grants to community
				development financial institutions or to any partnership between such community
				development financial institutions and any other federally insured depository
				institution with a primary mission to serve targeted investment areas, as such
				areas are defined under section 103(16), to enable such institutions or any
				partnership of such institutions to establish a loan-loss reserve fund in order
				to defray the costs of a small dollar loan program established or maintained by
				such institution.
							(2)Matching
				requirementA community development financial institution or any
				partnership of institutions established pursuant to paragraph (1) shall provide
				non-Federal matching funds in an amount equal to 50 percent of the amount of
				any grant received under this section.
							(3)Use of
				fundsAny grant amounts received by a community development
				financial institution or any partnership between or among such institutions
				under paragraph (1)—
								(A)may not be used by
				such institution to provide direct loans to consumers;
								(B)may be used by
				such institution to help recapture a portion or all of a defaulted loan made
				under the small dollar loan program of such institution; and
								(C)may be used to
				designate and utilize a fiscal agent for services normally provided by such an
				agent.
								(4)Technical
				assistance grantsThe Fund shall make technical assistance grants
				to community development financial institutions or any partnership between or
				among such institutions to support and maintain a small dollar loan program.
				Any grant amounts received under this paragraph may be used for technology,
				staff support, and other costs associated with establishing a small dollar loan
				program.
							(c)DefinitionsFor
				purposes of this section—
							(1)the term
				consumer reporting agency that compiles and maintains files on consumers
				on a nationwide basis has the same meaning given such term in section
				603(p) of the Fair Credit Reporting Act (15 U.S.C. 1681a(p)); and
							(2)the term
				small dollar loan program means a loan program wherein a community
				development financial institution or any partnership between or among such
				institutions offers loans to consumers that—
								(A)are made in
				amounts not exceeding $2,500;
								(B)must be repaid in
				installments;
								(C)have no
				pre-payment penalty;
								(D)the institution
				has to report payments regarding the loan to at least 1 of the consumer
				reporting agencies that compiles and maintains files on consumers on a
				nationwide basis; and
								(E)meet any other
				affordability requirements as may be established by the
				Administrator.
								.
			1207.Procedural
			 provisionsAn eligible entity
			 desiring to participate in a program or obtain a grant under this title shall
			 submit an application to the Secretary, in such form and containing such
			 information as the Secretary may require.
			1208.Authorization
			 of appropriations
				(a)Authorization to
			 the SecretaryThere are authorized to be appropriated to the
			 Secretary, such sums as are necessary to both administer and fund the programs
			 and projects authorized by this title, to remain available until
			 expended.
				(b)Authorization to
			 the fundThere is authorized to be appropriated to the Fund for
			 each fiscal year beginning in fiscal year 2010, an amount equal to the amount
			 of the administrative costs of the Fund for the operation of the grant program
			 established under this title.
				1209.Regulations
				(a)In
			 generalThe Secretary is
			 authorized to promulgate regulations to implement and administer the grant
			 programs and undertakings authorized by this title.
				(b)Regulatory
			 authorityRegulations prescribed under this section may contain
			 such classifications, differentiations, or other provisions, and may provide
			 for such adjustments and exceptions for any class of grant programs,
			 undertakings, or eligible entities, as, in the judgment of the Secretary, are
			 necessary or proper to effectuate the purposes of this title, to prevent
			 circumvention or evasion of this title, or to facilitate compliance with this
			 title.
				1210.Evaluation and
			 reports to CongressFor each
			 fiscal year in which a program or project is carried out under this title, the
			 Secretary shall submit a report to the Committee on Banking, Housing, and Urban
			 Affairs of the Senate and the Committee on Financial Services of the House of
			 Representatives containing a description of the activities funded, amounts
			 distributed, and measurable results, as appropriate and available.
			XIIIPay It Back
			 Act
			1301.Short
			 titleThis title may be cited
			 as the Pay It Back
			 Act.
			1302.Amendment to
			 reduce TARP authorizationSection 115(a) of the Emergency Economic
			 Stabilization Act of 2008 (12 U.S.C. 5225(a)) is amended—
				(1)in paragraph
			 (3)—
					(A)by striking
			 , $700,000,000,000, as such amount is reduced by $1,259,000,000, as such
			 amount is reduced by $1,244,000,000 and inserting
			 $475,000,000,000; and
					(B)by striking
			 outstanding at any one time; and
					(2)by adding at the
			 end the following:
					
						(4)For purposes of
				this subsection, the amount of authority considered to be exercised by the
				Secretary shall not be reduced by—
							(A)any amounts
				received by the Secretary before, on, or after the date of enactment of the Pay
				It Back Act from repayment of the principal of financial assistance by an
				entity that has received financial assistance under the TARP or any other
				program enacted by the Secretary under the authorities granted to the Secretary
				under this Act;
							(B)any amounts
				committed for any guarantees pursuant to the TARP that became or become
				uncommitted; or
							(C)any losses
				realized by the Secretary.
							(5)No authority under
				this Act may be used to incur any obligation for a program or initiative that
				was not initiated prior to June 25,
				2010.
						.
				1303.ReportSection 106 of the Emergency Economic
			 Stabilization Act of 2008 (12 U.S.C. 5216) is amended by inserting at the end
			 the following:
				
					(f)ReportThe
				Secretary of the Treasury shall report to Congress every 6 months on amounts
				received and transferred to the general fund under subsection
				(d).
					.
			1304.Amendments to
			 Housing and Economic Recovery Act of 2008
				(a)Sale of Fannie
			 Mae obligations and securities by the Treasury; deficit
			 reductionSection 304(g)(2) of the Federal National Mortgage
			 Association Charter Act (12 U.S.C. 1719(g)(2)) is amended—
					(1)by redesignating
			 subparagraph (C) as subparagraph (D); and
					(2)by inserting after
			 subparagraph (B) the following:
						
							(C)Deficit
				reductionThe Secretary of the Treasury shall deposit in the
				General Fund of the Treasury any amounts received by the Secretary from the
				sale of any obligation acquired by the Secretary under this subsection, where
				such amounts shall be—
								(i)dedicated for the
				sole purpose of deficit reduction; and
								(ii)prohibited from
				use as an offset for other spending increases or revenue
				reductions.
								.
					(b)Sale of Freddie
			 Mac obligations and securities by the Treasury; deficit
			 reductionSection 306(l)(2) of the Federal Home Loan Mortgage
			 Corporation Act (12 U.S.C. 1455(l)(2)) is amended—
					(1)by redesignating
			 subparagraph (C) as subparagraph (D); and
					(2)by inserting after
			 subparagraph (B) the following:
						
							(C)Deficit
				reductionThe Secretary of the Treasury shall deposit in the
				General Fund of the Treasury any amounts received by the Secretary from the
				sale of any obligation acquired by the Secretary under this subsection, where
				such amounts shall be—
								(i)dedicated for the
				sole purpose of deficit reduction; and
								(ii)prohibited from
				use as an offset for other spending increases or revenue
				reductions.
								.
					(c)Sale of Federal
			 Home Loan Banks obligations by the Treasury; deficit
			 reductionSection 11(l)(2) of the Federal Home Loan Bank Act (12
			 U.S.C. 1431(l)(2)) is amended—
					(1)by redesignating
			 subparagraph (C) as subparagraph (D); and
					(2)by inserting after
			 subparagraph (B) the following:
						
							(C)Deficit
				reductionThe Secretary of the Treasury shall deposit in the
				General Fund of the Treasury any amounts received by the Secretary from the
				sale of any obligation acquired by the Secretary under this subsection, where
				such amounts shall be—
								(i)dedicated for the
				sole purpose of deficit reduction; and
								(ii)prohibited from
				use as an offset for other spending increases or revenue
				reductions.
								.
					(d)Repayment of
			 feesAny periodic commitment fee or any other fee or assessment
			 paid by the Federal National Mortgage Association or Federal Home Loan Mortgage
			 Corporation to the Secretary of the Treasury as a result of any preferred stock
			 purchase agreement, mortgage-backed security purchase program, or any other
			 program or activity authorized or carried out pursuant to the authorities
			 granted to the Secretary of the Treasury under section 1117 of the Housing and
			 Economic Recovery Act of 2008 (Public Law 110–289; 122 Stat. 2683), including
			 any fee agreed to by contract between the Secretary and the Association or
			 Corporation, shall be deposited in the General Fund of the Treasury where such
			 amounts shall be—
					(1)dedicated for the
			 sole purpose of deficit reduction; and
					(2)prohibited from
			 use as an offset for other spending increases or revenue reductions.
					1305.Federal
			 Housing Finance Agency reportThe Director of the Federal Housing Finance
			 Agency shall submit to Congress a report on the plans of the Agency to continue
			 to support and maintain the Nation's vital housing industry, while at the same
			 time guaranteeing that the American taxpayer will not suffer unnecessary
			 losses.
			1306.Repayment of
			 unobligated ARRA funds
				(a)Rejection of
			 ARRA funds by StateSection 1607 of the American Recovery and
			 Reinvestment Act of 2009 (Public Law 111–5; 123 Stat. 305) is amended by adding
			 at the end the following:
					
						(d)Statewide
				rejection of fundsIf funds provided to any State in any division
				of this Act are not accepted for use by the Governor of the State pursuant to
				subsection (a) or by the State legislature pursuant to subsection (b), then all
				such funds shall be—
							(1)rescinded;
				and
							(2)deposited in the
				General Fund of the Treasury where such amounts shall be—
								(A)dedicated for the
				sole purpose of deficit reduction; and
								(B)prohibited from
				use as an offset for other spending increases or revenue
				reductions.
								.
				(b)Withdrawal or
			 recapture of unobligated fundsTitle XVI of the American Recovery
			 and Reinvestment Act of 2009 (Public Law 111–5; 123 Stat. 302) is amended by
			 adding at the end the following:
					
						1613.Withdrawal or
				recapture of unobligated fundsNotwithstanding any other provision of this
				Act, if the head of any executive agency withdraws or recaptures for any reason
				funds appropriated or otherwise made available under this division, and such
				funds have not been obligated by a State to a local government or for a
				specific project, such recaptured funds shall be—
							(1)rescinded; and
							(2)deposited in the General Fund of the
				Treasury where such amounts shall be—
								(A)dedicated for the
				sole purpose of deficit reduction; and
								(B)prohibited from use as an offset for other
				spending increases or revenue
				reductions.
								.
				(c)Return of
			 unobligated funds by end of 2012Section 1603 of the American
			 Recovery and Reinvestment Act of 2009 (Public Law 111–5; 123 Stat. 302) is
			 amended by—
					(1)striking
			 All funds and inserting (a)
			 In general.—All
			 funds; and
					(2)adding at the end
			 the following:
						
							(b)Repayment of
				unobligated fundsAny discretionary appropriations made available
				in this division that have not been obligated as of December 31, 2012, are
				hereby rescinded, and such amounts shall be deposited in the General Fund of
				the Treasury where such amounts shall be—
								(1)dedicated for the
				sole purpose of deficit reduction; and
								(2)prohibited from
				use as an offset for other spending increases or revenue reductions.
								(c)Presidential
				waiver authority
								(1)In
				generalThe President may waive the requirements under subsection
				(b), if the President determines that it is not in the best interest of the
				Nation to rescind a specific unobligated amount after December 31, 2012.
								(2)RequestsThe
				head of an executive agency may also apply to the President for a waiver from
				the requirements under subsection
				(b).
								.
					XIVMortgage Reform
			 and Anti-Predatory Lending Act
			1400.Short title;
			 designation as enumerated consumer law
				(a)Short
			 titleThis title may be cited
			 as the Mortgage Reform and
			 Anti-Predatory Lending Act.
				(b)Designation as
			 enumerated consumer law under the purview of the Bureau of Consumer Financial
			 ProtectionSubtitles A, B, C, and E and sections 1471, 1472,
			 1475, and 1476, and the amendments made by such subtitles and sections, shall
			 be enumerated consumer laws, as defined in section 1002, and come under the
			 purview of the Bureau of Consumer Financial Protection for purposes of title X,
			 including the transfer of functions and personnel under subtitle F of title X
			 and the savings provisions of such subtitle.
				(c)Regulations;
			 effective date
					(1)RegulationsThe
			 regulations required to be prescribed under this title or the amendments made
			 by this title shall—
						(A)be prescribed in
			 final form before the end of the 18-month period beginning on the designated
			 transfer date; and
						(B)take effect not
			 later than 12 months after the date of issuance of the regulations in final
			 form.
						(2)Effective date
			 established by ruleExcept as provided in paragraph (3), a
			 section, or provision thereof, of this title shall take effect on the date on
			 which the final regulations implementing such section, or provision, take
			 effect.
					(3)Effective
			 dateA section of this title for which regulations have not been
			 issued on the date that is 18 months after the designated transfer date shall
			 take effect on such date.
					AResidential
			 Mortgage Loan Origination Standards
				1401.DefinitionsSection 103 of the Truth in Lending Act (15
			 U.S.C. 1602) is amended by adding at the end the following new
			 subsection:
					
						(cc)Definitions
				relating to mortgage origination and residential mortgage loans
							(1)CommissionUnless
				otherwise specified, the term Commission means the Federal Trade
				Commission.
							(2)Mortgage
				originatorThe term mortgage originator—
								(A)means any person who, for direct or
				indirect compensation or gain, or in the expectation of direct or indirect
				compensation or gain—
									(i)takes a
				residential mortgage loan application;
									(ii)assists a
				consumer in obtaining or applying to obtain a residential mortgage loan;
				or
									(iii)offers or negotiates terms of a residential
				mortgage loan;
									(B)includes any person who represents to the
				public, through advertising or other means of communicating or providing
				information (including the use of business cards, stationery, brochures, signs,
				rate lists, or other promotional items), that such person can or will provide
				any of the services or perform any of the activities described in subparagraph
				(A);
								(C)does not include any person who is (i) not
				otherwise described in subparagraph (A) or (B) and who performs purely
				administrative or clerical tasks on behalf of a person who is described in any
				such subparagraph, or (ii) an employee of a retailer of manufactured homes who
				is not described in clause (i) or (iii) of subparagraph (A) and who does not
				advise a consumer on loan terms (including rates, fees, and other
				costs);
								(D)does not include a person or entity that
				only performs real estate brokerage activities and is licensed or registered in
				accordance with applicable State law, unless such person or entity is
				compensated by a lender, a mortgage broker, or other mortgage originator or by
				any agent of such lender, mortgage broker, or other mortgage originator;
								(E)does not include, with respect to a
				residential mortgage loan, a person, estate, or trust that provides mortgage
				financing for the sale of 3 properties in any 12-month period to purchasers of
				such properties, each of which is owned by such person, estate, or trust and
				serves as security for the loan, provided that such loan—
									(i)is
				not made by a person, estate, or trust that has constructed, or acted as a
				contractor for the construction of, a residence on the property in the ordinary
				course of business of such person, estate, or trust;
									(ii)is fully
				amortizing;
									(iii)is with respect
				to a sale for which the seller determines in good faith and documents that the
				buyer has a reasonable ability to repay the loan;
									(iv)has a fixed rate
				or an adjustable rate that is adjustable after 5 or more years, subject to
				reasonable annual and lifetime limitations on interest rate increases;
				and
									(v)meets any other
				criteria the Board may prescribe;
									(F)does not include the creditor (except the
				creditor in a table-funded transaction) under paragraph (1), (2), or (4) of
				section 129B(c); and
								(G)does not include a servicer or servicer
				employees, agents and contractors, including but not limited to those who offer
				or negotiate terms of a residential mortgage loan for purposes of
				renegotiating, modifying, replacing and subordinating principal of existing
				mortgages where borrowers are behind in their payments, in default or have a
				reasonable likelihood of being in default or falling behind.
								(3)Nationwide
				Mortgage Licensing System and RegistryThe term Nationwide Mortgage
				Licensing System and Registry has the same meaning as in the Secure and
				Fair Enforcement for Mortgage Licensing Act of 2008.
							(4)Other
				definitions relating to mortgage originatorFor purposes of this subsection, a person
				assists a consumer in obtaining or applying to obtain a residential
				mortgage loan by, among other things, advising on residential mortgage
				loan terms (including rates, fees, and other costs), preparing residential
				mortgage loan packages, or collecting information on behalf of the consumer
				with regard to a residential mortgage loan.
							(5)Residential
				mortgage loanThe term
				residential mortgage loan means any consumer credit transaction
				that is secured by a mortgage, deed of trust, or other equivalent consensual
				security interest on a dwelling or on residential real property that includes a
				dwelling, other than a consumer credit transaction under an open end credit
				plan or, for purposes of sections 129B and 129C and section 128(a) (16), (17),
				(18), and (19), and sections 128(f) and 130(k), and any regulations promulgated
				thereunder, an extension of credit relating to a plan described in section
				101(53D) of title 11, United States Code.
							(6)SecretaryThe
				term Secretary, when used in connection with any transaction or
				person involved with a residential mortgage loan, means the Secretary of
				Housing and Urban Development.
							(7)ServicerThe term servicer has the same
				meaning as in section 6(i)(2) of the Real Estate Settlement Procedures Act of
				1974 (12 U.S.C.
				2605(i)(2)).
							.
				1402.Residential
			 mortgage loan origination
					(a)In
			 generalChapter 2 of the Truth in Lending Act (15 U.S.C. 1631 et
			 seq.) is amended—
						(1)by redesignating
			 the 2nd of the 2 sections designated as section 129 (15 U.S.C. 1639a) (relating
			 to duty of servicers of residential mortgages) as section 129A; and
						(2)by inserting after
			 section 129A (as so redesignated) the following new section:
							
								129B.Residential
				mortgage loan origination
									(a)Finding and
				purpose
										(1)FindingThe
				Congress finds that economic stabilization would be enhanced by the protection,
				limitation, and regulation of the terms of residential mortgage credit and the
				practices related to such credit, while ensuring that responsible, affordable
				mortgage credit remains available to consumers.
										(2)PurposeIt
				is the purpose of this section and section 129C to assure that consumers are
				offered and receive residential mortgage loans on terms that reasonably reflect
				their ability to repay the loans and that are understandable and not unfair,
				deceptive or abusive.
										(b)Duty of
				care
										(1)StandardSubject to regulations prescribed under
				this subsection, each mortgage originator shall, in addition to the duties
				imposed by otherwise applicable provisions of State or Federal law—
											(A)be qualified and, when required, registered
				and licensed as a mortgage originator in accordance with applicable State or
				Federal law, including the Secure and Fair Enforcement for Mortgage Licensing
				Act of 2008; and
											(B)include on all loan documents any unique
				identifier of the mortgage originator provided by the Nationwide Mortgage
				Licensing System and Registry.
											(2)Compliance
				procedures requiredThe Board
				shall prescribe regulations requiring depository institutions to establish and
				maintain procedures reasonably designed to assure and monitor the compliance of
				such depository institutions, the subsidiaries of such institutions, and the
				employees of such institutions or subsidiaries with the requirements of this
				section and the registration procedures established under section 1507 of the
				Secure and Fair Enforcement for Mortgage Licensing Act of
				2008.
										.
						(b)Clerical
			 amendmentThe table of sections for chapter 2 of the Truth in
			 Lending Act is amended by inserting after the item relating to section 129 the
			 following new items:
						
							
								129A. Fiduciary duty of servicers of
				pooled residential mortgages.
								129B. Residential mortgage loan
				origination.
							
							.
					1403.Prohibition on
			 steering incentivesSection
			 129B of the Truth in Lending Act (as added by section 1402(a)) is amended by
			 inserting after subsection (b) the following new subsection:
					
						(c)Prohibition on
				steering incentives
							(1)In
				generalFor any residential
				mortgage loan, no mortgage originator shall receive from any person and no
				person shall pay to a mortgage originator, directly or indirectly, compensation
				that varies based on the terms of the loan (other than the amount of the
				principal).
							(2)Restructuring of
				financing origination fee
								(A)In
				generalFor any mortgage
				loan, a mortgage originator may not receive from any person other than the
				consumer and no person, other than the consumer, who knows or has reason to
				know that a consumer has directly compensated or will directly compensate a
				mortgage originator may pay a mortgage originator any origination fee or charge
				except bona fide third party charges not retained by the creditor, mortgage
				originator, or an affiliate of the creditor or mortgage originator .
								(B)ExceptionNotwithstanding subparagraph (A), a
				mortgage originator may receive from a person other than the consumer an
				origination fee or charge, and a person other than the consumer may pay a
				mortgage originator an origination fee or charge, if—
									(i)the mortgage
				originator does not receive any compensation directly from the consumer;
				and
									(ii)the consumer does not make an upfront
				payment of discount points, origination points, or fees, however denominated
				(other than bona fide third party charges not retained by the mortgage
				originator, creditor, or an affiliate of the creditor or originator), except
				that the Board may, by rule, waive or provide exemptions to this clause if the
				Board determines that such waiver or exemption is in the interest of consumers
				and in the public interest.
									(3)RegulationsThe Board shall prescribe regulations to
				prohibit—
								(A)mortgage
				originators from steering any consumer to a residential mortgage loan
				that—
									(i)the consumer lacks a reasonable ability to
				repay (in accordance with regulations prescribed under section 129C(a));
				or
									(ii)has predatory
				characteristics or effects (such as equity stripping, excessive fees, or
				abusive terms);
									(B)mortgage originators from steering any
				consumer from a residential mortgage loan for which the consumer is qualified
				that is a qualified mortgage (as defined in section 129C(b)(2)) to a
				residential mortgage loan that is not a qualified mortgage;
								(C)abusive or unfair lending practices that
				promote disparities among consumers of equal credit worthiness but of different
				race, ethnicity, gender, or age; and
								(D)mortgage originators from—
									(i)mischaracterizing the credit history of a
				consumer or the residential mortgage loans available to a consumer;
									(ii)mischaracterizing or suborning the
				mischaracterization of the appraised value of the property securing the
				extension of credit; or
									(iii)if unable to suggest, offer, or recommend
				to a consumer a loan that is not more expensive than a loan for which the
				consumer qualifies, discouraging a consumer from seeking a residential mortgage
				loan secured by a consumer’s principal dwelling from another mortgage
				originator.
									(4)Rules of
				constructionNo provision of this subsection shall be construed
				as—
								(A)permitting any yield spread premium or
				other similar compensation that would, for any residential mortgage loan,
				permit the total amount of direct and indirect compensation from all sources
				permitted to a mortgage originator to vary based on the terms of the loan
				(other than the amount of the principal);
								(B)limiting or affecting the amount of
				compensation received by a creditor upon the sale of a consummated loan to a
				subsequent purchaser;
								(C)restricting a consumer’s ability to
				finance, at the option of the consumer, including through principal or rate,
				any origination fees or costs permitted under this subsection, or the mortgage
				originator’s right to receive such fees or costs (including compensation) from
				any person, subject to paragraph (2)(B), so long as such fees or costs do not
				vary based on the terms of the loan (other than the amount of the principal) or
				the consumer’s decision about whether to finance such fees or costs; or
								(D)prohibiting
				incentive payments to a mortgage originator based on the number of residential
				mortgage loans originated within a specified period of
				time.
								.
				1404.LiabilitySection 129B of the Truth in Lending Act is
			 amended by inserting after subsection (c) (as added by section 1403) the
			 following new subsection:
					
						(d)Liability for
				violations
							(1)In
				generalFor purposes of
				providing a cause of action for any failure by a mortgage originator, other
				than a creditor, to comply with any requirement imposed under this section and
				any regulation prescribed under this section, section 130 shall be applied with
				respect to any such failure by substituting mortgage originator
				for creditor each place such term appears in each such
				subsection.
							(2)MaximumThe maximum amount of any liability of a
				mortgage originator under paragraph (1) to a consumer for any violation of this
				section shall not exceed the greater of actual damages or an amount equal to 3
				times the total amount of direct and indirect compensation or gain accruing to
				the mortgage originator in connection with the residential mortgage loan
				involved in the violation, plus the costs to the consumer of the action,
				including a reasonable attorney’s
				fee.
							.
				1405.Regulations
					(a)Discretionary
			 regulatory authoritySection
			 129B of the Truth in Lending Act is amended by inserting after subsection (d)
			 (as added by section 1404) the following new subsection:
						
							(e)Discretionary
				regulatory authority
								(1)In
				generalThe Board shall, by
				regulations, prohibit or condition terms, acts or practices relating to
				residential mortgage loans that the Board finds to be abusive, unfair,
				deceptive, predatory, necessary or proper to ensure that responsible,
				affordable mortgage credit remains available to consumers in a manner
				consistent with the purposes of this section and section 129C, necessary or
				proper to effectuate the purposes of this section and section 129C, to prevent
				circumvention or evasion thereof, or to facilitate compliance with such
				sections, or are not in the interest of the borrower.
								(2)ApplicationThe
				regulations prescribed under paragraph (1) shall be applicable to all
				residential mortgage loans and shall be applied in the same manner as
				regulations prescribed under section 105.
								(f)Section 129B and
				any regulations promulgated thereunder do not apply to an extension of credit
				relating to a plan described in section 101(53D) of title 11, United States
				Code.
							.
					(b)DisclosuresNotwithstanding any other provision of this
			 title, in order to improve consumer awareness and understanding of transactions
			 involving residential mortgage loans through the use of disclosures, the Board
			 may, by rule, exempt from or modify disclosure requirements, in whole or in
			 part, for any class of residential mortgage loans if the Board determines that
			 such exemption or modification is in the interest of consumers and in the
			 public interest.
					1406.Study of
			 shared appreciation mortgages
					(a)StudyThe Secretary of Housing and Urban
			 Development, in consultation with the Secretary of the Treasury and other
			 relevant agencies, shall conduct a comprehensive study to determine prudent
			 statutory and regulatory requirements sufficient to provide for the widespread
			 use of shared appreciation mortgages to strengthen local housing markets,
			 provide new opportunities for affordable homeownership, and enable homeowners
			 at risk of foreclosure to refinance or modify their mortgages.
					(b)ReportNot
			 later than the expiration of the 6-month period beginning on the date of the
			 enactment of this Act, the Secretary of Housing and Urban Development shall
			 submit a report to the Congress on the results of the study, which shall
			 include recommendations for the regulatory and legislative requirements
			 referred to in subsection (a).
					BMinimum Standards
			 For Mortgages
				1411.Ability to
			 repay
					(a)In
			 general
						(1)Rule of
			 constructionNo regulation,
			 order, or guidance issued by the Bureau under this title shall be construed as
			 requiring a depository institution to apply mortgage underwriting standards
			 that do not meet the minimum underwriting standards required by the appropriate
			 prudential regulator of the depository institution.
						(2)Amendment to
			 truth in lending actChapter 2 of the Truth in Lending Act (15
			 U.S.C. 1631 et seq.) is amended by inserting after section 129B (as added by
			 section 1402(a)) the following new section:
							
								129C.Minimum
				standards for residential mortgage loans
									(a)Ability To
				repay
										(1)In
				generalIn accordance with
				regulations prescribed by the Board, no creditor may make a residential
				mortgage loan unless the creditor makes a reasonable and good faith
				determination based on verified and documented information that, at the time
				the loan is consummated, the consumer has a reasonable ability to repay the
				loan, according to its terms, and all applicable taxes, insurance (including
				mortgage guarantee insurance), and assessments.
										(2)Multiple
				loansIf the creditor knows,
				or has reason to know, that 1 or more residential mortgage loans secured by the
				same dwelling will be made to the same consumer, the creditor shall make a
				reasonable and good faith determination, based on verified and documented
				information, that the consumer has a reasonable ability to repay the combined
				payments of all loans on the same dwelling according to the terms of those
				loans and all applicable taxes, insurance (including mortgage guarantee
				insurance), and assessments.
										(3)Basis for
				determinationA determination
				under this subsection of a consumer’s ability to repay a residential mortgage
				loan shall include consideration of the consumer’s credit history, current
				income, expected income the consumer is reasonably assured of receiving,
				current obligations, debt-to-income ratio or the residual income the consumer
				will have after paying non-mortgage debt and mortgage-related obligations,
				employment status, and other financial resources other than the consumer’s
				equity in the dwelling or real property that secures repayment of the loan. A
				creditor shall determine the ability of the consumer to repay using a payment
				schedule that fully amortizes the loan over the term of the loan.
										(4)Income
				verificationA creditor
				making a residential mortgage loan shall verify amounts of income or assets
				that such creditor relies on to determine repayment ability, including expected
				income or assets, by reviewing the consumer’s Internal Revenue Service Form
				W–2, tax returns, payroll receipts, financial institution records, or other
				third-party documents that provide reasonably reliable evidence of the
				consumer’s income or assets. In order to safeguard against fraudulent
				reporting, any consideration of a consumer's income history in making a
				determination under this subsection shall include the verification of such
				income by the use of—
											(A)Internal Revenue Service transcripts of tax
				returns; or
											(B)a method that quickly and effectively
				verifies income documentation by a third party subject to rules prescribed by
				the Board.
											(5)ExemptionWith respect to loans made, guaranteed, or
				insured by Federal departments or agencies identified in subsection
				(b)(3)(B)(ii), such departments or agencies may exempt refinancings under a
				streamlined refinancing from this income verification requirement as long as
				the following conditions are met:
											(A)The consumer is
				not 30 days or more past due on the prior existing residential mortgage
				loan.
											(B)The refinancing
				does not increase the principal balance outstanding on the prior existing
				residential mortgage loan, except to the extent of fees and charges allowed by
				the department or agency making, guaranteeing, or insuring the
				refinancing.
											(C)Total points and
				fees (as defined in section 103(aa)(4), other than bona fide third party
				charges not retained by the mortgage originator, creditor, or an affiliate of
				the creditor or mortgage originator) payable in connection with the refinancing
				do not exceed 3 percent of the total new loan amount.
											(D)The interest rate
				on the refinanced loan is lower than the interest rate of the original loan,
				unless the borrower is refinancing from an adjustable rate to a fixed-rate
				loan, under guidelines that the department or agency shall establish for loans
				they make, guarantee, or issue.
											(E)The refinancing is
				subject to a payment schedule that will fully amortize the refinancing in
				accordance with the regulations prescribed by the department or agency making,
				guaranteeing, or insuring the refinancing.
											(F)The terms of the
				refinancing do not result in a balloon payment, as defined in subsection
				(b)(2)(A)(ii).
											(G)Both the
				residential mortgage loan being refinanced and the refinancing satisfy all
				requirements of the department or agency making, guaranteeing, or insuring the
				refinancing.
											(6)Nonstandard
				loans
											(A)Variable rate
				loans that defer repayment of any principal or interestFor purposes of determining, under this
				subsection, a consumer’s ability to repay a variable rate residential mortgage
				loan that allows or requires the consumer to defer the repayment of any
				principal or interest, the creditor shall use a fully amortizing repayment
				schedule.
											(B)Interest-only
				loansFor purposes of
				determining, under this subsection, a consumer’s ability to repay a residential
				mortgage loan that permits or requires the payment of interest only, the
				creditor shall use the payment amount required to amortize the loan by its
				final maturity.
											(C)Calculation for
				negative amortizationIn
				making any determination under this subsection, a creditor shall also take into
				consideration any balance increase that may accrue from any negative
				amortization provision.
											(D)Calculation
				processFor purposes of
				making any determination under this subsection, a creditor shall calculate the
				monthly payment amount for principal and interest on any residential mortgage
				loan by assuming—
												(i)the loan proceeds
				are fully disbursed on the date of the consummation of the loan;
												(ii)the loan is to be repaid in substantially
				equal monthly amortizing payments for principal and interest over the entire
				term of the loan with no balloon payment, unless the loan contract requires
				more rapid repayment (including balloon payment), in which case the calculation
				shall be made (I) in accordance with regulations prescribed by the Board, with
				respect to any loan which has an annual percentage rate that does not exceed
				the average prime offer rate for a comparable transaction, as of the date the
				interest rate is set, by 1.5 or more percentage points for a first lien
				residential mortgage loan; and by 3.5 or more percentage points for a
				subordinate lien residential mortgage loan; or (II) using the contract’s
				repayment schedule, with respect to a loan which has an annual percentage rate,
				as of the date the interest rate is set, that is at least 1.5 percentage points
				above the average prime offer rate for a first lien residential mortgage loan;
				and 3.5 percentage points above the average prime offer rate for a subordinate
				lien residential mortgage loan; and
												(iii)the interest
				rate over the entire term of the loan is a fixed rate equal to the fully
				indexed rate at the time of the loan closing, without considering the
				introductory rate.
												(E)Refinance of
				hybrid loans with current lenderIn considering any application for
				refinancing an existing hybrid loan by the creditor into a standard loan to be
				made by the same creditor in any case in which there would be a reduction in
				monthly payment and the mortgagor has not been delinquent on any payment on the
				existing hybrid loan, the creditor may—
												(i)consider the
				mortgagor’s good standing on the existing mortgage;
												(ii)consider if the
				extension of new credit would prevent a likely default should the original
				mortgage reset and give such concerns a higher priority as an acceptable
				underwriting practice; and
												(iii)offer rate
				discounts and other favorable terms to such mortgagor that would be available
				to new customers with high credit ratings based on such underwriting
				practice.
												(7)Fully-indexed
				rate definedFor purposes of
				this subsection, the term fully indexed rate means the index rate
				prevailing on a residential mortgage loan at the time the loan is made plus the
				margin that will apply after the expiration of any introductory interest
				rates.
										(8)Reverse mortgages and bridge
				loansThis subsection shall
				not apply with respect to any reverse mortgage or temporary or bridge loan with
				a term of 12 months or less, including to any loan to purchase a new dwelling
				where the consumer plans to sell a different dwelling within 12 months.
										(9)Seasonal
				incomeIf documented income,
				including income from a small business, is a repayment source for a residential
				mortgage loan, a creditor may consider the seasonality and irregularity of such
				income in the underwriting of and scheduling of payments for such
				credit.
										.
						(b)Clerical
			 amendmentThe table of sections for chapter 2 of the Truth in
			 Lending Act is amended by inserting after the item relating to section 129B (as
			 added by section 1402(b)) the following new item:
						
							
								129C. Minimum standards for residential
				mortgage
				loans.
							
							.
					1412.Safe harbor
			 and rebuttable presumptionSection 129C of the Truth in Lending Act is
			 amended by inserting after subsection (a) (as added by section 1411) the
			 following new subsection:
					
						(b)Presumption of
				ability To repay
							(1)In
				generalAny creditor with
				respect to any residential mortgage loan, and any assignee of such loan subject
				to liability under this title, may presume that the loan has met the
				requirements of subsection (a), if the loan is a qualified mortgage.
							(2)DefinitionsFor
				purposes of this subsection, the following definitions shall apply:
								(A)Qualified
				mortgageThe term
				qualified mortgage means any residential mortgage loan—
									(i)for which the regular periodic payments for
				the loan may not—
										(I)result in an
				increase of the principal balance; or
										(II)except as
				provided in subparagraph (E), allow the consumer to defer repayment of
				principal;
										(ii)except as provided in subparagraph (E), the
				terms of which do not result in a balloon payment, where a balloon
				payment is a scheduled payment that is more than twice as large as the
				average of earlier scheduled payments;
									(iii)for which the
				income and financial resources relied upon to qualify the obligors on the loan
				are verified and documented;
									(iv)in the case of a
				fixed rate loan, for which the underwriting process is based on a payment
				schedule that fully amortizes the loan over the loan term and takes into
				account all applicable taxes, insurance, and assessments;
									(v)in
				the case of an adjustable rate loan, for which the underwriting is based on the
				maximum rate permitted under the loan during the first 5 years, and a payment
				schedule that fully amortizes the loan over the loan term and takes into
				account all applicable taxes, insurance, and assessments;
									(vi)that complies with any guidelines or
				regulations established by the Board relating to ratios of total monthly debt
				to monthly income or alternative measures of ability to pay regular expenses
				after payment of total monthly debt, taking into account the income levels of
				the borrower and such other factors as the Board may determine relevant and
				consistent with the purposes described in paragraph (3)(B)(i);
									(vii)for which the total points and fees (as
				defined in subparagraph (C)) payable in connection with the loan do not exceed
				3 percent of the total loan amount;
									(viii)for which the term of the loan does not
				exceed 30 years, except as such term may be extended under paragraph (3), such
				as in high-cost areas; and
									(ix)in the case of a reverse mortgage (except
				for the purposes of subsection (a) of section 129C, to the extent that such
				mortgages are exempt altogether from those requirements), a reverse mortgage
				which meets the standards for a qualified mortgage, as set by the Board in
				rules that are consistent with the purposes of this subsection.
									(B)Average prime
				offer rateThe term
				average prime offer rate means the average prime offer rate for a
				comparable transaction as of the date on which the interest rate for the
				transaction is set, as published by the Board..
								(C)Points and
				fees
									(i)In
				generalFor purposes of
				subparagraph (A), the term points and fees means points and fees
				as defined by section 103(aa)(4) (other than bona fide third party charges not
				retained by the mortgage originator, creditor, or an affiliate of the creditor
				or mortgage originator).
									(ii)ComputationFor purposes of computing the total points
				and fees under this subparagraph, the total points and fees shall exclude
				either of the amounts described in the following subclauses, but not
				both:
										(I)Up to and
				including 2 bona fide discount points payable by the consumer in connection
				with the mortgage, but only if the interest rate from which the mortgage’s
				interest rate will be discounted does not exceed by more than 1 percentage
				point the average prime offer rate.
										(II)Unless 2 bona
				fide discount points have been excluded under subclause (I), up to and
				including 1 bona fide discount point payable by the consumer in connection with
				the mortgage, but only if the interest rate from which the mortgage’s interest
				rate will be discounted does not exceed by more than 2 percentage points the
				average prime offer rate.
										(iii)Bona fide
				discount points definedFor
				purposes of clause (ii), the term bona fide discount points
				means loan discount points which are knowingly paid by the consumer for the
				purpose of reducing, and which in fact result in a bona fide reduction of, the
				interest rate or time-price differential applicable to the mortgage.
									(iv)Interest rate
				reductionSubclauses (I) and
				(II) of clause (ii) shall not apply to discount points used to purchase an
				interest rate reduction unless the amount of the interest rate reduction
				purchased is reasonably consistent with established industry norms and
				practices for secondary mortgage market transactions.
									(D)Smaller
				loansThe Board shall prescribe rules adjusting the criteria
				under subparagraph (A)(vii) in order to permit lenders that extend smaller
				loans to meet the requirements of the presumption of compliance under paragraph
				(1). In prescribing such rules, the Board shall consider the potential impact
				of such rules on rural areas and other areas where home values are
				lower.
								(E)Balloon
				loansThe Board may, by regulation, provide that the term
				qualified mortgage includes a balloon loan—
									(i)that meets all of
				the criteria for a qualified mortgage under subparagraph (A) (except clauses
				(i)(II), (ii), (iv), and (v) of such subparagraph);
									(ii)for which the
				creditor makes a determination that the consumer is able to make all scheduled
				payments, except the balloon payment, out of income or assets other than the
				collateral;
									(iii)for which the
				underwriting is based on a payment schedule that fully amortizes the loan over
				a period of not more than 30 years and takes into account all applicable taxes,
				insurance, and assessments; and
									(iv)that is extended
				by a creditor that—
										(I)operates
				predominantly in rural or underserved areas;
										(II)together with all
				affiliates, has total annual residential mortgage loan originations that do not
				exceed a limit set by the Board;
										(III)retains the
				balloon loans in portfolio; and
										(IV)meets any asset
				size threshold and any other criteria as the Board may establish, consistent
				with the purposes of this subtitle.
										(3)Regulations
								(A)In
				generalThe Board shall
				prescribe regulations to carry out the purposes of this subsection.
								(B)Revision of safe
				harbor criteria
									(i)In
				generalThe Board may
				prescribe regulations that revise, add to, or subtract from the criteria that
				define a qualified mortgage upon a finding that such regulations are necessary
				or proper to ensure that responsible, affordable mortgage credit remains
				available to consumers in a manner consistent with the purposes of this
				section, necessary and appropriate to effectuate the purposes of this section
				and section 129B, to prevent circumvention or evasion thereof, or to facilitate
				compliance with such sections.
									(ii)Loan
				definitionThe following
				agencies shall, in consultation with the Board, prescribe rules defining the
				types of loans they insure, guarantee, or administer, as the case may be, that
				are qualified mortgages for purposes of paragraph (2)(A), and such rules may
				revise, add to, or subtract from the criteria used to define a qualified
				mortgage under paragraph (2)(A), upon a finding that such rules are consistent
				with the purposes of this section and section 129B, to prevent circumvention or
				evasion thereof, or to facilitate compliance with such sections:
										(I)The Department of
				Housing and Urban Development, with regard to mortgages insured under the
				National Housing Act (12 U.S.C. 1707 et seq.).
										(II)The Department of
				Veterans Affairs, with regard to a loan made or guaranteed by the Secretary of
				Veterans Affairs.
										(III)The Department
				of Agriculture, with regard loans guaranteed by the Secretary of Agriculture
				pursuant to 42 U.S.C. 1472(h).
										(IV)The Rural Housing
				Service, with regard to loans insured by the Rural Housing
				Service.
										.
				1413.Defense to
			 foreclosureSection 130 of the
			 Truth in Lending Act (15 U.S.C. 1640) is amended by adding at the end the
			 following new subsection:
					
						(k)Defense to
				foreclosure
							(1)In
				generalNotwithstanding any
				other provision of law, when a creditor, assignee, or other holder of a
				residential mortgage loan or anyone acting on behalf of such creditor,
				assignee, or holder, initiates a judicial or nonjudicial foreclosure of the
				residential mortgage loan, or any other action to collect the debt in
				connection with such loan, a consumer may assert a violation by a creditor of
				paragraph (1) or (2) of section 129B(c), or of section 129C(a), as a matter of
				defense by recoupment or set off without regard for the time limit on a private
				action for damages under subsection (e).
							(2)Amount of
				recoupment or setoff
								(A)In
				generalThe amount of recoupment or set-off under paragraph (1)
				shall equal the amount to which the consumer would be entitled under subsection
				(a) for damages for a valid claim brought in an original action against the
				creditor, plus the costs to the consumer of the action, including a reasonable
				attorney’s fee.
								(B)Special
				ruleWhere such judgment is rendered after the expiration of the
				applicable time limit on a private action for damages under subsection (e), the
				amount of recoupment or set-off under paragraph (1) derived from damages under
				subsection (a)(4) shall not exceed the amount to which the consumer would have
				been entitled under subsection (a)(4) for damages computed up to the day
				preceding the expiration of the applicable time
				limit.
								.
				1414.Additional
			 standards and requirements
					(a)In
			 generalSection 129C of the
			 Truth in Lending Act is amended by inserting after subsection (b) (as added by
			 this title) the following new subsections:
						
							(c)Prohibition on
				certain prepayment penalties
								(1)Prohibited on
				certain loans
									(A)In
				generalA residential mortgage loan that is not a qualified
				mortgage, as defined under subsection (b)(2), may not contain terms
				under which a consumer must pay a prepayment penalty for paying all or part of
				the principal after the loan is consummated.
									(B)ExclusionsFor
				purposes of this subsection, a qualified mortgage may not include
				a residential mortgage loan that—
										(i)has an adjustable
				rate; or
										(ii)has an annual percentage rate that exceeds
				the average prime offer rate for a comparable transaction, as of the date the
				interest rate is set—
											(I)by 1.5 or more
				percentage points, in the case of a first lien residential mortgage loan having
				a original principal obligation amount that is equal to or less than the amount
				of the maximum limitation on the original principal obligation of mortgage in
				effect for a residence of the applicable size, as of the date of such interest
				rate set, pursuant to the 6th sentence of section 305(a)(2) the Federal Home
				Loan Mortgage Corporation Act (12 U.S.C. 1454(a)(2));
											(II)by 2.5 or more
				percentage points, in the case of a first lien residential mortgage loan having
				a original principal obligation amount that is more than the amount of the
				maximum limitation on the original principal obligation of mortgage in effect
				for a residence of the applicable size, as of the date of such interest rate
				set, pursuant to the 6th sentence of section 305(a)(2) the Federal Home Loan
				Mortgage Corporation Act (12 U.S.C. 1454(a)(2)); and
											(III)by 3.5 or more
				percentage points, in the case of a subordinate lien residential mortgage
				loan.
											(2) Publication of
				average prime offer rate and apr thresholdsThe Board—
									(A)shall publish, and
				update at least weekly, average prime offer rates;
									(B)may publish
				multiple rates based on varying types of mortgage transactions; and
									(C)shall adjust the
				thresholds established under subclause (I), (II), and (III) of paragraph
				(1)(B)(ii) as necessary to reflect significant changes in market conditions and
				to effectuate the purposes of the Mortgage Reform and Anti-Predatory Lending
				Act.
									(3)Phased-out
				penalties on qualified mortgagesA qualified mortgage (as defined
				in subsection (b)(2)) may not contain terms under which a consumer must pay a
				prepayment penalty for paying all or part of the principal after the loan is
				consummated in excess of the following limitations:
									(A)During the 1-year
				period beginning on the date the loan is consummated, the prepayment penalty
				shall not exceed an amount equal to 3 percent of the outstanding balance on the
				loan.
									(B)During the 1-year period beginning after
				the period described in subparagraph (A), the prepayment penalty shall not
				exceed an amount equal to 2 percent of the outstanding balance on the
				loan.
									(C)During the 1-year period beginning after
				the 1-year period described in subparagraph (B), the prepayment penalty shall
				not exceed an amount equal to 1 percent of the outstanding balance on the
				loan.
									(D)After the end of the 3-year period
				beginning on the date the loan is consummated, no prepayment penalty may be
				imposed on a qualified mortgage.
									(4)Option for no
				prepayment penalty requiredA creditor may not offer a consumer a
				residential mortgage loan product that has a prepayment penalty for paying all
				or part of the principal after the loan is consummated as a term of the loan
				without offering the consumer a residential mortgage loan product that does not
				have a prepayment penalty as a term of the loan.
								(d)Single premium
				credit insurance prohibitedNo creditor may finance, directly or
				indirectly, in connection with any residential mortgage loan or with any
				extension of credit under an open end consumer credit plan secured by the
				principal dwelling of the consumer, any credit life, credit disability, credit
				unemployment, or credit property insurance, or any other accident,
				loss-of-income, life, or health insurance, or any payments directly or
				indirectly for any debt cancellation or suspension agreement or contract,
				except that—
								(1)insurance premiums
				or debt cancellation or suspension fees calculated and paid in full on a
				monthly basis shall not be considered financed by the creditor; and
								(2)this subsection shall not apply to credit
				unemployment insurance for which the unemployment insurance premiums are
				reasonable, the creditor receives no direct or indirect compensation in
				connection with the unemployment insurance premiums, and the unemployment
				insurance premiums are paid pursuant to another insurance contract and not paid
				to an affiliate of the creditor.
								(e)Arbitration
								(1)In
				generalNo residential
				mortgage loan and no extension of credit under an open end consumer credit plan
				secured by the principal dwelling of the consumer may include terms which
				require arbitration or any other nonjudicial procedure as the method for
				resolving any controversy or settling any claims arising out of the
				transaction.
								(2)Post-controversy
				agreementsSubject to paragraph (3), paragraph (1) shall not be
				construed as limiting the right of the consumer and the creditor or any
				assignee to agree to arbitration or any other nonjudicial procedure as the
				method for resolving any controversy at any time after a dispute or claim under
				the transaction arises.
								(3)No waiver of
				statutory cause of actionNo
				provision of any residential mortgage loan or of any extension of credit under
				an open end consumer credit plan secured by the principal dwelling of the
				consumer, and no other agreement between the consumer and the creditor relating
				to the residential mortgage loan or extension of credit referred to in
				paragraph (1), shall be applied or interpreted so as to bar a consumer from
				bringing an action in an appropriate district court of the United States, or
				any other court of competent jurisdiction, pursuant to section 130 or any other
				provision of law, for damages or other relief in connection with any alleged
				violation of this section, any other provision of this title, or any other
				Federal law.
								(f)Mortgages with
				negative amortizationNo creditor may extend credit to a borrower
				in connection with a consumer credit transaction under an open or closed end
				consumer credit plan secured by a dwelling or residential real property that
				includes a dwelling, other than a reverse mortgage, that provides or permits a
				payment plan that may, at any time over the term of the extension of credit,
				result in negative amortization unless, before such transaction is
				consummated—
								(1)the creditor
				provides the consumer with a statement that—
									(A)the pending
				transaction will or may, as the case may be, result in negative
				amortization;
									(B)describes negative
				amortization in such manner as the Board shall prescribe;
									(C)negative amortization increases the
				outstanding principal balance of the account; and
									(D)negative amortization reduces the
				consumer’s equity in the dwelling or real property; and
									(2)in the case of a first-time borrower with
				respect to a residential mortgage loan that is not a qualified mortgage, the
				first-time borrower provides the creditor with sufficient documentation to
				demonstrate that the consumer received homeownership counseling from
				organizations or counselors certified by the Secretary of Housing and Urban
				Development as competent to provide such
				counseling.
								.
					(b)Conforming
			 amendment relating to enforcementSection 108(a) of the Truth in
			 Lending Act (15 U.S.C. 1607(a)) is amended by inserting after paragraph (6) the
			 following new paragraph:
						
							(7)sections 21B and 21C of the Securities
				Exchange Act of 1934, in the case of a broker or dealer, other than a
				depository institution, by the Securities and Exchange
				Commission.
							.
					(c)Protection
			 against loss of anti-deficiency protectionSection 129C of the
			 Truth in Lending Act is amended by inserting after subsection (f) (as added by
			 subsection (a)) the following new subsection:
						
							(g)Protection
				against loss of anti-deficiency protection
								(1)DefinitionFor purposes of this subsection, the term
				anti-deficiency law means the law of any State which provides
				that, in the event of foreclosure on the residential property of a consumer
				securing a mortgage, the consumer is not liable, in accordance with the terms
				and limitations of such State law, for any deficiency between the sale price
				obtained on such property through foreclosure and the outstanding balance of
				the mortgage.
								(2)Notice at time
				of consummationIn the case
				of any residential mortgage loan that is, or upon consummation will be, subject
				to protection under an anti-deficiency law, the creditor or mortgage originator
				shall provide a written notice to the consumer describing the protection
				provided by the anti-deficiency law and the significance for the consumer of
				the loss of such protection before such loan is consummated.
								(3)Notice before
				refinancing that would cause loss of protectionIn the case of
				any residential mortgage loan that is subject to protection under an
				anti-deficiency law, if a creditor or mortgage originator provides an
				application to a consumer, or receives an application from a consumer, for any
				type of refinancing for such loan that would cause the loan to lose the
				protection of such anti-deficiency law, the creditor or mortgage originator
				shall provide a written notice to the consumer describing the protection
				provided by the anti-deficiency law and the significance for the consumer of
				the loss of such protection before any agreement for any such refinancing is
				consummated.
								.
					(d)Policy regarding
			 acceptance of partial paymentSection 129C of the Truth in Lending Act is
			 amended by inserting after subsection (g) (as added by subsection (c)) the
			 following new subsection:
						
							(h)Policy regarding
				acceptance of partial paymentIn the case of any residential mortgage
				loan, a creditor shall disclose prior to settlement or, in the case of a person
				becoming a creditor with respect to an existing residential mortgage loan, at
				the time such person becomes a creditor—
								(1)the creditor’s
				policy regarding the acceptance of partial payments; and
								(2)if partial
				payments are accepted, how such payments will be applied to such mortgage and
				if such payments will be placed in escrow.
								(i)Timeshare plansThis section and any regulations
				promulgated under this section do not apply to an extension of credit relating
				to a plan described in section 101(53D) of title 11, United States
				Code.
							.
					1415.Rule of
			 constructionExcept as
			 otherwise expressly provided in section 129B or 129C of the Truth in Lending
			 Act (as added by this title), no provision of such section 129B or 129C shall
			 be construed as superseding, repealing, or affecting any duty, right,
			 obligation, privilege, or remedy of any person under any other provision of the
			 Truth in Lending Act or any other provision of Federal or State law.
				1416.Amendments to
			 civil liability provisions
					(a)Increase in
			 amount of civil money penalties for certain violationsSection
			 130(a) of the Truth in Lending Act (15 U.S.C. 1640(a)) is amended—
						(1)in paragraph
			 (2)(A)(ii)—
							(A)by striking
			 $100 and inserting $200; and
							(B)by striking
			 $1,000 and inserting $2,000;
							(2)in paragraph
			 (2)(B), by striking $500,000 and inserting
			 $1,000,000; and
						(3)in paragraph (4),
			 by inserting , paragraph (1) or (2) of section 129B(c), or section
			 129C(a)  after section 129.
						(b)Statute of
			 limitations extended for section 129 violationsSection 130(e) of
			 the Truth in Lending Act (15 U.S.C. 1640(e)) is amended—
						(1)in the first
			 sentence, by striking Any action and inserting Except as
			 provided in the subsequent sentence, any action; and
						(2)by inserting after
			 the first sentence the following new sentence: Any action under this
			 section with respect to any violation of section 129, 129B, or 129C may be
			 brought in any United States district court, or in any other court of competent
			 jurisdiction, before the end of the 3-year period beginning on the date of the
			 occurrence of the violation..
						1417.Lender rights
			 in the context of borrower deceptionSection 130 of the Truth in Lending Act (15
			 U.S.C. 1640) is amended by adding after subsection (k) (as added by this title)
			 the following new subsection:
					
						(l)Exemption from
				liability and rescission in case of borrower fraud or deceptionIn addition to any other remedy available
				by law or contract, no creditor or assignee shall be liable to an obligor under
				this section, if such obligor, or co-obligor has been convicted of obtaining by
				actual fraud such residential mortgage
				loan.
						.
				1418.Six-month
			 notice required before reset of hybrid adjustable rate mortgages
					(a)In
			 generalChapter 2 of the
			 Truth in Lending Act (15 U.S.C. 1631 et seq.) is amended by inserting after
			 section 128 the following new section:
						
							128A.Reset of
				hybrid adjustable rate mortgages
								(a)Hybrid
				adjustable rate mortgages definedFor purposes of this section, the term
				hybrid adjustable rate mortgage means a consumer credit
				transaction secured by the consumer's principal residence with a fixed interest
				rate for an introductory period that adjusts or resets to a variable interest
				rate after such period.
								(b)Notice of Reset
				and alternativesDuring the
				1-month period that ends 6 months before the date on which the interest rate in
				effect during the introductory period of a hybrid adjustable rate mortgage
				adjusts or resets to a variable interest rate or, in the case of such an
				adjustment or resetting that occurs within the first 6 months after
				consummation of such loan, at consummation, the creditor or servicer of such
				loan shall provide a written notice, separate and distinct from all other
				correspondence to the consumer, that includes the following:
									(1)Any index or formula used in making
				adjustments to or resetting the interest rate and a source of information about
				the index or formula.
									(2)An explanation of how the new interest rate
				and payment would be determined, including an explanation of how the index was
				adjusted, such as by the addition of a margin.
									(3)A good faith estimate, based on accepted
				industry standards, of the creditor or servicer of the amount of the monthly
				payment that will apply after the date of the adjustment or reset, and the
				assumptions on which this estimate is based.
									(4)A list of alternatives consumers may pursue
				before the date of adjustment or reset, and descriptions of the actions
				consumers must take to pursue these alternatives, including—
										(A)refinancing;
										(B)renegotiation of
				loan terms;
										(C)payment
				forbearances; and
										(D)pre-foreclosure
				sales.
										(5)The names, addresses, telephone numbers,
				and Internet addresses of counseling agencies or programs reasonably available
				to the consumer that have been certified or approved and made publicly
				available by the Secretary of Housing and Urban Development or a State housing
				finance authority (as defined in section 1301 of the Financial Institutions
				Reform, Recovery, and Enforcement Act of 1989).
									(6)The address, telephone number, and Internet
				address for the State housing finance authority (as so defined) for the State
				in which the consumer resides.
									(c)Savings
				clauseThe Board may require
				the notice in paragraph (b) or other notice consistent with this Act for
				adjustable rate mortgage loans that are not hybrid adjustable rate mortgage
				loans.
								.
					(b)Clerical
			 amendmentThe table of sections for chapter 2 of the Truth in
			 Lending Act is amended by inserting after the item relating to section 128 the
			 following new item:
						
							
								128A. Reset of hybrid adjustable rate
				mortgages.
							
							.
					1419.Required
			 disclosuresSection 128(a) of
			 Truth in Lending Act (15 U.S.C. 1638(a)) is amended by adding at the end the
			 following new paragraphs:
					
						(16)In the case of a variable rate residential
				mortgage loan for which an escrow or impound account will be established for
				the payment of all applicable taxes, insurance, and assessments—
							(A)the amount of
				initial monthly payment due under the loan for the payment of principal and
				interest, and the amount of such initial monthly payment including the monthly
				payment deposited in the account for the payment of all applicable taxes,
				insurance, and assessments; and
							(B)the amount of the
				fully indexed monthly payment due under the loan for the payment of principal
				and interest, and the amount of such fully indexed monthly payment including
				the monthly payment deposited in the account for the payment of all applicable
				taxes, insurance, and assessments.
							(17)In the case of a
				residential mortgage loan, the aggregate amount of settlement charges for all
				settlement services provided in connection with the loan, the amount of charges
				that are included in the loan and the amount of such charges the borrower must
				pay at closing, the approximate amount of the wholesale rate of funds in
				connection with the loan, and the aggregate amount of other fees or required
				payments in connection with the loan.
						(18)In the case of a
				residential mortgage loan, the aggregate amount of fees paid to the mortgage
				originator in connection with the loan, the amount of such fees paid directly
				by the consumer, and any additional amount received by the originator from the
				creditor.
						(19)In the case of a
				residential mortgage loan, the total amount of interest that the consumer will
				pay over the life of the loan as a percentage of the principal of the loan.
				Such amount shall be computed assuming the consumer makes each monthly payment
				in full and on-time, and does not make any
				over-payments.
						.
				1420.Disclosures
			 required in monthly statements for residential mortgage loansSection 128 of the Truth in Lending Act (15
			 U.S.C. 1638) is amended by adding at the end the following new
			 subsection:
					
						(f)Periodic
				statements for residential mortgage loans
							(1)In
				generalThe creditor, assignee, or servicer with respect to any
				residential mortgage loan shall transmit to the obligor, for each billing
				cycle, a statement setting forth each of the following items, to the extent
				applicable, in a conspicuous and prominent manner:
								(A)The amount of the principal obligation
				under the mortgage.
								(B)The current
				interest rate in effect for the loan.
								(C)The date on which
				the interest rate may next reset or adjust.
								(D)The amount of any
				prepayment fee to be charged, if any.
								(E)A description of
				any late payment fees.
								(F)A telephone number
				and electronic mail address that may be used by the obligor to obtain
				information regarding the mortgage.
								(G)The names, addresses, telephone numbers,
				and Internet addresses of counseling agencies or programs reasonably available
				to the consumer that have been certified or approved and made publicly
				available by the Secretary of Housing and Urban Development or a State housing
				finance authority (as defined in section 1301 of the Financial Institutions
				Reform, Recovery, and Enforcement Act of 1989).
								(H)Such other
				information as the Board may prescribe in regulations.
								(2)Development and
				use of standard formThe
				Board shall develop and prescribe a standard form for the disclosure required
				under this subsection, taking into account that the statements required may be
				transmitted in writing or electronically.
							(3)ExceptionParagraph
				(1) shall not apply to any fixed rate residential mortgage loan where the
				creditor, assignee, or servicer provides the obligor with a coupon book that
				provides the obligor with substantially the same information as required in
				paragraph
				(1).
							.
				1421.Report by the
			 GAO
					(a)Report
			 requiredThe Comptroller
			 General of the United States shall conduct a study to determine the effects the
			 enactment of this Act will have on the availability and affordability of credit
			 for consumers, small businesses, homebuyers, and mortgage lending, including
			 the effect—
						(1)on the mortgage market for mortgages that
			 are not within the safe harbor provided in the amendments made by this
			 subtitle;
						(2)on the ability of
			 prospective homebuyers to obtain financing;
						(3)on the ability of
			 homeowners facing resets or adjustments to refinance—for example, do they have
			 fewer refinancing options due to the unavailability of certain loan products
			 that were available before the enactment of this Act;
						(4)on minorities’
			 ability to access affordable credit compared with other prospective
			 borrowers;
						(5)on home sales and
			 construction;
						(6)of extending the
			 rescission right, if any, on adjustable rate loans and its impact on
			 litigation;
						(7)of State
			 foreclosure laws and, if any, an investor’s ability to transfer a property
			 after foreclosure;
						(8)of expanding the
			 existing provisions of the Home Ownership and Equity Protection Act of
			 1994;
						(9)of prohibiting
			 prepayment penalties on high-cost mortgages; and
						(10)of establishing counseling services under
			 the Department of Housing and Urban Development and offered through the Office
			 of Housing Counseling.
						(b)ReportBefore
			 the end of the 1-year period beginning on the date of the enactment of this
			 Act, the Comptroller General shall submit a report to the Congress containing
			 the findings and conclusions of the Comptroller General with respect to the
			 study conducted pursuant to subsection (a).
					(c)Examination
			 related to certain credit risk retention provisionsThe report required by subsection (b) shall
			 also include an analysis by the Comptroller General of the effect on the
			 capital reserves and funding of lenders of credit risk retention provisions for
			 non-qualified mortgages, including an analysis of the exceptions and
			 adjustments authorized in section 129C(b)(3) of the Truth in Lending Act and a
			 recommendation on whether a uniform standard is needed.
					(d)Analysis of
			 credit risk retention provisionsThe report required by subsection (b) shall
			 also include—
						(1)an analysis by the
			 Comptroller General of whether the credit risk retention provisions have
			 significantly reduced risks to the larger credit market of the repackaging and
			 selling of securitized loans on a secondary market; and
						(2)recommendations to
			 the Congress on adjustments that should be made, or additional measures that
			 should be undertaken.
						1422.State attorney
			 general enforcement authoritySection 130(e) of the Truth in Lending Act
			 (15 U.S.C. 1640(e)) is amended by striking section 129 may also
			 and inserting section 129, 129B, 129C, 129D, 129E, 129F, 129G, or 129H
			 of this Act may also.
				CHigh-Cost
			 Mortgages
				1431.Definitions
			 relating to high-cost mortgages
					(a)High-cost
			 mortgage definedSection 103(aa) of the Truth in Lending Act (15
			 U.S.C. 1602(aa)) is amended by striking all that precedes paragraph (2) and
			 inserting the following:
						
							(aa)High-cost
				mortgage
								(1)Definition
									(A)In
				generalThe term high-cost mortgage, and a mortgage
				referred to in this subsection, means a consumer credit transaction that is
				secured by the consumer's principal dwelling, other than a reverse mortgage
				transaction, if—
										(i)in
				the case of a credit transaction secured—
											(I)by a first mortgage on the consumer’s
				principal dwelling, the annual percentage rate at consummation of the
				transaction will exceed by more than 6.5 percentage points (8.5 percentage
				points, if the dwelling is personal property and the transaction is for less
				than $50,000) the average prime offer rate, as defined in section
				129C(b)(2)(B), for a comparable transaction; or
											(II)by a subordinate or junior mortgage on the
				consumer’s principal dwelling, the annual percentage rate at consummation of
				the transaction will exceed by more than 8.5 percentage points the average
				prime offer rate, as defined in section 129C(b)(2)(B), for a comparable
				transaction;
											(ii)the total points and fees payable in
				connection with the transaction, other than bona fide third party charges not
				retained by the mortgage originator, creditor, or an affiliate of the creditor
				or mortgage originator, exceed—
											(I)in the case of a transaction for $20,000 or
				more, 5 percent of the total transaction amount; or
											(II)in the case of a
				transaction for less than $20,000, the lesser of 8 percent of the total
				transaction amount or $1,000 (or such other dollar amount as the Board shall
				prescribe by regulation); or
											(iii)the credit transaction documents permit the
				creditor to charge or collect prepayment fees or penalties more than 36 months
				after the transaction closing or such fees or penalties exceed, in the
				aggregate, more than 2 percent of the amount prepaid.
										(B)Introductory
				rates taken into accountFor purposes of subparagraph (A)(i), the
				annual percentage rate of interest shall be determined based on the following
				interest rate:
										(i)In
				the case of a fixed-rate transaction in which the annual percentage rate will
				not vary during the term of the loan, the interest rate in effect on the date
				of consummation of the transaction.
										(ii)In the case of a transaction in which the
				rate of interest varies solely in accordance with an index, the interest rate
				determined by adding the index rate in effect on the date of consummation of
				the transaction to the maximum margin permitted at any time during the loan
				agreement.
										(iii)In the case of any other transaction in
				which the rate may vary at any time during the term of the loan for any reason,
				the interest charged on the transaction at the maximum rate that may be charged
				during the term of the loan.
										(C)Mortgage
				insuranceFor the purposes of
				computing the total points and fees under paragraph (4), the total points and
				fees shall exclude—
										(i)any premium
				provided by an agency of the Federal Government or an agency of a State;
										(ii)any amount that
				is not in excess of the amount payable under policies in effect at the time of
				origination under section 203(c)(2)(A) of the National Housing Act (12 U.S.C.
				1709(c)(2)(A)), provided that the premium, charge, or fee is required to be
				refundable on a pro-rated basis and the refund is automatically issued upon
				notification of the satisfaction of the underlying mortgage loan; and
										(iii)any premium paid
				by the consumer after
				closing.
										.
					(b)Adjustment of
			 percentage pointsSection 103(aa)(2) of the Truth in Lending Act
			 (15 U.S.C. 1602(aa)(2)) is amended by striking subparagraph (B) and inserting
			 the following new subparagraph:
						
							(B)An increase or
				decrease under subparagraph (A)—
								(i)may not result in
				the number of percentage points referred to in paragraph (1)(A)(i)(I) being
				less than 6 percentage points or greater than 10 percentage points; and
								(ii)may not result in
				the number of percentage points referred to in paragraph (1)(A)(i)(II) being
				less than 8 percentage points or greater than 12 percentage
				points.
								.
					(c)Points and fees
			 defined
						(1)In
			 generalSection 103(aa)(4) of the Truth in Lending Act (15 U.S.C.
			 1602(aa)(4)) is amended—
							(A)by striking
			 subparagraph (B) and inserting the following:
								
									(B)all compensation paid directly or
				indirectly by a consumer or creditor to a mortgage originator from any source,
				including a mortgage originator that is also the creditor in a table-funded
				transaction;
									;
							(B)by redesignating
			 subparagraph (D) as subparagraph (G); and
							(C)by inserting after
			 subparagraph (C) the following new subparagraphs:
								
									(D)premiums or other
				charges payable at or before closing for any credit life, credit disability,
				credit unemployment, or credit property insurance, or any other accident,
				loss-of-income, life or health insurance, or any payments directly or
				indirectly for any debt cancellation or suspension agreement or contract,
				except that insurance premiums or debt cancellation or suspension fees
				calculated and paid in full on a monthly basis shall not be considered financed
				by the creditor;
									(E)the maximum
				prepayment fees and penalties which may be charged or collected under the terms
				of the credit transaction;
									(F)all prepayment
				fees or penalties that are incurred by the consumer if the loan refinances a
				previous loan made or currently held by the same creditor or an affiliate of
				the creditor;
				and
									.
							(2)Calculation of
			 points and fees for open-end consumer credit plansSection
			 103(aa) of the Truth in Lending Act (15 U.S.C. 1602(aa)) is amended—
							(A)by redesignating
			 paragraph (5) as paragraph (6); and
							(B)by inserting after
			 paragraph (4) the following new paragraph:
								
									(5)Calculation of
				points and fees for open-end consumer credit plansIn
				the case of open-end consumer credit plans, points and fees shall be
				calculated, for purposes of this section and section 129, by adding the total
				points and fees known at or before closing, including the maximum prepayment
				penalties which may be charged or collected under the terms of the credit
				transaction, plus the minimum additional fees the consumer would be required to
				pay to draw down an amount equal to the total credit
				line.
									.
							(d)Bona fide
			 discount loan discount pointsSection 103 of the Truth in Lending
			 Act (15 U.S.C. 1602) is amended by inserting after subsection (cc) (as added by
			 section 1401) the following new subsection:
						
							(dd)Bona fide
				discount points and prepayment penaltiesFor the purposes of determining the amount
				of points and fees for purposes of subsection (aa), either the amounts
				described in paragraph (1) or (2) of the following paragraphs, but not both,
				shall be excluded:
								(1)Up to and including 2 bona fide discount
				points payable by the consumer in connection with the mortgage, but only if the
				interest rate from which the mortgage's interest rate will be discounted does
				not exceed by more than 1 percentage point—
									(A)the average prime offer rate, as defined in
				section 129C; or
									(B)if secured by a
				personal property loan, the average rate on a loan in connection with which
				insurance is provided under title I of the National Housing Act (12 U.S.C. 1702
				et seq.).
									(2)Unless 2 bona fide discount points have
				been excluded under paragraph (1), up to and including 1 bona fide discount
				point payable by the consumer in connection with the mortgage, but only if the
				interest rate from which the mortgage's interest rate will be discounted does
				not exceed by more than 2 percentage points—
									(A)the average prime offer rate, as defined in
				section 129C; or
									(B)if secured by a
				personal property loan, the average rate on a loan in connection with which
				insurance is provided under title I of the National Housing Act (12 U.S.C. 1702
				et seq.).
									(3)For purposes of
				paragraph (1), the term bona fide discount points means loan
				discount points which are knowingly paid by the consumer for the purpose of
				reducing, and which in fact result in a bona fide reduction of, the interest
				rate or time-price differential applicable to the mortgage.
								(4)Paragraphs (1) and (2) shall not apply to
				discount points used to purchase an interest rate reduction unless the amount
				of the interest rate reduction purchased is reasonably consistent with
				established industry norms and practices for secondary mortgage market
				transactions.
								.
					1432.Amendments to
			 existing requirements for certain mortgages
					(a)Prepayment
			 penalty provisionsSection
			 129(c)(2) of the Truth in Lending Act (15 U.S.C. 1639(c)(2)) is hereby
			 repealed.
					(b)No balloon
			 paymentsSection 129(e) of the Truth in Lending Act (15 U.S.C.
			 1639(e)) is amended to read as follows:
						
							(e)No balloon
				paymentsNo high-cost
				mortgage may contain a scheduled payment that is more than twice as large as
				the average of earlier scheduled payments. This subsection shall not apply when
				the payment schedule is adjusted to the seasonal or irregular income of the
				consumer.
							.
					1433.Additional
			 requirements for certain mortgages
					(a)Additional
			 Requirements for Certain MortgagesSection 129 of the Truth in
			 Lending Act (15 U.S.C. 1639) is amended—
						(1)by redesignating
			 subsections (j), (k), (l) and (m) as subsections (n), (o), (p), and (q)
			 respectively; and
						(2)by inserting after
			 subsection (i) the following new subsections:
							
								(j)Recommended
				DefaultNo creditor shall recommend or encourage default on an
				existing loan or other debt prior to and in connection with the closing or
				planned closing of a high-cost mortgage that refinances all or any portion of
				such existing loan or debt.
								(k)Late
				fees
									(1)In
				generalNo creditor may impose a late payment charge or fee in
				connection with a high-cost mortgage—
										(A)in an amount in
				excess of 4 percent of the amount of the payment past due;
										(B)unless the loan
				documents specifically authorize the charge or fee;
										(C)before the end of
				the 15-day period beginning on the date the payment is due, or in the case of a
				loan on which interest on each installment is paid in advance, before the end
				of the 30-day period beginning on the date the payment is due; or
										(D)more than once
				with respect to a single late payment.
										(2)Coordination
				with subsequent late feesIf a payment is otherwise a full
				payment for the applicable period and is paid on its due date or within an
				applicable grace period, and the only delinquency or insufficiency of payment
				is attributable to any late fee or delinquency charge assessed on any earlier
				payment, no late fee or delinquency charge may be imposed on such
				payment.
									(3)Failure to make
				installment paymentIf, in the case of a loan agreement the terms
				of which provide that any payment shall first be applied to any past due
				principal balance, the consumer fails to make an installment payment and the
				consumer subsequently resumes making installment payments but has not paid all
				past due installments, the creditor may impose a separate late payment charge
				or fee for any principal due (without deduction due to late fees or related
				fees) until the default is cured.
									(l)Acceleration of
				DebtNo high-cost mortgage
				may contain a provision which permits the creditor to accelerate the
				indebtedness, except when repayment of the loan has been accelerated by default
				in payment, or pursuant to a due-on-sale provision, or pursuant to a material
				violation of some other provision of the loan document unrelated to payment
				schedule.
								(m)Restriction on
				financing points and feesNo creditor may directly or indirectly
				finance, in connection with any high-cost mortgage, any of the
				following:
									(1)Any prepayment fee
				or penalty payable by the consumer in a refinancing transaction if the creditor
				or an affiliate of the creditor is the noteholder of the note being
				refinanced.
									(2)Any points or
				fees.
									.
						(b)Prohibitions on
			 evasionsSection 129 of the Truth in Lending Act (15 U.S.C. 1639)
			 is amended by inserting after subsection (q) (as so redesignated by subsection
			 (a)(1)) the following new subsection:
						
							(r)Prohibitions on
				evasions, structuring of transactions, and reciprocal
				arrangementsA creditor may not take any action in connection
				with a high-cost mortgage—
								(1)to structure a
				loan transaction as an open-end credit plan or another form of loan for the
				purpose and with the intent of evading the provisions of this title; or
								(2)to divide any loan
				transaction into separate parts for the purpose and with the intent of evading
				provisions of this
				title.
								.
					(c)Modification or
			 Deferral FeesSection 129 of the Truth in Lending Act (15 U.S.C.
			 1639) is amended by inserting after subsection (r) (as added by subsection (b)
			 of this section) the following new subsection:
						
							(s)Modification and
				deferral fees prohibitedA
				creditor, successor in interest, assignee, or any agent of any of the above,
				may not charge a consumer any fee to modify, renew, extend, or amend a
				high-cost mortgage, or to defer any payment due under the terms of such
				mortgage.
							.
					(d)Payoff
			 statementSection 129 of the Truth in Lending Act (15 U.S.C.
			 1639) is amended by inserting after subsection (s) (as added by subsection (c)
			 of this section) the following new subsection:
						
							(t)Payoff
				statement
								(1)Fees
									(A)In
				generalExcept as provided in subparagraph (B), no creditor or
				servicer may charge a fee for informing or transmitting to any person the
				balance due to pay off the outstanding balance on a high-cost mortgage.
									(B)Transaction
				feeWhen payoff information referred to in subparagraph (A) is
				provided by facsimile transmission or by a courier service, a creditor or
				servicer may charge a processing fee to cover the cost of such transmission or
				service in an amount not to exceed an amount that is comparable to fees imposed
				for similar services provided in connection with consumer credit transactions
				that are secured by the consumer's principal dwelling and are not high-cost
				mortgages.
									(C)Fee
				disclosurePrior to charging a transaction fee as provided in
				subparagraph (B), a creditor or servicer shall disclose that payoff balances
				are available for free pursuant to subparagraph (A).
									(D)Multiple
				requestsIf a creditor or servicer has provided payoff
				information referred to in subparagraph (A) without charge, other than the
				transaction fee allowed by subparagraph (B), on 4 occasions during a calendar
				year, the creditor or servicer may thereafter charge a reasonable fee for
				providing such information during the remainder of the calendar year.
									(2)Prompt
				deliveryPayoff balances shall be provided within 5 business days
				after receiving a request by a consumer or a person authorized by the consumer
				to obtain such
				information.
								.
					(e)Pre-Loan
			 Counseling RequiredSection 129 of the Truth in Lending Act (15
			 U.S.C. 1639) is amended by inserting after subsection t) (as added by
			 subsection (d) of this section) the following new subsection:
						
							(u)Pre-Loan
				Counseling
								(1)In
				generalA creditor may not extend credit to a consumer under a
				high-cost mortgage without first receiving certification from a counselor that
				is approved by the Secretary of Housing and Urban Development, or at the
				discretion of the Secretary, a State housing finance authority, that the
				consumer has received counseling on the advisability of the mortgage. Such
				counselor shall not be employed by the creditor or an affiliate of the creditor
				or be affiliated with the creditor.
								(2)Disclosures
				required prior to counselingNo counselor may certify that a
				consumer has received counseling on the advisability of the high-cost mortgage
				unless the counselor can verify that the consumer has received each statement
				required (in connection with such loan) by this section or the Real Estate
				Settlement Procedures Act of 1974 with respect to the transaction.
								(3)RegulationsThe
				Board may prescribe such regulations as the Board determines to be appropriate
				to carry out the requirements of paragraph
				(1).
								.
					(f)Corrections and
			 unintentional violationsSection 129 of the Truth in Lending Act (15
			 U.S.C. 1639) is amended by inserting after subsection (u) (as added by
			 subsection (e)) the following new subsection:
						
							(v)Corrections and
				unintentional violationsA
				creditor or assignee in a high-cost mortgage who, when acting in good faith,
				fails to comply with any requirement under this section will not be deemed to
				have violated such requirement if the creditor or assignee establishes that
				either—
								(1)within 30 days of
				the loan closing and prior to the institution of any action, the consumer is
				notified of or discovers the violation, appropriate restitution is made, and
				whatever adjustments are necessary are made to the loan to either, at the
				choice of the consumer—
									(A)make the loan
				satisfy the requirements of this chapter; or
									(B)in the case of a
				high-cost mortgage, change the terms of the loan in a manner beneficial to the
				consumer so that the loan will no longer be a high-cost mortgage; or
									(2)within 60 days of
				the creditor's discovery or receipt of notification of an unintentional
				violation or bona fide error and prior to the institution of any action, the
				consumer is notified of the compliance failure, appropriate restitution is
				made, and whatever adjustments are necessary are made to the loan to either, at
				the choice of the consumer—
									(A)make the loan
				satisfy the requirements of this chapter; or
									(B)in the case of a
				high-cost mortgage, change the terms of the loan in a manner beneficial so that
				the loan will no longer be a high-cost
				mortgage.
									.
					DOffice of Housing
			 Counseling
				1441.Short
			 titleThis subtitle may be
			 cited as the Expand and Preserve Home
			 Ownership Through Counseling Act.
				1442.Establishment
			 of Office of Housing CounselingSection 4 of the Department of
			 Housing and Urban Development Act (42
			 U.S.C. 3533) is amended by adding at the end the following new
			 subsection:
					
						(g)Office of
				Housing Counseling
							(1)EstablishmentThere
				is established, in the Department, the Office of Housing Counseling.
							(2)DirectorThere
				is established the position of Director of Housing Counseling. The Director
				shall be the head of the Office of Housing Counseling and shall be appointed
				by, and shall report to, the Secretary. Such position shall be a
				career-reserved position in the Senior Executive Service.
							(3)Functions
								(A)In
				generalThe Director shall have primary responsibility within the
				Department for all activities and matters relating to homeownership counseling
				and rental housing counseling, including—
									(i)research, grant
				administration, public outreach, and policy development relating to such
				counseling; and
									(ii)establishment,
				coordination, and administration of all regulations, requirements, standards,
				and performance measures under programs and laws administered by the Department
				that relate to housing counseling, homeownership counseling (including
				maintenance of homes), mortgage-related counseling (including home equity
				conversion mortgages and credit protection options to avoid foreclosure), and
				rental housing counseling, including the requirements, standards, and
				performance measures relating to housing counseling.
									(B)Specific
				functionsThe Director shall
				carry out the functions assigned to the Director and the Office under this
				section and any other provisions of law. Such functions shall include
				establishing rules necessary for—
									(i)the counseling
				procedures under section 106(g)(1) of the Housing and Urban Development Act of 1968 (12
				U.S.C. 1701x(h)(1));
									(ii)carrying out all
				other functions of the Secretary under section 106(g) of the
				Housing and Urban Development Act of
				1968, including the establishment, operation, and publication of the
				availability of the toll-free telephone number under paragraph (2) of such
				section;
									(iii)contributing to the distribution of home
				buying information booklets pursuant to section 5 of the Real Estate Settlement
				Procedures Act of 1974 (12 U.S.C. 2604);
									(iv)carrying out the
				certification program under section 106(e) of the
				Housing and Urban Development Act of
				1968 (12 U.S.C. 1701x(e));
									(v)carrying out the
				assistance program under section 106(a)(4) of the
				Housing and Urban Development Act of
				1968, including criteria for selection of applications to receive
				assistance;
									(vi)carrying out any
				functions regarding abusive, deceptive, or unscrupulous lending practices
				relating to residential mortgage loans that the Secretary considers
				appropriate, which shall include conducting the study under section 6 of the
				Expand and Preserve Home Ownership Through Counseling Act;
									(vii)providing for
				operation of the advisory committee established under paragraph (4) of this
				subsection;
									(viii)collaborating
				with community-based organizations with expertise in the field of housing
				counseling; and
									(ix)providing for the building of capacity to
				provide housing counseling services in areas that lack sufficient services,
				including underdeveloped areas that lack basic water and sewer systems,
				electricity services, and safe, sanitary housing.
									(4)Advisory
				Committee
								(A)In
				generalThe Secretary shall appoint an advisory committee to
				provide advice regarding the carrying out of the functions of the
				Director.
								(B)MembersSuch
				advisory committee shall consist of not more than 12 individuals, and the
				membership of the committee shall equally represent the mortgage and real
				estate industry, including consumers and housing counseling agencies certified
				by the Secretary.
								(C)TermsExcept
				as provided in subparagraph (D), each member of the advisory committee shall be
				appointed for a term of 3 years. Members may be reappointed at the discretion
				of the Secretary.
								(D)Terms of initial
				appointeesAs designated by the Secretary at the time of
				appointment, of the members first appointed to the advisory committee, 4 shall
				be appointed for a term of 1 year and 4 shall be appointed for a term of 2
				years.
								(E)Prohibition of
				pay; travel expensesMembers of the advisory committee shall
				serve without pay, but shall receive travel expenses, including per diem in
				lieu of subsistence, in accordance with applicable provisions under subchapter
				I of chapter 57 of title 5, United States Code.
								(F)Advisory role
				onlyThe advisory committee shall have no role in reviewing or
				awarding housing counseling grants.
								(5)Scope of
				homeownership counselingIn carrying out the responsibilities of
				the Director, the Director shall ensure that homeownership counseling provided
				by, in connection with, or pursuant to any function, activity, or program of
				the Department addresses the entire process of homeownership, including the
				decision to purchase a home, the selection and purchase of a home, issues
				arising during or affecting the period of ownership of a home (including
				refinancing, default and foreclosure, and other financial decisions), and the
				sale or other disposition of a
				home.
							.
				1443.Counseling
			 procedures
					(a)In
			 generalSection 106 of the Housing
			 and Urban Development Act of 1968 (12 U.S.C. 1701x) is amended by
			 adding at the end the following new subsection:
						
							(g)Procedures and
				activities
								(1)Counseling
				procedures
									(A)In
				generalThe Secretary shall establish, coordinate, and monitor
				the administration by the Department of Housing and Urban Development of the
				counseling procedures for homeownership counseling and rental housing
				counseling provided in connection with any program of the Department, including
				all requirements, standards, and performance measures that relate to
				homeownership and rental housing counseling.
									(B)Homeownership
				counselingFor purposes of this subsection and as used in the
				provisions referred to in this subparagraph, the term homeownership
				counseling means counseling related to homeownership and residential
				mortgage loans. Such term includes counseling related to homeownership and
				residential mortgage loans that is provided pursuant to—
										(i)section 105(a)(20)
				of the Housing and Community Development Act of
				1974 (42 U.S.C. 5305(a)(20));
										(ii)in the
				United States Housing Act of
				1937—
											(I)section 9(e) (42
				U.S.C. 1437g(e));
											(II)section
				8(y)(1)(D) (42 U.S.C. 1437f(y)(1)(D));
											(III)section
				18(a)(4)(D) (42 U.S.C. 1437p(a)(4)(D));
											(IV)section 23(c)(4)
				(42 U.S.C. 1437u(c)(4));
											(V)section 32(e)(4)
				(42 U.S.C. 1437z–4(e)(4));
											(VI)section
				33(d)(2)(B) (42 U.S.C. 1437z–5(d)(2)(B));
											(VII)sections
				302(b)(6) and 303(b)(7) (42 U.S.C. 1437aaa–1(b)(6), 1437aaa–2(b)(7));
				and
											(VIII)section
				304(c)(4) (42 U.S.C. 1437aaa–3(c)(4));
											(iii)section
				302(a)(4) of the American Homeownership and Economic Opportunity Act of 2000
				(42 U.S.C. 1437f note);
										(iv)sections
				233(b)(2) and 258(b) of the Cranston-Gonzalez
				National Affordable Housing Act (42 U.S.C. 12773(b)(2),
				12808(b));
										(v)this section and
				section 101(e) of the Housing and Urban
				Development Act of 1968 (12 U.S.C. 1701x, 1701w(e));
										(vi)section
				220(d)(2)(G) of the Low-Income Housing Preservation and Resident Homeownership
				Act of 1990 (12 U.S.C. 4110(d)(2)(G));
										(vii)sections
				422(b)(6), 423(b)(7), 424(c)(4), 442(b)(6), and 443(b)(6) of the
				Cranston-Gonzalez National Affordable Housing
				Act (42 U.S.C. 12872(b)(6), 12873(b)(7), 12874(c)(4), 12892(b)(6),
				and 12893(b)(6));
										(viii)section
				491(b)(1)(F)(iii) of the McKinney-Vento Homeless Assistance Act (42 U.S.C.
				11408(b)(1)(F)(iii));
										(ix)sections 202(3)
				and 810(b)(2)(A) of the Native American Housing and Self-Determination Act of
				1996 (25 U.S.C. 4132(3), 4229(b)(2)(A));
										(x)in
				the National Housing Act—
											(I)in section 203 (12
				U.S.C. 1709), the penultimate undesignated paragraph of paragraph (2) of
				subsection (b), subsection (c)(2)(A), and subsection (r)(4);
											(II)subsections (a)
				and (c)(3) of section 237 (12 U.S.C. 1715z–2); and
											(III)subsections
				(d)(2)(B) and (m)(1) of section 255 (12 U.S.C. 1715z–20);
											(xi)section
				502(h)(4)(B) of the Housing Act of
				1949 (42 U.S.C. 1472(h)(4)(B));
										(xii)section 508 of
				the Housing and Urban Development Act
				of 1970 (12 U.S.C. 1701z–7); and
										(xiii)section 106 of the Energy Policy Act of
				1992 (42 U.S.C. 12712 note).
										(C)Rental housing
				counselingFor purposes of this subsection, the term rental
				housing counseling means counseling related to rental of residential
				property, which may include counseling regarding future homeownership
				opportunities and providing referrals for renters and prospective renters to
				entities providing counseling and shall include counseling related to such
				topics that is provided pursuant to—
										(i)section 105(a)(20)
				of the Housing and Community Development Act of
				1974 (42 U.S.C. 5305(a)(20));
										(ii)in the
				United States Housing Act of
				1937—
											(I)section 9(e) (42
				U.S.C. 1437g(e));
											(II)section
				18(a)(4)(D) (42 U.S.C. 1437p(a)(4)(D));
											(III)section 23(c)(4)
				(42 U.S.C. 1437u(c)(4));
											(IV)section 32(e)(4)
				(42 U.S.C. 1437z–4(e)(4));
											(V)section
				33(d)(2)(B) (42 U.S.C. 1437z–5(d)(2)(B)); and
											(VI)section 302(b)(6)
				(42 U.S.C. 1437aaa–1(b)(6));
											(iii)section
				233(b)(2) of the Cranston-Gonzalez National
				Affordable Housing Act (42 U.S.C. 12773(b)(2));
										(iv)section 106 of
				the Housing and Urban Development Act
				of 1968 (12 U.S.C. 1701x);
										(v)section 422(b)(6)
				of the Cranston-Gonzalez National Affordable
				Housing Act (42 U.S.C. 12872(b)(6));
										(vi)section
				491(b)(1)(F)(iii) of the McKinney-Vento Homeless Assistance Act (42 U.S.C.
				11408(b)(1)(F)(iii));
										(vii)sections 202(3)
				and 810(b)(2)(A) of the Native American Housing and Self-Determination Act of
				1996 (25 U.S.C. 4132(3), 4229(b)(2)(A)); and
										(viii)the rental
				assistance program under section 8 of the United
				States Housing Act of 1937 (42 U.S.C. 1437f).
										(2)Standards for
				materialsThe Secretary, in
				consultation with the advisory committee established under subsection (g)(4) of
				the Department of Housing and Urban Development Act, shall establish standards
				for materials and forms to be used, as appropriate, by organizations providing
				homeownership counseling services, including any recipients of assistance
				pursuant to subsection (a)(4).
								(3)Mortgage
				software systems
									(A)CertificationThe
				Secretary shall provide for the certification of various computer software
				programs for consumers to use in evaluating different residential mortgage loan
				proposals. The Secretary shall require, for such certification, that the
				mortgage software systems take into account—
										(i)the consumer’s
				financial situation and the cost of maintaining a home, including insurance,
				taxes, and utilities;
										(ii)the amount of
				time the consumer expects to remain in the home or expected time to maturity of
				the loan; and
										(iii)such other
				factors as the Secretary considers appropriate to assist the consumer in
				evaluating whether to pay points, to lock in an interest rate, to select an
				adjustable or fixed rate loan, to select a conventional or government-insured
				or guaranteed loan and to make other choices during the loan application
				process.
										If the
				Secretary determines that available existing software is inadequate to assist
				consumers during the residential mortgage loan application process, the
				Secretary shall arrange for the development by private sector software
				companies of new mortgage software systems that meet the Secretary’s
				specifications.(B)Use and initial
				availabilitySuch certified computer software programs shall be
				used to supplement, not replace, housing counseling. The Secretary shall
				provide that such programs are initially used only in connection with the
				assistance of housing counselors certified pursuant to subsection (e).
									(C)AvailabilityAfter
				a period of initial availability under subparagraph (B) as the Secretary
				considers appropriate, the Secretary shall take reasonable steps to make
				mortgage software systems certified pursuant to this paragraph widely available
				through the Internet and at public locations, including public libraries,
				senior-citizen centers, public housing sites, offices of public housing
				agencies that administer rental housing assistance vouchers, and housing
				counseling centers.
									(D)Budget
				complianceThis paragraph
				shall be effective only to the extent that amounts to carry out this paragraph
				are made available in advance in appropriations Acts.
									(4)National public
				service multimedia campaigns to promote housing counseling
									(A)In
				generalThe Director of
				Housing Counseling shall develop, implement, and conduct national public
				service multimedia campaigns designed to make persons facing mortgage
				foreclosure, persons considering a subprime mortgage loan to purchase a home,
				elderly persons, persons who face language barriers, low-income persons,
				minorities, and other potentially vulnerable consumers aware that it is
				advisable, before seeking or maintaining a residential mortgage loan, to obtain
				homeownership counseling from an unbiased and reliable sources and that such
				homeownership counseling is available, including through programs sponsored by
				the Secretary of Housing and Urban Development.
									(B)Contact
				informationEach segment of
				the multimedia campaign under subparagraph (A) shall publicize the toll-free
				telephone number and website of the Department of Housing and Urban Development
				through which persons seeking housing counseling can locate a housing
				counseling agency in their State that is certified by the Secretary of Housing
				and Urban Development and can provide advice on buying a home, renting,
				defaults, foreclosures, credit issues, and reverse mortgages.
									(C)Authorization of
				appropriationsThere are
				authorized to be appropriated to the Secretary, not to exceed $3,000,000 for
				fiscal years 2009, 2010, and 2011, for the development, implementation, and
				conduct of national public service multimedia campaigns under this
				paragraph.
									(D)Foreclosure
				rescue education programs
										(i)In
				generalTen percent of any
				funds appropriated pursuant to the authorization under subparagraph (C) shall
				be used by the Director of Housing Counseling to conduct an education program
				in areas that have a high density of foreclosure. Such program shall involve
				direct mailings to persons living in such areas describing—
											(I)tips on avoiding
				foreclosure rescue scams;
											(II)tips on avoiding
				predatory lending mortgage agreements;
											(III)tips on avoiding
				for-profit foreclosure counseling services; and
											(IV)local counseling
				resources that are approved by the Department of Housing and Urban
				Development.
											(ii)Program
				emphasisIn conducting the education program described under
				clause (i), the Director of Housing Counseling shall also place an emphasis on
				serving communities that have a high percentage of retirement communities or a
				high percentage of low-income minority communities.
										(iii)Terms
				definedFor purposes of this
				subparagraph:
											(I)High density of
				foreclosuresAn area has a
				high density of foreclosures if such area is one of the
				metropolitan statistical areas (as that term is defined by the Director of the
				Office of Management and Budget) with the highest home foreclosure
				rates.
											(II)High percentage
				of retirement communitiesAn
				area has a high percentage of retirement communities if such area
				is one of the metropolitan statistical areas (as that term is defined by the
				Director of the Office of Management and Budget) with the highest percentage of
				residents aged 65 or older.
											(III)High
				percentage of low-income minority communitiesAn area has a
				high percentage of low-income minority communities if such area
				contains a higher-than-normal percentage of residents who are both minorities
				and low-income, as defined by the Director of Housing Counseling.
											(5)Education
				programsThe Secretary shall
				provide advice and technical assistance to States, units of general local
				government, and nonprofit organizations regarding the establishment and
				operation of, including assistance with the development of content and
				materials for, educational programs to inform and educate consumers,
				particularly those most vulnerable with respect to residential mortgage loans
				(such as elderly persons, persons facing language barriers, low-income persons,
				minorities, and other potentially vulnerable consumers), regarding home
				mortgages, mortgage refinancing, home equity loans, home repair loans, and
				where appropriate by region, any requirements and costs associated with
				obtaining flood or other disaster-specific insurance
				coverage.
								.
					(b)Conforming
			 amendments to grant program for homeownership counseling
			 organizationsSection 106(c)(5)(A)(ii) of the
			 Housing and Urban Development Act of
			 1968 (12 U.S.C. 1701x(c)(5)(A)(ii)) is amended—
						(1)in subclause
			 (III), by striking and at the end;
						(2)in subclause (IV)
			 by striking the period at the end and inserting ; and;
			 and
						(3)by inserting after
			 subclause (IV) the following new subclause:
							
								(V)notify the housing
				or mortgage applicant of the availability of mortgage software systems provided
				pursuant to subsection
				(g)(3).
								.
						1444.Grants for
			 housing counseling assistanceSection 106(a) of the
			 Housing and Urban Development Act of
			 1968 (12 U.S.C. 1701x(a)) is amended by adding at the end the following new
			 paragraph:
					
						(4)Homeownership and rental counseling
				assistance
							(A)In generalThe
				Secretary shall make financial assistance available under this paragraph to
				HUD-approved housing counseling agencies and State housing finance
				agencies.
							(B)Qualified entitiesThe
				Secretary shall establish standards and guidelines for eligibility of
				organizations (including governmental and nonprofit organizations) to receive
				assistance under this paragraph, in accordance with subparagraph (D).
							(C)DistributionAssistance made available under this
				paragraph shall be distributed in a manner that encourages efficient and
				successful counseling programs and that ensures adequate distribution of
				amounts for rural areas having traditionally low levels of access to such
				counseling services, including areas with insufficient access to the Internet.
				In distributing such assistance, the Secretary may give priority consideration
				to entities serving areas with the highest home foreclosure rates.
							(D)Limitation on distribution of
				assistance
								(i)In generalNone of the amounts made available under
				this paragraph shall be distributed to—
									(I)any organization which has been convicted
				for a violation under Federal law relating to an election for Federal office;
				or
									(II)any organization which employs
				applicable individuals.
									(ii)Definition of applicable
				individualsIn this
				subparagraph, the term applicable individual means an individual
				who—
									(I)is—
										(aa)employed by the organization in a
				permanent or temporary capacity;
										(bb)contracted or retained by the
				organization; or
										(cc)acting on behalf of, or with the
				express or apparent authority of, the organization; and
										(II)has been convicted for a violation under
				Federal law relating to an election for Federal office.
									(E)Grantmaking processIn making assistance available under this
				paragraph, the Secretary shall consider appropriate ways of streamlining and
				improving the processes for grant application, review, approval, and
				award.
							(F)Authorization of
				appropriationsThere are authorized to be appropriated
				$45,000,000 for each of fiscal years 2009 through 2012 for—
								(i)the operations of the Office of
				Housing Counseling of the Department of Housing and Urban Development;
								(ii)the responsibilities of the
				Director of Housing Counseling under paragraphs (2) through (5) of subsection
				(g); and
								(iii)assistance pursuant to this
				paragraph for entities providing homeownership and rental
				counseling.
								.
				1445.Requirements
			 to use HUD-certified counselors under HUD programsSection
			 106(e) of the Housing and Urban Development
			 Act of 1968 (12 U.S.C. 1701x(e)) is amended—
					(1)by striking
			 paragraph (1) and inserting the following new paragraph:
						
							(1)Requirement for
				assistanceAn organization may not receive assistance for
				counseling activities under subsection (a)(1)(iii), (a)(2), (a)(4), (c), or (d)
				of this section, or under section 101(e), unless the organization, or the
				individuals through which the organization provides such counseling, has been
				certified by the Secretary under this subsection as competent to provide such
				counseling.
							;
					(2)in paragraph
			 (2)—
						(A)by inserting
			 and for certifying organizations before the period at the end of
			 the first sentence; and
						(B)in the second
			 sentence by striking for certification and inserting ,
			 for certification of an organization, that each individual through which the
			 organization provides counseling shall demonstrate, and, for certification of
			 an individual,;
						(3)in paragraph (3),
			 by inserting organizations and before
			 individuals;
					(4)by redesignating
			 paragraph (3) as paragraph (5); and
					(5)by inserting after
			 paragraph (2) the following new paragraphs:
						
							(3)Requirement
				under hud programsAny homeownership counseling or rental housing
				counseling (as such terms are defined in subsection (g)(1)) required under, or
				provided in connection with, any program administered by the Department of
				Housing and Urban Development shall be provided only by organizations or
				counselors certified by the Secretary under this subsection as competent to
				provide such counseling.
							(4)OutreachThe
				Secretary shall take such actions as the Secretary considers appropriate to
				ensure that individuals and organizations providing homeownership or rental
				housing counseling are aware of the certification requirements and standards of
				this subsection and of the training and certification programs under subsection
				(f).
							.
					1446.Study of
			 defaults and foreclosuresThe
			 Secretary of Housing and Urban Development shall conduct an extensive study of
			 the root causes of default and foreclosure of home loans, using as much
			 empirical data as are available. The study shall also examine the role of
			 escrow accounts in helping prime and nonprime borrowers to avoid defaults and
			 foreclosures, and the role of computer registries of mortgages, including those
			 used for trading mortgage loans. Not later than 12 months after the date of the
			 enactment of this Act, the Secretary shall submit to the Congress a preliminary
			 report regarding the study. Not later than 24 months after such date of
			 enactment, the Secretary shall submit a final report regarding the results of
			 the study, which shall include any recommended legislation relating to the
			 study, and recommendations for best practices and for a process to identify
			 populations that need counseling the most.
				1447.Default and
			 foreclosure database
					(a)EstablishmentThe Secretary of Housing and Urban
			 Development and the Director of the Bureau, in consultation with the Federal
			 agencies responsible for regulation of banking and financial institutions
			 involved in residential mortgage lending and servicing, shall establish and
			 maintain a database of information on foreclosures and defaults on mortgage
			 loans for one- to four-unit residential properties and shall make such
			 information publicly available, subject to subsection (e).
					(b)Census tract
			 dataInformation in the database may be collected, aggregated,
			 and made available on a census tract basis.
					(c)RequirementsInformation
			 collected and made available through the database shall include—
						(1)the number and percentage of such mortgage
			 loans that are delinquent by more than 30 days;
						(2)the number and
			 percentage of such mortgage loans that are delinquent by more than 90
			 days;
						(3)the number and
			 percentage of such properties that are real estate-owned;
						(4)number and
			 percentage of such mortgage loans that are in the foreclosure process;
						(5)the number and
			 percentage of such mortgage loans that have an outstanding principal obligation
			 amount that is greater than the value of the property for which the loan was
			 made; and
						(6)such other information as the Secretary of
			 Housing and Urban Development and the Director of the Bureau consider
			 appropriate.
						(d)Rule of
			 constructionNothing in this section shall be construed to
			 encourage discriminatory or unsound allocation of credit or lending policies or
			 practices.
					(e)Privacy and
			 confidentialityIn
			 establishing and maintaining the database described in subsection (a), the
			 Secretary of Housing and Urban Development and the Director of the Bureau
			 shall—
						(1)be subject to the
			 standards applicable to Federal agencies for the protection of the
			 confidentiality of personally identifiable information and for data security
			 and integrity;
						(2)implement the
			 necessary measures to conform to the standards for data integrity and security
			 described in paragraph (1); and
						(3)collect and make
			 available information under this section, in accordance with paragraphs (5) and
			 (6) of section 1022(c) and the rules prescribed under such paragraphs, in order
			 to protect privacy and confidentiality.
						1448.Definitions
			 for counseling-related programsSection 106 of the
			 Housing and Urban Development Act of
			 1968 (12 U.S.C. 1701x), as amended by the preceding provisions of this
			 subtitle, is amended by adding at the end the following new subsection:
					
						(h)DefinitionsFor
				purposes of this section:
							(1)Nonprofit
				organizationThe term nonprofit organization has the
				meaning given such term in section 104(5) of the
				Cranston-Gonzalez National Affordable Housing
				Act (42 U.S.C. 12704(5)), except that subparagraph (D) of such
				section shall not apply for purposes of this section.
							(2)StateThe
				term State means each of the several States, the Commonwealth of
				Puerto Rico, the District of Columbia, the Commonwealth of the Northern Mariana
				Islands, Guam, the Virgin Islands, American Samoa, the Trust Territories of the
				Pacific, or any other possession of the United States.
							(3)Unit of general
				local governmentThe term unit of general local
				government means any city, county, parish, town, township, borough,
				village, or other general purpose political subdivision of a State.
							(4)HUD-approved
				counseling agencyThe term
				HUD-approved counseling agency means a private or public nonprofit
				organization that is—
								(A)exempt from
				taxation under section 501(c) of the Internal Revenue Code of 1986; and
								(B)certified by the
				Secretary to provide housing counseling services.
								(5)State housing
				finance agencyThe term State housing finance agency
				means any public body, agency, or instrumentality specifically created under
				State statute that is authorised to finance activities designed to provide
				housing and related facilities throughout an entire State through land
				acquisition, construction, or
				rehabilitation.
							.
				1449.Accountability
			 and transparency for grant recipientsSection 106 of the Housing and Urban
			 Development Act of 1968 (12 U.S.C. 1701x), as amended by the preceding
			 provisions of this subtitle, is amended by adding at the end the
			 following:
					
						(i)Accountability
				for recipients of covered assistance
							(1)Tracking of
				fundsThe Secretary
				shall—
								(A)develop and maintain a system to ensure
				that any organization or entity that receives any covered assistance uses all
				amounts of covered assistance in accordance with this section, the regulations
				issued under this section, and any requirements or conditions under which such
				amounts were provided; and
								(B)require any organization or entity, as a
				condition of receipt of any covered assistance, to agree to comply with such
				requirements regarding covered assistance as the Secretary shall establish,
				which shall include—
									(i)appropriate periodic financial and grant
				activity reporting, record retention, and audit requirements for the duration
				of the covered assistance to the organization or entity to ensure compliance
				with the limitations and requirements of this section, the regulations under
				this section, and any requirements or conditions under which such amounts were
				provided; and
									(ii)any other
				requirements that the Secretary determines are necessary to ensure appropriate
				administration and compliance.
									(2)Misuse of
				fundsIf any organization or
				entity that receives any covered assistance is determined by the Secretary to
				have used any covered assistance in a manner that is materially in violation of
				this section, the regulations issued under this section, or any requirements or
				conditions under which such assistance was provided—
								(A)the Secretary
				shall require that, within 12 months after the determination of such misuse,
				the organization or entity shall reimburse the Secretary for such misused
				amounts and return to the Secretary any such amounts that remain unused or
				uncommitted for use; and
								(B)such organization or entity shall be
				ineligible, at any time after such determination, to apply for or receive any
				further covered assistance.
								The
				remedies under this paragraph are in addition to any other remedies that may be
				available under law.(3)Covered
				assistanceFor purposes of
				this subsection, the term covered assistance means any grant or
				other financial assistance provided under this
				section.
							.
				1450.Updating and
			 simplification of mortgage information bookletSection 5 of the Real Estate Settlement
			 Procedures Act of 1974 (12 U.S.C. 2604) is amended—
					(1)in the section
			 heading, by striking special and inserting
			 home
			 buying;
					(2)by striking
			 subsections (a) and (b) and inserting the following new subsections:
						
							(a)Preparation and
				distributionThe Director of the Bureau of Consumer Financial
				Protection (hereafter in this section referred to as the
				Director) shall prepare, at least once every 5 years, a booklet
				to help consumers applying for federally related mortgage loans to understand
				the nature and costs of real estate settlement services. The Director shall
				prepare the booklet in various languages and cultural styles, as the Director
				determines to be appropriate, so that the booklet is understandable and
				accessible to homebuyers of different ethnic and cultural backgrounds. The
				Director shall distribute such booklets to all lenders that make federally
				related mortgage loans. The Director shall also distribute to such lenders
				lists, organized by location, of homeownership counselors certified under
				section 106(e) of the Housing and Urban
				Development Act of 1968 (12 U.S.C. 1701x(e)) for use in complying
				with the requirement under subsection (c) of this section.
							(b)ContentsEach
				booklet shall be in such form and detail as the Director shall prescribe and,
				in addition to such other information as the Director may provide, shall
				include in plain and understandable language the following information:
								(1)A description and
				explanation of the nature and purpose of the costs incident to a real estate
				settlement or a federally related mortgage loan. The description and
				explanation shall provide general information about the mortgage process as
				well as specific information concerning, at a minimum—
									(A)balloon
				payments;
									(B)prepayment
				penalties;
									(C)the advantages of prepayment; and
									(D)the trade-off
				between closing costs and the interest rate over the life of the loan.
									(2)An explanation and
				sample of the uniform settlement statement required by section 4.
								(3)A list and
				explanation of lending practices, including those prohibited by the Truth in
				Lending Act or other applicable Federal law, and of other unfair practices and
				unreasonable or unnecessary charges to be avoided by the prospective buyer with
				respect to a real estate settlement.
								(4)A list and
				explanation of questions a consumer obtaining a federally related mortgage loan
				should ask regarding the loan, including whether the consumer will have the
				ability to repay the loan, whether the consumer sufficiently shopped for the
				loan, whether the loan terms include prepayment penalties or balloon payments,
				and whether the loan will benefit the borrower.
								(5)An explanation of
				the right of rescission as to certain transactions provided by sections 125 and
				129 of the Truth in Lending Act.
								(6)A brief
				explanation of the nature of a variable rate mortgage and a reference to the
				booklet entitled Consumer Handbook on Adjustable Rate Mortgages,
				published by the Director, or to any suitable substitute of such booklet that
				the Director may subsequently adopt pursuant to such section.
								(7)A brief
				explanation of the nature of a home equity line of credit and a reference to
				the pamphlet required to be provided under section 127A of the Truth in Lending
				Act.
								(8)Information about
				homeownership counseling services made available pursuant to section 106(a)(4)
				of the Housing and Urban Development
				Act of 1968 (12 U.S.C. 1701x(a)(4)), a recommendation that the
				consumer use such services, and notification that a list of certified providers
				of homeownership counseling in the area, and their contact information, is
				available.
								(9)An explanation of
				the nature and purpose of escrow accounts when used in connection with loans
				secured by residential real estate and the requirements under section 10 of
				this Act regarding such accounts.
								(10)An explanation of
				the choices available to buyers of residential real estate in selecting persons
				to provide necessary services incidental to a real estate settlement.
								(11)An explanation of
				a consumer’s responsibilities, liabilities, and obligations in a mortgage
				transaction.
								(12)An explanation of
				the nature and purpose of real estate appraisals, including the difference
				between an appraisal and a home inspection.
								(13)Notice that the
				Office of Housing of the Department of Housing and Urban Development has made
				publicly available a brochure regarding loan fraud and a World Wide Web address
				and toll-free telephone number for obtaining the brochure.
								The
				booklet prepared pursuant to this section shall take into consideration
				differences in real estate settlement procedures that may exist among the
				several States and territories of the United States and among separate
				political subdivisions within the same State and
				territory.;
					(3)in subsection (c),
			 by inserting at the end the following new sentence: Each lender shall
			 also include with the booklet a reasonably complete or updated list of
			 homeownership counselors who are certified pursuant to section 106(e) of the
			 Housing and Urban Development Act of
			 1968 (12 U.S.C. 1701x(e)) and located in the area of the lender.;
			 and
					(4)in subsection (d),
			 by inserting after the period at the end of the first sentence the following:
			 The lender shall provide the booklet in the version that is most
			 appropriate for the person receiving it..
					1451.Home inspection
			 counseling
					(a)Public
			 outreach
						(1)In
			 generalThe Secretary of
			 Housing and Urban Development (in this section referred to as the
			 Secretary) shall take such actions as may be necessary to inform
			 potential homebuyers of the availability and importance of obtaining an
			 independent home inspection. Such actions shall include—
							(A)publication of the
			 HUD/FHA form HUD 92564–CN entitled For Your Protection: Get a Home
			 Inspection, in both English and Spanish languages;
							(B)publication of the
			 HUD/FHA booklet entitled For Your Protection: Get a Home
			 Inspection, in both English and Spanish languages;
							(C)development and
			 publication of a HUD booklet entitled For Your Protection—Get a Home
			 Inspection that does not reference FHA-insured homes, in both English
			 and Spanish languages; and
							(D)publication of the
			 HUD document entitled Ten Important Questions To Ask Your Home
			 Inspector, in both English and Spanish languages.
							(2)AvailabilityThe
			 Secretary shall make the materials specified in paragraph (1) available for
			 electronic access and, where appropriate, inform potential homebuyers of such
			 availability through home purchase counseling public service announcements and
			 toll-free telephone hotlines of the Department of Housing and Urban
			 Development. The Secretary shall give special emphasis to reaching first-time
			 and low-income homebuyers with these materials and efforts.
						(3)UpdatingThe
			 Secretary may periodically update and revise such materials, as the Secretary
			 determines to be appropriate.
						(b)Requirement for
			 FHA-approved lendersEach mortgagee approved for participation in
			 the mortgage insurance programs under title II of the National Housing Act
			 shall provide prospective homebuyers, at first contact, whether upon
			 pre-qualification, pre-approval, or initial application, the materials
			 specified in subparagraphs (A), (B), and (D) of subsection (a)(1).
					(c)Requirements for
			 HUD-approved counseling agenciesEach counseling agency certified pursuant
			 by the Secretary to provide housing counseling services shall provide each of
			 their clients, as part of the home purchase counseling process, the materials
			 specified in subparagraphs (C) and (D) of subsection (a)(1).
					(d)TrainingTraining
			 provided the Department of Housing and Urban Development for housing counseling
			 agencies, whether such training is provided directly by the Department or
			 otherwise, shall include—
						(1)providing
			 information on counseling potential homebuyers of the availability and
			 importance of getting an independent home inspection;
						(2)providing
			 information about the home inspection process, including the reasons for
			 specific inspections such as radon and lead-based paint testing;
						(3)providing
			 information about advising potential homebuyers on how to locate and select a
			 qualified home inspector; and
						(4)review of home
			 inspection public outreach materials of the Department.
						1452.Warnings to
			 homeowners of foreclosure rescue scams
					(a)Assistance to
			 NRCNotwithstanding any other
			 provision of law, of any amounts made available for any fiscal year pursuant to
			 section 106(a)(4)(F) of the Housing and Urban Development Act of 1968 (12
			 U.S.C. 1701x(a)(4)(F)) (as added by section 1444), 10 percent shall be used
			 only for assistance to the Neighborhood Reinvestment Corporation for
			 activities, in consultation with servicers of residential mortgage loans, to
			 provide notice to borrowers under such loans who are delinquent with respect to
			 payments due under such loans that makes such borrowers aware of the dangers of
			 fraudulent activities associated with foreclosure.
					(b)NoticeThe
			 Neighborhood Reinvestment Corporation, in consultation with servicers of
			 residential mortgage loans, shall use the amounts provided pursuant to
			 subsection (a) to carry out activities to inform borrowers under residential
			 mortgage loans—
						(1)that the
			 foreclosure process is complex and can be confusing;
						(2)that the borrower
			 may be approached during the foreclosure process by persons regarding saving
			 their home and they should use caution in any such dealings;
						(3)that there are
			 Federal Government and nonprofit agencies that may provide information about
			 the foreclosure process, including the Department of Housing and Urban
			 Development;
						(4)that they should contact their lender
			 immediately, contact the Department of Housing and Urban Development to find a
			 housing counseling agency certified by the Department to assist in avoiding
			 foreclosure, or visit the Department’s website regarding tips for avoiding
			 foreclosure; and
						(5)of the telephone
			 number of the loan servicer or successor, the telephone number of the
			 Department of Housing and Urban Development housing counseling line, and the
			 Uniform Resource Locators (URLs) for the Department of Housing and Urban
			 Development Web sites for housing counseling and for tips for avoiding
			 foreclosure.
						EMortgage
			 Servicing
				1461.Escrow and impound
			 accounts relating to certain consumer credit transactions
					(a)In
			 generalChapter 2 of the Truth in Lending Act (15 U.S.C. 1631 et
			 seq.) is amended by inserting after section 129C (as added by section 1411) the
			 following new section:
						
							129D.Escrow or
				impound accounts relating to certain consumer credit transactions
								(a)In
				generalExcept as provided in subsection (b), (c), (d), or (e), a
				creditor, in connection with the consummation of a consumer credit transaction
				secured by a first lien on the principal dwelling of the consumer, other than a
				consumer credit transaction under an open end credit plan or a reverse
				mortgage, shall establish, before the consummation of such transaction, an
				escrow or impound account for the payment of taxes and hazard insurance, and,
				if applicable, flood insurance, mortgage insurance, ground rents, and any other
				required periodic payments or premiums with respect to the property or the loan
				terms, as provided in, and in accordance with, this section.
								(b)When
				requiredNo impound, trust, or other type of account for the
				payment of property taxes, insurance premiums, or other purposes relating to
				the property may be required as a condition of a real property sale contract or
				a loan secured by a first deed of trust or mortgage on the principal dwelling
				of the consumer, other than a consumer credit transaction under an open end
				credit plan or a reverse mortgage, except when—
									(1)any such impound,
				trust, or other type of escrow or impound account for such purposes is required
				by Federal or State law;
									(2)a loan is made,
				guaranteed, or insured by a State or Federal governmental lending or insuring
				agency;
									(3)the transaction is secured by a first
				mortgage or lien on the consumer’s principal dwelling having an original
				principal obligation amount that—
										(A)does not exceed
				the amount of the maximum limitation on the original principal obligation of
				mortgage in effect for a residence of the applicable size, as of the date such
				interest rate set, pursuant to the sixth sentence of section 305(a)(2) the
				Federal Home Loan Mortgage Corporation Act (12 U.S.C. 1454(a)(2)), and the
				annual percentage rate will exceed the average prime offer rate as defined in
				section 129C by 1.5 or more percentage points; or
										(B)exceeds the amount
				of the maximum limitation on the original principal obligation of mortgage in
				effect for a residence of the applicable size, as of the date such interest
				rate set, pursuant to the sixth sentence of section 305(a)(2) the Federal Home
				Loan Mortgage Corporation Act (12 U.S.C. 1454(a)(2)), and the annual percentage
				rate will exceed the average prime offer rate as defined in section 129C by 2.5
				or more percentage points; or
										(4)so required
				pursuant to regulation.
									(c)ExemptionsThe
				Board may, by regulation, exempt from the requirements of subsection (a) a
				creditor that—
									(1)operates
				predominantly in rural or underserved areas;
									(2)together with all
				affiliates, has total annual mortgage loan originations that do not exceed a
				limit set by the Board;
									(3)retains its
				mortgage loan originations in portfolio; and
									(4)meets any asset
				size threshold and any other criteria the Board may establish, consistent with
				the purposes of this subtitle.
									(d)Duration of
				mandatory escrow or impound accountAn escrow or impound account
				established pursuant to subsection (b) shall remain in existence for a minimum
				period of 5 years, beginning with the date of the consummation of the loan,
				unless and until—
									(1)such borrower has
				sufficient equity in the dwelling securing the consumer credit transaction so
				as to no longer be required to maintain private mortgage insurance;
									(2)such borrower is
				delinquent;
									(3)such borrower
				otherwise has not complied with the legal obligation, as established by rule;
				or
									(4)the underlying
				mortgage establishing the account is terminated.
									(e)Limited
				exemptions for loans secured by shares in a cooperative or in which an
				association must maintain a master insurance policyEscrow accounts need not be established for
				loans secured by shares in a cooperative. Insurance premiums need not be
				included in escrow accounts for loans secured by dwellings or units, where the
				borrower must join an association as a condition of ownership, and that
				association has an obligation to the dwelling or unit owners to maintain a
				master policy insuring the dwellings or units.
								(f)Clarification on
				escrow accounts for loans not meeting statutory testFor
				mortgages not covered by the requirements of subsection (b), no provision of
				this section shall be construed as precluding the establishment of an impound,
				trust, or other type of account for the payment of property taxes, insurance
				premiums, or other purposes relating to the property—
									(1)on terms mutually
				agreeable to the parties to the loan;
									(2)at the discretion
				of the lender or servicer, as provided by the contract between the lender or
				servicer and the borrower; or
									(3)pursuant to the requirements for the
				escrowing of flood insurance payments for regulated lending institutions in
				section 102(d) of the Flood Disaster Protection Act of 1973.
									(g)Administration
				of mandatory escrow or impound accounts
									(1)In
				generalExcept as may otherwise be provided for in this title or
				in regulations prescribed by the Board, escrow or impound accounts established
				pursuant to subsection (b) shall be established in a federally insured
				depository institution or credit union.
									(2)AdministrationExcept
				as provided in this section or regulations prescribed under this section, an
				escrow or impound account subject to this section shall be administered in
				accordance with—
										(A)the Real Estate
				Settlement Procedures Act of 1974 and regulations prescribed under such
				Act;
										(B)the Flood Disaster
				Protection Act of 1973 and regulations prescribed under such Act; and
										(C)the law of the
				State, if applicable, where the real property securing the consumer credit
				transaction is located.
										(3)Applicability of
				payment of interestIf prescribed by applicable State or Federal
				law, each creditor shall pay interest to the consumer on the amount held in any
				impound, trust, or escrow account that is subject to this section in the manner
				as prescribed by that applicable State or Federal law.
									(4)Penalty
				coordination with RESPAAny
				action or omission on the part of any person which constitutes a violation of
				the Real Estate Settlement Procedures Act of 1974 or any regulation prescribed
				under such Act for which the person has paid any fine, civil money penalty, or
				other damages shall not give rise to any additional fine, civil money penalty,
				or other damages under this section, unless the action or omission also
				constitutes a direct violation of this section.
									(h)Disclosures
				relating to mandatory escrow or impound accountIn the case of
				any impound, trust, or escrow account that is required under subsection (b),
				the creditor shall disclose by written notice to the consumer at least 3
				business days before the consummation of the consumer credit transaction giving
				rise to such account or in accordance with timeframes established in prescribed
				regulations the following information:
									(1)The fact that an
				escrow or impound account will be established at consummation of the
				transaction.
									(2)The amount
				required at closing to initially fund the escrow or impound account.
									(3)The amount, in the
				initial year after the consummation of the transaction, of the estimated taxes
				and hazard insurance, including flood insurance, if applicable, and any other
				required periodic payments or premiums that reflects, as appropriate, either
				the taxable assessed value of the real property securing the transaction,
				including the value of any improvements on the property or to be constructed on
				the property (whether or not such construction will be financed from the
				proceeds of the transaction) or the replacement costs of the property.
									(4)The estimated
				monthly amount payable to be escrowed for taxes, hazard insurance (including
				flood insurance, if applicable) and any other required periodic payments or
				premiums.
									(5)The fact that, if
				the consumer chooses to terminate the account in the future, the consumer will
				become responsible for the payment of all taxes, hazard insurance, and flood
				insurance, if applicable, as well as any other required periodic payments or
				premiums on the property unless a new escrow or impound account is
				established.
									(6)Such other information as the Board
				determines necessary for the protection of the consumer.
									(i)DefinitionsFor
				purposes of this section, the following definitions shall apply:
									(1)Flood
				insuranceThe term flood insurance means flood
				insurance coverage provided under the national flood insurance program pursuant
				to the National Flood Insurance Act of 1968.
									(2)Hazard
				insuranceThe term hazard insurance shall have the
				same meaning as provided for hazard insurance, casualty
				insurance, homeowner’s insurance, or other similar term
				under the law of the State where the real property securing the consumer credit
				transaction is
				located.
									.
					(b)Exemptions and
			 modificationsThe Board may prescribe rules that revise, add to,
			 or subtract from the criteria of section 129D(b) of the Truth in Lending Act if
			 the Board determines that such rules are in the interest of consumers and in
			 the public interest.
					(c)Clerical
			 AmendmentThe table of
			 sections for chapter 2 of the Truth in Lending Act is amended by inserting
			 after the item relating to section 129C (as added by section 1411) the
			 following new item:
						
							
								129D. Escrow or impound accounts relating
				to certain consumer credit
				transactions.
							
							.
					1462.Disclosure
			 notice required for consumers who waive escrow servicesSection 129D of the Truth in Lending Act (as
			 added by section 1461) is amended by adding at the end the following new
			 subsection:
					
						(j)Disclosure
				notice required for consumers who waive escrow services
							(1)In
				generalIf—
								(A)an impound, trust,
				or other type of account for the payment of property taxes, insurance premiums,
				or other purposes relating to real property securing a consumer credit
				transaction is not established in connection with the transaction; or
								(B)a consumer
				chooses, and provides written notice to the creditor or servicer of such
				choice, at any time after such an account is established in connection with any
				such transaction and in accordance with any statute, regulation, or contractual
				agreement, to close such account,
								the
				creditor or servicer shall provide a timely and clearly written disclosure to
				the consumer that advises the consumer of the responsibilities of the consumer
				and implications for the consumer in the absence of any such account.(2)Disclosure
				requirementsAny disclosure provided to a consumer under
				paragraph (1) shall include the following:
								(A)Information
				concerning any applicable fees or costs associated with either the
				non-establishment of any such account at the time of the transaction, or any
				subsequent closure of any such account.
								(B)A clear and
				prominent statement that the consumer is responsible for personally and
				directly paying the non-escrowed items, in addition to paying the mortgage loan
				payment, in the absence of any such account, and the fact that the costs for
				taxes, insurance, and related fees can be substantial.
								(C)A clear
				explanation of the consequences of any failure to pay non-escrowed items,
				including the possible requirement for the forced placement of insurance by the
				creditor or servicer and the potentially higher cost (including any potential
				commission payments to the servicer) or reduced coverage for the consumer in
				the event of any such creditor-placed insurance.
								(D)Such other information as the Board
				determines necessary for the protection of the
				consumer.
								.
				1463.Real Estate
			 Settlement Procedures Act of 1974 amendments
					(a)Servicer
			 prohibitionsSection 6 of the Real Estate Settlement Procedures
			 Act of 1974 (12 U.S.C. 2605) is amended by adding at the end the following new
			 subsections:
						
							(k)Servicer
				prohibitions
								(1)In
				generalA servicer of a federally related mortgage shall
				not—
									(A)obtain
				force-placed hazard insurance unless there is a reasonable basis to believe the
				borrower has failed to comply with the loan contract’s requirements to maintain
				property insurance;
									(B)charge fees for
				responding to valid qualified written requests (as defined in regulations which
				the Bureau of Consumer Financial Protection shall prescribe) under this
				section;
									(C)fail to take
				timely action to respond to a borrower’s requests to correct errors relating to
				allocation of payments, final balances for purposes of paying off the loan, or
				avoiding foreclosure, or other standard servicer’s duties;
									(D)fail to respond
				within 10 business days to a request from a borrower to provide the identity,
				address, and other relevant contact information about the owner or assignee of
				the loan; or
									(E)fail to comply
				with any other obligation found by the Bureau of Consumer Financial Protection,
				by regulation, to be appropriate to carry out the consumer protection purposes
				of this Act.
									(2)Force-placed
				insurance definedFor purposes of this subsection and subsections
				(l) and (m), the term force-placed insurance means hazard
				insurance coverage obtained by a servicer of a federally related mortgage when
				the borrower has failed to maintain or renew hazard insurance on such property
				as required of the borrower under the terms of the mortgage.
								(l)Requirements for
				force-placed insuranceA servicer of a federally related mortgage
				shall not be construed as having a reasonable basis for obtaining force-placed
				insurance unless the requirements of this subsection have been met.
								(1)Written notices
				to borrowerA servicer may not impose any charge on any borrower
				for force-placed insurance with respect to any property securing a federally
				related mortgage unless—
									(A)the servicer has sent, by first-class mail,
				a written notice to the borrower containing—
										(i)a
				reminder of the borrower’s obligation to maintain hazard insurance on the
				property securing the federally related mortgage;
										(ii)a
				statement that the servicer does not have evidence of insurance coverage of
				such property;
										(iii)a clear and
				conspicuous statement of the procedures by which the borrower may demonstrate
				that the borrower already has insurance coverage; and
										(iv)a statement that the servicer may obtain
				such coverage at the borrower’s expense if the borrower does not provide such
				demonstration of the borrower’s existing coverage in a timely manner;
										(B)the servicer has sent, by first-class mail,
				a second written notice, at least 30 days after the mailing of the notice under
				subparagraph (A) that contains all the information described in each clause of
				such subparagraph; and
									(C)the servicer has
				not received from the borrower any demonstration of hazard insurance coverage
				for the property securing the mortgage by the end of the 15-day period
				beginning on the date the notice under subparagraph (B) was sent by the
				servicer.
									(2)Sufficiency of
				demonstrationA servicer of a
				federally related mortgage shall accept any reasonable form of written
				confirmation from a borrower of existing insurance coverage, which shall
				include the existing insurance policy number along with the identity of, and
				contact information for, the insurance company or agent, or as otherwise
				required by the Bureau of Consumer Financial Protection.
								(3)Termination of
				force-placed insuranceWithin
				15 days of the receipt by a servicer of confirmation of a borrower’s existing
				insurance coverage, the servicer shall—
									(A)terminate the
				force-placed insurance; and
									(B)refund to the
				consumer all force-placed insurance premiums paid by the borrower during any
				period during which the borrower’s insurance coverage and the force-placed
				insurance coverage were each in effect, and any related fees charged to the
				consumer’s account with respect to the force-placed insurance during such
				period.
									(4)Clarification
				with respect to Flood Disaster Protection ActNo provision of this section shall be
				construed as prohibiting a servicer from providing simultaneous or concurrent
				notice of a lack of flood insurance pursuant to section 102(e) of the Flood
				Disaster Protection Act of 1973.
								(m)Limitations on
				force-placed insurance chargesAll charges, apart from charges
				subject to State regulation as the business of insurance, related to
				force-placed insurance imposed on the borrower by or through the servicer shall
				be bona fide and
				reasonable.
							.
					(b)Increase in
			 penalty amountsSection 6(f) of the Real Estate Settlement
			 Procedures Act of 1974 (12 U.S.C. 2605(f)) is amended—
						(1)in paragraphs
			 (1)(B) and (2)(B), by striking $1,000 each place such term
			 appears and inserting $2,000; and
						(2)in paragraph
			 (2)(B)(i), by striking $500,000 and inserting
			 $1,000,000.
						(c)Decrease in
			 response timesSection 6(e) of the Real Estate Settlement
			 Procedures Act of 1974 (12 U.S.C. 2605(e)) is amended—
						(1)in paragraph
			 (1)(A), by striking 20 days and inserting 5
			 days;
						(2)in paragraph (2),
			 by striking 60 days and inserting 30 days;
			 and
						(3)by adding at the
			 end the following new paragraph:
							
								(4)Limited
				extension of response timeThe 30-day period described in
				paragraph (2) may be extended for not more than 15 days if, before the end of
				such 30-day period, the servicer notifies the borrower of the extension and the
				reasons for the delay in
				responding.
								.
						(d)Prompt refund of
			 escrow accounts upon payoffSection 6(g) of the Real Estate
			 Settlement Procedures Act of 1974 (12 U.S.C. 2605(g)) is amended by adding at
			 the end the following new sentence: Any balance in any such account that
			 is within the servicer’s control at the time the loan is paid off shall be
			 promptly returned to the borrower within 20 business days or credited to a
			 similar account for a new mortgage loan to the borrower with the same
			 lender..
					1464.Truth in
			 Lending Act amendments
					(a)Requirements for
			 prompt crediting of home loan paymentsChapter 2 of the Truth in Lending Act (15
			 U.S.C. 1631 et seq.) is amended by inserting after section 129E (as added by
			 section 1472) the following new section:
						
							129F.Requirements
				for prompt crediting of home loan payments
								(a)In
				generalIn connection with a
				consumer credit transaction secured by a consumer’s principal dwelling, no
				servicer shall fail to credit a payment to the consumer’s loan account as of
				the date of receipt, except when a delay in crediting does not result in any
				charge to the consumer or in the reporting of negative information to a
				consumer reporting agency, except as required in subsection (b).
								(b)ExceptionIf
				a servicer specifies in writing requirements for the consumer to follow in
				making payments, but accepts a payment that does not conform to the
				requirements, the servicer shall credit the payment as of 5 days after
				receipt.
								.
					(b)Requests for
			 payoff amountsChapter 2 of
			 the Truth in Lending Act (15 U.S.C. 1631 et seq.), as amended by this title, is
			 amended by inserting after section 129F (as added by subsection (a)) the
			 following new section:
						
							129G.Requests for
				payoff amounts of home loanA
				creditor or servicer of a home loan shall send an accurate payoff balance
				within a reasonable time, but in no case more than 7 business days, after the
				receipt of a written request for such balance from or on behalf of the
				borrower.
							.
					1465.Escrows
			 included in repayment analysisSection 128(b) of the Truth in Lending Act
			 (15 U.S.C. 1638(b)) is amended by adding at the end the following new
			 paragraph:
					
						(4)Repayment
				analysis required to include escrow payments
							(A)In
				generalIn the case of any
				consumer credit transaction secured by a first mortgage or lien on the
				principal dwelling of the consumer, other than a consumer credit transaction
				under an open end credit plan or a reverse mortgage, for which an impound,
				trust, or other type of account has been or will be established in connection
				with the transaction for the payment of property taxes, hazard and flood (if
				any) insurance premiums, or other periodic payments or premiums with respect to
				the property, the information required to be provided under subsection (a) with
				respect to the number, amount, and due dates or period of payments scheduled to
				repay the total of payments shall take into account the amount of any monthly
				payment to such account for each such repayment in accordance with section
				10(a)(2) of the Real Estate Settlement Procedures Act of 1974.
							(B)Assessment
				valueThe amount taken into account under subparagraph (A) for
				the payment of property taxes, hazard and flood (if any) insurance premiums, or
				other periodic payments or premiums with respect to the property shall reflect
				the taxable assessed value of the real property securing the transaction after
				the consummation of the transaction, including the value of any improvements on
				the property or to be constructed on the property (whether or not such
				construction will be financed from the proceeds of the transaction), if known,
				and the replacement costs of the property for hazard insurance, in the initial
				year after the
				transaction.
							.
				FAppraisal
			 Activities
				1471.Property
			 appraisal requirementsChapter
			 2 of the Truth in Lending Act (15 U.S.C. 1631 et seq.) is amended by inserting
			 after 129G (as added by section 1464(b)) the following new section:
					
						129H.Property
				appraisal requirements
							(a)In
				generalA creditor may not extend credit in the form of a
				higher-risk mortgage to any consumer without first obtaining a written
				appraisal of the property to be mortgaged prepared in accordance with the
				requirements of this section.
							(b)Appraisal
				requirements
								(1)Physical
				property visitSubject to the
				rules prescribed under paragraph (4), an appraisal of property to be secured by
				a higher-risk mortgage does not meet the requirement of this section unless it
				is performed by a certified or licensed appraiser who conducts a physical
				property visit of the interior of the mortgaged property.
								(2)Second appraisal
				under certain circumstances
									(A)In
				generalIf the purpose of a
				higher-risk mortgage is to finance the purchase or acquisition of the mortgaged
				property from a person within 180 days of the purchase or acquisition of such
				property by that person at a price that was lower than the current sale price
				of the property, the creditor shall obtain a second appraisal from a different
				certified or licensed appraiser. The second appraisal shall include an analysis
				of the difference in sale prices, changes in market conditions, and any
				improvements made to the property between the date of the previous sale and the
				current sale.
									(B)No cost to
				applicantThe cost of any second appraisal required under
				subparagraph (A) may not be charged to the applicant.
									(3)Certified or
				licensed appraiser definedFor purposes of this section, the term
				certified or licensed appraiser means a person who—
									(A)is, at a minimum,
				certified or licensed by the State in which the property to be appraised is
				located; and
									(B)performs each
				appraisal in conformity with the Uniform Standards of Professional Appraisal
				Practice and title XI of the Financial Institutions Reform, Recovery, and
				Enforcement Act of 1989, and the regulations prescribed under such title, as in
				effect on the date of the appraisal.
									(4)Regulations
									(A)In
				generalThe Board, the Comptroller of the Currency, the Federal
				Deposit Insurance Corporation, the National Credit Union Administration Board,
				the Federal Housing Finance Agency, and the Bureau shall jointly prescribe
				regulations to implement this section.
									(B)ExemptionThe
				agencies listed in subparagraph (A) may jointly exempt, by rule, a class of
				loans from the requirements of this subsection or subsection (a) if the
				agencies determine that the exemption is in the public interest and promotes
				the safety and soundness of creditors.
									(c)Free copy of
				appraisalA creditor shall provide 1 copy of each appraisal
				conducted in accordance with this section in connection with a higher-risk
				mortgage to the applicant without charge, and at least 3 days prior to the
				transaction closing date.
							(d)Consumer
				notificationAt the time of the initial mortgage application, the
				applicant shall be provided with a statement by the creditor that any appraisal
				prepared for the mortgage is for the sole use of the creditor, and that the
				applicant may choose to have a separate appraisal conducted at the expense of
				the applicant.
							(e)ViolationsIn
				addition to any other liability to any person under this title, a creditor
				found to have willfully failed to obtain an appraisal as required in this
				section shall be liable to the applicant or borrower for the sum of
				$2,000.
							(f)Higher-risk
				mortgage definedFor purposes
				of this section, the term higher-risk mortgage means a
				residential mortgage loan, other than a reverse mortgage loan that is a
				qualified mortgage, as defined in section 129C, secured by a principal
				dwelling—
								(1)that is not a
				qualified mortgage, as defined in section 129C; and
								(2)with an annual percentage rate that exceeds
				the average prime offer rate for a comparable transaction, as defined in
				section 129C, as of the date the interest rate is set—
									(A)by 1.5 or more percentage points, in the
				case of a first lien residential mortgage loan having an original principal
				obligation amount that does not exceed the amount of the maximum limitation on
				the original principal obligation of mortgage in effect for a residence of the
				applicable size, as of the date of such interest rate set, pursuant to the
				sixth sentence of section 305(a)(2) the Federal Home Loan Mortgage Corporation
				Act (12 U.S.C. 1454(a)(2));
									(B)by 2.5 or more percentage points, in the
				case of a first lien residential mortgage loan having an original principal
				obligation amount that exceeds the amount of the maximum limitation on the
				original principal obligation of mortgage in effect for a residence of the
				applicable size, as of the date of such interest rate set, pursuant to the
				sixth sentence of section 305(a)(2) the Federal Home Loan Mortgage Corporation
				Act (12 U.S.C. 1454(a)(2)); and
									(C)by 3.5 or more
				percentage points for a subordinate lien residential mortgage
				loan.
									.
				1472.Appraisal
			 independence requirements
					(a)In
			 generalChapter 2 of the Truth in Lending Act (15 U.S.C. 1631 et
			 seq.) is amended by inserting after section 129D (as added by section 1461(a))
			 the following new section:
						
							129E.Appraisal
				independence requirements
								(a)In
				generalIt shall be unlawful,
				in extending credit or in providing any services for a consumer credit
				transaction secured by the principal dwelling of the consumer, to engage in any
				act or practice that violates appraisal independence as described in or
				pursuant to regulations prescribed under this section.
								(b)Appraisal
				independenceFor purposes of subsection (a), acts or practices
				that violate appraisal independence shall include—
									(1)any appraisal of a
				property offered as security for repayment of the consumer credit transaction
				that is conducted in connection with such transaction in which a person with an
				interest in the underlying transaction compensates, coerces, extorts, colludes,
				instructs, induces, bribes, or intimidates a person, appraisal management
				company, firm, or other entity conducting or involved in an appraisal, or
				attempts, to compensate, coerce, extort, collude, instruct, induce, bribe, or
				intimidate such a person, for the purpose of causing the appraised value
				assigned, under the appraisal, to the property to be based on any factor other
				than the independent judgment of the appraiser;
									(2)mischaracterizing, or suborning any
				mischaracterization of, the appraised value of the property securing the
				extension of the credit;
									(3)seeking to influence an appraiser or
				otherwise to encourage a targeted value in order to facilitate the making or
				pricing of the transaction; and
									(4)withholding or threatening to withhold
				timely payment for an appraisal report or for appraisal services rendered when
				the appraisal report or services are provided for in accordance with the
				contract between the parties.
									(c)ExceptionsThe
				requirements of subsection (b) shall not be construed as prohibiting a mortgage
				lender, mortgage broker, mortgage banker, real estate broker, appraisal
				management company, employee of an appraisal management company, consumer, or
				any other person with an interest in a real estate transaction from asking an
				appraiser to undertake 1 or more of the following:
									(1)Consider
				additional, appropriate property information, including the consideration of
				additional comparable properties to make or support an appraisal.
									(2)Provide further
				detail, substantiation, or explanation for the appraiser’s value
				conclusion.
									(3)Correct errors in
				the appraisal report.
									(d)Prohibitions on
				conflicts of interestNo
				certified or licensed appraiser conducting, and no appraisal management company
				procuring or facilitating, an appraisal in connection with a consumer credit
				transaction secured by the principal dwelling of a consumer may have a direct
				or indirect interest, financial or otherwise, in the property or transaction
				involving the appraisal.
								(e)Mandatory
				reportingAny mortgage
				lender, mortgage broker, mortgage banker, real estate broker, appraisal
				management company, employee of an appraisal management company, or any other
				person involved in a real estate transaction involving an appraisal in
				connection with a consumer credit transaction secured by the principal dwelling
				of a consumer who has a reasonable basis to believe an appraiser is failing to
				comply with the Uniform Standards of Professional Appraisal Practice, is
				violating applicable laws, or is otherwise engaging in unethical or
				unprofessional conduct, shall refer the matter to the applicable State
				appraiser certifying and licensing agency.
								(f)No extension of
				creditIn connection with a
				consumer credit transaction secured by a consumer’s principal dwelling, a
				creditor who knows, at or before loan consummation, of a violation of the
				appraisal independence standards established in subsections (b) or (d) shall
				not extend credit based on such appraisal unless the creditor documents that
				the creditor has acted with reasonable diligence to determine that the
				appraisal does not materially misstate or misrepresent the value of such
				dwelling.
								(g)Rules and
				interpretive guidelines
									(1)In
				generalExcept as provided under paragraph (2), the Board, the
				Comptroller of the Currency, the Federal Deposit Insurance Corporation, the
				National Credit Union Administration Board, the Federal Housing Finance Agency,
				and the Bureau may jointly issue rules, interpretive guidelines, and general
				statements of policy with respect to acts or practices that violate appraisal
				independence in the provision of mortgage lending services for a consumer
				credit transaction secured by the principal dwelling of the consumer and
				mortgage brokerage services for such a transaction, within the meaning of
				subsections (a), (b), (c), (d), (e), (f), (h), and (i).
									(2)Interim final
				regulationsThe Board shall, for purposes of this section,
				prescribe interim final regulations no later than 90 days after the date of
				enactment of this section defining with specificity acts or practices that
				violate appraisal independence in the provision of mortgage lending services
				for a consumer credit transaction secured by the principal dwelling of the
				consumer or mortgage brokerage services for such a transaction and defining any
				terms in this section or such regulations. Rules prescribed by the Board under
				this paragraph shall be deemed to be rules prescribed by the agencies jointly
				under paragraph (1).
									(h)Appraisal report
				portabilityConsistent with
				the requirements of this section, the Board, the Comptroller of the Currency,
				the Federal Deposit Insurance Corporation, the National Credit Union
				Administration Board, the Federal Housing Finance Agency, and the Bureau may
				jointly issue regulations that address the issue of appraisal report
				portability, including regulations that ensure the portability of the appraisal
				report between lenders for a consumer credit transaction secured by a 1-4 unit
				single family residence that is the principal dwelling of the consumer, or
				mortgage brokerage services for such a transaction.
								(i)Customary and
				reasonable fee
									(1)In
				generalLenders and their agents shall compensate fee appraisers
				at a rate that is customary and reasonable for appraisal services performed in
				the market area of the property being appraised. Evidence for such fees may be
				established by objective third-party information, such as government agency fee
				schedules, academic studies, and independent private sector surveys. Fee
				studies shall exclude assignments ordered by known appraisal management
				companies.
									(2)Fee appraiser
				definitionFor purposes of this section, the term fee
				appraiser means a person who is not an employee of the mortgage loan
				originator or appraisal management company engaging the appraiser and
				is—
										(A)a State licensed
				or certified appraiser who receives a fee for performing an appraisal and
				certifies that the appraisal has been prepared in accordance with the Uniform
				Standards of Professional Appraisal Practice; or
										(B)a company not
				subject to the requirements of section 1124 of the Financial Institutions
				Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 3331 et seq.) that
				utilizes the services of State licensed or certified appraisers and receives a
				fee for performing appraisals in accordance with the Uniform Standards of
				Professional Appraisal Practice.
										(3)Exception for
				complex assignmentsIn the case of an appraisal involving a
				complex assignment, the customary and reasonable fee may reflect the increased
				time, difficulty, and scope of the work required for such an appraisal and
				include an amount over and above the customary and reasonable fee for
				non-complex assignments.
									(j)SunsetEffective
				on the date the interim final regulations are promulgated pursuant to
				subsection (g), the Home Valuation Code of Conduct announced by the Federal
				Housing Finance Agency on December 23, 2008, shall have no force or
				effect.
								(k)Penalties
									(1)First
				violationIn addition to the enforcement provisions referred to
				in section 130, each person who violates this section shall forfeit and pay a
				civil penalty of not more than $10,000 for each day any such violation
				continues.
									(2)Subsequent
				violationsIn the case of any person on whom a civil penalty has
				been imposed under paragraph (1), paragraph (1) shall be applied by
				substituting $20,000 for $10,000 with respect to
				all subsequent violations.
									(3)AssessmentThe
				agency referred to in subsection (a) or (c) of section 108 with respect to any
				person described in paragraph (1) shall assess any penalty under this
				subsection to which such person is
				subject.
									.
					(b)Clerical
			 AmendmentThe table of sections for chapter 2 of the Truth in
			 Lending Act is amended by inserting after the item relating to section 129D (as
			 added by section 1461(c)) the following new items:
						
							
								129E. Appraisal independence
				requirements.
								129F. Requirements for prompt
				crediting of home loan payments.
								129G. Requests for payoff
				amounts of home loan.
								129H. Property appraisal
				requirements.
							
							.
					(c)DeferenceSection
			 105 of the Truth in Lending Act (15 U.S.C. 1604) is amended by adding at the
			 end the following:
						
							(h)DeferenceNotwithstanding
				any power granted to any Federal agency under this title, the deference that a
				court affords to the Bureau with respect to a determination made by the Bureau
				relating to the meaning or interpretation of any provision of this title, other
				than section 129E or 129H, shall be applied as if the Bureau were the only
				agency authorized to apply, enforce, interpret, or administer the provisions of
				this
				title.
							.
					(d)Conforming
			 amendments in title X not applicable to sections 129E and
			 129HNotwithstanding section 1099A, the term Board
			 in sections 129E and 129H, as added by this subtitle, shall not be substituted
			 by the term Bureau.
					1473.Amendments relating
			 to Appraisal Subcommittee of FFIEC, Appraiser Independence Monitoring, Approved
			 Appraiser Education, Appraisal Management Companies, Appraiser Complaint
			 Hotline, Automated Valuation Models, and Broker Price Opinions
					(a)Threshold
			 levelsSection 1112(b) of the Financial Institutions Reform,
			 Recovery, and Enforcement Act of 1989 (12 U.S.C. 3341(b)) is amended by
			 inserting before the period the following: , and receives concurrence
			 from the Bureau of Consumer Financial Protection that such threshold level
			 provides reasonable protection for consumers who purchase 1–4 unit
			 single-family residences.
					(b)Annual report of
			 Appraisal SubcommitteeSection 1103(a) of the Financial
			 Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 3332(a))
			 is amended at the end by inserting the following new paragraph:
						
							(5)transmit an annual report to the Congress
				not later than June 15 of each year that describes the manner in which each
				function assigned to the Appraisal Subcommittee has been carried out during the
				preceding year. The report shall also detail the activities of the Appraisal
				Subcommittee, including the results of all audits of State appraiser regulatory
				agencies, and provide an accounting of disapproved actions and warnings taken
				in the previous year, including a description of the conditions causing the
				disapproval and actions taken to achieve
				compliance.
							.
					(c)Open
			 meetingsSection 1104(b) of the Financial Institutions Reform,
			 Recovery, and Enforcement Act of 1989 (12 U.S.C. 3333(b)) is amended—
						(1)by inserting
			 in public session after notice in the Federal Register, but may close
			 certain portions of these meetings related to personnel and review of
			 preliminary State audit reports, after shall meet;
			 and
						(2)by adding after
			 the final period the following: The subject matter discussed in any
			 closed or executive session shall be described in the Federal Register notice
			 of the meeting..
						(d)RegulationsSection
			 1106 of the Financial Institutions Reform, Recovery, and Enforcement Act of
			 1989 (12 U.S.C. 3335) is amended—
						(1)by inserting
			 prescribe regulations in accordance with chapter 5 of title 5, United
			 States Code (commonly referred to as the Administrative Procedures Act) after
			 notice and opportunity for comment, after hold hearings;
			 and
						(2)at the end by
			 inserting Any regulations prescribed by the Appraisal Subcommittee shall
			 (unless otherwise provided in this title) be limited to the following
			 functions: temporary practice, national registry, information sharing, and
			 enforcement. For purposes of prescribing regulations, the Appraisal
			 Subcommittee shall establish an advisory committee of industry participants,
			 including appraisers, lenders, consumer advocates, real estate agents, and
			 government agencies, and hold meetings as necessary to support the development
			 of regulations..
						(e)Appraisal
			 reviews and complex appraisals
						(1)Section
			 1110Section 1110 of the
			 Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C.
			 3339) is amended—
							(A)in paragraph (1),
			 by striking and;
							(B)in paragraph (2),
			 by striking the period at the end and inserting ; and;
			 and
							(C)by inserting after
			 paragraph (2) the following:
								
									(3)that such
				appraisals shall be subject to appropriate review for compliance with the
				Uniform Standards of Professional Appraisal
				Practice.
									.
							(2)Section
			 1113Section 1113 of the
			 Financial Institutions and Reform, Recovery, and Enforcement Act of 1989 (12
			 U.S.C. 3342) is amended by inserting before the period the following: ,
			 where a complex 1-to-4 unit single family residential appraisal means an
			 appraisal for which the property to be appraised, the form of ownership, the
			 property characteristics, or the market conditions are atypical.
						(f)Appraisal
			 management services
						(1)Supervision of
			 third party providers of appraisal management servicesSection 1103(a) of the Financial
			 Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 3332(a))
			 (as previously amended by this section) is amended—
							(A)by amending
			 paragraph (1) to read as follows:
								
									(1)monitor the requirements established by
				States—
										(A)for the
				certification and licensing of individuals who are qualified to perform
				appraisals in connection with federally related transactions, including a code
				of professional responsibility; and
										(B)for the registration and supervision of the
				operations and activities of an appraisal management
				company;
										;
				and
							(B)by adding at the
			 end the following new paragraph:
								
									(6)maintain a national registry of appraisal
				management companies that either are registered with and subject to supervision
				of a State appraiser certifying and licensing agency or are operating
				subsidiaries of a Federally regulated financial
				institution.
									.
							(2)Appraisal
			 management company minimum requirementsTitle XI of the Financial Institutions
			 Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 3331 et seq.) is
			 amended by adding at the end the following new section (and amending the table
			 of contents accordingly):
							
								1124.Appraisal
				management company minimum requirements
									(a)In
				generalThe Board of
				Governors of the Federal Reserve System, the Comptroller of the Currency, the
				Federal Deposit Insurance Corporation, the National Credit Union Administration
				Board, the Federal Housing Finance Agency, and the Bureau of Consumer Financial
				Protection shall jointly, by rule, establish minimum requirements to be applied
				by a State in the registration of appraisal management companies. Such
				requirements shall include a requirement that such companies—
										(1)register with and be subject to supervision
				by a State appraiser certifying and licensing agency in each State in which
				such company operates;
										(2)verify that only
				licensed or certified appraisers are used for federally related
				transactions;
										(3)require that
				appraisals coordinated by an appraisal management company comply with the
				Uniform Standards of Professional Appraisal Practice; and
										(4)require that
				appraisals are conducted independently and free from inappropriate influence
				and coercion pursuant to the appraisal independence standards established under
				section 129E of the Truth in Lending Act.
										(b)Relation to
				State lawNothing in this section shall be construed to prevent
				States from establishing requirements in addition to any rules promulgated
				under subsection (a).
									(c)Federally
				regulated financial institutionsThe requirements of subsection (a) shall
				apply to an appraisal management company that is a subsidiary owned and
				controlled by a financial institution and regulated by a Federal financial
				institution regulatory agency. An appraisal management company that is a
				subsidiary owned and controlled by a financial institution regulated by a
				Federal financial institution regulatory agency shall not be required to
				register with a State.
									(d)Registration
				limitationsAn appraisal
				management company shall not be registered by a State or included on the
				national registry if such company, in whole or in part, directly or indirectly,
				is owned by any person who has had an appraiser license or certificate refused,
				denied, cancelled, surrendered in lieu of revocation, or revoked in any State.
				Additionally, each person that owns more than 10 percent of an appraisal
				management company shall be of good moral character, as determined by the State
				appraiser certifying and licensing agency, and shall submit to a background
				investigation carried out by the State appraiser certifying and licensing
				agency.
									(e)ReportingThe
				Board of Governors of the Federal Reserve System, the Comptroller of the
				Currency, the Federal Deposit Insurance Corporation, the National Credit Union
				Administration Board, the Federal Housing Finance Agency, and the Bureau of
				Consumer Financial Protection shall jointly promulgate regulations for the
				reporting of the activities of appraisal management companies to the Appraisal
				Subcommittee in determining the payment of the annual registry fee.
									(f)Effective
				date
										(1)In
				generalNo appraisal management company may perform services
				related to a federally related transaction in a State after the date that is 36
				months after the date on which the regulations required to be prescribed under
				subsection (a) are prescribed in final form unless such company is registered
				with such State or subject to oversight by a Federal financial institutions
				regulatory agency.
										(2)Extension of
				effective dateSubject to the
				approval of the Council, the Appraisal Subcommittee may extend by an additional
				12 months the requirements for the registration and supervision of appraisal
				management companies if it makes a written finding that a State has made
				substantial progress in establishing a State appraisal management company
				registration and supervision system that appears to conform with the provisions
				of this
				title.
										.
						(3)State appraiser
			 certifying and licensing agency authoritySection 1117 of the Financial Institutions
			 Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 3346) is amended by
			 adding at the end the following: The duties of such agency may
			 additionally include the registration and supervision of appraisal management
			 companies and the addition of information about the appraisal management
			 company to the national registry..
						(4)Appraisal
			 management company definitionSection 1121 of the Financial Institutions
			 Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 3350) is amended by
			 adding at the end the following:
							
								(11)Appraisal
				management companyThe term
				appraisal management company means, in connection with valuing
				properties collateralizing mortgage loans or mortgages incorporated into a
				securitization, any external third party authorized either by a creditor of a
				consumer credit transaction secured by a consumer’s principal dwelling or by an
				underwriter of or other principal in the secondary mortgage markets, that
				oversees a network or panel of more than 15 certified or licensed appraisers in
				a State or 25 or more nationally within a given year—
									(A)to recruit,
				select, and retain appraisers;
									(B)to contract with
				licensed and certified appraisers to perform appraisal assignments;
									(C)to manage the
				process of having an appraisal performed, including providing administrative
				duties such as receiving appraisal orders and appraisal reports, submitting
				completed appraisal reports to creditors and underwriters, collecting fees from
				creditors and underwriters for services provided, and reimbursing appraisers
				for services performed; or
									(D)to review and
				verify the work of
				appraisers.
									.
						(g)State agency
			 reporting requirementSection 1109(a) of the Financial
			 Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 3338(a))
			 is amended—
						(1)by striking and after the
			 semicolon in paragraph (1);
						(2)by redesignating paragraph (2) as paragraph
			 (4); and
						(3)by inserting after paragraph (1) the
			 following new paragraphs:
							
								(2)transmit reports
				on the issuance and renewal of licenses and certifications, sanctions,
				disciplinary actions, license and certification revocations, and license and
				certification suspensions on a timely basis to the national registry of the
				Appraisal Subcommittee;
								(3)transmit reports on a timely basis of
				supervisory activities involving appraisal management companies or other
				third-party providers of appraisals and appraisal management services,
				including investigations initiated and disciplinary actions taken;
				and
								.
						(h)Registry fees
			 modified
						(1)In
			 generalSection 1109(a) of the Financial Institutions Reform,
			 Recovery, and Enforcement Act of 1989 (12 U.S.C. 3338(a)) is amended—
							(A)by amending
			 paragraph (4) (as modified by section 1473(g)) to read as follows:
								
									(4)collect—
										(A)from such
				individuals who perform or seek to perform appraisals in federally related
				transactions, an annual registry fee of not more than $40, such fees to be
				transmitted by the State agencies to the Council on an annual basis; and
										(B)from an appraisal management company that
				either has registered with a State appraiser certifying and licensing agency in
				accordance with this title or operates as a subsidiary of a federally regulated
				financial institution, an annual registry fee of—
											(i)in
				the case of such a company that has been in existence for more than a year, $25
				multiplied by the number of appraisers working for or contracting with such
				company in such State during the previous year, but where such $25 amount may
				be adjusted, up to a maximum of $50, at the discretion of the Appraisal
				Subcommittee, if necessary to carry out the Subcommittee’s functions under this
				title; and
											(ii)in the case of such a company that has not
				been in existence for more than a year, $25 multiplied by an appropriate number
				to be determined by the Appraisal Subcommittee, and where such number will be
				used for determining the fee of all such companies that were not in existence
				for more than a year, but where such $25 amount may be adjusted, up to a
				maximum of $50, at the discretion of the Appraisal Subcommittee, if necessary
				to carry out the Subcommittee’s functions under this
				title.
											;
				and
							(B)by amending the
			 matter following paragraph (4), as redesignated, to read as follows:
								
									Subject
				to the approval of the Council, the Appraisal Subcommittee may adjust the
				dollar amount of registry fees under paragraph (4)(A), up to a maximum of $80
				per annum, as necessary to carry out its functions under this title. The
				Appraisal Subcommittee shall consider at least once every 5 years whether to
				adjust the dollar amount of the registry fees to account for inflation. In
				implementing any change in registry fees, the Appraisal Subcommittee shall
				provide flexibility to the States for multi-year certifications and licenses
				already in place, as well as a transition period to implement the changes in
				registry fees. In establishing the amount of the annual registry fee for an
				appraisal management company, the Appraisal Subcommittee shall have the
				discretion to impose a minimum annual registry fee for an appraisal management
				company to protect against the under reporting of the number of appraisers
				working for or contracted by the appraisal management
				company..
							(2)Incremental
			 revenuesIncremental revenues
			 collected pursuant to the increases required by this subsection shall be placed
			 in a separate account at the United States Treasury, entitled the
			 Appraisal Subcommittee Account.
						(i)Grants and
			 reportsSection 1109(b) of the Financial Institutions Reform,
			 Recovery, and Enforcement Act of 1989 (12 U.S.C. 3338(b)) is amended—
						(1)by striking and after the
			 semicolon in paragraph (3);
						(2)by striking the
			 period at the end of paragraph (4) and inserting a semicolon;
						(3)by adding at the
			 end the following new paragraphs:
							
								(5)to make grants to State appraiser
				certifying and licensing agencies, in accordance with policies to be developed
				by the Appraisal Subcommittee, to support the efforts of such agencies to
				comply with this title, including—
									(A)the complaint
				process, complaint investigations, and appraiser enforcement activities of such
				agencies; and
									(B)the submission of
				data on State licensed and certified appraisers and appraisal management
				companies to the National appraisal registry, including information affirming
				that the appraiser or appraisal management company meets the required
				qualification criteria and formal and informal disciplinary actions; and
									(6)to report to all
				State appraiser certifying and licensing agencies when a license or
				certification is surrendered, revoked, or
				suspended.
								.
						Obligations
			 authorized under this subsection may not exceed 75 percent of the fiscal year
			 total of incremental increase in fees collected and deposited in the
			 Appraisal Subcommittee Account pursuant to subsection
			 (h).(j)CriteriaSection
			 1116 of the Financial Institutions Reform, Recovery, and Enforcement Act of
			 1989 (12 U.S.C. 3345) is amended—
						(1)in subsection (c),
			 by inserting whose criteria for the licensing of a real estate appraiser
			 currently meet or exceed the minimum criteria issued by the Appraisal
			 Qualifications Board of The Appraisal Foundation for the licensing of real
			 estate appraisers before the period at the end; and
						(2)by striking subsection (e) and inserting
			 the following new subsection:
							
								(e)Minimum
				qualification requirementsAny requirements established for
				individuals in the position of Trainee Appraiser and
				Supervisory Appraiser shall meet or exceed the minimum
				qualification requirements of the Appraiser Qualifications Board of The
				Appraisal Foundation. The Appraisal Subcommittee shall have the authority to
				enforce these
				requirements.
								.
						(k)Monitoring of
			 state appraiser certifying and licensing agenciesSection 1118 of
			 the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12
			 U.S.C. 3347) is amended—
						(1)by amending subsection (a) to read as
			 follows:
							
								(a)In
				generalThe Appraisal
				Subcommittee shall monitor each State appraiser certifying and licensing agency
				for the purposes of determining whether such agency—
									(1)has policies,
				practices, funding, staffing, and procedures that are consistent with this
				title;
									(2)processes
				complaints and completes investigations in a reasonable time period;
									(3)appropriately
				disciplines sanctioned appraisers and appraisal management companies;
									(4)maintains an
				effective regulatory program; and
									(5)reports complaints
				and disciplinary actions on a timely basis to the national registries on
				appraisers and appraisal management companies maintained by the Appraisal
				Subcommittee.
									The
				Appraisal Subcommittee shall have the authority to remove a State licensed or
				certified appraiser or a registered appraisal management company from a
				national registry on an interim basis, not to exceed 90 days, pending State
				agency action on licensing, certification, registration, and disciplinary
				proceedings. The Appraisal Subcommittee and all agencies, instrumentalities,
				and Federally recognized entities under this title shall not recognize
				appraiser certifications and licenses from States whose appraisal policies,
				practices, funding, staffing, or procedures are found to be inconsistent with
				this title. The Appraisal Subcommittee shall have the authority to impose
				sanctions, as described in this section, against a State agency that fails to
				have an effective appraiser regulatory program. In determining whether such a
				program is effective, the Appraisal Subcommittee shall include an analysis of
				the licensing and certification of appraisers, the registration of appraisal
				management companies, the issuance of temporary licenses and certifications for
				appraisers, the receiving and tracking of submitted complaints against
				appraisers and appraisal management companies, the investigation of complaints,
				and enforcement actions against appraisers and appraisal management companies.
				The Appraisal Subcommittee shall have the authority to impose interim actions
				and suspensions against a State agency as an alternative to, or in advance of,
				the derecognition of a State
				agency..
						(2)in subsection
			 (b)(2), by inserting after “authority” the following: “or sufficient
			 funding”.
						(l)ReciprocitySubsection
			 (b) of section 1122 of the Financial Institutions Reform, Recovery, and
			 Enforcement Act of 1989 (12 U.S.C. 3351(b)) is amended to read as
			 follows:
						
							(b)ReciprocityNotwithstanding
				any other provisions of this title, a federally related transaction shall not
				be appraised by a certified or licensed appraiser unless the State appraiser
				certifying or licensing agency of the State certifying or licensing such
				appraiser has in place a policy of issuing a reciprocal certification or
				license for an individual from another State when—
								(1)the appraiser
				licensing and certification program of such other State is in compliance with
				the provisions of this title; and
								(2)the appraiser
				holds a valid certification from a State whose requirements for certification
				or licensing meet or exceed the licensure standards established by the State
				where an individual seeks appraisal
				licensure.
								.
					(m)Consideration of
			 professional appraisal designationsSection 1122(d) of the
			 Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C.
			 3351(d)) is amended by striking shall not exclude and all that
			 follows through the end of the subsection and inserting the following:
			 may include education achieved, experience, sample appraisals, and
			 references from prior clients. Membership in a nationally recognized
			 professional appraisal organization may be a criteria considered, though lack
			 of membership therein shall not be the sole bar against consideration for an
			 assignment under these criteria..
					(n)Appraiser
			 independenceSection 1122 of the Financial Institutions Reform,
			 Recovery, and Enforcement Act of 1989 (12 U.S.C. 3351) is amended by adding at
			 the end the following new subsection:
						
							(g)Appraiser
				independence monitoringThe
				Appraisal Subcommittee shall monitor each State appraiser certifying and
				licensing agency for the purpose of determining whether such agency’s policies,
				practices, and procedures are consistent with the purposes of maintaining
				appraiser independence and whether such State has adopted and maintains
				effective laws, regulations, and policies aimed at maintaining appraiser
				independence.
							.
					(o)Appraiser
			 educationSection 1122 of the Financial Institutions Reform,
			 Recovery, and Enforcement Act of 1989 (12 U.S.C. 3351) is amended by inserting
			 after subsection (g) (as added by subsection (l) of this section) the following
			 new subsection:
						
							(h)Approved
				educationThe Appraisal Subcommittee shall encourage the States
				to accept courses approved by the Appraiser Qualification Board’s Course
				Approval
				Program.
							.
					(p)Appraisal
			 complaint hotlineSection
			 1122 of the Financial Institutions Reform, Recovery, and Enforcement Act of
			 1989 (12 U.S.C. 3351), as amended by this section, is amended by adding at the
			 end the following new subsection:
						
							(i)Appraisal
				complaint national hotlineIf, 6 months after the date of the
				enactment of this subsection, the Appraisal Subcommittee determines that no
				national hotline exists to receive complaints of non-compliance with appraisal
				independence standards and Uniform Standards of Professional Appraisal
				Practice, including complaints from appraisers, individuals, or other entities
				concerning the improper influencing or attempted improper influencing of
				appraisers or the appraisal process, the Appraisal Subcommittee shall establish
				and operate such a national hotline, which shall include a toll-free telephone
				number and an email address. If the Appraisal Subcommittee operates such a
				national hotline, the Appraisal Subcommittee shall refer complaints for further
				action to appropriate governmental bodies, including a State appraiser
				certifying and licensing agency, a financial institution regulator, or other
				appropriate legal authorities. For complaints referred to State appraiser
				certifying and licensing agencies or to Federal regulators, the Appraisal
				Subcommittee shall have the authority to follow up such complaint referrals in
				order to determine the status of the resolution of the
				complaint.
							.
					(q)Automated
			 valuation modelsTitle XI of
			 the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12
			 U.S.C. 3331 et seq.), as amended by this section, is amended by adding at the
			 end the following new section (and amending the table of contents
			 accordingly):
						
							1125.Automated
				valuation models used to estimate collateral value for mortgage lending
				purposes
								(a)In
				generalAutomated valuation
				models shall adhere to quality control standards designed to—
									(1)ensure a high level of confidence in the
				estimates produced by automated valuation models;
									(2)protect against
				the manipulation of data;
									(3)seek to avoid
				conflicts of interest;
									(4)require random
				sample testing and reviews; and
									(5)account for any
				other such factor that the agencies listed in subsection (b) determine to be
				appropriate.
									(b)Adoption of
				regulationsThe Board, the
				Comptroller of the Currency, the Federal Deposit Insurance Corporation, the
				National Credit Union Administration Board, the Federal Housing Finance Agency,
				and the Bureau of Consumer Financial Protection, in consultation with the staff
				of the Appraisal Subcommittee and the Appraisal Standards Board of the
				Appraisal Foundation, shall promulgate regulations to implement the quality
				control standards required under this section.
								(c)EnforcementCompliance with regulations issued under
				this subsection shall be enforced by—
									(1)with respect to a financial institution, or
				subsidiary owned and controlled by a financial institution and regulated by a
				Federal financial institution regulatory agency, the Federal financial
				institution regulatory agency that acts as the primary Federal supervisor of
				such financial institution or subsidiary; and
									(2)with respect to
				other participants in the market for appraisals of 1-to-4 unit single family
				residential real estate, the Federal Trade Commission, the Bureau of Consumer
				Financial Protection, and a State attorney general.
									(d)Automated
				valuation model definedFor
				purposes of this section, the term automated valuation model
				means any computerized model used by mortgage originators and secondary market
				issuers to determine the collateral worth of a mortgage secured by a consumer’s
				principal
				dwelling.
								.
					(r)Broker price
			 opinionsTitle XI of the
			 Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C.
			 3331 et seq.), as amended by this section, is amended by adding at the end the
			 following new section (and amending the table of contents accordingly):
						
							1126.Broker price
				opinions
								(a)General
				prohibitionIn conjunction
				with the purchase of a consumer’s principal dwelling, broker price opinions may
				not be used as the primary basis to determine the value of a piece of property
				for the purpose of a loan origination of a residential mortgage loan secured by
				such piece of property.
								(b)Broker price
				opinion definedFor purposes of this section, the term
				broker price opinion means an estimate prepared by a real estate
				broker, agent, or sales person that details the probable selling price of a
				particular piece of real estate property and provides a varying level of detail
				about the property’s condition, market, and neighborhood, and information on
				comparable sales, but does not include an automated valuation model, as defined
				in section
				1125(c).
								.
					(s)Amendments to
			 appraisal subcommitteeSection 1011 of the Federal Financial
			 Institutions Examination Council Act of 1978 (12 U.S.C. 3310) is
			 amended—
						(1)in the first
			 sentence, by adding before the period the following: , the Bureau of
			 Consumer Financial Protection, and the Federal Housing Finance Agency;
			 and
						(2)by inserting at
			 the end the following: At all times at least one member of the Appraisal
			 Subcommittee shall have demonstrated knowledge and competence through
			 licensure, certification, or professional designation within the appraisal
			 profession..
						(t)Technical
			 corrections
						(1)Section 1119(a)(2)
			 of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12
			 U.S.C. 3348(a)(2)) is amended by striking council, and inserting
			 Council,.
						(2)Section 1121(6) of
			 the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12
			 U.S.C. 3350(6)) is amended by striking Corporations, and
			 inserting Corporation,.
						(3)Section 1121(8) of
			 the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12
			 U.S.C. 3350(8)) is amended by striking council and inserting
			 Council.
						(4)Section 1122 of
			 the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12
			 U.S.C. 3351) is amended—
							(A)in subsection
			 (a)(1) by moving the left margin of subparagraphs (A), (B), and (C) 2 ems to
			 the right; and
							(B)in subsection
			 (c)—
								(i)by
			 striking Federal Financial Institutions Examination Council and
			 inserting Financial Institutions Examination Council; and
								(ii)by
			 striking the council’s functions and inserting the
			 Council’s functions.
								1474.Equal Credit
			 Opportunity Act amendmentSubsection (e) of section 701 of the Equal
			 Credit Opportunity Act (15 U.S.C. 1691) is amended to read as follows:
					
						(e)Copies furnished
				to applicants
							(1)In
				generalEach creditor shall
				furnish to an applicant a copy of any and all written appraisals and valuations
				developed in connection with the applicant’s application for a loan that is
				secured or would have been secured by a first lien on a dwelling promptly upon
				completion, but in no case later than 3 days prior to the closing of the loan,
				whether the creditor grants or denies the applicant’s request for credit or the
				application is incomplete or withdrawn.
							(2)WaiverThe applicant may waive the 3 day
				requirement provided for in paragraph (1), except where otherwise required in
				law.
							(3)ReimbursementThe
				applicant may be required to pay a reasonable fee to reimburse the creditor for
				the cost of the appraisal, except where otherwise required in law.
							(4)Free
				copyNotwithstanding paragraph (3), the creditor shall provide a
				copy of each written appraisal or valuation at no additional cost to the
				applicant.
							(5)Notification to
				applicantsAt the time of application, the creditor shall notify
				an applicant in writing of the right to receive a copy of each written
				appraisal and valuation under this subsection.
							(6)Valuation
				definedFor purposes of this subsection, the term
				valuation shall include any estimate of the value of a dwelling
				developed in connection with a creditor’s decision to provide credit, including
				those values developed pursuant to a policy of a government sponsored
				enterprise or by an automated valuation model, a broker price opinion, or other
				methodology or
				mechanism.
							.
				1475.Real Estate
			 Settlement Procedures Act of 1974 amendment relating to certain appraisal
			 feesSection 4 of the Real
			 Estate Settlement Procedures Act of 1974 is amended by adding at the end the
			 following new subsection:
					
						(c)The standard form described in subsection
				(a) may include, in the case of an appraisal coordinated by an appraisal
				management company (as such term is defined in section 1121(11) of the
				Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C.
				3350(11))), a clear disclosure of—
							(1)the fee paid directly to the appraiser by
				such company; and
							(2)the administration
				fee charged by such
				company.
							.
				1476.GAO study on the
			 effectiveness and impact of various appraisal methods, valuation models and
			 distributions channels, and on the Home Valuation Code of conduct and the
			 Appraisal Subcommittee
					(a)In
			 generalThe Government
			 Accountability Office shall conduct a study on—
						(1)the effectiveness
			 and impact of—
							(A)appraisal methods,
			 including the cost approach, the comparative sales approach, the income
			 approach, and others that may be available;
							(B)appraisal
			 valuation models, including licensed and certified appraisals, broker-priced
			 opinions, and automated valuation models; and
							(C)appraisal
			 distribution channels, including appraisal management companies, independent
			 appraisal operations within mortgage originators, and fee-for-service
			 appraisers;
							(2)the Home Valuation
			 Code of Conduct; and
						(3)the Appraisal
			 Subcommittee’s functions pursuant to title XI of the Financial Institutions
			 Reform, Recovery, and Enforcement Act of 1989.
						(b)StudyNot
			 later than—
						(1)12 months after
			 the date of enactment of this Act, the Government Accountability Office shall
			 submit a study to the Committee on Banking, Housing, and Urban Affairs of the
			 Senate and the Committee on Financial Services of the House of Representatives;
			 and
						(2)90 days after the
			 date of enactment of this Act, the Government Accountability Office shall
			 provide a report on the status of the study and any preliminary findings to the
			 Committee on Banking, Housing, and Urban Affairs of the Senate and the
			 Committee on Financial Services of the House of Representatives.
						(c)Content of
			 studyThe study required by
			 this section shall include an examination of the following:
						(1)Appraisal
			 approaches, valuation models, and distribution channels
							(A)The prevalence,
			 alone or in combination, of certain appraisal approaches, models, and channels
			 in purchase-money and refinance mortgage transactions.
							(B)The accuracy of
			 these approaches, models, and channels in assessing the property as
			 collateral.
							(C)Whether and how
			 these approaches, models, and channels contributed to price speculation during
			 the previous cycle.
							(D)The costs to
			 consumers of these approaches, models, and channels.
							(E)The disclosure of
			 fees to consumers in the appraisal process.
							(F)To what extent the
			 usage of these approaches, models, and channels may be influenced by a conflict
			 of interest between the mortgage lender and the appraiser and the mechanism by
			 which the lender selects and compensates the appraiser.
							(G)The suitability of
			 these approaches, models, and channels in rural versus urban areas.
							(2)Home valuation
			 code of conduct (HVCC)
							(A)How the HVCC affects mortgage lenders’
			 selection of appraisers.
							(B)How the HVCC
			 affects State regulation of appraisers and appraisal distribution
			 channels.
							(C)How the HVCC
			 affects the quality and cost of appraisals and the length of time to obtain an
			 appraisal.
							(D)How the HVCC
			 affects mortgage brokers, small businesses, and consumers.
							(d)Additional study
			 required
						(1)In
			 generalNot later than 18 months after the date of enactment of
			 this Act, the Government Accountability Office shall submit a study to the
			 Committee on Banking, Housing, and Urban Affairs of the Senate and the
			 Committee on Financial Services of the House of Representatives.
						(2)Content of
			 additional studyThe study required under paragraph (1) shall
			 include—
							(A)an examination
			 of—
								(i)the
			 Appraisal Subcommittee’s ability to monitor and enforce State and Federal
			 certification requirements and standards, including by providing a summary with
			 a statistical breakdown of enforcement actions taken during the last 10
			 years;
								(ii)whether existing
			 Federal financial institutions regulatory agency exemptions on appraisals for
			 federally related transactions needs to be revised; and
								(iii)whether new
			 means of data collection, such as the establishment of a national repository,
			 would benefit the Appraisal Subcommittee’s ability to perform its functions;
			 and
								(B)recommendations
			 from this examination for administrative and legislative action at the Federal
			 and State level.
							GMortgage
			 resolution and modification
				1481.Multifamily
			 mortgage resolution program
					(a)EstablishmentThe Secretary of Housing and Urban
			 Development shall develop a program under this subsection to ensure the
			 protection of current and future tenants and at-risk multifamily properties,
			 where feasible, based on criteria that may include—
						(1)creating
			 sustainable financing of such properties, that may take into consideration such
			 factors as—
							(A)the rental income
			 generated by such properties; and
							(B)the preservation
			 of adequate operating reserves;
							(2)maintaining the
			 level of Federal, State, and city subsidies in effect as of the date of the
			 enactment of this Act;
						(3)providing funds
			 for rehabilitation; and
						(4)facilitating the
			 transfer of such properties, when appropriate and with the agreement of owners,
			 to responsible new owners and ensuring affordability of such properties.
						(b)CoordinationThe Secretary of Housing and Urban
			 Development may, in carrying out the program developed under this section,
			 coordinate with the Secretary of the Treasury, the Federal Deposit Insurance
			 Corporation, the Board of Governors of the Federal Reserve System, the Federal
			 Housing Finance Agency, and any other Federal Government agency that the
			 Secretary considers appropriate.
					(c)DefinitionFor
			 purposes of this section, the term multifamily properties means
			 a residential structure that consists of 5 or more dwelling units.
					(d)Prevention of
			 qualification for criminal applicants
						(1)In
			 generalNo person shall be
			 eligible to begin receiving assistance from the Making Home Affordable Program
			 authorized under the Emergency Economic Stabilization Act of 2008 (12 U.S.C.
			 5201 et seq.), or any other mortgage assistance program authorized or funded by
			 that Act, on or after 60 days after the date of the enactment of this Act, if
			 such person, in connection with a mortgage or real estate transaction, has been
			 convicted, within the last 10 years, of any one of the following:
							(A)Felony larceny,
			 theft, fraud, or forgery.
							(B)Money
			 laundering.
							(C)Tax
			 evasion.
							(2)ProceduresThe
			 Secretary shall establish procedures to ensure compliance with this
			 subsection.
						(3)ReportThe
			 Secretary shall report to the Committee on Financial Services of the House of
			 Representatives and the Committee on Banking, Housing, and Urban Affairs of the
			 Senate regarding the implementation of this provision. The report shall also
			 describe the steps taken to implement this subsection.
						1482.Home
			 Affordable Modification Program guidelines
					(a)Net present
			 value input dataThe
			 Secretary of the Treasury (in this section referred to as the
			 Secretary) shall revise the supplemental directives and other
			 guidelines for the Home Affordable Modification Program of the Making Home
			 Affordable initiative of the Secretary of the Treasury, authorized under the
			 Emergency Economic Stabilization Act of 2008 (Public Law 110–343), to require
			 each mortgage servicer participating in such program to provide each borrower
			 under a mortgage whose request for a mortgage modification under the Program is
			 denied with all borrower-related and mortgage-related input data used in any
			 net present value (NPV) analyses performed in connection with the subject
			 mortgage. Such input data shall be provided to the borrower at the time of such
			 denial.
					(b)Web-based site
			 for NPV calculator and application
						(1)NPV
			 calculatorIn carrying out
			 the Home Affordable Modification Program, the Secretary shall establish and
			 maintain a site on the World Wide Web that provides a calculator for net
			 present value analyses of a mortgage, based on the Secretary’s methodology for
			 calculating such value, that mortgagors can use to enter information regarding
			 their own mortgages and that provides a determination after entering such
			 information regarding a mortgage of whether such mortgage would be accepted or
			 rejected for modification under the Program, using such methodology.
						(2)DisclosureSuch
			 Web site shall also prominently disclose that each mortgage servicer
			 participating in such Program may use a method for calculating net present
			 value of a mortgage that is different than the method used by such
			 calculator.
						(3)ApplicationThe
			 Secretary shall make a reasonable effort to include on such World Wide Web site
			 a method for homeowners to apply for a mortgage modification under the Home
			 Affordable Modification Program.
						(c)Public
			 availability of NPV methodology, computer model, and
			 variablesThe Secretary shall make publicly available, including
			 by posting on a World Wide Web site of the Secretary—
						(1)the Secretary’s methodology and computer
			 model, including all formulae used in such computer model, used for calculating
			 net present value of a mortgage that is used by the calculator established
			 pursuant to subsection (b); and
						(2)all
			 non-proprietary variables used in such net present value analysis.
						1483.Public
			 availability of information of Making Home Affordable Program
					(a)Revisions to
			 program guidelinesThe
			 Secretary of the Treasury (in this section referred to as the
			 Secretary) shall revise the guidelines for the Home Affordable
			 Modification Program of the Making Home Affordable initiative of the Secretary
			 of the Treasury, authorized under the Emergency Economic Stabilization Act of
			 2008 (Public Law 110–343), to provide that the data being collected by the
			 Secretary from each mortgage servicer and lender participating in the Program
			 is made public in accordance with subsection (b).
					(b)Public
			 availabilityData shall be
			 made available according to the following guidelines:
						(1)Not more than 14 days after each monthly
			 deadline for submission of data by mortgage servicers and lenders participating
			 in the Program, reports shall be made publicly available by means of a World
			 Wide Web site of the Secretary, and by submitting a report to the Congress,
			 that shall includes the following information:
							(A)The number of
			 requests for mortgage modifications under the Program that the servicer or
			 lender has received.
							(B)The number of
			 requests for mortgage modifications under the Program that the servicer or
			 lender has processed.
							(C)The number of
			 requests for mortgage modifications under the Program that the servicer or
			 lender has approved.
							(D)The number of
			 requests for mortgage modifications under the Program that the servicer or
			 lender has denied.
							(2)Not more than 60 days after each monthly
			 deadline for submission of data by mortgage servicers and lenders participating
			 in the Program, the Secretary shall make data tables available to the public at
			 the individual record level. The Secretary shall issue regulations
			 prescribing—
							(A)the procedures for
			 disclosing such data to the public; and
							(B)such deletions as
			 the Secretary may determine to be appropriate to protect any privacy interest
			 of any mortgage modification applicant, including the deletion or alteration of
			 the applicant's name and identification number.
							1484.Protecting
			 tenants at foreclosure extension and clarificationThe
			 Protecting Tenants at Foreclosure Act is amended—
					(1)in section 702 (12
			 U.S.C. 5220 note)—
						(A)in subsection
			 (a)(2), by striking , as of the date of such notice of
			 foreclosure; and
						(B)in subsection (c),
			 by inserting after the period the following: For purposes of this
			 section, the date of a notice of foreclosure shall be deemed to be the date on
			 which complete title to a property is transferred to a successor entity or
			 person as a result of an order of a court or pursuant to provisions in a
			 mortgage, deed of trust, or security deed.; and
						(2)in section 704 (12
			 U.S.C. 5201 note), by striking 2012 and inserting
			 2014.
					HMiscellaneous
			 provisions
				1491.Sense of Congress
			 regarding the importance of government-sponsored enterprises reform to enhance
			 the protection, limitation, and regulation of the terms of residential mortgage
			 credit
					(a)FindingsThe Congress finds as follows:
						(1)The
			 Government-sponsored enterprises, Federal National Mortgage Association (Fannie
			 Mae) and the Federal Home Loan Mortgage Corporation (Freddie Mac), were
			 chartered by Congress to ensure a reliable and affordable supply of mortgage
			 funding, but enjoy a dual legal status as privately owned corporations with
			 Government mandated affordable housing goals.
						(2)In 1996, the
			 Department of Housing and Urban Development required that 42 percent of Fannie
			 Mae’s and Freddie Mac’s mortgage financing should go to borrowers with income
			 levels below the median for a given area.
						(3)In 2004, the
			 Department of Housing and Urban Development revised those goals, increasing
			 them to 56 percent of their overall mortgage purchases by 2008, and
			 additionally mandated that 12 percent of all mortgage purchases by Fannie Mae
			 and Freddie Mac be special affordable loans made to borrowers
			 with incomes less than 60 percent of an area’s median income, a target that
			 ultimately increased to 28 percent for 2008.
						(4)To help fulfill
			 those mandated affordable housing goals, in 1995 the Department of Housing and
			 Urban Development authorized Fannie Mae and Freddie Mac to purchase subprime
			 securities that included loans made to low-income borrowers.
						(5)After this
			 authorization to purchase subprime securities, subprime and near-prime loans
			 increased from 9 percent of securitized mortgages in 2001 to 40 percent in
			 2006, while the market share of conventional mortgages dropped from 78.8
			 percent in 2003 to 50.1 percent by 2007 with a corresponding increase in
			 subprime and Alt-A loans from 10.1 percent to 32.7 percent over the same
			 period.
						(6)In 2004 alone,
			 Fannie Mae and Freddie Mac purchased $175,000,000,000 in subprime mortgage
			 securities, which accounted for 44 percent of the market that year, and from
			 2005 through 2007, Fannie Mae and Freddie Mac purchased approximately
			 $1,000,000,000,000 in subprime and Alt-A loans, while Fannie Mae’s acquisitions
			 of mortgages with less than 10 percent down payments almost tripled.
						(7)According to data
			 from the Federal Housing Finance Agency (FHFA) for the fourth quarter of 2008,
			 Fannie Mae and Freddie Mac own or guarantee 75 percent of all newly originated
			 mortgages, and Fannie Mae and Freddie Mac currently own 13.3 percent of
			 outstanding mortgage debt in the United States and have issued mortgage-backed
			 securities for 31.0 percent of the residential debt market, a combined total of
			 44.3 percent of outstanding mortgage debt in the United States.
						(8)On September 7,
			 2008, the FHFA placed Fannie Mae and Freddie Mac into conservatorship, with the
			 Treasury Department subsequently agreeing to purchase at least $200,000,000,000
			 of preferred stock from each enterprise in exchange for warrants for the
			 purchase of 79.9 percent of each enterprise’s common stock.
						(9)The
			 conservatorship for Fannie Mae and Freddie Mac has potentially exposed
			 taxpayers to upwards of $5,300,000,000,000 worth of risk.
						(10)The hybrid
			 public-private status of Fannie Mae and Freddie Mac is untenable and must be
			 resolved to assure that consumers are offered and receive residential mortgage
			 loans on terms that reasonably reflect their ability to repay the loans and
			 that are understandable and not unfair, deceptive, or abusive.
						(b)Sense of the
			 CongressIt is the sense of the Congress that efforts to enhance
			 by the protection, limitation, and regulation of the terms of residential
			 mortgage credit and the practices related to such credit would be incomplete
			 without enactment of meaningful structural reforms of Fannie Mae and Freddie
			 Mac.
					1492.GAO study
			 report on government efforts to combat mortgage foreclosure rescue scams and
			 loan modification fraud
					(a)StudyThe Comptroller General of the United
			 States shall conduct a study of the current inter-agency efforts of the
			 Secretary of the Treasury, the Secretary of Housing and Urban Development, the
			 Attorney General, and the Federal Trade Commission to crackdown on mortgage
			 foreclosure rescue scams and loan modification fraud in order to advise the
			 Congress to the risks and vulnerabilities of emerging schemes in the loan
			 modification arena.
					(b)Report
						(1)In
			 generalThe Comptroller General shall submit a report to the
			 Congress on the study conducted under subsection (a) containing such
			 recommendations for legislative and administrative actions as the Comptroller
			 General may determine to be appropriate in addition to the recommendations
			 required under paragraph (2).
						(2)Specific
			 topicsThe report made under
			 paragraph (1) shall include—
							(A)an evaluation of
			 the effectiveness of the inter-agency task force current efforts to combat
			 mortgage foreclosure rescue scams and loan modification fraud scams;
							(B)specific
			 recommendations on agency or legislative action that are essential to properly
			 protect homeowners from mortgage foreclosure rescue scams and loan modification
			 fraud scams; and
							(C)the adequacy of
			 financial resources that the Federal Government is allocating to—
								(i)crackdown on loan
			 modification and foreclosure rescue scams; and
								(ii)the
			 education of homeowners about fraudulent scams relating to loan modification
			 and foreclosure rescues.
								1493.Reporting of
			 mortgage data by State
					(a)In
			 generalSection 104(a) of the
			 Helping Families Save Their Homes Act of 2009 (division A of Public Law 111–22)
			 is amended—
						(1)in paragraph (2),
			 by striking resulting and inserting in each State that
			 result;
						(2)in paragraph (3),
			 by inserting each State for after modifications
			 in; and
						(3)in paragraph (4),
			 by inserting in each State after total number of
			 loans.
						(b)Conforming
			 amendmentSection
			 104(b)(1)(A) of such Act is amended by adding at the end the following
			 sentence: Not later than 60 days after the date of the enactment of the
			 Dodd-Frank Wall Street Reform and Consumer Protection Act, the Comptroller of
			 the Currency and the Director of the Office of Thrift Supervision shall update
			 such requirements to reflect amendments made to this section by such
			 Act..
					1494.Study of
			 effect of drywall presence on foreclosures
					(a)StudyThe Secretary of Housing and Urban
			 Development, in consultation with the Secretary of the Treasury, shall conduct
			 a study of the effect on residential mortgage loan foreclosures of—
						(1)the presence in
			 residential structures subject to such mortgage loans of drywall that was
			 imported from China during the period beginning with 2004 and ending at the end
			 of 2007; and
						(2)the availability
			 of property insurance for residential structures in which such drywall is
			 present.
						(b)ReportNot later than the expiration of the
			 120-day period beginning on the date of the enactment of this Act, the
			 Secretary of Housing and Urban Development shall submit to the Congress a
			 report on the study conducted under subsection (a) containing its findings,
			 conclusions, and recommendations.
					1495.DefinitionFor purposes of this title, the term
			 designated transfer date means the date established under
			 section 1062 of this Act.
				1496.Emergency
			 mortgage relief
					(a)Emergency
			 Homeowners’ Relief FundEffective October 1, 2010, and
			 notwithstanding any other provision of law, there is hereby made available to
			 the Secretary of Housing and Urban Development such sums as are necessary to
			 provide $1,000,000,000 in assistance through the Emergency Homeowners’ Relief
			 Fund, which such Secretary shall establish pursuant to section 107 of the
			 Emergency Housing Act of 1975 (12 U.S.C. 2706), as such Act is amended by this
			 section, for use for emergency mortgage assistance in accordance with title I
			 of such Act.
					(b)Reauthorization
			 of emergency mortgage relief programTitle I of the Emergency
			 Housing Act of 1975 is amended—
						(1)in section 103 (12
			 U.S.C. 2702)—
							(A)in paragraph
			 (2)—
								(i)by
			 striking have indicated and all that follows through
			 regulation of the holder and insert have
			 certified;
								(ii)by striking (such as the volume of
			 delinquent loans in its portfolio); and
								(iii)by
			 striking , except that such statement and all that follows
			 through purposes of this title; and
								(B)in paragraph (4),
			 by inserting or medical conditions after adverse economic
			 conditions;
							(2)in section 104 (12
			 U.S.C. 2703)—
							(A)in subsection (b),
			 by striking , but such assistance and all that follows through
			 the period at the end and inserting the following: . The amount of
			 assistance provided to a homeowner under this title shall be an amount that the
			 Secretary determines is reasonably necessary to supplement such amount as the
			 homeowner is capable of contributing toward such mortgage payment, except that
			 the aggregate amount of such assistance provided for any homeowner shall not
			 exceed $50,000.;
							(B)in subsection (d),
			 by striking interest on a loan or advance and all that follows
			 through the end of the subsection and inserting the following: (1) the
			 rate of interest on any loan or advance of credit insured under this title
			 shall be fixed for the life of the loan or advance of credit and shall not
			 exceed the rate of interest that is generally charged for mortgages on
			 single-family housing insured by the Secretary of Housing and Urban Development
			 under title II of the National Housing Act at the time such loan or advance of
			 credit is made, and (2) no interest shall be charged on interest which is
			 deferred on a loan or advance of credit made under this title. In establishing
			 rates, terms and conditions for loans or advances of credit made under this
			 title, the Secretary shall take into account a homeowner’s ability to repay
			 such loan or advance of credit.; and
							(C)in subsection (e),
			 by inserting after the period at the end of the first sentence the following:
			 Any eligible homeowner who receives a grant or an advance of credit
			 under this title may repay the loan in full, without penalty, by lump sum or by
			 installment payments at any time before the loan becomes due and
			 payable.;
							(3)in section 105 (12 U.S.C. 2704)—
							(A)by striking
			 subsection (b);
							(B)in subsection
			 (e)—
								(i)by
			 inserting and emergency mortgage relief payments made under section
			 106 after insured under this section; and
								(ii)by
			 striking $1,500,000,000 at any one time and inserting
			 $3,000,000,000;
								(C)by redesignating
			 subsections (c), (d), and (e) as subsections (b), (c), and (d), respectively;
			 and
							(D)by adding at the
			 end the following new subsection:
								
									(e)The Secretary shall establish underwriting
				guidelines or procedures to allocate amounts made available for loans and
				advances insured under this section and for emergency relief payments made
				under section 106 based on the likelihood that a mortgagor will be able to
				resume mortgage payments, pursuant to the requirement under section
				103(5).
									;
							(4)in section
			 107—
							(A)by striking
			 (a); and
							(B)by striking
			 subsection (b);
							(5)in section 108 (12
			 U.S.C. 2707), by adding at the end the following new subsection:
							
								(d)Coverage of
				existing programsThe
				Secretary shall allow funds to be administered by a State that has an existing
				program that is determined by the Secretary to provide substantially similar
				assistance to homeowners. After such determination is made such State shall not
				be required to modify such program to comply with the provisions of this
				title.
								;
						(6)in section 109 (12
			 U.S.C. 2708)—
							(A)in the section
			 heading, by striking authorization and;
							(B)by striking
			 subsection (a);
							(C)by striking
			 (b); and
							(D)by striking
			 1977 and inserting 2011;
							(7)by striking sections 110, 111, and 113 (12
			 U.S.C. 2709, 2710, 2712); and
						(8)by redesignating
			 section 112 (12 U.S.C. 2711) as section 110.
						1497.Additional
			 assistance for Neighborhood Stabilization Program
					(a)In
			 generalEffective October 1,
			 2010, out of funds in the Treasury not otherwise appropriated, there is hereby
			 made available to the Secretary of Housing and Urban Development
			 $1,000,000,000, and the Secretary of Housing and Urban Development shall use
			 such amounts for assistance to States and units of general local government for
			 the redevelopment of abandoned and foreclosed homes, in accordance with the
			 same provisions applicable under the second undesignated paragraph under the
			 heading Community Planning and Development—Community Development
			 Fund in title XII of division A of the American Recovery and
			 Reinvestment Act of 2009 (Public Law 111–5; 123 Stat. 217) to amounts made
			 available under such second undesignated paragraph, except as follows:
						(1)Notwithstanding
			 the matter of such second undesignated paragraph that precedes the first
			 proviso, amounts made available by this section shall remain available until
			 expended.
						(2)The 3rd, 4th, 5th,
			 6th, 7th, and 15th provisos of such second undesignated paragraph shall not
			 apply to amounts made available by this section.
						(3)Amounts made
			 available by this section shall be allocated based on a funding formula for
			 such amounts established by the Secretary in accordance with section 2301(b) of
			 the Housing and Economic Recovery Act of 2008 (42 U.S.C. 5301 note), except
			 that—
							(A)notwithstanding
			 paragraph (2) of such section 2301(b), the formula shall be established not
			 later than 30 days after the date of the enactment of this Act;
							(B)notwithstanding
			 such section 2301(b), each State shall receive, at a minimum, not less than 0.5
			 percent of funds made available under this section;
							(C)the Secretary may
			 establish a minimum grant amount for direct allocations to units of general
			 local government located within a State, which shall not exceed
			 $1,000,000;
							(D)each State and local government receiving
			 grant amounts shall establish procedures to create preferences for the
			 development of affordable rental housing for properties assisted with amounts
			 made available by this section; and
							(E)the Secretary may
			 use not more than 2 percent of the funds made available under this section for
			 technical assistance to grantees.
							(4)Paragraph (1) of
			 section 2301(c) of the Housing and Economic Recovery Act of 2008 shall not
			 apply to amounts made available by this section.
						(5)The fourth proviso
			 from the end of such second undesignated paragraph shall be applied to amounts
			 made available by this section by substituting 2013 for
			 2012.
						(6)Notwithstanding
			 section 2301(a) of the Housing and Economic Recovery Act of 2008, the term
			 State means any State, as defined in section 102 of the Housing
			 and Community Development Act of 1974 (42 U.S.C. 5302), and the District of
			 Columbia, for purposes of this section and this title, as applied to amounts
			 made available by this section.
						(7)(A)None of the amounts made
			 available by this section shall be distributed to—
								(i)any organization which has been
			 convicted for a violation under Federal law relating to an election for Federal
			 office; or
								(ii)any organization which employs
			 applicable individuals.
								(B)In this paragraph, the term
			 applicable individual means an individual who—
								(i)is—
									(I)employed by the organization in a
			 permanent or temporary capacity;
									(II)contracted or retained by the
			 organization; or
									(III)acting on behalf of, or with the
			 express or apparent authority of, the organization; and
									(ii)has been convicted for a violation
			 under Federal law relating to an election for Federal office.
								(8)An eligible entity receiving a grant under
			 this section shall, to the maximum extent feasible, provide for the hiring of
			 employees who reside in the vicinity, as such term is defined by the Secretary,
			 of projects funded under this section or contract with small businesses that
			 are owned and operated by persons residing in the vicinity of such
			 projects.
						(b)Additional
			 amendments
						(1)Section
			 2301Section 2301(f)(3)(A)(ii) of the Housing and Economic
			 Recovery Act of 2008 (42 U.S.C. 5301(f)(3)(A)(ii))—
							(A)is amended by
			 striking for the purchase and redevelopment of abandoned and foreclosed
			 upon homes or residential properties that will be used; and
							(B)shall apply with
			 respect to any unexpended or unobligated balances, including recaptured and
			 reallocated funds made available under this Act, section 2301 of the Housing
			 and Economic Recovery Act of 2008 (42 U.S.C. 5301), and the heading
			 Community Planning and Development—Community Development Fund in
			 title XII of division A of the American Recovery and Reinvestment Act of 2009
			 (Public Law 111-5; 123 Stat. 217).
							(2)Notice of
			 foreclosureFor any amounts
			 made available under this section, under division B, title III of the Housing
			 and Economic Recovery Act of 2008 (42 U.S.C. 5301), or under the heading
			 Community Planning and Development—Community Development Fund in
			 title XII of division A of the American Recovery and Reinvestment Act of 2009
			 (Public Law 111-5; 123 Stat. 217), the date of a notice of foreclosure shall be
			 deemed to be the date on which complete title to a property is transferred to a
			 successor entity or person as a result of an order of a court or pursuant to
			 provisions in a mortgage, deed of trust, or security deed.
						1498.Legal
			 assistance for foreclosure-related issues
					(a)EstablishmentThe Secretary of Housing and Urban
			 Development (hereafter in this section referred to as the
			 Secretary) shall establish a program for making grants for
			 providing a full range of foreclosure legal assistance to low- and
			 moderate-income homeowners and tenants related to home ownership preservation,
			 home foreclosure prevention, and tenancy associated with home
			 foreclosure.
					(b)Competitive
			 allocationThe Secretary
			 shall allocate amounts made available for grants under this section to State
			 and local legal organizations on the basis of a competitive process. For
			 purposes of this subsection State and local legal organizations
			 are those State and local organizations whose primary business or mission is to
			 provide legal assistance.
					(c)Priority to
			 certain areasIn allocating amounts in accordance with subsection
			 (b), the Secretary shall give priority consideration to State and local legal
			 organizations that are operating in the 125 metropolitan statistical areas (as
			 that term is defined by the Director of the Office of Management and Budget)
			 with the highest home foreclosure rates.
					(d)Legal
			 assistance
						(1)In
			 generalAny State or local legal organization that receives
			 financial assistance pursuant to this section may use such amounts only to
			 assist—
							(A)homeowners of
			 owner-occupied homes with mortgages in default, in danger of default, or
			 subject to or at risk of foreclosure; and
							(B)tenants at risk of
			 or subject to eviction as a result of foreclosure of the property in which such
			 tenant resides.
							(2)Commence use
			 within 90 daysAny State or
			 local legal organization that receives financial assistance pursuant to this
			 section shall begin using any financial assistance received under this section
			 within 90 days after receipt of the assistance.
						(3)Prohibition on
			 class actionsNo funds provided to a State or local legal
			 organization under this section may be used to support any class action
			 litigation.
						(4)Limitation on
			 legal assistanceLegal assistance funded with amounts provided
			 under this section shall be limited to mortgage-related default, eviction, or
			 foreclosure proceedings, without regard to whether such foreclosure is judicial
			 or nonjudicial.
						(5)Effective
			 dateNotwithstanding any
			 other provision of this Act, this subsection shall take effect on the date of
			 the enactment of this Act.
						(e)Limitation on
			 distribution of assistance
						(1)In
			 generalNone of the amounts
			 made available under this section shall be distributed to—
							(A)any organization
			 which has been convicted for a violation under Federal law relating to an
			 election for Federal office; or
							(B)any organization
			 which employs applicable individuals.
							(2)Definition of
			 applicable individualsIn this subsection, the term
			 applicable individual means an individual who—
							(A)is—
								(i)employed by the
			 organization in a permanent or temporary capacity;
								(ii)contracted or
			 retained by the organization; or
								(iii)acting on behalf
			 of, or with the express or apparent authority of, the organization; and
								(B)has been convicted
			 for a violation under Federal law relating to an election for Federal
			 office.
							(f)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary $35,000,000 for each of fiscal
			 years 2011 through 2012 for grants under this section.
					XVMiscellaneous
			 Provisions
			1501.Restrictions
			 on use of United States funds for foreign governments; protection of American
			 taxpayersThe Bretton Woods
			 Agreements Act (22 U.S.C. 286 et seq.) is amended by adding at the end the
			 following:
				
					68.Restrictions on
				use of United States funds for foreign governments; protection of American
				taxpayers
						(a)In
				generalThe Secretary of the Treasury shall instruct the United
				States Executive Director at the International Monetary Fund—
							(1)to evaluate, prior
				to consideration by the Board of Executive Directors of the Fund , any proposal
				submitted to the Board for the Fund to make a loan to a country if—
								(A)the amount of the
				public debt of the country exceeds the gross domestic product of the country as
				of the most recent year for which such information is available; and
								(B)the country is not
				eligible for assistance from the International Development Association.
								(2)Opposition to
				loans unlikely to be repaid in fullIf any such evaluation
				indicates that the proposed loan is not likely to be repaid in full, the
				Secretary of the Treasury shall instruct the United States Executive Director
				at the Fund to use the voice and vote of the United States to oppose the
				proposal.
							(b)Reports to
				congressWithin 30 days after the Board of Executive Directors of
				the Fund approves a proposal described in subsection (a), and annually
				thereafter by June 30, for the duration of any program approved under such
				proposals, the Secretary of the Treasury shall report in writing to the
				Committee on Financial Services of the House of Representatives and the
				Committee on Foreign Relations and the Committee on Banking, Housing, and Urban
				Affairs of the Senate assessing the likelihood that loans made pursuant to such
				proposals will be repaid in full, including—
							(1)the borrowing
				country's current debt status, including, to the extent possible, its maturity
				structure, whether it has fixed or floating rates, whether it is indexed, and
				by whom it is held;
							(2)the borrowing
				country's external and internal vulnerabilities that could potentially affect
				its ability to repay; and
							(3)the borrowing
				country's debt management
				strategy.
							.
			1502.Conflict
			 minerals
				(a)Sense of
			 Congress on exploitation and trade of conflict minerals originating in the
			 Democratic Republic of the CongoIt is the sense of Congress that
			 the exploitation and trade of conflict minerals originating in the Democratic
			 Republic of the Congo is helping to finance conflict characterized by extreme
			 levels of violence in the eastern Democratic Republic of the Congo,
			 particularly sexual- and gender-based violence, and contributing to an
			 emergency humanitarian situation therein, warranting the provisions of section
			 13(p) of the Securities Exchange Act of 1934, as added by subsection
			 (b).
				(b)Disclosure
			 relating to conflict minerals originating in the Democratic Republic of the
			 CongoSection 13 of the Securities Exchange Act of 1934 (15
			 U.S.C. 78m), as amended by this Act, is amended by adding at the end the
			 following new subsection:
					
						(p)Disclosures
				relating to conflict minerals originating in the Democratic Republic of the
				Congo
							(1)Regulations
								(A)In
				generalNot later than 270 days after the date of the enactment
				of this subsection, the Commission shall promulgate regulations requiring any
				person described in paragraph (2) to disclose annually, beginning with the
				person's first full fiscal year that begins after the date of promulgation of
				such regulations, whether conflict minerals that are necessary as described in
				paragraph (2)(B), in the year for which such reporting is required, did
				originate in the Democratic Republic of the Congo or an adjoining country and,
				in cases in which such conflict minerals did originate in any such country,
				submit to the Commission a report that includes, with respect to the period
				covered by the report—
									(i)a
				description of the measures taken by the person to exercise due diligence on
				the source and chain of custody of such minerals, which measures shall include
				an independent private sector audit of such report submitted through the
				Commission that is conducted in accordance with standards established by the
				Comptroller General of the United States, in accordance with rules promulgated
				by the Commission, in consultation with the Secretary of State; and
									(ii)a
				description of the products manufactured or contracted to be manufactured that
				are not DRC conflict free (DRC conflict free is defined to mean
				the products that do not contain minerals that directly or indirectly finance
				or benefit armed groups in the Democratic Republic of the Congo or an adjoining
				country), the entity that conducted the independent private sector audit in
				accordance with clause (i), the facilities used to process the conflict
				minerals, the country of origin of the conflict minerals, and the efforts to
				determine the mine or location of origin with the greatest possible
				specificity.
									(B)CertificationThe
				person submitting a report under subparagraph (A) shall certify the audit
				described in clause (i) of such subparagraph that is included in such report.
				Such a certified audit shall constitute a critical component of due diligence
				in establishing the source and chain of custody of such minerals.
								(C)Unreliable
				determinationIf a report required to be submitted by a person
				under subparagraph (A) relies on a determination of an independent private
				sector audit, as described under subparagraph (A)(i), or other due diligence
				processes previously determined by the Commission to be unreliable, the report
				shall not satisfy the requirements of the regulations promulgated under
				subparagraph (A)(i).
								(D)DRC conflict
				freeFor purposes of this paragraph, a product may be labeled as
				DRC conflict free if the product does not contain conflict
				minerals that directly or indirectly finance or benefit armed groups in the
				Democratic Republic of the Congo or an adjoining country.
								(E)Information
				available to the publicEach person described under paragraph (2)
				shall make available to the public on the Internet website of such person the
				information disclosed by such person under subparagraph (A).
								(2)Person
				describedA person is described in this paragraph if—
								(A)the person is
				required to file reports with the Commission pursuant to paragraph (1)(A);
				and
								(B)conflict minerals
				are necessary to the functionality or production of a product manufactured by
				such person.
								(3)Revisions and
				waiversThe Commission shall revise or temporarily waive the
				requirements described in paragraph (1) if the President transmits to the
				Commission a determination that—
								(A)such revision or
				waiver is in the national security interest of the United States and the
				President includes the reasons therefor; and
								(B)establishes a
				date, not later than 2 years after the initial publication of such exemption,
				on which such exemption shall expire.
								(4)Termination of
				disclosure requirementsThe requirements of paragraph (1) shall
				terminate on the date on which the President determines and certifies to the
				appropriate congressional committees, but in no case earlier than the date that
				is one day after the end of the 5-year period beginning on the date of the
				enactment of this subsection, that no armed groups continue to be directly
				involved and benefitting from commercial activity involving conflict
				minerals.
							(5)DefinitionsFor
				purposes of this subsection, the terms adjoining country,
				appropriate congressional committees, armed group,
				and conflict mineral have the meaning given those terms under
				section 1502 of the Dodd-Frank Wall Street Reform and Consumer Protection
				Act.
							.
				(c)Strategy and map
			 to address linkages between conflict minerals and armed groups
					(1)Strategy
						(A)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of State, in consultation with the Administrator of
			 the United States Agency for International Development, shall submit to the
			 appropriate congressional committees a strategy to address the linkages between
			 human rights abuses, armed groups, mining of conflict minerals, and commercial
			 products.
						(B)ContentsThe
			 strategy required by subparagraph (A) shall include the following:
							(i)A
			 plan to promote peace and security in the Democratic Republic of the Congo by
			 supporting efforts of the Government of the Democratic Republic of the Congo,
			 including the Ministry of Mines and other relevant agencies, adjoining
			 countries, and the international community, in particular the United Nations
			 Group of Experts on the Democratic Republic of Congo, to—
								(I)monitor and stop
			 commercial activities involving the natural resources of the Democratic
			 Republic of the Congo that contribute to the activities of armed groups and
			 human rights violations in the Democratic Republic of the Congo; and
								(II)develop stronger
			 governance and economic institutions that can facilitate and improve
			 transparency in the cross-border trade involving the natural resources of the
			 Democratic Republic of the Congo to reduce exploitation by armed groups and
			 promote local and regional development.
								(ii)A
			 plan to provide guidance to commercial entities seeking to exercise due
			 diligence on and formalize the origin and chain of custody of conflict minerals
			 used in their products and on their suppliers to ensure that conflict minerals
			 used in the products of such suppliers do not directly or indirectly finance
			 armed conflict or result in labor or human rights violations.
							(iii)A
			 description of punitive measures that could be taken against individuals or
			 entities whose commercial activities are supporting armed groups and human
			 rights violations in the Democratic Republic of the Congo.
							(2)Map
						(A)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of State shall, in accordance with the
			 recommendation of the United Nations Group of Experts on the Democratic
			 Republic of the Congo in their December 2008 report—
							(i)produce a map of
			 mineral-rich zones, trade routes, and areas under the control of armed groups
			 in the Democratic Republic of the Congo and adjoining countries based on data
			 from multiple sources, including—
								(I)the United Nations
			 Group of Experts on the Democratic Republic of the Congo;
								(II)the Government of
			 the Democratic Republic of the Congo, the governments of adjoining countries,
			 and the governments of other Member States of the United Nations; and
								(III)local and
			 international nongovernmental organizations;
								(ii)make such map
			 available to the public; and
							(iii)provide to the
			 appropriate congressional committees an explanatory note describing the sources
			 of information from which such map is based and the identification, where
			 possible, of the armed groups or other forces in control of the mines
			 depicted.
							(B)DesignationThe
			 map required under subparagraph (A) shall be known as the Conflict
			 Minerals Map, and mines located in areas under the control of armed
			 groups in the Democratic Republic of the Congo and adjoining countries, as
			 depicted on such Conflict Minerals Map, shall be known as Conflict Zone
			 Mines.
						(C)UpdatesThe
			 Secretary of State shall update the map required under subparagraph (A) not
			 less frequently than once every 180 days until the date on which the disclosure
			 requirements under paragraph (1) of section 13(p) of the Securities Exchange
			 Act of 1934, as added by subsection (b), terminate in accordance with the
			 provisions of paragraph (4) of such section 13(p).
						(D)Publication in
			 Federal registerThe Secretary of State shall add minerals to the
			 list of minerals in the definition of conflict minerals under section 1502, as
			 appropriate. The Secretary shall publish in the Federal Register notice of
			 intent to declare a mineral as a conflict mineral included in such definition
			 not later than one year before such declaration.
						(d)Reports
					(1)Baseline
			 reportNot later than 1 year after the date of the enactment of
			 this Act and annually thereafter until the termination of the disclosure
			 requirements under section 13(p) of the Securities Exchange Act of 1934, the
			 Comptroller General of the United States shall submit to appropriate
			 congressional committees a report that includes an assessment of the rate of
			 sexual- and gender-based violence in war-torn areas of the Democratic Republic
			 of the Congo and adjoining countries.
					(2)Regular report
			 on effectivenessNot later than 2 years after the date of the
			 enactment of this Act and annually thereafter, the Comptroller General of the
			 United States shall submit to the appropriate congressional committees a report
			 that includes the following:
						(A)An assessment of
			 the effectiveness of section 13(p) of the Securities Exchange Act of 1934, as
			 added by subsection (b), in promoting peace and security in the Democratic
			 Republic of the Congo and adjoining countries.
						(B)A description of
			 issues encountered by the Securities and Exchange Commission in carrying out
			 the provisions of such section 13(p).
						(C)(i)A general review of
			 persons described in clause (ii) and whether information is publicly available
			 about—
								(I)the use of conflict minerals by such
			 persons; and
								(II)whether such conflict minerals originate
			 from the Democratic Republic of the Congo or an adjoining country.
								(ii)A person is described in this
			 clause if—
								(I)the person is not required to file
			 reports with the Securities and Exchange Commission pursuant to section
			 13(p)(1)(A) of the Securities Exchange Act of 1934, as added by subsection (b);
			 and
								(II)conflict minerals are necessary to the
			 functionality or production of a product manufactured by such person.
								(3)Report on
			 private sector auditingNot later than 30 months after the date
			 of the enactment of this Act, and annually thereafter, the Secretary of
			 Commerce shall submit to the appropriate congressional committees a report that
			 includes the following:
						(A)An assessment of
			 the accuracy of the independent private sector audits and other due diligence
			 processes described under section 13(p) of the Securities Exchange Act of
			 1934.
						(B)Recommendations
			 for the processes used to carry out such audits, including ways to—
							(i)improve the
			 accuracy of such audits; and
							(ii)establish
			 standards of best practices.
							(C)A listing of all
			 known conflict mineral processing facilities worldwide.
						(e)DefinitionsFor
			 purposes of this section:
					(1)Adjoining
			 countryThe term adjoining country, with respect to
			 the Democratic Republic of the Congo, means a country that shares an
			 internationally recognized border with the Democratic Republic of the
			 Congo.
					(2)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
						(A)the Committee on
			 Appropriations, the Committee on Foreign Affairs, the Committee on Ways and
			 Means, and the Committee on Financial Services of the House of Representatives;
			 and
						(B)the Committee on
			 Appropriations, the Committee on Foreign Relations, the Committee on Finance,
			 and the Committee on Banking, Housing, and Urban Affairs of the Senate.
						(3)Armed
			 groupThe term armed group means an armed group that
			 is identified as perpetrators of serious human rights abuses in the annual
			 Country Reports on Human Rights Practices under sections 116(d) and 502B(b) of
			 the Foreign Assistance Act of 1961 (22 U.S.C. 2151n(d) and 2304(b)) relating to
			 the Democratic Republic of the Congo or an adjoining country.
					(4)Conflict
			 mineralThe term conflict mineral means—
						(A)columbite-tantalite
			 (coltan), cassiterite, gold, wolframite, or their derivatives; or
						(B)any other mineral
			 or its derivatives determined by the Secretary of State to be financing
			 conflict in the Democratic Republic of the Congo or an adjoining
			 country.
						(5)Under the
			 control of armed groupsThe term under the control of armed
			 groups means areas within the Democratic Republic of the Congo or
			 adjoining countries in which armed groups—
						(A)physically control
			 mines or force labor of civilians to mine, transport, or sell conflict
			 minerals;
						(B)tax, extort, or
			 control any part of trade routes for conflict minerals, including the entire
			 trade route from a Conflict Zone Mine to the point of export from the
			 Democratic Republic of the Congo or an adjoining country; or
						(C)tax, extort, or
			 control trading facilities, in whole or in part, including the point of export
			 from the Democratic Republic of the Congo or an adjoining country.
						1503.Reporting
			 requirements regarding coal or other mine safety
				(a)Reporting mine
			 safety informationEach issuer that is required to file reports
			 pursuant to section 13(a) or 15(d) of the Securities Exchange Act of 1934 (15
			 U.S.C. 78m, 78o) and that is an operator, or that has a subsidiary that is an
			 operator, of a coal or other mine shall include, in each periodic report filed
			 with the Commission under the securities laws on or after the date of enactment
			 of this Act, the following information for the time period covered by such
			 report:
					(1)For each coal or
			 other mine of which the issuer or a subsidiary of the issuer is an
			 operator—
						(A)the total number
			 of violations of mandatory health or safety standards that could significantly
			 and substantially contribute to the cause and effect of a coal or other mine
			 safety or health hazard under section 104 of the Federal Mine Safety and Health
			 Act of 1977 (30 U.S.C. 814) for which the operator received a citation from the
			 Mine Safety and Health Administration;
						(B)the total number
			 of orders issued under section 104(b) of such Act (30 U.S.C. 814(b));
						(C)the total number
			 of citations and orders for unwarrantable failure of the mine operator to
			 comply with mandatory health or safety standards under section 104(d) of such
			 Act (30 U.S.C. 814(d));
						(D)the total number
			 of flagrant violations under section 110(b)(2) of such Act (30 U.S.C.
			 820(b)(2));
						(E)the total number
			 of imminent danger orders issued under section 107(a) of such Act (30 U.S.C.
			 817(a));
						(F)the total dollar
			 value of proposed assessments from the Mine Safety and Health Administration
			 under such Act (30 U.S.C. 801 et seq.); and
						(G)the total number
			 of mining-related fatalities.
						(2)A
			 list of such coal or other mines, of which the issuer or a subsidiary of the
			 issuer is an operator, that receive written notice from the Mine Safety and
			 Health Administration of—
						(A)a pattern of
			 violations of mandatory health or safety standards that are of such nature as
			 could have significantly and substantially contributed to the cause and effect
			 of coal or other mine health or safety hazards under section 104(e) of such Act
			 (30 U.S.C. 814(e)); or
						(B)the potential to
			 have such a pattern.
						(3)Any pending legal
			 action before the Federal Mine Safety and Health Review Commission involving
			 such coal or other mine.
					(b)Reporting
			 shutdowns and patterns of violationsBeginning on and after the
			 date of enactment of this Act, each issuer that is an operator, or that has a
			 subsidiary that is an operator, of a coal or other mine shall file a current
			 report with the Commission on Form 8–K (or any successor form) disclosing the
			 following regarding each coal or other mine of which the issuer or subsidiary
			 is an operator:
					(1)The receipt of an
			 imminent danger order issued under section 107(a) of the Federal Mine Safety
			 and Health Act of 1977 (30 U.S.C. 817(a)).
					(2)The receipt of
			 written notice from the Mine Safety and Health Administration that the coal or
			 other mine has—
						(A)a pattern of
			 violations of mandatory health or safety standards that are of such nature as
			 could have significantly and substantially contributed to the cause and effect
			 of coal or other mine health or safety hazards under section 104(e) of such Act
			 (30 U.S.C. 814(e)); or
						(B)the potential to
			 have such a pattern.
						(c)Rule of
			 constructionNothing in this section shall be construed to affect
			 any obligation of a person to make a disclosure under any other applicable law
			 in effect before, on, or after the date of enactment of this Act.
				(d)Commission
			 Authority
					(1)EnforcementA
			 violation by any person of this section, or any rule or regulation of the
			 Commission issued under this section, shall be treated for all purposes in the
			 same manner as a violation of the Securities Exchange Act of 1934 (15 U.S.C.
			 78a et seq.) or the rules and regulations issued thereunder, consistent with
			 the provisions of this section, and any such person shall be subject to the
			 same penalties, and to the same extent, as for a violation of such Act or the
			 rules or regulations issued thereunder.
					(2)Rules and
			 regulationsThe Commission is authorized to issue such rules or
			 regulations as are necessary or appropriate for the protection of investors and
			 to carry out the purposes of this section.
					(e)DefinitionsIn
			 this section—
					(1)the terms
			 issuer and securities laws have the meaning given the
			 terms in section 3 of the Securities Exchange Act of 1934 (15 U.S.C.
			 78c);
					(2)the term
			 coal or other mine means a coal or other mine, as defined in
			 section 3 of the Federal Mine Safety and Health Act of 1977 (30 U.S.C. 802),
			 that is subject to the provisions of such Act (30 U.S.C. 801 et seq.);
			 and
					(3)the term
			 operator has the meaning given the term in section 3 of the
			 Federal Mine Safety and Health Act of 1977 (30 U.S.C. 802).
					(f)Effective
			 dateThis section shall take effect on the day that is 30 days
			 after the date of enactment of this Act.
				1504.Disclosure of
			 payments by resource extraction issuersSection 13 of the Securities Exchange Act of
			 1934 (15 U.S.C. 78m), as amended by this Act, is amended by adding at the end
			 the following:
				
					(q)Disclosure of
				payments by resource extraction issuers
						(1)DefinitionsIn
				this subsection—
							(A)the term
				commercial development of oil, natural gas, or minerals includes
				exploration, extraction, processing, export, and other significant actions
				relating to oil, natural gas, or minerals, or the acquisition of a license for
				any such activity, as determined by the Commission;
							(B)the term
				foreign government means a foreign government, a department,
				agency, or instrumentality of a foreign government, or a company owned by a
				foreign government, as determined by the Commission;
							(C)the term
				payment—
								(i)means a payment
				that is—
									(I)made to further
				the commercial development of oil, natural gas, or minerals; and
									(II)not de minimis;
				and
									(ii)includes taxes,
				royalties, fees (including license fees), production entitlements, bonuses, and
				other material benefits, that the Commission, consistent with the guidelines of
				the Extractive Industries Transparency Initiative (to the extent practicable),
				determines are part of the commonly recognized revenue stream for the
				commercial development of oil, natural gas, or minerals;
								(D)the term
				resource extraction issuer means an issuer that—
								(i)is
				required to file an annual report with the Commission; and
								(ii)engages in the
				commercial development of oil, natural gas, or minerals;
								(E)the term
				interactive data format means an electronic data format in which
				pieces of information are identified using an interactive data standard;
				and
							(F)the term
				interactive data standard means standardized list of electronic
				tags that mark information included in the annual report of a resource
				extraction issuer.
							(2)Disclosure
							(A)Information
				requiredNot later than 270 days after the date of enactment of
				the Dodd-Frank Wall Street Reform and Consumer Protection Act, the Commission
				shall issue final rules that require each resource extraction issuer to include
				in an annual report of the resource extraction issuer information relating to
				any payment made by the resource extraction issuer, a subsidiary of the
				resource extraction issuer, or an entity under the control of the resource
				extraction issuer to a foreign government or the Federal Government for the
				purpose of the commercial development of oil, natural gas, or minerals,
				including—
								(i)the type and total
				amount of such payments made for each project of the resource extraction issuer
				relating to the commercial development of oil, natural gas, or minerals;
				and
								(ii)the type and
				total amount of such payments made to each government.
								(B)Consultation in
				rulemakingIn issuing rules under subparagraph (A), the
				Commission may consult with any agency or entity that the Commission determines
				is relevant.
							(C)Interactive data
				formatThe rules issued under subparagraph (A) shall require that
				the information included in the annual report of a resource extraction issuer
				be submitted in an interactive data format.
							(D)Interactive data
				standard
								(i)In
				generalThe rules issued under subparagraph (A) shall establish
				an interactive data standard for the information included in the annual report
				of a resource extraction issuer.
								(ii)Electronic
				tagsThe interactive data standard shall include electronic tags
				that identify, for any payments made by a resource extraction issuer to a
				foreign government or the Federal Government—
									(I)the total amounts
				of the payments, by category;
									(II)the currency used
				to make the payments;
									(III)the financial
				period in which the payments were made;
									(IV)the business
				segment of the resource extraction issuer that made the payments;
									(V)the government
				that received the payments, and the country in which the government is
				located;
									(VI)the project of
				the resource extraction issuer to which the payments relate; and
									(VII)such other
				information as the Commission may determine is necessary or appropriate in the
				public interest or for the protection of investors.
									(E)International
				transparency effortsTo the extent practicable, the rules issued
				under subparagraph (A) shall support the commitment of the Federal Government
				to international transparency promotion efforts relating to the commercial
				development of oil, natural gas, or minerals.
							(F)Effective
				dateWith respect to each resource extraction issuer, the final
				rules issued under subparagraph (A) shall take effect on the date on which the
				resource extraction issuer is required to submit an annual report relating to
				the fiscal year of the resource extraction issuer that ends not earlier than 1
				year after the date on which the Commission issues final rules under
				subparagraph (A).
							(3)Public
				availability of information
							(A)In
				generalTo the extent practicable, the Commission shall make
				available online, to the public, a compilation of the information required to
				be submitted under the rules issued under paragraph (2)(A).
							(B)Other
				informationNothing in this paragraph shall require the
				Commission to make available online information other than the information
				required to be submitted under the rules issued under paragraph (2)(A).
							(4)Authorization of
				appropriationsThere are authorized to be appropriated to the
				Commission such sums as may be necessary to carry out this
				subsection.
						.
			1505.Study by the
			 Comptroller General
				(a)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Comptroller General of the United States shall issue a report
			 assessing the relative independence, effectiveness, and expertise of
			 presidentially appointed inspectors general and inspectors general of
			 designated Federal entities, as such term is defined under section 8G of the
			 Inspector General Act of 1978, and the effects on independence of the
			 amendments to the Inspector General Act of 1978 made by this Act.
				(b)ReportThe
			 report required by subsection (a) shall be issued to the Committees on
			 Financial Services and Oversight and Government Reform of the House of
			 Representatives and the Committees on Banking, Housing, and Urban Affairs and
			 Homeland Security and Governmental Affairs of the Senate.
				1506.Study on core
			 deposits and brokered deposits
				(a)StudyThe Corporation shall conduct a study to
			 evaluate—
					(1)the definition of
			 core deposits for the purpose of calculating the insurance premiums of
			 banks;
					(2)the potential
			 impact on the Deposit Insurance Fund of revising the definitions of brokered
			 deposits and core deposits to better distinguish between them;
					(3)an assessment of
			 the differences between core deposits and brokered deposits and their role in
			 the economy and banking sector of the United States;
					(4)the potential
			 stimulative effect on local economies of redefining core deposits; and
					(5)the competitive
			 parity between large institutions and community banks that could result from
			 redefining core deposits.
					(b)Report to
			 CongressNot later than 1 year after the date of enactment of
			 this Act, the Corporation shall submit to the Committee on Banking, Housing,
			 and Urban Affairs of the Senate and the Committee on Financial Services of the
			 House of Representatives a report on the results of the study under subsection
			 (a) that includes legislative recommendations, if any, to address concerns
			 arising in connection with the definitions of core deposits and brokered
			 deposits.
				XVISection 1256
			 contracts
			1601.Certain swaps,
			 etc., not treated as section 1256 contracts
				(a)In
			 generalSubsection (b) of
			 section 1256 of the Internal Revenue Code of 1986 is amended—
					(1)by redesignating
			 paragraphs (1) through (5) as subparagraphs (A) through (E), respectively, and
			 by indenting such subparagraphs (as so redesignated) accordingly,
					(2)by striking
			 For purposes of and inserting the following:
						
							(1)In
				generalFor purposes
				of
							, and
					(3)by striking the
			 last sentence and inserting the following new paragraph:
						
							(2)ExceptionsThe term section 1256
				contract shall not include—
								(A)any securities
				futures contract or option on such a contract unless such contract or option is
				a dealer securities futures contract, or
								(B)any interest rate swap, currency swap,
				basis swap, interest rate cap, interest rate floor, commodity swap, equity
				swap, equity index swap, credit default swap, or similar
				agreement.
								.
					(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
				
	
		
			Speaker of the House of Representatives.
		
		
			Vice President of the United States and President of the
			 Senate.
		
	
